                   Case 19-12378-KBO             Doc 1282-1        Filed 01/04/21        Page 1 of 255

                                                  Notice Recipients
District/Off: 0311−1                     User: Cheryl                        Date Created: 1/4/2021
Case: 19−12378−KBO                       Form ID: pdf341                     Total: 16543


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
intp        TR Capital Management LLC
15618908 ABBOTT RITCHIE, JANICE
15618968 ACE, RICHARD D
15618975 ACHTERHOF, TRACY
15619018 ADAMS, BETTY L.
15619019 ADAMS, CHARLES LII
15619020 ADAMS, KATHY
15619029 ADCOCK, CHARLES R.
15619031 ADDISON, PHILLIP E.
15619038 ADHYARU, ILA B
15619167 AGUSTIN, RODRIGO T
15619172 AHMED, AQEEL S
15619187 AIELLO, TERRI A.
15619233 AKER, ALICE
15619234 AKERS, BARBARA A
15619235 AKERS, JAMES T
15619251 ALARCON, LISA
15619253 ALBERTS, SUSAN
15619254 ALBRECHT, MARK P.
15619256 ALBRIGHT, JANET L.
15619270 ALEXANDER STONE JONES, PENNY R.
15619276 ALEXANDER, NADINE K.
15619278 ALFARO, JUANA
15619319 ALLEN, DONNA K
15619321 ALLEN, KATHLEEN K.
15619322 ALLEN, LINDA
15619323 ALLEN, LUZ C.
15619331 ALLEN, RICKY
15619332 ALLEN, SAMUEL J.
15619333 ALLEN, VELMA C
15619355 ALLISON INMAN LASTER, IRIS P.
15619357 ALLISON, DAVID
15619370 ALMARE, AMANDO
15619411 ALTROCK, NICK C
15619434 ALVIS, FRANK
15619440 AMAZON CAPITAL SERVICES
15619445 AMELIA, DANIEL
15619504 AMERSON, DAVE A.
15619518 AMIN, YOGIN
15619530 ANDERSON EISMUELLER MARRIOTT, SARAH
15619534 ANDERSON, BARBARA
15619535 ANDERSON, BRENT
15619537 ANDERSON, CORA
15619542 ANDERSON, JUDY J
15619543 ANDERSON, LARRY L.
15619544 ANDERSON, LOIS
15619546 ANDERSON, MARK E
15619556 ANDREWS, CLIFFORD
15619557 ANDREWS, LUANN L
15619564 ANGLEMYER BLEILE, ELSIE F.
15619588 ANTAYA, EDWARD
15619592 ANTHONY, ANNIE
15619593 ANTHONY, KEVIN
15619610 ANZELL, DEANNA
15619668 ARBIZO, AUGUSTO M.
15619726 ARMSTRONG, ALLISON H.
15619727 ARMSTRONG, KATHY D
15619728 ARMSTRONG, LISA G.
15619729 ARMSTRONG, TERESA D.
15619731 ARNETT, MARQUERITA ANN
15619732 ARNOLD, HUBERT E.
15619736 ARNOTT DYKSTRA, VERA
15619761 ASBERRY, BILLY J.
15619762 ASBERRY, STEVEN E.
15619768 ASHBURN, SCOTTY
15619770 ASHCRAFT, WALTER M.
15619777 ASPINALL, JOHN E.
15619838 AT&T 831−000−7840−853
15619846 ATERS GRAVES, CYNTHIA
                Case 19-12378-KBO         Doc 1282-1   Filed 01/04/21   Page 2 of 255
15619851   ATKINS, RUSSLYN M.
15619870   ATTEE, ALBERT H
15619880   ATWOOD, ROBERT T
15619889   AUGUSTINE, RICHARD J.
15619891   AUSTIN OPPOLD, TAMMY
15619893   AUSTIN, PATRICIA A.
15619955   AVERY GRISECONWAY, JANICE A.
15619956   AVERY, CRAIG
15619957   AVERY, KATHERINE
15619324   Allen, Megan
15619997   BAARTMAN, LLOYD M.
15620004   BAGATUROV, IGOR
15620009   BAHLING, DOUGLAS L.
15620010   BAHLING, TERRY L.
15620012   BAILEY, BELINDA
15620013   BAILEY, BONNIE C.
15620014   BAILEY, JAMES W
15620016   BAILEY, SHERRYLE A
15620017   BAIRD, MARILYN F
15620018   BAIRD, NORA
15620024   BAKER, LORI J.
15620030   BALDWIN, CLARA
15620032   BALDWIN, REBECCA A.
15620037   BALL, MARY
15620038   BALL, WANDA
15620039   BALLARD, ROBERT
15620040   BALLARD, ROBERT L
15620041   BALLARD, SHIRLEY J.
15620042   BALLENTINE, KENDALL
15620047   BALODIS, JODELL L.
15620054   BANACH, ROBERT J.
15620055   BANG, HENG
15620063   BANKS, LORIE
15620064   BANKS, PATTY
15620065   BANKSON, DENNIS
15620071   BARBARY, THACKERY JR.
15620074   BARBER, KATHLEEN
15620081   BARGER, MARK J.
15620090   BARKER, JAMIE A
15620091   BARKER, LINDA L
15620092   BARKER, MARY L
15620093   BARLEAN, ANA
15620094   BARLOW, JOHN M.
15620095   BARNARD, PATRICIA A
15620099   BARNES, DAVID K
15620100   BARNES, DONALD E.
15620102   BARNES, PATRICIA
15620103   BARNES, SALLY J.
15620106   BARNETT, BARBARA J
15620108   BARNETT, DORIS A
15620109   BARNETT, HENRY L.
15620110   BARNETT, HOWARD W.
15620114   BARNETT, SHARON K
15620115   BARNHART, JANA K
15620120   BARRAW, JAMES
15620133   BARRONE, DAVE
15620142   BARTMAN, HARVARD L.
15620154   BASSETT, RUSSELL E.
15620159   BATCHELOR, SHELLY A
15620163   BATES, V. SUE
15620175   BAUGUS, RANDY J.
15620176   BAUMGARDNER, CHESTER R.
15620182   BAUTISTA, GEN C
15620192   BAYS, JEFFREY
15620199   BDI
15620209   BEAL, WILLIE G
15620212   BEAMAN, JOHN
15620215   BEAN, JUNE C.
15620220   BEARD, NELL D.
15620221   BEARD, RITA F.
15620229   BEAUDIN, DORIS M.
15620236   BECK, WANDA L.
15620239   BECKMANN, CHRISTOPHER S
15620240   BEDFORD, FAYE L
15620241   BEDFORD, SHIRLEY T.
15620242   BEDINGFIELD, LIZA E.
15620244   BEEAN, DELOSS J.
15620245   BEECHAM, BOBBIE R.
                Case 19-12378-KBO          Doc 1282-1   Filed 01/04/21   Page 3 of 255
15620247   BEEKMAN, TODD J.
15620249   BEERS, LEWIS
15620256   BEINTEMA, SHARON A.
15620277   BELOTE, GARY L
15620281   BEMILLER, ALICE J.
15620289   BENCINI, DAVID B.
15620291   BENEDICT, SUSAN J.
15620292   BENFORD, DOROTHY V.
15620295   BENJAMIN, JOE LEE
15620296   BENN, BARBARA L.
15620298   BENNETT, BRIAN D
15620300   BENNETT, LAWRENCE M.
15620306   BENNETT, THERESE L.
15620310   BENSON, DONNA L.
15620311   BENSON, JEFFREY G.
15620319   BERENS, KATHLEEN A.
15620324   BERGAKKER, ARLAN D.
15620325   BERGAKKER, DEBORAH L.
15620327   BERGEY, PEGGY
15620329   BERK, JOHN W.
15620332   BERKSHIRE, DIANE G
15620336   BERRY, GEORGE W.
15620340   BERRY, WILLIE
15620359   BIDWELL, EVA
15620360   BIEBER, BONNIE A.
15620361   BIEBER, KENNETH M.
15620364   BIERMACHER−KING, NANCY A
15620365   BIESBROCK, ROBERT L.
15620373   BIGHAM, RICHARD
15620389   BIRD, BRUCE
15620390   BIRD, DIGNA
15620391   BIRDYSHAW, CLAUDIA J.
15620392   BIRGY, PATRICK
15620394   BISHOP, DAVID
15620395   BISHOP, LISA A
15620399   BIVENS, CHARLES E.
15620401   BIVENS, KENT E.
15620402   BIVENS, LINDA J.
15620414   BLACKMORE, DALE W.
15620415   BLACKMORE, JAMES H.
15620416   BLACKNELL JONES, ANNIE F.
15620423   BLAIR, RICKEY
15620424   BLAISDELL, EVELYN
15620429   BLANKENSHIP WALKER, VICKIE D.
15620432   BLAYLOCK, EDNA G.
15620434   BLEVINS, NEON
15620436   BLISS, WILLIAM
15620437   BLITZ, SCOTT D.
15620441   BLOOMFIELD, ROBERT E.
15620468   BLUM, LAURIE K
15620485   BOAZ, PHILLIP C.
15620489   BOBIAS, REYNALDO P
15620490   BOBIAS, RODOLFO
15620491   BOBIAS, ROLANDO P
15620497   BODLEY, JEREMY K
15620511   BOEPPLE, RICHARD H.
15620513   BOGARD, SUSAN L.
15620516   BOHLIN, CAROLIN
15620518   BOIKE, RANDY
15620519   BOJDA, WALTER J.
15620522   BOLES, CHERYL
15620530   BOLSER, BRYAN
15620531   BOLSER, DONALD
15620532   BOLSER, SHELLY
15620533   BOLT, HENRY V.III
15620534   BOLTHOUSE, JEAN G
15620535   BOLTHOUSE, RONALD J.
15620536   BOLTON, FLOYD
15620548   BONEE, BETTY J.
15620552   BONTRAGER, RONNIE D
15620553   BONTRAGER, VERLO
15620554   BOOCHER, LINDA
15620557   BOOLMAN, AMY O
15620566   BORDEN, MILO D.
15620573   BOSS, JANICE K.
15620574   BOSS, PHILIP
15620583   BOSTON, STEVEN C.
15620586   BOTTENFIELD, GLORIA F.
                Case 19-12378-KBO        Doc 1282-1   Filed 01/04/21   Page 4 of 255
15620591   BOURNE, THEOPHILUS
15620596   BOUTCHANNHA, BOUNSY
15620598   BOVEE, DAVID R
15620600   BOWEN WILLIAMS, THERESA L
15620603   BOWER, MELANIE
15620606   BOWERS, FELICIA
15620607   BOWERS, JOHN M
15620608   BOWERS, NOBLE L
15620609   BOWERS, RONALD E.
15620614   BOWMAN, FRANKIE L.
15620617   BOX, HATTIE
15620618   BOX, LODEN
15620620   BOYD, JERRY W.
15620621   BOYD, SHIRLEY M
15620623   BOYDEN, COURTNEY
15620625   BOYER, MICHAEL
15620626   BOYER, ROSEMARIE
15620629   BOYLAN, DALE W.
15620631   BRACE, PAUL
15620641   BRADEN, SAMUEL
15620647   BRADLEY, BILLY R.
15620648   BRADLEY, JANE K.
15620651   BRADLEY, KELLY L
15620652   BRADLEY, NANCY
15620659   BRAMAN, PAUL R.
15620663   BRANSFORD, CAROLETHA
15620668   BRASHIER, CAROL
15620669   BRATCHER, MARJORIE A.
15620673   BRAY, MARY E.
15620683   BREEN, GROVER E.
15620685   BREITKREITZ, CLARA E.
15620693   BREWER, BETTY J.
15620696   BREWER, GELORAS O
15620701   BREWSTER, JAMES R.
15620702   BREWSTER, TIMOTHY
15620704   BRIDGES, STEVEN R.
15620708   BRIGGS, LUE
15620713   BRIGHT, KENNETH E.
15620717   BRINKMAN, JASON T
15620720   BRINKMEIER CHEENEY, TINA M.
15620726   BRISTOL, NERIA H.
15620728   BRITT, JAMES K.
15620732   BROCK, JOHN J.
15620733   BROCK, KRISTINE
15620734   BROCK, ROGER L.
15620737   BRODBECK, TERRY L.
15620738   BRODIN, VINCENT
15620739   BROEGE, LAVERNE
15620740   BROHN, ROXANNE M
15620746   BRONOWSKI, JEAN M.
15620751   BROOKE, HENRIETTA E.
15620755   BROOKS, BARBARA
15620757   BROOKS, TANYA J.
15620759   BROOMFIELD, ELENA M
15620769   BROUWER, HAROLD J.JR
15620772   BROWN COFFEY, TONYA L
15620774   BROWN DOUGLAS, MELINDA L.
15620775   BROWN II, DARRELL
15620777   BROWN, ARLENE
15620778   BROWN, BEVERLY
15620779   BROWN, BOBBY G.
15620780   BROWN, CONNIE C.
15620785   BROWN, DIANNA L.
15620786   BROWN, EDDIE M
15620787   BROWN, ERMA I.
15620788   BROWN, EVA
15620790   BROWN, JACK
15620791   BROWN, JACQUELINE R.
15620792   BROWN, JENNIFER L.
15620793   BROWN, JESSE W.
15620794   BROWN, JESSICA
15620795   BROWN, JESSIE
15620796   BROWN, JOSEPHINE L
15620797   BROWN, JUDELL
15620798   BROWN, JULIE ANN
15620800   BROWN, LAWRENCE W.SR
15620802   BROWN, LINDA M.
15620803   BROWN, MARK S.
                Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 5 of 255
15620807   BROWN, MERLE
15620809   BROWN, PATRICIA
15620811   BROWN, RAYMOND J.
15620813   BROWN, ROBERT M
15620818   BROWN, SHERRY A
15620819   BROWN, SHIRLEY
15620824   BROWNE, MATTHEW
15620825   BROWNELL, DONALD
15620827   BROWNING, TAMI J.
15620834   BRUCE, MICHAEL
15620835   BRUCE, SALLY MAE
15620837   BRUGMAN, ANNA
15620840   BRUINING, BERNARD A.
15620842   BRUNSTING, DENNIS J.
15620843   BRUNSTING, FRED W.
15620846   BRUSH, SHIRLEY
15620848   BRYAN, PATRICK A.
15620850   BRYANT, DEBORAH G
15620851   BRYANT, DORIS E
15620852   BRYANT, JOHN WADE
15620855   BUBENZER, JOE A
15620862   BUCKLEY, BARRY O.
15620870   BUECHLEY, BRYAN W
15620871   BUECHNER, TOM
15620878   BUGBEE MARTIN, NONA
15620881   BUIST, CALVIN R.
15620883   BUJAN, MOLLY B.
15620890   BUNAG, DOMINGO
15620891   BUNAG, ELENITO
15620892   BUNCH, HARRIET L.
15620901   BUNTING, CAROL
15620902   BUNTING, RICHARD
15620909   BURDETTE, CAROL
15620913   BURGER, CORNELIUS J.
15620914   BURGESS BOOTH, SANDRA
15620915   BURGESS, CHARLOTTE S.
15620916   BURGESS, DANNY R.
15620918   BURGOS, ANTONIO JR.
15620921   BURKEEN, CHARLES L
15620924   BURKETT, CHARLOTTE J.
15620930   BURKS, SALLIE
15620931   BURLESON, PHIL
15620934   BURLISON BERRY, BARBARA J
15620935   BURNELL, DAVIS A.
15620936   BURNELL, FLORINE
15620937   BURNETT, DAVID R.
15620939   BURNETTE, ROBERT E.
15620942   BURNS, AUSTIN C
15620945   BURNS, SHALLESE T
15620947   BURPO, DICKY LEE
15620948   BURRIS, CARL R
15620950   BURSON, HAROLD
15620952   BURT, BEVERLY J
15620958   BUSBY GIBBS, NINA S
15620961   BUSH, CHRISTOPHER A.
15620969   BUSSEY, ROBYN E.
15620973   BUTLER, DARREN
15620976   BUTLER, JOE D.
15620981   BYARS, BRAD D.
15620984   BYDALEK, STANLEY J
15620986   BYLER, GAYLORD
15620990   BYRD, R. SHAWN
15620993   BYRD, WILLIE G.JR.
15620173   Bauer, Jeremiah
15620396   Bisht, Amit
15620521   Bolden, William
15620537   Bolton, Grace
15620544   Bonanno, Gary
15620587   Boucher, Alan
15620605   Bowers Mfg
15621052   CALABRESE, JAMES M.
15621053   CALACCI, WENDY S
15621063   CALDWELL, MARY J.
15621069   CALLESEN, RICHARD
15621070   CALLINS, BILLY D.
15621077   CALUBAQUIB, MARIALUZ S.
15621078   CAM, SANDRA
15621080   CAMARATA, BEVERLY
                 Case 19-12378-KBO        Doc 1282-1   Filed 01/04/21   Page 6 of 255
15621098   CAMPBELL, BILLY
15621100   CAMPBELL, CAROLYN
15621102   CAMPBELL, DEANNA
15621107   CAMPBELL, MARY A.
15621108   CAMPBELL, WILSON DEAN
15621117   CAMRON, WANDA D
15621130   CANIZAREZ, LUIS G.
15621131   CANJURA, EMMA
15621139   CANTRELL, GARY
15621140   CANTRELL, JUNIOR
15621141   CANTRELL, KATHY
15621142   CANTRELL, RICHARD
15621146   CAPERTON, BRENDA K.
15621148   CAPERTON, RICKEY DWAYNE SS − Christina
15621161   CAPPS, MARGARET ANN
15621167   CARBARY, JAMES H.
15621177   CARDWELL, DAN D.
15621185   CARINO, DAVID
15621202   CARLSON KOHLER, JEAN
15621203   CARLSON, JANETT M
15621204   CARLSON, LAWRENCE O.
15621205   CARLSON, ROY
15621206   CARLSTON, WILLIAM R.
15621211   CARMONA, JORGE L
15621212   CARPENTER, BRIAN
15621215   CARR, ARCHIE D
15621216   CARR, BETTY J.
15621217   CARR, ELLA R.
15621220   CARR, MAYME E.
15621225   CARRIGAN, LES L
15621230   CARSON, FLOYD
15621231   CARSON, PAUL
15621234   CARTER, BARBARA J
15621235   CARTER, CAROLYN JEAN
15621238   CARTER, JERRY L.
15621240   CARTER, MATTIE SUE
15621241   CARTER, NORMA
15621243   CARTERJONES, MARY A.
15621250   CASE, KERRI M
15621252   CASE, STERLING
15621254   CASSENS, BARB J.
15621256   CASSISI, LAURA
15621257   CASSLEMAN, DAVID F.
15621264   CASTILLO, BERTHA L
15621287   CASTRO, MARIO
15621307   CATHEY, MARY
15621310   CAUSEY, NENITA H.
15621332   CEBULSKI, CYNTHIA
15621341   CELNER, PAUL
15621345   CENTENO, LUZVIMINDA
15621397   CHACZYK, ADAM W.
15621398   CHADDOCK, DENTON J.
15621405   CHAMPION, JERRY
15621406   CHAN, THA
15621409   CHANDLER, JEFFORY L
15621410   CHANDLER, LESIA J.
15621411   CHANDLER, SHEILA F.
15621429   CHARLES LEECH CUNNINGHAM, DANA L.
15621437   CHARTIER, THOMAS B
15621445   CHAU, HIEN
15621446   CHAU, SEAN
15621449   CHAVEZ, KATHLEEN G
15621452   CHEA, HENG
15621453   CHEA, SOEUT
15621454   CHEA, UTH
15621455   CHEA, VATH NONH
15621456   CHEAIRS, ALGEN
15621458   CHECCHIO, MARY T.
15621468   CHEP, LOUT
15621474   CHHOEUN, SAMOEUN
15621475   CHHUON, CHEATH
15621482   CHILDS, DEBORAH A
15621489   CHIT, DOUANG
15621494   CHOBY, DAVID A.
15621525   CHRISTIANSON, JENNY E
15621527   CHRISTOPHERSON, DENNIS
15621534   CHUDOBA, RICHARD
15621535   CHUNG, SAROEUT
                Case 19-12378-KBO       Doc 1282-1   Filed 01/04/21   Page 7 of 255
15621536   CHUNG, SAROEUY
15621537   CHUNG, SAVUTH
15621538   CHURCH, KIMBERLY
15621573   CIRULIS, PETER A
15621577   CISNERO, IMELDA
15621616   CLAEYSSEN, ROBIN
15621634   CLARK, ALBERT
15621637   CLARK, CHRISTY R
15621640   CLARK, DENNIS
15621641   CLARK, DONALD A
15621642   CLARK, DOROTHY J
15621647   CLARK, KAREN S.
15621649   CLARK, MARY ANN
15621650   CLARK, MELANIE A
15621651   CLARK, MICHAEL N.
15621652   CLARK, MILTON W
15621663   CLAYTON, BETTY A.
15621666   CLAYTON, THOMAS G.
15621678   CLEMENTS, FRANK H.
15621685   CLEVELAND, PAULINE BERNICE
15621689   CLEVERLY, SHEILA A
15621696   CLIFFT, JUANITA
15621698   CLIFTON, MARY F.
15621699   CLIFTON, NORMA L.
15621701   CLIFTON, TIMOTHY
15621710   CLUGSTON, MICHAEL G.
15621738   COBLENTZ, LARRY J.
15621742   COCHRAN, RICHARD E.
15621744   CODY, JUDITH A
15621753   COFFMAN, LINDA
15621754   COFFMAN, RONALD E
15621762   COKER, KEITH V
15621768   COLE, CRAIG S.
15621773   COLEGROVE, DEBRA K.
15621776   COLEMAN, VERNELL
15621778   COLEY, JAMES K.
15621783   COLLIER, CHERYL A.
15621785   COLLINS, DEBORAH
15621786   COLLINS, DIXIE
15621787   COLLINS, DONNA K.
15621791   COLLINS, LINDA J
15621792   COLLINS, MARIA A
15621793   COLLINS, STEPHANIE
15621794   COLLINS, WALLACE
15621796   COLLOTON, EDWARD LEO
15621797   COLOMBI, DAVID S
15621812   COMBS, REX L
15621875   CONCEPCION, ELENITA A.
15621880   CONEY, KATHY
15621885   CONLEY, ANNIE J.
15621886   CONLEY, BRIDGETT E
15621891   CONLEY, THOMAS E
15621894   CONNOLLY, PATRICK K
15621896   CONNOLLY, SCOTT
15621904   CONNOR, DENISE ANN
15621905   CONNOR, EARL FRANK
15621906   CONNOR, TIMOTHY DALE
15621928   CONTI, DIANE C
15621950   CONWAY, BERNARD
15621951   CONWAY, WILLIAM
15621952   COOK KRESSE, EDITH R.
15621954   COOK, CONNIE S
15621955   COOK, DONNA
15621959   COOK, JANICE L
15621962   COOK, MICHAEL D
15621963   COOK, YON
15621976   COOPER, FRANKIE L.
15621977   COOPER, LISA K
15621980   COOPER, TERRY
15621986   COPE, DEBRA
15621987   COPELAND, CONNIE M.
15621988   COPELAND, DAVEY L.
15621991   COPPINGER, KATHLEEN T
15621992   CORBIN, TABITHA L
15621993   CORBY, MARION
15621994   CORDER, DARRELL
15622006   CORNISH, ALONA
15622024   CORRENTI, MICHAEL J.
                 Case 19-12378-KBO          Doc 1282-1   Filed 01/04/21   Page 8 of 255
15622031   CORWIN, MARCIA
15622033   COSTELLO, ESTHER
15622034   COSTELLO, YVONNE
15622038   COTHREN, PAMELA A.
15622053   COUNSIL, RICHARD
15622056   COURETON, BEVERLY
15622057   COURTNEY, CAROL A
15622064   COVERT, SALLY
15622075   COWAN, JOHN L.
15622076   COWART, SAMUAL
15622077   COWELL, KIRK A.
15622078   COWLES, ROBERT
15622080   COX SMITH, KIMBERLY ANN
15622082   COX, DAVID C
15622083   COX, EDITH M.
15622084   COX, GARY
15622085   COX, GARY D.
15622086   COX, GARY L
15622087   COX, GREGORY D
15622088   COX, JOHN C
15622089   COX, JOHN R
15622090   COX, JUDITH A
15622099   COYNE, TERESA A
15622100   COZART, BRENDA S.
15622109   CRAIG, PEARL
15622112   CRAINE, LINDA GENE
15622116   CRAMER, KAREN
15622124   CRANFILL, HELEN
15622125   CRANFILL, SANDRA L.
15622129   CRAWFORD, GERALD E.
15622130   CRAWFORD, JAMES E.III
15622131   CRAWFORD, NOLAN
15622135   CRAWLEY, JOHN W.
15622136   CREASMAN, CASSIE P.
15622137   CREASY, JENNIFER YOLANDA
15622138   CREASY, TONY L
15622155   CREECH, J. MICHAEL
15622158   CREGO, THOMAS
15622169   CREWS, KENNETH W.
15622170   CREWS, LINNIE P
15622171   CREWSHAMES, MONELLE E.
15622174   CRIDDLE, JOHN E.
15622175   CRIDER, PEGGY
15622190   CRITTENDON, TERRY L.
15622199   CROMWELL, LISA
15622201   CRONIN, ANDREW R
15622202   CROOM, DONNA
15622203   CROPPER, LINDA C.
15622215   CROWELL, KATHRYN
15622225   CROXALL, WILLARD JJR.
15622228   CRUTCHFIELD, ROSARIO M
15622236   CRUZ, CHRISTINA
15622293   CUMMINS, REBECCA R
15622297   CUNNINGHAM, STEVEN L
15622303   CURRY, GEORGIANN L.
15622308   CURTIS, DORTHEIA J.
15622309   CURTIS, STEPHEN
15622310   CURTIS, WILLIAM M.
15621092   Camehl, Sidney
15621543   Cimotec Automatisierung − EURO
15621617   Claim docketed in error
15621958   Cook, Felicia
15622355   D'HAESE, TIMOTHY R
15622372   DAGGETT, GRANT K.
15622394   DAMON, KEN
15622408   DANIEL, JEFFREY R.
15622410   DANIEL, PATRICK K
15622414   DANIELS, DAWN
15622415   DANIELS, JACK M.
15622416   DANIELS, JOYCE A.
15622418   DANIELS, TERRELL
15622419   DANIELS, TERRY DWIGHT
15622420   DANIELSON, DAVID
15622425   DARIN, JOHN D.
15622426   DARLINGTON, SUSAN
15622430   DASCHKE SMITH, BARBARA A.
15622458   DAVENPORT, BEVERLY A
15622462   DAVIDSON, JOE L
                Case 19-12378-KBO         Doc 1282-1   Filed 01/04/21   Page 9 of 255
15622464   DAVIDSON, PAMELA W
15622466   DAVIS HUSON, BRENDA ANN
15622468   DAVIS JOHNSON, SHARON K
15622472   DAVIS, ANNIE C.
15622474   DAVIS, BARBARA J.
15622476   DAVIS, DIANA
15622481   DAVIS, MARY J.
15622485   DAVIS, NELSON L.
15622487   DAVIS, NONNIE E
15622489   DAVIS, RAY C.
15622491   DAVIS, ROBERT J.
15622492   DAVIS, ROGER R.SR
15622493   DAVIS, RONALD N.JR
15622504   DAWBY, PEGGY
15622507   DAWSON, SUZANNE
15622547   DE WALD, MILO
15622552   DEAN, PEGGY JO
15622557   DEBORD, BARBARA L.
15622561   DECKER, HUGH A
15622568   DEES, IRENE
15622570   DEFOREST, TIMOTHY
15622574   DEGRYSE, STEVE
15622575   DEHAAN, KENNETH W.
15622578   DEJONGE, KAREN L.
15622594   DEL ROSARIO, SALVADOR G.
15622613   DELL AMERSON, MARGARET E.
15622622   DELOOF, JACQUELINE
15622626   DELPHIN, RICHARD V
15622635   DEMARANVILLE, TRAVER C
15622641   DENKINS, KRYSTAL J.
15622646   DENNIS, POK S.
15622648   DENNISON, MARY I.
15622660   DEPLAUNTY, JUSTIN
15622661   DEPLONTY, JAMES
15622668   DERENGOWSKI, THOMAS D.
15622671   DERROR, MARIAN L
15622672   DERROR, NANCY
15622673   DERUITER, SHARI L
15622679   DESKINS, SANDRA
15622686   DESRUISSEAUX, HELEN G
15622688   DETRO, TERASA O
15622698   DEUCHLE, PAULA J.
15622705   DEVER, CAROL A.
15622706   DEVER, DANIEL R.JR.
15622707   DEVERSON, RAFAEL
15622710   DEVRIES CHACHULSKI, DEBRA R.
15622714   DEWINDT ZWIERS, NANCY L.
15622715   DEWINDT, NANCY L.
15622716   DEWINDT, SALLY L.
15622721   DEYOUNG, JAMES
15622726   DHL GLOBAL FORWARDING
15622731   DIAGON, LUCENA N
15622741   DIBBIN, EDWARD J.
15622745   DICKEY, GLENDA M.
15622750   DICKINSON, HEATHER M
15622751   DICKSON, DAVID
15622762   DIEHM, DAVID A
15622767   DIETRICH, KAREN L.
15622781   DINES, SUZANNA K.
15622782   DINH, TAM THI
15622789   DISHONGH, RONALD J.
15622790   DISMUKE, HESLESS
15622797   DIVERDI, FRANCES J
15622798   DIVERDI, JAMES
15622813   DIXON, FELICIA N
15622827   DO, CHI N.
15622831   DOBRATZ, DAVID R
15622832   DOBRATZ, ROGER
15622835   DOBSON, ROBERT E
15622838   DODD, ANGELIKA K.
15622842   DODGE, JAMES L.JR
15622844   DODSON, DEVON M
15622845   DODSON, SHIRLEY A.
15622850   DOHRN, CAROL L.
15622852   DOLEZALEK, ROSENA
15622863   DOMINICK, MARY J.
15622887   DONNELLY, THOMAS
15622888   DONZE, DEBRA K.
                Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 10 of 255
15622889   DONZE, MICHAEL
15622890   DOOLITTLE, MILES G
15622895   DOREN, JESSIE V
15622897   DORMAN, ROBERT WARREN
15622900   DORR, JACQUELYN L.
15622901   DORRIS, RICHARD D.
15622903   DORSEY, SUSAN K.
15622913   DOUGLAS, BRENDA L
15622915   DOUGLASS, JOHN
15622917   DOVE, ALLEN D.
15622919   DOVER KELLEY, R. SUZANNE SUZANNE
15622924   DOWDEN, DIANE
15622925   DOWDY, STEPHANIE
15622936   DRAHEIM, MICHAEL A.
15622941   DRAPER, SANDRA
15622956   DRUMMER, DAVID A.
15622957   DRUMMER, DEBBIE S
15622973   DUBLO, RITA
15622988   DUGGER DANIEL, PAMELA L
15623000   DUNCAN, NANCY A
15623001   DUNDORE, KARL M.
15623008   DUNN, GERALDINE M
15623009   DUNN, MYIRL
15623135   DYE, CHRISTINE
15623136   DYE, JAMES
15623137   DYE, LARRY
15623138   DYER, DANIEL R
15623139   DYER, LARRY G.
15623140   DYKEMA, GAYLE M.
15623141   DYKEMA, RAYMOND GENE
15623156   DZWIK, DONALD
15622387   Dallas, Michelle
15622455   Daugherty, Kathryn
15622501   Davis, William
15622573   DeGroot, Debra
15623174   EAGAN, JANET A.
15623175   EAGERTON, HA
15623183   EAN, CHHARONY
15623187   EARLYWINE, RUTH
15623188   EARNHEART, GLENN M.
15623200   EASTMAN, LYNN W
15623206   EATON, DONALD
15623219   ECKSTEIN, ROBERT
15623226   EDDY, BENEFICIARY OF ERSKINE
15623227   EDGIN, CONNIE J.
15623231   EDMONDSON, CAROL SS
15623244   EDWARDS, DONALD LEE
15623245   EDWARDS, ROBERT
15623246   EDWARDS, RUTH E.
15623247   EDWARDS, THOMAS G.
15623260   EHL, JANIS
15623267   EISFELLER, RICHARD C.II
15623309   ELKINS, THELMA
15623310   ELLERSTEIN, ROSITA
15623314   ELLIOTT, DOUGLAS
15623315   ELLIOTT, GLENDA M
15623316   ELLIOTT, MICHAEL
15623327   ELMER, JAMES JR.
15623328   ELMER, ROBERT
15623331   ELOPRE, CLARITO V.
15623332   ELSASSER, GINGER G.
15623333   ELSENER MYAS, LAURIE
15623347   EMERSON, ELVIS C.
15623352   EMMONSSTROUP, MARYANN V.
15623377   ENGEL, MICHAEL
15623378   ENGELKES, BARBARA J
15623390   ENGLAND, GREGORY A
15623391   ENGLE, RHONDA
15623395   ENNA, JOSEPH P
15623396   ENNETT, ARLENE L
15623416   ENTREKIN, THELMA S
15623447   ERFOURTH, JOANN
15623453   ERICKSON, DEBORAH K.
15623454   ERICKSON, ELSIE
15623456   ERICKSON, ROBERT
15623457   ERIKSEN, DOUGLAS T.
15623470   ERWIN, ALESHA
15623484   ESSARY, BILLY R.
               Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 11 of 255
15623485   ESSELTINE, BRETT E
15623490   ESSEX, JOANN A.
15623493   ESTES, CHRISTINE
15623502   ETHINGTON, KATHLEEN
15623510   EUBANKS, ANTHONY JOEL
15623519   EVANS SPEIGHT, KATHY L.
15623520   EVANS, ADA D.
15623521   EVANS, DOROTHY K.
15623522   EVANS, GERTRUDE
15623524   EVANS, LORRAINE
15623525   EVANS, MICHAEL R.
15623526   EVANS, WALTER JR
15623527   EVERAGE, GARY L
15623544   EWING, ELAINE M
15623585   FAGAN, FRANCES R.
15623586   FAGAN, TRAVIS C.
15623587   FAHERTY, EDWARD
15623594   FALDET, MELODY K
15623597   FANN, PATSY J.
15623602   FAREED, CORNELIUS
15623604   FARMER, GEOFF
15623605   FARMER, RANDY S.
15623606   FARMER, ROBERT C.
15623612   FARRAH, ALAN
15623614   FARREY, ROBERT
15623616   FARRINGTON, JIMMY B.
15623617   FARRIS SEAVER, OMA P.
15623651   FAULKNER, HERBERT H
15623720   FEATHERSTON, LILLIE
15623738   FEIERDAY, MICHAEL T
15623739   FEIN, JOHN P.
15623741   FEIST, ROGER D.
15623755   FERGUSON, JULIE
15623756   FERGUSON, MARVIN J
15623757   FERGUSON, RANDALL K
15623758   FERGUSON, RICHARD
15623759   FERGUSON, RONALD A
15623760   FERGUSON, VIVIAN
15623765   FERNER, LINDA J.
15623767   FERRARIS, ARTHUR T.
15623777   FEYERABEND, JOHN A
15623788   FIELDS, ALICE STIVERS
15623789   FIELDS, BRUCE G.
15623790   FIELDS, CAPPY
15623794   FIELDS, LUCILLE L.
15623801   FINCH, LAURIE
15623802   FINCH, ROBERT W
15623803   FINCH, SHERRIE L
15623811   FINLEY, LILIA
15623837   FISHER, BENNIE M.
15623839   FISHER, FREDERICK B.
15623842   FISHER, RONALD W.
15623843   FISHER, ROSE MARY
15623844   FISHER, SUSAN
15623845   FISHER, WILLARENE X
15623857   FITZGERALD, ROBERT M
15623872   FLAVIN, KEVIN E.
15623873   FLEEMAN, BARBARA G
15623875   FLEMING, ETHEL M.
15623876   FLETCHER, CHARLENE O.
15623877   FLETCHER, CLEO M
15623896   FLIEARMAN, NORMA L.
15623908   FLOCK, DEBORAH L.
15623932   FLORES, MARIA DEL
15623946   FLOWERS, PAMELA
15623947   FLOYD, IRA D
15623960   FOAR, TONY H.
15623969   FOHEY, ROGER
15623976   FOLTZ, SANDRA
15623979   FORADORI, STEVEN
15623981   FORCE, DENNIS R.
15624064   FORD, BERTHA L.
15624066   FORD, OTHA
15624069   FOREMAN CRAFT, MARGARET
15624070   FOREMAN, MARGARET
15624078   FORMAN, DOUGLAS E.
15624095   FORTUNA, MARCIA
15624107   FOUGHT, JUANITA
                 Case 19-12378-KBO           Doc 1282-1   Filed 01/04/21   Page 12 of 255
15624109   FOWLER, DOROTHY J.
15624118   FOX, DAVID M.
15624125   FRAKES, DIANA L
15624126   FRAKES, REBA ANN
15624137   FRANKLIN COFFMAN, KATHY L
15624143   FRANKLIN Lloyd, GERALDINE R
15624144   FRANKLIN, PAMELA
15624146   FRANKS, HAROLD LEROY
15624147   FRANKS, WILLARD K.
15624151   FRAZER, MICHAEL
15624152   FRAZIER, CALVIN D.
15624153   FRAZIER, GLENN S
15624161   FREEHLING, KAREN S
15624164   FREEMAN, WANDA M.
15624176   FREIBURGER, JEFFREY E.
15624186   FRENCH, JAMES A
15624189   FRICKE, ALAN N.
15624192   FRITZ, JUDY L
15624200   FROST, ARTHUR
15624201   FRY, RETHA
15624202   FRYE, BEVERLY
15624203   FRYE, JAMES
15624221   FUGATE, DESHIA
15624222   FUGATE, IMOGENE
15624226   FULCHER, LOWELL T.
15624230   FULFORD, MICHAEL J.
15623799   Finance Corporation (Central), as Agent
15623914   Flores, Adrian
15624054   Ford Operations (Thailand)
15624286   GAINES BRYANT, REVA F.
15624288   GALAT, ANTHONY M
15624291   GALINIS, DENNIS M
15624293   GALLAGHER, DAVID R.
15624294   GALLAHER, GERALDINE C.
15624295   GALLAP, JAMES
15624302   GALLEGOS, GERALD
15624306   GALLEGOS, SHAWN
15624316   GAMELIN GIBSON, LYNN
15624317   GAMELIN, KURT D
15624322   GAMMON WEBSTER LEE, JENNIFER M.
15624325   GANTNER, BILL
15624327   GARASCIA, MICHAEL P.
15624331   GARCEAU, BERNARD F.
15624378   GARDNER, JAMES L.
15624380   GARDNER, THOMAS
15624384   GARIBAY, ANTONIO
15624388   GARLETS, ELSIE
15624389   GARMAN, EUGENIA M
15624390   GARMON WILSON, VERNETTA
15624396   GARRISON, JACQUELYN
15624398   GARRONE, DENNIS A
15624399   GARSHVA, MARION
15624420   GARZONI, PETE A
15624425   GASKILL, MARILYN ANN
15624427   GASTON, MATHEW
15624433   GATLIN, ELVIE S
15624439   GAY, PATRICIA
15624454   GEARHART, DONALD E.
15624455   GEBHART, STEPHEN T.
15624459   GEISLER, CARL
15624501   GERARD, BEN
15624502   GERARD, EXIE L
15624506   GERRITSEN, MARILYN GAYLE
15624513   GETZ, VINCENT
15624515   GEYER, JON A
15624521   GHSP
15624525   GIBBS, CAROL H
15624536   GIERKE, DONALD
15624537   GIFFORD, ANITA K.
15624540   GILBERT, HARRY E.
15624542   GILCHRIST ORR STEINKAMP, SYLVIA A.
15624543   GILCHRIST, JAMES A.
15624545   GILDNER, CONSTANCE C
15624552   GILL, GEORGE P.
15624555   GILLAM, MARY A.
15624556   GILLARD, JEANETTE
15624557   GILLESPIE, CORDELL
15624570   GIPSON, RON G.
                Case 19-12378-KBO         Doc 1282-1   Filed 01/04/21   Page 13 of 255
15624575   GITTINGER, VIRGINIA J.
15624592   GLANTON, MAE E.
15624593   GLASGOW, DARLA E.
15624594   GLASGOW, MICHAEL J
15624596   GLASS DANIEL, SANDRA K.
15624599   GLASS, SHEILA D
15624602   GLEASON, CRAIG P.
15624638   GLOVER, DANIEL B.
15624639   GLOVER, EDWARD W.II
15624670   GODFREY, LINDA S.
15624672   GODSHALK, LEILA M.
15624673   GOEBEL, KAREN K
15624681   GOETZ, TAYLOR
15624688   GOLDEN, JOANNE L.
15624690   GOLDSBOROUGH, ANGELA
15624692   GOLEMBIEWSKI, ELIZABETH A
15624699   GOMEZ, LIBRADA
15624703   GONDICK, MICHAEL C.JR
15624727   GONZALES, DARLENE M
15624737   GONZALEZ, RICARDO
15624742   GOOD, CONNIE
15624743   GOODE, WILLIE
15624746   GOODMAN, SINDY M
15624747   GOODMAN, WALTER
15624750   GOODWIN, JOYCE
15624755   GORDON, DELORES
15624757   GORDON, KIMBERLY A.
15624758   GORDY, JOYCE
15624761   GORE, EDDIE J.
15624768   GORZYNSKI, CHERYL J
15624769   GOSCHNICK, MARTIN K
15624770   GOSE, SUN
15624773   GOSS, ELLA L.
15624775   GOSSETT, CHARLES O.
15624776   GOTHRO, CHARLES
15624777   GOTHRUP, JANET
15624779   GOULD, KELLI J
15624783   GOWAN, LARRY
15624797   GRAHAM, CHAD M
15624798   GRAHAM, GAIL ANN
15624799   GRAHAM, MARY
15624800   GRAHAM, TERRANCE
15624824   GRANDSTAFF, WENDY
15624839   GRAY KIRBY, VERONICA A
15624840   GRAY, BRENDA M.
15624842   GRAY, CHARLOTTE
15624843   GRAY, CHARLOTTE A.
15624845   GRAY, FREDDIE MAE
15624847   GRAY, MAYNARD M.
15624848   GRAY, POLLY A
15624849   GRAY, WILMA
15624852   GRAYDON, KATHLEEN
15624878   GRECULA, GLENDA
15624883   GREEN, CAROL PETERSON
15624885   GREEN, FREDDIE T.
15624886   GREEN, JOYCE
15624887   GREEN, KATHERINE
15624889   GREEN, LARRY L.
15624892   GREEN, PAMELA
15624893   GREEN, PAMELA S
15624900   GREENING, WILMA J
15624908   GREGG, LAVERN
15624915   GRESHAM, SUE S.
15624917   GRICE, DANIEL L.
15624920   GRIFFIN, CHRISTOPHER
15624924   GRIFFIN, STEVEN W
15624925   GRIFFIN, THOMAS A.
15624926   GRIFFIN, WILLIAM S
15624927   GRIFFITH PRUETT, PATRICIA G.
15624935   GRIMES, BRANDON J
15624938   GRINNELL, GLYNDA G.
15624942   GRISWOLD, ANASTACIA M
15624944   GROENINK, GORDON B.
15624945   GROESSER, BETTY
15624946   GROGAN, KIMBERLEY
15624948   GROH, ROBERTA S
15624955   GROVE, ARLEN W.
15624962   GRUNDEL, JEFF
                Case 19-12378-KBO        Doc 1282-1   Filed 01/04/21   Page 14 of 255
15624967   GRYZEN, CLIFFORD D
15624984   GUDE SIMMONS, VANESSA
15624985   GUDE, MARJORIE E.
15625007   GULBRANTSON, JUDY D
15625010   GULLEY, BEATRICE
15625014   GUMBLE, JOHN R.
15625015   GUMMOW, LINDA
15625016   GUNDERSON, BRANDY S.
15625017   GUNNESON, KENNETH L
15625024   GURLEY, FAYETTE
15625025   GUSHWA, ROBERT
15625026   GUSTAFSON, CINDI M.
15625042   GUY, TERRY W.
15625043   GUYDON, LARRY
15624382   Gare, Chaitanya
15624759   Gore, Cameron
15624760   Gore, Cameron T.
15624931   Griggs, Stephanie
15625070   HAAG, WILLIAM D
15625077   HADDAD, MICHAEL
15625078   HADDOCK, KENNY N
15625085   HAGERMAN, J. W.
15625086   HAGEWOOD, DIANE
15625087   HAGEWOOD, TANEEKA V
15625088   HAGEWOOD, TIMOTHY M
15625092   HAGUE, TIMOTHY
15625096   HALE, VICKY D.
15625097   HALEY, STEPHANIE B.
15625098   HALL, AUDREY
15625100   HALL, CLARA
15625102   HALL, FAWN
15625103   HALL, JUDY
15625105   HALL, LINDA L
15625106   HALL, LUANNE K.
15625107   HALL, NATHAN G.
15625108   HALL, PHYLLIS K
15625109   HALL, RAYMOND
15625110   HALL, SIDNEY M
15625112   HALL, VIRGIL L.
15625113   HALL, WILLIAM J
15625114   HALLADAY, RONALD R.
15625115   HALLMARK, MARY L
15625116   HALLORAN, SANDY K.
15625118   HAMBERLIN, MATTIE
15625122   HAMILTON, TERRENCE J.
15625126   HAMMACK, JAMES E.
15625130   HAMMER, CHARLES L.
15625135   HAMMONS FREDERICK, ALICE M.
15625136   HAMOR, LILLIAN
15625137   HAMPTON, MARY FRANCES
15625142   HANCOCK, ZELLA S.
15625145   HANDSHOE, ALICIA K
15625146   HANDSHOE, MARK L
15625148   HANEY, MARK L.
15625150   HANKINS, SHIRLEY W.
15625161   HANSEN, CARL J.IV
15625162   HANSEN, LOIS
15625163   HANSON, JERRY W.
15625164   HANSON, JOHN D
15625166   HARBISON, W. TERRY
15625171   HARDEN, MARGARET A
15625173   HARDIMON, KRISTA
15625175   HARDIN, NANCY
15625176   HARDIN, NOLAN
15625181   HARE, BARBARA L.
15625183   HARIG, WAYNE
15625186   HARMER, JON F
15625187   HARMER, VERONICA
15625191   HARMON, DEWEY
15625192   HARMON, SARAH
15625197   HARP, MARY J.
15625200   HARREL, JEFFREY D
15625203   HARRINGTON, QUEEN E.
15625207   HARRIS, DERIC
15625208   HARRIS, EVERETT F
15625209   HARRIS, GENEVE L.
15625211   HARRIS, JANE E.
15625216   HARRIS, MARTY
               Case 19-12378-KBO      Doc 1282-1      Filed 01/04/21   Page 15 of 255
15625217   HARRIS, MELANIE A.
15625224   HARRISON, DORIS J.
15625227   HARROLLE, JIMMIE
15625229   HART, LINDA
15625232   HART, THERESA C.
15625233   HARTL, JAMES A.
15625236   HARTMAN, DUANE L
15625239   HARTSFIELD, DAVID T.
15625243   HARVEY, SHILVIE M.
15625245   HARWOOD, SARAH M
15625246   HAS, CHANTHA
15625247   HAS, SARETH
15625249   HASSEN, DIANNE M.
15625250   HASTON, JERRY D
15625251   HASTON, ROGER
15625253   HASTON−LEER, PAMELA J.
15625256   HAUGHTON, HELEN
15625259   HAVEMAN, JOHN A.
15625260   HAVEMAN, MARLA A
15625266   HAYDEN, ROBERTA L.
15625269   HAYES, STEVEN
15625271   HAYGOOD ROPERKILBURN, C. DARLENE DARLENE
15625274   HAYGOOD, WALKER L.
15625275   HAYNES, TAMIKA Ben
15625278   HAYS, LANNY A
15625280   HAYWARD, JANICE
15625288   HEAD, CAROLYN
15625289   HEAD, MICHAEL D.
15625292   HEALEY, RODNEY L
15625297   HEARD, GLADYS W.
15625299   HEARD, TRESSIE M.
15625305   HEATH, DIANA F.
15625306   HEATH, TERRY S.
15625307   HEAV, CHANNY
15625308   HEAV, SARETH
15625311   HECKAMAN, MARGARET J.
15625312   HECKLER, VIRGINIA C.
15625337   HEISER, PAUL L.
15625339   HEITZMANN, JEFFREY
15625340   HEITZMANN, MERRY D
15625358   HELMBOLDTKOTZ, KRISTINE K
15625359   HELMER, VINCENT JR.
15625360   HELSEL, KENNETH
15625363   HEM, DIM
15625364   HEM, PHAL
15625365   HEM, SAMON
15625366   HEMPSTEAD, MAURICE ANDRE
15625368   HENDERSON, BARBARA A
15625371   HENDERSON, DEBORA
15625373   HENDERSON, JASON
15625377   HENDRICKS, HOWARD A
15625390   HENRY, PATRICIA
15625395   HENSON, GARY
15625399   HERBIG, DENNIS
15625410   HERMAN, LAURIE A
15625481   HERNANDEZ, DOMINGA
15625492   HERNANDEZ, LILIAN
15625495   HERNANDEZ, MARIA S
15625504   HERNANDEZ, RENE
15625511   HERREN, BERNADINE
15625520   HERRIMAN, LESLIE
15625524   HERSHA, ELAINE
15625525   HERTENSTEIN, RICK W.
15625526   HERWEYER, JOYCE L
15625530   HESSIAN, JACQUELINE
15625546   HIAR, KIMBERLEY
15625547   HIATT, RALPH A.
15625552   HICKERSON, DALE J.
15625553   HICKS, BRANDON L
15625554   HICKS, DONALD W
15625555   HICKS, JEREMY
15625557   HICKS, RAYMOND
15625558   HICKS, WILLIAM D.
15625560   HIERONIMUS, DONALD
15625563   HILBURN, BILLY L.
15625565   HILL BRYANT, RHONDA F
15625579   HILLIAKER, CAROL
15625582   HILTON, STEVEN S.
               Case 19-12378-KBO       Doc 1282-1   Filed 01/04/21   Page 16 of 255
15625584   HINE, MILISSA J.
15625585   HINES, CAROLYN R
15625586   HINES, PEGGY R.
15625592   HINSON, VASSAR B.JR
15625595   HIPPENHAMMER, MARCIA D
15625599   HITCHCOX, BRENDA I.
15625610   HOARD, EURETTA
15625611   HOBBS, JERRY M.
15625612   HOBBS, WYNETT CAROLYN
15625613   HOBSON, DEANNA
15625614   HOBSON, DUAINE
15625615   HOCKING, SANDRA J.
15625616   HOCKMUTH, DELORES
15625617   HODDE, HERBERT JR
15625618   HODGE, BETTY J.
15625620   HODGES, SHIRLEY A.
15625621   HODGKINSON, KYLA
15625622   HODOWANIC, EDWIN
15625625   HOEUNG, SINO
15625626   HOEXUM, RICHARD C.
15625627   HOEY, JANET
15625631   HOFFMAN, RICHARD L
15625635   HOFSTEE, PEGGY J.
15625636   HOFSTEE, THOMAS D.
15625639   HOLBROOK, CLARICE
15625646   HOLDEN, CHRISTOPHER N
15625648   HOLDER, NICKY
15625650   HOLLAND, ALICE A.
15625651   HOLLAND, GENEVA R.
15625652   HOLLAND, NAD A.
15625653   HOLLAND, TOMMY A.
15625654   HOLLAND, WILLIE P
15625656   HOLLIDAY, JASON B
15625662   HOLLIS, BARBARA A
15625663   HOLLIS, JAMES A.
15625666   HOLLISTER, DOUGLAS O
15625667   HOLLOWAY, CAROLYN L.
15625668   HOLLOWAY, DOROTHY A.
15625669   HOLLOWAY, JAMES H.
15625670   HOLLOWAY, RON
15625671   HOLLOWELL, CAROLYN
15625673   HOLSHOUSER, WILLIAM A.
15625675   HOLT, STEVEN
15625677   HOLTON, KATHY
15625678   HOMAN, TERRI
15625697   HONHART MARTIN, DOROTHY J
15625703   HOOD, KAYLA J.
15625722   HOPPER, JEFFREY L
15625730   HORTON, ROBBIN K
15625731   HORVATH, GLORIA L.
15625740   HOUGH, TOM LINDA
15625746   HOUSEMAN, BRUCE A
15625753   HOWARD, DENNIS
15625761   HOWELL, JERRY M.
15625762   HOWELL, JOSEPH R
15625765   HOYNE, EILEEN
15625779   HUAMAN, FRANCISCO J
15625783   HUBACH, JOHN E.
15625786   HUBER, HENRY LJR.
15625794   HUDSON, ETHEL D.
15625796   HUDSON, HELEN
15625797   HUENE, JOHN
15625805   HUFFMAN EZELL, GLENDA F
15625806   HUFSTEDLER, JEWEL
15625807   HUFSTEDLER, WILLIAM JR.
15625811   HUGHES SKILES, IMOGENE M.
15625813   HUGHES, FRANCES
15625814   HUGHES, MARCIA L
15625819   HUITEMA, DALE G.
15625825   HULL, DEBONNIE L
15625828   HUMANN, THOMAS E.
15625833   HUMPHRIES, ANN
15625842   HUNTER, ELIZABETH A
15625843   HUNTER, MARION L.
15625848   HUOT, BOTUM
15625854   HUTCHERSON, DELORIS
15625855   HUTCHINS, DENNIS A.
15625858   HUTH, RANDY
                Case 19-12378-KBO         Doc 1282-1   Filed 01/04/21   Page 17 of 255
15625859   HUTSELL, PATRICIA
15625862   HUVER, CATHRENE L
15625125   Hammack, Fleshia
15625195   Harney, Billy
15625491   Hernandez, Juan Adames
15625593   Hinton, Billy
15625649   Hollady, Sarah
15625802   Huerta, Jes s Mej a
15626073   INGRAM, ANN
15626074   INGRAM, DONNA M.
15626075   INGRAM, DOROTHY E.
15626076   INGRAM, JOAN C.
15626077   INGRAM, KATHRYN M.
15626078   INGRAM, LENA M.
15626114   INSIGHT INTELLECTUAL PROPERT
15626182   IO−SAMM S.deR.L.deC.V.
15626203   IRELAN, ARBRIE D.
15626204   IRISH, ELINOR
15626206   IRISH, SUSAN
15626219   IRWIN, JEROME B.
15626221   ISAAC, APRIL
15626222   ISBELL, JANICE K.
15626291   JABARA, YOUSEF M
15626300   JACKSON, AARON
15626301   JACKSON, BILLY RAY
15626307   JACKSON, ELDA L.
15626313   JACKSON, PHILLIP
15626314   JACKSON, ROGER L.
15626317   JACKSON, WILLIAM D.
15626318   JACKSON, WILMA J.
15626322   JACO, DONNA K
15626323   JACO, PATRICIA
15626325   JACOBS, JAMES
15626326   JACOBS, JOLETTA S.
15626331   JACOBSMA, LAURIE A
15626338   JAHN, MICHAEL F
15626344   JAMES, KAREN
15626345   JAMES, MARY M.
15626350   JAMISON, ALICE
15626351   JAMISON, CATHERINE
15626361   JASKE BREWER, PAMELA M.
15626387   JEFFRIES, SHEILA J
15626394   JENKS, SHARON R
15626395   JENNINGS, BETTY J.
15626397   JENNINGS, SHELBY J.
15626403   JESKE, GARY D.
15626407   JESTER, DONALD E.
15626409   JEURINK, SEBEANN
15626410   JEURINK, THERESA J
15626462   JOHN, MICHAEL
15626470   JOHNSON FRISKY, JACQUELINE S
15626472   JOHNSON ROCHELLE, CYNTHIA B
15626477   JOHNSON, ARLIE J.
15626478   JOHNSON, AUDREY
15626479   JOHNSON, BERTHA L.
15626480   JOHNSON, BETTY R.
15626481   JOHNSON, CHARLIE M.
15626482   JOHNSON, CHERI
15626485   JOHNSON, CINDY C.
15626491   JOHNSON, DEANNA
15626492   JOHNSON, DENISE D.
15626493   JOHNSON, DENNIS J.
15626496   JOHNSON, JOHHNY L.
15626498   JOHNSON, LOUISE
15626499   JOHNSON, MARGIE
15626501   JOHNSON, MAXINE
15626502   JOHNSON, NEMIE A
15626503   JOHNSON, NORMAN J
15626504   JOHNSON, PEGGY
15626505   JOHNSON, RAYMOND
15626506   JOHNSON, ROBERT
15626509   JOHNSON, RUBY J.
15626510   JOHNSON, RUTH
15626511   JOHNSON, SALLY T.
15626513   JOHNSON, VELORA
15626514   JOHNSON, WESLEY JR
15626515   JOHNSTON, B KYLE
15626518   JOINER, MARGARET J.
               Case 19-12378-KBO       Doc 1282-1   Filed 01/04/21   Page 18 of 255
15626520   JOLLIFFE, FREDERICK W
15626521   JONAS, GARY W
15626526   JONES, ALICE M
15626527   JONES, BILLY H.
15626532   JONES, DALLAS E.
15626534   JONES, DAVID W.
15626535   JONES, DEMONES M
15626538   JONES, ELOISE
15626539   JONES, FELITA D.
15626540   JONES, FRANK L.
15626543   JONES, GREGORY D
15626548   JONES, JEFFIE A
15626550   JONES, JOAN S
15626551   JONES, JOHN C
15626552   JONES, JUDITH
15626555   JONES, LARRY
15626556   JONES, LELIA B.
15626557   JONES, LINDA L
15626558   JONES, MARK T.
15626561   JONES, PATSY M
15626562   JONES, PEGGY A
15626566   JONES, SHEILA A.
15626567   JONES, SHERRY L
15626574   JORDAN, BEN E.
15626575   JORDAN, DEWAYNE C
15626580   JORDAN, MARY L
15626583   JORDAN, MICHAEL
15626587   JORGENSEN, WILLIAM D.
15626603   JOYSON SAFETY SYSTEMS AGQ
15626631   JUNTUNEN, WILLIAM
15626560   Jones, Michael
15626658   KADLEC, RONALD
15626659   KADLEC, SALLY
15626665   KALEY, DARYL
15626674   KAMPHUIS, ROGER A.
15626676   KAMPMEIER, GARY
15626678   KANAZIZ, KEVIN S
15626679   KANE, IVAN L.
15626680   KANE, MICHAEL G.
15626681   KANEY, E. JAMES
15626684   KAPFHAMER, SCOTT A
15626692   KARNES, PHYLLIS J
15626693   KARWUR, ELAINA
15626694   KASSEE, THELMA
15626695   KATHAN, CHARLOTTE J.
15626709   KAYSER, RONALD L.
15626717   KECK, LINDA
15626720   KEISTER, JERRY
15626721   KEITH, DONNA S.
15626725   KELLER, WILMA
15626727   KELLEY PRENTICE, LINDA D
15626729   KELLEY, LESLIE G.
15626731   KELLEY, SHIRLEY H.
15626736   KELLY, MATTHEW WAYNE
15626737   KELSO, TINA L
15626742   KEMP, GREG T.
15626743   KEMP, JAMES H.JR
15626758   KENNEDY, JOHN F.
15626759   KENNEY, CAROL
15626761   KENNY, LINDA
15626766   KENT, CONSTANCE M
15626767   KENT, JOSIE L.
15626782   KEO, PHEAP
15626783   KEO, SAMBO
15626784   KEO, SOPHEA
15626785   KERLEY, RACHEL J.
15626798   KETCHUM, PHYLLIS M.
15626806   KEY SMITH, WANDA L.
15626815   KEYS, DUANGJAI
15626825   KHEAM, PHEAP A.
15626826   KHIM, SAVANN
15626827   KHIM, SOKHOM
15626834   KIDD, DONALD H.
15626835   KIDD, SUSAN E.
15626839   KIEL, CARLIN J.
15626843   KILBURN, EULA C
15626844   KILBURN, JACQULINE A
15626846   KILGORE, LULA G.
                Case 19-12378-KBO   Doc 1282-1   Filed 01/04/21   Page 19 of 255
15626847   KILGORE, RADIS L.
15626851   KILTS, LOIS E.
15626852   KIM, KHON
15626853   KIM, PHUONG
15626854   KIM, SOPHIN P.
15626855   KIM, YON
15626856   KIMBALL, BRYAN
15626857   KIMBALL, SCOTT A.
15626858   KIMBEL, MICHAEL E.
15626860   KIMMEL, CHARLES W
15626861   KIMSEY, RICHARD M.
15626868   KING, DEBORAH
15626871   KING, SHERYL L
15626872   KING, STEVEN R.
15626882   KIRBY COX, JEANETTE R.
15626887   KIRK, KAY
15626888   KIRK, NED JR
15626893   KISER, DIANE
15626894   KISER, PATRICIA A
15626899   KITTEL, ROBIN
15626901   KITZMAN, KATHERINE
15626904   KLAVER, TEDSON J
15626905   KLAVER, THURSTON J
15626906   KLAWONN, ALLEN
15626914   KLINE, JOHN T.
15626916   KLINE, VIVIAN
15626917   KLING, SANDRA V
15626923   KLOSTERMAN, DAVID P
15626925   KLUNDER, MICHAEL J
15626926   KLUTMAN, DENNIS D
15626931   KNAPP, RICHARD
15626932   KNAUF, ROSE
15626937   KNIGHT, WAYNE
15626938   KNISS, MILTON D
15626940   KNOESPEL, KEITH D.
15626953   KNUCKLES, AMELIA
15626954   KNUTH, MARK H
15626961   KOHLER, KELVIN
15626966   KOLL, JAMES H.
15626976   KONG, SAREM MEY
15626977   KONG, YETH
15626983   KONING, BARBARA J
15626985   KONTAK, MARK A
15626987   KOOIMAN, ARLYN L.
15626988   KOOIMAN, BRYAN A.
15626999   KORTNER, BEVERLY
15627000   KORTNER, KEITH
15627008   KOWALSKI, PHILIP
15627017   KRAFT BELL, CALLIE A.
15627018   KRAFT, BRUCE L
15627025   KRAUSE, BETTY J.
15627040   KROPF, GERALDINE V.
15627043   KRUEGER, STEPHEN E.
15627047   KRUYSWIJK, GERARDUS
15627051   KUBIZNE, PETER J.
15627052   KUCSERA, CARL W
15627054   KUGLER, KAREN M
15627056   KUHNEN, RONALD J.
15627057   KUIPERS, PATRICIA D
15627058   KUKLA, MICHAEL J
15627064   KUNTZ, RICHARD A.
15627068   KURTZ, WILLIAM
15627070   KUYKENDALL, CAROL A.
15627071   KUZINSKI, JANICE
15627077   KYLER, KEITH L
15626898   Kitchen, Mike
15627102   LABAY, GILBERT J.
15627111   LACAVA, JAMES
15627115   LACHCIK, JASON
15627121   LAFFERTY, EARLENE
15627124   LAGOE, THOMAS
15627125   LAGRANDEUR, DEAN L
15627130   LAISURE, CONNIE
15627135   LAKE, SHARON J.
15627147   LAM, CHAU
15627150   LAMAN, DALLAS B.
15627151   LAMB, GREGORY A.
15627156   LAMBERT, LUCILLE
               Case 19-12378-KBO   Doc 1282-1   Filed 01/04/21   Page 20 of 255
15627161   LAMIA, TERI A.
15627162   LAMIMAN, CRAIG
15627166   LAMOREAUX, CAROL
15627173   LAND, REELES D
15627177   LANDER, JACQUELINE
15627187   LANE, JACKIE
15627188   LANE, JEAN
15627189   LANE, MARVIN
15627193   LANGKAMP, DUANE C
15627195   LANGLEY, GINA
15627198   LANNING, DONALD R.
15627199   LANNING, JASON D
15627213   LARGE, JAN E.
15627214   LAROCCA, WILLIAM
15627223   LARSON, DEBORAH
15627225   LARSON, MARIE
15627226   LARSSON, BRANDON T.
15627231   LASHOCK, CRAIG T
15627233   LASZCZAK, JAMES A
15627246   LAURY, LEON
15627247   LAVALIERE, THERESIA
15627252   LAWHORNE, BETTY A.
15627262   LAWRENCE, BRENDA A
15627269   LAWS, JOHNNY
15627276   LAYMAN, TAMMY C.
15627285   LE, HON DUC
15627286   LE, THU
15627287   LEACH, DOROTHY MAE
15627288   LEACH, RUTH
15627297   LEAPHART, JON A
15627309   LECHTANSKI, DAVID J.
15627328   LEE, LURLIE J.
15627332   LEE, SANDRA J.
15627333   LEE, SUSAN M.
15627334   LEE, TAMMY L
15627335   LEETH, KENNETH E.
15627337   LEFERS, KATHRYN M.
15627344   LEHMAN, LAURA
15627346   LEHTINEN, ANNE M.
15627348   LEIF, PATRICIA
15627357   LENSING, BONNIE
15627363   LEOSH, KENNETH W.
15627367   LESLE, MICHAEL J.
15627368   LESLIE, GLENDA K.
15627369   LESZCZYNSKI, JODI L
15627370   LESZCZYNSKI, SCOT A
15627376   LEVITZ, BONNIE J
15627377   LEWANDOWSKI, DONNA M
15627385   LEWIS, CURTIS
15627386   LEWIS, DEBORAH
15627387   LEWIS, DIANE
15627388   LEWIS, GREEN
15627389   LEWIS, GREEN JR
15627391   LEWIS, JACK W.
15627395   LEWIS, LEILA S.
15627397   LEWIS, NATHAN D
15627420   LIDDELL, ALFRED C
15627428   LIERMAN, WINIFRED
15627433   LIFSEY, JEFFREY
15627441   LILIKER, DONNA C
15627443   LIM, SEAN
15627445   LIMING, DAVID F.
15627452   LINCOLN, RUTH M
15627453   LINDAAS LENZ, KIM
15627454   LINDBERG, TERRANCE L.
15627455   LINDE, GEORGE R
15627458   LINDQUIST, ARTHUR M.
15627459   LINDQUIST, SHARON A.
15627468   LINEBERRY, PHILLIP
15627469   LINGEMAN, THOMAS A.
15627480   LINTZ, ROBERT E
15627483   LIPSCOMB, WILFRED
15627484   LIPSKI, LINDA M.
15627486   LIST, JAMES
15627491   LITTLETON, HOWARD M.
15627492   LITTLETON, LINDA F.
15627493   LITTRELL, CAROLYN S
15627494   LITTRELL, JACKIE G
                Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 21 of 255
15627496   LITTY, JANICE
15627499   LIU, ZHANG
15627510   LOCKARD CORDELL, DORA L.
15627512   LOCQUIAO, RENATO
15627513   LOER, EVA P.
15627518   LOGAN, LORRAINE
15627529   LOHMAN, JANICE A.
15627531   LONDON, VALINDA J.
15627536   LONG, BRAD W.
15627540   LONG, DEBORAH
15627542   LONG, JORENE L.
15627544   LONG, KELLY S
15627546   LONG, LEAP
15627547   LONG, LUCAS B.
15627550   LONG, MILDRED
15627551   LONG, SHARON K.
15627552   LONG, THERESA D
15627553   LONG, VIRGIL W
15627554   LONGMIRE, CHRISTOPHER
15627559   LONH, BUNLY
15627560   LOONEY, JAMES A.JR.
15627573   LOPEZ, NANCY
15627576   LOPP, BARRY K.
15627579   LOPP, SARAH J.
15627580   LORBIS, VICTORIO O
15627604   LOSINSKI, MICHAEL D
15627605   LOUNSBURY, KAREN S
15627606   LOUNSBURY, PEGGY
15627607   LOVE, JOYCE K.
15627608   LOVELY, VERNON
15627609   LOWE, FLOYD M.
15627610   LOWE, JOEL
15627611   LOWER, NELSON
15627613   LOWERY, RITA S.
15627616   LOYOLA, JESUS J.
15627632   LUBY KRAFT, MARGARET
15627636   LUCE, HOLLY N
15627637   LUCENKO, DONNA E
15627648   LUCIER, GERALD T
15627654   LUDLOW, DIANA A.
15627670   LUNA, ERNESTINE
15627674   LUONG, QUAN
15627677   LUTOVSKY, CAROL
15627688   LYNCH, ALLEN C.
15627690   LYNCH, TIMOTHY J.
15627691   LYNEMA, JIMMIE A
15627694   LYTLE, GAIL E
15627159   Lambeth, Linda S.
15627191   Langdon, Randy
15627351   LeMay, Brittney
15627401   Lewis, Toni
15627565   Lopez, Emmanuel Garza
15627726   MACADANGDANG, WILMA
15627743   MACKEY, LULA
15627745   MACKUS, DOUGLAS J.
15627753   MACQUARRIE, MARY
15627756   MADDEN, LAVERN
15627767   MADISON, MARSHALL
15627794   MAGNER, MARY K
15627803   MAHON, LINDA S
15627812   MAKLEY, SCOTT E.
15627829   MALETZ, GLENDA M.
15627831   MALLOY, CYNTHIA ANNE
15627838   MANDERA, PATRICIA
15627841   MANGRUEM, DONNIE
15627842   MANLEY, NORMA J.
15627844   MANNING, GEORGE
15627847   MANNY, LOIS
15627869   MAQSHAR PRUSAKIEWICZ, DIANE E.
15627880   MAREK, ROWLAND L
15627886   MARINELLI, BRUCE
15627906   MARKS, COLLEEN
15627907   MARKS, JOHN R
15627911   MARKS, STEPHEN
15627916   MARKUS, BARBARA P.
15627917   MARLOW, SYLVIA L.
15627928   MARSHALL, DONALD W.
15627929   MARSHALL, JEAN M
                Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 22 of 255
15627932   MARSTON, CARROLL D
15627939   MARTENS, DONALD A.
15627941   MARTENS, RICKI D.
15627947   MARTIN, ELAINE J.
15627949   MARTIN, JEFFREY S
15628004   MARTINI, ROGENE
15628018   MASHBURN, BERTIE M
15628022   MASHBURN, JERRY L
15628023   MASHBURN, KERRY R.
15628024   MASHBURN, PEGGY J.
15628025   MASHBURN, RUTH B.
15628026   MASON TUCKER, ANGELA J.
15628030   MAST, FLOYD
15628031   MASTBERGEN, MARVIN J
15628038   MASTERS, SANDRA L.
15628052   MATELSKI, RICHARD
15628058   MATHENY, TINA M.
15628065   MATHIS, LOUISE
15628078   MATTHEWS, ALISA G
15628079   MATTHEWS, ERNEST P.
15628080   MATTHEWS, HANK W.
15628082   MATTOX, TIMOTHY W.
15628083   MATYASSE, RAYMOND J.JR
15628084   MATZELLE PURSLEY, JOAN
15628085   MAUPIN WILLIAMS, MARY A.
15628090   MAUSERT, BENEFICIARY OF DOUGLAS
15628101   MAYBERRY, KIMBERLY Y.
15628105   MAYO, DEBRA M
15628113   MAZURKIEWICZ, DAVID C.
15628128   MCBRIDE, BRUCE
15628129   MCBRIDE, RANDY L.
15628130   MCBRIDE, WANDA L.
15628131   MCCABE, ROBERT L.
15628132   MCCAIN, FAYE L
15628134   MCCALL, DOROTHY
15628135   MCCALLIPS, LAVERN R
15628136   MCCAMISH, JODY L
15628138   MCCANN, GEORGE W.
15628143   MCCARTNEY, LAURA V.
15628144   MCCARTNEY, ROBERT B.
15628145   MCCARTY, JACQUELINE
15628147   MCCARTY, THURMAN
15628150   MCCLAIN COGGIN, CONNIE M
15628154   MCCLAIN, LARRY L.
15628156   MCCLAIN, ROSE M.
15628157   MCCLISH, WILLIAM
15628161   MCCLURE, CHRIS E.
15628163   MCCLURE, DAVID L
15628164   MCCLURE, SHERRI L.
15628166   MCCOLLUM, EVELYN K
15628168   MCCORD, THOMAS L.
15628170   MCCOWAN, MARK
15628172   MCCOY, THOMAS
15628177   MCCUTCHEN, MAUREEN C
15628178   MCDANIEL, ANNA L.
15628179   MCDANIEL, EVERLENA
15628180   MCDANIEL, TOMMY E.
15628183   MCDONALD, JANIS
15628184   MCDONALD, MICHAEL L
15628186   MCDONALD, ROY E.
15628188   MCDOWELL, KURT P
15628189   MCDOWELL, MARY E.
15628191   MCELROY, DAVID W.
15628195   MCGEE, KIMBERLY
15628197   MCGEORGE, LLOYD
15628198   MCGINLEY, NANCY
15628199   MCGINNISS, DEBRA L.
15628202   MCGLONE, VERNALINE
15628204   MCGRAW, JOHN F.
15628206   MCGREGOR, VICTOR A
15628207   MCGUFFIN COULTER, LYNN A.
15628208   MCGUIRE DAVIS, SHIRLEY A.
15628211   MCGUIRE, EMILY R.
15628213   MCGUIRE, SEAN M
15628224   MCKEE, HAROLD JR.
15628225   MCKELVEY, ROBERT C.
15628228   MCKINNEY, ELAINE S
15628229   MCKINNEY, MARY I
                Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 23 of 255
15628230   MCKINNEY, WILLIAM A
15628237   MCLEAN, LISBETH
15628239   MCLEOD, ROSEMARY
15628243   MCMACKINS, ROBERT F.
15628244   MCMACKINS, WENDY
15628247   MCMASTER, RIAN M
15628251   MCMASTERS, E. LAVUAGHN
15628252   MCMASTERS, LISA V
15628256   MCMASTERS, TIMOTHY
15628258   MCMULLIN, BERNADINE
15628259   MCMULLIN, JEFFREY ALLEN
15628260   MCMULLIN, KAYE
15628262   MCNALL, TROY L
15628265   MCNATT, JEFF
15628267   MCNEARY, MARY ANN
15628268   MCNEES, KIM A.
15628269   MCNEES, WALTER J.
15628278   MEAD, THOMAS D.
15628281   MEADOWS, SUZANNA
15628284   MEANA, RUTH M.
15628285   MEARS, BERNARD D.
15628286   MEAS, BUNNEANG
15628307   MEDINA SULLINSGREER, NORMA S.
15628317   MEDINA, PORFIRIO
15628321   MEDLEY, JAMES A.
15628324   MEEKER, JAMES
15628325   MEEKER, RUSSELL
15628330   MEHTA, TARLIKA R.
15628331   MEINKE, JOSEPH
15628332   MEISLOHN ANDERSON, VICKI K.
15628333   MEISSEN, GEORGE
15628336   MELIGAN, SEAL
15628337   MELLES, BETTY A.
15628338   MELLINGER, DAVID
15628346   MENDOZA, EDILBERTO
15628392   MERRITT, EVELYN
15628395   MESFUN, LELTI
15628396   MESHEW, MARTHA K.
15628398   MESSER, BRENDA
15628400   MESSICK, ESTHER A.
15628430   METHUSELAH, JOHN A.
15628458   MEYER, PAUL M.
15628581   MILES, GLORIA K.
15628587   MILLARD, DONALD W.
15628588   MILLARD, PATRICIA A.
15628591   MILLER ARNOLD, PAMELA S.
15628601   MILLER, CAROLYN
15628602   MILLER, CHARLOTTE D
15628605   MILLER, DEWAYNE
15628611   MILLER, JANICE K
15628612   MILLER, LESLIE E.
15628613   MILLER, LONNIE W.
15628616   MILLER, PATRICIA A.
15628617   MILLER, RANDALL C.
15628619   MILLER, RITA A.
15628622   MILLER, STEVE A
15628626   MILLER, TAWANDA L
15628627   MILLER, TIMOTHY T
15628628   MILLER, VIRGINIA M.
15628631   MILLIGAN, ROBERT J.
15628634   MILLIRON, MARY R.
15628639   MILLS, FRANCIS L
15628641   MILLS, MICHAEL
15628652   MINOR, VALERIE SS
15628685   MITCHELL, ROY L.
15628686   MITCHESON, ROBERT J.
15628696   MIZEN LIFSEY JAMES, LINDA
15628732   MOHSIUZZAMAN, SYED M
15628762   MONTFORT, SUSANN
15628765   MONTGOMERY, GARY L
15628781   MOODY, MELISSA
15628782   MOODY, PATRICIA SCHELL
15628788   MOONEY, CHARLES S.
15628792   MOORE, ALBERT
15628798   MOORE, CLYDE E.
15628799   MOORE, DORIS NELL
15628800   MOORE, GERALD E.
15628807   MOORE, MECHELLE D
                Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 24 of 255
15628809   MOORE, MYLINDA F
15628810   MOORE, PHILLIP L
15628813   MOORE, STEVE D
15628816   MOORE, WILLIAM H.
15628833   MORELOCK, JACK
15628845   MORGAN, DAVID W
15628853   MORRIS, FRANK
15628854   MORRIS, JAMES
15628856   MORRIS, RICHARD A.
15628862   MORRISON, LARRY J.
15628864   MORROW, MICHAEL K.
15628867   MORSE, BETTY
15628876   MOSHER, JUDY K.
15628878   MOSLEY, CAROLYN
15628880   MOSLEY, DELMER
15628909   MOTT JOHNSON, KATHY W
15628910   MOTT, RONALD D.
15628916   MOUNTZ, MARCELLA
15628919   MOUSSEAU, JOHN
15628985   MUCARIA, BEVERLY JOY
15628994   MULL, CHRIS G.
15628995   MULLINS, BRENDA
15628998   MULLINS, MARY LOU
15629014   MUNS, ANA C
15629017   MURDAY, DEBRA A.
15629018   MURDOCK, KEITH M
15629020   MURPHY, ELIJAH L.
15629021   MURPHY, KAREN A
15629022   MURPHY, MICHAEL G
15629023   MURPHY, PAMELA J
15629025   MURRAY, EDWARD J.
15629040   MUSSELMAN, CATHY L.
15629041   MUTERSPAUGH, MARK ALLEN
15629045   MYAS, DAVID D
15629050   MYERS, RONALD
15629052   MYHAN CHAPMAN, TINA G
15629053   MYNHIER, DOUGLAS G
15627780   Magna Assy Systems de Mexico
15627784   Magna Decoma International
15628227   McKinley, John
15628299   Mechanical Simulation Corporation
15628315   Medina, Jesus Morales
15628502   Michigan State Tax Deposit
15628680   Mitchell, Brandon
15628840   Moreno, Michael
15628986   Mudd, Jordian
15629058   NABER, KATHY JO
15629062   NAIL WALKER, DEBRA L.
15629066   NALL WALKER BROKENSHIRE, CHRISTY J.
15629070   NAPIER, ANGELA R
15629071   NASH, LAURA L.
15629108   NAVARRO, RICARDO
15629134   NEEL, MABLE A
15629135   NEELY, MICHELLE
15629136   NEESE, ANITA J.
15629144   NEFF, BARBARA K
15629145   NEFF, BETH
15629146   NEGRON, AURORA
15629160   NELSON, CUMLI
15629161   NELSON, JAMES W.
15629162   NELSON, JOHNNY A
15629166   NELSON, THEODORE R.
15629167   NEMECEK, DONNA
15629168   NEMMERS, CYNTHIA
15629176   NEPEAN, DAVE E.
15629186   NETTERS, DWAYNE
15629187   NETTLES, SHIRLEY
15629192   NEUBERT, ROBERT
15629220   NEW, ANN G
15629232   NEWBORN, BRIAN
15629238   NEWMAN, CHRISTOPHER M
15629241   NEWSOME, LINDA R.
15629243   NEWTON, CATHY A.
15629247   NEWTON−TIDWELL, JENNIFER
15629258   NGIN, MAN TOEUK
15629259   NGORN, CHHEANG
15629260   NGUYEN, LOAN KIEM
15629261   NGUYEN, LOI
                Case 19-12378-KBO         Doc 1282-1   Filed 01/04/21   Page 25 of 255
15629263   NGUYEN, NGOC−QUANG
15629264   NGUYEN, SUZIE
15629266   NHIEV, SAME
15629275   NICHOLS, PERRY A.
15629276   NICHOLSON, BRENDA D.
15629278   NICOSON, MARLENE
15629287   NIEDERGESES KILBURN, JANET D
15629300   NIPPS, HAROLD
15629301   NIPPS, MATTIE
15629329   NITZ, MELINDA S
15629330   NIVER, OPAL D.
15629344   NOLAN, DAVID H.
15629363   NORDSTROM, PAUL D
15629366   NORMANCOX, MARGARET
15629379   NORTH, ADELINE P.
15629397   NORTHRUP, PENNY
15629398   NORTHRUP, RANDY E.
15629402   NORWOOD, ESSIE LOIS
15629405   NOUN, RETH
15629420   NUDD, BARRY C.
15629426   NUTT, CAROLYN E.
15629427   NUYEN, DEBORAH
15629431   NYKAMP, MELVIN
15629148   Nell, Robert
15629439   O'DELL, JEANNIE M
15629444   O'NEAL, THOMAS L.
15629453   OAKLAND, PATRICIA
15629455   OAKLEY, JUANITA
15629460   OBERLIN, PHILLIP C.
15629469   ODOM, BENITA
15629481   OGREN, DM TYLER
15629491   OKROY, ANTHONY
15629493   OLDS, CASEY E.
15629494   OLENIACZ, FRANK S
15629497   OLINGER, LINDA K
15629498   OLINGER, STEVEN
15629499   OLIVARES, CARLOS
15629502   OLIVEROS, ALBERTO
15629505   OLMSTEAD, KATHY M
15629534   ONDRIAS, GERALD
15629537   ONG, CHAMRATH
15629545   OPENGO, JANET C
15629548   OPPERMAN, BONNIE A
15629584   ORR, PAMELA J.
15629598   ORTEGA, ELENA M
15629605   ORTIZ, ANDRES
15629611   ORTIZ, ROMAN
15629620   OSBORN, CHRISTINE R.
15629628   OSLAND, DUANE
15629638   OSTINDIE, LINDA J.
15629644   OU, SOKHAN
15629645   OUENDAG, JANICE K
15629647   OUM, CHANMOLY T.
15629648   OUN KHIEV, KANNAVY
15629660   OWENS, JENNIFER E.
15629661   OWENS, MARY N.
15629662   OWINGS, VIRGINIA
15629509   Olson, Nicholas
15629602   Ortega, Rodolfo
15629679   PA, PHALLY
15629684   PAASMAN, JOHN
15629685   PABREZA, ROBERT M.
15629704   PACINI, STEVEN P.
15629714   PAGE, MARY
15629715   PAINTER, JAMES H.JR
15629717   PAISLEY, TOM
15629718   PAITSEL, TRACEY R.
15629735   PALMER, TIFFANY TAKKARRA
15629736   PALMERO, JOSEPH F.
15629739   PALOMINO, MESIAS
15629749   PANCOAST, CORAZON U
15629756   PAQUETTE, MICHAEL C
15629768   PARDUE, SHANNA L
15629769   PARE, THOMAS E
15629771   PARENT JOHNSON, JUANITA E.
15629774   PARK, HO WOONG
15629780   PARKER, MARION
15629785   PARMER, RALPH D
                Case 19-12378-KBO        Doc 1282-1   Filed 01/04/21   Page 26 of 255
15629786   PARMETER, DAVID A.
15629787   PARRISH, LEONARD E.
15629788   PARRISH, PERRY N
15629791   PARSONS, CHERYL
15629795   PARZYCH, ESTHER K
15629799   PASCHALL, CHARLES
15629805   PASSET, JOHN
15629807   PASTUSKA, MICHAEL A.
15629834   PATRICK, CAROL E.
15629836   PATRICK, JOHNNY
15629842   PATTERSON, KEITH E.
15629844   PATTERSON, RUTH E.
15629846   PATTON, CYNTHIA D.
15629848   PATTON, LINRICO N.
15629856   PAUL COVILLE, NANCY L
15629865   PAUL, RONALD
15629877   PAUWELS, JOHN T.
15629879   PAVLICHEK, RONALD
15629885   PAYTON, ELLY
15629890   PCARD Purchases
15629910   PEARCE, RICK
15629912   PEARMAN, TERENCE C
15629913   PEARSON, TONYA
15629914   PEARSON, TURE A.
15629915   PEARSONLARD, CATHY
15629918   PECSI, DIANA S.
15629919   PEDOLZKY, HELGA
15629928   PELLE, EDA A.
15629932   PELTZ, CHARLES S
15629933   PEMBERTON, JEANETTE K
15629938   PENCE, MILDRED
15629939   PENDERGRASS, DONALD L
15629953   PENSABENE SAWYER, SHERRY A.
15629967   PEOPLES, MONICA S
15629988   PEREZ, IRENE
15630028   PERRY NEWTON, CONNIE LYNN
15630029   PERRY, B
15630036   PERSAUD, HAROLD
15630039   PERSONETTE, DAVE
15630040   PERSONNETTE, ROBBY
15630049   PESTI, MICHAEL J.JR.
15630052   PETERS, CHARLES L
15630054   PETERS, PATRICIA
15630056   PETERS, RUSSELL L
15630057   PETERS, THOMAS
15630058   PETERS, TRINA L.
15630059   PETERSEN, OTTO L
15630062   PETERSON, DAHLVIN D
15630063   PETERSON, DAVID
15630064   PETERSON, DOUGLAS D.
15630065   PETERSON, GWENDOLYN
15630068   PETERSON, RODNEY LEE
15630069   PETERSON, RUSS
15630070   PETERSON, SHARON
15630071   PETION, MIRACLE
15630073   PETROELJE, ROGER L
15630075   PETSCHE, CHARLES
15630076   PETSCHE, STEVEN
15630079   PETTY, DANNY L.
15630081   PFAFFMAN, WILLIAM R
15630086   PHAM, KEVIN
15630087   PHAN, THAO M
15630088   PHANEUF, DIANE R.
15630090   PHENGCHANH, NOUDAM
15630091   PHENGCHANH, VISITH SS
15630099   PHILLIPS, CAROLYN
15630102   PHILLIPS, LOIS
15630103   PHILLIPS, SONDRA M.
15630104   PHILLIPS, SUE
15630116   PHOMMASENG, BOUNPHAMA
15630117   PHOMMEK, MANIVANH
15630118   PHON, PHEAP
15630120   PHUONG, DUL
15630121   PHUONG, RUON TOUCH
15630125   PICCHI, JENNIE M.
15630127   PICKARD, FREDRICK L.
15630128   PICKENS, JEANETTE D.
15630129   PICKRELL, JOHN
                Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 27 of 255
15630139   PIERCE, BASIL
15630140   PIERRET, MARK D.
15630141   PIERSON, KATHY
15630142   PIERSON, LYLE C
15630143   PIERUCKI, ALBERT JIII
15630144   PIETRAS, LAURA J.
15630145   PIETY, JAMES L.
15630148   PIGG, WILLIAM
15630163   PILLOW, JAMES
15630180   PIPKIN, JESSE
15630181   PIPKINS, JR. CHRISTOPHER
15630189   PITH, CHANRAN
15630217   PLACHTA, DONALD R.
15630256   PLATT, CYNTHIA L.
15630271   PLUMB, ALLEN
15630272   PLUMB, BRENDA
15630273   PLUNKETT, NANCY M.
15630292   POLHILL, RONALD L.
15630294   POLINSKI, LYNN M
15630324   POOLE, MARGARET A
15630328   POPMA, LORI J.
15630330   PORCHIA, JANICE
15630345   PORTER, CURTIS H
15630346   PORTER, DANIEL L
15630347   PORTER, GLENDA F.
15630351   PORTER, THERESA
15630355   POSANI, MADHU
15630357   POST, GORDON D.
15630358   POST, LARRY J.
15630359   POST, RICHARD L
15630360   POSTMUS, ANTHONY
15630361   POTTENGER, JOHN T.
15630362   POTTER, AARON
15630366   POULOS, KAREN M.
15630371   POWELL, BELINDA B.
15630372   POWELL, DALE W.
15630373   POWELL, DONNIE R.
15630389   POWER, CANDY
15630391   POWERS JOHNS, KIMBERLY A
15630392   POWERS, LANISA R.
15630404   PRATT, JEFFREY L.
15630459   PRENTISS, LIZZIE
15630469   PRESTON, DOREN A.
15630477   PRICE, ANNIE MARGARET
15630478   PRICE, DAVID C.
15630479   PRICE, JOYCE G.
15630480   PRICE, MARK
15630483   PRICE, PEARL
15630499   PRINCE, RUTH
15630505   PRITCHARD, MELVIN W
15630508   PRIVETT HAYS, SONJA
15630584   PRUETT, KEITH J.
15630586   PRZYBYSZ, RAYMOND J.
15630598   PUCKETT, MARY
15630599   PUHOVAC, MEDINA
15630600   PUITE, HAROLD A
15630601   PUITE, ROGER L
15630603   PULLEN, DANIEL E.
15630611   PURIFOY, GLADYS
15630612   PURIFOY, PATSY R.
15630613   PURIFOY, RICKY
15630614   PURINTUN, DARLENE
15630615   PURINTUN, DEAN
15630616   PURINTUN, DEORVAL
15630618   PURO, DAVID B.
15630619   PUTMAN, KENNETH WAYNE
15630625   PYKE, EUGENE L
15629973   Perez, Alec
15629998   Perez, Meredith
15630387   Power Products Inc
15630538   Proctor, Tiffany
15630630   Pyrdum, Angel
15630700   QUILON, MARIA P.
15630702   QUINCY, ROBERT
15630704   QUINTANILLA, LARRY
15630705   QUIST, KENNETH
15630748   RAGLAND, BEVERLY
15630749   RAGLAND, LINDELL H
                Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 28 of 255
15630752   RAIBER, RONALD R
15630753   RAIF, LATICIA P
15630754   RAIFSNIDER, JOHN
15630759   RAINWATER, JAMES W.
15630783   RAMANUJAM, DEVEGOWDA
15630792   RAMIREZ, LYDIA
15630799   RAMOS CORWINGOFF, MARTHA G.
15630801   RAMOS, ANTONIO
15630816   RANDALL, MICHAEL J.
15630820   RANDOL, NICOLE
15630846   RAPIER, ORVIL
15630849   RATHAVONGSA, BOUNLAP
15630853   RAUSCH, CHARLES
15630860   RAY, JUDITH V.
15630861   RAY, TINH
15630862   RAYL, ARCHIE L
15630864   RAYMOND, JOSEPH Y
15630867   RAZON, PEDRO
15630884   REARICK, CAROL L.
15630886   REBEC, FRANK
15630895   REDDING, GORDON L
15630912   REED, DAVID R
15630913   REED, J. L.
15630915   REED, JOWANNA
15630916   REED, PENNY K
15630917   REED, RANDY S.
15630921   REED, WARREN
15630922   REED, WILLIAM W.
15630927   REESE, DAISY
15630929   REEVES, WILMA
15630941   REIBEL, EARL
15630945   REILING, JAMIE
15630982   RENKENBERGER, DENNIS L
15630983   RENNHACK, SHARI L
15631010   RESURRECCION, ARTURO
15631011   RETANA, MARIA C
15631043   REYNOLDS, CARL
15631046   REYNOLDS, DEWARD
15631048   REYNOLDS, SARA A.
15631059   RHODES, RICHARD G
15631080   RICHARDS, MILISSA
15631083   RICHARDSON SCHULTZ HUGHE, BEV
15631093   RICHARDSON, VIRGINIA L
15631097   RICHMOND, THOMAS
15631098   RICHMOND, VONNA M.
15631099   RICHTER, DAVID J.
15631100   RICHTER, ROBERT
15631103   RICKER, PAMELA KENNEDY
15631104   RICKETT KRAMER, DIANE L.
15631109   RIDDLE, BETTY J
15631111   RIDDLE, MARLON WAYNE
15631112   RIDER, WAYNE M.
15631113   RIEGER, ROBBIN G.
15631115   RIGGS, ANNIE L.
15631116   RIGGS, KAREN B
15631117   RIGGS, SHIRLEY W
15631119   RIGSBY, JOANN
15631121   RILEY, CAROL
15631125   RINALDO, JAMES J.
15631146   RITCHIE, DENZIL E.
15631147   RITCHIE, DORIS
15631148   RITCHIE, LINVILLE
15631149   RITCHIE, MICHELLE
15631150   RITCHIE, PAMELA S
15631151   RITCHIE, TOMMY
15631153   RITTER, DANIEL J.
15631163   RIVERA, GRACIELA M
15631167   RIVERA, JOSEPH M
15631187   ROACH, GLENDA
15631189   ROAME, DONNA M.
15631195   ROBBINS, CARLEE
15631196   ROBBINS, CARMEN
15631197   ROBBINS, DARLA
15631198   ROBBINS, DONALD
15631199   ROBBINS, MATTHEW A.
15631200   ROBERSON GOBBLE MOORE, CHARLOTTE J.
15631201   ROBERSON, KIMBERLY A.
15631202   ROBERSON, PAULA A.
                Case 19-12378-KBO   Doc 1282-1   Filed 01/04/21   Page 29 of 255
15631203   ROBERSON, VERA J.
15631218   ROBERTS, ANNIE M.
15631219   ROBERTS, BETTY
15631223   ROBERTS, H. WENDELL
15631232   ROBERTSON, BRENDA C
15631233   ROBERTSON, MATTIE
15631237   ROBINSON, CHARLES JR
15631238   ROBINSON, CLARA
15631240   ROBINSON, JOSEPH A.
15631241   ROBINSON, KENNETH W.
15631244   ROBINSON, SONYA E.
15631250   ROBUSTO, DANIEL
15631251   ROBY, ELIZABETH
15631258   ROCHELLE, JACKIE D.
15631278   ROCKMAN, BRADLEY C.
15631283   RODGERS, JOHN E.
15631321   ROE, LARRY J
15631326   ROGERS, CARL T.
15631328   ROGERS, FRANCIS
15631330   ROGERS, LAVERA
15631331   ROGERS, MICHAEL T.
15631332   ROGERS, PHYLLIS
15631333   ROGERS, ROBERT A.
15631351   ROLLINS, ELAINE B.
15631367   ROOT, CAREY
15631370   ROSADO, MARIBEL
15631381   ROSE, MICHAEL P
15631383   ROSE, SANGERINE
15631384   ROSE, TERESA
15631385   ROSEBROCK, NANCY J.
15631392   ROSSATO, SUSAN M.
15631394   ROSSON, IRMA J.
15631398   ROTELLO, ANDREW J.
15631409   ROUSH, BURTON
15631412   ROWE, SUELLEN S
15631415   ROWELL, TINA J.
15631424   ROYALS, JENNY
15631455   RUGGLES, JANICE
15631465   RUIZ, RAQUEL
15631471   RUSHTON, GEAN
15631476   RUSSELL, REBECCA A.
15631477   RUSSELL, ROGER D
15631481   RUSTICUS, ROBERT K
15631485   RUTOVIC, DRAGOLJUB
15631486   RUTTER, THOMAS M.
15631495   RYAN, MICHAEL P
15630796   Ramirez, Sabino Flores
15630850   Ratley, Jared
15630900   Redick, Dane
15630953   Reismeyer, Matt
15631213   Robert Half Management
15631243   Robinson, Robert
15631540   SADEWATER, LAVERNE II
15631541   SADEWATER, MARIA
15631542   SADEWATER, STANLEY JR.
15631543   SADEWATER, TENA
15631544   SADEWATER, VICTOR J.
15631548   SAENZ, GONZALO
15631566   SAGERJEFFERS, JUDY
15631568   SAGON, NORMAN F
15631571   SAIN, MATTHEW
15631590   SALATTO, JEFFREY K
15631592   SALAZAR, AGUSTIN G
15631613   SALLIE, JESSIE JSR.
15631622   SAMPLE, SHEILA M.
15631624   SAMPSON, TERESA R
15631626   SAMSON, AUREA B
15631637   SAN DIEGO, BENEDICTO C
15631638   SAN DIEGO, HERMINIA C
15631654   SANDEEN, MIKE
15631655   SANDEEN, ROBIN
15631658   SANDERS, LILLIE
15631688   SAR, SOVANNARY
15631689   SARGENT, CAROLYN
15631692   SARMIENTO, JANE
15631694   SARVER, PATRICIA L.
15631707   SAWYER, THOMAS E.
15631709   SAXTON, TERRANCE
                Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 30 of 255
15631720   SCARPETTA, VONNIE
15631721   SCHAAF, RAYMOND J
15631727   SCHAFFER, LINDA
15631740   SCHEETZ, ALICE C
15631744   SCHEPPERLEY, TERRY
15631748   SCHIFFER, RITA M.
15631749   SCHILD, BRUCE E.
15631755   SCHLEMMER, ADAM
15631760   SCHMITT, JAIME J.
15631761   SCHMITT, LORRIE L
15631764   SCHNEIDER, SHERRY L
15631767   SCHOLL, SANDRA
15631768   SCHOLTEN, HARMEN W
15631769   SCHOOLEY, CLIFFORD LJR
15631770   SCHOONOVER, JOHN
15631774   SCHROEDER, WANDA
15631775   SCHROPP, JEFFREY J.
15631778   SCHUG, RALPH E.
15631780   SCHUILING, HENRIETTA R
15631781   SCHULTES, ARNOLD W
15631782   SCHULTZ SMITH PATTON, DEBBIE S
15631783   SCHULTZ, CLYDE R.
15631785   SCHULTZ, EDWARD A.
15631789   SCHULTZ, TERRY C.
15631790   SCHULZ, MARCIA L
15631801   SCHUUR, MARY E.
15631802   SCHUUR, SAM R
15631803   SCHUUR, THOMAS
15631804   SCHUUR, THOMAS SS
15631806   SCHWARTZ, JOHN M.
15631807   SCHWENGELS, MARGARET
15631812   SCIME, JOHN M.
15631815   SCOTT VINSON, MYRTLE R.
15631820   SCOTT, DONALD L
15631822   SCOTT, MARY
15631823   SCOTT, OTIS L
15631824   SCOTT, PENELOPYE
15631825   SCOTT, ROBERT J.
15631826   SCOTT, RONALD J
15631827   SCOTT, VICKIE M
15631834   SEAL, DAVID
15631835   SEAL, JANET C.
15631842   SEAVERS, PAMELA L
15631861   SEGID, AMETE E.
15631870   SELCHOW, GENE R
15631883   SEN, YANG
15631884   SENDAYEN, MILAGROS T
15631885   SENG, SOKKIM
15631886   SENG, SOPHEA
15631887   SENGSOUVANH, MONE
15631889   SENN, PAUL L.
15631951   SHAFER MACHANMARTIN, DEBRA L.
15631952   SHAFER, KEITH W
15631955   SHAKHRAMANOV, ARTEM
15631961   SHANAHAN, MICHAEL
15631963   SHANEYFELT, NORMA
15631980   SHANNON, CARYL
15631989   SHARP, BERT R.
15631992   SHARP, LAMAR
15631994   SHATTUCK, ERVIN
15631996   SHAVER, SUDIA
15631997   SHAW, DAMON D.
15631998   SHAW, DOLORES D.
15631999   SHAW, ROBIN M.
15632004   SHELL, DENVIS
15632005   SHELTON, GROVER A.JR
15632006   SHELTON, JOHN
15632009   SHENEMAN, FRED G.
15632010   SHENG, JOHN J.
15632011   SHEPARD, SCOTT
15632016   SHERINGTON, DAWN D.
15632019   SHERMAN, RICHARD J
15632026   SHETTERLY, MARGARET M.
15632043   SHIVERS, JOSEPH R
15632048   SHOOK, CATHERINE
15632049   SHOOK, HARLYN C
15632056   SHORT, BONELL
15632057   SHOSTRAND DREWRY, CRYSTAL
               Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 31 of 255
15632059   SHOTZMAN, JUDY
15632062   SHREEVE, THOMAS D.
15632067   SHROLL, BLAKE W
15632069   SHUFELT, DONNA G
15632070   SHUFELT, LINDA J.
15632071   SHUMAKER, MARSHA
15632083   SIDLAR, EDWARD W.
15632084   SIDNEY, WILBERT W
15632085   SIDWELL, FAE
15632086   SIEBARTH, JEAN
15632089   SIEFKER, MICHAEL
15632090   SIEGER, DORIS
15632117   SIGSBEE, CYNTHIA I.
15632125   SILLATHAM, CHUSAK
15632138   SIMANGAN, FRANCISCA M
15632139   SIMBECK, SARAH R
15632148   SIMMONS, CYNTHIA
15632149   SIMMONS, JOYCE A.
15632150   SIMMONS, PHYLLIS J
15632152   SIMMONS, REGINALD G.
15632153   SIMMONS, SHIRLEY S.
15632154   SIMMONS, WILLIAM M.
15632156   SIMON, JONATHAN R
15632163   SIMPSON, JEAN
15632164   SIMPSON, ROY LJR.
15632166   SIMS, PEGGY M
15632168   SINCAVAGE, KIM
15632171   SINGERY, RUTH
15632176   SINGLETON, HENRIETTA
15632177   SINGLETON, MINNIE V.
15632186   SISAKET, LERM
15632191   SITKO, JOSEPH G
15632205   SKOTAK, THERESA
15632207   SKRZYNIARZ, DAVID A
15632209   SKUTT, SANDRA S
15632214   SLATEPAGE, LYNDA
15632215   SLATER WEIGART, KIMBERLY
15632217   SLATER, ELSIE B.
15632221   SLATER, KIMBERLY
15632226   SLONE, JOEY
15632235   SMALLWOOD, MORRIS
15632245   SMERKE, EDWARD A.
15632255   SMITH GRAY, DORTHA K.
15632260   SMITH MITCHELL, TAMMY L
15632261   SMITH ROCKWOOD, CHERYL K
15632270   SMITH, BARBARA
15632271   SMITH, BONNIE D
15632273   SMITH, BRENDA K
15632277   SMITH, BRUCE A.
15632278   SMITH, CAMERON T.
15632280   SMITH, CAROLYN A.
15632291   SMITH, DOLLIE S.
15632292   SMITH, DONNA D.
15632293   SMITH, DORIS M.
15632295   SMITH, ELTON
15632296   SMITH, GABRIELE
15632298   SMITH, HOLLACE M.
15632299   SMITH, JAMES E.
15632302   SMITH, JIMMY
15632303   SMITH, JOHNNY
15632305   SMITH, KENNETH W.
15632311   SMITH, LONNIE S.
15632316   SMITH, MICHAEL J.
15632317   SMITH, MILDRED
15632318   SMITH, MILDRED A
15632320   SMITH, NANCY S.
15632321   SMITH, PEGGY L
15632323   SMITH, RHONDA K.
15632327   SMITH, RODNEY P
15632328   SMITH, RUBY J.
15632332   SMITH, SHANA L.
15632338   SMITH, TONY
15632340   SMITH, VICTORIA E.
15632341   SMITH, VIRDY M.
15632342   SMITH, WILLIAM B.
15632343   SMITH, WILLIAM S
15632347   SMOCK, BRIAN L
15632349   SMUCK, LAWRENCE
                Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 32 of 255
15632354   SNIDER, TU
15632355   SNIEDER, DALE A.
15632358   SNOEYINK, WILLARD F.
15632361   SNOOK, MARTHA ANGELA
15632363   SNOW, SHELBY
15632366   SNYDER, DONALD
15632367   SNYDER, MICHAEL
15632371   SO, PRUORN
15632372   SOAT, MICHAEL B.
15632385   SOK, RY
15632405   SON, SOKPHARATH
15632419   SOU, SAROEUN
15632420   SOUN, LORM
15632451   SPAIN, GERALD LEE
15632454   SPARHAWK, GERVAISE
15632456   SPARKS, COLLETTE A.
15632457   SPATARO, MARY K.
15632458   SPATZ, PAMELA
15632481   SPEED, TERRY
15632486   SPEER, DANIEL
15632487   SPEICHER, TONY E.
15632491   SPERLIK, MARJORI A
15632501   SPINKS, LEALORN
15632502   SPIRES, RICHARD
15632511   SPRADLIN, KRISTINA
15632514   SPRETNJAK, STEVE A.
15632515   SPRIGLER, ELIZABETH
15632523   SPRINGER, LINDA L
15632534   SPROUL, LANGDON L.
15632545   ST. AMOUR, THEODOR L
15632546   ST. ANGELO, PAUL
15632551   ST. JOHN, ARLENE
15632556   STABBS, JACKIE A
15632559   STACIONIS, ALICE M.
15632560   STACK, WILLIAM L.
15632561   STACKHOUSE, TRAVIS C
15632562   STADLER, JACKIE L
15632567   STAGGS HAND, MARGARET A
15632571   STAGGS, GARY WADE
15632574   STAGGS, JAMES
15632575   STAGGS, JANET E.
15632579   STAGGS, MARK A.
15632580   STAGGS, OLA M.
15632582   STAGGS, SYMANTHA R.
15632584   STAHL, JOHN L.
15632591   STALLWORTH, LENA M.
15632596   STANCZAK, RONALD J
15632610   STANEK, HOWARD
15632615   STANLEY, DENNIS G.
15632617   STANLEY, MARY
15632618   STANLEY, ROSEANN M.
15632624   STAPLETON, SEIKO
15632630   STARK, JOHN
15632631   STARKEY, PHYLLIS A
15632650   STATEN, MARVELINE
15632661   STEBELTON, JOYCE A
15632685   STEELE, DAVID L
15632687   STEELE, WILLIE
15632688   STEENWYK, LEWIS
15632700   STEINER, EDNA J.
15632710   STELLINGWERF, DARRELL G.
15632711   STELTER, DOMINIC D.
15632712   STELTER, DORKMAI
15632713   STEMM, MICHAEL W.
15632714   STENZEL, MICHAEL L
15632715   STEPANIAN, DOUGLAS S
15632731   STERLING, SALLY
15632732   STERMILLI, BURHAN
15632738   STEVENS, MICHAEL D.
15632740   STEVENSON, BERNARD L.
15632743   STEWARD, RONALD
15632750   STEWART, GAYLORD G.
15632752   STEWART, VELDA L.
15632753   STICE, BOBBY A.
15632754   STICH FLANNERY, SONYA
15632757   STIDHAM, MARK A.
15632758   STILWELL, ROBERT
15632763   STINNETT, EDWARD L.
               Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 33 of 255
15632765   STITTLEBURG, ERIKA
15632766   STIVERS, RONALD
15632772   STOCKMAN, MARY A.
15632782   STONE, MICHAEL E.
15632783   STONE, RICKY L.
15632787   STOOKSBERRY, BRENDA
15632788   STORMS, JACK L.
15632790   STORRIE, KARL F
15632792   STORY, WANDA
15632795   STRACE, WADE
15632797   STRADINGER, KENTON W
15632798   STRAIT, DANIEL L
15632810   STRAY, MAE R.
15632811   STRAYER, RICKY J
15632813   STREED, DAVID H
15632818   STRINE, PAULA G
15632819   STRINGER, MAE L.
15632823   STROOP, JACOB
15632824   STROTE, MARY A.
15632832   STUDEBAKER, TANG
15632834   STULTS, CYNTHIA D.
15632835   STULTZ, MILDRED
15632840   STURGIS, BARRY
15632841   STURGIS, SHERRILL
15632842   STUTTS, BETTY A.
15632866   SULLIVAN, LYRIC
15632867   SULLIVAN, WILLIAM C.
15632876   SUMMEY, REX A
15632888   SUN, KIMAN
15632897   SUNDAY, JOANN C.
15632900   SUNGA, ABELARDO
15632935   SURATT, TIM
15632947   SUTHERLAND, LEILA R
15632948   SUTPHEN, JOHN
15632951   SUTTON, BARRY J.
15632959   SWADNER, SHARON L
15632960   SWAFFORD, BRATCH W.
15632961   SWAFFORD, EDNA L.
15632962   SWAN, JERRY
15632964   SWANSON, JEAN M.
15632966   SWARTZENTRUBER, SANDRA
15632974   SWEENEY, JAMES
15632980   SWINBANK, MARTHA D.
15632984   SWITKOVITZ, MICHAEL L
15633003   SZYMKAWIAK, KATHRYN L
15633004   SZYMKOWIAK, MARY V.
15631718   Scalf, Amanda
15631985   Sharma, Pankaj
15632641   State of Michigan
15632764   Stinnett, Markale
15632875   Summers, Stacey
15633015   TABB, STAPLETON GERARD
15633021   TACKER, WILLIAM R
15633030   TANIS, LARRY D.
15633035   TAPPAINER, JACK
15633046   TATE, JANICE RUTH
15633054   TAYLOR LITTRELL, MELEAH R.
15633059   TAYLOR, ANDRE
15633060   TAYLOR, AUSTIN JR.
15633061   TAYLOR, BARBARA
15633062   TAYLOR, CHARLES E.
15633063   TAYLOR, CORINNE H.
15633069   TAYLOR, HAROLD JEFF
15633072   TAYLOR, JOHNNIE MAE
15633081   TAYLOR, RONALD B.
15633082   TAYLOR, ROY E.
15633088   TAYLORVANMETER, GERALDINE R
15633102   TEANO, ELEONOR
15633166   TELLER, JEFFREY L
15633170   TEN HAAF, DIRK A
15633200   TENNESSEN, ROGER
15633219   TERRY, CHRISTOPHER T
15633221   TESFAZGI GUBSSA, YEMANE T.
15633227   TEUNISSEN, GYBERTUS
15633228   TEUNISSEN, JAMES G.
15633238   TF−METAL U.S.A., LLC
15633241   THAI, DUNG
15633242   THAI, KY
                Case 19-12378-KBO     Doc 1282-1   Filed 01/04/21   Page 34 of 255
15633317   THE, TONG HAY
15633334   THIGPEN, BRENDA J
15633339   THOMAS REID, FRANCES R.
15633342   THOMAS, BESSIE C.
15633343   THOMAS, CRYSTAL J
15633345   THOMAS, JAMES BRENT
15633349   THOMAS, KERRY
15633352   THOMAS, MARVIN S
15633356   THOMAS, SEAN C.
15633357   THOMAS, SIDNEY K.
15633360   THOMASON, DIANNE SCOTT
15633365   THOMPSON, BARBARA A
15633368   THOMPSON, FRANCES I.
15633372   THOMPSON, LORETTA
15633373   THOMPSON, LUCINDA
15633374   THOMPSON, PETER J.
15633380   THORNBURG, KENNETH
15633382   THOSTENSONHEDRICK, RUTH
15633396   THURMAN, BARBARA A.
15633413   TIM, BO
15633415   TIMBUSH, PHYLLIS
15633416   TIMBUSH, RALPH
15633421   TIMM, PATRICIA L
15633423   TINGLE, DARILYNE
15633425   TINKER, DAVID
15633426   TINKEY, SANDRA
15633430   TIPPETT LUKE, CHRISTINE M
15633433   TIPTON, CAROL S
15633434   TIPTON, SUSAN
15633435   TIPTON, TIMOTHY
15633436   TIPTON, WILLIAM
15633454   TOBIAS, DENNIS
15633455   TODD, ROBERT
15633460   TOLLETT WHITMIRE, PATRICIA A
15633481   TOOMBS, CONNIE
15633488   TORGESON, BEVERLY B.
15633490   TORNGA, STEPHEN R.
15633508   TORRES, SANTIAGO
15633523   TOUNGETT, JON D.
15633535   TOWNE, JAMES A
15633536   TOWNE, JERRY
15633537   TOWNE, WILLIAM
15633541   TOWNSEND, ROSA M
15633578   TRACEY, IDA
15633579   TRACY, CARL D
15633600   TRAPP, BRIAN
15633601   TRAPP, JANET F
15633604   TRAVELBEE, ALAN D
15633607   TRAYLOR ALFORD, KIMBERLEY G.
15633622   TREMBLAY, WILFRED J.
15633628   TREU, WILLIAM
15633664   TRINH, DUNG T.
15633665   TRINH, SAM
15633676   TRIPOLI, IRENE
15633678   TRITTIPO, LINDA
15633690   TROUP, HELEN J.
15633702   TROYER, LORI A
15633703   TROYER, RAYMOND BRUCE
15633706   TRUCKEY, BRIAN
15633707   TRUCKEY, JOHN B
15633708   TRUETT, CLARENCE E.
15633709   TRUEX, BETTY J
15633711   TRUMBLE, LLOYD
15633712   TRUMBO, ROBERT L.
15633713   TRUMBULL, DONALD N
15633715   TRUONG, DINH
15633716   TRUONG, HUNG V
15633746   TUCKER, FRANCIS X.
15633749   TUCKER, SCOTT A
15633750   TUCKER, SHIRLEY
15633751   TUCKER, TRACY N.
15633754   TUGAS, FLORENCIO
15633756   TUMINSKAS, RICHARD
15633761   TURNER, JESSIE
15633764   TURNER, PATTY A
15633767   TURNER, WANDA C.
15633770   TUTTLE, ALAN D.
15633771   TUTTLE, DIONNE A
                Case 19-12378-KBO         Doc 1282-1   Filed 01/04/21   Page 35 of 255
15633772   TUTTLE, GLENNA F
15633773   TUTTLE, GREG A
15633781   TWIGGER GARLAND, CONNIE L
15633412   Tilton, Lynn
15633560   Toyota Material Handling Mid
15633808   UCH, SAMBOUN
15633810   UDELL, ERVIN
15633813   UHRIE, RICHARD JR.
15633818   ULRICH, DEAN L.
15633819   ULRICH, MAX A
15633830   UNDERWOOD, RAY
15633939   USRY, JANET E.
15633941   UTLEY, MARJORIE
15633967   VALENTINE, LYLE J.
15633998   VAN DOMMELEN, EVELYN F.
15633999   VAN DOMMELEN, WAYNE A.
15634001   VAN EVERY, TODD G
15634002   VAN HOUTEN, DAN E.
15634003   VAN HOUTEN, MICHAEL J
15634006   VAN NOORD, WILLIAM J
15634007   VAN VLECK, DEBORAH
15634008   VAN VLECK, LINDA
15634009   VAN VLECK, ROBERT C
15634010   VAN WYLEN, CARL J.
15634011   VAN WYLEN, DIANE S.
15634014   VAN, YUN
15634016   VANDEKEERE, MICHAEL
15634017   VANDEKOPPLE, HAROLD J
15634019   VANDENBOSCH, ARLIN H.
15634024   VANDERMEULEN, ROGER H.
15634033   VANHECK, CARL M.
15634034   VANHEUKELOM, ARDYTH J
15634035   VANHOUTEN, RETA M.
15634046   VANVUUREN, MAYNARD L
15634047   VANVUUREN, MURIEL K
15634048   VANWYK, BRUCE J.
15634058   VARGO, STEVE A.JR
15634066   VASQUEZ, SARA M
15634073   VAWTERS, JOSEPH
15634080   VAZQUEZ, MARY J.
15634092   VEITH, PATRICIA
15634105   VELASQUEZ, NORBERTO B.
15634112   VELTKAMP, RANDELL L
15634113   VELTKAMP, ROBERT
15634122   VENEMA, KATHLEEN
15634148   VERHULST, SANDRA I
15634234   VINCE CRUZ, MIGUELITO
15634237   VINCENT, DAVID L.
15634238   VINCENT, FRANCISCA
15634279   VLASTUIN, ELMER J.
15634292   VO, BIA T.
15634293   VOEGELI, ANTHONY P
15634302   VOGL, ADELAIDA
15634310   VOLKER, OTTO J.
15634315   VORK, DUANE H.
15634316   VOSBURGH, LAUREN D
15634319   VOYLES, MICHAEL W
15634320   VRBA, RONALD M
15634323   VRUGGINK, DALE H.
15634324   VRUGGINK, SHARON L
15634005   Van Nguyen
15634349   WADE, BRENDA K.
15634350   WADE, CAROLYN C.
15634351   WADE, FRANK JR
15634352   WADE, RICHARD
15634354   WADKINS, ALICE M.
15634358   WAGNER, BOBBY
15634367   WALCHLE, GARY B
15634369   WALCOTT, LOIS M.
15634381   WALKER, DANIEL R
15634384   WALKER, ERMA
15634385   WALKER, MARSHALL E.
15634388   WALKER, RAYMOND
15634390   WALKER, VUI THI
15634392   WALLACE, BLAIR E
15634393   WALLACE, EDWARD
15634394   WALLACE, NOEL X
15634398   WALLER, JOHN B
                Case 19-12378-KBO    Doc 1282-1   Filed 01/04/21   Page 36 of 255
15634399   WALLER, RICHARD
15634400   WALLING, TAT THI
15634404   WALTER, LINDA
15634407   WALTERS, HAZEL B.
15634408   WALTERS, KENNETH
15634411   WALTERS, TIMOTHY W.
15634413   WALTON, TERRY P
15634414   WALTON, THOMAS A.
15634415   WALZ, JAMES P
15634418   WAMPLER, PATSY
15634424   WARD, DENNIS M.
15634427   WARD, PATRICIA E.
15634429   WARD, WANDA P.
15634432   WARGO, BRUCE W.
15634433   WARMINSKI, HALINA
15634434   WARNER, BRIAN D.
15634435   WARNER, STEPHEN T.
15634445   WARREN, MARGARETA
15634447   WARRICK, JEFFERY
15634455   WATERS, DOROTHY
15634458   WATKINS, LISA J
15634459   WATKINS, LIZZIE M.
15634460   WATKINS, PATRICIA F.
15634466   WATSON, IRENE
15634468   WATSON, LORRIE
15634470   WATSON, RUBY J
15634471   WATSON, SAMUEL
15634472   WATSON, SCOTT W
15634473   WATSON, SUSAN R.
15634474   WATTS, GLORIA
15634479   WAUTELET, RENE J
15634487   WEATHERWAX, BETTY A.
15634488   WEAVER, CINDY K.
15634490   WEBB, DEBBIE R.
15634491   WEBB, DONNA J.
15634492   WEBB, DWIGHT
15634493   WEBB, MELVIN
15634494   WEBBER, DANNY L.
15634502   WEEDEN, CO T.
15634503   WEEDEN, GLADYS
15634504   WEEDEN, TIMOTHY
15634507   WEGENKA, JANET D
15634508   WEGNER, JOHN G.
15634510   WEIDENFELLER, MARVIN J.
15634511   WEIDLICH, CAROL
15634515   WEILER, LOIS D.
15634520   WEISS, PATRICIA
15634522   WEITTING, DELIA A
15634531   WELDEN, GARY J
15634565   WELLS, BOBBIE J
15634570   WELLS, LYNN W.
15634572   WELLS, PATSY
15634573   WELLS, TONY D.
15634574   WELTE, BRIAN E.
15634580   WENDT, ROBERT O
15634582   WERNER, BRIAN K
15634585   WERT, WILLIAM E
15634586   WERTMAN, ROGER W
15634598   WEST, FRANK T
15634599   WEST, JEANNE L.
15634600   WEST, JUANITA
15634602   WEST, R. MICHAEL
15634604   WEST, VIRGINIA D.
15634620   WESTERLING, MERRIE B.
15634627   WESTHUIS, EUGENE K
15634629   WESTPHAL, ROBERT
15634637   WHALEY, LEE V.
15634638   WHEAT, MARY F.
15634642   WHEELER, MILDRED A.
15634643   WHEELER, REED E.
15634644   WHEELER, ROGER A
15634645   WHEELER, TIMOTHY L.
15634646   WHEELER, WAYNE E.
15634648   WHELCHEL, ALVA
15634649   WHELCHEL, CLIFFORD JR
15634650   WHELCHEL, KATHRYN
15634652   WHITCOMB, CHAD C
15634657   WHITE, BETTY R.
               Case 19-12378-KBO      Doc 1282-1   Filed 01/04/21   Page 37 of 255
15634659   WHITE, CAROLYN
15634662   WHITE, DAVID L.
15634669   WHITE, LESTER P
15634670   WHITE, NANCY R.
15634672   WHITE, RICHARD A.
15634673   WHITE, ROBERT
15634674   WHITE, ROBERT E.
15634675   WHITE, ROBERT L
15634676   WHITE, ROY
15634680   WHITEHEAD, GEORGE E
15634693   WHITMAN, GAN T.
15634696   WHITTAKER, PEGGY S.
15634697   WHITTINGTON, CHARMAINE
15634698   WICKER, SHERI L.
15634701   WIERS, LOIS A.
15634702   WIERSMA, WARREN R.
15634707   WIGGINS SOUTH, THELMA E.
15634708   WIGGINS, JEFFREY W.
15634709   WIGGINS, JULIE D.
15634712   WILBURN, ALVIE
15634714   WILBURN, LELA L
15634718   WILDMO, DEANNA
15634719   WILEY, DEROSHER T
15634720   WILEY, PATRICIA S
15634723   WILHITE, CAROL A
15634724   WILHITE, PERRY T.
15634727   WILKSALEXANDER, MARILYN
15634728   WILLETT, DONALD R.
15634738   WILLIAMS ORMAN, VICKI L
15634742   WILLIAMS, BARRY C.
15634744   WILLIAMS, BRENDA S
15634748   WILLIAMS, HELEN M.
15634751   WILLIAMS, LARRY
15634752   WILLIAMS, LENNIE D.
15634754   WILLIAMS, MARK L.SR.
15634755   WILLIAMS, MELVIN L
15634756   WILLIAMS, MICHAEL L
15634758   WILLIAMS, ROBERT E.
15634760   WILLIAMS, TIM R
15634762   WILLIAMS, VICKY L
15634764   WILLIAMS, WILLIE JR.
15634767   WILLIAMSON, LARRY
15634776   WILLIS, KAREN
15634779   WILLISON, ROBERT
15634780   WILLMS, GORDON
15634781   WILLMS, JAMES
15634782   WILLMS, LEE E
15634796   WILSON, CHERYL
15634799   WILSON, DEBRA K
15634800   WILSON, EDWIN EUGENE
15634801   WILSON, ERIC S.
15634802   WILSON, GEORGILYN C.
15634803   WILSON, GORDON L
15634805   WILSON, JIMMIE G
15634806   WILSON, JOSEPH M
15634810   WILSON, NANCY E.
15634811   WILSON, RICHARD D
15634812   WILSON, RICHARD J.
15634815   WILSON, WALTER L.
15634820   WINDBIGLER, LEWIS A.JR.
15634822   WINDISH, JUDY A.
15634830   WING, WARREN
15634832   WINNIE, SUE C.
15634834   WINTERLAND, RICHARD G.
15634853   WIRTZ, JANA
15634854   WIRTZ, SANDRA K.
15634855   WISDOM, JEANETTE E.
15634859   WISDOM, TAMMY L
15634861   WISE, RICHIE L
15634864   WISEMAN, CHRISTY L
15634865   WISSLER, RICHARD H.
15634871   WITTMAN, JEFFREY L.
15634874   WITWER, RONALD W.
15634879   WODRICH, SCOTT C.
15634881   WOJCIESHOWSKI, GREGORY
15634882   WOJCIK, SYLVIA
15634885   WOLF, BUTCH
15634886   WOLF, OKPUN
                   Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21   Page 38 of 255
15634903    WOOD, EDNA M.
15634908    WOOD, SCOTT E
15634909    WOOD, THELMA
15634911    WOODALL, WANDA G
15634920    WOODS, CHRISTOPHER
15634923    WOODS, MARY A.
15634924    WOODS, MICHAEL
15634926    WOODSON, MARY S.
15634929    WOODY, DENNIS A.
15634930    WOOLEY, BOBBY L
15634931    WOOSTER, MICHELE R
15634932    WOOTEN, RONALD E.
15634944    WORKMAN, KEITH
15634962    WORTMANN, MARTIN J
15634973    WRIGHT, CHARLES E.
15634975    WRIGHT, DONNIE
15634976    WRIGHT, DOROTHY
15634977    WRIGHT, JAMES
15634980    WRIGHT, LARKIN JR
15634983    WRIGHT, TERRY L.
15634986    WULFSEN, JOHN R.
15634989    WUTHRICH, CURT A
15634994    WYATT SHOEMATE HOLLOWAY, DONNA C
15634995    WYN, JOHN
15634379    Walker, Casey
15634387    Walker, Rachel
15634406    Walter, Rochelle
15634420    Wand, Donald
15634722    Wilfong, Nicholas
15635014    XOUMPHONPHAKDY, THIPHACHANH
15635011    Xinyi Automobile Parts
15635024    YAKIM, JOSEPH E.
15635027    YAN, POEU
15635028    YAN, SRAS
15635032    YANCEY, DIANA
15635037    YARBROUGH, MARY A.
15635038    YARRINGTON, JANIS J.
15635043    YATES, JEANETTE I.
15635044    YATES, KIMBERLY
15635048    YEAGER, CLINTON L.
15635049    YEH, STEVEN H.
15635059    YODER, DONNA
15635060    YODER, JAMES J
15635066    YORK BAGSIC, GINA B.
15635069    YORK, DONNA S.
15635070    YORK, REBA J.
15635078    YOUNG WILLIAMS, ALTHEA S
15635081    YOUNG, EDWARD B.
15635082    YOUNG, JEROME
15635083    YOUNG, LOREN M.
15635090    YOUNGS, WILLIS E.
15635109    ZAHL, PHILIP A.
15635141    ZELLER, BARBARA M.
15635142    ZEMAITIS, EDWARD A
15635167    ZIERLE, DENIA D
15635169    ZILBERMAN, JULIET
15635173    ZIMMERMAN, HELEN L.
15635174    ZIMMERMAN, HENRY
15635177    ZIMMERMAN, RAYMOND
15635179    ZIOBRO, JULIE M
15635180    ZMUDA, RONALD
15635199    ZOMERLEI, MARY J.
15635111    Zahner, Brayden
15635153    Zhang, Chunshan
                                                                                                  TOTAL: 2941

Recipients of Notice of Electronic Filing:
trans       Reliable Companies           gmatthews@reliable−co.com
tr          Jeoffrey L. Burtch         jburtch@burtchtrustee.com
aty         A.J. Webb          awebb@fbtlaw.com
aty         Adam Hiller         ahiller@adamhillerlaw.com
aty         Adam D. Bruski          abruski@lambertleser.com
aty         Alexa J. Kranzley         kranzleya@sullcrom.com
aty         Amish R. Doshi          amish@doshilegal.com
aty         Amy D. Brown           abrown@gsbblaw.com
aty         Andrew Harmeyer            aharmeyer@milbank.com
aty         Benjamin Joseph Steele           bsteele@primeclerk.com
                   Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21   Page 39 of 255
aty         Benjamin M. Katz              bkatz@fbtlaw.com
aty         CARL T TULLSON
aty         Carl Tullson          carl.tullson@skadden.com
aty         Charles S. Stahl, Jr.           cstahl@smbtrials.com
aty         Christopher A. Ward               cward@polsinelli.com
aty         Christopher Dean Loizides                loizides@loizides.com
aty         Christopher J Letkewicz               cletkewicz@beneschlaw.com
aty         Christopher R. Belmonte                CRBelmonte@duanemorris.com
aty         Daniel N. Brogan             dbrogan@bayardlaw.com
aty         Derek C. Abbott             dabbott@mnat.com
aty         Drew McGehrin              dsmcgehrin@duanemorris.com
aty         Erica K. Dausch            edausch@babstcalland.com
aty         Erin R Fay          efay@bayardlaw.com
aty         Faheem A. Mahmooth                  mahmooth.faheem@pbgc.gov
aty         Garvan F. McDaniel                gfmcdaniel@dkhogan.com
aty         Gregory Joseph Flasser               gflasser@bayardlaw.com
aty         Helen Elizabeth Weller               dallas.bankruptcy@lgbs.com
aty         Henry Jon Jaffe           Henry.Jaffe@troutman.com
aty         James E. Huggett             jhuggett@margolisedelstein.com
aty         Janet Z. Charlton            de−ecfmail@mwc−law.com
aty         Jeffrey R. Waxman               jwaxman@morrisjames.com
aty         Jennifer R. Hoover             jhoover@beneschlaw.com
aty         John C Gentile           jgentile@beneschlaw.com
aty         John Daniel McLaughlin, Jr.                jmclaughlin@ferryjoseph.com
aty         Jordan E Sazant            bankfilings@ycst.com
aty         Joseph Corrigan            Bankruptcy2@ironmountain.com
aty         Joseph M. Barry             bankfilings@ycst.com
aty         Joseph O. Larkin            Joseph.Larkin@skadden.com
aty         Juliet M. Sarkessian             juliet.m.sarkessian@usdoj.gov
aty         Justin Cory Falgowski               jfalgowski@burr.com
aty         Justin N. Kattan           justin.kattan@dentons.com
aty         Kaitlin R. Walsh            krwalsh@mintz.com
aty         Kay Standridge Kress               kay.kress@troutman.com
aty         Kevin M. Capuzzi              kcapuzzi@beneschlaw.com
aty         Kimberly A. Brown                brown@lrclaw.com
aty         Laura L. McCloud              agbankdelaware@ag.tn.gov
aty         Lori A. Butler          butler.lori@pbgc.gov
aty         Mai Lan Rodgers              rodgers.mailan@pbgc.gov
aty         Marcy J. McLaughlin Smith                  Marcy.Smith@troutman.com
aty         Maria Aprile Sawczuk                marias@goldmclaw.com
aty         Mark G. Ledwin              mark.ledwin@wilsonelser.com
aty         Mark Iver Duedall             mark.duedall@bryancave.com
aty         Mark L. Desgrosseilliers               desgross@chipmanbrown.com
aty         Mark T Hurford             mhurford@camlev.com
aty         Matthew E. Wilkins               wilkins@bwst−law.com
aty         Matthew P. Ward              matthew.ward@wbd−us.com
aty         Matthew R Pierce              Pierce@lrclaw.com
aty         Michael L. Cook             michael.cook@srz.com
aty         Morgan L. Patterson               morgan.patterson@wbd−us.com
aty         Patricia K. Burgess            pburgess@fbtlaw.com
aty         Paul R. Hage           phage@jaffelaw.com
aty         Randall L. Klein            randall.klein@goldbergkohn.com
aty         Richardo I. Kilpatrick             rkilpatrick@kaalaw.com
aty         Ronald E Gold            rgold@fbtlaw.com
aty         Sam J. Alberts          sam.alberts@dentons.com
aty         Shane M. Reil           bankfilings@ycst.com
aty         Shanti M. Katona             skatona@polsinelli.com
aty         Shawn M. Christianson                schristianson@buchalter.com
aty         Sophie E. Macon              smacon@bayardlaw.com
aty         Steven A. Ginther             deecf@dor.mo.gov
aty         Susan E. Kaufman              skaufman@skaufmanlaw.com
aty         Susan M. Cook             smcook@wnj.com
aty         Sven Thure Nylen, IV               snylen@beneschlaw.com
aty         William A. Hazeltine               Bankruptcy001@sha−llc.com
aty         William F. Taylor, Jr.             bankruptcydel@mccarter.com
                                                                                                              TOTAL: 75

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Dura Automotive Systems, LLC          1780 Pond Run       Auburn Hills, MI 48326
ust         US TRUSTEE           OFFICE OF THE UNITED STATES TRUSTEE                 701 BROADWAY STE
            318        NASHVILLE, TN 37203−3966
cr          Zohar Debtors        c/o Waller Lansden Dortch & Davis, LLP      c/o John C. Tishler. Esq.  511 Union Street,
            Suite 2700        Nashville, TN 37219
cr          Patriarch Partners Agency Services, LLC       32 Avenue of the Americas      17th Floor    New York, NY
            10013
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21            Page 40 of 255
cr        Bardin Hill Investment Partners LP         c/o Neal & Harwell, PLC            Attn: James R. Kelley         1201
          Demonbreun Street          Suite 1000        Nashville, TN 37203
op        Prime Clerk LLC          www.primeclerk.com            One Grand Central Place           60 East 42nd St, Suite
          1440        New York, NY 10165
intp      BRADLEY SMALL                200 LIBERTY STREET              200 LIBERTY STREET                NEW YORK, NY 10281
cr        MULTICRAFT INTERNATIONAL LIMITED PARTNERSHIP                               4341 Hwy 80 West            Pelahatchie, MS
          39145
intp      MBIA INSURANCE CORP                  PACHULSKI STANG ZIEHL & JONES LLP                       ATTN KARINA YEE
          PARALEGAL             919 N MARKET STREET 17TH FL                  PO BOX 8705             WILMINGTON, DE 19801
cr        Cameron County           c/o Diane W. Sanders         Linebarger Goggan Blair & Sampson LLP                P O Box
          17428        Austin, TX 78760
cr        Pension Benefit Guaranty Corporation           Office of the General Counsel          1200 K Street
          NW         Washington, DC 20005
intp      Young Technology Inc.           Attn: James M. Sullivan, Esq.         c/o Windels Marx Lane & Mittendorf,
          LLP        156 W. 56th Street          New York, NY 10019
cr        TN Dept of Revenue           c/o TN Attorney General's Office          Bankruptcy Division          P.O. Box
          20207        Nashville, TN 37202−0207
cr        All Source Transportation, LLC d/b/a AllSource Logistics           P O Box 934           Lawrenceburg, TN 38464
cr        Dajaco Industries Inc.        KILPATRICK & ASSOCIATES, P.C.                  Attn: RICHARDO I.
          KILPATRICK            903 North Opdyke Road, Suite C            Auburn Hills, MI 48326
clagent   Prime Clerk LLC          www.primeclerk.com            One Grand Central Place           60 East 42nd St, Suite
          1440        New York, NY 10165
cr        Oracle America, Inc.         Buchalter, a Professional Corporation         c/o Shawn M. Christianson           55 2nd St.
          17th Fl.       San Francisco, Ca 94105
cr        Missouri Department of Revenue            Bankruptcy Unit         PO Box 475           Jefferson City, MO 65105
cr        Hain Capital Group, LLC           301 Route 17 North         7th Floor        Rutherford, NJ 07070
intp      Bradford Capital Management, LLC             P.O. Box 4353         Clifton, NJ 07012
cr        Iron Mountain Information Management, LLC              One Federal Street         Boston, MA 02110
cr        QAD, Inc.         Attn: Jason Pickering, Esquire        10000 Midlantic Drive           Suite 200        Mt. Laurel, NJ
          08054
intp      INDAK Manufacturing Corporation             1915 Techny Road            Northbrook, IL 60062
cr        Keller USA, Inc.         2168 Carolina Place Drive         Fort Mill, SC 29708
cr        Hain Capital Investor Master Fund, Ltd.         301 Route 17          7th Floor        Rutherford, NJ 07070
aty       ADAM MICHAEL LANGLEY                    BUTLER SNOW LLP                PO BOX 171443             MEMPHIS, TN 38187
          1443
aty       ALBERT L HOGAN III               SKADDEN ARPS SLATE MEAGHER & FLOM LLP                            155 NORTH WACKER
          DRIVE          CHICAGO, IL 60606−1720
aty       ALISON J WIRTZ             KIRKLAND & ELLIS LLP                KIRKLAND & ELLIS INTL LLP                   300 NORTH
          LASALLE STREET               CHICAGO, IL 60654
aty       Adam L. Shiff         Kasowitz Benson Torres LLP            1633 Broadway           New York, NY 10019
aty       Albert L. Hogan, III        Skadden Arps Slate Meagher & Flom LLP               155 North Wacker Drive           Chicago,
          IL 60606
aty       Andrew M. Eggan           Pear Sperling Eggan & Daniels P.C.           24 Frank LLoyd Wright Drive             Suite D
          2000        Ann Arbor, MI 48105
aty       April A Wimberg           Bingham Greenebaum Doll LLP             3500 PNC Tower101 South Fifth
          Street       Louisville, KY 40202
aty       Ashley J. Jericho        McDonald Hopkins PLC             39533 Woodward Avenue              Suite 318        Bloomfield
          Hills, MI 48304
aty       Brian D. Glueckstein         Sullivan & Cromwell LLP           125 Broad Street          New York, NY 10004
aty       CASEY JAMES MCGUSHIN                   KIRKLAND & ELLIS LLP                KIRKLAND & ELLIS INTL LLP                   300
          NORTH LASALLE STREET                   CHICAGO, IL 60654
aty       CHRISTOPHER MARCUS PC                   KIRKLAND & ELLIS LLP                 KIRKLAND & ELLIS INTL LLP                  601
          LEXINGTON AVENUE                 NEW YORK, NY 10022
aty       CHRISTOPHER S KOENIG                  KIRKLAND & ELLIS LLP                KIRKLAND & ELLIS INTL LLP                   300
          NORTH LASALLE STREET                   CHICAGO, IL 60654
aty       DAVID W HOUSTON, IV                BURR & FORMAN LLP                 222 Second Avenue South             Suite
          2000        NASHVILLE, TN 37201
aty       DEREK FIRTH MEEK                BURR & FORMAN LLP                420 NORTH 20TH STREET                  SUITE
          3100        BIRMINGHAM, AL 35203
aty       DIANE W SANDERS                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                            PO BOX
          17428        AUSTIN, TX 78760−7428
aty       David R. Koch         Kasowitz, Benson, Torres, LLP           1633 Broadway            New York, NY 10019
aty       David W. Ross          Babst Calland        Two Gateway Plaza            6th Floor        Pittsburgh, PA 15222
aty       Dennis F Dunne          Milbank LLP          55 Hudson Yards          New York, NY 10001
aty       Derek Meek         420 N. 20th Street         Suite 3400        Birmingham, AL 35203
aty       Eric K. Stodola        Milbank LLP          55 Hudson Yards          New York, NY 10001
aty       Eric R. Blythe        Mintz, Levin,Cohn,Ferris,Glovsky & Popeo             One Financial Center          Boston, MA 02111
aty       FRED ANTHONY HILOW                  KIRKLAND & ELLIS LLP                 KIRKLAND & ELLIS INTL LLP                   300
          NORTH LASALLE STREET                   CHICAGO, IL 60654
aty       GREGORY F PESCE               KIRKLAND & ELLIS LLLP                300 NORTH LASALLE                 CHICAGO, IL 60654
aty       GREGORY F PESCE               KIRKLAND & ELLIS LLP                KIRKLAND & ELLIS INTL LLP                   300 NORTH
          LASALLE STREET               CHICAGO, IL 60654
aty       Irene M. Costello         Wilson Elser Moskowitz Edelman & Dicker              1133 Westchester Avenue           White
          Plains, NY 10604
aty       JAMES M SULLIVAN                WINDELS MARX LANE & MITTENDORF LLP                           156 W 56TH STREET             ,
          XX
aty       JAMES R. KELLEY              NEAL & HARWELL, PLC                 1201 DEMONBREUN STREET                    SUITE
          1000        NASHVILLE, TN 37203
                  Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 41 of 255
aty        JEFFREY A FUISZ           ARNOLD & PORTER                250 WEST 55TH STREET               NEW YORK, NY
           10019−9710
aty        JOHN CHARLES TISHLER               WALLER LANSDEN DORTCH & DAVIS PLLC                          511 UNION STREET
           STE 2700        NASHVILLE, TN 37219
aty        JONATHAN L LEVINE               ARNOLD & PORTER              250 WEST 55TH STREET                NEW YORK, NY
           10019−9710
aty        JOSEPH M BARRY             YOUNG CONAWAY STARGATT & TAYLOR LLP                           1000 NORTH KING
           STREET         WILMINGTON, DE 19801
aty        JOSEPH R. PROCHASKA               Reno & Cavanaugh PLLC            424 Church Street         Suite
           2910       NASHVILLE, TN 37219
aty        Jacob H. Marshall        Benesch, Friedlander, Coplan & Aronoff L         71 South Wacker, Suite
           1600       Chicago, IL 60606
aty        James R Irving       Bingham Greenebaum Doll LLP             3500 PNC Tower101 South Fifth Street           Louisville,
           KY 40202
aty        Lauren Macksoud         Dentons US LLP          1221 Avenue of the Americase           New York, NY 10020−1089
aty        MAI LAN G RODGERS               PENSION BENEFIT GUARANTY CORPORATION                          1200 K STREET
           NW        WASHINGTON, DC 20005
aty        MATTHEW RYAN GASKE                 TENNESSEE ATTORNEY GENERAL & REPORTER                            PO BOX
           20207       NASHVILLE, TN 37202
aty        MEGAN REED SELIBER               US Trustee's Office        701 Broadway         Suite 318         Nashville, TN 37203
aty        NATALIE M. COX            US DEPT OF JUSTICE              OFFICE OF THE US TRUSTEE                 701 BROADWAY,
           STE 318        NASHVILLE, TN 37203
aty        NICHOLAS A DUPUIS              MCGUIREWOODS LLP                1230 PEACHTREE STREET NE                 SUITE
           2100       ATLANTA, GA 30309
aty        Oscar N. Pinkas       Dentons US LLP          1221 Avenue of the Americas           New York, NY 10020−1089
aty        Pamela A. Bosswick         Duane Morris LLP          230 Park Avenue         New York, NY 10169
aty        RACHEL MARIE BAZINSKI                KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS INTL LLP                 601
           LEXINGTON AVENUE                NEW YORK, NY 10022
aty        RICHARD E KRUGER               JAFFE RAITT HEUER & WEISS PC                27777 FRANKLIN ROAD                 SUITE
           2500       SOUTHFIELD, MI 48034
aty        ROBERT S BRADY              YOUNG CONAWAY STARGATT & TAYLOR LLP                           RODNEY
           SQUARE          1000 NORTH KING STREET                WILMINGTON, DE 19801
aty        ROBERT V SARTIN              FROST BROWN TODD LLC                150 3RD AVE SOUTH STE
           1900       NASHVILLE, TN 37201
aty        RON E MEISLER            SKADDEN ARPS SLATE MEAGHER & FLOM LLP                          115 N WACKER
           DRIVE         CHICAGO, IL 60606
aty        RON E MEISLER            SKADDEN ARPS SLATE MEAGHER & FLOM LLP                          155 NORTH WACKER
           DRIVE         CHICAGO, IL 60606−1720
aty        RON E MEISLER            SKADDEN ARPS SLATE MEAGHER & FLOM LLP                          155 NORTH WACKER
           DRIVE         CHICAGO, IL 60606−1720
aty        RYAN BLAINE BENNETT PC                KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS INTL LLP                 300
           NORTH LASALLE STREET                CHICAGO, IL 60654
aty        STEPHEN C HACKNEY PC                KIRKLAND & ELLIS LLP               KIRKLAND & ELLIS INTL LLP                 300
           NORTH LASALLE STREET                CHICAGO, IL 60654
aty        Stephen M. Gross        McDonald Hopkins LLC            39533 Woodward Avenue, Suite 318             Bloomfield Hills,
           MI 48304
aty        TERI HASENOUR GORDON                 TERI HASENOUR GORDON, ATTORNEY AT LAW                           PO BOX
           1075       COLUMBIA, TN 38402−1075
aty        TYLER N LAYNE             WALLER LANSDEN DORTCH DAVIS LLP                       511 UNION STREET              SUITE
           2700       NASHVILLE, TN 37219
aty        WILLIAM L NORTON, III             BRADLEY ARANT BOULT CUMMINGS LLP                          PO BOX
           340025        NASHVILLE, TN 37203
aty        ZAHED A HASEEB              SKADDEN ARPS SLATE MEAGHER & FLOM LLP                          155 NORTH WACKER
           DRIVE         CHICAGO, IL 60606−1720
15618835   1035065 Ontario Inc.        Dino       50 Keith Rd.        Bracebridge ON P1L 1W6 Canada
15618836   1200 RXR Plaza         1200 RXR Plaza          Uniondale, NY 11556−1155
15618837   1ST QUALITY LLC             PO BOX 519          GARDEN CITY, MI 48136
15618838   1ST QUALITY LLC             RYAN SWIDAN             PO BOX 519          GARDEN CITY, MI 48136
15618839   2 K TOOL, LLC.          3025 MADISON AVE S.E.              WYOMING, MI 49548
15618840   2 K TOOL, LLC.          Amanda Smith and Heidi Smith          3025 Madison Ave S.E.            Wyoming, MI
           49548
15618841   2 Watts Cleaning       Belinda Watts        122 Oldham Drive          Carthage, TN 37030
15618842   2703 E. Avalon Ave         PO Box 2570         Muscle Shoals, AL 35662−3566
15618843   2K TOOL         3025 MADISON AVE SE               GRAND RAPIDS, MI 49548
15618844   2M Solutions, Inc       DBA 2MCCTV.com              802 Greenview Dr          Grand Prairie, TX 75050
15618845   3 Dimensional Services        2547 Product Dr.        Rochester Hills, MI 48309
15618846   3 Dimensional Services        Scot Duffie       Tan Industrial Park       2547 Product Drive          Rochester Hills,
           MI 48309
15618847   3−D Sales Inc      Mike Carrell and Barbara Zielinski         604 Smith St         Algonac, MI 48001
15618848   300 Below Inc        Susan Brown         2999 E Parkway Dr          Decatur, IL 62526
15618849   3D SYSTEMS INC            333 THREE D SYSTEMS CIRCLE                 ROCK HILL, SC 29730
15618850   3D Systems Inc        Customer Service and Cindy Stacks         333 Three D Systems Circle           Rock Hill, SC
           29730
15618851   3D Systems Inc.       Dorothy Gambrell          3535 Waynesboro Hwy            Lawrenceburg, TN 38464
15618852   3DCS        5750 NEW KING DRIVE, SUITE 330                TROY, MI 48098
15618853   3GM Extrusion LLC          Abel Garcia        3000 West Business 83         Suite D         McAllen, TX 78501
15618854   3M Company         Betty Westburg         Automotive Engineered System            St. Paul, MN 55144
15618855   3M Company         Wendy Wiese           710 N. State St.      Fairmont, MN 56031
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 42 of 255
15618856   43 Fabrication LLC           Jimmie Maynard            PO Box 1159           Lewisburg, TN 37091
15618857   4T Door Systems Inc            53112 Faith Avenue           Elkhart, IN 46514
15618858   501K Recycling LLC.             Kiley Pearson         565 Beaver Creek Road             Huntingdon, TN 38344
15618859   A & D Plastics, Inc.         Jerry Jagacki         1255 S. Mill         Plymouth, MI 48170
15618860   A A Jansson Inc          2070 Airport Road           Waterford, MI 48327−1204
15618861   A Lock & Security           8505 Bay Center Rd            Jacksonville, FL 32256
15618862   A Lot A Clean Inc          Jon Geiman and Elizabeth            810 N State St          Stanton, MI 48888
15618863   A Pal−King Co          1300 W Beaver Street             Jacksonville, FL 32209
15618864   A RAYMOND TINNERMAN                      686 PARKDALE AVE NORTH.                    HAMILTON ON L8H 5Z4
           CANADA
15618871   A RAYMOND TINNERMAN−LOGNSPRT                             800 W. CR 250 S.          PO BOX 660           LOGANSPORT, IN
           46947−0660
15618865   A Raymond Tinnerman              Melissa Haley          686 Parkdale Ave North.           Hamilton ON L8H 5Z4
           Canada
15618866   A Raymond Tinnerman              Sales        3091 Research Dr.           Rochester Hills, MI 48309
15618867   A Raymond Tinnerman Automtive Inc.                2474 Devondale           Rochester Hills, MI 48309
15618868   A Raymond Tinnerman−Brnswick                 Darla Pachana          PO Box 10           Brunswick, OH 44212
15618869   A Raymond Tinnerman−Brunswck                  Andrew Lawrence            PO Box 10          Brunswick, OH
           44212−0010
15618870   A Raymond Tinnerman−Flmgsbrg                 525 Mt Carmel Ave            Flemingsburg, KY 41041
15618872   A Raymond Tinnerman−Lognsprt                Vince Rhodes           800 W. CR 250 S.           Logansport, IN
           46947−0660
15618873   A&B Flooring, Inc.           10095 State Road 120 West            PO Box 65          Orland, IN 46776
15618874   A&E lOCK AND sAFE                Craig Smith          130 Packard Ave SE            Grand Rapids, MI 49503
15618875   A&H Enterprises           Joey Hardin          1319 Turnpike          Summertown, TN 38483
15618876   A&L Great Lks Laboratories             3505 Conestoga Drive           Fort Wayne, IN 46808−4413
15618877   A&P Roofing           Alan Staggs and Phillip           71 Mt Lebanon Rd           Lawrenceburg, TN 38464
15618878   A&W Communications               April Ziems          1918 Southridge Drive           Jefferson City, MO 65101
15618879   A−1 Chemical Products            1634 N. Parkway            Jackson, TN 38301
15618880   A−1 Health & Safety Educatio             PO Box 1302           Sterling Heights, MI 48311−1302
15618881   A−Brite Plating Co.          Brenda Korth          3000 W. 121st St.          Cleveland, OH 44111
15618882   A−L−L Equipment             Eric Welser          Stateline Division        PO Box 909           Moline, IL 61265
15618883   A−N−R Door Systems              Russel Keen          5151 Sunbeam Road, Suite 15             Jacksonville, FL 32257
15618884   A−One Lumber Co., LLC               6079 N.First Street         Milan, TN 38358
15618885   A−Z Office Resource Inc            Julie Taylor and Amanda cates            809 S Garden Street         Columbia, TN
           38401
15618886   A. RAYMOND TINNERMAN                      800 W. CR 250 S P.O. BOX 660              LOGANSPORT, IN 46947
15618887   A. Schulman, Inc. (a LyondellBasell comp              Attn: Ingrid Ros, Director Global Credit         LyondellBasell Global
           Credit Services        1221 McKinney St Ste300              Houston, TX 77010
15618888   A. Schulman, Inc. (a LyondellBasell comp              Shannon MartinFinkelstein Alvarado Dunne              Mark S.
           Finkelstein       1001 McKinney St., Ste 1100              Houston, TX 77002−6424
15618889   A.I.A.G.        4400 Town Ctr            Southfield, MI 48075−1104
15618890   A.M.R. Inc.        Mark Achatz and Jodi Dunsmore                671 Hathaway           East China, MI 48054
15618891   A.P. Microelectronic GmbH             Christian Meier and Klaus Priewe            Minderheideweg 2          Minden 32425
           Germany
15618892   A.R. Services        PO Box 247            Grimsby ON L3M 4G5 Canada
15618893   A.S. Plus Industries, Inc.        Sarita Hingorani          34728 Centaur          Clinton Township, MI 48035
15618894   A2Z Industrial Equipment            Benito Hinojosa          2335 E. International St         Brownsville, TX 78521
15618895   AAA Plating         3141 Ambrose Avenue               Nashville, TN 37207
15618896   AACOA EXTRUSIONS                  2005 MAYFLOWER RD                   NILES, MI 49120
15618897   AACOA Extrusions Inc.             Attn: Robert Cantrell          25 Bonnell Street         Newnan, GA 30263
15618898   AACOA Extrusions, Inc.             2005 Mayflower Rd            Niles, MI 49120
15618899   AACOA Inc           2551 CR 10 West             Elkhart, IN 46514
15618900   AARON INC            33674 KELLY ROAD                  CLINTON TOWNSHIP, MI 48035
15618904   AB Automotive Electronics            Longwood Drive, Forest Farm              Cardiff        South Wales CF14 7HY United
           Kingdom
15618905   ABA−PGT Inc.            Jean Swanson and Pete Burgess              10 Gear Drive          Manchester, CT 06040−0270
15618906   ABB Flexible Automation             1250 Brown Road            Auburn Hills, MI 48326
15618910   ABC Bus Companies Inc              Jean Stassen         1506 30th St NW           Faribault, MN 55021
15618911   ABC Companies            17469 West Colonial Drive             Winter Garden, FL 34787
15618912   ABC Employment Holdings, LLC                 Coface North America Insurance Company               650 College Road East,
           Suite 2005        Princeton, NJ 08540
15618913   ABDULKADIR, ABUBAKAR                      1768 Washtenaw Rd            Ypsilanti, MI 48197
15618920   ABREU ADVOGADOS                   AV. INFANTE D. HENRIQUE, 26                   LISBOA 1149−096 PORTUGAL
15618928   AC Graphics Signs & Printing             Solutions        963 N M−18           Gladwin, MI 48624
15618929   AC Omex Manufacturing ULC                 Rick/Wendy          PO Box 546           Stratford ON N5A 6T7 Canada
15618930   AC Precision Components             730 Fountain St. N.          Cambridge ON N3H 4R7 Canada
15618935   ACCOUNTEMPS                305 W BIG BEAVER RD STE 201                    TROY, MI 48084
15618940   ACCU−RITE INDUSTRIES, INC.                    51047 ORO DRIVE              SHELBY TWP, MI 48315
15618943   ACCU−SORT, INC.               2495 WALKER COURT                  NIAGRA FALLS ON L2J 0A2 CANADA
15618959   ACE American Insurance Company                 Duane Morris LLP           Wendy M. Simkulak, Esquire            30 S. 17th
           Street       Philadelphia, PA 19103−4196
15618960   ACE American Insurance Company                 Wendy M. Simkulak, Esquire             Duane Morris LLP          30 S. 17th
           Street       Philadelphia, PA 19103−4196
15618957   ACE American Insurance Company                 c/o Chubb f/k/a ACE           Attn: Collateral Manager        436 Walnut
           Street       Philadelphia, PA 19106
15618958   ACE American Insurance Company                 c/o Chubb f/k/a ACE           Attn: Collateral Manager        436 Walnut
           Street       Philadelphia, PA 91906
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 43 of 255
15618961   ACE MACHINE & METAL FAB CO                     629 CORNELIA COURT                NASHVILLE, TN 37217
15618963   ACE Machine & Metal Fab Co              Perry Hytken         629 Cornelia Court        Nashville, TN 37217
15618967   ACE Paper Products Company              Wendy Smith          PO Box 720          Monroe, MI 48161
15618971   ACEWAY INDUSTRIES LTD                   RM 1118−1119, 11F, TWR A               REGENT CTR, 63 WO YI HOP
           RD       KWAI CHUNG, NT HONG KONG
15618977   ACK CONTROLS/TOYOTA RESALE                      2600 HAPPY VALLY ROAD                  GLASGOW, KY 42141
15618976   ACK Controls          Maki Zaffuto and Sonda Huffman             2600 Happy Valley Road           Glasgow, KY
           42142−1297
15618978   ACK Controls/Toyota Resale           Maki Zaffuto and Sonda Huffman             2600 Happy Vally Road           Glasgow,
           KY 42141
15618979   ACKLEY, JOHN             3991 County Road 1645            Cairo, MO 65239
15618983   ACME MANUFACTURING COMPANY                          4240 N ATLANTIC BLVD               AUBURN HILLS, MI
           48326−1578
15618984   ACME SCREW COMPANY                   PO BOX 906            1201 WEST UNION AVENUE                  WHEATON, IL
           60187
15618988   ACOM Solutions           2850 E 29th Street         Long Beach, CA 90806−2313
15618992   ACT Test Panels LLC           Customer Service and Tasha Kelley            273 Industrial Drive       Hillsdale, MI
           49242
15618993   ACTIFY INC           101 CALIFORNIA STREET, SUITE                   SAN FRANCISCO, CA 94111
15618998   ACTION MOLD & MACHING                    3120 KEN−O−SHA INDUSTRIAL CT SE #1360                      GRAND RAPIDS, MI
           49508
15618999   ACTION MOLD & MACHINING, INC                     3120 KEN−O−SHA INDUSTRIAL SE                    GRAND RAPIDS, MI
           49508
15619004   ACTIS, KIMBERLY              21390 WEDGE              MACOMB, MI 48042
15619009   ACURA           1919 TORRANCE BOULEVARD                     M/S 100−5E−8F           TORRANCE, CA 90501
15619013   ADAC Plastics Inc          William Moran          5920 Tahoe Dr, S.E.          Grand Rapids, MI 49546
15619014   ADAIR, MELANIE              109 Thomas Drive           Columbia, TN 38401
15619026   ADCO Circuits, Inc.         Dean Lehocky and Darlene Wojtanowski               2868 Bond Street        Rochester Hills,
           MI 48309
15619027   ADCO/ROYAL ADHESIVES&SEALANT                          4401 PAGE AVENUE              PO BOX 457          MICHIGAN
           CENTER, MI 49254
15619039   ADIENT           49200 HALYARD DRIVE                 PLYMOUTH, MI 48170
15619049   ADIENT MEXICO,              AUTOMOTRIZ S.deR.L.deC.v                DAVID ALFARO SIQUEIRO 104 COL.                   San
           Pedro GarzaGarci 66269 Mexico
15619051   ADIENT US LLC             1501 MOLLY LN              MURFREESBORO, TN 37129
15619057   ADOBE           345 PARK AVE             SAN JOSE, CA 95110−2704
15619058   ADP Inc         PO Box 80419           Indianapolis, IN 46280−0419
15619059   ADRAGNA, GERALD                 38967 HARRISON DR               STERLING HTS, MI 48310
15619061   ADVANCE FREIGHT TRAFFIC SERV                      50845 MOUND ROAD                SHELBY TWP, MI 48315
15619064   ADVANCED AUTO TRENDS                    2230 METAMORA RD                OXFORD, MI 48371
15619065   ADVANCED AUTO TRENDS                    3485 METAMORA ROAD                  OXFORD, MI 48371
15619071   ADVANCED CONTROL SOLUTIONS                       1400 WILLIAMS DR               MARIETTA, GA 30066
15619075   ADVANCED DECORATIVE SYSTEMS                        4705 INDUSTRIAL DRIVE                MILLINGTON, MI 48746
15619083   ADVANCED FABRICATION TECH                      687 BRYNE INDUSTRIAL DR. NE                  ROCKFORD, MI
           49341
15619104   AEBLY, TERRINA              213 E SILK          MT CARROLL, IL 61053
15619105   AEC, INC.          1100 E WOODFIELD RD                SUITE 550         SCHAMBURG, IL 60173
15619107   AEES Inc.         211 N Loop 1604 E           Suite 290        San Antonio, TX 78232
15619108   AERC Recycling Solutions           4317−J Fortune Place           West Melbourne, FL 32904
15619110   AEROHIVE            6480 VIA DEL ORO              SAN JOSE, CA 95119
15619113   AEROSPACE LUBRICANTS, INC.                    1600 GEORGESVILLE ROAD                 COLUMBUS, OH 43228
15619117   AEROTEK COMMERCIAL STAFFING                        P.O. BOX 198531           ATLANTA, GA 30384−8531
15619120   AFCO         CUSTOMER SRV                4501 COLLEGE BLVD, STE. 320                LEAWOOD, KS 66211−2328
15619122   AFI Industries, Inc       475 East Kehoe Blvd.           Carol Stream, IL 60188
15619123   AFP Specialties, Inc.        Gordon Day          6186 S. Railway Commons            Williamsburg, MI 49690
15619124   AFTERMARKET PARTS COMP LLC                      2338 Us Highway 42 South            Delaware, OH 43015
15619125   AFX INDUSTRIES             5845 E. 14TH ST.            BROWNSVILLE, TX 78510
15619127   AFX INDUSTRIES LLC               1411 3RD STREET,              STE G        PORT HURON, MI 48060
15619126   AFX Industries        Magda Rivera           5845 E. 14th St.        Brownsville, TX 78510
15619128   AFX Industries LLC          David Sommerville            1411 3RD Street,        Ste G        Port Huron, MI
           48060
15619129   AFX Industries, LLC          Attn: Julie Ainsworth         1411 Third Street, Suite G        Port Huron, MI 48060
15619130   AFX Industries, LLC          Attn: Julie Ainsworth         1411 Third Street        Suite G        Port Huron, MI
           48060
15619131   AFX Industries, LLC          Attn: Julie Ainsworth         1411 Third Street, Suite G        Port Huron, MI 48060
15619132   AFX Industries, LLC          Lambert Leser          Keith A. Schofner         755 W. Big Beaver Rd. Suite
           410       Troy, MI 48084
15619133   AFX Industries, LLC          Lambert Leser          Keith A. Schofner         755 W. Big Beaver Rd., Ste.
           410       Troy, MI 48084
15619134   AFX Industries, LLC          Lambert Leser & Keith A. Schofner           755 W. Big Beaver Rd., Ste. 410          Troy,
           MI 48084
15619135   AG Engineering         Arnnie Gibson and Becca McRae Tanner               208 Southeast 66th Street        Starke, FL
           32091
15619136   AG Manufacturing, Inc          Marlo Klaus and Gail McConnachie             319 Industrial Parkway         Harbor Beach,
           MI 48441
15619137   AG Technologies, Inc          Jen Hammond            105 S. Roselle       Schaumburg, IL 60193
15619138   AGC         AGC Glass Company North America                c/o Paul Garland        700 AFG Road          Church Hill, TN
           37642
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 44 of 255
15619139   AGC AUTOMOTIVE               2300 LITTON LANE               HEBRON, TN 40324
15619143   AGC AUTOMOTIVE−OH (AMERICAS)                        PO BOX 819          1465 WEST SANDUSKY
           AVENUE           BELLEFONTAINNE, OH 43311
15619140   AGC Automotive Americas             Avenue Jean Monnet 4           1348 Louvain−la−Neuve            Belgium
15619141   AGC Automotive Americas−KY                1 Auto Glass Drive         PO Box 5000         Elizabethtown, KY 42701
15619142   AGC Automotive−OH (Americas)                Doug Hanson         PO Box 819          Bellefontainne, OH 43311
15619145   AGC FLAT GLASS NORTH AMERICA                       DBA AGC AUTOMOTIVE AMERICAS                       BELLETECH
           CORP         BELLEFONTAINE, OH 43311
15619144   AGC Flat Glass North America            Darryl Mezigian (Sales) and Cheryl Unger          dba AGC Automotive
           Americas        700 W Lake Ave, PO Box 790              Bellefontaine, OH 43311
15619147   AGE EMPAQUES DE MEXICO,                    ERIKA K MALDONADO SANCHE                     SA DE CV MADERO S/N
           COLONIA AGRICULTURES                    VALLEHERMOSO TAMAULI 87500 Mexico
15619148   AGE EMPAQUES DE MEXICO,                    JORGE TERAN MARTINEZ                  SA DE CV MADERO S/N COLONIA
           AGRICULTURES              VALLEHERMOSO TAMAULI 87500 Mexico
15619159   AGUILAR, HERLINDA                1047 NEWAYGO ROAD                  BAILEY, MI 49303
15619170   AHEE, STEVEN            374 wabash           MILAN, MI 48160
15619174   AHMED, FARUK              25103 LORETTA AVE               WARREN, MI 48091
15619178   AI−Wixom, LLC           Michelle Swilley          Attn: Michelle Swilley         VPG Project 4444 W. Maple
           Ave.       Flint, MI 48507
15619179   AIAG        PO BOX 633719              CINCINNATI, OH 45263−3719
15619180   AIAG− Membership            26200 Lahser Road           Southfield, MI 48034
15619181   AIAG− Membership            4400 TOWN CTR              Southfield, MI 48075−1104
15619182   AIC EQUIPMENT & CONTROLS INC                     37 SUMMIT ST            BRIGHTON, MI 48116
15619183   AIC Equipment & Controls Inc            Jim Grills and Jamie Limbright         37 Summit St         Brighton, MI
           48116
15619184   AIC Magnetics Ltd         Susana Chen and Nancy Luo             7/F East Block 203 Terra          Shenzhen 518040
           China
15619188   AIG       Attn: Louis Rivera          175 Water Street, 12th Floor         New York, NY 10038
15619189   AIM DISTRIBUTION INC                510 18TH AVE            ROCKFORD, IL 61104
15619190   AIM Distribution Inc        Wendy Morris/Diana Bliss            510 18th Ave          Rockford, IL 61104
15619191   AIM Supply Company            Jimmy Finley and Jackie Jennings           7337 Bryan Dairy Road            Largo, FL
           33706
15619192   AINAK, Inc.         Maria Cupp and Karen Parido            1605 Fortune Drive          Winchester, KY 40391
15619193   AIP, Inc.      Larry Blackburn           1290 Maplelawn          Troy, MI 48084
15619202   AIR PRODUCTS & CHEMICALS                    7201 HAMILTON BLVD.                ALLENTOWN, PA 18195
15619217   AIRGAS USA LLC             4646 LINDEN ROAD               ROCKFORD, IL 61109
15619218   AIRGAS USA LLC             Steve Schroeder          4646 Linden Road          Rockford, IL 61109
15619224   AISIN USA MFG., INC.            1700 E. 4TH ST.           SEYMOUR, IN 47274
15619225   AISIN USA MFG., INC.            Patrick Boyd and Ben Shaw             1700 E. 4th St.      Seymour, IN 47274
15619226   AJ Consulting (2003) Inc.         John Jackson         738 Ansley Crt         Oshawa ON L1G 4E9 Canada
15619227   AJ Machine Inc         507 South Line St         Columbia City, IN 46725
15619228   AJACS Die Sales          Dan Roodvoets          4625 Clay Ave SW            Grand Rapids, MI 49548
15619231   AK Steel Corporation         Doug Switala and Michelle Jameson            9227 Centre Point Drive           West Chester,
           OH 45011
15619232   AK Steel/Chrysler Resale         Eric Burns and Bob Susor           703 Curtis Street       PO Box
           600       Middletown, OH 45043−0001
15619240   AKZO NOBEL COATINGS, INC.                   20 CULVERT ST.             NASHVILLE, TN 37210
15619243   AL's Shop         Allen Gowan          831 Nance Road          Pulaski, TN 38478
15619245   ALABAMA ELECTRIC MOTOR SERV.                       1714 WALL STREET              SHEFFIELD, AL 35660
15619247   ALAM, MOHAMMED                 4483 Connor Ct.          Ypsilanti, MI 48197
15619252   ALBEA, VANYA             211 S. ROYAL STREET                DYER, TN 38330
15619258   ALCALA, DAKMAR LARA                   PORFIRIO DIAZ NUM 143                Matamoros Tamaulipas 87493 Mexico
15619260   ALEJANDRE, OCTAVIO ROBLES                    VICENTE GUERRERO NUM 130                    Matamoros Tamaulipas 87496
           Mexico
15619269   ALEXANDER DENNIS−PARTS                     2413 STEVENAGE DR SUITE 1                  OTTAWA ON K1G 3W1
           Canada
15619271   ALEXANDER, BARRY                10990 MAIN ST.            JEFFERSONVILLE, KY 40337
15619272   ALEXANDER, DAVID                3700 STATE ROAD              STANDISH, MI 48658
15619273   ALEXANDER, DAVID J.                3618 8 MILE ROAD             PINCONNING, MI 48650
15619274   ALEXANDER, JODY               3700 STATE RD.             STANDISH, MI 48658
15619275   ALEXANDER, KIMBERLY                   5036 N. DICKINSON             HESPERIA, MI 49421
15619280   ALIDADE TECHNOLOGY                   111 KNOLL DRIVE              COLLEGEVILLE, PA 19468
15619283   ALL CANADIAN SORTING                   70 REAGENS INDUSTRIAL PKWY.                    BRADFORD ON L3Z 2A4
           CANADA
15619289   ALL CITY HEATING & AIR CONDITIONING, INC                        3263 HILTON ROAD              FERNDALE, MI
           48220
15619290   ALL FORM, LLC.            201 DEGRAFF AVE.               SWANVILLE, MN 56382
15619298   ALL INTERGRATED SOLUTIONS                     5075 CLAY AVE             GRAND RAPIDS, MI 49548
15619292   ALL Integrated Solutions         8625 Industrial Drive         Franksville, WI 53126
15619294   ALL Integrated Solutions         Greg Schmidt          8625 Industrial Drive         Franksville, WI 53126
15619293   ALL Integrated Solutions         Greg Schmidt          Head of Finance         8625 Industrial Drive         Franksville,
           WI 53126
15619295   ALL Integrated Solutions         Greg Schmidt, Head of Finance           8625 Industrial Drive         Franksville, WI
           53126
15619296   ALL Integrated Solutions         Holland & Knight LLP            c/o Lynne B. Xerras, Esq         10 St. James
           Avenue        Boston, MA 02116
15619297   ALL Integrated Solutions         Holland & Knight LLP            c/o Lynne B. Xerras, Esq.         10 St. James
           Avenue        Boston, MA 02116
                  Case 19-12378-KBO              Doc 1282-1          Filed 01/04/21         Page 45 of 255
15619301   ALL PART PRODUCTS AND SERVIC                    1205 E. MONROE ST.            BROWNSVILLE, TX 78520
15619302   ALL PART PRODUCTS AND SERVIC                    ERICK SOLIS           1205 E. MONROE ST.          BROWNSVILLE,
           TX 78520
15619308   ALL WORLD MACHINERY SUPPLY                     6164 ALL WORLD WAY                ROSCOE, IL 61073
15619309   ALL WORLD MACHINERY SUPPLY                     KAY KLEN            6164 ALL WORLD WAY              ROSCOE, IL
           61073
15619312   ALLARD, THERESA              4764 JOHN R ROAD             TROY, MI 48085
15619316   ALLEN II, JAMES          706 S. Chicago Ave.          Freeport, IL 61032
15619320   ALLEN, JAMES           706 S. Chicago Ave.          Freeport, IL 61032
15619325   ALLEN, MICHAEL             1701 EASON RD             WATERFORD, MI 48328
15619327   ALLEN, NAKEYBA              4001 Frazho Rd Apt 201          Warren, MI 48091
15619328   ALLEN, RANDY            389 UNION HILL ROAD               LEOMA, TN 38468
15619329   ALLEN, RANDY L            389 UNION HILL ROAD                LEOMA, TN 38468
15619330   ALLEN, RICKY          212 S CLAY            MT CARROLL, IL 61053
15619344   ALLIED ELECTRONICS                7410 PEBBLE DRIVE             FORT WORTH, TX 76118
15619356   ALLISON, ALLEN            5437 WHITEHALL CIRCLE                  WEST BLOOMFIELD, MI 48323
15619358   ALLITEX LLC          1023 WINTER PARK DR                FENTON, MO 63026
15619360   ALLITEX LLC          Van Nguyen           1023 Winter Park Dr         Fenton, MO 63026
15619363   ALLRED, SHERRI            251 DUNN LEOMA ROAD                  LEOMA, TN 38468
15619366   ALLSOURCE TRANSPORTATION LLC                      PO BOX 934          LAWRENCEBURG, TN 38464
15619373   ALONGI, CANDY            214 E. 1st ST         MCCONNELL, IL 61050
15619374   ALONGI, CANDY            214 E. 1st ST PO BOX 17           MCCONNELL, IL 61050
15619378   ALPHA XL MOLD & TOOL                 601 MELBA CARTER ST               MISSION, TX 78572
15619380   ALPS Automotive Inc.         Shannon Lewis          1500 Altantic Blvd.       Auburn Hills, MI 48326
15619381   ALRO Industrial Supply          4324 Air Lane SE        Grand Rapids, MI 49512−3933
15619387   ALT, JEFFREY         23 S. WEAVER             FREMONT, MI 49412
15619389   ALT, SARAH          10078 N. RIVER DRIVE              FREMONT, MI 49412
15619390   ALTA EQUIPMENT CO                150 STATE ST          CALUMET CITY, IL 60409
15619392   ALTAIR         1820 E. BIG BEAVER RD.              TROY, MI 48093
15619394   ALTEN CRESTTEK              3221 W. BIG BEAVER ROAD SUITE 116                  TROY, MI 48325
15619395   ALTEN CRESTTEK              3221 WEST BIG BEAVER RD SUITE 116                  TROY, MI 48325
15619396   ALTEN TECHNOLOGIES USA                  3221 W BIG BEAVER ROAD                SUITE 116        TROY, MI
           48325
15619397   ALTEN/CRESTTEK LLC                3221 WEST BIG BEAVER RD SUITE 116                  TROY, MI 48325
15619398   ALTHOFF, LYLE           303 S EAST ST            MT CARROLL, IL 61053
15619399   ALTIA        111 S. TEJON ST., SUITE 204             COLORADO SPRINGS, CO 80903
15619404   ALTIUM         4225 EXECUTIVE SQUARE SUITE 800                    LA JOLLA, CA 93087
15619405   ALTIUM INC          4275 EXECUTIVE SQUARE                 STE. #825        LA JOLLA, CA 92037
15619412   ALUM−A−LIFT, INC             ERIC BRESSNER and JANICE STINSON                   7909 US HWY 78          WINSTON,
           GA 30187
15619415   ALVARADO, DANIEL CASTILLO                   ALAMO NUM 7             Matamoros Tamaulipas 87387 Mexico
15619420   ALVARADO, JUAN CASTILLO                  ENCINOS NUM 8             Matamoros Tamaulipas 87387 Mexico
15619426   ALVAREZ, ANA            217 Morning Glory          Fremont, MI 49412
15619427   ALVAREZ, ANA            217 Morning Glory Lot 20          Fremont, MI 49412
15619428   ALVAREZ, JESUS            1201 WEST ROCKELL ST                IRING, TX 75062
15619429   ALVAREZ, JOSE GARCIA                TURQUIA NUM 24              Matamoros Tamaulipas 87947 Mexico
15619431   ALVAREZ, NATALIA               286 Sunflower Lane, Lot 21         FREMONT, MI 49412
15619437   AMANDA BENT BOLT COMPANY                     1120 CIC DRIVE           PO BOX 1027          LOGAN, OH 43138
15619451   AMEREN UE           UNION ELECTRIC COMPANY                     PO BOX 66149          ST LOUIS, MO
           63166−6149
15619458   AMERICAN CENTER FOR MOBILITY                     LIZ PERPICH          201 S. DIVISION ST         SUITE
           430      ANN ARBOR, MI 48104
15619486   AMERICAN SEALS & GASKET, INC                   1350 LAKE CRESCENT DR.               BLOOMFIELD HILLS, MI
           48302
15619502   AMERIPRIDE SERVICES INC.                800 VANCE AVENUE               MEMPHIS, TN 38126
15619505   AMESBURY FREMONT                  1687 AIRPORT ROAD              PO BOX 567         FREEMONT, NE 68025
15619507   AMESBURY INDUSTRIES, INC.                 159 WALKER ROAD              STATESVILLE, NC 68677
15619512   AMEZQUITA, JOSE NEGRETE                 FELIX ROMERO NUM 107                Matamoros Tamaulipas 87390
           Mexico
15619513   AMG FORWARDING CORPORATION D                       1474 W. PRICE RD. SUITE 107            BROWNSVILLE, TX
           78520
15619514   AMG Forwarding Corporation D            Genry Cavazos and Elia Hernandez          1474 W. Price Rd. Suite
           107      Brownsville, TX 78520
15619515   AMI Manchester LLC           Anne Lockwood and Sue Goodin            17951 W. Austin Road         Manchester, MI
           48158
15619516   AMI Strategies       Maureen Sturdy          17187 N. Laurel Park Drive         Suite 125      Livonia, MI
           48152
15619519   AMLING, JANET           530 HILLSIDE LN             STOCKTON, IL 61085
15619524   AMS Controls Inc.        Kathie Bakula         12180 Prichard Farm Road          Maryland Heights, MO 63043
15619536   ANDERSON, BRETT              211 PALM DRIVE             LENA, IL 61048
15619538   ANDERSON, DEBRA               1116 Franklin St        Moberly, MO 65270
15619545   ANDERSON, LYNDSAY                 14239 BAINBRIDGE              LIVONIA, MI 48154
15619549   ANDO, RANDEE            26353 Woodingham             Warren, MI 48091
15619558   ANDROID − BRAMPTON                 14 PRECIDIO COURT              BRAMPTON ON L6S 6E3 Canada
15619575   ANKURA TRUST COMPANY, LLC                    214 NORTH MAIN STREET                CONCORD, NH 03301
15619578   ANKURA TRUST COMPANY, LLC, AS AGENT                       214 NORTH MAIN STREET               CONCORD, NH
           33001
                  Case 19-12378-KBO               Doc 1282-1          Filed 01/04/21         Page 46 of 255
15619579   ANKURA TRUST COMPANY, LLC, AS AGENT                        C/O WALLER LANDSEN DORTCH & DAVIS
           LLP       JOHN TISCHLER, KATIE STENBERG TYLER LANE                          511 UNION STREET, SUITE
           2700       NASHVILLE, TN 37219
15619580   ANM Electronics Ltd         Richard Mollison and Nicola Prosser           Unit 25,      Moutain Ash CF45 4EP United
           Kingdom
15619581   ANM Services LLC          Cathy Furr and David Rieger            PO Box 320567        Flowood, MS 39232
15619583   ANSYS INCORPORATED                 2600 ANSYS DRIVE               CANONSBURG, PA 15317
15619584   ANSYS Incorporated          Karen McGowan            2600 ANSYS Drive            Canonsburg, PA 15317
15619585   ANSYS MEDINI           2600 ANSYS DRIVE               CANONSBURG, PA 15037
15619586   ANTAYA TECHNOLOGIES CORP.                   72 FENNER ST.             CRANSTON, RI 02910
15619589   ANTCLIFFE, DANIEL             2966 KAISER ROAD               PINCONNING, MI 48650
15619591   ANTHONY SHOSTRAND                 ANTHONY SHOSTRAND                    263 STATE ROUTE 187           MILAN, TN
           38358
15619594   ANTHONY, LAWRENCE                 20233 Pinecrest         Taylor, MI 48180
15619607   ANV        Attn: Craig M. Penn         Allianz Global Corporate & Specialty          225 West Washington St. Ste
           2100       Chicago, IL 60606
15619608   ANX        26533 EVERGREEN RD                STE 500          SOUTHFIELD, MI 48076−4234
15619611   AOC METALWORKS                2005 LIBERTY AVENUE                 P.O. BOX 98        LAWRENCEBURG, TN
           38464
15619612   AOC METALWORKS                2005 LIBERTY AVENUE                 PO BOX 98         LAWRENCEBURG, TN
           38464
15619613   AOC Metalworks         Gary Jagod and Diane Wright             2005 Liberty Avenue       PO Box
           98      Lawrenceburg, TN 38464
15619614   AON        4 OVERLOOK POINT               LINCOLNSHIRE, IL 60069
15619616   AP Technoglass Company           44128 Plymouth Oaks Ave             Plymouth, MI 48170
15619618   APERAM STAINLESS SERVICE & SOLUTIONS USA                           6775 CENTER DR.         STERLING HEIGHTS, MI
           48312
15619619   APERAM STAINLESS SERVICE & SOLUTIONS USA                           CARL DIBENEDETTO            98 FLORAL
           AVENUE, SUITE 102            NEW PROVIDENCE, NJ 07974
15619621   APEX INTERGRATED SOLUTIONS                    2002 E LEE RD            TAYLORS, SC 29687
15619625   APONTE, FRANKIE             1014 ARLINGTON AVE                 MT. STERLING, KY 40353
15619634   APPLIED INDUSTRAIL TECH (MO)                  3330 BROWN STATION ROAD                  COLUMBIA, MO 65202
15619635   APPLIED INDUSTRAIL TECH (MO)                  MIKE          3330 BROWN STATION ROAD                COLUMBIA, MO
           65202
15619648   APS Metal Pressings Limited         Scott Ryman          8 Great King Street Hockley       Birmingham B19 3AR
           United Kingdom
15619649   APUS Inc.       Ed Robinson          1770 East Hayes Drive           Layton, UT 84040
15619657   ARAMARK UNIFORM SERVICES                    #2 WEST INDUSTRIAL                FULTON, MO 65251
15619656   ARAMARK Uniform & Career Apparel, LLC                 Hawley Troxell Ennis & Hawley LLp          c/o Sheila R.
           Schwager       P.O. Box 1617          Boise, ID 83701
15619662   ARAND, BRETT           10101 E MORSEVILLE                STOCKTON, IL 61085
15619663   ARAND, MICHAEL              2968 S Curtiss Rd         Stockton, IL 61085
15619664   ARAND, STEVE           321 N PEARL ST             STOCKTON, IL 61085
15619665   ARAND, TONJA           10101 E MORSEVILLE                STOCKTON, IL 61085
15619671   ARBOR GAGE & TOOLING, INC.                 2031 CALVIN AVE SE               GRAND RAPIDS, MI 49507
15619673   ARBOR OAKLAND GROUP                  4303 NORMANDY COURT                   ROYAL OAK, MI 48073
15619677   ARCADIA BENEFITS GROUP, INC.                  612 S. PARK STREET             KALAMAZOO, MI 49007
15619682   ARCHER, DICKIE            2856 CREECY HOLLOW RD                   PULASKI, TN 38478
15619684   ARD Industries Ltd.        Richard Peters       180 Sheldon Drive Unit 14           Cambridge ON N1R 6V1
           Canada
15619693   AREVALO, ADRIANA               5240 CEDAR TRAIL DRIVE                 BROWNSVILLE, TX 78526
15619711   ARK II CLO 2001−1 LTD            Carlos Mercado          ONE LIBERTY PLAZA, 35TH FLOOR                 NEW YORK,
           NY 10006
15619712   ARK II CLO 2001−1, LIMITED, AS LENDER                  PATRIARCH PARTNERS                ONE LIBERTY
           PLAZA        35TH FLOOR             NEW YORK, NY 10006
15619715   ARL Managed Support Services           PO Box 7844           Station A       Toronto ON M5W 2R2 Canada
15619719   ARMADA TOOLWORKS LTD                   6 LOF DRIVE             PO BOX 535          LINDSEY ON K9V 4S5
           CANADA
15619730   ARNETT, MARGUERITA                8073 HOLLY CREEK ROAD                  IRON CITY, TN 38463
15619733   ARNOLD, IRMA            146 N APPLE RIVER              STOCKTON, IL 61085
15619734   ARNOLD, MATTHEW                4160 KOCHVILLE RD                SAGINAW, MI 48604
15619735   ARNOLD, MICHAEL              111 W JEFFERSON ST               WARREN, IL 61087
15619743   ARROW ELECTRONIS INC                 9201 EAST DRY CREEK ROAD                  CENTENNIAL, CO 80112
15619745   ARROW STRATEGIES               30300 TELEGRAPH RD, SUITE 117                  BINGHAM FARMS, MI 48025
15619754   ARTHUR, GREGORY               300 KODIAK RD             MOREHEAD, KY 40351
15619755   ARTIFLEX MANUFACTURING                   GERSTCO DIVISION                CLYDE, OH 43410
15619756   ARTIFLEX MANUFACTURING LLC                     Karen Schultz A/P          GERSTCO DIVISION           1425 E Bowman
           St.      Wooster, OH 44691
15619758   ASAHI KASEI PLASTICS NA INC                900 E VAN RIPER RD              FOWLERVILLE, MI 48836
15619767   ASG Division of Jergens, Inc        15700 S. Waterloo Road           Cleveland, OH 44110
15619772   ASHMORE, CHRISTOPHER                 6213 E POTTER RD               DAVISON, MI 48423
15619774   ASI Datamyte, Inc.       2800 Campus Drive            Suite 60        Plymouth, MN 55441
15619775   ASM International        9639 Kinsman Road           Materials Park, OH 44073
15619782   ASSESSMENT TECHNOLOGIES                   121 INTERPARK BLVD.                SUITE 308        SAN ANTONIO, TX
           78216
15619787   ASSOCIATED ENVIRONMENTAL SYS                      8 POST OFFICE SQUARE               ACTON, MA 01720
15619788   ASSOCIATED ENVIRONMENTAL SYS                      Thaddeus Gertsen          8 POST OFFICE SQUARE             ACTON,
           MA 01720
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21         Page 47 of 255
15619792   ASSOCIATED SPRING − CORRY                  226 SOUTH CENTER STREET                CORRY, PA 16407
15619798   ASSURANCE OPERATION CORPORATION                       2005 LIBERTY AVENUE                PO BOX
           98       LAWRENCEBURG, TN 38464
15619801   ASSURANCE OPERATION CORPORATION AOC META                            JOSEPH J VIDMAR             980 N FEDERAL
           HIGHWAY, STE 315            BOCA RATON, FL 33432
15619802   ASSURANCE OPERATION CORPORATION AOC META                            JOSEPH J VIDMAR, PRESIDENT &
           CEO        980 N FEDERAL HIGHWAY, STE 315                  BOCA RATON, FL 33432
15619803   ASSURED QUALITY SYSTEMS,LLC                    2100 N. HWY 360           SUITE 1104         GRAND PRAIRIE, TX
           75050
15619806   ASTEELFLASH SUZHOU CO., LTD.                  NO.8 GUTANG ROAD, WETDZ, WUJ                    SUZHOU 215200
           CHINA
15619809   ASTRO SHAPES LLC             65 MAIN STREET             STRUTHERS, OH 44471−1942
15619812   AT&T        Attn: President or General Counsel         208 South Akard Street         Dallas, TX 75202
15619813   AT&T        PO Box 5001          Carol Stream, IL 60197−5001
15619814   AT&T − 111469          AT&T COMMUNICATION SYS. SE                    PO BOX 79045           BALTIMORE, MD
           21279−0045
15619815   AT&T − 111469          PO BOX 5019           CAROL STREAM, IL 60197−5019
15619816   AT&T − 23192409316873            PO BOX 5080          CAROL STREAM, IL 60197−5080
15619817   AT&T − 253740549          PO BOX 5014            CAROL STREAM, IL 60197−5014
15619818   AT&T − 66026333701197            PO BOX 5001          CAROL STREAM, IL 60197−5001
15619819   AT&T − 66026333701197            PO BOX 5019          CAROL STREAM, IL 60197−5019
15619820   AT&T − 731686320002511870             PO BOX 105262           ATLANTA, GA 30348−5262
15619821   AT&T − 731686320002511870             PO BOX 5019           CAROL STREAM, IL 60197−5019
15619822   AT&T − 73168689002351876             PO BOX 105262           ATLANTA, GA 30348−5262
15619823   AT&T − 73168689002351876             PO BOX 5019           CAROL STREAM, IL 60197−5019
15619824   AT&T − 73172373132351872             PO BOX 105262           ATLANTA, GA 30348−5262
15619825   AT&T − 73172373132351872             PO BOX 5019           CAROL STREAM, IL 60197−5019
15619826   AT&T − 93176220907410479             PO BOX 105262           ATLANTA, GA 30348−5262
15619827   AT&T − 956−838−1271−070             PO BOX 105414           ATLANTA, GA 30348−5414
15619828   AT&T − 95654446950859            PO BOX 5019          CAROL STREAM, IL 60197−5019
15619829   AT&T −731−686−8900−236−1872               PO BOX 105262           ATLANTA, GA 30348−5262
15619830   AT&T 24847543188277            PO BOX 5019           CAROL STREAM, IL 60197−5019
15619831   AT&T 24847543188277            PO Box 5080          Carol Stream, IL 60197−5080
15619832   AT&T 660−263−8816−119−8             PO BOX 5019           CAROL STREAM, IL 60197−5001
15619833   AT&T 731−686−0873−251             PO BOX 105503           Atlanta, GA 30348−5503
15619834   AT&T 731−686−7235−001−1874               PO BOX 5019          CAROL STREAM, IL 60197−5001
15619835   AT&T 731−686−8188−086−1871               PO BOX 5019          CAROL STREAM, IL 60197−5001
15619836   AT&T 731−686−9595−272−1876               PO BOX 5019          CAROL STREAM, IL 60197−5001
15619837   AT&T 831−000−7840−853             PO BOX 5019           CAROL STREAM, IL 60197−5019
15619839   AT&T Datacomm           Sue Markle         23500 Northwestern Hwy.           Southfield, MI 48075
15619840   AT&T−BES00109708            AT&T MOBILITY              NATIONAL BUSINESS SERVICES                   PO BOX
           9004       CAROL STREAM, IL 60197−9004
15619841   AT&T−BES00109708            PO BOX 5019            CAROL STREAM, IL 60197−5019
15619844   ATEK Products         210 NE 10th Ave          Brainerd, MN 56401
15619847   ATERS, CYNTHIA            83 WILLIE T. CROCKER               MILAN, TN 38358
15619848   ATF Inc.       Letica Del Rivero        3550 W. Pratt Avenue          Lincolnwood, IL 60712
15619849   ATHAN, ANDREW             9740 LISS RD.           WILLIS, MI 48191
15619850   ATHERTON, BRYAN              53888 OAKVIEW DRIVE               SHELBY TWP, MI 48315
15619854   ATLANTIS PLASTICS             LAURA HAYES              57500 CR. 3 SOUTH            ELKHART, IN 46517
15619856   ATLAS COPCO TOOLS & ASSEMBLY SYSTEMS LLC                         3301 CROSS CREEK PARKWAY                 AUBURN
           HILLS, MI 48326
15619860   ATLASSIAN           LEVEL 6, 341 GEORGE ST              SYDNEY NSW 2000 AUSTRALIA
15619861   ATLASSIAN PTY LTD             LEVEL 6, 341 GEORGE STREET                 SYDNEY 02000 AUSTRALIA
15619863   ATMOSPHERE HEAT TREATING, INC                    30760 CENTURY DRIVE              WIXOM, MI 48393
15619867   ATS Tool & Supply LLC           Phyllis Terick or Mary F and Dana Herbst         535 Trade Center
           Blvd.      Chesterfield, MO 63005
15619868   ATT       AT&T MOBILITY, P.O. BOX 6463                 CAROL STREAM, IL 60197−6463
15619871   ATTENTIVE INDUSTIRES               502 KELSO ROAD             FLINT, MI 48506
15619845   ATek, LLC        2605 Riverside Drive         Chattanooga, TN 37406
15619886   AUDE, MARY           BOX 202           CHADWICK, IL 61014
15619890   AURELIS REAL ESTATE              ZUM PORTAMOUTHPLATZ 6                    DUISBURG 20354 GERMANY
15619897   AUTO CAST MEXICO S.A. DE C.V                 AV. DE LAS FUENTES NO 9              PARQUE INDUSTRIAL           EL
           MARQUES 76246 MEXICO
15619905   AUTO TEMP, INC.           950 KENT ROAD             BATAVIA, OH 45103
15619909   AUTOCRAFT INDUSTRIES                9901 West Reno          OKLAHOMA CITY, OK 73127
15619913   AUTOMATIC SPRING PRODUCTS                    803 TAYLOR AVE             GRAND HAVEN, MI 49417
15619915   AUTOMATIC SPRING PRODUCTS CORP                      SCOTT ZYLSTRA             803 TAYLOR AVE            GRAND
           HAVEN, MI 49417
15619920   AUTOMATIONDIRECT.COM                   3505 HUTCHINSON RD               CUMMING, GA 30040
15619922   AUTOMATIONDIRECT.COM, INC.                   3505 Hutchinson Road          Cumming, GA 30040
15619928   AUTOMOTIVE NEWS − CRAINS                  1155 GRATIOT AVE              DETROIT, MI 48207−2997
15619931   AUTOMOTIVE QUALITY & LOGISTICS                     14744 JIB STREET           PLYMOUTH, MI 48170
15619939   AUTRY, BETTY            200 Medina−Humboldt H            Medina, TN 38355
15619945   AVANT ROBOTICS             BRASIL 207 INDUSTRIAL               MARTEL DE SANTA CATARINA                  SANTA
           CATARINA NL 66367 MEXICO
15619946   AVANT ROBOTICS, S.A. DE C.V.               BRASIL 207, INDUSTRIAL MARTE                  SANTA CATARINA 66367
           MEXICO
15619959   AVILA, JUAN PARDO             IGNACIO RAMIREZ NUM 93                  Matamoros Tamaulipas 87390 Mexico
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 48 of 255
15619960   AVM Industries          Hwy 76 East         Marion, SC 29571
15619961   AVM Industries          Sheilah McLaughlin and Ellen Smoak             PO Box 729           Marion, SC 29571
15619962   AVNET ELECTRONICS MARKETING                       60 S.MCKEMY              CHANDLER, AZ 85226
15619970   AWARDS & MORE LLC                 10 E MAIN ST            FREMONT, MI 49412
15618901   Aaron Inc        Tom Dempsey and Sherie Johnson              33674 Kelly Road           Clinton Township, MI
           48035
15618902   Aaron Inc.        Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite 240           Cresskill, NJ
           07626
15618903   Aaron Inc.        C/O Bankruptcy Claims Admin             100 Union Avenue            Suite 240       Cresskill, NJ
           07626
15618907   Abbate, Charlene          39782 Cannon Dr.          Harrison Township, MI 48045
15618909   Abbott, Timothy          5925 Reynolds Rd          Imlay City, MI 48444
15618914   Aben Graphics Limited          PO Box 5613           92 Hanes Road          Huntsville ON P1H 2L5 Canada
15618915   Abladestelle 3020          BMW AG           Werk 2.91 VTZ Hans−Glas−STR1                Wallersdorf 94522
           Germany
15618916   Abladestelle 39200          BMW of North America LLC              769 Flatwood Indust Dr          Spartanburg, SC
           29303
15618917   Able One Systems           Ken Brown and Kathy Krahn            100 Campbell Ave Unit 3           Kitchener ON N2H 4X8
           Canada
15618918   Able Plumbing Repair Inc          170 College Drive         Orange Park, FL 32065
15618919   Abraham, James          20425 ARDMORE PARK                 ST. CLAIR SHORES, MI 48081
15618921   Abrisa Industrial Glass Inc        Holly Boschee and Heather Swartz            200 South Hallock Drive          Santa
           Paula, CA 93060
15618922   Abro, Martin         2036 Carrier Court        Shelby Township, MI 48316
15618923   Abro, Martin         46796 Topaz Ln          Shelby Township, MI 48317
15618924   Abro, Ronnie          7541 Birch Lane         Shelby Township, MI 48316
15618925   Absolute OHS Services LLC            PO BOX 1142           Union Lake, MI 48387
15618926   Abu−Soud, Sami           517 North Minerva Avenue            Royal Oak, MI 48067
15618927   Abundis, Maria Lorenzo          ISLAS CANARIAS NUM 47                  Matamoros Tamaulipas 87348 Mexico
15618931   Academy Die Casting           Mary Ann          47 Langstaff Ave         Edison, NJ 08817
15618932   Accel Corporation          Mandy Ortiz and Deena Haile           PO Box 870          Clinton, TN 37717
15618933   Accero, Inc.       Bianca Morin          DO NOT USE             SEE N500600           Lake Oswego, OR 97035
15618934   Access Manufacturing Systems           Garry Olech and Tammy Ragust              1 Stiles Rd Ste 205       Salem, NH
           03079
15618936   Accountemps           305 W Big Beaver Rd Ste 201           Troy, MI 48084−5223
15618937   Accu−Chek Inc.          8385 State Road 64          Georgetown, IN 47122
15618938   Accu−Label Incorporated          Ken Hoyle and Tom Yaggy              2021 Research Drive          Fort Wayne, IN
           46808
15618939   Accu−Prep Water Inc.          13898 Fulrath Mill Rd          Mt Carroll, IL 61053
15618941   Accu−Rite Industries, Inc.        John Loudon and Julie Frelick           51047 Oro Drive         Shelby Twp, MI
           48315
15618942   Accu−Shape Die Cutting Inc.          Joe Brooks and Emma Brooks              4050 Market Place Drive         Flint, MI
           48507−3203
15618944   Accu−Sort, Inc.         Gary Delay and Cynthia Delay           2495 Walker Court           Niagra Falls ON L2J 0A2
           Canada
15618945   Accu−Tech, Inc.          Shane E. Drozdowski          4816 Joslyn Rd          Lake Orion, MI 48359
15618946   AccuBilt, Inc.        Rob Rooney and Vickie Moss            2365 Research Drive           Jackson,, MI 49203
15618947   Accurate Business Interiors        Brian McCallum and Scott Glenn             23455 Regency Park Dr          Warren, MI
           48089
15618948   Accurate Electric Co. Inc.        Frank Silardi        7579 W 38th Street          Fremont, MI 49412
15618949   Accurate Laboratories         Pam Jones         1400 Hwy 365 N.            Redfield, AR 72132
15618950   Accurate Machine Services          Scott Miller and Shelly Carson          5505 International Dr         Rockford, IL
           61109
15618951   Accurate Machining Company            4950 West M−61            Gladwin, MI 48624
15618952   Accurate Mould(HK) Technolog             1,2 Floor K Building,         Jin Chang Da Industrial Par        Shen Zhen
           518110 China
15618953   Accurate Quality Inspection         Matt Gradisher and Juli Hawks           4555 Wilson Avenue SW            Suite
           #2        Grandville, MI 49418
15618954   Accurate Scale & Equip. Co          309 Altamonte Commerce Blvd              Ste. 1512        Altamonte Springs, FL
           32714
15618955   Accuride International GmbH           Melanie Metz and Sandra Jager           Werner−von−Siemens−Strasse
           16−18        Diez/Lahn 65582 Germany
15618956   Ace American Insurance Company             Attn: Legal Counsel          436 Walnut Street         Philadelphia, PA
           19106
15618962   Ace Machine & Metal Fab Co            Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15618964   Ace Machine & Metal Fab Co.            Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15618965   Ace Packaging Systems, Inc          Erick Espino and Andrew Piskiewicz             1501 N. International
           Blvd        Hidalgo, TX 78557
15618966   Ace Packaging Systems, Inc.          Gabby and Lisa Shane           17950 Dix/Toledo Highway            Brownstown, MI
           48192
15618969   Acevedo, Maria Flores          EMILIO ZAPATA 36              Matamoros Tamaulipas 87456 Mexico
15618970   Aceway Industries Ltd         Glen McNeill and Mrs Dicky Siu             1118−1119 11F A Regent Ctr 63
           WoYiHopRd            Kwai Chung, NT China
15618972   Aceway Industries Ltd.         Chris Lam         1118−19, 11/F Tower A 63 Wo Yi Hop Rd                Kwai Chung, New
           Territories Hong Kong
15618973   Acharjee, Arun         3523 Otis Ave         Warren, MI 48091
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 49 of 255
15618974   Achilles       30 Western Avenue            Milton Park OX14 4SH United Kingdom
15618980   Acme Machell Inc          2000 Airport Rd          PO Box 1617          Waukesha, WI 53188
15618981   Acme Machine Automatics            Todd Kriegel          111 Progressive Drive         Ottoville, OH 45876
15618982   Acme Manufacturing Co            Joe Saad and Julie Sparks         4240 N Atlantic Blvd         Auburn Hills, MI
           48326−1578
15618985   Acme Screw Company             Ron Rakosnik          PO Box 906          Wheaton, IL 60187
15618986   Acme Spring Co Ltd          Stephen Handley and Paul Handley             Brandon Way West Midlands            West
           Bromwich B70 9PQ United Kingdom
15618987   Acmos, Inc         1407 York Rd.          Suite 305        Lutherville, MD 21093
15618989   Acord Holdings, LLC          Jim Rosinski          2655 Product Dr.        Rochester Hills, MI 48309
15618990   Acosta, Jose Gomez         MELCHOR OCAMPO NUM 103                      Matamoros Tamaulipas 87494 Mexico
15618991   Acs Industries, Inc       71 Villanova Street         Woonsocket, RI 02895
15618994   Actify Inc        Charissa Moreau and Jacob Burwell           101 California Street, Suite        San Francisco, CA
           94111
15618995   Action Fluid Power         5284 East Raines Rd          Memphis, TN 38118−7015
15618996   Action Glass Co.        54978 Mayflower Rd.            South Bend, IN 46628
15618997   Action Machine & Design           Dwight Ashworth           17 Vaughn Staggs Rd.           Summertown, TN 38483
15619000   Action Mold & Machining, Inc            Gary Smith         3120 Ken−O−Sha Industrial SE            Grand Rapids, MI
           49508
15619001   Action Mold & Machining, Inc            Karl Keizer and Tammy Grimshaw              3120 Ken−O−Sha Industrial
           SE        Grand Rapids, MI 49508
15619002   Action Mold and Machining            3120 Ken−O−Sha Ind. Ct SE            Grand Rapids, MI 49508
15619003   Action Tool & Mfg. Inc          5573 Sandy Hollow Road            Rockford, IL 61109
15619005   Acu a, Diana Ram rez         Benito Juarez #54          Matamoros Tamaulipas 87390 Mexico
15619006   Acu−Cast Technologies, LLC             Tracy Beard and Cathy Mitchell          3535 Waynesboro
           Hwy.        Lawrenceburg, TN 38464
15619007   Acument Canada Limited            Andrew Chubb           875 Stone Street        Gananoque ON K7G 3E4 Canada
15619008   Acument Global Technologies            Rhonda Carr and Jen Bainbridge           502 Industry Drive        Spencer, TN
           38585
15619010   Acuwire & Design Inc          Jon Gruenewald           3002 West F. St         Joplin, MO 64801
15619011   Ada Gage         Dave        9450 Grand River Dr Se            Ada, MI 49301
15619012   Ada Stampings, LLC          605 East Montford Street           PO Box 265          Ada, OH 45810
15619015   Adam Scott Memorial          1343 E 40th St          Whiet Cloud, MI 49349
15619016   Adams & Westlake LTD             Randy Schneider          PO Box 4524           Elkhart, IN 46514
15619017   Adams Air and Hydraulics Inc           David Glass         7209 E Adamo Drive            Tampa, FL 33619
15619021   Adams, Leslie         1038 HAYWOOD CREEK ROAD                     PULASKI, TN 38478
15619022   Adams, Shane          10477 HOLTON DUCK LAKE RD.                   HOLTON, MI 49425
15619023   Adams, Suzanne          310 N RUTHERFORD                MACON, MI 63552
15619024   Adams, Suzanne          310 N RUTHERFORD                MACON, MO 63552
15619025   Adams, Tiffany         11889 21 mile rd          Shelby Township, MI 48315
15619028   Adco/Royal Adhesives&Sealant             Lisa Dieringer        4401 Page Avenue           Michigan Center, MI
           49254
15619030   Addis, William         23406 Vance Ave           Hazel Park, MI 48030
15619032   Additional Technical Support          PO Box 4410          Boston, MA 02211
15619033   Addoco, Inc         Tim Sherman           12640 Industrial Court        Peosta, IA 52068
15619034   Adecco Group North America             dba Parker & Lynch          Kimberly Boyle and Joyce Perry−Norton           310
           Seven Springs Way Suite 200A            Brentwood, TN 37027
15619035   Adelaide Quality Control         Michael S Fungalei          6 Napoleon Court          Paralowie SA 5108 Australia
15619036   Adept Broaching         32115 Block Street          Garden City, MI 48135−1597
15619037   Adhesive Systems, Inc         9411 Corsair Rd          Frankfort, IL 60423
15619040   Adient Clanton         Michelle Sewell         Plant # 11351        2541 7th Street South         Clanton, AL
           35046
15619041   Adient Ltd & Co KG          1101 E. 8th Street         Eldon, MO 65026
15619042   Adient Ltd & Co KG          1451 Lincoln Rd.          Suite 200         Holland, MI 49423
15619043   Adient Ltd & Co KG          280 Mutual AVe            Winchester, KY 40391
15619044   Adient Ltd & Co KG          Avenida Lauro Villar km 9           No 67 N 4y6          Matamoros Tamaulipas 87499
           Mexico
15619045   Adient Ltd & Co KG          Dianne Fogarty          4120 Luella Ln         Auburn Hills, MI 48326
15619046   Adient Ltd & Co KG          Lansing Facility         2369 S. Canal Road          Lansing, MI 48917
15619047   Adient Ltd & Co KG          Shared Service Center−NA            Automotive Group            PO Box 981700         El Paso,
           TX 79998−1700
15619048   Adient Ltd & Co KG          Shared Services Center          NA Automotive Group             PO Box 981700         El Paso,
           TX 79998−1700
15619050   Adient PLC          Dickinson Wright PLLC           Doron Yitzchaki          350 S. Main Street, Suite 300       Ann
           Arbor, MI 48104
15619052   Adient US LLC          Plant #0848          1 Lone Start Pass Bldg 41        San Antonio, TX 78264
15619053   Aditya Auto Products & Engg            Jayaraman C and Pratap Rajgopal           13E, Kiadb Industrial
           Area       Bangalore 561203 India
15619054   Adkins, Zarah         107 Currier St        Clinton, MI 49236
15619055   Adlib eDocument Solutions           Joy Bowes and Sherry Stone           4501−2 Corporate Drive          Burlington ON
           L7L 5T9 Canada
15619056   Admiral Tool & Mfg Co            Caryn Chamers and SANDY WRONSKI                   3700 North Talman
           Ave        Chicago, IL 60618−4782
15619060   Advance Engineering Co           12025 Dixie Ave          Detroit, MI 48239
15619062   Advance Freight Traffic Serv          Jeff Bogden and Bernadette Roman            50845 Mound Road           Shelby Twp,
           MI 48315
15619063   Advance Wire Products Inc          Karen Wiet          201 South Swift Road          Addison, IL 60101
15619066   Advanced Auto Trends           Jay Cornell        2230 Metamora Rd            Oxford, MI 48371
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 50 of 255
15619067   Advanced Auto Trends           Jay Cornell          2230 Metamora Road           Oxford, MI 48371
15619068   Advanced CMM Inc.            Gary Gosine           47585 Avante Drive          Wixom, MI 48393−3618
15619069   Advanced CNC Technologies               4200 Planters Road         PO Box 11167           Fort Smith, AR 72917
15619070   Advanced Control Engineering             1951 Dr F E Wright Dr          Jackson, TN 38301−8703
15619072   Advanced Control Solutions            1400 Williams Drive          Marietta, GA 30066
15619073   Advanced Control Solutions            Kristine Torrence         1400 Williams Dr         Marietta, GA 30066
15619074   Advanced Coordinate Technolo              Mark Huppenthal          4890 Joliet Unit 6C         Denver, CO 80239
15619076   Advanced Decorative Systems              Roxanne Gillett        4705 Industrial Drive        Millington, MI 48746
15619077   Advanced Disposal          Corporate Office           90 Fort Wade Road          Suite 200        Ponte Vedra, FL
           32081
15619078   Advanced Disposal          Leslie Lampkin           PO Box 247          Macon, MO 63552
15619079   Advanced Disposal          PO Box 247            Macon, MO 63552
15619080   Advanced Elastomer Systems             Lori Shultz         Euromax Warehouse           Loxley, AL 36551
15619081   Advanced Engineering           Al Swafford           513 Autumn Springs Court           Franklin, TN 37067
15619082   Advanced Environmental Lab              6601 Southpoint Parkway           Jacksonville, FL 32216
15619084   Advanced Fabrication Tech            John B.         687 Bryne Industrial Dr. NE         Rockford, MI 49341
15619085   Advanced Motion Controls Ltd              26 Saunders Road         Barrie ON L4N 9A8 Canada
15619086   Advanced Plating, Inc.         1425 Cowan Ct.            Nashville, TN 37207
15619087   Advanced Prototyping, Inc.           Pam Pearson          2269 Star Court        Rochester Hills, MI 48309
15619088   Advanced Purchasing Dynamics               496 West Ann Arbor Trail          Suite 103        Plymouth, MI 48170
15619089   Advanced Systems & Design              Todd         1395 Wheaton Ave.           Suite 100       Troy, MI 48083
15619090   Advanced Systems Group             4711 Speedway Dr            Fort Wayne, IN 46825
15619091   Advanced Technologies           Service Bureau           44978 Ford Road, Ste D          Canton, MI 48187
15619092   Advanced Test Equipment            Amit Roy           10401 Roselle Street        San Diego, CA 92121
15619093   Advanced Test Solutions, LLC             David Tucker and Denise Paruolo           3033 Kellway Dr         Ste
           117       Carrollton, TX 75006
15619094   Advanced Vehicle Engineering             Stuart Fletcher        302 S Leroy St, STE A          Fenton, MI 48430
15619095   Advanced Waste Services           Rick Lyons           1126 S 70th St        West Allis, WI 53214
15619096   Advanced Wildlife & Pest Ctl            4107 Cr 35         Auburn, IN 46706
15619097   Advansat Industria e Comericio de Produc             Julio Prestes No. 76, Roncon         Ribeirao Pires SP 09410−500
           Brazil
15619098   Advantage Design & Tool Inc.             Joe Torre and Sue Boikos          22760 Macomb Industrial Dr.         Clinton
           Twp., MI 48036
15619099   Advantage Document Solutions              6020 Huguenard Rd           Fort Wayne, IN 46818
15619100   Advantage Engineering Inc            Dylan Goode and Susan Schaub             525 E Stop 18 Road         Greenwood, IN
           46143
15619101   Advantage Machine & Tool Inc              155 Hurron Road          PO Box 1273          Mitchell ON N0K 1N0
           Canada
15619102   Advantage Sintered Metals           Jet Perelli        60 Clark Road North         Battle Creek, MI 49015
15619103   Advizex Technologies, LLC             6480 Rockside Woods Blvd.            Suite 190        Independence, OH
           44131
15619106   Aec, Inc.       Ron Newlun and Diane McKEnzie                 1100 E Woodfield Rd          Suite 550       Schamburg, IL
           60173
15619109   Aerodyn Engineering, Inc.          David Lawrence and Nicole Abernathy              5220 West 79th
           Street       Indianapolis, IN 46268
15619111   Aeroquip Corporation          Joleen Domanski            Eaton Aeroquip         Industrial Park PO Box
           432       Fitzgerald, GA 31750
15619112   Aerospace Computer Supply             9270 Bryant          Minneapolis, MN 55420
15619114   Aerospace Lubricants, Inc.          Jerry Manastyrskj          1600 Georgesville Road          Columbus, OH 43228
15619115   Aerospace Lubricants, Inc.          Scott Stukenberg          1600 Georgesville Road          Columbus, OH 43228
15619116   Aerostar        Jennifer Key          215 Wholesale Ave           Huntsville, AL 35811
15619118   Aerotek, Inc.        Scott Layton          7301 Parkway Drive          Hanover, MD 21076
15619119   Aetna Felt Corporation         2401 W Emaus Ave              Allentown, PA 18103
15619121   Affordable Computers          Michael Nadeau and Pearl Matthias             1070 Rosewood Street          Ann Arbor, MI
           48104
15619146   Agco Recycling, LLC           1701 North 16th St           Quincy, IL 62301
15619149   Agosto, Damaris Montalvo            MANITOBA NUM 47                 Matamoros Tamaulipas 87540 Mexico
15619150   Agoston Door Systems           2014792 Ontario Inc            RR #2 PO Box 415 3015 Southorn Rd            Coldwater ON
           L0K 1E0 Canada
15619151   Agritek Industries Inc.       155 Manufactures Drive             Holland, MI 49424
15619152   Agritek Industries, Inc.       Larry Kooiker, President/Owner            4211 Hallacy Drive         Holland, MI
           49424
15619153   Agritek Industries, Inc.       Sid Widmayer and Chris Schelin             4211 Hallacy Drive         Holland, MI
           49424
15619154   Agrusso, Michael         37744 Willow Lane T22              Westland, MI 48185
15619155   Aguero, Maria Calder n          TIBET NUM 71              Matamoros Tamaulipas 87497 Mexico
15619156   Aguilar, Belinda Santana         AVE DEL BOSQUE NUM 112 ESQ, NARANJO                          Matamoros Tamaulipas
           87448 Mexico
15619157   Aguilar, Celsa Cantu         AGUSTIN MELGAR 115                  Matamoros Tamaulipas 87449 Mexico
15619158   Aguilar, Cristian Moctezuma            SANTA MONICA 14               Matamoros Tamaulipas 87344 Mexico
15619160   Aguilar, Humberto Moreno             Calle Ignacio Allende Num 132            Matamoros Tamaulipas 87496 Mexico
15619161   Aguilar, Humberto Moreno             Ignacio Allende Num 132           Matamoros Tamaulipas 87496 Mexico
15619162   Aguilar, Luis Villarreal        Privada 16 de Septiembre N m. 4            Matamoros Tamaulipas 87455 Mexico
15619163   Aguilar, Marco G lvez         JOSE S ELCANO #21                Matamoros Tamaulipas 87370 Mexico
15619164   Aguilar, Rodolfo Jimenez          CARTULINAS 8               Matamoros Tamaulipas 87395 Mexico
15619165   Aguilera, Esteban Arias         CALLE 3 NUM 4               Matamoros Tamaulipas 87497 Mexico
15619166   Aguilera, Maria Guerra         INSURGENTES NUM 97                   Matamoros Tamaulipas 87446 Mexico
15619168   Agustina, Teresa Vel zquez           CENZONCTLE NUM. 115                 Matamoros Tamaulipas 87310 Mexico
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 51 of 255
15619169   Ahead Technology (Shenzhen)               No.36 Shiwei Pinggang Industrial Area            Jiangshi Community Gongming St
           Guangming           Shenzhen 518106 China
15619171   Ahlquist Jr., Edward          5243 Falmouth Dr           Troy, MI 48085
15619173   Ahmed, Caosar           2930 Trowbridge St 1st Floor           Hamtramck, MI 48212
15619175   Ahmed, Md            12622 Gallagher          Detroit, MI 48212
15619176   Ahrens Steel & Welding             Daniel (AD 1)         515 Big Bear Blvd           Columbia, MO 65202
15619177   Ahumada, Gustavo Villegas             Calle Benjamin Gaona #17            Matamoros Tamaulipas 87351 Mexico
15619185   Aicello North America Inc.            Kohei Nagashima          #206 − 277 Mountain Highway              North Vancouver BC
           V7J 3T6 Canada
15619186   Aida Dayton Technologies Cor              PO Box 632913          Cincinnati, OH 45263−2913
15619194   Air Center, Inc.        Lisa Vickers and Lenna Blanton            1201 E Whitcomb Ave              Madison Heights, MI
           48071
14236634   Air Charter Service Inc.          1200 RXR Plaza           Uniondale, NY 11556
15619195   Air Charter Service Inc.          122 RXR Plaza          Uniondale, NY 11556−1155
15619196   Air Charter Service, Inc.          1200 RXR Plaza          Uniondale, NY 11556
15619197   Air Components, Inc.           Melissa Rew and Ann DeBri             1181 58th St. S.W.          Grand Rapids, MI
           49509
15619198   Air Cycle Corporation           John Losch         2200 Ogden Ave            Lisle, IL 60532
15619199   Air Design Incorporated           Peter McCoy          21174 Bridge Street           Southfield, MI 48033
15619200   Air Gage Products          Richard Schoenbaum             3316 Maya Linda Ste A            Camarillo, CA 93012−8776
15619201   Air Hydraulics Company              6074 Baumgartner Ind Dr.          St. Louis, MO 63129
15619203   Air Products & Chemicals             Eric Miller       7201 Hamilton Blvd.            Allentown, PA 18195
15619204   Air Products and Chemicals            Attn: Steve Parks        7201 Hamilton Blvd             Allentown, PA 18195
15619205   Air Quality Engineering, Inc           7140 Northland Drive North           Brooklyn Park, MN 55428
15619206   Air Specialists Heating          Steve Alexander          & Air Conditioning          119 S. 11th Street        Quincy, IL
           62301
15619207   Air Specialists Inc        Dana Cox and Nancy             598 Kirk Road          Marietta, GA 30061−4185
15619208   Air Specialists Inc        Raymond           27 Hollenberg Court           Bridgeton, MO 63044
15619209   Air Technologies          Michelle Blandin (AD 32)            PO Box 9593           Grand Rapids, MI 49509−0593
15619222   AirMagnet, Inc.          1325 Chesapeake Terrace            Sunnyvale, CA 94089
15619210   Airgas         Jeffery       259 N. Radnor−Chester Road             Suite 100          Radnor, PA 19087
15619211   Airgas Great Lakes          2020 Train Ave          Cleveland, OH 44113−4205
15619212   Airgas Great Lakes, Inc.          Vince Pannucci and Natalie Jackman             6055 Rockside Woods
           Blvd         Independence, OH 44131
15619213   Airgas Mid America Inc            2950 Industrial Drive         PO Box 1117            Macon, MO 42102−1117
15619214   Airgas Safety          Nancy Monfre          W185 N11300 Whitney Dr.              Germantown, WI 53022−8210
15619215   Airgas South, Inc.         Jim Williams          125 Townpark Dr.           Suite 400         Kennesaw, GA 30144
15619216   Airgas USA LLC            2015 Vaughn Rd., Bldg 400             Kennesaw, GA 30144
15619219   Airgas, Inc.        6055 Rockside Woods Blvd.             Independence, OH 44131
15619220   Airkye Fluid Power           128 E. Lakewood Blvd.           Ste. 20        Holland, MI 49242
15619221   Airlex Service & Sales Inc.           Mike Hammond            1888 B High Lake Rd.            Traverse City, MI 49686
15619223   Airpro Systems, LLC            Chris Creech and Chris Creech           4988 Lebanon Pike            Old Hickory, TN
           37138
15619229   Ajax Metal Processing, Inc.           Terry Charlesworth         4651 Bellevue St           Detroit, MI 48207
15619230   Ajax Tocco Magnethermic              Peggy        1745 Overland Ave Northeast             Warren, OH 44482
15619236   Akhilandam, Krishnamurthy              4105 Bristol        Troy, MI 48085
15619237   Akron Rubber Develop Lab              Lisa Fisher        300 Kenmore Blvd            Akron, OH 44301
15619238   Akron Rubber Development Lab               Kim Fisher         2887 Gilchrist Road           Akron, OH 44305
15619239   Aktrion Automotive           Mike Vickery          Stafford Court Stafford Park 1           Shropshire TF3 3BD United
           Kingdom
15619241   Akzo Nobel Coatings, Inc.            Gabriela Udadec         20 Culvert St.         Nashville, TN 37210
15619242   Al Kafaf, Dhrgam           3334 Brookshear Circle           Auburn Hills, MI 48326
15619244   Al−Sabahi, Atef          715 WOODY CT              YPSILANTI, MI 48197
15619246   Alabama Electric Motor Serv.             Davey Cottles and Tracy Somers           1714 Wall Street         Sheffield, AL
           35660
15619248   Alamin, Fnu          3642 Garrik Ave           Warren, MI 48091
15619249   Alamo Die Co., LLC            Elda Alicia Ramos           810 N 807 Road           PO Box 1172          Alamo, TX
           78516
15619250   Alaniz, Eduardo Ram rez             BENITO JUAREZ NUM 54                Matamoros Tamaulipas 87390 Mexico
15619255   Albright Concrete          Josh Albright         PO Box 124          Renick, MO 65278
15619257   Alcala, Aid Bautista         NARANJO 1 NUM 49                Matamoros Tamaulipas 87475 Mexico
15619259   Aleida Davila Maciel           AVE Produccion 41 Col            Jose Lopez Portillo          Matamoros Tamaulipas 87348
           Mexico
15619261   Alejos, Jose Ruiz         INDEPENDENCIA NUM 26                   Matamoros Tamaulipas 87456 Mexico
15619262   Alex Products          PO Box 26           County Road T          Ridgeville Corner, OH 43555
15619263   Alexander Dennis           625 South Oakland           Nappanee, IN 46550
15619264   Alexander Dennis           91 Glasgow Rd           Camelon         Falkirk, Scotland FK1 4JB United Kingdom
15619265   Alexander Dennis Inc           625 South Oakland Avenue            Nappanee, IN 46550
15619266   Alexander Dennis Inc           RIMA BHATTACHARYA                    Parts Division         7350 Eastgate Rd. Ste
           120        Henderson, NV 89011
15619267   Alexander Dennis Inc.           Jessica Corless        315566 Railroad Canyon             Road #342        Canyon Lake, CA
           92587
15619268   Alexander Dennis Ltd           Jessica Corless         P.O. Box 401 Finance Shared Service Cntr            Skelmersdale
           WM8 9QB United Kingdom
15619277   Alfaro, Bernabe Jasso          PRIVADA K2 SUR NUM 18                  Matamoros Tamaulipas 87380 Mexico
15619279   Ali, MD          12820 KIinger St          Hamtramck, MI 48212
15619281   Alidade Technology           Joe Fitzpatrick and Scott Althouse           111 Knoll Drive          Collegeville, PA
           19468
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 52 of 255
15619282   Aliya Analytical Inc         Debbie Aliya         PO Box 2407           Grand Rapids, MI 49501
15619284   All Canadian Sorting          Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15619285   All Canadian Sorting          C/O Bankruptcy Claims Admin              100 Union Avenue          Suite 240       Cresskill,
           NJ 07626
15619286   All Canadian Sorting          Craig White and Barbara Maguire            70 Reagens Industrial Pkwy.         Bradford ON
           L3Z 2A4 Canada
15619287   All Central TN Exterminating           Cathy Johnson          2340 Pulaski Hwy.          PO Box 557         Lawrenceburg,
           TN 38464
15619288   All City Heating & AC Inc           3263 Hilton Road          Ferndale, MI 48220
15619291   All Form, LLC.          Jim Woods and Jack Olson            201 DeGraff Ave.          Swanville, MN 56382
15619299   All Intergrated Solutions         Lee Jorgenson         5075 Clay Ave          Grand Rapids, MI 49548
15619300   All Intergrated Solutions         Mike Tiemersma           5075 Clay Avenue SW            Grand Rapids, MI 49548
15619303   All Points Fire & Safety         John Fink and Laura Fink          1750 Harrah Rd.          Niles, MI 49120
15619304   All Rite Industries        470 Oak Wood Dr.           Lake Zurich, IL 60047
15619305   All Scale        Jim Hague          8702 S. 222nd Street         Kent, WA 98031
15619306   All South Rigging, Inc.         64 Sleepy Hollow Rd.           Middleburg, FL 32068
15619307   All State Fastener Corp.         Phyllis Lane and AR Dept           15460 East 12 Mile Rd.         Roseville, MI
           48066
15619310   All−Tec Plastics, Inc.        Al Zimlich         1821 Vanderbuilt Road           Portage, MI 49024
15619365   AllSource Transportation LLC            Janelle Bevis        PO Box 934          Lawrenceburg, TN 38464
15619364   AllSource Transportation LLC            Teri Hasenour Gordon           Attorney at Law         P.O. Box
           1075        Columbia, TN 38402−1075
15619367   AllSource Transportation LLC AllSource L             AllSource Transportation, LLC           P.O. Box
           934        Lawrenceburg, TN 38464
15619311   Allard, Jeannette        821 N. WAVERLY STREET                  DEARBORN, MI 48128
15619313   Allegan Metal Finishing          Bob Sosnowski           1274 Lincoln Road          PO Box 217          Allegan, MI
           49010
15619314   Allegheny Powder Metalurgy             Heather Lander         Rt. 950 South        Falls Creek, PA 15840
15619315   Allemon, Michael          5458 Ridge Trail North          Clarkston, MI 48348
15619317   Allen Plastics Repair Inc         3685 Lima Rd          Fort Wayne, IN 46805
15619318   Allen Screw Prod Co Inc           20350 Lorne          Taylor, MI 48180
15619326   Allen, Michele         9 Kenberton          Pleasant Ridge, MI 48069
15619334   Allen, Willie        1240 NORTH 198TH AVE                 WALKERVILLE, MI 49459
15619335   Alley, Randall         2117 Regina          Lincoln Park, MI 48146
15619336   Alliance Steel Warehouse           Lisa Marsh         5110 Bellevue Ave.          Detroit, MI 48211
15619337   Alliance Steel Warehouse Inc           Lisa March         PO Box 3006          Birmingham, MI 48012−3006
15619338   Allianz        Attn: Craig Penn         Craig M. Penn, Ocean Cargo Underwriter             Allianz Global 225 W
           Washington St. 2100          Chicago, IL 60606
15619339   Allianz        Attn: Jo−ann Rivers          28 Liberty Street, 37th Floor        New York, NY 10005
15619340   Allianz        Attn: Jo−ann Rivers          28 Liberty, 37th Floor        New York, NY 10005
15619341   Allianz        Attn: William Nowak            225 W. Washington St, Suite 1800           Chicago, IL 60606
15619342   Allianz Global Risks US Ins Co           Attn: Legal Counsel          1 Chase Manhattan Plaza          37th
           Floor        New York, NY 10005
15619343   Allied Electronics        1701 Woodward Drive             Suite 108        Ottawa ON K2C 0R4 Canada
15619345   Allied Electronics        Tina Green          7151 Jack Newell Blvd South           Fort Worth, TX 76118
15619346   Allied Electronics        Tina Green          7410 Pebble Drive          Fort Worth, TX 76118
15619347   Allied Electronics Corp.         1016 Rock Creek Elementary             O'Fallon, MO 63366
15619348   Allied Electronics Inc        Jody         2022 South Route 31          Account #9906781           Mc Henry, IL
           60050
15619349   Allied Electronics, Inc.        Kevin Perry        20270 Middlebelt Rd.           Livonia, MI 48152
15619350   Allied Fire Protection SA,LP          Kristal and Susan Fire         PO Box 47864          San Antonio, TX 78265
15619351   Allied Supply Co Inc          Ricky Childers, Dickey T          3205 10th Avenue SW            PO Box 66         Huntsville,
           AL 35804
15619352   Allied Waste Services          1423 Jackson Street         Louisville, KY 40208
15619353   Allied Waste Services          PO Box 9001099           Louisville, KY 40290−1099
15619354   Allied World Specialty Insurance Company             Attn: Legal Counsel          199 Water Street        24th
           Floor        New York, NY 10038
15619359   Allitex LLC         c/o Fair harbor Capital LLC          PO Box 237037           New York, NY 10023
15619361   Allmet Industries, Inc.        Rod Floyd         5030 Leafdale Blvd.          Royal Oak, MI 48073
15619362   Alloy Extrusion Company            Febie Millis and Terri Goodenou           4211 Karg Industrial Pkwy.         Brimfield,
           OH 44240
15619368   Almaraz, Carmen Leal           Calle Barragan #121          Matamoros Tamaulipas 87494 Mexico
15619369   Almaraz, Ma Jim nez           LAZARO CARDENAS NUM 44                     Matamoros Tamaulipas 87440 Mexico
15619371   Almco Steel Products Corp.           Curt McDaniel and Adrianne Bailey            0059 N. Oak Street         Bluffton, IN
           46714
15619372   Alnor/Dickey−John Corp.            5200 Dickey−John Road            Dock #2         PO Box 10          Auburn, IL
           62615−0010
15619375   Alpeza Genereal Contracting           Marina Cotic         151 Brunel Road          Mississuaga ON L4Z 2H6
           Canada
15619376   Alpha Circuit Corporation          730 N Oaklawn Ave            Elmhurst, IL 60126
15619377   Alpha Integration, Inc.        PO Box 10127           Murfreesboro, TN 37129
15619379   Alpha XL Mold & Tool            Julio S Guerrero         601 Melba Carter St         Mission, TX 78572
15619382   Alro Metals Service Center          2505 Forsyth Rd          Orlando, FL 32807
15619383   Alro Steel        Julie Hankerd         3100 E High Street         PO Box 927          Jackson, MI 49204
15619384   Alro Steel Corp         Alro − Masco          6601 Vernon          St. Louis, MO 63130−2655
15619385   Alro Steel Corp         Inside Sales and Customer Account Svcs            3000 Tri Park Dr         Grand Blanc, MI
           48439
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 53 of 255
15619386   Alro Steel−Grayling          2471 Industrial Street         Grayling, MI 49738
15619388   Alt, McKenzie           38334 Beecher Dr.          Sterling Heights, MI 48312
15619391   Alta Equipment Co           Fred Hugo and Marie Zambo              28775 Beck Rd         Wixom, MI 48393
15619393   Altair Engineering, Inc         1820 E. Big Beaver           Troy, MI 48083−2031
15619400   Altia Acquistion Corp          111 S Tejon St Ste 204          Colorado Spgs, CO 80903−2246
15619401   Altia Acquistion Corp          7222 COMMERCE CENTER DR                    STE 240         COLORADO SPRINGS, CO
           80919
15619402   Altima Technologies           Pam Nappi          3030 Warrenville Road          Suite 300        Lisle, IL 60532
15619403   Altiris, Inc.       Jeff Black        588 W 400 S          Lindon, UT 84042
15619407   Altium Inc         Joe Vituli and Debbie Smith           4225 Executive Sq Ste 800         La Jolla, CA
           92037−9150
15619406   Altium Inc         Joe Vituli and Debbie Smith           4275 Executive Square         Ste. #825         La Jolla, CA
           92037
15619408   Altorfer Inc        2600 6th Street SW          Cedar Rapids, IA 52404
15619409   Altorfer Machinery Co.          Jennifer Horn          PO BOX 1347           Cedar Rapids, IA 52404
15619410   Altran Engineering Solution          Jude Joseph and Cherly Czajkowski            39209 W Six mile Rd           Suite
           212         Livonia, MI 48152
15619413   Alumaroll Specialty Company             4617 South Taylor Drive          Sheboygan, WI 53081
15619414   Alvarado, Alejandrino R os           MARAVILLAS NUM 193                 Matamoros Tamaulipas 87343 Mexico
15619416   Alvarado, Francisco Melendez             GOLFO DE MEXICO 17               Matamoros Tamaulipas 87453 Mexico
15619417   Alvarado, Jes s Leal         Cuevas S/N          Matamoros Tamaulipas 87560 Mexico
15619418   Alvarado, Jose Martinez          CALLE FLOR DE PALMA #79/ALAMO Y PALMARES                             Matamoros
           Tamaulipas 87497 Mexico
15619419   Alvarado, Jose Martinez          EL HUIZACHAL 23                Matamoros Tamaulipas 87300 Mexico
15619421   Alvarado, Juan Garcia          LAGUNA SAN HIPOLITO NUM 334                     Matamoros Tamaulipas 87444
           Mexico
15619422   Alvarado, Juana Garcia          CALLE 12 NUM 34               Matamoros Tamaulipas 87497 Mexico
15619423   Alvarado, Karla Estrada          ENRIQUE FLORES MAGON #69                    Matamoros Tamaulipas 87440 Mexico
15619424   Alvarado, Saturnino S nchez           DIVISION DEL NORTE BORDO KM 58                     Matamoros Tamaulipas 87360
           Mexico
15619425   Alvararez, Fernando Garcia           FRANCISCO ROBLES                 Matamoros Tamaulipas 87390 Mexico
15619430   Alvarez, Luis Miranda          ALMENDRO NUM 27                  Matamoros Tamaulipas 87477 Mexico
15619432   Alvarez, Oscar Lopez           MAR MUERTO 8               Matamoros Tamaulipas 87456 Mexico
15619433   Alvarez, Patricia Machado           71 Garfield St        Detroit, MI 48201
15619435   Alward Electric, Inc.         706 East Cedar Road           PO Box 434         Gladwin, MI 48624
15619436   Amacoil, Inc.         PO Box 2228           2100 Bridgewater          Afton, PA 19014
15619438   Amanda Bent Bolt Company              Lee Ann Specht           1120 CIC Drive         Logan, OH 43138
15619439   Amaro, Gloria Izeta          JACARANDA NUM 60 B                  Matamoros Tamaulipas 87448 Mexico
15619441   Amazon Capital Services Inc            410 TERRY AVE N              SEATTLE, WA 98109
15619442   Ambest Tool and Machine Inc             Woody Watrous            1164 E Jefferson St       Pulaski, TN 38478
15619443   Ambriz, Fernanda Barreda            LAGUNA MADRE #81                 Matamoros Tamaulipas 87350 Mexico
15619444   Amcol Corp           21435 Dequndre           Hazel Park, MI 48030
15619446   Amerawear Corp.            16510 Hwy 104 N.           Lexington, TN 38351
15619447   Ameren Missouri           Bankruptcy Desk MC 310              PO Box 66881         Saint Louis, MO 63166
15619448   Ameren UE            1901 Chouteau Avenue            St. Louis, MO 63104
15619449   Ameren UE            Mrs Adams          Union Electric Company           PO Box 66149 Mail Code 210             St Louis,
           MO 63166−6149
15619450   Ameren UE            Union Electric Company           PO Box 66149          Mail Code 210         St. Louis, MO
           63166−6149
15619452   Ameri−Tek Manufacturing, Inc              Steve Bowyer and Debbie Bowyer            3332 Billiard Drive         Logansport,
           IN 46947
15619499   AmeriNet          Keith Schultz and Sharon Malloy            1241 S Maple Rd         Ann Arbor, MI 48103
15619503   AmeriPride Services Inc.          Michael Summers and Raelyn Warner              800 Vance Avenue            Memphis, TN
           38126
15619453   American Autocoat           Beth Gordon and Andi Stephens             3565 Highland Drive         Hudsonville, MI
           49426
15619454   American Automotive Support              2544 North Third Street        St. Paul, MN 55109
15619455   American Business Forms            Rod Kuncaitis          6204 Elk Lake Road          Williamsburg, MI 49690
15619456   American Caster & Material            Handling         2603 NE Industrial Drive#290          Kansas City, MO
           64117
15619457   American Center for Mobility            330 East Liberty Street, Lower Level         Ann Arbor, MI 48104
15619459   American Cold−Headed Prod              4101 Stephanie Drive          Cortland, IL 60112
15619460   American Containers, Inc.          Chris Manning and Shriley Flemming             1901 Western Ave.           Plymouth, IN
           46563
15619461   American Corrugated Products             101 N. James Campbell Blvd           Columbia, TN 38401
15619462   American Data Security           13070 Northend Avenue             Oak Park, MI 48237
15619463   American Engineered            KATHY SAMOURIAN                  Components         Brighton, MA 02135
15619464   American Express Travel Related Services             Becket and Lee LLP          PO Box 3001          Malvern, PA
           19355−0701
14236625   American Express Travel Related Services Company,               Inc.       c/o Becket and Lee LLP           PO Box
           3001          Malvern PA 19355−0701
15619465   American Feed & Farm Supply              Tammy           1533 Knox         North Kansas City, MO 64116
15619466   American Finishing Resources             Bill Oney        476 Clay Street       PO Box 164           Chilton, WI
           53014
15619467   American Fire Protection Grp            PO BOX 74008409             CHICAGO, IL 60674−8409
15619468   American Glass           Lisa Killen        PO Box 568          5600 Industrial Drive        Milan, TN 38358
15619469   American Honda Motor Co Inc              165 Halsey St         Newark, NJ 07102
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 54 of 255
15619470   American Medical Alarms, Inc             Faye Phillips       4414 SE 16th Place         Suite #4        Cape Coral, FL
           33904
15619471   American Metal Industries           David        3530 Huffman Road           Medina, OH 44256
15619472   American Micro Products Inc.           Darlene Cook and Rhonda Damhorst             4288 Armstrong Blvd            Batavia,
           OH 45103
15619473   American National Rubber            PO Box 633528           Cincinnati, OH 45263−3528
15619474   American Nickeloid Company              Mike Alfano and Barb Bader           dba ANCO          Peru, IL 61354
15619475   American Paper & Twine Co             Bill Stevens         7400 Cockrill Bend Blvd.         Nashville, TN 37209
15619476   American Public Transportaio           Nigel Andrews           1300 Eye Street NW          Washington, DC 20005
15619477   American Red Cross          Crystal Burnett          3145 Hwy 61 N          Hannibal, MO 63401
15619478   American Red Cross          Joel Hester         2201 Charlotte Ave          Nashville, TN 37203
15619479   American Red Cross − Moberly              Martha Kressig         Randolph County          109 North
           Williams        Moberly, MO 65270
15619480   American Registry for Intern          Financial Serv Dept.         et Numbers (ARIN)          3635 Concorde Pkwy. Ste
           200       Chantilly, VA 20151
15619481   American Rigging& Millwright              Rick Porter and Katheen Smiley−Alsup           5894 Sany Hollow
           Rd       Rockford, IL 61109
15619482   American Rivet Co, Inc.         Barry Ehrensaft           11330 W. Melrose St.         Franklin Park, IL 60131
15619483   American Rubber Products            1755 Mayflower Road            Niles, MI 49120
15619484   American Rubber Products            PO Box 190           315 Brighton St        LaPorte, IN 46350
15619485   American Screw & Barrel Inc.            Kristen Blanton         60 Linus Allain Ave        Gardner, MA 01440
15619487   American Society For Quality           Membership Renewal             600 N Plankinton Ave         Milwaukee, WI
           53203
15619488   American Solids & Press−Ons             Kenny Hiller         PO Box 953         1609 High Street         Sheffield, AL
           35660
15619489   American Solutions for         Business          31 E Minnesota Ave          Glenwood, MN 56334
15619490   American Steel Line Co.          Ron         255 76th St SW           Grand Rapids, MI 49508
15619491   American Stress Technologies            Jonathan Mohan and Maureen Razum              540 Alpha Drive         Pittsburgh,
           PA 15238
15619492   American Striking Tools          5409 Swanson Ct            Roscoe, IL 61073
15619493   American Stripers, LLC          Jennifer Ralston          2407 Plus Drive        Columbia, TN 38401
15619494   American Test Plaque          Daniel Brown           16004 Parklane         Northville, MI 48167
15619495   American Thermal Systems             Dave Edmondson            380 Crosswind Drive         Madisonville, KY 42431
15619496   American Wire Rope & Sling             3122 Engle Road           Fort Wayne, IN 46809−1110
15619497   American Yazaki Corp−El Paso              Mike Diaz         12 Leigh Fisher Blvd        El Paso, TX 79906
15619498   Amerigas        5857 S. Warner Avenue             Fremont, MI 49412
15619500   Ameripak        4102−2 Bulls Bay Highway               Jacksonville, FL 32219
15619501   Ameripak        Mike Reckling and Debra Furmaniak                591 Bradford ST         Pontiac, MI 48341
15619506   Amesbury Fremont           Linda Renter and Sherry Colpetzer            1687 Airport Road         Freemont, NE
           68025
15619508   Amesbury Industries, Inc.         Wendy Cranford            159 Walker Road         Statesville, NC 68677
15619509   Ametek        Roger          3515 Busch Dr.          Grandville, MI 49418
15619510   Ametek Aerospace           1644 Whitier Ave           Costa Mesa, CA 92627
15619511   Ametek Automation           1080 N. Crooks Rd.            Clawson, MI 48017
15619517   Amin, Mohammad S             20854 Cyman            Warren, MI 48091
15619520   Amp Machinery Systems             Paul Andrews          1098 Chetwood Drive           Carol Stream, IL 60188−4324
15619521   Ampere Metal Finishing Ltd           Audry Pignatell          854 Westport Crescent         Mississauga ON L5T 1N5
           Canada
15619522   Amphenol RF          Lydia Ceron           4 Old Newtown Road            Danbury, CT 06810
15619523   Amrit, Fnu Anand          2634 Davison Ave            Auburn Hills, MI 48326
15619525   Amsan         Karen Jackson (AD 7)            Dan Vogt − Rep. home#           1501 N Topping          Kansas City, MO
           64120
15619526   Amtek Precision Products           102 Industrial Park Drive         Bradford, TN 38316
15619527   Anchor Bay         Patricia Fugate          30905 23 Mile Road          New Baltimore, MI 48407
15619528   Anchor Wiping Cloth Co.           PO Box 14577            Detroit, MI 48214
15619529   Anderson Diecast         Kim Baer           1720 S Wolf Road           Wheeling, IL 60090
15619531   Anderson Electronics Sales          Marcia Murphy           675 E Big Beaver Road          Suite 111        Troy, MI
           48083
15619532   Anderson Systems, Inc.         1171 W. Tipton St. Suite K            Seymour, IN 47274
15619533   Anderson, Alisha         8517 Holton Duck Lake Rd., Apt. 2             Holton, MI 49425
15619539   Anderson, Dorenzo          23070 Teppert           Eastpointe, MI 48021
15619540   Anderson, Eric        139 Pierce Rd           Pulaski, TN 38478
15619541   Anderson, Eric        139 Pierce Road           Pulaski, TN 38478
15619547   Anderson, Ryan         3004 KELLY DR               TECUMSEH, MI 49286
15619548   Anderson, Stephen          535 Navy Lane           Lawrenceburg, TN 38464
15619550   Ando, Rani        29600 City Center, Apt 4            Warren, MI 48093
15619551   Andrade, Honorio          LIBRA 110            Matamoros Tamaulipas 87458 Mexico
15619552   Andrade, Isa as Moreno          AV REVOLUCION NUM 124                    Matamoros Tamaulipas 87493 Mexico
15619553   Andrade, Margarito Padron           GRANEROS 122               Matamoros Tamaulipas 87560 Mexico
15619554   Andrew B Mitchell          c/o Pacificor        740 State Street, Ste. 202       Santa Barbara, CA 93101
15619555   Andrew Corporation          Mary Mitchell           Wireless Products Group         1200A Greenbriar
           Drive       Addison, IL 60101
15619559   Android Industries        Barry Dewar           2051 S. Canal Street        Lansing, MI 48917
15619560   Android Industries        Dawn Danner            50777 Varsity Court         Wixom, MI 48393
15619561   Android Industries        Tracie Spicer         Al Delta Township          2051 S. Canal Street        Lansing, MI
           48917
15619562   Android Industries Doraville          305 Best Friend Court          Norcross, GA 30071
15619563   Android Industries, LLC          2155 Executive Hills Boulevard           Auburn Hills, MI 48326
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 55 of 255
15619565   Angus, Raymond            8745 Maria Ct.         Howell, MI 48855
15619566   Anisis, James         667 RILEY ST            DUNDEE, MI 48131
15619567   Anixter Fasteners         Judy Tevis         201 Brozzini Court         Greenville, SC 29615
15619568   Anixter Inc        Phillip        2051 West Port Center Dr          St. Louis, MO 63146
15619569   Anixter, Inc.       Rosa Gonzalez and Tim Burkman              5601 S. Ware Road           McAllen, TX 78503
15619570   Ankura Trust Company, LLC              Ankura Trust Company, LLC            Attn: Krista Gulalo        140 Sherman Street,
           4th Floor        Fairfield, CT 06824
15619576   Ankura Trust Company, LLC              Ankura Trust Company, LLC            Ryan M. Roy          1 Beacon Street, Floor
           15        Boston, MA 02108
15619571   Ankura Trust Company, LLC              Attn: Krista Gulalo        140 Sherman Street, 4th Floor        Fairfield, CT
           06824
15619572   Ankura Trust Company, LLC              Milbank LLP          Attn: Eric Stodola        55 Hudson Yards         New York,
           NY 10001
15619573   Ankura Trust Company, LLC              Milbank LLP          Attn: Eric Stodola, Andrew Harmeyer          55 Hudson
           Yards         New York, NY 10001
15619574   Ankura Trust Company, LLC              Ryan M. Roy          1 Beacon Street, Floor 15        Boston, MA 02108
15619577   Ankura Trust Company, LLC, as Administra              214 North Main Street          CONCORD, NH 03301
15619582   Ansley, Sylvia         6790 N. OAK           WHITE CLOUD, MI 49349
15619587   Antaya Technologies Corp.            Kathy Flanagan         72 Fenner St.        Cranston, RI 02910
15619590   Anteau, Marcus          803 RAMBOW              MONROE, MI 48161
15619595   Antkiewicz, Lisa         20796 Anita          Clinton Twp, MI 48036
15619596   Antolik Jr., Ian       10 Grace Lane          Lawrenceburg, TN 38464
15619597   Antonia, Pedro Luis          GREGORIO VELAZQUEZ NUM 56                     Matamoros Tamaulipas 87413 Mexico
15619598   Antonio, Arnulfo M rquez           EMILIANO ZAPATA NUM 8                   Matamoros Tamaulipas 87456 Mexico
15619599   Antonio, Bernarda Vargas           BATALLON DE SAN PATRICIO NUM 122                       Matamoros Tamaulipas 87449
           Mexico
15619600   Antonio, Luis Navarro           RENOVACIO MORAL # 60                 Matamoros Tamaulipas 87477 Mexico
15619601   Antonio, Maria Santiago           FRANCISCO MARQUEZ NUM 214                     Matamoros Tamaulipas 87493
           Mexico
15619602   Antonio, Rigoberto Nava            MARGARITAS NUM 24                Matamoros Tamaulipas 87395 Mexico
15619603   Antonio−Marquez, Dominga              25739 Wiseman St           Roseville, MI 48066
15619604   Antrim Enterprises          PO Box 524          Mancelona, MI 49659−0524
15619605   Antrim Machine Products, Inc            120 S Johnson Rd          PO Box 379         Mancelona, MI 49659
15619606   Antrim Machine Products, Inc.            PO box 237037         New York, NY 10023
15619609   Anx eBusiness          Angela Jordan          2000 Town Center Suite 2050           Southfield, MI 48075
15619615   Aon Consulting, Inc.         29695 Network Place           Chicago, IL 60673−1296
15619617   Aperam Stainless Service &           Nancy Brandow and Paula Bedogne              Solutions USA, LLC          6775 Center
           Dr.       Sterling Heights, MI 48312
15619620   Apex Heating & Air Condition             Sandy Robertson         8 Francis Street       Chattanooga, TN 37419
15619622   Apex Intergrated Solutions          Evlyn Chavez          2002 E Lee RD          Taylors, SC 29687
15619623   Apex Spring & Stamping Corp              Chris Crutzinger        11420 First Ave. N.W.         Grand Rapids, MI
           49544
15619624   Apollo Plastics Corporation          Alberto Silva        5333 North Elston Ave.          Chicago, IL 60630−1667
15619626   Applications 3D          Raminder Bhatia          2235 Star Court         Rochester Hills, MI 48309
15619627   Applied Geometrics Inc           Jaime Dadez         749 1/2 W Pleasant St         Freeport, IL 61032
15619628   Applied Handling Inc.          15200 Century Drive          Dearborn, MI 48120
15619629   Applied Handling Inc.          7425 Clyde Park Ave. SW            Suite E       Byron Center, MI 49315
15619630   Applied Handling, Inc          15200 Century Dr          Dearborn, MI 48120
15619631   Applied Handling, Inc          7425 Clyde Park Ave. SW            Suite E       Byron Center, MI 49315
15619632   Applied Health Physics, Inc.          Anthony Hull         2986 Industrial Blvd.        Bethel Park, PA 15102
15619633   Applied Imaging          PO Box 888624           Grand Rapids, MI 49588−8624
15619636   Applied Industrial Tech          1240 Polk Avenue          Nashville, TN 37210
15619637   Applied Industrial Tech          6090 GRAND HAVEN RD                 NORTON SHORES, MI 49441−6014
15619638   Applied Industrial Tech          Bryan Kasper and Chris Gembarski           1017 N. Hwy 35          Port Lavaca, TX
           77979
15619639   Applied Industrial Tech          Customer Service         35430 Beattie Drive         Sterling Heights, MI 48312
15619640   Applied Industrial Tech (FL)          7037−26 Commonwealth Ave              Jacksonville, FL 32200
15619641   Applied Industrial Tech (MO)           Mike         3330 Brown Station Road           Columbia, MO 65202
15619642   Applied Marketing Science, I           Paula Roy        303 Wyman Street, Ste 205           Waltham, MA 02451
15619643   Applied Products Inc          1024C Jib Court         Lee's Summit, MO 64064
15619644   Applied Products Inc.          12000 Product Drive          Machesney Park, IL 61115
15619645   Applied Robotics, Inc.          Steve Listing       648 Saratoga Road          Glenville, NY 12302
15619646   Applied Scale Technology            3012 Ambrose Avenue            Nashville, TN 37207
15619647   Approved Safety & Security            1015 East Corby Blvd          South Bend, IN 46617−1503
15619650   Aqua Tool LLC           Mike Beals and Gen Bicego            32360 Edward Ave           Madison Heights, MI 48071
15619651   Aquafix Inc.        Kevin Ripp           PO Box 8682         Madison, WI 53708
15619652   Aquatek Water Treatment Sys             PO Box 246         Churubusco, IN 46723
15619653   Ar Bon Equipment Co.            Andy Dunn          461 Harding Ind. Drive          Nashville, TN 37211
15619654   Arag n, Ariel Casados          CALLEJON 9 NUM 16               Matamoros Tamaulipas 87460 Mexico
15619655   Arago Resortes, SA de CV            Victor Herrera        Porfirio Diaz 1128 NTE Centro          Monterrey 64000
           Mexico
15619658   Aramark Uniform Services            Marilyn Harris         1315 Madison Street         PO Box 429         Shelbyville, TN
           37126
15619659   Aramark Uniform Services            Velma Wilkerson           #2 West Industrial        Fulton, MO 65251
15619660   Arambula, Hugo Tavera            MONTERREY 101               Matamoros Tamaulipas 87456 Mexico
15619661   Aramsco Inc.         PO Box 29           1480 Grandview Ave.           Thorofare, NJ 08086−0029
15619666   Araujo, Francisco Perez          RICARDO FLORES MAGON NUM 68                      Matamoros Tamaulipas 87440
           Mexico
                  Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21            Page 56 of 255
15619667   Arbell International Corp.         Box 215         5338 John Lucas Drive            Burlington ON L7R 3Y2 Canada
15619669   Arbon Equipment Corporation             461 HARDING INDUSTRIAL DRIVE                     NASHVILLE, TN 37211
15619670   Arbon Equipment Corporation             Kohner, Mann & Kailas, S.C.            4650 North Port Washington
           Road        Milwaukee, WI 53212
15619672   Arbor Gage & Tooling, Inc.           Bob Boverhof and Dianne Ochsner              2031 Calvin Ave SE          Grand Rapids,
           MI 49507
15619674   Arbor Oakland Group           Ashley Harrison and Kevin Crawford              4303 Normandy Court            Royal Oak, MI
           48073
15619675   Arbor Oakland Group           Bankruptcy Claims Admin Services, LLC                100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15619676   Arbor Oakland Group           C/O Bankruptcy Claims Admin              100 Union Avenue           Suite 240         Cresskill,
           NJ 07626
15619679   ArcBest        Attn Bankruptcy Desk            PO Box 10048           Fort Smith, AR 72917
15619680   ArcBest        Attn: Bankruptcy Desk            PO Box 10048           Fort Smith, AR 72917
15619678   Arcadia Benefits Groups, Inc          Denise Kuipers, CFO           612 S Park St         Kalamazoo, MI 49007
15619681   Arch City Service         Rich Freese         9701 S. Broadway           St. Louis, MO 63125
15619683   Arcos, Violeta Rivera         DON MIGUEL NUM 109                  Matamoros Tamaulipas 87437 Mexico
15619685   Area Distributors Inc.        218 Vermont          PO Box 1133           Quincy, IL 62306
15619686   Area Rigging/Millwright Arms            Sales        5894 Sandy Hollow Rd             Rockford, IL 61109
15619687   Area Wide Communications             Sherrill Belew and Holly Wade            PO Box 8          375−W W. Church
           Street       Medina, TN 38355
15619688   Arellano, Dina Leal         ISLAS HAWAI 120              Matamoros Tamaulipas 87348 Mexico
15619689   Arellano, Erick Gonz lez         AV SAN CARLOS NUM 34                   Matamoros Tamaulipas 87446 Mexico
15619690   Arenas, Amparo Diaz           AGAPITO NUM 54               Matamoros Tamaulipas 87440 Mexico
15619691   Arends, JD        536 Milan Street          Clifton Hill, MO 65244
15619692   Areotech, Inc.        Tony         101 Zeta Drive         Pittsburgh, PA 15238−2897
15619694   Argent International, Inc        41016 Concept Drive           Plymouth, MI 48170
15619695   Argo Pro         Attn: Joanne Surick         412 W. 14th Street 3rd Floor           New York, NY 10014
15619696   Argomm S.P.A.           Via Camozzi 23           1−24060         Villongo BG Italy
15619697   Argon Tool Mfg.          Scott        32309 Milton Ave           Madison Heights, MI 48071
15619698   Argonaut Insurance Company             Attn: Craig M. Penn          Allianz Global Corporate & Specialty           225 West
           Washington St. Ste 2100          Chicago, IL 60603
15619699   Argonaut Insurance Company             Attn: Legal Counsel          P.O. Box 469011          San Antonio, TX 78246
15619700   Arguelles, Rigoberto Melo           MAINERO NUM 24               Matamoros Tamaulipas 87480 Mexico
15619701   Arguello, Luis Urbina         TUXPAN NUM 18                Matamoros Tamaulipas 87390 Mexico
15619702   Arguello, Yesenia Hern ndez           Calle Agustin de Iturbide #146          Matamoros Tamaulipas 87494 Mexico
15619703   Argumedo, Heriberto S nchez            PRIVADA JAUMAVE 12                 Matamoros Tamaulipas 87470 Mexico
15619704   Argumedo, Jesus S nchez           NACIONALISTAS NUM 55                   Matamoros Tamaulipas 87477 Mexico
15619705   Argus Logistics LLC          Fisher Building Suite 868          3011 W. Grand Blvd.           Detroit, MI 48211
15619706   Argus Logistics LLC          Nicole Chevalier and Sandi J. Slavko            PO Box 4750          Troy, MI 48099
15619707   Argus Logistics, LLC          2931 East Jefferson          Detroit, MI 48207
15619708   Arizmendi, Aurora Castro           ANTONIO DIAZ SOTO NUM 61                    Matamoros Tamaulipas 87440
           Mexico
15619709   Arizona Desert Testing LLC           Joe Robbins          21212 West Patton Road            Wittmann, AZ 85361
15619710   Arizona Instrument         Deneen Brown            Computrac Division           1912 West 4Th St          Tempe, AZ
           85281
15619713   Ark II CLO 2001−1, Ltd.           c/o FROST BROWN TODD LLC                    Attn: Ronald E. Gold, Esq.         301 E 4th St
           GreatAmerican Tower Ste3300              Cincinnati, OH 45202
15619714   Arkadin Inc.        Madeleine Garner           5 Concourse Parkway NE             Suite 1600        Atlanta, GA
           30328
15619716   Arlington Plating Company           Brian Isola and Ted Dobbels           600 S. Vermont Street          Palatine, IL
           60067
15619717   Armada Rubber Mfg. Co.            Dawn Weymouth             24586 Armada Ridge Rd.             Armada, MI
           48005−0579
15619718   Armada Toolworks LTD             6 Lof Drive         PO Box 535           Lindsay ON K9V 4S5 Canada
15619720   Armada Toolworks Ltd            Don Ingram          6 LOF Drive          Lindsey ON K9V 4S5 Canada
15619721   Armada Toolworks Ltd.           Bankruptcy Claims Admin Services, LLC                100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15619722   Armando Gracia           1714 Altas Palmas          Brownsville, TX 78521
15619723   Armchem International          Nicole Foxx          3563 NW 53rd Ct.            Ft. Lauderdale, FL 33309
15619724   Armend riz, Jose Castillo         VALLE DE BANDERAS NUM 30                      Matamoros Tamaulipas 87345
           Mexico
15619725   Armenta, Leonor Pulido          LOS NOVIOS NUM 13                 Matamoros Tamaulipas 87478 Mexico
15619737   Arquette, Tia        12004 Bedford Street          Carleton, MI 48117
15619738   Arredondo, Jonathan Guerrero           CALLE MAR ADRIATICO NUM 76                       Matamoros Tamaulipas 87477
           Mexico
15619739   Arreola, Joel Castro        SAN PATRICIO NUM 167                 Matamoros Tamaulipas 87455 Mexico
15619740   Arreola, Martha Bucio          CUAJIMALPA NUM 97                 Matamoros Tamaulipas 87497 Mexico
15619741   Arriaga, Oscar Salazar         AVE AGAPITO GONZALEZ Y PRV 1 NUM 136                          Matamoros Tamaulipas 87440
           Mexico
15619742   Arrow Electronics, Inc         Keith Duvall and Annette Caviness            9201 East Dry Creek Road           Centennial,
           CO 80112
15619744   Arrow Electronis Inc         Keith Duvall and Annette Caviness            9201 East Dry Creek Road            Centennial, CO
           80112
15619746   Arrow Tool & Die Inc.          Dave Sparrow           #6 Lakeside Drive          Monroe City, MO 63456
15619747   Arrowsmith, Robert          5277 PARKWAY               BAY CITY, MI 48706
15619748   Art Technologies Inc         Patty Moore and Paul Or Steve            3795 Symmes Road            Fairfield, OH
           45015
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 57 of 255
15619749   Artan, Mahmoud           4040 Royer Rd Apt 57             Toledo, OH 43623
15619750   Arteaga, Maria Hern ndez            16 DE SEPTIEMBRE NUM 49                 Matamoros Tamaulipas 87499 Mexico
15619751   Arteaga, Pablo Gonz lez           JUAN C GUERRERO NUM 128                   Matamoros Tamaulipas 87494 Mexico
15619752   Artec Door & Hardware, Inc.             PO Box 5746          807 Airport Access Road           Traverse City, MI
           49696
15619753   Artemis Environmental, Inc.            Dan Small         PO Box 311          417 Elliott Avenue         Grand Haven, MI
           49417
15619757   Artos Engineering Co.           Dana Solveson and Cristy Pacheco            21605 Gateway Ct.          Brookfield, WI
           53045
15619759   Asahi Kasei Plastics NA Inc            Patti Carden and Heather Gramza           900 E Van Riper Rd          Fowlerville, MI
           48836
15619760   Asahi Kasei Plastics NA Inc.           900 E VAN RIPER RD              FOWLERVILLE, MI 48836
15619763   Ascencio, Audry Vallejo            Sierra del Tigre N m. 6        Matamoros Tamaulipas 87497 Mexico
15619764   Ascencio, Viridiana          431 S 6th st         Dekalb, IL 60115−3826
15619765   Ascencio, Viridiana          431 South 6th St.         Dekalb, IL 60115
15619766   Asencion, Eduardo Hern ndez              MORA NUM 49             Matamoros Tamaulipas 87475 Mexico
15619769   Ashby Cross Company Inc.              Brenda         28 Parker Street       Newburyport, MA 01950
15619771   Ashley Enterprise          29 Emma May Drive             Fayetteville, TN 37334
15619773   Ashton Automotive Testing             Jeannette Scalici and Suzanne Slade          Inc.        Warren, MI 48091
15619776   Asphalt Care Inc.        Sally Hamilton and Jannifer Jenks            PO Box 11472           1417 East Wallace
           Street       Fort Wayne, IN 46858
15619778   Assemble−Right Ltd.            850 Champlain Ave.           Oshawa ON L1J 8C3 Canada
15619779   Assemble−Rite Ltd            3885 Paysphere Circle          Chicago, IL 60674
15619780   Assemblez         Patrick Shields and Karen Mitchell            1137 Jefferson Ave          PO Box 4007          Utica, NY
           13504
15619781   Assembly Automation Ind.             1849 BUSINESS CENTER DRIVE                   DUARTE, CA 91010
15619783   Assessment Technologies, Ltd             121 Interpark Blvd.        Suite 308         San Antonio, TX 78216
15619784   Assessment Technologies, Ltd             40 NE Loop 410          Ste. 607        San Antonio, TX 78216
15619785   Assessment Technologies, Ltd.             40 NE Loop 410          Ste. 607        San Antonio, TX 78216
15619786   Associated Bag Co.           400 W. Boden St.           Milwaukee, WI 53207
15619789   Associated Integrated System            102 Commerce Park Drive            Unit 12        Barrie ON L4N 8W8
           Canada
15619790   Associated Rubber Products            Pat Ingle        PO Box 605          St. Clair, MO 63077−0605
15619791   Associated Spring          6180 Valley View Ave            Buena Park, CA 90620
15619793   Associated Spring − Corry            Joe Grundman and Millie Contreras           226 South Center Street         Corry, PA
           16407
15619794   Associated Spring Raymond              Antoinette Allen        370 West Dussel Drive            Maumee, OH 43637
15619795   Associated Spring−Milwaukee              Janice Fisher        434 West Edgerton Ave.            Milwaukee, WI 53207
15619796   Associated Toolmakers            PO Box 70          2700 K Industry         Keokuk, IA 52632
15619797   Assurance Metal & Plastics            PO Box 98          2005 Liberty Avenue           Lawrenceburg, TN 38464
15619799   Assurance Operation Corporation              Joseph J Vidmar        President & CEO            980 N Federal Highway, Ste
           315        Boca Raton, FL 33432
15619800   Assurance Operation Corporation              PO Box 98         2005 Liberty Avenue          Lawrenceburg, TN 38464
15619804   Assured Quality Systems,LLC              Margaret Wilson          2100 N. Hwy 360           Grand Prairie, TX 75050
15619805   Asteelflash Suzhou Co., Ltd.           Amber Wang           No.8 Gutang Road, WETDZ, Wuj               Suzhou 215200
           China
15619807   Astello, Estefania Rangel          LAZARO CARDENAS 135                  Matamoros Tamaulipas 87456 Mexico
15619808   Astro Controls, Inc.         Brian Railsback and Sharla Adams            1700 Parkside Avenue           Irving, TX
           75061
15619810   Astro Shapes LLC            Teri Michaud and Tara Jornigan           65 Main Street         Struthers, OH
           44471−1942
15619811   Astroseal Products          5 Airport Industrial Pk        PO Box 377           Chester, CT 06412
15619842   Atchi, Ravi Kiran Reddy            27184 Gateway Dr           Apt 108         Farmington Hills, MI 48334−4963
15619843   Atco Industries Inc.         Catt Delmonico           7300 Fifteen Mile Rd         Sterling Heights, MI 48320
15619852   Atlanta PDC         115 Greenwood Industrial             McDonough, GA 30253
15619853   Atlantic Fasteners         49 Heywood Ave             PO Box 1108          West Sppringfield, MA 01090
15619855   Atlas Copco Tools & Assembly               Cathy Maxwell and Jill Dwyer          Systems LLC           3301 Cross Creek
           Parkway         Auburn Hills, MI 48326
15619857   Atlas Material Testing Tech.           Sales and Lu Vukmarkovic           4114 North Ravenswood Avenue              Chicago,
           IL 60613
15619858   Atlas Movers of Muskoka             Greg King          110−2 Progress Drive          Gravenhurst ON P1P 1X4
           Canada
15619859   Atlas Pressed Metals          DOUG PFINESTLER                125 Tom Mix Drive            Dubois, PA 15801
15619862   Atlassian PTY LTD            LEVEL 6, 341 GEORGE STREET                   SYDNEY NSW 2000 Australia
15619865   Atmosphere Heat Treating,Inc             Barbara Krzywiecki and Lee Price           30760 Century Drive          Wixom, MI
           48393
15619864   Atmosphere Heat Treating,Inc             Barbara Krzywiecki and Lee Price           30760 Century Drive          Wixom,, MI
           48393
15619866   Atrona Merallurgical Service            Sales       5023 Willow Creek Road             Machesney Park, IL 61115
15619869   Attarian, Ruth        16134 30 Mile            Ray, MI 48096
15619872   Attentive Industries, Inc.        Nick D Moch           502 Kelso Street         Flint, MI 48506
15619873   Attorneys for the Zohar Debtors            Waller Lansden Dortch & Davis, LLP             Attn John C. Tishler, Katie G.
           Stenberg,        Tyler N Layne 511 Union St, Suite 2700             Nashville, TN 37219
15619874   Attorneys for the Zohar Debtors            Young Conaway Stargatt & taylor, LLP            Attn Michael R. Nestor, Robert
           S. Brady,       1000 North King St             Wilmington, DE 19801
15619875   Atwood − Charlotte Ave            57912 Charlotte Ave           PO Box 1927           Elkhart, IN 46517
15619876   Atwood − Charlotte Ave            Judy Z.         57912 Charlotte Ave.          PO Box 1927          Elkhart, IN
           46517
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21            Page 58 of 255
15619877   Atwood − West Union            800 Hwy 150 South            PO Box 538           West Union, IA 52175
15619878   Atwood Mobile Products           5406 County Road 424             Antwerp, OH 45813
15619879   Atwood Mobile Products           Spec Temp           5406 US RT 24 East            Antwerp, OH 45813
15619881   Atwood−Greenbriar Plant           6320 Kelly Willis Rd           Greenbriar, TN 37073
15619882   Atwood−LaGrange Operation              1775 E. US 20          LaGrange, IN 46761
15619883   Auburn Concrete Products Inc           Todd or Ron Stayer and Tina Schrock             1623 South Indiana
           Ave.        Auburn, IN 46706
15619884   Auburn Engineering          Daphine Doerr           2961 Bond Street          Rochester Hills, MI 48309
15619885   Auburn Hills Electronics         Dura Automotive Systems, LLC               1780 Pond Run          Auburn Hills, MI
           48326−2752
15619887   Audio Engineering Inc          Jerry Schnidler         5155 Torgue Drive           Loves Park, IL 61111
15619888   Audio Visual Innovations Inc           Adam Naylor and Steve Hensley             6301 Benjamin Rd Ste 101           Tampa,
           FL 33634
15619892   Austin Petroleum Inc.         99 East Joe St.        Huntington, IN 46750
15619894   Autient, Inc.       Michele Kadar          10050 Colonial Industrial Dr           South Lyon, MI 48178
15619895   Auto Alliance Int'l Inc       2000 Town Center, Suite 625             Southfield, MI 48075
15619896   Auto Anodics Inc         Max Wiener Sr and Lisa Wiener              2407 16th St         Port Huron, MI 48060
15619898   Auto Cast Mexico S.A. DE C.V             Mario Negrete Galvez & Cristina Cardoso              Av. de las Fuentes #9 Parque
           Industrial       El Marques 76246 Mexico
15619899   Auto Electric        709 E. Washington Blvd            Fort Wayne, IN 46802
15619900   Auto Metal Craft Inc.        10230 Capital Avenue            Oak Park, MI 48237
15619901   Auto Parts Place, Inc.       PO Box 252            Carthage, TN 37030
15619902   Auto Swage          Joyce Previs         725 River Road          Shelton, CT 06484
15619903   Auto Tech Coatings Div. 941527 Ont. Inc.            3130 Caravelle Drive           Mississauga ON L4V 1K9 Canada
15619904   Auto Technology Company              20026 Progress Dr          Strongsville, OH 44149
15619906   Auto Temp, Inc.         Jayson Dunn          950 Kent Rd.          Batavia, OH 45103
15619907   Auto Temp, Inc.         Tracy Ostendorg           950 Kent Road          Batavia, OH 45103
15619908   Auto−Form Inc           Maurice Oyanadel           197 Hungtindon Ave            Waterbury, CT 06708
15619935   AutoPlas         560 Goodrich Rd.          Bellevue, OH 44811−1139
15619938   AutoWeb Communications Inc              1900 S Livernois Road           Rochester Hills, MI 48307
15619910   Automated Machine Specialtie            D Miller / J Gately and Carol Davis          25 Blankenship Rd / Hwy
           412E        Lexington, TN 38351
15619911   Automated Systems & Eng Corp              PO Box 956          Fremont, IN 46737
15619912   Automatic Fire Systems          None         7910 Burden Rd            Rockford, IL 61115
15619914   Automatic Spring Products          Karen Behm            803 Taylor Ave          Grand Haven, MI 49417
15619916   Automatic Spring Products Corporation             Scott Zylstra        803 Taylor Ave          Grand Haven, MI
           49417
15619917   Automation Center          Floyd Beatty          933 Visco Drive          Nashville, TN 37210
15619918   Automation Integrators LLC            3522 Central Pike         Suite 205         Hermitage, TN 37076
15619919   Automation Tool Company             Tony Green and Karen Sells            101 Mill Drive         Cookeville, TN
           38501
15619921   Automationdirect.com          Inside Sales and AR Team             3505 Hutchinson Rd           Cumming, GA 30040
15619923   Automatrics         4400 Donker Court SE            Kentwood, MI 49512
15619924   Automodular Assemblies Inc            Jason Riddell         200 Montecorte St          Whitby ON L1N−9V8 Canada
15619925   Automotive Containment &             Denise Shostak          Consulting Inc         Lincoln, AL 35096
15619926   Automotive Engineering SL            Ms. Encarna Martinez           Avenida Norte N: 15−4 Picassent           Valencia
           46220 Spain
15619927   Automotive Inspection Group            SA de CV          Av Lauro Villar 1125 Las Palmas            H. Matamoros
           Tamaulipas 87425 Mexico
15619929   Automotive Parts Manuf Assoc             10 Four Seasons Place          Suite 801         Toronto ON M9B 6H7
           Canada
15619930   Automotive Quality &           Steve Redding and Pearl Matthias            Logistics        14744 Jib
           Street        Plymouth, MI 48170
15619932   Automotive Specialty         Teresa Johnson           B14−5109 Harvester Rd            Burlington ON L7L−5Y4
           Canada
15619933   AutonomouStuff, LLC            Chelsea Mullins and Loni Reid            306 Erie Ave         Morton, IL 61550
15619934   Autopartes Excel de Mexico           AV Penuelas No 7           Fracc Ind San Pedrito          Queretaro 76148
           Mexico
15619936   Autopr         342 Main Street         Rochester, MI 48307
15619937   Autotalks LTD          Mr. Tal Alber and Mrs. Keren Caspi             Grand Netter Building,         Kfar−Netter 40593
           Israel
15619940   Autwell, Phillip        560 Mill Street        Lynnville, TN 38472
15619941   Avalos, Cristhian Vazquez          SAN PATRICIO NUM 52                  Matamoros Tamaulipas 87455 Mexico
15619942   Avalos, Eugenio Avalos          CALLE SAN CARLOS NUM 2                     Matamoros Tamaulipas 87490 Mexico
15619943   Avalos, Jorge Betancourt          NARANJO NUM 35                Matamoros Tamaulipas 87477 Mexico
15619944   Avalos, Ma Arredondo           SIERRA GRANDE NUM 48                    Matamoros Tamaulipas 87470 Mexico
15619947   Avant Robotics, S.A. de C.V.           Valentmn Contreras           Brasil 207, Industrial Marte        Santa Catarina 66367
           Mexico
15619948   Avdel Textron         Judy Fordham           87 Disco Road           Rexdale ON M9W 1M3 Canada
15619949   Avelino, Maria Lorencez          NIAGARA DEL ESTE NUM 46                     Matamoros Tamaulipas 87497 Mexico
15619950   Avenue Industrial Supply          331 Alden Road           Unit #2         Scarborough ON L3R 3L4 Canada
15619951   Avenue Systems LLC            1 Avenue Systems            41320 Fox Run Apt T20            Novi, MI 48377−5109
15619952   Avery Dennison −Bus. Media             Kathy         685 Howard Street           Buffalo, NY 14206
15619953   Avery Dennison Auto Prod            Jackie Rhodes          17700 Foltz Parkway           Strongsville, OH 44149
15619954   Avery Dennison Corp−Fastener             Kristin        224 Industrial Rd.        Fitchburg, MA 01420
15619958   Avila, Claudia Garcia        DEL TRIUNFO 66               Matamoros Tamaulipas 87494 Mexico
15619963   Avnet Electronics Marketing           Jason Skoczen          60 S Mckemy           Chandler, AZ 85226
15619964   Avnet Electronics Marketing           Jason Skoczen          60 S.Mckemy           Chandler, AZ 85226
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 59 of 255
15619965   Avon Automotive           Attn: Registered Agent          603 W 7th Street        Cadillac, MI 49601
15619966   Avon Automotive           Lynn Cummings            603 West 7th Street         Cadillac, MI 49601−1300
15619967   Avon Automotive Holdings, Inc            Attn: Registered Agent         604 W 7th Street         Cadillac, MI 49601
15619968   Avon Plastics Products, Inc.         Debbie Harrison          2890 Technology Drive          Rochester Hills, MI
           48309
15619969   Avon Rubber & Plastics           Theresa Durga          603 W Seventh St         Cadillac, MI 49601−1300
15619971   Awards & More LLC              Denise Burkle         10 E Main St        Fremont, MI 49412
15619972   Awerkamp Machine Shop              237 North 7th Street         Quincy, IL 62301
15619973   Axalta Powder Coating System            9800 Genard Rd           PO Box 200141           Houston, TX 77041
15619974   Axceler DBA Power Tools Inc            Nick Harvey and Alena Barros            600 Unicorn Park Drive         Woburn,
           MA 01801
15619975   Axiom Group           Josephine Stellini        115 Mary Street        Aurora ON L4G 1G3 Canada
15619976   Axis       Attn: Craig M. Penn           Allianz Global Corporate & Specialty          225 West Washington St. Ste
           2100        Chicago, IL 60606
15619977   Axis Systems          Anita / John Mills        1555 Atlantic Blvd.        Auburn Hills, MI 48326
15619978   Azar, Ibrahim         38447 Phyllis Ct         Sterling Heights, MI 48312
15619979   Azarch, Debrekah          350 Union Hill Road           Leoma, TN 38468
15619980   Aztec Plastics, Inc.       US Highway 41 North             P.O. Box 3576        Lake City, FL 32055
15619981   Azuara, Enedino Aguilar           CARDENAS #13              Matamoros Tamaulipas 87456 Mexico
15619982   B & D Lock & Key            William Puyear          312 West Reed St.         Moberly, MO 65270
15619983   B & H Electric, Inc.        704 C Ave. Freeman Field            PO Box 1005         Seymour, IN 47274
15619984   B & R Plumbing           Brian VanRaalte          13667 E Winslow Rd           Warren, IL 61087
15619985   B&B Tool          1260 N. Co. Rd 275 E.           North Vernon, IN 47265
15619986   B&G Machining            845 Hwy #141           RR #1         Utterson ON P0B 1M0 Canada
15619987   B&J Construction          Jim        412 E. Front Ave          Stockton, IL 61085
15619988   B&K Technology Solutions INC              Ray Magee and Elise Comens            DBA Advanced Technology
           Recy        Pontiac, IL 61764
15619989   B&L Metal Products            Fran Clements         7−11 Industrial Dr.        Elmira ON N3B 2Z5 Canada
15619990   B&M Sonics & Machine LLC               Bill Gomes/Bill Vicary         4301 N. Lapeer Rd.          Lapeer, MI 48446
15619991   B&S Striping Co          4193 N. Rink Rd.          P.O. Box 120         Lena, IL 61048
15619992   B&W Auto Parts           Allen Smith         813 North Locust Avenue           PO Box 664          Lawrenceburg, TN
           38464
15619993   B&W Heat Treating            Brian Winnell         60 Steckle Place PO Box 9430           Kitchener ON N2G 4W6
           Canada
15619994   B−Square Concrete           Bryan Broshous          Bryan Broshous          Stockton, IL 61085
15619995   B.T.M. Corporation          300 Davis Rd.          Marysville, MI 48040
15620001   BACHMAN MACHINE COMPANY                        MOLDING COMPANY                  4321 NORTH BROADWAY                 ST.
           LOUIS, MO 63147
15620002   BACHTEL, KENNETH                 3249 MICHAEL             WARREN, MI 48091
15620005   BAGGETT, DAVID                381 POND CREEK ROAD                 SUMMERTOWN, TN 38483
15620006   BAGGETT, DAVID F                381 POND CREEK ROAD                SUMMERTOWN, TN 38483
15620015   BAILEY, JUSTIN             1589 HWY 1569             WELLINGTON, KY 40387
15620019   BAKEMAN, OLIVER                 8133 Bliss        Detroit, MI 48234
15620025   BAKER, SALLY              6351 N GREEN            HESPERIA, MI 49421
15620026   BAKER, TIMMY              41825 RIGGS ROAD               BELLEVILLE, MI 48111
15620028   BALA, TIM            5977 N. EVERGREEN DR.               WHITE CLOUD, MI 49349
15620035   BALES MOLD SERVICE, INC.                  2824 HITCHCOCK AVE.                DOWNERS GROVE, IL 60515
15620051   BALTIERRA, DAVID                311 W COLUMBIA               STOCKTON, IL 61085
15620057   BANK FINANCIAL FSB                 6415 WEST 95TH STREET                CHICAGO, IL 60415
15620072   BARBER, JEANNETTA                 117 PULPWOOD RD.                OLYMPIA, KY 40358
15620073   BARBER, KATHLEEN                 1730 SAND RD             PINCONNING, MI 48650
15620075   BARBER, TIMOTHY                 1730 SAND RD            PINCONNING, MI 48650
15620079   BAREL, SCOTT             3505 EAST POND LANE                 LAKE ORION, MI 48539
15620088   BARKER, ERIC             P.O. BOX 524           OLIVE HILL, KY 41164
15620101   BARNES, JAMES              11490 EATON RAPIDS ROAD                  SPRINGPORT, MI 49284
15620107   BARNETT, D             35 COMMUNITY ROAD                  LAWRENCEBURG, TN 38464
15620113   BARNETT, REGINALD                 26154 REGANCY CLUB DR                  APT 6        WARREN, MI 48089−6249
15620127   BARRINGER, WENDY                  1540 S LOCUST AVE               WHITE CLOUD, MI 49349
15620130   BARRON, DENNIS               401 RANDOLPH ST               JACKSONVILLE, MO 65260
15620138   BARTCH, ALISHA               209 E. BENTON AVE.              STOCKTON, IL 61085
15620141   BARTLETT, MATTHEW                  5036 GORHAM PLACE                 SYLVANIA, OH 43560
15620143   BARTYS, STANLEY                124 W. NEUMANN ROAD                  PINCONNING, MI 48650
15620147   BASF CORPORATION                  DETROIT REGIONAL DISB CENTER                    800 CENTRAL
           AVE.         WYANDOTTE, MI 48192
15620146   BASF Corporation           100 Park Ave          Florham Park, NJ 07932
15620148   BASF Corporation           Gertrude Tibortzyrich         Detroit Regional Disb Center          800 Central
           Ave.       Wyandotte, MI 48192
15620149   BASF Corporation           Jerry Decker         1609 Biddle Ave.         Wyandotte, MI 48192
15620150   BASF Corporation           Taylor Payne and Linda Kane            100 Park Avenue          Florham Park, NJ 07932
15620155   BASTIAN, ERIK DE LA CRUZ                  ALFREDO PEREZ Y PEREZ NUM 3                     MATAMOROS Tamaulipas
           87440 Mexico
15620161   BATES, JOYCE             6880 S. OCCIDENTAL HWY.                  TECUMSEH, MI 49286
15620164   BATES, WILLIAM               2535 BUFFALO Road              LAWRENCEBURG, TN 38464
15620165   BATES, WILLIAM G.               2535 BUFFALO Road              LAWRENCEBURG, TN 38464
15620171   BAUER, DENNIS              336 N. MACKINAW RD.                LINWOOD, MI 48634
15620172   BAUER, DEREK              5270 N. FRASER RD.             PINCONNING, MI 48650
15620174   BAUER, MICHAEL                5270 N FRASER ROAD               PINCONNING, MI 48650
15620194   BBB INDUSTRIES               5687 SMITHVILLE HWY                 SPARTA, TN 35853
                  Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 60 of 255
15620195   BBD Transport Canada Inc             71 Wall Street          Plattsburgh, NY 12901
15620196   BC MacDonald & Company                1265 Research Blvd.            St. Louis, MO 63132
15620197   BCS Automotive Interface Solutions US LL                BCS AIS US LLC            Attn: Kristina Paulson      5676
           Industrial Pk Rd       Winona, MN 55987
15620198   BDC Inc.         1353 Baur Blvd.           St. Louis, MO 63132
15620200   BDI (Bearing Distributors)           PAT GOESSELIN               8000 HUB PARKWAY                CLEVELAND, OH
           44125
15620201   BDJ/Techmation Inc           516 N Parkway             West Unity, OH 43570
15620202   BDO         2600 W. BIG BEAVER ROAD, SUITE 600                       TROY, MI 48084
15620203   BDO Seidman, LLP             755 W. Big Beaver            Suite 1900         Troy, MI 48084
15620204   BEA Systems, Inc.          Jim Rauh           2315 N First Street         San Jose, CA 95131
15620210   BEALEY, JAMAR               27361 ACADEMY ST.                 ROSEVILLE, MI 48066
15620214   BEAMON, DAWN                25 HELTERBRAND RD                    MOREHEAD, KY 40351
15620227   BEAU, JAMES            173 N BEAN              BENTON, WI 53803
15620228   BEAU, JOSEPH            26791 AETNA ROAD                   BENTON, WI 53803
15620234   BECERRA, JUAN HERNANDEZ                      SIERRA MADRE NUM 14                   Matamoros Tamaulipas 87470
           Mexico
15620237   BECKER, DAVID              11375 BRIGHAM LANE                   WHITE LAKE, MI 48386
15620238   BECKER, TINA            1809 MIDDLEBURY RD                    FREEPORT, IL 61032
15620252   BEHRENS, JOYCE               218 S CLAY ST             MT CARROLL, IL 61053
15620253   BEI Duncan Electronics            Irene Szymanek           PO Box 51726          Los Angeles, CA 90051−6026
15620254   BEI Duncan Electronics            Irene Szymanek and Duane Fuller             Business & Tech Center       Irvine, CA
           92618−2401
15620255   BEIGHTOL, ROBERT                 1667 W WINNESHIEK                 FREEPORT, IL 61032
15620257   BEIREIS, PATRICIA              37 BIRCH DRIVE               BELLEVILLE, MI 48111
15620261   BEKAERT CORPORATION − AR                       1881 BEKAERT DR               VAN BUREN, AR 72956
15620263   BELEW, BOBBY              14 FRANKLIN DRIVE                  LAWRENCEBURG, TN 38464
15620264   BELEW, DEBORA               308 THOMAS STREET                   LAWRENCEBURG, TN 38464
15620265   BELEW, DEBORA J               308 THOMAS STREET                   LAWRENCEBURG, TN 38464
15620266   BELEW, JASON             566 CLAX BRANCH ROAD                      LORETTO, TN 38469
15620270   BELL FORK LIFT, INC.                34660 CENTAUR DRIVE                 CLINTON TOWNSHIP, MI 48035
15620297   BENNETT, ALAN               17145 ROPER RD.               SHULLSBURG, WI 53586
15620299   BENNETT, DIANNA                 273 CROSS ST             BENTON, WI 53803−8917
15620301   BENNETT, PATRICK                 1235 14Th St.          Hazel Green, WI 53811
15620302   BENNETT, PATRICK                 26860 AETNA RD               BENTON, WI 53803−9400
15620303   BENNETT, SHARNEL                  19938 Gallagher St           Detroit, MI 48234
15620304   BENNETT, SHIRLEY                 213 HWY 20            SUMMERTOWN, TN 38483
15620305   BENNETT, SHIRLEY A.                 213 HWY 20            SUMMERTOWN, TN 38483
15620312   BENTELER            2650 N OPDYKE RD STE B                   AUBURN HILLS, MI 48326
15620316   BERENDSEN FLUID POWER, INC                      401 S.BOSTON AVE, STE 1200                TULSA, OK 74103−4013
15620320   BERENS, LISA           308 ROBINHOOD                 FREMONT, MI 49412
15620326   BERGERON, PHILLIP                 2972 Berthiaume           Bay City, MI 48706
15620335   BERNHARD, STEVE                 1225 W LINCOLN               FREEPORT, IL 61032
15620337   BERRY, KEITH            1348 GRACE AVE.                 ROCHESTER HILLS, MI 48309
15620343   BERTELKAMP AUTOMATION, INC.                        PO BOX 11488             6321 BAUM DRIVE            KNOXVILLE, TN
           37939−1488
15620344   BERTHIAUME, ERIC                 4730 Carter Rd. #9          Auburn, MI 48611
15620345   BERTHIAUME, GARY                   105 E. Fifth Street        Pinconning, MI 48650
15620349   BESTER, CHERYL               1044 Janet Ave           Ypsilanti, MI 48198
15620356   BEZEMEK, KATHY                 2405 MILLS           DECKERVILLE, MI 48427
15620375   BILCO WIRE ROPE & SUPPLY                    1285 CENTRAL AVENUE                  HILLSIDE, NJ 07205
15620380   BILDERBACK, KENNETH                    310 WASHINGTON STREET                    GALENA, IL 61036
15620381   BILKEY, KEVIN            4969 BANTRY DR.                 WEST BLOOMFIELD, MI 48322
15620384   BINGHAM, CLINT               7287 W. BABBS GROVE RD                    FREEPORT, IL 61032
15620385   BINIENDA, JEFFREY                29428 ROSE ST.             MADISON HEIGHTS, MI 48071
15620397   BISKNER, LARRY               3419 KRAUSHAAR ROAD                     STANDISH, MI 48658
15620403   BIXBY, BARBARA                6871 W. 5 Mile Rd.            Hesperia, MI 49421
15620404   BLACK & COMPANY                   2534 LOCUST ST.              PO BOX 3095           QUINCY, IL 62305
15620407   BLACK II, DAVID             1350 Heritage Place            Moberly, MO 65270
15620410   BLACK, LAWRENCE                  135 WILBURN NELSON ROAD                     MILAN, TN 38358
15620411   BLACK, SANDRA               3088 HAZELWOOD COURT                      WATERFORD, MI 48329
15620417   BLACKWELL, TIMOTHY                    8051 STINSON RD               MILAN, TN 38358
15620421   BLAIR, DONNA             24051 DANTE AVE                 OAK PARK, MI 48237
15620422   BLAIR, JAMES            3752 S GIDDS RD               KENT, IL 61044
15620425   BLAISE, VICTORIA               514 Farror         Moberly, MO 65270
15620431   BLAYDES, CALVIN                34590 Coastal           Sterling Hgts, MI 48310
15620440   BLOOM, TYLER              403 S. WATER ST.               PINCONNING, MI 48650
15620445   BLU PERSPECTIVE LLC                  7900 LOGISTIC DRIVE                STE D         ZEELAND, MI 49464
15620447   BLU PERSPECTIVE LLC                  Harold E. Nelson           55 Campau Avenue NW            Suite 300      Grand
           Rapids, MI 49503
15620453   BLUE CROSS BLUE SHIELD MICHIGAN                         600 EAST LAFAYETTE BOULEVARD                     DETROIT, MI
           48226
15620456   BLUE RING STENCILS LLC                   1401 MY HOLLY BY PASS UNIT10                   LUMBERTON, NJ 08048
15620463   BLUESTONE HOLDINGS GROUP                        220 N. SMITH STREET, SUITE 420                PALATINE, IL 60067
15620469   BM Properties         PO BOX 357             235 WATERLOO STREET                   LAWRENCEBURG, TN 38464
15620470   BMW          ABLADESTELLE 3020                   WALLERSDORF 94522 GERMANY
15620471   BMW AG            Rechnungsprufung             Munich 80788 Germany
15620472   BMW AG            WERK 2.91 VTZ               HANS−GLAS−STR.1                WALLERSDORF 94522 Germany
                  Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 61 of 255
15620473   BMW CONSOLIDATION SERVICES                     CX115         70 TYGER RIVER DRIVE             DUNCAN, SC
           29334
15620475   BMW CONSOLIDATION SERVICES                     GREER 2 CX223            226 GSP LOGISTICS PKWY              GREER,
           SC 29651
15620474   BMW CONSOLIDATION SERVICES                     GREER 2− CX222(CX987105)              220 GSP LOGISTICS
           PARKWAY           SUITE 200            GREER, SC 29651
15620477   BMW GROUP            JAFFE RAITT HEUER & WEISS, P.C.                  RICHARD KRUGER, ESQ.              27777
           FRANKLIN RD., STE. 2500             SOUTHFIELD, MI 48034
15620479   BMW GROUP            SEANN TZOUVELEKAS                  ASSISTANT GENERAL COUNSEL                   BMW
           MANUFACTURING 1400 HIGHWAY 101 S                      GREER, SC 29651
15620476   BMW Group          BMW Manufacturing Co., LLC              Seann Tzouvelekas, Assistant       1400 Highway 101
           South     Greer, SC 29651
15620478   BMW Group          RICHARD KRUGER, ESQ.                 27777 FRANKLIN RD., STE. 2500             SOUTHFIELD, MI
           48034
15620480   BMW MANUFACTURING                   HALL 83 DOCK 83 07             1400 HWY 101 SOUTH            GREER, SC
           29651
15620481   BMW MANUFACTURING CO LLC                     1400 HWY 101 SOUTH               SOUTH GREER, SC 29651
15620482   BMW MANUFACTURING CO LLC                     LOGISTICS CENTER 2 SPERRLAGE                   GREER, SC 29651
15620483   BMW Manufacturing Co., LLC              LOGISTICS CENTER 5             Greer, SC 29651
15620484   BMW Manufacturing Corp             Attn: Accounts Payable TS−12          1400 Highway 101        South Greer, SC
           29651
15620493   BOC Bracebridge        14 Monica Lane           Bracebridge ON P1L 1V3 Canada
15620494   BODIFORD, CLICE             250 CHAPEL HILL ROAD               MILAN, TN 38358
15620498   BODYCOTE − GRAND RAPIDS                   3700 EASTERN AVE. SE              GRAND RAPIDS, MI 49508
15620512   BOERGER, MIKE            1631 CR 2465           Huntsville, MO 65259
15620523   BOLLE, KEVIN          35605 SEVILLE             CLINTON TWP, MI 48035
15620524   BOLLHOFF INC           #4 − 85 ROYAL CREST CT                MARKHAM ON L3R 9X5 CANADA
15620528   BOLLHOFF, INC.           2705 MARION DRIVE               KENDALLVILLE, IN 46755
15620562   BOOTH, TIFFANY             433 TORI ANN DR.            CLAY CITY, KY 40312
15620563   BOOTS, ROBERT            805 South Williams          Moberly, MO 65270
15620565   BORDEAUX, JANAE               2188 W. KITCHEN RD.             LINWOOD, MI 48634
15620577   BOSTON MATTHEWS INC.                  12136 WILES ROAD             CORAL SPRINGS, FL 33076
15620581   BOSTON, DEVIN            500 WEST COMMERCE STREET                     LORETTO, TN 38469
15620582   BOSTON, PAMELA              300 EDGEWOOD DRIVE                LAWRENCEBURG, TN 38464
15620590   BOURKE, JOE          219 S. GARFIELD ROAD                LINWOOD, MI 48634
15620593   BOURNS, INC          1200 COLOMBIA AVE                RIVERSIDE, CA 92507
15620594   BOURNS, INC          1200 COLUMBIA AVE                RIVERSIDE, CA 92507
15620597   BOUTELL, JEFFREY              24143 Harrison St        Clinton Twp, MI 48035
15620602   BOWER, MELANIE              324 S SIMMONS ST             STOCKTON, IL 61085
15620604   BOWERS MFG            6565 S SPRINKLE RD              PORTAGE, MI 49002
15620610   BOWLES FLUIDICS              6625 DOBBIN ROAD              COLUMBIA, MD 21045
15620619   BOYCE, SHANTINIQUE                8530 15 MILE RD. APT G            STERLING HEIGHTS, MI 48312
15620624   BOYER, KRISTI          802 N MAMMOSER RD                 STOCKTON, IL 61085
15620627   BOYER, WYATT            102 E. FOURTH ST.             PINCONNING, MI 48650
15620630   BR Supply        2026 E. Van Hook Street          Milan, TN 38358
15620640   BRADEN, SAMUEL              1350 MATTHEW AVENUE                  LAWRENCEBURG, TN 38464
15620644   BRADFORD, DONALD                8283 KY−344           Vanceburg, KY 41179
15620646   BRADLEY, ARANT, BOULT, CUMMINGS, LLP                       ROUNDABOUT PLAZA                1600 DIVISION
           STREET        SUITE 700            NASHVILLE, TN 37203
15620650   BRADLEY, JEFF           101 HAZEL DR             FREDRICKTOWN, MO 63645−1121
15620649   BRADLEY, JEFF           101 Hazel Dr         Fredericktown, MO 63645−1121
15620654   BRADLEY, ROBIN             129 ROBERT NUTT ROAD                 WAYNESBORO, TN 38485
15620656   BRADSHAW, ZACHARY                  285 BOONE CREEK RD.               STANTON, KY 40380
15620666   BRASHAW, SHIRLEY               310 SEMINARY ST              MT CARROLL, IL 61053
15620674   BRAZEAU, TAMMY                116 E 8TH STREET           PINCONNING, MI 48650
15620676   BRC RUBBER GROUP, INC                 589 US 33 SOUTH           CHURUBUSCO, IN 46723
15620675   BRC Rubber & Plastics, Inc.         Kate Crosby and Angela Warstler          810 West Lancaster Street       Bluffton,
           IN 46714
15620677   BRC Rubber Group, Inc          Kate Crosby         589 US 33 South          Churubusco, IN 46723
15620678   BRC Rubber Group, Inc.          Kate Crosby         U.S. Hwy South          Churubusco, IN 46723
15620679   BRD Supply, Inc.       Brice Hosterman and Nick Bedricky             503 Bloomingdale Dr.       Bristol, IN
           46507
15620682   BREEDEN, SIDNEY              P.O. Box 682        Frenchburg, KY 40322
15620692   BREWER, ALMA             119 OAK ST           IRON CITY, TN 38463
15620695   BREWER, EDITH            195 West College Street         Summertown, TN 38483
15620697   BREWER, JEREMY              115 WHISPERING OAKS COURT                   SUMMERTOWN, TN 38483
15620699   BREWER, RACHEL              275 SHOALLY BRANCH                 LEOMA, TN 38468
15620700   BREWER, RACHEL S.              275 SHOALLY BRANCH                 LEOMA, TN 38468
15620705   BRIDGEWATER INTERIOR LANSING                     2369 SOUTH CANAL ROAD                LANSING, MI 48917
15620706   BRIERLY, BILLY           4416 OLD SAND RD.              OWINGSVILLE, KY 40360
15620709   BRIGHT FINISHING             5845 EAST 14TH STREET               BROWNSVILLE, TX 78521
15620721   BRISCOE, JAMES            9409 MAYFLOWER CT.                PLYMOUTH, MI 48170
15620723   BRISSETTE, AARON              5055 N. SHORE RD            PINCONNING, MI 48650
15620724   BRISSETTE, MICHAEL               2014 SOUTH SCHOOL RD                STERLING, MI 48659
15620727   BRITT, ERIC         3027 ROUNDTREE BLVD C−1                  YPSILANTI, MI 48197
15620731   BROADNAX, ANTHONY                  20055 MCCORMICK ST               DETROIT, MI 48224
15620735   BROCKLIN, KEVIN VAN                11030 S Breuning Rd          Elizabeth, IL 61028
15620743   BRONCO REHAB LLC                305 2ND ST          LAWRENCEBURG, TN 38464
                  Case 19-12378-KBO               Doc 1282-1          Filed 01/04/21         Page 62 of 255
15620747   BRONSON & BRATTON INC.                  220 SHORE DRIVE             BURR RIDGE, IL 60527
15620749   BRONSON PLATING CO.                Mark Franks         305 2nd St        Lawrenceburg, TN 38464
15620754   BROOKS, ANGELA               157 CANFIELD ST. #7             MILAN, MI 48160
15620756   BROOKS, RANDY              2250 SAWMILL RD.              JEFFERSONVILLE, KY 40337
15620758   BROOKS, VICTOR             109 OLD FIELD TRAILER CT.                MT. STERLING, KY 40353
15620763   BROSE MEXICO SA               AV DE LA CORTE NO 4               PARQUE INDUSTRIAL EL
           MARQUES           QUERETARO 76246 MEXICO
15620765   BROSHOUS, ANGIE               3626 S MASSBACH RD               STOCKTON, IL 61085
15620766   BROSHOUS, DAVE              13501 E BLAIR HILL             STOCKTON, IL 61085
15620767   BROSHOUS, KATHRYN                 420 S MAIN          STOCKTON, IL 61085
15620784   BROWN, DERRICK              405 1ST STREET            LAWRENCEBURG, TN 38464
15620799   BROWN, KRISTINA              5865 SHELDON ST              GRATIOT, WI 53541
15620812   BROWN, REKEANA                2695 Glynn Ct        Detroit, MI 48206
15620814   BROWN, RODERICK                16220 NOVARA ST             DETROIT, MI 48205
15620815   BROWN, RODNEY               605 TOBEN TERRACE                LAWRENCEBURG, TN 38464
15620816   BROWN, ROY           19353 Wexford           Detroit, MI 48234
15620817   BROWN, SAMUEL              950 Marie, Lot 17         Hesperia, MI 49421
15620820   BROWN, TONYA             161 HENRYVILLE ROAD                  ETHRIDGE, TN 38456
15620822   BROWN−MATCOR                401 S STEEL STREET              IONIA, MI 48846
15620823   BROWNE, CHRIS             3312 FULLER           MIDLAND, MI 48642
15620838   BRUHN & BRUHN FIRE                3363 JIM WARREN ROAD                SPRING HILL, TN 37174−2226
15620841   BRUNO D TORRES−ME                 BRUNO TORRES               RUA JOSE CURTULO 98            LIMEIRA 13486140
           Brazil
15620849   BRYAN, SHAWN             38 J B JONES RD            Trenton, TN 38382
15620854   BTI Measurement & Testing           Laura Wilkie         7035 Jomar Drive       Whitmore Lake, MI 48189
15620856   BUCHALSKI, LOUIS              1967 E. NEUMAN             PINCONNING, MI 48650
15620857   BUCHTA, CRAIG            153 S Platt Road         Milan, MI 48160
15620864   BUDDE, SHEILA            2354 E GARFIELD RD               HESPERIA, MI 49421
15620865   BUDNICK CONVERTING, INC.                  200 ADMIRAL WEINEL BLVD                PO BOX 197          COLUMBIA, IL
           62236
15620867   BUDNICK CONVERTING, INC.                  340 PARKWAY DRIVE               PO BOX 197        COLUMBIA, IL
           62236
15620866   BUDNICK CONVERTING, INC.                  340 Parkway Drive         P.O. Box 197       Columbia, IL 62236
15620869   BUDZYN, FRANKLIN                1721 BEDFORD SQUARE DRIVE APT 201                  ROCHESTER HILLS, MI
           48306
15620889   BUMPHREY, HOLLY                9425 Four Mile Rd.         Thomson, IL 61285
15620894   BUNGARTZ            PATENTANW LTE. HOMBERGER STRA E 5                       D SSELDORF 40474 GERMANY
15620903   BURCHI, DEAN            9500 LAKE POINTE DRIVE                 WHITMORE LAKE, MI 48189
15620910   BUREAU VERITAS ADT(SHANGHAI)                     2F BUILDING C            NO 1618 YICHAN RD           SHANGHAI
           201103 CHINA
15620917   BURGESS, LOIS           1780 Pond Run          Auburn Hills, MI 48326
15620925   BURKETT, DEBORAH                149 CANTRELL STREET               BRADFORD, TN 38316
15620926   BURKHARDT, JANICE                102 South Pinkhart        Macon, MO 63552
15620927   BURKHARDT, KEVIN                1279 County Road 1720           Cairo, MO 65239
15620928   BURKHARDT, STEVEN                 1003 N Ault        Moberly, MO 65270
15620932   BURLINGAME, MARCUS                  833 HATFIELD CIRCLE              SALINE, MI 48176
15620938   BURNETT, KRISTY              53621 AURORA PARK                SHELBY TOWNSHIP, MI 48316
15620941   BURNHAM, WALTER                 11273 E HWY 60           SALT LICK, KY 40371
15620949   BURROUGHS, JEFFREY                1844 Cedar Lake Rd           Moberly, MO 65270
15620954   BURTON, CHRISTOPHER                 31111 KELLY RD             FRASER, MI 48026
15620956   BURWITZ, ROBERT               13280 S. CUSTER ROAD              DUNDEE, MI 48131
15620959   BUSBY, NINA          26 GANG ROAD               LAWRENCEBURG, TN 38464
15620960   BUSCH, PAMELA             410 SCHUYLER             SCALES MOUND, IL 61075
15620962   BUSH, MARK           20 CONNER BLAKE LANE                  CAMPTON, KY 41301
15620968   BUSS, DANIEL           304 garfield st       PEARL CITY, IL 61062
15620974   BUTLER, DAVID            4860 SHELIA DRIVE              MILAN, TN 38358
15620980   BWM Industrial & Automation            136 Victoria Street       Barrie ON L4N 2J4 Canada
15620982   BYCO AUTO PARTS, INC.                1680−B S. GROVE AVE.             ONTARIO, CA 91761
15620985   BYK−Gardner USA            Karen Nance and Desmond Strasser−King             9104 Guilford Road       Columbia, MD
           21046
15620991   BYRD, RICHARD             240 IDAHO ROAD              LEOMA, TN 38468
15619996   Ba uelos, Ismael Reyes         CISNE NUM 29           Matamoros Tamaulipas 87396 Mexico
15619998   Babson, Sherry       3565 WAYNESBORO HIGHWAY                      LAWRENCEBURG, TN 38464
15619999   Bachli, Sara      2476 Carriage Way           Ypsilanti, MI 48197
15620000   Bachman Machine & Plastic           Jerry Schmitt and Susie Meink         Molding Company        St. Louis, MO
           63147
15620003   Baeza, Jonathan Garcia         AV INTERNACIONAL 108                Matamoros Tamaulipas 87448 Mexico
15620007   Bagnall, Steven      38253 CORBETT DR.               STERLING HEIGHTS, MI 48312
15620008   Bahena, Omar Garcia          Calle Las Escolleras #107         Matamoros Tamaulipas 87497 Mexico
15620011   Bai, Tianbo       3796 Edenderry Drive          Troy, MI 48083
15620020   Baker Group        13979 Willowbrook Road            Roscoe, IL 61073
15620021   Baker, Andrew        3361 Owen Ave            Newaygo, MI 49337−9521
15620022   Baker, Andrew        8340 W. 4 Mile Rd.          Hesperia, MI 49421
15620023   Baker, Dorothy       221 MICHIGAN AVE               CLINTON, MI 49236
15620027   Bal, Teoman        6478 Forestside Dr.         Waterford, MI 48327
15620029   Balance Technology Inc          Aftermarket and Laura Wilke          7035 Jomar Dr       Whitmore Lake, MI
           48189
15620031   Baldwin, Ralph       2151 Neeper Street          Grand Blanc, MI 48439
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 63 of 255
15620033   Bales Metal Surface Solution          Raquel Rodriguez           815 N. Loop F.M. 509         Harlingen, TX 78550
15620034   Bales Metal Surface Solutions          2824 Hitchcock Ave.            Downers Grove, IL 60515
15620036   Bales Mold Service, Inc.         Jon Bailey and Stacey Bales           2824 Hitchcock Ave.         Downers Grove, IL
           60515
15620043   Ballesa, Juan Hern ndez         PRIVADA DE TULA NUM 14                    Matamoros Tamaulipas 87470 Mexico
15620044   Ballman Metals, LLC           Ken Knisley and Ron Ballman              3201 Roberson Rd         Florence, AL 35630
15620045   Ballou, Blake        219 COUNTY              MILAN, MI 48160
15620046   Balluff Inc.      Dept 1069           Cincinnati, OH 45263−1069
15620048   Baltazar, Juana Enr quez         EDMONTON NUM 41                   Matamoros Tamaulipas 87493 Mexico
15620049   Baltazar, Maria Enr quez         FELIX MA CALLEJA # 122                  Matamoros Tamaulipas 87493 Mexico
15620050   Baltec Corp.        Acct# 2720          130 Technology Drive            Canonsburg, PA 15317
15620052   Balwinski, Mark          22544 W. Wood Lake Rd.             Pierson, MI 49339
15620053   Balzers Tool Coating Inc.         1181 Jansen Farm Court            Elgin, IL 60123
15620056   Bank Direct Capital Finance          150 N Field Drive Suite 190           Lake Forest, IL 60045
15620058   Bank Of America           Bank of America Corporate Center             100 North Tryon Street        Charlotte, NC
           28255
15620059   Bank of America, N.A.           Acct #7646 and Acct # 7967            P.O. Box 15284         Wilmington, DE 19850
15620060   Bankdirect Capital Finance          150 North Field Dr, Ste 190          Lake Forest, IL 60045
15620061   Bankfinancial FSB          6415 West 95th Street           Chicago, IL 60415
15620062   Bankfinancial, National Association          6415 West 95th Street          Chicago, IL 60415
15620066   Banner Mach.Tool & Supply Co             Scott Hoff          1442 S. Boyle        St. Louis, MO 63110
15620067   Banner Welding Systems            David Claiborne          N117 W18200 Fulton Drive            Germantown, WI
           53022
15620068   Banning Electric         1963 Urban Ridge Road             West Branch, MI 48661
15620069   Bansley, Edward          514 2nd Ave          Loretto, TN 38469
15620070   Barajas, Felipe Terrones         BAHIA DEL ROSARIO NUM 174                    Matamoros Tamaulipas 87348 Mexico
15620076   Barberis, Luca        506 Renshaw Street           Rochester, MI 48307
15620077   Barbieri, Kevin        44541 Bayview Ave APT 28306                Clinton Township, MI 48038
15620078   Barcoding, Inc.        Gary Trombley and Debbie Agu               2220 Boston Street        Baltimore, MD 21231
15620080   Barger Construction Company            Randy Clement            20565 East Main Street        PO Box
           605        Huntingdon, TN 38344
15620082   Barkau Automotive           Richard Barkau and Cindy Webster             501 E North Ave         Stockton, IL 61085
15620083   Barker Brothers Waste          Amy Kopriva           PO Box 317           Troy, TN 38260
15620084   Barker Brothers Waste #760           PO BOX 9001099              LOUISVILLE, KY 40290−1099
15620085   Barker Brothers Waste, Inc.          18500 N Allied Way            Phoenix, AZ 85054
15620086   Barker Brothers Waste, Inc.          PO Box 9001785            Louisville, KY 40290
15620087   Barker Rockford          Sales        29 Airport Dr         Rockford, IL 61109
15620089   Barker, Inc       1600 Wabash Ave Suite A              Fort Wayne, IN 46803
15620096   Barnard, Todd         28805 Fountain st.          Roseville, MI 48066
15620097   Barnes Group Inc          Attn: Ellen Styles        80 Scott Swamp Rd           Farmington, CT 06032
15620098   Barnes Group Inc          Box 223023          Pittsburgh, PA 15251−2023
15620104   Barnett Restoration Co Inc         Rick Hinson and D. Halterman/S. Lyons              415 Hwy 51 Bypass
           S        Dyersburg, TN 38024
15620105   Barnett, Bailey       35 Community Road              Lawrenceburg, TN 38464
15620111   Barnett, Michael         522 S. Military St.        Loretto, TN 38469
15620116   Barnier, Todd        385 WABASH ST               MILAN, MI 48160
15620117   Barona, Samuel Hern ndez           RUISE OR NUM 109                Matamoros Tamaulipas 87477 Mexico
15620118   Barr n, Abelardo Gonz lez          1 DE MAYO #3             Matamoros Tamaulipas 87499 Mexico
15620119   Barrag n, Mayra Maldonado            Calle Didactica #13          Matamoros Tamaulipas 87477 Mexico
15620121   Barraza, Maria Mandujano           TAXQUE A NUM 15                 Matamoros Tamaulipas 87497 Mexico
15620122   Barrera's Supply Co., Inc        Janie Bazan and J J Garcia           500 N Conway Ave           Mission, TX 78572
15620123   Barrera, El as Lozano         Policarpio Posada Num 57            Matamoros Tamaulipas 87440 Mexico
15620124   Barrera, Miguel Rodr guez          CALLE PRAXEDIS BALBOA NUM 49                        Matamoros Tamaulipas 87440
           Mexico
15620125   Barrie Welding & Machine            39 Ann Street          Barrie ON L4N 2C7 Canada
15620126   Barrie Welding & Machine LTD             39 Anne Street South           Barrie ON L4N 2C7 Canada
15620128   Barrios, Juan Bueno         QUINTA NUM 36               Matamoros Tamaulipas 87394 Mexico
15620129   Barrios, Ricardo Orozco          GABRIEL 21 A             Matamoros Tamaulipas 87458 Mexico
15620131   Barron, Mark         1473 County Road 2635             Moberly, MO 65270
15620132   Barron, Paola Alvarado          RIO BRAVO 5             Matamoros Tamaulipas 87395 Mexico
15620134   Barry Ronson Services          Barry Ronson           1331 Hwy 118E RR#1             Bracebridge ON P1L 1X1
           Canada
15620135   Barry Sales, Ltd.        116 North Kirkwood Rd             St. Louis, MO 63122
15620136   Barry, Darcy        58 REDMAN RD               MILAN, MI 48160
15620137   Barry, Shawna         58 REDMAN              MILAN, MI 48160
15620139   Bartell Machinery Systems           6321 Elmer Hill Rd           Rome, NY 13440
15620140   Bartholomew Comfort Service            104 Union Central Road            Milan, TN 38358
15620144   Barylak, Jeffrey        3130 Five Points Drive          Auburn Hills, MI 48326
15620145   Barylak, Jeffrey        3130 Five Points Drive Apt. 201            Auburn Hills, MI 48326
15620151   Basic Service Corp         2525 Imlay City Road            Lapeer, MI 48446
15620152   Basilius Inc       Andy Molyneux and Carol Keiser               4338 South Avenue         Toledo, OH 43615
15620153   Baskin, Ronald         18025 Algonac           Detroit, MI 48234
15620156   Bastian, Isaac Dom nguez          FIDEL VELAZQUEZ NUM 3                    Matamoros Tamaulipas 87440 Mexico
15620157   Batch, Kari       5120 DICKINSON RD.                HESPERIA, MI 49421
15620158   Batchelder, Brent         6445 Woodcrest Ridge            Clarkston, MI 48346
15620160   Bates Sales Company           PO Box 790379            St. Louis, MO 63179
15620162   Bates, Lowell        318 S Blair Street         Florence, AL 35630
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 64 of 255
15620166   Batres, Nancy G mez            PRIVADA PUERTO ALTAMIRA NUM 18                       Matamoros Tamaulipas 87458
           Mexico
15620167   Batteries Plus         Rob Nickels         525 W Douglas Road            Mishawaka, IN 46545
15620168   Batteries Unlimited          PO Box 637          1787 Industrial Drive        Greenwood, IN 46143
15620169   Bauer Engineering & Tech.             Gary Bauer         515 East Industrial Dr.       Heartland, WI 53029
15620170   Bauer Refrigeration          Robyn Bauer          530 Hillside Lane         Stockton, IL 61085
15620177   Baungartner, Joel Cazares           JOSE ISRAEL ROBLES #56                Matamoros Tamaulipas 87396 Mexico
15620178   Bautista, Alberto Ortega          LOS NOVIOS NUM 41                Matamoros Tamaulipas 87475 Mexico
15620179   Bautista, Angel Garcia           MOCAMBO 3             Matamoros Tamaulipas 87477 Mexico
15620180   Bautista, Carlos Hernandez           Juan Sarabia N m. 54          Matamoros Tamaulipas 87440 Mexico
15620181   Bautista, Eusebio Hernandez            CALLE CUAJIMALPA NUM 24                    Matamoros Tamaulipas 87497
           Mexico
15620183   Bautista, Jaime Sandoval           ALMENDRO NUM 7                 Matamoros Tamaulipas 87496 Mexico
15620184   Bautista, Jes s Morales          MARIANO ESCOBEDO NUM 11                    Matamoros Tamaulipas 87390 Mexico
15620185   Bautista, Maximo Lazaro            Malinalco Num 39           Matamoros Tamaulipas 87490 Mexico
15620186   Bautista, Pedro Lerma           ADOLFO RUIZ CORTINEZ NUM 10                    Matamoros Tamaulipas 87496
           Mexico
15620187   Baxter'S Safety Lock           Jim Or Sharon Baxter          180 Pioneer Trail       Hannibal, MO 63401
15620188   Bay Logistics, Inc.         Mike Pankiewicz and Jerry Reed            1202 Pontaluna Rd.        Spring Lake, MI
           49456
15620189   Bay Pointe Technology LLC              Tom Thomas           2662 Brecksville Road         Richfield, OH 44286
15620190   Bay Supply         520 U.S. 31 South           Traverse City, MI 49684
15620191   Bay, Steven          6718 Sutton Road          Britton, MI 49229
15620193   Bazan, Juan Borrego           SIERRA MIQUIHUANA # 35                  Matamoros Tamaulipas 87490 Mexico
15620205   Beacham, Wayne             2104 Willow Trace           Milan, TN 38358
15620206   Beacon Fasteners & Comps              Tony Reichl and Kathy Krueger           204 West Carpenter Ave         Wheeling, IL
           60090
15620207   Beacon Reel Company              Jack Watkins         19 Wells Road         PO Box 787         New Milford, CT
           06776
15620208   Beal, Edith        9433 Kristen Drive          Otisville, MI 48463
15620211   Beals, Chadd          204 Peninsula Lk Dr           Highland, MI 48357
15620213   Beamar Test & Measuring Sys              Deniza E. Llamas          2150 N. Coria St.       Brownsville, TX 78520
15620216   Bean, Scott        33455 HIVELEY ST               WESTLAND, MI 48186
15620217   Bear Communications, Inc.            Dave Wilbur and Linda Musser            4009 Distribution, #200       Garland, TX
           75041
15620218   Bearcom Wireless WW.              Frank Gibson         37776 Hills Tech Dr.         Farmington Hills, MI 48331
15620219   Beard & Sons Garage             Ryan or Neal Beard and CJ Beard           3420 Highway 43 North         Ethridge, TN
           38456
15620222   Bearing Headquarters            1910 Congressional Dr          St. Louis, MO 63146
15620223   Bearing Headquarters Co            Roger        1919 Harrison Ave          Rockford, IL 61125
15620224   Beattie, Calum          2135 Willow Leaf Dr           Rochester Hills, MI 48309
15620225   Beattie, Dale         1722 Leif         Norton Shores, MI 49441
15620226   Beatty, Laura         465 Larkspur Street          Ann Arbor, MI 48105
15620230   Beaver Drill & Tool Company              3995 Mission Rd          Kansas City, KS 66103
15620231   Beaver Packaging & Crating             Stephanie London          24748 Brest Rd.        Taylor, MI 48180
15620232   Beaver Research Company              3700 E. Kilgore         Portage, MI 49002
15620233   Beaverite, a division of         BC Lucas Binders          1145 Wicomico Street          Baltimore, MD 21230
15620235   Beck, Cheyanne            2702 Jackson Blvd.          Highland, MI 48356
15620243   Bedson Corporation           PO Box 241156            665 Oakleaf Office Lane         Memphis, TN 38124
15620246   Beechum, Chris            1865 DEEP RIVER RD.             STANDISH, MI 48658
15620248   Beeler, Joshua          9800 Tecumseh−Clinton Hwy Apt 1              TECUMSEH, MI 49286
15620250   Beffrey, Matthew           1403 2nd Street         Bay City, MI 48708
15620251   Behr Iron & Steel Inc.          1100 Seminary St.         Rockford, IL 61104
15620258   Bekaert Corporation           1395 S. Marietta Pkwy          Bldg 500, Suite 100        Marietta, GA 30067
15620259   Bekaert Corporation           2121 LATIMER DR              MUSKEGON, MI 49442
15620260   Bekaert Corporation           Ramona Cardwell           1881 Bekaert Dr          Van Buren, AR 72956
15620262   Bekaert Orrville          John Farthing        510 E. Collins Blvd.        Orrville, OH 44667
15620267   Belew, Krisinda           312 Thomas Street          Lawrenceburg, TN 38464
15620268   Belisle Machine & Tool Inc.            3430 Highway 70 W            Camden, TN 38320
15620269   Belisle Machine & Tool Inc.            PO Box 238         3430 Hwy 70 West           Camden, TN 38320
15620271   Bell Fork Lift, Inc.        Kelly Jewett and Tania Smolinski           34660 Centaur Drive        Clinton Township, MI
           48035
15620272   Bell Optical Laboratory           PO Box 2703          Carol Stream, IL 60132−2703
15620273   Bell, Elizabeth         9102 Ward          Detroit, MI 48228
15620274   Bellars, Daniel         20315 HAGGERY RD                BELLEVILLE, MI 48111
15620275   Belle Security Systems, Inc.          David Shappey          5016 Spedale Court         Suite 146       Spring Hill, TN
           37174
15620276   Belloli, Nathan          2134 Walnut         Auburn Hills, MI 48326
15620278   Belt Spinning          Paul L. Belt        7000 Berry Rd          Kansas City, KS 66106
15620279   Beltran, Beatriz Bernal          10 DE MAYO NUM 104                Matamoros Tamaulipas 87496 Mexico
15620280   Bembow, Dwight             128 E. MAIN          MILAN, MI 48160
15620282   Benavides, Blas Rodr guez            JUAN SARABIA NUM 62                 Matamoros Tamaulipas 87440 Mexico
15620283   Benavides, Claudia Reyes            LOMA PARTIDA 34                Matamoros Tamaulipas 87455 Mexico
15620284   Benavides, Denis Reyna            VANCOUVER 3              Matamoros Tamaulipas 87540 Mexico
15620285   Benavides, Jesus De La Garza            FUENTES DE MARIA FERNANDA NUM 51                        Matamoros Tamaulipas
           87496 Mexico
15620286   Benavidez, Bertha Coxca            IRAN NUM 23             Matamoros Tamaulipas 87343 Mexico
                  Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 65 of 255
15620287   Benchmark Electronics Ltd.             Kitti Cheepphitakskul & Janya Chomchoei             94 Moo 1, Hi−Tech Industrial
           Banlane         Ayudhaya 13160 Thailand
15620288   Benchmark National Corp              Frank W Smith and Mr Terry Cooper             3161 N Republic Blvd         Toledo, OH
           43615
15620290   Benedict Raj, Nirmal Elvin Benedict             19472 Silver Spring Dr Apt 202          Northville, MI 48167−2577
15620293   Benjamin, Daniel           1938 Hale Road           Standish, MI 48658
15620294   Benjamin, Frank          3554 Main Street            Deckerville, MI 48427
15620307   Bennetts Total Auto Care            185 JMZ Drive           Gordonsville, TN 38563
15620308   Bennitt, Blair        2020 Jefferson Road            Clarklake, MI 49234
15620309   Benson, Bryant          17892 Albion            Detroit, MI 48234
15620313   Bentley−Davis, Ravodnee              303 1/2 May Street          Lawrenceburg, TN 38464
15620314   Benton Silkscreening           1651 N BUCHANAN ST                  Moberly, MO 65270−3144
15620315   Berendsen Fluid Power            233 Barton Ave.           Stoney Creek ON L8E 5P5 Canada
15620317   Berendsen Fluid Power, Inc            Rob Doeren           401 S.Boston Ave, Ste 1200          Tulsa, OK 74103−4013
15620318   Berendsen Fluid Power, Inc.            Walt Or Tony          11999 Borman Dr.          St. Louis, MO 63146
15620321   Berg Chilling Systems − Us             51 Nantucket Blvd.          Toronto ON M1P 2N5 Canada
15620322   Berg Controls LLC.            Allen Berg          10998 County Road 24           New Ulm, MN 56073
15620323   Berg Industries, Inc.         Mike Holsker and Bonnie Peterson            3455 S. Mulford Rd.          Rockford, IL
           61109
15620328   Bergler, Diana         2802 DAWN DRIVE                 ADRIAN, MI 49221
15620330   Berkeley Communications Corp                Steven Naple and Vonny Juliana          1321 67th Street        Emeryville, CA
           94608
15620331   Berkley         Attn: Bill Dean          757 Third Avenue, 10th Floor          New York, NY 10017
15620333   Berman Brothers Inc           Box 3065           Jacksonville, FL 32206−3065
15620334   Bermudez, Baldemar Gomez                CALLE NICOLAS BRAVO NUM 53                    Matamoros Tamaulipas 87390
           Mexico
15620338   Berry, Leland         909 Dameron Street             Macon, MO 63552
15620339   Berry, Michael         235 Jackson Avenue              Lawrenceburg, TN 38464
15620341   Bertelkamp Automation, Inc.             4716 Middle Creek Lane           Knoxville, TN 37921
15620342   Bertelkamp Automation, Inc.             Mary Lynch and Dena Pemberton             PO Box 11488          6321 Baum
           Drive        Knoxville, TN 37939−1488
15620346   Besco Steel Supply           Tina/Nick          1801 Linder Ind. Drive         Nashville, TN 37209
15620347   Best−Wade Petroleum Inc              Maurice Gaines Jr.          PO BOX 391          Gleason, TN 38229
15620348   Bestech Tool Corp           Shirley Car and Chad Aker             1605 Corporate Center Drive         West Bend, WI
           53095
15620350   Bestop         Attn: Controller          333 Centennial Parkway, Suite B          Louisville, CO 80027
15620351   Bestop         Carol or Rory MacWilliam              2100 Midway Blvd           PO Box 307         Broomfield, CO
           80020
15620352   Beta Integrated Concepts           1000 100th Street          Suite F       Byron Center, MI 49315
15620353   Beta Laser Mike, Inc.          Carol Williams           8001 Technology Blvd          Dayton, OH 45424
15620354   Bettcher Manufacturing LLC              16000 Commerce Park Dr.            Brook Park, OH 44142
15620355   Beverly, Lamark           14961 Promenade St             Detroit, MI 48213
15620357   Bhutani, Raj         2925 Silver Spring Dr            Ann Arbor, MI 48103
15620358   Bibiana, Santos Martir          FELICIDAD NUM 58                 Matamoros Tamaulipas 87477 Mexico
15620362   Biehle Systems, Inc.          Danene Pifer          9607 West US Hwy 50            Seymour, IN 47274
15620363   Biere, Mary         1631 CR 2465             Huntsville, MO 65259
15620366   Big C Lumber Co, Inc            Dave Shireman            1017 Casspoolis Street        Elkhart, IN 46514
15620367   Big Chief Inc         5150 Big Chief Drive            Cincinnati, OH 45227
15620368   Big Chief Inc         Jan Hiatt         5150 Big Chief Drive          Cincinnati, OH 45227
15620369   Big Rapids Products           Julie Boink          1313 Maple Street         Big Rapids, MI 49307
15620370   Big Red Sports          103 S. Main           Auburn, IN 46706
15620371   Big River Oil         1920 Orchard Avenue              Hannibal, MO 63401
15620372   Biggerstaff, Steven          26885 6th Street          Ardmore, AL 35739
15620374   Bil−Mac Corporation            Nick Bowen            2995 44Th St SW          Grandville, MI 49418
15620376   Bilco Wire Rope & Supply              Eric Meder          1285 Central Avenue         Hillside, NJ 07205
15620377   Bilco Wire Rope & Supply Corp               Giordano, Halleran & Ciesla, P.C.         125 Half Mile Road, Suite
           300        Red Bank, NJ 07701
15620378   Bilco Wire Rope & Supply Corp.               Eric William Meder, Treasurer         1285 Central Avenue          Hillside, NJ
           07205
15620379   Bilco Wire Rope & Supply Corp.               Giordano, Halleran & Ciesla, P.C.         125 Half Mile Road, Suite
           300        Red Bank, NJ 07701
15620382   Billboards By Johnson           5555 E. 13 Mile Rd.           Paris, MI 49338
15620383   Billy Rust Warehouse            Billy Rust         155 Stinson Rd.        Milan, MI 38358
15620386   Binns, Derek         17061 Ego Ave             Eastpointe, MI 48021
15620387   Birchwood Labratories, Inc.            Susan         7900 Fuller Road         Eden Prairie, MN 55344
15620388   Bird Dog Industries          Ashley Drury and Lindsay Brown              4515 N. 2nd Street        St. Louis, MO
           63147
15620393   Bisco Ind        Natalie Hall          520 Windy Pointe Drive           Glendale Heights, IL 60139
15620398   Bivens, Amber           103 Vaughn Street           Waynesboro, TN 38485
15620400   Bivens, Jennifer         104 Beartown Road             Loretto, TN 38469
15620405   Black & Company             Jan / Dave (AD 3)           2534 Locust St.        PO Box 3095          Quincy, IL 62305
15620406   Black Box Network Services              Ellen Wicke and Barbara Sowell           225 Schilling Farms Dr.        Suite
           100        Collierville, TN 38017
15620408   Black River Manufacturing             Julie Maryon          2625 20th Street       Port Huron, MI 48060
15620409   Black, Angelia         1350 Heritage Place            Moberly, MO 65270
15620412   Blackburn, Christopher           954 Ridgeview Circle            Lake Orion, MI 48362
15620413   Blackburn, Jeffrey          20435 Ellwell Rd           Belleville, MI 48111
15620418   Blair Design Inc         Robert Aitchison           1516 E. Gardner         Newaygo, MI 49337
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 66 of 255
15620419   Blair Strip Steel Company          Larry Wimer          PO Box 7159         New Castle, PA 16107
15620420   Blair, Anthony         5229 W. MICHIGAN AVE                YPSILANTI, MI 48197
15620426   Blake & Pendleton Inc          PO Box 101187           Atlanta, GA 30392−1187
15620427   Blamer, Joshua          1103 W. Main St         Fremont, MI 49412
15620428   Blanco, Armando Castillo           ANASTACIO BUSTAMANTE NUM 36                       Matamoros Tamaulipas 87390
           Mexico
15620430   Blastrac        6330 West Loop South           Suite 900        Bellaire, TX 77401
15620433   Bleigh Ready Mix           Angela        PO Box 957          Hannibal, MO 63401
15620435   Bliss Clearing Niagara         Bob Green         1004 E. State Street        Hastings, MI 49058
15620438   Blondell, Anthony          13595 BIG JOHN CT             KENT CITY, MI 49330
15620439   Bloodworth, Jason          188 Patterson Road          McKenzie, TN 38201
15620442   Blossomland Container Corp.           Kim Shultz          1652 East Empire Ave.          Benton Harbor, MI
           49023−0963
15620443   Blow Press Ltd.          Rudy Nanasi and Christine Blow          633 Southgate Drive          Guelph ON N1G 3W6
           Canada
15620444   Bloxsom Roofing & Siding            3733 Blair Town Hall Rd.          Traverse City, MI 49684
15620446   Blu Perspective LLC          Brandy Bennett          7900 Logistic Drive         Zeeland, MI 49464
15620448   Blue Bird Body Cmp & Macon2              2730 Weaver Road            Dock A         Macon, GA 31217
15620449   Blue Bird Body Company             402 Blue Bird Blvd PO Box 937           Fort Valley, GA 31030
15620450   Blue Bird Corp          James Johnson         402 Blue Bird Blvd.         Fort Valley, GA 31030
15620451   Blue Bird Service Parts         3229 Sawmill Parkway           Suite A        Delaware, OH 43015
15620452   Blue Cross Blue Sheild of MI          600 Lafayette         Detroit, MI 48826
15620454   Blue Diamond Truck,           S. de R.L. de C.V.         C/O Gonzalez de Castilla,Inc         11929 Sara
           Drive        Laredo, TX 78045
15620455   Blue Granite         Bernie Havermann          4664 Campus Drive           Suite 100        Kalamazoo, MI 49008
15620457   Blue Ring Stencils LLC          SALES and Adel Ahmad             1401 mY holly BY pass Unit10            Lumberton, NJ
           08048
15620458   Blue Stone International LLC          Sue Findley         220 N SMITH STREET              SUITE 420         PALATINE,
           IL 60067
15620459   Blue Water Plastics         Bob McKenzie           PO Box 129          Marysville, MI 48040
15620464   BlueThread Technologies            Marie Brazeau         2232 South Main Street         Ann Arbor, MI 48103
15620460   Blueberry Brands LLC           Havey Selinger and Mary Ellen Sallemi            819 Carpenter Plaza        Philadelphia,
           PA 19119
15620461   Bluemer, Jason          10200 Midland Road           Freeland, MI 48623
15620462   Bluestar Industries LLC          PO Box 203047           Houston, TX 77216
15620465   Bluewater Thermal Solutions           Brian Ashley         800 S Fair Ave         Benton Harbor, MI 49023−0644
15620466   Bluff City Electronics        3339 Fontaine Rd.          Memphis, TN 38116
15620467   Bluff City Scale Company           PO BOX 1316            SOUTHHAVEN, MS 38671
15620486   Bob's Backflow & Plumbing Co             12974 Helm Dr          Jacksonville, FL 32258
15620487   Bob's Butcher Shop          1348 S Morley          PO Box 459          Moberly, MO 65270
15620488   Bob's Roofing Company Inc            Forrest Landis and Mike Lemier          900 Industrial Park Dr        Whitehall, MI
           49461
15620492   Bobier Tool Supply, Inc.          G−4163 Corunna Road           Flint, MI 48532
15620495   Bodine Electric Of Decatur          Bob Fair        1845 N. 22Nd St         PO Box 976          Decatur, IL 62525
15620496   Bodkins, Linda          7 SPRUCE LANE             HUMBOLDT, TN 38343
15620501   BodyCote Materials Testing           15 High Ridge Ct.         Cambridge ON N1R 7L3 Canada
15620502   BodyCote Materials Testing           15350 Mercantile Drive          Dearborn, MI 48120
15620499   Bodycote − Grand Rapids            Tim Hernandez and Paula Ahonen            3700 Eastern Ave. SE         Grand Rapids,
           MI 49508
15620500   Bodycote − Progressive          Tom Parmiter          341 Grant Street        Grand Rapids, MI 49503
15620503   Bodycote Materials Testing          Liliana        1975 North Ruby Street          Melrose Park, IL 60160
15620504   Bodycote Ortech Inc.         2395 Speakman Drive            Mississauga ON L5K 1B3 Canada
15620505   Bodycote Testing Group           28031 Grand Oaks Group            Wixom, MI 48393
15620506   Bodycote Testing Group           Robin Parry         1920 Concept Drive          Warren, MI 48091
15620507   Bodycote Thermal Processing           Gary Solfest and Jennifer Smith          7316 Durand Avenue          Sturtevant, WI
           53177
15620508   Bodycote Thermal Processing, Inc.           Attn: Eric M. Sagehorn         12750 Merit Drive, Suite 1400         Dallas,
           TX 75251
15620509   Boehm, Leanne           47705 American Way            Macomb, MI 48044
15620510   Boelk, Kristy         11273 E. Meyer Rd.          Stockton, IL 61085
15620514   Bogucki, Alexander          20829 Universal Ave           Eastpointe, MI 48021
15620515   Boguth, Kevin          2157 INDIAN TRAIL             MUSKEGON, MI 49442
15620517   Bohm Construction LLC             Glenda Bohm          1169 County Rd 2445           Hunstville, MO 65259
15620520   Bokers Inc         Stamping & Washer Spec.            3104 Snelling Ave         Minneapolis, MN 55406−1937
15620525   Bollhoff Inc        Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite 240          Cresskill, NJ
           07626
15620526   Bollhoff Inc        Matteo Palandra and Jerry Birney          #4 − 85 Royal Crest Ct         Markham ON L3R 9X5
           Canada
15620527   Bollhoff Inc.        Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite 240         Cresskill, NJ
           07626
15620529   Bollhoff, Inc.        John Sabo        2705 Marion Drive          Kendallville, IN 46755
15620538   Bombardier          c/o Karex Property        94 Main Mill St Door 129           Plattsburgh, NY 12901
15620539   Bombardier Transport Canada            Lise Fournier        1101 rue Parent        Saint−Bruno QC J3V 6E6
           Canada
15620540   Bombardier Transportation           Lucy Duran         Corredor IndustrialZona Industrial 43998         Sahagun HGO
           43998 Mexico
15620541   Bombardier Transportation           Ricardo Soberanes         Corredor Industrial, Zona Industrial, CD        Hidalgo
           C.P. 43998 Mexico
                  Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 67 of 255
15620542   Bombardier Transportation Canada Inc.              Wilson Elser LLP          Mark G. Ledwin, Esq.           1133 Westchester
           Ave         White Plains, NY 10604
15620543   Bombardier Transportation Canada Inc.              Wilson Elser Moskowitz Edelman & Dicker               Mark G. Ledwin,
           Esq.        1133 Westchester Avenue              New York, NY 10604
15620545   Bond Fluidaire Inc          5506 36th Street SE           Grand Rapids, MI 49512
15620546   Bond, James          265 PEGGY LANE                ATWOOD, TN 38220
15620547   Bond, James          P.O. Box 155            ATWOOD, TN 38220
15620549   Bones, Orlando          48 BLACKHAWK ST                   HANOVER, IL 61041
15620550   Bonnici, William          1271 BROOKLINE                CANTON, MI 48187
15620551   Bonnie Karson           RR#6           Bracebridge ON P1L 1X4 Canada
15620555   Booker Assets TN, Inc.            Steven Fisher         100 Hicks St.        Lawrenceburg, TN 38464
15620556   Booker, Jlonte         5132 Mildred St.           Wayne, MI 48184
15620558   Boone Paper Company               Jeff Troyer/Mike Troyer          1260 E Highway 22           Centralia, MO 65240
15620559   Boone, Stanley          30110 Woodhaven Lane               Southfield, MI 48076
15620560   Booth Felt Company             1 PROGRESS DRIVE                DOVER, NH 03820
15620561   Booth International Co            12729 Edenbridge Ct          Jacksonville, FL 32223
15620564   Borbolla Metrology Inc.            Ing Jorge Borbolla and Mary Torres           313 E. Coma Ave., Ste. 689         Hidalgo,
           TX 78557
15620567   Border Contracting Services             PO Box 135          Pembina, ND 58271
15620568   Border Neon          Homer Rodriguez             PO Box 2283           Brownsville, TX 78520
15620569   Bortles, Brenda         11155 DAY RD              DUNDEE, MI 48131
15620570   Bos Machine Tool & Service               Sales       Chuck Bos          Hillsdale, IL 61257−0096
15620571   Bosch Rexroth Corp             Phyllis Wentz         14001 South Lakes Dr           Charlotte, NC 28273
15620572   Bosley, Levonne           18661 San Juan Dr           Detroit, MI 48221
15620575   Bostik Mexicana SA de CV               Fernando Molina          Esfuerzo Nacional #2 Fracc. Ind. Alce          Naucalpan
           53370 Mexico
15620576   Bostik, Inc        11320 Watertown Plank Road               Wauwatosa, WI 53226−3413
15620578   Boston Matthews Inc.             Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15620579   Boston Matthews Inc.             Keila I. Garcma         12136 Wiles Road           Coral Springs, FL 33076
15620580   Boston Matthews, Inc.            Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15620584   Boswell, Karen          12090 Scott Road            Freeland, MI 48623
15620585   Botkin Lumber           5943 Busiek Road            Farmington, MO 63640
15620588   Boucher, Young           2987 E 20TH STREET                WHITE CLOUD, MI 49349
15620589   Boudreau, Michael            2023 Hickory Trail          Rochester Hills, MI 48309
15620592   Bourns Inc         1200 Columbia Ave              Riverside, CA 92507
15620595   Bourns, Inc         FKA:Ruf Automotive Limited               Riverside, CA 92507
15620599   Bowe, Robert          9030 Hidden Court West              South Lyon, MI 48178
15620601   Bowens, Dwayne             16292 MANNING               DETROIT, MI 48205
15620611   Bowles Fluidics          Stephanie Guzan and Robin Mitchell             6625 Dobbin Road           Columbia, MD
           21045
15620612   Bowlings Auto Body              14640 St Rt 20−A           Montpelier, OH 43543
15620613   Bowman Fuels Ltd.             86 Hanes Road          Huntsville ON P1H 1M4 Canada
15620615   Bowman, Robert            8411 S. Green Ave.            Fremont, MI 49412
15620616   Bowser, Chris          620 1st Ave           Lawrenceburg, TN 38464
15620622   Boyd, Stephen          2575 Walnut Rd             Auburn Hills, MI 48326
15620628   Boykin, Tyrice          1417 North 22nd Ave.             Humboldt, TN 38343
15620632   Bracebridge Culture & Recreation Departm                110 Clearbrook Trail         Bracebridge ON P1L 1V9 Canada
15620633   Bracebridge Examiner             PO Box 1049          Bracebridge ON P1L 1V2 Canada
15620634   Bracebridge Mechanical             Services        29 E P Lee Drive          Bracebridge ON P1L 1W9 Canada
15620635   Bracebridge Propane            PO Box 959           Bracebridge ON P1L 1V2 Canada
15620636   Bracken, Kyle          386 RIVERBEND DRIVE                  MILAN, MI 48160
15620637   Brad's Services Inc.          Lori Richardson         9410 S. Greenville Rd.          Greenville, MI 48838
15620638   Bradbury Company Inc.              Air Industrial Park,       PO Box 667           Moundridge, KS 67107
15620639   Braddock Metallurgical             Kim Loss         14600−1 Duval Place West            Jacksonville, FL 32218
15620642   Bradford Capital Holdings, LP             c/o Bradford Capital Management, LLC             Attn: Brian Brager       PO Box
           4353         Clifton, NJ 07012
15620643   Bradford Company             Lanya Tran          13500 Quincy St.          Holland, MI 49424
15620645   Bradford, William           11235 Roxbury           Detroit, MI 48224
15620653   Bradley, Quincy          181 Russell Court           YPSILANTI, MI 48197
15620655   Bradshaw, Ryan           13707 Platt Road           Milan, MI 48160
15620657   Brady, Christopher           438 First Street        Lawrenceburg, TN 38464
15620658   Brady, Thomas           112 S Minerva           Royal Oak, MI 48067
15620660   Brampton Assembly              2000 Williams Parkway E            Brampton ON L6T 4Y6 Canada
15620661   Brancheau, William            5652 BLUEBUSH RD                MONROE, MI 48162
15620662   Branford Wire & Mfg              PO Box 677          158 N Egerton Road           Mountain Home, NC 28758−0677
15620664   Branson Ultrasonics Corp.             6590 Sims Dr.         Sterling Heights, MI 48313−3751
15620665   Branstetter, Jeffrey         1404 Quinn St          Moberly, MO 65270
15620667   Brashears, Steve         623 Walnut Street           Waynesboro, TN 38485
15620670   Brauer Supply Company               Steve Pierce        1218 S Vandeventer Ave           St Louis, MO 63110
15620671   BravePoint, Inc.         Daniel Dimm and Betty Shaw               5000 Peachtree Industrial Bl        Suite
           100        Norcross, GA 30071
15620672   Bravo, Jaime Valdez            PALMA GRANDE NUM 6                   Matamoros Tamaulipas 87348 Mexico
15620680   Brechbuhler Scales, Inc.           3306 Cavaier Drive          Fort Wayne, IN 46808
15620681   Breeden, Ronald          561 Valley Road            Waynesboro, TN 38485
15620684   Bregin, Ronald          13428 Eagle Nest Tr           Shelby Twp, MI 48315
15620686   Brendar Environmental Inc.             1220 Rockwood Drive            Kingston ON K7P 2L1 Canada
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 68 of 255
15620687   Brendel Associates Limited          Brent Rijnovean         3280 Bradway Boulevard           Bloomfield Hills, MI
           48301
15620688   Brennan, Ashtynne          1919 DOE RUN DR.             MT. STERLING, KY 40353
15620689   Brenntag Great Lakes, LLC           2529 Ferguson Road          Fort Wayne, IN 46809
15620690   Brenntag Mid−South           Section 970        Louisville, KY 40289
15620691   Brenntag Mid−South Inc           4211 Engle Road          Fort Wayne, IN 46804
15620694   Brewer, Brandy         52 Tingle Trapp Road          Lawrenceburg, TN 38464
15620698   Brewer, Olan        2873 Hwy 43 s Apt.12           Lawrence, TN 38469
15620703   Bridges, Lashona         5085 Lillibridge        Detroit, MI 48213
15620707   Briggs Equipment          Cesar Espinoza and Elizabeth Cantu          1213 W Expressway 83          Pharr, TX
           78577
15620710   Bright Finishing        Jorge Rodarte Gomez          5845 East 14th Street        Brownsville, TX 78521
15620711   Bright Precision Ltd        Sherry Zeng and Ling Wei           7 3/F Winsum Bldg 588−592 Castle Peak
           Rd        Kowloon China
15620712   Bright Technology LLC           Fredi Valle and Tammie Bass           2501 S Armstrong Ave         Fayetteville, AR
           72701
15620714   Brimm, Robert         1625 Springview Ct          Rochester, MI 48307
15620715   Brink's Machine Co Inc          Carolyn Gruesbeck          776 W Lincoln Rd          Alma, MI 48801
15620716   Brinkey, Michael         10505 W MICHIGAN AVE                SALINE, MI 48176
15620718   Brinkmann Instruments, Inc.          Customer Service and Michele           One Cantiaque Rd.       Westbury, NY
           11590
15620719   Brinkmann Instruments, Inc.          Dorothy Diaz and Mary Thurston           dba Metrohm USA, Inc.          6555
           Pelican Creek Circle        Riverview, FL 33578
15620722   Brise o, Martha Walle         PINO NUM 9           Matamoros Tamaulipas 87477 Mexico
15620725   Bristol Tool & Die         Brian Price       17992 Commerce Drive            Bristol, IN 46507
15620729   Britton, Tasha       3771 Buffalo Road           Summertown, TN 38483
15620730   Britx Wire Rope         Ms Drew Yang and Mrs Yu−Yen Cheng                Groway Cable LLC)          Nan−Tou 540
           Taiwan
15620736   Brockman, Andrew           7385 Potomac          Centerline, MI 48015
15620741   Bromund, Robert          5502 Gate Post Ct         Greensboro, NC 27455−1242
15620742   Bron Tapes Inc.         Sales Dept.       5450 Desert Point Drive          Las Vegas, NV 89118
15620744   Bronco Rehab LLC           Mark Franks         305 2nd St         Lawrenceburg, TN 38464
15620745   Bronkest Co Inc         Steve Smith        PO Box 4309           Muskegon, MI 49444−0309
15620748   Bronson & Bratton Inc.         Gary Steves         220 Shore Drive         Burr Ridge, IL 60527
15620750   Bronson Plating Company           John Welch         PO Box 69          135 Industrial Avenue       Bronson, MI
           49028
15620752   Brookfield Eng Laboratories          11 Commerce Blvd           Middleboro, MA 02346
15620753   Brooks Wilkins Sharkey &           Keefe a. Brooks and Debbi Branka           Turco PLLC         401 S. Old Woodward
           Ave. Ste. 400        Birmingham, MI 48009
15620760   Brose Gainesville, Inc.        Ben Ingle and Charlotte Cleghorn         1234 Palmour Drive         Gainesville, GA
           30501
15620761   Brose Mexico S.A. de C.V.           Brooks Wilkins Sharkey & Turco PLLC             Matthew E. Wilkins         401 S. Old
           Woodward Ave., Suite 400           Birmingham, MI 48009
15620762   Brose Mexico SA          Anayansen Oseguera           Av de la Corte No 4 Parque Industrial        Queretaro 76246
           Mexico
15620764   Brose Reynosa SA de CV            Melissa Park and Anayansen Oseguera           Carretera RiberenaKm 10.5 Lote 11
           Parque        Reynosa Tamaulipas 88614 Mexico
15620768   Brousseau, Barbara         51 HOBART ROCHELLE ROAD                    BRADFORD, TN 38316
15620770   Brown & Sharpe Inc          Cathy Thompson           200 Frenchtown Road           North Kingstonw, RI
           02852−1711
15620771   Brown Boggs Foundry            Bruno Pires        151 Belfield Road         Toronto ON M9W 3G8 Canada
15620773   Brown Company of America             Pam Renzelmann and Peggy Roth             1755 Route DD         Moberly, MO
           65270
15620776   Brown Machine LLC            Kevin Koch/Rob Burkett and Becky French             330 N Ross St        Beaverton, MI
           48612
15620781   Brown, Daniel         5048 TARR RIDGE RD.              FRENCHBURG, KY 40322
15620782   Brown, Darrell        3799 W. Baseline Rd           White Cloud, MI 49349
15620783   Brown, Derrick         162 Chickasaw Cove Rd            Waynesboro, TN 38485
15620789   Brown, Gary         661 E Coy Ave          Hazel Park, MI 48030
15620801   Brown, Leon         P.O Box 210475           Auburn Hills, MI 48340
15620804   Brown, Mary         3799 W. Baseline Rd           White Cloud, MI 49349
15620805   Brown, Mary         3799 W. Baseline Rd `          White Cloud, MI 49349
15620806   Brown, Mary         7011 W. 24TH ST.            FREMONT, MI 49412
15620808   Brown, Michael          45657 UTICA GREEN WEST BLDG 2                   SHELBY TWP, MI 48317
15620810   Brown, Rachel         308 Ramah Road           Loretto, TN 38469
15620821   Brown, Zachary          112 Lafayette Avvenue          Lawrenceburg, TN 38464
15620826   Brownfield Oil Co.         Matt        1415 Riley Industrial Dr        Moberly, MO 65270
15620828   Brownstown Quality Tool &Dsn             Tony Nehrt         1408 E State Road 250          Brownstown, IN 47220
15620829   Brownsvill Public Utilities       1425 Robinhood DR            Brownsville, TX 78521
15620830   Brownsville Products, Inc.        Pedro Silva and Shantal Pizana          3320 E. 14th Street      Brownsville, TX
           78521
15620831   Brownsville Public Utilities        1425 Robinhood Drive           Brownsville, TX 78520
15620832   Brownsville Public Utilities        Attention: Cashier Dept.        1425 Robinhood Dr.          Brownsville, TX
           78521
15620833   Brownsville Public Utilities        PO Box 660566           Dallas, TX 75266−0566
15620836   Bruel & Kjaer        N/A         2815−A Colonnades Court             Norcross, GA 30071−1588
15620839   Bruhn & Bruhn Fire          John Bruhn         3363 Jim Warren Road           Spring Hill, TN 37174
15620844   Brunswick        60313 Frankfort am Main            Frankfort Germany
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 69 of 255
15620845   Brunswick, Gabriel          Prime Clerk LLC           One Grand Central Place           60 East 42nd Street, Suite
           1440        New York, NY 10165
15620847   Bryan, Gregory         3693 Green Meadow Ln              Lake Orion, MI 48359−1493
15620853   BrydgeWorks, LLC            3315 HARPINE HIGHWAY                   HARRISONBURG, VA 22802
15620858   Buckeye Business Products            Jeffrey Celebrezze and Hugh Williams             3830 Kelley Ave.        Cleveland,
           OH 44114
15620859   Buckeye Fasteners Inc          5250 West 164Th Street            Cleveland, OH 44142
15620860   Buckhorn Inc         55 W Technecenter Dr            Milford, OH 45150−9778
15620861   Buckhorn Inc.         Martha Schneider          PO Box 710385             Cincinatti, OH 45271−0385
15620863   Bud Behling Leasing, Inc.           PO Box 642109           Pittsburgh, PA 15264−2109
15620868   Budnick Converting, Inc.           Lori Baltz       200 Admiral Weinel Blvd             Columbia, IL 62236
15620872   Buehler Ltd.        acct# 622101 (Ron           41 Waukegan Rd            Lake Bluff, IL 60044
15620873   Buell Automatics          Cheryl Shuler         381 Buell Road           Rochester, NY 14624
15620874   Buenrostro, Pedro Mata           ISRAEL 43           Matamoros Tamaulipas 87343 Mexico
15620875   Buentello, Juan Rangel          VANADIO #14             Matamoros Tamaulipas 87390 Mexico
15620876   Buffalo Felt Products         Doug McClinsey            14 Ransier Drive         West Sececa, NY 14224
15620877   Bugaj, Marc         359 Lange Drive           Troy, MI 48098
15620879   Build−Right Construction            Don Conkle         7882 S Comstock Ave             Fremont, MI 49412
15620880   Builders Enterprise Corp.          Kevin Hiebel         610 Jay Dee Street          PO Box 463         Elkhart, IN
           46514
15620882   Buitendorp, Kevin          6178 S. FITZGERALD               FREMONT, MI 49412
15620884   Bulk Chemicals Inc.          Michelle Brazenec          1074 Stinson Drive           Reading, PA 19605
15620885   Bulnes, Isaac Sifuentes         24 DE FEBRERO 18               Matamoros Tamaulipas 87490 Mexico
15620886   Bulson, DeAnna           7825 Maple Island Rd.           Holton, MI 49425
15620887   Bulten GmbH          Industriestra e 20         Bergkamen 59192 Germany
15620888   Bulten GmbH          USA Rambul Ohio Hudson                Industriestr 20        Bergkamen 59192 Germany
15620893   Bundeszentralamt Fur Steuern            Verischerungsteuer          AN DER KUPPE 1 Germany
15620895   Bungartz Christophersen           IM MEDIAPARK 6A                KOLN 50670 GERMANY
15620896   Bungartz Christophersen Partnerschaft           Attn: Felix Tersteegen          Im Mediapark 6a         Cologne 50670
           Germany
15620897   Bungartz Christophersen Partnerschaft           Attn: Felix Tersteegen          Patent Attorney Im Mediapark
           6A        Cologne 50670 Germany
15620898   Bungartz Christophersen Partnerschaft           Im Mediapark 6a           Cologne 50670 Germany
15620900   Bungartz Christophersen Partnerschaft           Wire Instructions Saved in QA2 Notes
15620899   Bungartz Christophersen Partnerschaft           Wire Instructions in QA2 Notes
15620904   Burd, Briana        121 E. Pine St.         Fremont, MI 49412
15620905   Burd, Briana        8169 Cook St., Apt. 16           Montague, MI 49437
15620906   Burd, Cassie        898 West Point Road            Lawrenceburg, TN 38464
15620907   Burd, Keith        898 W Point Rd            Lawerenceburg, TN 38464
15620908   Burd, Keith        898 West Point Road            Lawrenceburg, TN 38464
15620911   Bureau Veritas ADT(Shanghai)             Chris Gan          2F Building C         Shangha 201103 China
15620912   Burgan, Joshua         10654 BUNTON RD                WILLIS, MI 48191
15620919   Burkard, Joseph         221 EXCHANGE               FREEPORT, IL 61032
15620920   Burke, Kenneth          13328 Highway 15            Paris, MO 65275
15620922   Burkes, Nashota          1240 E. Brockton Avenue             Madison Heights, MI 48071
15620923   Burkes, Shannen          3535 Lemay           Detroit, MI 48214
15620929   Burkholder, James          23580 SHERWOOD                BELLEVILLE, MI 48111
15620933   Burlington Stamping Inc.           James McGavin and Jean Stewart            1309 Osprey Drive          Ancaster ON L9G
           4V5 Canada
15620940   Burnex        703 Algonquin Rd             Algonquin, IL 60102
15620943   Burns, Bennie         9099 Roselawn           Detroit, MI 48204
15620944   Burns, Cynthia         688 OREGON STREET                 BELLEVILLE, MI 48111
15620946   Burnside Acquisition, LLC            1060 Ken−O−sha Industrial            Grand Rapids, MI 49508
15620951   Burst Machinery Company              Joe Lewandowski           16 North Gore Avenue           St Louis, MO 63119
15620953   Burton Companies           Samuel Cavazos           PO Box 297           Weslaco, TX 78599−0297
15620955   Burton, Paul        11691 Boardman Drive             Onsted, MI 49265
15620957   Busak & Shamban Canada              Shari Horan         43 Voyager Court N            Etobicoke ON M9Y 4Y2
           Canada
15620963   Bush, Owen         4700 NORTH RD.              STANDISH, MI 48658
15620964   Business Legal Reports          Business Legal Resources           141 Mill Rock Road East          PO Box
           6001        Old Saybrook, CT 06475−6001
15620965   Business Strategy, Inc.        944 52nd Street SE           Grand Rapids, MI 49508
15620966   Buss Boyz Customs Inc            Ryan Buss         214 S.Center          Lena, IL 61048
15620967   Buss, Cole        6807 W. STEPHENSON RD. LOT #36                    FREEPORT, IL 61032
15620970   Butler Supply        Jim Blakley           112 West Rollins         Moberly, MO 65270
15620971   Butler Tool & Design, Inc.          Brian Ritter and Kay Butler          641 South Newton Street          Goodland, IN
           47948
15620972   Butler, Billy       1771 County Road 1210             Moberly, MO 65270
15620977   Butler, Lorance        4060 1st St.         Newaygo, MI 49337
15620978   Butzel Long         Suite 900          150 W. Jefferson         Detroit, MI 48226−4430
15620979   Buzzell, Alyson         235 S Old Military Road            St Joseph, TN 38481
15620983   Byco Auto Parts, Inc.         Kai Chen         1680−B S. Grove Ave.            Ontario, CA 91761
15620987   Bynum, Lakeisha           20265 Helen          Detroit, MI 48234
15620988   Byrd, Nicholas         228 Flatwoods Road            Lawrenceburg, TN 38464
15620989   Byrd, Nicholas         P O Box 182           Waynesboro, TN 38485
15620992   Byrd, Trevor        6328 Augusta Street           Swartz Creek, MI 48473
15620994   Bytec, Inc.       Barb Vogt and Kate Biland            839 N. Rochester Road            Clawson, MI 48017
15620995   C & E Sales, Inc.         PO Box 951576           Cleveland, OH 44193
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 70 of 255
15620996   C & K Components China               Debbie Singleton and Meg Manoukian             Comax Electronics 65 Huitai
           Industrial       Huizhou 516006 China
15620997   C & S Engineering Solutions             Randall Snoeyink         9210 Ray Road          Gaines, MI 48436
15620998   C C Dickson          Barry          2612 Leah Drive          Columbia, TN 38401
15620999   C Ideas Inc.        Julie Michie and Jane Littrell          720 Industrial Dr. Unit #132        Cary, IL 60013
15621000   C J Smith Machinery Co.             PO Box 1210           1666 Larkin Williams Rd          Fenton, MO 63026
15621001   C L Downey Printing            Liza         PO Box 857          Hannibal, MO 63401
15621002   C L Smith Co.          1311 South 39Th St            St. Louis, MO 63110
15621003   C L Swanson           Sales         3337 Publishers Drive         Rockford, IL 61109
15621004   C rdenas, Arturo Nava           PEDRO CARDENAS GUTIERREZ NUN 46                         Matamoros Tamaulipas 87490
           Mexico
15621005   C rdenas, Jorge Martinez           ISLAS FILIPINAS NUM 62                Matamoros Tamaulipas 87348 Mexico
15621006   C&B Alarms Ltd.            Chris Coon          PO Box 1045          Bracebridge ON P1L 1V2 Canada
15621007   C&B Corrugated Containers              Julie       2560 South Sheridan Way            Mississauga ON L5J 2M4
           Canada
15621008   C&C Ind. Sales          Derek McBroom & Outside Sales Jeff Revel               2154 Utopia Avenue          Cell.
           615−417−5909            Nashville, TN 37211
15621009   C&H Distributors LLC             Carol Potts        770 S 70th St         Milwaukee, WI 53214
15621010   C&I Building Maintenance              Tim DeVries          PO Box 268          Comstock Park, MI 49321
15621013   C&K COMPONENTS, INC.                    15 RIVERDALE AVE.               NEWTON, MA 02458
15621011   C&K Components Inc              15 Riverdale Ave.          Newton, MA 02458
15621012   C&K Components Inc              1601 Trapelo Road           Suite 178        Waltham, MA 02451
15621014   C&K Components, Inc.              Deborah Singleton          15 Riverdale Ave.         Newton, MA 02458
15621015   C−Clef Company             Antonio Bricio         MARIANO OTERO 1917, LOC 3                  Zapopan Jalisco 45089
           Mexico
15621016   C−TEK LEAN SOLUTIONS                    460 E PLAZA DR             MOORSEVILLE, NC 28115
15621017   C. Mangum & Associates              Charles Mangum            2443 Sowell Mill Pike         Columbia, TN 38401
15621018   C.A. Flannigan & Associates             25 Argyle Avenue          Orillia ON L3V 2V5 Canada
15621019   C.B. DeKorne           Richard Shot          PO Box 2349          Grand Rapids, MI 49501
15621020   C.B. Non−Destructive Testing             Tracey Thompson           1413 Wallace Road           Oakville ON L6L 2Y1
           Canada
15621021   C.C. Power LLC            3850 Beebe Road            PO Box 2028          Kalkaska, MI 49646
15621022   C.H Robinson Worldwide, Inc.              14701 Charston Road           Eden Prairie, MN 55347
15621023   C.H. Robinson          14701 Charlson Road,             Suite 2400        Eden Prairie, MN 55346
15621024   C.H. Robinson Worldwide, Inc.              14701 Charlson Road           Eden Prairie, MN 55347
15621025   C.H.C.−Mechanical Cont.Inc.              347 East Stevens St.        Cookeville, TN 38501−3541
15621026   C.Mitchells Granite Plate           39294 Avondale St           Westland, MI 48186
15621027   C.Mitchells Granite Plate Resurfacing In            39294 Avondale          Westland, MI 48186
15621029   C2 Water and Consulting             Mary Cotey          182 Blueberry        Libertyville, IL 60048
15621030   C2C Solutions Inc.          David Verduyn           55 E. Long Lake #346           Troy, MI 48085
15621032   CABALLERO, RHONDA                     6162 N CHANTICLEER DR                 MAUMEE, OH 43537−1394
15621034   CABINET LARENT & CHARRAS                       3 PLACE DE L' HTTEL DE VILLE                 SAINT−ETIENNE CEDEX
           42005 FRANCE
15621035   CABRERA, DANIEL MEJORADO                       PRESA LA ANGOSTURA NUM 31                     Matamoros Tamaulipas 87395
           Mexico
15621036   CABRERA, PALOMA GONZALEZ                        RINCON DE LAS CUMBRES NUM 228                      Matamoros Tamaulipas
           87313 Mexico
15621038   CACHEAUX, CAVAZOS & NEWTON LLP                            333 CONVENT STREET               SAN ANTONIO, TX
           78205−1348
15621040   CAD MicroSolutions Inc.             Roberta Lum and Sania Zahid            65 International Blvd.       Toronto ON M9W
           6L9 Canada
15621043   CADILLAC             30400 VAN DYKE AVE                  WARREN, MI 48093
15621049   CAIN, SHANIKA               5958 FARMBROOK                 DETROIT, MI 48224
15621051   CAL−CHEK CANADA                    250 GOVERNORS RD                DUNDAS ON L9H 3K3 CANADA
15621058   CALDWELL GASKET COMPANY                         100 ALLEN STREET               AUBURN, KY 42206
15621071   CALMCAR INC.               34505 WEST 12 MILE RD STE212                  FARMINGTON HILLS, MI 48331
15621074   CALTON, JAMES                204 West Point Road           Lawrenceburg, TN 38464
15621075   CALTON, JAMES D                204 West Point Road            Lawrenceburg, TN 38464
15621076   CALTON, TRACY                7551 TAPP LANE               MT. STERLING, KY 40353
15621085   CAMCAR LLC               62388 Collection CTR Drive             Chicago, IL 60693−0623
15621086   CAMCAR LLC               Attn: J. Bainbridge         Acument Global Technologies            6125 Eighteen
           Road         Sterling Hgts, MI 48314
15621088   CAMCAR LLC−BELVIDERE                      826 E. MADISON STREET                BELVIDERE, IL 61008
15621099   CAMPBELL, BRIAN                 16442 GREVEL CT               MUSKEGAN, MI 49444
15621101   CAMPBELL, CHERIE                 835 N MICHIGAN AVENUE                   FREMONT, MI 49412
15621103   CAMPBELL, JOEY                429 OLD JACKSON HWY                  LORETTO, TN 38469
15621104   CAMPBELL, JOEY L                429 OLD JACKSON HWY                  LORETTO, TN 38469
15621105   CAMPBELL, LARRY                  255 EAGLE FACTORY ROAD                    LAWRENCEBURG, TN 38464
15621106   CAMPBELL, LARRY E.                  255 EAGLE FACTORY ROAD                   LAWRENCEBURG, TN 38464
15621109   CAMPIO PARTNERS − VISUAL LEASE                         38777 SIX MILE ROAD, SUITE 450               LIVONIA, MI
           48152
15621112   CAMPOS, ELEAZAR REYNA                      TRONOS NUM 36              MATAMOROS Tamaulipas 87458 Mexico
15621126   CANDIS, BERNARD                 24635 Willowby Ave             Eastpointe, MI 48021
15621127   CANDIS, CHERYL                24635 Willowby Ave             Eastpointe, MI 48021
15621128   CANERDAY, DENNIS                  13 THOMAS ROAD                FIVE POINTS, TN 38457
15621129   CANERDAY, DENNIS F                   13 THOMAS ROAD               FIVE POINTS, TN 38457
15621134   CANO, HUGO TORRES                   OLIVO NUM 6             MATAMOROS Tamaulipas 87453 Mexico
15621147   CAPERTON, RICKEY                  591 MATTOXTOWN ROAD                    LAWRENCEBURG, TN 38464
                  Case 19-12378-KBO               Doc 1282-1          Filed 01/04/21         Page 71 of 255
15621153   CAPITAL STEEL & WIRE, INC.               240 S. BRIDGE ST. SUITE 300             DEWITT, MI 48820
15621154   CAPITAL STEEL & WIRE, INC.               BILL FLANNERY and ANGIE THELEN                    240 S. BRIDGE ST. SUITE
           300       DEWITT, MI 48820
15621156   CAPLUGS           2150 ELMWOOD AVE               BUFFALO, NY 14207
15621160   CAPPELLA, ANTHONY               Pox Box 796          New Baltimore, MI 48047−0796
15621162   CAPSONIC AUTOMOTIVE                 12120 ESTHER LAMA DR.                SUITE 120 BLDG 2           EL PASO, TX
           79936
15621181   CAREERBUILDER, LLC               200 N. LASALLE ST.            CHICAGO, IL 60601
15621187   CARLEX          77 EXCELLENCE WAY                VONORE, TN 37885
15621188   CARLEX GLASS AMERICA                 77 EXCELLENCE WAY                 VONORE, TN 37885
15621197   CARLEX GLASS PLANT               77 EXCELLENCE WAY                 VONORE, TN 37885
15621218   CARR, MARGARET              325 MORNING GLORY LN.                 FREMONT, MI 49412
15621219   CARR, MARGARET              325 MORNING GLORY LN. Lot 12                  FREMONT, MI 49412
15621227   CARRILLO, RAMON BALDERAS                   PIRULES NUM 6              Matamoros Tamaulipas 87440 Mexico
15621229   CARROLL, LAYMON               415 JOHNSON RD              ATWOOD, TN 38220
15621239   CARTER, LYDIA            1027 N MAIN ST           SAVANNA, IL 61074
15621242   CARTER, PATRICK             1027 N MAIN ST           SAVANNA, IL 61074
15621251   CASE, PAMELA            215 SMITH CIRCLE             LORETTO, TN 38469
15621253   CASEY, BARBARA             763 W HOMER ST              FREEPORT, IL 61032
15621255   CASSILLY, DAVID            1710 STONEY HILL LANE                SPRING HILL, TN 37174
15621258   CAST PRODUCTS INC              4200 N. NORDICA AVENUE                 NORRIDGE, IL 60706
15621259   CAST PRODUCTS INC              YOLANDA FERRERO                 4200 N. NORDICA AVENUE                NORRIDGE, IL
           60706
15621260   CAST PRODUCTS, INC              4200 NORTH NORDICA AVENUE                    NORRIDGE, IL 60706
15621273   CASTILLO, LUIS HERNANDEZ                 NEVADO DE TOLUCA NUM 205                    Matamoros Tamaulipas 87470
           Mexico
15621281   CASTLE, ASSAPH            5890 ARMSTRONG RD                PINCONNING, MI 48650
15621282   CASTRO DEMACIAS, GLORIA                  1159 KELSEY DRIVE              LEXINGTON, KY 40504
15621290   CAT−I MANUFACTURING INC,                  DBA CAT−I GLASS              865 COMMERCE DR              SOUTH ELGIN,
           IL 60177
15621292   CAT−I Manufacturing, Inc.         DBA CAT−I Glass            865 Commerce Dr          South Elgin, IL 60177
15621293   CAT−I Manufacturing, Inc.         Scott Richmond, Esq.         Ariano, Hardy, Ritt et al       2000 McDonald Rd.,
           Ste. 200      South Elgin, IL 60177
15621299   CATALYST DEVELOPMENT COMPANY 8, LLC                         100 WEST MICHIGAN AVENUE, SUITE
           300       KALAMAZOO, MI 49007
15621305   CATES, LINDA           130 TREZEVANT HWY                BRADFORD, TN 38316
15621306   CATES, LINDA PAULETTE               130 TREZEVANT HWY                 BRADFORD, TN 38316
15621308   CAUCHOPREN SL             C/ OIANZABALETA N2                IRUN, GIPUZKOA 20305 SPAIN
15621311   CAVADA, SERGIO VEGA                SINCERIDAD NUM 12               Matamoros Tamaulipas 87475 Mexico
15621312   CAVANAUGH, AARON                28917 MAPLE            ROSEVILLE, MI 48066
15621313   CAYCE MILL SUPPLY CO INC                 2225 PEMBROKE ROAD                HOPKINSVILLE, KY 42240
15621315   CAYWOOD, RONNIE               1912 SAXTON CT             WINCHESTER, KY 40391
15621316   CAZARES, CESAR MONZON                  VALLE DEL NILO NUM 65                Matamoros Tamaulipas 87380
           Mexico
15621317   CBC (USA) Inc         Wess Tao         Jinwei Plastic Mold Hardware           Ann Arbor, MI 48103
15621318   CBC Corporation         Wes Tao         1853 Cranberry Court          Ann Arbor, MI 48103
15621319   CBG Technologies         Chris Hendrix and Melissa Lung           2211 Lake Club Drive         Columbus, OH
           43232
15621320   CBL Data Recovery         Carol Hilliard        590 Alden Road, Unit 105          Markham ON L3R 8N2
           Canada
15621321   CCH        2700 Lake Cook Road           Riverwoods, IL 60015
15621322   CCH Incorporated        2700 Lake Cook Road           Riverwoods, IL 60015
15621324   CDI Corporation        1717 Arch Street        35th Floor        Philadelphia, PA 19103−2768
15621325   CDIT Inc.       144 Front Street West        Suite #785         Toronto ON M5j 2L7 Canada
15621326   CDS Systems Inc.        1930 52nd Avenue          Lachine QC H8T 2Y3 Canada
14236628   CDW         200 N MILWAUKEE AVE                VERNON HILLS IL 60061
15621327   CDW         Attn: Ronelle Erickson        200 N. Milwaukee Avenue            Vernon Hills, IL 60061
15621328   CDW Computer Centers Inc           200 N MILWAUKEE AVE                 VERNON HILLS, IL 60061
15621329   CDW Computer Centers, Inc.          Maria Lijoi       PO Box 75723           Chicago, IL 60675−5723
15621330   CE Stainless       117 W Columbia Ave           Stockton, IL 61085
15621331   CEB Inc        Matthew Nellor         1919 North Lynn St          Arlington, VA 22209
15621333   CECE, ANNA           46855 GULLIVER            SHELBY TWP, MI 48315
15621336   CEDILLO ENTERPRISES INC                1195 BOWIE DR            BROWNSVILLE, TX 78521
15621352   CENTRAL STATE ENTERPRISES OF MISSOURI IN                       1251 COUNTY RD 1217              MOBERLY, MO
           65270
15621353   CENTRAL STATE ENTERPRISES OF MISSOURI IN                       ANTHONY J DEGIROLAMO, ESQ                  3930
           FULTON DR N.W., STE 100B              CANTON, OH 44718
15621364   CEP        PO Box 4890         Houston, TX 77210−4890
15621366   CER CAD Engineering Resoures            6100 Auburn Rd.          Shelby Township, MI 48317
15621367   CERIDIAN          311 EAST OLD SHAKOPEE ROAD                   BLOOMINGTON, MN 55425
15621370   CERTIFIED LABORATORIES                 2727 CHEMSEARCH BLVD                  IRVING, TX 75062
15621374   CERTIFIED MEASUREMENTS INC.                  510 N HOUSTON LAKE BLVD                   CENTERVILLE, GA
           31028
15621377   CERTUS AUTOMOTIVE INC                 1377 ATLANTIC BLVD               AUBURN HILLS, MI 48326
15621385   CEVA Logistics        Lisa Krzeminski         24450 Glendale Ave           Redford, MI 48239
15621386   CFC Wireforms         1000 Douglas Rd.          Batavia, IL 60510
15621387   CFC Wireforms         Frank Czekajlo        1000 Douglas RD.           Batavia, IL 60510
15621388
                  Case 19-12378-KBO               Doc 1282-1          Filed 01/04/21         Page 72 of 255
           CG Automation & Fixture Inc.          Dezeree Adair         5352 Rusche Dr. N.W.         Comstock Park, Mi
           49321
15621389   CG Plastics, Inc.      Craig Schwarz and Shelly Miller          5349 Rusche Dr NW          Comstock Park, MI
           49321
15621390   CH Enterprises        1350 Cheers Blvd.         Brownsville, TX 78521
15621391   CH Enterprises, Inc.        Jane Gado        2514 Tudo CT          Annapolis, MD 21401
15621408   CHANDLER, GERALD                 24253 Loretta       Warren, MI 48091
15621412   CHANG, ANDREW                3171 OLD OWINGSVILLE RD.                MT. STERLING, KY 40353
15621414   CHANGZHOU TREMEN INTERNATION                       TRADING CO.,LTD.              17−2,JINJI E RD HIGH−TECH
           DEVELOPMENT              JIANGSU 213161 China
15621417   CHANNEL PRIME ALLIANCE LLC                    1803 HULL AVE            DES MOINES, IA 50313
15621419   CHAPA, BRANDI             17088 ANITA           FRASER, MI 48026−3850
15621421   CHAPMAN, DANIEL                13414 Hasse        Detroit, MI 48212
15621422   CHAPMAN, THOMAS                 13414 HASSE          DETROIT, MI 48212
15621424   CHARBONNEAU, ANTHONY                    1824 Horn Street        Pinconning, MI 48650
15621426   CHARBONNEAU, JASON                  1715 Lyon St        Saginaw, MI 48602
15621439   CHASE PLASTIC SERVICES, INC                 6467 WALDON CENTER DR.                 CLARKSTON, MI 48346
15621443   CHATTANOOGA ARMATURE WORKS                        1209 E. 23RD STREET             CHATTANOOGA, TN 37408
15621463   CHEMREP, INC            2357 HASSELL ROAD               SUITE 216         HOFFMAN ESTATES, IL 60169
15621470   CHERRY, BRUCE              11520 OCHS RD.           MONTAGUE, MI 49437
15621473   CHEVROLET            PO BOX 33170            DETROIT, MI 48232
15621477   CHIAPHUA COMPINENTS (AUTO)                    4/F NO 6 ON LOK MUN STREET                ON LOK
           TSUEN          FANLING HONG KONG
15621484   CHINA COMPLIANCE CO LTD                   NO 22 HUANG PING ROAD                CHAOYANG
           DISTRICT          BEIJING 10000 CHINA
15621485   CHINA PATENT             22/F GREAT EAGLE CTR,               23 HARBOUR RD H.K              HONG KONG
           CHINA
15621487   CHINA PATENT AGENT (HK)LTD                   55 BROAD STREET              11TH FLOOR           NEW YORK, NY
           10004
15621491   CHLEBEK, KEITH             133 Adena Hills Dr         Jeffersonville, KY 40337
15621493   CHO, YANGSOO              1780 Pond Run         Auburn Hills, MI 48326
15621497   CHOCTAW−KAUL DISTRIBUTION COMPANY                           3540 VINEWOOD STREET               DETRIOT, MI
           48208
15621502   CHONGQING HENGWEILIN AUTOMOT                       NO.7,SHANGKE ROAD                 BLOCK 65 AIRPORT
           INDUSTRIAL            CHONGQING 401120 CHINA
15621507   CHONGQING HOOSEN TECHNOLOGY                       NANXI ECONOMIC PARK 38#                  JING TOWN SHAPINGBA
           DISTRICT          CHONGQING 400032 CHINA
15621520   CHRISTIAN BROTHERS                 OUTDOOR SERVICES               8680 W 60TH ST          FREMONT, MI
           49412
15621529   CHRYSLER           2301 FEATHERSTONE ROAD                   AUBURN HILLS, MI 48326
15621530   CHRYSLER CANADA LLC                  WINDSOR CONVERSION CENTER                     2199 CHRYSLER
           CENTER           WINDSOR ON N9A 4H6 Canada
15621532   CHS Automation          Christine Oakey and Debi Eberhardt           16660 13 Mile Rd.       Roseville, MI
           48066
15621539   CHYTIL, JEFFERY             69 1ST STREET          CARLETON, MI 48117
15621541   CIM Solutions        PO Box 87112           2200 N. Canton Center         Suite 210       Canton, MI 48187
15621546   CINCINNATI TOOL STEEL CO                  5190 28TH AVE           ROCKFORD, IL 61109−1721
15621550   CINTAS          3631 44TH ST S E           KENTWOOD, MI 49512
15621551   CINTAS          P.O. BOX 630910           CINCINNATI, OH 45263
15621556   CINTAS CORPORATION #51M                   546 Green Ln        Union, NJ 07083
15621558   CINTAS FIRE PROTECTION                232 E MAPLE RD             TROY, MI 48083
15621560   CINTAS FIRE PROTECTION                MOLLY MILLER and GARY HENGSTEBECK                       232 E MAPLE
           ROAD          TROY, MI 48083
15621564   CINTAS First Aid & Safety           Bryce Holman         #F59         1865 Air Lane Drive #17        Nashville, TN
           37210
15621566   CINTAS/LIFE READY               7700 BENT BRANCH DR., STE 130               IRVING, TX 75063
15621567   CIP Property (AIPT) Limited          Citigroup Centre        Canada Square Canary Wharf          London E14 5LB
           United Kingdom
15621570   CIRCUIT CHECK INC               6550 WEDGEWOOD RD STE 120                 MAPLE GROVE, MN 55311
15621575   CISCO SMARTNET               SHI INTERNATIONAL CORP                 1301 S MO−PAC EXPRESSWAY                  SUITE
           375       AUSTIN, TX 78746
15621582   CIT Technology Financing Ser          21146 Network Place          Chicago, IL 60673−1211
15621584   CITADEL PLASTICS DIV OF THE MATRIXX GROU                         945A SOUTHGATE DR              GUELPH ON N1L
           0B9 CANADA
15621585   CITADEL PLASTICS DIV OF THE MATRIXX GROU                         945A SOUTHGATE DR              GUELPH ON
           N1L−0B9 CANADA
15621588   CITRIX SYSTEM INC.              6363 NW 6TH WAY             FORT LAUDERDALE, FL 33309
15621594   CITY EVENTS GROUP                57 PARK STREET            TROY, MI 48083
15621597   CITY LUMBER COMPANY                  PO BOX 1983           JACKSON, TN 38302
15621599   CITY OF AUBURN HILLS                1827 N. SQUIRREL RD             AUBURN HILLS, MI 48326
15621612   CKP        2580 PALUMBO DRIVE                LEXINGTON, KY 40509
15621613   CKP        Bankruptcy Claims Admin Services, LLC             100 Union Avenue, Suite 240         Cresskill, NJ
           07626
15621614   CKP        C/O Bankruptcy Claims Admin            100 Union Avenue          Suite 240        Cresskill, NJ 07626
15621615   CKP        Oakley Murphy           2580 Palumbo Drive          Lexington, KY 40509
15621618   CLAIMS COMPENSATION                  1100 E. HECTOR STREET, SUITE 250                CONSHOHOCKEN, PA
           19428
15621620   CLANTON, TIM            9 PALEO'S PATH            LAWRENCEBURG, TN 38464
                  Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 73 of 255
15621621   CLAPPER, RANDEL                 6700 CLINE           FRUITPORT, MI 49415
15621623   CLARIANT CORPORATION                     MASTERBATCHES DIVISION                   3631 COLLECTION
           DRIVE          CHICAGO, IL 60693
15621644   CLARK, JAMES              107 DEPOT STREET               BLISSFIELD, MI 49228
15621645   CLARK, JAMES D.               107 DEPOT STREET              BLISSFIELD, MI 49228
15621654   CLARK, ZACHARY                 321 E. LEGEND DR.             MT. STERLING, KY 40353
15621662   CLAY, STEPHEN               112 TOWER DRIVE               ORANGEVILLE, IL 61060
15621675   CLEER, LEAH             12657 OSTRANDER ROAD                   MAYBEE, MI 48159
15621676   CLEM, PAUL             365 OLD RUCKERVILLE RD                   WINCHESTER, KY 40391
15621679   CLEMONS, TERRY                 67 MCCALEB ROAD                LAWRENCEBURG, TN 38464
15621680   CLEMONS, TERRY G                  67 MCCALEB ROAD               LAWRENCEBURG, TN 38464
15621681   CLENDENEN, SARA                  854 N BRADSHAW RD                STOCKTON, IL 61085
15621682   CLENDENEN, WILLIAM                   854 N BRADSHAW RD                STOCKTON, IL 61085
15621688   CLEVER PROOTYPES, LLC                    P.O. BOX 391103           CAMBRIDGE, MA 02139
15621694   CLIFFORD−WALD & CO., INC.                    255 EAST HELEN RD              PALATINE, IL 60067
15621700   CLIFTON, ROBERT                500 E BIG SPRINGS             LAWRENCEBURG, TN 38464
15621711   CLUKEY, GERALD                 100 OREAR RD             JEFFERSONVILLE, KY 40337
15621712   CMI Metrology Service             510 N Houston Lake Blvd           Centerville, GA 31028
15621713   CML Innovative Technologies              46615 Ryan Court          Novi, MI 48377
15621714   CMM Mold & Services, Inc.              Trina Titus        23159 Giacoma Ct.         Clinton Twp, MI 48036
15621715   CMM Technology Inc.              1230 Puerta del Sol        San Clemente, CA 92673
15621717   CMO SOLUTIONS, LLC                  449 STREAMVIEW CT.               ROCHESTER HILLS, MI 48309
15621716   CMO Solutions LLC             449 Streamview Ct.           Rochester Hills, MI 48309
15621718   CMO Solutions, LLC             Sean McGuire           449 Streamview Ct.         Rochester Hills, MI 48309
15621719   CMS Data Services            Scott Kennedy and Sally Fane           1211 Hamburg Turnpike          Suite 309    Wayne,
           NJ 07470
15621720   CMW Inc.          Customer Service            Contacts Metal Welding         PO Box 2266 70 S. Gray
           Street       Indianapolis, IN 46202−2266
15621721   CN SALES           7748 MAR LOU COURT                  SHELBY TOWNSHIP, MI 48317
15621722   CN Sales        Nick Wagner             7748 Mar Lou Court          Shelby Township, MI 48317
15621723   CNA         Attn: Jill Blasius         151 N Franklin St        Chicago, IL 60606
15621724   CNA Commercial Insurance              23453 Network Place           Chicago, IL 60673
15621725   CNA Commercial Insurance              500 Colonial Center Parkway           Lake Mary, FL 32746
15621726   CNI Plastics        400 Parkland Dr.           Charlotte, MI 48813
15621727   COASTAL AUTOMATION & SUPPLY                         292 KINGS HWY             SUITE 10         BROWNSVILLE, TX
           78521
15621730   COASTAL CONTAINER CORP                      1201 INDUSTRIAL AVE               HOLLAND, MI 49423
15621735   COATES, CRYSTAL                 20049 MARX STREET               DETROIT, MI 48203
15621737   COBB, ALARIC              3017 MCKELLER COVE                 MILAN, TN 38358
15621748   COE Press Equipment Co              Brian Levinsky         40549 Brentwood          Sterling Heights, MI 48310
15621751   COFFMAN, DONALD                   704 N. 29TH AVE           HUMBOLDT, TN 38343
15621752   COFFMAN, LINDA                4355 OLD TREZEVANT RO                  ATWOOD, TN 38220
15621758   COILCRAFT INCORPORATED                      1102 SILVER LAKE RD              CARY, IL 60013
15621761   COKER, COTY              535 E. HIGHWOOD RD                BEAVERTON, MI 48612
15621763   COLAROSSI, STEVEN                  3618 BRIARBROOKE LN.               OAKLAND TOWNSHIP, MI 48306
15621766   COLE MOTORSPORTS LLC                     545 AIRPORT RD            BLUEFIELD, WV 24701
15621769   COLE, JAMES             1953 CAT CREEK RD                STANTON, KY 40380
15621770   COLE, LEILANI             1953 CAT CREEK RD.               STANTON, KY 40380
15621775   COLEMAN, TED               PO BOX 261            CHADWICK, IL 61014
15621777   COLEMIRE, TERRY                 3330 HOWELL DRENNON RD                   MT. STERLING, KY 40353
15621784   COLLINS, DAVID               29966 Lavender PLace           Macon, MO 63552
15621789   COLLINS, JOHNNY                5 EDWARDS ROAD                LAWRENCEBURG, TN 38464
15621790   COLLINS, KIMBERLY                  29966 Lavender Place          Macon, MO 63552
15621816   COMCAST            ONE COMCAST CENTER                     PHILADELPHIA, PA 19103
15621818   COMCAST BUSINESS                   PO BOX 37601           PHILADELPHIA, PA 19101−0601
15621822   COMER, JAMES               910 Perry Drive         St Joseph, TN 38481
15621823   COMER, JAMES DANIEL                   910 Perry Drive        St Joseph, TN 38481
15621827   COMMDATA               5301 MARYLAND WAY                   BRENTWOOD, TN 37027
15621839   COMPETITION CRANE, INC.                   4349 PILLON RD.            MUSKEGON, MI 49445
15621844   COMPLETE COACH WORKS                      JENNIFER DELA CRUZ                1863 SERVICE COURT             RIVERSIDE,
           CA 92507
15621848   COMPLETE PROTOTYPE SERVICES                        44783 MORLEY DRIVE               CLINTON TOWNSHIP, MI
           48036
15621856   COMPRESSED AIR TECHNOLOGIES                        149 GODFREY RD              VERONA, MS 38879
15621860   COMPTON, TERESA                  8673 Farmbrook          Detroit, MI 48224
15621864   COMPUTER PACKAGES INC.                     11 N. WASHINGTON STREET, STE. 300                  ROCKVILLE, MD
           20850
15621869   COMSOL Inc            Meg Bunker            1 New England Executive Park           Burlington, MA 01803
15621887   CONLEY, DANNY                3865 REPUBLICAN GROVE ROAD                     ATWOOD, TN 38220
15621888   CONLEY, DANNY R                 3865 REPUBLICAN GROVE ROAD                     ATWOOD, TN 38220
15621889   CONLEY, JODY              PO BOX 430            SALT LICK, KY 40371
15621890   CONLEY, MARK                2641 VINEYARD LANE                BROOKLYN, MI 49230
15621892   CONNELL, MICHAEL                  P.O. BOX 82          BRADFORD, TN 38316
15621897   CONNOR CORPORATION                     3330 Congressional Parkway           FORT WAYNE, IN 46808
15621907   CONNX Solutions Inc             Jennifer VanDijk          2039 152nd Ave NE          Redmond, WA 98052
15621910   CONSOLIDATED METCO                     171 GREAT LAKE OAK DRIVE                  CANTON, NC 28716
15621914   CONSTANCE, CORRINE                   26676 HOLLYWOOD                ROSEVILLE, MI 48066
15621930   CONTINENTAL CANTEEN                     7850 HAGGERTY RD               VAN BUREN TWP, MI 48111−1602
                  Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21         Page 74 of 255
15621934   CONTINENTAL MACHINE                   6715 W. STATE RD.            ROCKFORD, IL 61102
15621953   COOK, A          530 SUNNY ACRE LANE                 WAYNESBORO, TN 38485
15621968   COOPER CONTAINER CORP                   D/B/A COOPER CONRAINER CORP                   204 KIRBY
           DRIVE         LEXINGTON, TN 38351
15621978   COOPER, ROBERT               2405 FRASER ST.           BAY CITY, MI 48708
15621982   COOPERSTANDARD                 703 DOURO STREET               STRATFORD ON N5A 3T1 CANADA
15621985   COOPERSTANDARD AUTOMOTIVE CANADA LTD                              3995, INDUSTRIAL BLVD             SHERBROOKE
           QC J1L 2S7 CANADA
15622000   CORNERSTON RACK&TOOLING LLC                        VANGIE GIESKE            PO BOX 873          2006 REMKE
           AVE        LAWRENCEBURG, TN 38464
15622002   CORNERSTONE RACK & TOOLING                      P.O. BOX 873 2006 REMKE AVE.               LAWRENCEBURG, TN
           38464
15622005   CORNETT, CHARLES                769 HATTON CREEK RD                STANTON, KY 40380
15622007   CORNWELL, EVERETT                 31 ROCK SPRINGS DR.              OWINGSVILLE, KY 40360
15622011   CORONADO, ROSA                9098 QUINN ST           HESPERIA, MI 49421
15622014   CORPORATE CREATIONS                   11380 PROSPERITY FARMS ROAD #221E                   PALM BEACH GARDENS,
           FL 33410
15622021   CORPTAX           1751 LAKE COOK ROAD                 DEERFIELD, IL 60015
15622025   CORRIGAN RECORD STORAGE                     45200 GRAND RIVER AVE               NOVI, MI 48375
15622027   CORRIGAN, STEPHEN                3856 SUMMER AVE.              WHITE CLOUD, MI 49349
15622040   COTTON, TOMMY                1092 WEST POINT ROAD               LAWRENCEBURG, TN 38464
15622041   COTTRILL, ROBERT               102 BRADFORD HWY                MILAN, TN 38358
15622058   COUSINEAU, DANIEL                2900 ABBOTT           MIDLAND, MI 48642
15622069   COVESTRO, LLC              1 COVESTRO CIRCLE              PITTSBURGH, PA 15205
15622071   COVEY, WANDA               6072 N. PINE         WHITE CLOUD, MI 49349
15622081   COX, BRANDY             181 BOARDWALK                MOREHEAD, KY 40351
15622091   COX, KIMBERLY              804 SECOND STREET              LAWRENCEBURG, TN 38464
15622094   COX, VICKIE           261 S HOOD ROAD               LAWRENCEBURG, TN 38464
15622095   COX, VICKIE L            261 S HOOD ROAD             LAWRENCEBURG, TN 38464
15622096   COX, WILLIAM             90 DAY ROAD            LEOMA, TN 38468
15622102   COZART, THOMAS LEE                 17 HENRYVILLE ROAD                ETHRIDGE, TN 38456
15622103   CP Industries       12767 Industrial Drive          Granger, IN 46530
15622104   CP Techmotive          22705 Heslip Drive          Novi, MI 48375
15622105   CP Techmotive          Russ Hughes          22705 Heslip Drive        Novi, MI 48375
15622106   CPI Automation          5155 Timberlea Blvd          Mississauga ON L4W 2S3 Canada
15622108   CRAIG, PATRICIA             225 BLUEBERRY LN              MT. STERLING, KY 40353
15622110   CRAIGMYLE, MICHAEL                  1680 E. 8TH STREET           WHITE CLOUD, MI 49349
15622114   CRAMB, RICHARD               598 BROOKS CT.            OXFORD, MI 48371
15622132   CRAWFORD, RICHARD                  551 3RD STREET            CHESTER, SC 29706
15622133   CRAWFORD, RICHARD J.                 551 3RD STREET            CHESTER, SC 29706
15622141   CREATIVE EXTRUDED PRODUCTS                      1414 COMMERCE PARK DR                TIPP CITY, OH 45371
15622146   CREATIVE FOAM PRODUCTS                    300 NORTH ALLOY DRIVE                FENTON, MI 48430
15622150   CREATIVE SPECIALTIES CO                  25167 DEQUINDRE             MADISON HEIGHTS, MI 48071
15622153   CRECO, Inc.         Jeff Qullici        24445 S. Klemme Road          Crete, IL 60417
15622162   CRESSTEK LLC              321 W Big Beaver RD          Suite 116        Troy, MI 48325
15622163   CRESSTEK LLC              Sherrard German & Kelly, PC          Gary Philip Nelson        535 Smithfield St Suit
           300       Pittsburgh, PA 15222
15622166   CRESTEK/ALTEN               3221 W BIG BEAVER ROAD                SUITE 116         TROY, MI 48325
15622167   CRESTTEK LLC              3221 W BIG BEAVER ROAD                SUITE 116         TROY, MI 48325
15622172   CRG Financial LLC           100 Union Avenue          Cresskill, NJ 07626
15622177   CRISIL IREVNA US LLC               55 WATER STREET 27TH FLOOR                  NEW YORK, NY 10041
15622178   CRISIL Irevna US LLC            Sunil Murthy and Hitesh Asrani         55 Water Street 27th Floor       New York, NY
           10041
15622182   CRISTAL LAMINADO O TEMPLADO,                      S.A. DE C.V.        LATERAL NTE.AUTOPISTA
           MANZ19          TEPEJI DEL RIO 42850 MEXICO
15622184   CRISTALES AUTOMOTRICES DE JALISCO SA DE                         CALLE 32 # 2070          GUADALAJARA 44940
           MEXICO
15622185   CRISTEA, RADUCU               1124 GORGINA DRIVE               YPSILANTI, MI 48198
15622186   CRISTOBAL, ANA MARTINEZ                   CRISTOBAL COLON NUM 105                 Matamoros Tamaulipas 87469
           Mexico
15622187   CRISTOBAL, ERIKA MARTINEZ                    CRISTOBAL COLON NUM 99                MATAMOROS Tamaulipas 87469
           Mexico
15622191   CRM, INC.         495 S. AIRPORT             TRAVERSE CITY, MI 49686
15622192   CRM, Inc.        Clare Ray          495 S. Airport       Traverse City, MI 49686
15622196   CRODA, IRVING CAMACHO                   ARCOS BELEN NUM 15                MATAMOROS Tamaulipas 87497
           Mexico
15622197   CROFF JR, DARRELL               P.O. Box 515         Hesperia, MI 49421
15622210   CROSS, EARL            2560 HIDDEN WOODS DRIVE                  CANTON, MI 48188
15622212   CROSSBORDERS               520 WHITE PLAINS ROAD                TARRYTOWN, NY 10591
15622213   CROSSCON INDUSTRIES                  2889 BOND STREET             ROCHESTER HILLS, MI 48209
15622216   CROWLEY, ROXANNE                  10055 MILL ROAD APT 17              MOUNT CARROLL, IL 61053
15622218   CROWN GROUP CO                12020 SHELBY TECH DR               SHELBY TOWNSHIP, MI 48315
15622219   CROWN GROUP CO                12020 SHELBY TECH DR               SHELBY TOWNSHIP, MI 48315
15622235   CRUZ, CARLOS FLORES                 PRIV. LA PESCA NUM 30              Matamoros Tamaulipas 87470 Mexico
15622246   CRUZ, JOSE          6588 1 Mile Rd.          Hesperia, MI 49421
15622247   CRUZ, JOSE DE LOS SANTOS                  QUEBEC NUM 33             Matamoros Tamaulipas 87540 Mexico
15622264   CS Business Systems, Inc.          Edmund Gizowski and Rochelle Brewer           1236 Main Street        Buffalo, NY
           14209
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21            Page 75 of 255
15622265   CS Precision Machining, Inc.           Craig Sanford          16335 Lima Road          Building 6A        Huntertown, IN
           46748
15622269   CS TOOLING ENGINEERING                    251 W. CHERRY              CEDAR SPRINGS, MI 49319
15622266   CS Tool Engineering Inc           Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15622267   CS Tool Engineering Inc.           251 W. Cherry St.          Cedar Springs, MI 49319
15622268   CS Tool Engineering Inc.           Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15622270   CSA International          Natasha Djerfi−Joy           178 Rexdale Blvd.         Toronto ON M9W 1R3 Canada
15622272   CSM Manufacturing Corp.              Darren O'Conner           24650 North Industrial Drive        Farmington Hills, MI
           48335
15622273   CT Corporation System            PO Box 4349            Carol Stream, IL 60197−4349
15622279   CULLIGAN WATER CONDITIONING                         1801 COMMERCE COURT                 COLUMBIA, MO 65202
15622283   CULLIPHER, LONNIE                171 North Forrest Ave           Camden, TN 38320
15622285   CUMBERLAND DIE SUPPLY                     747 DOUGLAS AVENUE                  PO BOX 70118           NASHVILLE, TN
           37207
15622290   CUMMINGS, MICHAEL                   125 Barnett Road          Lawrenceburg, TN 38464
15622294   CUNNINGHAM, JONATHAN                      1209 LILY LANE             MT. STERLING, KY 40353
15622295   CUNNINGHAM, KYPER                   26521 JOE DR            WARREN, MI 48091−3955
15622300   CURBOY, CARROLL                 504 SOUTH EAST STREET                  MT CARROLL, IL 61053
15622302   CURRAN, JOLENE               12620 W GALENA RD                  LENA, IL 61048
15622307   CURTIS, CHRISTOPHER                  1784 FLAGSTONE CIRCLE                 ROCHESTER, MI 48307
15622316   CUSTOM GLASS SOLUTIONS                      MILLBURY CORP.              24145 W MOLINE −MARTIN
           ROAD           MILLBURY, OH 43347
15622323   CUSTOM TOOLING SYSTEMS, INC.                       3331 80TH AVENUE              ZEELAND, MI 49464
15622331   CVG−Commercial Vehicle Group                 Michael A. McLaughlin           55 N. Garfield Street       Norwalk, OH
           44857
15622334   CYBERMETRICS CORPORATION                        1523 W WHISPERING WIND DR                   STE 100        PHOENIX, AZ
           85085
15621145   CaPelle, Ryan         2605 Gross Road            Ann Arbor, MI 48108
15621031   Caballe, S.A.        Jerry and Ramiro           13159 Klopper Rd          Hagerstown, MD 21742
15621033   Cabcraft Engineering LLC            Michael Sakowski            PO Box 19654         Baltimore, MD 21225
15621037   Cacheaux, Cavazos & Newton              Mary Ann Ybarra            LLP        333 Convent Street         San Antonio, TX
           78205−1348
15621039   Cacheaux, Cavazos & Newton, L.L.P.               Joseph B. Newton          333 Convent St        San Antonio, TX
           78205
15621041   Cade, Mary         309 N. Buchanan            Moberly, MO 65270
15621042   Cadena, Librado Delgado            CARR.A LA PLAYA KM.16                  Matamoros Tamaulipas 87493 Mexico
15621044   Cadillac Concrete Sawing           Jim Perrin         4190 S. 39 Rd.        Cadillac, MI 49601
15621045   Cadillac Marking          13920 E. Nine Mile Road             Warren, MI 48089
15621046   Cadillac Presentation Soluti          Kristine Ventimiglia         1195 Equity Drive         Troy, MI 48084−7108
15621047   Cadillac Tool & Die Inc.          1011 Sixth Street          Cadillac, MI 49601
15621048   Cadwaves, Inc.         Philipe Almeida           14100 Palmetto Frontage Rd.          Suite 114       Miami Lakes, FL
           33016
15621050   Cal−Chek Canada            250 Govenor's Road            Dundas ON L9H 3K3 Canada
15621054   Calder n, Jose C rdova         CALIXTO AYALA NUM 17                    Matamoros Tamaulipas 87496 Mexico
15621055   Calder n, Victor Garcia         JESUS ELIAS PI A # 156              Matamoros Tamaulipas 87440 Mexico
15621056   Calder n, Victor Tiburcio         ALMENDRO NUM 14                   Matamoros Tamaulipas 87496 Mexico
15621057   Calderon, Jan Requejo          ARENAS NUM 139                 Matamoros Tamaulipas 87495 Mexico
15621059   Caldwell Gasket Company             Rachel Miles and Bonnie Kettner            100 Allen Street       Auburn, KY
           42206
15621060   Caldwell Gasket( DO NOT USE)                William Thalmann and Linn Pierce           100 Allen Street       PO Box
           188        Auburn, KY 42206
15621061   Caldwell Industries Inc         John Lepping           2351 New Millennium Dr           Louisville, KY 40216
15621062   Caldwell Industries, Inc.        Denise Cockerel           PO Box 188          Auburn, KY 42206
15621064   Calhoun, Deontrell          3121 SCENIC LAKE DRIVE APT 26                   ANN ARBOR, MI 48108
15621065   Calicott, Kristy       536 Milan Street           Clifton Hill, MO 65244
15621066   California First National Bank          Attention: S. Leslie Jewett, CFO         4 Executive Circle, Suite 120       Irvine,
           CA 92614
15621067   California Industrial Produc          PO Box 2261           11525 SHoemaker Ave           Santa Fe Springs, CA
           90670
15621068   Callahan, Danny          68275 Lake Angela Pointe             Richmond, MI 48062
15621072   CalmCar Inc.         Jun Wang           34505 West 12 Mile Rd Ste212            Farmington Hills, MI 48331
15621073   CalmCar, Inc.         James E. Morgan            Howard & Howard            200 S. Michigan Ave., Ste 1100        Chicago,
           IL 60604
15621079   Cam−Slide Mfg.           Susan Davis          550 Newpark Blvd           Newmarket ON L3Y 4X6 Canada
15621081   Camarena, Beatriz Banda            MERIDA NUM 35                Matamoros Tamaulipas 87453 Mexico
15621082   Cambridge Ind. Dearborn            Darlene Sturgill         5433 Miller Road        Dearborn, MI 48126
15621083   Cambridge Stampings            Lisa Wong           66 Moorefield St.        Cambridge ON N1T 1S1 Canada
15621087   Camcar LLC           Berit Monroe           1302 Kerr Dr         Decorah, IA 52101
15621089   Camcar LLC−Belvidere             Janae Woods            826 E. Madison Street        Belvidere, IL 61008
15621090   Camcar LLC−Rochester             4366 North Old           Rochester, IN 46975
15621091   Camcar LLC−Wytheville              Wytheville Operations           345 E. Marshall St        Wytheville, VA 24382
15621084   Camcar de Mexico SA de CV              IRASEMA MALDONADO                    Ave Atenea 101 Parque Industrial
           Kalos        Santa Catarina Nueva Leon 66350 Mexico
15621093   Cameron County           Attn: Tony Yzaguirre, Jr, Tax Assessor            835 E. Levee St.        Brownsville, TX
           78520
15621094   Cameron County           Diane W. Sanders            PO Box 17428          Austin, TX 78760
                  Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 76 of 255
15621095   Cameron Glass, Inc.         Traci Kirk         PO Box 471500            Tulsa, OK 74147−1500
15621096   Cameron, Joseph          406 Dry Weakly           Ethridge, TN 38456
15621097   Campbell Inc.        Mike Karber           925 River Street         Lansing, MI 48912
15621110   Campolong, Nancy           36138 PAYNE STREET                CLINTON, MI 48035−1340
15621111   Campos, Crishtian Moreno            Ave. Alianza #12         Matamoros Tamaulipas 87389 Mexico
15621113   Campos, Francis Garces          TIBET 23           Matamoros Tamaulipas 87497 Mexico
15621114   Campos, Hugo Banda            ADOLFO RUIZ CORTINEZ NUM. 117                       Matamoros Tamaulipas 87440
           Mexico
15621115   Campos, Maria Becerra           MOROLEON NUM 60                 Matamoros Tamaulipas 87347 Mexico
15621116   Campos, Maria Becerra           PRIV XITLE 9            Matamoros Tamaulipas 87344 Mexico
15621118   Camtap Associates          Pat Cutler        5814 Ravine Creek Drive            Grove City, OH 43123
15621119   Can−Do National Tape           PO Box 40366            Nashville, TN 37204
15621120   Canada Broach          4478 Chesswood Drive            Unit #11         Downsview ON M3J 2B9 Canada
15621121   Canada Rubber Group Inc           Lloyd Cameron            371 Marwood Drive             Oshawa, ON L1H 7P8
           Canada
15621122   Canadian Bearings         160 John Street          Barrie ON L5S 1S5 Canada
15621123   Canadian Measurement Metrogy              2433 Meadowvale Blvd             Missisauga ON L5N 5S2 Canada
15621124   Canadian Paper & Film           Sharon / Barnie         85 Chambers Drive Unit 3             Ajax ON L1Z 1E2
           Canada
15621125   Canassa Duque, Ana Carolina            7472 Vintage Ln         West Bloomfield, MI 48322
15621132   Cannon, Stephen         4033 Gimlet Road            Lawrenceburg, TN 38464
15621133   Cano, Carlos Rodriguez          NACIONALISMO NUM 56                    Matamoros Tamaulipas 87496 Mexico
15621135   Canseco, Julio Weigend          CALLE SAN GERONIMO NUM 121                       Matamoros Tamaulipas 87348
           Mexico
15621136   Canteen Services         Nancy Danna and Lisa Clarke            5695 West River Drive NE             Belmont, MI
           49306
15621137   Canteen Vending          Cathey McQuarters           3312 N. Highland Avenue              Jackson, TN 38305
15621138   Canterbury Engineering          1057 Vijay Dr          Chamblee, GA 30341−3136
15621143   Canvas Solutions, Inc.        TJ Fredrick and Marc Rubin            11911 Freedom Drive            Reston, VA 20190
15621144   Cape Industries Inc.        Mike Poth          24055 Mound Road             Warren, MI 48091
15621149   Capital Metal        61 Milne Ave          Toronto ON M1L 1K4 Canada
15621150   Capital Metal/Paulin        Marjory Penney           61 Milne Avenue            Scarborough ON M1L 1KA Canada
15621151   Capital Metal/Paulin        Tricia Hill         61 Milne Avenue           Scarborough ON M1L−1KA Canada
15621152   Capital Steel & Wire Inc         Bill Flannery and Angie Thelen            240 S Bridge St         Dewitt, MI 48820
15621155   Capitol Technologies Inc.         Robert Cassens          191 Fir Road          Niles, MI 49120−4940
15621157   Caplugs         Saundra and Jennifer Langer          2150 Elmwood Ave              Buffalo, NY 14207
15621158   Capobianco, Dominic           3440 Grove Lane           Auburn Hills, MI 48326
15621159   Caporal, Geiner Acevedo          FRANCISCO MARQUEZ 126                     Matamoros Tamaulipas 87449 Mexico
15621163   Capsonic Automotive          Seth Gutkowski           12120 Esther Lama Dr.             El Paso, TX 79936
15621164   Capture 3D, Inc.        Tiffany Perez          3505 Cadillac Ave.          Suite F1         Costa Mesa, CA 92626
15621165   Car−Pak Mfg.          Karen         1401 Axtell Rd.         Troy, MI 48084
15621166   Carat Robotic Innovation Gmb            Martin Heetmann           Joseph−von−Fraunhofer−Str.20             Dortmund NRW
           44227 Germany
15621168   Carboline Division         350 Hanley Industrial Court         St. Louis, MO 63144
15621169   Carbone, John         1193 KRISTA CT.             ROCHESTER, MI 48307
15621170   Carco, Inc.       Mike Haas          PO Box 13859           Detroit, MI 48213
15621171   Card Imaging         Dewayne Meeks             2400 Davey Road           Woodridge, IL 60517
15621172   Cardenas, Edson Cano           ANDADOR SAN JUAN 4 NUM 1                     Matamoros Tamaulipas 87344 Mexico
15621173   Cardenas, Jonathan Cordero           VICENTE LOMBARDO NUM 140                       Matamoros Tamaulipas 87440
           Mexico
15621174   Cardenas, Ulises Reyes         MAL ARTICO NUM 66                 Matamoros Tamaulipas 87200 Mexico
15621175   Cardiac Science Corp         Deborah           3303 Monte Villa Pkwy            Bothwell, WA 98021
15621176   Cardinal Contracting, LLC          Darrel Knies and Melanie Lape            2300 S Tibbs Ave.           Indianapolis, IN
           46241
15621178   Care Safety Llc        Ernie Bridges          2948 Kraft Dr         Nashville, TN 37204
15621179   Career Discovery         126 Kimberley Avenue            Suite 1 Kumon House              Bracebridge ON P1L 2E2
           Canada
15621180   Career Painting & Decorating          Sherry Long          151 Simcoe St.           Orillia ON L3V 1G8 Canada
15621182   Carefelle, Danielle       8924 Roosevelt Rd.           Holton, MI 49425
15621183   Carew, Marla         17371 Beechwood Ave              Beverly Hills, MI 48025
15621184   Cargo Equipment Corp           Jeff        640 Chruch Road           Elgin, IL 60123
15621186   Carle Staehle Corp        Vic         1840 Industrial Drive          Libertyville, IL 60048−7400
15621189   Carlex Glass America LLC            Attn: CEO          7200 Centennial Boulevard            Nashville, TN 37209
15621190   Carlex Glass America LLC            Attn: Registerd Agent          7200 Centennial Boulevard            Nashville, TN
           37209−1013
15621191   Carlex Glass America LLC            Liz Mayer         Carlex Replacement Glass Ctr             340 Bridgestone
           Pkwy         Lebanon, TN 37090
15621192   Carlex Glass America LLC            Sherrill Legnon         7200 Centennial Blvd            Nashville, TN 37209
15621193   Carlex Glass America, LLC            Bass, Berry & Sims PLC            c/o Paul G. Jennings         150 Third Ave. S. Suite
           2800        Nashville, TN 37201
15621194   Carlex Glass America, LLC            Mike Rister        7200 Centennial Boulevard             Nashville, TN 37209
15621195   Carlex Glass Company           Dawn Smith           77 Excellence Way            Vonore, TN 37885
15621198   Carlex Glass Plant        Sherrill Legnon          77 Excellence Way           Vonore, TN 37885
15621196   Carlex Glass of Indiana,Inc.         Lindsay Yurma          1900 S Center St           Auburn, IN 46706
15621199   Carlisle, Terry       8488 Rich Rd           Mayville, MI 48744
15621200   Carlite Automotive Glass         12900 Huron River Drive             Romulus, MI 48174
15621201   Carlos Torres Forwarding Inc          Raul         Dura Queretaro          8201 Killam Ste A Killam Industrial
           Park        Laredo, TX 78045
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 77 of 255
15621207   Carlton Technologies, Inc.          Greg Dodge         4518 128th Avenue           Holland, MI 49424
15621208   Carlton−Bates Company            Ana Ramirez          McAllen Branch           601 East Cedar, Unit F       McAllen, TX
           78501
15621209   Carlton−Bates Company            Ray Kohlman          2550 Harley Drive           Maryland Heights, MO 63043
15621210   Carmona, Diego Hernandez             SANTA CLARA NUM 74                 Matamoros Tamaulipas 87453 Mexico
15621213   Carquest          212 N 3Rd         Hannibal, MO 63401
15621214   Carr Lane Mfg Company             4200 Carr Lane Ct          St Louis, MO 63119−2196
15621221   Carranza, Ang lica Hernandez           CALZADA SIERRA SOCONOSCO NUM 16                        Matamoros Tamaulipas
           87497 Mexico
15621222   Carre n, Fernando Rivera          MEDANOS NUM 125                 Matamoros Tamaulipas 87497 Mexico
15621224   Carrier Rental Systems         John Boyd and Wayne Ward              9655 Industrial Drive       Bridgeview, IL
           60455−2323
15621223   Carrier of Florida        9093 Phillips Hgwy         Jacksonville, FL 32256
15621226   Carrillo, Elizabeth Garcia        DURAZNO NUM 46                 Matamoros Tamaulipas 87351 Mexico
15621228   Carrizales, Yolanda Alvarado           ANTONIO MARTINEZ NUM 1711                    Matamoros Tamaulipas 87460
           Mexico
15621232   Carswell, Shandreeka          7321 WILDERNESS PARK DR APT 303                     WESTLAND, MI 48185
15621233   Carter, Alexander         6351 CHAMBERLAIN ST                 ROMULUS, MI 48174
15621236   Carter, Eluid        7091 Alta Vista Dr.         West Bloomfield, MI 48322
15621237   Carter, Falisa        26001 MARTINSVILLE ROAD                   NEW BOSTON, MI 48164
15621244   Carthage Wire Mill          Marge         1225 East Central Ave          Carthage, MO 64836
15621245   Carwile Mechanical Contracto            433 East 15th Street        Cookeville, TN 38501
15621246   Cary, Melissa         24904 Audrey          Warren, MI 48091
15621247   Casanova, Marco Garcia           PRIVADA HIDALGO NUM 4                    Matamoros Tamaulipas 87470 Mexico
15621248   Casares, Pedro Mancilla         Athabasca 85          Matamoros Tamaulipas 87540 Mexico
15621249   Cascade Die Casting Group            Vickie MacDonald           7750 S. Division Ave.        Grand Rapids, MI
           49548
15621261   Castellanos, Veronica S nchez           VANCOUVER NUM 25                 Matamoros Tamaulipas 87540 Mexico
15621262   Castillo Floor Care        Angel Castillo         Angel Castillo        7380 Highland Pine         Brownsville, TX
           78521
15621263   Castillo, Alexis Hern ndez         DEL ROBLE SUR 124               Matamoros Tamaulipas 87497 Mexico
15621265   Castillo, Christian Martinez         RAFAEL PEREZ TAYLOR NUM 35                     Matamoros Tamaulipas 87440
           Mexico
15621266   Castillo, Javier Gonz lez        CALLE TERCERA NUM 12                  Matamoros Tamaulipas 87457 Mexico
15621267   Castillo, Javier Gonzalez         CALLE TERCERA NUM 12                  Matamoros Tamaulipas 87457 Mexico
15621268   Castillo, Jesus Rodr guez         CALLE 10 NUM 41              Matamoros Tamaulipas 87497 Mexico
15621269   Castillo, Jose Banda        PALMA ALEGRE NUM 85                   Matamoros Tamaulipas 87348 Mexico
15621270   Castillo, Jose N ez        FORTUNATO GARZA NUM 102                     Matamoros Tamaulipas 87499 Mexico
15621271   Castillo, Juan Compean          1 DE MAYO NUM 18                Matamoros Tamaulipas 87440 Mexico
15621272   Castillo, Karina Le n        PALMA DIVINA NUM 14                  Matamoros Tamaulipas 87348 Mexico
15621274   Castillo, Mara Ram rez         JOSE MARIA MORELOS Y PAVON 142                       Matamoros Tamaulipas 87351
           Mexico
15621275   Castillo, Mario Rodr guez          BENEMERITO DE LAS AMERICAS NUM 83                        Matamoros Tamaulipas 87497
           Mexico
15621276   Castillo, Martha Hern ndez          JOSE TEJEDA 101              Matamoros Tamaulipas 87394 Mexico
15621277   Castillo, Olivia Rocha        IZTACIHUATL NUM 46                  Matamoros Tamaulipas 87497 Mexico
15621278   Castillo, Osvaldo Moreno           16 de Septiembre Num 24           Matamoros Tamaulipas 87490 Mexico
15621279   Castino Corporation         16777 Wahrman            Romulus, MI 48174
15621280   Castino Industries        Jodi Lloyd         885 S. Miller Drive        Walnut Ridge, AR 72476
15621283   Castro, Brenda Vicencio          SAN RAFAEL NUM 6B                 Matamoros Tamaulipas 87395 Mexico
15621284   Castro, Gabriel Herrera        SIERRA DE ALICIA NUM 47                  Matamoros Tamaulipas 87497 Mexico
15621285   Castro, Gerardo Y ez         ISLA FIYI NUM 32             Matamoros Tamaulipas 87347 Mexico
15621286   Castro, Jose Castillo       RINCONADA DE LAS BRISAS #110                     Matamoros Tamaulipas 87477 Mexico
15621288   Castro, Rosario Villegas         JOSE NICOLAS BALLI 31                Matamoros Tamaulipas 87496 Mexico
15621289   Castro, Victor Rodriguez          HEROES DE CANANEA 142                   Matamoros Tamaulipas 87496 Mexico
15621291   Cat−i Manufacturing Inc,          Kristian Lalik and Joanna Rabiola          dba Cat−i Glass       South Elgin, IL
           60177
15621294   Catache, Eufemia Pineda           TRANSFORMACION 54                 Matamoros Tamaulipas 87477 Mexico
15621295   Catache, Gustavo Pineda           Transformaci n N m. 54          Matamoros Tamaulipas 87477 Mexico
15621296   Catalyst 8, LLC         Attn: President or General Counsel          The Catalyst Center        261 East Kalamazoo
           Avenue, Suite 100          Kalamazoo, MI 49007
15621297   Catalyst Development Company              Patti Owens         8, LLC.        Patti Owens 100 W. Michigan Ave. Ste
           300         Kalamazoo, MI 49007
15621298   Catalyst Development Company 8, LLC              100 West Michigan Avenue, Ste 300            Kalamazoo, MI
           49007
15621300   Catching Fluid Power          881 Remmington Blvd             Bolling Brook, IL 60440
15621301   Caterpillar Inc.       3215 North University         C/O Community Workshop &               Training Center       Peoria,
           IL 61604
15621302   Caterpillar Logistics       92−11          102 B South Duncan Road            Champaign, IL 61821
15621303   Caterpillar Logistics       92−S1          201 Mercury Drive          Champaign, IL 61822
15621304   Caterpillar, Inc.       501 Southwest Jefferson Avenue            Peoria, IL 61630
15621309   Cauchopren SL           Mss. Alexia Gill & Mss. Lurdes Gojenola            C/ Oianzabaleta N2        Irun, Gipuzkoa
           20305 Spain
15621314   Cayce Mill Supply Co Inc           Greg Gee and Crystal Head           2225 Pembroke Road          Hopkinsville, KY
           42240
15621323   Ccit        Walter Kenny          File 55327        Los Angeles, CA 90074−5327
15621334   Ceco Building Systems          PO Drawer 911           Columbus, MS 39703−0911
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 78 of 255
15621335   Cedar Creek Networking Inc             Robert VandenDool          72 Victoria St South Suite 301          Kitchener ON
           N2G 4Y9 Canada
15621337   Cedillo Enterprises Inc         Mariela Abud          1195 Bowie Dr           Brownsville, TX 78521
15621338   Cedillo, Juan Huerta          ZENSONTLE NUM 221                Matamoros Tamaulipas 87477 Mexico
15621339   Celesco Transducer Prod           20630 Plummer St.          Chatsworth, CA 91311
15621340   Celestino, Angel Flores          DON SALVADOR NUM 48                   Matamoros Tamaulipas 87347 Mexico
15621342   Cenit North America, Inc.          Helmut Ziewers          691 N. Squirrel Rd.          Suite 275        Auburn Hills, MI
           48326
15621343   Centennial Chrysler          395 Dunlop Street, W.          Barrie ON L4N 1C3 Canada
15621344   Centennial Plastics         Sugath Lorna         2590 South Sheridan Way             Mississauga ON L5J 2M4
           Canada
15621346   Center for Hearing−Speech            9835 Manchester Rd.          St. Louis, MO 63119
15621347   Centerline Nat'l Parts Depot          26311 Lawrence Ave           Centerline, MI 48015
15621348   Centra AMS Inc           Ingar Fosse         103 Bauer Place         Waterloo ON N2L 6B5 Canada
15621349   Central Missouri Plumbing Co             Rhonda/Jackie/Lloyd          1312 N Creasy Springs Road            Columbia, MO
           65202
15621350   Central Oil Company            30759 Edison         Roseville, MI 48066
15621351   Central State Enterprises         Carol Yetzer and Teresa Osowski            of Missouri Inc        1251 County Rd
           1217         Moberly, MO 65270
15621354   Central Steel and Wire Co.          Jim Fink and Jim Rinn          3000 West 51st Street          Chicago, IL
           60632−2122
15621355   Central Tool & Molding Inc.            1027 Fairways Dr         Lake St Louis, MO 63367−2482
15621356   Central Vending          1205 North Fancher           Mt Pleasant, MI 48858
15621357   Central Welding Supplies           Chris Bentley        PO Box 1221            210 Spring Street        Quincy, IL
           62306
15621358   Centric Actuarial Solutions         7450 W 130TH STREET                Suite 180         Overland Park, KS 66213
15621359   Century Foam          Amy Brinks           2600 S. Nappanee St.          PO Box 2207           Elkhart, IN 46517
15621360   Century Security Group           3204 E. 24ST.         BROWNSVILLE, TX 78521
15621361   Century Security Group           Carlos Cardiel        3204 E. 24St.          Brownsville, TX 78521
15621362   Century Signs Inc          2704 North 30Th St          Quincy, IL 62305
15621363   CenturyTel          PO Box 4300           Carol Stream, IL 60197−4300
15621365   Cepeda, Oscar          PRIVADA A 100             Matamoros Tamaulipas 87495 Mexico
15621368   Ceridian HCM           3311 East Old Shakopee Road             Minneapolis, MN 55425
15621369   Ceridian HCM           Billing Support         311 East Old Shakopee Road            Bloomington, MN 55425
15621371   Certified Laboratories         Cynthia William (A/R Sup)           2727 Chemsearch Blvd            Irving, TX 75062
15621372   Certified Laboratories         Sales Support         2727 Chemsearch Blvd            Irving, TX 75062
15621373   Certified Labs        Credit Dept          2727 Chemsearch Blvd            Irving, TX 75062
15621375   Certified Measurements Inc.           Steve Norlock and Ken Rollins            510 North Houston Lake
           Blvd.        Centerville, GA 31028
15621376   Certigaz        Carole Lavie          62, Rue de Courcelles         Paris 75008 France
15621378   Certus Automotive Inc           510−3300 Bloor St West, West Tower              Toronto ON M8X 2X2 Canada
15621379   Certus Automotive Inc           Denise Brown          1377 Atlantic Blvd           Auburn Hills, MI 48326
15621380   Cervantes, Benjamin Antonio             HIDALGO 33           Matamoros Tamaulipas 87497 Mexico
15621381   Cervantes, Bibiano Cerecedo            CALLE VICENTE SUAREZ NUM 149                      Matamoros Tamaulipas 87475
           Mexico
15621382   Cervantes, Julian Maldonado            ZACATECAS NUM 6                Matamoros Tamaulipas 87395 Mexico
15621383   Cervantes, Meliton Cerecedo            ALFONSO ZURITA NUM 141                   Matamoros Tamaulipas 87457
           Mexico
15621384   Cessna, John         307 Dogwood Lane            Ortonville, MI 48462
15621392   Ch vez, Alan Torres          CERRO DE BERNAL NUM 3                   Matamoros Tamaulipas 87476 Mexico
15621393   Ch vez, Cruz Rodr guez           M rquez De Zafra Num 127             Matamoros Tamaulipas 87348 Mexico
15621394   Ch vez, Dora         REY CARLOS 34              Matamoros Tamaulipas 87450 Mexico
15621395   Ch vez, Jesus Reyna          PALMA ROCA 56               Matamoros Tamaulipas 87347 Mexico
15621396   Ch vez, Teresa Alem n           SIERRA DEL TIGRE #18               Matamoros Tamaulipas 87497 Mexico
15621399   Chairez, Maria Hidrogo           MIGUEL ALEMAN NUM 40                    Matamoros Tamaulipas 87456 Mexico
15621400   Challa, Srimanth          2659 Lantern Ln          Auburn Hills, MI 48326
15621401   Challenge Inc.         7950 Georgetown Rd Ste 200            Indianapolis, IN 46268
15621402   Challenger Manufacturing           Robert Schurman           31711 W. Eight Mile Rd.           Livonia, MI 48152
15621403   Chaloupka, Richard           303 N. Landram          Cairo, MO 65239
15621404   Champion Bus, Inc.           Linda Asher         331 Graham Rd           Imlay City, MI 48444
15621407   Chandler Supply Company             5770 River Road          Petoskey, MI 49770
15621413   Changan Ford Automobile Co L              G Ganesh          Huang Maoping New N Zone Plt 2              Chongqing 401122
           China
15621415   Changzhou Tremen International Trading C              Brown & Joseph, LLC c/o Don Leviton              PO Box
           249        Itasca, IL 60143
15621416   Channel Prime Alliance           1803 Hull Ave.         Des Moines, IA 50310
15621418   Channel Prime Alliance LLC             Sara Hanawalt         1803 Hull Ave           Des Moines, IA 50313
15621420   Chapa, Christian Jim nez          PASEO CIRUELOS NUM 28                   Matamoros Tamaulipas 87410 Mexico
15621423   Chappelle, Hakim           Po Box 302          Roseville, MI 48066−0302
15621425   Charbonneau, Bryan            1130 MACKINAW RD                LINWOOD, MI 48634
15621427   Chardon Rubber           Jim Russell         1776 Hilltop Road          St Joe, MI 49085
15621428   Chardon Rubber Company              Kathy Boylan          Industrial Rubber Goods           Rochester Hills, MI 48307
15621430   Charles Ward          Charles Ward          55970 Wardwalk Line             Straffordville ON N0J 1Y0 Canada
15621431   Charles, Marc         112 Gallaher Blvd          Lawrenceburg, TN 38464
15621432   Charles, Marc         7418 Woodhill Park Drive − Apt 1401              Orlando, FL 32818
15621433   Charrette        31 Olympia Ave            Woburn, MA 01801
14236629   Charter Communication            1600 Dublin Rd          Columbus, OH 43215
15621434   Charter Communication            1600 Dublin Rd          Columbus, OH 43215
                  Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 79 of 255
15621435   Charter Communication           8413 Excelsior Rd. 120           Madison, WI 53717−1970
15621436   Charter Communication           Rita Stokes and A/R           8413 Excelsior Dr. 120         Madison, WI
           53717−1970
15621438   Chase Fasteners, Inc.        Bob Maziarka           1539−45 North 25Th Avenue             Melrose Park, IL 60160
15621440   Chase Plastic Services, Inc        Dave Chase and Ann Moyer              6467 Waldon Center Dr.          Clarkston, MI
           48346
15621441   Chase Plastic Services, Inc.       6467 Waldon Center Dr             Clarkston, MI 48346
15621442   Chasestead LTD          Icknield Way          Letchworth Garden City           Hertfordshire SG6 1JX United
           Kingdom
15621444   Chattanooga Armature Works            Wally Heard and Yvonne Carter             1209 E. 23rd Street       Chattanooga,
           TN 37408
15621447   Chavarr a, Martin Galindo         TEMIXCO NUM 70                 Matamoros Tamaulipas 87497 Mexico
15621448   Chavez, Eduardo Gomez            INFANTA CRISTINA NUM 108                    Matamoros Tamaulipas 87344 Mexico
15621450   Chavira, Juan Grimaldo          PRINCIPADOS NUM 61                 Matamoros Tamaulipas 87496 Mexico
15621451   Chavira, Mario Baldovinos          ALFONSO SANCHEZ 117                   Matamoros Tamaulipas 87440 Mexico
15621457   Cheboygan Tap & Tool Co.            Dennis         100 Gerow Street          Cheboygan, MI 49721−2197
15621459   Chem−Trend LP           1445 W McPherson Dr.             PO Box 860           Howell, MI 48844−0860
15621462   ChemQuest Inc          R Rozelle/J Katlin and Amy Genther             8675 W Crane Rd          Middleville, MI
           49333
15621464   ChemRep, Inc          JESSICA PETRAS              2357 Hassell Road          Suite 216        Hoffman Estates, IL
           60169
15621465   ChemTool         Kim Marie Voelz            1165 Prairie Hill Road          Rockton, IL 61072
15621460   Chemical Data L.P.         Debbie Reagan           1111 North Loop West, Suite            Houston, TX 77008
15621461   Chemmala, Noushadali           826 Northview Ln            Rochester Hills, MI 48307
15621466   Chemtura USA Corp.           Melody          214 W. Ruby Ave.            Gastonia, NC 28054
15621467   Chen, Yuchen         2071 Chaps Dr           Troy, MI 48085
15621469   Cherry Automotive          Jay Carney and Bernie Biscocho            22765 Heslip Dr.         Novi, MI 48375
15621471   Cheryl Grace        22334 Brantingham Rd              Macomb, MI 48044
15621472   Chester Inc       PO Box 2237           555 Eastport Centre Drive           Valparaiso, IN 46384
15621476   Chiado, Denise         10601 Plank Rd          Milan, MI 48160
15621478   Chiaphua Compinents (Auto)            Mr Eric Wong and Ms Eva Cheung               4/f NO 6 ON LOK Mun Street ON LOK
           TSUEN          Fanling China
15621479   Chicago PDC          900 Bilter Rd         Aurora, IL 60502
15621480   Chicago Rivet & Machine           Jodi Bukovsky           5S731 Frontenac Rd           Naperville, IL 60540
15621481   Childrens Safety Assoc of C         Suite 250 385 The West Mall             Etobicoke ON M9C 1E7 Canada
15621483   China Compliance Co Ltd           Chu Han          No 22 Huang ping road            Beijing 10000 China
15621486   China Patent Agent (HK) Ltd           22/F, Great Eagle Center          23 Harbour Road          Wanchai Hong
           Kong
15621488   China Patent Agent (HK)Ltd           REN HAI JUN              22/F GREAT EAGLE CTR 23 HARBOUR RD
           H.K        HONG KONG China
15621490   Chitalia, Karen        27 Village Circle Drive. Apt 219           Rochester Hills, MI 48307
15621492   Chmiel, Jeffrey        3100 Five Points Drive Unit 302            Auburn Hills, MI 48326
15621495   Choctaw−Kaul Dist Comp            Kevin Naso and Brittany Stone             3540 Vinewood Streer         Detriot, MI
           48208
15621496   Choctaw−Kaul Dist. Co           3540 Vinewood Ave.             Detroit, MI 48208
15621498   Choi's Engineering         H.M. Choi         916 HyundaiHyperion 102−4309 Yang ChunKu                  Seoul 158−724
           South Korea
15621499   Choi, Homin         50 ALTA ST APT B              ARCADIA, CA 91006−3601
15621500   Choice Solutions, LLC          Sherri Lang         245 N Waco, Suite 501           Wichita, KS 67202
15621501   Chongqing HengWeilin Automot              Coco Wei           #7 Shangke Rd Block 65 Airport Indstrial         Chongqing
           401120 China
15621505   Chongqing HengWeilin Automotive              No. 7, Shangke Rd.           Airport Industrial Zone Yubei
           District      Chongqing 401120 China
15621503   Chongqing HengWeilin Automotive              c/o Max J. Newman             Butzel Long        41000 Woodward
           Ave.        Bloomfield Hills, MI 48304
15621504   Chongqing HengWeilin Automotive              c/o Max J. Newman             Butzel Long        41000 Woodward Ave.
           Stoneridge West         Bloomfield Hills, MI 48304
15621506   Chongqing Hoosen Technology             Mr.Leng Zhimao and Chen Dan               Nanxi Economic Park 38#,Jing
           Town         Chongqing 400032 China
15621509   Chongqing Hoosen Technology Co. Ltd              NanXi Economic Park 38#             JingKou Town Shapingba
           district      Chongqing 400032 China
15621508   Chongqing Hoosen Technology Co. Ltd              c/o Max J. Newman            Butzel Long         41000 Woodward Ave
           Stoneridge West         Bloomfield Hills, MI 48304
15621510   Chongqing Hoosen Technology Co., Ltd              Butzel Long          c/o Max J. Newman           41000 Woodward Ave
           Stoneridge West         Bloomfield Hills, MI 48304
15621512   Chongqing Hoosen Technology Co., Ltd              NanXi Economic Park 38#             JingKou Town Shapingba
           District      Chongqing 400032 China
15621513   Chongqing Hoosen Technology Co., Ltd              NanXi Economic Park 38#             JingKou Town Shingaba
           District      Chongqing 400032 China
15621511   Chongqing Hoosen Technology Co., Ltd              c/o Max J. Newman            Butzel Long         41000 Woodward Ave.
           Stoneridge West         Bloomfield Hills, MI 48304
15621514   Chowdhury, Biplob          3896 Garvin St          Detroit, MI 48212
15621515   Chowdhury, MD           11348 Nancy Dr           Warren, MI 48093
15621516   Chowdhury, Soumitra           3247 HEDGEWOOD LN                  ROCHESTER HILLS, MI 48309
15621517   Christe, Joseph        317 HILL STREET             BAY CITY, MI 48708
15621518   Christian A Atondo Gomez           Circuito San Jorge Del           Maguey #108          Leon 37545 Mexico
15621519   Christian Brothers        Jay Sackett        Outdoor Services           Fremont, MI 49412
15621521   Christian Maier        Fernitzer Ring 7/9 −          Fernit 8072 Austria
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 80 of 255
15621522   Christian, Sanjiv        1296 Circle Drive          Pontiac, MI 48340
15621523   Christian, Sanjiv        1296 Circle Drive Apt #302           Pontiac, MI 48340
15621524   Christiansen, Nancy         6073 VERNON ST               BELLEVILLE, MI 48111
15621526   Christopher R Kessling          4902 Illinois Street        Loves Park, IL 61111
15621528   Chrylser Corporation          Dept 2610, Cims 483−01−07             Box 347         Detroit, MI 48231
15621531   Chrysler Technology Center            Robert Kado         8000 Chrysler Drive         CIMS 485−12−30            Aubrun
           Hills, MI 48326
15621533   Chubb         Attn: Ashley Taylor          525 W Monroe            Chicago, IL 60661
15621540   Cicala, Robert        1692 CRESTLINE LANE                 ROCHESTER HILLS, MI 48307
15621542   Cimmetry Systems Corp.            John Patuszko and Pamela Wattie            400 Sainte−Croix, Suite 200E         Montreal
           QC H4N 3L4 Canada
15621544   Cimotec Automatisierung GmbH              Peter Michels          Zur Startbahn 18        Bitburg RP 54634 Germany
15621545   Cincinnati Sub Zero, Inc         Lesley Durik         44461 Phoenix Drive           Sterling Heights, MI 48314
15621547   Cincinnati Tool Steel Co          Louie Labella and Nina Mongirt           5190 28th Ave         Rockford, IL
           61109−1721
15621548   Cindy Benefield         Lawrence Co Trustee            240 W Gaines NBU 3            Lawrenceburg, TN 38464
15621549   Cinpress Gas Injection Inc         Cindy Pereces          11850 Whitmore Lake Rd.            Suite B      Whitmore Lake,
           MI 48189
15621552   Cintas Corporation         3201 Brooklyn Avenue             Fort Wayne, IN 46806
15621553   Cintas Corporation #301          3149 Wilson Drive NW             Grand Rapids, MI 49544
15621554   Cintas Corporation #355          5100 26th Avenue           Rockford, IL 61109−1706
15621555   Cintas Corporation #379          3750 Mueller Road           St. Charles, MO 63301
15621557   Cintas Document Management              Julie Weber         11170 Dorsett Rd.         Maryland Heights, MO 63043
15621559   Cintas Fire Protection        Kris Thomas and Christie Stock            8771 E. Columbus Ct.         Columbia, MO
           65201
15621561   Cintas First Aid & Safety         1595 Transport Court           Jacksonville, FL 32216
15621562   Cintas First Aid & Safety         3631 44TH ST S E            KENTWOOD, MI 49512
15621563   Cintas First Aid & Safety         Amanda Loehnis            232 E Maple Rd          Troy, MI 48083
15621565   Cintas First Aid & Safety         Valerie Dean          4001 William Richardson Dr           South Bend, IN 46628
15621568   Circle Computer Inc.         Laura Mills and Susan McChesney              466 High Plain Street        Walpole, MA
           02081
15621569   Circle M Spring, Inc.         Larry Brooks and Thadd Mellott           375 South State Road 19          Bourbon, IN
           46504
15621571   Circuit Check Inc         Neil Adams and Lee Anne Korpi             6550 Wedgewood Rd Ste 120            Maple Grove,
           MN 55311
15621572   Circuit Services        6926 Phillips Pkwy Dr S           Jacksonville, FL 32256
15621574   Cisco        PO Box 1803           1825 Monroe           Grand Rapids, MI 49501
15621576   Cismas, Daniel         3918 Kaeleaf Rd.          Lake Orion, MI 48360
15621578   Cisneros, Elizeth Padr n         LAGO VICTORIA NUM 15                  Matamoros Tamaulipas 87540 Mexico
15621579   Cisneros, Fermin Alarc n          BENITO JUAREZ NUM 50                 Matamoros Tamaulipas 87455 Mexico
15621580   Cisneros, Francisco Martinez           Divisi n del Norte N m. 21         Matamoros Tamaulipas 87387 Mexico
15621581   Cisneros, Jorge Calder n         ANTONIO CARRILLO 59                  Matamoros Tamaulipas 87390 Mexico
15621583   Citadel Plastics       John Graham           Div of the Matrixx Group Inc Unit #1           Guelph ON N1L−0B9
           Canada
15621586   Cito Products        PO Box 90           N8879 Hwy X            Watertown, WI 53094
15621587   Citrix Online, LLC         7414 Hollister Ave          Goleta, CA 93117
15621589   Citrix System Inc.        Customer Care           6363 NW 6th Way            Fort Lauderdale, FL 33309
15621590   City Cleaners        Greg Johnson           402 N Locust Ave          Lawrenceburg, TN 38464
15621591   City Cleaners and Laundry           J. Zachary Johnston, Attorney          Odeneal Law         411 West Gaines
           Street       Lawrenceburg, TN 38464
15621592   City Cleaners and Laundry           Odeneal Law          c/o Zach Johnston         402 N. Locust
           Ave.        Lawrenceburg, TN 38464
15621593   City Electric Supply Co         Danny          11733 Phillips Highway           Jacksonville, FL 32256
15621595   City Events Group          Eric Schultz and heidi Birzensky          57 Park Street        Troy, MI 48083
15621596   City Lumber company            Jason McDanile and Andrea M             183 E maple St         Dyer, TN 38330
15621605   City Of Lawrenceburg           233 W Gaines Street, NBU 4            Lawrenceburg, TN 38464
15621598   City of Auburn Hills         1827 N Squirrel Rd          Auburn Hills, MI 48326−2753
15621600   City of Auburn Hills         1827 N. SQUIRREL ROAD                 AUBURN HILLS, MI 48326
15621601   City of Auburn Hills         Fire Department          1899 N Squirrel Rd          Auburn Hills, MI 48326
15621602   City of Auburn Hills         Jackie        Treasurer's Office        1827 N Squirrel Rd          Auburn Hills, MI
           48326−2753
15621603   City of Auburn Hills         Treasurer's Office         1827 N Squirrel Rd         Auburn Hills, MI 48326−2753
15621604   City of Fremont         101 East Main Street          Fremont, MI 49412
15621606   City of Lawrenceburg TN            25 Public Square         Lawrenceburg, TN 38464
15621607   City of Lawrenceburg TN            White & Betz Attorneys           Alan C. Betz, Attorney         P.O. Box
           488        Lawrenceburg, TN 38464
15621608   City of Milan        1061 Main Street           Milan, TN 38358
15621610   City of Moberly         101 W REED             MOBERLY, MO 65270−1551
15621609   City of Moberly         101 W Reed           Moberly, MO 65270
15621611   Civil Constructors        PO Box 750           Freeport, IL 61032
15621619   Clanton, Jason        3298 Clanton Road            Lawrenceburg, TN 38464
15621622   Clariant Corporation         Kathy Jo Pimentel and Larry Parker            Pigments & Additives Div.        Chicago, IL
           60693
15621624   Clariant Corporation         Sandi Langdon           1100 Industrial Drive        Coventry, RI 02816
15621625   Clariant Corporation         Terri Buchanan          Masterbatches Division          Chicago, IL 60693
15621626   Clariant Corporation         Wolfgang Schlecht           Div Pigments & Additives           Branchburg, NJ 08876
15621627   Clarion Technologies, Inc.          501 S. Cedar St.        Greenville, MI 48838
15621628   Clark & Osborne          6617 N. Ferguson Ave.           Indianapolis, IN 46230
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 81 of 255
15621629   Clark Engineering Co Inc           Ricki Wines and Scott Hewitt         1470 McMillan          Owosso, MI 48867
15621630   Clark Heating and Cooling           Craig Poulin        LLC.        Clark, MO 65243
15621631   Clark Pully Industries        120 Clark Dr         Russellville, AL 35654
15621632   Clark Specialties Corporatio         Steven Clark         15000 Black Oak Drive          Smithville, MO
           64089−8363
15621633   Clark Testing Services, LLC           Richard C. Wesner and Danita Riggle           821 East Front Street       Buchanan,
           MI 49107
15621635   Clark, Casondra          630 S. Salmon St.        Newaygo, MI 49337
15621636   Clark, Casondra          630 S. Salmon St.        Newaygo, MI 49412
15621638   Clark, Damyon           23720 Pond Road          Southfield, MI 48037
15621639   Clark, Damyon           23720 Pond Road Apartment 111            Southfield, MI 48037
15621643   Clark, Edward         416 N. Moulton Street          Moberly, MO 65270
15621646   Clark, Jeanne        809 Clinton St         Adrian, MI 49221
15621648   Clark, Larry       9515 Rachel Rd            Algonac, MI 48001
15621653   Clark, Robert        275 Hardin Loop Road           West Point, TN 38486
15621655   Classic Environmental          Jerry McCullough and Greg Crump             237 Posey Loop         Tuscumbia, AL
           35674
15621656   Classic Packing, Inc.        Craig Beaudoin/Dixie          Pratt Packaging Services        1530 East Front
           Street       Monroe, MI 48161
15621657   Classy Floors        Arnie Dailey          1036 Underhill Drive        Jacksonville, FL 32211
15621658   Claude Sintz, Inc.        BECKY SPURZEON                300 Chestnut        Deshler, OH 43516
15621659   Claude Sintz/AWT Inc.           Shaw Sonnenberg and Christine Johnson            300 Chestnut St.         Deshler, OH
           43516
15621660   Clausing Industrial Inc        Service Center         811 Eisenhower Dr S          P O Box 877         Goshen, IN
           46527−0877
15621661   Claxton, Brian         329 Jarvis St Apt 30        Ypsilanti, MI 48197
15621664   Clayton, Danny          83 Gore Road          Lawrenceburg, TN 38464
15621665   Clayton, Sheila         3378 Brookshear Circle          Auburn Hills, MI 48326
15621667   Clean & Clear Corporation           Doug Klint         4707 Hwy 61         Suite 184        White Bear Lake, MN
           55110
15621668   Clean Ontario         43 Morrow Road           Unit 8       Barrie ON L4N 3V7 Canada
15621669   Clean Seal, Inc.        Donna         20900 W Ireland Road          South Bend, IN 46680
15621670   Clean Works         4171 South 192nd Avenue             Hesperia, MI 49421
15621671   Cleaning Technologies Group            4933 Provident Dr         Cincinnati, OH 45246
15621672   Cleary, Mark         35774 Maureen Drive           Sterling Heights, MI 48310
15621673   Cleco        Sandy Norton           16701 Lathrop Ave.         Harvey, IL 60426
15621674   Cleco Industrial Fasteners         Glenn Ruklic and Laurie Kent          16701 Lathrop Ave.         Harvey, IL
           60426
15621677   Clement Communications Inc             10 Lacrue Ave         Concordville, PA 19331
15621683   Cleveland Die         Corina Lucian          14735 Lorain Avenue          Cleveland, OH 44111
15621684   Cleveland Wire Cloth Am            Bill Fogle       3573 East 78Th Street         Cleveland, OH 44105
15621686   Cleveland, Troy          75 Cleveland Road         Loretto, TN 38469
15621687   Clevenger, Charles          3769 Fawn Dr.         Rochester, MI 48306
15621690   Clickner, Kyle         19610 Welch Rd           Milan Rd, MI 48160
15621691   Cliff Soper Company           Dawn Catieron         9958 N. Alpine Road          Suite 115        Machesney Park, IL
           61115
15621692   Clifford, Stephen         51 Mockerson Rd          Leoma, TN 38468
15621693   Clifford−Wald & Co., Inc A KP America Co              Barbara Alther        Administrator        1600 E Golf Road, Suite
           110        Rolling Meadows, IL 60008
15621695   Clifford−Wald & Co., Inc.           Fredrick       255 East Helen Rd         Palatine, IL 60067
15621697   Clifton, Joseph        700 5th Avenue          Lawrenceburg, TN 38464
15621702   Climax Research Services           Dylan Wallace         51229 Century Court           Wixom, MI 48393−0274
15621703   Clips & Clamps Industries           Michael Olszewski and Donna Obranovic             15050 Keel Street        Plymouth,
           MI 48170
15621704   Closures Group, Dortec          Sabia Alibhai        PO Box 357 581 Newpark Blvd             Newmarket ON L3Y 4X7
           Canada
15621705   Cloud Harmonics Inc           Pritam Murudkar and Kelly Tan           440 N Wolfe Road          Sunnyvale, CA
           94085
15621706   Cloud, Derek         461 GREENTREE LANE APT J                  MILAN, MI 48160
15621707   Cloud, Jessica        20680 KARR RD             BELLEVILLE, MI 48111
15621708   Clover Machinery Movers            Tab Casper and Vickie Miller          1906 Clover Road         Mishawaka, IN
           46545
15621709   Cloverleaf Landscaping &           Nursery        16944 West M−61            Gladwin, MI 48624
15621728   Coastal Automation & Supply            Liz Puga         292 Kings Hwy          Suite 10       Brownsville, TX
           78521
15621729   Coastal Automation and Supply            P.O. Box 237037          New York, NY 10023
15621731   Coastal Container Corp          Sandy Staley and Valerie Bouwmann             1201 Industrial Ave         Holland, MI
           49423
15621732   Coastal Container Corp.          1100 West 13 Mile Rd          Madison Heights, MI 48071
15621733   Coastal Container Corp.          Sandy Staley and Valerie Bouwman            1201 Industrial Ave.         Holland, MI
           49423
15621734   Coastline Valve & Fitting          2942 University Blvd. W         Jacksonville, FL 32217
15621736   Coatings 85 Ltd.         Leslie Farnsworth and Linda Mercer           6995 Davand Dr.         Mississauga ON L5T 1L5
           Canada
15621739   Cobos, Arleni Garcia          AVENIDA FIDEL VELAZQUEZ 165                    Matamoros Tamaulipas 87440 Mexico
15621740   Cobos, Fernando Gonz lez            Calle Francisco Villa #125        Matamoros Tamaulipas 87477 Mexico
15621741   Cobos, Zugey Garcia           AVENIDA FIDEL VELAZQUEZ 165                    Matamoros Tamaulipas 87440 Mexico
15621743   Coding Products          Terri DePeel         111 West Park Drive         Kalkaska, MI 49646
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 82 of 255
15621745   Cody, Nicholas         110 E Main St           Loretto, TN 38469−2004
15621746   Cody, Nicholas         110 East Main Street           Loretto, TN 38469
15621747   Cody, Treva         66 PACE ROAD              ST. JOSEPH, TN 38481
15621749   Cofessco Fire Protection          411 Ottawa St         Muskegon, MI 49442
15621750   Coffee Time         55645 Currant Rd.           Suite 4         Mishawaka, IN 46545
15621755   Cognos Corporation           Jeff Reich and Laurie McDonough              15 Wayside Road           Burlington, MA
           01803
15621756   Cogswell, William          2722 Lawrenceburg Hwy               Lawrenceburg, TN 38464
15621757   Cohen−Tannugi, Jeremy             4432 Dorian Drive           Bloomfield Hills, MI 48301
15621759   Coilcraft Incorporated         Holly Lubs and Alec Borror            1102 Silver Lake Rd          Cary, IL 60013
15621760   Coilcraft, Inc       Attn: A/R          1102 Silver Lake Rd          Cary, IL 60013
15621764   Cold Jet, LLC         Edward Wu            455 Wards Corner Rd.            Loveland, OH 45140
15621765   Coldwater Sintered Metal Pro            300 Race Street         Coldwater, MI 49036
15621767   Cole Motorsports LLC            Bob Gravely          545 Airport Rd          Bluefield, WV 24701
15621771   Cole, Shelby        4081 Waynesboro Hwy               Lawrenceburg, TN 38464
15621772   Cole−Parmer Instrument Co             625 East Bunker Court           Vernon Hills, IL 60061−1844
15621774   Coleman, Melissa         19 FISHER HOLLOW ROAD                     LORETTO, TN 38469
15621779   Coley, Kelly        238 Ferris Ave.          Holland, MI 49423
15621780   Colgan, James         2899 Lake George Rd             Oxford, MI 48370
15621781   Coll Materials, LLC          Laurie Cataldo and Ed Fouts           4005 All American Way             Zanesville, OH
           43701
15621782   Collaborative Comp Solutions            Alison Kuipers and Lisa Fitzpatrick          2360 Cherahala
           Boulevard        Knoxville, TN 37932
15621788   Collins, James        70 REFFITT RD.             JEFFERSONVILLE, KY 40337
15621795   Collinwood Machine Works              Michael Thompson            1110 Railroad Bed Road            Collinwood, TN
           38450
15621798   Colombus Components Group (TD Center)                 2020 15th Street         Colombus, IN 47201
15621799   Colonial Manufacturing LLC             Patrick Beebe and Lori Carlson−Slater            1246 E Empire Ave           Benton
           Harbor, MI 49022
15621800   Colorado Sintered Metals Inc           Roger J.        Box 15468           Colorado Springs, CO 80935
15621801   Colorado, Leyda Rodr guez            FERNANDO MONTES DE OCA 154                       Matamoros Tamaulipas 87494
           Mexico
15621802   Columbia Machine Works              Rolanda Thurman and Jean Kelly             1940 Oakland Parkway            Columbia, TN
           38401
15621803   Columbia Marking Tools             27430 Luckino Dr           Chesterfield, MI 48047−5270
15621804   Columbia Neon Co.           Service Dept.         102 Nashville Hwy            Columbia, TN 38401
15621805   Columbia, Lauren          2752 Chisholm Road             Iron City, TN 38463
15621806   Columbus Components Group                Amy Scroggins          2020 15th Street         Columbus, IN 47201
15621807   Columbus Industrial Electric          1625 Indianapolis Road           Columbus, IN 47201
15621808   Columbus Mill Supply            452 Center Street         Columbus, IN 47201
15621809   Colwell, Troy         415 Jackson St          Moberly, MO 65270−2518
15621810   Com Ed         Bill Payment Center           Chicago, IL 60668−0001
15621859   ComPro Display Solutions            Paul Jurenka         5151 Oceanus Drive           Suite 111        Huntington Beach,
           CA 92649
15621811   Combined Fluid Products Co.             Cathy Preusse and Rose Hernandez            805 Oakwood Rd.            Lake Zurich,
           IL 60047
15621813   Combustion Mechanical Inc.            2320 Northyard Court            Fort Wayne, IN 46818
15621814   Comcast         101 E Main Street           Fremont, MI 49412
15621815   Comcast         41112 Concept Drive            Plymouth, MI 48170−4253
15621817   Comcast Business          1701 John F Kennedy Blvd              Philadelphia, PA 19103
15621819   Comcast Corporation           41112 Concept Drive            Plymouth, MI 48170−4253
15621820   Comer Jr, Kent         6015 OAK KNOLL DR                 YPSILANTI, MI 48197
15621821   Comer, Edna          1800 S. LUCE AVE             FREMONT, MI 49412
15621824   Comet Automation Inc.            Jason Reed        2220 W. Dorthy Lane             Dayton, OH 45439
15621825   Comet Machining Company               Mike Baxter          2227 North Central Ave.          Rockford, IL 61101
15621826   Comet Roll Co          Dan Mennecke            405 Stone Dr.          St Charles, IL 60174
15621832   CommTech, Inc.          Communications Group               441 Donelsone Pike Suite 420           Nashville, TN 37214
15621828   Commercial Equipment Co              2859 Walkent Drive NW             Grand Rapids, MI 49544
15621829   Commins, Timothy            1057 Hayfield Rd           Rochester Hills, MI 48306
15621830   Commodore Medical Services              Bill Goddard          1941 Cement Plant Rd           Nashville, TN 37208
15621831   Commsignia Ltd          Anna Babik            Bartok Bela Ut 105−113           Budapest 1115 Hungary
15621833   Communication Company of               South Bend Inc          5320 South Main Street          South Bend, IN 46614
15621834   Communications Services Inc.             Layne Ezell         411 Gobble Street         Lawrenceburg, TN 38464
15621835   Compakomatic Inc           22775 Challenger Rd, Unit A             Frankfort, IL 60423
15621836   Company One Fire Suppression              Barb Dykstra and Barb Dykstra            PO Box 71          Fulton, IL 61252
15621837   Compass Automation Inc             Erin Lichtenberger          1380 Gateway Dr           Elgin, IL 60124
15621838   Compean, Edgar Perez            CALLE RIO DE LA PLATA NUM13                     Matamoros Tamaulipas 87456
           Mexico
15621840   Competition Crane, Inc.          Mark Wolters          4349 Pillon Rd.          Muskegon, MI 49445
15621841   Competition Tool & Engineer             Rick Findley         Inc        Seymour, IN 47274
15621842   Competitive Support Options            Trish Pacourek          7731 W 98th St Unit A          Hickory Hills, IL 60451
15621843   Complete Coach Works             Charlene Hoon A/P            1863 Service Court          Riverside, CA 92507
15621845   Complete Communications Inc              Rob Kuss and Jennifer Kohl           44265 Groesbeck Hwy             Clinton Twp,
           MI 48036
15621846   Complete Comparator            Caliberation Service          14 Alexander Street         Paris ON N3L 2V7 Canada
15621847   Complete Drives Inc          6419 Discount Drive            Fort Wayne, IN 46818
15621849   Complete Prototype Services            Ted Lesk and Toni Loutzenhiser           44783 Morley Drive            Clinton
           Township, MI 48036
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 83 of 255
15621850   Complete Prototype Services Fair Harbor           PO Box 237037           New York, NY 10023
15621851   Component Engineering Corp.             1740 Chicago Drive S.W.          Wyoming, MI 49509
15621852   Component Plastics Inc.         700 Tollgate Road          Elgin, IL 60123
15621853   Comprehensive Chassis Soluti            William Pinch        25111 Marshall          Dearborn, MI 48124
15621854   Comprehensive Logistics          480 E Lincoln Hwy           Chicago Heights, IL 60411
15621855   Comprenew Environmental             Paul Kehoe and David Shears           629 Ionia Ave SW          Grand Rapids, MI
           49503
15621857   Compressed Air Technologies             Shannon Miller        149 Godfrey Rd          Verona, MS 38879
15621858   Compressors and Tools, Inc           Tim Jones and James Page          109 Anglin Lane          Jackson, TN 38301
15621861   Compu−Solve Technologies Inc              361 King Street       Midland ON L4R 3M7 Canada
15621862   Computer Aided Technology              Order Desk and Yvonne Peterka           165 Arlington Heights Rd.        Suite
           101        Buffalo Grove, IL 60089
15621863   Computer Asset Mgmt Corp              Jacqueline Cioma         C.A.M. Corp)         4730 East M−36
           Hwy         Pinckney, MI 48169
15621865   Computer Packages, Inc.          11 N Washington Street          Suite 300        Rockville, MD 20850
15621866   Computerland of Quincy           Ron Kinscherf          3701 E LAKE CTR STE 9              Quincy, IL 62305−5042
15621867   Compuware Corporation            Elisa Alessandrini        Covisint Division         One Campus Martius          Detroit,
           MI 48226
15621868   Comsatec Inc.         61 High St N          PO Box 642         Callander ON P0H 1H0 Canada
15621870   Comtrex, Inc.        24060 Hoover Rd.           Warren, MI 48090
15621871   Comunale, Joseph          68839 Appleview Dr            Washington, MI 48095
15621872   Conair        200 West Kensinger Drive           Cranberry Twp, PA 16066
15621873   Conair        Dept. 1119        PO Box 40000            Hartford, CT 06151−1119
15621874   Conair / Franklin        455 Allegheny Blvd.          Franklin, PA 16323
15621876   Concept Packaging Group            Janice White and Amy Poland           6 Nesbitt Drive        Inman, SC 29349
15621877   Concrete Surface Systems          Paul         1120 Allen Street        Belvidere, IL 61008
15621878   Conde, Gibran Vargas          KABAH NUM 109                Matamoros Tamaulipas 87490 Mexico
15621879   Cone Drive         240E. 12th Street         PO Box 272         Traverse City, MI 49685−0272
15621881   Conformance Fasteners          Lisa Mulder          6239 American Ave.           Kalamazoo, MI 49002
15621882   Congress Tools Company            Tracy Froelick         51 Great Hill Road         P.O. Box 1009        Naugatuck, CT
           06770
15621883   Congruent Label Systems Inc            812 Hawthorne Circle         Franklin, TN 37069
15621884   Conley Welding Specialties           605 S. Orchard St.        Kendallville, IN 46755
15621893   Conney Safety Products          Chris Mcnicol          3202 Latham Dr          Madison, WI 53744
15621895   Connolly, Scott        2043 Ashford Road           Davison, MI 48423
15621898   Connor Corporation          Carol Barthold         3330 Congressional Parkway           Fort Wayne, IN 46808
15621899   Connor Corporation          Krieg DeVault LLP           Kay Dee Baird, Esq          One Indiana Square, Suite
           2800        Indianapolis, IN 46204
15621900   Connor Corporation          Krieg DeVault LLP           Kay Dee Baird, Esq.          One Indiana Square, Suite
           2800        Indianapolis, IN 46204
15621903   Connor Corporation          Rick Ludwig          3330 Congressional Parkway            Fort Wayne, IN 46808
15621901   Connor Corporation          Rick Ludwig          Director of Finance and Administration          3330 Congressional
           Parkway         Fort Wayne, IN 46808
15621902   Connor Corporation          Rick Ludwig          Director of Finance and Administration          Connor Corp 3330
           Congressional Parkway          Fort Wayne, IN 46808
15621908   Consolidated Glass & Mirror            1150 N Cedar St        New Castle, PA 16103
15621909   Consolidated Label Co.         925 Florida Central Parkway           Longwood, FL 32750
15621911   Consolidated Plastic Prod.         Damon Dowdy and Cindy Jordan              302 W. Seneca         Bloomfield, MO
           63825
15621912   Consolidated Plastics Co.         8181 Darrow Rd.          Twinsburg, OH 44087
15621913   Consolidated Products, Inc.         Debbie Day and Sharon Essary           6234 Enterprise Drive         Knoxville, TN
           37909
15621915   Constellation        9400 Bunsen Parkway, Suite 1           Louisville, KY 40220
15621916   Constellation Energy Service           Natural Gas LLC         777 E Wisconsin Ave          Attn Retail Lockbox
           3145        Milwaukee, WI 53201
15621917   Constellation Energy(Elec−SK            PO BOX 4640           CAROL STREAL, IL 60197−4640
15621918   Constellation New Energy           Michelle Kemper          9400 Bunsen Parkway, Suite 1           Louisville, KY
           40220
15621919   Constellation NewEnergy − Gas Division,            C. Bradley Burton          1310 Point Street       12th
           Floor        Baltimore, MD 21231
15621920   Constellation NewEnergy, Inc.           C. Bradley Burton         1310 Point Street        12th Floor       Baltimore,
           MD 21231
15621921   Consumer Energy Company              Attn: Legal Dept.        One Energy Plaza          Jackson, MI 49201
15621922   Consumers Energy           530 W Willow St           Lansing, MI 48906
15621924   Consumers Energy           CMS Energy Corporation            One Energy Plaza          Jackson, MI 49201
15621923   Consumers Energy           Central Mail Remit          Lansing, MI 48937−0001
15621925   Consumers Energy           PO Box 30090           Lansing, MI 48909−7590
15621926   Consumers Energy           PO Box 740309           Cincinnati, OH 48909−7590
15621927   Container Exchanger LLC            David Madden           1223 Van Allen Mews           Atlanta, GA 30318
15621929   Continental Automotive Sys.            Henderson Plant        1 Quality Way         Fletcher, NC 28732
15621931   Continental Canteen         Christina Richert         7850 Haggerty Rd          Van Buren Twp, MI 48111−1602
15621932   Continental Casting, LLC          Dan Skaggs and Ray McCurdy             P.O. Box 278          Monroe City, MO
           63456
15621933   Continental International        Pat Fortney         6723 S. Hanna Street         Fort Wayne, IN 46816
15621935   Continental Machine          Josh Johnson         6715 W. State Rd.         Rockford, IL 61102
15621936   Continental Machinery Movers             Wayne Lee and AR Department            4717 Centennial Blvd          Nashville,
           TN 37209
15621937   Continental Midland LLC           33200 Capitol Ave          2nd Floor         Livonia, MI 48150
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 84 of 255
15621938   Contract Service Group         7205 Indianapolis Blvd.           2500 165 Street        Hammond, IN 46324
15621939   Contract Service Group         Mike Lenaburg            2500 165 Street         Hammond, IN 46320
15621940   Contracted Quality Group LLC            Paul Fitzpatrick and Jeff Phenix         1740 44TH Street,         Suite
           5−108         Wyoming, MI 49519
15621941   Contreras, Eduardo Rodriguez           Mar Egeo Num 66            Matamoros Tamaulipas 87456 Mexico
15621942   Contreras, Magdalena Facundo            TOMAS GUAJARDO NUM 12                     Matamoros Tamaulipas 87459
           Mexico
15621943   Contreras, Osvaldo Mendoza            AVENIDA PRIMERO DE MAYO NUM 184                        Matamoros Tamaulipas 87440
           Mexico
15621944   Control Imagineering, Inc.         5100 N. St. Hwy 7          North Vernon, IN 47265
15621945   Control Panel Systems Ont.          Rhonda Leduc           1375 Hopkins Street          Whitby ON L1N 2C2
           Canada
15621946   Control−Air, Inc.        PO Box 4136           Ballwin, MO 63022−4136
15621947   Controller Technologies Corp           Debbie Langowski           14005 Simone Drive          Shelby Township, MI
           48315
15621948   Controls Ser. & Repair Inc         Jim Biel        1648 Old Butler Plank Rd           Glenshaw, PA 15116
15621949   Convergitec Communications            Darold Bradshaw and Elena Cole             21401 Sturman Place          Ashburn, VA
           20148
15621956   Cook, Erica        3737 S Shimmons Circle            Auburn Hills, MI 48326
15621957   Cook, Farrah         7313 BELLE MEADE Street                Ypsilanti, MI 48197
15621960   Cook, Joseph         9 Durham Circle          Summertown, TN 38483
15621961   Cook, Kari        245 LITTLE OPOSSUM CREEK ROAD                        LINDEN, TN 37096
15621964   Cooley Wire Products MFG Co             5025 N. River Road           Schiller Park, IL 60176
15621965   Cooley, Kenneth         3940 N Green Ave            Hesperia, MI 49421
15621966   Coonce, Chris         1112 Myra Street         Moberly, MO 65270
15621967   Cooper Container Corp          195 Durham Dr            Maynardville, TN 37807
15621969   Cooper Recycling          Purchasing Dept         964 Airport Road           Livingston, TN 38570
15621970   Cooper Standard         Jackie Cappock          280 Woodland Church Road              Goldboro, NC 27530
15621971   Cooper Standard Automotive            Bill Wainright         645 Aulerich Road          East Tawas, MI 48730
15621972   Cooper Standard Automotive            Ruth Burdine and Marge DeBolt             1175 North Main Street         Bowling
           Green, OH 43402
15621973   Cooper Standard−SC           Vivian Swofford           100 Quality Way          Spartanburg, SC 29304−6070
15621974   Cooper, Alan         1780 Pond Run           Auburn Hills, MI 48326
15621975   Cooper, Alan         2660 Bay Point CT          Imlay City, MI 48444
15621979   Cooper, Robert         4427 Packard Rd          Ann Arbor, MI 48108
15621981   Cooper−Weymouth, Peterson             % Production Machine Equip             76 Hinckley Rd         Clinton, ME
           04927
15621983   CooperStandard          Ken Robins and Cyndie LaFramboise               703 Douro Street        Stratford ON N5A 3T1
           Canada
15621984   CooperStandard Automotive            Maryse Beaulieu and Johanne Harvey              Canada Ltd         Sherbrooke QC J1L
           2S7 Canada
15621989   Copies Unlimited         Anthony Martin          1051 E. Van Hook Street            Milan, TN 38358−2631
15621990   Copperweld         Steve Mcclure and Deb Pyne             Dba Dofasco Tubular           Brampton ON L6X 2M3
           Canada
15621995   Cordoba, Angel Torres         Nacionalistas Num 79            Matamoros Tamaulipas 87477 Mexico
15621996   Cordova, Crisoforo Garcia          MAURICIO RABEL 335                 Matamoros Tamaulipas 87396 Mexico
15621997   Corey Birdyshaw          290 Rabbit Trail Road           Leoma, TN 38468
15621998   Cornejo, Aurelio Espinoza          Calle Rio Lerma #107           Matamoros Tamaulipas 87320 Mexico
15621999   Cornejo, Ma Mota          INSURJENTES NUM 97A                  Matamoros Tamaulipas 87446 Mexico
15622001   Cornerstone Rack & Tooling            Andy Lyles          P.O. Box 873 2006 Remke Ave.            Lawrenceburg, TN
           38464
15622003   Cornerstone Supply         5860 Old Timuquana Rd #8              Jacksonville, FL 32210−7877
15622004   Cornerstone Technical Group           Rachelle and Kathy          7105 Crossroad Blvd.          Suite
           104        Brentwood, TN 37027
15622008   Corona, Deneb Lucio          Primero de Enero de 1994 N m. 189              Matamoros Tamaulipas 87475 Mexico
15622009   Coronado, Enrique De Le n           CERRO DEL BERNAL NUM 17                    Matamoros Tamaulipas 87497
           Mexico
15622010   Coronado, Fernando Peralta           DUNAS105            Matamoros Tamaulipas 87497 Mexico
15622012   Coronel, Elva Hernandez          Legislaci n N m. 125          Matamoros Tamaulipas 87477 Mexico
15622013   Corp Creations International         11380 Prospertity Farms Rd,           # 221E        Palm Beach Gardens, FL
           33410
15622015   Corporate Executive Board           3393 Collection Center Dr.          Chicago, IL 60693
15622016   Corporate Express         1834 Walton Road            St Louis, MO 63114
15622017   Corporate Express Canada           Judi Gunby          550 Pendant Drive          Mississauga ON L5T 2W6 Canada
15622018   Corporate Office Interiors        Matt Starkweather and Marcia Aquilano              240 S Bridge St Ste 320       Dewitt,
           MI 48820
15622019   Corporation Service Company            2711 Centerville Road           Suite 400        Wilmington, DE 19808
15622020   Corporation Service Company, as Represen             2711 CENTERVILLE ROAD                  SUITE
           400        WILMINGTON, DE 19808
15622022   Corptax inc        1751 Lake Cook Road Suite 10             Deerfield, IL 60015
15622023   Correa, Mario Salazar        LEGISLACION NUM 198                  Matamoros Tamaulipas 87477 Mexico
15622026   Corrigan Record Storage          Barb Shipley          45200 Grand River Ave           Novi, MI 48375
15622028   Cortes, Silvia L pez       TAURO NUM 52               Matamoros Tamaulipas 87458 Mexico
15622029   Corum, Jesse         907 Lincoln St         Pulaski, TN 38478
15622030   Corvu North America Inc.          Carl Langr and Laura Custer            3400 W. 66th Street        Suite 445       Edina,
           MN 55435
15622032   Cosmic Software, Inc.         Lilly Aylward          17 Bridge Street         Suite 101       Billerica, MA 01821
15622035   Costilla, Ricardo Solorio        LOMA LINDA # 262               Matamoros Tamaulipas 87390 Mexico
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 85 of 255
15622036   Coston, Reginald         2104 Avensong Ln unit 301          P C Beach, TN 32408−4474
15622037   Cota, Indalecio Fierro        COSTA DE ORO NUM 36                Matamoros Tamaulipas 87490 Mexico
15622039   Cotton, Aaron         13 WHITE OAK DRIVE               LEOMA, TN 38468
15622042   Couch, Kyla         5403 NOLAND DRIVE               TECUMSEH, MI 49286
15622043   Counsel to Allsource Transportation, LLC           Teri Hasenour Gordon B.P.R.          Attn: Teri Hasenour
           Gordon         813 S Garden St         Columbia, TN 38401
15622046   Counsel to BMW Group            Jaffe Raitt Heuer & Weiss, P.C.         Attn: Richard Kruger         27777 Franklin
           Road, Suite 2500         Southfield, MI 48034
15622045   Counsel to Bardin Hill Investment Partne          Neal & Harwell, PLC          Attn James R. Kelley, David G.
           Thompson          1201 Demonbreun Street, Suite 1000           Nashville, TN 37203
15622044   Counsel to Bardin Hill Investment Partne          Neal & Harwell, PLC          James R. Kelley, David G. Thompson,
           and       1201 Demonbreun St, Ste 1000            Nashville, TN 37203
15622047   Counsel to Bombardier Transportation           Wilson, Elser, Moskowitz, Edelman Dicker            Attn: Mark G. Ledwin,
           Esq. and        1133 Westchester Avenue           White Plains, NY 10604
15622048   Counsel to Cortland Capital Market Servi          Goldberg Kohn LTD            Attn: Randall L. Klein        55 East
           Monroe, Suite 3300          Chicago, IL 60603
15622049   Counsel to Cortland Capital Market Servi          Womble Bond Dickinson (US) LLP               Attn Matthew P. Ward
           Morgan L. Patterson         1313 North Market Street, Suite 1200          Wilmington, DE 19801
15622051   Counsel to Mercedes−Benz U.S. Internatio           Burr & Forman LLP           Attn: Derek F. Meek, Esquire          420
           N. 20th Street, Suite 3400        Birmingham, AL 35203
15622050   Counsel to Mercedes−Benz U.S. Internatio           Burr & Forman LLP           Attn: J. Cory Falgowski         1201 N.
           Market Street, Suite 1407        Wilmington, DE 19801
15622052   Counsel to Patriarch Partners Agency Ser          Frost Brown Todd LLC           Robert V. Sartin and Benjamin M.
           Katz        150 Third Avenue South, Suite 1900           Nashville, TN 37201
15622054   Country Home Upholstery           1110 South Luce Avenue            Fremont, MI 49412−9609
15622055   County Market          2959 Palmyra Rd.         Hannibal, MO 63401
15622059   Covanta Environmental Soluti          Tiffanie Knapp         1126 S 70th Street STE N408B            West Allis, wi
           53214
15622060   Covarrubias, Amadeo G mez            A OASIS Y PALMAS NUM 80                 Matamoros Tamaulipas 87315
           Mexico
15622061   Covarrubias, Jesus Rodr guez         PRAXEDIS GUERRERO NUM 11                    Matamoros Tamaulipas 87440
           Mexico
15622062   Covelo Machine Tool Trade Co            Roland Hoehne and Jacquie Proschold            24281 Riffe Road         Covelo,
           CA 95428
15622063   Covenant Plastics Inc        1061 Old Hwy. 109 North           Gallatin, TN 37066
15622065   Covestro LLC          Electronic Payments (ACH)           Bank ABA: 028000024            20000000010127 JPMorgan
           Chase Bank NA
15622066   Covestro LLC          Natalie Ruffa        Credit Department         Bldng 5 Terrace Level 1 Covestro
           Circle       Pittsburgh, PA 15205
15622067   Covestro SA de CV           Carlos Adolfo Mejia Garc         Lago Victoria 74 Piso 1          Mexico City 11529
           Mexico
15622068   Covestro SA de CV           Gabriela Murillo        Lago Victoria 74 Piso 1         Mexico City 11529 Mexico
15622070   Covestro, LLC          Mark Reed and Dave Strackhouse           1 Covestro Circle         Pittsburgh, PA 15205
15622072   Covington Box & Packaging            Mike Rogers and Mike Rogers           950 W. Union St.          Waterloo, IN
           46793
15622073   Covington, Larry         4170 W 112TH STREET              GRANT, MI 49327
15622074   Covisint        Mary Ann Tomaszycki            One Campus Martius           Detroit, MI 48226
15622079   Cowley Container Corp.          James Lynch          105 South Park Drive         Mt Pleasant, TN 38474
15622092   Cox, Shawn          946 W. Bradford Rd.         Midland, MI 48640
15622093   Cox, Vicki        515 WEST LONGVIEW                MOBERLY, MO 65270
15622097   Coy Fire Protection        Lyle Coy         7265 County Road 612           Kalkaska, MI 49646
15622098   Coy's Fire Protection, LLC         Cari Coy        5402 Business 50 West          Unit 3        Jefferson City, MO
           65109
15622101   Cozart, Thomas          17 HENRYVILLE ROAD                ETHRIDGE, TN 38456
15622107   Craft−Co Enterprises, Inc.        Howard Kittrell         3269 Hwy. 80 West          Morton, MS 39117
15622111   Crain Communications, Inc.          1155 Gratiot Avenue          Detroit, MI 48207
15622113   Cram, Faith        7818 E. Gale Rd.          Hesperia, MI 49421
15622115   Cramblit, Goldie         4021 ARTHUR RD             HESPERIA, MI 49421
15622117   Cramer, Kimberly          1715 N. COATS RD             OXFORD, MI 48371
15622118   Crane & Rigging Consultants          Service        PO Box 40391           Nashville, TN 37204
15622119   Crane America Services          3404 Metro Drive North Ste−C           Fort Wayne, IN 46818
15622120   Crane America Services          Ron Schmittou          4642 Cummings Park Dr.           Antioch, TN 37013
15622121   Crane Pro Services         4278−A Rider Trail North          Earth City, MO 63045
15622122   Crane Service Systems, Inc.         Patricia Renshaw         419 Millen Road         Stoney Creek ON L8E 2P6
           Canada
15622123   Crane Services Inc.        Steve Todd and Rick Findley          2507 Bells Hwy          Jackson, TN 38305
15622126   Crapps, David         4530 River Park Blvd          Owens Cross Roads, AL 35763
15622127   Crase, Johnny         606 TWIN BROOK CT.              MT. STERLING, KY 40353
15622128   Crawford Products          Rob        3637 Corporate Dr.         Columbus, OH 43231
15622134   Crawford, Traci         142 Helle Blvd Apt 204          Dundee, MI 48131
15622139   Creative Coatings         Richard Lain        7505 Freedom Way            Fort Wayne, IN 46818
15622140   Creative Day         Sam Hanneh          16135 Edwards Avenue            Southfield, MI 48076
15622142   Creative Extruded Products         Joe Crowther and MaryAnn Cooper             1414 Commerce Park Dr            Tipp City,
           OH 45371
15622143   Creative Foam Corporation          Attn: Jennifer Backoski         300 N. Alloy Dr.        Fenton, MI 48430
15622144   Creative Foam Corporation          Chris Woelfel and AR−Sara McGowan               G5117 S. Dort Highway           Flint,
           MI 48507
15622145   Creative Foam Corporation          Robin Forstat         2301 Denso Dr         Athens, TN 37303
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 86 of 255
15622147   Creative Foam Products           Robin Foratat/Mary         300 North Alloy Drive          Fenton, MI 48430
15622148   Creative Print Crew LLC           1119 Rochester Road          Troy, MI 48083
15622149   Creative Print Crew LLC           Joe Gatt and Sue Gatt        1119 Rochester Road          Troy, MI 48083
15622151   Creative Specialties Co         Andrew Haffey and Cindy Weed             25167 Dequindre          Madison Heights, MI
           48071
15622152   Creativeations        Amanda Pierce          105 S Main St         Stockton, IL 61085
15622154   Creditinvest        Ron Castellon and Twyla Hicks           1210 A South Governor's Ave.           Dover, DE
           19904
15622156   Creech, Michael         9 Lambs Ferry Road           Leoma, TN 38464
15622157   Creel, Garc a−Cu llar, Aiza y Enr quez,         Pedregal 24, Floor 24, Miguel Hidalgo          Mexico City 11040
           Mexico
15622159   Crescent Electric Supply Co.          Christopher Grebner and Meghan Fox           1880 S. Walnut Rd.         Freeport, IL
           61032
15622160   Crescent Paper Tube Company             PO Box 517         7325 Industrial Rd.        Florence, KY 41022−0517
15622161   Cresent Electric        Linda Zimmerman           1880 S Walnut Ave           Freeport, IL 61032
15622164   CresstekLLC          321 W Big Beaver RD            Suite 116       Troy, MI 48325
15622165   CresstekLLC          Gary Philip Nelson         Sherrard German & Kelly, PC           535 Smithfield St, Suite
           300        Pittsburgh, PA 15222
15622168   Cresttek LLC         Sri Bramadsam           3221 W. Big Beaver Road Suite 116           Troy, MI 48325
15622173   Criddell, Robert        30128 JULIUS BLVD WESTLAND                   MI, MI 48186
15622176   Crippen Signs         711 S Chippewa Ave           Freeport, IL 61032
15622179   Cristal Laminado O Templado,            Jose Manuel Callejas 52*28342*15           Lateral Nte.Autopista Manz19 Lote
           128 PI        Tepeji Del Rio 42850 Mexico
15622180   Cristal Laminado O Templado,            Jose Manuel Callejas and Nextel         Lateral Nte.Autopista Manz19 Lote 128
           PI        Tepeji Del Rio 42850 Mexico
15622181   Cristal Laminado O Templado,            Nextel 52*28342*15          Lateral Nte.Autopista Manz19 Lote 128
           PI        Tepeji Del Rio 42850 Mexico
15622183   Cristales Automotrices de          Ivan Jacob Ortiz       Jalisco SA de CV Calle 32 # 2070 Zona           Guadalajara
           44940 Mexico
15622188   Crite, Marcel        23065 Kelly Rd Apt 2          Eastpointe, MI 48021
15622189   Crites Communications, Inc.           200 Old Hwy 63 South          Suite 106       Columbia, MO 65201
15622193   Crocker, Patrick        398 New Prospect Road           McKenzie, TN 38201
15622194   Crocker, Vickie         280 ADKINS LANE              MCKENZIE, TN 38201
15622195   Crockett Hospital         1607 South Locust AVE           Lawrenceburg, TN 38464
15622198   Croff, Lavone         P.O. Box 515         Hesperia, MI 49421
15622200   Cronatron Welding Systems            PO Box 75643          Charlotte, NC 28275−0643
15622204   Croskey, James         2733 Evaline          Hamtramck, MI 48212
15622205   Cross Automation           Kay Watson         2001 Oaks Parkway           Belmont, NC 28012
15622206   Cross Company           Vickie         PO Box 601855          Charlotte, NC 28260−1855
15622207   Cross Machine Tool Co. Inc.           Frank Cross/Jeff Cross        135 Utley Rd.         Lexington, TN 38351
15622208   Cross Tech Industries         PO Box 2146          101 Entrance Drive         Bracebridge ON P1L 1W1 Canada
15622209   Cross, Charles        28688 OREGON RD APT B                PERRYSBURG, OH 43551
15622211   Crossborders         520 White Plains Rd         Tarrytown, NY 10591
15622214   Crosscon Industries         Erik Golbiw and Shirley Li         2889 Bond Street         Rochester Hills, MI 48209
15622217   Crown Group − Livonia            Ken Stallons and Julie Meredith         12020 Shelby Tech Dr         Shelby Township,
           MI 48315
15622220   Crown Group Co           Bill Heyn         180 Kerth Street       St Joseph, MI 49085
15622221   Crown Group Co           Ken Stallons and Julie Meredith         12020 Shelby Tech Dr           Shelby Township, MI
           48315
15622222   Crown Packaging           17854 Chesterfield         Airport Road        Chesterfield, MO 63005
15622223   Crown Packaging           Mark Roesel and Linda Duke           17854 Chesterfield         Airport
           Road         Chesterfield, MO 63005
15622224   Crown Press         Melody Eads           1009 Hwy. 24 West          Moberly, MO 65270−3501
15622226   Crucible Service Centers         1464 Hoff Industrial Drive         O'Fallon, MO 63366
15622227   Crutcher, Jeffrey        26191 HWY 11           ST CATHARINE, MO 64628
15622229   Crutchley, Eric        127 PRESWICK ST              TEMPERANCE, MI 48182
15622230   Cruz, Araceli Baltazar         SAN MANUEL NUM 190                Matamoros Tamaulipas 87455 Mexico
15622231   Cruz, Araceli Coronel          SANCHEZ J SILVA             Matamoros Tamaulipas 87490 Mexico
15622232   Cruz, Bertha Reyes          JUAN DE LA BARRERA NUM 153                   Matamoros Tamaulipas 87497 Mexico
15622233   Cruz, Blanca Najera          DOMINACIONES 42               Matamoros Tamaulipas 87458 Mexico
15622234   Cruz, Carlos lvarez         FRANCISCO MARQUEZ NUM 214                     Matamoros Tamaulipas 87449 Mexico
15622237   Cruz, Diana Tejeda          MARGARITO TEJEDA 15                 Matamoros Tamaulipas 87394 Mexico
15622238   Cruz, Eduardo lvarez          FRANCISCO MARQUEZ 214                  Matamoros Tamaulipas 87493 Mexico
15622239   Cruz, Eleuterio Montes          ATHABASCA 10              Matamoros Tamaulipas 87540 Mexico
15622240   Cruz, Francisca Garcia          ALAMO NUM 51              Matamoros Tamaulipas 87496 Mexico
15622241   Cruz, Griselda Torres         MACEDONIO CAPISTRAN 143                   Matamoros Tamaulipas 87440 Mexico
15622242   Cruz, Irais Pati o       Calle Oceano Atlantico #14          Matamoros Tamaulipas 87477 Mexico
15622243   Cruz, Ismael Garcia          SIERRA JIUTEPEC NUM 24               Matamoros Tamaulipas 87470 Mexico
15622244   Cruz, Jhonny Cruz          SAMOA 27           Matamoros Tamaulipas 87395 Mexico
15622245   Cruz, Jorge Tovias         FUENTES DE FABIOLA 15                Matamoros Tamaulipas 87445 Mexico
15622248   Cruz, Jose L pez         Calle Nogar #12        Matamoros Tamaulipas 87496 Mexico
15622249   Cruz, Juan Cruz         CALLEJON NUM 6               Matamoros Tamaulipas 87450 Mexico
15622250   Cruz, Juana Sabas          LORENZO MENDEZ SOTO NUM 83                     Matamoros Tamaulipas 87440 Mexico
15622251   Cruz, Julio Sierra        INSURGENTES NORTE NUM 140                   Matamoros Tamaulipas 87494 Mexico
15622252   Cruz, Maria Chavez           Lazaro Cardenas N m. 23          Matamoros Tamaulipas 87470 Mexico
15622253   Cruz, Mercedes Hern ndez            AMISTAD NUM 40              Matamoros Tamaulipas 87343 Mexico
15622254   Cruz, Moises Del Angel           FRANCISCO MONTES DE OCA NUM 120                      Matamoros Tamaulipas 87499
           Mexico
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 87 of 255
15622255   Cruz, Natali Arteaga         CONSTITUYENTES DE 1917 6                  Matamoros Tamaulipas 87360 Mexico
15622256   Cruz, Reyna Garcia         FORTUNATO DE LA GARZA NUM 102                         Matamoros Tamaulipas 87499
           Mexico
15622257   Cruz, Rodrigo Rosales          CERESO NUM 51               Matamoros Tamaulipas 87475 Mexico
15622258   Cruz, Rogelio Ch vez          GRANADA NUM 76 ENTRE PALMA Y CAMINO ESP                             Matamoros Tamaulipas
           87380 Mexico
15622259   Cruz, Victor Valdez         FLOR DE LA PALMA 107                 Matamoros Tamaulipas 87475 Mexico
15622260   Cruz, Vidal Vicencio         SULTANA 11             Matamoros Tamaulipas 87456 Mexico
15622261   Crystal Clean        Mike Impellizzen           1778 Alpine Ave NW            Grand Rapids, MI 49504
15622262   Crystal Clean        Troy M Tumey             305 B Old St Louis Rd          Wood River, IL 62095
15622263   Crystal Flash Energy         Robert Hudson           1754 Alpine Ave NW             Grand Rapids, MI 49504
15622271   Csikos, Paul Brian        Deborah Gordon Law              33 Bloomfield Hills Parkway          Ste. 220       Bloomfield
           Hills, MI 48304
15622274   Cuebas, Victor Gonz lez          NACOZARI 12 CALLEJON 1                  Matamoros Tamaulipas 87395 Mexico
15622275   Cuellar, Aldo Barrientos         CONSTITUCION DE 1917 52B                  Matamoros Tamaulipas 87477 Mexico
15622276   Cuevas, Jesus Martinez          ALAMO #58             Matamoros Tamaulipas 87448 Mexico
15622277   Culebro, Gerardo Vel zquez           LUCHADOR NUM 197                 Matamoros Tamaulipas 87390 Mexico
15622278   Culligan Clean Water Inc          403 West North Street          Kendallville, IN 46755
15622280   Culligan Water Conditioning           Acct# 239020          1801 Commerce Court             Columbia, MO 65202
15622281   Culligan Water of Jacksonvil          Joy        604 College Street         Jacksonville, FL 32204−2812
15622282   Cullip Industries, Inc.       John Cullip         1900 Fieldhouse Ave.           Elkhart, IN 46517
15622284   Cumberland Conveyer            Ed Ginter         PO Box 236          7403 Cumberland Drive           Fairview, TN
           37062
15622286   Cumberland Die Supply            Customer Service          747 Douglas Avenue            PO Box 70118         Nashville, TN
           37207
15622287   Cumberland Die Supply c/o Fair Harbor Ca             PO Box 237037            New York, NY 10023
15622288   Cumberland Supply Co., Inc.           PO Box 216           Carthage, TN 37030
15622289   Cumberland Waste Disposal            Shirley        81 Stevens Street         Crossville, TN 38555
15622291   Cummins Brigeway LLC              21810 Clessie Ct.         New Hudson, MI 48165
15622292   Cummins Label Company              Jeanne Wilson          2230 Glendenning Rd            Kalamazoo, MI 49001
15622296   Cunningham, Larry          5703 LOOP ROAD               HESPERIA, MI 49421
15622298   Cupp, Seth         104 Nature Lane          Waynesboro, TN 38485
15622299   Cupples' J&J Co., Inc.         Jennifer Jeter       1063 Whitehall Street          Jackson, TN 38301
15622301   Curlin, Inc.       3947 Boulevard Center Dr.           Suite 102        Jacksonville, FL 32207
15622304   Curry, Trina        485 Sunningdale Dr           Inkster, MI 48141
15622305   Curt's Country Copier Inc          115 E Main St         Mc Connell, IL 61050
15622306   Curtis Metal Finishing         Kurt Geis         6645 Sims Drive          Sterling Heights, MI 48313−3726
15622311   Custom Coated Components Inc              Lauren Tempestt         PO Box 1972            Summerville, SC 29484
15622312   Custom Electric Mfg. Co.          48941 W. Road            Wixom, MI 48393
15622313   Custom Feeder Company             Mike Stamm and Kathy Murray              6207 Material Ave Unit 1         Loves Park, IL
           61111
15622314   Custom Glass Solutions           Bo Barber and Rachael Potter          110 jack Guynn Drive          Galax, VA
           24333
15622315   Custom Glass Solutions           Donna Wolf          Millbury Corp.         Millbury, OH 43347
15622317   Custom Glass Solutions           Upper Sandusky Corp.           12688 State Route 67          Upper Sandusky, OH
           43351
15622318   Custom Packaging Corp.            Brian Tuggle         1315 West Baddour Pkwy.             Lebanon, TN 37088
15622319   Custom Packaging Group            Deb Brailey         Carustar         Grand Rapids, MI 49509
15622320   Custom Pak Products          N118 W18981 Bunsen Dr.              Germantown, WI 53022
15622321   Custom Resins Inc.         Pamela Schwark           55 Haul Rd.          Wayne, NJ 07470
15622322   Custom Tooling Systems Inc.            Ken Conrad and Todd Kane            3331 80th Ave.         Zeeland, MI
           49464
15622324   Custom Tooling Systems, Inc.           Ken Conrad And Todd Kane              3331 80th Ave.         Zeeland, MI
           49464
15622325   Custometal Products, Inc.         Bill Heyn         180 Kerth Street         St Joseph, MI 49085
15622326   Custometal Products, Inc.         Javier Reynoso and Alberto Calva            Av. Penuelas 7 Fraccionamiento
           Industral       Queretaro 76148 Mexico
15622327   Customized Manufacturing and             Chris Glinka and Rita Badalament           Assembly, Inc        Rochester Hills,
           MI 48309
15622328   Cut−Off Services         John Rohrs          12315 Cleveland Ave.           Nunica, MI 49448
15622329   Cutting Dynamics, Inc.          Tom Gilbride and Colleen Mansuetto             980 Jaycox Road         Avon, OH
           44011
15622330   Cutting Edge Laser         5018 Green Ct.          PO Box 88          Elkhart, IN 46515−0088
15622332   Cvp Australia         Travis Bowland           PO Box 159         Somerton VIC 3062 Australia
15622333   CyberGear          Rick Saliers        2342 Arbor Tree Court,SE           Grand Rapids, MI 49546
15622335   Cybermetrics Corporation           Sales        1523 W Whispering Wind Dr             Ste 100        Phoenix, AZ
           85085
15622336   Cybernational, Inc.        Sam Reid           1512 Sarah Court         Mumfreesboro, TN 37129
15622337   Cyberscience Corporation           6334 S RACINE CIR STE 100               ENGLEWOOD, CO 80111−6405
15622338   Cyberscience Corporation           6334 South Racine Circle          Centennial, CO 80111
15622339   Czerny, Barbara         9385 N Eston Rd.           Clarkston, MI 48348
15622340   D & B Sales Inc         4730 Speedway Drive            Fort Wayne, IN 46825
15622341   D & W Mechanical           Dennis Flynn           1266 Industrial Dr., Ste A        Traverse City, MI 49686
15622342   D az, Felipe Gudino         CALLE EBANOS NUM 145                  Matamoros Tamaulipas 87415 Mexico
15622343   D az, Jos Castillo       Mora Num 27            Matamoros Tamaulipas 87477 Mexico
15622344   D az, Linda Flores        GIRASOL NUM 148                Matamoros Tamaulipas 87477 Mexico
15622354   D'Anna, Stephanie         3930 Lotus Dr           Waterford, MI 48329
15622356   D'SILVA, GLADYS              13256 BOCA GRANDE                 STERLING HGTS, MI 48312
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 88 of 255
15622345   D&B Power Associates Inc.           Cathy Humphreys           453 Dunham Road           Suite 100        St. Charles, IL
           60174
15622346   D&D Overhead Door Services             Darell Kincaid and Donna Johnson           PO Box 1048         Franklin, TN
           37065
15622347   D&F Distributors, Inc.         800 Canal Street        Evansville, IN 47713
15622348   D&H Electrical Consultants          Mark Drivdahl         9 Commerce Circle          Durham, CT 06422
15622349   D&L Trenching Inc.          Sherry Cross         2335 Highway D          Huntsville, MO 65259
15622350   D&M Glass         James R Mann            2001 W Franklin Street         Elkhart, IN 46516
15622351   D&N Bending Corp           Mike Weaver and Lindsay Claeys             150 Shafer        Romeo, MI 48005
15622352   D&R Metal Fab          Doug Marshall           4182 Frankfort Rd        PO Box 975          Georgetown, KY
           40324
15622353   D&R Technology          Cynthia Mardini and Matt Slaughter            450 Windy Point Drive          Glendale Heights, IL
           60139
15622357   D−N−R INC.          Edward Roebuck            2610 Remico Sw           Wyoming, MI 49519
15622358   D−One Forklift Shop          Dora Nieto         3631 Old Port Isabel Rd.        Brownsville, TX 78526
15622359   D.A. Stuart Company          PO Box 8832          Postal Station A        Toronto ON M5W 1P8 Canada
15622360   D.L.C. & Sons Machine           Chuck Beehler         PO Box 194          1205 Heath Rd.         Rose City, MI
           48654
15622361   D.M.E. Company          Jennifer         A Fairchild Industries Co        29111 Stephenson Hwy           Madison
           Heights, MI 48071
15622362   D.T. McCall & Sons          101 Water Street         Carthage, TN 37030
15622363   DA−COM COLUMBIA LLC                   2602A N STADIUM BLVD                COLUMBIA, MO 65202
15622364   DA−COM COLUMBIA LLC                   ERIN BOWER and JESS SUMMERS                   2602A N STADIUM
           BLVD         COLUMBIA, MO 65202
15622366   DAC BEACHCROFT                PORTWALL PLACE                PORTWALL LANE               BRISTOL BS1 9HS UNITED
           KINGDOM
15622367   DAC BEACHCROFT LLP                  ADMIN CENTRE PORTWELL PLACE                     PORTWELL
           LANE         BRISTOL BS1 9HS UNITED KINGDOM
15622368   DAC Beachcroft LLP           Katie Baker         Place Portwell Lane DX 7850 Birstol 1          Bristol BS1 9HS United
           Kingdom
15622373   DAILEY, DRINDA             4204 State Route 78          TOULON, IL 61483
15622374   DAJACO INDUSTRIES, INC.                49715 LEONA DRIVE               CHESTERFIELD, MI 48051
15622383   DALB, Inc.        Sales Department and Betty DeRidder            73 Industrial Blvd.       Kearneysville, WV
           25430
15622399   DANAHER CONTROLS                  PO BOX 91809           CHICAGO, IL 60693−1809
15622409   DANIEL, JOSHUA             339 HAGAN MILL RD.               RICHMOND, KY 40475
15622411   DANIEL, RANDALL               30 RED HILL CENTER ROAD                  LAWRENCEBURG, TN 38464
15622417   DANIELS, MORGAN                209 CHESTNUT STREET               IRON CITY, TN 38463
15622421   DANKHA, HIVIAN              39345 FAITH DR.            STERLING HEIGHTS, MI 48310
15622431   DASSAULT           175 WYMAN ST               WALTHAM, MA 02451
15622432   DASSAULT SYSTEMES AMERICAS                      175 WYMAN ST              WALTHAM, MA 02451
15622439   DATA         Tom Tucker           1399 Hammond Street Suite 207            North Bay ON P1B 2J2 Canada
15622440   DATABASICS            12700 SUNRISE VALLEY DR                  SUITE 102          RESTON, VA 20191
15622441   DATABASICS, INC.             12700 SUNRISE VALLEY DR STE 102                   RESTON, VA 20191−5806
15622442   DATABASICS, Inc.            Chris Harley and Billing         12030 Sunrise Valley Dr.         Reston, VA 20191
15622443   DATABASICS, Inc.            Chris Harley and Billing         12700 SUNRISE VALLEY DR STE 102                  RESTON,
           VA 20191−5806
15622448   DATAQ Instruments Inc.            Stacey Pyatt and Karen Bowers          241 Springsdale Drive         Akron, OH
           44333
15622449   DATASPEED INC.             5800 CROOKS RD. 2ND FLOOR                   TROY, MI 48098
15622456   DAUPHIN, JOHN            906 N WASHINGTON AVE                   MT CARROLL, IL 61053
15622461   DAVIDSON, GARY               4740 WHITMAN RD              AUGRES, MI 48703
15622463   DAVIDSON, KENELM                 1 CLAY STREET            MT. STERLING, KY 40353
15622471   DAVIS, AMBER            140 SHELBY LANE               JEFFERSONVILLE, KY 40353
15622473   DAVIS, ARTHUR             280 LAFAYETTE PARKWAY                    LEXINGTON, KY 40503
15622475   DAVIS, BRENDA             310 RANDALL STREET                LAWRENCEBURG, TN 38464
15622477   DAVIS, GEORGE            7351 Hoover Rd Apt 6            Warren, MI 48093
15622480   DAVIS, JOE         21279 Route A           Holliday, MO 65258
15622483   DAVIS, MICHAEL             23 COPPERAS BRANCH ROAD                     LEOMA, TN 38468
15622484   DAVIS, MICHAEL BOYD                 23 COPPERAS BRANCH ROAD                   LEOMA, TN 38468
15622495   DAVIS, TERESA            PO BOX 261            CHADWICK, IL 61014
15622497   DAVIS, THOMAS             CARE OF JULIE A. SPRINGSTEAD WALTZ                       214 Washington Street         Hart, MI
           49420
15622496   DAVIS, THOMAS             CARE OF JULIE A. SPRINGSTEAD WALTZ                       Hart, MI 49420
15622498   DAVIS, TIMOTHY             278 RASCAL TOWN ROAD                   LORETTO, TN 38469
15622500   DAVIS, TIMOTHY W               278 RASCAL TOWN ROAD                  LORETTO, TN 38469
15622509   DAY, JONATHAN              8089 PILLOW DR             MILAN, TN 38358−6317
15622516   DAYTON, BRENDA                4762 S CURTISS RD            STOCKTON, IL 61085
15622518   DB Metal Finishing, LLC           Lois Johnson and Christine Grierson         4080 Easy Street        Rockford, IL
           61109
15622519   DB Roberts Company            Ronald Noble         435 Dividend Drive         Peachtree City, GA 30269
15622521   DBI PLASTICS NA Inc             Marcela Ramirez          950 W University DR          Rochester, MI 48307
15622522   DBT         Sharon Stanley         635 Industrial Drive        Sparta, TN 38583
15622549   DEA−Office of Training           Krystol Walker         DEA Academy           2500 Investigation Pkwy          Quantico,
           VA 22135
15622558   DECATUR, JENSEN               2700 MIX AVE.           BAY CITY, MI 48708
15622559   DECKER MANUFACTURING                    703 N CLARK ST.             ALBION, MI 49224
15622564   DECOMA           1800 NATHAN ST               TOLEDO, OH 43611
                  Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 89 of 255
15622566   DECOURVAL, STEPHEN                 8191 BRISTOL RD              DAVISON, MI 48423
15622572   DEGROOT, CHRISTOPHER                  124 WESTSIDE AVE               LANARK, IL 61046
15622576   DEHATE, CHERYL             142 N. WATER ST.               PINCONNING, MI 48650
15622577   DEHATE, DALE            127 E. WHITEFEATHER                  PINCONNING, MI 48650
15622585   DEL ANGEL, EDGAR AGUILAR                     IGNACIO ZARAGOZA NUM 139                   MATAMOROS Tamaulipas
           87494 Mexico
15622600   DELACRUZ, PAULA              166 E 96 STREET              NEWAYGO, MI 49337
15622603   DELCHEM, INC.           1318 E. 12TH STREET                WILMINGTON, DE 19802
15622614   DELL MARKETING L.P.               C/O DELL USA              PO BOX 643561            PITTSBURG, PA 15264−3561
15622621   DELONGE, KATRINA               8975 1 MILE RD.             HESPERIA, MI 49421
15622624   DELPHI ETDC           APTIV (FW81)C/O               PENSKE LOGISTICS               13701 MINES ROAD           LAREDO,
           TX 78045
15622625   DELPHI POWERTRAIN SYSTEM LLC                       3000 UNIVERSITY DRIVE               AUBURN HILLS, MI
           48326
15622632   DEM Costruzioni Speciali          S.r.I.        Viale del Lavoro, 23 − Z.I.U. Lauzacco        Pavia di Udine 33050
           Italy
15622637   DEMETER, ADAM              11691 E GREENVALE RD                  STOCKTON, IL 61085
15622639   DEMO, VIRGIL           4641 DUPRIE RD.               STANDISH, MI 48658
15622644   DENNIS, JOSHUA            10350 JEWELLWAKE COURT                     FENTON, MI 48430
15622647   DENNIS, ROBERT            471 GREENTREE # L                 MILAN, MI 48160
15622649   DENNISTON, DANIEL               83 PARKVIEW PLACE                 MT.STERLING, KY 40353
15622659   DEPLAUNTY, JUSTIN              2758 FREMBES               WATERFORD, MI 48329
15622674   DESAI, KAUSHIKKUM                4386 KNOLLCREST DRIVE                  ANN ARBOR, MI 48108
15622682   DESPAIN, DIANA            515 Poplar Street           SAVANNA, IL 61074−2915
15622683   DESROCHERS, DANIELLE                  24130 GRANGE STREET                 CLINTON TWP, MI 48036
15622684   DESROCHERS, SAMANTHA                     1345 N Stephen         Clawson, MI 48017
15622685   DESROCHERS, SAMANTHA                     24130 GRANGE ST             CLINTON TWP, MI 48036
15622697   DEUCHLE, GORDON               274 WESTSIDE ROAD                 LAWRENCEBURG, TN 38464
15622701   DEUSTCHE BANK MEXICO                    PEDREGAL 24             LOMAS−VIRREYES MOLINO DEL REY
           MIGUEL          MEXICO CITY 11040 MEXICO
15622711   DEVRIES, LAWRENCE                8463 W AWAYIN HILLS DRIVE                    NEW ERA, MI 49446
15622712   DEWALT, ANTHONY                617 York St. Apt 1          Milan, MI 48160
15622722   DGI Supply        Len        1865 Airline Dr, Ste. 1          Nashville, TN 37210
15622723   DGJ Enterprises       100 Progress Drive Unit 1            Gravenhurst ON P1P 1X4 Canada
15622724   DHL Global Forwarding           14076 Collections Center Drive           Chicago, IL 60693
15622725   DHL Global Forwarding           1801 NW 82nd Avenue              Doral, FL 33126
15622734   DIAMOND TOOL & ABRASIVE                     P.O. BOX 92170          ELK GROVE VILLAGE, IL 60009
15622740   DIAZ, JOSE GOMEZ             PODERES 21−A               Matamoros Tamaulipas 87458 Mexico
15622742   DICKENS, JOCLYN             412 S. VANBUREN AVE.                 FREEPORT, IL 61032
15622743   DICKENSON & WRIGHT                 2600 W BIG BEAVER, STE 300                 TROY, MI 48084
15622753   DICKTEN MASCH PLASTICS                    WATERTOWN PLANK RD                   NASHOTAH, WI 53058
15622754   DICUS, ANGELA            91 BUDDY NEAL                 BRADFORD, TN 38316
15622760   DIEHL, JAMES          7466 S DERINDA RD                 ELIZABETH, IL 61028
15622761   DIEHL, JOANNE            7466 S DERINDA RD                ELIZABETH, IL 61028
15622763   DIEMASTERS MANUFACTURING INC                        2100 TOUHY AVENUE                 ELK GROVE VILLAGE, IL
           60007
15622768   DIGI−KEY CORPORATION                  701 BROOKS AVE SOUTH                   THEIF RIVER FALLS, MN
           56701−0677
15622771   DIGICOM, Inc.        3914 Rochester Road              Troy, MI 48083
15622773   DILDINE−MARSDEN, THERESA                      1454 CUSSEWAGO BEACH                  FENTON, MI 48430
15622778   DIMENSIONAL CONTROL SYSTEMS                        580 KIRTS BLVD, SUITE 309              TROY, MI 48084
15622788   DISENOS Y PROYECTOS INDUSTRIALES GERP SA                           GERARDO ROSAS PRADA                 GERP SA DE
           CV       MEXICO
15622793   DISTINCTIVE MACHINE CORPORATION                         300 BYRNE INDUSTRIAL DRIVE                 ROCKFORD, MI
           49341
15622796   DITTMAR, TERRI            411 E. Front St.          Stockton, IL 61085
15622808   DIXIE TOOL CO           275 KINGS HIGHWAY                  SUITE 102          BROWNSVILLE, TX 78520
15622814   DIXON, FREDDIE            16202 E 12 Mile Rd Apt 2             Roseville, MI 48066
15622815   DJ GRESKO LLC            109 HERITAGE STATION                  ST. CHARLES, MO 63303
15622816   DJ Gresko LLC        Jerry Gresko            109 Heritage Station        St. Charles, MO 63303
15622817   DJ Lock And Safe         540 Cedar St.          Bolivar, TN 38008
15622818   DKM Manufacturing Ltd.           David Marek and Helal Chowdhury               15 Curity Avenue        Toronto ON M4B
           1X4 Canada
15622819   DLH ROLLFORM INC               KENNETH HESSE                 25215 TERRA INDUSTRIAL
           DRIVE        CHESTERFIELD TWP, MI 48051
15622820   DMC Water         Dan Chitwood             3916 Hwy Nn          PO Box 1073           West Bend, WI 53095
15622821   DMC, Inc.       David/Donna Wells              287 Deerfield Lane         Pulaski, TN 38478
15622823   DME/OHS          29111 Stephenson Hwy              Madison Heights, MI 48071
15622824   DMI Corp        Myrna Aguirre             8630 Boeing Dr., Ste 10−B          El Paso, TX 79925
15622825   DMS        1068 ELKTON DRIVE                  COLORADO SPRINGS, CO 80907
15622839   DODD, TROY          1106 CAREY CIRCLE                  LAWRENCEBURG, TN 38464
15622840   DODD, TROY D            1106 CAREY CIRCLE                 LAWRENCEBURG, TN 38464
15622841   DODGE         2301 FEATHERSTONE ROAD                      AUBURN HILLS, MI 48326
15622846   DOERING, JASON            9090 Linden Road             Swartz Creek, MI 48473
15622859   DOMBROWSKI, EDWARD                   3178 OLD KAWKAWLIN ROAD                      BAY CITY, MI 48706
15622860   DOMEN, JOHN           31920 WEST ROAD                  NEW BOSTON, MI 48164
15622872   DONATHAN, TYLER               2019 HARPER RIDGE RD                 MT. STERLING, KY 40353
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 90 of 255
15622877   DONGGUAN TOPTAI TOOL & DIE CO., LTD.                       NO 4, KEYUAN SIX
           RD.        DONGGUAN              GUANGDONG 523710 CHINA
15622879   DONGJIN USA INC             2010 BIGLER ST              FORT LEE, NJ 07024
15622884   DONN ROLL INC             2328 NORTH YARD COURT                    FORT WAYNE, IN 46818
15622892   DOPAG MEXICO METERING TECHNO                        BALTAZAR BURCIAGA and FERNANDA
           BARREDA           BLVD. VITO ALESSIO ROBLES #2                     SALTILLO 25220 Mexico
15622907   DOUBLER, HOWARD                 415 TISDELL AVE             WARREN, IL 61087
15622908   DOUBLER, TROY              502 SHUMWAY               LENA, IL 61048
15622910   DOUGLAS CORPORATION                   9650 VALLEY VIEW ROAD                   EDEN PRAIRIE, MN 55344
15622912   DOUGLAS RAW MATERIAL WHSE                       104 East 9th St.        Douglas, AZ 85607
15622920   DOVER, SUZANNE              168 South Bradley Road            Leoma, TN 38468
15622929   DOWNS, ALAN             2733 S CURTIS RD              STOCKTON, IL 61085
15622930   DOWNS, DEBRA              501 PEARL           WARREN, IL 61087
15622933   DQS INC.         1500 MCCONNOR PKWY STE 400                     SCHAUMBURG, IL 60173−4330
15622932   DQS Inc        1500 McConnor Parkway Ste 400               Schaumburg, IL 60173
15622934   DQS Inc.        1500 McConnor Pkwy, Ste 400              Schaumburg, IL 60173−4330
15622935   DQS Inc.        Matt Torrance and Pauline Borchardt            1130 W. Lake Cook Rd.,          Suite 340       Buffalo
           Grove, IL 60089
15622937   DRAIN DOCTOR & PLUMBING                    COREY LACY               PO BOX 861          LAWRENCEBURG, TN
           38464
15622938   DRAIN, DAVID            7560 HERBST ROAD                BRIGHTON, MI 48114
15622939   DRAKE, JANET            2203 S. Stone Rd.          Fremont, MI 49412
15622952   DRM, LLC          Carolynn Simms           P.O. Box 927           Lawrenceburg, TN 38464−0927
15622954   DROUILLARD, TIMOTHY                  17940 BIEHL ST.            ROSEVILLE, MI 48066
15622955   DROUSE, ROBERT              11220 21 Mile Road            Shelby Township, MI 48317
15622958   DS Scales        Miguel Gomez           880 W Price Road           Brownsville, TX 78520
15622959   DSM ENGINEERING PLASTICS                   2267 WEST WILL ROAD                 EVANSVILLE, IN 47720
15622960   DSM Engineering Plastics          Sara Ellert and Manual Arocha−Gonzalez             2267 West Will
           Road        Evansville, IN 47720
15622961   DSM Engineering Plastics Inc.          Attn: Kenneth De Angelis           45 Waterview Blvd         Parsippany, NJ
           07054
15622962   DSM Neoresins Inc          Kimberley Bouchard            730 Main St         Wilmington, MA 01887
15622963   DSM Thermoplastic Elasto           31 Fuller Street        Leominster, MA 01453
15622964   DSSI, LLC         40 Oak Hollow Street           Suite 225        Southfield, MI 48033
15622965   DSSI, LLC         Chris Madek and Sonya Terrance             9300 Shelbyville Road         Suite 910       Louisville,
           KY 40222
15622966   DSSI, LLC (CAD)           9300 Shelbyville Rd.          Suite 402        Louisville, KY 40222
15622967   DST Industries, Inc.       34364 Goddard Road             Romulus, MI 48174
15622968   DTC Communication            111 Hight Street         Alexandria, TN 37012
15622969   DTE Energy         DTE Energy Headquarters             1 Energy Plaza         Detroit, MI 48226
15622970   DTE Energy         Ms. Lett         PO Box 2859           Detroit, MI 48260−0001
15622971   DTE Energy         PO Box 630795            Cincinnati, OH 45263−0795
15622978   DUDEK & BOCK S DE RL DE CV                   BLVD ISIDRO LOPEZ ZERTUCHE                    NO. 3490         SALTILLO
           25240 MEXICO
15622981   DUDEK & BOCK SPRING MFG CO                     5100 WEST ROOSEVELT ROAD                   CHICAGO, IL 60650
15622986   DUFRESNE, JAMES R.               1579 E. PARISH ROAD               KAWKAWLIN, MI 48631
15623004   DUNLAP, BRENDA              2092 CRESWELL STREET                   MILAN, TN 38358
15623006   DUNN, CARRIE             402 N. MAYSVILLE ST. APT 7                 MT. STERLING, KY 40353
15623007   DUNN, CATHY             P.O. BOX 1232           MT. STERLING, KY 40353
15623010   DUNN, ROSEMARY               P O BOX 152            SUMMERTOWN, TN 38483
15623011   DUNN, ROSEMARY C                P O BOX 152            SUMMERTOWN, TN 38483
15623016   DUPONT COMPANY                 BARLEY MILL PLAZA                 BLDG. 23, ROOM 1229C             WILMINGTON, DE
           19880−0023
15623021   DUPONT PENSION TRUST (Capedrift)                  C/O DUPONT CAPITAL MANAGEMENT                        Joseph Maurer and
           Doug Henderson          ONE RIGHTER PARKWAY SUITE 3200                       WILMINGTON, DE 19803
15623052   DURA AUTOMOTIVE SYSTEMS, LLC                       1855 ROBERTSON RD.               MOBERLY, MO 65270
15623025   DURA Auto Body & Glass UK Lt               David Hunter and Mary Sippitts          Par Tameside Drive Unit
           A       Birmingham B35 7AG United Kingdom
15623036   DURA Automotive CZ k.s.            Riegrova 495          Identification #61173151 VAT CZ61173151             Blatna 388
           18 Czech Republic
15623037   DURA Automotive CZ k.s.            Riegrova 495          Plant Stakonice 61173151 VAT CZ61173151              Blatna 388
           18 Czech Republic
15623062   DURA BUYER LLC              C/O PATRIARCH PARTNERS LLC                      Carlos Mercado        ONE LIBERTY
           PLAZA, 35TH FLOOR              NEW YORK, NY 10006
15623097   DURA OPERATING, LLC                 1780 POND RUN             AUBURN HILLS, MI 48326
15623113   DURA−MOBERLY, MISSOURI                    1855 ROBERTSON RD                MOBERLY, MO 65270
15623118   DURATRONICS GMBH                  1780 POND RUN             AUBURN HILLS, MI 48326
15623121   DUROCHER, THOMAS                 26230 Woodland Drive             Chesterfield, MI 48051
15623126   DW SCREW MACHINE PRODUCTS                       5625 SIXTH STREET SW               CEDAR RAPIDS, IA 52404
15623127   DW Screw Machine Products             Dan McKenzie           5625 Sixth Street SW         Cedar Rapids, IA
           00009−9999
15623128   DW Screw Machine Products Co.             5625 6th Street SW          Cedar Rapids, IA 52404
15623147   DYNACAST−ELGIN                195 CORPORATE DRIVE                  ELGIN, IL 60123
15623152   DYNAPAR CORPORATION                   1675 N DELANY RD                GURNEE, IL 60031
15623155   DYSON, MARK             410 S. Simmons St. Lot #28            Stockton, IL 61085
15622365   Dabrowski, Michael         5795 Avalon Drive            Pinconning, MI 48650
15622369   Dadco Inc.       43850 Plymouth Oaks Blvd.             Plymouth, MI 48170
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 91 of 255
15622370   Daewoo International Corp           Craig Veeser and Min Hyung Kim              50 Corporate Dr.        Auburn Hills, MI
           48326
15622371   Daggerfin        612 W University Dr.           Suite 300        Rochester, MI 48307
15622375   Dajaco Industries, Inc.        49715 Loena Drive           Chesterfield, MI 48051
15622376   Dajaco Industries, Inc.        Kilpatrick & Associates, P.C.         903 N. Opdyke, Ste. C          Auburn Hills, MI
           48326
15622377   Dajaco Industries, Inc.        MONIQUE WOODS                 49715 LEONA DRIVE               CHESTERFIELD, MI
           48051
15622378   Dake, Margaret          6060 RIVERSIDE DR.              JACKSON, MI 49201
15622379   Dakkota Integrated Systems           Jim Pigg         12510 Westport Road          Louisville, KY 40245
15622380   Dakkota Integrated Systems           Lynnea Hardin and Tyler Watson            490 Richard Ruston Dr.         Tecumseh
           ON N8N 0A9 Canada
15622381   Dakkota Integrated Systems           Samuel Daughtery           12510 Westport Rd.          Louisville, KY 40245
15622382   Dakota Engineering Inc          Shannon Smoot and Jason Keele             2851 N Webster Ave           Indianapolis, IN
           46219
15622384   Dale's Processing Center         Lisa Weatherford          75 Park Street        Trezevant, TN 38258
15622385   Dale, Shellie        2249 ROGERS MILL RD.                MT. STERLING, KY 40353
15622386   Dallas PDC          4255 Patriot Drive         Suite 150        Grapevine, TX 76051
15622388   Dallo, Dahlia         4574 Northridge Ct         West Bloomfield, MI 48232
15622389   Dallo, Dahlia         4574 Northridge Ct         West Bloomfield, MI 48323
15622390   Dalsin Industries, Inc.       Dale Salzl and Mona Ringstead            9111 Grand Avenue South           Bloomington, MN
           55420
15622391   Damodaran, Naval           1780 Pond Run           Auburn Hills, MI 48326
15622392   Damodaran, Naval           2632 Beacon Hill Dr           Auburn Hills, MI 48326
15622393   Damodaran, Naval           2632 Beacon Hill Dr Apt 107           Auburn Hills, MI 48326
15622395   Dan Jordan Electric, Inc.        Daniel Jordan          51895 Chesterfield Rd.        Chesterfield, MI 48051
15622396   Dana Corp         3939 Technology Drive            Maumee, OH 43537
15622397   Dana Corporation          Crossville Dist Center         900 Industrial Blvd.       Crossville, TN 38555
15622398   Danaher Controls          Nancy Smith          PO Box 91809          Chicago, IL 60693−1809
15622400   Danaher Controls (Thomson)             Nancy Smith          2100 W. Broad St.        Elizabethtown, NC 28337
15622401   Dane Systems, Inc.         7275 Red Arrow Highway              Stevensville, MI 49127
15622402   Danhil de Mexico SA de CV             Joe Trevino and Cindy Garcia Diaz           Tecnologia 110 Parque
           Industrial       Nuevo Leon 66648 Mexico
15622403   Daniel Electric Co.        3000 Auburn Road            Auburn Hills, MI 48526
15622404   Daniel Sandoval Ballesteros          Jose Arrese No. 70 y Lauro          Villar Local 107 Col. Modelo         H.
           Matamoros Tamaulipas 87360 Mexico
15622405   Daniel T. Dyke          36 Cherokee Trail         Hannibal, MO 63401
15622406   Daniel, Beverly         2970 Buffalo Road          Lawrenceburg, TN 38464
15622407   Daniel, Cynthia         14 Good Hope Road − Unit B1             Lawrenceburg, TN 38464
15622412   Daniel, Terry         882 RABBIT TRAIL ROAD                 FIVE POINTS, TN 38457
15622413   Daniel, Valentina Perez         FERNANDO MONTES DE OCA NUM 145                        Matamoros Tamaulipas 87449
           Mexico
15622422   Danly IEM          255 Industrial Parkway          Ithaca, MI 48847
15622423   Dano, Nahel          29048 Van Laan Blvd           Warren, MI 48092
15622424   Dapra Marking Systems            Shane Anderson           66 Granby Street        Bloomfield, CT 06002
15622427   Darrell Hanna & Associates          Jeff Hanna          PO Box 66209          Orange Park, FL 32065
15622428   Dasari, Naveen          3048 woodbridge Dr SE            Kentwood, MI 49512
15622429   Dasari, Naveen          3048 woodbridge Dr SE Apt #303             Kentwood, MI 49512
15622433   Dassault Systemes Americas            John Brown          175 Wyman St           Waltham, MA 02451
15622434   Dassault Systemes Americas Corp.            Attn: Accounts Receivable           175 Wyman Street          Waltham, MA
           02451
15622435   Dassault Systemes Americas Corp.            Attn: Matthew L. Vittiglio         175 Wyman Street          Waltham, MA
           02451
15622436   Dassault Systemes Enovia Cor            Jeanne Ducheneau          900 Chelmsford Street          Tower 2, 5th
           Floor       Lowell, MA 01851
15622437   Dassault Systemes Services          Grace Zaccheo and Joanne Sierant            LLC.        10715 David Taylor
           Dr.        Charlotte, NC 28262
15622438   Dassault Systemes Simulia Co            21680 Haggerty Rd.          Suite 103       Northville, MI 48167
15622444   DataDirect Technologies           Robert Allison         14 Oak Park         Bedford, MA 01730
15622445   Dataforth Corporation          Denise Henderson and Jacque Antar            3331 E. Hemisphere Loop           Tucson, AZ
           85706
15622446   Datanet Quality Systems          Brad Armstrong           29200 Northwestern Hwy            Ste 350        Southfield, MI
           48034−1075
15622447   Datapaq, Inc.         Renee Turcotte         187 Ballardvale Street        Suite A210         Wilmington, MA
           01887
15622450   Dataspeed Inc.         Gregory Fleck          2736 Research Dr.         Rochester Hills, MI 48309
15622451   Dataspeed Inc.         Paul Fleck         5800 Crooks Rd. 2nd Floor          Troy, MI 48098
15622452   Datawatch Corporation           Ken Mercado           271 Mill Road         Quorum Office Park          Chelmsford, MA
           01824−4105
15622453   Datec Industries         319 Pokagon Trail         Angola, IN 46703
15622454   Datzko, Trevor          1690 Deep River Rd.          Sterling, MI 48659
15622457   Davalor Mold Corp.          John Wnuk           46480 Contenental Drive           Chesterfield, MI 48047
15622459   David Barber Builder          1674 Geres South           Gaylord, MI 49735
15622460   David M Osborne Inc           David Osborne           16726 Comstock          Livonia, MI 48154−1608
15622465   Davila, Carlos Gracia         C. Nicolas Guerra #56          Matamoros Tamaulipas 87399 Mexico
15622467   Davis Inotek Instruments LLC            Natalie        PO Box 634542          Cincinnati, OH 45263−4542
15622469   Davis Tooling LLC           Don Davis and Mary Adams             821 Tucker Court          Winder, GA 30680
15622470   Davis, Amanda           83 Tingle Trapp Rd          Lawrenceburg, TN 38464
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 92 of 255
15622478   Davis, Heather        20829 Universal          Eastpointe, MI 48021
15622479   Davis, James         14576 Stephens          Warren, MI 48089
15622482   Davis, Michael         20829 Universal Ave          Eastpointe, MI 48021
15622486   Davis, Nicholas         414 W. Pine         Fremont, MI 49412
15622488   Davis, Pamela         1019 Maple Avenue           Lawrenceburg, TN 38464
15622490   Davis, Richard        31812 TALL PINES COURT                 ROSEVILLE, MI 48066
15622494   Davis, Stephanie         2294 W. 15 Mile Rd.          Bitely, MI 49309
15622499   Davis, Timothy         3703 Nancy Green Ridge Road             Pulaski, TN 38478
15622502   Davis−Standard, LLC           Jim Peterson        1 Extrusion Dr.        Pawcatuck, CT 06379
15622503   Davison RD          4420 DAVISON             Burton, MI 48509
15622505   Dawkins, Angela          5679 Patterson Dr.        Troy, MI 48085
15622506   Dawkins, Jamal          13544 Sorrento         Detroit, MI 48227
15622508   Day Glo Color Corp.          Debbie         PO Box 5719−N           Cleveland, OH 44193
15622510   Dayco Sales, Inc.        Erika Diaz         PO Box 6370         Brownsville, TX 78521
15622511   Daytimers of Canada          PO Box 7859          Toronto ON M5W 2R2 Canada
15622512   Dayton Die Cushions          Aleksandra Spiess and Celina Pedersen           6330 Industrial Dr.       Eden Prairie, MN
           55346
15622513   Dayton Polymeric Products           3337 N Dixie Drive         Dayton, OH 45414
15622514   Dayton Progress Corp.          500 Progress Road         Dayton, OH 45449−0039
15622515   Dayton Steel        1 Southern Industrial Blvd          Rome, GA 30165
15622517   Daytronic Corporation          2211 Arbor Blvd          Dayton, OH 45439
15622523   De Dios Arias, Ysaac         NUEVA GENERACION #108                   Matamoros Tamaulipas 87477 Mexico
15622524   De La Cruz Bautista, Irene         DIAGONAL LA AMISTAD 26                  Matamoros Tamaulipas 87477 Mexico
15622525   De La Cruz Gomez, Alvino            HERNAN CORTEZ NUM 128                  Matamoros Tamaulipas 87344 Mexico
15622526   De La Cruz Martinez, Magdalena             ADOLFO RUIZ CORTINEZ NUM. 43                  Matamoros Tamaulipas 87458
           Mexico
15622527   De La Cruz Mateos, Jose           GUADALUPE VICTORIA NUM 196                    Matamoros Tamaulipas 87499
           Mexico
15622528   De La Cruz, Cecilio Hern ndez           FCO.Y MADERO #208               Matamoros Tamaulipas 87370 Mexico
15622529   De La Cruz, Fermin Hern ndez            20 DE NOVIEMBRE NUM 117                 Matamoros Tamaulipas 87493
           Mexico
15622531   De La Cruz, Gerardo Martinez            VICENTE GUERRERO NUM 4                  Matamoros Tamaulipas 87469
           Mexico
15622532   De La Cruz, Isidro Osorio          PINO SUAREZ NUM 111               Matamoros Tamaulipas 87497 Mexico
15622534   De La Cruz, Yesenia M ndez            SANTA LUCIA NUM 71               Matamoros Tamaulipas 87453 Mexico
15622535   De La Garza Murillo, Roberto           LEANDRO VALLE 69               Matamoros Tamaulipas 87360 Mexico
15622536   De La Rosa, Diana Hern ndez            SIERRA DE LA PALMA NUM 53                 Matamoros Tamaulipas 87497
           Mexico
15622537   De La Rosa, Edgar Ramos            CALLE CEDROS NUM 34                Matamoros Tamaulipas 87496 Mexico
15622538   De La Sota, Carlos Reynoso           SALAMANCA NUM 76                Matamoros Tamaulipas 87347 Mexico
15622539   De La Sota, Maria Aguilar          MANTE 503            Matamoros Tamaulipas 87400 Mexico
15622540   De La Torre Flores, Pedro De           TIBET 59         Matamoros Tamaulipas 87497 Mexico
15622541   De Lage Landen Financial Services Inc           1111 Old Eagle School Rd          Wayne, PA 19087
15622542   De Le n, Olga Garcia         ARANJUEZ NUM 168                Matamoros Tamaulipas 87390 Mexico
15622543   De Le n, Silvia Salinas        ALAMO NUM 47              Matamoros Tamaulipas 87499 Mexico
15622545   De Luna, Nancy Rodr guez            PRIVADA 2 NUM 4             Matamoros Tamaulipas 87440 Mexico
15622546   De Santiago, Nestor Guzm n           IZTACIHUATL NUM 98                Matamoros Tamaulipas 87497 Mexico
15622530   De la Cruz, Gerardo Cruz          Pakistan Num. 17         Fracc. Vista del Sol 87490 MX
15622533   De la Cruz, Israel Arrona         San Patricio N m. 91        Matamoros Tamaulipas 87398 Mexico
15622548   De−Sta−Co Automation             482 Pepper Street        Monroe, CT 06468
15622550   DeAcero SA de CV           MARIO CASRANO and Lorenzo Zamarron                   8411 Irvington Blvd         Houston, TX
           77022
15622579   DeKalb Metal Finishing Inc           Dave Houser         PO Box 70         Auburn, IN 46706
15622665   DePriest Tool & Die Co, Inc          Dennis DePriest         1590 Norris Robinson Loop           Atwood, TN
           38220
15622708   DeVincent Auto Consulting LL             E DEVINCENT            24514 Terra Del Mar Drive          Novi, MI 48374
15622551   Dean Boiler, Inc.        1824 Three Mile Rd., N.W.           Grand Rapids, MI 49544−1446
15622553   Deane Systems, LLC           Gary Ginther         PO Box 960         402 Huron         Grayling, MI 49738
15622554   Dearborn Group Inc          Tonya Kowaleski and Pam Corey            33604 W Eight Mile Road            Farminton Hills,
           MI 48335
15622555   Debellefeuille, Kayla        7750 KIRKWOOD DR                NEWPORT, MI 48166
15622556   Deblock, Vickie         691 S BINGHAM             WHITE CLOUD, MI 49349
15622560   Decker Manufacturing           Joe Stefaniuk       703 N Clark St.        Albion, MI 49224
15622562   Decker, Steven         409 College         Lawrenceburg, TN 38464
15622563   Deco Tool Supply Company             415 W 76th Street         Davenport, IA 52806
15622565   Decor Products         Customer Service          PO Box 320         1201 Decor Drive         Wausaukee, WI
           54117
15622567   Deerfield Design & MFG            Jorell Linton       820 Duell Road         Traverse City, MI 49686
15622569   Defiance Testing & Eng. Serv           23360 Network Place         Chicago, IL 60673−1233
15622571   Degele Manufacturing, Inc.          Mary Louise Degele          25700 D'Hondt Court          Chesterfield Twp., MI
           48051
15622580   Del Angel Estrada, Ricardo          BAHIA DE SAN SEBASTIAN # 263                 Matamoros Tamaulipas 87313
           Mexico
15622581   Del Angel Islas, Abraham           ANTONIO I VILLARREAL NUM 4                  Matamoros Tamaulipas 87440
           Mexico
15622582   Del Angel Moncayo, Antonio             CEDRO NUM 26             Matamoros Tamaulipas 87453 Mexico
15622583   Del Angel Perez, Cruz          MIGUEL HIDALGO NUM 166                  Matamoros Tamaulipas 87493 Mexico
15622584   Del Angel Ram rez, Jose          CARDENAL NUM 95                Matamoros Tamaulipas 87477 Mexico
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 93 of 255
15622586   Del Angel, Eduardo Garcia           DE LA REFORMA NUM 81                 Matamoros Tamaulipas 87496 Mexico
15622587   Del Angel, Pablo Peque o          SAUCES 29            Matamoros Tamaulipas 87448 Mexico
15622588   Del Angel, Roberto Perez          SOTO LA MARINA NUM 31                  Matamoros Tamaulipas 87430 Mexico
15622589   Del Angel, Saul Melo          AGAPITO GONZALEZ CAVAZOS NUM 21                        Matamoros Tamaulipas 87440
           Mexico
15622590   Del Angel, Victor Melo          AGAPITO GONZALEZ CAVAZO NUM 21                       Matamoros Tamaulipas 87440
           Mexico
15622591   Del Fierro, Rodolfo Gonzalez           Canales Num 217          Matamoros Tamaulipas 87410 Mexico
15622592   Del Rio Solutions LLC          Mary Del Rio          608 S Fairview         Lansing, MI 48912
15622593   Del Rio, Juan Sanchez          FIDENCIO TREJO NUM 16                Matamoros Tamaulipas 87447 Mexico
15622596   Del Valle, Xochitl Pichardo          MANITOBA 48             Matamoros Tamaulipas 87493 Mexico
15622597   Delaco Steel        Vasko Naunovski           8111 Tireman Avenue           Dearborn, MI 48126
15622598   Delaco Steel/Ford Resale          Vasko Naunovski           8111 Tireman Avenue          Dearborn, MI 48126
15622599   Delacruz, Crystal        166 E. 96th St.        Newaygo, MI 49337
15622601   Delamater, Douglas          103 S. GREENVILLE ROAD                 GREENVILLE, MI 48838
15622602   Delchem, Inc         Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite 240          Cresskill, NJ
           07626
15622604   Delchem, Inc.         C/O Bankruptcy Claims Admin             100 Union Avenue          Suite 240        Cresskill, NJ
           07626
15622605   Delchem, Inc.         Mike Fagioli         1318 E. 12th Street       Wilmington, DE 19802
15622606   Delfingen US, Inc.         Kelly Sermo         840 W. Long Lake Rd           Suite 120        Troy, MI 48098
15622607   Delgadillo, Juan Esquivel         PEDRO GARZA SALDA A NUM 113                    Matamoros Tamaulipas 87455
           Mexico
15622608   Delgado, Abel Garcia          NACIONES UNIDAS NUM 118                   Matamoros Tamaulipas 87470 Mexico
15622609   Delgado, Ma Mata           LAZARO CARDENAS 74                 Matamoros Tamaulipas 87440 Mexico
15622610   Delgado, Nohem Robledo             Manuel Avila Camacho Num 38             Matamoros Tamaulipas 87470 Mexico
15622611   Delgado, Victor D vila         Calle Laguna Salada #100           Matamoros Tamaulipas 87350 Mexico
15622612   Dell       Amy Mayfield ext. 82014            One Dell Way          Corporate Accounts         Round Rock, TX
           78682
15622615   Dell Marketing L.P.         Nicholas Clark         c/o Dell USA         PO Box 643561          Pittsburg, PA
           15264−3561
15622616   Dell Marketing, L.P.         Dell, Inc.       One Dell Way, RR1, MS 52           Round Rock, TX 78682
15622617   Dell Marking Systems          721 Wanda          Ferndale, MI 48220
15622618   Dell USA LP          Amy Mayfield           Dept Ch14012          PO Box 371964          Palatine, IL 60055−4012
15622619   Deloitte & Touche         5140 Young Street           Suite 1700       Toronto ON M2N 6L7 Canada
15622620   Deloitte LLP         150 Midsummer Blvd.            Buckinghamshire MK9−1FD United Kingdom
15622623   Delphi Automotive Systems            5725 Delphi Drive         Troy, MI 48098
15622627   Delta Fluid Air Inc.        160 Saunders Road, Unit 2          Barrie ON L4N 9A4 Canada
15622628   Delta Manufacturing Company             8717 West 84Th St          Tulsa, OK 74131
15622629   Delta Materials Handling          1480 Highland North          Jackson, TN 38305
15622630   Delta Staffing LLC         Alicia Loewen         5730 Bella Rosa Blvd. Suite         Clarkston, MI 48348
15622631   Deluca, Christopher         29501 Van Laan Drive            Warren, MI 48092
15622633   Demag Plastics Group          11792 Alameda Drive            Strongsville, OH 44149
15622634   Demand Mechanical, LLC             Ashlee Alexander          820 Fesslers Parkway        Nashville, TN 37210
15622636   Demars, Mathew           8643 New Haven Way             Canton, MI 48187
15622638   Demetrio, Javier Espinoza          PINO NUM 55            Matamoros Tamaulipas 87380 Mexico
15622640   Dengensha America Corp            7647 First Place Drive, B4         Bedford, OH 44146
15622642   Denman, Lawrence           511 E HUNT ST             ADRIAN, MI 49921
15622643   Dennen Steel Co         Peter Dennen and Deb Zachary             3033 Fruitridge NW         PO Box 3200          Grand
           Rapids, MI 49501
15622645   Dennis, Ken        905 N Rubey St           Macon, MO 63552
15622650   Denso International America           Jordan Levine         24777 Denso Dr         Southfield, MI 48086−5133
15622651   Denton, Joseph         211 W 6th St          Monroe, MI 48161
15715023   Department of Labor          Division of Unemployment Insurance            P.O. Box 9953         Wilmington, DE
           19809
15622652   Department of Treasury − Internal Revenu            31 HOPKINS PLAZA, RM 1150               BALTIMORE, MD
           21201
15622653   Department of Treasury − Internal Revenu            801 BROADWAY, ROOM 285 M/S 146                   NASHVILLE, TN
           37203
15622654   Department of Treasury − Internal Revenu            M.H. AGENT, Bankruptcy Specialist            Internal Revenue
           Service        31 HOPKINS PLAZA, RM 1150                 BALTIMORE, MD 21201
15622655   Department of Treasury − Internal Revenu            P.O. Box 7346         Philadelphia, PA 19101−7346
15622656   Department of Treasury − Internal Revenu            P.O. Box 7317         Philadelphia, PA 19101−7317
15622657   Department of Treasury − Internal Revenu            P.O. Box 7346         Philadelphia, PA 19101−7346
15622658   Dependable Marking Sys Ltd             Marty Frenette        585 Wentworth Street (East) Unit 42         Oshawa ON L1H
           3V8 Canada
15622662   Depodesta, Jennifer         4503 THORNCROFT AVENUE                   ROYAL OAK, MI 48073
15622663   Depor Industries, Inc.        Brian Smith and Linda Mason           1022 Fred White Blvd.          Portland, TN
           37148
15622664   Depotter, Michael         6045 BIRCHCREST LANE                 COMMERCE, MI 48382
15622666   Deputy Electronics         11172 E. US Hwy 50            Seymour, IN 47274
15622667   Derby Cellular Products, Inc         Donna Baker and Marylynn Frosceno             150 Roosevelt Drive        PO Box
           277        Derby, CT 06484
15622670   Derksen, Rowen          PO BOX 74            CHAPEL HILL, TN 37034−0074
15622669   Derksen, Rowen          PO Box 74           Chapel Hill, TN 37034
15622675   Desert Engineering         3162 E. 46th Street         Tucson, AZ 85713−5213
15622676   Design Mill, Inc.       Mike Spillane and Christine Bilgri          115 N. Main Street        PO Box
           453        Elizabeth, IL 61028
                  Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 94 of 255
15622677   Designetics        3315−E Centennial Road           Sylvania, OH 43560
15622678   Designetics, Inc.       1624 SOUTH EBER ROAD                 HOLLAND, OH 43528
15622680   Desmone, Marie          3941 Peppermill Road          Attica, MI 48412
15622681   Desot, James         8884 Field Rd        Algonac, MI 48001
15622687   Desu, Sai Santosh Kumar          45700 Spring Lane Apt 208           Shelby Township, MI 48317
15622689   Detroit Die Cutting Co.        PO Box 700          Sault Ste. Marie, MI 49783−0700
15622690   Detroit Die Cutting Company           Barry Long and Tom Nast           25925 Commerce Drive            Madison Heights,
           MI 48071
15622691   Detroit Engineered Products         SRI Bramadesam            Inc       560 Kirts Blvd, Ste 103         Troy, MI
           48084
15622692   Detroit Heading, LLC          Paula Hutton        6421 Lynch Rd.          Detroit, MI 48234
15622693   Detroit Lions        Department 277201          PO Box 550000           Detroit, MI 48255−2772
15622694   Detroit Manufacturing System          12701 Southfield Fwy Ste A            Detroit, MI 48223
15622695   Detroit Mfg Systems LLC           Gateway Industrial Center         Bldg A          12701 Southfield Rd        Detroit, MI
           48223
15622696   Detroit Tubular Rivet        Marcie        1213 Grove St.          Wyandotte, MI 48192
15622699   Deuel, Jessica        9448 Willow         Willis, MI 48191
15622700   Deuel, Melinda         9448 WILLOW RD              WILLIS, MI 48191
15622702   Deutsche Bank Mexico, S.A.           ATTN: Property Management−Monterrey                Av. Rufino Tamayo #100−Piso
           2        SanPedro GarzaGarcia Nueva Leon 66269 MX
15622703   Deutsche Bank Mexico, S.A.           Deutsche Bank AG            Pedregal 24 Colonia Molino Rey Piso 20          Mexico
           City 11040 Mexico
15622704   Deutsche Bank Mexico, S.A.           MIGUEL HIDALGO                PEDREGAL 24 LOMASVIRREYES MOLINO DEL
           REY         MEXICO CITY 11040 MX
15622709   Devine, Richelle        1794 N. 100th Ave          Hart, MI 49420
15622713   Dewberry, Todd          965 State Line Rd.        Five Points, TN 38457
15622717   Dewitt Barrels        1125 Comstock St.          Marne, MI 49435
15622718   Dewitt, Gary         110 N HARBOR            GRAND HAVEN, MI 49417
15622719   Dexon Computer           Brian Usgaard        9201 E Bloomington Frwy             Suite BB        Minneapolis, MN
           55420
15622720   Dextar World Trade LLC           Alain Malas         3 Tennis Court         Hamilton, NJ 08619
15622727   Diagnostic Services Inc.        13300 Highway 104 North            Lexington, TN 38351
15622728   Diagnostic Services Inc.        Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15622729   Diagnostic Services Inc.        c/o Bankruptcy Claims Admin Services LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15622730   Diagnostico y Soluciones SA          Javier Alejandro Cabrera Adriana Nery            Manuela Pedraza 3050, #8 Ciudad
           Autonoma          Buenos Aires C1429CCV Argentina
15622732   Diamond Ground Products Inc            2550 Azurite Circle         Newbury Park, CA 91320
15622733   Diamond Tool & Abrasive            39 W 207 Highland Ave.           Elgin, IL 60123
15622735   Diamond Tool & Abrasives Inc            Mary A. Merrell         39W207 Highland Ave            Elgin, IL 60124
15622736   Diamond Tool & Abrasives Inc            PO Box 92170           Elk Grove Village, IL 60009
15622737   Diamond Vogel Paints          25 E Business loop 70         Colombia, MO 65201
15622738   Diaz, Carlos Vazquez         SANTA ANA 19             Matamoros Tamaulipas 87453 Mexico
15622739   Diaz, Elvira Sotelo        TORRE CD DE MEXICO NUM 126                   Matamoros Tamaulipas 87455 Mexico
15622744   Dickerson Tool & Engineering           Jack Dickerson (AD 9)          1020 Mitchell Ave.         Chillicothe, MO
           64601
15622746   Dickey, Laura         1613 MOLLIE ST           YPSILANTI, MI 48198
15622747   Dickey, Robert         5 CRAWFISH ROAD               LAWRENCEBURG, TN 38464
15622748   Dickinson Wright PLLC           2600 W Big Beaver           Ste 300        Troy, MI 48084
15622749   Dickinson Wright PLLC           Doron Yitzchaki          350 S. Main Street, Suite 300        Ann Arbor, MI
           48104
15622752   Dickten Masch Plastics         Plant 2 N44 W33341           Watertown Plank Rd, WI 53058
15622755   Die Makers         Melody         801 Second Streeet         Monroe City, MO 63456
15622756   Die Makers Inc         373 Hwy 35          Hazel Green, WI 53811
15622757   Die Mold & Automation           Paul Martin and Debbie Domigan             Components Inc          Dearborn, MI
           48126
15622758   Die Tech Services, Inc.        Pam Parker         2457 Waldorf Ct. NW           Walker, MI 49544−1472
15622759   Die−Mond Machine & Tool             341 Lorne Ave E          Stratford ON N5A−6S4 Canada
15622765   DiePro, Inc.       941 HIGHWAY 431              MARTIN, TN 38237
15622764   Diemasters Manufacturing Inc          Brandy Curtis         2100 Touhy Avenue            Elk Grove Village, IL
           60007
15622766   Dieter Wiegelmann GmbH             Frank Leismann          Von−L         ninck−Stra_e 22         Olsberg 59939
           Germany
15622769   Digi−Key Corporation          Purchasing         701 Brooks Ave South           Theif River Falls, MN
           56701−0677
15622770   DigiCert, Inc        Support and Account Receivable           2801 N Thanksgiving Way            Suite 500       Lehi, UT
           84043
15622772   Dildine, Darren        1454 Cussewago          Fenton, MI 48430
15622774   Dillard, Samantha         7239 Theut Ave          Warren, MI 48091−2026
15622775   Dimas, Blas Segura          MARIANO MATAMOROS 160                    Matamoros Tamaulipas 87449 Mexico
15622776   DimcoGray Corporation           Pam Ruwe and Allen Mccray             900 Dimco Way           Centerville, OH
           45458
15622777   Dimech, Raymond            1560 Ludean Dr.         Highland, MI 48356
15622779   Dimensional Control Systems           Donald Jasurda and Cheryl Wells           580 Kirts Blvd, Suite 309        Troy, MI
           48084
15622780   Dimplex Thermal Solutions           Christopher Corrion         2625 Emerald Drive          Kalamazoo, MI
           49001−4542
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 95 of 255
15622783   Dinsmore & Shohl, LLP           Jennifer Rixner         255 East 5th        Suite 1900         Cincinnati, OH
           45202
15622784   Discover Communications Inc.            Accounts Receivable          30 Victoria Crescent        Brampton ON L6T 1E4
           Canada
15622785   Disenos Y Proyectos Indust         Carretera Isla Menor Kilometro 1           Dos Hermanas 41700 Spain
15622786   Disenos Y Proyectos Indust         Gerardo Rosas Prada           Gerp SA DE CV            Mexico
15622787   Disenos Y Proyectos Indust         Gerardo Rosas Prada           Gerp SA DE CV            Mexico Mexico
15622791   Display Pack         Ying Lu and Linda Kaurala           1340 Monroe Ave NW             Grand Rapids, MI 49505
15622792   Distinctive Machine Corp.         Jeff Tait and Sheryl Loveland          300 Byrne Industrial Drive         Rockford, MI
           49341
15622794   Distinctive Machine Corporation          Jeff Tait And Sheryl Loveland          300 Byrne Industrial
           Drive        Rockford, MI 49341
15622795   Dite Giraud, Helene D az Thomas            OSA MENOR NUM 15                Matamoros Tamaulipas 87458 Mexico
15622799   Diverse Engineering Service          John R Thompson           12740 W Warren Avenue             Suite 102 PMB
           120        Dearborn, MI 48126
15622800   Diverse Fabrication, LLC         Tommy Staggs and Anita McDow                110 E. Commerce St.           Loretto, TN
           38469
15622801   Diversified Coatings        Wallace Welter and Landi Haney             309 Echelon Rd          Greenville, SC 29605
15622802   Diversified Engineering Srv         John R. Thompson           PO Box 530431, Ste. 114           Livonia, MI
           48153−0431
15622803   Diversified Engr & Plastics        Lynann Sell and Marianne Woodward               1801 Wildwood Avenue             Jackson,
           MI 49202
15622804   Diversified Machine Systems           Emily Bollar         1068 Elkton Drive         Colorado Springs, CO 80907
15622805   Diversified Packing        Maureen casey           2101 Innebelt Bus Center Dr.          St. Louis, MO 63144
15622806   Dixie Industrial Finishing       Jim Jones          4925 S. Royal Atlanta Drive          Tucker, GA 30084
15622807   Dixie Materials Handling Inc          2151 Denton Avenue           PO Box 807          Cookeville, TN 38503−0807
15622809   Dixie Tool Co         Marie        275 Kings Highway            Suite 102       Brownsville, TX 78520
15622810   Dixie Vacuum Center          James E. Flatt         319 Geri Street        Lawrenceburg, TN 38464
15622811   Dixon Automatic Tool, Inc.         2300 Twenty Third Ave.            Rockford, IL 61104
15622812   Dixon, Dana         2445 Shawnette Road           Collinwood, TN 38450
15622822   Dme Div Of Vsi Corporation            PO Box 64155          Detroit, MI 48264
15622826   Do Not Use         c/o Loera Customs Brokerage            5845 East 14th Street         Brownsville, TX 78521
15622828   Doall Mountain States Co.         1558 N. Topping st.          Kansas City, MO 64120
15622829   Dobco Equipment Ltd.          PO Box 203           Mississauga ON L4T 3B8 Canada
15622830   Dober Chemical Inc         Rosie         14461 S Waverly          Midlothian, IL 60445
15622833   Dobrzelewski, Mark          3292 East Shady Ridge Lane            Midland, MI 48642
15622834   Dobschensky, Adam           1310 Wallen Street          Midland, MI 48642
15622836   Doctors Center Health Serv.         9857−4 St. Augustine Rd           Jacksonville, FL 32257
15622837   Document Solutions Inc.         414 Union Street          Suite 1210         Nashville, TN 37219
15622843   Dodson, Aaron          227 W. Benton Ave.           Stockton, IL 61085
15622847   Doerr GmbH           Manuela Doerr and Thomas Schaefer             Tannenweg 16a           St. Augustin 53757
           Germany
15622848   Doerr Plating        Jim Doerr         2408 N. Lefingwell Ave.          St. Louis, MO 63106
15622849   Dofasco Tubular Products          14 Hiltby Ave         Brampton ON L6X 2M3 Canada
15622851   Dolezal, Milan         1700 N. Fairview Lane          Rochester Hills, MI 48306
15622853   Dom nguez, Artemio Azueta            GUADALUPE VICTORIA NUM 192                     Matamoros Tamaulipas 87449
           Mexico
15622854   Dom nguez, Edith Castillo         CONSTITUCION 1917 223                 Matamoros Tamaulipas 87497 Mexico
15622855   Dom nguez, Irving Cruz          CALLEJON 6 38             Matamoros Tamaulipas 87450 Mexico
15622856   Dom nguez, Jose Perez         LEON GUZMAN NUM 122                    Matamoros Tamaulipas 87390 Mexico
15622857   Dom nguez, Mayra Villasana            6 de Marzo Num 192           Matamoros Tamaulipas 87477 Mexico
15622858   Dombrowski, Anthony           6547 Blackhawk Lane             Twin Lake, MI 49457
15622861   Dominant OPTO Tech NA Inc              Dustin Kooyers and Don Wendel             PO BOX 184           Lebanon, NJ
           08833
15622862   Dominguez, Aaron Ginez           MATIAS LONGORIA NUM 13                     Matamoros Tamaulipas 87496 Mexico
15622864   Dominion Power Press          2390 Industrial Street         Burlington ON L7P 1A5 Canada
15622865   Dominion Spring          240 Courtneypark Dr. E.          Mississauga ON L5T 2S5 Canada
15622866   Domino Amjet, Inc.         Customer Service and Mark Meltzer             1290 Lakeside Dr.          Gurnee, IL
           60031
15622867   Don Blackburn & Co.          13335 Farmington Rd.            Livonia, MI 48150
15622868   Don Rice Communications            1840 Park Avenue           Orange Park, FL 32073
15622869   Donald, Lavon          8655 Dodge          Warren, MI 48089
15622870   Donaldson Company, Inc           PO Box 1299           Minneaplois, MN 55440
15622871   Donaldson's Ace Hardware           103 Basket Factory Road           Butler, IN 46721
15622873   Dong Guan Sincere Tool Co Lt            Mr Malex Zhu          Da Li Industrial Zone Qing Xi Town            Guang Dong
           523648 China
15622874   Dongguan Mission Gauge&Fixtu              Cindy Chan          Yuning Industrial Park Hengil Town           Dongguan City
           523461 China
15622875   Dongguan Rocky Tool & Die Co              Vivia Wei         No.2 Xingye 1st Street Tuqiao Village          Dongguan City
           523660 China
15622876   Dongguan TopTai Tool & Die             Lucinda         Co., Ltd. No 4, Keyuan Six Rd.          Guangdong 523710
           China
15622878   Dongguan Vision Tool & Mould             Vincent Tan and Vincent Tan           Co. Ltd. Hengli Town          Dongguan
           City 523475 China
15622880   Dongmo Nzangue, Jordan            1760 Broadway Street           Ann Arbor, MI 48105
15622881   Dongyang America, Inc.          Monie West           6993 19 Mile Road          Sterling Heights, MI 48314
15622882   Donjuan, Gloria Torres         GARDENIA NUM 32                Matamoros Tamaulipas 87348 Mexico
15622883   Donjuan, Juan Z iga        NOGALES NUM 15                 Matamoros Tamaulipas 87448 Mexico
                  Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 96 of 255
15622885   Donn Roll Inc          Brad Banister         2328 North Yard Court          Fort Wayne, IN 46818
15622886   Donn Roll Inc.         C/O Bankruptcy Claims Admin              100 Union Avenue           Suite 240       Cresskill, NJ
           07626
15622891   Doors And More Inc            7001 State Street         Quincy, IL 62301
15622894   Doral Steel Inc.        Mike Crooks           1500 Coining Dr.         Toledo, OH 43612
15622893   Doral Steel deMexico SdeRLde             Emilio Hernandez and Eugenia GFernandez               Carretera Miguel
           Aleman          Apodaca 66600 Mexico
15622896   Dorman Products Inc.           Rachel Bedford and Michelle Strauss           3400 East Walnut Street         Colmar, PA
           18915
15622898   Dorner MFG Corp.            PO Box 20          975 Cottonwood Ave            Hartland, WI 53029−0020
15622899   Dorner Works, Ltd.          Jeffrey Dorner          3445 Lake Eastbrook Blvd. SE           Grand Rapids, MI 49546
15622902   Dorsey Fabricationg          Tim Dorsey          202 E. Bridge Street         Brownstown, IN 47220
15622904   Dortec Industries         Rhonda Lobracio and Tracey Beggs             3066 Line 8 RR#2          Bradford ON L3Z 2A5
           Canada
15622905   Doshi, Deep         1780 Pond Run            Auburn Hills, MI 48326
15622906   Doss Brothers Inc          Barry Doss         Superior Asphalt         403 Oak St         Lawrenceburg, TN 38464
15622909   Doug Brown Pkg Products Inc             Debbie Hunt and Kim Crum             4223 Edgeland          Royal Oak, MI
           48073
15622911   Douglas Corporation           Robyn Godbey and Mary J Johnson             9650 Valley View Road           Eden Prairie, MN
           55344
15622914   Douglas, Shanece           15 Leanee Lane          Pontiac, MI 48340
15622916   Dove Equipment            723 Sabrina Dr         East Peoria, IL 61611
15622918   Doveport Systems, LLC            2401 20th Street         Port Huron, MI 48060
15622921   Dow Automotive            1250 Harmon Road             Auburn Hills, MI 48326
15622922   Dow Chemical Company              Elaine Johnson          7719 Collection Center Drive          Chicago, IL 60693
15622923   Dow, John         200 S WARD ST.              STOCKTON, IL 61085
15622926   Downey, Dylan           30532 State Hwy T            Excello, MO 65247
15622927   Downey, Dylan           33815 Mahogany Street            Macon, MO 63552
15622928   Downey, Teresa           5229 W MICHIGAN AVE LOT 306                   YPSILANTI, MI 48197
15622931   Doyle Manufacturing, Inc.           Myron Miller and Marilyn Miller           16630 County Road 10          Bristol, IN
           46507
15622940   Drake, Shaun          19666 Ryan          Detroit, MI 48234
15622942   Drawn Metal Products           Diane Wall          6143 W. Howard Street           Niles, IL 60714
15622943   Dream Hill Co.,Ltd          Hyeong−Seok Kim and Hyeong−Seok Kim                  #301, Hyosungplaza, 538−1,
           Bucheon−City           Kyoungki−Do 420−030 South Korea
15622944   Drenth Brothers, Inc.         Jerroll Drenth         9448 Six−Mile Lake Road           Ellsworth, MI 49729
15622945   Drew, Laura          107 RENEE LN.             WALLINGFORD, KY 41093
15622946   Drexel Supply Inc.          Christy        612 State Avenue         Kansas City, KS 66101
15622947   Dri−Air Industries, Inc         16 Thompson Road            PO Box 1020          East Windsor, CT 06088
15622948   Drill Masters−Eldorado Tool,           336 Boston Post Road          Milford, CT 06460
15622949   Drive Automotive Industries           Pellar Ray A/P         120 Moon Acres Road            Piedmont, SC 29673
15622950   Drive−Lok Inc.          1140 Park Ave          Sycamore, IL 60178
15622951   Driver, Richard         1540 S Wellsville          Palmyra, MI 49268
15622953   Drossbach LLC           Rachael Baler and Michelle Leemaster            1500 Commerce Dr.            Stow, OH 44224
15622991   DuMor Water Specialists           Bill Certain         4405 Wyland Drive          Elkhart, IN 46516−9501
15622972   Duarte, Jes s Salazar        CALLE EMILIANO ZAPATA NUM 212                       Matamoros Tamaulipas 87390
           Mexico
15622974   Dubois         255 E 5th Street        Cincinnati, OH 45202
15622975   Dubois Chemicals           Jan Elstun         3630 East Kemper Road           Sharonville, OH 45241
15622976   Dubuque Fire Equipment            Sales         420 Garfield Ave         PO Box 595          Dubuque, IA 52001
15622977   Dubuque Stamping & Mfg., Inc             32nd & Jackson          PO Box 798          Dubuque, IA 52004−0798
15622979   Dudek & Bock S de RL de CV              Gloria Lucio Sanchez           Blvd Isidro Lopez Zertuche Col.
           LaSalle        Saltillo 25240 Mexico
15622980   Dudek & Bock S de RL de CV              Selene Solis Abraham           Blvd Isidro Lopez Zertuche Col.
           LaSalle        Saltillo 25240 Mexico
15622982   Dudek & Bock Spring Mfg Co              Karen Pacana          5100 West Roosevelt Road           Chicago, IL 60650
15622983   Dudey, Carl         2750 Bladwin Rd            Lapeer, MI 48446
15622984   Duff, William         320 BARNARD AVE.                 MT. STERLING, KY 40353
15622985   Duffy Tool & Stamping            Jim Smekens           3324 Meeker Ave          Muncie, IN 47302−0128
15622987   Duggans Manufacturing, LLC             50150 Ryan Road            Shelby Twp., MI 48317
15622989   Dugger, Pamela          212 PROSSER RD.               LAWRENCEBURG, TN 38464
15622990   Dulude, Travis         3436 North Waldo Road             Midland, MI 48642
15622992   Dun & Badstreet          PO Box 75434            Chicago, IL 06067−5543
15622993   Dun & Badstreet          Ronald L. Rowland            2453 Vineyard Lane          Crofton, MD 21114
15622994   Dun & Badstreet          The Rowland Law Firm             PO Box 3108           Crofton, MD 21114
15622995   Dun & Bradstreet           PO Box 75434           Chicago, IL 60675−5434
15622997   Dun & Bradstreet           The Rowland Law Firm            PO Box 3108          Crofton, MD 21114
15622996   Dun & Bradstreet           The Rowland Law Firm            Ronald L. Rowland          Agent Dun & Bradstreet 2453
           Vineyard Ln          Crofton, MD 21114
15622998   Duncan, James          889 Montana Street           Marysville, MI 48040
15622999   Duncan, Laura          1780 Pond Run           Auburn Hills, MI 48326
15623002   Dunham, Michael            471 Old Jackson Highway            Loretto, TN 38469
15623003   Dunlap & Company, Inc.            PO Box 328           Columbus, IN 47202−0328
15623005   Dunn & Bradstreet (D&B)             PO BOX 75434            CHICAGO, IL 60675−5434
15623012   Dunn, Sean         1944 Kilburn Rd           Rochester Hillis, MI 48306
15623013   Duplessie, Michael          1416 RIVERBANK               LINCOLN PARK, MI 48146
15623014   Dupont Chemicals&Fuoroprdts              Louise Harvey          Bailey Mill Plaza, Bldg. 19        PO
           80023         Wilmington, DE 19880−0023
                  Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 97 of 255
15623015   Dupont Company          Ann Codding          Building 26, Room 2154B             4417 Lancaster Pike        Wilmington,
           DE 19808
15623017   Dupont Company          Debbie         Excel Washington Warehouse             Washington, WV 26181
15623018   Dupont Company          Francis Benitez        1007 Market Street B−6202−B             Wilmington, DE 19898
15623019   Dupont Company          Jayne Weber          Barley Mill Plaza         Bldg. 23, Room 1229C PO Box
           800−023        Wilmington, DE 19880−0023
15623020   Dupont Company          PO Box 93244          Chicago, IL 60673−3244
15623022   Duque, Carolina        7472 vintage ln        West Bloomfield, MI 48322
15623023   Dura − Gehren        Xavier−Vorbrueggen−Str. 8            Gehren D−98708 Germany
15623024   Dura − Pollone, Brazil       Av Dom Pedro I          743 Rio Grande           Da Serra SP SP 09450−000 Brazil
15623027   Dura Auto Control Sys GmbH           Hullerser Landstrasse 16          37574 Einbeck         Germany
15623026   Dura Auto Control Sys GmbH           Hullerser Landstrasse 16          Einbeck 37574 Germany
15623028   Dura Auto Sys India Pvt Ltd        GAT#376 & 377/1            Satav Industrial Estate Behind Recold
           Co       Tal−Khed Pune 410501 India
15623029   Dura Auto Sys India Pvt Ltd,        GAT#376 & 377/1,            SATAV INDUSTRIAL ESTATE Behind Recold
           Co       Tal−Khed Pune 410501 India
15623030   Dura Auto,otive Lawrenceburg          2200 Helton Drive          Lawrenceburg, TN 38464
15623031   Dura Automotive Body & Glass           Castle Bromwich Business Par            Unit A Tameside Dr.         Birmingham
           B35 7AG United Kingdom
15623032   Dura Automotive Body & Glass           Mrs. Langhoff         Systems GmbH Koenigstrasse 57             Plettenberg
           D−58840 Germany
15623033   Dura Automotive Body & Glass           Systems GmbH            Konigstrasse 57         Plettenberg 58840
           Germany
15623035   Dura Automotive CZ k.s         Riegrova 495         Identification# 61173151 VAT CZ61173151               Pisek 388 18
           Czech Republic
15623038   Dura Automotive CZ k.s.         Riegrova 495         PlantStrakoniceGlass 61173151 CZ61173151               Blatna 388 18
           Czech Republic
15623034   Dura Automotive Canada ULC            Ste 800, 1959 Upper Water St., Box 997            Halifax NS B3J 2X2
           CANADA
15623039   Dura Automotive DOOEl Skopje            Macedonia
15623040   Dura Automotive Handels          Koenigstrasse 57         Plettenberg D−58840 Germany
15623041   Dura Automotive LLC          1780 Pond Run          Auburn Hills, MI 48326−2752
15623042   Dura Automotive OEM Customer Group              c/o Morris, Nichols, Arsht & Tunnell LLP           Attn: Derek C.
           Abbott       1201 N Market St 16th Fl P.O. Box 1347            Wilmington, DE 19899−1347
15623043   Dura Automotive Plettenberg         Leisten undBlenden GmbH              Koenigstrasse 57        Plettenberg D−58840
           Germany
15623044   Dura Automotive Protuguesa          Estrada Nac., No. 3, KM 1          Carregado P−2580−465 Portugal
15623045   Dura Automotive Services         India Private Limited         Plot # 2 & 3, 1st Floor Ektha Tower         Kondapur
           India
15623046   Dura Automotive Systemes          Jp Fernandez         50 AV De La Liberation FR80414362327              Le Mans 72000
           France
15623047   Dura Automotive Systems          3201 NAFTA Parkway Suite B              Brownsville, TX 78526−9764
15623048   Dura Automotive Systems          9 Rue Maurice Trintignant          Route d'Angers − ZI Sud          LeMans Cedex 2
           72018 France
15623049   Dura Automotive Systems          Cheri Glassburn and Rhonda Neitzel            1780 Pond Run          Auburn Hills, MI
           48326−2752
15623050   Dura Automotive Systems          Julius Saxler Strasse 1        D54550 Daun Rengen            Daun RP D−54550
           Germany
15623051   Dura Automotive Systems (Canada), Ltd.           900−1959 Upper Water Street            Halifax NS B3J 3N2
           CANADA
15623053   Dura Automotive Systems, LLC           Bayard, P.A.         Attn: Justin R. Alberto        600 North King Street, Suite
           400       Wilmington, DE 19801
15623054   Dura Automotive−Koprivnice           Dura Czech Republic           Purmyslovy Park 300 CZ 742 21            Czech
           Republic DZ74221 Czech Republic
15623055   Dura Automotive−Timisoara           250 Giarmata VII         Giarmata          Timisoara 307210 Romania
15623056   Dura Birmingham         David Hunter          Birmingham B35 7AG United Kingdom
15623057   Dura Bracebridge        345 Ecclestone Dr.         PO Box 900           Bracebridge ON P1L 1V1 Canada
15623058   Dura Brantford       205 Mary Street         PO Box 2067           Brantford ON N3T 5W5 Canada
15623059   Dura Brazil      Av Dom Pedro I           743 Rio Grande          Da Serra SP SP 09450−000 Brazil
15623060   Dura Brookfield        445 East Helm         Brookfield, MO 64628
15623061   Dura Brownstown          322 E. Bridge Street        Brownstown, IN 47220
15623063   Dura Buyer, LLC         Attn: Legal Department          One Liberty Plaza         New York, NY 10006
15623064   Dura Buyer, LLC         Skadden, Arps, Slate, Meagher & Flom LLP              Carl T. Tullson       920 North King
           Street      Wilmington, DE 19801
15623065   Dura Daun Deutschland GmbH            1780 Pond Run           Auburn Hills, MI 48326
15623066   Dura Deutschland GmbH−Gehren             Xavier−Vorbrueggen−Str.8            Gehren D−98708 Germany
15623067   Dura Dusseldorf        Hieke Kirshe         Schiess−Strabe 30         Dusseldorf 40549 Germany
15623068   Dura Dusseldorf        Schiess Strasse 60        Dusseldorf D−40549 Germany
15623069   Dura Einbeck       Hullerser Landstrassee 16−18           Einbeck 37574 Germany
15623070   Dura Einbeck       Hullerser Lanstrassee 16−18           Einbeck 37574 Germany
15623071   Dura Fremont        502 Connie St.         Fremont, MI 49412−0467
15623072   Dura Fremont        Corrine Sherman          502 Connie St.         Fremont, MI 49412−0467
15623073   Dura Ganxiang Automotive          Shy Shen         No 2658 Jinzhang Road            Ganxiang Town 201518
           China
15623074   Dura Ganxiang Automotive          Systems (Shanghai) Co.,LTD             No. 2658 Jinzhang Road Ganxiang
           Town        Shanghai China
15623075   Dura Gladwin        Gladwin, MI 48624
15623076   Dura Guarda        Vila Cortex de Mondego           Guarda P−6301−859 Portugal
                  Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 98 of 255
15623077   Dura Hannibal North          2011 Higway 61 South           Hannibal, MO 63401
15623078   Dura Hannibal South          Tammera Powell          #5 Industrial Drive          Hannibal, MO 63401
15623079   Dura Holding Germany GmbH             Koenigstrasse 57          Plettenberg D−58840 Germany
15623080   Dura Holdings Canada LP           100 King Street West, Suite 4400            Toronto ON M5X 1B1 CANADA
15623081   Dura Holdings ULC           900−1959 Upper Water Street            Halifax NS B3J 3N2 CANADA
15623082   Dura Jacksonville        9444 Florida Mining Blvd           Jacksonville, FL 32257
15623083   Dura Jiangsu        Ning Jiepeng and Cai Chunyan            No.97 Huashan Road Gaoyou Economic               Gaoyou
           225600 China
15623084   Dura Koprivince         Prumyslovy Park 300           Koprivince 742 21 Czech Republic
15623085   Dura Koprivince         Prumyslovy Park 300           Koprivince P−6301−859 Czech Republic
15623086   Dura Lawrenceburg          2200 Helton Drive          Lawrenceburg, TN 38464
15623087   Dura Lawrenceburg          PO Box 746          2200 Helton Drive           Lawrenceburg, TN 38464
15623088   Dura Mancelona          301 Palmer Park Road           Mancelona, MI 49659
15623089   Dura Matamoros Bldg 1           Poniente 2 y Norte 7 no. 1a6         Ciudad Industrial         Matamoros Tamaulipas
           87499 Mexico
15623090   Dura Matamoros Bldg 2           Poniente 2 no. 23        Ciudad Industrial          Matamoros Tamaulipas 87499
           Mexico
15623091   Dura Matamoros Bldg 3           Diagonal Lorenzo de la Garza          no. 42 Cuidad Industrial         Matamoros
           Tamaulipas 87499 Mexico
15623092   Dura Matamoros Bldg 4           Ave. Pedregal 1000          Parque Industrial Finsa Oriente Km. 8.5         Matamoros
           Tamaulipas 87499 Mexico
15623093   Dura Matamoros Building 3          Diagonal Lorenxo de la Garza             no. 42 Ciudad Industrial       Matamoros
           Tamaulipas 87499 Mexico
15623094   Dura Matamoros Building 4          Ave. Pedregal 1000           Parque Industrial Finsa Oriente Km.
           8.5       Matamoros Tamaulipas 87499 Mexico
15623095   Dura Milan        5210 Industrial Drive         Milan, TN 38358
15623096   Dura Moberly         1855 Robertson Road           Moberly, MO 65270
15623098   Dura Operating, LLC c/o Fair Harbor Capi           PO Box 237037            New York, NY 10023
15623099   Dura Pamplona         Poligono Industrial Arazuri−          Ocroyen C/B n 3 E−31170 Arazuri             Navarra
           Spain
15623100   Dura Plettenburg        Koenigstrasse 57         Plettenburg D−58840 Germany
15623101   Dura Queretaro        Javier Reynoso and Alberto Calva            Av. Penuelas 7 Fraccionamiento
           Industral       Queretaro 76148 Mexico
15623102   Dura Queretaro        Tom Osborn           230 Chambers Avenue             Georgetown, KY 40324
15623103   Dura Shanghai Rep Office          Bank of China,         Shanghai Pudong Branch             China
15623104   Dura Stockton        301 South Simmons Street            Stockton, IL 61085
15623105   Dura Stratford       617 Douro Street         Stratford ON N5A 6V5 Canada
15623106   Dura West Union          800 Highway 150 South            West Union, IA 52175
15623107   Dura−Bievres         14, Parc Burospace         Route de Gisy          Bievres 91 570 France
15623108   Dura−Carregado          Estrada Nac., No. 3, KM1           Carregado P−2580 465 Portugal
15623109   Dura−Daun         Julius−Saxler−Strasse 1          Daun RP D−54550 Germany
15623110   Dura−Einbeck         Hullerser Landstrasse 16−18           Einbeck 37574 Germany
15623111   Dura−Guarda         Vila Cortez do Mondego            Guarda P−6301−859 Portugal
15623112   Dura−La Talaudiere          Zone Industrielle de Molina         la Chazotte Rue de la Chazotte         La Talaudiere
           42350 France
15623114   Dura−Moscow           Pr. Serebryakova, 6         Moscow 129343 Russia
15623115   Dura−Rotenburg          Roennebrocksweg 5           Rotenburg D−27356 Germany
15623117   DuraTech Industries, Inc.        Amy Wheeler and Mimi Pfaff             3216 Commerce Street           La Crosse, WI
           54603
15623116   Duraco Inc.       7400 W. Industrial Drive          Forest Park, IL 60130−2514
15623119   Duratronics Gmbh          Simone Biermann           Scheidkamp 13            Loehne 32584 Germany
15623120   Duratronics Gmbtt         Silke Neidel        c/o Dura Automotive Hullerser            Landstra BE16 D−37574 Einbeck
           Germany
15623122   Duron Plastics Limited         Debbie Bennewies           965 Wilson Ave           Kitchener ON N2C 1J1 Canada
15623123   Duronio, Elizabeth        1257 Letica        Rochester, MI 48307
15623124   Duronio, Elizabeth        1257 Letica Rd         Rochester, MI 48307
15623125   Duval Container Company           Paula Nelson and Larry Geller           91 South Myrtle Avenue          PO Box
           41006        Jacksonville, FL 32203
15623129   Dwivedi, Jayesh        2663 Lantern Lane apt 303           auburn hills, MI 48326
15623130   Dwivedi, Jayesh        2915 Brookside apt 107           Lake Orion, MI 48360
15623131   Dwyer Instruments Inc         Barbara / Glenda         102 Indiana Hwy 212            Industrial Drive      Michigan
           City, IN 46360
15623132   Dwyer Instruments, Inc.         102 Indiana Hwy 212           Michigan City, IN 46360
15623133   Dyadem International Ltd         9050 Yonge Street          Suite 401          Richmond Hill ON L4C 9S6 Canada
15623134   Dyas, David        5641 Fox Ridge Dr.          Clarkston, MI 48348
15623142   Dymax Corporation          51 Greenwoods Road            Torrington, CT 06790
15623143   Dymax Corporation          Jeson Emerson          52 Greenwoods Rd.            Torrington, CT 06790
15623144   Dymet Corporation          1901 Peck st.        Muskegon, MI 49441
15623145   Dyna−Kleen Of Rkfd           Brad Swigart         2723 Kilburn Ave            Rockford, IL 61105
15623146   Dynacast−Canada Closed           Carol Shore         330 Avro St         Pointe Claire QC H9R 5W5 Canada
15623148   Dynacast−Elgin         Jeff Cary       195 Corporate Drive           Elgin, IL 60123
15623149   Dynacast−Peterborough           Anita Dawson          PO Box 179          Peterborough ON K9J 6Y9 Canada
15623150   Dynacraft Inc.       Bart Brnjac        5000 Connecticut Ave            St. Louis, MO 63139
15623151   Dynamic Finishing LLC           Cheryl Kloote         476 W. Sherman Blvd.            Muskegon, MI 49444
15623153   Dynapath Systems, Inc.         Mike Radiwon and Nick Pitsillos           34155 Industrial Road         Livonia, MI
           48150
15623154   Dynisco Instruments         Judy        38 Forge Parkway           Franklin, MA 02038
15623157   E K Gillin & Associates Inc.        356 Ontario Street         Suite 362         Stratford ON N5A 7X6 Canada
                  Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 99 of 255
15623159   E&E TRUST            Rodney Brown               605 Toben Trust         Lawrenceburg, TN 38464
15623158   E&E Trust          605 Toben Trust            Lawrenceburg, TN 38464
15623160   E&K Sales Inc          Jeff Lewis and John Joyce            14030 Marquardt Ave             Santa Fe Springs, CA 90670
15623161   E&O Tool & Plastics, Inc.            Alisha Landrus and Sharon Maze             19178 Industrial Blvd.         Elk River, MN
           55330
15623162   E&R Industrial Sales          Dennis           6710 Sterling Drive North          Sterling Heights, MI 48312
15623163   E&R Industrial Sales          Roger           4080 Enterprise Drive         Sterling Heights, MI 48314
15623164   E&R Industrial Sales          Sandra Berryman             37 Refreshment Place           Decatur, AL 35601
15623165   E−Coaters of West Michigan              Jim Murray          750 Ellis Road         Muskegon, MI 49441
15623166   E−K Hydraulics Inc.           Bill Kalchik          2230 U.S. 31 North         Petoskey, MI 49770
15623167   E−One Inc          Carol Meyer           1601 SW 37TH Avenue               Ocala, FL 34474
15623168   E. F. Lea Electrical Contr.         339 E. 50th St.         Jacskonville, FL 32208
15623169   E.I. Dupont Canada Company               Derek Ramsey           PO Box 1010 Adelaide Postal Station             Toronto ON
           M5C 2K4 Canada
15623170   E.S. Lieb Excavating Inc.           Ervest S. Lieb         2040 South Willow Rd.            Kent, IL 61044
15623171   E.W. James & Sons            1308−14 Nailing Drive            Union City, TN 38261
15623172   E/M Corporation          Dale Jacks           14830 23 Mile Rd.          Shelby Township, MI 48315
15623184   EARL, JAMES             34 COMMUNITY ROAD                    LAWRENCEBURG, TN 38464
15623185   EARL, JAMES M.              34 COMMUNITY ROAD                    LAWRENCEBURG, TN 38464
15623191   EASTERN OIL CO.               590 SOUTH PADDOCK ST.                   PONTIAC, MI 48341
15623193   EASTERN SINTERED ALLOY'S                       126 Access Rd         Saint Marys, PA 15857
15623194   EASTERN SINTERED ALLOYS INC.                        126 ACCESS RD.            P.O. BOX 708            ST. MARYS, PA
           15857
15623195   EASTERN SINTERED ALLOYS INC.                        126 ACCESS RD.            PO BOX 708            ST. MARYS, PA
           15857
15623207   EATON, RONNEY                8781 E WILDERNESS TRAIL                   WHITE CLOUD, MI 49349
15623208   EATON, STEPHEN                555 N COLLEGE ST               TRENTON, TN 38382
15623209   EBBITT, ANDREA               56359 SUMMIT DRIVE                 SHELBY TOWNSHIP, MI 48316
15623211   EBM Papst Auto and Drive Inc              David McChesney and Kim Beverly                3200 Greenfield Rd Suite
           130        Dearborn, MI 48120
15623213   EC Sales/Service, LLC           1227 Highway 641 South              PO Box 1148            Paris, TN 38242
15623217   ECK Industries, Inc.         1602 North 8th Street           PO Box 967           Manitowoc, WI 54221−0967
15623218   ECKENROD, CYNTHIA                   207 E Mulberry           Huntsville, MO 65259
15623220   ECL         3851 EXCHANGE AVE                    AURORA, IL 60504
15623228   EDICT SYSTEMS, INC.                2434 ESQUIRE DR.              BEAVERCREEK, OH 45431
15623230   EDM Network, Inc.            Claudia Gaytan and Darlene Vogel              1974 Bucktail Lane           Sugar Grove, IL
           60554
15623233   EDS Unigraphics Solutions             2000 Eastman Drive           Milford, OH 45150
15623248   EEP Quality Group, Inc.           Bobbie Van Dussen            2512 Manitou Road             Rochester, NY 14624
15623249   EFC INTERNATIONAL                  462 CAMDEN DRIVE                 BLOOMINGDALE, IL 60108
15623251   EFC INTERNATIONAL, INC.                    1940 CRAIGSHIRE ROAD                 ST. LOUIS, MO 63146
15623250   EFC International         Sue Zuroweste             462 Camden Drive          Bloomingdale, IL 60108
15623252   EFC International, Inc.         Sue Zuroweste            1940 Craigshire Road           St. Louis, MO 63146
15623253   EFFECTIVE TRAINING INC.                   14143 FARMINGTON RD                  LIVONIA, MI 48154
15623255   EFFINGER, MICHAEL                 8547 LAGOON DRIVE                 YPSILANTI, MI 48197
15623256   EFP Corporation          223 Middleton Run Rd.              PO Box 2368          Elkhart, IN 46516
15623258   EH Niepoth & Sons            Plumbing and Heating Co.             6805 Bellaire Highway            Bellaire, MI 49615
15623259   EHD Technologies LLC              Mike Thomas            1600 Westgate Circle           Brentwood, TN 37027
15623263   EHRENBERGER, MICHAEL                      239 # 1 FLOYD DR.            MT. STERLING, KY 40353
15623264   EHS Management StrategiesLLC                 James Charles and Jim Charles           5605 Kies Street Suite
           100        Rockford, MI 49341
15623265   EIS Fibercoating         616 E. Main Street            Logansport, IN 46947
15623266   EIS, Inc       2018 Powers Ferry Road               Suite 500        Atlanta, GA 30339
15623269   EJOT ATF FASTENERS DE MEXICO                        Y COMPANIA S EN C                AV DEL SIGLIO #180             SAN LUIS
           POTOSI 78395 MEXICO
15623268   EJOT ATF Fasteners de Mexico                Fernando Diaz and Daniel Killian           Compania S en C Av del Siglio 180
           Parque        San Luis Potosi 78395 Mexico
15623271   ELANDT, ELIZABETH                  24321 Culver St          St Clair Shores, MI 48080
15623274   ELDER, GEORGE               442 EVERETT               MILAN, MI 48160
15623276   ELECTRA FINISH INC                 201 ART BRYAN DR                ASHEBORO, NC 27203
15623284   ELECTRO CHEMICAL FINISHING                        2610 REMICO SW             WYOMING, MI 49519
15623287   ELECTRO SHIELD PLATING                     230 CHAMBERS AVE                 GEORGETOWN, KY 40324
15623293   ELECTRO−SHIELD PLATING, INC.                       230 CHAMBERS AVENUE                   PO BOX
           692        GEORGETOWN, KY 40324−0692
15623300   ELEMENT MATERIALS TECHNOLOGY                            3701 PORT UNION ROAD                  FAIRFIELD, OH 45014
15623303   ELGERT, JOSEPH              15980 WELLINGTON                  TAYLOR, MI 48180
15623319   ELLISON, TIMOTHY                1029 SAGANING ROAD                   BENTLEY, MI 48613
15623321   ELLSWORTH ADHESIVES                     W129 N10825 WASHINGTON DRIVE                        GERMANTOWN, WI
           53022−8202
15623322   ELLWANGER, MICAH                   4944 Elevator Road           Pinconning, MI 48650
15623336   ELYSIUM            3000 TOWN CTR STE 1330                  SOUTHFIELD, MI 48075−1139
15623337   ELYSIUM INC             3000 TOWN CTR STE 1330                  SOUTHFIELD, MI 48075−1139
15623341   EMC Corporation           AR:Jessica Vans             Documentum Division            6081 Koll Center
           Parkway         Pleasanton, CA 94566
15623342   EMC Inc.         Jared Emery            6855 19 Mile Road           Sterling Heights, MI 48314
15623343   EMC4PCB Consulting LLC                 Carl Szasz         1530 Plantation Circle         Lincolnton, GA 30817
15623349   EMI Corp          SALES and Erin Pence               801 W Pike Street        Jackson Center, OH 45334
15623351   EMJ Metals          Dominec Prete            305 Pendant Drive          Mississauga ON L5T 2W9 Canada
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 100 of 255
15623356   EMPAQUES ESPECIALES DEL                  NORTE, S.A. DE C.V.            CARRETERA A REYNOSA                    H.
           MATAMOROS TAM. MEXICO
15623358   EMPAQUES RIO GRANDE SA DE CV                     BENITO JUAREZ 2040 ENTRE                 PROL GONZALEZ Y RAUL
           GARATE           MATAMOROS 87340 MEXICO
15623361   EMS−Chemie Inc           2060 Corporate Way           PO Box 1717          Sumter, SC 29151−1717
15623374   ENGEL MACHINERY, INC.                3740 BOARD RD             YORK, PA 17406
15623375   ENGEL MACHINERY, INC.                3740 BOARD RD.             YORK, PA 17402
15623373   ENGEL Machinery Inc           3740 Board Road           York, PA 17406
15623380   ENGINEERED CUSTOM LUBRICANTS                       3851 EXCHANGE AVE               AURORA, IL 60504
15623394   ENIVIRO SERVICES GROUP INC                  DAVID BURNETTA                PO BOX 691356            ORLANDO, FL
           32869
15623409   ENTEC POLYMERS               8838 N STONEMILL              SYLVANIA, OH 43560
15623411   ENTEC POLYMERS LLC                ENTEC−ILLINOIS              601 WEST 143RD STREET RAIL                  PLAINFIELD,
           IL 60544
15623413   ENTEGEE Engineering Tech Grp             Seth Hanson and Renae Green            5000 Tremont Avenue            Suite
           100A         Davenport, IA 52807−2985
15623429   EPC−EAST TROY             2600 ENERGY DRIVE               EAST TROY, WI 53120
15623430   EPC−East Troy         Debbie Cassity and Kathy Freeman            2600 Energy Drive          East Troy, WI 53120
15623431   EPC−Haas         Bill Bean and Sabra Young           2000 Christian B Haas Dr          St Clair, MI 48079
15623432   EPSI Masking Solutions         Luis Chavez          13855 Struikman Rd          Cerritos, CA 90703
15623434   EPW Incorporated         Doug Moore           1500 W. Hively Avenue          Elkhart, IN 46517
15623435   EPW LLC          Lynn Long and Melanie Como−Dits              1500 W Hively Ave           Elkhart, IN 46517
15623439   ERBSLOEH ALUMINUM SOLUTIONS                       6565 S SPRINKLE RD             PORTAGE, MI 49002
15623448   ERGONOMIC CONCEPTS, LLC                  5433 CAMELOT ROAD                 NASHVILLE, TN 37027
15623455   ERICKSON, JOHN S             John Erickson         1800 Keller Lake Drive         Burnsville, MN 55306
15623458   ERIN INDUSTRIES             902 N. PONTIAC TRAIL              WALLED LAKE, MI 48390
15623462   ERNST & YOUNG LLP               P.O. BOX 640382           PITTSBG NTNL BNK−PITT 640382                   PITTSBURGH,
           PA 15264−0382
15623464   ERNST, RANDALL              3512 SCHOOL RD.             RHODES, MI 48652
15623465   ERTMER, JAMES             2004 S SCOUT CAMP              ELIZABETH, IL 61028
15623467   ERWIN QUARDER INC.               5101 KRAFT AVENUE SE                GRAND RAPIDS, MI 49512
15623472   ESCHENBURG, ARTHUR                 612 W Martin St          Jacksonville, AR 72076
15623473   ESI North America, Inc.        Ross Wilt and Tammy Wixson             32605 W. 12 Mile Road            Farmington Hills,
           MI 48334
15623483   ESPITIA, DAWN            117 SCHUST ROAD               SAGINAW, MI 48604
15623487   ESSENCE FASTENING SYSTEM (SHANGHAI) CO L                         NO 39,100 LN OF FENGSHUO
           RD        SHANGHAI 201818 CHINA
15623491   ESTEPPE, DENNY             608 AMY BRANCH DR.                MT. STERLING, KY 40353
15623500   ETAS Inc.        Nitish Rao and Laurie Echols          3021 Miller Road         Ann Arbor, MI 48103
15623501   ETCS Inc        Ravi Kapur and Minti Kapur           275 Executive Dr         Troy, MI 48083
15623505   ETIS        Skip Hale and Jane Miller        49 Grace Way          PO Box 939          Fletcher, NC 28732
15623506   ETO Magnetic Corp          4311 Patterson SE          Grand Rapids, MI 49512
15623507   EU AUTOMATION INC               1005 N COMMONS                STAFFORD ST18 0WP UNITED KINGDOM
15623508   EU Automation Inc         871 Busse Road           Elk Grove Village, IL 60007
15623509   EU Automation Inc         Andrew FAlconer and Tasha Chinn             1005 N Commons             Stafford ST18 0WP
           United Kingdom
15623511   EULER, NATASHA              410 SOUTH SIMMONS LOT# 21                  STOCKTON, IL 61085
15623517   EVA−Tool, Ltd.         Clark Heckman and Renee Metz             351 Industrial Drive        Minster, OH 45865
15623518   EVANOFF, JOHN             1325 22ND ST APT. 2            HAZEL GREEN, WI 53811
15623523   EVANS, JONATHAN               439 PIGEON FORGE RD               OWINGSVILLE, KY 40360
15623530   EVERS CONSTRUCTION CO                  PO BOX 87           1014 N LOCUST AVE              LAWRENCEBURG, TN
           38464
15623533   EVERS, JOHN           1301 South Locust          Lawrenceburg, TN 38464
15623534   EVERS, JOHN T.           1301 South Locust          Lawrenceburg, TN 38464
15623535   EVERS, WILLIAM             515 Greenbrier         Moberly, MO 65270
15623538   EVONIK CYRO LLC              299 JEFFERSON RD              PARSIPPANY, NJ 07054
15623554   EXEL−Mopar           36501 Van Born Road            Romulus, MI 48174
15623555   EXO Orbit Inc        Adam Weiner           5550 S California Ave.         Palo Alto, CA 94306
15623560   EXPRESS SCRIPTS HOLDING COMPANY                       100 PARSONS POND DRIVE                 FRANKLIN LAKES, NJ
           07417
15623563   EXTOL INC          651 CASE KARSTEN DRIVE                  ZEELAND, MI 49464
15623566   EXTRUDEX, INC.            310 FIGGIE ROAD              PAINESVILLE, OH 44077
15623570   EYE CARE ONE SAFETY                105 WEST EXCHANGE ST.                SPRING LAKE, MI 49456
15623173   Eader, Melonnie        915 Gerald Street         Flushing, MI 48433
15623176   Eagle Boring LLC         Chris Zieger and Marti Bolda          44043 Groesbeck Hwy            Clinton Twp, MI
           48036
15623177   Eagle Fastener Corp.        Bob Tousey          PO Box 1259         453 E Dartmoor Dr (Shipping)            Crystal Lake,
           IL 60039−1259
15623178   Eagle Group USA          Deborah Iafrate and Claudia Rowe          6001 North Adams Road              Suite
           250       Bloomfield Hills, MI 48304
15623179   Eagle Plastic & Supply Inc.       Jack         15446 Wentworth Ave.          South Holland, IL 60473
15623180   Eagle Press & Equipment Co.          Jennifer Bahat        5170 O'Neil Drive Oldcastle          Ontario ON N0R 1L0
           Canada
15623181   Eagle Technologies Group         Ed VonKoenig and Mike Levi             9850 Red Arrow Highway              Bridgman, MI
           49106
15623182   Eago, Katherine        1258 Yorkshire         Grosse Pointe Park, MI 48230
15623186   Earls Building Supply        PO Box 598          Gladwin, MI 48624
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 101 of 255
15623189   Easom Automation Systems Inc              Chris Cullum and Stacey Look            32471 Industrial Drive        Madison
           Heights, MI 48071
15623190   East Coast Industrial Tire         3046 Beach Blvd.          Jacksonville, FL 32207
15623192   Eastern Oil Co.         Margie Monaghan (AD 11) and Acct # 36100               590 South Paddock St.          Pontiac, MI
           48341
15623196   Eastern Sintered Alloys Inc.          Sharon Rooker          126 Access Rd.         St. Marys, PA 15857
15623197   Eastern Sintered Alloys, Inc.         Attn: Greg Wolfe          126 Access Rd          St. Marys, PA 15857
15623198   Eastern Sintered Alloys, Inc.         Attn: Greg Wolfe          126 Access Rd.          St. Marys, PA 15857
15623199   Eastern Sintered Alloys, Inc.         c/o Robert S. Bernstein         707 Grant Street, Suite 2200 Gulf
           Tower         Pittsburgh, PA 15219
15623201   Easton Associates, LTD           2114 Harlem Road            Loves Park, IL 61111
15623202   Easton Coatings Corporation            Jason Tremblay          97 Easton Road         Brantford ON N3T 1J4 Canada
15623203   Easylink Industrial Co.,Ltd          Sunny Lai and Rita Huang          7F 284 No. Chung Cheng 1st
           Road         Kaohsiung 802 Taiwan
15623204   Eaton Electrical Inc.         Sabrina Beatty         8380 Capital Blvd.        Raleigh, NC 27616
15623205   Eaton Steel Bar Company            Alan Lach and Jamie Brown            10221 Capital Avenue           Oak Park, MI
           48237
15623210   Ebco Inc.        1330 Holmes Road             Elgin, IL 60123
15623212   Ebway Corporation            6750 NW 21st Avenue            Ft Lauderdale, FL 33309−1499
15623214   Echavarr a, Laura Rodr guez           Calle Mar Negro #113           Matamoros Tamaulipas 87456 Mexico
15623215   Echavarria, Hector Pi a         VICENTE GUERRERO NUM 11                     Matamoros Tamaulipas 87477 Mexico
15623221   Ecolo−Tech, Incorp           Charlene Tinkle          1743 East Ten Mile Road          Madison Heights, MI 48071
15623222   Econobuild          Rachel Korona          30194 S. Wixom Rd.           Wixom, MI 48393
15623223   Economy Plumbing             1506 Broadway           Hannibal, MO 63401
15623224   Ed's Supply Co Inc           Doug         711 6Th Av S          Nashville, TN 37203
15623225   Eddy Industrial Products          965 Cecelia Street         Pembroke ON K8B 1A4 Canada
15623229   Edict Systems, Inc.          Accounting Department           2434 Esquire Dr.         Beavercreek, OH 45431
15623232   Edmund Industries Optics           Esther Mcveigh          101 East Gloucester Pike          Barrington, NJ
           08007−1380
15623234   Educated Design & Developmen               Stephanie Flanigon         901 Sheldon Drive          Cary, NC 27513
15623235   Edward S Bringas           PO Box 1121           Nogales, AZ 85628−1121
15623236   Edwards Oil Co.           420 North State Street         PO Box 365         Gladwin, MI 48624−0365
15623237   Edwards Oil Company of             105 Helton Dr          Lawrenceburg, TN 38464
15623238   Edwards Oil Company of Lawrenceburg, Inc                105 Helton Drive         P.O. Box 807         Lawrenceburg, TN
           38464
15623239   Edwards Oil Company of Lawrenceburg, Inc                PO BOX 807           LAWRENCEBURG, TN 38464
15623240   Edwards, Anna           303 West 2nd Street          Columbia, TN 38401
15623241   Edwards, Brandon            6567 Blain Ave.         Fremont, MI 49412
15623242   Edwards, Brandon            6567 Blain St.        Fremont, MI 49412
15623243   Edwards, Dennis           2799 Addison Circle S.          Rochester, MI 48306
15623254   Effective Training Inc.         Branimir Mrljak Branimi & Lynda Thompson                14143 Farmington
           Rd        Livonia, MI 48154
15623257   Eftec North America LLC             Pat Otto and Joanne Folley         20219 Northline Road          Taylor, MI
           48180
15623261   Ehle, Aaron         29143 EVERGREEN RD.                 SOUTHFIELD, MI 48076
15623262   Ehle, Aaron         29143 EVERGREEN RD. APT# 15                   SOUTHFIELD, MI 48076
15623270   El−Hayek, Janessa           704 Sunlight Dr.         Rochester Hills, MI 48309
15623272   Elastogran         Silvia Cattau         Postfach 1140         Lemforde Germany
15623273   Elcometer, Inc.         Telcometer INC          6900 Miller Dr         Warren, MI 48092−4723
15623275   Eldorado National Company             Kelly Grant         9670 Galena St.         Riverside, CA 92509
15623277   Electra Finish Inc         Mindy McPherson and Rose Allen             201 Art Bryan Dr          Asheboro, NC 27203
15623278   Electra Products Co          Sales        PO Box 317          Telford, PA 18969
15623279   Electric Control         Irma Reyes         UTB/TSC Itec Campus             301 Mexico Blvd Suite F9          Brownsville,
           TX 78520
15623280   Electric Fixture Supply, Inc         PO Box 231           810 East 11th St.        Brownsville, TX 78522
15623281   Electrical Mechanical Srvs.          Tom Humphreys            10847 Shaner Avenue NE            Rockford, MI 49341
15623282   Electrical Mechanical Tech           196 Stiles Ave         Cleveland, TN 37312−4741
15623283   Electrical Safety Authority         PO Box 24143           Pinebush Postal Outlet          Cambridge ON N1R 8E6
           Canada
15623285   Electro Chemical Finishing           Edward Roebuck            2610 Remico Sw           Wyoming, MI 49519
15623286   Electro Chemical Finishing           Lenny Duff and Dan Kwaske             1319 S Elm St         Jackson, MI 49203
15623288   Electro Sonic Inc.         1100 Gordon Baker Road            Willowdale ON M2H 3B3 Canada
15623289   Electro−Plating Service Inc          Ronald Januszek          945 East Ten Mile          Madison Heights, MI 48071
15623290   Electro−Shield Plating          Dave Meyer and Sherry Barrett           230 Chambers Ave           Georgetown, KY
           40324
15623291   Electro−Shield Plating          Dave Meyer and Sherry Barrett           6565 S Sprinkle Rd          Portage, MI
           49002
15623292   Electro−Shield Plating          Tom Osborn           230 Chambers Avenue            Georgetown, KY 40324
15623294   Electromatic Equip Co Inc           600 Oakland Ave           Cedarhurst, NY 11516
15623295   Electronic Application Speci          Jeff Dechape         1250 Holden Dr.          Milford, MI 48381
15623296   Electronic Data Systems          John Huth and Antoinette Scheiner            5400 Legacy Drive          Plano, TX
           75024
15623297   Electrorep Energy Products           2121 Schuetz Road           St Louis, MO 63146
15623298   ElektroPhysik USA Inc.           Aivars Freidenfelds          778 Algohquin Rd          Arlington Heights, IL 60005
15623299   Element Materails Technology             3701 Port Union Road          Fairfield, OH 45014
15623301   Element Materials Technology             Chip Benedict and Sherry Weslosky            Warren Inc.        27485 George
           Merrelli Drive         Warren, MI 48092
                 Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21            Page 102 of 255
15623302   Element Materials Technology             Shawn Castro and Tammy Landis               3701 Port Union Road          Fairfield,
           OH 45014
15623304   Elite Mold & Engineering           Darrin Boutorwick and Kristen Chase              51548 Filomena Drive          Shelby
           Township, MI 48315
15623305   Elite Tool And Wire          John Jeffers         4701 Hydraulic Road            Rockford, IL 61109
15623306   Elkfass, Rewan         16251 Berry Lane            Macomb, MI 48044
15623307   Elkhart Corporate Cleaning           Diana Taylor          Services Inc         PO Box 4557          Elkhart, IN 46514
15623308   Elkhart Steel Services, Inc        23321 County Road 106              Elkhart, IN 46514−9786
15623311   Ellington, Edward         9769 Edgewood Ct              Ypsilanti, MI 48198
15623312   Elliot Tape, Inc.       Chuck Tafel           1882 Pond Run Rd.            Auburn Hills, MI 48326
15623313   Elliott Custom Equipment Inc            Jerry Elliott       9245 Hwy 79 N            PO Box 207         Paris, TN
           38242
15623317   Ellis & Associates        John Ellis         8429 Country Club Lane             Orland Park, IL 60462
15623318   Ellison Signs       Junior Ellison          1401 Triple K Ave           Lawrenceburg, TN 38464
15623320   Ellsworth Adhesives          Christina A. Keenan            W129 N10825 Washington Drive              Germantown, WI
           53022−8202
15623323   Elm Plating Co Inc          Attn: Accounting Department             1319 S. Elm Street         Jackson, MI 49203
15623324   Elm Plating Co Inc          Dave Meyer and Sherry Barrett             6565 S Sprinkle Rd         Portage, MI 49002
15623325   Elm Plating Co Inc          Lenny Duff and Dan Kwaske               1319 S Elm St         Jackson, MI 49203
15623326   Elmer's Crane & Dozer, Inc.           3600 Rennie School Rd.            Traverse City, MI 49684
15623329   Elmet, LLC         Arthur Griebel           40028 Grand River Ave. Ste.            Novi, MI 48375
15623330   Elmhirst Machine Tool Inc.           Steve         6619 Old 27 S          Gaylord, MI 49735
15623334   Elumatec North America Inc.            Todd Perkins and Accounting             4320 Ralph Jones Court          South Bend,
           IN 46628
15623335   Elvira, Carlos V zquez         SERI 18          Matamoros Tamaulipas 87490 Mexico
15623338   Elysium Inc        Annalise Suzuki and Pat Fisher             3000 Town Ctr Ste 1330           Southfield, MI
           48075−1139
15623339   Embitel Tech India Pvt Ltd          2nd floor Delta Block           Sigma Soft Tech Park
           Ramagondanahalli           Karnataka 560066 India
15623340   Embree, Danny          18000 N Wallace School Rd               Centralia, MO 65240
15623344   Emedco         PO Box 369           Buffalo, NY 14240−0369
15623345   Emerald Tool Inc.         6305 Norton Center Drive             Norton Shores, MI 49441
15623346   Emerson / Mallory Controls           Marilyn           PO Box 986          Indianapolis, IN 46206
15623348   Emhart Fastening Tech           49201 Gratiot Ave            PO Box 868          Mt. Clemens, MI 48046−0868
15623350   Emilio Cuevas         302 W 10th St            Los Fresnos, TX 78566
15623353   Empaque y Celdas del Golfo            Calle 19 entre Bustamente y            Herrera #105        H. Matamoros Tamaulipas
           87300 Mexico
15623354   Empaques America SA de CV               Jose Gustavo Garza Salaz            Rio La Silla #103 Col. Chula
           Vista        Guadalupe 67180 Mexico
15623355   Empaques Especiales Del            Erik Ponce          Norte, S.A. De C.V. Local 37 Bodegas            H. Matamoros Tam.
           Mexico
15623357   Empaques Rio Grande SA de CV                Adrian Viruegas          Benito Juarez 2040 entre. Control 3
           Sur        Matamoros Tamaulipas 87340 Mexico
15623359   Employees Independent Union              301 S. Simmons Street           Stockton, IL 61085
15623360   Employers Assoc of W Michiga              380 W. Western Avenue              Suite 202        Muskegon, MI
           49440−1169
15623362   Enciso, Christopher         6087 Silverbrooke West            West Bloomfield, MI 48322
15623363   Enco        Sales        400 Nevada Pacific Highway              Fernley, NV 89408
15623364   Encompass Gas Group Inc             Chad Bertrand           4646 Linden Rd           Rockford, IL 61109
15623365   Endurance American Insurance Company                 Attn: Legal Counsel          1 Sunrise Plaza       1 Sunrise
           Plaza        Valley Stream, NY 11580
15623366   Endurance Specialty Insuranc           Waterloo House 100 Pitts Bay             Pembroke HM08 Bermuda
15623367   Enerflex Solutions         John P. Bania          1515 Equity Drive           Suite 200        Troy, MI 48084
15623368   Energetics Ind Dist Inc.        Jeff Bower           2400 Kerper Blvd. #D110            Dubuque, IA 52001
15623369   Energex         Darryl Darben          Building 4, Blinzinger Road            Banyo QLD 4014 Australia
15623370   Energy Conversion Devices            Allan Chan          2956 Waterview Dr.            Rochester Hills, MI 48309
15623371   Enersys Inc.       29895 Hudson Drive              Novi, MI 48377
15623372   Engel Canada Inc         Mike Sanders/ George In & Petra Catteau               545 Elmira Rd.         Guelph ON N1K 1C2
           Canada
15623376   Engel Machinery, Inc.          Roy/Clete (Parts)          3740 Board Rd.           York, PA 17402
15623379   Engineered Components Co             Sales         1100 Davis Rd           Elgin, IL 60123
15623381   Engineered Custom Lubricants             Brian Holley         3851 Exchange Ave            Aurora, IL 60504
15623382   Engineered Fastener Co           1940 Craigshire Road           St. Louis, MO 63146
15623383   Engineered Material Inc.          Bruce Ulm           101 North Pearl Street         Butler, IN 46721
15623384   Engineered Plastic Comp Inc            Mark Letow           53150 N Main St           Mattawan, MI 49071
15623385   Engineered Quality Solutions           Tony Buccinna           32230 Camborne Lane             Livonia, MI 48154
15623386   Engineered Sales         18 Progress Parkway            Maryland Heights, MO 63043
15623387   Engineered Solutions          1030 Fountain Street N           Cambridge ON N3H 4R7 Canada
15623388   Engineering Detroit OFC           12501 Chrysler Drive.            Detroit, MI 48288−5000
15623389   Engineering Supply Corp.           11281 James St.           Holland, MI 49424
15623392   Englewood Electric          Bob Sprinkle          2869 Eastrock Dr.           Rockford, IL 61109
15623393   Englewood Electrical Supply            6500 Bowden Ave             Jacksonville, FL 32216
15623397   Enplas (USA) Inc          1901 West Oak Circle            Marietta, GA 60062
15623398   Enprotech Industrial Tech          Anna Mikolay            16800 Industrial Pkwy          Lansing, MI 48906
15623399   Enprotech Mechanical           Services, Inc          2200 Olds Ave, PO Box 20067             Lansing, MI
           48901−0667
15623400   Enprotech Mechanical Serv            Bob Blankski           2200 Olds Ave           Lansing, MI 48915
15623401   Enr quez, Luis Dom nguez            EXIQUIO MORA NUM 131                    Matamoros Tamaulipas 87499 Mexico
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 103 of 255
15623402   Enr quez, Luis Rosas         Calle Sierra Del Golfo #42         Matamoros Tamaulipas 87477 Mexico
15623403   Enright, Malachi         344 ANDERSON ST.             MILAN, MI 48160
15623404   Enriquez Ortegon, Claudio          43470 Proctor Rd         Canton, MI 48188
15623405   Enriquez, Isidro Garcia        FELIX MARIA CALLEJA NUM 115                   Matamoros Tamaulipas 87449
           Mexico
15623406   Ensars International S de RL         Javier Martinez        2 No 12, Entre Lauro Villar y Oriente 2        Matamoros
           Tamaulipas 87499 Mexico
15623407   Ensings Water Care Srv.         535 E. Main Street         Fremont, MI 49412
15623408   Entec Polymers         1900 Summit Tower Blvd.            Ste 900       Orlando, FL 32810
15623410   Entec Polymers         Penny Rutledge          8838 N Stonemill        Sylvania, OH 43560
15623412   Entec Polymers LLC           Penny Rutledge         Entec−Illinois       Plainfield, IL 60544
15623414   Enteq SA         Marcos Bergallo          Nicolas Berrotaran 1790        Cordoba CP 5009 Argentina
15623415   EnterBridge Technologies Inc           Jose Castanos and Kelsey Lewis          200 Westgate Pkwy.         Henrico, VA
           23233
15623417   Environmental Marketing Svcs            Duane Shivley        107 Wall Street        Suite 1       Clemson, SC
           29631
15623418   Environmental Protection Agency            Region 4        Atlanta Federal Center        61 Forsyth Street      Atlanta,
           GA 30303−3104
15623419   Environmental Protection Agency            Region 5 (IL, IN, MI, MN, OH, WI)           77 West Jackson
           Boulevard         Chicago, IL 60604−3507
15623420   Environmental Protection Agency            Region 6 (AR, LA, NM, OK, TX)            1445 Ross Avenue         Suite
           1200        Dallas, TX 75202−2733
15623421   Environmental Protection Agency            Region 7 (IA, KS, MO, NE)          11201 Renner Blvd.         Lenexa, KS
           66219
15623422   Environmental Reporting          Systems Ltd.         80 Bradford St. Suite 819        Barrie ON L4N 6S7
           Canada
15623423   Environmental Safety Product           Brian Oconnell and Sheila Hazel         5734 West Schultz Rd.        LaPorte, IN
           46350
15623424   Environmental Science Corp.           Janet Hensley and Melanie Belcher          12065 Lebanon Road          Mt. Juliet,
           TN 37122
15623425   Environmental Screening          Nancy Knap          Technology, Inc         345 East 48th Street       Holland, MI
           49423
15623426   Envirotech         Christine Sanders        109 Spring Tanner Road          Hazel Green, AL 35750
15623427   Envirotronics        John Tenbrink          3881 N. Greenbrooke, S.E.         Grand Rapids, MI 49512
15623428   Envision Graphics, Inc.        Cindy Busch          118 W 9th St        Auburn, IN 46706−2225
15623433   Epson America, Inc.          Renee Him and Allan Lipstein          18300 Central Ave.         Carson, CA 90746
15623436   Equipment Services Group LLC             3269 Hilton Road         Ferndale, MI 48220
15623437   Equity Technologies Corp.          Dyrian Abrams and Lisa Neeley           2301 Perimeter Road         Mobile, AL
           36615−1135
15623438   Era Wire Inc.        19−25 Locust Street         West Haven, CT 06516
15623440   Erbsloeh Aluminum Solutions            Dave Meyer and Sherry Barrett          6565 S Sprinkle Rd        Portage, MI
           49002
15623441   Erbsloeh Aluminum Solutions            Donna Kowalczyk          2685 Mullens Avenue           Grand Rapids, MI
           49514
15623442   Erbsloeh Aluminum Solutions, Inc.           6565 S. Sprinkle Rd.       Portage, MI 49002
15623443   Erbsloeh Aluminum Solutions, Inc.           6565 South Sprinkle Rd.         Portage, MI 49002
15623444   Erbsloeh Aluminum Solutions, Inc.           Butzel Long        c/o Max J. Newman           41000 Woodward
           Ave        Bloomfield Hills, MI 48304
15623445   Erbsloeh Aluminum Solutions, Inc.           c/o Max J. Newman          Butzel Long, a Professional
           Corporation         41000 Woodward Stoneridge West             Bloomfield Hills, MI 48304
15623446   Erdie Paper Tube Company            Beth Crisp        1205 Colorado Avenue           Lorain, OH 44052
15623449   Ergonomic Concepts, LLC            Jeff Doerflinger       5433 Camelot Road           Nashville, TN 37027
15623450   Eric's Rentals Inc.       3005 Highland Street         Milan, TN 38358
15623451   Erickson Huff Tool & Die          Frank Erickson         61698 Locker Plant Road          Mc Aurthur, OH 45651
15623452   Erickson's Incorporated        2217 Lake Ave.          North Muskegon, MI 49445
15623459   Erin Industries       Bankruptcy Claims Admin Services, LLC             100 Union Avenue, Suite 240          Cresskill,
           NJ 07626
15623460   Erin Industries       Mary Bradburn           902 N. Pontiac Trail       Walled Lake, MI 48390
15623461   Erm Cvs         300 Chastain Center Blvd          Suite 375        Kenesaw, GA 30144
15623463   Ernst & Young LLP           PO BOX 640382            PITTSBG NTNL BNK−PITT 640382                 PITTSBURGH, PA
           15264−0382
15623466   Ervin Industries        Shelly Ballard        240 Birch Drive        Muskegon, MI 49445
15623468   Erwin Quarder Inc.         Brandy Harmsen and Melissa Stanton           5101 Kraft Avenue SE           Grand Rapids, MI
           49512
15623469   Erwin Quarder Inc.         Kathy Pelletier and Melissa Stanton        5101 Kraft Avenue SE           Grand Rapids, MI
           49512
15623471   Escalante, Rocio Cruz         CERRO DEL CUBILETE NUM 20                   Matamoros Tamaulipas 87497 Mexico
15623474   Esparza, Olga Noriega         TERRANOVA 15               Matamoros Tamaulipas 87540 Mexico
15623475   Espinosa, Flor Gonzalez         GARDENIAS 52              Matamoros Tamaulipas 87348 Mexico
15623476   Espinosa, Ma Z iga         AVE. PRIMERA NU, 184               Matamoros Tamaulipas 87440 Mexico
15623477   Espinosa, Maria Gonz lez         RAFAEL A LA TORRE NUM 43                   Matamoros Tamaulipas 87440 Mexico
15623478   Espinosa, Maria Ram rez          SAN RAUL NUM 39               Matamoros Tamaulipas 87455 Mexico
15623479   Espinoza, Carlos         CALLE 6 NUM 14             Matamoros Tamaulipas 87497 Mexico
15623480   Espinoza, Glenda Hernandez           FELIX M CALLEJA 103              Matamoros Tamaulipas 87449 Mexico
15623481   Espinoza, Ma Pichardo          PRIVADA 6 #7            Matamoros Tamaulipas 87440 Mexico
15623482   Espinoza, Mauricio Bocanegra            SANTA ALICIA NUM 11              Matamoros Tamaulipas 87453 Mexico
15623486   Essence Fastening System          Winnie Ni         No 39,100 Ln of Fengshuo Rd           Shanghai 201818 China
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 104 of 255
15623488   Essence Fastening Systems (Shanghai) Co.              Butzel Long         Thomas Radom             41000 Woodward Avenue
           Stoneridge West          Bloomfield Hills, MI 48304
15623489   Essentra Components            Josette Buettgen        3123 Station Road           Erie, PA 16510
15623492   Estes Express Lines          3901 W Broad Street           Richmond, VA 23230
15623494   Estes, Joey        PO Box 84           Atwood, TN 38220
15623495   Estrada, Devanni Hernandez            NUEVO MILENIO 206                 Matamoros Tamaulipas 87448 Mexico
15623496   Estrada, Hector Garcia          NI OS HEROES NUM 124                 Matamoros Tamaulipas 87496 Mexico
15623497   Estrada, Jairo Fern ndez         OCEANO PACIFICO NUM 8                    Matamoros Tamaulipas 87496 Mexico
15623498   Estrada, Jorge Monteon           Calle Infanta Cristina #130 A           Matamoros Tamaulipas 87344 Mexico
15623499   Estrada, Josue Toro         JUAN MENDEZ NUM 158                    Matamoros Tamaulipas 87493 Mexico
15623503   Ethx         Donovan Moore            PO Box 4217          Parker, CO 80134
15623504   Etiquetas y Formas Industria           Silvia Zepeda         les Sa de Cv Bosques Ahuehuetes 119B             Queretaro
           Mexico
15623512   Euresti, Gil       BALBUENA NUM 32                  Matamoros Tamaulipas 87477 Mexico
15623513   Eurodraw Wire Equipment S.R.L.               Via Camillo Chiesa 19/21           Pogliano Milanese 20010 Italy
15623514   Eurodraw Wire Equipment SRL                VIA CAMILLO CHIESA 19/21                 POGLIANO             MILANESE 20010
           ITALY
15623515   Eurodraw Wire Equipment SRL                Via Camillo Chiesa 19/21          Pogliano,Milanese 20010 Italy
15623516   Eurotech, LLC          Giuseppe Arami            708 Mill Stoneway          Breman, GA 30110
15623528   Everett Central Stores         80 Broadway           Everett, MA 02149
15623529   Everett, Brent        27641 RYAN ROAD                WARREN, MI 48092
15623531   Evers Construction Co           Randy Woodward             PO Box 87          1014 N Locust Ave            Lawrenceburg, TN
           38464
15623532   Evers Construction Co., Inc.          PO Box 87          Lawrenceburg, TN 38464
15623536   Everseal Gasket Co.          Ryan Lane and Kerri Bailey            8309 Cole Parkway           Shawnee, KS 66227
15623537   Evigna         1501 Maple Lane            Troy, MI 48084
15623539   Evonik Cyro LLC            Bankruptcy Claims Admin Services, LLC                100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15623540   Evonik Cyro LLC            Bankruptcy Claims Admin Services, LLC                100 Union Avenuem Suite
           240        Cresskill, NJ 07626
15623541   Evonik Cyro LLC            Kim Dobbs and James Capparelli             299 Jefferson Rd          Parsippany, NJ 07054
15623542   Evoqua Water Technologies             Judy Grennan and Joanne DeOliveria              LLC         Rockford, IL 61103
15623543   Ewald Instruments Corp           Adrienne          95 Wooster Court Ste 3           Bristol, CT 60100
15623545   Exact Engineering          Don Lipscomb and Sandy Lipscomb                1917 Lamar CT           Holland, MI 49423
15623546   Exact Pest Solutions         Bill Perrin        37976 308th St          Bellevue, IA 52031
15623547   Exacto Corp         1201 Hickory St            PO Box 24          Grafton, WI 53024−2400
15623548   Excel Electrocircuit Inc.        50 Northpointe Drive            Orion, MI 48359
15623549   Excel Machine & Tool Inc.            212 Butler Street         Coldwater, OH 45828
15623550   Excel Spring & Stamping Inc             Mary Kate Karkowski            1080 Industrial Dr        Bensenville, IL
           60106
15623551   Excel Tool,Inc.         Richard Bobb           2020 Freeman Field          Seymour, IN 47274
15623552   Excelda Manufacturing Co.            Shirley Heichel          12785 Emerson Drive            Brighton, MI 48116
15623553   Excellence In Manf. Consort.           Box 396         Owen Sound ON N4K 5P7 Canada
15623556   Exotic Automation & Supply             34700 Grand River Ave.            Farmington Hills, MI 48335
15623557   Experi−Metal Inc          6385 Wall Street          Sterling Heights, MI 48312
15623558   Experienced Concepts Inc           Robert Wood and Cheryl Wood               PO Box 556           Romeo, MI 48065
15623559   Express Molding          Sylvia Maola           1695 Turner Road          Windsor ON N8W 3J8 Canada
15623561   Express Scripts, Inc.        Bob Eisele and Jaymie Kuenzel3315              One Express Way            St. Louis, MO
           63121
15623562   Expressions Printing          Katie Dawson          111 N. Main Street           Stockton, IL 61085
15623564   Extol Inc        Casey House and Cal Palmbos              651 Case Karsten Drive           Zeeland, MI 49464
15623565   Extruded Silicone Products           Dave Ullom          3300 Gilchrist Rd.          Mogadore, OH 44260
15623567   Extrudex, Inc.        Tod Oliva           310 Figgie Road          Painesville, OH 44077
15623568   Exxon Mobil Chemical Company                Marcel R. Thibeau           388 South Main Street         Akron, OH
           44311
15623569   Exxon Mobil Chemical Company                Thomas Termini           37567 Interchange Dr           Farmington Hills, MI
           48335
15623571   F & S Engraving Inc.          1620 W. Central Rd.           Mount Prospect, IL 60056
15623572   F.K. Machinery Ltd.          475 Welham Road             Barrie ON L4N 8Z6 Canada
15623573   F.N. Sheppard & Co.           PO Box 18520           1261 Jamike Drive            Erlanger, KY 41018
15623574   F.O.T. Inc        PO Box 530339             Livonia, MI 48153−0339
15623576   FABRICATED MATERIALS INC                      2554 S ROCHESTER RD                 ROCHESTER HILLS, MI
           48307−3817
15623580   FACT Inc          Jeff Ullrey and Nancy Bouwkamp               5706 W River Dr           Belmont, MI 49306
15623581   FACTON           101 W. BIG BEAVER RD, 14TH FLOOR                       TROY, MI 48084
15623582   FACTON           Jerry Myszkowski             101 W Big Beaver Rd 14th Fl            Troy, MI 48084
15623590   FAIRCHILD INDUSTRIES INC                    475 CAPITAL DR             LAKE ZURICH, IL 60047
15623592   FAIRFIELD, CYNTHIA                7716 SANDRA DRIVE                 NEWAYGO, MI 49337
15623598   FANSTEEL American Sintered                 Gina Kepple and Carrie Saline          Technologies         513 East Second
           Street        Emporium, PA 15834
15623611   FARR, REBECCA               1931 N LUCE            WHITE CLOUD, MI 49349
15623613   FARREY, BARBARA                 210 NORTH FREEDOM                   LENA, IL 61048
15623615   FARREY, RONALD                220 N. Simmons St.            Stockton, IL 61085
15623621   FASTCO INDUSTRIES                 P.O. Box 141427           Grand Rapids, MI 49514−1427
15623622   FASTCO INDUSTRIES INC                   2685 MULLENS AVENUE                  P.O. BOX 141427            GRAND RAPIDS,
           MI 49514
15623623   FASTCO INDUSTRIES INC                   2685 MULLENS AVENUE                  PO BOX 141427             GRAND RAPIDS, MI
           49514
                 Case 19-12378-KBO                Doc 1282-1         Filed 01/04/21          Page 105 of 255
15623628   FASTEN GROUP IMP. & EXP. CO., LTD                No. 165 Middle Chengjiang Road           Jiangyin        Jiangsu
           214434 China
15623629   FASTEN GRP IMP & EXP CO LTD               203 TONGJIAN BEI RD               JIANGYIN          JIANGSU
           CHINA
15623646   FASTI USA, Inc.        Anne Swenson          927 N. State Street       Elgin, IL 60123
15623649   FATA, LEANNE           1746 BEDFORD SQUARE DR. APT. 204                  ROCHESTER HILLS, MI 48306
15623652   FAULKNER, JAMES             205 HOLT AVE.           MT. STERLING, KY 40353
15623655   FAURECIA          2800 HIGH MEADOW CIRCLE                  AUBURN HILLS, MI 48326
15623657   FAURECIA AUTOMOTIVE SEATING                   JAMIE BARBREE              2800 HIGH MEADOW
           CIRCLE        AUBURN HILLS, MI 48326
15623659   FAURECIA C/O Ventures           32500 VAN BORN RD SUITE 100                 WAYNE, MI 48084
15623660   FAURECIA DE MEXICO              AVE CENTRAL NO 200                PARQUE LOGISTICO EJE                SAN LUIS
           POTOSI 78935 Mexico
15623662   FAURECIA FRAMES              AC CENTRAL N 650              PARQUE LOGISTICO, EVE 140 # 365                SAN LUIS
           78395 Mexico
15623666   FAURECIA SALINE PLANT               7700 MICHIGAN AVE               SALINE, MI 48176
15623669   FB Wright Company          Karen Haines        9999 Mercier Ave.         Dearborn, MI 48120
15623670   FBO Systems, Inc.       Frank Zilinskas Acct Mgr          Suite 300       3355 Koger Blvd.          Duluth, GA
           30096
15623671   FCA CANADA INC             DCX CANADA NTL PARTS                  C/O NATIONAL PARTS               DEARBORN, MI
           48126
15623672   FCA Canada Inc.        Windsor Assembly Plant          2199 Chrysler Center         Windsor ON N9A 4H6
           Canada
15623673   FCA Canada Inc.−Brampton          Assembly Plant         2000 Williams Parkway E          Brampton ON L6T 4Y6
           Canada
15623674   FCA US        CEVA LOGISTICS CKD 04566                24450 GLENDALE RD              REDFORD, MI 48239
15623675   FCA US        INDIANA TRANSMISSION PLANT                    3660 N US HIGHWAY 31              KOKOMO, IN
           46904−9024
15623676   FCA US        JEFFERSON NORTH ASSEMBLY                    2101 CONNER AVE              DETROIT, MI 48215
15623677   FCA US        KOKOMO TRANSMISSION PLANT                     2401 S REED RD            KOKOMO, IN
           46902−7902
15623678   FCA US        MARYSVILLE E COATING                 840 HURON BLVD              MARYSVILLE, MI 48040
15623679   FCA US        PARTS SUPPLY CENTERLINE PDS                   26311 LAWRENCE AVE                CENTER LINE, MI
           48015−1201
15623680   FCA US        ROMULUS PARTS DISTRIBUTION                    16950 PINE          ROMULUS, MI 48174
15623681   FCA US        SALTILLO TRUCK ASSEMBLY PLT                     KM 15 CARR A DERRAMADERO                    SALTILLO,
           COAH 25079 Mexico
15623682   FCA US        THE PIC GROUP            50459 CENTRAL INDUSTRIAL DR                   SHELBY CHARTER TWP, MI
           48315
15623683   FCA US        TIPTON TRANSMISSION PLANT                   5880 STATE RD 28            TIPTON, IN 46072
15623684   FCA US        TOLUCA CAR ASSEMBLY PLANT                     CARR MEX TOL KM 60 5               TOLUCA 50000
           Mexico
15623685   FCA US        WARREN PARTS DEPOT                21035 SHERWOOD                BLDG A         WARREN, MI
           48091
15623686   FCA US        WARREN TRUCK ASSEMBLY PLT                     6277 E EIGHT MILE ROAD                WARREN, MI
           48091−2992
15623687   FCA US BELVIDERE ASSM.              3000 W. CHRYSLER DRIVE                 BELIVIDERE, IL 61008
15623690   FCA US LLC         1250 Engineering         800 Chrysler Drive East         Auburn Hills, MI 48326
15623691   FCA US LLC         6001 N Adams Road Suite 210            Bloomfield HIlls, MI 48304
15623692   FCA US LLC         Belvidere Assembly Plant         3000 W Chrysler Drive          Belvidere, IL 61008
15623693   FCA US LLC         C/O HOWARD TERNES                700 MANUFACTURERS DR                  WESTLAND, MI
           48186
15623696   FCA US LLC         Conner Avenue Assembly Plant            20000 Conner Avenue          Detroit, MI 48234
15623697   FCA US LLC         Corporate Accounts Payable          PO Box 537927           Livonia, MI 48153−7927
15623688   FCA US LLC         Lisa Clark        800 Chrysler Drive         Auburn Hills, MI 48326
15623700   FCA US LLC         PO Box 537933          Livonia, MI 48153−7933
15623698   FCA US LLC         Packaging Components           25999 Lawrence Ave           Center Line, MI 48015−1201
15623699   FCA US LLC         Pilot Operations       850 Chrysler Drive E/N Dock           Auburn Hills, MI 48326
15623701   FCA US LLC         Quality & Product Engineerin          4400 Chrysler Drive        Toledo, OH 43608
15623702   FCA US LLC         Saltillo Truck Asbly Plant       Carretera Saltillo Zacatecas KM 1.5         Saltillo Coah 25000
           Mexico
15623703   FCA US LLC         Saltillo Truck Assy Plant       6277 E Eight Mile Road KM 15            Saltillo Coah 25079
           Mexico
15623704   FCA US LLC         Saltillo Van/Truck        Carretera a Derramadero KM15           Agua Nueva Saltillo 25300
           Mexico
15623705   FCA US LLC         Sherwood National PDC           21555 Sherwood Bldg E           Warren, MI 48091−2900
15623689   FCA US LLC         Sullivan & Cromwell LLP           c/o Brian D. Glueckstein        125 Broad Street        New
           York, NY 10004
15623706   FCA US LLC         Toledo Assy Plant−North          4400 Chrysler Drive         Toledo, OH 43608
15623707   FCA US LLC         Toluca Assembly Plant         Carr Mex Tol KM 60 5            Toluca 50000 Mexico
15623708   FCA US LLC         Warren Parts Depot         Building A         21035 Sherwood          Warren, MI 48091
15623709   FCA US LLC         Warren Truck Assembly Plant           6277 E Eight Mile Road          Warren, MI 48091
15623694   FCA US LLC         c/o Ryan & Sons−3rd Party          100 N FEARING BLVD               TOLEDO, OH
           43607−3603
15623695   FCA US LLC         c/o Ryan & Sons−3rd Party          315 Matzinger Rd Unit F          Toledo, OH 43612
15623710   FCA US LLC International         Consolidation Center         Ceva 24450 Glendale Rd         Redford, MI
           48239
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 106 of 255
15623711   FCA US LLC−Tech Ctr            East Dock 1250 1F Stockroom           800 Chrysler Drive East        Auburn Hills, MI
           48326−2757
15623712   FCA US TOLEDO ASSEM.#1                3770 STICKNEY AVENUE                 TOLEDO, OH 43657
15623713   FCA US TOLEDO ASSY NORTH                  4400 CHRYSLER DR               TOLEDO, OH 43608
15623714   FCI USA Inc       Maria Morales          28100 Cabot Drive          Livonia, MI 48377
15623715   FCT ASSEMBLY INC             1309 NORTH 17TH AVENUE                  GREELEY, CO 80631
15623716   FCT Assembly Inc        CHRISTINA MARTINEX                  1309 North 17th Avenue           Greeley, CO 80631
15623717   FCT Assembly, Inc.        343 W. Drake Rd. Ste 270           Fort Collins, CO 80526
15623719   FEASA ENTERPRISES LTD                NATIONAL TECH PARK                 HOLLAND RD CASTLETROY
           CO        LIMERICK V94HHR9 IRELAND
15623721   FED Corporation       777 West Cedar Ave            Suite 203        Gladwin, MI 48624
15623743   FELDKAMP, ROBERT               13940 MC MAHON ROAD                 DEERFIELD, MI 49238
15623747   FELTZ, TRACI         2096 LEIGHTON              SHELBY TOWNSHIP, MI 48317
15623750   FENNELL SPRING COMPANY, LLC                   295 HEMLOCK ST               HORSEHEADS, NY 14845
15623752   FENWICK, DEAN            6900 BRENNON ROAD                 STERLING, MI 48659
15623775   FEV NORTH AMERCIA, INC.                4554 GLENMEADE LANE                 AUBURN HILLS, MI 48326
15623776   FEV North Amercia, Inc.         Anna Szpindor and Marianne Golonka            4554 Glenmeade Lane          Auburn
           Hills, MI 48326
15623779   FHN Central Business Office         Dianna Dickerman           PO Box 268         Freeport, IL 61032
15623780   FIAT        VIA PINEROLO 21             NONE TO 10060 ITALY
15623781   FIAT CHRYSLER AUTOMOBILES                   PO BOX 3382            LIVONIA, MI 48151
15623782   FIAT CHRYSLER AUTOMOBILES                   PO BOX 537927            LIVONIA, MI 48153−7927
15623787   FIDELITY INVESTMENTS FIDELITY MANAGEMENT                           100 MAGELLAN WAY
           KE3F        COVINGTON, KY 41015
15623792   FIELDS, LEON         1292 Circle Dr.         Pontiac, MI 48340
15623793   FIELDS, LEON         1292 Circle Drive Apt 113           Pontiac, MI 48340
15623795   FIETZ, KIMBERLY            5229 W. MICHIGAN AVENUE #111                   YPSILANTI, MI 48197
15623796   FIGUEIRAS, GUSTAVO AQUINO                  EBANOS NUM 103               MATAMOROS Tamaulipas 87315
           Mexico
15623797   FILARSKI, DAVID           477 MARION AVE               WATERFORD, MI 48328
15623824   FIRSTRONIC LLC           1655 MICHIGAN ST E               GRAND RAPIDS, MI 49503
15623838   FISHER, BRANDON             774 HWY 1050           JEFFERSONVILLE, KY 40337
15623840   FISHER, MALINDA             201 VALLEY ROAD              LAWRENCEBURG, TN 38464
15623841   FISHER, MALINDA K             201 VALLEY ROAD               LAWRENCEBURG, TN 38464
15623846   FISHER−UNITECH, INC              1150 STEPHENSON HWY                 TROY, MI 48083−1187
15623853   FITZGERALD EQUIPMENT                 4650 BOEING DRIVE              ROCKFORD, IL 61109
15623858   FITZGERALD, VIVIAN              2448 Buffalo Road         Lawrenceburg, TN 38464
15623861   FLANAGAN, LAURA               3010 Forest Highlands         Bellaire, MI 49615
15623862   FLANAGAN, LAURA               3010 Forest Highlands P.O. Box 167           Bellaire, MI 49615
15623869   FLATT, VICKEY          1609 SUNDOWN DRIVE                  LAWRENCEBURG, TN 38464
15623870   FLATT, VICKEY A           1609 SUNDOWN DRIVE                  LAWRENCEBURG, TN 38464
15623878   FLETCHER, ROBERT              2347 ALMEDA BEACH RD.                 PINCONNING, MI 48650
15623880   FLEX N GATE CHICAGO               2924 E 126TH STREET              CHICAGO, IL 60633
15623882   FLEX−N−GATE           75 REAGENS INDUSTRIAL COURT                      BRADFORD ON L3Z 2A4 CANADA
15623889   FLEXSIM         1577 N. TECHNOLOGY WAY                   OREM, UT 84097
15623897   FLIGHT CENTRE TRAVEL GROUP                   410 WINTER STREET               BOSTON, MA 02108
15623899   FLIGHT SYSTEMS ELECTRONICS                   505 FISHING CREEK RD               LEWISBERRY, PA 17339
15623906   FLIPNODE LLC          315 MONTGOMERY STR                   SAN FRANCISCO, CA 94104
15623907   FLIPNODE LLC          KELLY PASCHALAKI                  315 MONTGOMERY STR                 SAN FRANCISCO, CA
           94104
15623909   FLODEEN, ANGELIA              420 W. Lena St.         Lena, IL 61048
15623911   FLOERKE, JOANN            846 W EMPIRE            FREEPORT, IL 61032
15623927   FLORES, JOSE HERNANDEZ                 PRIVADA VANCOUVER NUM 29                     Matamoros Tamaulipas 87540
           Mexico
15623952   FLYNN, CHARLES             3882 Island Park Drive         Waterford, MI 48329
15623953   FLYNN, DANIEL           5239 LAFAVE ROAD                STANDISH, MI 48658
15623955   FMA AUTO AND ENGINEERING CO.                   39/36 SOI HATHAIRAT 39                HATHAIRAT
           ROAD         BANGKOK 10510 THAILAND
15623956   FMA Auto and Engineering Co.           Mr. and Ms. Akkarawat Wongkaewsu              39/36 Soi Hathairat
           39       BANGKOK 10510 Thailand
15623957   FMP Resistance Welding Suppl           1210 Latta Street        Chattanooga, TN 37406
15623958   FMPTO VAN DYKE PLANT                 FORD VAN DYKE TRANSMISSION                      41111 VAN DYKE
           ROAD         DOOCK SD TC11A              STERILING HEIGHTS, MI 48307
15623962   FOCAL POINT LAUNCH SUPPORT                   P.O. BOX 436883            LOUISVILLE, KY 40253
15623967   FOCUS SAFETY           105 W. EXCHANGE               SPRING LAKE, MI 49456
15623978   FOOR, DWAYNE            4811 BAY−GLADWIN COUNTY                      RHODES, MI 48652
15623982   FORD         1 AMERICAN ROAD               DEARBORN, MI 48126
15623987   FORD CHICAGO INTERNTL EXPORT                    2520 WEST HAVEN AVE                 JOLIET, IL 60433
15623998   FORD LAREDO CROSS−DOCK                   13504 NORTH UNITEC DRIVE                  LAREDO, TX 78041
15624008   FORD MOTOR COMPANY                  20100 Rotunda Dr Rec 3           Dearborn, MI 48121
15624033   FORD MOTOR COMPANY                  MEMPHIS LV/LC DISTRIBUTION                   5345 HICKORY HILL
           RD        MEMPHIS, TN 38141
15624035   FORD MOTOR COMPANY                  OHIO ASSEMBLY PLANT                  650 MILLER ROAD DOCK 74              AVON
           LAKE, OH 44012
15624038   FORD MOTOR COMPANY                  STERLING HGTS AXLE PLANT                   39000 MOUND
           ROAD         STERLING HEIGHTS, MI 48310
15624063   FORD, ALEXIS         27550 WENTWORTH                  ROSEVILLE, MI 48066
15624067   FORD, RITA         19300 E 12 Mile Rd          Roseville, MI 48066
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 107 of 255
15624080   FORMING SUITE              #203−3370 SOUTH SERVICE ROAD                     BURLINGTON ON L7N 3M6
           CANADA
15624083   FORMNET INC.             326 HUMBER COLLEGE BLVD.                      REXDALE ON M9W 5P4 CANADA
15624085   FORMNET INC.             C/O THE COURT GROUP OF COMPANIES LTD.                          490 ELIZABETH
           STREET          BURLINGTON ON L7R 2M2 CANADA
15624093   FORTNER, STEPHEN                 517 Dyersburg Highway            Trenton, TN 38382
15624097   FORTUNE, KELLY                16425 12 Mile Rd Apt 12           Roseville, MI 48066
15624098   FORTUNE, MYLES                20466 WOODCREST                HARPER WOODS, MI 48225
15624102   FOSS, JEREMY             1522 WOODLOW ST.                 WATERFORD, MI 48328
15624105   FOSTER, JASON             632 Franklin Ave           Moberly, MO 65270
15624110   FOWLER, GLEN              930 N 32nd Ave            Humbolt, TN 38343
15624111   FOWLER, GLEN              930 N. 32nd Ave           Humboldt, TN 38343
15624112   FOWLER, JOSH             880 RABBIT TRAIL ROAD                  FIVE POINTS, TN 38457
15624113   FOWLER, Pamela             930 N. 32nd Ave           Humboldt, TN 38343
15624119   FOX, ROBIN            2148 DEAUVILLE RD                 LEXINGTON, KY 40504
15624121   FPM IPSEN           648 US ROUTE 20              CHERRY VALLEY, IL 61016
15624122   FPM Ipsen         James Smith           648 US Route 20           Cherry Valley, IL 61016
15624123   FPM Ipsen         Renato Villaseqor and Katty Olvera             Avenida de la Luz #24−17 Fracc Indstrial       Queritaro
           76120 Mexico
15624136   FRANK, KENNETH                 975 W. NEWBERG ROAD                 PINCONNING, MI 48650
15624141   FRANKLIN FASTENERS                   12701 BEECH DALY RD                REDFORD, MI 48239
15624145   FRANKLIN, TEMPESTT                  3707 Field St        Detroit, MI 48214
15624155   FRAZIER, TOLBERETTA                   115 SPENCER SPRINGS DR                MT STERLING, KY 40353
15624159   FREEDOM            10559 CITATION DR               STE 205          BRIGHTON, MI 48116−7527
15624162   FREEMAN LEE, HOBBS                  13363 WADE ST             DETROIT, MI 48213−2048
15624168   FREESE ENTERPRISE INC                  4260 GIDDINGS RD              AUBURN HILLS, MI 48326
15624171   FREESE, RUBY             312 W Second St           Salisbury, MO 65281
15624173   FREEWAY WASHER                  1820 MEYERSIDE DR.                MISSISSAUGA ON L5T 1B4 CANADA
15624190   FRIEDLEIN, AIMEE               221 WEST BENTON AVE                  STOCKTON, IL 61085
15624193   FRITZ, SUSAN G             204 S MADISON              MT CARROLL, IL 61053
15624198   FRONTIER RIDGE GLOBAL FUND LP                       C/O FR INVESTMENTS MANAGER LLC                      Kinga
           Czwartosz         40 DANBURY ROAD                  WILTON, CT 06897
15624204   FSI Label Company            6227 136Th Ave            15201 E. 12 Mile Road         Holland, MI 49424−8289
15624205   FTE Automotive           6015 Corporate Dr           Ira Township, MI 48023
15624206   FTI Flow Technology, Inc.            8930 S. Beck Avenue           Suite 107       Tempe, AZ 85284
15624207   FTZ, Inc.        P.O. Box 3817           Brownsville, TX 78523
15624213   FUCHS, ELAINE             14108 WEST HOWARDSVILLE                     LENA, IL 61048
15624227   FULCRUM RIGGING INC                   RAEANNA FERMAN                 8803 TULIP ROAD            PLYMOUTH, IN
           46563
15624233   FUNG, YU & CO CPA LIMITED                   10TH FLOOR, GUANGDONG INVEST                      148 CONNAUGHT ROAD
           CENTRAL            HONG KONG HONG KONG
15624234   FURA Industrial          Paseo Sierra Bonita Nte #43           Hermosillo 83104 Mexico
15624236   FUSION AUTOMATION S.A DE C.V                      REMBRANDT 1151 LOMAS DEL                    REAL DE JARACHINA
           SUR         REYNOSA 88730 MEXICO
15624245   FUTURE ELECTRONICS (US) LLC                     237 HYMUS BLVD.              POINTE CLAIRE QC H9R 5C7
           CANADA
15624247   FUTURE ELECTRONICS(US) LLC                     237 HYMUS BLVD               POINTE−CLAIRE QC H9R 5C7
           CANADA
15624255   FUZE         2 COPLEY PLACE                FLOOR 7           BOSTON, MA 02116
15624258   FYX, Inc.        115 S. Main Street          PO Box 511           Leslie, MI 49251
15623575   Fabricacion Enriquez LLC            Bernardo Guerrero and Any Segura            319 E Coma Ave Suite
           741        DHidalgo, TX 78557
15623577   Fabricated Materials Inc          Ed Belanger         2554 S Rochester Rd         Rochester Hills, MI 48307−3817
15623578   Fabrik Molded Plastics          Diane Rohde           5213 Prime Parkway          Mchenry, IL 60050
15623579   Fabwel−Owens Corning Co               Amber Snead          2341 E Market Street        Nappanee, IN 46550
15623583   Factory Supplies         Sales         PO Box 1568          Rockford, IL 61104−7332
15623584   Facundo, Ruben Nevarez             Pico de Orizaba        Matamoros Tamaulipas 87476 Mexico
15623588   Fair Harbor Capital LLC           PO Box 237037           New York, NY 10023
15623589   Fair Harbor Capital LLC assignee of Orbi            PO Box 237037           New York, NY 10023
15623591   Fairchild Industries Inc        Debbie         475 Capital Dr         Lake Zurich, IL 60047
15623593   Falcon Corporation          Jerry Johnston and Debbie Johnston            14510 Cleveland St.       Spring Lake, MI
           49456
15623595   Fallat, Michael        29811 Lamar Ln            Livonia, MI 48152
15623596   Famojuro, Opeyemi            2249 Glencoe Drive Apt. 3           Ann Arbor, MI 48108
15623599   Fanuc America Corp            3900 W Hamlin Rd            Rochester Hills, MI 48309−3253
15623600   Fanuc America Corporation             1800 Lakewood Blvd.           Hoffman Estates, IL 60195
15623601   Faraday Future         18455 S. Figueroa St.          Gardena, CA 90248
15623603   Farkas, Alexander         1780 Pond Run            Auburn Hills, MI 48326
15623607   Farmers Supply          Keith         1320 N Locust Ave.          Lawrenceburg, TN 38464
15623608   Farnell Equipment         Kirk Rukenbrod and Andrea Pedigo               2950 Todd St        Troy, MI 48084
15623609   Farnsworth Jr, Robert          4525 BILLMYER HWY                BRITTON, MI 49229
15623610   Faro Technologies Inc.          PO Box 116908            Atlanta, GA 30368−6908
15623618   Fasco Controls Corporation            1100 Airport Road         Shelby, NC 28150
15623619   Fast Lane Consulting & Educa            Patty Gause         tion Services, Inc.      PO Box 2168         Cary, NC
           27512−2168
15623620   Fast−Tek Group LLC             Chris Ormsby, PQE           PO Box 634022          Cincinnati, OH 45263−4022
15623624   Fastco Industries Inc         Donna Kowalczyk            2685 Mullens Avenue          Grand Rapids, MI 49514
15623625   Fastco Industries Inc         James Smith         648 US Route 20           Cherry Valley, IL 61016
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 108 of 255
15623626   Fastco Industries, Inc.        Bruce Tap, President           2685 Mullins        Grand Rapids, MI 49514−1427
15623627   Fastco Industries, Inc.        P.O. Box 141427            Grand Rapids, MI 49514−1427
15623631   Fasten Grp Imp & Exp Co LTD               Wang Huanjian            No. 165 Chengjiang Middle Rd Jiangyin            Jiangsu
           214434 China
15623632   Fasten Grp Imp & Exp Co LTD               Wang Huanjian            No. 165 Chengjiang Middle Rd Jiangyin            Jiangsu
           214434 China
15623630   Fasten Grp Imp & Exp Co LTD               Wang Huanjian            No. 203 Tongjiang Bei Rd Jiangyin           Jiangsu 214433
           China
15623633   Fastenal       2025 W Van Hook              Milan, TN 38358
15623634   Fastenal       3001 Theurer Blvd.            PO Box 978           Winona, MN 55987−0978
15623635   Fastenal       Bruce Loring           2209 E High St           Jackson, MI 49203
15623636   Fastenal       Dustin Gilbert          2009 Hwy 61 South            Hannibal, MO 63401
15623637   Fastenal Company           1003 WEST HIGHWAY 24                   MOBERLY, MO 65270
15623638   Fastenal Company           1308 East Springs          Cookeville, TN 38501
15623639   Fastenal Company           923 Cardinal Court           Auburn, IN 46706
15623640   Fastenal Company           ATTN: Legal Department               2001 Theurer Blvd.         Winona, MN 55987
15623641   Fastenal Company           Jason         9556 Historic Kings Rd. S.          Suite 104        Jacksonville, FL 32257
15623642   Fastenal Company           Joe Wehrwein           1708 Bay City Road           Midland, MI 48640
15623643   Fastenal Company           Robert          1197 West College Street          Pulaski, TN 38478
15623644   Fastenal Ind & Cons Supplies            730 S Hancock Ave Unit C            Freeport, IL 61032
15623645   Fastenal Ind & Cons Supplies            Steve Slade         2229 Lincon Way           Clinton, IA 52732
15623647   Fastoco Industries, Inc.         PO Box 141427            Grand Rapids, MI 49514−1427
15623648   Fastube LLC          Bob Orloff          41714 Haggerty Cir.           Canton, MI 48188−2227
15623650   Faulkner, Brian         1780 Pond Run           Auburn Hills, MI 48326−2752
15623653   Faulkner, William          217 West Laurel Drive            Lawrenceburg, TN 38464
15623654   Faurecia        2800 High Meadow Cir             Auburn Hills, MI 48326
15623656   Faurecia Automotive Seating            Faurecia Auto Seating Clevel           PO BOX 214739            Auburn Hills, MI
           48321−4739
15623658   Faurecia Automotive Seating            Tracy Brittingham           FAS Auburn Hills Tech Ctr          2800 High Meadow
           Circle       Auburn Hills, MI 48326
15623661   Faurecia Exhaust Systems            Regina Krotzer          PO Box 64010          Toledo, OH 43612
15623663   Faurecia Inc.        NOEL HERRERA                Madison Accounts Payable            P.O. Box 214830           Auburn Hills,
           MI 48321−4467
15623664   Faurecia Interior Systems          Juan Manuel           Saline LLC         PO Box 214557          Auburn Hills, MI
           48321
15623665   Faurecia Madison Seating            FAS MADISON              272 OLD JACKSON RD                MADISON, MS 39110
15623667   Faurecia Saline Plant         Jill Collins       7700 Michigan Avenue            Saline, MI 48176
15623668   Faysal, Ziad        11084 Beech Trl           Osceola, IN 46561−8503
15623718   Feasa Enterprises LTD           Eleanor Noonan and Ailish Oneil             National Tech Park         Limerick V94HHR9
           Ireland
15623731   FedEx Corporation Services Inc            FedEx Corprate Services Inc           3965 Airway Blvd          Module G 3rd
           Floor       Memphis, TN 38116−5017
15623732   FedEx Kinko's         Manuel Bernal           Customer Administrative Serv            PO Box 672085           Dallas, TX
           75267−2085
15623724   Federal Insurance Company             Chubb         Adrienne Logan, Legal Analyst            436 Walnut
           Street       Philadelphia, PA 19106
15623725   Federal Insurance Company             Duane Morris LLP            Wendy M. Simkulak, Esquire            30 S. 17th
           Street       Philadelphia, PA 19103−4196
15623726   Federal Insurance Company             Wendy M. Simkulak, Esquire             Duane Morris LLP           30 S. 17th
           Street       Philadelphia, PA 19103−4196
15623722   Federal Insurance Company             c/o Chubb          Attention: Collateral Manager         436 Walnut
           Street       Philadelphia, PA 19106
15623723   Federal Insurance Company             c/o Chubb          Attn: Collateral Manager         436 Walnut
           Street       Philadelphia, PA 19106
15623727   Federal Mogul         Laurie Watts           Hwy 301 N, PO Box 385             Summerton, SC 29148
15623728   Federal Mogul Systems Protec             26555 Northwestern Hwy             Southfield, MI 48033
15623729   Federal Tax Payment           P
15623730   Federal−Mogul           Friction Products         2599 Alabama Hwy 21 North              Jacksonville, AL 36265
15623733   Fedex Trade Networks            Can Inc        9800 Cavendish Blvd            St Laurent QC H4M 2V9 Canada
15623734   Fedex Trade Networks            PO Box 600          Niagra Falls ON L2E 6V2 Canada
15623735   Feed Rite Automation, Inc.           Todd Cadean and Courtney Cadean              3325A Mainway Dr.            Burlington ON
           L7M 1A6 Canada
15623736   Fehir, Joseph        11549 FARMHILL DR                 FENTON, MI 48430
15623737   Fehr−Graham & Associates             221 E. Main Street           Suite 200       Freeport, IL 61032
15623740   Feintool of Cincinnati         Susan Andrews           11280 Cornell Park dr.          Cincinnati, OH 45242−1888
15623742   Feldcamp Equipment Limited              1234 Brookes Street          North Bay ON P1B 2P1 Canada
15623744   Felss GmbH          David Bennett           Dieselstr. 2        Knigsbach−Stein 75203 Germany
15623745   Felss GmbH          David Bennett           Dieselstr. 2        Kvnigsbach−Stein 75203 Germany
15623746   Felton Brush         Moira Gagnon and Linda Ackerman                7 Burton Drive         Londonderry, NH 03053
15623748   Feng Chuan Tooling Co. LTD.              Eric NG          1/F, Che Wah Ind. Bldg. 1−7 Kim Hong St.            Hong Kong
           China
15623749   Feng Ping Tooling & Plastic           Mr. Gao          Mfg Co. LTD Industrial Center Zhen Xing             Dongguan 523695
           China
15623751   Fennell Spring Company, LLC              Marty Fennell and Denise Pastore           295 Hemlock St          Horseheads, NY
           14845
15623753   Ferguson & Thrall          Gerguson Enterprises #740             4558 Collection Center Drive         Chicago, IL
           60693
15623754   Ferguson Enterprises, Inc.          1020 Highway 45 Bypass             Jackson, TN 38301
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 109 of 255
15623761   Fern ndez, Ana Galv n          VALLE DE ANAHUAC NUM 51                       Matamoros Tamaulipas 87380 Mexico
15623762   Fern ndez, Victor Orozco          CARRETERA A VICTORIA KM 8                      Matamoros Tamaulipas 87560
           Mexico
15623763   Fernandez, Roel Orozco           CARRETERA A VICTORIA KM 8                      Matamoros Tamaulipas 87560
           Mexico
15623764   Fernando, Anabel Santiago           SANTA CECILIA NUM 66                  Matamoros Tamaulipas 87398 Mexico
15623766   Ferral, Miguel Segura         SOLDADORES # 71−A                  Matamoros Tamaulipas 77340 Mexico
15623768   Ferrellgas        10522 NORTH SECOND STREET                      MACHESNEY PARK, IL 61115
15623769   Ferrellgas        One LIberty Plaza         Liberty, MO 64068
15623770   Ferrellgas Inc       One Liberty Plaza MD 40              Liberty, MO 64068
15623771   Ferrusca, Adrian Guerra          SIERRA TEZONOCO 16                  Matamoros Tamaulipas 87470 Mexico
15623772   Festo Corporation         395 MORELAND ROAD                    HAUPPAGUE, NY 11788
15623773   Festo Corporation         395 Moreland Road             Hauppauge, NY 11788
15623774   Festo Inc.        Mark Hoyland          5300 Explorer Drive            Mississauga ON L4W 5G4 Canada
15623778   Feys, Mallory         1702 Ann Terrace          Madison Heights, MI 48071
15623783   Fiat Services SPA         Fiat Chrysler Automobiles N.V.             25 St James's Street        London SW1A 1HA United
           Kingdom
15623784   Fibre Material Corp.         Brian Grossberg           40 Dupont St.         Plainview, NY 11803
15623785   Ficosa North America,          30870 Stephenson Highway 48071                Madison Heights, MI 48071
15623786   Ficosa North America, S.A De C.V.            Victor Adolfo Garza            Carretera Monterrey Columbia Km
           10.5        Nuevo Leon, CP 65500 Mexico
15623791   Fields, Kesha        18646 CALDWELL                DETROIT, MI 48234
15623798   Filley, Mark        333 RIDGE WAY              CROSSVILLE, TN 38555
15623800   Finanzamt Bonn−Innenstadt            Germany
15623804   Fincher Painting        Scott Fincher         200 Hillview Drive           Lawrenceburg, TN 38464
15623805   Fincher Painting        Scott Fincher         3870 Pulaski Hwy            Lawrenceburg, TN 38464
15623806   Finish Line Graphics         Richie Reifsteck           454 W. Columbia           Stockton, IL 61085
15623807   Finishing Services, Inc.        877 Ann Street           Ypsilanti, MI 48197
15623808   Finkbeiner, Craig        8702 Oakridge Dr.            Howard City, MI 49329
15623809   Finkbeiner, Donald          2846 Dorchester Road             Birmingham, MI 48009
15623810   Finkiewicz, Christopher          2568 EAGLE CIRCLE UNIT 3                  YPSILANTI, MI 48197
15623812   Finney, Darris        1475 Circle Drive          Pontiac, MI 48340
15623813   Fire & Safety Equip of Rkfd          D. Johnson/ Diane            2420 Harrison Ave.          PO Box 5646         Rockford,
           IL 61125−0646
15623814   Fire Defense Equipment Co.           Rick Todd            4350 Delemere          Royal Oak, MI 48073
15623815   Fire Protection Inc        750 W. North St Suite C            Auburn, IN 46706
15623816   Fire Safety Displays         Mart Ann Cox           20422 VAn Bord Rd             Dearborn Heights, MI 48125
15623817   Fire Sprinkler Serv of NE FL          Jerry Evans           4533−101 Sunbeam Rd.            Jacksonville, FL 32257
15623818   First American Plastic        Gale Miller and Kathy Carter             Molding Enterprise         PO Box 620         Roscoe,
           IL 61073−0620
15623819   First American Plastic        Gale Miller and Kathy Carter             Molding Enterprise         Two Choctaw Trail 6201
           Highway 57          Ocean Springs, MS 39564
15623820   First American Plastic        PO BOX 620             ROSCOE, IL 61073−0620
15623821   First Mate Alarms         PO Box 759           Olmito, TX 78575
15623822   First Telecommications          3663 Broadmoor Ave SE               Customer 114960           Grand Rapids, MI 49512
15623823   Firstron,LLC         1655 Michigan St NE            Grand Rapids, MI 49503
15623825   Firstronic LLC         Karen Dopkowski            1655 Michigan St. NE            Grand Rapids, MI 49503
15623826   Firstronic LLC         Kelly Hiller        1655 Michigan St E            Grand Rapids, MI 49503
15623827   Fishbeck, Thompson, Carr & H             Deb Shroufe and Laura Carson             1515 Arboretum Dr SE           Grand
           Rapids, MI 49546
15623828   Fisher Construction Co., Inc         John Fisher           P.O. Box 350         1167 Williamson St.        Milan, TN
           38358
15623829   Fisher Dynamics          33300 Fisher Drive           St. Clair Shores, MI 48082
15623830   Fisher Dynamics          Chris Smith         33300 Freeway Drive             St Clair Shores, MI 48082−1005
15623831   Fisher Dynamics Corp.           Chris Sachs and Michelle Campo              33180 Fisher Drive        St. Clair Shores, MI
           48082
15623832   Fisher Gauge Limited          Barb Nelson           PO Box 179          Peterborough ON K9J 6Y9 Canada
15623833   Fisher Gauge Limited          Ean         PO Box 179            Peterborough ON K9J 6Y9 Canada
15623834   Fisher Sales Corporation          Mark Sankovitch and Cathy Brazener              3805 Illinois Ave.       St. Charles, IL
           60174
15623835   Fisher Scientific       1600 W Glenlake            Itasca, IL 60143
15623836   Fisher Scientific       Erin Baumann, Acct # 248180−01                2775 Pacific Dr        PO Box 4829          Norcross,
           GA 30091
15623847   Fisher−Unitech, Inc         LIndsey Robinson             1150 Stephenson Hwy           Troy, MI 48083−1187
15623848   Fishercast Global Corp.         PO Box 179            Peterborough ON K9J 6Y9 Canada
15623849   Fishnet Security        Aaron Prillwitz and Teresa Gill            6130 Sprint Pkwy          Overland Park, KS 66211
15623850   Fisk, Nicole        2665 Compton Dr           Waterford, MI 48329
15623851   Fiske Brothers         Sue        PO Box 8038 Station A             Toledo, OH 43605
15623852   Fitzgerald Enterprises        472 S Estates Drive            Gaylord, MI 49735
15623854   Fitzgerald Equipment          Sales        4650 Boeing Drive            Rockford, IL 61109
15623855   Fitzgerald Finishing Company           17450 Filer Avenue            Detroit, MI 48212−1908
15623856   Fitzgerald, John        61000 Cetnor Ct          Washington Township, MI 48094
15623859   Five Star Commercial Roofing            1119 S. State Road 3           Hartford City, IN 47348
15623860   Flagsource North, Inc.         Sally Krause          222 E. Walworth Ave.           PO Box 508         Delavan, WI
           53115
15623863   Flanders Electric Motor Servie         8101 Baumgart Rd              Evansville, IN 47725
15623864   Flannery Machine & Tool            Scott Bassett          8420 Hwy US−131            Mancelona, MI 49659
15623865   Flaquel, Caleb        720 Indiana Ave.          Fremont, MI 49412
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 110 of 255
15623866   Flaspohler, Linda        1245 Shepherds Drive           Moberly, MO 65270
15623867   Flatford, Brandon         504 DONNALEE DR               MONORE, MI 48162
15623868   Flatford, Bryan        504 DONNALEE DR                MONROE, MI 48162
15623871   Flattery, Gary        62849 Sawgrass Dr.          Washington, MI 48094
15623874   Fleetwood Tool & Gage            Jurgen Schnepel and Josce Schultz           39050 Webb Ct.        Westland, MI
           48185
15623879   Flewelling, Heather         505 1st         Oxford, MI 48371
15623881   Flex Technologies Inc          5479 Gundy Drive           Midvale, OH 44653
15623883   Flex−N−Gate Bradford            Division Of Ventra Group Co            75 Reagens Industrial Court       Bradford ON
           L3Z 2A4 Canada
15623884   Flex−N−Gate Rockford Inc             2460 Stock Creek Boulevard           Rockford, TN 37853
15623885   Flex−O−Lator          Beverly Turner          % Leggett And Platt Inc          131 Locust St       Carthage, MO
           64836
15623886   Flex−O−Lators, Inc.          Anne Warden and Rick Katzfey             1460 Jackson Drive        PO Box
           617         Carthage, MO 64836
15623887   FlexLink Systems Inc.          6580 Snowdrift Road           Allentown, PA 18106
15623890   FlexSim Software Products, I           Jessica Haws and Joe Hug          1577 N. Technology Way, Ste          Orem, UT
           84097
15623891   FlexSpray Lubrication System            305 SE Oldham Pkwy            Lees Summit, MO 64081−2929
15623888   Flexpipe         Dominic Laguk and Karl−Philip Letourneau             1355 Magenta E          Farnham QC J2N1C4
           Canada
15623892   Flextronics Automotive Inc.          Michael O'Sullivan         213 Harry Walker Parkway S.          Newmarket ON L3Y
           8T3 Canada
15623894   Flextronics Holdings Mexico            Dos SA DE CV           Carretera Base Aerea 5850 4 Col La Mora          Zapopan
           45136 Mexico
15623895   Flextronics International         Oscar Fredy Gonzalez and Martha Ramirez            Europe B.V. STH         Oostrum GA
           5807 Netherlands
15623893   Flextronics computing(suzhou            Alan Meng         CO.,LTD No.1 Rd Guan Pu., Wuzhong Suzhou               Jiangsu
           215124 China
15623898   Flight Centre travel Group          LAUREN BOOTH               410 Winter Street        Boston, MA 02108
15623900   Flight Systems Electronics          Ben Huffline and Denise Hornberger           505 Fishing Creek Rd        Lewisberry,
           PA 17339
15623901   Flight Systems Electronics Group           505 Fishing Creek Road           Lewisberry, PA 17339
15623902   Flight Systems Electronics Group           Dorman Products, Inc          Mary Stranford        3400 E Walnut
           Street        Colmar, PA 18915
15623903   Flint Toner        1407 Foothill Blvd.         Ste. 158        La Verne, CA 91760
15623904   Flint Toner dba        Tom Dunlap and Sandra Perrine             The Cartridge Center        PO Box 104         Hurdland,
           MO 63547
15623905   Flinton, Jill      4535 1 Mile Rd.          White Cloud, MI 49349
15623910   Flodyne Inc.        Mark          Hydradyne Inc.         1000 Muirfeild         Hanover Park, IL 60103−5468
15623912   Florence, Erica        42233 Parkside Circle          Sterling Heights, MI 48314
15623913   Florence, Erica        42233 Parkside Circle Apartment 102            Sterling Heights, MI 48314
15623915   Flores, Alberta Gonz lez         Calle Telemetria #16          Matamoros Tamaulipas 87499 Mexico
15623916   Flores, Anabel Melo          LOMAS 82           Matamoros Tamaulipas 87497 Mexico
15623917   Flores, Armando Aguilar           CALLE CASA DEL OBRERO MUNDIAL NUM 1                          Matamoros Tamaulipas
           87440 Mexico
15623918   Flores, Briseida Martinez          OCEANO PACIFICO NUM 33                  Matamoros Tamaulipas 87456 Mexico
15623919   Flores, Catalina Reyes         CALLE 14 DE FEB. #13              Matamoros Tamaulipas 87477 Mexico
15623920   Flores, Claudia Galv n         CALLE ACAYUCAN NUM 20A                     Matamoros Tamaulipas 87456 Mexico
15623921   Flores, Delia Hern ndez          EMILIANO ZAPATA 110                Matamoros Tamaulipas 87449 Mexico
15623922   Flores, Eleazar Garcia         FRANCISCO ROBLES NUM 90                   Matamoros Tamaulipas 87390 Mexico
15623923   Flores, Eneyda Crist bal         1ERO DE MAYO NUM 178                  Matamoros Tamaulipas 87440 Mexico
15623924   Flores, Fernando Silguero          Mora Num. 9          Matamoros Tamaulipas 87477 Mexico
15623925   Flores, Jesus Garcia        AVENIDA DE LAS ROSAS NUM 18                      Matamoros Tamaulipas 87330 Mexico
15623926   Flores, Jose Cruz        FELIX MA CALLEJA 115                 Matamoros Tamaulipas 87449 Mexico
15623928   Flores, Jose Lucio        CARACOL NUM 149                Matamoros Tamaulipas 87344 Mexico
15623929   Flores, Juan Perez        MADRO O 272             Matamoros Tamaulipas 87477 Mexico
15623930   Flores, Julio Escobedo         Callejon 6 #226         Matamoros Tamaulipas 87450 Mexico
15623931   Flores, Karla De la Cruz         GIRASOL 148            Matamoros Tamaulipas 87477 Mexico
15623933   Flores, Nidia Cruz         PRIV PALOMA REAL 6                Matamoros Tamaulipas 87351 Mexico
15623934   Flores, Ruben Hern ndez           INSURGENTES NORTE NUM 129                     Matamoros Tamaulipas 87499
           Mexico
15623935   Flores, Saray Cruz         CALLE FUENTES DE ALMA NUM 48                       Matamoros Tamaulipas 87499 Mexico
15623936   Flores, Yesenia Torres         LAS LOMAS 82             Matamoros Tamaulipas 87497 Mexico
15623937   Flores, Zenon Lucio         CALLE ADOLFO RUIZ CORTINES #17                      Matamoros Tamaulipas 87344
           Mexico
15623938   Florescent Lamp Recyclers           75 Wanless Court          Ayr ON N0B 1E0 Canada
15623939   Florida Comfort, Inc.         5913 St. Augustine Rd.          Suite 1       Jacksonville, FL 32207−8000
15623940   Florida Handling Systems Inc           Kelley Fowler         2651 State Road 60 West          Bartow, FL 33830
15623941   Flotronics, Inc       Bobby Meyer/Dan Tennant and Linda Hill               10435 Ortonville Rd       Clarkston, MI
           48348
15623942   Flow Dry Technology            379 Albert Road         PO Box 70          Brookville, OH 45309
15623943   Flowers, Andrew          10957 Fieldcrest Drive          Brighton, MI 48116
15623944   Flowers, Darrin        6109 WILLOW CREEK DR                  CANTON, MI 48187
15623945   Flowers, Michael         21179 Manchester           Harperwoods, MI 48225
15623948   Fluid Control Products          Sherri       1620 Columbia Ave            PO Box 4226         Rockford, IL 61110
15623949   Fluid Power Engineering           Linda        Company, Inc.          110 Gordon Street        Elk Grove Village, IL
           60007−1120
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 111 of 255
15623950   Fluid Power Engineering Co            12951 Gravois Rd Suite 120           Sunset Hills, MO 63127−1749
15623951   Fluke Electronics        Customer Support           1420 75th Street SW          PO Box 9090          Everett, WA
           98206−9090
15623954   Flynn, Robert         13207 Pine Valley         Clio, MI 48420
15623959   Foamade Plasto Automotive            260 Industrial Dr        Hillsdale, MI 49242
15623961   Focal Point Launch Support           Douglas Needham           P.O. Box 436883           Louisville, KY 40253
15623963   Focal Point Launch Support, Inc.          Michael V. Brodark           700 North Hurstbourne Parkway           Suite
           200        Louisville, KY 40223
15623964   Focus Business Solutions          6995 Monroe Blvd.           Taylor, MI 48180−1815
15623965   Focus Machine Ltd.          840 Garyray Drive          Weston ON M9L 1X1 Canada
15623966   Focus Machine Ltd.          c/o Lippes Mathias Wexler Friedman LLP             Attn: John Mueller          50 Fountain
           Plaza, Suite 1700        Buffalo, NY 14202
15623968   Focus Safety         Aaron Mack          105 W. Exchange            Spring Lake, MI 49456
15623970   Folarin, Abayomi          16333 Judiciary Drive          Macomb, MI 48044
15623971   Foley & Lardner LLP           Patrice Davis        One Independent Drive           Jacksonville, FL 32202−5017
15623972   Foley, Carrie        1012 Cherokee Ave           Royal Oak, MI 48067
15623973   Foley, Carrie        48551 Kings Dr          Shelby Township, MI 48067
15623974   Foley, Timothy         1354 Greythorne Dr           Lake Orion, MI 48359
15623975   Foltz, Donna         127 Richard Run (Park Estate Sales)           Van Buren Twp, MI 48111
15623977   Food Giant #18         Jimmy Winchester           259 Three Oaks Drive           Medina, TN 38355
15623980   Forbes Company           Henry Hook          4855 Kendrick, S.E.          Grand Rapids, MI 49512
15623983   Ford − Werke GmbH            PSO PDC Dock 500             Edsel Ford Strabe         Koln Merkenich 50769
           Germany
15623984   Ford Assem Plant Prototype           Steve McElmeel          Proc Center − FAA9A            17000 Oakwood
           Blvd.        Allen Park, MI 48101
15623985   Ford Australia Product Engr          John Jacker Jr        North Shore Road          North Geelong VIC 3215
           Australia
15623986   Ford Bit Module Receiving           17000 Oakwood Blvd             Allen Park, MI 48101
15623988   Ford Component Sales           Suite 1000        290 Town Center Blvd            Dearborn, MI 48126
15623989   Ford Component Sales, LLC             Brenda Coleman          290 Town Center Dr.          Floor 1000         Dearborn, MI
           48126−2713
15623990   Ford Fasteners, Inc.        Chris Cellary and Rosanna Palatucci           110 S. Newman Street          Hackensack, NJ
           07601
15623991   Ford Forschungszentrum GMBH               Suesterfeldsstrasse 200         Aachen 52072 Germany
15623992   Ford Hermosillo Assembly            41 North Freeport DR/W−7             Nogales, AZ 85621
15623993   Ford IEO International Expor           Toyia Baker        Operations−Code FDIE0GA              4333 West Fort St.
           /Taiwan        Detroit, MI 48202
15623994   Ford Interior Prototype Shop          10300 Textile/Interiors        Prototype        Ypsilanti, MI 48197
15623995   Ford Interior Protoype Shop          8301 Enterprise Dr.         Allen Park, MI 48101
15623996   Ford Jr., Robert        29151 Augusta          Farmington Hills, MI 48331
15623997   Ford Laredo Cross−Deck            13504 North Unitec Drive           Laredo, TX 79936
15623999   Ford Motor Advanced Mfg.             4141 Schaefer Hwy.          Dearborn, MI 48126
15624000   Ford Motor Brazil         av Prefeito Vilalobo Quero          2080 Barueri−SP CNPJ 03.470.727/0012−83               CEP
           06422−122 Brazil
15624001   Ford Motor Co England           Central Payable Acctg          Dept 40/314 Strafford House           Basildon SS16 5XX
           United Kingdom
15624002   Ford Motor Co England           Walkerpack LTD            Stratford Road         Northhampton NN7 2N7 United
           Kingdom
15624003   Ford Motor Co SA de CV            Faustino Martinez          Num. 1500, Piso 5          Mexico 1210 Mexico
15624005   Ford Motor Co. S.A. de C.V.           Calle Guillermo Gonzalez           1500 piso 5 Col Centro deCiudad
           SantaFe        Del alvaro Obregon 1210 Mexico
15624004   Ford Motor Co. of Australia          Accounts Payable          Private Mail Bag 6         Cambelfield VIC 3061
           Australia
15624006   Ford Motor Company            1 International Drive        Flat Rock, MI 48134
15624007   Ford Motor Company            17000 Oakwood            Allen Park, MI 48101
15624009   Ford Motor Company            20200 Rotunda Drive           Rec 4         Dearborn, MI 48121
15624010   Ford Motor Company            20901 Oakwood            Rec. C Body ENGR            Dearborn, MI 48121
15624011   Ford Motor Company            8301 Enterprise Drive          Allen Park, MI 48101
15624015   Ford Motor Company            Central Accounting Services           PO Box 1718          Dearborn, MI 48121
15624016   Ford Motor Company            Central Accounting Services           PO Box 1718          Dearborn, MI 48126
15624017   Ford Motor Company            Chicago Assembly Plant           12600 Torrence Avenue            Chicago, IL 60633
15624018   Ford Motor Company            Cuautitlan Assembly Plant           c/o Zuniga Freight Service         13504 North
           Unitech        Laredo, TX 78041
15624019   Ford Motor Company            Dearborn Assembly Plant           3001 Miller Road          Dearborn, MI 48121
15624020   Ford Motor Company            Detroit Chassis Assembly           6501 Lynch Road          Detroit, MI 48234
15624021   Ford Motor Company            Ford Automatic Transmission            35500 Plymouth Road           Livonia, MI
           48512
15624022   Ford Motor Company            Ford Leo to USA           4333 West Fort ST/USA            Detriot, MI 48209
15624024   Ford Motor Company            Ford Pilot Plant        17000 Oakwood Blvd            Allen Park, MI 48101
15624025   Ford Motor Company            Ford Prototypes         35500 Plymouth Road            Livonia, MI 48150
15624023   Ford Motor Company            Ford of Australia        C/O Detroit Pack Plant          4333 W Fort Street        Detroit,
           MI 48209
15624026   Ford Motor Company            Hermosillo Assy Plant AP24A             c/o Border Transfer Services         41 North
           Freeport Dr W−7          Nogales, AZ 85621
15624027   Ford Motor Company            Kansas City Assembly Plant            US Highway 69          Claycomo, MO 64119
15624028   Ford Motor Company            Keith Krueger         Purchase Manager Supply Risk Management               18900 Michigan
           Avenue         Dearborn, MI 48126
15624029   Ford Motor Company            Kentucky Truck Plant          3001 Chamberlain Lake            Louisville, KY 40241
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 112 of 255
15624030   Ford Motor Company              Kentucky Truck Plant           3001 Chamberlain Lane          Louisville, KY 40241
15624031   Ford Motor Company              Louisville Assembly Plant           Fern Valley Rd at Grade Ln         Louisville, KY
           40213
15624032   Ford Motor Company              McGuireWoods LLP              Attn: Mark E. Freedlander         Tower Two−Sixty 260
           Forbes Ave, Ste 1800            Pittsburgh, PA 15222
15624034   Ford Motor Company              Michigan Truck Asbly Plant            38303 Michigan Avenue           Wayne, MI
           48184
15624036   Ford Motor Company              One American Road             Dearborn, MI 48121
15624037   Ford Motor Company              Special Vehicle Engineer           333 Republic Drive        Allen Park, MI 48101
15624040   Ford Motor Company              Venezuela Assembly Plant            c/o Renaissance Global Log          4333 West Fort
           Street        Detroit, MI 48209
15624039   Ford Motor Company              Venezuela Assembly Plant            c/o dhl Chicago Trading Comp           2520 W
           Haven          Joliet, IL 60433
15624012   Ford Motor Company              c/o McGuireWoods LLP              Attn: Elizabeth K. Sieg       Gateway Plaza 800 East
           Canal Street          Richmond, VA 23219
15624013   Ford Motor Company              c/o McGuireWoods LLP              Attn: Nicholas A. DuPuis         Promenade 1230
           Peachtree St, NE Ste 2100            Atlanta, GA 30309
15624014   Ford Motor Company              c/o McGuireWoods LLP              Mark E Freedlander & Frank J. Guadagnino           Tower
           Two−Sixty 260 Forbes Ave, Ste 1800               Pittsburgh, PA 15222
15624041   Ford Motor Company of Austra               National Parts Disb. Centre         1735 Sydney Rd.         Campbellfield VIC
           3061 Australia
15624042   Ford Motor Company/Brazil              Assembly Plant           C/O Renaissance Global Log          4333 West Fort
           Street        Detroit, MI 48209
15624043   Ford Motor Land Development                6200 Mercury Dr          Dearborn, MI 48126
15624044   Ford Motor Service            Memphis LV/LC Distribution             5345 Hickory Hill Road         Memphis, TN
           38141
15624045   Ford Motor Service            National Parts Distribution         11871 Middlebelt Road          Livonia, MI 48151
15624046   Ford Motor Service            Parts Distribution Center         25555 Pennsylvania Ave          Brownstown Township, MI
           48174
15624047   Ford Motor Service            UTI/SPAN           41775 Ecorse Rd. Ste. 130         Belleville, MI 48111
15624048   Ford Motor Werke − Germany                Aktiengesellschaft         Postfach 50725 Koln         Germany
15624049   Ford NMPDC Marketplace                17000 Oakwood Blvd.            Allen Park, MI 48101
15624050   Ford Oakville Assembly             Periphery Rd          Oakville ON L6J 5C9 Canada
15624053   Ford Ohio Assembly             799 ABBE Rd            Sheffield Village, OH 44054−1807
15624055   Ford Performance Parts Dist            38000 Amrhein Rd            Livonia, MI 48150−1016
15624056   Ford Research & Eng Nanjing              No 118 General Rd           Nanjing 211100 China
15624057   Ford RussiaC/O Comp Logistic               480 E Lincoln HWY            Chicago Heights, IL 60411
15624058   Ford Sales & Service(Thailan             Mr. Danai Chuenoran and Chanthasopeephan              98 11th−12th & 14th N
           Sathorn Rd          Bangkok 10500 Thailand
15624059   Ford Tool & Gage Corp.             Paul Prondzinski and Sue Ruf           12104 W. Carmen Ave.            Milwaukee, WI
           53225
15624060   Ford Tool Steels           5051 Patterson         St. Louis, MO 63110
15624061   Ford Valencia Assy Plt 0145A              Poligono Industrial        Valencia 46440 Spain
15624062   Ford Werke GMBH−Merkenich En                   John Andrews          ENTWICKLUNGSZENTRUM Koeln
           Gate        Abladestelle 5BQ TOR 54 50769 Germany
15624051   Ford of Mex Trading−Brazil             Autopista MX−Queretaro             KM 42.5, Parque ECO Indust Los
           Cedros          Barrio Texcacoa 54600 Mexico
15624052   Ford of Mexico Trading Co.             C/O Ford of Brazil−GMP5C             Autopista MX−Queretaro KM 42.5,
           NAVE7            Barrio Texcacoa 54600 Mexico
15624065   Ford, FOA Pilot Plant           John Jacker         1731 Sydnet Road          Campbellfield VIC 3061 Australia
15624068   Ford, Ryan          16036 Carlisle St          Detroit, MI 48205
15624071   Foresite, Inc.         Terra Burns and Sandy Wheeler            1982 South Elizabeth Street         Kokomo, IN
           46902
15624072   Forest City Gear Company              Gene Fann and Bobbie Celebron            PO Box 80         11715 Main
           Street        Roscoe, IL 61073
15624073   Forest City Technologies Inc            299 Clay Street         PO Box 86         Wellington, OH 44090
15624074   Forest River Inc.          55470 County Road 1            Elkhart, IN 46514
15624075   Forgings & Stampings, Inc.            Daren Poppen and Pam Fields            1025 23rd Avenue          Rockford, IL
           61104
15624076   Forja Y Maquinados, SA De CV                Jorge Luis Sanchez         Av. Penuelas 5 Bodega 9 Col. Vista
           2000         Queretaro 76140 Mexico
15624077   Forklift Tires Of Ind Inc          PO Box 235           Roseville, MI 48066
15624079   Formel D Italia SRL            Mrs. Linda Magri          Via Torino 43−Int. 114         Orbassano (TO) 10043 Italy
15624081   Forming Technologies Inc             3370 South Service Rd           Burlington ON L7N 3M6 Canada
15624082   Formnet Inc           Janet Czerepok          326 Humber College Blvd           Etobicoke ON M9W 5P4 Canada
15624084   Formnet Inc.           Allan Birnie and Janet Czerepok           326 Humber College Blvd.          Rexdale ON M9W 5P4
           Canada
15624086   Formtek Me            Sales        76 Hinckley Rd          R.R. 1 Box 170         Clinton, ME 04927
15624087   Forney, Catherine           22 W. PLEASANT ST.               FREEPORT, IL 61032
15624088   Forrester, Rebecca           214 SUNSHINE DRIVE                LINDEN, TN 37096
15624089   Forteq USA Inc.           Kimberly Scott          150 Park Center Drive          West Henrietta, NY 14586
15624090   Fortis Plastics         Leon Ringenberg          3615 Voorde Drive           South Bend, IN 46628
15624092   Fortis Plastics, LLC          5710 Technical Drive           Poplar Bluff, MI 63901
15624091   Fortis Plastics, LLC          5710 Technical Drive           Poplar Bluff, MO 63901
15624094   Fortress Forms Inc           Greg Blohm          2225 S 170th St          New Berlin, WI 53151
15624096   Fortuna, Maria Ju rez          BALBUENA NUM 31                  Matamoros Tamaulipas 87496 Mexico
15624099   Fortville Feeders, Inc.         Sid Butler and Jackie Crouse          750 E Broadway          Fortville, IN 46040
15624100   Forward Industries           15150 Cleat Street         Plymouth, MI 48170
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 113 of 255
15624101   Forward Metal Craft, Inc.            Ward Schenk          329 Summer Ave, NW             Grand Rapids, MI 49504
15624103   Foster, Debra          225 Weakley Loop            Ethridge, TN 38456
15624104   Foster, Delton          425 Crockett Street         Lawrenceburg, TN 38464
15624106   Foster, Kay         1010 E 76TH ST.             NEWAYGO, MI 49337
15624108   Foundertop Group Co., LTD               28/5569 Sanlu Road           Shanghai 201114 China
15624114   Fox Jr., Benjamin           116 1/2 S. EVANS ST.            TECUMSEH, MI 49286
15624115   Fox Valley Metrology, Ltd.             Caleb Pohlman and Nichol Johnson            3114 Metrology          Oshkosh, WI
           54902
15624116   Fox, Amanda            P.O. Box 351          HESPERIA, MI 49421
15624117   Fox, Amanda            P.O. Box 351 8371 E. Hawley Rd.              HESPERIA, MI 49421
15624120   Foxx, Desiree          11829 MEADOW CIR                 Belleville, MI 48111
15624124   Fr as, Julio Hernandez           INGENIEROS DE CHAPINGO NUM 134                       Matamoros Tamaulipas 87450
           Mexico
15624127   Framatome Connectors Interl             39200 Ford Road           Westland, MI 48185
15624128   Francis, Johnny          1016 Prosser Road           Leoma, TN 38468
15624129   Francis, Johnny          2555 Highway 43S             Leoma, TN 38468
15624130   Francisco, Eribet Dolores            ADOLFO RUIZ CORTINEZ NUM 11                     Matamoros Tamaulipas 87440
           Mexico
15624131   Francisco, Luis Nava           MAR DE CORTEZ 1                Matamoros Tamaulipas 87496 Mexico
15624132   Francisco, Roberto Martinez             AZHAR #72           Matamoros Tamaulipas 87348 Mexico
15624133   Frank Flori Equip. Co.            2059 Concourse Ave.          St. Louis, MO 63146
15624134   Frank Flori Equipment Co,Inc             2430 Northline Industrial         Maryland Heights, MO 63043
15624135   Frank J Cox Sales Ltd.            40 West Drive         Brampton ON L6T 3T6 Canada
15624138   Franklin Covey Canada Ltd              60 Struck Court        Cambridge ON N1R 8L2 Canada
15624139   Franklin Covey Products             Customer #1216160           PO Box 31406           Salt Lake City, UT
           84131−0456
15624140   Franklin Electrofluid Co            PO Box 18777          Memphis, TN 38181−0777
15624142   Franklin Fasteners           Pat Burlingame          12701 Beech Daly Rd           Redford, MI 48239
15624148   Fraser Fab And Machine Inc              D/J Hartig, M Carter & D Hartig Michelle           1696 Star−Batt
           Dr         Rochester Hills, MI 48309
15624149   Fraternal Order of Police Lo           Jerry Petty        C/O Fremont Police Dept; 101          Fremont, MI 49412
15624150   Fraza Forklifts         Sherie         4670 Zelle Drive         Bridgeport, MI 48722
15624154   Frazier, Lashanna           100 Inches St        Mt Clemens, MI 48043
15624156   Frazier, Whitney           211 Webb Road           Summertown, TN 38483
15624157   Fred Wright & Son             Construction Corporation          1011 Herman Street          Elkhart, IN 46516
15624158   Fredia Clark         7208 Wayfarer Trail           Fort Worth, TX 76137
15624160   Freedom Technologies Corp.              10559 Citation Dr          STE 205         Brighton, MI 48116−7527
15624163   Freeman, Spencer            406 East Giard Apt B          Muscle Shoals, AL 35661
15624165   Freeport Glass          Jan         214 East Main         Freeport, IL 61032
15624166   Freeport Industrial Roofing           Paul Hoefer         3507 S Rte 26         Freeport, IL 61032−9374
15624167   Freeport Journal Standard            Amy         27 S State Ave         PO Box 330          Freeport, IL 61032
15624169   Freese Enterprise Inc          Sally Freese         4260 Giddings Rd          Auburn Hills, MI 48326
15624170   Freese Enterprise Inc.          Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240         Cresskill, NJ 07626
15624172   Freeway Corporation            Art Dworzik and Wendy Wrosegger               9301 Allen Drive         Cleveland, OH
           44125−4689
15624174   Freeway Washer            Aurora Chungata           1820 Meyerside Dr.          Mississauga ON L5T 1B4 Canada
15624175   Freeway Washer Ltd             Freeway Limited           1820 Meyerside Drive Mississauga            Ontario ON L5T 1B4
           Canada
15624177   Freightliner Corporation            Memphis PDC           5745 Challenge Drive          Memphis, TN 38115
15624178   Freimark Jr, Kenneth           231 MARK DR              NEWPORT, MI 48166
15624179   Freimark, Jennifer          231 MARK DR              NEWPORT, MI 48166
15624180   Freitag, Geffory          4091 POWELL STREET                MILAN, TN 38358
15624181   Fremont Ace Hardware Inc              Store Account and Store Account           105 N Stone Rd          Fremont, MI
           49412
15624182   Fremont Area Chamber of Comm                 7 East Main Street         Fremont, MI 49412
15624183   Fremont Rent−All            Darren Walker and Chuck Ashbaugh               502 W. Main Street         Fremont, MI
           49412
15624184   French Gerleman            Chad Camerer           920 Vermont          Quincy, IL 62301−3050
15624185   French Gerleman Electric Co.             Brian Beck and Mike Lincoln           1815 Vandiver Road           Columbia, MO
           65202
15624187   French, Rochelle           5022 E. 36th St.        Newaygo, MI 49337
15624188   Frese Ornamental Nursery Inc             Ted Genenbacher            3100 North 18th St        Quincy, IL 62301
15624191   Frimo, Inc        50685 Century Court             Wixom, MI 48393
15624194   Frommelt         Sales           8960 N. Arson Dr.         Milwaukee, WI 53223
15624195   Frontier Communications              Merritt 7 Corparate park         401 Merritt 7       Norwalk, CT 06851
15624196   Frontier Communications Corp              Merritt 7 Corparate park         401 Merritt 7        Norwalk, CT 06851
15624197   Frontier Flag Co.          PO Box 176           Branson, MO 65615
15624199   Frost Electric        Kurt Frank and Sherri Zottarelle           2429 Schultz Rd         Maryland Heights, MO
           63043
15624208   Fuchs Lubricants (MI)            Tim Thelen          760 36th Street        Grand Rapids, MI 49504
15624209   Fuchs Lubricants (MO)              160 Weldon Parkway           Maryland Heights, MO 63043
15624210   Fuchs Lubricants Co.            Jamie Leonetti         135 S. Lasalle St.       Dept 1000        Chicago, IL
           60674−1000
15624211   Fuchs Lubricants Company              Paul Richardson          1001 Oakmead Dr           Arlington, TX 76011
15624212   Fuchs Lubricants Company              Tammy Bickel           17050 Lathrop Avenue            Harvey, IL 60426−6089
15624214   Fuentes, Erwin Herrera             PRIVADA ALDAMA # 9                Matamoros Tamaulipas 87480 Mexico
15624215   Fuentes, Hector Ram rez             CALLE ROSA NUM 32                Matamoros Tamaulipas 87477 Mexico
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 114 of 255
15624216   Fuentes, Jorge Bra a       LAS GALERIAS NUM 215                 Matamoros Tamaulipas 87445 Mexico
15624217   Fuentes, Jorge Bra a       Quintana Roo Num 88            Matamoros Tamaulipas 87390 Mexico
15624218   Fuentes, Juan Castro        MARTE R GOMEZ NUM 302                   Matamoros Tamaulipas 87395 Mexico
15624219   Fugate, Deshia        853 Coates Street         Moberly, MO 65270
15624220   Fugate, Deshia        853 W Coates St          Muberly, MO 65270−1322
15624223   Fuji Autotech USA LLC           Scott Darrah         70 Precision Dr        Walton, KY 41094
15624224   Fuji Kiko Co Ltd        Hironori Maeda           2028 Washizu Kosai          Shizuoka Japan
15624225   Fujifilm Graphic Systems USA            Douglas Kurzrock         330 Plus Park Blvd.         Nashville, TN 37217
15624228   Fulcrum Rigging, Inc.        8803 Tulip Rd          Plymouth, IN 46563
15624229   Fulcrum Rigging, Inc.        Easterday Houin LLP           119 W Garro St          Plymouth, IN 46563
15624231   Functional Materials        Vladimir Krstic         Manufacturing Inc.        Kingston ON K7L 5H6 Canada
15624232   Fung, Yu & Co CPA Limited             10th Floor, Guangdong Invest         148 Connaught Road Central          Hong
           Kong China
15624235   Fusion Automation S.A DE C.V             Ing. Raul Meraz and Ing. Raul Meraz          Rembrandt 1151 Lomas
           Del       Reynosa Tamaulipas 88730 Mexico
15624237   Fusion Coatings Inc        Patrick Jones         932 West Penn Ave          Robesonia, PA 19551
15624238   Fusion Fabricating & Mfg.          Glen Arnold and Ted Chudzik           42380 Mound Rd          Sterling Heights, MI
           48314
15624239   Fusselman Salvage Co.         PO Box 642           1201 Highway 24 West           Moberly, MO 65270
15624240   Fusselman Salvage Company             PO Box 642         Moberly, MO 65270−0642
15624241   Futek Advanced Sensor Tech.           10 THOMAS            IRVINE, CA 92618
15624242   Futronics Co. LTD         Mark Alef          c/o Gerard Thomas Company            3000 Town Center, Ste.
           407       Southfield, MI 48075−1172
15624243   Future Electronics       41 Main Street          Bolton, MA 01740
15624244   Future Electronics       Diane Svendsen           41 Main St.        Bolton, MA 01740
15624246   Future Electronics (US) LLC          Debbie Kane and Claudia Burch           237 Hymus Blvd.          Pointe Claire QC
           H9R 5C7 Canada
15624248   Future Electronics(US) LLC          Debbie Kane and Claudia Burch            237 Hymus Blvd          Pointe−Claire QC
           H9R 5C7 Canada
15624249   Future Industrial Chemicals         PO Box 2636          Hallandale, FL 33008
15624250   Futuris Automotive Interiors         Gate 4 Sydney Road          Campbellfield VIC 3061 Australia
15624251   Fuyao Automotive N.A. Inc.           Emily LI        315 West Silverbell Road         Suite 100        Lake Orion, MI
           48359
15624252   Fuyao Automotive North America             909 N. Sheldon Rd         Attn: Phil Chen        Plymouth, MI 48170
15624253   Fuyao Glass Industry Group          NO 1, FUYAO INDUSTRIAL ZONE                   HONGLU TOWN               FUQING
           350301 CHINA
15624254   Fuze        10 Wilson Road 3rd Floor           Cambridge, MA 02138
15624256   Fuze Inc        10 Wilson Road 3rd Floor          Cambridge, MA 02138
15624257   Fyne−Wire Specialties, Inc         Greg Nedell         19633 Church Rd          Brandy Station, VA 22714
15624259   G & W Canada Inc          Nicholas Sallinen & Elizabeth Romanowski             2600 Argentia Rd         Mississauga ON
           L5N 5V4 Canada
15624260   G mez, Francisco G mez          Adolfo Ru z Cortinez          Matamoros Tamaulipas 87456 Mexico
15624261   G mez, Jos Cruz        Profa Celia Z iga Barrag n Num 136           Matamoros Tamaulipas 87499 Mexico
15624262   G&H Industries         Bearing & Industrial Supply          401 N Royal         Jackson, TN 38301
15624263   G&L Corporation          Karen Itt        3101 Brooklyn Ave.          Fort Wayne, IN 46809
15624264   G&S Global Fire Extinguisher           Janet       415 Gerrard Dr         Florence, AL 35630
15624265   G−M−J Painting         Mark Jordan           308 S Mason St         Lena, IL 61048
15624266   G.B. Tech Co., Ltd.        B.C. Noh          #701, K−Bldg, 174−120, Sipjung−Dong            Incheon 403−843 South
           Korea
15624267   G.F. Goodman & Sons, Inc           Bill Davis and Debbe Fisher         Two Ivybrook Boulevard           Ivyland, PA
           18974
15624268   G.M. SERVICE PARTS OPERATION                    ELECTRO PRIME ROSSFORD                  63 DIXIE
           HIGHWAY            ROSSFORD, OH 43460
15624269   G.M. SERVICE PARTS OPERATION                    LANSING PARTS PLANT                 4400 W MOUNT HOPE
           ROAD          LANSING, MI 48917
15624270   G.M. SERVICE PARTS OPERATION                    PLANT #1          3406 DYE ROAD             SWARTZ CREEK, MI
           48473
15624271   G.M. SERVICE PARTS OPERATION                    PONTIAC PARTS PLANT                1251 JOSLYN
           ROAD          PONTIAC, MI 48340−2064
15624272   G.W. Smith & Sons Inc.          1700 Spaulding Road           Dayton, OH 45432
15624273   G/S LEASING, INC.           3290 W. BIG BEAVER               SUITE 200          TROY, MI 48084
15624274   G/S LEASING, INC.           3290 WEST BIG BEAVER                 SUITE 200          TROY, MI 48084
15624275   G/S Leasing, Inc.       Dale A. Racz, Vice President−Finance           3290 W. Big Beaver Suite 200          Troy, MI
           48084
15624276   G/S Leasing, Inc.       Kevin Hand And Monika Garstka              3290 W. Big Beaver         Suite 200       Troy, MI
           48084
15624277   G/S SOLUTIONS            3290 W. BIG BEAVER RD                STE 200         TROY, MI 48084
15624278   G/S Solutions        Kevin Hand and Monika Garstka             3290 W. Big Beaver Rd          Troy, MI 48084
15624279   G3 Technology Direct Solutio           Scott Williams        3947 Hickory Hill Road         Memphis, TN 38115
15624280   GABLE, LOREN             16147 SCENIC BLUFF RD                SAVANNA, IL 61074
15624287   GAINES, REVA            131 MORROW DRIVE                 LAWRENCEBURG, TN 38464
15624292   GALLAGHER, BRIAN               116 W HIGH AVE              STOCKTON, IL 61085
15624296   GALLARDO, AARON GUTIERREZ                      TIJUANA NUM 1             Matamoros Tamaulipas 87470 Mexico
15624298   GALLARDO, CARMEN                 2348 CENTRAL ST              DETROIT, MI 48209
15624308   GALNIK, S.A. DE C.V.            AVENIDA DE LA LUZ NO. 24−17                  FRACC. INDUSTRIAL BENITO
           JUA        QUERITARO 76120 MEXICO
15624309   GALNIK, S.A. DE C.V.            Long−Lok Canada            5 Crockford Blvd.         Toronto ON M1E 4C8
           Canada
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 115 of 255
15624310   GALNIK, S.A. DE C.V.            Renato Villaseqor and Katty Olvera         Avenida de la Luz #24−17 Fracc
           Indstrial      Queritaro 76120 Mexico
15624312   GALVAN, MARCO LEYVA                   SEBASTIAN LERDO DE TEJADA NUM 22                      Matamoros Tamaulipas
           87453 Mexico
15624314   GALVEZ, DIMAS GUZMAN                   AVENIDA PALMAS DEL MAR                   MATAMOROS Tamaulipas 87497
           Mexico
15624318   GAMEZ, FRANCISCO GAMEZ                   ADOLFO RUIZ CORTINEZ NUM 31                   MATAMOROS Tamaulipas
           87456 Mexico
15624320   GAMMON EQUIPMENT COMPANY                       2918 EAST BLAINE             SPRINGFIELD EAST, MO 65803
15624332   GARCIA, ALFONSO CRUZ                 LAURELES NUM 8               Matamoros Tamaulipas 87440 Mexico
15624341   GARCIA, DANIEL             5594 WHISPERWIND WAY                  BROWNSVILLE, TX 78526
15624348   GARCIA, FRANCISCO RAMIREZ                    PAVORREAL NUM 256                MATAMOROS Tamaulipas 87477
           Mexico
15624363   GARCIA, PAULO BARAJAS                  PALMA DIVINA NUM 96               Matamoros Tamaulipas 87348 Mexico
15624364   GARCIA, PEDRO MARTINEZ                  JUAN MENDEZ NUM 153                Matamoros Tamaulipas 87449
           Mexico
15624368   GARCIA, ROBERTO               1375 EMPIRE CT            FREEPORT, IL 61032
15624373   GARCIA, WILVER BASILIO                 RUIZ CORTINEZ NUM 61               Matamoros Tamaulipas 87440 Mexico
15624376   GARDENOUR, DAWN                 P.O.Box 325         HOLTON, MI 49425
15624377   GARDNER, ALEXIS              5116 E. OUTER DR             DETROIT, MI 48234
15624379   GARDNER, PHILLIP              1071 E FOREST AVE             YPSILANTI, MI 48198
15624387   GARLAND, KATHY A.               51−CC ROAD             LAWRENCEBURG, TN 38464
15624391   GARNER, JESSICA             1930 HWY 1050            JEFFERSONVILLE, KY 40337
15624393   GARNER, MELISSA ANN                 116 MICHAEL CIRCLE              LAWRENCEBURG, TN 38464
15624394   GARNER, PAMELA               17673 TEPPERT ST             DETROIT, MI 48234−3845
15624404   GARY, CHRISTOPHER                9124 AGAWA TRAIL               HOWARD CITY, MI 49329
15624405   GARZA, ABISAY RODRIGUEZ                  ANDADOR URANO NUM 32                    Matamoros Tamaulipas 87458
           Mexico
15624410   GARZA, JESUS           314 CAOCADO ST.              LEXINGTON, KY 40511
15624413   GARZA, JOSE F           AV MARTE R GOMEZ 80                 Matamoros Tamaulipas 87440 Mexico
15624414   GARZA, JOSE MARTINEZ                 ANGUILLA NUM 250               Matamoros Tamaulipas 87455 Mexico
15624419   GARZA, ROBERTO              1534 WHITEWING DR                BROWNSVILLE, TX 78521
15624421   GAS − Saline Metal Systems,          Ramesh Patel and Blair Bennitt         LLC.        Milan, MI 48160
15624422   GAS LMS Mt Sterling           Jim Hillman and Jerry Studdard          310 Flint Dr       Mt Sterling, KY 40353
15624423   GASKA TAPE INC.             PO BOX 1968            ELKHART, IN 46515
15624430   GATES, KENNETH              PO Box 515          Nora, IL 61059
15624435   GATTIS, DANA            938 GRANDMERE ROAD                  LAWRENCEBURG, TN 38464
15624437   GAVIN, ANTHONY              28601 IMPERIAL DR APT B281                 WARREN, MI 48089
15624443   GCS/EMTRON Gauge               Kelly Lightlitener       47560 Avante Drive         Wixom, MI 48393
15624444   GDX Automotive−Batesville            US Hwy 167 N.          PO Box 2237          Batesville, AR 72501
15624445   GDX Automotive−Magog              Mylene Pouliot and Nancy Lessard           1455 Boul. Industriel       Magog QC J1X
           4P2 Canada
15624446   GDX Automotive−Wabash              One General St         PO Box 507         Wabash, IN 46992
15624448   GE Consumer & Industrial          PO Box 281962           Atlanta, GA 30384−1962
15624449   GE IDenticard Systems, Inc.         Customer Service and Phyllis A. Miller         40 Citation Lane        Lititz, PA
           17543
15624450   GE Industrial Systems         PO Box 281962          Atlanta, GA 30384−1962
15624451   GE Inspection Technologies          Russell Berrier       721 Visions Dr         Skaneateles, NY 13152−6475
15624456   GECAM          Hanane Zillal and Hajar LAAFOU              Route National N09 4 Km de Berrechid          Berrechid
           26114 Macedonia
15624457   GECOM Corp           Kris Roberts        1030 Hoover Blvd.          Frankfort, KY 40601
15624458   GEIS, JOHN          715 ORCHARD              TEMPERANCE, MI 48182
15624461   GEMINI PLASTICS, INC.              4385 GARFIELD STREET               PO BOX 237           UBLY, MI 48475
15624464   GEMO          Peter Loetschert and Regina Vallen          Saalestrabe 21        Germany
15624470   GENERAL FASTENERS, INC.                 1017 WEST GAINES              PO BOX 726          LAWRENCEBURG, TN
           38464
15624472   GENERAL MOTORS CORP                  ARLINGTON ASSEMBLY PLANT                     2525 E ABRAMS
           STREET         ARLINGTON, TX 76010
15624488   GENERAL MOTORS−SPRING HILLS                     ONE CAPMUS MARTIUS                 DETROIT, MI 48226
15624503   GERBER, GARY             PO BOX 44           WINSLOW, IL 61089
15624505   GERMAIN, ANDREW                18273 CIDER MILL             MACOMB, MI 48044
15624508   GERRY WEINBERG & ASSOCIATES                     29201 TELEGRAPH ROAD, SUITE 410                  SOUTHFIELD, MI
           43034
15624514   GETZ, VINCENT A             529 W EVELYN             FREEPORT, IL 61032
15624516   GGB, LLC          Irma Negrete         PO Box 189          700 Mid Atlantic Parkway          Thorofare, NJ 08086
15624519   GHENT INDUSTIAL SUPPLY, INC.                  878 HIGHWAY 367 NORTH                PO BOX 637           JUDSONIA, AR
           72081
15624522   GHSP−Hart Plant          1500 Industrial Park Dr         Hart, MI 49420
15624527   GIBBS, JOHN          450 GIBBS ROAD               LAWRENCEBURG, TN 38464
15624528   GIBBS, JOHN REX            450 GIBBS ROAD              LAWRENCEBURG, TN 38464
15624529   GIBBS, PIERCE          9499 STULLTOWN RD.                 OWINGSVILLE, KY 40360
15624538   GIFFORD, KRASS, SPRINKLE, ANDERSON & CIT                       c/o DINSMORE           900 WILSHIRE
           DRIVE         SUITE 300          TROY, MI 48084
15624541   GILBERT, WALLACE               117 AMY DRIVE             PULASKI, TN 38478
15624546   GILE, ASHANTI           3205 IL Route 78 S.          Stockton, IL 61085
15624548   GILE, TREVOR           3205 Il 78 South         Stocktom, IL 61085
15624550   GILES, LEON          225 Hood Hollow Road             Five Points, TN 38457−5117
15624553   GILL, JEREMY           11467 EMBER             DAVISBURG, MI 48350
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 116 of 255
15624554   GILL, JORDAN             3233 HERRINGTON DR.                HOLLY, MI 48442
15624563   GINGRICH, JACKIE              868 N CENTERLINE               WHITE CLOUD, MI 49349
15624566   GINTER, KENNETH                35 REFFITT RD.           JEFFERSONVILLE, KY 40337
15624569   GIPSON, DELIA             2602 ROCK VALLEY ROAD                 METAMORA, MI 48455
15624572   GIS, Inc.       3111 Cannongate Drive            Fort Wayne, IN 46808
15624573   GIST, JAMES            703 BUDD STREET              ST JOESPH, TN 38481
15624574   GIST, JAMES ALLEN               703 BUDD STREET              ST JOESPH, TN 38481
15624576   GIVENS, JEANETTE               205 Vanderbeck St          Huntsville, MO 65259
15624577   GIVENS, WILLIAM               205 Vanderbeck St          Huntsville, MO 65259
15624579   GKN Sinter Metals          Cindy Allegretto          104 Fairview Road          Kersey, PA 15846
15624580   GKN Sinter Metals AG−SPA               Meinhard Unterpertinger          Fabrikstra Be 5        Bruneck/Brunic 39031
           Italy
15624581   GKN Sinter Metals−St Marys 1             Julie       Fairview Rd.         St Marys, PA 15857
15624582   GKS Inspection Services, Inc           37100 Plymouth Road           Livonia, MI 48150
15624584   GL HUYETT             PO BOX 232            EXIT 49 GL HUYETT EXPRESSWAY                     MINNEAPOLIS, KS
           67467
15624583   GL Huyett         Jill Kearn and Tracy Kral          PO BOX 232           Exit 49 GL Huyett
           Expressway         Minneapolis, KS 67467
15624585   GL PRECISION TUBE, INC.                 500 W. Clinton St.       Logansport, IN 46947
15624586   GLADNEY, MARK                53 PURCELL ROAD               LEOMA, TN 38468
15624587   GLADNEY, MARK THOMAS                     53 PURCELL ROAD               LEOMA, TN 38468
15624588   GLADNEY, SHERRIL                401 BEECHWOOD DRIVE                  LAWRENCEBURG, TN 38464
15624598   GLASS, LYNETTE S               29 SNELL ROAD              ETHRIDGE, TN 38456
15624600   GLASSBURN, CHERYL                  7485 NEW HAMPSHIRE                DAVISON, MI 48423
15624613   GLOBAL EQUIPMENT CO                    2505 MILL CENTER PKWY                 SUITE 100          BUFORD, GA
           30518−3700
15624617   GLOBAL FIRE SPRINKLERS, LLC                    4242 BRYSON BLVD                FLORENCE, AL 35630
15624621   GLOBAL LIGHTING TECHNOLOGIES                        55 ANDREWS CIRCLE                BRECKSVILLE, OH 44141
15624629   GLOBAL ROLLFORMING SYSTEMS                        15500 12 MILE RD             ROSEVILLE, MI 48066
15624630   GLOBAL ROLLFORMING SYSTEMS                        15500 TWELVE MILE RD                 ROSEVILLE, MI 48066
15624632   GLOBAL SQ LLC              431 E COLFAX AVENUE SUITE100                    SOUTH BEND, IN 46617
15624640   GLOVER, RACQUEL                 19778 TRACEY             DETROIT, MI 48235
15624641   GM Africa & Middle East            DHL Global Forwarding 11101             Metro Airport Center Dr.          Suite
           108        Romulus, MI 48174
15624642   GM Africa & Middle East            GM AME FZE−Dubai c/o DHL Dan                  11301 Metro Airport Ctr Dr.          Suite
           108        Romulus, MI 48174
15624643   GM Africa & Middle East FZE              ATTN: MEDC−Accounts Payable                31st Fl Dubai World Trade PO Box
           9233        Dubai United Arab Emirates
15624644   GM Brazil         Rua Landri Sales, s/n         B− Galpao 5 Bairro Cidade Aracilia           Guarulhos 07250−130
           Brazil
15624645   GM DE MEXICO/SAN LUIS POTOSI                     GEM PROGRAM                KM 3.3 SLP VILLA DE
           ARRIAGA            VILLA DE REYES 79525 Mexico
15624646   GM Korea Company             Account Payable           199−1 Cheongcheon−Dong BUPYUNG−GU                      Incheon
           403−714 South Korea
15624647   GM NAO Disbursements              Enterprise Activities Group         PO Box 2000           Flint, MI 48501−2000
15624648   GM PP94 West Chester PC              9287 Meridian Way          West Chester, OH 45069
15624649   GM Pre Production Purchasing             South Campus Office Center           6440 East Twelve Mile Road           Warren,
           MI 48090−9020
15624650   GM Proving Grounds            3300 General Motors Rd           Bldg 26; Dock 26           Milford, MI 48380
15624651   GM Proving Grounds            3300 General Motors Road           Bldg. 26 Dock #26 (DIV T)             Milford, MI
           48380
15624652   GM Service Operations           1425 E. Bowman Street           Wooster, OH 44691
15624653   GM Springfield ASSY             C/O Navistar         6125Urbana Rd           Springfield, OH 45502
15624654   GM Warehousing & Trading (Shanghai) Co.,               No 76 Ribin Road Section B           Waigaoqiao Free Trade Zone
           Pudong         Shanghai 200131 China
15624655   GM Warren VEC Podium               Delwyn Saiter Jr        3001 Van Dyke Avenue Dock 2              BLDGS 2−10 Cube
           1E10−06         Warren, MI 48090
15624656   GM Weld Tool Center            Greg Durand          10800 S Saginaw St Dock 10            Grand Blanc, MI 48439
15624657   GM−VEC South             6600 East 12 Mile Road           Dock #18         Warren, MI 48090
15624659   GMC         PO BOX 33170              DETROIT, MI 48232−5170
15624660   GMCCA−Waterford Offsite               5260 Williams Lake Rd          Waterford, MI 48329
15624661   GMSPO Blanket Order Code               Planning Only − DO NOT SHIP
15624662   GMSPO DAVISON PC                 4134 DAVISON ROAD               BURTON, MI 48509
15624663   GNB Battery Technologies            C/0 Electrorep Energy Prod.          2121 Schuetz Rd.          St. Louis, MO
           63146
15624664   GNS America            13341 Quincy St.         Holland, MI 49424
15624668   GOBO Enterprise Co., LTD             No. 3 Lane 91 Pen Chou Rd            Kangshan Kaohsiung H Taiwan
15624671   GODINEZ, JESUS IBARRA                  CALLE 2 NUM 40            Matamoros Tamaulipas 87497 Mexico
15624674   GOEPEL Electronics LLC              Sven Bohn and Heiko Ehrenberg             9600 Great Hills Trail       150
           W         Austin, TX 78759
15624675   GOEREE, ALYSSE               4095 SCHRAM RD              RAVENNA, MI 49451
15624676   GOERG PARTNER                KENNEDYPLATZ 2                COLOGNE 50679 GERMANY
15624678   GOERG PARTNER VON RECHTSANW                         KENNEDYPLATZ 2                COLOGNE 50679 GERMANY
15624677   GOERG Partner von Rechtsanw               Dr Christian Baerenz        Kennedyplatz 2           Cologne 50679
           Germany
15624679   GOERS, JEFFREY              3700 OAKHILL TRAIL               CLARKSTON, MI 48348
15624684   GOHS, BRIAN             235 Stonebridge CT           Oxford, MI 48371−6237
15624685   GOLAB, RAFAL              300 THORN RIDGE DR.               ORTONVILLE, MI 48462
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21         Page 117 of 255
15624686   GOLDEN AUTO ELECTRIC                  2482 S Otsego Ave          Gaylord, MI 49735
15624687   GOLDEN, JAMES              732 SOUTHLAWN DR.               SHELBYVILLE, KY 40065
15624689   GOLDIE, TAMMIE              182 GREENHILL WAY               MT. STERLING, KY 40353
15624694   GOMEZ, CRISTOPHER HERNANDEZ                      PROFA CELIA ZU IGA BARRAGAN NUM 15                     Matamoros
           Tamaulipas 87499 Mexico
15624702   GOMEZ, THOMAS                124 OLDFIELD TRAILER PARK                MT. STERLING, KY 40353
15624733   GONZALEZ, JOSE SIFUENTES                  OTAWA NUM 21              Matamoros Tamaulipas 87540 Mexico
15624735   GONZALEZ, MARCOS                 1443 W. PINCONNING RD              PINCONNING, MI 48650
15624738   GONZALEZ, RUBEN                3821 REY FAUSTO            BROWNSVILLE, TX 78521
15624739   GOOD HIRE             555 TWIN DOLPHIN DRIVE               SUITE 200         REDWOOD, CA 94065−2134
15624744   GOODFELLOW, ROBERT                  478 E. 82nd        NEWAYGO, MI 49337
15624745   GOODHIRE − INFLECTION RISK SOLUTIONS, LL                       555 TWIN DOLPHIN DRIVE, #630               REDWOOD
           CITY, CA 94065
15624749   GOODWIN, CODY               16 LION ST          STANTON, KY 40380
15624751   GOOLSBY, DAVID               1751 Lance Drive         Lawrenceburg, TN 38464
15624752   GOOLSBY, DAVID WAYNE                   1751 Lance Drive         Lawrenceburg, TN 38464
15624753   GOOLSBY, TREVOR                9415 DOLAN RD.           COLUMBUS, MI 48063
15624756   GORDON, IMELDA                750 E 8TH STREET PO BOX 267              WHITE CLOUD, MI 49349
15624762   GORGEES, RITA             3063 DONNA DR.             STERLING HEIGHTS, MI 48310
15624765   GORILLA CIRCUITS               MARK ANSELMI and MAYRA URIBE                   1445 OAKLAND ROAD              SAN
           JOSE, CA 95115
15624766   GORRELL, BRANDON                 4266 KENDALL SPRINGS RD                OWINGSVILLE, KY 40360
15624767   GORTMAN, DAVON                 8150 E Outer Dr        Detroit, MI 48213
15624774   GOSSAGE, MICHAEL                13665 Knox          Warren, MI 48089
15624786   GP INDUSTRIES USA INC                603 MANATEE BAY DRIVE                CAPE CANAVERAL, FL 32920
15624787   GP Industries USA Inc          Pam        603 Manatee Bay Drive         CApe Canaveral, FL 32920
15624788   GP REEVES            4551 HOLLAND AVE               HOLLAND, MI 49424
15624789   GP Reeves          Stephanie Van Dam and Tammy DeVree              12764 Greenly Street       Holland, MI
           49424
15624790   GP Reeves          Stephanie Van Dam and Tammy DeVree              4551 HOLLAND AVE             Holland, MI
           49424−9200
15624791   GQM Graber & Morth GmbH               Bahnhofstr.22/2        Gratwein 8112 Austria
15624792   GR Spring & Stamping, Inc.           706 Bond Ave. NW          Grand Rapids, MI 49503
15624793   GRACIA, JAIME             5221 LOS ARBOLES AVE               BROWNSVILLE, TX 78520
15624802   GRAINGER             5002 SPEEDWAY DRIVE               FORT WAYNE, IN 46825
15624815   GRAND RAPIDS LABEL COMPANY                      2351 OAK INDUSTRIAL DR., NE               GRAND RAPIDS, MI
           49505
15624818   GRAND RAPIDS METROLOGY                    4215 STAFFORD SW              GRAND RAPIDS, MI 49548
15624825   GRANDWAY LAW FIRM                   23F, S2 BUILDING BUND FINANCE CENTER 600                    ZHONGSHAN NO. 2
           ROAD HUANGPU DISTRICT                   SHANGHAI CHINA
15624827   GRANT INDUSTRIES                33415 GROESBECK HIGHWAY                 FRASER, MI 48026
15624829   GRANT THORNTON                 27777 FRANKLIN RD.             STE. 800       SOUTHFIELD, MI 48034
15624830   GRANT THORNTON LLP                  27777 FRANKLIN RD.             STE. 800       SOUTHFIELD, MI 48034
15624832   GRANT, ANTIONETTE                 4491 Cadillac Blvd       Detroit, MI 48214
15624835   GRASS, FILMORE              260 RICHMOND AVE              MT. STERLING, KY 40353
15624850   GRAYBAR             1805 BURLINGTON STREET                COLUMBIA, MO 65202
15624855   GREAT AMERICAN INSURANCE                     P.O. BOX 89400          CLEVELAND, OH 44101
15624862   GREAT LAKES FLUID POWER                   DBA GREAT LAKES LUBRICANTS                    3650 EASTERN AVE
           S.E       GRAND RAPIDS, MI 49508
15624880   GREEN HILLS SOFTWARE, INC.                  30 WEST SOLA STREET              SANTA BARBARA, CA 93101
15624884   GREEN, ERIC            195 NORTH BRADLEY ROAD                  LAWRENCEBURG, TN 38464
15624890   GREEN, MICHAEL               5100 ELKIN          COMMERCE TWP, MI 48382
15624897   GREENDALE SCREW PRODUCTS INC                       11500 HUPP         WARREN, MI 48089
15624899   GREENHILLS             30 WEST SOLA ST.             SANTA BARBARA, CA 93101
15624909   GREGORY J. SCHWARTZ & CO., INC                    3707 W. MAPLE ROAD            BLOOMFIELD HILLS, MI
           48301
15624910   GREGORY, JAMES               255 GUILFORD RD             BLOOMFIELD HILLS, MI 48304
15624911   GRENOBLE, MICHAEL                 325 E. QUEEN ST.          STOCKTON, IL 61085
15624912   GRENOBLE, PATRICIA                325 E QUEEN ST           STOCKTON, IL 61085
15624914   GRESHAM'S SNOWPLOWING, INC.                    PAUL BOBO            155 ELMWOOD DRIVE                TROY, MI
           48083
15624922   GRIFFIN, RICHARD              2886 ROUNDTREE BLVD                YPSILANTI, MI 48197
15624936   GRIMLEY, EDWARD                 4185 Edmund street        Wayne, MI 48184
15624937   GRINNELL, BRENDA                4192 STUART RD            SOUTH WAYNE, WI 53587
15624939   GRINNELL, LONNIE               4192 STUART RD            SOUTH WAYNE, WI 53587
15624943   GRIZZLE, HOLLY              5411 MUDDY FORD RD.               GEORGETOWN, KY 40324
15624952   GROUP O PACKAGING SOLUTIONS                      4905 77TH AVE          MILAN, IL 61264
15624957   GROVES, BARBARA                P.O. BOX 156          DENNISTON, KY 40316
15624959   GRS Industrial Supply          20921 Lahser        Southfield, MI 48033
15624963   GRUPO AIGX S.A. DE C.V.               PRIVADA SAN JOSE #112             INT1 COLONIA
           RESIDENCIAL             NUEVO LEON 66224 MEXICO
15624965   GRUPO TELCO LLC                MEDARDO PEREZ and KARINA CAMANO                     109 EAST COMA
           AVENUE            HIDALGO, TX 78557
15624966   GRUSNICK, MICHAEL                2855 E. CODY ESTEY RD PO BOX 404                PINCONNING, MI 48650
15624969   GS LEASING INC.             3290 WEST BIG BEAVER               SUITE 200        TROY, MI 48084
15624970   GS Plastics, Inc.       Darla Stewart and Becky Bowman            25837 Borg Road         Elkhart, IN 46514
15624971   GS SOLUTION LEASES                3290 W. BIG BEAVER RD.             SUITE 200         TROY, MI 48084
15624972   GSM Inc.          Mike Moon and Lauren H Min           6297 Pine Crest Dr.       Los Angeles, CA 90042
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 118 of 255
15624973   GSP Components            1190 Brooks Avenue          Rochester, NY 14624
15624974   GT Automation Group Inc.            Rich Burlege and Betty Mcpheeters         9312 Avionics Drive        Fort Wayne,
           IN 46809−9631
15624989   GUERRA, LINDA ARGUELLO                    NARANJO NUM 36             Matamoros Tamaulipas 87448 Mexico
15625012   GULVAS, KEVIN              4770 LENTZ ROAD             STANDISH, MI 48658
15625013   GULVAS, MARK               1487 PINE RIVER RD.            STANDISH, MI 48658
15625020   GUO, PING           844 Pine Hill Dr.        Bloomfield Hills, MI 48304
15625034   GUTIERREZ, GLORIA                2376 PULASKI ST           HAMTRAMCK, MI 48212
15625048   GUZMAN ELECTRICAL SERVICES                      631 ST JAMES DR           BROWNSVILLE, TX 78521
15625050   GW Quality Consulting Serv.            Guy West       87 Westbourne Ave.          Sugar Grove, IL 60554
15625051   GWISDALA, CHRISTOPHER                   810 SAGINAW STREET              VASSAR, MI 48768
15625052   GWISDALA, CHRISTOPHER                   PO BOX 128           VASSAR, MI 48768
15625053   GXS Canada Inc           2680 Skymark Ave.          Suite 500       Mississauga ON L4W 5L6 Canada
15624281   Gabriel, Bayza         790 Bloomfield Village Blvd Apt H          Auburn Hills, MI 48326
15624282   Gage Pattern & Model Inc.           Lori Vuljaj      32070 Townley         Madison Heights, MI 48071
15624283   Gage, Randall         15775 Lakeside Village Drive Apt 104          Clinton Township, MI 48038
15624284   Gagnier Products Co.          10161 Capital Avenue         Oak Park, MI 48237−3141
15624285   Gagnon's Independent Grocer            270 Wellington Street       Bracebridge ON P1L 1B9 Canada
15624289   Galco Industrial Electronics         Jim McMullen         26010 Pinehurst Dr.       Madison Heights, MI 48071
15624290   Galicia, Ulises Ortiz       GALEANA 16 Y 17 NUM 66                Matamoros Tamaulipas 87320 Mexico
15624297   Gallardo, Blanca Bernal          RICARDO FLORES MAGON NUM 25                    Matamoros Tamaulipas 87440
           Mexico
15624299   Gallardo, Isai Juarez        LEGISLACION NUM 82 A               Matamoros Tamaulipas 87477 Mexico
15624300   Gallardo, Roque Alarc n          NEVADO DE TOLUCA NUM 13                  Matamoros Tamaulipas 87475 Mexico
15624301   Gallardo, Roxana Gomez            RUISENOR NUM 93              Matamoros Tamaulipas 87477 Mexico
15624303   Gallegos, Hector Jasso         PALMA SECA NUM 1               Matamoros Tamaulipas 87347 Mexico
15624304   Gallegos, Jose Lagunas          CALLE GIRASOL NUM 11               Matamoros Tamaulipas 87348 Mexico
15624305   Gallegos, Librado Delgado           EJIDO EL REFUGIO            Matamoros Tamaulipas 87553 Mexico
15624307   Galma Industrial Services         Calle Berlin #114        Col. Los Sauces RFC: SEOA531507JZ3            Queretaro
           76114 Mexico
15624311   Galv n, Juan Soto         CALLE TURQUIA NUM 17                Matamoros Tamaulipas 87348 Mexico
15624313   Galvan, Martin         6916 Laguna de Palmas          Brownsville, TX 78526
15624315   Gamboa, Rafael          15293 Broadmoor Place          Grand Haven, MI 49417
15624319   GammaFlux LP            Roman Gamble and Darlene D Olsen            113 Executive Dr        Sterling, VA 20166
15624321   Gammon Equipment Company                Mike or Barb and Marcella Peck         2918 East Blaine       Springfield East,
           MO 65803
15624323   Gamon, Oscar          Mision de San Andres          Apodaca 66440 MX
15624324   Gandara, Perla Alarc n         FLOR DE PALMA 37              Matamoros Tamaulipas 87475 Mexico
15624326   Gaona, Miriam Casta eda           PRV LOMA LINDA 159B               Matamoros Tamaulipas 87390 Mexico
15624328   Garc a, Jes s Castro        Querubines Num. 28A          Matamoros Tamaulipas 87458 Mexico
15624329   Garc a, Lucio Briones         Francisco Marquez N m. 183          Matamoros Tamaulipas 87449 Mexico
15624330   Garc a, Ricardo Ch vez          Congreso de An huac Num 19           Matamoros Tamaulipas 87477 Mexico
15624333   Garcia, Anuar Padr n         Privada Puerto Vallarta #35        Matamoros Tamaulipas 87496 Mexico
15624334   Garcia, Aracely Garcia         PEDRO OGAZON NUM 1                 Matamoros Tamaulipas 87390 Mexico
15624335   Garcia, Ausencio Rebolloso           ADOLFO RUIZ CORTINES NUM 29                  Matamoros Tamaulipas 87440
           Mexico
15624336   Garcia, Bernardo Argote          ADOLFO RUIZ CORTINEZ NUM 129                   Matamoros Tamaulipas 87456
           Mexico
15624337   Garcia, Carlos Loayzat         Calle Diez #159        Matamoros Tamaulipas 87300 Mexico
15624338   Garcia, Celeste Perez         VICTORIANO HUERTA NUM 16                  Matamoros Tamaulipas 87497 Mexico
15624339   Garcia, Clara Vicente         GOLFO DE MEXICO 67               Matamoros Tamaulipas 87453 Mexico
15624340   Garcia, Coral Rodr guez          MELCHOR OCAMPO                Matamoros Tamaulipas 87494 Mexico
15624342   Garcia, Eduardo Guerrero          CAUDILLOS NUM 15               Matamoros Tamaulipas 87449 Mexico
15624343   Garcia, Eleazar D az         TERRANOVA NUM 104                Matamoros Tamaulipas 87540 Mexico
15624344   Garcia, Elizabeth Gonz lez          LOMA BONITA # 23            Matamoros Tamaulipas 87495 Mexico
15624345   Garcia, Erik Salda a        Calle Turquia #26        Matamoros Tamaulipas 87490 Mexico
15624346   Garcia, Francisco Dimas          MAR DE CORTEZ NUM. 81                Matamoros Tamaulipas 87300 Mexico
15624347   Garcia, Francisco Pulido         RIO PANUCO NO.63             Matamoros Tamaulipas 87350 Mexico
15624349   Garcia, Gonzalo Rosas          UNIVERSIDAD REGIOMONTANA NUM 17                       Matamoros Tamaulipas 87347
           Mexico
15624350   Garcia, Hermelindo Vega           LOMAS DEL REAL NUM 79                Matamoros Tamaulipas 87495 Mexico
15624351   Garcia, Heyair Hern ndez          Ricardo Flores Mag n Num 22          Matamoros Tamaulipas 87440 Mexico
15624352   Garcia, Hugo Terrazas          CALLE PRIVADA D NUM 109                Matamoros Tamaulipas 87310 Mexico
15624353   Garcia, Jesus Silguero         OLMO 127          Matamoros Tamaulipas 87380 Mexico
15624354   Garcia, Jose L pez        DIAGONAL LA AMISTAD NUM 30                    Matamoros Tamaulipas 87475 Mexico
15624355   Garcia, Jose Maldonado           MAR CARIBE NUM 67              Matamoros Tamaulipas 87359 Mexico
15624356   Garcia, Manuel Castillo          RINCONADA DEL CHAIREL SUR NUM 346                    Matamoros Tamaulipas 87480
           Mexico
15624357   Garcia, Miguel Hern ndez           JARDIN NUM 1           Matamoros Tamaulipas 87390 Mexico
15624358   Garcia, Miguel Lara         CAMAROGRAFOS NUM 20                  Matamoros Tamaulipas 87496 Mexico
15624359   Garcia, Monica Constantino           CARDENAL NUM 177               Matamoros Tamaulipas 87453 Mexico
15624360   Garcia, Norma Rodr guez           VERACRUZ # 3            Matamoros Tamaulipas 87390 Mexico
15624361   Garcia, Oscar Garcia         ORIENTE NUM 54             Matamoros Tamaulipas 87315 Mexico
15624362   Garcia, Otilia Orozco         TOMAS ALBA EDISON NUM 12                  Matamoros Tamaulipas 87440 Mexico
15624365   Garcia, Pedro Trevi o         LUIS E RENDON 8            Matamoros Tamaulipas 87413 Mexico
15624366   Garcia, Rene Chavira          DOMINICA NUM 106               Matamoros Tamaulipas 87398 Mexico
15624367   Garcia, Rito Mosqueda           JAZMIN NUM 8            Matamoros Tamaulipas 87348 Mexico
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 119 of 255
15624369   Garcia, Rogelio V zquez           PRIVADA BENITO JUAREZ NUM 4                     Matamoros Tamaulipas 87399
           Mexico
15624370   Garcia, Salvador Rosales          DURAZNO NUM 2               Matamoros Tamaulipas 87475 Mexico
15624371   Garcia, Sergio Martinez          Felicidad N m. 57        Matamoros Tamaulipas 87477 Mexico
15624372   Garcia, Ubaldo Villa         ISLA MUJERES NUM 8                Matamoros Tamaulipas 87348 Mexico
15624374   Garcia, Xochitl Ramos           LA CANASTA 166              Matamoros Tamaulipas 87440 Mexico
15624375   Garcia, Yesenia Flores         FELIX CALLEJA NUM 115                 Matamoros Tamaulipas 87449 Mexico
15624381   Gardner−Southeast Inc.           807 Meroney Street         PO Box 4243           Chattanooga, TN 37405
15624383   Garg, Pankaj        47561 Valencia Circle          Novi, MI 48374
15624385   Garland, Brian         3385 R.O. Peach Rd          Columbia, TN 38401
15624386   Garland, Kathy         51−CC ROAD             LAWRENCEBURG, TN 38464
15624392   Garner, Melissa         116 MICHAEL CIRCLE               LAWRENCEBURG, TN 38464
15624395   Garrison Service Co.         Jim Powell and Jill's Cell       6150 Cockrill Bend Circle             Nashville, TN
           37209
15624397   Garrison, Rodney          200 N Linn St         Bevier, MO 63532
15624400   Garude, Rutwick          2749 Patrick Henry Drive Apartment 302             Auburn Hills, MI 48326
15624401   Garude, Rutwick          2749 Patrick Henry Street          Apt 2749−#D101            Auburn Hills, MI 48326
15624402   Garude, Rutwick          2749 Patrick Henry Street          Auburn Hills, MI 48326
15624403   Garwood, Duane           183 Hamilton St.         Plymouth, MI 48170
15624406   Garza, Alicia Jaramillo         LIMON 47          Matamoros Tamaulipas 87395 Mexico
15624407   Garza, Carlos Guzm n           Calle Torre Ciudad de Mexico #105            Matamoros Tamaulipas 87455 Mexico
15624408   Garza, Cristobal Jaramillo         SANTA ALICIA NUM 120                 Matamoros Tamaulipas 87455 Mexico
15624409   Garza, Jeanary Rivera         PAPANTLA #2             Matamoros Tamaulipas 87382 Mexico
15624411   Garza, Jorge Guzman           Calle Torre Cd. de Mexico #105           Matamoros Tamaulipas 87455 Mexico
15624412   Garza, Jose        AV MARTE R GOMEZ 80                  Matamoros Tamaulipas 87440 Mexico
15624415   Garza, Luis Segura         AMADEUS MOZART NUM 28                     Matamoros Tamaulipas 87395 Mexico
15624416   Garza, Maria Vel zquez           SIERRA HUALAHUISES NUM 22                    Matamoros Tamaulipas 87497
           Mexico
15624417   Garza, Olga Carrillo        ZACATECAS NUM 20                 Matamoros Tamaulipas 87395 Mexico
15624418   Garza, Rafael        CERRO DE LA CULEBRA 69                   Matamoros Tamaulipas 87397 Mexico
15624424   Gaska Tape Inc.         Rica Holtzinger         PO Box 1968           Elkhart, IN 46515
15624426   Gasparich, David         4267 Lupin Ave.          Fremont, MI 49412
15624428   Gate Fuel Service Inc         PO Box 40505          Jacksonville, FL 32203−0505
15624429   Gates Washer & MFG Co.              Anuto Snep         5211 N. Otto Ave          Chicago, IL 60656
15624431   Gateway Screw & Rivet, Inc.            Al Jozsa and Felicia Phillips       301 High Grove Blvd.            Glendale Heights,
           IL 60139
15624432   Gathers, Jon        4 E. Oak St.        Fremont, MI 49412
15624434   Gator Tape & Label          17800 N W HWY 315              PO Box 642           Ft McCoy, FL 32134
15624436   Gaucin, Cinthia Tabares          AMADO NERVO NUM 38                   Matamoros Tamaulipas 87390 Mexico
15624438   Gavin, Thomas          4177 Scott Hollow Road           Culleoka, TN 38451
15624440   Gaylor Group         11711 N. College Avenue            Suite 150         Carmel, IN 46032−3757
15624441   Gaylord Communications             1234 Old 27 South         PO Box 441           Gaylord, MI 49735
15624442   Gazelle Prototype LLC           1730A Airpark Dr.          Grand Haven, MI 49417
15624447   Ge Capital Commercial Inc.           800 LONG RIDGE ROAD                 STAMFORD, CT 06902
15624452   Geac Enterprise Solutions          Jim Eriksen        66 Perimeter Center East           Atlanta, GA 30346
15624453   Gearchief Eissmann          Zhang Shaoyang and Miss Zhangyanyan                5000 Guigu Street, Hi−tech
           Zone        Changchun City 130012 China
15624460   Gem Gravure Co           112 School St         West Hanover, MA 02339
15624462   Gemini Plastics, Inc.        Melissa Gentner         4385 Garfield Street          PO Box 237          Ubly, MI
           48475
15624463   Gemini Plastics, Inc.        Melissa Gentner and Julie Morneau            4385 Garfield Street         Ubly, MI
           48475
15624465   Gen−Pac         156 North Conalco           Jackson, TN 38301
15624466   Genca Corporation          Julianne Bagley         1057 Vijay Drive         Chamblee, GA 30341
15624467   Genei Industries, Inc.        1930 South 23rd Street         Saginaw, MI 48601
15624468   General Fasteners Co.          Barb Bach         11820 Globe Rd.          Livonia, MI 48150−1180
15624469   General Fasteners Co.          Kevin Major and Laquita Dillard          FCSD Business Unit            Redford, MI
           48239
15624471   General Fasteners, Inc.         David Romer         1017 West Gaines            Lawrenceburg, TN 38464
15624473   General Motors Corporation           Arlington Assembly Plant           2525 E Abrams Street           Arlington, TX
           76010
15624474   General Motors Corporation           Attentive Industries        502 Kelso          Flint, MI 48504
15624475   General Motors Corporation           Fairfax Assembly Plant          3201 Fiarfax Traffic          Kansas City, KS
           66115−1307
15624476   General Motors Corporation           Flint Assembly Plant          44444 Maple Rd.           Flint, MI 48507
15624477   General Motors Corporation           Flint PC        3406 South Dye Road            Swartz Creek, MI 48473
15624478   General Motors Corporation           Fort Wayne Assembly Plant            12200 Lafayette Center Road            Roanoke, IN
           46783
15624479   General Motors Corporation           GM Brazil         41873 Ecorse Road Ste 290             Belleville, MI 48111
15624480   General Motors Corporation           Memphis AC Delco PDC−17192                 5115 Pleasant Hill Road          Plant
           17192        Memphis, TN 38118
15624481   General Motors Corporation           Oshawa Car #2 ASM             Park Road South           Oshawa ON L1J 5Y7
           Canada
15624482   General Motors Corporation           Silao Assembly          Carr. Silao−Guanajuato KM 3.8             Silao Mexico
15624483   General Motors Corporation           Wentzville Assembly Plant           1500 East Route A           Wentzville, MO
           63385
15624484   General Motors Corporation           Willow Run Storage           2625 Tyler Road           Ypsilanti, MI
           48198−6199
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 120 of 255
15624485   General Motors De Mexico             S De Rl De CV−SPOM               C/O Penske Logistics         420
           Midland         Laredo, TX 78045
15624486   General Motors do Brazil Ltd           Avenida Goi s          1805         S o Caetano do Sul SP 09550−050 Brazil
15624487   General Motors of Canada LTD              c/o Syncreon Automotive            1 Modern Way          Trotwood, OH
           45426
15624489   General Rubber & Plastics           PO Box 865          Seymour, IN 47274
15624490   Genesis Automation Inc           Scott Hale         3480 Swenson Ave            Saint Charles, IL 60174
15624491   Genesis Molding           Pam Grinston          55901 Currant Rd           Mishawaka, IN 46545
15624492   Genevieve Swiss Industries           Diane Gosselin         6 Old Stage Road           Westfield, MA 01085
15624493   Genevieve Swiss Industries, Inc.           6 Old Stage Road          Westfield, MA 01085
15624494   Genot's AZ Quality Services           Angelina Myler           dba AZ Quality Services          Mesa, AZ 85212
15624495   Gentner Hydraulics & Fabrica            1110 Enterprise Rd.          Macon, MO 63552
15624496   Geo. T. White Co.          1665 Turner Rd          Windsor ON N8W 3J8 Canada
15624497   George, Graham           5797 PATTERSON DR               TROY, MI 48085
15624498   George, Solange          9910 Plainview Ave           Detroit, MI 48228
15624499   Georgia Gulf Chemicals & Vin             26100 Hwy 405 River Rd South              Plaquemine, LA 33916
15624500   Georgia SoftWorks, Inc.          Naomi Thompson             17 Highway 9 South            PO Box 729         Dawsonville,
           GA 30534
15624504   Gergonne Plasticos Industria          Victor Zenteno          Les, S.A. De C.V. Av. Del Cristo #18 Col          Tlalnepantla
           54080 Mexico
15624507   Gerry Weinberg & Associates            29201 Telegraph Road Ste 410              Southfield, MI 48034
15624509   Gerry Weinberg & Associates, Inc.            29201 Telegraph Rd.           Ste. 410        Southfield, MI 48034
15624510   Gervacio, Natalia Degollado           MAR MEDITERRANEO 61                    Matamoros Tamaulipas 87456 Mexico
15624511   Gettig Eng & Mfg Co           Tom Rischel           One Streamside Place           Spring Mills, PA 16875−0085
15624512   Getz Fire Equipment Co           Scott Klauser         1615 S.W. Adams            Peoria, IL 61602−1782
15624517   Ghazala, Sumer          3050 Adams Rd            Troy, MI 48084
15624518   Ghent Industial Supply Inc          Tom          878 Highway 367 North            Judsonia, AR 72081
15624520   Ghesquiere Plastic Testing          20450 Harper Ave.           Harper Woods, MI 48225
15624523   Giant Finishing Inc         263 Richert Rd          Wood Dale, IL 60191
15624524   Giant Finishing Inc         600 W Factory Rd           Addison, IL 60101−4413
15624526   Gibbs, Charles         121 Jackson Street         Lawrenceburg, TN 38464
15624530   Gibson County           Treasurer's Office        101 N Main Street           Princeton, IN 47670
15624531   Gibson County Quality Asrn            Anna Allen         2412 S Crabtree Dr           Princeton, IN 47670
15624532   Gibson County Utility Dist.          PO Box 55048           Little Rock, AR 72215
15624533   Gibson, George          20 Oak Tree Lane           Lawrenceburg, TN 38464
15624534   Gidigu, Srinivas         3160 Five point drive         Auburn hills, MI 48326
15624535   Gidigu, Srinivas         3160 Five point drive Apt 204           Auburn hills, MI 48326
15624539   Gignac, Donald          1078 Charest Ave           Waterford, MI 48327
15624544   Gilco Florida, Inc.        3991 Tampa Road            Oldsmar, FL 34677
15624547   Gile, Trent       244 WEST MAPLE AVE.                  STOCKTON, IL 61085
15624549   Giles, Derrick        130 Hood Hollow Road             Five Points, TN 38457
15624551   Gill's Freeport Disposal        PO BOX 64            74915−002            FREEPORT, IL 61032
15624558   Gillett Associates Inc.       Mark D. Hildebrandt            32969 Hamilton Ct.           Farmington Hills, MI 48334
15624559   Gillig Aftermarket Parts         25972 Eden Landing Rd             Hayward, CA 94545
15624560   Gillig Corporation         25800 Clawiter Rd.          Hayward, CA 94545
15624561   Gillig LLC         1100 Voyager Street           Livermore, CA 94550
15624562   Gills Freeport Disposal         PO Box 64 74915−002             Freeport, IL 61032
15624564   Ginn, Mark          763 Joyceil Dr         WATERFORD, MI 48328−2334
15624565   Ginop Sales Inc.         Alanson         9040 M−72           Williamsburg, MI 49690
15624568   Giordano, James          3903 BELLEVUE AVE                ROYAL OAK, MI 48073−2622
15624567   Giordano, James          3903 Bellevue Ave           Royal Oak, MI 48073
15624571   Gipson, Ronnie          2602 ROCK VALLEY                METAMORA, MI 48455
15624578   Gjokaj, Arben         13643 Grandeur Ave            Shelby Township, MI 48315
15624589   Gladwin Machinery & Supply              Sales        Co of Illinois, Inc.       636 E State Parkway         Schaumburg, IL
           60173
15624590   Gladwin Metal Processing            Carol Govits        795 East Maple           Gladwin, MI 48624−1717
15624591   Gladwin Optemetric Center            202 East Cedar Avenue            PO Box 276           Gladwin, MI 48624
15624595   GlasPro         Ana Navarro and Holly Lent            9401 Ann Street          Santa Fe Springs, CA 90670
15624597   Glass, Lynette         29 SNELL ROAD              ETHRIDGE, TN 38456
15624601   Glaval Corporation          914 County Rd. 1          Elkhart, IN 46514
15624603   Glen Martin Limited          Scott Martin         16−106 Saunders Rd.            Barrie ON L4N 9A8 Canada
15624604   Glen McNeill          41 ELVEDEN DR SW                CALGARY AB T3H 3X8 CANADA
15624605   Glendon Quality Cleaning           PO Box 142           Gravenhurst ON P1P 1T5 Canada
15624606   Glenns Garage Door           1229 Holman Rd            Moberly, MO 65270
15624607   Glidwell, Robert         880 BUGGY BRANCH LANE                     CEDAR GROVE, TN 38321
15624608   Glidwell, Tracy         3088 Anderson Street           Milan, TN 38358
15624609   Global Alliance Network Co            Satoshi Yasuda          1101−1 Idakandai, Meito−ku Room 310             Aichi−ken
           465−0028 Japan
15624610   Global Automotive Systems             1780 Pond Run           Auburn Hills, MI 48326
15624611   Global EDM Supplies           Rosanna Monaco            PO BOX 181523              Fairfiled, OH 45018−1523
15624612   Global Engineering Documents             Dept 1501         Denver, CO 80291−1501
15624614   Global Equipment Co           Mike Williams and Nick Pane              2505 Mill Center Pkwy          Suite
           100        Buford, GA 30518−3700
15624615   Global Equipment Co.           PO Box 5200           120−B Satellite Blvd.          Suwanee, GA 30024
15624616   Global Equipment Co., Inc.           Laura Freeman          2505 Mill Center Parkway            Buford, GA 30518
15624618   Global Fire Sprinklers, LLC.          Matt Bohannon and Teresa Hughes               4242 Bryson Blvd.        Florence, AL
           35630
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 121 of 255
15624619   Global Gauge & Tool Co.           Lesa Lykens and James Fowler          5711 Airline Road          Fruitport, MI
           49415
15624620   Global Knowledge           Ken Knutsen         9000 Recency Parkway           Suite 500       Cary, NC 27511
15624622   Global Lighting Technologies           Lisa Kondrich       55 Andrews Circle          Brecksville, OH 44141
15624623   Global Parts&Maintenance LLC             Joe Zawacki and Sabine Aytes          6112 E Executive Drive          Westland,
           MI 48185
15624624   Global Point Designs Inc         Mara Paulino         6−14845 Yonge Street Suite 104         Aurora ON L4G 6H8
           Canada
15624625   Global Quality Services         Bankruptcy Claims Admin Services, LLC            100 Union Avenue, Suite
           240       Cresskill, NJ 07626
15624626   Global Quality Services         Scott Michael and Amy Babcock           9801 US 31         Montague, MI 49437
15624627   Global Quality Services         c/o Bankruptcy Claims Admin Services LLC             100 Union Avenue, Suite
           240       Cresskill, NJ 07626
15624628   Global Rollforming System           15500 E. 12 Mile Road          Roseville, MI 48066
15624631   Global Rollforming Systems           Karen Maddy and Carol Szychulski           15500 E 12 Mile Rd.          Roseville,
           MI 48066
15624633   Global SQ LLC           Nikki Lucas and Tina Denham          431 E Colfax Avenue Suite100            South Bend, IN
           46617
15624634   Global Staffing Services Inc         Michele Caldwell        925 So. Main Street        Rockford, IL 61101
15624635   GlobalDoc Inc         Lauran Martin and David Jett         1800 Peachtree Street        Atlanta, GA 30309
15624636   Glove Reconditioners         174 Arvin Avenue          Stoney Creek ON L8E 3P9 Canada
15624637   Glover, Charlotte        133 HWY 45 SOUTH              BRADFORD, TN 38316
15624658   Gmark Industries         3700 Ursula Ave          McAllen, TX 78503
15624665   Go Natural Cleaning Service           458 Dakota LN        Leoma, TN 38468
15624666   Goatley, Michael         3560 Perry Lake Road          Ortonville, MI 48462
15624667   Gobel & Partner Ltd         Glyn Love and Sarah Broome            54 Wharf Approach         West Midlands WS9 8BX
           United Kingdom
15624669   God nez, Alisahir Ruiz        GOLFO PERSICO              Matamoros Tamaulipas 87456 Mexico
15624680   Goetz, Dianne         1389 CARR ROAD              MUSKEGON, MI 49442
15624682   Gogu, Karthik         2615 Green Stone Blvd Apt 307          Auburn Hills, MI 48326
15624683   Gogu, Karthik         2700 Green Stone Blvd          Auburn Hills, MI 48326
15624691   Goldsworthy, John          2407 Peale Dr.        Saginaw, MI 48602
15624693   Gomber, Cathlene          9237 South Spruce         Newaygo, MI 49337
15624695   Gomez, Domingo Martinez             NI OS HEROES NUM 133              Matamoros Tamaulipas 87496 Mexico
15624696   Gomez, Elvira Ovando           BAHIA DE ASCENCION NUM 231                   Matamoros Tamaulipas 87351
           Mexico
15624697   Gomez, Erik Turrubiates          CALLE ADOLFO LOPEZ MATEOS NUM 125                       Matamoros Tamaulipas 87490
           Mexico
15624698   Gomez, Javier Donjuan          LIBERALES NUM 13              Matamoros Tamaulipas 87457 Mexico
15624700   Gomez, Oscar Garcia          AVE INTERNACIONAL NUM 74                   Matamoros Tamaulipas 87448 Mexico
15624701   Gomez, Ramiro Cortez           AGAPITO GONZALEZ NUM 116                   Matamoros Tamaulipas 87440 Mexico
15624704   Gong, Chaodong           44886 Lafayette Drive         Novi, MI 48377
15624705   Gonyea, Kevin          25808 Marilyn          Warren, MI 48089
15624706   Gonz lez, Aniel Estevez         JESUS DIAZ, NUM 106             Matamoros Tamaulipas 87394 Mexico
15624707   Gonz lez, Dulce Galv n         SAN PEDRO NUM 108               Matamoros Tamaulipas 87397 Mexico
15624708   Gonz lez, Gloria Bernal        PLAN DE LA NORIA 1              Matamoros Tamaulipas 87449 Mexico
15624709   Gonz lez, Griselda Carre n         LAS GALERIA #208            Matamoros Tamaulipas 87945 Mexico
15624710   Gonz lez, Humberto Martinez            NUM 72         Matamoros Tamaulipas 87347 Mexico
15624711   Gonz lez, Javier Flores       AVENIDA RUBI NUM 101                 Matamoros Tamaulipas 87456 Mexico
15624712   Gonz lez, Jesus Martinez         JUAN CARLOS I NUM 183A                Matamoros Tamaulipas 87344 Mexico
15624713   Gonz lez, Jorge Castillo        J.L. MUNGUIA NUM 29              Matamoros Tamaulipas 87395 Mexico
15624714   Gonz lez, Jose Gonz lez         Calle Juan Escutia #38        Matamoros Tamaulipas 87477 Mexico
15624715   Gonz lez, Jose L pez        CRISTOBAL COLON NUM 8                   Matamoros Tamaulipas 87469 Mexico
15624716   Gonz lez, Jose Lerma         PALMA BONITA NUM 6                 Matamoros Tamaulipas 87348 Mexico
15624717   Gonz lez, Jose Martinez         FLOR DE PALMA 79              Matamoros Tamaulipas 87475 Mexico
15624718   Gonz lez, Julieta Silguero        ENRIQUE FLORES MAGON NUM 72                     Matamoros Tamaulipas 87440
           Mexico
15624719   Gonz lez, Miguel Ramos           Calle Virtudes #33−B         Matamoros Tamaulipas 87496 Mexico
15624720   Gonz lez, Myrna Garcia          AVENIDA LAS ARBOLEDAS NUM 115                      Matamoros Tamaulipas 87448
           Mexico
15624721   Gonz lez, Olga Rodr guez          SAN ANDRES 16            Matamoros Tamaulipas 87455 Mexico
15624722   Gonz lez, Oscar Galv n         SAN PEDRO NUM. 108              Matamoros Tamaulipas 87397 Mexico
15624723   Gonz lez, Rafael Lerma         CALLE MADRID NUM 52                  Matamoros Tamaulipas 87345 Mexico
15624724   Gonz lez, Samuel Aguilar          Xochicalco Num 57          Matamoros Tamaulipas 87497 Mexico
15624725   Gonz lez, Sergio De La Garza           Calle San Juan De Los Esteros #51         Matamoros Tamaulipas 87455
           Mexico
15624726   Gonz lez, Yudith Galv n         SAN PEDRO NUM 108               Matamoros Tamaulipas 87397 Mexico
15624728   Gonzalez, Alejandro Moreno            Democracia N m. 26         Matamoros Tamaulipas 87477 Mexico
15624729   Gonzalez, Basilio Hernandez           ANACAHUITA 101             Matamoros Tamaulipas 87345 Mexico
15624730   Gonzalez, Cesar Montes          SAN JUAN PONIENTE 57                Matamoros Tamaulipas 87455 Mexico
15624731   Gonzalez, Dulce Hernandez            Calle Laguna de Santa Maria #215         Matamoros Tamaulipas 87348
           Mexico
15624732   Gonzalez, Jose Moctezuma            LAZARO CARDENAS 6                Matamoros Tamaulipas 87440 Mexico
15624734   Gonzalez, Juan Aguirre         PRIVADA 6 18            Matamoros Tamaulipas 87440 Mexico
15624736   Gonzalez, Patricia Fonseca         MANZANARES NUM 255                 Matamoros Tamaulipas 87390 Mexico
15624740   Good Hire         Abigail McLeod           555 Twin Dolphin Drive         Suite 200       Redwood, CA
           94065−2134
15624741   Good Technology Group            Customer Care         4250 Burton Drive         Santa Clara, CA 95054
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21            Page 122 of 255
15624748   Goodwin Gage & Tool            235 Jungermann Rd.            Unit 112         St. Peters, MO 63376
15624754   Gordon Jr, Eric       143 CANFIELD ST APT 9                 MILAN, MI 48160
15624763   Goriesky, Joshua        42666 POSTIFF AVE APT 87                  PLYMOUTH, MI 48170−4160
15624764   Goriesky, Joshua Charles         42666 Postiff Ave           Apt 87         Plymouth, MI 48170−4160
15624771   Gosen Tool & Machine, Inc.            Jeff Gosen         2054 Brettrager Drive         Saginaw, MI 48601−9790
15624772   Goshen Die Cutting         Scott Virgil          815 Logan Street         Goshen, IN 46526
15624778   Goud Yadagiri, Raghavender             2880 Tall Oaks CT APT #24             Auburn Hills, MI 48326
15624780   Gourdie−Fraser, Inc.        Terry Boyd and Melanie Nickerson              123 West Front Street          PO Box
           927        Traverse City, MI 49685−0927
15624781   Govea, Juan M ndez         ROSA NUM 21                 Matamoros Tamaulipas 87340 Mexico
15624782   Govea, Victor Rodr guez          DIEGO ALVAREZ NUM 85                    Matamoros Tamaulipas 87390 Mexico
15624784   Goyette, Amy         30210 Rosenbusch Dr              Warren, MI 48088
15624785   Goytortua, Magdalena Banda             AGAPITO GONZALEZ 32                  Matamoros Tamaulipas 87440 Mexico
15624794   Gracia, Salvador Chantaca          BERMUDAS NUM 28                  Matamoros Tamaulipas 87398 Mexico
15624795   Grady, Kevin        279 Wyngate Drive              Rochester, MI 48307
15624796   Graffiti Removal, Inc        Tim Sullivan           4702 Chino Ave Unit 3           Chino, CA 91710
15624801   Grainger        100 Grainger Parkway             Lake Forest, IL 60045−5201
15624803   Grainger        Acct# 839198330             1938 Elm Tree Drive          Parts # 800−323−0620            Nashville, TN
           37210
15624804   Grainger        Marites Romana            5002 Speedway Drive            Fort Wayne, IN 46825
15624805   Grainger        Zoraida Maldonado             921 E. Pecan Blvd.         McAllen, TX 78501
15624807   Grainger Parts       Acct# 822027041              100 Grainger Pkwy          Lake Forest, IL 60045−5202
15624806   Grainger of Maryland Heights            Marites Romana           2535 Metro Blvd           Maryland Heights, MO
           63043
15624808   Gram, Charles        43161 Aspen Dr             Sterling Heights, MI 48313
15624809   Granados, Ivan Balderas         Calle Ignacio Ayala #58            Matamoros Tamaulipas 87496 Mexico
15624810   Granco Clark, Inc        Ken Mishler            7298 N. Storey Rd         Belding, MI 48809
15624811   Grand & Toy Ltd.         480 Cassells Street           North Bay ON P1B 8J5 Canada
15624812   Grand Northern Products Ltd            9000 Byron Commerce Drive              Byron Center, MI 49315
15624813   Grand Rapids Control Inc          PO Box 360            825 Northland Drive          Rockford, MI 49341
15624814   Grand Rapids Iron & Metal           1701 Clyde Park, SW #15             Grand Rapids, MI 49509
15624816   Grand Rapids Label Company              Cheryl Stewart         2351 Oak Industrial Dr., NE           Grand Rapids, MI
           49505
15624817   Grand Rapids Machine Repair             4000 Easter Avenue SE           Grand Rapids, MI 49508
15624819   Grand Rapids Metrology           Laurie          4215 Stafford SW          Grand Rapids, MI 49548
15624820   Grand River Rubber & Plastic            Pattie Branham          2029 Aetna Road           PO Box 477         Ashtabula, OH
           44005−0477
15624821   Grand Traverse Crane         Randy Stone and Judy Mohr              3876 Blair Townhall Rd.            Traverse City, MI
           49684
15624822   Grand Traverse Garage Door            823 W. Commerce Drive             Traverse City, MI 49684
15624823   Grand Traverse Packaging           Jim Kirby          3820 Cass Road          Traverse City, MI 49684
15624826   Grandway Law Offices(Shangha               7th Floor Urban City         45 Nanchang Road            Shanghai 200001
           China
15624828   Grant Industries       Paula Ureel           33415 Groesbeck Highway             Fraser, MI 48026
15624831   Grant Thornton LLP         Mick Rennick and Shelly Cole              27777 Franklin Rd.           Ste. 800       Southfield,
           MI 48034
15624833   Graphic Encounters −         Terry Lovelace            Signs And Designs 1069 Baldwin Road              Bracebridge ON P1L
           1W8 Canada
15624834   Graphic Products, Inc.        Jeff Gruber and Claire Smart           6445 SW Fallbrook Pl            Beaverton,, OR
           97008
15624836   Grav Co LLC         Lisa Yoder           400 Norwood Ave.            PO Box 599           Sturgis, MI 49091
15624837   Gravenhurst Home Hardware              PO Box 490          Gravenhurst ON P1P 1T8 Canada
15624838   Graves Metal Products, Inc.          220 Commerce St.            PO Box 1485          Jackson, TN 38302
15624841   Gray, Bryan        48738 Brittany Parc Dr            Macomb, MI 48044
15624844   Gray, Dorothy        406 Hoffman Street             Lawrenceburg, TN 38464
15624846   Gray, Mary        48738 Brittany Parc            Macomb, MI 48044
15624851   Graybar        Stephanie Huntsman and Cal Rankin               1805 Burlington Street          Columbia, MO 65202
15624853   Grazhdani, Franc        16674 Glenmoor Blvd               Macomb, MI 48044−5212
15624854   Great American         Attn: Roger Barrett           301 E. Fourth St        Cincinnati, OH 45202
15624856   Great Lakes Automation          Duane Overkamp              8225 Pfeiffer Farms Drive          Suite 100        Byron
           Center, MI 49315
15624857   Great Lakes Caster        4652 Division            Wayland, MI 49348
15624858   Great Lakes Casting        John Douglas            1806 Beidler St.        Muskegon, MI 49441
15624859   Great Lakes Die Supply          8499 Centre Industrial Drive           Byron Center, MI 49315
15624860   Great Lakes Fasteners        2097 Case Pkwy              Twinsburg, OH 44087
15624861   Great Lakes Fluid Power          Chris Mudler and Jamie Koetje            DBA Great Lakes Lubricants             3650 Eastern
           Ave S.E        Grand Rapids, MI 49508
15624863   Great Lakes Industrial Serv.         1901 Godfrey Ave. SW             Grand Rapids, MI 49509
15624864   Great Lakes Metal Stamping            Dennis Rondeau           4607 Rambo Road             Bridgman, MI 49106
15624865   Great Lakes Metrology          Tom Conroy             18718 Appletree Lane          Spring Lake, MI 49456
15624866   Great Lakes Popcorn         PO Box 902             Lake Orion, MI 48361
15624867   Great Lakes Power Lift         7455 Tyler Blvd            Mentor, OH 44060
15624868   Great Lakes Prod Support LLC             Chrissy DiSimone and Derek Rannie             185 Malow           Mount Clemens,
           MI 48043
15624869   Great Lakes Scale Company            Ila Pelo and Anne Pleva          15231 Ten Mile Rd.            Eastpointe, MI
           48021
15624870   Great Lakes Women's Business             Le'Cathy Burston          33109 Schoolcraft Rd.           Livonia, MI 48197
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 123 of 255
15624873   Great Northern Insurance Company            Duane Morris LLP           Wendy M. Simkulak, Esq.           30 S. 17th
           Street       Philadelphia, PA 19103−4196
15624874   Great Northern Insurance Company            Duane Morris LLP           Wendy M. Simkulak, Esquire           30 S. 17th
           Street       Philadelphia, PA 19103−4196
15624872   Great Northern Insurance Company            c/o Chubb         Attention: Collateral Manager         436 Walnut
           Street       Philadelphia, PA 19106
15624871   Great Northern Insurance Company            c/o Chubb         Attn: Collateral Manager         436 Walnut
           Street       Philadelphia, PA 19106
15624875   Greater Dayton RTA          600 Longworth Street           Attn: Receiving        Dayton, OH 45402
15624876   Greatland Corporation         2480 Walker Ave.          PO Box 1157           Grand Rapids, MI 49501−1157
15624877   Greavette Pontiac        Box 210         Bracebridge ON P1L 1T6 Canada
15624879   Greeley Containment & Rework            200 Baseline Rd East          Bowmanville ON L1C 1A2 Canada
15624881   Green Hills Software, Inc.        Simon Addis and Nollie Lei Dawson             30 West Sola Street        Santa Barbara,
           CA 93101
15624882   Green Tool & Stamping Inc.           Amy Reed          2220 W.O. Smith Street          Lawrenceburg, TN 38464
15624888   Green, Ketina        331 E QUEEN AVE              STOCKTON, IL 61085
15624891   Green, Morgan         6 Iron City Road         St Joseph, TN 38481
15624894   Greenberg, Jonathan         1513 Roseland Avenue            Royal Oak, MI 48073
15624895   Greenbury, Donna          673 Augusta Dr.          Rochester Hills, MI 48309
15624896   Greendale Precision Services         Sales        6755 Industrial Loop         Greendale, WI 53129
15624898   Greendale Screw Products Inc          Lauren Brown and AR − Angelia Moore               11500 Hupp         Warren, MI
           48089
15624901   Greenkote IPC, Inc.        Jane Shin and Sue Brutsche           4001 Gratiot St.       St. Louis, MO 63110
15624902   Greens Home Center          Shawn Green           240 First Street       Lawrenceburg, TN 38464
15624903   Greensburg Manufacturing           900 Randall Street         Greensburg, IN 47240
15624904   Greenscapes Mini Storage          Brook Berryhill and Josh Allen          57 MAttox Road          Lawrenceburg, TN
           38464
15624905   Greenslade & Company           Sales Dept         2234 Wenneca Street           Fort Worth, TX 76102
15624906   Greg Fedorev         Greg Fedorev         Conflux Design           6758 Guilford Road         Rockford, IL 61107
15624907   Greg Henson         240 Mountain Ridge Rd.            Hickory, KY 42051
15624913   Gresham's Snowplowing Inc            Mike Gresham           155 Elmwood Dr           Troy, MI 48083
15624916   Grewe's Lawnsprinkling          Lawn Care & Snowplowing              Services LLC.         PO Box 198         Grant, MI
           49327−0198
15624918   Griffco Quality Solutions        Jo Ash         12305 Westport Rd          Suite 206        Louisville, KY 40245
15624919   Griffen P&H Inc.         Ron Wilson and Trisha Martin           2310 Toledo Road           PO Box 1707         Elkhart, IN
           46515−1707
15624921   Griffin, Michael       182 ROSE STREET               BRITTON, MI 49229
15624923   Griffin, Robert       11400 Lansdowne St            Detroit, MI 48224
15624928   Griffith Rubber Mills        400 N. Taylor Rd.         Garrett, IN 46738
15624929   Griffith Rubber Mills        Leah        PO Box 10066           Portland, OR 97296−0066
15624930   Griffith, Shannon        17136 Mark Dr           Macomb, MI 48044
15624932   Grimaldo, Claudia Animas           ADOLFO RUIZ CORTINEZ NUM 87                     Matamoros Tamaulipas 87440
           Mexico
15624933   Grimaldo, Erik Reyna         Josefa de Villarreal N m. 20          Matamoros Tamaulipas 87496 Mexico
15624934   Grimaldo, Luis Bola os         Camino Real N m. 88           Matamoros Tamaulipas 87495 Mexico
15624940   Gripp Inc        PO Box 405          Westfield, IN 46074−0405
15624941   Griswold Engineering Inc         14841 Keel St.         Pylmouth, MI 48170
15624947   Grogan, Kimberly          610 High Avenue           Lawrenceburg, TN 38464
15624949   Grohs, Hans        912 OTTAWA              ROYAL OAK, MI 48073
15624950   Grooms, Chad         150 Simmons Branch Road − Lot 11               Waynesboro, TN 38485
15624951   Gross, Brian       12419 Mair Dr.          Sterling Heights, MI 48313
15624953   Group O Packaging Solutions           Mary Starks and Teri Willich          4905 77th Ave         Milan, IL 61264
15624954   Grove Tools Inc        Rob Smith          3230 Dodge Street          Dubuque, IA 52003
15624956   Grover, Timothy         3211 CREEKVIEW LANE                  COMMERCE TOWNSHIP, MI 48382
15624958   Grovhac Inc.        Tim Purnell Ryan Kwiecie Kendra McMillan               4310 N. 126th Street        Brookfield, WI
           53005
15624960   Grundel, Jeff       8467 E Loop Rd           Hesperia, MI 49421−8513
15624961   Grundel, Jeff       8467 East Loop Rd.           Hesperia, MI 49421
15624964   Grupo Aigx S.A. de C.V.          Ricardo Castillo and Dorothy Rojas           Privada San Jose #112 Santa
           Barbara        Nuevo Leon Nuevo Leon 66224 Mexico
15624968   Grzech, Michael        783 Valley Circle #104          Saline, MI 48176
15624975   Guajardo, Laura Monroy          BAHIA DE CONCEPCION NUM 202                      Matamoros Tamaulipas 87348
           Mexico
15624976   Guamatzi, Jose Torres         CALLE LA AMISTAD NUM 21                   Matamoros Tamaulipas 87315 Mexico
15624977   Guangdong Zhaoqing L&V Co              Julia Xiang and Zeyin Gu          21 Yingbing Rd Guangdong,
           PRC         Zhaoqing 526238 China
15624978   Guangzhou Fuyao Glass Co.Ltd            Alex Lu and Qian Li          Xinyao South Road, Xintang
           Town         Zengcheng City 511340 China
15624979   Guardian Alarm Co of MICH             20800 Southfield Road          Southfield, MI 48075
15624980   Guardian Automotive Products           Mindy Hughes           860 West US Route 6           Ligonier, IN 46767
15624981   Guardian Environmental Svcs           Michael Goldon and Monica Washburn              34400 Glendale         Livonia, MI
           48150
15624982   Guardian Life Insurance Co          7 Hanover Square          New York, NY 10004
15624983   Guardiola, Sandra Rivera         PRIVADA MANUEL AGUILAR NUM 112                        Matamoros Tamaulipas 87340
           Mexico
15624986   Guel, Juan Cerda        Avenida Fresno #40           Matamoros Tamaulipas 87475 Mexico
15624987   Guerra, Claudia Cortes        SAN CARLOS Y MARTE DEPT 1                     Matamoros Tamaulipas 87420 Mexico
15624988
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21         Page 124 of 255
           Guerra, Edgar Gonzalez          CALLE DOMINACIONES NUM 42                     Matamoros Tamaulipas 87458
           Mexico
15624990   Guerra, Lucia Arguello         TECNOLOGICO NUM 6                 Matamoros Tamaulipas 87490 Mexico
15624991   Guerra, Lucia Gallegos         UXMAL 19            Matamoros Tamaulipas 87490 Mexico
15624992   Guerrero, Alberto Zapata         GOLFO DE MEXICO NUM 27                   Matamoros Tamaulipas 87453 Mexico
15624993   Guerrero, Cruz Goytortua          CALLE MIGUEL HIDALGO NUM 155                    Matamoros Tamaulipas 87449
           Mexico
15624994   Guerrero, Daniel Alfaro         NEPAL 12           Matamoros Tamaulipas 87497 Mexico
15624995   Guerrero, Maria Segura          AVE AGAPITO GONZALEZ CAVAZOS NUM 16                        Matamoros Tamaulipas
           87440 Mexico
15624996   Guerrero, Martin Sanchez          CORRECAMINOS NUM 108                   Matamoros Tamaulipas 87477 Mexico
15624997   Guerrero, Nelly Bernal         MIXTECA NUM 17               Matamoros Tamaulipas 87490 Mexico
15624998   Guerrero, Romero Ollervides          Sierra Tezonco NUM 7           Matamoros Tamaulipas 87470 Mexico
15624999   Guerrero, Stivaly Yepez         Heroes de Rio Blanco N m. 20           Matamoros Tamaulipas 87499 Mexico
15625000   Guerrero, Teresa Jasso         BERNANRDO GUTIERREZ DE LARA NUM 103                        Matamoros Tamaulipas 87450
           Mexico
15625001   Guevara, Maria Martinez          TERRANOVA 60              Matamoros Tamaulipas 87450 Mexico
15625002   Guevara, Teodoro Santiago           TERRANOVA NUM 10                Matamoros Tamaulipas 87493 Mexico
15625003   Guffey, Jonah         592 Big Springs Fork         Lawrenceburg, TN 38464
15625004   Gugle, Faith        3205 W. 28TH STREET               FREMONT, MI 49412
15625005   Guill Tool & Engineering Co.           10 Pike Street       West Warwick, RI 02893
15625006   Guill Tool & Engineering Co. Inc.          Bankruptcy Claims Admin Services, LLC           100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15625008   Gulf Controls Corp          PO Box 15100          Tampa, FL 33684
15625009   Gull Tool & Engineering Co.          William Conley          10 Pike St       West Warwick, RI 02893−3612
15625011   Gulley, Rhonda          306 Pilkinton Drive        Lawrenceburg, TN 38464
15625018   Guo, Junfeng         1191 Provincial Dr         Troy, MI 48084
15625019   Guo, Junfeng         1780 Pond Run           Auburn Hills, MI 48326
15625021   Gupta, Deepanshu           3200 Five Points Dr Apt 305         Auburn Hills, MI 48326
15625022   Gupta, Deepanshu           4500 Cass Ave         Detroit, MI 48201
15625023   Gupta, Shishir        632 7th Street        Rochester, MI 48307
15625027   Gustman, Glenn          6330 S BALDWIN             NEWAYGO, MI 49337
15625028   Gustman, Tyler         6330 S. Baldwin          Newaygo, MI 49337
15625029   Guti rrez, Adriana Martinez         LOMAS E HIGUERAS NUM 15                   Matamoros Tamaulipas 87448
           Mexico
15625030   Guti rrez, Jaime Avalos         RICARDO SALAZAR CEBALLOS NUM 1901                       Matamoros Tamaulipas 87350
           Mexico
15625031   Guti rrez, Jose Bocanegra         DON FELIPE NUM 161              Matamoros Tamaulipas 87347 Mexico
15625032   Guti rrez, Toribio Hern ndez         CERRAJEROS NUM 35D                 Matamoros Tamaulipas 87340 Mexico
15625033   Gutierrez, David Nolasco          Fresnos N m. 33         Matamoros Tamaulipas 87448 Mexico
15625035   Gutierrez, Juan Martinez         VIZCAYA NUM 225              Matamoros Tamaulipas 87344 Mexico
15625036   Gutierrez, Juan Vazquez          ERNESTO ELIZONDO NUM 65                  Matamoros Tamaulipas 87460 Mexico
15625037   Gutierrez, Magdaleno Reyes           Calle 15 #19        Matamoros Tamaulipas 87497 Mexico
15625038   Gutierrez, Maria Mendoza           MARIANO MATAMOROS NUM 141                      Matamoros Tamaulipas 87493
           Mexico
15625039   Gutierrez, Yasman Espinoza           EUCALIPTO #44            Matamoros Tamaulipas 87390 Mexico
15625040   Gutsche Engineering GbR            Mr Martin Gutshe         Im Kressgraben 4        Untereisesheim 74257
           Germany
15625041   Guttovz, Michael          1548 Georgetown Place Dr          Bloomfield Hills, MI 48304
15625044   Guyton, Travis         334 East Burkhart Street         Moberly, MO 65270
15625045   Guzm n, Hilda Lara          GARDENIA 41             Matamoros Tamaulipas 87395 Mexico
15625046   Guzm n, Maribel Ruiz          ADOLFO RUIZ NUM 2                Matamoros Tamaulipas 87440 Mexico
15625047   Guzm n, Ricardo Turrubiates          MANUEL MARQUEZ #4                  Matamoros Tamaulipas 87390 Mexico
15625049   Guzman Muniz, Perla Yadira            911 Rome          Rochester Hills, MI 48307
15625054   H & L Tool Company, Inc            32701 Dequindre Rd          Madison Hgts, MI 48071
15625055   H B BRINK & CO., INC.             134 DEPOT ST            PO BOX 645          LAWRENCEBURG, TN 38464
15625056   H B Brink & Co., Inc.         David Brink and Joyce          134 Depot St        PO Box 645       Lawrenceburg, TN
           38464
15625057   H S Die & Engineering          Bob White          0−215 Lake Michigan Dr., N.W           Grand Rapids, MI
           49534−3357
15625058   H&H Buying And Selling Inc            3236 California St. N.E.        Suite 1      Minneapolis, MN 55418
15625059   H&H Sales & Service, LLC            Kim         5066 Clinton St Rd #10         Batavia, NY 14020
15625060   H&H Specialty Coatings, Inc.           John Schang and Sandi Burns          93 H O Forgy Drive       Jackson, TN
           38301
15625061   H&H Tool & Die            Randall Hagan         21 Warner Rd.         Lawrenceburg, TN 38464
15625062   H&L TOOL COMPANY                  32701 DEQUINDRE RD.              MADISON HEIGHTS, MI 48071
15625063   H&L Tool Company             Michelle Danielian         32701 Dequindre Rd.         Madison Heights, MI 48071
15625064   H. B. Fuller Company          2900 Granada Lane           Oakdale, MN 55128
15625065   H. Paulin        Larry Johnson          PO Box 1027         New Albany, IN 47151−1027
15625066   H. Paulin        Long−Lok Canada            5 Crockford Blvd.        Toronto ON M1E 4C8 Canada
15625067   H.H. Barnum Co.           7915 Lochlin Dr.         Brighton, MI 48116
15625068   H.R. Lewis Petroleum Co           1432 Cleveland Street        Jacksonville, FL 32203
15625069   H.R. Rathgeber GmbH & Co. KG               Weberstr. 15       Herbrechtingen 89542 Germany
15625071   HAAG, YVONNE               20575 WALTHAM ST.               DETROIT, MI 48205
15625090   HAGNER, CHARLES                5407 OCEANA DRIVE               NEW ERA, MI 49446
15625094   HALBROOK, WILLIAM                 318 CONCORD CADES RD                  TRENTON, TN 38382
15625099   HALL, CATHY              189 DESKINS LANE              FRENCHBURG, KY 40322
15625104   HALL, LEROY             17139 GABLE            DETROIT, MI 48212
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 125 of 255
15625117   HALSTEAD, RICHARD                   8860 ELTON HIGHWAY              TIPTON, MI 49287
15625128   HAMMER, ALAYNE                  205 PEARL ST          WARREN, IL 61087
15625129   HAMMER, ALAYNE                  205 PEARL ST P.O. BOX 124             WARREN, IL 61087
15625131   HAMMER, CYNTHIA                   80990 HOLMES           ARMADA, MI 48005
15625132   HAMMER, KIM              14388 E KENT SCHOOL                KENT, IL 61044
15625133   HAMMOND ROTO FINISH                     1600 DOUGLASS AVENUE               KALAMAZOO, MI 49007
15625139   HAMSTRA, TERRY                 769 DANGL ROAD              MUSKEGON, MI 49442
15625140   HANCOCK, JAMES                25654 MONROE COUNTY ROAD 1101                    JACKSONVILLE, MO 65260
15625147   HANEY, JARED             2371 RATLIFF RD             SHARPSBURG, KY 40374
15625165   HARBISON, W            119 Clear Creek Road           Leoma, TN 38468
15625174   HARDIN, KYLE             1174 ADAMS RD.             OWINGSVILLE, KY 40360
15625179   HARDY, FRANK              21 TRENTON HWY                MILAN, TN 38358
15625180   HARDY, FRANK              21 TRENTON HWY LOT 8                 MILAN, TN 38358
15625185   HARLOW, SHERRY                 19862 Monore Rd 214           Holliday, MO 65258
15625189   HARMINIE ENTERPRISES, INC.                   250 STURGIS ROAD             MARION, KY 42064
15625196   HARP, EDWARD               2752 LAKESHORE RD.               TWIN LAKE, MI 49457
15625198   HARPER, CASSANDRA                    4316 CAMARGO RD            MT. STERLING, KY 40353
15625210   HARRIS, JACKIE             839 BOND ST            Moberly, MO 65270
15625213   HARRIS, KELLY             207 LAFAYETTE AVENUE                  LAWRENCEBURG, TN 38464
15625214   HARRIS, KELLY J              207 LAFAYETTE AVENUE                 LAWRENCEBURG, TN 38464
15625218   HARRIS, RODNEY               3416 FLEEMAN ROAD                LAWRENCEBURG, TN 38464
15625219   HARRIS, RODNEY J                3416 FLEEMAN ROAD              LAWRENCEBURG, TN 38464
15625220   HARRIS, SHANE              P O BOX 103           CHADWICK, IL 61014
15625221   HARRIS, TERRELL               212 PRESCOTT LN             WINCHESTER, KY 40391
15625223   HARRISON, DEBRA                 122 COMAN           CLINTON, MI 49236
15625225   HARRISON, JOHN               10080 MUTO RD             GOODRICH, MI 48438
15625228   HART, KAREN             1554 E. Pinehille St.        White Cloud, MI 49349
15625234   HARTLEY, DEBORAH                   P.O. BOX 831         SOLDOTNA, AK 99669
15625237   HARTMAN, ERIC               702 PEARL ST           SABULA, IA 52070
15625238   HARTMAN, SCOTT                 225 RHODES ST.           PINCONNING, MI 48650
15625241   HARVEY, MICHAEL                  28847 ROSEMONT             ROSEVILLE, MI 48066
15625244   HARWICK, DANIEL                 506 E WASHINGTON              WARREN, IL 61087
15625255   HATTON, DONNA                3325 BUNKER HILL RD               MT. STERLING, KY 40353
15625262   HAVENS, MIKE             305 PINE STREET             APPLE RIVER, IL 61001
15625263   HAVENS, REESE              3276 South Rush Creek Road           STOCKTON, IL 61085
15625265   HAWKINS, LARRY                12211 N. COUNTY LINE HWY.                BRITTON, MI 49229
15625272   HAYGOOD, CHARLES                   27 HUDSON ROAD             ETHRIDGE, TN 38456
15625273   HAYGOOD, DARLENE                    511 CARRIE LANE           LORETTO, TN 38469
15625277   HAYS, DUSTIN            41 SABLEWOOD CV                 HUMBOLDT, TN 38343
15625279   HAYS, TRACEY              80 RACETRACK ROAD                 LAVINIA, TN 38348
15625282   HBPO Canada           2570 Central Ave          Windsor ON N8W 4J5 Canada
15625283   HBPO Canada Inc.           2570 Central Ave.         Windsor ON N8W 4J5 Canada
15625284   HBPO North America              Scott Wilcox and Patrice Houston        1050 Wilshire Drive      Suite 300   Troy,
           MI 48084
15625285   HCI Supply        Wolverine Warehouse             1037 Lower Brownville Rd.         Jackson, TN 38301
15625286   HCI Supply Company              5300 West Cypress Street        Suite 100       Tampa, FL 33607
15625291   HEADING, WILLIAM                  445 S. HURON ROAD            LINWOOD, MI 48634
15625294   HEALTHEQUITY, INC.                  15 W. SCENIC POINTE DRIVE, SUITE 100              DRAPER, UT 84020
15625296   HEARD, BETTY H               3193 CLANTON ROAD               LAWRENCEBURG, TN 38464
15625298   HEARD, JAMELL              22720 STAIR DRIVE APT 10               CLINTON TWP, MI 48036
15625310   HECK, RANDALL               2600 WHITES BEACH               STANDISH, MI 48658
15625315   HEI Consultants, Inc.          Lori Seabold       629 Blondeau St.        Suite 200       Keokuk, IA 52632
15625317   HEIDTMAN STEEL                19850 GIBRALTAR ROAD                GIBRALTAR, MI 48173
15625324   HEIDTMAN STEEL/CHRY RESALE                      19850 GIBRALTAR ROAD               GIBRALTAR, MI 48173
15625327   HEIFNER, RICHARD                 789 BIG SPRINGS FORK ROAD               LAWRENCEBURG, TN 38464
15625335   HEINZMAN, ANDREA                   325 E. GENESSE ST.          FRANKENMUTH, MI 48734
15625338   HEITKAM, STACY                3276 South Rush Creek Road           STOCKTON, IL 61085
15625341   HEL Inc.       450 Market SW              Grand Rapids, MI 49504
15625343   HELD, MICHAEL              66 FORDCROFT STREET                 GROSS POINTE SH, MI 48236
15625344   HELLA        43811 PLYMOUTH OAKS BLVD.                      PLYMOUTH TWP., MI 48170−2539
15625346   HELLER INDUSTRIES                  4 VREELAND ROAD             FLORHAM PARK, NJ 07932
15625349   HELLER, STEPHEN E                 8751 TOWNSEND RD             STOCKTON, IL 61085
15625350   HELLER, SUSAN              8751 TOWNSEND RD                STOCKTON, IL 61085
15625352   HELLERMAN TYTON CORP                      CABLE MANAGEMENT PRODUCTS                    PO BOX
           245017       MILWAUKEE, WI 53224
15625362   HELTON, RICHARD                 433 PREWITT DR.           MT. STERLING, KY 40353
15625369   HENDERSON, CHARLES                    8337 LANTZ          DETROIT, MI 48234
15625370   HENDERSON, CINDY                  900 PEELED OAK RD             OWINGSVILLE, KY 40360
15625375   HENDREN, ROBERT                  56310 BROADMOOR LN               MACOMB, MI 48042
15625378   HENDRIX, KIMBERLY                   293 NAPIER ROAD           LAWRENCEBURG, TN 38464
15625379   HENDRIX, LINDA               33 GRIFFIN ROAD             LAWRENCEBURG, TN 38464
15625380   HENDRIX, LINDA J               33 GRIFFIN ROAD            LAWRENCEBURG, TN 38464
15625382   HENGY, SCOTT             2369 VENEZIA DR.              DAVISON, MI 48423
15625387   HENLEY, LARRY               192 SHILOH ROAD              BRADFORD, TN 38316
15625393   HENSLEY, ELENA               2267 W. 24TH STREET             FREMONT, MI 49412
15625397   HER, SAI        24324 LORETTA AVE                 WARREN, MI 48091
15625400   HERBIN, RENEE             24841 BOLAM             WARREN, MI 48089
15625403   HERITAGE AVIATION LTD                    419 DUNCAN PERRY RD STE 109               ARLINGTON, TX 76011
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 126 of 255
15625409   HERMAN, LANCE              2988 foco rd        STANDISH, MI 48658
15625476   HERNANDEZ MATEOS, MARCO                     5823 NORTHGATE LANE PMB 206                  LAREDO, TX 78041
15625479   HERNANDEZ, ANTONIO MAY                    JOSE MARIA ABASOLO                Matamoros Tamaulipas 87496
           Mexico
15625485   HERNANDEZ, GERARDO GARCIA                     LUCIO SEGOVIA NUM 84               MATAMOROS Tamaulipas 87450
           Mexico
15625489   HERNANDEZ, JOSE BALDERAS                   TEOTIHUACAN Y MITLA NUM 13                    Matamoros Tamaulipas 87400
           Mexico
15625498   HERNANDEZ, NESTOR LOPEZ                   CUAJIMALPA NUM 28               Matamoros Tamaulipas 87497 Mexico
15625509   HERNANDEZ−LOPEZ, DOROTEO                     2091 Montie         Lincoln Park, MI 48146
15625521   HERRIN, GARY            1064 Cty Rd. 1510          Moberly, MO 65270
15625527   HESS, TODD           216 Courtland St.        Warren, IL 61087
15625528   HESSELBACHER, TERESA                  132 S. MAIN ST.          STOCKTON, IL 61085
15625529   HESSELBACHER, TERESA                  132 S. MAIN ST. APT. 206           STOCKTON, IL 61085
15625537   HEXAGON METROLOGY INC.                    250 CIRCUIT DRIVE            NORTH KINGSTON, RI 02852
15625539   HG Power         Xu Dong Hai           Runfu Electron Co Banshan Lijia Town          Jiangsu 213165 China
15625542   HI−LITES Graphics Inc          Mary Justian and Julie Sovinski         1212 Locust Street       Fremont, MI
           49412
15625549   HIBSHMAN SCREW MACHINE PROD                       Chad Vanderbeek          BOX 138         UNION, MI
           49130−0138
15625550   HIBSHMAN SCREW MACHINE PROD                       P.O. BOX 138         UNION, MI 49130−0138
15625562   HILBORN, DARREN               P.O. BOX 384          STANDISH, MI 48658
15625570   HILL, DENNIS           P.O. BOX 28          KENT, IL 61044
15625572   HILL, JANE         204 S WARD ST             Stockton, IL 61085−1547
15625573   HILL, JANE         204 South Ward St.          Stockton, IL 61085
15625578   HILLEN, DONNA             717 Taylor         Moberly, MO 65270
15625583   HILTZ, CHRISTOPHER               310 LIBBY STREET             PINCONNING, MI 48650
15625588   HINRICHS, ADAM              2004 13th Ave.         Rock Falls, IL 61071
15625589   HINRICHS, MELINDA               410 S SIMMONS ST LOT 39               STOCKTON, IL 61085
15625604   HK Jin Shuo Industrial Co         Sherry Zeng         Unit B1 1/F Mai Hing Ind Bld Kwun Tong          Hong Kong
           China
15625605   HK ZHIDA Hardware Products              Samantha        Taozhi Industrial Park Hengli Town         Dongguan City, GP
           523745 China
15625606   HLH Express, Inc.        David Goolsby and Lori Carter           100 Hannon Dr         Lawrenceburg, TN 38464
15625607   HMB Associates Inc.          3665 S. Sandfuddler Rd.         Virginia Beach, VA 23456
15625608   HMI Ltd         6100 W. Donges Bay Rd.           Attn: Jerry Wolf        Mequon, WI 53092
15625609   HOAG, STUART             811 COBBLER LN. EAST               MT. STERLING, KY 40353
15625619   HODGES, LINDA             4063 NORTH ELM              WHITE CLOUD, MI 49349
15625628   HOFF ASSOCIATES MFG REPS INC                   DBA GLOBAL POINT TECHNOLGY                     5815 COUNTY RD
           41      FARMINTON, NY 14425
15625637   HOILFIELD, RAKIMKE               11227 JACKSON             WARREN, MI 48089
15625640   HOLBROOK, DAVID               872 JOSLYN ROAD              LAKE ORION, MI 48362
15625642   HOLCOMB, MITCHELL                 4635 BENCHLEY DR              BEAVERTON, MI 48612
15625643   HOLCOMB, TODD               609 JEFFERSON ST             HANOVER, IL 61041
15625647   HOLDER, CLAUDE               24160 DENISE BLVD             CLINTON TWP, MI 48036
15625657   HOLLIDAY, JOHN             P.O. Box 1014          MT. STERLING, KY 40353
15625681   HONDA           24000 HONDA PARKWAY                  MARYSVILLE, OH 43040−9251
15625700   HONIGMAN            HONIGMAN MILLER SCHWARTS LLP                        2290 FIRST NATIONAL
           BLDG         DETROIT, MI 48226−3506
15625704   HOOD, ROBIN            420 RAILROAD STREET                HUDSON, MI 49247
15625705   HOOD, TIMOTHY              P.O. Box 84        Warren, IL 61087
15625708   HOOKER, WILLIAM               1504 18th Avenue South #107           Nashville, TN 37212
15625711   HOOPER, CAROL J.             1048 WEST POINT ROAD                LAWRENCEBURG, TN 38464
15625724   HORNER, CRAIG             2208 FERGUSON DR.              BAY CITY, MI 48706
15625726   HORSLEY, DENISE              8048 CADILLAC             WARREN, MI 48089
15625727   HORSLEY, MICHELLE                3142 OLD OWINGSVILLE RD.                MT. STERLING, KY 40353
15625734   HOST, GOLDIE            8029 S. DICKINSON             FREMONT, MI 49412
15625735   HOST, JAMIE           5914 S WARNER AVE               FREMONT, MI 49412
15625739   HOTZE, JOHN            221 N HUDSON            STOCKTON, IL 61085
15625742   HOUGHTON MEXICO SA DE CV                    ADRIANA ESPEJO              EFRAIN GONZALEZ LUNA
           2007,       GUADALAJARA 44160 Mexico
15625743   HOUGLIN, JAMES             2188 WHITAKER LN               MT.STERLING, KY 40353
15625744   HOULE, CHRISTOPHER                 51240 FORSYTHIA ST             SHELBY TWP, MI 48316−4228
15625745   HOUSE, DENISE            501 BORTON AVENUE                 ESSEXVILLE, MI 48732
15625748   HOUSTON, SUSAN               1800 TWIN LAKES BLVD                OXFORD, MI 48371
15625751   HOWARD, COURTNEY                  20507 Sorrento        Detroit, MI 48235
15625752   HOWARD, DEANNA                11194 HOPE−MEANS RD.                MEANS, KY 40346
15625754   HOWARD, JOHN              7755 CARPENTER ROAD                 YPSILANTI, MI 48197
15625755   HOWARD, LADRAY                20507 Sorrento         Detroit, MI 48235
15625756   HOWARD, W            210 LONGBRANCH ROAD                   LAWRENCEBURG, TN 38464
15625760   HOWELL'S NUISANCE ANIMAL REM                      80 JR CHANDLER ROAD               MEDINA, TN 38355
15625767   HOYT, TERRY            95 NORMAN RD.              JEFFERSONVILLE, KY 40337
15625768   HP Express Services         Amy Pereira         PO Box 22160          Oakland, CA 92364
15625769   HP Products Inc        1600 Gilkey         Hartford City, IN 47348
15625770   HPE Automation          1020 NW 6th St. Bldg. E          Deerfield Beach, FL 33442
15625771   HPJ Industries Inc       Scott M Rothweiler          PO Box 860         Bowling Green, OH 43402
15625772   HR Direct        PO Box 452019           Sunrise, FL 33345−2019
15625773   HS Spring Group         Pamela Collins         3805 Buisness Park Drive         Louisville, KY 40213
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 127 of 255
15625774   HTC, LLC         David Cliff Sam Rudy            PO Box 5077           Knoxville, TN 37928
15625775   HTE TECHNOLOGIES                 2021 CONGRESSIONAL DR                  ST. LOUIS, MO 63146
15625776   HTE Technologies          Bob H.           2021 Congressional Dr.        St. Louis, MO 63146
15625777   HTI Heat Treat Specialists         500 W. Clinton St.         Logansport, IN 46947
15625778   HTI Heat Treat Specialists         Dennis Moran          25440 Terra Industrial Dr        Chesterfield, MI 48316
15625789   HUDGINS, NANCY               11 CHINA GROVE CHURCH ROAD                      KENTON, TN 38233
15625790   HUDGINS, TOMMY                11 CHINA GROVE CHURCH ROAD                      KENTON, TN 38233
15625791   HUDGINS, TOMMY F.                11 CHINA GROVE CHURCH ROAD                     KENTON, TN 38233
15625818   HUGUELEY, LEE A.              105 WAYNE LLOYD RD                  BRADFORD, TN 38316
15625826   HULLINGER, PHILIP              227 S. WARD ST.            STOCKTON, IL 61085
15625827   HULTZ, VICTOR             12902 Route K           Madison, MO 65263
15625832   HUMPHREY, AUGUST                  1045 ARLINGTON AVE.                MT. STERLING, KY 40353
15625839   HUNT, TERRY            9440 SCHOW RD.               HOLTON, MI 49425
15625840   HUNTER, BRANDON                 770 Mary Jean Ct          Dundee, MI 48131
15625841   HUNTER, CHRISTINE                168 RIVERVIEW DRIVE                SALINE, MI 48176
15625845   HUNTLEY, GEARY               188 IDAHO ROAD               LEOMA, TN 38468
15625851   HUSKEY, JAMES             626 Taylor Street          Moberly, MO 65270
15625853   HUSTEAD, MARK               307 WEST VINE ST              Macon, MO 63552
15625860   HUTTON, BEVERLY                1490 NORTON ROAD                 LAWRENCEBURG, TN 38464
15625861   HUTTON, BEVERLY G.                 1490 NORTON ROAD                LAWRENCEBURG, TN 38464
15625864   HVAC Systems Service Inc             3936 Mobile Avenue           Fort Wayne, IN 46805
15625865   HVP Vending          Office Staff          PO Box 382         Morrison, IL 61270
15625868   HYDE, PRESTON             3122 CREEKMONT DRIVE                   LAWRENCEBURG, TN 38464
15625869   HYDE, PRESTON C              3122 CREEKMONT DRIVE                   LAWRENCEBURG, TN 38464
15625871   HYG FINANCIAL              420 MONTGOMERY ST                  SAN FRANCISCO, CA 94104
15625873   HYG FINANCIAL SERVICES                    420 MONTGOMERY ST               SAN FRANCISCO, CA 94104
15625874   HYG FINANCIAL SERVICES                    800 WALNUT STREET              DES MOINES, IA 50309
15625877   HYG FINANCIAL SERVICES, INC.                   420 MONTGOMERY STREET                   SAN FRANCISCO, CA
           94104
15625872   HYG Financial         420 Montgomery St.            San Francisco, CA 94104
15625875   HYG Financial Services, Inc           PO Box 643749          Pittsburgh, PA 15264−3749
15625880   HYG Financial Services, Inc.           PO Box 14545          Des Moines, IA 50306
15625879   HYG Financial Services, Inc.           co Wells Fargo Vendor Financial Services         1010 Thomas Edison Blvd,
           SW        Cedar Rapids, IA 52404
15625878   HYG Financial Services, Inc.           co Wells Fargo Vendor Financial Services         Lisa Kay Boddicker         1010
           Thomas Edison Blvd, SW             Cedar Rapids, IA 52404
15625885   HYUNDAI           150 HYUNDAIEONGUSO RO                     NAMYANG−EUP 18280 SOUTH KOREA
15625072   Haas Machine Tools SA DE CV               Edgardo Vera         Antonio M. Rivera No. 10         Tlanepantla 54030
           Mexico
15625073   Haas Saw & Supply           Sara         637 McWay Drive           High Point, NC 27263
15625074   Hach Company          Sales         PO Box 608          Loveland, CO 80539−0608
15625075   Hackley Workplace Health            Rick Benham          117 Colby Street         Whitehall, MI 49461
15625076   Hackman Pallet Co.         Steve Hackman            3947 E. Co. Rd. 400 S.        Brownstown, IN 47220
15625079   Hadorn, Alain        11523 E Chestnut Ct           Chandler, AZ 85249−4540
15625080   Hagan, Racel        1111 Lanning Road            Lawrenceburg, TN 38464
15625081   Hagemeyer         Susan Warren            7920 14th St West         Rock Island, IL 61201
15625082   Hagemeyer North America Inc.             Formerly Cameron & Barkley           PO Box 790405          St Louis, MO
           63179−0405
15625083   Hager, Samuel        110 Berger St           Lawrenceburg, TN 38464
15625084   Hagerman & Company Inc              Ken Christensen         505 Sunset Court         Mt Zion, IL 62549
15625089   Haggerty Controls, Inc.        Greg Haggerty           PO Box 3225          Cookville, TN 38502−3225
15625091   Hague        410 East Dresden            Kalkaska, MI 49646
15625093   Hain Capital Investors Master Fund, Ltd          Attn: Cheryl Eckstein         301 Route 17, 7th Floor        Rutherford,
           NJ 07070
15625095   Hale Manufacturing Inc          Trevor Marsh          6235 Cupp Rd          Alanson, MI 49706
15625101   Hall, Deshawn        18231 Lauder            Detroit, MI 48235
15625111   Hall, Thomas        232 Sugar Creek Road             Leoma, TN 38468
15625119   Hamby, Amanda           829 Mahr Avenue − Apt C4              Lawrenceburg, TN 38464
15625120   Hamilton, Andrea         111 Marengo Drive            Temperance, MI 48182
15625121   Hamilton, Scott       1198 Deer Creek Trail            Grand Blanc, MI 48439
15625123   Hamilton−Ryker          947 E Main St           PO Box 1068          Martin, TN 38237
15625124   Hamlin Newco LLC            Theresa Nelson and Teri Favinger           2741 Wingate Ave          Akron, OH 44314
15625127   Hammel Scale         612 Kansas Ave.            Kansas City, KS 66105
15625134   Hammond Roto Finish            Susan Sweerin and Brenda Long            1600 Douglass Avenue           Kalamazoo, MI
           49007
15625138   Hamsar Diversco, Inc.         Dan Pinckert and Vida Kelly           4530 Chester Drive         Elkhart, IN 46516
15625141   Hancock, Michelle         25654 MONROE RD. 1101                 JACKSONVILLE, MO 65260
15625143   Handling Systems         Nick Davies           106 Park South Court         Nashville, TN 37210
15625144   Handling Systems & Eng Inc            3000 West 45th Street         Jacksonville, FL 32209
15625149   Hankins, Brownie         712 West Main Street           Hohenwald, TN 38462
15625151   Hanna, Florans        11861 15 Mile Rd Apt 1B             Sterling Heights, MI 48312
15625152   Hanna, Louie        41421 Allspice Drive           Sterling Heights, MI 48314
15625153   Hanna, Philip       11861 15 Mile Rd Apt 1D             Sterling Heights, MI 48312
15625154   Hannah, Tonya         103 Deford Street          Waynesboro, TN 38485
15625155   Hannibal Glass        Duane           1634 Market         Hannibal, MO 63401
15625156   Hannibal Home Store          2401 Market Street          Hannibal, MO 63401
15625157   Hannibal Industrial Painting         Debbie         52476 Highway HH           Hannibal, MO 63401−7443
15625158   Hannibal Machine & Welding              400 South 11Th Street        Hannibal, MO 63401
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 128 of 255
15625159   Hansen Balk          Steel Treating Company            1230 Monroe Avenue N.W.             Grand Rapid, MI
           49505−4690
15625160   Hansen Creativity in Metal            Rick Ruprecht/Rik Vreden           Thomas F. Bobryk         13040 Greenly
           Street       Holland, MI 49426
15625167   Harbor Screw Machine Prod.              Ken Bates         430 Cass St.        Benton Harbor, MI 49022
15625168   Harbor Steel & Supply            1115 E. Broadway           PO Box 4250          Muskegon, MI 49444
15625169   Harbor Steel & Supply            Jeff or Dan        Corporation         321 Washington Street         Manistee, MI
           49660
15625170   Harcros Chemicals Inc            Bill Rider       2040 W River Dr           Davenport, IA 52802
15625172   Hardiman, Joseph           2226 Trotwood Drive            Pulaski, TN 38478
15625177   Harding Machine           13060 State Route 287            East Liberty, OH 43319
15625178   Hardy, Arlene          154 Pleasant Valley Road            Ethridge, TN 38456
15625182   Harig Mfg Corp           Alice Edbauer          5757 W Howard St           Niles, IL 60714
15625184   Harita TVS Technologies Inc             3000 Town Center           Suite 505       Southfield, MI 48075
15625188   Harminie Enterprises Inc           250 Sturgis Road          Marion, KY 42064
15625190   Harminie Enterprises, Inc.           Paul Nielsen and Harumi Minami            250 Sturgis Road        Marion, KY
           42064
15625193   Harmond, Sean           1021 Morgan Street           Pulaski, TN 38478
15625194   Harmond, Sean           1204 Beverly Dr.          Pulaski, TN 38478
15625199   Harre, Phyllis        4383 County Road 1245             Moberly, MO 65270
15625201   Harrell, Gregory         1344 RUSSELL ST              YPSILANTI, MI 48198
15625202   Harrington Industrial Plasti          Charles Morgan and Charles Hines           8641 Western Way           Jacksonville, FL
           32256
15625204   Harris Corporate Solutions L            10th Floor, Guangdong Invest          Tower, 148 Connaught Road Ce           Hong
           Kong China
15625205   Harris Electric        Sales         656 Wedgewood Avenue              P.O Box 24707         Nashville, TN 37202
15625206   Harris Weathering Products            Chet Harris         PO Box 383         156 Associates Road         West Falmouth,
           MA 02574−0383
15625212   Harris, Jason        14925 Monte Vista            Detroit, MI 48238
15625215   Harris, Kimberly          10949 MATTHEW HWY                   CLINTON, MI 49236
15625222   Harrison, Britney         1065 WOODSLEE DR.                 TROY, MI 48083
15625226   Harrison, Luke          27204 Thornridge           Grand Blanc, MI 48439
15625230   Hart, Mitchell         137 Dave O Lane           Loretto, TN 38469
15625231   Hart, Sanda         3601 Lexington Drive            Auburn Hills, MI 48326
15625235   Hartley, Scott        320 E. Grove St          Kawkawlin, MI 48631
15625240   Harvest Technologies            815 Kirkley Blvd         Belton, TX 76513
15625242   Harvey, Patricia         8420 Fisher Ave          Warren, MI 48089
15625248   Hascall Steel Coils         Jim McDonald            4165 Spartan Industrial Dr S         Grandville, MI 49418
15625252   Haston, Scott         53 Jenkins Dr          Fayetteville, TN 37334
15625254   Hatton Jr., Phillip        328 10th Avenue           Clay City, KY 40312
15625257   Hauser Electric         Cheryl          105 East Canal St         Brookfield, MO 64628
15625258   Hausmann, Harvey             18117 Fleur−de−lis          Clinton Township, MI 48038
15625261   Haven Metrology LLC              Jake Feddema and Heather Neuhaus             13694 172nd Ave          Grand Haven, MI
           49417
15625264   Havice, Vencent          529 W. Carpenter Street           Moberly, MO 65270
15625267   Hayes, Daniel          9045 EAST GREENVALE ROAD                     STOCKTON, IL 61085
15625268   Hayes, Michael          5636 Knob Hill Circle           Clarkston, MI 48348
15625270   Hayes, William          215 Church St.          Trezevant, TN 38258
15625276   Haynes−Young, Jahkarah              8494 W NEWBURG RD                 CARLETON, MI 48117
15625281   Haywood Company               Sasha Viasov         751 Dupree Street         Brownsville, TN 38012
15625287   Head Acoustics, Inc           6964 Kensington Road            Brighton, MI 48116
15625290   Header Products, Inc.          11850 Wayne Road             PO Box 74187          Romulus, MI 48174−0187
15625293   Health Equity Inc.          Employee Services          15 West Scenic Pointe Drive          Suite 100        Draper, UT
           84020
15625295   Heard, Betty         3193 CLANTON ROAD                  LAWRENCEBURG, TN 38464
15625300   Hearns, Markeeta           8010 Towsend           Detroit, MI 48213
15625301   Heartland Metal Finishing            PO Box 238          Salem, MO 65560
15625302   Heartland Trailer & Contain            Bill      14744 Hwy 20 West Suite #12             Dubque, Ia 52003
15625303   Heat Source Inc.         Ron Dawson and Marjorie Conner               10485 Olympic Dr.         Suite 101        Dallas, TX
           75220
15625304   Heat−Power Engineering Co               2715 Brooklyn Ave          Fort Wayne, IN 46802
15625309   Heavylift,Inc        1120 JUDSON ROAD                 SPRING LAKE, MI 49456
15625313   Heddinghaus Sheet Metal             Donna Fainter          Rt. 4       Moberly, MO 65270
15625314   Hedrick Associates           Joseph Hancock and Rosemarie Markle              2360 Oak Industrial Dr NE         Grand
           Rapids, MI 49505
15625316   Heico Fasteners, Inc.          Lori Engels        2377 8th Avenue N.W.           Hickory, NC 28603
15625318   Heidtman Steel          Jami Margitan          19850 Gibraltar Road          Gibraltar, MI 48173
15625319   Heidtman Steel Products            Robert Laclercq and Dave Condon             PO Box 206706          Dallas, TX
           75320−6706
15625320   Heidtman Steel Products Inc            Jami Margitan          2401 Front Street       Toledo, OH 43605
15625321   Heidtman Steel Products Inc.            Kim Wood           640 Lavoy Road          Erie, MI 48133
15625322   Heidtman Steel Products Inc.            Laurie Calloway          #10 N Gate Ind Drive        Granite City, IL 62040
15625323   Heidtman Steel Products, Inc.            2401 Front Street        Toledo, OH 43605
15625325   Heidtman Steel/CHRY Resale               Jami Margitan          19850 Gibraltar Road        Gibraltar, MI 48173
15625326   Heidtman Steel/Ford Resale             19850 GIBRALTAR ROAD                GIBRALTAR, MI 48173
15625328   Heim, Gary          1510 GREEN DR              HAZEL GREEN, WI 53811
15625329   Heimer Const. Co. Inc            Kent Heimer         6811 County Road 344           Taylor, MO 63471
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 129 of 255
15625330   Heinecke Welding LLC            Bonnie Heinecke and Paul Heinecke          29106 Hwy 154           Paris, MO
           65275
15625331   Heinle, Carolyn         1049 Old Florence Road         Lawrenceburg, TN 38464
15625332   Heinrich Kreeb GmbH & Co KG              Mr Patrick Runscke and Ms Bettina Prossl          Ziegelstrasse
           37        Goeppingen 73033 Germany
15625333   Heintz Electric Co.        John       1303 New London Gravel Road            Hannibal, MO 63401
15625334   Heinz Bodo Seifert         3140 Hummer Lake Rd           Ortonville, MI 48462
15625336   Heironimus, Roger          3410 PEBBLE BEACH DR.              HARLINGEN, TX 78550
15625345   Hella        Jennie Harrell       43811 Plymouth Oaks Blvd.           Plymouth Twp., MI 48170−2539
15625347   Heller Industries        KEITH VIRDEN and JANELLE LOCKLY                   4 Vreeland Road          Florham Park, NJ
           07932
15625348   Heller Signs        Larry        Box 188        14150 US 31          Honor, MI 49640
15625351   Heller, Tonya        11521 East Meyer Road          STOCKTON, IL 61085
15625353   Hellerman Tyton Corp          Tabitha Dustin        Cable Management Products           7930 N. Faulkner
           Rd.        Milwaukee, WI 53224
15625354   HellermannTyton           22242 Network Place        Chicago, IL 60673−1222
15625355   HellermannTyton           7930 N. Faulkner Rd        Milwaukee, WI 53224
15625356   HellermannTyton           7930 N. Faulkner Rd.        Milwaukee, WI 53224
15625357   Helm Instrument Co., Inc.         PO Box 711311          Cincinnati, OH 45271−1311
15625361   Helsley Supply Co          Kathy       4960 28th Ave         Rockford, IL 61109
15625367   Henck, Jeremy          9483 Cooks Court        Whitelake, MI 48386
15625372   Henderson, Jacob          1292 YORKTOWN DR              FLINT, MI 48532
15625374   Hendren, Mary          1838 CR 1355         Cairo, MO 65239
15625376   Hendricks Box Co., Inc.         2245 Killion Avenue         PO Box 208         Seymour, IN 47274−4308
15625381   Heneveld Group, LLC           480 North Fairview Rd.         Suite 8       Zeeland, MI 49464−9586
15625383   Henke, Brandon          38988 Lake Branch Rd          Salisbury, MO 65281
15625384   Henkel Chemical Management             Keionna Williams and Dawn Dunkin            210 Athens Way          Nashville,
           TN 37228
15625385   Henkel Surface Technologies          Bob Canute and Sales Rep: Laura Golon           32100 Stephenson
           Hwy         Madison Heights, MI 48071
15625386   HenkelOrbseal          201 Highway 10 East         Richmond, MO 64085
15625388   Henniges Automotive Oklahoma             Jana Carpenter and Donna Wittebols         1801 Flying Fortess         Airport
           Industrial Park       Frederick, OK 73542
15625389   Henry Schein INc          James/Acct 940524−001          5 Harbor Park Drive         Port Washington, NY 11050
15625391   Henry, Samuel          1136 CRIPPLE CREEK LN              Rochester Hills, MI 48306
15625392   Hense, Karl        3404 Pollock Rd         Grand Blanc, MI 48439
15625394   Hensley, Shannon          50237 Bower Drive         Chesterfield Twp, MI 48047
15625396   Her, Doua         3218 Countryside Circle        Auburn Hills, MI 48326
15625398   Herbert E Orr Co Inc         Greg Johnson and Emily Taylor          335 W Wall St         Paulding, OH 45879
15625401   Herebia, Gricelda Ayala         Amistad Num 21          Matamoros Tamaulipas 87315 Mexico
15625402   Heri Rakouth         Heri Rakouth         3982 Cone Ave         Rochester Hills, MI 48309
15625404   Heritage Aviation LTD          Michelle Torres and Melissa Canailes         419 Duncan Perry Rd Ste
           109        Arlington, TX 76011
15625405   Heritage−Crystal Clean, LLC          306 Sand Hill Road         Lavergne, TN 37086
15625406   Heritage−Crystal Clean, LLC          3970 W 10TH STREET              INDIANAPOLIS, IN 46222
15625407   Heritage−Crystal Clean, LLC          Tracy Blake and Mari Castillo         2701 S. Coliseum Blvd.         Suite
           1173        Fort Wayne, IN 46803
15625408   Heritage−Crystal Clean, LLC          Virginia Mozola         2175 Point Boulevard         Suite 375        Elgin, IL
           60123
15625411   Hern ndez, Alberto Cruz         MIGUEL HIDALGO NUM 128                  Matamoros Tamaulipas 87496 Mexico
15625412   Hern ndez, Alberto Guel         LOMA MIA NUM 47               Matamoros Tamaulipas 87455 Mexico
15625413   Hern ndez, Alejandro Camargo           SAN CARLOS NUM.126                Matamoros Tamaulipas 87455 Mexico
15625414   Hern ndez, Alfonso Martinez          NIAGARA DEL ESTE NUM 50                 Matamoros Tamaulipas 87493
           Mexico
15625415   Hern ndez, Ana Hern ndez          SAN VICTOR NUM 71               Matamoros Tamaulipas 87455 Mexico
15625416   Hern ndez, Andres Mel ndez          ISLAS MUJERES NUM 46                Matamoros Tamaulipas 87348 Mexico
15625417   Hern ndez, Armando Garcia           COLMENAR NUM 116                Matamoros Tamaulipas 87398 Mexico
15625418   Hern ndez, Carlos Santes         LA ESCONDIDA 9             Matamoros Tamaulipas 87440 Mexico
15625419   Hern ndez, Cindy Hern ndez          AV REVOLUCION NUM 24                  Matamoros Tamaulipas 87493 Mexico
15625420   Hern ndez, Diana Casarez          SIERRA DE LA PALMA 53               Matamoros Tamaulipas 87497 Mexico
15625421   Hern ndez, Eduardo Garcia          SAN NICOLAS NUM 92               Matamoros Tamaulipas 87430 Mexico
15625422   Hern ndez, Efrain Ramos          Calle Cereales #137        Matamoros Tamaulipas 87560 Mexico
15625423   Hern ndez, Elias Ramos          CEREALES 137           Matamoros Tamaulipas 87560 Mexico
15625424   Hern ndez, Elizabeth Gracia         ABEDUL NUM 218             Matamoros Tamaulipas 87313 Mexico
15625425   Hern ndez, Felipe Ram rez          ADOLFO RUIZ CORTINEZ NUM 62                  Matamoros Tamaulipas 87440
           Mexico
15625426   Hern ndez, Francisco Castellanos         DIEGO ALVAREZ 98               Matamoros Tamaulipas 87390 Mexico
15625427   Hern ndez, Gerardo M ndez           MIGUEL HIDALGO NUM 141                 Matamoros Tamaulipas 87493
           Mexico
15625428   Hern ndez, German Hern ndez           PRIVADA SOLIDARIDAD NUM 18                    Matamoros Tamaulipas 87447
           Mexico
15625429   Hern ndez, Gregorio Gomez           NI OS HEROES NUM 39               Matamoros Tamaulipas 87395 Mexico
15625430   Hern ndez, Grimaldo Hern ndez           NUEVO MILENIO # 2A               Matamoros Tamaulipas 87440 Mexico
15625431   Hern ndez, Guillermo Sim n          NAVE INDUSTRIAL NUM 22                 Matamoros Tamaulipas 87496
           Mexico
15625432   Hern ndez, Hugo San Martin          FLOR DE PALMA #42               Matamoros Tamaulipas 87475 Mexico
15625433   Hern ndez, Iris Flores       JUAN DE LA BARRERA NUM 126                   Matamoros Tamaulipas 87497 Mexico
15625434   Hern ndez, Isidro Perez        CALLEJON 8 NUM 188              Matamoros Tamaulipas 87460 Mexico
                 Case 19-12378-KBO              Doc 1282-1         Filed 01/04/21        Page 130 of 255
15625435   Hern ndez, Jesus Iracheta       RAUL GARATE NUM 52               Matamoros Tamaulipas 87340 Mexico
15625436   Hern ndez, Jesus Larraga       SIERRA MAESTRA NUM 51                Matamoros Tamaulipas 87470 Mexico
15625437   Hern ndez, Jesus Marroquin         VICTORIANO HERTA NUM 22               Matamoros Tamaulipas 87470
           Mexico
15625438   Hern ndez, Jesus Serrano       OLAS BLANCAS 143              Matamoros Tamaulipas 87497 Mexico
15625439   Hern ndez, Jose lvarez       ESTERO SECO NUM 62              Matamoros Tamaulipas 87457 Mexico
15625440   Hern ndez, Jose Gonz lez        16 DE SEPTIEMBRE 49            Matamoros Tamaulipas 87494 Mexico
15625441   Hern ndez, Jose Guerrero        COLEGIO DE ING MUNICIPALES NUM 14                 Matamoros Tamaulipas 87351
           Mexico
15625442   Hern ndez, Jose Hern ndez        VICENTE GUERRERO NUM 82                Matamoros Tamaulipas 87477
           Mexico
15625443   Hern ndez, Jose Navarro        LOMA CHULA NUM 130               Matamoros Tamaulipas 87455 Mexico
15625444   Hern ndez, Jose Vega        SALAMANCA 54              Matamoros Tamaulipas 87347 Mexico
15625445   Hern ndez, Juan Elizondo        FIDENCIO TREJO NUM 258              Matamoros Tamaulipas 87460 Mexico
15625446   Hern ndez, Julia Cano       GUADALUPE MAINERO NUM 132                  Matamoros Tamaulipas 87445
           Mexico
15625447   Hern ndez, Lourdes Cruz        SANTA IRENE NUM 79              Matamoros Tamaulipas 87398 Mexico
15625448   Hern ndez, Luis Hern ndez        LADISLAO CARDENAS NUM 40                 Matamoros Tamaulipas 87350
           Mexico
15625449   Hern ndez, Magdalena Roque           CALLE VANADIO NUM 5              Matamoros Tamaulipas 87455 Mexico
15625450   Hern ndez, Manuel Reyes         LEGISLACION NUM 242              Matamoros Tamaulipas 87477 Mexico
15625451   Hern ndez, Maria Gonz lez         LAZARO CARDENAS NUM 53                Matamoros Tamaulipas 87440
           Mexico
15625452   Hern ndez, Mariano Flores        AGUSTIN MELGAR NUM 155                Matamoros Tamaulipas 87494 Mexico
15625453   Hern ndez, Marisa Mendoza          Calle Benito Ju rez Num 37       Matamoros Tamaulipas 87469 Mexico
15625454   Hern ndez, Marisela Hern ndez         VICENTE GUERRERO NUM 77               Matamoros Tamaulipas 87477
           Mexico
15625455   Hern ndez, Marisol Gallegos         SANTA CLARA NUM 84             Matamoros Tamaulipas 87455 Mexico
15625456   Hern ndez, Maura Carranza         CERRO DEL BERNAL NUM 69               Matamoros Tamaulipas 87440
           Mexico
15625457   Hern ndez, Miguel Perez        Calle Benjamin Franklin #30        Matamoros Tamaulipas 87440 Mexico
15625458   Hern ndez, Miguel Robles         CALLE OCHO NUM 113              Matamoros Tamaulipas 87350 Mexico
15625459   Hern ndez, Nahum Hern ndez           DEL ANGEL 44           Matamoros Tamaulipas 87394 Mexico
15625460   Hern ndez, Nancy Martinez         ADOLFO RUIZ CORTINES NUM 84                Matamoros Tamaulipas 87440
           Mexico
15625461   Hern ndez, Naxihiely Raga         BENITO JUAREZ # 85           Matamoros Tamaulipas 87469 Mexico
15625462   Hern ndez, Nayeli Hern ndez         Mora Num 6          Matamoros Tamaulipas 87477 Mexico
15625463   Hern ndez, Nohemi Mendoza           HOJALATEROS NUM 77              Matamoros Tamaulipas 87340 Mexico
15625464   Hern ndez, Norma Hern ndez          CAMINO REAL 124            Matamoros Tamaulipas 87495 Mexico
15625465   Hern ndez, Raul Rivera        PUERTO JUAREZ NUM 27               Matamoros Tamaulipas 87458 Mexico
15625466   Hern ndez, Raymundo Rodr guez            Calle Naranjo #15      Matamoros Tamaulipas 87477 Mexico
15625467   Hern ndez, Ricardo Villalobos         AVE PALMAS DEL MAR NUM 152               Matamoros Tamaulipas 87495
           Mexico
15625468   Hern ndez, Sara Castellanos        ROBLES DEL SUR            Matamoros Tamaulipas 87477 Mexico
15625469   Hern ndez, Sergio Aguilar        Pavorreal Num 177         Matamoros Tamaulipas 87477 Mexico
15625470   Hern ndez, Sergio Nabor        LOMA SUR NUM 23              Matamoros Tamaulipas 87455 Mexico
15625471   Hern ndez, Vicente Mojica        RUISE OR NUM148             Matamoros Tamaulipas 87477 Mexico
15625472   Hern ndez, Victor S nchez        ADOLFO RUIZ CORTINEZ # 80              Matamoros Tamaulipas 87496
           Mexico
15625473   Hern ndez, Victoria Gonz lez        ALAMO NUM 11             Matamoros Tamaulipas 87343 Mexico
15625474   Hern ndez, Xochitl Gonz lez        CALAMBUCO NUM 27               Matamoros Tamaulipas 87448 Mexico
15625475   Hern ndez, Yesenia Collazo         TOPACIO 102           Matamoros Tamaulipas 87456 Mexico
15625477   Hernandez, Abel Cruz        PROLON ADOLFO LOPEZ MATEOS NUM 23                     Matamoros Tamaulipas 87390
           Mexico
15625478   Hernandez, Adrian Ramirez          CONTITUCION 1917            Matamoros Tamaulipas 87477 Mexico
15625480   Hernandez, Arely Galvan         Santa Ana Num 18          Matamoros Tamaulipas 87453 Mexico
15625482   Hernandez, Enrique lvarez        ESTATUTO JURIDICO 17             Matamoros Tamaulipas 87360 Mexico
15625483   Hernandez, Enrique Trejo        COLIBRI 342           Matamoros Tamaulipas 87477 Mexico
15625484   Hernandez, Francisco Torres         ALAMO 44           Matamoros Tamaulipas 87496 Mexico
15625486   Hernandez, Herlinda Hurtado          Calle Las Fuentes #110      Matamoros Tamaulipas 87394 Mexico
15625487   Hernandez, Jorge Ceron        1A DE MAYO NUM 126               Matamoros Tamaulipas 87440 Mexico
15625488   Hernandez, Jorge Garcia        LOMA ESCONDIDA NUM 5                Matamoros Tamaulipas 87495 Mexico
15625490   Hernandez, Jose Marmolejo          XOCHICALCO NUM 20              Matamoros Tamaulipas 87497 Mexico
15625493   Hernandez, Luis Mel ndez         ARMENI NUM 188             Matamoros Tamaulipas 87347 Mexico
15625494   Hernandez, Luis Rosas        RUISE OR NUM 86             Matamoros Tamaulipas 87477 Mexico
15625496   Hernandez, Melissa Avalos         SebastiaN Lerdo de Tejada N m. 45       Matamoros Tamaulipas 87456
           Mexico
15625497   Hernandez, Modesto Antonio           FUENTES INDUSTRIALES NUM 113               Matamoros Tamaulipas 87490
           Mexico
15625499   Hernandez, Pablo Santiago         PRAXEDIS BALBOA NUM 49               Matamoros Tamaulipas 87440 Mexico
15625500   Hernandez, Patricia Espino        CALLE BERNABE REYES NUM 173                Matamoros Tamaulipas 87477
           Mexico
15625501   Hernandez, Pedro        9872 N Kebdall Drive          Miami, FL 33176
15625502   Hernandez, Rafael Ortega        AVE INTERNACIONAL NUM 90                Matamoros Tamaulipas 87448
           Mexico
15625503   Hernandez, Raul Gonzalez         CENZONTLE 30             Matamoros Tamaulipas 87477 Mexico
15625505   Hernandez, Ricardo Ju rez        CENZONTLE NUM 142              Matamoros Tamaulipas 87477 Mexico
15625506   Hernandez, Ubaldo Treto         RIO COLORADO NUM 12               Matamoros Tamaulipas 84440 Mexico
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 131 of 255
15625507   Hernandez, Victor Cant           PRIVADA SIERRA MADRE 2 NUM 17                    Matamoros Tamaulipas 87350
           Mexico
15625508   Hernandez, Yoreli Fernandez            CALLE EMILIANO ZAPATA NUM 142                     Matamoros Tamaulipas 87449
           Mexico
15625510   Herndon Electrical Sales          2605 Clay Pond Dr.          Oakland, TN 38060
15625512   Herrera, Benjamin San Juan            CUICUILCO NUM 27               Matamoros Tamaulipas 87490 Mexico
15625513   Herrera, Cristina Melendez           CALLE ADOLFO RUIZ CORTINES NUM 91                      Matamoros Tamaulipas 87440
           Mexico
15625514   Herrera, Felipe Garza          LAGUNA CATEMACO # 244                  Matamoros Tamaulipas 87390 Mexico
15625515   Herrera, Gustavo Sanchez            Heroes de Cananea Num. 39           Matamoros Tamaulipas 87496 Mexico
15625516   Herrera, Jose Paramo          CANAL 48           Matamoros Tamaulipas 87398 Mexico
15625517   Herrera, Meliton Vega           Laguna de Santa Maria #215           Matamoros Tamaulipas 87348 Mexico
15625518   Herrera, Yolanda Guerra           UXMAL NUM 19               Matamoros Tamaulipas 87490 Mexico
15625519   Herrero Printing Company            Diana Worrell         815 S Lafayette St       Fort Wayne, IN 46802
15625522   Herrman & Goetz, Inc            225 S Lafayette Blvd         South Bend, IN 46601
15625523   Herrmann Ultrasonics, Inc.           Tom Browne and Justyna Konopka            1261 Hardt Circle        Bartlett, IL
           60103
15625531   Heubel Material Handling Inc           6311 Northeast Equitable Rd.          Kansas City, MO 64120
15625532   Hewitt Associates LLC            PO Box 95135          Chicago, IL 60694−5135
15625533   Hewlett Packard Company             Linda Chase         3000 Hanover Street         Palo Alto, CA 94304−1185
15625534   Hewlett−Packard GmbH              Grit Gimmer         Eisenstrasse 56        Ruesselsheim 65428 Germany
15625535   Hexagon Metrology Inc            250 Circuit Drive         North Kingston, RI 02852
15625536   Hexagon Metrology Inc            Lockbox 771742           1742 Solutions Centre         Chicago, IL 60677
15625538   Hexagon Metrology Inc.            Kevin McBride          250 Circuit Drive       North Kingston, RI 02852
15625540   Hi Tech Steel Treating Inc          2720 Roberts Street         Saginaw, MI 48601
15625541   Hi−Lex America, Inc.           Linda Ackerman           5200 Wayne Road          Battle Creek, MI 49015
15625543   Hi−Speed Industrial Service           7030 Ryburn Drive          Millington, TN 38053
15625544   Hi−Tech Optical Inc.          3139 Christy Way           PO Box 1443         Saginaw, MI 48605
15625545   Hi−Tech Profiles, Inc.          Brian McGregor          185 South Broad Street         Pawcatuck, CT 06379
15625548   Hibben, Sarah          8857 Sandy Crest Dr         White Lake, MI 48386
15625551   Hickens, Cassandra          1101 E M55          West Branch, MI 48661
15625556   Hicks, Michael          2316 Mills Rd         Prescott, MI 48756
15625559   Hidrogo, Eduardo Figueroa            MIGUEL ALEMAN NUM 40                  Matamoros Tamaulipas 87490 Mexico
15625561   Highly Advanced Technologies             Tim Easterling         4758 Bella Ct       Holland, MI 49424−8424
15625564   Hilding, Suzanne          323 East Rollins        Moberly, MO 65270
15625566   Hill, Brendan         15460 Lakeside Village Drive           Clinton Township, MI 48038
15625567   Hill, Brendan         15460 Lakeside Village Drive Apt 306            Clinton Township, MI 48038
15625568   Hill, Brent        104 Luncford Road          Leoma, TN 38468
15625569   Hill, David        3006 SYLVAN             ROYAL OAK, MI 48073
15625571   Hill, Ernest        2230 East Vernor apt 5         Detroit, MI 48207
15625574   Hill, Jeremy         319 Elm Street        Pulaski, TN 38478
15625575   Hill, Rhonda         123 Barnett Road          Lawrenceburg, TN 38464
15625576   Hill, Shanna         7776 E. Hill Rd.        Stockton, IL 61085
15625577   Hillard Electric Inc        Crickett Kelly and Tiffeny Hillard         PO Box 310         Howard City, MI 49329
15625580   Hillman Extrusion Tool Inc.           Ted James and Ava Budreau           425 Traverse Bay State Rd.        PO Box
           340        Lincoln, MI 48742−0340
15625581   Hillman, James          1780 Pond Run          Auburn Hills, MI 48326
15625587   Hinojosa Gutierrez, Cruz Eduardo           DE LAS FUENTES NUM 90                 Matamoros Tamaulipas 87496
           Mexico
15625590   Hinson, Chasity          107 Mt. Zion Road         Leoma, TN 38468
15625591   Hinson, Joshua          3771 Buffalo Road         Summertown, TN 38483
15625594   Hioil E&T C0., LTD            J. Young Hwang          160−5 Seokchon−dong Songpa−gu              Seoul 138−844 South
           Korea
15625596   Hiracheta, Rolando De La Cruz            OCEANO 140             Matamoros Tamaulipas 87497 Mexico
15625597   Hirotec Mexico Sa de CV            Carretera Panamericana          5.5 Tramo Silao−Irapuato Manzana 2A            Silao
           GTO 36100 Mexico
15625598   Hisco, Inc.        Janice        1675 Lakes Parkway           Suite 114       Lawrenceville, GA 30243
15625600   Hitchiner Manufacturing           PO Box 2001          Milford, NH 03055
15625601   Hitech Automation           410 Axminster Drive           Fenton, MO 63026
15625602   Hitop Mold Industrial CO LTD             MS Yuan           Building C3, Boye Ind. Park, Chingan        Dongguan City
           523870 China
15625603   Hitt, Kimberly         308 Deller Street        Lawrenceburg, TN 38464
15625623   Hoefer, Thomas           43122 Calais Ave         Sterling Hts, MI 48314−2311
15625624   Hoener, Edward           148 SOUTH PROSPECT APT 5                  YPSILANTI, MI 48198
15625629   Hoff Associates Mfg Reps Inc            Ms Dawn Wicks and Ms Debra Webb               dba Global Point
           Technolgy          5815 County Rd 41          Farminton, NY 14425
15625630   Hoff Engineering Company             475 Glaspie Street         Oxford, MI 48371
15625632   Hoffman, Robert           719 Maplegrove Ave           Royal Oak, MI 48067
15625633   Hoffmann Die Cast           229 Kerth Street        St. Joseph, MI 49085
15625634   Hofley Realty, LLC           16291 West 14 Mile Rd, Suite 5          Beverly Hills, MI 48025
15625638   Holbrook Mfg, Inc.          Derek Kuhns and Gary Vanderpoel             288 Holbrook Drive         Wheeling, IL
           60090
15625641   Holbrook, Todd           3724 TANNER MARIE DRIVE                  ADRIAN, MI 49221
15625644   Holden, April         212 Victoria Street        Pulaski, TN 38478
15625645   Holden, April         248 Long Meadow Circle             Pulaski, TN 38478
15625655   Holley, Joan         2985 COLUMBIA HIGHWAY                   PULASKI, TN 38478
15625658   Hollingsworth Capital Partners − Kentuck           Two Centre Plaza          Clinton, TN 37716
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 132 of 255
15625659   Hollingsworth Logistics Mgmt            Attn: Holly Smith         Accounts Payable         14225 W Warren
           Ave        Dearborn, MI 48126
15625660   Hollingsworth Logistics Mgmt            Debbie Mork          14224 W Warren Ave            Dearborn, MI 48126
15625661   Hollingsworth Oil Co.          Mark Odem / Helen           110 Needmore Rd.          PO Box 30727           Clarksville, TN
           37040−0013
15625664   Hollis, LISA         704 1st Avenue         Lawrenceburg, TN 38464
15625665   Hollis, Olivia        303 Fall River Rd Apt D1          Lawrenceburg, TN 38464
15625672   Holly Plating Company           Debbie Lambourn           1101 Copper Avenue            Fenton, MI 48430
15625674   Holston Gases Inc.          PO Box 27248          Knoxville, TN 37920
15625676   Holton Garage Door Co.            8207 Holton Road          Holton, MI 49425
15625679   Home Depot           9021 Southside Blvd          Jacksonville, FL 32256
15625680   Home Depot           PO Box 675          Station D        Scarborough ON M1R 5T4 Canada
15625683   Honda Mfg of Alabama             New Model Warehouse            200 Homer Road           Talladega, AL 35160
15625684   Honda Mfg. of Alabama LLC              Barrett Walters        249B Clover Rd.         Lincoln, AL 35096
15625685   Honda Mfg. of Alabama LLC              Mario Viruez         1800 Honda Drive          Lincoln, AL 35096
15625687   Honda Of America            Attn: Oem A/P Dept G          25000 Honda Parkway             Marysville, OH
           43040−9251
15625689   Honda R&D Americas Inc.             Lynda Hadder          21001 State Route 739          Raymond, OH
           43067−9705
15625690   Honda Trading America            19900 State Route 739          Marysville, OH 43040
15625691   Honda Trading America Co.            Linjia Zhang and Brittany Godwin           19900 SR 739           Marysville, OH
           43040
15625682   Honda de Mexico, S.A. de C.V            Carretera Libramiento          Sur KM 6 Col. La Luz,          Celaya Gto, C.P.
           38140 Mexico
15625686   Honda of America            25000 Honda Parkway          Plant 230         Marysville, OH 43040
15625688   Honda of Canada Mfg.            Honda Trading         55 Tottenham Rd. PO Box 5000             Alliston ON L9R 1A2
           Canada
15625692   Honeywell         100 Discovery Way            Acton, MA 01720−3468
15625693   Honeywell Direct           Teresa Shleby        1500 West Dundee Road            Arlington Heights, IL 60004
15625694   Honeywell Hobbs            PO Box 19424          Springfield, IL 62794
15625695   Honeywell Lebow             2080 Arlingate Lane         Columbus, OH 43228−4112
15625696   Hong Kong Auto X'tals Limit            Beryl Liu        Unit C 24/F Chai Wan Kok Street            Tsuen Wan China
15625698   Honhart Mid−Nite Black            501 Stephenson Hwy           Troy, MI 48099
15625699   Honigman          Honigman Miller Schwarts LLP             2290 First National Bldg         660 Woodward
           Ave.        Detroit, MI 48226−3506
15625701   Honka, Paul         3351 Kananwood Terrace             The Villages, FL 32163
15625702   Hood, Heather          43528 SANDPIPER DR.              CLINTON TWP, MI 48036
15625706   Hook Industrial Sales, Inc.         2731 Brooklyn Ave.          Fort Wayne, IN 46802
15625707   Hook, Pattie        419 County St. Apt B          Milan, MI 48160
15625709   Hooper, Brian          7629 Beaverland         Redford, MI 48239−1050
15625710   Hooper, Carol          1048 WEST POINT ROAD                LAWRENCEBURG, TN 38464
15625712   Hooper, Ethan          1048 West Point Road          Lawrenceburg, TN 38464
15625713   Hoosier Gasket Corporation           2400 Enterprise Park Pl         Indianapolis, IN 46218
15625714   Hoosier Gasket Corporation           3333 Massachusetts Avenue            Indianapolis, IN 46218
15625715   Hoosier Propane Of Waterloo            PO Box 769         1485 W. Union St.          Waterloo, IN 46793
15625716   Hoover Precision Products           110 S E 3rd Street        PO Box 737         Washington, IN 47501
15625717   Hoover Precision Products           Debbie Adamo          1390 Industrial Park Drive          Sault Ste Marie, MI
           49783
15625718   Hope Counselling & Life Coac            Box 285         Bracebridge ON P1L 1T6 Canada
15625719   Hope Global          Julio Escudero and Juwel Buben           Division of NFA Corp           50 Martin
           St       Cumberland, RI 02864
15625720   Hope Global          Rob Busuttil and Juwel Buben           Division of NFA Corp          Cumberland, RI 02864
15625721   Hopkins Tooling           909 Dyersburg Highway           Trenton, TN 38382
15625723   Horizon Steel Company            Gaylord Miller and Tony Deleo           50390 Utica Drive          Shelby Township, MI
           48315
15625725   Horsepower Control System            906 Lydia         Kansas City, MO 64106
15625728   Horton Truck Service Inc           2525 W Beaver Street         Jacksonville, FL 32254
15625729   Horton, David          831 Elm St         Adrian, MI 49221
15625732   Hoskin Scientific         4210 Morris Drive         Burlington ON L7L 5L6 Canada
15625733   Hoskins, Brian          1485 W. Silverbell Rd.        Lake Orion, MI 48359
15625736   Host, Tristan        5914 S. Warner Ave.          Fremont, MI 49412
15625737   Hot Colours, Inc.         Terry Blackman          HCI        345 Snowberry Circle          Venetia, PA 15367
15625738   Hottinger Baldwin Measurment             Paula Jardine        Inc., DBA HBM, Inc.          Marlboro, MA 01752
15625741   Houghton International Inc.          Madison & Van Buren Avenues             PO Box 930          Valley Forge, PA
           19482−0930
15625747   Housley, Debora           4416 Luce Rd         Fremont, MI 49412
15625749   Hovis, Jeffrey        494 McIntosh          Almont, MI 48003
15625750   Howard Ternes Pkg            700 Manufacturers Dr         Westland, MI 48185
15625757   Howco Environmental Services             Chris Kelly        3701 Central Avenue          St. Petersburg, FL 33713
15625758   Howe, Brian         53591 HUNTERS CROSSING                   SHELBY TWP., MI 48315
15625759   Howell Penncraft           Dorine Jacobs        3333 West Grand River           Howell, MI 48843
15625763   Howell, Sarah          742 Meadowbrook Circle           Moberly, MO 65270
15625764   Howze, Jonathon           194 Eastman          Mt Clemens, MI 48043
15625766   Hoyt, Raymond            4133 N Carter Rd.         Rhodes, MI 48652
15625780   Huang, Allie         2323 Shadowood Dr            ANN ARBOR, MI 48108
15625781   Huang, Allie         5520 Arbor Chase Dr           ANN ARBOR, MI 48103
15625782   Huang, Biao         4120 Holly Ln          Rochester, MI 48306
                 Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21           Page 133 of 255
15625784   Hubbard Supply Co.             Mark Dixon         Kendall Industrial Division          840 Hastings         Traverse City, MI
           49686
15625785   Hubble's Elec. & Plumbing             Eugene Hubble          DE−ACTIVATED PER N.CAMPOLN*                       Bradford, TN
           38316
15625787   Hubner Plastics          Agathofstr 15         D−34123           Kassel Germany
15625788   Huddleston, Jerome            5572 Kirkridge Trail         Oakland Township, MI 48306
15625792   Hudson Color Concentrates             50 Francis Street        Leonminster, MA 01453
15625793   Hudson Specialty Insurance Company               Attn: Craig M. Penn           Allianz Global Corporate &
           Specialty         225 West Washington St. Ste 2100             Chicago, IL 60606
15625795   Hudson, Gregory            104 Burwell Valley Lane           Harvest, AL 35749
15625798   Huerta, Abraham Carcini             VICENTE GUERRERO NUM 28                     Matamoros Tamaulipas 87469 Mexico
15625799   Huerta, Ari Casillas          LAS PLAZAS 132             Matamoros Tamaulipas 87448 Mexico
15625800   Huerta, Eva Turrubiartes           AGAPITO GONZALEZ NUM 116 ESQUINA                          Matamoros Tamaulipas 87440
           Mexico
15625801   Huerta, Javier Reyna           CALLEJON 13 NUM 167                 Matamoros Tamaulipas 87470 Mexico
15625803   Huerta, Jose Landaverde            CARDENAL 114 HUAMUCHIL Y CALLEJON 3                           Matamoros Tamaulipas
           87477 Mexico
15625804   Huestis Machine Corporation             68 Buttonwood Street           Bristol, RI 02809
15625808   Hughes Jr., Charles           103 Deford Street        Waynesboro, TN 38485
15625809   Hughes Jr., Charles           2751 County Road 38           Florence, AL 35634−4227
15625810   Hughes Parker Ind, LLC             1604 Mahr Avenue            PO Box 460           Lawrenceburg, TN 38464
15625812   Hughes, Andrew             363 Good Hope Road            Leoma, TN 38468
15625815   Hughes, Mark           5047 Rochester Road           Dryden, MI 48428
15625816   Hughes, Micaiaha            103 Deford Street        Waynesboro, TN 38485
15625817   Hugueley, Lee          105 WAYNE LLOYD RD                  BRADFORD, TN 38316
15625820   Hulick Metals Inc.           Jennifer       4738 American Rd            Rockford, IL 61109
15625821   Huling, Paige         439 E. Monroe St.          Dundee, MI 48131
15625822   Huling, Robert          439 E. MONROE             DUNDEE, MI 48131
15625823   Hull Lift Truck          4423 40 Street SE         Kentwood, MI 49512
15625824   Hull Lift Truck, Inc.          Acct # 8914−Atwood Ctr and Mike Doniniak               28747 Old U.S. #33
           West         Elkhart, IN 46516
15625829   Humboldt Industrial Supply            150 70A−79 BYPASS               PO BOX 200           HUMBOLDT, TN 38343
15625830   Hummingbird USA Inc               Ben Smith        1 Sparks Avenue            Toronto ON M2H 2W1 Canada
15625831   Humphrey Tool Co              120 Water St        PO Box 48           Logansport, IN 46947−0048
15625834   Huncilman, Inc.           Larry Johnson         PO Box 1027           New Albany, IN 47151−1027
15625835   Huncilman, Inc.           Sheila        3 Holly Creek Rd          Iron City, TN 38463
15625836   Hungerford, Kyle            223 Nixon Avenue          Lawrenceburg, TN 38464
15625837   Hungerford, Kyle            223 Nixon Avenue − Apt 3            Lawrenceburg, TN 38464
15625838   Hunt, Amanda            16 Chestnut Lane          Lawrenceburg, TN 38464
15625844   Huntington Technology Finance, Inc.             Peter M. Leto, VP and Senior Counsel             2285 Franklin Road, Suite
           100        Bloomfield Hills, MI 48302
15625846   Huntley, Ruben           59 THOMAS ROAD                FIVE POINTS, TN 38457
15625847   Huntsman Polyurethanes             Ruth Adam and Elsa Murillo−Poelaert              10003 Woodloch Forest Dr          The
           Woodlands, TX 77380
15625849   Huronia         281 Cranston Cres.           Midland ON L4R 4K6 Canada
15625850   Hurtado, Evelin Eguia            IGNACIO ZARAGOZA 146                  Matamoros Tamaulipas 87494 Mexico
15625852   Hussain, Ali         23329 Masch Ave            Warren, MI 48091
15625856   Hutchinson, Rickey            5291 Chalmers         Detroit, MI 48213
15625857   Hutchison Tool Sales            Sales       350 Country Club Dr            PO Box 587          Bensenville, IL
           60106−0587
15625863   Huys Industries          Sandy         175 Toryork Dr.          Weston ON M9L 1X9 Canada
15625866   Hy−Grade, Inc.           1691 S Co. Rd. 400 E.          Seymour, IN 47274
15625867   Hyde, Lynnette           2899 Chesterfield Drive          Troy, MI 48083
15625870   Hydra Air          PO Box 951977            Cleveland, OH 44193
15625876   Hyg Financial Services, Inc.           420 Montgomery St            SAN FRANCISCO, CA 94104
15625881   Hyperion Solutions Corp.            Dept. 33389         PO Box 39000            San Francisco, CA 94139−3389
15625882   Hysell, Lavonne           6887 W. 104TH ST.            FREMONT, MI 49412
15625883   Hyson Products           10367 Brecksville Rd           Brecksville, OH 44141
15625884   Hytech Spring & Machine              950 Lincoln Parkway           Plainwell, MI 49080
15625886   Hyundai Motor Company               Sangyong Le          150 Hyundaieonguso Ro             Namyang−Eup 18280 South
           Korea
15625887   Hyundai Motor Manufacturing Alabama, LLC                  700 HYUNDAI BLVD                MONTGOMERY, AL
           36105
15625888   Hyundai Motor Mfg Alabama                700 Hyundai Blvd           Montgomery, AL 36105
15625889   I GET IT          41050 W. ELEVEN MILE ROAD                    NOVI, MI 48375
15625890   I−Dell, LLC          1315 Woodmere Ave.             Traverse City, MI 49686
15625891   I.L. Industria di Leivi         Alberto Barbieri and Marina Oneto           Via Gazzo 1          Leivi 16040 Italy
15625892   I.V & PARTNERS SRL                 Alina Gherman          Str.Nicolae Titulescu, nr.40          DETA 305200 Romania
15625893   I2S LLC          John Gugliotti and Sharon Papallo            475 Main St          Yalesville, CT 06492
15625894   IACMI CCS CORP                2360 CHERAHALA BLVD.                  KNOXVILLE, TN 37932
15625896   IAR SYSTEMS               1065 E. HILLSDALE BLVD, SUITE 420                   FOSTER CITY, CA 94404
15625897   IAR Systems Software, Inc.            Joanna Galloway and Angelina Suarez              1065 E Hillsdale Blvd.        Foster
           City, CA 94404
15625901   IBM         1360 Boul Rene−Levesque O               Montreal QC H3G 2W6 Canada
15625902   IBM Canada Ltd.             3600 Steeles Ave.        Markham ON L3R 9Z7 Canada
15625903   IBM Corporation            Anthony Ferro and IBM AR              550 King Street         Littleton, MA 01460
15625904   IBM Corporation            Brent Earl        PO Box 643600            Pittsburg, PA 15264−3600
15625905   IBM TOOLS             P.O. BOX 643600            PITTSBURGH, PA 15264
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 134 of 255
15625906   IBS America, Inc.          Kathie Eisnenhaure and Julie Allen          125 Hartwell Avenue          Lexington, MA
           02421
15625910   ID Automation.com, Inc.           Nathan Schubert          350 N. Reo Street         Tampa, FL 33609
15625911   ID Technology Corp           Shekita McClinton and Steven Norheim             2051 Franklin Drive         Fort Worth, TX
           76106
15625912   IDDEA CALFORNIA LLC                  810 NAFTA BLVD               SUITE A         LAREDO, TX 78045
15625916   IDES, Inc.        Melissa Jones and Kathy Galster           PO Box 2131          Laramie, WY 82073
15625917   IEC Div. of Premere Ent.          10882 Fort Laurens Rd NW            Bolivar, OH 44612
15625919   IFI Industrial Forklift Inc       Cesar Hinojosa          252 W. Elizabeth St.        Brownsville, TX 78520
15625920   IFM Efector         PO Box 57586           Station A         Toronto CA M5W 5M5 Canada
15625923   IGP INC         SHANNON GREGG                  1477 CONNELLEY SPRINGS RD                   LENOIR, NC 28645
15625924   IGUS Inc         John Langwell          50 N Broadway           East Providence, RI 02916
15625925   IHR Detroit Automotive           Boris Holowko and Claudia Holzberg             Electronic Technology LLC          Ste
           203        Livonia, MI 48152
15625926   IHS        15 INVERNESS WAY EAST                    ENGLEWOOD, CO 80112
15625927   IHS Global Inc          Jo Lynn Brown          15 Inverness Way East          Englewood,, CO 80112
15625928   IHS Markit         15 Inverness Way East            Englewood, CO 80112−5710
15625929   IHUS, TAMMY              456 W DOUGLAS ST                FREEPORT, IL 61032
15625930   IKON Financial Services           PO Box 536732            Atlanta, GA 30353−6732
15625935   ILPEA INDUSTRIES, INC.                7351 SOLUTION CENTER                 CHICAGO, IL 60677−7003
15625936   ILPEA INDUSTRIES, INC.                Kathy A. Stewart         745 S. Gardner St.        Scottsburg, IN 47170
15625938   IMA DO BRASIL IMPORTACAO E                      EXPORTACAO LTDA                RUA LUIGI GALVANI,                SAO
           PAULO 04575−020 Brazil
15625939   IMA Service Center−Detroit            12601 Southfield Fwy Ste C           Detroit, MI 48223
15625941   IMAGE PROJECT,DBA WEBSITEPLU                        2451 RIVER TREE CIRCLE               SANFORD, FL 32771
15625945   IMB GmbH & Co KG               Dagmar Kuhnen            Poststr 91        Grevenbroich 41516 Germany
15625946   IMCC          1165 North Gateway Blvd.            Norton Shores, MI 49441
15625947   IMEL, BARBARA               716 E WASHINGTON                MT CARROLL, IL 61053
15625948   IMM, Inc.         Bob Trudeau and Judy Novack              PO Box 747         758 Isenhauser Rd.         Grayling, MI
           49738
15625957   INA USA Corporation            Jill Csapo and Ed Jungles          308 Springhill Farm Road          Fort Mill, SC
           29715
15625958   INCAT Systems            John Angelo          41370 Bridge          Novi, MI 48375
15625962   INCOE CORPORATION                  1740 EAST MAPLE ROAD                 TROY, MI 48083
15625963   INCOE CORPORATION                  2850 HIGH MEADOW CIR                 AUBURN HILLS, MI 48326−2772
15625964   INCOE CORPORATION                  CINDY HACKERD                2850 HIGH MEADOW CIR                 AUBURN HILLS, MI
           48326−2772
15625988   INDUSTRIAL CONTRACTORS INC                       136 E JAMES CAMPBELL BLVD                   COLUMBIA, TN
           38401
15626011   INDUSTRIAL MARKING PRODUCTS                         1415 GROVENBURG ROAD                  HOLT, MI 48091
15626017   INDUSTRIAL PROCESSING                   227 AVENUE ROAD               PO BOX 1117            CAMBRIDGE ON N1R 5Y2
           CANADA
15626019   INDUSTRIAL REPAIR SERVICE                    2650 BUSINESS DR              CUMMING, GA 30028
15626027   INDUSTRIAL SUPPLIER LAREY                    DBA INT'L INDUSTRIAL SUPPLY                    3620 E 14TH
           ST        BROWNSVILLE, TX 78521
15626031   INDUSTRIAL THERMO POLYMERS                        153 VAN KIRK DRIVE               BRAMPTON ON L7A 1A4
           CANADA
15626037   INDUSTRIAS OCHOA MEXICANA,                       CARRETERA ESTATAL 431,                 KM 2+200 LOTE 65
           PARQUE           QUERETARO 76246 MEXICO
15626050   INFORMS            13055 RILEY STREET                HOLLAND, MI 49424
15626061   INGENIERIA Y SERVICIOS OLMO                     EDMUNDO MONTELONGO JAIME                       FRAY JOSE DE LA
           CORUQA 273 COL               QUERETARO 76047 Mexico
15626062   INGENIERIA Y SERVICIOS OLMO                     FRAY JOSE DE LA CORUQA 273                   COL QUINTAS DEL
           MARQUES             QUERETARO 76047 MEXICO
15626063   INGENIERIA Y SERVICIOS OLMO                     FRAY JOSE DE LA CORUQA 273                   COL. QUINTAS DEL
           MARQUES             QUERETARO 76047 Mexico
15626067   INGERSOLL RAND COMPANY                      12774 O'CONNER RD.              SAN ANTONIO, TX 78223
15626072   INGLE, CASEY              1555 E. Whitefeather Rd          Pinconning, MI 48650
15626084   INLINE FASTENER, INC.                480 CROSSEN AVENUE                 ELK GROVE VILLAGE, IL 60007
15626086   INMAR SOLUTIONS                2609 CROOKS RD.              TROY, MI 48084
15626087   INMAR Solutions LLC             Jim Cederstrom           31408 Harper Ave          St Clair Shores, MI 48082
15626095   INNOVATIVE SYSTEMS SOLUTIONS                         428 THERESA DR            BOULDER, CO 80303
15626100   INNOVATIVE WORKS, INC.                  25440 TERRA INDUSTRIAL DR                   CHESTERFIELD, MI 48316
15626113   INSIGHT INTELLECTUAL PROPERT                       INDO BUILDING NO. 48A ZHICHUN RD                     19TH FLOOR
           TOWER A HAIDIAN DISTRICT                   BEIJIING 100098 CHINA
15626122   INSYTE SOLUTIONS, INC.                 100 HANNON DRIVE               LAWRENCEBURG, TN 38464
15626135   INTER−REGIONAL FLOW SEVEL                      24450 GLENDALE ROAD                  REDFORD, MI 48329
15626147   INTERNATIONAL MOLD CORPORATION                           23224 GLACOMA COURT                 CLINTON TOWNSHIP, MI
           48036
14236627   INTERNATIONAL PAPER                   1740 INTERNATIONAL DR                 MEMPHIS TN 38197
15626149   INTERNATIONAL PAPER                   1910 WARREN STREET                KANSAS CITY, MO 64116
15626163   INTERSTATE ALL BATTERY CENTER                         OF THE TRI STATES             101 N 48TH ST          QUINCY, IL
           62305
15626168   INTERWIRE MICHIGAN                  4700 BROADMOOR AVENUE SE                     KENTWOOD, MI 49512
15626172   INTERWIRE TEXAS TEAMCO INC.                      18937 ALDINE WESTFIELD RD.                  HOUSTON, TX
           77073−3817
15626174   INTEVA PRODUCTS CANADA, ULC                       1555 WENTWORTH STREET                   WHITBY ON L1N 9T6
           Canada
                  Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21            Page 135 of 255
15626176   INTRALINKS, INC.               150 EAST 42ND ST               NEW YORK, NY 10017
15626183   ION BOND L.L.C.              1823 E. WHITCOMB AVE.                    MADISON HEIGHTS, MI 48071
15626187   ION−Bond LLC              Maria Arms and Melissa DiBetta                197 Ridgewater Center Dr           Duncan, SC
           29334
15626193   IP2 Patentanwalts GmbH              Dr Bernd Fabry           SchlossstrsBe 523−525            Monchengladbach 41238
           Germany
15626194   IPAK of Alabama             David Mobley and Jeff Huhn               1307 Dowzer Ave            Pell City, AL 35125
15626195   IPL, Inc.        Carolyn or Gary Meyers             140 Rue Commerciale              St. Damien QC G0R 2Y0 Canada
15626197   IPS Service         Victoria Sandoval            DonPascuale MZ 15 LT 15 Colonia Agricola                 13280 Mexico
15626199   IR Engineering Inc.           Keith Warren           861 Willow Lane            Sleepy Hollow, IL 60118
15626200   IR Hussmann            2423 Collections Center Dr.            Chicago, IL 60693
15626202   IRACHETA, MIGUEL OLVERA                       NATIVIDAD LARA NUM 5                     Matamoros Tamaulipas 87399
           Mexico
15626208   IRON CITY STAMPING                   3 HOLLY CREEK RD                  IRON CITY, TN 38463
15626215   IRONMONGER SPRING                    7585 US HWY 35 S               WALTON, IN 46994
15626224   ISG         Paul Montag and Theresa Curtis              10720 Adams Street            Holland, MI 49423
15626229   ISO−Trude Inc            Brenda Billings          17155 Van Wagoner Rd               Spring Lake, MI 49456
15626232   ITC Manufacturing            Wayne Lyall and Cristy True              110 S 41st Ave.         Phoenix, AZ 85009
15626235   ITS Communications              Fritz Byam          4079 Park East Court           Grand Rapids, MI 49546
15626237   ITT Gage, Inc.          John Zudor           3253 Whitehall Rd.            Muskegon, MI 49445−1061
15626240   ITW − Anchor Stamping               850 Stephenson Hwy.              Suite 500        Troy, MI 48083
15626241   ITW − Deltar Engineered Fast              1700 FIRST AVENUE                 PO BOX 129           CHIPPEWA FALLS, WI
           54729
15626243   ITW DELTAR TEKFAST                    21555 SOUTH HARLEM AVE.                     FRANKFORT, IL 60423
15626242   ITW Delpro          Mary Caher             21601 South Harlem             Frankfort, IL 60423
15626244   ITW Deltar Tekfast            Sharon Alexander−Walker               21555 South Harlem Ave.            Frankfort, IL
           60423
15626245   ITW EAE A Division of IL               16 Forge Park          Franklin, MA 02038
15626246   ITW Plastiglide / Deltar           Rose Rushton           80 Sante Dr.         Concord ON L4K 3C4 Canada
15626247   ITW Shakeproof Automotive                Elaina Leith         St. Charles Road          Elgin, IL 60120
15626248   ITW Shakeproof Automotive                St. Charles Road           Elgin, IL 60120
15626249   ITW Superb Products             Yolanda Reyes and Kristen Shaw               2101 Cypress Street          Port Huron, MI
           48060
15626250   ITW Trans Tech            475 North Gary Avenue              Carol Stream, IL 60188
15626251   ITW−Deltar Engineered Fasteners               21555 S. Harlem Ave.             Frankfort, IL 60423
15626252   ITW−Deltar Engineered Fasteners Deltar F                1700 First Avenue           PO Box 129           Chippewa Falls, WI
           54729
15626253   ITW−Deltar Engineered Fasteners Deltar F                The Northern Trust Bank            50 S. La Salle St. − Lockbox
           75170         Chicago, IL 60675
15626254   ITW−Medalist Automotive                2700 York Rd           Elk Grove, IL 60007
15626236   ITsavvy LLC           Aaron Johnson and Dawn Beth                 313 S Rohlwing Rd           Addison, IL 60101
15626255   IVECO          VIA VOLTA 6                BOLZANO 391000 ITALY
15626256   IVECO ESPANA S.L.                Valladolid Produttivo           Carretera DE Soria KM 2,5            Valladolid Produttiv
           47012 Spain
15626257   IVECO Parts          1445 E. Lansing Rd             Morrice, MI 48857
15626258   IVECO S.P.A.            Stabilimento DI Suzzara            V/LE Zonta N. 56            Suzzara MN 46029 Italy
15626259   IVECO SPA            Centro Distr Ricambi             Torino Ricambi Lungo Stura Lazio 15/19               Torino 10156
           Italy
15626260   IVECO Suzzara             Strada Valletta         Suzzara MN 46026 Italy
15626262   IVONE, CHRISTIAN                 25536 PRINCESS DRIVE                  CHESTERFIELD, MI 48051
15626263   IVY, BOBBY              234 E. COLLEGE              BRADFORD, TN 38316
15625895   Iafrate Machine Works Ltd.             Beaverdams Road at             Highway 58          Thorold ON L2V 3Y7 Canada
15625898   Iba ez, Erasmo Rivera            CALLE RIO VERDE NUM 122                     Matamoros Tamaulipas 87320 Mexico
15625899   Iba ez, Indalecio Garcia          REYNOSA 25               Matamoros Tamaulipas 87457 Mexico
15625900   Ibarra, Julio Cisneros          Liberaci n Num 4           Matamoros Tamaulipas 87494 Mexico
15625907   Ichia USA Inc           Attn: Kevin Pageau            Ste 135         Novi, MI 48375
15625909   Ichia USA Inc           Kevin Pageau and Elaine Chen               39555 Orchard Hill Place          Novi, MI 48375
15625908   Ichia USA Inc           Kevin Pageau and Elaine Chen               395555 Orchard Hill Place           Ste 135        Novi, MI
           48375
15625913   Idea International Inc.         Christopher Dorn           Twin BldgBekkan4F 1−1−4                Shinsenrinishimachi Toyonaka
           560−0083 JP
15625914   Ideal Products LLC            Sue         158 Pinesbridge Road            Beacon Falls, CT 06403
15625915   Identicam Systems Canada Ltd               30 Royal Crest Court           Markham ON L3R 9W8 Canada
15625922   Igarashi Motor Sales USA LLC                Chris Stachowicz and Diane Dorman               710 Columba Ct.          St. Charles,
           IL 60147
15625931   Ikon Office Solutions           Supplies Dept.          1907 Pennsylvania Dr.            Columbia, MO 65202
15625932   Illinois EPA        Region 5 (IL, IN, MI, MN, OH, WI)                 77 West Jackson Boulevard             Chicago, IL
           60604−3507
15625933   Ilmo Products Co.           P.O. Box 790           Jacksonville, IL 62651
15625937   Ilpea Industries, Inc.         Kim Richey           7351 SOLUTION CENTER                   CHICAGO, IL 60677−7003
15625940   Imada         Sales         3100 Dundee Raod              Suite 707         Northbrook, IL 60062
15625942   Image Project,dba WebSitePlu               Victoria Pal and George Tudor            2451 River Tree Circle         Sanford, FL
           32771
15625943   Imaging Dynamics LLC               William Britton          40567 Micol Dr            Plymouth, MI 48170
15625944   Imaging Office Systems, Inc.             John Oberley and Brian Kopack              4505 E Park 30 Dr          Columbia City, IN
           46725
15625949   Impact Analytical           Donna Schultz           1910 West Saint Andrews Rd.              Midland, MI 48640
15625950   Impel Industries, Inc.         44494 Phoenix            Sterling Heights, MI 48314
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21            Page 136 of 255
15625951   Imperial Graphics          Dawn of Jeff         3100 Walkent Drive N.W.            Grand Rapids, MI 49544
15625952   Imperial Metal Products          Mark Mokma             801 Ionia Ave.NW           Grand Rapids, MI 49503−1477
15625953   Imperial Metal Products, LLC             835 Hall Street SW         Grand Rapids, MI 49503−4820
15625954   Imperial Plastics Inc        See Remarks and Becky Olson              PO Box 907         Lakeville, MN 55044
15625955   Ims         10373 Stafford Dr          Chagrin Falls, OH 44023−5296
15625956   In−Line Fastener Inc.          480 Crossen Avenue           Elk Grove Village, IL 60007
15626123   InSyte Solutions, Inc.         Randy Brewer and Joan Smith             100 Hannon Drive          Lawrenceburg, TN
           38464
15625959   Inceptra, LLC          1900 N Commerce PRKY               Weston, FL 33326−3236
15625960   Incite Informatics LLC          120 W Main St           STE 205          Northville, MI 48167−1584
15625961   Incite Informatics LLC          Rita Brasler        37000 Grand Rover Ave            Farmington Hills, MI 48335
15625965   Incoming Quality Services           Casey Rooney and A/R−Rober Berkowitz               2283 East couty Road
           F.        White Bear Lake, MN 55110
15625966   Ind.Dept.Of Environ Mgmt             Ind. Government Ctr. North           PO Box 7060, Room 1324             Indianapolis, IN
           46207−7060
15625967   Indak Manufacturing Corp.            1915 Techny Road            Northbrook, IL 60062
15625968   Indak Manufacturing Corp.            Tom Mason and Mindy Kleinfeldt             1915 Techny Road            Northbrook, IL
           60062
15625969   Indalex, Inc.        Bob Cleary          706 S State Street        Girard, OH 44420
15625970   Indalex, Inc.        Customer Service          23841 Reedy Drive           Elkhart, IN 46514
15625971   Indalex, Inc.        Customer Service          706 South State Street         Girard, OH 44420
15625972   Independent Computer Service              PO Box 443         501 S Wood Avenue            Florence, AL 35631−0443
15625973   Independent Waste Oil, Inc.           Tonya Andrews           343 Dennard Ave.          Jacksonville, FL 32254
15625974   Indiana Data Canter, LLC           Matt Rupley and Kathy Adams              620 W. Coliseum Blvd.           Fort Wayne, IN
           46808
15625975   Indiana Dept Of Revenue            Motor Carrier Service Sect.          PO Box 6081          Indianapolis, IN
           46206−6081
15625976   Indiana Stamp Company Inc              1319 Production Road          Fort Wayne, IN 46808
15625977   Indiana Univ at South Bend            Debbie Richards          1700 Mishawaka Ave           PO Box 7111           South
           Bend, IN 46634−7111
15625978   Indiana Wood Products, Inc.            58228 County Road 43           Middlebury, IN 46540−9555
15625979   Indiana Wood Products, Inc.            PO Box 1168          Middlebury, IN 46540
15625980   Induction Heat Treating Corp            775 Tek Drive         Crystal Lake, IL 60014
15625981   Induction Services, Inc.         Eric Lorentzen         24800 Mound Rd.           Warren, MI 48901
15626041   IndustriOS Software Inc.          Paul Shantz and Rosanne Quintanilha            2150 Winston Park Drive Suite
           214         Oakville ON L6H 5V1 Canada
15625982   Industrial & Electric Supply          Terry Villarreal        209 Paredes Line Rd         Brownsville, TX 78521
15625983   Industrial Accident         300−5110 CreekBank RD               Mississauga ON L4W 0A1 Canada
15625984   Industrial Adhesives, Inc.         Ed Park         4244 West 6th Avenue           PO Box 2489          Eugenel, OR
           97402
15625985   Industrial Battery Products         1250 Ambassador Blvd            P O Box 28928           St. Louis, MO 63132
15625986   Industrial Bearing & Trans          Mark (Lew) Lewis            4323 Woodson Rd           Woodson Terrace, MO
           63134
15625987   Industrial Boiler & Mechanic            Rick Higgins and Sandra Tuder          PO Box 5100           3325 North Hawthorne
           Street        Chattanooga, TN 37406
15625989   Industrial Contractors Inc         Mike Penrod and Brenda Sheumaker              136 E James Campbell
           Blvd         Columbia, TN 38401
15625990   Industrial Contractos Inc         136 E James Campbell Blvd             Columbia, TN 38401
15625991   Industrial Contractos Inc         PO Box 997           Columbia, TN 38402
15625992   Industrial Control         9267 Riley Street         Zeeland, MI 49464−9717
15625993   Industrial Control & Auto.          Wayne Plume           2318 No Lindbergh Blvd            St. Louis, MO 06314
15625994   Industrial Converting Co.          Terry        344 Herron Drive          Nashville, TN 37210
15625995   Industrial Drive Service Inc          151 Richmond St. S.W.           Hensall ON N0M 1X0 Canada
15625996   Industrial Electric        Bill House         North Central Missouri         1123 Gillan Road          Moberly, MO
           65270
15625997   Industrial Electronics Engin          Nancy Del Mazo and Donna Livingston             7740 Lemona Ave.            Van Nuys,
           CA 91303
15625998   Industrial Electronics Group           PO Box 1870          Yulee, FL 32041−1870
15625999   Industrial Enterprises         Virgil Or Doug         5202 Bus Hwy 50 West            Jeffreson City, MO 65109
15626000   Industrial Feeding Systems           Cate Montgomery            1202 Bethel Ave.         Beech Grove, IN 46107
15626001   Industrial Floor Solutions         761 Bayview Drive Unit A            Barrie ON L4N 9A5 Canada
15626002   Industrial Gas Engineering          Kathleen Kelly and Brigitte Lebenle           PO Box 316          130 East Quincy
           Street        Wesmont, IL 60559
15626003   Industrial Hardware Distrib          Rick        620 Spicer St         Akron, OH 44311
15626004   Industrial Innovations Inc         Ben Reynolds and Deb Cortez             2650 Thornwood          Wyoming, MI
           49519
15626005   Industrial Installations Inc       Debbie          55587 Currant Road          Mishawaka, IN 46545
15626006   Industrial Logic         7136 E Kilgore         Kalamazoo, MI 48048−9758
15626007   Industrial Machine Repair          Janet Henry          PO Box 51          375 South County Rd 660 West            Hayden,
           IN 47245
15626008   Industrial Machine Service          110 Industrial Park Rd.         Alexandria, TN 37012
15626009   Industrial Magnetics, Inc.         1240 M−75 South           P.O. Box 80          Boyne City, MI 49712
15626010   Industrial Marine Group, Inc           Joyce Gmielewski          PO Box 1870          Yulee, FL 32041
15626012   Industrial Marking Products           1415 Grovenburg Road            Holt, MI 48842
15626013   Industrial Medical Supply          Rick Nelson          15260 Broadmoor           PO Box 23532          Overland Park, KS
           66223
15626014   Industrial Metal Coating          Howard Mitchell and Shawn Griffith            6070 Eighteen Mile Rd.           Sterling
           Heights, MI 48314
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 137 of 255
15626015   Industrial Motion Control         Larry Witt and Earl Zeiters        1444 South Wolf Road           Wheeling, IL
           60090
15626016   Industrial Netting        Jennifer Bons and Deb Nightingale          7681 Setzler Parkway North          Minneapolis, MN
           55445
15626018   Industrial Processing        Charlie Daza        227 Avenue Road PO Box 1117              Cambridge ON N1R 5Y2
           Canada
15626020   Industrial Repair Service        Lamar Hill         2650 Business Dr         Cumming, GA 30028
15626021   Industrial Sales Management           Mike Benroth         4884 Hawkins Blvd           Jackson, MI 49201
15626022   Industrial Scale Systems         841 Gibson Street Suite 2        Kalamazoo, MI 49001
15626023   Industrial Service Group         Jeff Hudspeth        15288 US Hwy 431            Lafayette, AL 36862
15626024   Industrial Spring of St Loui        Sean Doyle         One Capper Drive          Pacific, MO 63069
15626025   Industrial Steel & Wire Co.         4495 Industrial Pkwy.        Cleveland, OH 44135
15626026   Industrial Stripping Service        2235 29th Street SE        Grand Rapids, MI 49508
15626028   Industrial Supplier Larey        Moises Lara and Nancy Tapia            DBA Int'l Industrial Supply       Brownsville,
           TX 78521
15626029   Industrial Supplier Larey        P.O. Box 5140          Brownsville, TX 78523
15626030   Industrial Systems Sales & E          Joann Powell and Mark Milewicz           2260 Rock Valley Rd          Metamora,
           MI 48455−9333
15626032   Industrial Thermo Polymers           Tammy Townsend and Bev Gagne               153 Van Kirk Drive        Brampton ON
           L7A 1A4 Canada
15626033   Industrial Tool & Machine          201 East 4th Street        Rector, AR 72461
15626034   Industrial Tooling Tech         Ron Snow          3253 White Hall Rd          Muskegon, MI 49445
15626035   Industrias Ochoa Mexicana S de RL de CV             David Ochoa Cotino           431, Km 2+200 Lote 65 Parque
           Tecno         El Marqu s (Quer taro) 46246 Mexico
15626036   Industrias Ochoa Mexicana S de RL de CV             David Ochoa Cotino           c/Sequia Del Quint, 31       Ribarroja
           Del Turia 46190 Spain
15626038   Industrias Ochoa Mexicana,           David Ocha and Francisco Molla           Carretera Estatal 431, Km 2+200 Lote
           65        Queretaro 76246 Mexico
15626039   Industrias Ochoa SL          David Ochoa         c/ Sequia del Quint 31         Ribarroja del Turia 46190 Spain
15626040   Industrias Tamer Sa. De Cv          Eduardo         Jamie Nuno' No.4 Y 8 TLALNEPANTLA                 Estado 54090
           Mexico
15626042   Industry Specialties INC         David Pillsbury and Ilias Jordanou         110 S Bridge St        Linden, MI
           48451
15626043   Infasco Nut        Dianne Medeiros and Danielle Gosselin           3990 Nashua Dr           Mississauga ON L4V−1P8
           Canada
15626044   Infast USA, Inc.        1810 Grassland Parkway           PO Box 898          Alpharetta, GA 30004
15626045   Infastech Decorah LLC           Berit Monroe and Morgan Marlow             1304 Kerr Dr         Decorah, IA 52101
15626046   Infinity Compounding Corp.           Ann Phillips        2079 Center Square Road           Logan Township, NJ
           08085
15626047   Inflection Risk Solutions, LLC d/b/a Goo          555 Twin Dolphin Dr. Ste 630           Redwood City, CA 94065
15626048   Info−Tech Research Group            Peter MacKichan          602 Queens Ave.          London ON N6B 1Y8
           Canada
15626049   Information Tech. United Cor           Sandy Huang and Tim Cui           Suite 17J, World Plaza 855 Pudong S
           Rd        Shanghai 200120 China
15626051   Informs         Ted BeVier         13055 Riley Street        Holland, MI 49424
15626052   Informs, Inc        13055 Riley Street, Suite 10        Holland,, MI 49424
15626053   Informs, Inc        Timothy Dara Amlung            Assistant Controller        Barcodes, Inc 200 W Monroe St Suite
           2300        Chicago, IL 60606
15626054   Informs, Inc.        13055 Riley Street        Holland, MI 49424
15626055   Informs, Inc.        13055 Riley Street, Suite 10        Holland, MI 49424
15626056   Informs, Inc.        13055 Riley Street, Suite 10        Holland,, MI 49424
15626057   Informs, Inc.        Barcodes, Inc.       Timothy Dara Amlung Assistant Controller             200 W. Monroe St. Suite
           2300        Chicago, IL 60606
15626058   Informs, Inc.        Timothy Dara Amlung           Assistant Controller        Barcodes, Inc 200 W Monroe St Suite
           2300        Chicago, IL 60606
15626059   Infrared Solutions        Rod Harlan         19 Woodland Trails Dr.          Moberly, MO 65270
15626060   Infrared Testing, Inc.       Candice McWilliams           445 W. Erie Street, Ste. 106        Chicago, IL 60654
15626064   Ingenieurbuero Reinhard Thom            Nieberser Str. 12       LACHAN 87760 Germany
15626065   Ingersal, Sandeep         201 North Squirrel Road         Auburn Hills, MI 48326
15626066   Ingersal, Sandeep         201 North Squirrel Road Apt 1306           Auburn Hills, MI 48326
15626068   Ingersoll Rand Company           Andres Feria         12774 O'Conner Rd.           San Antonio, TX 78223
15626069   Ingersoll Rand Company           Jeff Kaczmarek and Pam Hood             13551 Merriman Road           Livonia, MI
           48150
15626070   Ingersoll−Rand         436 HARDING INDUSTRIAL DR                   NASHVILLE, TN 37211
15626071   Ingersoll−Rand         Sue Morrow          2516−I Industrial Park Dr         Goshen, IN 46526
15626079   Injectech        87 Welham Rd.          Barrie ON L4N 8Y3 Canada
15626080   Injectech Industries Inc.       Doug Tiffin         690 Bayview Drive          Barrie ON L4N 9A6 Canada
15626081   Injectech Industries Inc.       Linda Bowering          690 Bayview Drive           Barrie ON L4N 9A6 Canada
15626082   Inkcups Now, Corp.          Tracy Kaminski          20 Locust Street        Suite 104        Danvers, MA 01923
15626083   Inky Printers        122 N Van Buren Ave           Freeport, IL 61032
15626085   Inline Fastener, Inc.       Dave Danner         480 Crossen Avenue           Elk Grove Village, IL 60007
15626088   Inmet        35 West Wilmot St.          Richmond Hill ON L4B 1L7 Canada
15626089   Innovate Technologies          Jeff Ford       761 N 17th St         St Charles, IL 60174
15626090   Innovative Controls         624 Reliability Circle       Knoxville, TN 37932
15626091   Innovative Design Solutions          Robert Ford        2654 Elliott        Troy, MI 48083
15626092   Innovative Labeling Soution          4000 Hamilton Middletown Rd             Hamilton, OH 45011
15626093   Innovative Marketing & Sales           John Moffat and Jeff Humphrey           6560 19 1/2 Mile Rd, Unit C         Sterling
           Heights, MI 48314
                 Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21           Page 138 of 255
15626094   Innovative Plastics Inc.         Mark and Anne             5502 Buckingham Drive            Huntington Beach, CA
           92649
15626096   Innovative Systems Solutions             Greg Petrak         428 Theresa Dr          Boulder, CO 80303
15626097   Innovative Systems Solutions, Inc.            Dorsey & Whitney LLP             Steven T. Waterman           111 S. Main St.,
           Ste 2100         Salt Lake City, UT 84111
15626098   Innovative Systems Solutions, Inc.            Gregory H. Petrak          428 Theresa Dr          Boulder, CO 80303
15626099   Innovative Tool, Inc.          Maureen Bono and John Hollerbach              28195 Kehrig          Chesterfield, MI
           48047
15626101   Innovative Works, Inc.           Bankruptcy Claims Admin Services, LLC                100 Union Avenue, Suite
           240         Cresskill, NJ 07626
15626103   Innovative Works, Inc.           Dennis Moran            25440 Terra Industrial Dr         Chesterfield, MI 48316
15626104   Innovative Works, Inc.           Susan Aldridge and Todd Sparrow              1900 East Main Street         New Albany, IN
           47150
15626102   Innovative Works, Inc.           c/o Bankruptcy Claims Administrative             Serives, LLC         100 Union Avenue,
           Suite 240         Cresskill, NJ 07626
15626105   Inocencio, Arturo Suarez           AV MIGUEL HIDALGO NUM 144                       Matamoros Tamaulipas 87449
           Mexico
15626106   Inova Solutions         Ted Throckmorton and Krystine Sweet                110 Avon St.          Charlottesville, VA
           22902
15626107   Inovatia Laboratories, LLC            JB Waggoner and Penny Goff             120 E. Davis St.         Fayette, MO
           65248
15626108   Inovis        Parkway 400           11720 Amber Park Drive             Alpharetta, GA 30004
15626109   Inprax Performance Resources              Nancy Parker           7301 Parkway Drive          Hanover, MD 21076
15626110   Insight        Bryan Sullivan           444 Scott Drive          Bloomingdale, IL 60108
15626111   Insight        Richard Birberick           6820 South Harl Ave.           Tempe, AZ 85283
15626112   Insight Canada Inc.          5410 Decarie           Montreal QC H3X 4B2 Canada
15626115   Inskip, Larry         103 S. Central Street          Armstrong, MO 65230
15626116   Inspec, Inc.       Accounts Receivable and Jill Dillon              7282 N. Haggerty Road           Canton, MI 48187
15626117   Inspection Equipment            922 Lincoln Parkway             Plainwell, MI 49080
15626118   Inspection Measurement Co.              2291 Byron Center Ave. SW             Wyoming, MI 49519−1651
15626119   Institutszwangsverwalter Dipl.−Ing. Hans              i.H. WGZ Bank, Sentmaringer Weg 1              Munster 48151
           GERMANY
15626120   Instron Corp         Sales         PO Box 469            Canton, MI 02021−1089
15626121   Instron Corporation          Julie Gizelis         825 University AVe           Norwood, MA 02062−2643
15626124   Intasco Corporation USA             Tina Hayes          800 Standard Pkwy           Auburn Hills, MI 48326−1415
15626125   Integrated Industrial System           Paul Young           475 Main St         Yalesville, CT 06492
15626126   Integrated Ingenuity          Tina Rinkel          02425 N. M66           East Jordan, MI 49727
15626127   Integrated Solutions Group            1101 Hutchens Drive, Ste A            Colombia, MO 65203−1997
15626128   Integrative Systems + Design             Tom Lemoime and Boris Atanasov               2401 Plymouth Rd, Suite A/B          Ann
           Arbor, MI 48105−2193
15626129   Integris        590 Beauty Rest Rd.            Jacksonville, FL 32254
15626130   Integrity Crane & Hoist LLC             Cindy Oakes           915 Carters Creek Pike         Columbia, TN 38401
15626131   Intellectual Alliance Inc.         Valery Popravko           131 Citation Dr. Unit 26         Vaughan ON L4K 2R3
           Canada
15626132   Intellicosting LLC         John Chrisekos            980 Chicago Rd          Troy, MI 48083
15626133   Inter−Lakes Bases C/O Control Technology                 465 Sovereign Court          Manchester, MO 63011
15626134   Inter−Regional Flow           24450 Glendale Road             Redford, MI 48239
15626136   InterCell        Benito Dragustinovis            333 E. Fronton St.         Brownsville, TX 78520
15626137   Interface Inc.        7401 E. Butherus Dr.            Scottsdale, AZ 85260
15626138   Intergrated Mico−Electronics             John Roderick and Glenda Alcantara            North Science Ave Laguna
           Tec         Binan 4024 Philippines
15626139   Interior Partnership Group           1332 Anderson Rd.            Clawson, MI 48017
15626140   Intermec Techologoies Corp             Carol Toyne           6001 36th Ave W           Everett, WA 98203
15626141   Intermech Technologies            36001 36th Avenue W              Everet, WA 98203
15626142   Internal Air Worx, LLC            Jose L Rodriguez           1308 E Upas Avenue           McAllen, TX 78501
15626143   Internat'l Polymer Adhesive            3635−B Kennesaw North              Industrial Parkway         Kennesaw, GA
           30144
15626144   International CES (Shanghai)             Brian Moon and Jackson Dou             Room 6, 3rd floor Kerry Hotel NO
           1388         Shanghai 201204 China
15626145   International Fire Inc         243 Royal Drive           Madison, AL 35758
15626146   International Mold Corp           Dave McKinnie and Julie Rausch              23224 Giacoma Court            Clinton Township,
           MI 48036
15626148   International Paper         1740 International Dr           Memphis, TN 38197
15626150   International Paper         Kelly Jordan           1910 Warren Street          Kansas City, MO 64116
15626151   International Paper Co          Julie Farmer          4400 Progress Blvd          Louisville, KY 40218−3418
15626152   International Paper Company             Kevin Kukan            27050 Trolley Industrial Dr         Taylor, MI 48180
15626153   International Polymer Adhesi             1092 W. Atlanta Street SE          Suite 850        Marietta, GA 30060
15626154   International Products Corp.           PO Box 70           Burlington, NJ 08016−0070
15626155   International Quality Contro           Kevin Philips          24200 West Outer Drive           Allen Park, MI 48101
15626156   International Truck & Engine             Lilly Smith         Ohio Distribution Warehouse           1030 South Edgewood
           Ave         Urbana, OH 43078
15626157   International Truck & Engine             Ohio Distribution Warehouse            1030 South Edgewood Avenue            Urbana,
           OH 43078
15626158   Interplex Automation Inc           John Keane and Jennifer Prentice            54 Venus Way           Attleboro, MA
           02703
15626159   Interroll Corp.        Chris Bell          Brake Drum Division 1201 Gorham Street               Newmarket ON L3Y 7V1
           Canada
15626160   Interroll Corp.        Georgia Blanton            3000 Corporate Dr.         Wilmington, NC 28405
                 Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21           Page 139 of 255
15626161   Intersec Design         Todd Geier and Mary Ann Naas             1N130 LaFox Rd.             PO Box 9          LaFox, IL
           60147
15626162   Interstate All Battery Cente         Jake Leigh, Chris Hultz & Mike Atteberry             of the Tri States       101 N 48th
           St        Quincy, IL 62305
15626164   Intertek ETL Entela          Shelly Shattuck         13200 Levan Road           Livonia, MI 48150
15626165   Intertek Plastics Technology          Sandy Lake          Laboratories        Pittsfield, MA 01201
15626166   Intertek Testing Services         ETL SEMKO Division              PO Box 538242            Atlanta, GA 30353−8242
15626167   Interwire Group          Coface North America Insurance Company               650 College Road East, Suite
           2005         Princeton, NJ 08540
15626169   Interwire Michigan          Sergio Gallo and Stephanie Servello           4700 Broadmoor Avenue SE               Kentwood,
           MI 49512
15626170   Interwire Products         Coface North America Insurance Company               650 College Road East, Suite
           2005         Princeton, NJ 08540
15626171   Interwire Texas          Sergio Gallo and Maria Vita         Teamco Inc.          Houston, TX 77073−3817
15626173   Interworks         Paul Brian         19 G Northstar Drive         Jackson, TN 38305
15626175   Intradin Machinery Co., LTD            Ronna Luo          118 Duhui Road Minhang District              Shanghai 201109
           China
15626177   Intralinks, Inc.       Tony Pisano          150 East 42nd St         New York, NY 10017
15626178   Intrascape, Inc.        Nancy Schoenle and Mary Jo Nemeth              1401 Broadway             PO Box 5387          Fort
           Wayne, IN 46895−5387
15626179   Intrepid Control Systems          Lisa Stanley         31601 Research Park Dr            Madison Heights, MI 48071
15626180   Intrepid Plastics Mfg Inc         Sean Dolan and Steve Tebeau            2100 Nelson SE            Grand Rapids, MI
           49507
15626181   Inventive Extrusion Corp.          Steve Martin         10882 Fort Laurens Rd, NW              Bolivar, OH 44612
15626184   Ion Bond L.L.C.           Debbie DeGraaf          1823 E. Whitcomb Ave.            Madison Heights, MI 48071
15626185   Ion, Inc.        11550 Stillwater Blvd. N          #123        Lake Elmo, MN 55042
15626186   Ion−Bond L.L.C.           Debbie Burton          925 Atlantic Dr         West Chicago, IL 60185
15626188   IonBond Inc.         Sher Vast−Binder           1315 Industrial Road         Cambridge ON N3H 4W3 Canada
15626189   IonBond, LLC           Mike Nielsen and Sue Moore            7301 Georgetown Rd.              Suite 201       Indianapolis, IN
           46268
15626190   Iowa Machinery & Supply             Brian & Gaile         829 Westfield Ave.           Waterloo, IA 50701
15626191   Iowa Machinery & Supply Co.              Wendy Farris (A−R)           3512 South 11th Avenue            Eldridge, IA
           52748
15626192   Iowa Water Management, Corp.              Sue McFarland and Lynda Hommer                130 N. 1st Street        Carlisle, IA
           50047
15626198   Ipswitch, Inc.        Customer Service          10 Maguire Road           Suite 220          Lexington, MA 02421
15626201   Iracheta, Luis Casas          CALLE TLANEPANTLA NUM 52                     Matamoros Tamaulipas 87497 Mexico
15626205   Irish, Keith       11510 Gera Rd           Birch Run, MI 48415
15626207   Iron Age Shoes          PO Box 4479           Pittsburgh, PA 15205
15626209   Iron City Stamping          Sheila        3 Holly Creek Rd          Iron City, TN 38463
15626210   Iron City Stamping          Steve Farver and Marla Kerutis           5400 36th Street S.E.          Grand Rapids, MI
           49512
15626211   Iron Hill Pallet Company          Beth Edwards           1137 Elkton Rd         Newark, DE 19711
15626212   Iron Mountain Information Management, LL               Attn: Joseph Corrigan, 7th Floor           1 Federal St.       Boston,
           MA 02110
15626213   Iron Mountain Information Management, LL               Iron Mountain Information Management                Attn: Joseph
           Corrigan         One Federal Street         Boston, MA 02110
15626214   Iron Mountain Records Mgmt.             PO BOX 27128            NEW YORK, NY 10087−7128
15626216   Ironmonger Spring           Jo Ellen Jackson         7585 US Hwy 35 S           Walton, IN 46994
15626217   Ironwood Plastics Inc.          Thomas Talaska−A/R            1235 Wall Street          Ironwood, MI 49938
15626218   Irving Laskin         Irving Laskin         224 East Foxboro Street         Sharon, MA 02067
15626220   Isaac, Antonio         335 Kendry Ct          Bloomfield Hills, MI 48302
15626223   Isbell, William         2730 INTERNATIONAL DR APT 708B                     YPSILANTI, MI 48197
15626225   Islam, Fayzul         3404 Comstock St           Hamtramck, MI 48212
15626226   Islam, Rakibul         5782 Hilmore Dr           Troy, MI 48085
15626227   Islam, Rakibul         6142 Silverstone Dr          Troy, MI 48085
15626228   Islas, Annel Hern ndez          EMILIANO ZAPATA 105                Matamoros Tamaulipas 87493 Mexico
15626230   Issco, Inc        PO Box 1469           Lee's Summit, MO 64063
15626231   Isuzu Motors of America Inc            Accounts Payable         1400 S. Douglass Road             Suite 100        Anaheim,
           CA 92806
15626233   Ithaca Coatings         Sherry Singer         301 Ave. B Industrial Pkwy.           Ithaca, MI 48847
15626234   Itoh−Denki USA            135 Stewart Road          Hanover Industrial Estates          Wilkesbury−Barre, PA 18706
15626238   Iturbide, Luis Ju rez         DUNAS 127           Matamoros Tamaulipas 87497 Mexico
15626239   Iturbide, Oscar Ju rez         DUNAS 127            Matamoros Tamaulipas 87497 Mexico
15626261   Ivie Automotive Consulting            Chris Ivey        PO Box 264          Summertown, TN 38483
15626264   Iwata Bolt USA Inc.           401 Airpark Center Drive          Nashville, TN 37271
15626265   Iwen Tool Supply           5920 Dixie Hwy           Saginaw, MI 48601
15626266   Izaguirre, Romana Martinez            ALSONSO SANCHEZ NUM. 42                   Matamoros Tamaulipas 87440
           Mexico
15626267   Izaguirre, Sofia Lopez          Ruidoso N m. 107          Matamoros Tamaulipas 87495 Mexico
15626268   J & L Industrial Supply          Sales        1830 9th St        Rockford, IL 61104
15626269   J & L Industrial Supply          Sales        PO Box 369         Elk Grove Village, IL 60009
15626270   J & L Mfg Co           Lance Metzger          23334 Schoenherr          Warren, MI 48089
15626271   J C Industrial Supply          Gary Rau         PO Box 535         706 Virginia           Jefferson City, MO 65102
15626272   J F Business Forms           Joseph Fedl        4307 Germantown Dr             Columbia, MO 65203−3620
15626273   J J Galbreth Snow Removal            719 Aspenwald          Elkhart, IN 46516
15626274   J V Equipment Inc           2421 S EXPRESSWAY 281                EDINBURG, TX 78542
15626279   J's Supply        Randy          PO Box 278          Summertown, TN 38483
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 140 of 255
15626280   J's Supply       Randy and Rodney Curtis             PO Box 278           Summertown, TN 38483
15626275   J&J Spring Enterprises          Tim Holmes          14100 23 Mile Road            Shelby Township, MI 48315
15626276   J&L Industrial Supply          Jerry Mike and Acct 436421            31800 Industrial Road         PO Box
           3359        Livonia, MI 48151
15626277   J&L Welding & Fabrication             Jeffrey A Lefevers         LLC.        1389 North Main Street          Mt. Pleasant,
           TN 38474
15626278   J&S Construction Company              1080 South Willow Avenue             Cookeville, TN 38501
15626281   J−COM EDI SERVICES, INC.                  3660 BESSEMER ROAD                SUITE 100          MOUNT PLEASANT, SC
           29466
15626282   J−Com EDI Services, Inc.            Mike Benning          3660 Bessemer Road            Suite 100       Mount Pleasant, SC
           29466
15626283   J−Ron, Inc.        Att: Ron Bugg Jr.           635 Bob Posey St.         Henderson, KY 42420
15626284   J. A. Meyer, LLC         Janice          11221 Springville Hwy.           Onsted, MI 49265
15626285   J.A. King & Company, LLC               Erica Glover        6541 Franz Warner Pkwy.            Whitsett, NC 27377
15626286   J.D. Crew Construction           2228 Oberlin Road           Gladwin, MI 48624
15626287   J.O. King Inc        Elizabeth McFarling and Beth Orr             1265 Old Alpharetta Rd.         Alpharetta, GA
           30005
15626288   J.S.W. Manufacturing Inc.           Box 586         1091 Manitoba Street          Bracebridge ON P1L 1T8 Canada
15626289   J.W. Holdings, Inc,        Jennifer Quillan         D/B/A U.S. Engineering Corpo             Grand Rapids, MI 49519
15626290   JA2 Corporation         John Airheart           3333 Sapp Road          Concord, NC 28025
15626293   JABBO, WISAM             16070 Haverhill Dr           Macomb, MI 48044−1946
15626294   JABRO, NAWAL              14078 E 12 MILE RD              WARREN, MI 48088
15626302   JACKSON, CHARLES                 6828 Highland          Grant, MI 49327
15626304   JACKSON, CYNTHIA L                  14451 Collingham           Detroit, MI 48205
15626309   JACKSON, JUANITA                44260 BAYVIEW AVE #43309                  CLINTON TWP, MI 48038
15626310   JACKSON, MARK               10375 TUTTLE HILL RD.                 MAYBEE, MI 48159
15626311   JACKSON, MATTHEW                   333 S. Huron Rd.          Linwood, MI 48634
15626312   JACKSON, PAUL              721 Webber Ct.           Linden, MI 48451
15626328   JACOBSEN INDUSTRIES                   12173 MARKET ST              LIVONIA, MI 48150
15626329   JACOBSEN INDUSTRIES INC                    12173 MARKET ST              LIVONIA, MI 48150
15626347   JAMES, MICHAEL               4653 CAMARGO RD                 MT. STERLING, KY 40353
15626353   JANI−KING OF COLUMBIA                    3610 BUTTONWOOD DRIVE                   SUITE 310          COLUMBIA, MO
           65201
15626356   JANISZEWSKI, ROBERT                  57831 ROCHESTER LN                 WASHINGTON, MI 48094
15626359   JARMAN, EDWIN               500 E. ELM ST.           Clarence, MO 63437
15626360   JARVIS, AARON             1304 DEADERICK               KNOXVILLE, TN 37920
15626362   JASLOW, WAYNE                18496 STAMFORD               LIVONIA, MI 48152
15626368   JATO Dynamics            Michael Kasuba           5445 Corporate Drive          Troy, MI 48098
15626371   JAZDZYK, JUDY              5565 HENRY             MUSKEGON, MI 49441
15626372   JB Vending Co, Inc          Jackson Brothers          31 International Plaza         St Ann, MO 63074
15626373   JCG MOWING LLC                16019 RT M           MADISON, MO 65263
15626374   JCG Mowing LLC.             Carol Pierce         16019 RT M           Madison, MO 65263
15626375   JCI        5757 NORTH GREEN BAY AVENUE                       MILWAUKEE, WI 53209
15626376   JCIL Deaf & Hard−of−Hearing               Catherine Sturdivant and Lisa Cepparulo           1981 Hollywood
           Drive        Suite 200         Jackson, TN 38305
15626377   JCIM Frenchtown 2           Toni McMurty and Martin Jevcak               1833 Frenchtown Center Dr.          Monroe, MI
           48162
15626378   JD Lawn Care          Justin Laity         312 E Queen Ave           Stockton, IL 61085
15626379   JD Norman Industries           787 Belden Avenue           Addison, IL 60101
15626380   JDAC Enterprises LLC            Jeff Stevenson         6578 Valley Forge Dr.           Washington, MI 48094
15626381   JDE Machine Service LLC              Jim Dudley         3652 Ponderosa          Grandville, MI 49419
15626382   JDH Custom Machining              844 Monck Road           County Road 45           Sebright ON L0K 1W0 Canada
15626383   JEEP         2301 FEATHERSTONE ROAD                    AUBURN HILLS, MI 48326
15626385   JEFFERIES LLC            520 MADISON AVENUE                   NEW YORK, NY 10022
15626386   JEFFERSON, TANJENA                  33 E Main St        Milan, MI 48160
15626390   JENKINS, BRADLEY                26 Iron City Road          St Joseph, TN 38481
15626391   JENKINS, JENNIFER               27481 US HIGHWAY 63                MACON, MO 63552
15626396   JENNINGS, RAYMOND                   645 W. M−55          TAWAS, MI 48763
15626398   JEON, JINSEOK            1780 Pond Run            Auburn Hills, MI 48326
15626406   JESSELAITIS, JOSEPH               7430 HART RD.             SAGINAW, MI 48609
15626433   JIMENEZ, VICTOR AMADOR                     EL LONGORE O NUM 156                 Matamoros Tamaulipas 87440
           Mexico
15626435   JINES, LARRY            2885 PRATT LAKE ROAD                   GLADWIN, MI 48624
15626437   JIT Automation          Ann Holmes            31 PROGRESS AVE SUITE 216                 Toronto ON M1P 4S6
           Canada
15626439   JLH SERVICES INC.              P.O. BOX 6061           ARLINGTON, TX 76005
15626438   JLH Services Inc.        Johnny Hearn            P.O. Box 6061          Arlington, TX 76005
15626440   JM Forest Products, LLC            Mike Mccomiskey            245 Leatherwood Creek Road            Pulaski, TN
           38478
15626442   JM Lansing Delta Tow            8175 Millet Highway            Lansing, MI 48917
15626443   JMS Engineered Plastics           Dionicio Trevino          52275 State Road 933 North           South Bend, IN
           46637
15626444   JMS Engineered Plastics Inc            Craig Skop        52275 State Road 933 N           South Bend, IN 46624
15626449   JOB FINDERS            1729 WEST BROADWAY #4                     COLUMBIA, MO 65203
15626451   JOBVITE          1300 S. EL CAMINO REAL, SUITE 400                     SAN MATEO, CA 94402
15626452   JOBVITE          1300 SOUTH EL CAMINO REAL                      SUITE 400          SAN MATEO, CA 94402
15626459   JOHN, ANNAMMA                 25902 JEANNETTE              ROSEVILLE, MI 48066
15626465   JOHNSON ELECTRIC INC.                   10 PROGRESS DR             SHELTON, CT 06484
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 141 of 255
15626467   JOHNSON ELECTRIC NA                   47660 HALYARD DRIVE                 PLYMOUTH, MI 48170−2429
15626475   JOHNSON, AMANDA                  513 JAMIE RIDGE              MT. STERLING, KY 40353
15626476   JOHNSON, ANTHONY                   225 DANLEY ROAD                IRON CITY, TN 38485
15626484   JOHNSON, CHRISTOPHER W.                    209 Countrywood Drive            Lawrenceburg, TN 38464
15626486   JOHNSON, CLIFFORD                  P.O. BOX 3619          ANN ARBOR, MI 48106−3619
15626487   JOHNSON, CYNTHIA                 1015 WEST POINT ROAD                 LAWRENCEBURG, TN 38464
15626488   JOHNSON, DANIEL                22535 E 12 MILE RD             ST.CLAIR SHORES, MI 48081
15626490   JOHNSON, DANIEL G.                 814 S. Hillman Rd.         Stanton, MI 48888
15626495   JOHNSON, JEFFREY                5558 SHERMAN RD.                SAGINAW, MI 48604
15626497   JOHNSON, JOHNNY                 145 DANLEY ROAD                IRON CITY, TN 38463
15626500   JOHNSON, MARK                2740 BOOTH RD              AUGRES, MI 48703
15626507   JOHNSON, ROGER                236 BRIDGETT DR              MT. STERLING, KY 40353
15626508   JOHNSON, RONALD                 P.O. BOX 344           LEOMA, TN 38468
15626512   JOHNSON, TIMOTHY                  316 BELL FARM RD               JEFFERSONVILLE, KY 40337
15626516   JOHNSTONE, JOHN                19 BEUERLEIN CIRCLE                 LAWRENCEBURG, TN 38464
15626519   JOINER, TOMMY               133 ST MARY ROAD                LORETTO, TN 38469
15626528   JONES, BONNIE             3826 S WILLOW RD                STOCKTON, IL 61085
15626529   JONES, BRADlEY              107 RONAMIKI DR.               MT. STERLING, KY 40353
15626531   JONES, CRAIG             3716 LAINAR             TOLEDO, OH 43606
15626536   JONES, DEVOIL             31317 ANITA DR              WARREN, MI 48093
15626537   JONES, DONNIE              802 DANIEL DRIVE               LAWRENCEBURG, TN 38464
15626541   JONES, GINA            536 Navy Lane           Lawrenceburg, TN 38464
15626542   JONES, GREG             314 SPRING CREEK ROAD                  WEST POINT, TN 38486
15626544   JONES, HERMAN               19866 JEROME STREET APT 295                   ROSEVILLE, MI 48066
15626547   JONES, JAMES             2673 MINOR HILL HIGHWAY                    PULASKI, TN 38478
15626549   JONES, JEREMIAH               140 BURLEY WAY               MT. STERLING, KY 40353
15626554   JONES, KRISTIE             P.O. BOX 1418           OWINGSVILLE, KY 40360
15626563   JONES, QUE'JUANNA                 902 TROMBLEY              GROSSE POINTE, MI 48230
15626564   JONES, ROBERT              17862 Wellworth           Roseville, MI 48066
15626577   JORDAN, KATHLEEN                  2131 ELM HILL PIKE Apt E 108               Nashville, TN 37210−3972
15626579   JORDAN, KENNETH R                  25717 Lynford St         Farmington Hills, MI 48336
15626584   JORDAN, TONYA                834 TREY RIDGE             MONROE, MI 48161
15626595   JOSEPH, EDWARD                5893 BLACK RD              PRESCOTT, MI 48756
15626596   JOURDAN, JOHN               26056 WARNER              WARREN, MI 48091
15626598   JOWERS CLEANING SERVICE                     PO BOX 781            LEXINGTON, TN 38351
15626601   JOYNER, JOSEPH F.              11405 IDLEWOOD DRIVE                  OSCEOLA, IN 46561
15626602   JOYNER, NATASHA                 800 2ND AVENUE              LAWRENCEBURG, TN 38464
15626605   JP Contracting         1637 WEBER RD              GLADWIN, MI 48624−8444
15626607   JPS Industries, Inc.        James P Smith          10827 Farday          St Louis, MO 63123
15626608   JS Cad Scan Technologies,Inc            Shawn Breon           6236 Cherokee Hills Drive         Rockford, IL 61109
15626609   JS Welding & Fabrication Inc            John Salayko         5589 Huntclub Farms Dr          Oxford, MI 48371
15626610   JTECH CORP             #11121 ROSEDALE B/D 724 SUSEO−DONG                        GANGNAM−GU             SEOUL 135−744
           KOREA
15626611   JTECH CORP             #1121, ROSEDALE B/D, 724                SUSEO−DONG, GANGNAM−GU                    SEOUL 135−744
           KOREA
15626626   JUAREZ, JOSE HERNANDEZ                    RIO MISSISSIPI NUM 18               Matamoros Tamaulipas 87456 Mexico
15626630   JUNGEBERG, KATHERINE                    54450 AMBER DRIVE                MACOMB, MI 48042
15626632   JUSTCO LTD             2109 WHITTINGTON DRIVE                   UNIT A          CAVAN MONAGHAN ON K9J 0G5
           CANADA
15626292   Jabber, Inc.       Erin Bowler           1899 Wynkoop Street           Suite 600        Denver, CO 80202
15626295   Jacinto, Miguel Zavala          NAHUA NUM 27               Matamoros Tamaulipas 87490 Mexico
15626296   Jack Becker         6800 Suemac Place            PO Box 37586           Jacksonville, FL 32236−7589
15626297   Jackson Madison County             General Hospital        620 Skyline Dr          Jackson, TN 38301
15626298   Jackson Oven Supply, Inc.            3507 Wayland Dr.          Jackson, MI 49202
15626299   Jackson Tumble Finish           Charles         1801 Mitchell Street         Jackson, MI 49203
15626303   Jackson, Cynthia         14451 Collingham            Detroit, MI 48205
15626305   Jackson, Deandre          1780 OUTER LANE DRIVE                   YPSILANTI, MI 48198
15626306   Jackson, Derrick         5764 Crane St          Detroit, MI 48213
15626308   Jackson, Jessica        427 MONROE              YPSILANTI, MI 48197
15626315   Jackson, Tawana          5060 Mansfield Ave.            Royal Oak, MI 48073
15626316   Jackson, Vera         20456 Nicke Apt 114            Clinton Twp, MI 48035
15626319   Jacksonville Box & Woodwork               Ernie Stuckey and Leanne King           5011 Buffalo Avenue        Jacksonville,
           FL 32206
15626320   Jacksonville Paint Co.         249 Park Street         Jacksonville, FL 32204
15626321   Jaco Manufacturing Co.            468 Geiger Street        PO Box 619           Berea, OH 44017
15626324   Jacobo, Rita Perez         8 NUM 32           Matamoros Tamaulipas 87497 Mexico
15626327   Jacobs, Nicole        78 Hudson St           Carleton, MI 48117
15626330   Jacobsen Industries Inc          Liz Sikora        12173 Market St          Livonia, MI 48150
15626332   Jacobson Mfg., LLC            Micki Smith         941−955 Lake Rd.            Medina, OH 44256
15626333   Jacoby, Patricia        3600 Shelby St          Waterford, MI 48328
15626334   Jaguar Aftermarket Parts           C/O Baginton Packer           Siskin Drive, Baginton Coventry       Warwickshire CV3
           4FZ United Kingdom
15626335   Jaguar Land Rover Limited             Abbey Road Whitley           Coventry CV3 4LF United Kingdom
15626336   Jaguar Land Rover Ltd.           Christy McNish          2nd Fl East Unipart House,Garsington Rd          Cowley, Oxford
           OX4 2PG United Kingdom
15626337   Jaguar Land Rover Ltd.           Christy McNish          Second Fl E Unipart House Garsington Rd           Cowley, Oxford
           OX4 2PG United Kingdom
15626339   Jain, Kalash        433 Fox Hills Dr. S.          Bloomfield Hills, MI 48304
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 142 of 255
15626340   Jain, Kalash         433 Fox Hills Dr. S. Unit 2        Bloomfield Hills, MI 48304
15626341   Jakacki Bag & Barrel           Paul or Debbie         4607 W Lexington St.          Chicago, IL 60644
15626342   James H Laas Co Inc            Amy Newberry           6185 Valley Dr          PO Box 1287         Bettendorf, IA
           52722
15626343   James Haas Jr          Jim        PO Box 142          Stockton, IL 61085
15626346   James, Michael           113 Watson Road          Lawrenceburg, TN 38464
15626348   James, Michelle           13335 15 Mile Rd #317          Sterling Heights, MI 48312
15626349   Jamil Packaging Corp.           Steve Bosse         1420 Industrial Drive         Mishawaka, IN 46544
15626352   Jancox Stampings            Sebastian Zupanec         38 Deerhurst Drive         Brampton ON L6T 5R8 Canada
15626354   Jani−King of Columbia            Michelle Parrish and Tammy Trolin            3610 Buttonwood Drive          Suite
           310        Columbia, MO 65201
15626355   Janicke, Matthew           555 N PEARL ST            STOCKTON, IL 61085
15626357   Jannaman, Jessica           1136 Maxwell Avenue           Royal Oak, MI 48067
15626358   Jarbooa, Nawaf           2256 Antonia Ln         Warren, MI 48091
15626363   Jasper Plastics         Sam Korenstra         501 W Railroad Ave.           Syracuse, IN 46567
15626364   Jasper Rubber Products Inc           1010 First Ave        PO Box 706           Jasper, IN 47546
15626365   Jasso, Felix Salinas         SEBASTIAN LERDO DE TEJADA 41                     Matamoros Tamaulipas 87456 Mexico
15626366   Jasso, Francisco Dorado           SIERRA TARAHUMARA 22                   Matamoros Tamaulipas 87470 Mexico
15626367   Jasso, Miguel Bravo           AYUPILCO NUM 2              Matamoros Tamaulipas 87497 Mexico
15626369   Jattana, Parvinder         12305 Baldwin Circle          Holly, MI 48442
15626370   JayE Manufacturing Solutions            Jacy Carpenter         51195 Regency Center Drive           Macomb, MI
           48094
15626384   Jeff Johnson         474 W Columbia           Stockton, IL 61085
15626388   Jem Computers Inc            Melissa Worswick          95 S Rose, Suite B         Mount Clemens, MI 48043
15626389   Jenkins Excavating           83 Bradford Hwy          Milan, TN 38358−4538
15626392   Jenkins, Joshua          945 Cleveland Street Apt D8          Pulaski, TN 38478
15626393   Jenkins, Troy          27481 US HWY 63            MACON, MO 63552
15626399   Jerry W. Reynolds−Architect            904 West Cynthia Trail          Goodlettsville, TN 37072−3517
15626400   Jerry's Electric, Inc.       Rick Schultz        23170 471st Avenue            PO Box 209         Colman, SD 57017
15626401   Jerry's Lock Service          131 Dixon Springs Hwy           Carthage, TN 37030
15626402   Jesco Products Co., Inc.         Ed        6592 Arrow Drive           Sterling Heights, MI 48314
15626404   Jesse Garant & Assoc Inc           G7−628 Monmouth Road              Windsor ON N8Y 3L1 Canada
15626405   Jesse's Enterprise Electric        Jesse Ruiz        34734 California Road          Los Fresnos, TX 78566
15626408   Jet−Fab Inc.         PO Box 2217          2021 Brown Ave.           Cookeville, TN 38502
15626411   Jewell, Corey          118 Quail Drive         Lawrenceburg, TN 38464
15626412   Jewell, Theresa          22102 Gaukler St.        St. Clair Shores, MI 48080
15626413   Jewett, Louella          4770 ACORN HOLLOW                WHITE CLOUD, MI 49349
15626414   Jeyco         Pat        2420 Anson Dr.          Mississauga ON L5S 1G2 Canada
15626415   Jhall Engineering          Misti Hall       285 Bear Creek         Columbia, TN 38401
15626416   Jiangsu SUMEC−DELONG                  Song xiamei and yinyuqin           Precision Forging Co LTD 1 Gaoxiong
           Rd        Nanjing 211500 China
15626417   Jiangsu Zhenyou Technology Industrial In             No. 30 Lingbo Road, Gaoyou Economic             Development
           Zone         Jiangsu Province China
15626418   Jiangyin Suncity Cables.Co.,           Hugh Yan         LTD NO.18th,Maochangli Road              Jiangyin 214443
           China
15626419   Jillco Machinery Movers, Inc           PO Box 269          Licking, MO 65542
15626420   Jilson Group          20 Industrial Rd        Lodi, NJ 07644
15626421   Jim nez, Alvaro Gonz lez           SOCONUSCO NUM 32                Matamoros Tamaulipas 87497 Mexico
15626422   Jim nez, Aquileo Jim nez           PALMA DIVINA NUM 43                 Matamoros Tamaulipas 87347 Mexico
15626423   Jim nez, Carlos Guerrero           CANALES 4            Matamoros Tamaulipas 87470 Mexico
15626424   Jim nez, Diana Maldonado             FERNANDO MONTES DE OCA NUM 120                        Matamoros Tamaulipas 87493
           Mexico
15626425   Jim nez, Guillermo Espriella          RIO CONCHOS NUM 53                 Matamoros Tamaulipas 87440 Mexico
15626426   Jim nez, Juan Ortiz          San Miguel #14         Matamoros Tamaulipas 87394 Mexico
15626427   Jim nez, Maria Gomez            PRIMERA NUM 32               Matamoros Tamaulipas 87497 Mexico
15626428   Jim nez, Maria Rodr guez            SAUCES NUM37             Matamoros Tamaulipas 87448 Mexico
15626429   Jim nez, Miguel Gallegos           ADOLFO RUIZ CORTINEZ NUM 34                     Matamoros Tamaulipas 87390
           Mexico
15626430   Jim nez, Rosa Rodr guez           SAN PATRICIO NUM 15                Matamoros Tamaulipas 87446 Mexico
15626431   Jimenez, Christopher           215 Cemetery Road          Lawrenceburg, TN 38464
15626432   Jimenez, David Luna            1499 Hawkeye          Rochester Hills, MI 48307
15626434   Jimona, Inc         1969 East McKinely Ave            Mishawaka, IN 46545
15626436   Jiran, Joseph         117 S. DIVISION           FREMONT, MI 49412
15626441   Jm Industrial Supply          Dick Scovil        2323 Lakeshore Dr           Pekin, IL 61554
15626445   Jo Daviess County           330 N. Bench Street         Galena, IL 61036
15626446   Jo Daviess County Collector           330 N. BENCH STREET               GALENA, IL 61036
15626447   Jo Daviess County Collector           JO DAVIESS COUNTY TREASURER'S OFFICE                        330 NORTH BENCH
           STREET            ROOM 120            GALENA, IL 61036
15626448   Jo−Ad Industries, Inc.          Amy Kaip         31465 Stephenson Hwy.            Madison Heights, MI 48071−1683
15626450   Job Finders Employment Svcs             1729 West Broadway #4            Columbia, MO 65203
15626453   Jobvite        Finance Dept          1300 South El Camino Real            Suite 400       San Mateo, CA 94402
15626454   Joe Baskin Enterprises          Joe Baskin and Ann Baskin           18881 Savage Road          Belleville, MI 48111
15626455   John Erickson           John Erickson        1800 Keller Lake Drive          Burnsville, MN 55306
15626456   John Henry Foster Company             4700 LeBourget Dr.          St. Louis, MO 63134
15626457   John Henry Foster Company             4700 LeBourget Drive           St. Louis, MO 63134
15626458   John Hochfellner           RR #1        1117 Baldwin Rd.          Bracebridge ON P1L 1W8 Canada
15626460   John, Jithin        2632 Beacon Hill Drive          Auburn Hills, MI 48326
15626461   John, Jithin        2632 Beacon Hill Drive Apt 107           Auburn Hills, MI 48326
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 143 of 255
15626463   Johns, Mikel         53 Maple DR             Van Buren Twp, MI 48111−4225
15626464   Johnson & Wilson Sales & Ser              12012 Macon Road            Collierville, TN 38017
15626466   Johnson Electric Inc.         Elizabeth Van Sicklen           10 Progress Dr         Shelton, CT 06484
15626468   Johnson Electric NA           Ron Rogers and Jennifer Thomas              47660 Halyard Drive         Plymouth, MI
           48170−2429
15626469   Johnson Equipment Company               Po Box 802009            Dallas, TX 75380−2009
15626471   Johnson Gas Appliance             Rick Schmerbach and Cherie Jones             Company         Cedar Rapids, IA
           52405
15626473   Johnson Rubber Company               16025 Johnson St.          PO Box 67          Middlefield, OH 44062−0067
15626474   Johnson Scale Co.          235 Fairfield Avenue           West Caldwell, NJ 07006
15626483   Johnson, Christopher           209 Countrywood Drive             Lawrenceburg, TN 38464
15626489   Johnson, Daniel          814 S. Hillman Rd.           Stanton, MI 48888
15626494   Johnson, Jamie          14576 Stephens Rd            Warren, MI 48089
15626517   Joiner, Kiyona         340 FAIRHILLS DR               YPSILANTI, MI 48197
15626522   Jones Consultant          152 Southcliff Drive          Findlay, OH 45840
15626523   Jones Electric & Automation            Matt Jones          541 Stonewall Stree North         McKenzie, TN 38201
15626524   Jones Electric Company            Mike Passage           1965 Sanford St.         Muskegon, MI 49441
15626525   Jones Lumber          Randy           Rt. JJ       Moberly, MO 65270
15626530   Jones, Christopher          36442 Farmbrook Dr #50             Clinton Twp, MI 48035
15626533   Jones, Daniel        3108 Hazelton Drive            Thompson's Station, TN 37179
15626545   Jones, Ingrid        720 Salem Church Road              Waynesboro, TN 38485
15626546   Jones, James         143 Jamie Lane            Toney, AL 35773
15626553   Jones, Kenneth          325 Garrison Road           Hohenwald, TN 38462
15626559   Jones, Melissa         31667 Karolyn Lane            Fraser, MI 48026
15626565   Jones, Ryan         5172 Carpenter Rd            Tawas City, MI 48763
15626568   Jones, Tahjuanna          425 Foss Ave           Flint, MI 48505
15626569   Jones, Walter         5710 Buckingham             Detroit, MI 48224
15626570   Jonesville Paper Tube Corp            Charlie        540 Beck Street         Jonesville, MI 49250
15626571   Jonner Steel Industries          6349 Strong         Detroit, MI 48211
15626572   Jordan Aluminum Extrusion Co               Jennifer Miller and Cindy Keough           4661 Burbank Road         Memphis,
           TN 38118
15626573   Jordan Painting         Mark Jordan           14977 W. Greenbush Rd             Kent, IL 61044−9606
15626576   Jordan, Jeffery        122 BROWNS LANE                  LORETTO, TN 38469
15626578   Jordan, Kenneth          25717 Lynford St           Farmington Hills, MI 48336
15626581   Jordan, Michael          99 Beasley          lawrenceburg, TN 38464
15626582   Jordan, Michael          99 Beasley rd.         Lawrenceburg, TN 38464
15626585   Jordan, Tyrone         5504 Eagleview Court             Clarkston, MI 48348
15626586   Jorgensen, Nicole          6455 Hancock Rd            Montague, MI 49437
15626588   Jose Agustin de Jesus          Agustin Galarza Mendoza             Galarza Mendoza          Queretaro 76114 Mexico
15626589   Jose Gerardo Encinas Burruel            Retorno 105 #3, Col Modelo            Hermosillo, Sonora 83190 Mexico
15626590   Josefina, Jose        PINO NUM 103              Matamoros Tamaulipas 87444 Mexico
15626591   Joseph Machine Co            Paul Malloy and Whitney Fickes             595 Range End Rd          Dillsburg, PA
           17019
15626592   Joseph T. Ryerson & Son, Inc.            24487 Network Place N            Chicago, IL 60673
15626593   Joseph T. Ryerson & Son, Inc.            455 85th Avenue NW             Minneapolis, MN 55433
15626594   Joseph, Anthony           6195 ROBERT CIRCLE                 YPSILANTI, MI 48197
15626597   Jowers Cleaning Service            Brandon Jowers           PO Box 781          Lexington, TN 38351
15626599   Joya, Martin Martinez           FACULTAD DE COMERCIO NUM 5                        Matamoros Tamaulipas 87457
           Mexico
15626600   Joyner, Joseph         11405 IDLEWOOD DRIVE                   OSCEOLA, IN 46561
15626604   Jozefowicz, Ian         46833 Springhill Dr.           Shelby Township, MI 48317
15626606   Jpmorgan Chase Bank, National Associatio               25 Bank Street Canary Wharf           London E14 5JP United
           Kingdom
15626612   Jtech Corp        Jae−Young Hwang               #1121, Rosedale B/D, 724 Suseo−dong             Seoul 135−744 South
           Korea
15626613   Ju rez, Briseida Amador           CALLE SIERRA EMITA NUM 51                     Matamoros Tamaulipas 87477 Mexico
15626614   Ju rez, Dalila Cortez         AV SAN CARLOS                Matamoros Tamaulipas 87446 Mexico
15626615   Ju rez, Diego Campos            JUAN DE LA BARRERA NUM 201                      Matamoros Tamaulipas 87499 Mexico
15626616   Ju rez, Francisco Martinez          PORFIRIO DIAZ NUM 152                  Matamoros Tamaulipas 87493 Mexico
15626617   Ju rez, Francisco Rodr guez           LEGISLACION 17              Matamoros Tamaulipas 87477 Mexico
15626618   Ju rez, Hugo Paulin          CALLE QUERETARO NUM 51                      Matamoros Tamaulipas 87457 Mexico
15626619   Ju rez, Jose Balderas         DIAMANTE #63               Matamoros Tamaulipas 87348 Mexico
15626620   Ju rez, Ma Balderas          VALLE DIAMANTE NUM 61                    Matamoros Tamaulipas 87344 Mexico
15626621   Ju rez, Nereida Ram rez           MIRAMAR 113               Matamoros Tamaulipas 87497 Mexico
15626622   Ju rez, Pedro Arizpe          CARR SENDERO NACIONAL KM17                        Matamoros Tamaulipas 87560 Mexico
15626623   Ju rez, Rosalva Cruz          CALLE SIERRA SAN IGNACIO NUM 5                        Matamoros Tamaulipas 87497
           Mexico
15626624   Ju rez, Saul Cortez         1ERO ENERO NUM 150                  Matamoros Tamaulipas 87470 Mexico
15626625   Juan Fidel Salazar Guerra           Alamo 53, Esq. Con Palma             Fracc. Los Cedros       Matamoros Tamaulipas
           87496 Mexico
15626627   Judd, Brian        536 Rhodes Street            Pinconning, MI 48650
15626628   Judy, Brandon          6050 COGSWELL                ROMULUS, MI 48174
15626629   Julio C. Garcia A/C          Julio Garcia         66 Central Park Drive          Brownsville, TX 78520
15626633   Justco Ltd        Gary Rashotte and Janice Scott             2109 Whittington Drive Unit A         Cavan Monaghan ON
           K9J 0G5 Canada
15626634   Justin Laity       312 E QUEEN AVE                STOCKTON, IL 61085
15626635   Jyco Sealing Technologies            Manon Canual            3995 Industrial Blvd.        Sherbrooke QC J1L 2S7
           Canada
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 144 of 255
15626636   K & G Tool Co          Brian Satterfield        16679 Comstock Street          Grand Haven, MI 49417
15626637   K & J Finishing Inc        Keith Beach          716 Cedar St         Rockford, IL 61102
15626638   K C K Tool & Die Co.           1450 Jarvis Street        Ferndale, MI 48220
15626639   K F Mold Limited         Christina          No.8 Xialian Rd, South Xiagang, Changan           Dongguan City 523873
           China
15626640   K Lift Materials Handling          Lynn        Equipment Co          55581 Currant Road          Mishawaka, IN
           46545
15626641   K Mold & Engineering            Phyllis Kasner         51383 Bitterseet Road        Granger, IN 46530
15626643   K&F Electronics, Inc.         Kelly Vanderhoff          33041 Groesbeck Hwy.           Fraser, MI 48026
15626644   K&I HARD CHROME                 1900 EAST MAIN STREET                NEW ALBANY, IN 47150
15626645   K&I Hard Chrome           Mary Leininger           103 N. Grove Street        Ypsilanti, MI 48198
15626646   K&I Hard Chrome           Susan Aldridge and Todd Sparrow             1900 East Main Street        New Albany, IN
           47150
15626647   K−C Welding Supply            Dick Johnson and Maureen Webb              1309 Main St.        Essexville, MI 48732
15626648   K−O Products Company              Julie Henry        1225 Milton Street        Benton Harbor, MI 49022
15626649   K−Omega Ontario Inc            Maureen Fleming           380 Orenda Rd         Brampton ON L6T 1GB Canada
15626650   K−Tek         A Griffiths Company            NW 8744          Minneapolis, MN 55485−8744
15626651   K−Tek Corporation          750 Vandeberg St           Baldwin, WI 54002
15626652   K.C. Jones Plating Co.         Trevor Burgess          2845 East 10 Mile Rd.        Warren, MI 48901
15626653   K/C WELDING INC              1309 MAIN STREET               ESSEXVILLE, MI 48732
15626654   K/C Welding Inc         Marty Ulrey and Maureen Carolan             1309 Main Street         Essexville, MI 48732
15626656   KACZMAREK, PAUL                 610 W. PREVO RD.             LINWOOD, MI 48634
15626657   KADDOUH, HASSAN                  466 Madison          Grosse Point Farm, MI 48236
15626661   KAIRN, WILLIAM              314 W Main St Apt 4           Lebanon, OH 45036
15626664   KALCHIK, LARRY               1277 E. BIGELOW CREEK TRAIL                   NEWAYGO, MI 49337
15626667   KALMETA, ROSANNA                   3825 COOLIDGE HIGHWAY                  ROYAL OAK, MI 48073
15626672   KAMET SRL.           Via Moe 5/7            Berzo Inferiore BS 25040 Italy
15626675   KAMPMEIER, CALEB                 6653 S. Willow Rd.          Stockton, IL 61085
15626682   KANWAL INC             1426 BOULEVARD INDUSTRIEL                     MAGOG QC J1X 4V9 CANADA
15626687   KAR Laboratories          4425 Manchester Road            Kalamazoo, MI 49001
15626700   KATZ, MICHAEL              711 S CLARK ST             Moberly, MO 65270
15626701   KAUFFMAN ENGINEERING INC.                     830 S. STATE RD 25            PO BOX 658          LOGANSPORT, IN
           46947
15626703   KAUFMAN, BARBARA                   4473 IL RT 84         THOMSON, IL 61285
15626706   KAWASAKI, KEN               314 Camilla Lane          Murfreesboro, TN 37129
15626710   KBX Engineering, Inc.           Brendan Price         200 Maple Park Blvd.         Suite 203       St. Clair Shore, MI
           48081
15626711   KC Plastics, LLC         David Reiche          17157 E. Ten Mile Rd.          Eastpointe, MI 48021
15626712   KC Quality Products          Jean Palmer and Jean Palmer           PO Box 2150         Independence, MO 64055
15626713   KDM P.O.P. Solutions Group              110 Taylor Industrial Blvd        Hendersonville, TN 37075
15626714   KDS Controls Inc.         Janet Burns         307 Robbins Drive          Troy, MI 48083
15626716   KECK, KENNETH              41840 Mary Kay Dr             Clinton Township, MI 48038−4500
15626723   KELLER USA INC              2168 CAROLINA PLACE DR                  FORT MILL, SC 29708
15626732   KELLEY, WILLIAM               33568 OTTO            FRASER, MI 48026
15626739   KEM−TRON, Inc.            Ed or Meredith          7370 Broadmoor Ave. SE           Caledonia, MI 49316
15626741   KEMOCK, JACOB               315 S Platt St        Milan, MI 48160
15626746   KENCO          PO BOX 364              LAPORT, IN 46352
15626752   KENDRICK, CHRIS               P.O. Box 63         Jeffersonville, KY 40337
15626756   KENNEDY, DANNY                 53 SHOTWELL ROAD                LAWRENCEBURG, TN 38464
15626757   KENNEDY, DANNY L                 53 SHOTWELL ROAD                 LAWRENCEBURG, TN 38464
15626760   KENNON, DARRELL                 P.O. Box 180         Clay City, KY 40312
15626764   KENT MANUFACTURING CO                      2200 OAK INDUSTRIAL DR NE                GRAND RAPIDS, MI 49505
15626774   KENWAL/ FAURECIA STEEL                    8223 WEST WARREN AVE                 DEARBORN, MI 48126
15626775   KENWAL/ FAURECIA STEEL                    Brain Smolinski and Debbie Martell         8223 West Warren
           Ave       Dearborn, MI 48126
15626776   KENWAL/ FAURECIA STEEL                    Brian Smolinski and Debbie Martell         8223 West Warren
           Ave.       DEABORN, MI 48126
15626777   KENWAL/FORD RESALE                    8223 WEST WARREN AVE                 PO BOX 4359          DEARBORN, MI
           48126
15626780   KENWAL/JCI RESALE                 8223 W. WARREN AVE.               P.O. BOX 4359          DEARBORN, MI
           48126
15626786   KERN LIEBERS MEXICO, S.A.                  AV. EL TEPEYAC 11080,             PARQUE INDUSTRIAL                EL
           MARQUES QUERETARO 76250 MEXICO
15626791   KERNELLS AUTOMATIC MACHINING                         10511 SR 61          PO BOX 41         BERLIN HEIGHTS, OH
           44814
15626799   KEUVELAAR, TERRY                  8340 W 4 MILE RD            HESPERIA, MI 49421
15626804   KEY SAFETY INC.              4601 COFFEE PORT RD.               BROWNSVILLE, TX 78521
15626807   KEYENCE CORP OF AMERICA                     669 RIVER DRIVE, STE. 403             ELMWOOD PARK, NJ 07407
15626813   KEYMON, JEREMY                4985 SHADES BRIDGE RD.                GREENFIELD, TN 38230
15626821   KH VIVES, S.L.          PI REYJUAN CARLOS I                 CL GREGAL 2           ALMUSSAFES 46440 SPAIN
15626817   KH Vives Rework, S.L.            Eduardo Fernandez Piqueras          PI Rey Juan Carlos I, Cl Canal Crepo
           8       Almussafes 46440 Spain
15626818   KH Vives Rework, S.L.            PI Rey Juan Carlos; Cl Gregal 2         Almussafes 46440 Spain
15626819   KH Vives, S.L.        Eduardo Fernandez Piquer            Pi Reyjuan Carlos I        Almussafes 46440 Spain
15626820   KH Vives, S.L.        Juan Luis Esteve          Pi Reyjuan Carlos I         Almussafes 46440 Spain
15626822   KHALIFEH, AHMAD                 3855 PARKER STREET                DEARBORN, MI 48124
15626831   KIA        7777 KIA PKWY               WEST POINT, GA 31833
15626836   KIEKERT          21 HEILIGENHAUS                HOSELER PLATZ 2 42579 GERMANY
                 Case 19-12378-KBO                Doc 1282-1         Filed 01/04/21          Page 145 of 255
15626841   KILBANK METAL FORMING & TURNING INC                        4 BARRIE BLVD            ST. THOMAS ON N5P 4B9
           CANADA
15626845   KILCHEVSKYI, VOLODYMYR                   7260 CARDINAL            ALGONAC, MI 48001
15626849   KILIAN MANUFACTURING CORP A DIVISION OF                        INDUSTRIAL MOTION              SYRACUSE, NY
           13217
15626850   KILLEN, DAVID           179 SHOAL CREEK ROAD                 LEOMA, TN 38468
15626859   KIMBROUGH, ERIC              16815 Edmore         Detroit, MI 48205
15626865   KINETIC TOOL INC             2406 MILLENNIUM DRIVE                ELGIN, IL 60124
15626867   KING, CLIFFORD            3733 NORTH MIELKE WAY                 LEWISTON, MI 49756
15626869   KING, MICHAEL            P.O. BOX 926          WARREN, MI 48090
15626876   KINKEAD, PATRICIA              2098 HWY 140 NORTH              COTTAGE GROVE, TN 38224
15626877   KINTNER, DANIEL             73 N. TRUMBULL RD              BAY CITY, MI 48706
15626879   KINYON, JERAME             15986 Monroe Rd 1009            Moberly, MO 65270
15626880   KIP America       Frederic Gillazeau and Barbara Alther          1600 E Gold Road Suite 110         Rolling Meadows,
           IL 60008
15626884   KIRBY, DENNIS           3670 KAWKAWLIN DRIVE                  BAY CITY, MI 48706
15626885   KIRCHNER, RAYMOND                 3547 CEDARDALE CT              TOLEDO, OH 43623
15626890   KIRKLAND & ELLIS              300 N. LASALLE           CHICAGO, IL 60654
15626891   KIRTLINK, DAVID             406 W Reid         Holliday, MO 65258
15626895   KISSSOFT U.S.A., LLC            3719 SPRING GROVE ROAD                JOHNSBURG, IL 60051
15626896   KISSsoft U.S.A., LLC         Daniel Kondritz        3719 Spring Grove Road          Johnsburg, IL 60051
15626900   KITTS, DAWN           507 Fall River Road        Lawrenceburg, TN 38464
15626902   KLASSEN, ERICK            2745 N. Waskevich LN           Midland, MI 48642
15626903   KLASSEN, GARY             2510 HILTS ROAD             GLADWIN, MI 48624
15626910   KLEINHANS, KURT              3836 N. MACKINAW RD.               PINCONNING, MI 48650
15626912   KLIEMT & VOLLSTADT                 BOHNAU MARKUS               SPEDITIONSTRABE 21 D
           40221       DUSSELDORF GERMANY
15626913   KLIEMT & VOLLSTADT                 SPEDITIONSTRABE 21              D 40221       DUSSELDORF 40221
           GERMANY
15626915   KLINE, TERRY           3339 W 136TH ST           GRANT, MI 49327
15626920   KLOEPPING, DELORIS               109 S CLAY         MT CARROLL, IL 61053
15626921   KLOEPPING, KEITH             109 S CLAY          MT CARROLL, IL 61053
15626922   KLOSS, RUSSELL            3230 S APPLE RIVER             ELIZABETH, IL 61028
15626927   KMD Consulting Services           Kris Dowler        12 Campbell Street       London ON N6P 1A9 Canada
15626928   KMH Systems, Inc.         181 Industrial Blvd.        Lavergne, TN 37086
15626929   KMH Systems, Inc.         6900 Pow Ave.         Dayton, OH 45414
15626933   KNESS, BRIAN           706 SOUTH CHICAGO AVE                 FREEPORT, IL 61032
15626934   KNESS, TINA         706 S CHICAGO             FREEPORT, IL 61032
15626936   KNIGHT, JIMMIE            1678 MEADOW WOODS BLVD                   YPSILANTI, MI 48197
15626941   KNOLL, KENNETH              502 LOCUST ST            LENA, IL 61048
15626945   KNOWLES, KENNETH                 2123 HUDSON ST.           MUSEKGON, MI 49441
15626947   KNOX, CHRISTOPHER                18503 Morningside         Eastpointe, MI 48021
15626948   KNOX, JEFFERY            56 ROYAL FOX POINTE               CEDAR GROVE, TN 38321
15626949   KNOX, PAUL          324 TUG BRANCH              CLAY CITY, KY 40312
15626950   KNOX, ROSANNE              2938 Siena Dr.       TROY, MI 48083
15626951   KNOX, TRACY            131 SHIAWASSEE RIVER DRIVE                  ADRIAN, MI 49221
15626955   KNUTSEN, SANDRA               14647 US HWY 20 E            LENA, IL 61048
15626959   KOH YOUNG AMERICA, INC.                 6150 W. CHANDLER BLVD. SUIT                 CHANDLER, AZ 85226
15626962   KOHLER, WILLIAM              300 RIVERFRONT UNIT 17H                DETROIT, MI 48226
15626964   KOLESAR, DAVID             6038 VENICE DRIVE              COMMERCE TWP., MI 48382
15626968   KOMATSU AMERICA INDUSTRIES                    1701 GOLF ROAD             SUITE 300         ROLLING MEADOWS, IL
           60008
15626972   KONCOR, DAVID             22406 Monroe Rd 1119           Madison, MO 65263
15626982   KONICKI, SCOTT            11370 S TRILLIUM RIDGE              GRANT, MI 49327
15626986   KONWINSKI, MARK               736 E. NEWBERG            PINCONNING, MI 48650
15626995   KORN FERRY HAY GROUP                  33 SOUTH 6TH STREET              SUITE 4900         MINNEAPOLIS, MN
           55402
15626997   KORN FERRY HAY GROUP, INC                  NW 5854, P.O. BOX 1450            MINNEAPOLIS, MN 55485−5854
15626998   KORONA, JOSEPH             23301 HARMON             ST CLAIR SHORES, MI 48080
15627002   KOTH, BECKY           4635 Benchley Dr          Beaverton, MI 48612
15627003   KOTH, JEFFREY            1120 W. MT. FOREST             PINCONNING, MI 48650
15627004   KOTH, JOSHUA            1120 W. MT. FOREST RD              PINCONNING, MI 48650
15627005   KOTZ, DANIEL           806 E. WHITEFEATHER               PINCONNING, MI 48650
15627006   KOTZ, LARRY           27075 VANCE            MADISON HTS., MI 48071
15627009   KOZERO, JOHN            4603 KOCOT ROAD               STERLING, MI 48659
15627012   KPIT INFOSYSTEMS, INCORPORATED                    379 THORNALL ST.             EDISON, NJ 08837
15627010   KPIT Infosystems Inc.        Barbara Stroul and Kapil Rapelli        33 Wood Ave S, 7th Floor        Iselin, NJ
           08830
15627011   KPIT Infosystems,        Rob Stewart        Incorporated         Edison, NJ 08837
15627013   KPIT TECHNOLOGIES INC                28001 CABOT DR, STE 100             NOVI, MI 48377
15627014   KPIT Technologies Inc         Suresh Pabba and AMY COLE             28001 Cabot DR, STE 100          Novi, MI
           48377
15627015   KPIT Technologies Inc.         28001 Cabot Drive Ste 110         Novi, MI 48377
15627016   KPJ Consultants       Kevin Jernigan         1485 N. Long Lake Rd.          Fenton, MI 48430
15627020   KRAGER, GREGORY               306 S. CASS         STANDISH, MI 48658
15627024   KRANIAK, ANDREW                2875 TALLAHASSEE              ROCHESTER HILLS, MI 48306
15627027   KRAWCZYK, DUANE                 4715 WORTH RD.            STANDISH, MI 48658
15627030   KRC Consultants         Kristen Chilson        W. 6064 720th Avenue          Beldenville, WI 54003
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 146 of 255
15627031   KRESSIG, AARON               3006 LAZY LAKE DR                 HARLINGEN, TX 78550
15627033   KRIEBS, HELEN              502 EAST FRONT AVE.                STOCKTON, IL 61085
15627034   KRIEBS, MICHAEL                3004 FAIRWAY RD               STOCKTON, IL 61085
15627045   KRUPKE, TIMOTHY                 111 WEST HYDE STREET                  WARREN, IL 61087
15627046   KRUPKE, TIMOTHY                 111 WEST HYDE STREET PO BOX 42                     WARREN, IL 61087
15627048   KS Auto LLC DBA Autoriv               Janine MacDonald           1753 Hamilin Rd          Rochester Hills, MI 48309
15627049   KTM Locks /Intier Automotive             Jeff Brown          141 Stafferm Drive         Concord ON L4K 2R2
           Canada
15627050   KUBIK, LOWELL               8252 TINKLER RD              STERLING HEIGHTS, MI 48312
15627055   KUHL, TRACY              1932 HAMMAN DRIVE                  TROY, MI 48085
15627066   KUNZ, DONALD               324 E. Front Ave.          Stockton, IL 61085
15627067   KUPETS, EDWARD                 76814 MARY GRACE DRIVE                   BRUCE TOWNSHIP, MI 48065
15627072   KVA Induction Co INC             David Petrinec and Corinne Smith             34112 Doreka Dr        Fraser, MI
           48026
15627073   KVF Quad Corporation             Jim Wells and Cindy Crotty           808 13th St        East Moline, IL 61244
15627076   KYB AMERICAS CORPORATION                       2625 N. MORTON               FRANKLIN, IN 46131
15627075   KYB Americas Corporation              2625 N Morton Street           Franklin, IN 46131
15626655   Kaat's Water Conditioning           3470 Three Mile Rd NW             Grand Rapids, MI 49534
15626660   Kafaf, Dhrgam Al           3334 Brookshear Circle           Auburn Hills, MI 48326
15626662   Kaiser Aluminum           Betty McKibbin           3021 Gore Road            London ON N5V 5A9 Canada
15626663   Kaiser Aluminum (CAD)              3021 Gore Road           London ON N5V 5A9 Canada
15626666   Kalkaska Auto & Truck Center             Dan McCormick            PO Box 250          408 W Mile Road          Kalkaska, MI
           49646
15626668   Kaman Industrial Technologie            9929 N Alpine Rd           Machesney Park, IL 61115
15626669   Kamat, Pratik         31024 Tamarack St Apt #21105              Wixom, MI 48393
15626670   Kamatics Corp          Paul Bender          PO Box 30238           Hartford, CT 06150
15626671   Kamax, L.P.         500 West Long Lake Road              Troy, MI 48098
15626673   Kammerer Inc.          Kelly Kammerer and Kelly Kammerer                 2348 East Kammerer Road          Kendallville, IN
           46755
15626677   Kamps Inc.         2900 Peach Ridge NW              Grand Rapids, MI 49534
15626683   Kanwal Inc         Paul Kanwal and Elyse Goulet             1426 Boulevard Industriel         Magog QC J1X 4V9
           Canada
15626685   Kappeler, Lacinda          600 S Ore Road           Westpoint, TN 38486
15626686   Kappeler, Lacinda          600 South Ore Road           West Point, TN 38486
15626688   Karana, Rani         13039 Pearl Drive           Shelby Township, MI 48315
15626689   Karjala, Sandeep         1316 Burns Drive           Troy, MI 48083
15626690   Karjala, Sandeep         2439 Wiltshire Ct , Apt 206           Rochester Hills, MI 48309
15626691   Karma Automotive LLC              Accounts Payable          3080 Airway Ave.           Costa Mesa, CA 92626
15626696   Kathy Lumley           31348 250th Street          Barry, IL 62312
15626697   Katkar, Nikhil        33318 Grand River Ave Apt 4              Farmington, MI 48336
15626698   Kato Spring of California          Rana        5780 Cerritos Ave           Cypress, CA 90603
15626699   Kato−Entex Limited           Jeff Poole and Christine Wilson           Glaisdale Drive Bilborough         Nottingham NG8
           4JY United Kingdom
15626702   Kauffman Engineering Inc.            Karla Ellis       830 S. State Rd 25         Logansport, IN 46947
15626704   Kavuru, Triveni         2939 Fishermans Cove Apt 202              Lake Orion, MI 48360
15626705   Kavuru, Triveni         730 Ironwood Drive, #304             rochester, MI 48307
15626707   Kay Automotive Graphics             Joan Fehlberg         57 Kay Industrial Drive         PO Box 1000         Lake Orion,
           MI 48361
15626708   Kays Engineering          900 INDUSTRIAL DRIVE                  MARSHALL, MO 65340
15626715   Keats Manufacturing           Dave King and Paula Horwath             350 W Holbrook Drive          Wheeling, IL
           60090
15626718   Keen Point International Inc          510−3300 BLOOR ST WEST                  WEST TOWER            TORONTO ON M8X
           2X2 CANADA
15626719   Keen Point International Inc          Denise Brown and Hilda Roeleveld             510−3300 Bloor St West West
           Tower        Toronto ON M8X 2X2 Canada
15626722   Kelcom, Inc         21419 Protecta Drive           Elkhart, IN 46516
15626724   Keller USA Inc          Regina Jorgensen          2168 Carolina Place Dr          Fort Mill, SC 29708
15626726   Kelley Machining Inc           Art Kelley and Rick Hartley           647 Industrial Park Drive       Shelby, MI
           49455
15626728   Kelley, James         407 3rd Street         Lawrenceburg, TN 38464
15626730   Kelley, Rosemary          710 2nd Street Lawrenceburg, TN 38464               Lawrenceburg, TN 38464
15626733   Kelly Services (Canada) LTD            PO Box 9488            Postal Station A       Toronto ON N5W 4E1 Canada
15626734   Kelly Services, Inc.        Allen Jennings and Rebecca Kizy             999 West Big Beaver Rd.         TROY, MI
           48084
15626735   Kelly, Joshua        266 Mt. Lebanon Road             Lawrenceburg, TN 38464
15626738   Kem Krest Corporation            12785 EMERSON DRIVE                 Brighton, MI 48116
15626740   Kemark Inc         1021 East Wallace St           Fort Wayne, IN 46803
15626744   Ken−Mac Metals            22355 West Eleven Mile Road             Southfield, MI 48033
15626745   Kenco        Geneva           PO Box 364          Laport, IN 46352
15626747   Kenco Plastics Inc         PO Box 364           Laporte, IN 46352
15626748   Kendall Electric Inc         1200 S Grandstaff Dr          Auburn, IN 46706
15626749   Kendall Electric Inc         1699 Wierengo Dr.           Muskegon, MI 49442
15626750   Kendall Electric Inc.         Jim Waz         840 Hastings St.          Traverse City, MI 49684
15626751   Kendall Electric, Inc.         25 American Drive          Jackson, TN 38301
15626753   Kendrick, Jessica         36794 Harper Ave Apt 203             Clinton Twp, MI 48035
15626754   Kenmar Timber Comany               Ken Schroeder         1231 Highway F           Clifton Hill, MO 65244
15626755   Kennametal, Inc.         Linda Turner          205 North 13th Street          Rogers, AR 72757
15626762   Kenowa Industries          11405 E. Lakewood Blvd.             Holland, MI 49424−9663
                 Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21           Page 147 of 255
15626763   Kent Corporation          9601 York Alpha Drive            North Royalton Drive, OH 44133
15626765   Kent Manufacturing Co            Russ Hernandez           2200 Oak Industrial Dr NE          Grand Rapids, MI
           49505
15626768   Kentwood Powdercoat, Inc.            Bill Andro         3900 Swank SE            Grand Rapids, MI 49512
15626769   Kenwal Products Corp.           Jennie Noakes          8223 W. Warren Avenue             Dearborn, MI 48126
15626770   Kenwal Steel Co.          Kathy Max           201 Mississippi Street        Gary, IN 46402−1643
15626771   Kenwal Steel Corp.          8223 W. Warren Ave             Dearborn, MI 48126
15626772   Kenwal Steel Corp.          c/o Kristin M. Ynclan          8223 W. Warren Avenue             P.O. Box 4359         Dearborn,
           MI 48126
15626773   Kenwal Steel−Delta/GM Resale              Jennie Noakes         8223 W. Warren Ave.            PO Box
           4359         Dearborn, MI 48126
15626778   Kenwal/FORD Resale             Jennie Noakes          8223 West Warren Ave            PO Box 4359           Dearborn, MI
           48126
15626779   Kenwal/Ford Resale           Sandra Wozniak           307 Tech Drive           Burns Harbor, IN 46304
15626781   Kenwal/JCI Resale           8223 W. Warren Ave.            PO Box 4359           Dearborn, MI 48126
15626787   Kern Liebers Mexico, S.A.           Imelda Juarez and Claudia Romo             11080, Parque Industrial O'Donnell          El
           Marques, QRO 76250 Mexico
15626788   Kern Liebers Texas Inc           Armando Velazquez and Don Bemister               400 E Nolana Loop          Pharr, TX
           78577
15626789   Kern Services Inc         Rick Kern          18940 Roselle Cv          Auburn, IN 46706−9200
15626790   Kern−Liebers Texas Inc           Armando Velazquez             400 E Nolana Loop           Pharr, TX 78577
15626792   Kernells Automatic Machining            Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15626793   Kernells Automatic Machining            Jerry Ferancy         10511 SR 61           Berlin Heights, OH 44814
15626794   Kerr, David        1977 Golfview Drive            Troy, MI 48084
15626795   Kerr, David        1977 Golfview Drive #203             Troy, MI 48084
15626796   Kerr, Dianne         277 Gratiot Ave          Detroit, MI 48226
15626797   Kerry Steel, Inc.        Judy Huerta and Larry Filippine          31731 Northwestern Hwy.             Suite
           200        Farmington Hills, MI 48334
15626800   Kevin Quarry Sand & Gravel            Box 2290          Bracebridge ON P1L 1W2 Canada
15626801   Kevin R Pierce Electric Inc         Kevin Pierce          10424 E Greenvale Rd           Stockton, IL 61085
15626802   Key Safety Inc         Kelly Rose          2025 Harmon RD            Auburn Hills, MI 48326−1776
15626803   Key Safety Inc         Kelly Rose          7000 Nineteen Mile Rd           Sterling Heights, MI 48314
15626805   Key Safety Inc.         Ramses Delie          4601 Coffee Port Rd.          Brownsville, TX 78521
15626816   KeyShot         JOrdan Doane and Theresa Morris              15143 Woodlawn Ave             Tustin Ave, CA 92780
15626808   Keyence Corp of America            A/R         50 Tice Boulevard          Woodcliff Lake, NJ 07677
15626809   Keyence Corp of America            Customer Service and A/R & Credit Dept              669 River Drive, Ste.
           403        Elmwood Park, NJ 07407
15626810   Keyence Corp of America            Todd         111 West Port Plaza           Suite 600       St. Louis, MO 63416
15626811   Keykert USA           46941 Liberty Drive          WIXOM, MI 48393
15626812   Keyline Industrial Ltd.        114 Stronach Crescent           London ON N5V 3A1 Canada
15626814   Keypack Industries, Corp.          25784 Borg Road            Elkhart, IN 46514
15626823   Khan, Mohammed             3300 Doremus Apt Lowr              Hamtramck, MI 48212
15626824   Khan, Muhammad             2729 Golfside Rd Apt 104            Ypsilanti, MI 48197
15626828   Khosravi−Mardkhe, Maryam              1727 SILVERWOOD DR                  SAN JOSE, CA 95124−3834
15626829   Khunte, Nilesh Ramesh            238 Woodview Ct            Rochester Hills, MI 48307
15626830   Khunte, Nilesh Ramesh            238 Woodview Ct Apt 246             Rochester Hills, MI 48307
15626832   Kia Motors Mfg − KMMG               April Pennington          7777 Kia Parkway           West Point, GA 31833
15626833   Kia Motors Mfg − KMMG               Charles Liddle         7777 Kia Pkwy            West Point, GA 31833
15626838   Kiekert GMBH & Co. KG              Ralf Koenen           Postfach 10 03 51 42568          Heiligenhaus Germany
15626837   Kiekert de Mexico SA de CV             Antonio Cabildo          Km 14.5 Parque Industrial Chachapa            Amozoc,
           Puebla 72990 Mexico
15626840   Kilbank Metal Forming            Terry Sheridan         & Turning          St. Thomas ON N5P 4B9 Canada
15626842   Kilburn, Clifton        8 Gallian Circle         Waynesboro, TN 38485
15626848   Kilian Manufacturing Corp           Eileen Beak          A Division of Altra         1728 Burnet Ave, PO Box
           6974         Syracuse, NY 13217
15626862   Kinder Machines LLC            100 E CARPENTER               MOBERLY, MO 65270
15626863   Kinder Machines LLC            David Kinder and Brenda Burton             100 E Carpenter          Moberly, MO
           65270
15626864   Kinetic Data Incorporated          Kasandra Kuchenmeister            235 East Sixth Street         Suite 400B        St. Paul,
           MN 55101
15626866   Kinetic Tool Inc         Amy Lepe           2406 Millennium Drive           Elgin, IL 60124
15626870   King, Regina         26101 Pinehurst St Apt 204            Roseville, MI 48066
15626873   Kingdavong, Khamsing             1414 Ascot Close          Murfreesboro, TN 37130
15626874   Kingdavong, Sing           1414 Ascot Close         Murfreesboro, TN 37130
15626875   Kingfa Science & Technology            Stan Bialowas and Leilei Tian            47440 Michigan Ave. #100          Canton,
           MI 48188
15626878   Kinyon, Elizabeth          15986 Monroe Road 1009             Moberly, MO 65270
15626881   Kippe, Elizabeth         4678 Jasmond Road            Goodrich, MI 48438
15626883   Kirby Risk Corporation           PO Box 5089           1815 Sagamore Pkwy North             Lafayette, IN
           47903−5089
15626886   Kirk National Lease          Penny         800 Vandemark Road            Sidney, OH 45365
15626889   Kirkco Corporation          Annette Luther and Linda Steele           2213 Stafford Street Ext.         Monroe, NC
           28110
15626892   Kiser Controls Co          Sales       7045 High Grove Blvd.            Burr Ridge, IL 60527
15626897   Kistler Instruments         75 John Glenn Drive           Amherst, NY 14228−2171
15626907   Kleckner Snow Plowing             Matt Kleckner         12607 US 20 East           Stockton, IL 60185
15626908   Kleenit, Inc.       501 Ley Rd.          Fort Wayne, IN 46825
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 148 of 255
15626909   Klein, Daniel       3697 Oakleaf Dr.         West Bloomfield, MI 48324
15626911   Kleiss Gears, Inc       Mel Houle          390 Industrial Ave         Gransburg, WI 54840
15626918   Klinger Jr, Bruce        2082 FRIAR TUCK CIRCLE                ADRIAN, MI 49221
15626919   Klingspor Abrasivos S.A. de          Juan Carlos Fernandez          Calle Doce Norte, No. 11          Tijuana 22444
           Mexico
15626924   Kluber Lubrication NA LP           Sandy Demmons            32 Industrial Drive         Londonderry, NH 03053
15626930   Knack, Summer          1371 Michigan Ave            Monroe, MI 48162
15626935   Knight Industries        Karen Johnston         1160 Center Road           Auburn Hills, MI 48326
15626939   Knochel, Rebecca          2917 N. Fraser        Pinconning, MI 48650
15626942   Knowledge Source Inc.          Kathy Caldwell and Kim Cunningham               3100 Smoketree Court           Suite
           200        Raleigh, NC 27604
15626943   KnowledgeBase Solutions LLC             Phuong Ha          5657 Wilshire Blvd.          Suite 410        Los Angeles, CA
           90036
15626944   KnowledgeLake Inc.           George David         6 City Place Drive,         Ste. 500        St. Louis, MO 63141
15626946   Knowlton, Brock          27745 Cordoba Dr #1304            Farmington hills, MI 48334
15626952   Knuckles, Amelia          318 1st Avenue         Lawrenceburg, TN 38464
15626956   Kodiak Automation LLC            O−316 Hayes           Grand Rapids, MI 49544
15626957   Koenigsknecht, Kallie         2425 Torquay Ave APT 201             Royal Oak, MI 48073
15626958   Koenigsknecht, Kallie         318 Marlin Avenue           Royal Oak, MI 48067
15626960   Koh Young America, Inc.           Joel Scutchfield and Leila Sullivan         6150 W. Chandler Blvd.
           Suit       Chandler, AZ 85226
15626963   Kolene Corporation          Tom Strickland and CArmen Wright             12890 Westwood St            Detriot, MI
           48223
15626965   Kolk, Roger        5433 SOUTH LUCE              FREMONT, MI 49412
15626967   Komatsu America Corp.           1701 Golf Road, Suite 1−100            Rolling Meadows, IL 60008
15626969   Komatsu America Industries           Bob Norris and Teresa Sirmarco           1701 Golf Road          Suite
           300        Rolling Meadows, IL 60008
15626970   Komatsu Rents         67 Armstrong Street          Bracebridge ON P1L 1C1 Canada
15626971   Komatsu, Peoria Mfg Operatio           c/o G&D Integrated          9000 N. University          Peoria, IL 61615
15626973   KoneCranes, Inc.         Dan Devore and Trisch Myrick            13789 Rider Trl N Ste 102          Earth City, MO
           63045−1201
15626974   Kong, Qingxuan          2624 Beacon Hill Dr          Auburn Hills, MI 48326
15626975   Kong, Qingxuan          813 Honeysuckle Cir          Midland, MI 48642
15626978   Kongsberg Automotive           Greg Mausolf          Ave Transformacion #512            Nuevo Laredo 88275
           Mexico
15626979   Kongsberg Automotive sro           Daniel Johansson and Kristina Pindesova            Hlavna 48         Vrable 952 01
           Slovak Republic
15626980   Kongsberg Interior Systems          Laura Martinez         300 S Cochran           Willis, TX 77378
15626981   Konica Minolta Sensing Amer.           Mary Hoffman and Cynthia Jesters             101 Williams Drive         Ramsey, NJ
           07446
15626984   KonseptWerks LLC            Steve Hung         PO Box 361437            Grosse Pointe Farms, MI 48236
15626989   Kopacz, Rafal        41675 Westmeath Circle            Clinton Twp, MI 48038
15626990   Kopy Sales Inc        821 Robinwood Court            Traverse City, MI 49686
15626991   Kor−Pak Corporation          Paul Flannony          28566 Ballard         Lake Forest, IL 60045
15626992   Korakas, Gerald        22437 Detour St          St Clair Shores, MI 48082
15626993   Korn Ferry (US)         1900 Avenue of the Stars − Ste 2600           Los Angeles, CA 90067
15626994   Korn Ferry (US)         NW5854 PO Box 1450              Minneapolis, MN 55485−5854
15626996   Korn Ferry Hay Group           Robb Basler         33 South 6th Street        Minneapolis, MN 55402
15627001   Kosalski, Kayla        1369 Michigan Ave           Monroe, MI 48162
15627007   Kowalski, Jonathan         42285 Royal Lane           Clinton Township, MI 48038
15627019   Kraft, Mickey        1230 E Hudson          Madison Heights, MI 48071
15627021   Kraiburg TPE GMBH & Co. KG               Attn: General Counsel          Friedrich−Schmidt Str. 2          Waldkraiburg
           84478 Germany
15627022   Kraiburg TPE Italia Srl        Attn: General Counsel          Via Settembrini 2         Reggio Emilia 42123 Italy
15627023   Kramer Air Tool Sales         A/R Dept         23149 Commerce Dr.             Farmington Hills, MI 48335
15627026   Krauss Maffei        Don Wells and Tonia Leppert            Rpm Division          PO Box 6270 7095 Industrial
           Rd        Florence, KY 41022−6270
15627028   Krayden Inc        Christina Martinez and Fiorella Julia         1491 W 124th Ave            Denver, CO 80234
15627029   Krayden, Inc.       1491 W 124TH AVE              DENVER, CO 80234
15627032   Krick, Candace        4345 Gimlet Road           Lawrenceburg, TN 38464
15627035   Krieger Craftsmen Inc.         Durbin Haas and Terri Pitcher          2720 3 Mile NW           Grand Rapids, MI
           49534
15627036   Kriewall Enterprises Inc        140 Shafer Dr         Romeo, MI 48065
15627037   Krishnamoorthy, Harry          55 Darin Road          Warwick, NY 10990
15627038   Krishnamoorthy, Harry          No. 55 Darin Road          Warwick, NY 10990
15627039   Kritzman, Laura        1169 Stanley         Pontiac, MI 48340
15627041   Kropog, Mark         43016 WEAR RD             BELLEVILLE, MI 48111
15627042   Kroy, LLC         Tripp Stewart         3830 Kelley Avenue           Cleveland, OH 44114
15627044   Kruger Plastic Products        Cheri Hendricks          PO Box 895          4015 Lemon Creek Rd            Bridgman, MI
           49106
15627053   Kugler Maag CIE N.A. Inc.           Peter Abowd and Catherine Biland            101 W. Big Beaver Rd           Suite
           1400        Troy, MI 48084
15627059   Kulesza, Walter        3247 Fulham Drive           Rochester Hills, MI 48309
15627060   Kulkarni, Aditya Prakash         2682 Beacon Hill Dr.          Auburn Hills, MI 48326
15627061   Kulkarni, Aditya Prakash         2682 Beacon Hill Dr. Apt #307           Auburn Hills, MI 48326
15627062   Kumar Desu, Sai Santosh           45700 Spring Lane          Shelby Township, MI 48317
15627063   Kunath, John        20427 E 11 Mile Rd           St Clair Shores, MI 48081
15627065   Kunz Brothers Automotive           22−26 E Exchange           Freeport, IL 61032
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 149 of 255
15627069   Kustom Creations Inc          Harvey Ledesma and Leigh Stubblefield             6665 Burroughs Ave        Sterling
           Heights, MI 48314
15627074   Kwik−Kopy Printing           295 Wellington St.         Unit #8         Bracebridge ON P1L 1P3 Canada
15627078   Kyodo Yushi USA Inc            85 W Algonquin Rd Ste 170            Arlington Hts, IL 60005
15627079   Kyyba Inc        Alicia Dehelean and Kavi Selvaraj            28230 Orchard Lake Road          Suite
           130        Farmington Hills, MI 48334
15627080   L & L Dust Control          PO Box 312           6516 Birch Lake Road           Kewadin, MI 49648
15627081   L pez, Abraham Acosta           INSURGENTES NUM 10                 Matamoros Tamaulipas 87440 Mexico
15627082   L pez, Elsa Mej a        PRIVADA B NUM 101                Matamoros Tamaulipas 87490 Mexico
15627083   L pez, Jaime Rodr guez          CALLE ARCOS DE BELEM NUM 65                      Matamoros Tamaulipas 87497
           Mexico
15627084   L pez, Jose Alonso         CALLE HERBICIDAS NUM 146                    Matamoros Tamaulipas 87560 Mexico
15627085   L pez, Juan Zapata        MAURO MURILLO NUM 101                    Matamoros Tamaulipas 87351 Mexico
15627086   L pez, Ma. San Juan         ISLAS BALEARES NUM 21                  Matamoros Tamaulipas 87348 Mexico
15627087   L pez, Mirna Reyes         GIRASOL NUM 130                Matamoros Tamaulipas 87475 Mexico
15627088   L pez, Pedro Escobedo           RIO PANUCO NUM 20               Matamoros Tamaulipas 87440 Mexico
15627089   L&L PRODUCTS              160 MCLEAN DRIVE                PO BOX 308            ROMEO, MI 48065−0308
15627090   L&L Products          Lorie Sayre          160 McLean Drive         Romeo, MI 48065−0308
15627091   L&L Special Furnace Co Inc             3015 E Skelly Dr, Ste 103         Tulsa, OK 74105
15627092   L&M Precision Products Inc            150 Milvan Drive         North York ON M9L 1Z9 Canada
15627093   L&P Financial Services           Butzel Long, P.C.        c/o Max Newman            41000 Woodward Ave Stoneridge
           West        Bloomfield Hills, MI 48304
15627094   L&P Financial Services           Leggett & Platt Incorporated        Attn: Allyson Helms         No 1 Leggett
           Rd        Carthage, MO 64836
15627095   L&P Financial Services Co            Attn: Allyson Helms        No 1 Leggett Rd          Carthage, MO 64836
15627096   L&P Financial Services Co            Butzel Long        c/o Max Newman            41000 Woodward Ave Stoneridge
           West        Bloomfield Hills, MI 48304
15627097   L.G. Enterprises, Inc.        483 E. South Ave         Hesperia, MI 49421
15627098   L.H. Flaherty Inc.       1577 Jefferson SE           Grand Rapids, MI 49507
15627099   L.T.C. Roll & Engineering           David Knaack         23500 John Gorsuch Drive           Clinton Township, MI
           48036
15627103   LABEL & GRAPHIC PROMOTIONS                       221 WOODWARD ST.                ZEELAND, MI 49464
15627109   LABROSSE, MICHAEL                 1177 E. TOWNLINE 16 RD.               PINCONNING, MI 48650
15627114   LACHCIK, JASON              608 N. CATHERINE STREET                 BAY CITY, MI 48706
15627116   LACHER, CHRISTOPHER                   3509 RT 78 SOUTH           STOCKTON, IL 61085
15627118   LADD Distribution LLC             Grace Christiansen         4849 Hempstead Station Dr         Kettering, OH
           45429
15627119   LADD, ROBERT             8566 N. ELEVEN MILE                STERLING, MI 48659
15627122   LAFONTSEE, DELORES                  8443 S. BINGHAM AVE.               NEWAYGO, MI 49337
15627123   LAFOREST, JAMES               8377 11 MILE ROAD              BENTLEY, MI 48613
15627126   LAHAR, ROBERT              156 W. ERICKSON ROAD                 PINCONNING, MI 48650
15627128   LAIRD PLASTICS             135 FIELDCREST AVE.                EDISON, NJ 08837
15627132   LAKE MARTIN WELLINGTON LLC                       218 MCCLELLAN INDUSTRIAL DR                    KELLYTON, AL
           35089
15627138   LAKELAND FINISHING CORP                     5400 36TH STREET S.E.            GRAND RAPIDS, MI 49512
15627142   LAKESIDE CASTING SOLUTIONS                      #2 LAKESIDE DRIVE               MONROE CITY, MO 63456
15627149   LAM, NHUONG              30140 Pembroke Dr.            Warren, MI 48092
15627153   LAMBDA RESEARCH CORP                     25 PORTER RD            LITTLETON, MA 01463
15627160   LAMCAM, Inc.            Linda Springer and Heidi Myers           13979 Willowbrook Road           Roscoe, IL
           61073
15627164   LAMMERS, JANET               515 MCKINLEY              ST. MARYS, OH 45885
15627167   LAMPKIN, WILLIAM                404 S Rollins         Macon, MO 63552
15627169   LANCE, DIANNA              766 e. ADDA ST.            WHITE CLOUD, MI 49349
15627178   LANDERO, JUAN RODRIGUEZ                      DUNAS NUM 118             Matamoros Tamaulipas 87497 Mexico
15627180   LANDERS, VICKY               1052 E. JACKSON            MILAN, TN 38358
15627183   LANDTROOP, TROY                 139 DAISEY CHAPEL LANE                  LORETTO, TN 38469
15627184   LANDTROOP, TROY M.                  139 DAISEY CHAPEL LANE                 LORETTO, TN 38469
15627202   LAOPHIE, KHAMHAK                  1201 WEST ROCKELL ST.                IRING, TX 75062
15627204   LAPAN, JOEL            2877 JOHNSON DR.              STANDISH, MI 48658
15627215   LAROS EQUIPMENT COMPANY, INC                       8278 SHAVER ROAD                PORTAGE, MI 49024
15627218   LAROSA, RYAN              7541 Donna St           Westland, MI 48185
15627222   LARSON, BILLY L              1073 S. Archers Way           Nekoosa, WI 54457
15627236   LAURA PISANO              36806 ST CLAIR DRIVE               NEW BALTIMORE, MI 48047
15627237   LAURANT            50, CHEMIN DE LA BRUY RE                   DARDILLY 69574 FRANCE
15627238   LAUREL STEEL             5400 HARVESTER RD.                BURLINGTON ON L7L 5N5 CANADA
15627241   LAUREN PLASTICS                17155 VAN WAGONER RD                 SPRING LAKE, MI 49461
15627244   LAURY II, LEON            409 MERCER STREET                 PINCONNING, MI 48650
15627249   LAVELLE, MICHAELA                  7327 BROOKS LANE              ROCKFORD, MI 49341
15627251   LAVINE, JERROLD               29377 WEATHERVANE AVE                   FARMINGTON HILLS, MI 48331
15627258   LAWRENCE COUNTY ADVOCATE                         PO BOX 308           121 N. MILITARY
           AVE.         LAWRENCEBURG, TN 38464
15627270   LAWSON PRODUCTS                  ATTN: DAVE NOLL               ADDISON, IL 60101
15627278   LB Manufacturing LLC             Jeff Sellers      PO BOX 232            Springfield, KY 40069
15627279   LDM Tech/Huron Plastics             Beth Hurttgam         100 Seltzer        Croswell, MI 48422
15627280   LDRA          BUILDING ONE,               7000 PEACHTREE DUNWOODY ROAD                      ATLANTA, GA 30328
15627281   LDRA Technology INC              BUILDING ONE 700 PEACHTREE                    DUNWOODY ROAD               ATLANTA,
           GA 30328
15627282   LDS Enterprises, Inc         510 Crampton Lane           North Fort Meyers, FL 33903
                 Case 19-12378-KBO              Doc 1282-1         Filed 01/04/21         Page 150 of 255
15627303   LEASEQUERY            115 PERIMETER CENTER PL NE, SUITE 1150                    ATLANTA, GA 30346
15627314   LEE CONTRACTING, INC.                631 OAKLAND AVE.             PONTIAC, MI 48342
15627316   LEE COUNTY LANDFILL                 1214 S BATAAN RD            DIXON, IL 61021
15627325   LEE, DONALD           975 WHITE AVENUE                LINCOLN PARK, MI 48146
15627326   LEE, HEATHER            5461 DONALDSON RD.                MT. STERLING, KY 40353
15627327   LEE, KEN        5461 DONALDSON RD.                  MT. STERLING, KY 40353
15627329   LEE, MARY          808 ELLEN AVE.              MT. STERLING, KY 40353
15627330   LEE, PAMELA           765 GLENN SPRINGS RD                 LAWRENCEBURG, TN 38464
15627331   LEE, PAMELA N            765 GLENN SPRINGS RD                LAWRENCEBURG, TN 38464
15627347   LEIF, PATRICIA          406 E BENTON AVE               STOCKTON, IL 61085
15627349   LEITOW, RANDY E              10971 Bailey Road          Mancelona, MI 49659
15627352   LEMAY, CORY            2005 JOHN STUART DR. APT. 2201                 MT. STERLING, KY 40353
15627358   LENT, JEFFREY           203 S. HUDSON             MACON, MO 63552
15627359   LENTINE, JESSICA            720 WINTERSET DRIVE               ALGER, MI 48610
15627366   LESINSZKI, ANNA             3573 SCHOOL ROAD               TEMPERANCE, MI 48182
15627371   LETIENNE, RODNEY               3897 CROSBY RD.             TURNER, MI 48765
15627373   LEVESQUE, STEVEN               875 HAMPTON CIRCLE               ROCHESTER HILLS, MI 48307
15627374   LEVI, JEFFREY          1781 W TEMPERANCE ROAD                   TEMPERANCE, MI 48182
15627379   LEWIS ELECTRIC SUPPLY, INC.                 1306 SECOND STREET              PO BOX 2237        MUSCLE SHOALS,
           AL 35662
15627384   LEWIS, BRICE          478 RIVERBEND DRIVE                 MILAN, MI 48160
15627393   LEWIS, JOSEPH           668 SNOWMASS DR.                ROCHESTER HILLS, MI 48309
15627398   LEWIS, PATRICIA            8860 ELTON HIGHWAY                TIPTON, MI 49287
15627400   LEWIS, RICKY           4437 MONROE STREET                 DEARBORN HEIGHTS, MI 48125
15627403   LEWIS, WILLIAM D              12292 Hwy 24          Madison, MO 65263
15627411   LHP Software LLC DBA LHP               Kandace Yamcharern and Liza Aguilera          1888 POshard
           Rd       Columbus, IN 47203
15627414   LIBERTY SPRING (TORONTO) INC                   25 WORCESTER RD              TORONTO ON M9W 1K9
           CANADA
15627430   LIFEREADY 360            3631 44TH ST S E           KENTWOOD, MI 49512
15627431   LIFSEY, BRUCE           46 Bogle Loop Rd           Humboldt, TN 38343
15627432   LIFSEY, JEFFERY            8031 NORTH 1ST. STREE              MILAN, TN 38358
15627439   LIGHTSTONE, ROSANNE                 3803 CUSTER AVE            ROYAL OAK, MI 48073
15627449   LINCOLN         P.O. BOX 6248            DEARBORN, MI 48126
15627460   LINDSAY, JAMES             745 BERRY NOOK LANE                ROCHESTER HILLS, MI 48307
15627461   LINDSAY, RONDA              668 N BROAD ST             LANARK, IL 61046
15627463   LINE MANUFACTURING II LLC                   7 TOWN LINE ROAD             PO BOX 6505         WOLCOTT, CT
           06716
15627473   LINKEDIN         1000 WEST MAUDE AVENUE                     SUNNYVALE, CA 94085
15627476   LINKEDLN CORPORATION                   2029 STIERLIN COURT             MOUNTAIN VIEW, CA 94043
15627487   LITBE, Inc      R Stack           4406 Dunbar Pl         Rockford, IL 61110
15627489   LITTLE, JOETTA           404 DARLEY CREEK                MT. STERLING, KY 40353
15627495   LITTRELL, SHANNON               757 Littrell Road        LORETTO, TN 38469
15627504   LM Olson LLC          Linda Marchese           141 N. Edgewood         LaGrange, IL 60525
15627505   LMS North America           Shirley Stuart and Kelly Breese        1050 Wilshire Drive      Suite 250  Troy, MI
           48084
15627515   LOESCHER PLUMBING/HEATING CONDITIONING                          1860 S. WALNUT           FREEPORT, IL
           61032
15627519   LOGAN, RANDY             10 GARLAND DRIVE                LEOMA, TN 38468
15627526   LOGMEIN         320 SUMMER STREET                  BOSTON, MA 02110
15627527   LOGMEIN         333 SUMMER STREET                  BOSTON, MA 02110
15627533   LONG, ANDREW              2105 SPRINGER RD              LAWRENCEBURG, TN 38464
15627534   LONG, BARRY            644 TURNPIKE             LAWRENCEBURG, TN 38464
15627535   LONG, BARRY A             644 TURNPIKE             LAWRENCEBURG, TN 38464
15627537   LONG, BRADLEY              219 MIDWAY ROAD               LAWRENCEBURG, TN 38464
15627538   LONG, BRIAN           660 TURNPIKE ROAD                LAWRENCEBURG, TN 38464
15627539   LONG, BRIAN K.            660 TURNPIKE ROAD               LAWRENCEBURG, TN 38464
15627543   LONG, JOSHUA            4901 DONALDSON RD                 MT. STERLING, KY 40353
15627555   LONGORIA, LIZZETTE               1135 CHILTON STREET              BROWNSVILLE, TX 78521
15627556   LONGORIA, MELODY                332 Ridgeland Ct., Apt. 5        Holland, MI 49423
15627567   LOPEZ, JOEL          3193 Montevideo Dr.           Brownsville, TX 78526
15627575   LOPEZ, RODRIGA HERNANDEZ                    MILETO NUM 20            Matamoros Tamaulipas 87490 Mexico
15627578   LOPP, MARY E           18 NORTH KEENER ROAD                  LEOMA, TN 38468
15627581   LORD CORPORATION                CHEMICAL PRODUCTS DIVISION                   2000 WEST GRANDVIEW
           BLVD        ERIE, PA 16514−0038
15627589   LORENTSON MFG CO INC                  PO BOX 932          KOKOMO, IN 46903
15627590   LORENTSON MFG CO SOUTHWEST                       2101 AMISTAD DR            SAN BENITO, TX 78586
15627592   LORENTSON MFG CO SW INC                   2101 AMISTAD DR            SAN BENITO, TX 78586
15627595   LORENZO, RUBEN RUBIO                 MAPLE NUM 60             Matamoros Tamaulipas 87493 Mexico
15627612   LOWERY, JEREMY               1140 Mill Road         TREZEVANT, TN 38258
15627615   LOWRY, JOSEPH             525 GENERAL FORREST DRIVE                  BRUCETON, TN 38317
15627618   LPMS − USA Inc.          Bankruptcy Claims Admin Services, LLC             100 Union Avenue, Suite
           240      Cresskill, NJ 07626
15627619   LPMS− USA Inc.          Bankruptcy Claims Admin Services, LLC             100 Union Avenue, Suite
           240      Cresskill, NJ 07626
15627620   LPMS−USA Inc           1441 BRANDING LANE                SUITE 110         DOWNERS GROVE, IL 60515
15627621   LS MOLD INC.          750 WAVERLY COURT                  HOLLAND, MI 49423−9387
15627623   LS MOLD INC.          WAVERLY CT.               HOLLAND, MI 49423
                 Case 19-12378-KBO                    Doc 1282-1           Filed 01/04/21            Page 151 of 255
15627622   LS Mold Inc.         Ray Kleyn           750 Waverly Court           Holland, MI 49423−9387
15627624   LSP Industries         2511 20th St          Rockford, IL 61125
15627625   LT Management             2160 Fason Drive          Oldcastle ON N0R 1L0 Canada
15627626   LT Management, INC              2160 Fasan Dr         Oldcastle ON N0R 1L0 Canada
15627627   LTI BOYD           4000 E BRISTOL ST STE 3                ELKHART, IN 46514
15627628   LTI Boyd          Melissa Young           4000 E Bristol St Ste 3         Elkhart, IN 46514
15627629   LTi/Plastic Extrusions          53208 Columbia Drive            Elkhart, IN 46514
15627634   LUCAS, JUSTIN              201 W. Depot          Huntsville, MO 65259
15627638   LUCERNE INTERNATIONAL INC                      40 CORPORATE DR                AUBURN HILLS, MI 48326
15627642   LUCERNE INTERNATIONAL, INC                      c/o WARNER NORCROSS & JUDD LLP                        Attn: SUSAN M.
           COOK           715 E. Main Street, Suite 110          Midland, MI 48640
15627647   LUCIANO, PEDRO CASTILLO                     LEGISLACION NUM 190                Matamoros Tamaulipas 87477
           Mexico
15627659   LUKAS, DONALD                 15426 Circle Drive         Bath, MI 48808
15627660   LUKE, CORALYN                 148 MATHILDA DRIVE                STOCKTON, IL 61085
15627661   LUKE, STEVEN               216 LONG ST            WARREN, IL 61087
15627671   LUNA, JUAN             SIERRA DEL SOCONUSCO NUM 76                       Matamoros Tamaulipas 87497 Mexico
15627680   LUTZ, VICKI            404 7TH AVE            #8        Rock Falls, IL 61071−1131
15627689   LYNCH, MARY                68512 WINGATE DRIVE                WASHINGTON TWP, MI 48095
15627100   La Plata Machine Shop            614 S.E. Outer Rd of 63          La Plata, MO 63549
15627106   LaBelle Industrial Sales Inc         Yvette Moller          46D Eagle Dr          El Paso, TX 79912
15627216   LaRos Equipment Company, Inc               Timm VanNess and Carrie Chapman                 8278 Shaver Road          Portage,
           MI 49024
15627217   LaRos Equipment Company, Inc.               Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15627227   LaSalle Bristol        601 County Road 17            PO Box 98           Elkhart, IN 46516−9568
15627101   Lab Safety Supply, Inc.          Dennis         401 S. Wright Rd          Janesville, WI 53546−8729
15627104   Label & Graphic Promotions             Tom Dinger          221 Woodward St.            Zeeland, MI 49464
15627105   Label Co         1510 Fairview           St Louis, MO 63132−1302
15627107   Labelle, Joseph         29220 Brody Ave            Westland, MI 48185
15627108   Labels & Decals Internationa           Kelly Way          300 Frontier Way           Bensonville, IL 60106
15627110   Labruyere, Daniel           17086 Kingsbrooke Dr           Clinton Twp, MI 48038−3724
15627112   Lacca, Michael          22500 MILLENBACH                ST CLAIR SHORES, MI 48081
15627113   Lachance, Brian          1433 LOMAS VERDES                 ROCHESTER HILLS, MI 48306
15627117   Lacks Trim Systems            Amy McCormick             5460 Cascade Rd, SE            Grand Rapids, MI 49546
15627120   Lafavor, Jonathan           4728 Church Road          Bancroft, MI 48414
15627127   Laird Controls North America            Estimating Dept and Anne Hutter             Inc.       655 N River Rd NW Ste.
           A        Warren, OH 44483
15627129   Laird Plastics        Tony Catapano           135 Fieldcrest Ave.         Edison, NJ 08837
15627131   Lake Erie Products           321 Foster Avenue          Wooddale, IL 60191
15627133   Lake Martin Wellington LLC              Kelly Joiner        218 McClellan Industrial Dr          Kellyton, AL 35089
15627134   Lake Superior State Univ.          Colleen Rye          650 W. Easterday Ave.             Engineering        Sault Ste. Marie,
           MI 49783
15627136   Lakeland Electric, Inc.         1560 Brown Ave.           PO Box 809          Cookeville, TN 38503
15627137   Lakeland Finishing Company, LLC               Lakeland Monroe Group            5400 36th Street, SE          Grand Rapids,
           MI 49512
15627139   Lakeland Finishing Corp           John Mulder and Michelle VanMeter               2020 Nelson SE          Grand Rapids, MI
           49507
15627140   Lakeland Finishing Corp           Steve Farver and Marla Kerutis           5400 36th Street S.E.         Grand Rapids, MI
           49512
15627141   Lakeshore Diversified Prod           Jen Secrest        16685 150th Street           Spring Lake, MI 49456
15627143   Lakeside Casting Solutions           2 Lakeside Drive          Monroe City, MO 63456
15627144   Lakeside Casting Solutions           Chris Mudd and Angel Vollrath            #2 Lakeside Drive          Monroe City, MO
           63456
15627145   Lakeside Mowing             Nicholas Hausbach          9010 E 400 S          Wolcottville, IN 46795
15627146   Lalonde, Vickie          2665 EAST CODY ESTEY RD.                   PINCONNING, MI 48650
15627148   Lam, Kevin         4563 Peppermill Ct            Lake Orion, MI 48359
15627152   Lambarri, Sergio Perez           Calle Virgo #90         Matamoros Tamaulipas 87458 Mexico
15627154   Lambda Research Corp             Andrew Knight and Laurie Lewis             25 Porter Rd         Littleton, MA 01463
15627155   Lambdin, Stephanie            28771 Country Lane          Flat Rock, MI 48134
15627157   Lambert, Maggie           3061 Bald Hill Rd.         Carlisle, KY 40311
15627158   Lambeth, Linda          3680 St Hwy H            Fayette, MO 65248
15627163   Laminating Technologies, Inc            Daphne Buon           1941 Mallard Rd            London ON N6H 5M1 Canada
15627165   Lamoglia, Roberto Cantero            Calle Sierra Fr a Num 5          Matamoros Tamaulipas 87470 Mexico
15627168   Lancaster House          17 Dundonald Street           Suite 200         Toronto ON M4Y 1K3 Canada
15627170   Lancer Dispersions, Inc.          Brian Bell and Barb Earnest          1680 East Market St.          Akron, OH 44305
15627171   Lanco Assembly Systems             Dick Stewart          12 Thomas Drive           Westbrook, ME 04092
15627172   Land Concrete & Materials Co             PO Box 624          Moberly, MO 65270
15627174   Land−Mark Printing Company               327 S Winnebago Street           PO Box 469           Rockford, IL 61105
15627175   Landaal Packaging Systems             3256 1/2 Iron Street         Suite B        Burton, MI 48529
15627176   Landaal Packaging Systems             3256 Iron Street         Suite B       Burton, MI 48529
15627179   Landeros, Isaac Cerezo           VALLE DE ANGELICA NUM 30                    Matamoros Tamaulipas 87348 Mexico
15627181   Landmark Aviation Services             Box 642212          Pittsburgh, PA 15264−2212
15627182   Landmarx Inc          Lorrie Lawson           Screen Print & Embroidery            3902 Payson Rd           Quincy, IL
           62305
15627185   Lane Punch Corporation            Lisa Edmiston (AD 18)            and Craig Padge / Rep.          281 Lane
           Parkway         Salisbury, NC 28146
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 152 of 255
15627186   Lane Punch Corporation           Sue Draughon          4985 Belleville Road        PO Box 871099         Canton, MI
           48188
15627190   Lane, William          12001 Eileen         Redford, MI 48239
15627192   Lange Sign Group           Mike Lange and Susan Lange            1780 IL Route 35 N        East Dubuque, IL
           61025
15627194   Langley, Gina          7825 Maple Island Rd.          Holton, MI 49425
15627196   Langlois, Hannah          857 MacIntosh Lane           Muskegon, MI 49442
15627197   Langreet, Alex          3981 ORION RD            OAKLAND, MI 48363−3049
15627200   Lanphear Tool Works, Inc.           Todd Stewart and Laura Pabor          311 S Paw Paw St        Lawrence, MI
           49064
15627201   Lansing Parts Plant         4400 West Mount Hope Rd             Lansing, MI 48917
15627203   Lapak, Rosemarie           6579 Shoreline Drive         Troy, MI 48085
15627205   Lapham−Hickey Steel Corp             Tony Fruth        5500 West 73Rd Street         Chicago, IL 60638
15627206   Lara Azua, Antonio De Jes s           Villar De Torre Num 83          Matamoros Tamaulipas 87395 Mexico
15627207   Lara, Esperanza Guerrero          FRANCISCO I MADERO NUM 13                   Matamoros Tamaulipas 87314
           Mexico
15627208   Lara, Jonathan Ascanio          INSURGENTES 94              Matamoros Tamaulipas 87477 Mexico
15627209   Lara, Jose Ju rez        SIERRA MADRE ORIENTAL NUM 4                     Matamoros Tamaulipas 87497 Mexico
15627210   Lara, Laura Hern ndez          CALLEJON 9 NUM 135                Matamoros Tamaulipas 87460 Mexico
15627211   Lara, Maria Ceron          JUAN SERABIA 43             Matamoros Tamaulipas 87440 Mexico
15627212   Lara, Oscar L pez         AVE FIDEL VELAZQUEZ NUM 119                     Matamoros Tamaulipas 87440 Mexico
15627219   Larson Masonry           9709 E Binkley Rd          Stockton, IL 61085
15627220   Larson Systems Inc.          Jim VanHala          10073 Baltimore St. NE         Minneapolis, MN 55449−4425
15627221   Larson, Billy        1073 S. Archers Way           Nekoosa, WI 54457
15627224   Larson, Eric        28950 James Dr           Warren, MI 48092
15627228   Lascko Plumbing & Mechanical              Adam Schultz and Lori Vickers         375 Bayou Ave         Muskegon, MI
           49442
15627229   Laser Connection          100 E. Midland Road          Auburn, MI 48611
15627230   Laser Printer Technologies          Eric Knight        1379 Trade Center Drive        Traverse City, MI 49686
15627232   Laski, Stephen         1130 Purdy Lane          Howell, MI 48843
15627234   Laughlin, Janice         4585 BUCKINGHAM DRIVE                  WARREN, MI 48092
15627235   Laughlin, Joe         1407 Melrose Lane          Macon, MO 63552
15627239   Laurel Steel        Edie Cook          5400 Harvester Rd.         Burlington ON L7R 3Y8 Canada
15627240   Lauren Manufacturing           2228 Reiser Avenue SE           New Philadelphia, OH 44663
15627242   Lauren Plastics         Brenda Billings and Marya Ruffer          17155 Van Wagoner Rd          Spring Lake, MI
           49461
15627243   Laurent & Charras          c/o Lippes Mathias Wexler Friedman LLP            Attn: John A. Mueller       50 Fountain
           Plaza, Suite 1700         Buffalo, NY 14202
15627245   Laury, Leon         409 Mercer Street          Pinconning, MI 48650
15627248   Lavelle Industries Inc         Morgan Sisson         665 McHenry Street         Burlington, WI 53105
15627250   Lavin, Jose Bello         CALLEJON 7 NUM 103               Matamoros Tamaulipas 87440 Mexico
15627253   Lawrence Co. Chamber of Comm               25 B Public Square         Lawrenceburg, TN 38464
15627254   Lawrence County           Attn: Richard L. Rapone, Treasurer          Lawrence County Government Center          430
           Court Street        New Castle, PA 16101−3503
15627255   Lawrence County Advocate             121 North Military Avenue          P.O. Box 308        Lawrenceburg, TN
           38464
15627256   Lawrence County Advocate             LaShawn Baxter and Chelsea Pettigrew           PO Box 308        121 N. Military
           Ave.        Lawrenceburg, TN 38464
15627257   Lawrence County Advocate             P.O. Box 308         Lawrenceburg, TN 38464
15627259   Lawrence County Solid Waste             219 CENTENNIAL BLVD.                LAWRENCEBURG, TN 38464
15627260   Lawrence Farmers Co−Op             Sales Counter         400 Crews Street        Lawrenceburg, TN 38464
15627261   Lawrence Plastics Inc          Matt Cotter        3250 Oakley Park Road         Walled Lake, MI 48390
15627263   Lawrence, Jennifer          2950 Hams Creek Road            Pulaski, TN 38478
15627264   Lawrenceburg County Solid Waste              219 Centennial Blvd.        Lawrenceburg, TN 38464
15627265   Lawrenceburg Glass Inc           Danny Patt         1018 N Locust Av         Lawrenceburg, TN 38464
15627266   Lawrenceburg Reserve Police            233 West Gaines St. NBU #1           Lawrenceburg, TN 38464
15627267   Lawrenceburg Utility System           1607 N. Locust Ave          Lawrenceburg, TN 38464
15627268   Lawrenceburg Utility Systems            1607 N Locust Ave.          Lawrenceburg, TN 38464
15627271   Lawson Products           Dave Noll         Attn: Dave Noll        Addison, IL 60101
15627272   Lawson, Breanne           117 S. Wilson Ave          Royal Oak, MI 48067
15627273   Lawson, Diana           3556 County Rd 2250           Moberly, MO 65270
15627274   Lawyer Crane, Inc.          6394 N US Hwy 31           Seymour, IN 47274
15627275   Laydon Company            Vance Richardson           4119 E Main         PO Box 69        Brown City, MI
           48416−0069
15627277   Lazaro, Claudia Antonio          COLEGIO DE NOTARIOS 15                  Matamoros Tamaulipas 87347 Mexico
15627283   Le n, Aurelio Lira         BENEMERITO 40              Matamoros Tamaulipas 87497 Mexico
15627284   Le n, Lucero Morales          V a L ctea Num 93          Matamoros Tamaulipas 87458 Mexico
15627289   Leader, Thomas           31719 St. Margaret Street        St. Clair Shores, MI 48082
15627290   Leal, Esmeralda Fuentes          JOSE ARRESE NUM 121                Matamoros Tamaulipas 87400 Mexico
15627291   Leal, Omar Hernandez           ISLAS HAWAI 120              Matamoros Tamaulipas 87348 Mexico
15627292   Lean Enterprise Software          Jerry Yoder         Solutions       Auburn, IN 46706
15627293   Lean Process Imprvmnt Conslt            Bankruptcy Claims Admin Services, LLC            100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15627295   Lean Process Imprvmnt Conslt            RICHARDS WILLIAMS                12085 DEER CREEK
           CIRCLE          PLYMOUTH, MI 48170
15627294   Lean Process Imprvmnt Conslt            c/o Bankruptcy Claims Administrative         Services, LLC        100 Union
           Avenue, Suite 240          Cresskill, NJ 07626
15627296   Lean Production Center Inc.          Lynn Sapp         255 Tinkers Trail        Aurora, OH 44202
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 153 of 255
15627298   Lear Corporation          255 Edinger Road          Wentzville, MO 63385
15627299   Lear Corporation          Donna Dugan          Plymouth Distribution Center          Plymouth, IN 46563
15627300   Lear Corporation          Duncan Plant        1200 Woods Chapel Road             Duncan, SC 29334
15627301   Lear Corporation Duncan Plnt           21557 Telegraph Rd           Southfield, MI 48033
15627302   Lear IMA Detroit Service Ctr          3LC−INDY            4409 W. Morris St.         Indianapolis, IN 46241
15627304   LeaseQuery          Karen Webb          115 Perimiter Center Pl NE,          SUITE 1150          ATLANTA, GA
           30346
15627305   Leather Ind. of America,Inc.         Dr. Nick Cory          5997 Center Hill Drive        Cincinnati, OH 45224
15627306   Lebow Products           1728 Maplelawn Drive          Troy, MI 48084−4600
15627307   Lebron, Luis         821 E MAUMEE ST              ADRIAN, MI 49221
15627308   Lechel, Nichole         148 S. PROSPECT STREET #5                 YPSILANTI, MI 48198
15627310   Leco Corporation          3000 Lakeview Avenue           St. Joseph, MI 49085−2396
15627311   Ledezma, Amairani Fidencio            DEMOCRACIA 184                Matamoros Tamaulipas 87477 Mexico
15627312   Ledezma, Susana Rodriguez            Pi a N m. 40        Matamoros Tamaulipas 87477 Mexico
15627313   Ledford Engineering Co.           200 Prospect Place SW           Cedar Rapids, IA 52404−4619
15627315   Lee Contracting, Inc.         Katie Strain       631 Oakland Ave.          Pontiac, MI 48342
15627317   Lee Elle Sales        4251 Monument Road #204              Jacksonville, FL 32225
15627318   Lee Horneyer Co           11537 ADIE ROAD             MARYLAND HGTS, MO 63045
15627319   Lee Spring Co          Sales       1334 Charlestown Industral D           St Charles, MO 63303
15627320   Lee Spring Co LLC            140 58th St #3C        Brooklyn, NY 11220
15627321   Lee Steel Corp         Chris McDonald and Sandy Travers             45525 Grand River Ave          Novi, MI 48374
15627322   Lee's Lawn Care          Stacy Sager and Carol Helmich            PO Box 652        411 E. Urbandale        Moberly, MO
           65270
15627323   Lee's Wood Products           Terry Rodino         24478 County Road 45           Elkhart, IN 46516
15627324   Lee, David         88 VANLANDINGHAM RD                  SALT LICK, KY 40371
15627336   Leeworld Industries LLC           Marika Routledge          1501 Broadway Suite 1608           New York, NY
           10036
15627338   Legacy, Inc.        Brian Rafael and Christine Andrews            56 Chancellor Drive        Roselle, IL 60172
15627339   Legault, David         455 McKinley Ave           Grosse Pointe Farms, MI 48236
15627340   Leggett & Platt Automotive           Al Bagley and Visnja Dold          360 Silver Creek Industrial R.R.
           #1        Lakeshore ON N8N 4Y3 Canada
15627341   Leggett & Platt Wire          Regina       PO Box 952092            Main Post Office        St. Louis, MO
           63195−2092
15627342   Lehigh Safety Shoe Co           1100 E Main St         Endicott, NY 13760
15627343   Lehman Affiliates          Eric Lehman         PO Box 1150           Holland, OH 43628−1150
15627345   Lehmann Prazisionstechnik &            Mr Atalay and Mr Alfred King           Handels GmbH Hohweg 4            Gutach
           D−77793 Germany
15627350   Leman Industrie S.A.          Joel Buchaca        241 Rue De La Precision Z.I. Les Pres          Marignier F−74970
           France
15627353   Len's Carpet Cleaning          14 Andrea Drive         Bracebridge ON P1L 1C5 Canada
15627354   Lening, Jason         1023A Old Florence Road           Lawrenceburg, TN 38464
15627355   Lening, Jason         1023B Old Florence Road           Lawrenceburg, TN 38464
15627356   Lenka Pelechova           2850 Olden Oak Ln.          Apt. 302        Auburn Hills, MI 48326
15627360   Leonard, Christopher          4643 SHOREVIEW DR                CANTON, MI 48188
15627361   Leonides, Zuleima Cruz           SANTA IRENE NUM 29                 Matamoros Tamaulipas 47453 Mexico
15627362   Leos, Martha Bravo           CALLE LOMA PARTIDA NUM 12                    Matamoros Tamaulipas 87455 Mexico
15627364   Lerma, Judith Villarreal         MIGUEL HIDALGO 118                 Matamoros Tamaulipas 87395 Mexico
15627365   Lerma, Lizbeth Barrientos          MARIANO MATAMOROS 149                     Matamoros Tamaulipas 87493 Mexico
15627372   Levander, Robert          9080 Meltrica Ave         Grand Blanc, MI 48439
15627375   Levit, Igor       29751 Sierra Point Circle         Farmington Hills, MI 48331
15627378   Lewis Electric Supply Co., Inc.         1306 Second Street          Muscle Shoals, Al 35661
15627380   Lewis Electric Supply, Inc.         Keneth Fowler         1306 Second Street          PO Box 2237         Muscle Shoals,
           AL 35662
15627381   Lewis Electronics Co.          1400 West Elm Street          PO Box 100         Humboldt, TN 38343
15627382   Lewis Sealants         3065 Bellbrook Drive          Memphis, TN 38110
15627383   Lewis Spring & Mfg., Company             Kathy Unizycki and Mikki Somers            7500 N. Natchez Ave.         Niles, IL
           60714
15627390   Lewis, Gregory          25869 Loretta        Warren, MI 48091
15627392   Lewis, John         947 Columbia St         Algonac, MI 48001
15627394   Lewis, Kade         7411 Hickory Ridge           Ypsilanti, MI 48197
15627396   Lewis, Marquise          37393 Charter Oaks Blvd.           Clinton Twp, MI 48036
15627399   Lewis, Raphael          207McLen Street          Humboldt, TN 38343
15627402   Lewis, William          12292 Hwy 24          Madison, MO 65263
15627404   Lewisburg Rubber & Gasket            PO Box 2331           140 Woodside Ave.           Lewisburg, TN 37091
15627405   Lewisburg Rubber & Gasket            Van Shively         PO Box 2331           140 Woodside Ave.          Lewisburg, TN
           37091
15627406   Lewistown Plumbing            John Shoemate          PO Box 123          Lewistown, MO 63452
15627407   Lexington Metal Systems LLC             310 Flint Dr        Mt Sterling, KY 40353
15627408   Leyva, Alejandro Salazar          ADOLFO LOPEZ MATEOS # 60                   Matamoros Tamaulipas 87390 Mexico
15627409   Leyva, Angelica Hern ndez           PAKISTAN 15             Matamoros Tamaulipas 87490 Mexico
15627410   Leyva, Jose Hernandez           SIERRA DE ALICIA NUM 20                 Matamoros Tamaulipas 87497 Mexico
15627412   Liberty Marking Systems           Kevin Hardin         7265 Edington Drive          Cincinnati, OH 45249
15627413   Liberty Molds, Inc.         8631 Portage Industrial Dr.         Portage, MI 49024
15627415   Liberty Spring (Toronto) Inc         25 Worcester Rd          Toronto ON M9W1K9 Canada
15627416   Liberty Spring (Toronto) Inc         Vicky Lu         25 Worcester Rd          Toronto ON M9W 1K9 Canada
15627417   Libra Industries Inc of Michigan         P.O. Box 1105           Jackson, MI 49204
15627418   Libra Industries Inc.        J David Livings        1435 N. Blackstone Street          Jackson, MI 49202
15627419   Licona, Luis Garcia          NUEVO MILENIO 216               Matamoros Tamaulipas 87448 Mexico
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 154 of 255
15627421   Liddy's Machine Shop Inc           825 Dora Street         Jacksonville, FL 32204
15627422   Lidell Specialty Products         Dave Shurman           10852 Hall Rd.         Whitmore Lake, MI 48189
15627423   Liebovich Bros Inc         Dodie          2116 Preston St        Rockford, IL 61102
15627424   Lien Solutions        28 Liberty St         42nd Floor         New York, NY 10005
15627425   Lien Solutions        28 Liberty St., 42nd Floor         New York, NY 10005
15627426   Lien Solutions        P.O. Box 30113           Houston, TX 75303
15627427   Lien Solutions        PO Box 30113            Houston, TX 75303
15627429   Life Safe Servcies Detroit        5971 Powers Ave            Suite 8       Jacksonville, FL 32217
15627434   Lift Power Inc.        Tracy Johnson          5820 Commonwealth Ave.             Jacksonville, FL 32254
15627435   Lift Trucks Sales & Service          2720 Nicholson          Kansas City, MO 64120
15627436   Lifting Products Inc.        Terry Leach         26 East Industrial Loop         Suite 174        Orange Park, FL
           32073
15627437   Liftow Limited         18 Mollard Court          Unit #1        Barrie ON L4N 8Y1 Canada
15627438   Liftway Ltd        Lily Belmore and Barb Waterhouse              479 Brant County Road #18 PO Box 457              Brantford
           ON N3T 5M1 Canada
15627440   Liguez, Antonio Mu iz          MARGARITOS NUM47                   Matamoros Tamaulipas 87348 Mexico
15627442   Lillbacka Powerco USA Inc.            Jeff Whiteside and Leslie Kurczek          1629 Prime Court, Suite
           400        Orlando, FL 32809
15627444   Limas, Osbaldo Anaya           LEGISLACION 181               Matamoros Tamaulipas 87477 Mexico
15627446   Limon, Roberto Morales           COREA DEL NORTE 4                 Matamoros Tamaulipas 87343 Mexico
15627447   Linares, Blanca lvarez        RENOVACION MORAL 66                    Matamoros Tamaulipas 87477 Mexico
15627448   Linboom, Allen          120 Madison St          Savanna, IL 61074−1530
15627450   Lincoln Electric        3749 Broadmoor Ave, SE             Suite B        Grand Rapids, MI 49512−3924
15627451   Lincoln State Steel        Bill Frey        840 Cedar St         PO Box94          Rockford, IL 61102
15627456   Linden Industries        Scott Erwin          137 Ascot Parkway          Cuyahoga Falls, OH 44223
15627457   Lindley, Dakota         401 North Church Avenue             Ethridge, TN 38456
15627462   Lindsey, Jerry        225 Danley Road           Iron City, TN 38463
15627464   Line Manufacturing II LLC            Leslie Mufalli and Amy Cilfone           7 Town Line Road           PO Box
           6505        Wolcott, CT 06716
15627465   Line Manufacturing LLC            Dean Nichols , CFO           410 John Downey Drive           New Britain, CT
           06051
15627466   Linear Mold & Engineering            Vicki Schlampp          12163 Globe St          Livonia, MI 48150−1142
15627467   Linear Mold & Engineering            Vicki Schlampp          12926 Stark Rd.          Livonia, MI 48150
15627470   Link Electric & Safety Contr          444 McNally Dr          Nashville, TN 37211
15627471   Link Electric & Safety Control dba Link           444 McNally Dr           Nashville, TN 37211
15627472   Link Industries        Customer Service and Accounts Receivable              2208 S. Straits Hwy.         Indian River, MI
           49749
15627474   LinkedIn Corporation          Fox Rothschild LLP           Attn: David P. Papiez         1001 4th Ave. Suite
           4500        Seattle, WA 98154
15627475   LinkedIn Corporation          Gibril Sanha         1000 West Maude Avenue              Sunnyvale, CA 94085
15627477   Linkedln Corporation          Accounts Receivable           2029 Stierlin Court         Mountain View, CA 94043
15627478   Linn Products, Inc.        Julie Kaylor         1200 Lipsey Drive          Charlotte, MI 48813
15627479   Linpac Material Handling          Patsy Collins         120 Commerce Court            Georgetown, KY 40324
15627481   Linwood Tool Company, Inc.             Greg Gerulski and Sherry Ralph           229 S. Huron Road           Linwood, MI
           48634−0069
15627482   Lion Technology Inc.          Service Dept.         21 Sunset Inn Rd.         Lafayette, NJ 07848
15627485   Lira, Narda Quintanilla         CALLE OCHO ENTRE JUAREZ Y OCAMPO #39                          Matamoros Tamaulipas
           87300 Mexico
15627488   Littell LLC        Richard Steingas          1211 Tower Rd           Schaumburg, IL 60173
15627490   Little, Tanausha        2829 Kensington Dr           Saginaw, MI 48601
15627497   Litzinger, Amanda         5229 W MICHIGAN AVE LOT 271                    YPSILANTI, MI 48197
15627498   Liu, Qi        2366 John R Road Apt 204            Troy, MI 48083
15627500   Liubakka, Michael         2365 Ridge Rd           White Lake, MI 48383−1746
15627501   Livingston & Haven Inc           Elliot Or David Vann          Suite 19        1865 Air Lane Dr          Nashville, TN
           37209−0348
15627502   Livingston Consulting          Mary−Anna Hardy            5090 Explorer Drive Suite 400          Mississauga ON L4W
           4T9 Canada
15627503   Livonia Technical Srv. Co.          29600 Transcrest Ave.          Livonia, MI 48152
15627506   Lo, Dane         296 E. Princeton Ave          Pontiac, MI 48340
15627507   Lo−Temp Brazing Co.            3122 South Ave.          Toledo, OH 43609
15627508   Local 2417         UAW Fremont             Fremont, MI 49412−1812
15627509   Lochmandy Motor Sales Inc             Linda Smith         920 N Nappanee Street          Elkhart, IN 46514
15627511   Locke, Timothy          601 S. Bossett Rd.         Ravenna, MI 49451
15627514   Loescher Plumbing/Heating            Tom         Conditioning         1860 S. Walnut          Freeport, IL 61032
15627516   Loftware, Inc.        166 Corporate Drive          Portsmouth, NH 03801
15627528   LogMeIn USA, Inc.           320 Summer Street           Boston, MA 02210
15627517   Logan Consulting          David Kwo           200 W Adams, Suite 2002            Chicago, IL 60606
15627520   Logicalis        2600 S. Telegraph Road, Suite 200           Bloomfield Hills, MI 48302
15627521   Logicalis Inc        2600 S. Telegraph Road, Suite 200           Bloomfield Hills, MI 48302
15627522   Logicalis Inc        Debbie Strohecker          2600 S. Telegraph Road, Suite 200           Bloomfield Hills, MI
           48302
15627523   Logicalis, Inc.       2600 S. Telegraph Road, Suite 200            Bloomfield Hills, MI 48302
15627524   Logicalis, Inc.       Baker & Hostetler LLP           Attn: Alexis C. Beachdell, Esq          Key Tower 127 Public
           Square, Suite 2000         Cleveland, OH 44114
15627525   Logistics Insight Corp.        Lori Moore          12755 East Nine Mile Road            Warren, MI 48089
15627530   Lomar Machine Tool           135 Main Street          PO Box 128          Horton, MI 49246
15627532   Long's Lock Shop Inc          114 W Sycamore Street            Elkhart, In 46515−0204
15627541   Long, Dustin         279 Barnesville Road          Summertown, TN 38483
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 155 of 255
15627545   Long, Kenny          2127 Railroad Bed Road          Iron City, TN 38463
15627548   Long, Meagan          2550 Pillow Dr A3          Columbia, TN 38401
15627549   Long, Meagan          2550 Pillow Dr. Apt 3         Columbia, TN 38401
15627557   Longsdorf, Richard         1 Ely Park Blvd Apt 12−4           Binghamton, NY 13905
15627558   Longsdorf, Richard         3935 Silver Charm          Howell, MI 48843
15627561   Loos & Company Inc            Barbara Paddon         12 Cable Rd         Pomfret, CT 06258
15627562   Loos & Company Inc            Cableware Division         901 Ind. Blvd.        Naples, FL 34104
15627563   Lopez, Alejandro Hernandez           INFANTA CRISTINA NUM 107 A                   Matamoros Tamaulipas 87344
           Mexico
15627564   Lopez, Dhan Hermoso            SIERRA LA COLMENA 36                Matamoros Tamaulipas 87497 Mexico
15627566   Lopez, Francisco Vargas          CAGUAS NUM 19               Matamoros Tamaulipas 87344 Mexico
15627568   Lopez, Jose Guerrero          Mar de Cortez #91A          Matamoros Tamaulipas 87300 Mexico
15627569   Lopez, Jose Mayorga           SIERRA EMITAS 11              Matamoros Tamaulipas 87497 Mexico
15627570   Lopez, Juan Chacon           MONTERREY # 102              Matamoros Tamaulipas 87456 Mexico
15627571   Lopez, Luis Acosta         INSURGENTES NUM 59                 Matamoros Tamaulipas 87446 Mexico
15627572   Lopez, Maricela         7814 W. 56TH ST.           FREMONT, MI 49412
15627574   Lopez, Petra Mireles         SANTA ANA 25             Matamoros Tamaulipas 87455 Mexico
15627577   Lopp, Mary         18 NORTH KEENER ROAD                   LEOMA, TN 38468
15627582   Lord Corporation         Scott Buehler         Chemical Products Division          Erie, PA 16514−0038
15627583   Lord De Mexico, S.A. de C.V.           Ing. Guido Albo and Blanca Zuniga           Av. del Virrey 6 Parque
           Industrial       Queretaro 76246 Mexico
15627584   Loredo, Denis Carrizales         BERNARDO REYES NUM 113                   Matamoros Tamaulipas 87496 Mexico
15627585   Lorenston Manufacturing Co. Southwest In            PO Box 932          Kokomo, IN 46903
15627586   Lorenston Tooling Inc          PO BOX 932          Kokomo, IN 46903
15627587   Lorentson Manufacturing Co., Inc.          PO Box 932          Kokomo, IN 46903
15627588   Lorentson Mfg Co Inc           D Mashino/R Mikelson & Christine Mashino             PO Box 932          Kokomo, IN
           46903
15627591   Lorentson Mfg Co Southwest            Diane Juarez         2101 Amistad Dr         San Benito, TX 78586
15627593   Lorenzo, Beverly         38101 Kayak          Excello, MO 65247
15627594   Lorenzo, Jose Gomez           OCTAVIO PAZ 100              Matamoros Tamaulipas 87493 Mexico
15627596   Lorenzo, Saul Rosas          PALMITAS # 107            Matamoros Tamaulipas 87390 Mexico
15627597   Lorenzo, Travis        38101 Kayak Avenue            Excello, MO 65247
15627598   Lorenzo, Yadira Priante         SOCIEDAD IGUALITARIA NUM 27                    Matamoros Tamaulipas 87477
           Mexico
15627599   Loreto, Elizabeth Villegas        Privada Quebec Num 39            Matamoros Tamaulipas 87540 Mexico
15627600   Lorik Tool & Automation           19 Copernicus Blvd.          Brantford ON N3P 1N4 Canada
15627601   Lorik Tool Inc.        Roger Gosselin         2003 Liberty Ave.         Lawrenceburg, TN 38464
15627602   Lorom Industrial Co., LTD          Jasmine Hsu and Stephanie Chou            F1 13, Rm. 2, No 78, Sec 2        Taipei
           10680 Taiwan
15627603   Los Altares Tarimas          Ernesto Salinas       Carr Victoria Km 7          H. Matamoros Tam. Mexico
15627614   Lowry Computer Products            Tammie Ardanowski            9420 Maltby Road          Brighton, MI 48116
15627617   Lozoya, Adela Rodr guez           ANTIGUA NUM 263               Matamoros Tamaulipas 87455 Mexico
15627658   LuK USA, LLC            Marcus Linde         3401 Old Airport Road          Wooster, OH 44961
15627630   Lubrizol        Kathy Hess         9911 Brecksville Road          Brecksville, OH 44141
15627631   Lubs Technologies         7015 Brookville Road           Indianapolis, IN 46239
15627633   Lucas Ackerman Supply Co.            300 North Main Street         Brownstown, IN 47220
15627635   Lucas, Kristi       3571 S. OSBORN             FREMONT, MI 49412
15627639   Lucerne International Inc        Mary Buchzeiger and Karen Ryan             40 Corporate Dr        Auburn Hills, MI
           48326
15627640   Lucerne International Inc        Warner Norcross and Judd LLP            Attn: Susan M. Cook          715 E. Main Street
           Suite 110        Midland, MI 48640
15627641   Lucerne International Inc.        Warner Norcross + Judd LLP            Attn: Susan M. Cook         715 E. Main Street
           Suite 110        Midland, MI 48640
15627643   Lucerne International, Inc.        Attn: CEO         40 Corporate Drive         Auburn Hills, MI 48326
15627644   Lucerne International, Inc.        Attn: Registered Agent         40 Corporate Drive        Auburn Hills, MI
           48326
15627645   Lucerne International, Inc.        Sullivan Hazeltine Allinson LLC          William Sullivan William
           Hazeltine        919 North Market Street Suite 420          Wlmington, DE 19801
15627646   Luciano, Francisco Camerino           ING EDUARDO CHAVEZ 7                  Matamoros Tamaulipas 87320 Mexico
15627649   Lucio, Ana Ruiz         CALLE LAGOS DE MORENO NUM 24                       Matamoros Tamaulipas 87457 Mexico
15627650   Lucio, Jose Castillo        IGNACIO MARISCAL #11                Matamoros Tamaulipas 87390 Mexico
15627651   Luckmarr Plastics         Marco Pierobon and JoAnn Spagnolo             35735 Stanley Dr.        Sterling Heights, MI
           48312
15627652   Lucky Harvest Co., Ltd          No. 893, Jian An Road         of Chang'an Town,           Dongguan City 523870
           China
15627653   Lucky Winsun Enterprise Co.           Sam Wu          1387 Chung Shan Rd Sec−3 Wu Rih Hsaing              Taichung Hsien
           41452 Taiwan
15627655   Luis Ernesto Martinez Fuente          Juan Arturo Sanchez Garc          Carretera Ribernena        Reynosa 88610
           Mexico
15627656   Luis Ernesto Martinez Fuente          Sarai Damaris Segura Mez           Carretera Ribernena        Reynosa 88610
           Mexico
15627657   Luk GmbH & Co. oHG              Bussmatten 2         Buhl 77815 Germany
15627662   Lumbee Enterprises          Donna         415 Axminister Dr         Fenton, MO 63026
15627663   Lumbreras, Alexis Urbina          AYOPILCO NUM 82               Matamoros Tamaulipas 87497 Mexico
15627664   Lumbreras, Carlos Garcia          AYOPILCO NUM 61               Matamoros Tamaulipas 87497 Mexico
15627665   Lumitex Inc        8443 Dow Circle           Strongsville, OH 44136
15627666   Lumpkin, Eleazar Rodr guez           SAN NICOLAS NUM 107                Matamoros Tamaulipas 87430 Mexico
15627667   Luna Jimenez, David           1499 Hawkeye          Rochester Hills, MI 48307
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 156 of 255
15627668   Luna, Agustin Garcia         TOMAS GUAJARDO NUM 2                   Matamoros Tamaulipas 87459 Mexico
15627669   Luna, Amber        2 Fisher Hollow Road           Loretto, TN 38469
15627672   Luna, Sara Perez       LOMA BONITA 103                Matamoros Tamaulipas 87495 Mexico
15627673   Lunt Manufacturing Co. Inc.          Mike Lewandowski and Laura Depner             200 Brandt Dr.       Hampshire, IL
           60140
15627675   Lusida Rubber Products         Bob Lane          404 N. Halstead St.        Suite 4A        Pasadena, CA 91107
15627676   Luteran, Christopher        4944 paula ave         Clarkston, MI 48346
15627678   Lutz Roofing Company, Inc.           Sam Sutton Service Man & Shelly Trapani            4721 22 Mile Rd.       Shelby
           Twp, MI 48317
15627679   Lutz, Kristian      1223 Chateau Boulavard            Monroe, MI 48161
15627687   Lykins, Leah       802 COBBLER LN.               MT. STERLING, KY 40353
15627692   Lyntech Engineering Inc.         Jason Hudkins and Amanda Hudkins             6310 E St Rd 14        PO Box
           58       Rochester, IN 46975
15627693   Lyons Crane Service         Jennie Lyons         PO Box 6          9795 US Route 20 East         Stockton, IL
           61085
15627695   M & M Precision Systems Corp            Todd Griffieth         300 Progress Road         Dayton, OH 45449
15627696   M & W Manufacturing           13701 Nine Mile Road            Warren, MI 48089
15627705   M SPINELLO & SON              522 CHESTNUT STREET                 ROCKFORD, IL 61102
15627706   M Spinello & Son         Jimi White         522 Chestnut St         Rockford, IL 61111
15627697   M ndez, Alejandra Valdez          TLATELOLCO              Matamoros Tamaulipas 87497 Mexico
15627698   M ndez, Andres Ram rez           CARRIZOS NUM 29               Matamoros Tamaulipas 87490 Mexico
15627699   M ndez, Gerardo Gomez           ALTAMIRA #10             Matamoros Tamaulipas 87475 Mexico
15627700   M ndez, Luis Martinez         RUBI NUM 15             Matamoros Tamaulipas 87455 Mexico
15627701   M ndez, Uriel Martinez         TINIEBLAS 137            Matamoros Tamaulipas 87390 Mexico
15627702   M rquez, Armando Pardo           FIDEL VELAZQUEZ # 193                Matamoros Tamaulipas 87440 Mexico
15627703   M rquez, Artemio Pardo          AV.FIDEL VELAZQUEZ NUM 195                    Matamoros Tamaulipas 87440
           Mexico
15627704   M rquez, Jacinto Hern ndez         5 DE MAYO NUM 103                Matamoros Tamaulipas 87493 Mexico
15627707   M&C Specialties Company            Jane        90 James Way          PO Box 329          Southhampton, PA 18966
15627708   M&M Aerospace Hardware, Inc.             John Pierson         10000 N.M. 15th Terrace         Miami, FL 33172
15627709   M&M Concrete          Gene Magee           10092 E Golf Rd.          Stockton, IL 61085
15627710   M&N Cleaning          Mike Hannahs           20 N. Warner         Fremont, MI 49412
15627711   M&R Plating Inc        Michael Schweich and Macharr Heisel              303 Westlink Industrail Dr       Washington,
           MO 63090
15627712   M&S Manufacturing Co.            Pat McDowell          550 E. Main Street        Hudson, MI 49247
15627713   M&W Grinding of Rockford             Maskey Heath and Chelsea Lashock            4697 Hydraulic Rd.         Rockford, IL
           61109
15627714   M−D Building Products          Anita Clark         4041 N. Santa Fe         Oklahoma City, OK 73188
15627715   M−Tec at Kirtland         60 Livingston Blvd.         Gaylord, MI 49735
15627716   M. Curry Corp        Brian and Garry          PO Box 269          Bridgeport, MI 48722
15627717   M.C. & Associates         Deggie Kraus          2003 Superior St.        Sandusky, OH 44870
15627718   M.F. Miller Tool & Mfg Inc          Tom Sadler         1313 Industrial Dr        Jefferson City, MO 65109
15627719   M.Holland Company           Carol Schwierking and Pete Alibrandi           400 Skokie Boulevard         Northbrook, IL
           60062
15627720   M.K. Chambers Co.          Paul Rogers         2251 Johnson Mill Rd.          North Branch, MI 48461
15627721   M/s Madhuseth Vishnu Satav Industries &            Gat No 276 377/1 Madhuseth Vishnu Satav            Behind Racold Co
           at Post Kharabwadi         Tal−Khed Dist. Pune 410501 INDIA
15627723   MAAG, DENNA             825 Holbrook Dr           Salisbury, MO 65281
15627733   MACHINING RESOURCES LLC                    CINDY AUGUSTIS              821 COLLEGE ST             PORTLAND, TN
           37148
15627742   MACKEWICH, DONNA                  16221 Normandy           ClintonTwp, MI 48038
15627744   MACKLEM, STEVEN                32693 LINDERMAN                WARREN, MI 48093
15627749   MACON COUNTY SHELTERD WORKS                        CINDY SLATES              1103 ENTERPRISE
           ROAD           MACON, MO 63552
15627752   MACPHAIL−FAUSEY, BRYAN                    13085 Harbor Landing Drive           Fenton, MI 48430
15627755   MADAY, GREGORY                5600 Two Mile Road            Bay City, MI 48706
15627757   MADDY, KAREN              45033 VANKER              UTICA, MI 48317
15627761   MADICO INC           9251 BELCHER RD N STE A                  PINELLAS, FL 33782−4203
15627768   MADONNA, BRYAN                5200 CHICAGO ROAD                 WARREN, MI 48092
15627773   MAGER, DAVID             114 S. College Ave.          Dixon, IL 61021
15627774   MAGER, DAVID             202 N. PARK ST.            STOCKTON, IL 61085
15627778   MAGIERA, FRANK              1604 PRINCESS COURT #4                 MONROE, MI 48162
15627783   MAGNA COSMA               750 TOWER DRIVE               TROY, MI 48098
15627785   MAGNA DONNELLY                 750 TOWER DRIVE               TROY, MI 48098
15627792   MAGNA SEATING OF AMERICA                    SEATING SYSTEMS OF LAREDO                     1319 SALINAS
           AVE.         LAREDO, TX 78040
15627795   MAGNET APPLICATIONS                  12 INDUSTRIAL DR              DUBOIS, PA 15801
15627805   MAILLETTE, KERRY               P. O. BOX 143          PINCONNING, MI 48650
15627809   MAJOR, KATHY             700 Farror         Moberly, MO 65270
15627814   MAKSTEEL USA LLC                STEVE PEFICA and ANGELA TREVISAN                     1400 16TH ST STE
           250        OAK BROOK, IL 60523
15627819   MALDONADO, ARACELY SANCHEZ                        AGUSTIN DE ITURBIDE NUM 101                  Matamoros Tamaulipas
           87496 Mexico
15627832   MALONEY, WENDY                3933 N. 2 MILE ROAD              PINCONNING, MI 48650
15627843   MANNAN, ZAHIDUL                23734 Panama Ave           Warren, MI 48091
15627846   MANNS, MARCUS               17503 Kentucky           Detroit, MI 48221
15627849   MANPOWER             21271 NETWORK PLACE                 CHICAGO, IL 60673
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21          Page 157 of 255
15627860   MANUFACTURAS Y DISEQOS RIBRE                    BRAULIO GRACIA              Av. Las Culturas #45 Las Cul     H.
           Matamoros Tamaulipas 87490 Mexico
15627861   MANUFACTURERS SUPPLY COMPANY                       A DISIVION OF FASTENAL               4235 CORPORATE
           EXCHANGE DR.          HUDSONVILLE, MI 49426
15627868   MANZANO, PATRICIA              18989 27 MILE ROAD             RAY, MI 48096
15627876   MARCHENIA, DAVID             22413 RAYMOND CT                ST. CLAIR SHORES, MI 48082
15627882   MARHATTA, DEVI            1980 Hunters Creek          Ypsilanti, MI 48198
15627889   MARION, BRAD          3577 Dykeman Rd             Fort Gratiot, MI 48059
15627896   MARKEL CORPORATION                 P.O. BOX 752         NORRISTOWN, PA 19404
15627901   MARKLINES         400 GALLERIA OFFICENTRE #415                    SOUTHFIELD, MI 48034
15627904   MARKS, ALONZO            11273 EAST MEYER ROAD                  STOCKTON, IL 61085
15627905   MARKS, CHARLES            7305 S KRUG            ELIZABETH, IL 61028
15627908   MARKS, MICHAEL            209 WEST COMMERCE                 LORETTO, TN 38469
15627909   MARKS, MICHAEL A             209 WEST COMMERCE                  LORETTO, TN 38469
15627910   MARKS, MICHAEL B            209 WEST COMMERCE                  LORETTO, TN 38469
15627912   MARKS, STEVEN           44 PEBBLE HILL ROAD                LEOMA, TN 38468
15627913   MARKS, STEVEN R.           44 PEBBLE HILL ROAD                LEOMA, TN 38468
15627920   MARSH INDUSTRIES INC               49680 LEONA DR            CHESTERFIELD, MI 48051−2475
15627922   MARSH PLATING CORPORATION                   103 N. GROVE STREET              YPSILANTI, MI 48198
15627925   MARSH, ERNEST          21430 SPEARS ROAD                PINCKNEY, MI 48169
15627927   MARSHALL, DEANTE              6195 Robert Circle         Ypsilanti, MI 48197
15627935   MARTECK CORP.           609 NORTH AULT STREET                   MOBERLY, MO 65270
15627951   MARTIN, MELISSA           14 LYCENTE LODGE                MT. STERLING, KY 40353
15627954   MARTIN, NATHANIEL              199 CASSIDY LN.            MT. STERLING, KY 40353
15627955   MARTIN, SHANE          290 RIDDLE RD              OWINGSVILLE, KY 40360
15627956   MARTINEZ, ADRIANA              1014 ARLINGTON AVE                MT. STERLING, KY 40353
15627961   MARTINEZ, BERNARDO AGUIRRE                   NOGALES NUM 58              Matamoros Tamaulipas 87448
           Mexico
15627964   MARTINEZ, ELIUD PUENTE                DATILES          MATAAMOROS Tamaulipas 87475 Mexico
15627979   MARTINEZ, JOSEFINA             19633 Sawyer Street         Detroit, MI 48228
15627980   MARTINEZ, JUAN IBARRA                RICARDO FLORES MAGON                 Matamoros Tamaulipas 87493
           Mexico
15627993   MARTINEZ, MARTIN             DUNAS NUM 127              Matamoros Tamaulipas 87497 Mexico
15628003   MARTINEZ−MEDINA, HUMBERTO                    6191 W. 104TH ST.          FREMONT, MI 49412
15628008   MARUT, CARLA          2622 N. PETERSON BCH. DR                  PINCONNING, MI 48650
15628010   MARYANSKI, NOLAN              1922 CLOVERDALE DR                 ROCHESTER, MI 48307
15628015   MASERATI         STANZA 312             CORSO FERRUCCI 112/A              TORINO TO 10135 ITALY
15628021   MASHBURN, JEFFERY G               13 Skip Avenue         Lawrenceburg, TN 38464
15628027   MASON, JEROME           13738 Toepfer Rd           Warren, MI 48089
15628032   MASTER FINISH CO.           2020 NELSON SE             GRAND RAPIDS, MI 49507
15628045   MATA, JORDAN MATA               HONRADEZ NUM 41                Matamoros Tamaulipas 87475 Mexico
15628048   MATA, RAUL MONSIVAIZ                MARIANO MATAMOROS NUM 149                     Matamoros Tamaulipas 87499
           Mexico
15628061   MATHEWS, BRANDON                6920 RIVER VIEW DRIVE               GRANT, MI 49327
15628064   MATHEWS−STICKNEY, BECKY                  8491 ROOSEVELT RD               HOLTON, MI 49425
15628066   MATICH, ALVIN         3710 LAKEVIEW DR.                BEAVERTON, MI 48612
15628067   MATICH, STEVEN           8085 CARTER RD.             BENTLEY, MI 48613
15628068   MATIJEGA, DONALD             221 Jennison Place         Bay City, MI 48708
15628069   MATLAB         3 APPLE HILL RD.            NATICK, MA 01760
15628073   MATSU Ohio, Inc.       228 East Morrison           Edgerton, OH 43517
15628075   MATTESON, CADENCE               3942 Woodhaven Dr           Toledo, OH 43612
15628086   MAUPIN, MARY          10272 SOUTH PRAIRIE RD.                 GRATIOT, WI 53541
15628087   MAUPIN, TIM        109 W WALNUT                APPLE RIVER, IL 61001
15628098   MAY, DEANDRE           18968 WOODCREST                HARPER WOODS, MI 48225
15628107   MAZDA         13512 NO UNITEC DRIVE               IRVINE, CA 92619−4130
15628110   MAZE, EDWARD           P.O. BOX 103            WELLINGTON, KY 40387
15628111   MAZE, RACHEL          1174 ADAMS RD               OWINGSVILLE, KY 40360
15628112   MAZTEK Calibration, Inc.         Robin Odeh / Brian Foltz         5251 Zenith Parkway        Loves Park, IL
           61111
15628115   MAZZONE, ROBERT             33844 STONEWOOD DR                  STERLING HTS, MI 48312
15628116   MB Dynamics Inc.       Maureen Sharp and Dick Deemer              25865 Richmond Rd.         Cleveland, OH
           44146−1431
15628117   MBR DISTRIBUTORS             1330 HOLMES ROAD               ELGIN, IL 60123
15628118   MBR Distributors      Ms. Jamie Merlotti          1330 Holmes Road          Elgin, IL 60123
15628119   MBTA/MANCON            200 SHUMAN AVE               SUITE 200          STOUGHTON, MA 02072
15628120   MC CARTHY, ELIZABETH                27756 O'NEIL         ROSEVILLE, MI 48066
15628121   MC CARY, TIMOTHY             5244 DICKERSON              DETROIT, MI 48213
15628122   MC GLOCTON, THERESA                7325 Sterling       Center Line, MI 48015
15628123   MC INTOSH, RORY           PO BOX 322 2225 BLISS ST               UBLY, MI 48475
15628125   MC MILLIAN, ROSS           11311 Wormer           Redford, MI 48239
15628124   MC Machinery Systems Inc          85 Northwest Point Blvd         Elk Grove Village, IL 60007
15628126   MCALLISTER, KIRA           17616 PENNINGTON DR.                 DETROIT, MI 48221
15628127   MCARDLE, MICHAEL              2847 MILL STREET po box 33              IDA, MI 48140
15628133   MCCALL, ANTHONY              38347 RIVER PARK DRIVE                STERLING HEIGHTS, MI 48313
15628139   MCCANN, MARK            1660 NAPIER ROAD               HOHENWALD, TN 38462
15628149   MCCAULLEY, DEBRA              8702 OAKRIDGE             HOWARD CITY, MI 49329
15628151   MCCLAIN TOOL & TECHNOLOGY                    106 WELDON PKWY              MARYLAND HEIGHTS, MO
           63043
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 158 of 255
15628159   MCCLOUD II, GREGORY                 48021 S I94 Service Dr Apt 308          Belleville, MI 48111
15628162   MCCLURE, DARLENE                 1996 RAMAR ROAD               BULLHEAD CITY, AZ 86442
15628167   MCCOMAS, HOLLI              150 W. 8TH ST.            HUNTINGTON, WV 25701
15628169   MCCORMICK, DOUGLAS                   8858 SALINE−MILAN ROAD                 SALINE, MI 48176
15628175   MCCUEN, PATRICK               1983 BROADSTONE STREET                   GROSSE PTE WOODS, MI 48236
15628176   MCCULLOUGH, DANINE                   31750 Schoenherr Rd Apt C6           Warren, MI 49099−1938
15628182   MCDONALD HOPKINS LLC                   WILLIAM O. LINDOW                600 SUPERIOR AVENUE EAST                 SUITE
           2100      CLEVELAND, OH 44114
15628185   MCDONALD, NICK               222 N STEWART              FREMONT, MI 49412
15628190   MCELFRESH, RENAE                1227 CRESTWOOD DRIVE                  FREEPORT, IL 61032
15628193   MCGARRY, ANTHONY                  1162 HESS LAKE DRIVE                GRANT, MI 49327
15628194   MCGEE, BILLY            17430 Monroe Road 124             Holliday, MO 65258
15628196   MCGEE, LATISHA             15423 ROSSINI             DETROIT, MI 48205
15628209   MCGUIRE, BARBARA                 15300 Silver Parkway #103           Fenton, MI 48430
15628210   MCGUIRE, BARBARA                 15300 Silver Pkwy         Apt 103         Fenton, MI 48430−3478
15628214   MCGUIRE, STAFFORD                 P.O. BOX 332         FRENCHBURG, KY 40322
15628216   MCHUGH, ROBERT               49873 WATERSTONE EAST CIR                   NORTHVILLE, MI 48168
15628217   MCI Inc.      552 W. Stutsman Ave.             Pembina, ND 58271
15628218   MCI Ltd.       1475 Clarence Ave.            Winnipeg MB R3T 1T5 Canada
15628219   MCI Service        7001 Universal Coach Drive            Louisville, KY 40258
15628220   MCI Service Parts, Inc.        Ilet Kesheshian        DBA MCI Fleet Support            35 Cotter Lane EIN
           86−0300647         East Brunswick, NJ 08816
15628240   MCM 1780 POND, LLC C/O MORNING CALM MANA                           301 YAMATO ROAD, SUITE 4160                 BOCA
           RATON, FL 33431
15628241   MCM DETRIOT INDUSTRAIL LLC                     301 YAMATO RD SUITE 4160                 BOCA RATON, FL 33431
15628242   MCM Staffing, LLC          Harrison Janness and Barb Lange            415 W 11 Mile Rd          Madison Heights, MI
           48071
15628253   MCMASTERS, STEPHEN                  77 MOCKERSON ROAD                 LEOMA, TN 38468
15628254   MCMASTERS, STEPHEN JOE                  77 MOCKERSON ROAD                  LEOMA, TN 38468
15628255   MCMASTERS, TIM              42 HORSESHOE BEND ROAD                    LEOMA, TN 38468
15628272   MCS OFFICE EQUIPMENT LLC                   634 N MORELY ST              UNIT A         MOBERLY, MO 65270
15628273   MCS Office Equipment LLC              Nancy Meals and Jessica Summers           1600 North Morley,        Suite
           C      Moberly, MO 65270
15628274   MD Automation DBA Vibracraft             Dave Cleveland and Erica Hunter           9135 N. 2nd Street       Suite
           500      Roscoe, IL 61073
15628275   MD Helicopters        4555 E. McDowell Rd.             Mesa, AZ 85215−9734
15628276   MD Hubbard Spring CO Inc             595 S Lapeer Road         PO Box 425          Oxford, MI 48371
15628277   MDS Fastening Systems LLC             Denise Lanni         21356 Carlo Dr         Clinton Township, MI 48038
15628279   MEADE, MONICA              4420 OLD SAND RD               OWINGSVILLE, KY 40360
15628288   MEASUREMENT INSTRUMENTS − EA                        124 EAST MARKET STREET/PO BO                  BLAIRSVILLE, PA
           15717
15628290   MECCO PARTNER LLC DBA MECCO                       290 EXECUTIVE DR SUITE 200                CRANBERRY TOWNSHIP,
           PA 16066
15628291   MECCO Partner LLC DBA MECCO                   CHRIS WASEL and SUE PRESTO                  290 Executive Dr Suite
           200      Cranberry Township, PA 16066
15628296   MECHANICAL SIMULATION CORP.                      755 PHOENIX DRIVE              ANN ARBOR, MI 48108
15628303   MEDDAUGH, KENNETH                   1792 E. PREVO ROAD             LINWOOD, MI 48634
15628305   MEDER Electronic, Inc.          Kathy Galonski and Greg Holmes            10 Little Brook Rd.        West Wareham, MA
           02576
15628311   MEDINA, GABINO              278 W. MUSTANG MOON TRAIL                    GRANT, MI 49327
15628326   MEGAFOAM INC              1 REGALCREST COURT                  WOODBRIDGE ON L4L 8P3 CANADA
15628329   MEGER, KEVIN            4071 SAMANTHA DR                 BRITTON, MI 49229
15628340   MENDEZ, ABEL             2301 Hazelwood Court            Arlington, TX 76015
15628341   MENDEZ, HINOSENCIO                 8295 MUNIZ AVE.            NEWAYGO, MI 49337
15628353   MENDOZA, PATRICIO IBARRA                    PASEO DE LOS FRESNOS NUM 125                   Matamoros Tamaulipas 87380
           Mexico
15628357   MENTOR GRAPHICS                8005 SW BOECKMAN RD.                 WILSONVILLE, OR 97070
15628360   MERA Switzerland AG             Bellerivestrasse 36       Zurich 8034 Switzerland
15628361   MERBOTH, CINDY              308 E CARROLL ST              LANARK, IL 61046
15628362   MERCEDES−BENZ               ONE MERCEDES−BENZ DRIVE                     SANDY SPRINGS, GA 30328
15628374   MERCER (US) INC            PO BOX 730182             DALLAS, TX 75373
15628378   MERCIER, SCOTT             2574 N. CARTER RD              PINCONNING, MI 48650
15628387   MERIT STEEL           ST ROUTE 8             KOUTS, IN 46347
15628391   MERRITT, ALAN             18438 BITTERSWEET               FRASER, MI 48026
15628393   MERRITT, LUCAS             8875 WEST 116TH ST.              GRANT, MI 49327
15628394   MERRIWEATHER, CHRISTOPHER                      8800 Farmbrook ST          DETROIT, MI 48224
15628409   METAL SYSTEMS OF MEXICO, LLC                     KAPPA #425            PARQUO INDUSTRIAL
           FINSA       APODACA, NUEVO LEON 66600 MEXICO
15628410   METAL SYSTEMS OF MEXICO, LLC                     KAPPA #425,           PARQUO INDUSTRIAL
           FINSA       APODACA NL 66600 MEXICO
15628413   METALKRAFT INDUSTRIES                   ATTN: AARON SINGER                1944 SHUMWAY HILL
           ROAD        WELLSBORO, PA 16901
15628414   METALKRAFT INDUSTRIES INC                    1944 SHUMWAY HILL ROAD                   PO BOX 606         WELLSBORO,
           PA 16901
15628416   METALLOY CO INC               3728 ILLINOIS AVE             ST CHARLES, IL 60174
15628422   METCO INDUSTRIES, INC                 1241 BRUSSELLS ST.             ST. MARYS, PA 15857
15628432   METOKOTE            1540 CAINSVILLE RD.               LEBANON, TN 37087
                Case 19-12378-KBO              Doc 1282-1         Filed 01/04/21        Page 159 of 255
15628441   METOKOTE DE MEXICO S DE RL DE CV                   AV LA ESTACADA 302             SANTIAGO DE QUERETAR
           76220 MEXICO
15628452   METZ, JOSEPH         1523 GENEVA ROAD               ANN ARBOR, MI 48103
15628454   MEYER LABORATORY, INC               2401 NW JEFFERSON ST               BLUE SPRINGS, MO 64051
15628459   MEYER, STEVEN           6960 HEATHERIDGE BLVD.                 SAGINAW, MI 48603−8602
15628460   MEZA, LUIS VELAZQUEZ              PEDRO TREVI O FLORES NUM 9                 Matamoros Tamaulipas 87447
           Mexico
15628461   MFA Agri Services       1805 N. Morley          Hwy 24         Moberly, MO 65270
15628462   MFA OIL COMPANY              101 MCKEOWN PARKWAY                  PO BOX 516         MOBERLY, MO 65270
15628463   MFA Oil Company         PO Box 519           Columbia, MO 65205
15628464   MFA Oil Company         Sherrie Roberts and Melissa Wilson         101 McKeown Parkway          Moberly, MO
           65270
15628465   MG Automation & Controls         Roger or Phillip        1412 Edwards Ave.        Harahan, LA 70123
15628466   MG MACHINE           LISA KNIGHT             PO BOX 620         1232 E. CAMBRIDGE            BELTON, MO
           64012
15628467   MG Machine        PO Box 620         1232 E. Cambridge          Belton, MO 64012
15628469   MGA RESEARCH CORP CANADA LTD                     JESSIE XIE         855 BRITANNIA ROAD
           EAST        MISSISSAUGA ON L4W 4T2 Canada
15628468   MGA Research Corp         Davis Griffith        12790 Main Rd         Akron, NY 14001
15628470   MGA Research Corporation         31771 Sherman Street          Madison Heights, MI 48071
15628471   MGA Research Corporation         Mike Miller and Susan Stone         446 Executive Drive       Troy, MI
           48083
15628474   MGS MFG GROUP INC              W188 N11707 MAPLE RD              GERMANTOWN, WI 53022
15628475   MGS MFG GROUP Inc. c/o Fair Harbor Capit            Capital LLC        PO Box 237037         New York, NY
           10023
15628473   MGS Mfg Group Inc         Ken Eberle and Linda Steffke         W188 N11707 Maple Rd          Germantown, WI
           53022
15628476   MHC Systems LLC          Pete Schumacher and Marty Eich          8818 Washington Circle       Omaha, NE
           68127
15628477   MHI Painting & Restoration       Mike Jardine         1260 Rankin Dr Ste E       Troy, MI 48083
15628478   MI Metals, Inc.     Cliff Wright        PO Box 370         Gratz, PA 17030−0370
15628479   MIAH, JOINAL         12028 GALLAGHER ST                HAMTRAMCK, MI 48212
15628481   MICHAEL SHERMAN IMMIGRATION LAW                      26111 WEST 14 MILE RD., SUITE 104             FRANKLIN,
           MI 48025
15628482   MICHALAK, EDWARD               20644 WINDEMERE              MACOMB TOWNSHIP, MI 48044
15628485   MICHIE, JOAN         3906 EDGELAND              ROYAL OAK, MI 48073
15628490   MICHIGAN GLASS COATINGS                CHAD GOLDA and KIM COPACIA                  1120 DORIS
           RD       AUBURN HILLS, MI 48326
15628498   MICHIGAN RUBBER PRODUCTS                   1200 EIGHTH AVENUE             CADILLAC, MI 49601
15628506   MICHIGAN TESTING INSTITUTE INC.                 44249 PHOENIX DRIVE             STERLING HEIGHTS, MI
           48314
15628517   MICROSOFT          6100 NEIL ROAD             RENO, NV 89511
15628532   MID−WEST SPRING MFG CO               105 ETNA STREET             MENTONE, IN 46539
15628534   MIDDLEBROOKS, ARKEYSHA                  15220 TOEPFER           EASTPOINTE, MI 48021
15628547   MIDWEST II, INC         Sandy Veer          701 South Hancock Ave.        Freeport, IL 61032
15628551   MIDWEST RUBBER COMPANY                   3525 RANGE LINE ROAD              PO BOX 98         DECKERVILLE, MI
           48427−0098
15628556   MIDWEST TESTING LABORATORIES INC.                    1072 WHEATON STREET               TROY, MI 48083
15628557   MIDWESTERN RUST PROOF, INC.                 3636 N. KILBOURN AVE.             CHICAGO, IL 60641−3609
15628567   MILACRON MARKETING                4165 HALF ACRE ROAD               BATAVIA, OH 45103
15628571   MILAN METAL SYSTEMS               555 S PLATT RD            MILAN, MI 48160
15628578   MILBANK LLP          55 HUSDON YARDS               NEW YORK, NY 10001−2163
15628580   MILES, CINDY         20472 HARMONY DR.               CLINTON TOWNSHIP, MI 48036
15628584   MILL STEEL CO          5116 36TH ST           GRAND RAPIDS, MI 49512
15628593   MILLER CANFIELD             150 WEST JEFFERSON, SUITE 250               DETROIT, MI 48266
15628598   MILLER WELDING SUPPLY CO.                 505 Grandville Ave SW         Grand Rapids, MI 49503
15628599   MILLER WELDING SUPPLY COMPANY                     505 GRANDVILLE AVE SW               GRAND RAPIDS, MI
           49503−4946
15628600   MILLER, BRENDA            12381 E STOCKTON RD              STOCKTON, IL 61085
15628603   MILLER, DANNY           65 NEW ZION ROAD               MCKENZIE, TN 38201
15628604   MILLER, DANNY L.            65 NEW ZION ROAD              MCKENZIE, TN 38201
15628606   MILLER, FAITH         6000 Brace Street         Detroit, MI 48228
15628607   MILLER, JAMES          807 W. REED            Moberly, MO 65270
15628608   MILLER, JAMES R.          807 W. REED           Moberly, MO 65270
15628614   MILLER, MEGHAN             9756 EDGEWOOD CT.              YPSILANTI, MI 48198
15628615   MILLER, MICHAEL            119 BLACKHAWK               HANOVER, IL 61041
15628625   MILLER, SUE         546 GANN ROAD              MILAN, TN 38358
15628629   MILLI, ESAT        20 SUNSHINE LN APT 2              MOREHEAD, KY 40351
15628640   MILLS, LISA        12363 OAKTON RD              SAVANNA, IL 61074
15628642   MILLS, SUSAN         11353 Irene         Warren, MI 48093
15628643   MILLS, SUSAN         11815 Meadow Lane Dr            Warren, MI 48093
15628649   MINITAB INC         1829 PINE HALL ROAD               STATE COLLEGE, PA 16801
15628653   MIOSHA Reporter         5775 N. Clinton Trail        Charlotte, MI 48813
15628662   MISA Metals, Inc      Chad Blasingim           4050 Centre Point Drive       West Chester, OH 45069
15628664   MISCHKE, RON          CUSTOMER SUPPORT ENGINEERING                      4125 DOUGALL AVE.            WINDSOR
           ON N9GIX5 CANADA
15628665   MISENAR, GEORGE             350 WEST FRONT AVE.              STOCKTON, IL 61085
15628667   MISSINE, CAMIEL           2709 CAPITOL LOT 41             WARREN, MI 48091
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21         Page 160 of 255
15628668   MISSION GAUGE            19 HONGMIAN RD             GEKENG INDUSTRIAL PARK HENGLI
           TOWN         DONGGUAN CITY CHINA
15628669   MISSION GAUGE            19 HONGMIAN RD,GEKENG                  INDUSTRIAL PARK, HENGLI
           TOWN         DONGGUAN CITY CHINA
15628681   MITCHELL, CORY            5398 N. Pine Ave.        White Cloud, MI 49349
15628682   MITCHELL, KIMBERLY               143 PAMELA DR           MT. STERLING, KY 40353
15628687   MITSUBISHI          6400 KATELLA AVE             CYPRESS, CA 90630
15628692   MITUTOYO CORPORATION                  965 CORPORATE BLVD.              AURORA, IL 60502−9176
15628697   MIZEN, LINDA          725 Holder Road         Cedar Groove, TN 38321
15628698   MJD Enterprises, Inc.       C/O Mike Downing          PO Box 82         Renick, MO 65278
15628699   MNAO PORT OF LA             500 EATS WATER STREET                WILMINGTON, CA 90744
15628700   MNP        Debbie Lockett         PO Box 7009        1111 Samuelson Road           Rockford, IL 61125
15628701   MNP CORP          Ron Hollis        44225 Utica Road         Utica, MI 48317
15628710   MOBIS NORTH AMERICA                MICHIGAN PLANT (MNA)                6401 W FORT STREET            DOCK
           6      DETROIT, MI 48209
15628711   MOBLEY, JOSHUA             129 SOUTHDALE DR.             MT. STERLING, KY 40353
15628717   MODERN AUTOMATION                 134 TENNSCO DRIVE              DICKSON, TN 37055
15628731   MOENAERT, DONNA               1206 SUBURBAN            PINCONNING, MI 48650
15628736   MOLD−MASTERS LTD                233 ARMSTRONG AVE               GEORGETOWN ON L7G 4X5 CANADA
15628741   MOLEX INCORPORATED                 2222 WELLINGTON COURT                LISLE, IL 60532
15628750   MONAHAN, JAY            553 N JUDGEMENT             SHULLSBURG, WI 53586
15628751   MONITA, URIEL           FUENTES DE FABIOLA NUM 67                  Matamoros Tamaulipas 87499 Mexico
15628754   MONRREAL, DIEGO BENAVIDES                  NICOLO PAGANINI NUM 305                 MATAMOROS Tamaulipas
           87396 Mexico
15628767   MONTGOMERY, KEYIA                24685 KATHERINE CT. APT. 144              HARRISON TWP, MI 48045
15628791   MOORE METAL FINISHING                Conrado Garcia Francisco        Pirul no 33 Col Bellavista      Tlalnepantla
           54080 Mexico
15628793   MOORE, BIANCA            18661 HAMBURG ST.              DETROIT, MI 48205
15628795   MOORE, CECILLY            49241 S Interstate 94 Service Dr. #24       Belleville, MI 48111
15628796   MOORE, CHRISTOPHER               1550 Branch Drive        Lawrenceburg, TN 38464
15628797   MOORE, CHRISTOPHER T.               1550 Branch Drive        Lawrenceburg, TN 38464
15628801   MOORE, JAKE           7100 HWY 104 W           LAVINIA, TN 38348
15628802   MOORE, JAMES           1008 PINE CIRCLE            LAWRENCEBURG, TN 38464
15628805   MOORE, KRISTINA             6682 Greenwood Rd.         Twin Lake, MI 49457
15628808   MOORE, MICHAEL             9096 EAST STAGECOACH TRAIL                  WARREN, IL 61087
15628811   MOORE, REBECCA              406B North Cedar Lane         Lawrenceburg, TN 38464
15628812   MOORE, SHELVIE            707 HAYES ROAD             LAWRENCEBURG, TN 38464
15628814   MOORE, STEVEN            394 HARDIN LOOP ROAD                WEST POINT, TN 38486
15628815   MOORE, THOMAS             17900 DEXTER TRAIL             GREGORY, MI 48137
15628817   MOPAR VENCHURS PACKAGING                    PLANT 2         790 LIBERY STREET PLANT               ADRIAN, MI
           49221
15628822   MORALES, EDUARDO               6946 Laguna de Palmas         Brownsville, TX 78526
15628841   MORENO, RODOLFO PADILLA                  MARTE NUM 7             Matamoros Tamaulipas 87458 Mexico
15628843   MORGAN BIRGE & ASSOC INC                 119 W HUBBARD ST             4TH FLOOR           CHICAGO, IL
           60654
15628847   MORHARDT, LAVERNE                3655 S MASSBACH RD              STOCKTON, IL 61085
15628850   MORRIS, AUBREY             24910 BORDMAN RD              ARMADA, MI 48005
15628851   MORRIS, BOBBY            265 ADAMS ROAD             GREENFIELD, TN 38230
15628858   MORRIS, WILLIAM             829 Boxwood Ct         Brighton, MI 48116
15628859   MORRIS, WILLIAM L             829 Boxwood Ct         Brighton, MI 48116
15628861   MORRISON JR, STEPHEN               218 LOT#8 MORNING GLORY LANE                   FREMONT, MI 49412
15628865   MORROW, SHIRLEY              108 MATHIS STREET             WAYNESBORO, TN 38485
15628869   MORSE, SHELLY            2766 E. BOOTH RD           AUGRES, MI 48703
15628881   MOSLEY, ENSIGN            6 LEOMA ROAD             LEOMA, TN 38468
15628882   MOSLEY, ENSIGN O'NEAL               6 LEOMA ROAD             LEOMA, TN 38468
15628885   MOSLEY, TAYLOR             29 REBECCA RD            LORETTO, TN 38469−2649
15628890   MOTION INDSUTRIES INC               2570 WALKER NW             GRAND RAPIDS, MI 49544
15628891   MOTION INDSUTRIES INC               ED WALTZ and KATHY MARTIN                  2570 WALKER NW            GRAND
           RAPIDS, MI 49544
15628896   MOTION INDUSTRIES INC               800 EAST 2ND ST           MUSCLE SHOALS, AL 35665
15628900   MOTION INDUSTRIES INC               JENNIFER PENDERGRASS                31 CONALCO ROAD             JACKSON, TN
           38301
15628912   MOULTON, DANIEL              27930 Wentworth Dr         Roseville, MI 48066
15628913   MOUNIR, MOUSTAFA               225 Fluor Daniel Dr       Sugar Land, TX 77479
15628917   MOUSER ELECTRONICS                1000 N. MAIN STREET            MANSFIELD, TX 76063−1514
15628920   MOVEMENT SEARCH AND DELIVERY                     20 W. WASHINGTON, SUITE 14               CLARKSTON, MI
           48346
15628921   MOVEMENT SEARCH LLC.                 20 W. WASHINGTON ST.              SUITE 14        CLARKSTON, MI
           48346
15628923   MOWERY, BONNIE              1833 KAREN CT           FREEPORT, IL 61032
15628924   MP Components         1805 Lemon Farris Road          Cookeville, TN 38506
15628925   MPC        Jason Salisbury        PO Box 94172         Chicago, IL 60690
15628926   MPC        Paul Owens         2703 East Nine Mile Rd.        Warren, MI 48091
15628927   MPC PLASTICS INC.            1859 EAST 63RD STREET             CLEVELAND, OH 44103
15628928   MPC Plastics Inc.      Jerry Frans        1251 County Rd. 1217         Moberly, MO 65270
15628929   MPC Plastics Inc.      Reed Fuller        1859 East 63rd Street       Cleveland, OH 44103
15628930   MPH Logistics LLC         1340 Locust Street       Fremont, MI 49412
15628931   MPI Label Systems        Delores Smith        7528 Hickory Hills Ct        White Creek, TN 37189
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 161 of 255
15628932   MPI Products, LLC          Sheryl DeMattia         2129 Austin Ave           Rochester Hills, MI 48309
15628933   MPI−Indiana Fineblanking           Sandy Potocki         1200 Klockner Drive          Knox, IN 46534
15628934   MPI−Tennessee Fineblanking            Jodie Tobie and Loren Tilden           2460 Snapps Ferry Road          Greenville,
           TN 37745
15628935   MPJR−8 LLC          Tracy Das           c/o Burton Share Mgt Co          30100 Telegraph Rd Ste 366           Bingham
           Farms, MI 48025
15628936   MPJR−8, L.L.C.        30100 Telegraph Rd, Ste 366             Bingham Farms, MI 48025
15628937   MPT        Bob        1801 Santa Fe Place          Columbia, MO 65202
15628938   MPT Lansing, LLC           3140 Spanish Oak Drive            Suite A       Lansing, MI 48911
15628946   MRC Warren Fasteners, Inc.           Darlene Frazier        13201 Stephens Road           Warren, MI 48089
15628947   MS Companies         Jill Harrison and Constance Cunningham              6610 N Shadeland Ave           Indianapolis, IN
           46220
15628948   MS METAL SOLUTIONS, INC.                  11095 WEST OLIVE ROAD                 GRAND HAVEN, MI 49417
15628949   MS Metal Solutions, Inc.         Jerry Frans       1177 N. Morley St.          Moberly, MO 65270
15628950   MS Metal Solutions, Inc.         Ron Nienhouse and Debbie Dobbs              11095 West Olive Road          Grand Haven,
           MI 49417
15628951   MSA Canada         2800 Skymark Avenue              Mississauga ON L4W 5A6 Canada
15628952   MSC INDUSTRIAL SUPPLY                  501 LIGON DRIVE              NASHVILLE, TN 37204
15628954   MSC Industrial Supply         Sales Dept. and Acct.# 259559           501 Ligon Drive         Nashville, TN 37204
15628953   MSC Industrial Supply         Sales and Ruby Walton            75 Maxess Road          Melville, NY 11747
15628955   MSC Industrial Supply Co,Inc           Connie        28551 Laura Court          Elkhart, IN 46517
15628956   MSC Industrial Supply Co.          Daniel Embree          11 C Worthington Access Dr.           Maryland Heights, MO
           63043
15628957   MSC Industrial Supply Company             75 Maxess Road           Melville, NY 11747
15628958   MSC Software Corporation           Brian Thornton          2 MacArthur Place         Santa Ana, CA 92707
15628959   MSC Software Ltd.          2300 Traverwood Drive            Ann Arbor, MI 48105
15628960   MSI Southland        Rosemary Satterfield and Robert Renfrew              5700 Ward Avenue          Virginia Beach, VA
           23455
15628961   MSSL WIRING SYSTEMS INC                   Ernesto Guzman Lopez           700 Industrial Drive        Portland, IN
           47371
15628963   MST STEEL/FORD RESALE                  24417 GROESBECK HIGHWAY                    WARREN, MI 48089
15628962   MST Steel Corporation          24417 Groesbeck Hwy.            Warren, MI 48089
15628964   MST Steel/Ford Resale          Rich Thompson and Amanda Palitti             24417 Groesbeck Highway            Warren, MI
           48089
15628965   MT Solutions       412 Stella Ave           Lawrenceburg, TN 38464
15628966   MTD Technologies           Chuck Salvage          PO Box 2250          5201 − 102nd Ave. N.          Pinellas Park, FL
           33782−2250
15628967   MTH Autoservices Ltd           Brian Brown and Elaine Robertson            Castle Laurie, Bankside Scotland         Falkirk
           FK2 7XF United Kingdom
15628968   MTI Groendyk         Kim Grannani and Naren Remanathan               8020 Whitepine Road           Richmond, VA
           23237
15628969   MTS Machine         Jason Rutkowski           3521 30th Street SW           Grandville, MI 49418
15628970   MTS Systems        Sales Dept.           14000 Technology Drive           Eden Prairie, MN 55344
15628971   MTS Testing Systems (Canada)            Patrick Zakrajsek         PO Box 57229 Station A          Toronto ON M5W 5M5
           Canada
15628972   MTZ Business Consulting Inc           Jose Granados          32705 Glendale Ave.          Livonia, MI 48150
15628976   MU IZ, JAVIER LUCIO              MARIANO MATAMOROS NUM 99                       Matamoros Tamaulipas 87457
           Mexico
15628988   MUELLER, WILLIAM                1000 VAMANOS DRIVE                 BROWNSVILLE, TX 78526
15628991   MULARZ, CODY              606 VAN ETEN ST.             PINCONNING, MI 48650
15628996   MULLINS, CHESTER               7885 E HWY 36           OLYMPIA, KY 40358
15628997   MULLINS, DANIEL              4695 N. Stark Rd.         Hope, MI 48628
15629000   MULTICRAFT INTERNATIONAL                     FORMERLY TRILLOMA)                  4341 HWY 80           PELAHATCHIE,
           MS 39145
15629006   MULTITECH INDUSTRIES                  350 VILLAGE DRIVE              CAROL STREAM, IL 60188
15629009   MULTITECH INDUSTRIES, INC.                  350 Village Drive        Carol Stream, IL 60188
15629010   MULTITECH INDUSTRIES, INC.                  64 South Main Street PO Box 159           Marlboro, NJ 07746
15629011   MULTITECH INDUSTRIES, INC.                  ATTN: MICHAEL FARR                 350 VILLAGE DRIVE              CAROL
           STREAM, IL 60188
15629019   MURFREESBORO               1501 MOLLOY LANE                 MURFREESBORO, TN 37129
15629026   MURRAY, JAMES              30 MILLSTONE RD               CLAY CITY, KY 40312
15629028   MURRAY, NIKITA              41 RIDGEWAY              SALINE, MI 48176
15629043   MVM Precision Machine, LLC              Vince Ebers         485 Hwy A          Wellsville, MO 63384
15629044   MW Gilco, LLC         16000 Common Road               Roseville, MI 48066
15629049   MYERS, REBECCA               326 N PARK STREET               STOCKTON, IL 61085
15629051   MYERS, RUSSELL              403 N STOCKTON              STOCKTON, IL 61085
15627722   Ma Guadalupe Flores Montiel           Plaza de las Carmelitas 103         Col Plazas del Sol lera Secc        Queretaro
           76070 Mexico
15627724   Maass, John       114 HURON ST. APT 3               YPSILANTI, MI 48197
15627725   Mabuchi       Charmaine Austin and Sachie Craig              3001 West Big Beaver, Suite          Troy, MI 48084
15627727   MacDonald's Indl Prods−MI            Tim McBride          Corporate Division         4242 44th Street
           SE       Kentwood, MI 49512
15627728   MacDonald's Indl Prods−OH            Tim Richer         1610 Acadia Road           Spencerville, OH 45887
15627730   MachAET         Kennard J McDaniel            1535 Atlantic         North Kansas City, MO 64116
15627729   Machado Alvarez, Patricia         71 Garfield St        Detroit, MI 48201
15627731   Machine Tech Inc.        Jetty Griffis and Angie Bell          423 North Mill Street        PO Box 960          Adel, GA
           31620
15627732   Machine Tool & Supply Corp            Mark Yates         117 Wright Industrial CV          Jackson, TN 38301
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 162 of 255
15627734   Machuca, Asael Silva         LIBERACION NUM 2              Matamoros Tamaulipas 87449 Mexico
15627735   Machuta, Michelle         107 Draper Ave         Waterford, MI 48328
15627736   Macias, Miriam Campos           ANACAHUITA 46              Matamoros Tamaulipas 87344 Mexico
15627737   Mack Hils Inc (Mackpro)          Kathie Lynn         Hwy 24 West         Moberly, MO 65270
15627738   Mack Paper Co.         Rebecca Lieber and Carol Byers          340 Blackhawk Park Ave           Suite 1       Rockford,
           IL 61104−5133
15627739   Mack Truck Inc.         Carol Swick        Derby Industries LLC         200 Cascade Drive Suite F          Allentown,
           PA 18109
15627740   Mack Truck LVLC            3041 Schoeneck Rd          Macungie, PA 18062
15627741   Mack Trucks, Inc         7000 Alburtis Road         Macungie, PA 18062
15627746   Maclean Fastening Systems          Tim Jones         1000 Allanson Rd         Mundelein, IL 60060
15627747   Macon Bottling         Hwy 36 West          P.O. Box 427         Macon, MO 63552
15627748   Macon County Shelterd Works            Bankruptcy Claims Admin Services, LLC            100 Union Avenue, Suite
           240       Cresskill, NJ 07626
15627750   Macon County Shelterd Works            C/O Bankruptcy Claims Admin            100 Union Avenue          Suite
           240       Cresskill, NJ 07626
15627751   Macon County Sheltered Works            1103 Enterprise Road         Macon, MO 63552
15627754   Macrae, Gregory         21907 BRUNSWICK DR               WOODHAVEN, MI 48183
15627758   Maddy, Kimberly          45033 Vanker         Utica, MI 48317
15627759   Made−Rite Mfg Inc          Lloyd Gray         3967 E Sullivan Ln        Salem, IN 47167
15627760   Madek, Grace         47135 Meadowbrook            Macomb, MI 48044
15627762   Madico Inc        Richard Bracic and Krinne Case          2630 Fairfield Avenue South          St Petersburg, FL
           33712
15627763   Madico Inc        Richard Bracic and Krinne Case          9251 BELCHER RD N STE A                PINELLAS PARK, FL
           33782−4203
15627764   Madison Alexander          Madison Alexander          830 Cozette Ct. Ste. 206       Las Vegas, NV 89133
15627765   Madison Chemical Co, Inc          Customer Service and Carol Vogel           3141 Clifty Drive        Madison, IN
           47250
15627766   Madison Electric Service Inc        James McGee          29 Miller Avenue         Jackson, TN 38305
15627769   Magal Cables Ltd.         Sue Moule         Baldwin Road Stourport on Seven          Worcestershire DY13 9BB United
           Kingdom
15627770   Magal Cables Ltd.         Sue Moule         Baldwin Road Stourport on Severn          Worcestershire DY13 9BB United
           Kingdom
15627771   Magallanes, Claudia Moreno          CALLE 3 #707           Matamoros Tamaulipas 87370 Mexico
15627772   Mager, Alyce         47 SHEFFIELD DRIVE              TROY, MI 48083
15627775   Magic Meeting & Incentives          3901 N Stevens Street         Alexandria, VA 22311
15627776   Magic Steel Sales, LLC         Michael Strom         4242 Clay Ave.         Grand Rapids, MI 49548−3020
15627777   Magid Glove & Safety          2060 North Kolmar Avenue           Chicago, IL 60639
15627779   Magna Assy System De Mexico             1600 W La Quinta Rd.          Suite 4B       Nogales, AZ 85621
15627781   Magna Automotive Testing           Gerald Ernst        19868 Haggerty Road          Livonia, MI 48152
15627782   Magna Closures         Doortec Industries        581 Newpark Blvd           Newmarket ON L3Y 4X7 Canada
15627786   Magna Donnelly          Amy Hillis         Magna Electronics        Holly, MI 48442
15627787   Magna Electronics         Robert Bennett        10410 N Holly Rd          Holly, MI 48442
15627788   Magna Lock USA Inc            David Nordman          2730 Eastrock Dr         Rockford, IL 61109
15627789   Magna Powertrain de Mexico           Oneida Lopez A/P          SA de CV Calle Uno #104 Parque Ind            Ramos
           Arizpe 25903 Mexico
15627790   Magna Sealing & Glass System           Denise Wentzel         3501 John F Donnelly Dr.          Holland, MI
           49424
15627791   Magna Seating of America          Lilia Lopez        Seating Systems of Laredo         1319 Salinas Ave. Ste. 4 PMB
           64−270        Laredo, TX 78040
15627793   Magnatag        2031 O'Neill Road          Macedon, NY 14502−8953
15627796   Magnet Applications          Barb Sadley and Skip Kaucher         12 Industrial Dr        DuBois, PA 15801
15627797   Magnet Applications          Kay Fitzpatrick       375 Horsham Road           Horsham, PA 19044
15627798   Magnum 2000 Inc           Stephanie Skupnik         1137 N Service Rd E         Oakville ON L6H 1A7 Canada
15627799   Magnum Electric         Matt        9251 Lake Street        Ellsworth, MI 49729
15627800   Magtrol, Inc.       David and Dodge Elkins          70 Gardenville Pkwy W.          Buffalo, NY 14224
15627801   Maguire Products Inc.         11 Crozerville Rd        Aston, PA 19014
15627802   Mahindra Vehicle Mfr Ltd          1055 W Square Lk Rd           Troy, MI 48098−2523
15627804   Mahoney, Damian           628 Josef Circle       Columbia, TN 38401
15627806   Maine Plastics        Tina Hochstetler and Kesha Womack            1817 Kenosha Rd.          Zion, IL 60099
15627807   Mainero, Luz V zquez          DURAZNO NUM 41               Matamoros Tamaulipas 87380 Mexico
15627808   Mains, Darrell        101 HIBBARD ST TRLR LOT 105                MANCHESTER, MI 48158
15627810   Maki Engraving         Rick Heifner         161 Big Springs Road         Lawrenceburg, TN 38464
15627811   Makino Inc        Jim Rickert and Laura Klinger AP Lead           365 Production         South Elgin, IL 60177
15627813   Maksteel       7615 Torbram Road            Mississauga ON L4T 4A8 Canada
15627815   Maksteel USA LLC            STEVE PERICA and Angela Trevisan             1400 16TH ST STE 250            OAK BROOK,
           IL 60523
15627816   Malanda, Tatiana        1267 Russell Street        Ypsilanti, MI 48198
15627817   Malcolm Eaton Enterprises          Mike Avery         570 W Lamm Road            Freeport, IL 61032
15627818   Maldonado, Andres Lozano           SAN RAUL 41            Matamoros Tamaulipas 87455 Mexico
15627820   Maldonado, Edgar Herrera          QUINTANA ROO NUM 124                 Matamoros Tamaulipas 87390 Mexico
15627821   Maldonado, Eva Torres          COSTA AZUL NUM 128                Matamoros Tamaulipas 87497 Mexico
15627822   Maldonado, Gabriela Del Angel           FERNANDO MONTES DE OCA NUM 120                      Matamoros Tamaulipas
           87449 Mexico
15627823   Maldonado, Jose Cruz          13 A 6        Matamoros Tamaulipas 87497 Mexico
15627824   Maldonado, Luis Cant          SIERRA MAESTRA NUM 97                 Matamoros Tamaulipas 87470 Mexico
15627825   Maldonado, Pablo Mendez           Mezquita Num.3          Matamoros Tamaulipas 87345 Mexico
15627826   Maldonado, Ramiro Medina            Huamuchil N m. 4         Matamoros Tamaulipas 87477 Mexico
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 163 of 255
15627827   Maldonado, Samuel           511 7th Street       Lawrenceburg, TN 38464
15627828   Maldonado, Yesenia Gonzalez            CALLE RAFAEL PEREZ TAYLOR NUM 31                         Matamoros Tamaulipas
           87440 Mexico
15627830   Malibu Technologies LLC            Hans J. Kasprick and Diana Ginley           48700 Structural Drive        Chesterfield,
           MI 48051−2663
15627833   Malpica, Elsa Santes         PLAN DE IGUALA 139               Matamoros Tamaulipas 87494 Mexico
15627834   Malpica, Jose Vicencio         LOMA BONITA NUM 26                  Matamoros Tamaulipas 87455 Mexico
15627835   Manar, Tennplasco Div          Danny Rose and Kathy Collins            30 Industrial Dr.        Lafayette, TN 37083
15627836   Mancelona Auto Body Inc.           405 Dale Avenue           PO Box 634          Mancelona, MI 49659
15627837   Mandarin Tool & Die Inc           11616 W Columbia Park Drive             Jacksonville, FL 32258−2479
15627839   Mangat, Partap         22238 Solomon Blvd           Novi, MI 48375
15627840   Mangat, Partap         22238 Solomon Blvd Apt 125             Novi, MI 48375
15627845   Manning, Robert         2799 Chisholm Road            Iron City, TN 38463
15627848   Manor Tool & Die Ltd.          Doug Sanborn          5264 Pulleyblank Street          Oldcastle ON N0R 1L0
           Canada
15627850   Manpower, Inc          5797 Harvey St, Suite C          Muskegon, MI 49444
15627851   Manpowergroup US Inc            100 Manpower Place            Milwaukee, WI 53212
15627852   Manpowergroup US Inc            21271 Network Place           Chicago, IL 60673−1212
15627853   Mansour, Ahmad           3171 Brookshear Circle          AUBURN HILLS, MI 48326
15627854   Mansour, Alfred         5496 Woodfield Parkway            Grand Blanc, MI 48439
15627855   Mansour, Amer          7010 Oakley Park Road            West Bloomfield, MI 48323
15627856   Mansour, Iyad         2557 Countryside Ct         Auburn Hills, MI 48326−2223
15627857   Manuel, Pedro Castro          Calle Monte Maria #123           Matamoros Tamaulipas 87455 Mexico
15627858   Manuel, Ventura Bautista          15 DE JULIO NUM 18              Matamoros Tamaulipas 87440 Mexico
15627859   Manufacturas y Diseqos          Braulio Gracia de la Gar         RIBREN S de R.L.M.I.            Matamoros Tamaulipas
           87490 Mexico
15627862   Manufacturers Supply Company             David Scothorn and Brends Harris           a disision of Fastenal      4235
           Corporate Exchange Dr.          Hudsonville, MI 49426
15627863   Manufacturing Repair &          Zach Chemenaur and Hayley Knowles               Overstock Inc.         Chattanooga, TN
           37406
15627864   Manufacturing Solutions          Tracy Goode         PO Box 427           302 Jackson Ave          Lawrenceburg, TN
           38464
15627865   Manufacturing Solutions, Inc          PO Box 62          Hamilton, IN 46742
15627866   Manufacturing Technologies           Sales       PO Box 93           Rockford, IL 61105
15627867   Manzano, Daniel Torres          AVENIDA CENTRAL NUM 111                     Matamoros Tamaulipas 87390 Mexico
15627870   Mar n, Patricia Perez        VICENTE GUERRA 12                Matamoros Tamaulipas 87440 Mexico
15627871   Mar, Victor Martinez         PLAYA NOVILLEROS 5                 Matamoros Tamaulipas 87470 Mexico
15627872   Mar−Lan Industries, Inc.         Bobby Lartz and Malinda Lartz           2631 Myrtle Springs Ave.          Dallas, TX
           75220
15627936   MarTeck Corp.          Kelly or Julie       609 North Ault Street          Moberly, MO 65270
15627873   Marathon Metals          Charlie Moesta         6440 Mack Ave           Detroit, MI 48207
15627874   Marathon Sensors Inc.         Kevin         3100 East Kemper          Cincinnati, OH 45241
15627875   March, Lawrence          2103 Bennett Ct         Columbia, TN 38401
15627877   Marcial, Jorge Fonseca         OCTAVIO PAZ 98              Matamoros Tamaulipas 87449 Mexico
15627878   Marcial, Moises Salazar         MANUEL AGUILAR NUM 3                   Matamoros Tamaulipas 87340 Mexico
15627879   Marcos, Francisco Montiel          J L Mingu a Num 159            Matamoros Tamaulipas 87395 Mexico
15627881   Mares, Jose Flores         CALLE TULIPAN NUM 517                 Matamoros Tamaulipas 87348 Mexico
15627883   Mari o, Claudia Gonz lez         GIRASOL NUM 42               Matamoros Tamaulipas 87348 Mexico
15627884   Marin, Claudia Jasso         SIERRA TARAHUMARA 22                   Matamoros Tamaulipas 87470 Mexico
15627885   Marineau, Brenda          11365 Celtic Manor         Warren, MI 48089
15627887   Marion N Rader Machine Shop             James Rader         1401 4th Street        Three Rivers, MI 49093
15627888   Marion Rubber Products           1212 E Michigan Street          Indianapolis, IN 46202
15627890   Mark Barron         1473 County Road 2635           Moberly, MO 65270
15627891   Mark Pack         Po Box 5264          Rockford, IL 61125−0264
15627892   Mark−Pack          776 Main St.         Coopersville, MI 49404
15627893   Markam Washer           1190 Ringwell Dr.         Newmarket ON L3Y 7V1 Canada
15627894   Markel Corporation          435 School Lane         Plymouth Meeting, PA 19462
15627895   Markel Corporation          Attn: Accounts Receivable          435 School Lane          Plymouth Meeting, PA
           19462
15627897   Markel Corporation          PO BOX 752           NORRISTOWN, PA 19404
15627898   Marking Machine Company              286 Spires Parkway         Tekonsha, MI 49092
15627899   Markline Co., Ltd         400 Galleria Officentre        Suite 415         Southfield, MI 48034
15627900   Markline Co., Ltd         Aoyama Tower Place 2F            8−4−14 Akasaka Minato−ku              Tokyo 107−0052
           Japan
15627902   Marklines North America Inc           Emily Elkin         4000 Galleria Suite 415         Southfield, MI 48034
15627903   Marks Work Wearhouse #747              Bracebridge Shopping Ctr #2          Hwy 118 W.           Bracebridge ON P1L 1T3
           Canada
15627914   Marks, Tacha         19132 Hull St# 1         Detroit, MI 48203−1368
15627915   Marks, William         9760 Buttermilk Ridge Rd            Lawrenceburg, TN 38464
15627918   Marmic Fire & Safety Co INC            PO BOX 1086           1014 S Wall Avenue            Joplin, MO 64802
15627919   Marroqu n Garza, Joel Ra l         FRANCISCO GONZALEZ BOCANEGRA                          Matamoros Tamaulipas 87350
           Mexico
15627921   Marsh Industries Inc         Tammy, Kirt, Dick Marsh           49680 Leona Dr          Chesterfield, MI
           48051−2475
15627923   Marsh Plating Corporation          Mary Leininger          103 N. Grove Street         Ypsilanti, MI 48198
15627924   Marsh Plating Corporation          Tracy Shafer         1540 Cainsville Rd.         Lebanon, TN 37087
15627926   Marshall Sales        Roger Troke          14359 Meyers          Detroit, MI 48227
15627930   Marshall, Miguel         2327 22ND ST           WYANDOTTE, MI 48192
                 Case 19-12378-KBO               Doc 1282-1          Filed 01/04/21         Page 164 of 255
15627931   Marshall, Rose        14560 WESTWOOD                DETROIT, MI 48223
15627933   Mart nez, Jes s Luvian        Anguilla N m. 175         Matamoros Tamaulipas 87398 Mexico
15627934   Mart nez, Mateo Montero           Fernando Montes De Oca Num 127             Matamoros Tamaulipas 87493
           Mexico
15627937   Martell Electric, LLC        Cindy         1126 S Walnut Street        South Bend, IN 46619
15627938   Martell III, Neal       3068 W. Clay Rd.          Rothbury, MI 49452
15627940   Martens, Marc         485 S. 9 Mile Rd.         Linwood, MI 48634
15627942   Martin Marketing Specialitie          Inc      PO Box 4534          Elkhart, IN 46514
15627943   Martin's Inc       Call for Fax.         1701 North Morley Street        Moberly, MO 65270
15627944   Martin, Alex        1586 Baypointe Circle          Grand Blanc, MI 48439
15627945   Martin, Alisha        1586 Baypointe Circle          Grand Blanc, MI 48439
15627946   Martin, Dustin        805 Hillcrest Ave.         Fremont, MI 49412
15627948   Martin, Inc.       PO Box 398           Jackson, TN 38302
15627950   Martin, Joel       5437 Gimlet Road           Lawrenceburg, TN 38464
15627952   Martin, Michael         97 Woodard Street          Lawrenceburg, TN 38464
15627953   Martin, Nathan         40 N MILL ST PO BOX 265             CEDARVILLE, IL 61013
15627957   Martinez, Alberto Casados          VALLE ESCONDIDO NUM 1                 Matamoros Tamaulipas 87435 Mexico
15627958   Martinez, Alejandro Echavarr a           AV PALMAS DEL MAR NUM 168                  Matamoros Tamaulipas 87495
           Mexico
15627959   Martinez, Angel Hern ndez          ERNESTO ELIZONDO 176                Matamoros Tamaulipas 87460 Mexico
15627960   Martinez, Angelica Rinc n          Calle 8 #39       Matamoros Tamaulipas 87497 Mexico
15627962   Martinez, Cristina Grimaldo          JOSEFA DE VILLARREAL 20                Matamoros Tamaulipas 87496
           Mexico
15627963   Martinez, Edgar Contreras          Alfonso Sanchez N m. 96         Matamoros Tamaulipas 87440 Mexico
15627965   Martinez, Elvia Loya         LAGUNA MADRE NUM 377                  Matamoros Tamaulipas 87444 Mexico
15627966   Martinez, Esperanza Gutierrez           DEL PUENTE 42           Matamoros Tamaulipas 87344 Mexico
15627967   Martinez, Francisca L pez         COROS NUM 42             Matamoros Tamaulipas 87458 Mexico
15627968   Martinez, Francisco Galv n         FELIPE ANGELES NUM 27                Matamoros Tamaulipas 87560 Mexico
15627969   Martinez, Gabino Garcia          LAURO VILLAR             Matamoros Tamaulipas 87360 Mexico
15627970   Martinez, Hector         7557 PECAN AVE             BROWNSVILLE, TX 78526
15627971   Martinez, Hector         7557 Pecan Ave.          Brownsville, TX 78526
15627972   Martinez, Jesus Guevara         PROLONGACION MIGUEL BARRAGAN NUM 56                         Matamoros Tamaulipas
           87496 Mexico
15627973   Martinez, Jesus Perez        AV DEL SABER 84              Matamoros Tamaulipas 87340 Mexico
15627974   Martinez, Jesus Torres        LOS PINOS NUM 68              Matamoros Tamaulipas 87448 Mexico
15627975   Martinez, Jose Flores        IZTACIHUATL NUM 126                Matamoros Tamaulipas 87497 Mexico
15627976   Martinez, Jose Leal        LIBANO NUM 46              Matamoros Tamaulipas 87490 Mexico
15627977   Martinez, Jose Montiel         GEMINIS NUM 25             Matamoros Tamaulipas 87458 Mexico
15627978   Martinez, Jose Pineda         PRUDENCIO PINEDA NUM 22                  Matamoros Tamaulipas 87346 Mexico
15627981   Martinez, Juan Z iga        MANITOBA NUM 29                Matamoros Tamaulipas 87544 Mexico
15627982   Martinez, Leandro De La Cruz            CARRIZOS NUM 107             Matamoros Tamaulipas 87490 Mexico
15627983   Martinez, Leticia Santiago         ARCOS DE BELEM NUM 42                 Matamoros Tamaulipas 87497 Mexico
15627984   Martinez, Lindomar Castillo          CALLE F #1          Matamoros Tamaulipas 87351 Mexico
15627985   Martinez, Ma Alamillo          NUM 102           Matamoros Tamaulipas 87390 Mexico
15627986   Martinez, Margarita Maciel          ADOLFO RUIZ CORTINEZ NUM 43                   Matamoros Tamaulipas 87440
           Mexico
15627987   Martinez, Margarita Morales           ENRIQUE FLORES MAGON NUM 28                   Matamoros Tamaulipas 87440
           Mexico
15627988   Martinez, Maria Calvillo         CALLE SANTA LUCIA NUM 23                  Matamoros Tamaulipas 87398 Mexico
15627989   Martinez, Maria Galarza         INGENIEROS DE CHAPINGO 399                   Matamoros Tamaulipas 87440
           Mexico
15627990   Martinez, Maria Perez         PUERTO VALLARTA NUM 35                   Matamoros Tamaulipas 87458 Mexico
15627991   Martinez, Maria Z iga         SIERRA DE MIQUIHUANA NUM 37                    Matamoros Tamaulipas 87497
           Mexico
15627992   Martinez, Maribel Montero           Francisco Marquez Num 121           Matamoros Tamaulipas 87493 Mexico
15627994   Martinez, Martin Cervantes          QUERETARO NUM 39               Matamoros Tamaulipas 87351 Mexico
15627995   Martinez, Martin Ju rez        DUNAS NUM 127              Matamoros Tamaulipas 87497 Mexico
15627996   Martinez, Mayra Zamora           JOSEFA DE VILLARREAL                Matamoros Tamaulipas 87496 Mexico
15627997   Martinez, Minerva Bautista          ANTONIO DIAZ SOTO NUM 16                  Matamoros Tamaulipas 87440
           Mexico
15627998   Martinez, Miriam Rodr guez           ALFONSO SANCHEZ 142                Matamoros Tamaulipas 87440 Mexico
15627999   Martinez, Nestor Ch vez         AVENIDA PATRIOTISMO 52                 Matamoros Tamaulipas 87496 Mexico
15628000   Martinez, Norberto Guevara           MARIANO GARCIA CARR A LA PLAYA KM 17                     Matamoros Tamaulipas
           87553 Mexico
15628001   Martinez, Rafael Montes          Calle San Miguel de Camargo #69          Matamoros Tamaulipas 87385 Mexico
15628002   Martinez, Santiago Echavarr a          LAUREL NUM 46             Matamoros Tamaulipas 87477 Mexico
15628005   Martinrea Heavy Stamping           100 Old Bruners Town Road           Shelbyville, KY 40065
15628006   Marubeni Citizen Cincom           1801 F Howard          Elk Grove, IL 60007
15628007   Maruka USA          Deanna Smith           1210 NE Douglas          Lees Summit, MO 64086
15628009   Marwood Metal Fabrication            105 Spruce Street       Tillsonburg ON N4G 5C4 Canada
15628011   Marysville E Coating         840 Huron Blvd.          Marysville, MI 48040
15628012   Marysville Parts Dist Center         840 Huron Blvd         Marysville, MI 48040
15628013   Maryville Construction Co.          Mike Chadd         3856 Northview Drive         Hazel Green, WI 53811
15628014   Maschino Industries Inc         PO Box 1          Hayden, IN 47245
15628016   Maserati Corse SPA          Viale Delle Nazioni 60         Modena 41100 Italy
15628017   Maserati SPA         Viale Ciro Menotti 322          Modena 41121 Italy
15628019   Mashburn, Christopher          150 SAINT MARY'S ROAD                LORETTO, TN 38469
15628020   Mashburn, Jeffery         13 Skip Avenue          Lawrenceburg, TN 38464
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 165 of 255
15628028   Mason, Jimmie         3459 Braeburn Cir            Ann Arbor, MI 48108
15628029   Massachusetts Bay Transport           Dawn Steele          Authority (MBTA)            10 Park Plaza       Boston, MA
           02116
15628033   Master Finish Co.        John Mulder and Michelle VanMeter               2020 Nelson SE          Grand Rapids, MI
           49507
15628034   Master Finish Co.        Martha Horner and Alejandro E. Mireles             De CV Parque Queretaro           Santiago de
           Queretar 76220 Mexico
15628035   Master Industries        Bernice Weaver and Dusty Bowser               1712 Commerce Drive           Piqua, OH
           45356
15628036   Master Tool & Mfg Inc.          Mike Bitterman           1450 Progress Drive          Hiawatha, IA 52233
15628039   MasterTax LLC          7150 E. Camelback Road             Suite 160         Scottsdale, AZ 85251
15628037   Mastergraphics        Sales         810 W Badger Rd            Madison, WI 53713
15628040   Masthead Hose & Supply            137 Industrial Loop West           Orange Park, FL 32073
15628041   Masune First Aid & Safety          500 Fillmore Avenue            Tonawanda, NY 14150
15628042   Mata, Eugenio Ledezma           TLATELOLCO 65                Matamoros Tamaulipas 87497 Mexico
15628043   Mata, Jesus       CALLE ADOLFO LOPEZ MATEOS NUM 17B                            Matamoros Tamaulipas 87390
           Mexico
15628044   Mata, Jesus Arellano         MAR DE CORTEZ 6                Matamoros Tamaulipas 87456 Mexico
15628046   Mata, Jorge Cervantes         RIO FRIO #29            Matamoros Tamaulipas 87470 Mexico
15628047   Mata, Jorge Mata         HONRADEZ #41               Matamoros Tamaulipas 87477 Mexico
15628049   Matcon        22415 Route 84 North            Cordova, IL 61242
15628050   Matcor Automotive Inc.          1620 Steeles Ave East           Brampton ON L6T 1A5 Canada
15628051   Matcor Automotive Inc.          Ehab Ross and Victor Lobo             1620 Steeles Ave, East        Brampton ON L6T 1A4
           Canada
15628053   Material Handling Equip Corp           7433 US 30 East           Fort Wayne, IN 46803
15628054   Material Handling Service          Sales        4414 Elenenth Street          Rockford, IL 61109
15628055   Material Management Xperts            Nicole         4210 11th Street        Rockford, IL 61109
15628056   Material Systems, Inc.        Ed Atz          7109 W. Higgins Road           Chicago, IL 60656
15628057   Materials Processing, Inc.        Jason Stevens and Mary Jo Barbb             17423 West Jefferson         Riverview, MI
           48193
15628059   Matheson         909 Lake Carolyn Pkwy             Suite 1300        Irving, TX 75039
15628060   Matheson Tri−Gas          Steve and Beverly Glunk            166 Keystone Drive           Montgomeryville, PA
           18936
15628062   Mathews, Cody          778 W. 68th St.          Newaygo, MI 49337
15628063   Mathews, Veronica          4987 E. 36th          Newaygo, MI 49337
15628070   Matrix Quality Services, Inc         201 Appian Way Dr.            Suite 202        Brighton, MI 48116
15628071   MatrixOne, Inc        Natalene Gorfine           210 Littleton Road         Westford, MA 01886
15628072   Matsu Ohio Inc         7657 Bramalea Road             Brampton ON L6T 5V3 Canada
15628074   Matta, Jason       49819 RED PINE DRIVE                 MACOMB, MI 48044
15628076   Matthews Institute of Langua          1640 Palm Valley Dr. East           Harlingen, TX 78552
15628077   Matthews International Corp          Anna Bodnar           6515 Penn Ave           Pittsburgh, PA 15206
15628081   Mattox Advertising         Harley Mattox           110 South Williams Sr          Moberly, MO 65270
15628088   Maurer Industrial Supply         Gary          3940 Lexington Park Drive           Elkhart, IN 46514
15628089   Maury Fence Co. of TN, Inc.           Willie Hurd         2634 Leah Drive          Columbia, TN 38401
15628091   Maverick Spring Makers Ltd.           Marie Downy            80 Roy Blvd.         Brantford ON N3R 7K2 Canada
15628092   Maximum Motor Sports, Inc.            John Fabry         3430 Sacramento Drive            Unit D       San Luis Obispo,
           CA 93401
15628093   Maxtech Manufacturing, Inc.           Pinky Gandhi          620 Mcmurray Rd.            Waterloo ON N2V 2E7
           Canada
15628094   Maxtech Screw Products           Dana Leisen          37 Penn Drive          Toronto ON M9L 2A6 Canada
15628095   Maxwell Roofing & Sheet Meta             2500 Dickerson Road            PO Box 70057          Nashville, TN 37207
15628096   Maxxam Analytics Inc           Canviro Laboratories Div           50 Bathurst Drive Unit 12         Waterloo ON N2V 2C5
           Canada
15628097   May & Scofield LLC           Charles Gelfand and Linda Menard             445 Van Ripper Rd.          Fowlerville, MI
           48836−8971
15628099   May, Kirk        11431 Francis Dr.           Sterling Heights, MI 48312
15628100   Maya, Carolina Hern ndez           TRONOS NUM. 20               Matamoros Tamaulipas 87496 Mexico
15628102   Mayfair Plastics        Scott Weir         845 Dickerson Rd.           Gaylord, MI 49734
15628103   Mayhew, Michael          27296 Kale Road            Macon, MO 63552
15628104   Mayo's Refrigeration         Shannon Mayo and Shannon Mayo                4828 Chestnut Bluff MC Rd           Friendship,
           TN 38034
15628106   Mayorga, Eufemia L pez           FRESNOS NUM 33                Matamoros Tamaulipas 87448 Mexico
15628108   Mazda North American Operati             Accounts Payable          PO Box 54130           Irvine, CA 92619−4130
15628109   Mazda of Muskoka           46 E.P. Lee Drive          Bracebridge ON P1L 1P9 Canada
15628114   Mazzola, Alaina         280 Franklin Wright Blvd           Lake Orion, MI 48362
15628137   McCann Equipment            9501 Cote De Liesse           Dorval QC H9P 2N9 Canada
15628141   McCann, Teresa          3201 S. RIVERWOOD                TWIN LAKE, MI 49457
15628146   McCarty, Kevin         16440 Cottage Court            Fenton, MI 48430
15628148   McCaskie Self−Storage           Ken McCaskie           190 Pratt Cresent         Gravenhurst ON P1P 1P6 Canada
15628152   McClain Tool & Technology             Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite
           240       Cresskill, NJ 07626
15628153   McClain Tool & Technology             Jessie Launius and Laura Launius           106 Weldon Pkwy           Maryland
           Heights, MO 63043
15628158   McCloskey, Tanya          P.O. Box 102           Fremont, MI 49412
15628160   McClure Metals Group Inc.           Robyn Godbey            6143−1/2 28th Street SE          Grand Rapids, MI
           49546
15628165   McCollough Scholten           Construction, Inc         631 Collins Road          PO Box 2807          Elkhart, IN
           46515
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 166 of 255
15628171   McCoy, Brianne         327 Old Mulberry Road            Fayetteville, TN 37334
15628174   McCray, Rodney          38575 Blueberry Ct.          Clinton Township, MI 48036
15628181   McDonald Hopkins LLC             600 Superior Avenue E           Suite 2100         Cleveland, OH 44114
15628187   McDowell Electric, Inc.         Larry Roder and Carol Brake           20 Malley Rd.         Toronto ON M1L 2E2
           Canada
15628192   McFall Welding Shop           Murley McFall          1201 Buffalo Road           Lawrenceburg, TN 38464
15628200   McGinniss, Jacob         110 1/2 Main St.         Stockton, IL 61085
15628201   McGinniss, Jacob         509 Maple St.         Lena, IL 61048
15628205   McGregor Septic Service          Cindy McGregor            10135 Terry Rd          Cedar Grove, TN 38321
15628221   McIntyre, Pamela         5633 Fox Ridge Dr.          Clarkston, MI 48348
15628222   McKean Fluid Air Systems            Samantha Hatter         8390 Wolf Lake Drive           Suite 106     Bartlett, TN
           38133
15628223   McKechnie Machinery            104 Hickory Tree Road           Longwood, FL 32750
15628235   McLaughlin Controls LLC            Kevin McLaughlin           1811 Dorothea          Berkley, MI 48072
15628245   McMaster Carr Supply           600 COUNTY LINE ROAD                 ELMHURST, IL 60126
15628246   McMaster Koss Co.           4424 Normandy Court            Royal Oak, MI 48073
15628248   McMaster−Carr          6100 FULTON IND. BLVD                 ATLANTA, GA 30336
15628249   McMaster−Carr Supply            200 Aurora Industrial Pkwy          PO Box 94930           Aurora, OH 44202
15628250   McMaster−Carr Supply Co             P O Box 4355         Chicago, IL 60680
15628257   McMillon, Verna          3411 MONTCLAIR ST               DETROIT, MI 48214
15628264   McNamara, Michael           2208 Crooks Rd          Royal Oak, MI 48073
15628266   McNaughton−McKay Electric Co               AJ Lee and Karen Linder          1357 E. Lincoln Ave        Madison Heights,
           MI 48071
15628270   McNeill, Glen        41 Elveden Dr SW           Calgary AB T3H 3X8 Canada
15628271   McQUEEN, BEATRICE                19403 BELAND             DETROIT, MI 48234
15628140   Mccann, Matthew           1660 Napier Road          Hohenwald, TN 38462
15628142   Mccarthy, Timothy          12369 Dunham Rd            Hartland, MI 48353
15628155   Mcclain, Latoya        18469 Gable Street          Detroit, MI 48234
15628173   Mccoys Heating & Air Inc.           138 Mill Masters Drive         Jackson, TN 38305
15628203   Mcgrady−dewitte, Ryan           6489 S. Green         Fremont, MI 49412
15628212   Mcguire, Gary        24281 Sherwood            Belleville, MI 48111
15628215   Mchale, Nicole        100 E Martin Street          Collinwood, TN 38450
15628226   Mckenzie, Daniel         107 DEPOT ST            BLISSFIELD, MI 49228
15628231   Mcknight, John        29939 Emily Ln           Chesterfield, MI 48047
15628232   Mclain, Connie        1651 WEST POINT ROAD                  WEST POINT, TN 38486
15628233   Mclaughlin Body Company              3850 3RD AVE           Rock Island, IL 61201
15628234   Mclaughlin Company (Michigan Rivet subsi             PO Box 268          Petosky, MI 49770
15628236   Mclaughlin Metal Sales Co           12898 Pennridge Dr          Bridgeton, MO 63044
15628238   Mcleod, Matthew          300 Prosser Road          Lawrenceburg, TN 38464
15628261   Mcmullin, Pamela          28400 Ryan Rd          Warren, MI 48092
15628263   Mcnally Pump And Plumbing              Supply Co.        4385 Paris Gravel Road          Hannibal, MO 63401
15628280   Meadows, Jamie          598 Nest Egg Rd.          Mt. Sterling, KY 40353
15628282   Meadows, Timothy           43208 Carlisle Place Apt 402          Clinton Township, MI 48038
15628283   Meals Copier Service & Office Equipment            1600 C North Morley            Moberly, MO 65270
15628287   Measurement Instruments − Ea            124 East Market Street         Blairsville, PA 15717
15628289   Measurement Specialties Inc.          10522 Success Lane          Dayton, OH 45458
15628292   Mechanical Finishing Co.          George Thompson            1350 Belfield SW          Grand Rapids, MI 49509
15628293   Mechanical Galv. Plating         Russ Baker         933 Oak Avenue            Sidney, OH 45365
15628294   Mechanical Incorporated          Sales        PO Box 690          Freeport, IL 61032
15628295   Mechanical Rubber Products            Cedric Glasper        77 Forester Avenue          Warwich, NY 10990−1107
15628297   Mechanical Simulation Corp.           Robert McGinnis and Lynn Suits            755 Phoenix Drive       Ann Arbor, MI
           48108
15628298   Mechanical Simulation Corporation           755 Phoenix Drive          Ann Arbor, MI 48108
15628300   Mecon Industries Ltd.         17 Malley Road          Scarborough ON M1L 2E4 Canada
15628301   Mecsmart Systems Inc           Naurice Joseph         1215 Nicholson Rd           Newmarket ON L3Y 7V1 Canada
15628302   MedAssure Heartland LLC             Jackie McCauley          920 E County Line RD           Lakewood, NJ 08701
15628304   Medell n, Misael Villanueva           MONTE ALBAN NUM 68                 Matamoros Tamaulipas 87490 Mexico
15628306   Mediacom         3900 26th Ave.           Moline, IL 61265
15628308   Medina, Alejandra Reyes          Santa Alicia Num 68           Matamoros Tamaulipas 87455 Mexico
15628309   Medina, Cristobal Romero           JAZMIN NUM 34              Matamoros Tamaulipas 87348 Mexico
15628310   Medina, Diana Canchola           SIERRA FRIA NUM 30               Matamoros Tamaulipas 87480 Mexico
15628312   Medina, Gloria Cavazos          IGNACIO ALLENDE NUM 121                   Matamoros Tamaulipas 87494 Mexico
15628313   Medina, Haydee Torres          Puerto Vallarta Num 3          Matamoros Tamaulipas 87496 Mexico
15628314   Medina, Hipolito Camacho            TULIPAN NUM 124              Matamoros Tamaulipas 87395 Mexico
15628316   Medina, Nereida Guzman            PRAXEDIS BALBOA 49                Matamoros Tamaulipas 87440 Mexico
15628318   Medler Electric       Ed Kaniewski           2155 Redman Drive           Alma, MI 48801
15628319   Medler Electric #5        407 Bjornson St.         Big Rapids, MI 49307
15628320   Medler Electric Company           John May and Kim Alonzi            2063 E laketon Ave          Muskegon, MI
           49442
15628322   Medrano Fuente, Jorge De La Fuente            LORENZO MENDEZ NUM 41                    Matamoros Tamaulipas 87317
           Mexico
15628323   Medrano, Lorena Martinez           MAR MUERTO NUM 8                 Matamoros Tamaulipas 87453 Mexico
15628327   Megafoam Inc         Lori Theocharides          1 Regalcrest Court         Woodbridge ON L4L 8P3 Canada
15628328   Megaform Automotive Inc.            6155 Danville Road          Mississauga ON L5T 2H7 Canada
15628334   Mej a, Jesus Mendoza          REYNA SOFIA NUM 176                 Matamoros Tamaulipas 87344 Mexico
15628335   Melexis Technologies NV           Radka Georgieva           Transportrtraat 1        Tessenderlo B−3980 Belgium
15628339   Memphis Material Handling            3875 Air Park Street        Memphis, TN 38118
15628342   Mendez, Jose Moreno           PALMA NUM 49              Matamoros Tamaulipas 87300 Mexico
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 167 of 255
15628343   Mendo, Sergio Del Angel          CONSTITUCION 1917 NUM 45                 Matamoros Tamaulipas 87477 Mexico
15628344   Mendoa, Vanessa Garcia           OCEANO NUM 118              Matamoros Tamaulipas 87497 Mexico
15628345   Mendoza, Ana Morales           NICOLAS GUERRA NUM 65                  Matamoros Tamaulipas 87399 Mexico
15628347   Mendoza, Francisco L pez          San Juan del Rio #24          Matamoros Tamaulipas 87457 Mexico
15628348   Mendoza, Francisco Res ndiz          CALLEJON 3 NUM. 30              Matamoros Tamaulipas 87310 Mexico
15628349   Mendoza, Guillermo Sim n           IXTLAZIHUATL #104              Matamoros Tamaulipas 87497 Mexico
15628350   Mendoza, Laura De La Rosa           MIGUEL HIDALGO 146                Matamoros Tamaulipas 87499 Mexico
15628351   Mendoza, Maximino Jim nez            RICARDO FLORES MAGON NUM 103                     Matamoros Tamaulipas 87440
           Mexico
15628352   Mendoza, Norma Morales            NICOLAS GUERRA                Matamoros Tamaulipas 87399 Mexico
15628354   Mendoza, Ricardo Cabrieles          IGNACIO CHAVEZ NUM 4                 Matamoros Tamaulipas 87383 Mexico
15628355   Mendoza, Sara Perez          PRIVADA 2 NUM 11              Matamoros Tamaulipas 87475 Mexico
15628356   Mendoza, Tito Hern ndez          AVE TAMAULIPAS NUM 27 INT                  Matamoros Tamaulipas 87360
           Mexico
15628358   Mentor Graphics Corporation           8005 SW Boeckman Rd.           Wilsonville, OR 97070−7777
15628359   Mentor Graphics Corporation           Meghan Sercombe           8005 SW Boeckman Rd           Wilsonville, OR
           97070
15628364   Mercedes−Benz AG            Burr & Forman LLP           Derek F. Meek         420 20th Street North, Ste
           3400        Birmingham, AL 35203
15628366   Mercedes−Benz AG            Burr & Forman LLP           Derek F. Meek, Esq.        420 20th Street North, Ste
           3400        Birmingham, AL 35203
15628363   Mercedes−Benz AG            Derek F. Meek          Burr & Forman LLP          420 20th Street North Ste
           3400        Birmingham, AL 35203
15628365   Mercedes−Benz AG            Derek F. Meek          Burr & Forman LLP          420 20th Street North, Ste
           3400        Birmingham, AL 35203
15628367   Mercedes−Benz U.S. International, Inc.          c/o BURR &FORMAN LLP               Attn: David W. Houston,
           IV        222 Second Ave. South, Suite 2000          Nashville, TN 37201
15628368   Mercedes−Benz U.S. International, Inc.          c/o BURR &FORMAN LLP               Attn: Derek F. Meek          420
           North 20th Street, Suite 3400        Birmingham, AL 35203
15628369   Mercedes−Benz US international, LLC            Andrew Boulter, Esq., CIPP/US          1 Mercedes Drive          Vance,
           AL 35490
15628371   Mercedes−Benz US international, LLC            Andrew Boulter, Esq., CIPP/US          Local Compliance Officer         1
           Mercedes Drive          Vance, AL 35490
15628372   Mercedes−Benz US international, LLC            Burr & Forman LLP          Derek F. Meek         420 20th Street North
           Suite 3400        Birmingham, AL 35203
15628370   Mercedes−Benz US international, LLC            Burr & Forman LLP          Derek F. Meek         420 20th Street North,
           Ste 3400        Birmingham, AL 35203
15628373   Mercer (US) Inc         Laith Kosa and Elizabeth Anderson          PO Box 730182          Dallas, TX 75373
15628375   Mercer Process Equipment Inc           Debby Gomez and Elaine Sebastian           1750 W. Sam Houston Pkwy
           N        Houston, TX 77043−2723
15628376   Mercer System Services          Bridget Trogdon         Accounts Receivable         12421 Meredith
           Dr        Urbandale, IA 50398
15628377   Mercer System Services          PO Box 730182           Dallas, TX 75373−0182
15628379   Mercy Services Inc         Van Nguyen          1023 Winter Park Dr        Fenton, MO 63026
15628380   Meredith Air Controls, Inc.        57 Willow St.         PO Box 101266         Nashville, TN 37210
15628381   Merger to Wachovia Capital Finance Corp            100 Park Avenue Floor 3         New York, NY 10017
15628382   Meridian Automotive          Rick Long         3075 Breton Road SE          Grand Rapids, MI 49512
15628383   Meridian Automotive Systems            Box 77000, Dept 77760         Detroit, MI 48277−0760
15628384   Merinos, Bulmaro Casanova           MAR NEGRO NUM 32                Matamoros Tamaulipas 87456 Mexico
15628385   Merit Precision Moulding Ltd          Leanna Mahood           PO Box 268 2035 Fisher Drive          Peterborough ON
           K9J 6Y8 Canada
15628386   Merit Steel        Marge        State Road 8 W          Kouts, IN 46347
15628388   Merril's Locksmithing         10 Chestnut Hill        Bracebridge ON P1L 2C5 Canada
15628389   Merrill, Victor       2880 W Huron           Waterford, MI 48328
15628390   Merriman Products          Bob Kingsbury and Janet          1302 W Ganson Street         Jackson, MI 49202
15628397   Mesick Mold Company            Leah Allen and Tammy Spencer            4901 Industrial Dr       Mesick, MI
           49668
15628399   Messer, Christopher         3762 Hwy DD           Moberly, MO 65270
15628421   MetaVis Technologies          Rebecca Pino and Christine Beck          256 Eagleview Blvd.         Exton, PA
           19341
15628401   Metal Flow Corporation          Traci Conner Cust Serv & Theresa Weller          11694 James         Holland, MI
           49424
15628402   Metal Form Equipment, Inc.          Sales        5708 N Virginia Ave        Chicago, IL 60659
15628403   Metal Forming Analysis Corp.           Chris Galbraith       2582 Highway 2 E          Kingston ON K7L 4V1
           Canada
15628404   Metal Precision Service Pte        Jennifer Yang         No 15, Senoko South Road          Singapore 758076
           Singapore
15628405   Metal Systems de Monterrey, S. de R.L. d          Attn: Property Management−Monterrey            Carretera Miguel
           Aleman Km. 21           Apodaca, NL 66600 Mexico
15628406   Metal Systems of Canada ULC            280 Victoria Streeet       Ontario ON N0C 1N0 CANADA
15628407   Metal Systems of Mexico LLC            1780 Pond Run          Auburn Hills, MI 48326
15628408   Metal Systems of Mexico, LLC            Bryan Atherton and Denissee Dominguiez           Kappa #425,         Apodaca,
           Nuevo Leon 66600 Mexico
15628411   Metal−Line         1965 Pinecreek         Manistee, MI 49660
15628415   MetalKraft Industries Inc        AAron Singer          1944 Shumway Hill Road          Wellsboro, PA 16901
15628412   Metalist International Inc       Pattie Reeser       1159 S Pennsylvania Ave          Lansing, MI 48912
15628417   Metalloy Co Inc         J Mansfield/P Alonzo and Betty Bugaren          3728 Illinois Ave        St Charles, IL
           60174
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 168 of 255
15628418   Metallurgical Processing          Becky Omo            3724 Maumee Ave              Fort Wayne, IN 47803
15628419   Metalogix International GmbH              Kevin Murray and Regina Exon              Schwertstrasse 1        Schaffhausen
           CH−8200 Switzerland
15628420   Metals Technology Corp.            Christina Carroll         120 N. Schmale Rd.            Carol Stream, IL 60188
15628423   Metco Industries, Inc         Chris Sweet           1241 Brussells St.         St. Marys, PA 15857
15628424   Meteor Gummiwerke              Postfach 290          Ernst Deger StraBe 9          Bockenem D 31164 Germany
15628425   Meteor Gummiwerke              Postfach 290          Ernst Deger StraBe 9 D 31164            Bockenem Germany
15628426   Metform International Ltd.          270 Courtneypark Drive East             Mississauga ON L5T 2S5 Canada
15628427   Methode Electronics           Felicienne Micallef and Davor Leder             Industrial Estate       Mriehel QRM09
           Malta
15628428   Methode Electronics, Inc.          Mike Perry          111 West Buchanan             Carthage, IL 62321
15628429   Methot, John         1017 Shoman St            Waterford, MI 48327
15628431   Metllifacture LTD          Arnold Redhill           Mansfield Road          Nottingham NG5 8PY United Kingdom
15628435   MetoKote Corporation            Attn: Valerie Ditto         1340 Neubrecht Road             Lima, OH 45801
15628436   MetoKote Corporation            Babst Calland          Attn: EKD/DWR              Two Gateway Center 7th Fl 603 Stanwix
           St       Pittsburgh, PA 15222
15628442   MetoKote Mexico            Babst Calland          Attn: EKD/DWR              Two Gateway Center, 7th
           Floor        Pittsburgh, PA 15222
15628433   Metokote          Gabriel Leija and Jose Manuel Alvarado             de CV Caballero 575−A             Apodaca, Nuevo Leon
           66600 Mexico
15628434   Metokote          Tracy Shafer          1540 Cainsville Rd.         Lebanon, TN 37087
15628437   Metokote Corporation            Rob Kurrle and Kelly Ernst           US #11          Peru, IL 61354
15628440   Metokote De Mexico S De RL               Martha Horner and Alejandro E. Mireles              De CV Parque
           Queretaro         Santiago de Queretar 76220 Mexico
15628438   Metokote de Mexico S de RL              Bill Bieniasz and Vicki Ryan           3636 N. Kilbourn Ave.          Chicago, IL
           60641−3609
15628439   Metokote de Mexico S de RL              Gabriel Leija and Jose Manuel Alvarado             de CV Caballero
           575−A         Apodaca, Nuevo Leon 66600 Mexico
15628443   Metriplus Ltee         Andre Lessard and Manon Boulerice               50, rue Sicard Local 106         Ste−Therese QC J7E
           5R1 Canada
15628444   Metro Bolt & Fastener           Lori Moncur           19339 Glenmore            Detroit, MI 48240
15628445   Metro Spring & Wire Form             Nancy Martinez           13636 S Western Avenue             Blue Island, IL 60406
15628446   Metro Tool & Die Ltd.           1065 Pantera Drive           Mississauga ON L4W 2X4 Canada
15628447   Metro−Tec Calibration Servic             PO Box 136          Searcy, AR 72143
15628448   MetroCal Inc         4700 Barden Court SE             Kentwood, MI 49512
15628449   Metrology & Engineering Tech              Lenny Guzman            3512 Roger B Chaffee            Grand Rapids, MI
           49548
15628450   Metrology South Inc           Don Jesse and Cathy Jesse           90 Bama Ln            Clanton, AL 35045
15628451   Mettler Toledo Florida          6402 Badger Drive           Tampa, FL 33610
15628453   Metzeler Automotive           BTR Sealing Systems Group              1501 N Carmen Drive             Elk Grove Village, IL
           60007
15628455   Meyer Laboratory, Inc           2401 W. Jefferson          Blue Springs, MO 64015−7298
15628456   Meyer Plastics         Jackie and Amber            3410 Congressional Parkway             Fort Wayne, IN 46808
15628457   Meyer, Donald          16769 FITZGERALD                 LIVONIA, MI 48154
15628472   Mgs Manufacturing Inc            PO Box 4259            122 Otis Street         Rome, NY 13442
15628480   Miami Valley Gasket Co.            Elaine Cunningham            1222 E. Third St.          Dayton, OH 45402
15628483   Michiana Paper & Plastics           Diana Taylor          PO Box 4557            Elkhart, IN 46514
15628484   Michiana Serice Co, Inc          3314 Mishawaka Ave              South Bend, IN 46615
15628486   Michigan Coating Products            Carol Workman            601 Ionia Ave SW            Grand Rapids, MI 49503
15628487   Michigan Department of Treasury              Attn: Litigation Liason         430 West Allegan Street         2nd Floor,
           Austin Building         Lansing, MI 48922
15628488   Michigan Dept of Environment              Quality−Cashiers Office           PO Box 30657           SB−SINV         Lansing,
           MI 48909−8157
15628489   Michigan Fluid Power, Inc           Karla Wiersma and Kari Kars              4556 Sparton Ind Dr SW          Grandville, MI
           49418
15628491   Michigan Hispanic Chamber              Gloria Lora CEO           of Commerce (MHCC)              31455 Southfiled Road Suite
           103        Beverly Hills, MI 48025−5470
15628492   Michigan Machining Inc.            Mike Wood            3231 E. Mt. Morris Rd.           Mt. Morris, MI 48458
15628493   Michigan Mechanical Systems              PO Box 290           Rockford, MI 49341
15628494   Michigan Plastics Equipment             Don Israels        4353 147th. Ave           HOLLAND, MI 49423
15628495   Michigan Refrig. & Mech. Inc             Jim Russo         4075 Cedar Commercial Drive              Cedar Springs, MI
           49319
15628496   Michigan Rivet Corp.           Dawn Kish           13201 Stephens Road             Warren, MI 48089
15628497   Michigan Rod Products            Rose Adkins and Ed Lumm              1326 Grand Oaks Drive            Howell, MI
           48843
15628499   Michigan Rubber Products            Lori Barnes          1200 Eighth Avenue            Cadillac, MI 49601
15628500   Michigan Shippers Supply            Rob         600 Maryland NE            Grand Rapids, MI 49501
15628501   Michigan Spring & Stamping              2700 Wickham Drive            Muskegon, MI 49441
15628503   Michigan Steel Spring Co.           Jill Ecker and John Haine           12850 Mansfield          Detroit, MI 48227
15628504   Michigan Tech. University            Ray Lasanen and Margo O'Brien              1400 Towsend Drive           Houghton, MI
           49931
15628505   Michigan Testing Institute          Raphaela Brewer           Inc.        Sterling Heights, MI 48314
15628507   Michigan Testing Institute, Inc.          44249 Phoenix Dr           Sterling Heights, MI 48314
15628508   Michigan Unemployment Insurance Agency                  Bankruptcy Unit           3024 W. Grand Blvd. Ste
           12−100         Detroit, MI 48202
15628509   Mickhail, Kelly         113 Henryville Road            Ethridge, TN 38456
15628510   Micro Focus Inc          1 Irvington Centre          700 King Farm Blvd            Suite 400        Rockville, MD
           20850
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 169 of 255
15628511   Micro Plastics, Inc.       Kathy Wegener            HWY 178 North            PO Box 149          Flippin, AR 72634
15628512   Micro Products Co          GERRI OSBERG               6523 N GALENA RD               PEORIA, IL 61614
15628513   Micro Punch & Die Co           Mark Kirking           5536 International Dr          Rockford, IL 61109
15628514   Micro−Craft          Joanne Pencola          41107 Jo Drive          Novi, MI 48375−1920
15628515   MicroChip Direct          Tom Mantero           2355 West Chandler Blvd             Chandler, AZ 85224
15628516   Micron         1722 Kloet St. NW           Grand Rapids, MI 49514−1667
15628518   Microsoft Licensing GP          Sylvia Upham            6100 Neil Road          Reno, NV 89511
15628519   Microtek Sales, Inc.        Randy Solis          326 South Enterprize Pkwy            Corpus Christi, TX 78405
15628520   Microview Usa Inc          Martin Sharkey           8151 Millis Road          Shelby Township, MI 48317
15628521   Mid America Plastics          1510 Jade Road           Columbia, MO 65201
15628522   Mid America Stainless LLC            Kathy Sullivan and Jane Frisna           20900 St Clair Ave         Cleveland, OH
           44117
15628523   Mid American Products           Toni Strzalka          1623 Wildwood Ave.            DE−ACTIVATED*              Jackson, MI
           49204
15628524   Mid American Products, Inc.           Tom Shemanski            1623 Wildwood
           Ave.         DE−ACTIVATED*               Jackson, MI 49204
15628525   Mid City Supply Co          Sales         940 Industrial Parkway          Elkhart, IN 46516
15628526   Mid South Marking           Charles Carter and Eddie           2677 Mt. Moriah Terrace          Memphis, TN 38115
15628527   Mid States Rubber          Barbara Lacy          1230 S. Race St.         Princeton, IN 47670
15628528   Mid−City Office Systems Inc.           1110 W 15th Street           Auburn, IN 46706
15628529   Mid−South Metallurgical          Steve Jefsen and Cathy Hutchings             742 Old Salem Road          Murfreesboro, TN
           37129
15628530   Mid−State Chemical & Sup Co              2100 Greenbrier Lane           PO Box 18227          Indianapolis, IN
           46218−8227
15628531   Mid−West Feeder Inc           Scott Gustafson          601 East Pleasant Street         Belvidere, IL 61008
15628533   Mid−West Spring Mfg Co             Doris         105 Etna Street         Mentone, IN 46539
15628538   MidStates Capital, LLC          Phil and Jeff Bignell         10559 Citation Dr.         Suite 204        Brighton, MI
           48116
15628535   Middlebury Septic, Inc         16403 CR 108            Bristol, IN 46507
15628536   Midhurst Roofing Limited           PO Box 126           Midhurst ON L0L 1X0 Canada
15628537   Midland Industries Inc.        1424 North Halsted Street            Chicago, IL 60622
15628539   Midstates Tool & Die Enginee            Mike Masten          23816 Cooper Drive           Elkhart, IN 46514
15628540   Midwest Asphalt Maintenance             10365 Northland Dr. NE            Rockford, MI 49341−9730
15628541   Midwest Associates          Larry         225 S. 6th St        Rockford, IL 61108
15628542   Midwest Brake Bond Co.           26255 Groesbeck Hwy.               Warren, MI 48089
15628543   Midwest Bus           1940 W. Steward St.          P.O. Box 787          Owosso, MI 48867−0787
15628544   Midwest Consolidation Center            151 Commerce Center Blvd.             Troy, OH 45373
15628545   Midwest Control Products           913 Chesterfield Villas Cir          Chesterfield, MO 63017−1966
15628546   Midwest Electric         Jarrod Wachter          4601 Homer Ohio Lane             Groveport, OH 43125
15628548   Midwest Information Systems            Chris Jahns and Donna Ondracek              707 N. Iowa Avenue         Villa Park, IL
           60181
15628549   Midwest Packaging & Cont Inc             Jim Wallar         9718 Forest Hills Rd         Rockford, IL 61115
15628550   Midwest Plating          Tom/Vicky           Carrington, Hogan & Levine            Grand Rapids, MI 49509
15628552   Midwest Rubber Company              Dan Thompson            3525 Range Line Road           Deckerville, MI
           48427−0098
15628553   Midwest Scale          1327 7th St         Rockford, IL 61104
15628554   Midwest Scale          3445 Lonergan Dr           Rockford, IL 61109−2622
15628555   Midwest Testing Laboratories           Cherie Ulatowski           Inc.       Troy, MI 48083
15628558   Midwestern Rust Proof, Inc.          Bill Bieniasz and Vicki Ryan           3636 N. Kilbourn Ave.          Chicago, IL
           60641−3609
15628559   Midwestern Rust Proof, Inc.          Reed Fuller         1859 East 63rd Street         Cleveland, OH 44103
15628560   Miers, Katherine         210 1st Avenue          Lawrenceburg, TN 38464
15628561   Miguel, Rodolfo Rojo          JAVIER FERRETIS 19                Matamoros Tamaulipas 87440 Mexico
15628562   Mihu, Raluca          2843 Stonebury Drive           Rochester Hills, MI 48307
15628563   Mike Nykoruk Photographic            1145 Concord           Rochester Hills, MI 48309
15628564   Mike Smith Construction Co            65 Mt. Lebanon Rd.            Lawrenceburg, TN 38464
15628565   Mike Smith Construction Co            Mike Smith          65 Mt Lebanon Rd            Lawrenceburg, TN 38464
15628566   Miko, Josef        1170 Longspur Blvd            Lake Orion, MI 48360
15628568   Milacron Marketing          Donna J          4165 Half Acre Road           Batavia, OH 45103
15628569   Milan Box Corporation          PO Box 30           2090 W. Van Hook Street             Milan, TN 38358
15628570   Milan Chamber of Commerce              1069 S Main Street           Milan, TN 38358
15628572   Milan Metal Systems          Marcus Burlingame and Angie Pinkard               555 Platt Road         Milan, MI
           48160
15628573   Milan Metal Systems LLC, GAS               555 Platt Road         Milan, MI 48160
15628574   Milan Public Utilities        1085 S 2nd Street          Milan, TN 38358
15628576   Milan Public Utilities        PO BOX 109            Milan, TN 38358
15628575   Milan Public Utilities        PO Box 109           1085 South Second           St. Milan, TN 38358
15628577   Milan Public Utilities        Richard Rushing           PO Box 109          1085 South Second St.         Milan, TN
           38358
15628579   Miles Technologies          1150 Heather Dr           Lake Zurich, IL 60047
15628582   Miles, Robert         16182 Bell Ave          Eastpointe, MI 48021
15628583   Milia s.r.l.      Viale Aldo Moro 236           Favara 92026 Italy
15628585   Mill Steel Co         Troy Mosseo and Marie Marshall             5116 36th St         Grand Rapids, MI 49512
15628586   Mill Steel Company          Chris Diel         Credit Manager           2905 Lucerne Drive SE          Grand Rapids, MI
           49546
15628589   Millennium Machinery           4406 Technology Drive             South Bend, IN 46628
15628590   Millennium Machinery, Inc.           4406 Technology Drive             South Bend, IN 46628
15628592   Miller Bearing         3210 Powers Avenue            Jacksonville, FL 32217
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 170 of 255
15628594   Miller Construction         Bret Miller        6786 Larkspur           Johannesburg, MI 49751
15628595   Miller Industrial Gases         PO BOX 3216           555 GRANDVILLE S.W.                 GRAND RAPIDS, MI
           49503
15628596   Miller Welding Automation            MWA Parts and Jennifer Olson              281 E Lies Rd        Carol Stream, IL
           60188
15628597   Miller Welding Supply           Toni Clay        Company           505 Grandville Ave SW            Grand Rapids, MI
           49503−4946
15628609   Miller, Jamie         5487 Brunswick Rd           Holton, MI 49425
15628610   Miller, Jane        300 Fairway Court          Saint Clair, MI 48079
15628618   Miller, Richard         221 WEST 3RD STREET                MONROE, MI 48161
15628620   Miller, Robert         565 Thornridge Drive         Rochester Hills, MI 48307
15628621   Miller, Scott        54188 MYRICA             MACOMB, MI 48042
15628623   Miller, Steven         37363 Mario         Sterling Heights, MI 48312
15628624   Miller, Steven         825 DOUBLE GATE RD.                JEFFERSONVILLE, KY 40337
15628630   Millian, Carlos Iturbe        Costa de Oro         Matamoros Tamaulipas 87497 Mexico
15628632   Milliman, Jason          39280 PUEBLO DR             ROMULUS, MI 48174
15628633   Milliman, Katherine          15251 S. FENMORE RD               BANNISTER, MI 48807
15628635   Millis, Jeffery        1415 N GREEN           HESPERIA, MI 49421
15628636   Millis, Lisa        1415 N GREEN            HESPERIA, MI 49421
15628637   Mills Machine Inc          Sales        2416 Jackson St         Savanna, IL 61074
15628638   Mills Winfield Engineering           Frank Schultz         963 W HAWTHORN DR                  ITASCA, IL
           60143−2056
15628644   Millstein, Taryn         23269 Clairwood St          St. Clair Shores, MI 48080
15628645   Milton Manufacturing, Inc.           Dan Dimovski and Earma Johnson              301 E. Grixdale        Detroit, MI
           48203
15628646   Milwaukee Nat'l Parts Depot           3280 S. Clement Avenue             Milwaukee, WI 53201
15628647   Minco Tool and Mold, Inc.           Dwight Bruggeman and Karen Brush                5690 Webster Street        Dayton, OH
           45414
15628648   Miner Elastomer Product           3480 Swenson Avenue             St. Charles, IL 60174
15628650   Minitab Inc         Peg Farrell        1829 Pine Hall Road          State College, PA 16801
15628651   Minnick Supply Co.           PO Box 869          Hwy 36 East           Chillicothe, MO 64601
15628654   Miraco, Inc         102 Maple Street         Manchester, NH 31003
15628655   Miranda, Lazaro Hern ndez            AGUSTIN ITURBIDE NUM 119                    Matamoros Tamaulipas 87494
           Mexico
15628656   Mireles, Arturo Escalante          Pakistan NUM 15           Matamoros Tamaulipas 87497 Mexico
15628657   Mireles, Cirilo Escalante         ALMENDRO NUM 26                 Matamoros Tamaulipas 87477 Mexico
15628658   Mireles, Sonia Gonz lez          IGNACIO A DE AYALA 41                  Matamoros Tamaulipas 87496 Mexico
15628659   Miros, Octavio Acua           ARRECIFE NUM 60               Matamoros Tamaulipas 87313 Mexico
15628660   Mirror Exchange           1104 S. Main         Milan, TN 38358
15628661   Mirsa Manufacturing LLC             Carmen Selvera Reta          501 N. Bridge St.         PMB No. 148           Hidalgo, TX
           78557−2530
15628663   Misch, Scott         3512 Tall Oaks Rd          Lake Orion, MI 48359
15628666   Misenhimer, Ian          220 West Laurel Drive           Lawrenceburg, TN 38464
15628670   Missouri Concrete Cutting           PO Box 1352           Colombia, MO 65205
15628671   Missouri Department of Revenue            Bankruptcy Unit           Attn: Steven A. Ginther         P.O. Box
           475         Jefferson City, MO 65105−0475
15628672   Missouri Department of Revenue            Harry S. Truman State Office Building            301 West High
           Street        Jefferson City, MO 65101
14236630   Missouri Department of Revenue            P.O. Box 475          Jefferson City, MO 65105
15628673   Missouri Department of Revenue            PO Box 475           Jefferson City, MO 65105
15628674   Missouri Department of Revenue            TAXATION DIVISION                  P.O. BOX 3390          JEFFERSON CITY,
           MO 65105−3390
15628675   Missouri Dept of Revenue            Harry S. Truman State Office Building            301 West High Street        Jefferson
           City, MO 65101
15628676   Missouri Electric Motors          Gary Edwards and Kevin Schupp               9921 Big Meadows Road           Jefferson City,
           MO 65101
15628677   Missouri Mold & Machine LLC              Curtis Barnes         50 County Road 559            Poplar Bluff, MO 63901
15628678   Missouri Power Transmission            Bob Brown           1801 Santa Fe Place          Columbia, MO 65202
15628679   Mitchell Industrial Supply         2107 Middlebury Street           Elkhart, IN 46516
15628683   Mitchell, Natalie         3431 Normandy          Royal Oak, MI 48073
15628684   Mitchell, Natalie         4598 Island Park Dr         Waterford, MI 48329
15628688   Mittal Steel Waker Wire Inc.          Mike Kelly and Betty Battey            660 East Ten Mile Road         Ferndale, MI
           48220
15628689   Mittler Industrial Supply         Laurie       PO Box 1676            South Bend, IN 46634−1676
15628690   Mitutoyo America Corporation            965 Corporate Blvd           Aurora, IL 60502
15628691   Mitutoyo Canada Inc           2121 Meadowvale Blvd.            Mississauga ON L5N 5N1 Canada
15628693   Mitutoyo Corporation           Sales       965 Corporate Blvd.           Aurora, IL 60502−9176
15628694   Mitzel, Lauren          14549 Valenti Lane         Shelby Township, MI 48315
15628695   Mixed Promotions, LLC             Lona Carson         3759 S. Baldwin Road            Lake Orion, MI 48359
15628702   Moberly Area Comm College              Jamie Neer          101 College Avenue           Attn: Bailey Maddex         Moberly,
           MO 65270
15628703   Moberly Area Technical Centr            1625 Gratz Brown           Moberly, MO 65270
15628704   Moberly Concrete Pumping LLC              Jennie Martin         101−A East Coates           Moberly, MO 65270
15628705   Moberly Electric          Hwy 24 West, PO Box 399             Moberly, MO 65270
15628706   Moberly Motor Company              Sarah Crane        PO Box 249            1520 N. Morley         Moberly, MO
           65270
15628707   Moberly Ready Mix            3964 N Highway 63            Cairo, MO 65239
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 171 of 255
15628708   Mobility Ventures LLC          PATRICK VANDE LARRE                   AM GENERAL SPLO               5448 DYLAN
           DRIVE         SOUTH BEND, IN 46628
15628709   Mobis Alabama RDC            1385 Mitchell Young Rd            Montgomery, AL 36108
15628712   Mochol, Pat       19759 Gill Rd            Livonia, MI 48152
15628713   Mochol, Patrick       19759 Gill Rd            Livonia, MI 48152
15628714   Moctezuma, Daniel Resendiz           Calle 5 Num. 9          Matamoros Tamaulipas 87497 Mexico
15628715   Moctezuma, Humberta Alvarado              FLORES MAGON NUM 69                 Matamoros Tamaulipas 87440
           Mexico
15628716   Modelon Inc.        John Batteh          2389 Main St.         Glastonbury, CT 06033
15628718   Modern Automation           Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240       Cresskill, NJ 07626
15628719   Modern Automation           C/O Bankruptcy Claims Admin              100 Union Avenue         Suite 240       Cresskill,
           NJ 07626
15628720   Modern Automation           Donna Russell and Emily Birt           134 Tennsco Drive         Dickson, TN 37055
15628721   Modern Manufacturing Co.           680 Davisville Road           Willow Grove, PA 19090
15628722   Modern Materials Inc.         Kim          435 N. State Rd 25        Rochester, IN 46975
15628723   Modern Metal Products Co           Keith Beach          716 Cedar St        Rockford, IL 61102
15628724   Modern Mold Inc          Kevin McPhee            1960 Halford Drive R R #1         Windsor ON N9A 6J3 Canada
15628725   Modern Plating Corporation          Ron Nienhouse and Debbie Dobbs             11095 West Olive Road          Grand
           Haven, MI 49417
15628726   Modern Plating Corporation          Sandy Veer           701 South Hancock Ave.         Freeport, IL 61032
15628727   Modineer        Matt Meyer and Roger Kluge              2190 Industrial Drive       Niles, MI 49120
15628728   Modrzejewski, Matthew           50331 Fellows Hill Dr          Plymouth, MI 48170
15628729   Moeller Manufacturing          Heather Lewis           43938 Plymouth Oaks Blvd          Plymouth, MI 48170
15628730   Moeller Mfg Compoany (J)           7116 Crossroads Blvd           Brentwood, TN 37027
15628733   Mold Engineering & Design Co             Jim Young         145 Ward Lane          Gainesboro, TN 38562
15628734   Mold Masters Company            Frank Marus and Karen Hart            1455 Imlay City Road         Lapeer, MI
           48446
15628735   Mold Service Inc        2911 Cr 59           Butler, IN 46721
15628737   Mold−Masters Ltd          Kathryn Reid           233 Armstrong Ave          Georgetown ON L7G 4X5 Canada
15628738   Molded Plastic Consultants         Jill Kitson         RR #1 239−4th Lines Oro         Shanty Bay ON L0L 2L0
           Canada
15628739   Molded Plastic Consultants         Martha Graf           RR#1 239−4th Lines Oro         Shanty Bay ON L0L 2L0
           Canada
15628740   Moldenhauer, Rocky          13512 Woodland Court             STERLING HGTS, MI 48313
15628742   Molex Incorporated         Jim Rock and Jason Senger            2222 Wellington Court         Lisle, IL 60532
15628743   Molina, Adriana Casta eda         FRANCISCO I MADERO NUM 3                     Matamoros Tamaulipas 87350
           Mexico
15628744   Molina, Alfonso Pineda         PARIS NUM 7              Matamoros Tamaulipas 87360 Mexico
15628745   Molina, Angeles Ceron          LAZARO CARDENAS 44                  Matamoros Tamaulipas 87440 Mexico
15628746   Molina, Edgar Perez         PUERTO VALLARTA NUM 42                     Matamoros Tamaulipas 87458 Mexico
15628747   Molina, Mariana Casta eda          SIERRA SAN CARLOS NUM 21                   Matamoros Tamaulipas 87497
           Mexico
15628748   Molina, San L pez        SANTA ANA 19                Matamoros Tamaulipas 87398 Mexico
15628749   Molitor Plumbing         Janet L Molitor          8072 E Rush Town Rd           Stockton, IL 61085
15628752   Moniz, Neil       2189 FERGUSON DRIVE                   BAY CITY, MI 48706
15628753   Monoflo International, Inc.        Lisa Golliday and Lisa Viands          PO Box 2797          Winchester, VA
           22604
15628755   Monsivais, Reyes Lamas           LIBERTADORES NUM 24                  Matamoros Tamaulipas 87494 Mexico
15628756   Monta ez, Yazmin Medell n           NATIVIDAD LARA NUM 325                   Matamoros Tamaulipas 87399
           Mexico
15628757   Montano, Gonzalo Camacho            San Juna Num 109            Matamoros Tamaulipas 87455 Mexico
15628758   Monter, Francisco Fonseca          OCHO NUM 10              Matamoros Tamaulipas 87497 Mexico
15628759   Montero, Angelica Esparza          LOMA ROJA NUM 22                Matamoros Tamaulipas 87455 Mexico
15628760   Montero, Julio Gracia        FELIX MARIA CALLEJA NUM 114                     Matamoros Tamaulipas 87496 Mexico
15628761   Montes, Carlos Trevi o        PRIVADA ALTAMIRA NUM 21                     Matamoros Tamaulipas 87470 Mexico
15628763   Montgomery Electric Co. LLC             PO Box 158          313 Draper Lane        Gainesboro, TN 38562
15628764   Montgomery, Freddy           1659 County Road 1115            Huntsville, MO 65259
15628766   Montgomery, Jared          1120 Private Rd 1222           Moberly, MO 65270
15628768   Montgomery, Otis         23126 Beechwood              Eastpointe, MI 48021
15628769   Montgomery, Travis          23126 Beechwood Ave              Eastpointe, MI 48021
15628770   Montierth & Associates LLC           Branden J Montierth          5010 Jessie Creek Dr        Ogden, UT 84414
15628771   Montina Manufacturing          13740 172nd Avenue             Grand Haven, MI 49417
15628772   Montoya, Daniel Hernandez           GUSTAVO DIAZ ORDAZ NUM 110                     Matamoros Tamaulipas 87456
           Mexico
15628773   Montoya, Isidro Torres        LINDA VISTA 14               Matamoros Tamaulipas 87475 Mexico
15628774   Montoya, Maria Moreno           PROFRA ESTHER GONZALEZ NUM 22                       Matamoros Tamaulipas 87398
           Mexico
15628775   Montoya, Monica Esmer           PEDRO VARGAS NUM 16                   Matamoros Tamaulipas 87396 Mexico
15628776   Montoya, Velma          PO BOX 762             GRANT, MI 49327−0762
15628777   Montoya, Velma          PO BOX 762 13412 OAK AVE.                 GRANT, MI 49327−0762
15628778   Moody s Investors Service, Inc.          Satterlee Stephens LLP         Christopher R Belmonte Pamela A
           Bosswick        230 Park Avenue            New York, NY 10169
15628779   Moody's Investors Service         P.O. Box 102597           Atlanta, GA 30368−0597
15628780   Moody's Investors Service, Inc.         c/o Satterlee Stephens LLP         Christopher Belmonte & Pamela
           Bosswick        230 Park Avenue, Suite 1130             New York, NY 10169
15628783   Moog Inc.        Kenneth Trometer            Seneca and Jamison Road          East Aurora, NY 14052
15628784   Moon Dance Cafe          7143 W. 48th Street           Fremont, MI 49412
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 172 of 255
15628785   Moon, Hong          422 Fox Hills Dr N         Bloomfield Township, MI 48304
15628786   Moon, Hong          422 Fox Hills Dr N Apt 5          Bloomfield Township, MI 48304
15628787   Moonen, Tracie          9935 Dixie Highway          Clarkston, MI 48348
15628789   Moons' Industries (America)          Karen Ostendorf and Hong Huang           1113 N. Prospect Ave.         Itasca, IL
           60143
15628790   Moore Medical Corp           Sales       389 John Downey Dr           New Britain, CT 06050
15628794   Moore, Bruce         16871 Glenmore           Redford, MI 48240
15628803   Moore, Jeremy          20930 Eastlawn St        St Clair Shores, MI 48080−1641
15628804   Moore, Kathy         7680 Dundas Rd           Alden, MI 49612
15628806   Moore, Max         16204 Caitlin Circle        Commerce Township, MI 48390
15628818   Mor n, Juan Estrada         SIERRA GRANDE NUM 48                 Matamoros Tamaulipas 87480 Mexico
15628819   Morales, Alberto Polonio         6115 Charles Dr         West Bloomfield, MI 48322
15628820   Morales, Bianca Molina          NICOLAS GUERRA NUM 53                  Matamoros Tamaulipas 87399 Mexico
15628821   Morales, Daniel Torres         VICENTE GUERRERO NUM 86                   Matamoros Tamaulipas 87469 Mexico
15628823   Morales, Erick Lara         13 de Septiembre Num 20          Matamoros Tamaulipas 87475 Mexico
15628824   Morales, Fabian Ortiz         MIGUEL HIDALGO 195               Matamoros Tamaulipas 87493 Mexico
15628825   Morales, Gaspar Gonz lez          SANTA MONICA NUM 12                 Matamoros Tamaulipas 87344 Mexico
15628826   Morales, Jose Martinez         CALLE SIERRA SOMBRERETE #4                   Matamoros Tamaulipas 87344
           Mexico
15628827   Morales, Litzia        Canales Num 4          Matamoros Tamaulipas 87470 Mexico
15628828   Morales, Maria Cruz          RENOVACION MORAL NUM 60                    Matamoros Tamaulipas 87477 Mexico
15628829   Morales, Nancy Almanza           EJERCITO NACIONAL #11                 Matamoros Tamaulipas 87493 Mexico
15628830   Moran, Felix Castillo        Ave. Fidel Velazquez #49          Matamoros Tamaulipas 87440 Mexico
15628831   Moran, Ruben Hern ndez           INSURGENTES NORTE 129                 Matamoros Tamaulipas 87496 Mexico
15628832   Moran, Sara Rivera          NAVE INDUSTRIAL 26               Matamoros Tamaulipas 87496 Mexico
15628834   Moreno, Ana Cardona           GUADALUPE VICTORIA NUM 175                    Matamoros Tamaulipas 87300
           Mexico
15628835   Moreno, Arturo Hernandez           AVE. DEL MONTE #78               Matamoros Tamaulipas 87390 Mexico
15628836   Moreno, Jose lvarez         LUIS QUINTERO NUM 73                Matamoros Tamaulipas 87313 Mexico
15628837   Moreno, Jose L pez          BUGAMBILIAS SUR #112               Matamoros Tamaulipas 87344 Mexico
15628838   Moreno, Maria Hern ndez           BENEMERITO ENTRE 8 Y 9 NUM 40                  Matamoros Tamaulipas 87497
           Mexico
15628839   Moreno, Martina Hernandez           SILVESTRE VALENCIA 121                 Matamoros Tamaulipas 87394 Mexico
15628842   Moreno, Salvador Aguilera          ADOLFO RUIZ CORTINEZ NUM 71                   Matamoros Tamaulipas 87395
           Mexico
15628844   Morgan Birge & Assoc Inc           Dorothy Wilson          119 W Hubbard St         4th Floor       Chicago, IL
           60654
15628846   Morgantown Manufacturing Co.             Tina Cardwell and Joan Urban         326 Veterans Way         Morgantown,
           KY 42261
15628848   Morrell Inc.       Dept 20301          PO Box 67000          Detroit, MI 48267
15628849   Morris Material Handling          S40W24160 Rockwood Way               Waukesha, WI 53189
15628852   Morris, Dana        1410 E. Barnes Lake Rd           Columbiaville, MI 48421
15628855   Morris, Kevin        24861 Joy Lynne Drive           Lawrenceburg, IN 47025
15628857   Morris, Sonya         509 E. Chicago Blvd         Lenewee, MI 49286
15628860   Morrison Industrial Equip         1825 Monroe          PO Box 1803         Grand Rapids, MI 49501
15628863   Morrow, Janay          49110 Denton Rd Apt 8          Belleville, MI 48111
15628866   Morse Electric Inc         500 W South Street        Freport, IL 61032−6836
15628868   Morse, Carol        7320 EASTERN AVE.              BROHMAN, MI 49312
15628870   Morton Jr, Ralph         105 N WYANDOTTE ST                TECUMSEH, MI 49286
15628871   Morton Metals, Div. Of 1124178 Ont. Inc.           PO Box 2090          351 West Street South       Orillia ON L3V
           6R9 Canada
15628872   Morua, Roberto Chantaca           PASEO CASUARINA NUM 10                  Matamoros Tamaulipas 87380 Mexico
15628873   Moseley, Marvin          26506 Larchmont          St Clair Shores, MI 48081
15628874   Moses, Sabrina         112 PARKVIEW CTS              LEXINGTON, TN 38351−1634
15628875   Mosey, Todd         65 Leetonia         Troy, MI 48085
15628877   Mosier Fluid Power          9851 Park Davis Drive         Indianapolis, IN 46235
15628879   Mosley, Curtis        2803 Co Road 39          Lexington, AL 35648
15628883   Mosley, Justin        519 Gallaher Street        Lawrenceburg, TN 38464
15628884   Mosley, Ryan         6 Leoma Road           Leoma, TN 38468
15628886   Moss Service & Supply, Inc.          PO Box 233         Carthage, TN 37030
15628887   Mota, Juan Calder n         PUERTO JUAREZ 31              Matamoros Tamaulipas 87458 Mexico
15628888   Motan Inc        Tara Drewyor and Sara Reinhart           320 N. Acorn Street        Plainwell, MI 49080
15628889   Mote, Kelly        119 Manchester Ln          Waterford, MI 48327
15628892   Motion Industries         PO Box 26939         Jacksonville, FL 32226−6869
15628893   Motion Industries Inc        1296 Boyd Farris Road          Cookeville, TN 38506
15628894   Motion Industries Inc        312 State Street        Quincy, IL 62301
15628895   Motion Industries Inc        3483 Lonegran Dr          Rockford, IL 61109
15628897   Motion Industries Inc        David/Mike         800 East 2nd St         Muscle Shoals, AL 35665
15628898   Motion Industries Inc        Ed Walz and Kathy Martin           2570 Walker NW          Grand Rapied, MI 49544
15628899   Motion Industries Inc        Jackie        1240 US−23 North           Alpena, MI 49707
15628901   Motion Industries, Inc.        2614 BRICK CHURCH PIKE                NASHVILLE, TN 37207
15628902   Motion Industries, Inc.        Jennifer Pendergrass        31 Conalco Road         Jackson, TN 38301
15628903   Motion Industries, Inc.        P.O. Box 1477         Birmingham, AL 35201
15628904   Motoman Inc          805 Liberty Lane         West Carrollton, OH 45499
15628905   Motor City Rod & Custom            23441 Carlisle Ave.        Hazel Park, MI 48030
15628906   Motor City Solutions         Cindy Winslow          25098 Brest Rd.        Taylor, MI 48180
15628907   Motor Coach Industries Ltd          Perla Mendoza         1475 Clarence Ave.         Winnepeg MB R3T 1T5
           Canada
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 173 of 255
15628908   Motorola Solutions, Inc.         Kevin Pieper         8000 W. Sunrise Blvd          Plantation, FL 33322
15628911   Motta, James         27310 CRESTWOOD DR.                WARREN, MI 48088
15628914   Mountain Glacier LLC           709 Oak Hill         Evansville, TX 78550
15628915   Mountz Inc         1080 N 11th Street         San Jose, CA 95112
15628918   Mouser Electronics          Martin Leon and Sarah Peacock            1000 N. Main Street         Mansfield, TX
           76063−1514
15628922   Movement Search LLC.             Dominic Chiappelli and Elisha Gray           20 W. Washington St.           Suite
           14        Clarkston, MI 48346
15628939   Mr. Alain Sibilia, Director        SCI IMO−SIB            rue de pre Chapelon         Saint Priest en Jarez, NA
           France
15628940   Mr. B. Srinivas Reddy          Villa # 218 Indu fortune Field Phase 13         KPHB Colony            Kukatpallly
           Hyderabad 500072 INDIA
15628941   Mr. Bertrand Michels          Societe Civile Immobiliere          4 rue Cauchy        Paris 75015 France
15628942   Mr. Carlos Alberto das Neves Martins           Quinta da Boa Agua           Quinta da Agua Complexo            Fabril
           Alimentar do Carregado
15628943   Mr. Jean−Claude Boulard, President           LeMans Metropole            9 rue Maurice Trintignant         LeMans 72000
           France
15628944   Mr. Mel Goltz         RR #1         Bracebridge ON P1L 1W8 Canada
15628945   Mr. Philippe Merdrignac          SCI Alliance         10 Boulevard Estienne d'Orves          LeMans 72100 France
15628973   Mu iz, Andres Loredo          SEBASTIAN LERDO DE TEJADA NUM 79                        Matamoros Tamaulipas 87453
           Mexico
15628974   Mu iz, Brenda Bernal          FERNANDO MONTES DE OCA NUM 18                        Matamoros Tamaulipas 87497
           Mexico
15628975   Mu iz, Felipe Sierra        MARTE R GOMEZ NUM 68                   Matamoros Tamaulipas 87396 Mexico
15628977   Mu iz, Jose Monreal          TLATELOLCO 67              Matamoros Tamaulipas 87497 Mexico
15628978   Mu iz, Jose Naranjo         NUEVA ESCOCIA 9                Matamoros Tamaulipas 87540 Mexico
15628979   Mu iz, Laura Hernandez           COSTA AZUL NUM 126                 Matamoros Tamaulipas 87497 Mexico
15628980   Mu iz, Maria Garcia         Privada Juarez #4         Matamoros Tamaulipas 87399 Mexico
15628981   Mu iz, Tomas Guerrero           Fuentes Industriales         Matamoros Tamaulipas 87499 Mexico
15628982   Mu oz, Javier Vela         LIBRA #24          Matamoros Tamaulipas 87458 Mexico
15628983   Mu oz, Nicol s Morales          ALFONSO SANCHEZ NUM 60                    Matamoros Tamaulipas 87440 Mexico
15628984   Mu oz, Zulma Morales           Canales Num 4           Matamoros Tamaulipas 87470 Mexico
15628987   Mueller, Jacob         2545 Coolidge Ave          Ypsilanti, MI 48198
15628989   Muhammad, Afzal            864 Quill Creek Drive          Troy, MI 48085
15628990   Mujica, Agustin Hern ndez           ZAYIL 9         Matamoros Tamaulipas 87490 Mexico
15628992   Muliett, Gerald        8763 Townsend Dr           White Lake, MI 48386
15628993   Muliett, Jerry       8763 Townsend Dr            White Lake, MI 48386
15628999   Multi Sourcing Co          Eric So        Rm 3413, Kam Wai House              Hong Kong China
15629007   MultiTech Industries         Debbie         350 Village Drive         Carol Stream, IL 60188
15629008   MultiTech Industries         Lorie Mossman           350 Village Dr         Carol Stream, IL 60188
15629001   Multicraft International        Coface North America Insurance Company              650 College Road East          Suite
           2005        Princeton, NJ 08540
15629002   Multicraft International        Karen Yount and Peggy Ledlow             Formerly Trilloma)          PO Box
           180        Pelahatchie, MS 39145
15629003   Multicraft International Limited Partner         BUTLER SNOW LLP                Attn: Adam M. Langley            6075 Poplar
           Avenue, Suite 500          Memphis, TN 38119
15629004   Multimatic Technical Centre           85 Valleywood Drive           Markham ON L3R 5E5 Canada
15629005   Multiple Carriers        Attn: Craig M. Penn          Allianz Global Corporate & Specialty           225 West Washington
           St. Ste 2100        Chicago, IL 60603
15629012   Mulvey, Michael          9119 South 1st Street         Milan, TN 38358
15629013   Munn, Keith         20752 Danbury           Clinton Township, MI 48035
15629015   Munukuntla, Sowmya            10971 Oak Lane           Belleville, MI 48111
15629016   Munukuntla, Sowmya            2675 Beacon Hill Dr Apt 208            Auburn Hills, MI 48326
15629024   Murray A Pervical Co          Becky Stearley and Pam Saldutti           2014 Brown Rd           Auburn Hills, MI
           48326
15629027   Murray, Jason         249 Primrose Drive          Morehead, KY 40351
15629029   Murthy, Sunil         1802 Old Oxford Road           Chapel Hill, NC 27514
15629030   Murty, Constance          13845 Imlay City Road           Capac, MI 48014
15629031   Muscillo, Anthony          1723 CRESTLINE DRIVE                TROY, MI 48083
15629032   Muskoka Chrysler Sales           PO Box 1329          Bracebridge ON P1L 1V4 Canada
15629033   Muskoka Containerized           Services Ltd.        Box 1779          Bracebridge ON P1L 1V7 Canada
15629034   Muskoka Glass & Mirror Inc            945 Muskoka Road South            Gravenhurst ON P1P 1K3 Canada
15629035   Muskoka Office Plus          Box 720         Bracebridge ON P1L 1T9 Canada
15629036   Muskoka Riverside Inn           300 Ecclestone Drive          Bracebridge ON P1L 1G5 Canada
15629037   Muskoka Rubber Stamps             PO Box 218          Bracebridge ON P1L 1T6 Canada
15629038   Muskoka Town & Country Serv.              50 Sellens Avenue          Bracebridge ON P1L 1R3 Canada
15629039   Muskoka Turf Care           PO Box 123         Bracebridge ON P1L IT5 Canada
15629042   Mvi, Inc.        12951 Gravois Rd          Suite 100         Sunset Hills, MO 63127−1714
15629047   Myers Spring Company            720 Water Street         Logansport, IN 46947
15629046   Myers for Tires Inc        801 E Cedar Street          Gladwin, MI 48624
15629048   Myers, Matthew          1534 N. Lake Pleasant          Attica, MI 48412
15629054   N ez, Ivan Lozano         AVE FIDEL VELAZQUEZ NUM 7                     Matamoros Tamaulipas 87440 Mexico
15629055   N1 DISCOVERY              1450 W LONG LAKE RD #230                  TROY, MI 48098
15629056   N1 Discovery LLC           1450 W Loong lake Rd             Ste 230        Troy, MI 48098−6379
15629057   N1 Discovery LLC           Lori Bailey        1450 W Long Lake Rd Ste 230             Troy, MI 48098−6379
15629063   NAJERA, OZIEL RODRIGUEZ                   AGAPITO GONZALEZ CAVAZOS NUM 25                         Matamoros Tamaulipas
           87440 Mexico
15629064   NALCO CROSSBOW WATER, LLC                      320 WEST 194TH STREET                GLENWOOD, IL 60425
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21          Page 174 of 255
15629069   NAPA Auto Parts        8949 Phillips Hwy.           Jacksonville, FL 32256
15629072   NASHVILLE TEMPERED GLASS                   1860 AIR LINE DRIVE              NASHVILLE, TN 37210
15629078   NATION, KENNETH              3971 CLANTON ROAD                LAWRENCEBURG, TN 38464
15629079   NATION, KENNETH              4088 Airport Drive         LAWRENCEBURG, TN 38464
15629083   NATIONAL ELECTRIC & HARDWARE                      3220 FM 802           BROWNSVILLE, TX 78526
15629093   NATIONAL MATERIAL OF MEXICO S DE RL DE C                        SEXTA ORIENTE NO. 150              APODACA NL
           66600 MEXICO
15629094   NATIONAL METAL STAMPINGS INC                     IRVING HERNANDEZ and GIGI HOLLABOUGH                       42110
           8TH STREET EAST            LANCASTER, CA 93535
15629095   NATIONAL MOLDING LLC                  14427 NW 60TH AVE.              MIAMI LAKES, FL 33014
15629097   NATIONAL MOLDING, LLC                  2305 DUSS AVE           AMBRIDGE, PA 15003
15629109   NAVECO LTD          NO 8 BAIHE RD               PUKOU DISTRICT China
15629110   NAVEX GLOBAL             5500 MEADOWS ROAD, SUITE 500                    LAKE OSWEGO, OR 97035
15629112   NAVIA BENEFIT SOLUTIONS                  600 NACHES AVE SW               RENTON, WA 98057
15629113   NAVIA BENEFITS SOLUTIONS                  600 NACHES AVE SW               RENTON, WA 98057
15629119   NAVISTAR MIDWEST PDC                  2700 HAVEN AVENUE                JOLIET, IL 60433
15629122   NC Lock Service       Jim Morris          6714 W 72nd Street          Fremont, MI 49412
15629123   NC Servo Technology          38422 Webb Drive           Westland, MI 48185−1974
15629124   NCC Electronics      Sheila Willing and Debbie Becigneul             6471 Commerce Drive          Westland, MI
           48185
15629125   NCI Group, Inc.      Michelle Macon            10943 N Sam Houston Pkwy W              Houston, TX 77064
15629126   NDC Technologies, Inc.         Lee Yang and Kim Fields           8001 Technology Blvd         Dayton, OH
           45424
15629127   NDK AMERICA INC              425 N MARTINGDALE ROAD                   SUITE 1330          SCHAUMURG, IL
           60173
15629128   NDK America Inc        Jennifer Beason and Maria Tran            425 N Martingdale Road          Suite
           1330      Schaumurg, IL 60173
15629129   NEAL, STEPHEN           4605 N 622W            HUNTINGTON, IN 46750
15629133   NEDEV, ZLATKO            47780 FREDERICK ROAD                 SHELBY TWP, MI 48317
15629138   NEFF ENGINEERING CO INC                 4141 BARDEN DR. S.E.             SUITE 2         GRAND RAPIDS, MI
           49512
15629147   NEITZEL, RHONDA              6323 E 48th St.        NEWAYGO, MI 49337
15629150   NELSON & STORM TOOL                 2303 11TH ST          PO BOX 5447           ROCKFORD, IL 61125
15629152   NELSON STEEL PRODUCTS, INC.                  3051 PENN AVE.             HATFIELD, PA 19440
15629154   NELSON, ANITA           3295 PULASKI HWY                LAWRENCEBURG, TN 38464
15629155   NELSON, ANITA D            3295 PULASKI HWY               LAWRENCEBURG, TN 38464
15629157   NELSON, CHARLES              507 1/2 FALL RIVER ROAD                LAWRENCEBURG, TN 38464
15629158   NELSON, CHARLES GLEN                 507 1/2 FALL RIVER ROAD               LAWRENCEBURG, TN 38464
15629164   NELSON, KERENSA JOY                87 DENSON ROAD              LAWRENCEBURG, TN 38464
15629172   NEOPOST         478 WHEELERS FARMS RD                    MILFORD, CT 06461
15629174   NEOPOST USA          478 WHEELERS FARM ROAD                     MILFORD, CT 06461
15629177   NES Rentals      8420 W Bryn Mawr Ave Ste 310               Chicago, IL 60631
15629178   NESTLE, EMANUEL              4 MEADOW HILLS LANE                  FREMONT, MI 49412
15629183   NETech Corporation         Amanda Wynsma              4595 Broadmoor, SE          Suite 190       Grand Rapids, MI
           49512
15629191   NEUBAUER, RICHARD                2819 County Rd 1450          Moberly, MO 65270
15629196   NEUMANN MUELLER OBERWALLENEY                          OVERSTOLZENSTRASSE 2A                  COLOGNE 50677
           GERMANY
15629198   NEUMANN MULLER OBERWALLANEY                          OVERSTOLZENSTRASSE 2A                  COLOGNE 50677
           GERMANY
15629213   NEW HORIZONS COMPUTER LEARN                      14115 FARMINGTON ROAD                  LIVONIA, MI 48154
15629216   NEW PIG CORP          1 PORK AVENUE                TIPTON, PA 16684
15629221   NEW−FORM TOOLS LTD                 232 LORNE AVE EAST                STRATFORD ON N5A 6S4 CANADA
15629226   NEWARK ELECTRONICS                  4801 N. RAVENSWOOD AVENUE                   CHICAGO, IL 60640−4496
15629231   NEWBORN, BRIAN              8117 LAST BUTLER ROAD                 IRON CITY, TN 38463
15629239   NEWMAN, DAVID              321 BOONE AVENUE                WINCHESTER, KY 40391
15629240   NEWMAN, MICHAEL                4940 QUEENS WAY              GLADWIN, MI 48624
15629244   NEWTON, CONNIE              41 Cottonwood Lane           Lawrenceburg, TN 38464
15629245   NEWTON, LARRY             20 GANG ROAD               LAWRENCEBURG, TN 38464
15629246   NEWTON, LARRY JOE               20 GANG ROAD              LAWRENCEBURG, TN 38464
15629250   NEXEO PLASTICS            8500 WILLOW SPRINGS RD                  WILLOW SPRINGS, IL 60480
15629256   NFI PARTS NJ2 EAST            BRWUNSWICK DIST CNTR                    35 COTTERS LN #D            EAST BRUNSWICK,
           NJ 08816
15629268   NIAGARA LASALLE CORPORATION                      1412 − 150TH STREET             HAMMOND, IN 46327
15629271   NICHE POLYMER LLC               880 S. WASHINGTON STREET                  RAVENSWOOD, WV 26164
15629277   NICKELL, RALPH            2501 WINCHESTER RD.                MT. STERLING, KY 40353
15629282   NICRO SA DE CV           PIRUL NO 33 COL BELLAVISTA                    TLALNEPANTLA 54080 MEXICO
15629283   NIDEC MINSTER CORPORATION                    240 W 5TH STREET             MINSTER, OH 45865
15629288   NIEDERGESES, JANET              4679 GIMLET ROAD               LAWRENCEBURG, TN 38464
15629290   NIFAST CORPORATION                815 CAROL CT.            CAROL STREAM, IL 60188
15629291   NIFAST Corporation          Joanne Lipuma          815 Carol Ct.        Carol Stream, IL 60188
15629296   NINGBO HUAJUN MECHANICAL CO                      Jerry Xia and Shuying Xu          5 Zhongyang Rd, Dongqia Lake
           Zone      Ningbo 315121 China
15629302   NISSAN EXPORT CENTER                 200 SAM GRIFFIN RD              SMYRNA, TN 37167
15629308   NISSAN MOTOR ACCEPTANCE CORP                      ONE NISSAN WAY               FRANKLIN, TN 37067
15629315   NISSAN NORTH AMERICA                  983 NISSAN DRIVE             SMYRNA, TN 37167
15629316   NISSAN NORTH AMERICA, INC.                  CANTON PLANT               10801 ADAM RD           ROMULUS, MI
           48174
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 175 of 255
15629317   NISSAN NPRC             DISTRIBUTION CENTER                 445 COUCHVILLE INDUSTRIAL                  MT.JULIET, TN
           37122
15629318   NISSAN TECHNICAL CENTER, N.A                    FARMINGTON HILLS, MI 48331
15629321   NITTO DENKO              45880 DYLAN DRIVE               NOVI, MI 48377
15629324   NITTO DENKO AUTOMOTIVE NJ                     1990 RUTGERS UNIVERSITY BLVD                   LAKEWOOD, NJ
           08701
15629326   NITTO DENKO− VIRGINIA                  809 PRINCIPAL COURT              CHESAPEAKE, VA 23320
15629333   NK MANUFACTURING TECHNOLOGIES, LLC                           1134 FREEMAN AVE SW               GRAND RAPIDS, MI
           49503
15629332   NK Manufacturing           Rachel Miles and Bonnie Kettner          Technologies, LLC         Grand Rapids, MI
           49503
15629334   NK Manufacturing Technology             Peggy Campbell and Bonnie Kettner           2351 New Millenium
           Drive        Louisville, KY 40216
15629335   NMB Technologies Corp.            Sharon Staut         28700 Beck Road          Wixom, MI 48393
15629337   NMI TECHNICRAFT                PO BOX 397           1007 NORTH MILITARY AVE                 LAWRENCEBURG, TN
           38469
15629338   NMI Technicraft          Susan Ashworth and MArk Harris            PO BOX 397          1007 North Military
           Ave        Lawrenceburg, TN 38469
15629342   NOFZINGER, AUBREY                 2701 Williamsburg Cir          Auburn Hills, MI 48326
15629346   NOLEN, DOLORES               2775 SHADY GROVE ROAD                  MCKENZIE, TN 38201
15629347   NOLL, AMBER              1205 16th Street        Brodhead, WI 53520
15629348   NOLL, DUANE             12301 E. Stockton Rd          Stockton, IL 61085
15629355   NORDSON ASYMTEK                  2747 LOKER AVENUE WEST                  CARLSBAD, CA 92010
15629361   NORDSON EFD LLC                PO BOX 101767            ATLANTA, GA 30392−1767
15629389   NORTHERN MOLD                21051 Dewey Rd            HOWARD CITY, MI 49329
15629390   NORTHERN MOLD INC.                  21051 DEWEY RD.             HOWARD CITY, MI 49329
15629393   NORTHERN TECHNOLOGIES INTL.                      4201 WOODLAND ROAD                 PO BOX 69          CIRCLE PINES,
           MN 55014
15629399   NORTHSIDE CATERING                  TERRY M and JANET HAYES                 BX 737        MILAN, TN 38358
15629403   NOSAJ Industries          Jason Bartlett       10362 Metalmark Lane Unit 4           Roscoe, IL 61073
15629406   NOVASTAR SOLUTIONS LLC                    35200 PLYMOUTH ROAD                 LIVONIA, MI 48150
15629409   NOVELIS DEUTSCHLAND GMBH                      AM EISENWERK 30               PLETTENBERG−OHLE 58840
           GERMANY
15629412   NOVUMTECH, LLC (DIGITEC)                   533 E 12TH ST          BROWNSVILLE, TX 78520−5017
15629421   NUFAST LOGISTICS CO., LTD                  #28 BEN GONG WEST 2ND
           ROAD          GANGSHAN               KAOHSIUNG 820 TAIWAN
15629424   NUNEZ, DANIEL              16128 Marguerite          Beverly Hills, MI 48025
15629432   NYLON CORPORATION OF AMERICA                        333 SUNDIAL AVE             MANCHESTER, NH 03103
15629436   NYX Inc          Jeff Androsian and Zarana Bhagat          36800 Plymouth Road           Livonia, MI 48150
15629059   Naboulsi, Abdul−Rahman             1780 Pond Run          Auburn Hills, MI 48326
15629060   Nagel Precision Inc.        Debra McHugh           288 Dino Dr.         Ann Arbor, MI 48103
15629061   Nagypal, Michelle         553 N. McKensie St.           Adrian, MI 49221
15629065   Nalco Crossbow Water, LLC             Janice Georgiefski        320 West 194th Street        Glenwood, IL 60425
15629067   Nan Technologies LLC            Gregory Wilford         1617 N Riviera Drive         Stevensville, MI 49127
15629068   Napa Auto Parts         1 Robert Dollar Dr.         Bracebridge ON P1L 1P9 Canada
15629073   Nashville Tempered Glass           Gavin Gaskins and Brenda Cavendar           1860 Air Line Drive        Nashville, TN
           37210
15629074   Nasserian, Sarshar        1446 Raleigh Place          Troy, MI 48084
15629075   Natal, Vanessa Leal         CUYTLAN 33            Matamoros Tamaulipas 87497 Mexico
15629076   Natco        Russell Gamblin          705 Donaldson Street         PO Box 292         Rector, AR 72461
15629077   Nathan D. Lewis Inc.         Nathan Lewis          PO Box 353         Byron, IL 61010
15629080   National Automation & Technologies Inc.            768 Templemead Drive           Hamilton ON L8W 2V7 Canada
15629081   National Bearing Company            David McCaskey           1596 Manheim Pike          Lancaster, PA 17604
15629082   National Business Furniture          Shannon Bright        1819 Peachtree Rd.         Suite 520       Atlanta, GA
           30309
15629084   National Electric & Hardware           Norma Salazar         3220 FM 802         Brownsville, TX 78526
15629085   National Engineered Fastener          Cassandra Sturgeon         830 Trillium Dr.        Kitchner ON N2K 1K4
           Canada
15629086   National Exposure Testing          Service Dept.        3211 Centennial Rd         Sylvania, OH 43560
15629087   National Filter Solutions        6101 Discover Drive          PO Box 753488         Memphis, TN 38175
15629088   National HVAC Service           Connie Craddock           5211 Linbar Drive        Suite 210        Nashville, TN
           37211
15629089   National Instruments         1150 North Mopac Expressway             Austin, TX 78759
15629090   National Instruments         Heather Combs          PO Box 840909          Dallas, TX 75284−0909
15629091   National Material of Mexico          Julio Cesar Martinez        S de RL de CV Sexta Oriente No. 150           Apodaca
           66600 Mexico
15629092   National Material of Mexico          Oscar Reynoso and Diana Maya            S de RL de CV Sexta Oriente No.
           150       Apodaca 66603 Mexico
15629096   National Molding LLC           Stella Laurell       14427 NW 60th Ave.           Miami Lakes, FL 33014
15629098   National Molding, LLC           Kristine Quear        2305 Duss Ave          Ambridge, PA 15003
15629099   National Rivet & Mfg          Jim Fletcher        21 E Jefferson Street       Waupun, WI 53963−0471
15629100   National Seminars Group           PO Box 419107           Kansas City, MO 64141−6107
15629101   National Serv−All, Inc         6231 MacBeth Road           Fort Wayne, IN 46809
15629102   National Technical Systems           Michael Garvey and Latachia Melton          5 North Park Drive        Hunt Valley,
           MD 21030
15629103   Natsco Transit Solutions         A/P Jackie Smith         375 Bronte Street North        Milton ON L9T 3N7
           Canada
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 176 of 255
15629120   NavPro         Attn: Craig M. Penn          Allianz Global Corporate & Specialty           225 West Washington St. Ste
           2100        Chicago, IL 60606
15629104   Nava, Alberta Rubio          FLOR DE PALMA 37               Matamoros Tamaulipas 87478 Mexico
15629105   Nava, Nilo Ju rez        ANDRE BRETON 27                 Matamoros Tamaulipas 87493 Mexico
15629106   Nava, Sandra Montes           UXMAL NUM 110               Matamoros Tamaulipas 87490 Mexico
15629107   Navarrete, Francisco Gallardo          PRIVADA 3            Matamoros Tamaulipas 87497 Mexico
15629111   Navex Global Inc          5500 Meadows Rd STE 500              Lake Oswego, OR 97035−3177
15629114   Navia Benefits Solutions          Tereese Mitchell        600 Naches Ave SW             Renton, WA 98057
15629115   Navigating Business Space           6973 Reliable Parkway          Chicago, IL 60686
15629116   Navistar Defense LLC           C/O Rollins 3PL          2255 Progress Drive          Springfield, OH 45505
15629117   Navistar Inc.       C/O Express Packaging            1155−A Harvester Rd.           West Chicago, IL 60185
15629118   Navistar Mexico S.A. de C.V.           C/O Gonzalez de Castilla Inc         11929 Sara Drive          Laredo, TX
           78045
15629121   Navus Automation, Inc.          Buck Barber and Emma Lee Russell             2640 Westcott Blvd           Knoxville, TN
           37931
15629130   Neave, Jose F lix        INGENIEROS DE CHAPINGO NO 104                     Matamoros Tamaulipas 87450 Mexico
15629131   Necp        Ron Wolanski           2714 2nd Avenue North           Birmingham, AL 35203
15629132   Nedco         Div of Westburn Electrical          PO Box 1127, Stn B          Mississauga ON L4Y 3W4 Canada
15629137   Neff Engineering         2026 N Ironwood Circle           Fort Wayne, IN 46898
15629139   Neff Engineering Co Inc          Russ Wenzel          4141 Barden Dr. S.E.          Suite 2        Grand Rapids, MI
           49512
15629140   Neff Group Distributors, Inc          PO Box 8604          Fort Wayne, IN 46898−8604
15629141   Neff Packaging Systems           555 Sunshine Road           Kansas City, KS 66115
15629142   Neff Power Inc         13750 Shoreline Drive          Earth City, MO 63045
15629143   Neff Power, Inc.        13750 Shoreline Dr.          Earth City, MO 63045
15629149   Nels Jorgenson & CO           20400 Nine Mile Road            PO Box 347          St Clair Shores, MI 48080
15629151   Nelson & Storm Tool           Kurt / Clark        2303 11th St        PO Box 5447            Rockford, IL 61125
15629153   Nelson Steel Products, Inc.         Marilyn Mellon          3051 Penn Ave.         Hatfield, PA 19440
15629156   Nelson, Bruce         2930 Fawn Lane            White Cloud, MI 49349
15629159   Nelson, Chenelle         5310 Hereford          Detroit, MI 48224
15629163   Nelson, Kerensa         87 DENSON ROAD                LAWRENCEBURG, TN 38464
15629165   Nelson, Marvel         721 Rackley Drive           Pulaski, TN 38478
15629169   Nemo Electric Company            Bob Long or Kirby Long           1500 Highway DD             Moberly, MO 65270
15629170   Neopart Transit LLC          Michele Palmer          5 Dutch Court         Suite 5C         Reading, PA 19608
15629171   Neoparts        5051 Horseshoe Pike            Honey Brook, PA 19344
15629173   Neopost (Neofunds)          P.O. BOX 30193            TAMPA, FL 33630−3193
15629175   Neopost USA          Account Services           478 Wheelers Farms Rd           Milford, CT 06461
15629179   Nestorovski, Cvetan         14915 Stoney Brook Drive            Shelby Township, MI 48315
15629180   Net−Noggin LLC            Gary King          14660 Horseshoe Bend Ct           Granger, IN 46530
15629181   Net−Noggin, LLC            Gary King          146600 Horseshoe Bend Ct           Granger, IN 46530
15629182   Netarx, LLC         Stephanie Klock           3252 University Dr.        Auburn Hills, MI 48326
15629184   Netlink Business Solutions          Dave Carlson and Shelley Glady           10126 E. Cherry Bend Road           Traverse
           City, MI 49684
15629185   Netspoke        600 West Cummings Park              Suite 6500        Woburn, MA 01801
15629188   Network Industries, Inc.         Sheri Davis        31 Lynchburgh Highway             Fayetteville, TN 37334
15629189   Networking Dynamics Corp.             Suite 220        101 N. Garden Ave.          Clearwater, FL 34615
15629190   Networks Group,Inc.          Connie Rhees and Patti Bishop           100 South Main St, Ste. 200          Ann Arbor, MI
           48104
15629193   Neuco Distributors         1214 N. Hwy 17           Boxtwick, FL 32007
15629194   Neumann M ller Oberwalleney & Partner              Overstolzenstr. 2a        K ln 50677 Germany
15629195   Neumann M ller Oberwalleney Partner Pate             Stephan Oberwalleney            2a Overstonzensta e       Cologne
           50226 Germany
15629197   Neumann Mueller Oberwalleney              Stephan Oberwalleney           Overstolzenstrasse 2a        Cologne 50677
           Germany
15629199   Neureuter Fair Media          Hong Kong Ltd           C2 3F Po Yip Building No 23 Hing Yip St            Kwun Tong
           China
15629200   Neusoft America Inc.          Jim Mazurek and Nada Hanna            3000 RDU Center Drive            Morrisville, NC
           27560
15629201   Neusoft Group (Shanghai) Co., Ltd.            Neusoft Park       #2 Xinxiu St Hunnan New
           DistrictHunnan         Shenyang PRC 110179 China
15629202   New Center Stamping Inc            950 E Milwaukee St          Detriot, MI 48211
15629203   New Flyer         Jenny Salono          214 5th Ave South West          Crookston, MN 56716
15629204   New Flyer America           106 National Drive          Anniston, AL 36207−8339
15629205   New Flyer CA1 Parts Dist CTR             3181 South Willow Ave.           Suite 102         Fresno, CA 93725
15629206   New Flyer KY1 Parts DIST             7001 UNIVERSAL PARTS DIST                 LOUISVILLE, KY 40258−1889
15629207   New Flyer MB1 CONSOLIDATE                   c/o Estes−Espress        8700 Joliet Rd          McCook, IL 60525
15629208   New Flyer MB1parts Dist Cntr            630 Kernaghan Ave           Doors 8 & 9          Winnipeg MB R2C 5G1
           Canada
15629211   New Flyer OH1 Parts DistCent            3229 Sawmill Parkway            Delaware, OH 43015
15629212   New Flyer ON1 CONSOLIDATE                  c/o Estes−Espress         8700 Joliet Rd         McCook, IL 60525
15629209   New Flyer of America           Jennylyn Solano          711 kernaghan ave         Winnipeg MB R2C 3T4 Canada
15629210   New Flyer of America Inc.           JENNYLYNN SOLANO                 d.b.a. New Flyer USA           6200 Glenn Carlson
           Drive       St. Cloud, MN 56301
15629214   New Horizons Computer Learn              Deb Goetz and Susan Fallon          14115 Farmington Road           Livonia, MI
           48154
15629215   New Pacific Machinery           William Wong           1264 Hwy 45 By−Pass             PO Box 467         Trenton, TN
           38382
15629217   New Pig Corp          acc#2288447 Mary J.Rice            1 Pork Avenue          Tipton, PA 16684
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 177 of 255
15629218   New Tech. Steel/CHRY Resale             Cheryl Messisco         12301 Hubbell Street          Detroit, MI 48227
15629219   New Technology Steel          12301 Hubell St.         Detroit, MI 48227
15629222   New−Form Tools Ltd           Jim Jantzi        232 Lorne Ave East          Stratford ON N5A 6S4 Canada
15629223   New−Tech Packaging, Inc.           Woody Bishop           2718 Pershing Avenue           Memphis, TN 38119
15629224   Newalta Industrial Services        1100 Burloak Drive          5th Floor        Burlington ON L7L 6B2 Canada
15629225   Newark Electronics         1919 S Highland Ave Ste 320A            Lombard, IL 60148−6181
15629227   Newark Electronics         Harry         4801 N. Ravenswood Avenue             Chicago, IL 60640−4496
15629228   Newark In One Electronics          4801 N. Ravenswood Ave            Chicago, IL 60640
15629229   Newark Inone          Premier Farnell Canada Ltd.         6375 Dixie Road Suite 202           Mississauga ON L5T 2E7
           Canada
15629230   Newbill's Heating & Air Inc.         Jeff Newbill        P.O. Box 513         Milan, TN 38358
15629233   Newco Automotive Inc.           Po Box 67000          Dept. 117301         Detroit, MI 48267−1173
15629234   Newcor          2735 Main St        East Troy, WI 53120
15629235   Newcor Rubber, Boramco            Melissa Dawson          PO Box 6          Walkerton, IN 46574
15629236   Newcor−Deckerville Division           PO Box 98          3525 Rageline Road          Deckerville, MI 48427−0098
15629237   Newman's Quality Rep LLC             Paniecea Newman          15988 County Rd 2            Metamora, OH 43540
15629242   Newstream Enterprises          1151 East Laraway Rd.          Suite 130        Joliet, IL 60433
15629248   Newville, Daniel         4980 Lordon Lane         Fremont, MI 49412
15629249   Nexair, LLC          1350 CONCOURSE AVE, STE 103                 MEMPHIS, TN 38104
15629251   Nexeo Plastics LLC         Debbie Smith          6000 Parkwood Place           Dublin, OH 43016
15629252   Nexeo Solutions         5200 Blazer Pwy DS−3            Dublin, OH 43017
15629253   Nexeo Solutions Mexico S de           Amie Ewigman           7071 Solutions Center          Chicago, IL 60677
15629254   Nexteer         Mary Ammon           3900 Holland Road          Saginaw, MI 48601
15629255   Nexteer Automotive Corporation            Brooks Wilkins Sharkey & Turco, PLLC             Attn: Matthew E.
           Wilkins         401 S. Old Woodward Avenue, Suite 400            Birmingham, MI 48009
15629257   Ng, Lorrie         4712 Marian Ave          Warren, MI 48092
15629262   Nguyen, Mark          584 Desota Place         Gainseville, TX 76240
15629265   Nguyen, Thanh          1710 Lynbrook Dr          Flint, MI 48507
15629267   Niagara Fasteners, Inc.        Garth Wintle and Lorne Bailey         6095 Progress St. PO Box 148            Niagara Falls
           ON L2E 6S8 Canada
15629269   Niagara LaSalle Corporation          Dave Beglin and Mike Vercimak            1412 − 150th Street          Hammond, IN
           46327
15629270   Niblock Machinery, Inc.         PO Box 1136          Grove City, OH 43123−6136
15629272   Niche Polymer LLC           Dr.Saurabh Naik and Kavitha Balakrishnan            880 S. Washington
           Street       Ravenswood, WV 26164
15629273   Nichia America Corporation           Nick Dotzenrod and Tae Kim           48561 Alpha Drive Suite 100           Wixom,
           MI 48393
15629274   Nicholas, Lenworth         46040 LAKEVILLA DR APT 306                 BELLEVILLE, MI 48111
15629279   Nicro Bolta SA de CV          Thalia Cerezo         Ricardo Flores Magon No 98 Nave 14             Puebla 72100
           Mexico
15629280   Nicro SA de CV          Conrado Garcia Francisco          Pirul no 33 Col Bellavista        Tlalnepantla 54080
           Mexico
15629281   Nicro SA de CV          Eric Pfrommer          5620 W Park Ave          St. Louis, MO 63110
15629284   Nidec Minster Corporation          Husch Blackwell LLP           Marshall C. Turner         190 Carondelet Plaza, Suite
           600        St. Louis, MO 63105
15629285   Nidec Minster Corporation          Nidec Press & Automation          Ronald J. Arling, Executive VP and CFP             240
           W Fifth Street        Minster, OH 45865
15629286   Nidec Minster Corporation          Werner Heckman and Marge Schmitmeyer                240 W 5th Street        Minster,
           OH 45865
15629289   Nieto, Jorge Ledezma         Palma D tiles Num 21           Matamoros Tamaulipas 87475 Mexico
15629292   Niigon Technologies Ltd.         Moose Deer Point 1St Nation           1008 Ogemawahj Road Box 10              Mactier ON
           P0C 1H0 Canada
15629293   Nikon Metrology Inc          Bonnie Hubel         12701 Grand River Road            Brighton, MI 48116
15629294   Niles Cte Electronic Co.Ltd         2F,No.194−1 Ta Tung Rd,Sec 3            Hsichih City 221          Taipei Hsien
           Taiwan
15629295   Niles U.S.A. (Micro−Cr          Jeanette Hopkins         15656 Hwy 84          Quitman, GA 31643
15629297   Ningbo Shuntong Metal           Cindy Jin        He tou Village Dongwu Town Yinzhou              Zhejiang 315113
           China
15629298   Ningbo Zinc Alloy Products          Jane Jiang        Shanghai Sun HaoMin Intl Trd Si Chuan Rd              Shanghai
           200080 China
15629299   Nippon Express USA Inc           14469 Heathrow Forest Pkwy            Houston, TX 77032
15629303   Nissan Export Center         4500 Singer Road          Murfreesboro, TN 37129
15629304   Nissan Forklift of Michigan         Erika Buxbe         7410 Expressway Drive SW             Grand Rapids, MI
           49548
15629306   Nissan Motor Acceptance Corp            Michelle McCord          One Nissan Way           Franklin, TN 37067
15629307   Nissan Motor Acceptance Corp            Nissan Bankruptcy         8900 Freeport Parkway           Irving, TX 75063
15629305   Nissan Motor Acceptance Corp            c/o Weltman,Weinberg, & Reis Co., L.P.A.            965 Keynote
           Circle       Brooklyn Heights, OH 44131
15629309   Nissan Motor Acceptance Corp.            8900 Freeport Parkway         Irving, TX 75063
15629311   Nissan Motor Acceptance Corp.            Nissan Bankruptcy         8900 Freeport Parkway           Irving, TX
           75063
15629310   Nissan Motor Acceptance Corp.            c/o Weltman,Weinberg, & Reis Co., L.P.A.            965 Keynote
           Circle       Brooklyn Heights, OH 44131
15629312   Nissan Motor Acceptance Corporation            Gellert Scali Busenkell & Brown, LLC            Attn: Ronald S. Gellert,
           Esq. and         1201 North Orange Street, Suite 300         Wilmington, DE 19801
15629313   Nissan Motor Manufacturing           Corporation USA          Nissan Drive         Smyrna, TN 37167
15629314   Nissan North America          300 Nissan Dr         Dock 4        Canton, MS 39046
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 178 of 255
15629319   Nissin International       Noriko Kawabata           Transport USA          3131 N. Franklin Road Suit
           H−1         Indianapolis, IN 46226−6348
15629320   Nistem Corporation          Carla Bester        946 Western Drive         Indianapolis, IN 46241
15629322   Nitto Denko         Janice Molnar & Sharon Bianchi/Beth Izat           45880 Dylan Drive          Novi, MI 48377
15629323   Nitto Denko Automotive           3611 Industrial Parkway         Jasper, AL 35501
15629325   Nitto Denko Automotive NJ            Diana Kirk/Bill Haboush & Sharon Bianchi            1990 Rutgers University
           Blvd        Lakewood, NJ 08701
15629327   Nitto Denko− Virginia          Deborah Montague and Sharon Alston             809 Principal Court        Chesapeake, VA
           23320
15629328   Nitto, Inc       Attn: Olga Morris,Esq., Counsel         400 Frank W Burr Blvd            2nd Floor, Suite
           66        Teaneck, NJ 07666
15629331   Nix, Joseph        1525 Academy Rd            Adrian, MI 49221
15629336   Nmhg Financial Services, Inc.          201 MERRITT 7           NORWALK, CT 06851
15629339   Nobels        Carrie C        1105 East Pine Street        St Croix Falls, WI 54024
15629340   Noble Polymers          Carey Buffum and Linda Wolcott           4855 37th St SE          Grand Rapids, MI 49512
15629341   Noblit, Jamie        1708 Liberty Avenue          Lawrenceburg, TN 38464
15629343   Nolan Transportation Group, LLC            365 Northridge Road          Suite 100−B         Atlanta, GA
           30350−6100
15629345   Nolato Silikonteknik (Beijin         Hongman Cui          Rm 207 2nd fl build 7, East Rongchang Rd             Beijing
           100176 China
15629349   Nominal Machine Tool            Brandon Cormier and Barb Mayea            4670 North Service Rd East           Windsor ON
           N8W 5X2 Canada
15629350   Nook Industries        Aaron Fischer and Todd Harshman             4950 East 49th Street         Cleveland, OH
           44125
15629351   Noonan Group, Inc.          Mary Mangin and Pam Morenzetti             2155 Butterfield Drive        Suite
           305B         Troy, MI 48084
15629352   Noramtec Consulants Inc          Tom Best          2205 Peel Street Suite 625        Montreal QC H3A IV4
           Canada
15629353   Norbalt Rubber         587 W Broadway Street           PO Box 187          North Balitmore, OH 45872
15629354   Norco Metal Finishing          1536 Island Home Avenue           Knoxville, TN 37920
15629356   Nordson Asymtek           Leslie Ortega        2747 Loker Avenue West            Carlsbad, CA 92010
15629357   Nordson Corporation          300 NORDSON DRIVE                AMHERST, OH 44001
15629358   Nordson Corporation          Acct 14582         300 Nordson Drive          Amherst, OH 44001
15629359   Nordson EFD LLC            40 Catamore Blvd          East Providence, RI 02914
15629360   Nordson EFD LLC            Heather Estrela        PO Box 101767           Atlanta, GA 30392−1767
15629362   Nordson Xaloy Incorporated           Krista Chalker        375 VICTORIA RD STE 1               YOUNGSTOWN, OH
           44515−2053
15629365   Norman, James          35832 windridge drive          new baltimore mi 48047           new baltimore, MI 48047
15629364   Norman, James          35832 windridge drive          new baltimore, MI 48047
15629367   Normsway Cleaning           Kathy & Vaughn Norman             10032 Owens Ave            Hannibal, MO 63401
15629368   North America Container Corp            STEVE ROGERS and DONNA JENNINGS                      2180 East
           Gaines        Lawrenceburgh, TN 38464
15629369   North America Scales          Alberto Izaguirre        700 Paredes Ave.         Brownsville, TX 78521
15629370   North America Spring Tool           Priscilla Gagnon and Trish         169 White Oak Drive          Bristol, CT
           06037
15629371   North American Fabrication           Tom Miller        2120 Charmar Drive           Rockford, IL 61111
15629372   North American Feed Screw            Vesna Aleksovski and Mira Glamcevski             6425 Kestrel Rd         Mississauga
           ON L6P 1Y8 Canada
15629373   North American Tile          Vince Randazzo          7232 S. M−88          Bellaire, MI 49615
15629374   North Central Fasteners         Bill Swanson or Kathy         215 Palladium Drive          St. Joseph, MI 49085
15629375   North Country NAPA            Michael J. Land         514 S Williams         Mancelona, MI 49659
15629376   North Muskegon Vacuum Shop               Daryl Dunmore         11209 S. Moonlight Tr.          Twin Lake, MI
           49457
15629377   North Shore Mfg. Corp.          Mark Frank          4706 M63         Coloma, MI 49038
15629378   North Simcoe Tool          PO Box 188          381 William St         Midland ON L4R 4K8 Canada
15629380   Northeast Florida Safety         Melinda Kurtzo         Council, Inc.        1725 Art Museun Drive           Jacksonville,
           FL 32207−1100
15629381   Northern Box Company            PO Box 985          1328 Mishawaka Street           Elkhart, IN 46515
15629382   Northern Buildall Ltd         Box 718         10 Entrance Drive         Bracebridge ON P1L 1T9 Canada
15629383   Northern Carpet Care         4215 Wieman Road            Beaverton, MI 48612
15629384   Northern Clean Air Inc.         Joel        8907 W. Oak Lane          Lake City, MI 49651
15629385   Northern Fire & Safety         1798 Northern Star Drive         Traverse City, MI 49686
15629386   Northern Indiana Packaging           Diane Bonner and Mary Thompson             1200 Riverfork Drive
           East       Huntington, IN 46750
15629387   Northern Label, Inc.        Cindy Walch          265 S. Division Ave.         Hesperia, MI 49421
15629388   Northern Michigan Extrusion           824 Nuttall Road        Twining, MI 48766
15629391   Northern Mold Inc.         Brad Merchant          21051 Dewey Rd.           Howard City, MI 49329
15629392   Northern Safety Ltd.        417 Huronia Road           Barrie ON L4N 9B3 Canada
15629394   Northern Technologies Intl.         Stacey Hemmeter and Shantelle Crowe             4201 Woodland Road            Circle
           Pines, MN 55014
15629395   Northern Tool Sales         Carlos Saavedra and Alba Pinilla         6864 Michelle Dr          Roscoe, IL 61073
15629396   Northland Tool Corp          1661 Northern Star Drive         Traverse City, MI 49686
15629400   Northwest Automotive Press           Association Special Sections         The Olympian          PO Box
           407        Olympia, WA 98507
15629401   Northwest Products         Deanna          600 Oak Street        Archbold, OH 43502
15629404   Not So Costly Heating & AC            1843 North Pine Ridge Drive          Laporte, IN 46350
15629407   NovaStar Solutions LLC           CJ Baldwin and Patrick Lynch           35200 Plymouth Road           Livonia, MI
           48150
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 179 of 255
15629408   Novatec, Inc.        222 East Thomas Ave           Baltimore, MD 21225
15629410   Novelis Deutschland GmbH            Marco Feldmann           Am Eisenwerk 30           Plettenberg−Ohle 58840
           Germany
15629411   Novotechnik US Inc          155 N Boro Road           South Borough, MA 01772
15629413   Novumtech, LLC (DIGITEC)              Tere Leal Davila and Mario Arizpe           943 N. Expressway
           15−92        Brownsville, TX 78520
15629414   Nowicki, Brent         10561 W Long Lake RD             Alpena, MI 49707
15629415   Noyola, Luis Sanchez          SOMBRETE 8             Matamoros Tamaulipas 87347 Mexico
15629416   Noyola, Salvador Bueno          JESUS GUEVARA 53               Matamoros Tamaulipas 87399 Mexico
15629417   Ntari−kolela, Celia        261 STEVENS DRIVE APT 202                 YPSILANTI, MI 48197
15629418   Nu ez, Gema Perez          SAN JOSE NUM 216              Matamoros Tamaulipas 87713 Mexico
15629419   Nuculaj, Tony         53155 Providence E          Shelby Township, MI 48316
15629422   Nufast Logistics Co., Ltd        Winnie Lin; Hannibal Kuo and Jane Wu             #28 Ben Gong West 2nd Road
           Gangshan         Kaohsiung 820 Taiwan
15629423   Nuhill Technologies, Inc.         Mark Murphy          PO Box 17277           Minneapolis, MN 55417
15629425   Nutechs LLC          39533 Woodward Ave            STE 145          Suite 350        Bloomfield Hills, MI
           48304−5098
15629428   Nyangbay, Alisha         1364 Concord Drive           Ypsilanti, MI 48198
15629429   Nye Lubricants         PO Box 711811           Attn: William Maniatis         Cincinnati, OH 45271−1811
15629430   Nye Lubricants Inc         Janice        12 Howland Road          Fairhaven, MA 02719
15629433   Nylon Corporation Of America            Anita Gladysz        333 Sundial Ave          Manchester, NH 03103
15629434   Nyloncraft        Diana James         100 N. Granham Ave.            Bowling Green, KY 42102−3501
15629435   Nyloncraft, Inc.       Tim Welty          616 West McKinley Ave.            Mishawaka, IN 46545
15629437   Nzangue, Jordan Dongmo            2083 Yarmuth Drive, Apartment 84            Rochester hills, MI 48307
15629438   O'Bryan, Jeffrey        418 Lawn Street         Monroe City, MO 63456
15629440   O'LAUGHLIN, KEVIN               2928 W. NEUMAN ROAD                 RHODES, MI 48652
15629441   O'LEARY, TIMOTHY               32703 WHITE OAKS TRAIL                 BEVERLY HILLS, MI 48025
15629442   O'LEARY, TIMOTHY M.                32703 WHITE OAKS TRAIL                BEVERLY HILLS, MI 48025
15629443   O'Mara Moving & Storage Inc            1240 S. Adams Ave           Freeport, IL 61032
15629445   O'ROURKE, SEAN              2561 Cedar Key Drive           Lake Orion, MI 48360
15629446   O−Flex Metal Finishing, Inc.         1531 Sarah Ct         Mufreesboro, TN 37129
15629447   O.C. Tanner         4200 Fairview Street        Burlington ON L7L 4Y8 Canada
15629448   OACETT           10 Four Seasons Place         Suite 404         Toronto ON M9B 6H7 Canada
15629451   OAKLAND UNIVERSITY                  OAKLAND UNIVERSITY                  ROCHESTER, MI 48039
15629452   OAKLAND UNIVERSITY                  OAKLAND UNIVERSITY                  ROCHESTER, MI 48040
15629454   OAKLER, RONALD               521 East Main Street Apt. 1          Mt. Sterling, KY 40353
15629457   OAKS, SAMUEL              1766 M−30          ALGER, MI 48610
15629462   OBREGON, AMELIO                9403 W. 60TH ST.           FREMONT, MI 49412
15629463   OCHOA, CARLOS GONZALEZ                    JIMENEZ NUM 106              Matamoros Tamaulipas 87430 Mexico
15629465   OConnor, Monica           1212 Old Florence Road           Lawrenceburg, TN 38464
15629468   ODETTE INTERNATIONAL                  71 GREAT PETER ST.              LONDON SW1P 2BN UNITED
           KINGDOM
15629471   ODOM, KEVIN             32 AMHURST COVE                JACKSON, TN 38305
15629466   ODay, Kimberly          9346 HAWKINS BRANCH RD.                   FRENCHBURG, KY 40322
15629473   OEM Manufacturing & Sales            Lou Hayward           969 Buenos Avenue           San Diego, CA 92110
15629475   OESA          Accounting Dept.         10 Laboratory Drive          PO Box 13966          Research Triangel Pk, NC
           27709−3966
15629480   OGGER, JOHN             26440 WESTMEATH               FARMINTON HILLS, MI 48334
15629487   OILES AMERICA CORP.                4510 ENTERPDISE DR               CONCORD, NC 28027
15629492   OLAER (SCHWEIZ) AG                Bonnstrasse 3        Dudingen 3186 Switzerland
15629495   OLGER, RITA            9744 S M−37          BALDWIN, MI 49304
15629508   OLSON, JONATHAN                312 N STOCKTON STREET                 STOCKTON, IL 61085
15629510   OLSON, TROY             180 MATHILDA             STOCKTON, IL 61085
15629523   OMNEX ENGINEERING & MGNT INC                      325 E. EISENHOWER PARKWAY,                     STE. 214       ANN
           ARBOR, MI 48108
15629526   OMNI QUALITY ASSURANCE, LLC                     5424 E. GRAND RIVER AVE                 SUITE #106        HOWELL, MI
           48843
15629536   ONESOURCE (THOMPSON RUETERS)                       6300 INTERFIST DRIVE              ANN ARBOR, MI 48108
15629549   OPTIC ARMOR, LLC               450 BUSINESS PARK RD               LINN CREEK, MO 65052
15629554   OPTIMAS OE SOLUTIONS LP                  2651 COMPASS ROAD                GLENVIEW, IL 60026
15629559   ORBIS         1055 COPRORATE CENTER DRIVE                     OCONOMOWOC, WI 53066
15629562   ORBIS Corporation − Perrysbu            Cody Crawford and Jeff Wolens            348 Fifth St., Ampoint
           Indus       Perrysburg, OH 43551
15629563   ORBIS DIV OF MENASHA CORP                    131 BRENTWOOD DR.                MOSCOW HILLS, MO 63362
15629568   ORBITFORM GROUP, LLC                 1600 EXECUTIVE DRIVE                 PO BOX 1469            JACKSON, MI
           49204
15629571   ORCUTT, FRED             6151 BEACH            FREMONT, MI 49412
15629596   ORTEGA, ARTURO               1165 FRUITDALE DR.              BROWNSVILLE, TX 78521
15629600   ORTEGA, IDOLINA              19981 RHAPSODY DRIVE                 CLINTON TWP, MI 48036
15629604   ORTIZ ARENA, JOVALEN                 2095 REGENCY RD.              LEXINGTON, KY 40503
15629615   OSAI Auto System USA Corp              10000 N Central Expy          Ste 710        Dallas, TX 75231
15629616   OSAI Auto System USA Corp              Giuliano Gallizio        10000 N Central Expy Ste 710          Dallas, TX
           75231
15629617   OSAI Auto System USA Corp              Giuliano Gallizio        940 West Round Grove Rd 232            Lewisville, TX
           75067
15629618   OSBORN           1100 RESOURCE DR.              BROOKLYN HTS., OH 44131
15629621   OSBORN, HEATHER                134 W. Sheridan          Fremont, MI 49412
15629627   OSENTOSKI, GARY               35467 KELLY            CLINTON TOWNSHIP, MI 48035
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 180 of 255
15629633   OSOSKI, RICK            5205 N. 9 MILE ROAD             PINCONNING, MI 48650
15629635   OSOSKY, AMBER               824 HILLDALE            ROYAL OAK, MI 48067
15629646   OUILLETTE, ROBERT                3696 E. BAY ARENAC LN               PINCONNING, MI 48650
15629649   OUSLEY, ASHLEY               343 SOUTH BURNS              WINCHESTER, KY 40391
15629651   OUTSOLVE LLC              3330 W. ESPLANADE AVE, SUITE 301                  METAIRIE, LA 70002
15629656   OVERHEAD DOOR OF ROCKFORD                       5012 28TH AVE           ROCKFORD, IL 61109
15629450   Oakland University         ATHLETICS DEPARTMENT                   ROCHESTER, MI 48309
15629449   Oakland University         Athletics Department         569 Pioneer Drive         201 RAC         Rochester, MI
           48309−4401
15629456   Oakridge Excavating          Gary        2859 W. 32nd Street         Fremont, MI 49412
15629458   Oanda         140 Broadway, 46th Floor          New York, NY 10005
15629459   Oasis Sales Inc        Rick Truza and Kellie Lawson           7650 S McClintock Dr         Tempe, AZ 85284
15629461   Obispo, Elias Miguel         QUEBEC NUM 32              Matamoros Tamaulipas 87493 Mexico
15629464   Ocholik, Scott        3648 PARK MEADOW DR                 ORION TWP, MI 48362
15629467   Odetola, Olakunle         3097 WILLIAMSBURG STREET                   ANN ARBOR, MI 48108
15629470   Odom, John         142 Martin Road           Lawrenceburg, TN 38464
15629472   Odorfer & Associates Corp.          Rick Odorfer         7607 North Deerfield Drive        Prescott, AZ 86305
15629474   Oerlikon Balzers Coating          2511 Technology Drive          Suite 114       Elgin, IL 60124
15629476   OesterleSlr GmbH Interieursy           Georg Beis and Thomas Wittmann           steme        Aspach 71546
           Germany
15629477   Offenbacher Modellbau           Susanne Hefs         GmbH & Co KG            Offenbach am Main 63065 Germany
15629478   Office Max A Boise Company             Attn: Accounts Payable         PO Box 92735          Chicago, IL
           60675−2735
15629479   OfficeMax Incorporated          Kim Alderman           263 Shuman Blvd.         Naperville, IL 60563
15629482   Ohashi Technica USA           Cheryl Yoak          111 Burrer Drive        SunBury, OH 43074
15629483   Ohio Department of Revenue            Attn: Business Compliance Division         P.O. Box 2678         Columbus, OH
           43216−2678
15629484   Ohio Department of Revenue            P.O. BOX 16678           COLUMBUS, OH 43216−6678
15629485   Ohio Nut & Bolt Company            36 First Avenue         Berea, OH 44017
15629486   Ohio Treasury of State        30 E. Broad Street − 9th Floor         Columbus, OH 43215
15629488   Oiles America Corp.         Dan LePisto         4510 Enterpdise Dr         Concord, NC 28027
15629489   Ojeda, Jose Cavazos         Costa Azul #126          Matamoros Tamaulipas 87497 Mexico
15629490   Okane, James          310 Torges Street        Lawrenceburg, TN 38464
15629496   Olho Tronic Ghmb           Scheidkamp 13          HRB 3046          Lohne−Gohfeld 32584 Germany
15629500   Oliveira, Rui De        454 W Alexandrine           Detroit, MI 48201
15629501   Oliver's LLC         Mitch and Sue         4400 West M−61          PO Box 768          Standish, MI 48658
15629503   Olivieres, Luis Mayorga         JILGUEROS 28            Matamoros Tamaulipas 87477 Mexico
15629504   Olmeda, Claudia Gomez            FACULTAD DE MEDICINA 18                  Matamoros Tamaulipas 87457 Mexico
15629506   Olson Metal Products, LLC           Hugo Antonio Lopez and Denise Smit           511 W. Algonquin Rd.           Arlington
           Heights, IL 60005−4499
15629507   Olson, Charlotte        393 E CHURCH             TWIN LAKE, MI 49457
15629511   Olvera, J Godoy         REVOLUCION NO 48                Matamoros Tamaulipas 87440 Mexico
15629512   Olvera, Luis Lara        SANTA ALICIA NUM 4                Matamoros Tamaulipas 87455 Mexico
15629513   Olvera, Moises Palma          DORADOS DE VILLA 77                Matamoros Tamaulipas 87340 Mexico
15629514   Olympic Steel − Detroit         Ronald Vilag         3600 N Military        Detroit, MI 48210−2964
15629515   Olympic Tool And Die           5218 Everest Drive         Mississauga ON L4W 2R4 Canada
15629516   Omar Associates, LLC           Eric Wise        1182 Windmill Way           Avon, OH 44011
15629517   Omega Engineering Inc           David Sylvester        One Omega Dr          PO Box 4047          Stamford, CT
           06907−0047
15629518   Omega Tool Corp           Steve Jaksich and Marlene Schmidtgall          2045 Solar Crescent         Oldcastle ON N0R
           1L0 Canada
15629519   Omega Welding & Fabricating             William Herman and Ryan Marsh           3102 Worthington Court          Florence,
           AL 35630
15629520   Omegadyne, Inc          Elaine Finley and Elaine Legato         149 Stelzer Ct.       Sunbury, OH 43074
15629521   Omiotek Coil Spring Co.          833 Northridge         Lombard, IL 60148
15629522   Omnex Engineering & Mgmt. Inc.             Bankruptcy Claims Admin Services, LLC            100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15629524   Omnex Engineering & Mgnt Inc             Kate Shavrnoch         325 E. Eisenhower Parkway,          Ann Arbor, MI
           48108
15629525   Omni Quality Assurance, LLC            295 N. 120th Avenue, Suite 210         Holland, MI 49424
15629527   Omni Quality Assurance, LLC            Todd Babcock          5424 E. Grand River Ave         Suite #106        Howell,
           MI 48843
15629528   Omni Warehouse           Dave Herber          966 Bridgeview South         Saginaw, MI 48604
15629529   Omni−Tech Manufacturing             Jimmy Deese         1050 S. Main Street        PO Box 848          Dyersburg, TN
           38025−0848
15629530   OmniSource          Brent Thorson and Laura Havey            7575 W. Jefferson Blvd.        Fort Wayne, IN 46804
15629531   On Demand Sorting LLC             Lisa Shabaz        PO Box 2158         Hammond, IN 46323
15629532   On−Site Safety         Jan Tipton        Safe−Lite Optical        2229 Vinson Lane         Jacksonville, FL
           32207
15629533   On−Time Quality Solutions           Carly Smythe         2377 Hwy. #2 Init #120 Suite #422         Bowmanville ON
           L1C 5E2 Canada
15629535   One Services         33094 W. Eight Mile          Farmington, MI 48336
15629538   Onsort Material Management            Kellie Ondejko and Darius Wesolowski           302 Patillo Rd.       Tecumseh ON
           N8N 2L9 Canada
15629539   Ontario PDC          1496 E Locust St         Ontario, CA 91761
15629540   Ontiveros Correa, Jose Vicente          1609 Longfellow CT          Rochester Hills, MI 48307
15629541   Ontiveros Correa, Jose Vicente          2870 Lower Ridge #12          Rochester Hills, MI 48307
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 181 of 255
15629542   Open Alternatives, Inc          Jodie Korte         23801 Industrial Park Drive         Farmington Hills, MI 48335
15629543   Open Date Systems Inc             PO Box 538          Springfield Road        Georges Mills, NH 03751
15629544   Open Systems Technologies              Tracy Vandenack and Jennifer Ferwerda            605 Seward NW         Suite
           101        Grand Rapids, MI 49504
15629546   OpenLink Software Inc.            Jack Bousa         20 Mall Road, Suite 322          Burlington, MA 01803−4126
15629547   OpenText Inc.          2950 South Delaware Street,           San Mateo, CA 94403
15629550   Optic Armor, LLC            Aaron Faulconer and Kim Capps             450 Business Park Rd         Linn Creek, MO
           65052
15629551   Optic Armor, LLC            Husch Blackwell LLP            Ryan Burgett         736 Georgia Avenue, Suite
           300        Chattanooga, TN 37402
15629552   Optic Armor, LLC            James Howard           450 Business Park Road          Linn Creek, MO 65052
15629553   Optical Gaging Products            Andrea Walker and Kim Doty             850 Hudson Avenue         Rochester, NY
           14621
15629555   Optimas OE Solutions LP              Vicki O'shea and Calli Skaar         2651 Compass Road         Glenview, IL
           60026
15629556   Oracle America, Inc.          Buchalter, A Professional Corporation           Attn: Shawn M. Christianson, Esq.        55
           Second Street, 17th Floor           San Francisco, CA 94105−3493
15629557   Oracle America, Inc.          c/o Doshi Legal Group, P.C.           Attn: Amish R. Doshi, Esq.        1979 Marcus
           Avenue, Suite 210E           Lake Success, NY 11042
15629558   Oracle Corporation           Bill Dowd and Vishal Singh           500 Oracle Parkway          Redwood Shores, CA
           94065
15629560   Orbis        Customer Service            1055 Coprorate Center Drive          Oconomowoc, WI 53066
15629561   Orbis        Steve Waldvogel            12048 Leasure Dr          Sparta, MI 49345−9560
15629564   Orbis Div of Menasha Corp              Ray Schwartz / Jody         131 Brentwood Dr.          Moscow Hills, MO
           63362
15629565   Orbitform         1600 Executive Dr.           Jackson, MI 49203
15629566   Orbitform         Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite 240          Cresskill, NJ
           07626
15629567   Orbitform         Bankruptcy Claims Admin Services, LLC               100 Union Aveune, Suite 240          Cresskill, NJ
           07626
15629569   Orbitform Group, LLC             Chad Wrona           1600 Executive Drive         PO Box 1469         Jackson, MI
           49204
15629570   Orchid Automation Group LLC                Cheryl Atnip and Chris Strong         94 Belinda Parkway         Mount Juliet,
           TN 37122
15629572   Ordu a, Alma Hern ndez             GOLFO DE MEXICO 72                Matamoros Tamaulipas 87456 Mexico
15629573   Origin International Inc.          J Beals       3235 14th Ave         Markham ON L3R 0H3 Canada
15629574   Orillia Scale Service         Peter Costello        PO Box 463          Orillia ON L3V 6K2 Canada
15629575   Orion Manufacturing Inc             Dan Lower         480 Apple Tree Drive          Ionia, MI 48846
15629576   Orion Test Systems & Enginee              Kathy McDonald and Mandy Pilat            40 Engelwood, Suite D        Lake
           Orion, MI 48359
15629577   Orkin Exterminating           6151 Phillips HWY           Jacksonville, FL 32216
15629578   Orlando, Dakota          11101 Lovejoy Rd            Byron, MI 48418
15629579   Orlowski, Krystian          29805 Mackenzie Cir E.            Warren, MI 48092
15629580   Orlowski, Krystian          46302 Butte Dr          Macomb, MI 48044
15629581   Orozco, Raul Gonz lez            GUADALUPE VICTORIA NUM 174                     Matamoros Tamaulipas 87497
           Mexico
15629582   Orr, Haleigh         555 7th St,         Grand Rapids, MI 49504
15629583   Orr, Haleigh         555 7th Street Apartment 204            Grand Rapids, MI 49504
15629585   Orscheln Farm & Home               Convenience Card          PO Box 419734           Kansas City, MO 64141−6734
15629586   Orscheln Products LLC             1307 Rutledge Ave.          Murfeesboro, TN 37129−5533
15629587   Orscheln Products LLC             Amie Ewigman           7071 Solutions Center         Chicago, IL 60677
15629588   Orscheln Products LLC             Jerry Frans        1177 N. Morley St.         Moberly, MO 65270
15629589   Orscheln Products LLC             Jerry Frans        1251 County Rd. 1217          Moberly, MO 65270
15629590   Orscheln Properties          PO Box 676           Moberly, MO 65270
15629591   Orser Electrical Ltd         655 Harvie Settlement Road           PO Box 727          Orillia ON L3V 6K7 Canada
15629592   Ort z, Angel Morf n          Ernesto Elizondo Num 193            Matamoros Tamaulipas 87460 Mexico
15629593   Orta, Angel Flores         PRIVADA JESUS RAMIREZ #90                    Matamoros Tamaulipas 87340 Mexico
15629594   Ortech         Linda         2806 North Industrial Rd.         Kirksville, MO 63501
15629595   Ortech         Linda         Po Box 747          Kirksville, MO 63501−0747
15629597   Ortega, Brenda Garay           ISAIAS FILLY NUM48                Matamoros Tamaulipas 87347 Mexico
15629599   Ortega, Eros Serrato          Suriname Num. 136           Matamoros Tamaulipas 87455 Mexico
15629601   Ortega, Martin Balleza           CALLEJON 2 NUM 75               Matamoros Tamaulipas 87438 Mexico
15629603   Ortegon, Claudio Enriquez             43470 Proctor Rd         Canton, MI 48188
15629606   Ortiz, Antonio Sotelo          Alfonso Zurita N m. 149          Matamoros Tamaulipas 87453 Mexico
15629607   Ortiz, Arturo Gonz lez          ALFONSO SANCHEZ NUM 56                     Matamoros Tamaulipas 87440 Mexico
15629608   Ortiz, Guadalupe Cruz           SAN JUAN NUM 6               Matamoros Tamaulipas 87344 Mexico
15629609   Ortiz, Maria Sandoval           LEON GUZMAN NUM 150                   Matamoros Tamaulipas 87390 Mexico
15629610   Ortiz, Olivia Garza         Calle Efra n Ru z Num 140            Matamoros Tamaulipas 87447 Mexico
15629612   Ortiz, Yajaira Garcia         LAGUNA DE SAN HIPOLITO 334                    Matamoros Tamaulipas 87313 Mexico
15629613   Ortquist, Cathrine        1345 S. FOREST DR.              MUSKEGON, MI 49441
15629614   Orttech, Ltd        32425 Aurora Road            Solon, OH 44139−2821
15629619   Osborn         Gretchen Schmidt and Ruth Sistek             1100 Resource Dr.         Brooklyn Hts., OH 44131
15629622   Osborn, LLC           23185 Network Place            Chicago, IL 60673−1231
15629623   Osborn, LLC           Attn: Accounts Receivable           2350 Salisbury Road N          Richmond, IN 47374−9726
15629624   Osborn, LLC           Jason Industries, Inc        Rick Ditter, Director of Shared Services        833 East Michigan
           Street, Suite 900        Milwaukee, WI 53202
15629625   Oscar Carrillo Munoz (MexQ)              Maricarmen Gomez            1302 Local 101−B Fracc
           Circunvalacion          Aguascalientes 20020 Mexico
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 182 of 255
15629626   Osco Incorporated         Sales Department and Amy Ragland              2937 Waterview Dr.        Rochester Hills, MI
           48309
15629629   Osolo Inc.        26076 County Rd. 6          Elkhart, IN 46514
15629630   Osorio, Cynthia Cruz         FELIX ROMERO NUM 83                  Matamoros Tamaulipas 87390 Mexico
15629631   Osorio, Jesus Cruz         Ave. Canada #104          Matamoros Tamaulipas 87343 Mexico
15629632   Osorio, Julio Garcia        LOMA PRIETA              Matamoros Tamaulipas 87455 Mexico
15629634   Ososkie, Robert         11209 Shady Brook Ct           South Lyon, MI 48178
15629636   Ostach, Gabrielle        45649 Mount Auburn            Shelby Township, MI 48315
15629637   Oster, Kristopher        1240 Johnson Branch Road            Pulaski, TN 38478
15629639   Otero, Rosa S enz         PRIVADA 6 NUM 7              Matamoros Tamaulipas 87490 Mexico
15629640   Otis Elevator Company          5500 Village Blvd          Suite 101        West Palm Beach, FL 33407−1961
15629641   Otis Elevator Company          Treasury Services Credit &Collections           5500 Village Blvd        West Palm
           Beach, FL 33407
15629642   Otsego Crane & Hoist Co.          1677 116th Ave           PO Box 123         Ostego, MI 49078
15629643   Ottawa Rubber Co.          Jennifer Ward and Lori Heldt          PO BOX 553           Holland, OH 43528−0553
15629650   OutSolve         3116 5TH STREET            METAIRIE, LA 70002
15629652   Overhead Door (Dbq)           Na        1040 Cedar Cross Rd           Dubuque, IA 52003
15629653   Overhead Door Co           PO Box 224          Columbus, IN 47202−0224
15629654   Overhead Door Co Of Quincy            6923 State Street         Quincy, IL 62301
15629655   Overhead Door Co.          of Grand Rapids          5761 N. Hawkeye Ct, S.W.           Grand Rapids, MI
           49509−9534
15629657   Overhead Door of Rockford           5012 28TH AVE             Rockford, IL 61109−1719
15629658   Overhead Door of Rockford           Sales        5012 28th Ave          Rockford, IL 61109−1719
15629659   Overland Products Co Inc          D/B/A Amesbury Truth Fremont              1687 Airport Rd       Fremont, NE
           68025
15629663   Owvitt Machine          Charles        3285 US Highway 17 North             Green Cove Springs, FL 32043
15629664   Ozark Fire Protection         Bonnie Hunt         Rt 1 Box 357          Warsaw, MO 65355
15629665   P & C MX S. DE R.L DE C.V              Greg Dreyer          Ojo de Ag #380 Desarrollo Industrial       Monterrey 66632
           Mexico
15629666   P & C MX S. DE R.L DE C.V              Greg Dreyer          Ojo de Ag 380 Desarrollo Industrial       Monterrey 66632
           Mexico
15629667   P & E Microcomputer Systems            Svetlana Malahova           Inc.       Watertown, MA 02472
15629668   P & H Hydraulics          6530 Trixy Street        Jacksonville, FL 32219
15629669   P & P China          Megan Cheng          111 Caplan Avenue           Barrie ON L4N 9J3 Canada
15629670   P&J Industries, Inc.        Dan Glovier         4934 Lewis Avenue           Toledo, OH 43612
15629672   P&P FACILITY MANAGEMENT SPA                      VIA MEUCCI 5             BRUINO 10090 ITALY
15629671   P&P FACILITY MANAGEMENT SpA                      MR Roberto NUNEZ              VIA MEUCCI 5           BRUINO 10090
           Italy
15629673   P&R Castings LLC           Chris Elko         325 Pierce St        Somerset, NJ 08873
15629674   P&R Fasteners, Inc.         325 Pierce Street        Somerset, NJ 08873
15629675   P.E.T.S        Mike Edwards          4141 Luella Lane          Auburn Hills, MI 48326
15629676   P.U. EQUIPMENT             4319 NORCROSS ROAD                 HIXSON, TN 37343
15629677   P.U. Equipment          David Pass        4319 Norcross Road            Hixson, TN 37343
15629678   P/A Industries, Inc.       Mitch Pecevich and Karin Jacobsen            522 Cottage Grove Road         Bloomfield, CT
           06002
15629680   PA−TED SPRING CO. INC                137 VINCENT P. KELLY ROAD                  BRISTOL, CT 06010
15629688   PACE−HEADQUARTERS                   550 W. Algonquin Road            Arlington Heights, IL 60005−4412
15629692   PACHECO, AURORA RAMIREZ                    TORREON NUM 33                Matamoros Tamaulipas 87310 Mexico
15629698   PACIFIC X CORPORATION                 500 CARSON PLAZA DRIVE                  SUITE 206         CARSON, CA
           90746
15629701   PACIFICOR FUND II LP              C/O PACIFICOR LLC               Steve Roth and Andy Mitchell         740 STATE
           STREET SUITE 202             SANTA BARBARA, CA 93101
15629702   PACIFICOR FUND LP               C/O PACIFICOR LLC               Steve Roth and Andy Mitchell         740 STATE
           STREET SUITE 202             SANTA BARBARA, CA 93101
15629703   PACIFICOR OFFSHORE FUND LTD                     Steve Roth and Andy Mitchell          CLIFTON HOUSE 75 FORT
           ST        GRAND CAYMAN 4N Cayman Islands
15629706   PACKAGING COMPONENTS                    25999 LAWRENCE AVENUE                    CENTER LINE, MI 48015
15629716   PAISLEY, THOMAS               18870 COUNTY RD H               STRYKER, OH 43557
15629719   PAL Surface Treament Systems Limited             Sidley Austin LLP          Attn: Alex Rovira        787 7th
           Avenue         New York, NY 10019
15629720   PAL Surface Treament Systems Limited             Yung Wai Ching, Ada            11 DaiHei Street Tai Po Industral
           Estate       Tai Po, Hong Kong (SAR) Hong Kong
15629729   PALLET MANAGEMENT                   PO BOX 4227            NAPERVILLE, IL 60567
15629733   PALMER, DAVID              233B CADENCE BRANCH                   MT. STERLING, KY 40353
15629734   PALMER, RICK             29233 HAYES APT I−1              WARREN, MI 48088
15629737   PALO ALTO             3000 TANNERY WAY                SANTA CLARA, CA 95054
15629741   PANADUR GmbH               Roland Becker          Am Sulzegraben 17           Halberstadt 38820 Germany
15629747   PANASONIC INDUSTRIAL DEVICES                      SALES COMPANY OF AMERICA                    37101 CORPORATE
           DRIVE          FARMINGTON HILLS, MI 48331
15629758   PARAGON TECHNOLOGIES                    2919 INTERSTATE STREET                 CHARLOTTE, NC 28208
15629775   PARK, SHIN WOOK               6644 HILL TOP DRIVE               TROY, MI 48098
15629789   PARROTT, RENA              644 CONCORD CADES ROAD                    TRENTON, TN 38382
15629792   PARSONS, GARY              116 PEBBLE CREEK RD                 FRANKLIN, TN 37064
15629801   PASELLA, MARK               11449 Dora Drive          Sterling Heights, MI 48314
15629803   PASHAK, EDWARD                1669 E. NEWBERG ROAD                 PINCONNING, MI 48650
15629809   PATEL, RAMESH              2175 MAPLE PARK DRIVE                  ANN ARBOR, MI 48108
15629814   PATRIARCH PARTNERS AGENCY SERVICES, LLC                            ONE LIBERTY PLAZA              35TH
           FLOOR          NEW YORK, NY 10006
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 183 of 255
15629815   PATRIARCH PARTNERS AGENCY SERVICES, LLC                           ONE LIBERTY PLAZA 35TH FLOOR                 NEW
           YORK, NY 10006
15629816   PATRIARCH PARTNERS AGENCY SERVICES, LLC                           PATRIARCH PARTNERS                 ONE LIBERTY
           PLAZA          35TH FLOOR             NEW YORK, NY 10006
15629817   PATRIARCH PARTNERS AGENCY SERVICES, LLC                           SKADDEN, ARPS, SLATE, MEAGHER &
           FLOM          ATTN: RON E. MEISLER                155 N. WACKER DRIVE               CHICAGO, IL 60606
15629819   PATRIARCH PARTNERS AGENCY SERVICES, LLC,                           ONE LIBERTY PLAZA               35TH
           FLOOR          NEW YORK, NY 10006
15629835   PATRICK, GERALD              1205 Myra           Moberly, MO 65270
15629837   PATRICK, MICHAEL               P.O. BOX 661           MT. STERLING, KY 40353
15629838   PATSNAP (UK) LIMITED                3RD FLOOR BUILDING 3                CHISWISK BUSINESS PARK               LONDON
           W4 5YA UNITED KINGDOM
15629843   PATTERSON, PENNY                4694 COUNTY P             SHULLSBURG, WI 53586
15629847   PATTON, JAMES             P.O. BOX 101           STANTON, KY 40380
15629852   PAUL BRIAN CSIKOS               9410 CHAUMONT DRIVE                  COMMERCE, MI 48382
15629859   PAUL MUELLER PCKG SOLUTIONS                       8920 TRANSPORT LANE                OOLTEWAH, TN 37363
15629863   PAUL, DONALD             325 N HUDSON              STOCKTON, IL 61085
15629866   PAULEY, MARNA               1830 WINCHESTER               FREEPORT, IL 61032
15629867   PAULEY, MARNA               1830 WINCHESTER Apt. 4               FREEPORT, IL 61032
15629871   PAULO PRODUCTS COMPANY                      5620 W PARK AVE             ST. LOUIS, MO 63110
15629874   PAULO PRODUCTS KANSAS CITY                      4830 CHELSEA            KANSAS CITY, MO 64130
15629882   PAX Products Inc.         PO Box 257           Celina, OH 45822−0257
15629887   PBH Industrial Equip & Suppl           Nancy Rodriguez and Teresa Brennan            401 Shiloh Suite #5      Laredo,
           TX 78045
15629888   PC Connection Sales Corp           Jennifer Perlowski and Angela Huszar           730 Milford Road       Merrimack,
           NH 03054
15629889   PC Pest Control, LLC         Toni         413 16th Street        Bedford, IN 47421
15629891   PCB Load & Torque, Inc.           Jody Prior and Michele Maslowski           24350 Indoplex Circle       Farmington
           Hills, MI 48335
15629892   PCB PIEZOTRONICS               3425 WALDEN AVENUE                  DEPEW, NY 14043−2495
15629893   PCB Piezotronics         Sales        3425 Walden Avenue            Depew, NY 14043−2495
15629894   PCI Medical        PO Box 188           Deep River, CT 06417
15629895   PCMD Plus          Gregg Hicks          115 Highway 76 East          PO Box 256          White House, TN 37188
15629896   PCO Service Inc.        60 Bristol Rd. E.,         Suite 518, Unit 8       Mississauga ON L7Z 3K8 Canada
15629897   PCS Company           Stephanie Rose          34488 Doreka Drive          Fraser, MI 48026
15629898   PCS Industrial Services        519 Parkdale Ave N           Hamilton ON L8H 5Y6 Canada
15629899   PCS, Inc        9813 Valley View Road            Eden Prarie, MN 55344
15629900   PDC         Jay Marrin        500 Dundas St. East Suite #1          Whitby ON L1N 2J4 Canada
15629901   PDC Border Operations LLC             488 Regal Rd. Suite 107         Brownsville, TX 78521
15629902   PDC Laboratories         Kelly Kathleen Zike          4700 N Sterling Ave          Peoria, IL 61615
15629903   PDC Laboratories         PO Box 9071           Peoria, IL 61612−9071
15629904   PDC Laboratory, Inc         P.O. box 9071          2231 W. Altorfer Rd.         Peoria, IL 61612−9071
15629905   PDM Industries         Paula         1124 Stepke Ct.        Traverse City, MI 49684
15629907   PE A, MARIO CRUZ             KIRIBATI NUM 11               Matamoros Tamaulipas 87343 Mexico
15629908   PEACOCK, TANYA               8830 Buchanan Rd.            Hesperia, MI 49421
15629925   PEI − Genesis        Nancy Morrison           354 McDonald           Suite 5       Lewisville, TX 75057
15629936   PENA, JUAN           2748 NAPLES ST.             BROWNSVILLE, TX 78520
15629937   PENA, JUAN           600 Lakeside Apt. # 1C           Brownsville, TX 78520
15629945   PENN Automotive, Inc.           5331 Dixie HIghway           Waterford, MI 48329
15629946   PENN ENGINEERING                5190 OLD EASTON ROAD                 DANBORO, PA 18916
15629949   PENN ENGINEERING & MFG. CORP                     5190 Old Easton Rd.          Danboro, PA 18916
15629950   PENN ENGINEERING AUTO                   50625 DESIGN LANE              SHELBY TOWNSHIP, MI 48315
15629961   PENSKE TRUCK LEASING CO LP                    214 HERMITAGE AVE                NASHVILLE, TN 37210
15629963   PENSKE VEHICLE SERVICE INC                   4400 PURKS RD            AUBURN HILLS, MI 48326−1748
15629984   PEREZ, ELMER            509 PARSLEY DR.              LEXINGTON, KY 40511
15629989   PEREZ, ISMAEL            629 SOUTH PIKE ST.              NEWAYGO, MI 49337
15630008   PERFECTION SPRING & STAMPING                     1449 EAST ALGONQUIN ROAD                    P.O. BOX
           275        MOUNT PROSPECT, IL 60056−0275
15630017   PERKINS, JAMES M              63113 Indian Hills         Washington Twp, MI 48095
15630018   PERKINS, JEANETTE               344 SIMMS STREET              LAWRENCEBURG, TN 38464
15630019   PERKINS, JEANETTE M                344 SIMMS STREET              LAWRENCEBURG, TN 38464
15630020   PERKINS, SCOTT             8372 HWY BB             Huntsville, MO 65259
15630026   PERMAL HIGH YIELD VALUE FUND LTD                        Steve Roth and Andy Mitchell           CRAIGMUIR
           CHAMBERS ROAD TOWN                    TORTOLA 4N British Virgin Islands
15630030   PERRY, BEAUFORD               2546 S. 200TH AVE.            HESPERIA, MI 49421
15630033   PERRY, JAMES L.            HWY 420 EAST              FRENCHBURG, KY 40322
15630034   PERRY, JOEY           253 JONES CHAPEL ROAD                  LEOMA, TN 38468
15630035   PERRY, JOEY DEAN              253 JONES CHAPEL ROAD                  LEOMA, TN 38468
15630041   PERTECH LLC            51 N RANGELINE ROAD                  COLUMBIA, MO 65201
15630043   PERYSIAN, JOSEPH              5670 S 142ND AVE             ROTHBURY, MI 49452
15630044   PESA LABELING SYSTEMS, INC.                   4401 PAREDES LINE ROAD                BROWNSVILLE, TX 78526
15630053   PETERS, MICHAEL              58365 MEADOW PL                WASHINGTON TWP, MI 48094
15630055   PETERS, ROBERT             511 FRANKLIN              GALENA, IL 61036
15630074   PETSCHE, CHARLES               6160 US HWY 20 EAST               STOCKTON, IL 61085
15630078   PETTIGREW, RANETTE                 481 WEST VIEW COVE                HUMBOLDT, TN 38343
15630083   PGF Technology Group Inc            Andy Haack and Debra Woods              2993 Technology Drive        Rochester
           Hills, MI 48309
15630084   PGW GLASS           850 SOUTHERN AVENUE                    CHILLICOTHE, OH 45601
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 184 of 255
15630085   PGW−Pittsburgh Glass Works            Accounts Payable         Works 29        850 Southern Avenue       Chillicothe,
           OH 45601
15630089   PHB Molding        Dick Prosek           8152 WEST RIDGE ROAD              Fairview, PA 16415
15630093   PHILLIPS & JOHNSTON, INC.                7650 CATERPILLAR COURT,               SW SUITE A          GRAND RAPIDS,
           MI 49548
15630097   PHILLIPS PLASTICS MAGNESIUM                    3449 SKY PARK BLVD             EAU CLAIRE, WI 54701
15630101   PHILLIPS, DENNIS            PO BOX 193           HANOVER, IL 61041
15630107   PHINNEY, RANDY              2296 W. 136TH ST           GRANT, MI 49327
15630114   PHOENIX SERVICES, INC               5800 MONROE STREET D5                SYLVANIA, OH 43560
15630130   PICKVET, NATHAN               3800 VANETTEN RD             PINCONNING, MI 48650
15630132   PIEPER, DENNIS          208 E MAIN ST             LENA, IL 61048
15630133   PIEPER, RHONDA             1925 S SIMMONS STREET               STOCKTON, IL 61085
15630134   PIER DIE TOOL INC             27369 ROYALTON RD.              COLUMBIA STATION, OH 44028
15630135   PIER TOOL & DIE INC             27369 ROYALTON ROAD, PO BOX                  COLUMBIA STATION, OH
           44028
15630156   PILKINGTON, EVERETT                2604 North Hampton Drive          Columbia, MO 65201
15630158   PILKINTON, BETTY              2496 VICKIE STREET            LAWRENCEBURG, TN 38464
15630159   PILKINTON, BETTY JEAN                2496 VICKIE STREET            LAWRENCEBURG, TN 38464
15630160   PILKINTON, SCOTT              512 CRYSTAL STREET              LAWRENCEBURG, TN 38464
15630161   PILKINTON, SCOTT FORD                512 CRYSTAL STREET              LAWRENCEBURG, TN 38464
15630162   PILLAI, PRASANNA              25598 SALEM           ROSEVILLE, MI 48066
15630169   PINEDA, EDI CASTILLO               CARDENAL NUM 324               MATAMOROS Tamaulipas 87477 Mexico
15630170   PINEDA, ISRAEL AZUA               SEXTA NUM 120            MATAMOROS Tamaulipas 87313 Mexico
15630171   PINKARD, ANGELA               412 S. OCCIDENTAL            TECUMSEH, MI 49286
15630172   PINKARD, DONALD               412 S. OCCIDENTAL             TECUMSEH, MI 49286
15630179   PIPKIN, CHRISTOPHER               2545 ELMWOOD DRIVE               HUMBOLDT, TN 38343
15630183   PISTOLE, MARJORIE              54243 E. ANNSBURY CIRCLE               SHELBY TOWNSHIP, MI 48316
15630184   PISTON        12723 TELEGRAPH ROAD                  REDFORD TOWNSHIP, MI 48239−1487
15630186   PISTON AUTOMOTIVE, LLC                  3458 MORREIM DR.            BELVIDERE, IL 61008
15630191   PITNEY BOWES            P.O. BOX 371887            PITTSBURGH, PA 15250−7896
15630194   PITNEY BOWES GLOBAL FINANCIAL SERVICES L                         PO BOX 371887           PITTSBURGH, PA
           15250−7887
15630204   PIXELNEXT INC           9111 CROSS CREEK PARK DR                   D2000        KNOXVILLE, TN 37923
15630209   PJF Metrology North, Inc.         Rob Conner and Autumn McInnis           4030 Cedar Commerical Dr.         Cedar
           Springs, MI 49319
15630212   PKC GROUP AEESINC                36555 CORPORATE DRIVE               SUITE 185         FARMINGTON HILLS, MI
           48331−3567
15630210   PKC Group        1430 N. Industrial Park Dr.          Nogales, AZ 85621
15630211   PKC Group        Maru Berrellez           50 Ronson Drive Suite 155        Toronto ON M9W 1B3 Canada
15630213   PKC Group AEESinc            Jim Waling         36555 Corporate Drive        Suite 185       Farmington Hills, MI
           48331−3567
15630214   PKC Group USA, Inc.           101 S La Canada Dr.        Suite 38       Green Valley, AZ 85614
15630215   PKG, Inc       Jamiee Barthel          PO Box 659        26390 W US−12           Sturgis, MI 49091
15630221   PLAS TECH MOLDING & DESIGN                    7037B NORTH TRIPLETT ST              BRIMFIELD, IN 46794
15630225   PLAST−O−FOAM, LLC                24601 CAPITAL BLVD.             CLINTON TOWNSHIP, MI 48036
15630231   PLASTI−PAINT INC.             801 WOODSIDE DRIVE               P.O. BOX 280         ST LOUIS, MI 48880
15630232   PLASTI−PAINT INC.             801 WOODSIDE DRIVE               PO BOX 280          ST LOUIS, MI 48880
15630236   PLASTI−PAINT, INC.             12991 GA. HWY. 34          FRANKLIN, GA 30217
15630248   PLASTIC TRIM & STARBOARD IND                    3909 RESEARCH BLVD.              DAYTON, OH 45430
15630251   PLASTICS MOLDING COMPANY                     4211 NORTH BROADWAY                ST. LOUIS, MO 63147
15630257   PLATZ, PHILIP         20133 CONE ROAD                MILAN, MI 48160
15630260   PLI, LLC       1509 Rapids Drive           PO Box 044051          Racine, WI 53404
15630262   PLICHTA, RICKY            8439 W 112TH ST.            GRANT, MI 49327
15630263   PLITT CRANE & EQUIPMENT INC                   2601 RL OSTOS ROAD             BROWNSVILLE, TX 78521
15630268   PLS GMBH          SALZSTRABE 94               HEILBRONN            BADEN−WUERTTEMBERG 74076
           GERMANY
15630266   PLS GmbH         Betuel Yildirim and Maria Melzer           SalzstraBe 94       Heilbronn 74076 Germany
15630267   PLS GmbH         Nietzer, Attorney at Law          Im Zukunftspark 10        Heilbronn 74076 Germany
15630270   PLUMB SUPPLY            TERESA ELLIOT               2412 BUSINESS LOOP 70E             COLUMBUS, MO
           65201
15630278   PMB, Inc.       Tom Roth           14 County Rd 465        Poplar Bluff, MO 63901
15630279   PMP Americas, Inc.         Linda Springer         16200 Woodmint Ln         South Beloit, IL 61080−9588
15630283   POHL, DARLA           321 S. WARD ST.             STOCKTON, IL 61085
15630285   POINT RECOGNITION LTD                 1015 INDUSTRIAL PARKWAY                 BRUNSWICK, OH 44212
15630287   POLASEK, DOUGLAS                515 JUNIPER          FREMONT, MI 49412
15630289   POLENAK LAW FIRM                STR ORCE NIKOLOV 98               SKOPJE 01000 NORTH MACEDONIA
15630290   POLENAK LAW FIRM                STR ORCE NIKOLOV 98               SKOPJE 1000 MACEDONIA
15630291   POLENAK LAW FIRM                STR ORCE NIKOLOV 98               SKOPJE MACEDONIA
15630293   POLING, JENNIFER             617 York St. Apt #1        Milan, MI 48160
15630301   POLYCON INDUSTRIES                65 INDEPENDENCE PLACE                GUELPH ON N1K 1H8 Canada
15630305   POLYONE DISTRIBUTION                 91 FITCHBURG RD.             AYER, MA 01432
15630308   POLYSHOT CORPORATION                   75 LUCIUS GORDON DRIVE               WEST HENRIETTA, NY
           14586−9682
15630310   POLYSI TECHNOLOGIES INC                  5108 REX MCLEOD DRIVE               SANFORD, NC 27730
15630314   POLYTECH NETTING INDUSTRIES                     ENTRE PRIMERA Y CENTAURO
           DEL        NORTE          MATAMOROS 87360 MEXICO
15630325   POPE, GLENDA           28 POPE ROAD              LAWRENCEBURG, TN 38464
15630327   POPE, TERRY          394 HUDSON ROAD                 LAWRENCEBURG, TN 38464
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 185 of 255
15630338   PORTAGE POINT PARTNERS                    300 NORTH LASALLE              SUITE 420          CHICAGO, IL 60654
15630341   PORTER PRECISION               PRODUCTS, CO.             2734 BANNING ROAD               CINCINNATI, OH
           45239
15630349   PORTER, MATTHEW                99 SPENCER CEMETARY RD                   MEANS, KY 40346
15630350   PORTER, MITCHELL               99 SPENCER CEMETARY RD.                  MEANS, KY 40346
15630363   POTTER, HAROLD              5511 W SPEER RD              HANOVER, IL 61041
15630364   POTTS, DAVID            435 RASCAL TOWN ROAD                  LORETTO, TN 38469
15630365   POTTS, DAVID J.           435 RASCAL TOWN ROAD                  LORETTO, TN 38469
15630367   POVEY, BRENDA              555 N. SPRUCE AVE.              WHITE CLOUD, MI 49349
15630374   POWELL, DWAYNE                11724 ZIEMAN ROAD              MAYBEE, MI 48159
15630377   POWELL, JOSHUA              37232 Great Oaks Ct          Clinton Twp, MI 48036
15630380   POWER & SIGNAL GROUP                   6675 PARKLAND BLVD.               SOLON, OH 44139
15630395   POWROZEK, MICHAEL                  49189 WEST CENTRAL PARK                 SHELBY TOWNSHIP, MI 48317
15630397   PPG Industries       Dawn Fredette           First Avenue        Oshawa ON L1H 7L3 Canada
15630398   PPM Group, Inc.         Jonna Brigham           6395 Technology Ave.          Kalamazoo, MI 49009
15630399   PRAB Inc         Sales and Kim Wood            5944 E. N Ave        Kalamazoo, MI 49048
15630402   PRATHER, BOBBY              115 PRATHER'S AVE               Cairo, MO 65239
15630407   PRC−Desoto International           6022 Corporate Way         Indianapolis, IN 46278
15630422   PRECISION LASER & MFG., LLC                  80 MOTIVATION DRIVE                LAWRENCEBURG, TN 38464
15630445   PREMIER FASTENERS INC                  22 CONSTELLATION COURT                  ETOBICOKE ON M9V 1K1
           CANADA
15630449   PREMIER SPRING & MFNG LTD                    60 INGLIS ST          AYR ON N0B 1E0 CANADA
15630453   PREMIUM FUNDING ASSOCIATES                      280 TECHNOLOGY PARKWAY                    SUITE
           200       NORCROSS, GA 30092
15630455   PREMIUM SERVICES INC                 25899 W. TWELVE MILE RD., SU                SOUTHFIELD, MI 48075
15630457   PRENAJ, ROSA            32660 HEISNER             FRASER, MI 48026
15630471   PREVENTIA SECURITY LLC                   PO BOX 1563          COLUMBIA, TN 34802
15630472   PREVO, JUSTIN            1305 LEGAULT BLVD.               ORTONVILLE, MI 48462
15630481   PRICE, MYRON             124 Quail Drive         Lawrenceburg, TN 38464
15630482   PRICE, MYRON L             124 Quail Drive          Lawrenceburg, TN 38464
15630488   PRIDGEON AND CLAY, INC.                  50 COTTAGE GROVE SW                GRAND RAPIDS, MI 49507
15630490   PRIME CLERK            ONE GRAND CENTRAL PLACE                     60 E. 42ND STREET             SUITE 1440          NEW
           YORK, NY 10165
15630496   PRIMERA PRECISION CO., LTD.                  NO. 53, FENG CHENG STREET,                BADE 33449 TAIWAN
15630497   PRINCE, PHILLIP           3015 ROCKY LANE               LAWRENCEBURG, TN 38464
15630498   PRINCE, PHILLIP L            3015 ROCKY LANE               LAWRENCEBURG, TN 38464
15630500   PRINCIPAL MANUFACTURING CORP                       2800 S 19TH AVE.           BROADVIEW, IL 60155
15630506   PRITECH CORPORATION                  46036 MICHIGAN AVENUE                 SUITE 188          CANTON, MI
           48188
15630509   PRIVETT, SONJA            242 ST. Rt. 186 South          HUMBOLDT, TN 38343
15630510   PRO POWDER, INC.              201 LOVEJOY ST.            SOUTH HAVEN, MI 49090
15630516   PRO−DEC Products, Inc            P.O. Box 866         12503 Exchange Dr., Ste 500          Stafford, TX 77477
15630517   PRO−OEM INDUSTRIAL SUPPLIES                     6F−2, 346 NANKING E. RD             SEC. 5         TIAPEI 105
           TAIWAN
15630522   PROCEQ USA, Inc.            Customer Service          1005 Beaver Grade Road           Suite 102        Coraopolis, PA
           15105
15630528   PROCESS ENGINEERING & EQUIP.                    571 6 MILE ROAD NW              COMSTOCK PARK, MI 49501
15630530   PROCESS SCIENCES, INC.                310 SOUTH BRUSHY ST.              LEANDER, TX 78641
15630533   PROCESSMAP             13450 WEST SUNRISE BLVD. SUITE 160                    SUNRISE, FL 33323
15630534   PROCESSMAP CORPORATION                     13450 WEST SUNRISE BLVD                SUITE 160          SUNRISE, FL
           33323
15630547   PRODUCTOS Y EMPAQUES                    Gabriel Macouzet        INDUSTRIALES DE MEXICO SA
           DE       Matamoros Tamaulipas 87560 Mexico
15630551   PROFILE EXTRUSION COMPANY                     100 ANDERSON RD               ROME, GA 30161
15630552   PROFILE EXTRUSION COMPANY                     HIGHLANDER PARTNERS                  ATTN: GENERAL
           COUNSEL           300 CRESCENT COURT, SUITE 550                   DALLAS, TX 75201
15630554   PROFITT, STARLENA               2120 MURPHY STREET                MT.STERLING, KY 40353
15630559   PROGRESSIVE FINISHES, INC.                 501 INDUSTRIAL ROAD               ALABASTER, AL 35007
15630568   PROOFPOINT            SHI INTERNATIONAL CORP                  1301 S MO−PAC EXPRESSWAY                    SUITE
           375       AUSTIN, TX 78746
15630570   PROPST, MICHAEL              7700 OLDE STURBRIDGE TRAIL                   CLARKSTON, MI 48348
15630571   PROSPECT COMMUNICATIONS                      1208 N. LOCUST AVENUE               PO BOX
           156       LAWRENCEBURG, TN 38464
15630581   PROXEMICS CONSULTING                    10080 ARBOUR DRIVE              BRIGHTON, MI 48114
15630587   PSA Quality System          59 Interstate Drive        Wentzville, MO 63385
15630588   PSC INDUSTRIES, INC.              745 S. 15TH STREET           LOUISVILLE, KY 40210
15630589   PSC Industries, Inc.       Janet Quinn and Gloria Nesbitt         745 S. 15th Street        Louisville, KY 40210
15630590   PSG Plastic Service Group          Bill Wycoff and Sue Busse         5002 Advance Way            Stevensville, MI
           49127
15630591   PSI Compressors Inc.         Box 1851 Coon's Ind. Park          Unit 2, Hi Tech Plaza         Brockville ON K6V 6K9
           Canada
15630592   PSI Repair Services Inc         Erin Young         11900 Mayfield         Livonia, MI 48150
15630593   PTA Pilot Plant       Warehouse Koeln            St. Leonardus STR. 1 TOR 5          Koeln 50735 Germany
15630594   PTC Alliance Corp         Sharon House           326 State Hwy 208         Monroe, NY 10950
15630595   PTC Inc.        140 Kendrick Street         Needham, MA 02494−2739
15630596   PTI Quality Containment          Angela Bove          18615 Sherwood          Detroit, MI 48234
15630597   PUCKETT, MARCUS                7 HUGHES AVE             WINCHESTER, KY 40391
15630607   PURCHASED PARTNERS                  12898 PENNRIDGE DRIVE                BRIDGETON, MO 63044
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 186 of 255
15630610   PURDY, CHRISTOPHER                131 WEXFORD              BELLEVILLE, MI 48111
15630621   PV NAFTA LLC             3311 RIVER ROAD              AUSTIN, TX 78703
15630622   PV NAFTA LLC             Attn: Andrew M. Kaplan           La Jolla Village Dr        Ste 110        San Diego, CA
           92122
15630623   PV NAFTA LLC             Deanne Borja         12912 Hill Country Blvd          Suite F−233         Bee Cavas, TX
           78738
15630624   PV NAFTA, LLC             Attn: Andrew M. Kaplan          4350 La Jolla Village Drive, Ste 110         San Diego, SD
           92122
15629683   Pa−Ted Spring Company, Inc.           Trish Stewart        427 Brook St.         Belmont, NC 28012
15629681   Pa−ted Spring Co. Inc         Rosie De La O          1520C Goodyear Drive          El Paso, TX 79936
15629682   Pa−ted Spring Co. Inc         Stanley Sypek         137 Vincent P. Kelly Road          Bristol, CT 06010
15629686   Pace Machine Tool Inc          Raymond Hobbel           1144 Rig Street        Walled Lake, MI 48390
15629687   Pace Tool & Engineering          2675 Grissom Street         Columbus, IN 47203
15629689   Pacely, Maurice         29764 Sierra Pointe Circle        Farmington, MI 48331
15629690   Pacheco, Adrian Flores         ADOLFO LOPEZ MATEOS NUM 85                     Matamoros Tamaulipas 87440
           Mexico
15629691   Pacheco, Alan Ramirez          LIBRADO RIVERA 6               Matamoros Tamaulipas 87440 Mexico
15629693   Pacific Coast Spring Co.         Helen Blum and Kyle Blum           2105 Lee Avenue           El Monte, CA 91732
15629694   Pacific X Auto Corporation         PACIFIC X − IL SIN TECH              500 Carson Plaza Dr.          Carson, CA
           90746
15629695   Pacific X Auto Corporation         PACIFIC X − Sin Heung Tee             500 Carson Plaza Dr, Ste 206          Carson, CA
           90746
15629696   Pacific X Auto Corporation         PACIFIC X − Y.M.P. Co Ltd.            500 Carson Plaza Dr, Ste 206          Carson,
           CA 90746
15629697   Pacific X Auto Corporation         PACIFIC X−You Young Precison               500 Carson Plaza Dr, Ste
           206        Carson, CA 90746
15629700   Pacific X Corporation         Mike Moon          500 Carson Plaza Drive         Carson, CA 90746
15629699   Pacific X Corporation         Mike Moon          500 Carson Plaza Drive         Suite 206         Carson, CA
           90746
15629705   Package Machinery Company             380 Union St #58         West Springfield, MA 01089−4123
15629707   Packaging Corp of America           Maureen O'Connell and Yvonne Smiley             936 Sheldon Road          Plymouth,
           MI 48170
15629708   Packaging Research & Design           Bill Beck        PO Box 678          Madison, MS 39130−0678
15629709   Packaging Research & Design           PO Box 678          Madison, MS 39130−0678
15629710   Pacurai, Racquel         30456 WEST RD            NEW BOSTON, MI 48164
15629711   Padilla, Jesus       828 Crispin        Rochester Hills, MI 48307
15629712   Page, Indraneel        23000 Halsted Road          Farmington Hills, MI 48335
15629713   Page, Indraneel        23000 Halsted Road Apt 202           Farmington Hills, MI 48335
15629721   Palacios, Carmen Estrada         FERNANDO II NUM 156 B                Matamoros Tamaulipas 87344 Mexico
15629722   Palacios, Hilda Valle        ARENAS NUM 143              Matamoros Tamaulipas 87497 Mexico
15629723   Palacios, Osvan Barrera         ALCANTARA Y MONTES CLAROS                      Matamoros Tamaulipas 87348
           Mexico
15629724   Palafox, Alejandro Romero          CENZONTLE NUM 115                Matamoros Tamaulipas 87477 Mexico
15629725   Palaniappan, Sabari Manohar          201 N. Squirrel Road         Auburn Hills, MI 48326
15629726   Palaniappan, Sabari Manohar          201 N. Squirrel Road Apt. 609          Auburn Hills, MI 48326
15629727   Paley, Mark        1002 5th Avenue           Lawrenceburg, TN 38464
15629728   Pallet Management          Bear Hoyer and Lori Hoyer          PO BOX 4227           Naperville, IL 60567
15629730   Palmatory Welding          Don Palmatory          1870 Hwy JJ         Moberly, MO 65270
15629731   Palmer Johnson Power System            Jonathan Byrum and Eric Givens           1835 Haynes Dr.          Sun Prairie, WI
           53590
15629732   Palmer Painting Inc.        Jeanne Crowley          1575 Old Hwy 40 East          Columbia, MO 65202
15629738   Palomba, Mauro          45667 Brookside South Dr           Macomb Twp, MI 48044
15629740   Pan Taiwan Enterprises          David Chang         16F−1 No.16 Jian Ba Road Chung Ho City              Taipei County
           Taiwan
15629742   Panasonic Automotive Systems            Brian Kennedy         26455 American Dr           Southfield, MI 48034
15629743   Panasonic Electric Works          Mary Wagner          1050 Wilshire Dr         Troy, MI 48084
15629744   Panasonic Factory Solutions         Reinette Schmidt         909 Asbury Drive          Buffalo Grove, IL 60089
15629745   Panasonic Industrial Devices         Adam D'Arcy and Victor Alves           Sales Company of
           America         Farmington Hills, MI 48331
15629746   Panasonic Industrial Devices         Himal Shah and Avneet Sekhon           Sales Company of
           America         Seacaucus, NJ 07094
15629748   Panasonic Industrial Devices Sales Compa           Panasonic Corporation of North America            1701 Golf Road, Ste
           3−1100         Rolling Meadows, IL 60008
15629750   Panduit Sales Corp.        Kevin Workman            17301 S. Ridgeland Ave.         Tinley Park, IL 60477−3091
15629751   Pangeo Cable Industries         2005 Blackacre Dr.         Oldcastle ON N0R 1L0 Canada
15629752   Pangeo Corporation          Qin Guo         3440 Old North Talbot Road          Oldcastle ON N0R 1L0 Canada
15629754   Papp Plastics & Distributing Ltd         Bankruptcy Claims Admin Services, LLC             100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15629755   Papp Plastics & Distributing Ltd.        Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15629753   Papp Plastics # Distributing       Michael Papp          3780 Tecumseh Rd. E           Windsor ON N8W 1H9
           Canada
15629757   Para Med         3000 Steeles Avenue East          Suite 700       Markham ON L3R 9W2 Canada
15629759   Paragon Technologies          Candice King and Denise Rathburn           2919 Interstate Street        Charlotte, NC
           28208
15629760   Paragon Technologies          SunSource         11928 W Silver Spring Dr          Milwaukeee, WI 53225
15629761   Paragon Technologies          SunSource/Paragon Technologies            11928 W Silver Spring Dr          Milwaukee, WI
           53225
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 187 of 255
15629762   Paragon Tempered Glass            1830 Terminal Rd           PO Box 1042         Niles, MI 49120
15629763   Paragon Tempered Glass            Terry Foust and Rick Henly           5406 Country Rd 424          Antwerp, OH
           45813
15629764   Paragon Tempered Glass LLC f/k/a Tem−Pac                Bankruptcy Claims Admin Services, LLC             100 Union
           Avenue, Suite 240           Cresskill, NJ 07626
15629765   Parametric Technology Corp             Mark Wesley          140 Kendrick Street        Needham, MA 02494
15629766   Paramount Tool & Die            Cindee Nowicki           1245 Comstock Street         Marne, MI 49435
15629767   Pardo, Misrain Ruiz          AV FIDEL VELAZQUEZ                  Matamoros Tamaulipas 87440 Mexico
15629770   Paredes, Apollo          20521 Chestnut Circle         Livonia, MI 48152
15629772   Parfait, Troy        222 Morning Glory Lane, Lot 7            Fremont, MI 49412
15629773   Park Place Sign Systems           Bill Baker        2019 30Th St         Hannibal, MO 63401
15629776   Parker Hannifin Corp.           Amy Ritchie         703 East Kercher Road         Goshen, IN 46526
15629777   Parker Hannifin Corporation            Amy Bogart          501 S Sycamore Street        Sycamore, IN 45567
15629778   Parker Steel Company Int'l           4239 Monroe Street          Monroe at Wendover          Toledo, OH 43606
15629779   Parker, Helena         17240 ANNA STREET                Southfield, MI 48075
15629781   Parker−Hannifin Corporation            Sandra J. Sberna         Credit Analyst Corp.H.Q.         6035 Parkland
           Blvd.        Cleveland, OH 44124
15629782   Parkes Lumber Co            James/Sam/Jimbo Parkes            106 Second St        PO Box 505         Lawrenceburg, TN
           38464
15629783   Parks Mechanical Services            2885 4 Mile Road NE           Grand Rapids, MI 49525
15629784   Parkway Electric & Commun.              11952 James St.         Holland, MI 49424
15629790   Parshall, Ronald         28354 MORTENVIEW                 BROWNSTOWN, MI 48183
15629793   Paruszkiewicz, Dawn            16382 Dominion           Macomb, MI 48044
15629794   Paruszkiewicz, Dawn            49800 Jefferson         Chesterfield Twp, MI 48047
15629796   Parzynski, Patrick         3306 Pin Oak Drive          Lake Orion, MI 48359
15629797   Parzynski, Patrick         35711 Campistrano           Clinton Township, MI 48035
15629798   Paschall, Charles         10175 HWY 641 N.            PURYEAR, TN 38251
15629800   Pascoe, Edward           21707 Share St         St Clair Shores, MI 48082
15629802   Pash Automotive Service            Parts Dept        2500 Terminal Street        NAtional City, CA 91950
15629804   Pass GmbH & Co. KG.              Silke Litschke        Vertriebsinnendienst Berliner St. 11        Schwelm 58332
           Germany
15629806   Pastran, Christopher Enciso           6087 SILVERBROOKE WEST                  WEST BLOOMFIELD, MI 48322
15629839   PatSnap (UK) Limited            Daniel Gray         3rd Fl 3 Park 566 Chiswick High Rd          London W4 5YA United
           Kingdom
15629808   Patel, Ghanshyambhai            28206 Wolcott Drive          Novi, MI 48377
15629810   Pathway Technologies Inc            Sameer Joshi         510 Township Line Rd Ste 110           Blue Bell, PA 19422
15629811   Pati o, Jose Herrera         FUENTES DE DOLORES #11                  Matamoros Tamaulipas 87499 Mexico
15629812   Patil, Ashish        2875 Troy Center Drive           Troy, MI 48084
15629813   Patil, Rajashekhar         1840 Brentwood Drive            Troy, MI 48098
15629818   Patriarch Partners Agency Services, LLC            c/o FROST BROWN TODD LLC                  Attn: Ronald E. Gold,
           Esq.        301 E 4th St GreatAmerican Tower Ste3300               Cincinnati, OH 45202
15629820   Patriarch Partners Agency Services, LLC,            One Liberty Plaza 35Th Floor          New York, NY 10006
15629821   Patriarch Partners Agengy Sv            One Liberty Plaza 35th Floor         New York, NY 10006
15629822   Patriarch Partners Management Group, LLC              Attn: Legal Department          One Liberty Plaza, 35th
           Floor        New York, NY 10006
15629823   Patriarch Partners Management Group, LLC              Attn: Lynn G. Tilton, Manager          One Liberty Plaza, 35th
           Floor        New York, NY 10006
15629824   Patriarch Partners Management Group, LLC              Carl T. Tullson         Skadden, Arps, Slate, Meagher & Flom
           LLP         920 North King Street          Wilmington, DE 19801
15629825   Patriarch Partners Management Group, LLC              One Liberty Plaza, 35th Floor         Attn: Legal
           Department          New York, NY 10006
15629826   Patriarch Partners Management Group, LLC              Skadden, Arps, Slate Meagher & Flom LLP              Attn: Ron E.
           Meisler        155 North Upper Wacker Drive Suite 2700              Chicago, IL 60605
15629827   Patriarch Partners Management Group, LLC              Skadden, Arps, Slate, Meagher & Flom LLP             Attn: Carl T.
           Tullson        920 North King Street          Wilmington, DE 19801
15629828   Patriarch Partners Management Group, LLC              Skadden, Arps, Slate, Meagher & Flom LLP             Carl T.
           Tullson        920 North King Street          Wilmington, DE 19801
15629829   Patriarch Partners Term Loan            One Liberty Plaza 35th Floor         New York, NY 10006
15629830   Patriarch Partners, LLC          Attn: Legal Department           One Liberty Plaza, 35th Floor       New York, NY
           10006
15629831   Patriarch Partners, LLC          Skadden, Arps, Slate, Meagher & Flom LLP             Carl T. Tullson        920 North
           King Street        Wilmington, DE 19801
15629832   Patriarch Partnrs Mgmt Group            ONE LIBERTY PLAZA 35TH FLOOR                    NEW YORK, NY 10006
15629833   Patrick Industries, Inc.        Patrick Metals Division         Mishawaka         Elkhart, IN 46516
15629840   Patterson Fan Company Inc             Shawn Rodgers and Terri Gainey           1120 Northpoint Blvd         Blythewood,
           SC 29016
15629841   Patterson, Corey          6463 Johnson Rd          Flushing, MI 48433
15629845   Patton, Anthony          2020 Elmhurst Apt 304            Detroit, MI 48206
15629849   Paul & Albrecht          4b Stresemannallee          Neuss 41460 Germany
15629850   Paul & Albrecht          Hellersbergst 18        Neuss 41460 Germany
15629851   Paul & Albrecht          Stresemannallee 4b          Neuss 41460 Germany
15629853   Paul Brian Csikos          c/o Deborah Gordon Law            Attn: Benjamin I. Shipper        33 Bloomfield Hills Parkway
           Suite 220        Bloomfield Hills, MI 48304
15629854   Paul Brian Csikos          c/o Deborah Gordon Law            Attn: Deborah L. Gordon          33 Bloomfield Hills Parkway
           Suite 220        Bloomfield Hills, MI 48304
15629855   Paul Brian Csikos          c/o Deborah Gordon Law            Attn:Elizabeth Marzotto Taylor         33 Bloomfield Hills
           Parkway Suite 220           Bloomfield Hills, MI 48304
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 188 of 255
15629858   Paul Mueller Packaging Solutions L.P.          Matthias Mueller, Managing Partner          8920 Transport
           Lane        Ooltewah, TN 37363
15629857   Paul Mueller Packaging Solutions L.P.          c/o Arnall Golden Gregory LLP           Attn: Frank N. White      171
           17th Street NW, Suite 2100          Atlanta, GA 30363
15629860   Paul Mueller Pckg Solutions          Katharina Kemper and Matthew Hasbrook             8920 Transport
           Lane        Ooltewah, TN 37363
15629861   Paul N. Gardner Company Inc.           Sales        316 N.E. First Street      Pompano Beach, FL 33060
15629862   Paul Richards        8844 Ball St        Plymouth, MI 48170
15629864   Paul, Kathleen        41784 EHRKE DR             CLINTON TWP, MI 48038
15629868   Paulin Industries       Barb Marin         12400 Plaza Dr.         Parma, OH 44130
15629869   Paulo Products        Rick Loudermilk          3206 Ambrose Ave           Nashville, TN 37207
15629870   Paulo Products Company           1307 Rutledge Ave.          Murfeesboro, TN 37129−5533
15629872   Paulo Products Company           Curt Heineck and Barb Chandler           4830 Chelsea         Kansas City, MO
           64130
15629873   Paulo Products Company           Eric Pfrommer          5620 W Park Ave         St. Louis, MO 63110
15629875   Paulo Products Kansas City          Curt Heineck and Barb Chandler          4830 Chelsea         Kansas City, MO
           64130
15629876   Paulo Products Kansas City          Jake Hunt and Temera McCrory           801 Woodside Drive           PO Box
           280        St Louis, MI 48880
15629878   Pavement Restorations Inc          Josh Coley and Kristi Collins        10162 Stinson St        Milan, TN 38358
15629880   Pawling Engineered Products           Custom Extrusion Department          157 Charles Colman Blvd          Pawling,
           NY 12564
15629881   Pax Products Inc        Ruth Wynk and Denise Gass            5097 Monroe Road           Celina, OH 45822
15629883   Payformance Corporation           PO Box 116655          Atlanta, GA 30368−6655
15629884   Payne, Jenean        5961 Peck Ave           Warren, MI 48092−1244
15629886   Paz, Susana Pineda          PRIVADA VANCOUVER NUM 31                    Matamoros Tamaulipas 87493 Mexico
15629906   Pe a, Arturo Carvallo         Mora N m. 7        Matamoros Tamaulipas 87477 Mexico
15629909   Peak Technologies, Inc.         Patt McGrath and Marvina Brooks           9200 Berger Road          Columbia, MD
           21046
15629911   Pearl       Phil Main         PO Box 113         Ward, AR 72176
15629916   Pecina, Juan Garcia         VALLE DE BRAVO NUM 26                  Matamoros Tamaulipas 87455 Mexico
15629917   Pecina, Margarito De La Cruz          EL INGENIO NUM 44               Matamoros Tamaulipas 87395 Mexico
15629920   Peebles, Matthew          537 Timber Ridge Dr.         Lexington, TN 38351
15629921   Peer Software, Inc.        Purchasing Dept         4155 Veterans Hwy          Suite 12        Ronkonkoma, NY
           11779
15629922   Peerless Chain Company           RODGER SCHULTZ               1416 E. Sanborn St.         Winona, MN
           55987−5349
15629923   Peerless Security        544 Greer Road         Utterson ON P0B 1M0 Canada
15629924   Pegasus NNA Warehouse             1125 Weems ST           Pearl, MS 39208
15629926   Pekala, Frank        112 RADCLIFF            GARDEN CITY, MI 48135
15629927   Pelcastre, Ezequiel Ramirez         LUIS DONALDO COLOSIO NUM 45                    Matamoros Tamaulipas 87394
           Mexico
15629929   Pellegrino, Jason       1148 Farnsworth Rd.           Lapeer, MI 48446
15629930   Pellegrino, Richard         1148 Farnsworth Rd.         Lapeer, MI 48446
15629931   Pellegrino, Stacey        1148 Farnsworth Rd          Lapeer, MI 48446
15629934   Pena Vargas, Omayra           110 CLINTON ST            ADRIAN, MI 49221
15629935   Pena, Alexander         821 E. MAUMEE ST              ADRIAN, MI 49221
15629940   Peninsula Plastics Co Inc        Mike Blanchard and Brittany Lamothe           2800 Auburn Court          Auburn Hills,
           MI 48326
15629941   Peninsular Plating        Jeanie Woods         1719 Elizabeth N. W.         Grand Rapids, MI 49504
15629942   Penland Jr., Donald         1218 N. Wisner Ave.          White Cloud, MI 49349
15629943   Penland, Linda        1218 N.WISNER AVE.               WHITE CLOUD, MI 49349
15629944   Penn Automotive          Mark Wenzel and Cindy Fairchild           7845 Middlebelt Road          Romulus, MI
           48174−2170
15629947   Penn Engineering          Jack Koontz        5190 Old Easton Road          Danboro, PA 18916
15629948   Penn Engineering & Manufacturing, Inc           Attn: Cindy Fairchild        5331 Dixie Hwy          Waterford, MI
           48329
15629951   Penn Engineering Auto          Jack Koontz         50625 Design Lane         Shelby Township, MI 48315
15629952   Penn Fibre Plastics Inc        2434 Bristol Rd        Bensalem, PA 19020
15629954   Pensado, Oscar Reyes          Francisco J Manzin N m. 38          Matamoros Tamaulipas 87440 Mexico
15629955   Pensado, Victor V zquez          BENJAMIN FRANKLIN                Matamoros Tamaulipas 87440 Mexico
15629958   Pension Benefit Guaranty Corporation          Office of the General Counsel         Attn: Lori A. Butler      1200 K
           Street, N.W.        Washington, DC 20005−4026
15629959   Pension Benefit Guaranty Corporation          Office of the General Counsel         Attn: Mai Lan G.
           Rodgers         1200 K Street, N.W.         Washington, DC 20005−4026
15629957   Pension Benefit Guaranty Corporation          Office of the General Counsel         Attn: Mai Lan Rodgers        1200
           K Street N.W. Suite 340         Washington, DC 20005−4026
15629960   Pension Benefit Guaranty Corporation          Office of the General Counsel         Attn: Mai Lan Rodgers        1200
           K Street, N.W., Suite 340         Washington, DC 20005−4026
15629956   Pension Benefit Guaranty Corporation          c/o Pension Benefit Guaranty Corporation           Attn: Faheem A.
           Mahmooth          1200 K Street, N.W.         Washington, DC 20005−4026
15629962   Penske Truck Leasing Co LP           Janet Deweese         214 Hermitage Ave          Nashville, TN 37210
15629964   Penske Vehicle Services         4400 Purks Rd          Auburn Hills, MI 48326
15629965   Penticoff Plumbing/Heating          334 N Hudson          Stockton, IL 61085
15629966   Pentt Servicing Company           Nicolas Garford and Ericka Garza         Leibnitz No 14 Piso 10 Colonia
           Anzures        Mexico 11590 Mexico
15629968   Pepsi Americas         Bernie Horn         1114 Business Loop 70 West          Columbi, MO 65203
15629969   Per Mar Security Services         PO Box 1101          Davenport, IA 52805−1101
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 189 of 255
15629970   Perales, Magdalena Izaguirre          ENRIQUE FLORES MAGON NUM 47                    Matamoros Tamaulipas 87440
           Mexico
15629971   Peralta, Fernando Solorzano          SOCONUSCO NUM 26                Matamoros Tamaulipas 87490 Mexico
15629972   Peregrina, Rodolfo Camacho            ANGUILLA NUM 124               Matamoros Tamaulipas 87455 Mexico
15629974   Perez, Alvaro Martinez          ANDADOR URANO NUM. 27                  Matamoros Tamaulipas 87440 Mexico
15629975   Perez, Anel Rodriguez          Calle Rodolfo Sanchez #24          Matamoros Tamaulipas 87477 Mexico
15629976   Perez, Armando Santiago           SAUCE NUM 44             Matamoros Tamaulipas 87477 Mexico
15629977   Perez, Carlos Gordillo         FRANCISCO DEL CARBAJAL 141                   Matamoros Tamaulipas 87456 Mexico
15629978   Perez, Catalina Hern ndez          LOMAS DEL REAL NUM 45                 Matamoros Tamaulipas 87495 Mexico
15629979   Perez, Christian Castillo        MIGUEL 72 A            Matamoros Tamaulipas 87458 Mexico
15629980   Perez, Claudia Hern ndez          TERCERA Y PERU NUM 47                 Matamoros Tamaulipas 87560 Mexico
15629981   Perez, Constantino Lozada           Calle Vicente Lombardo Toledano #138          Matamoros Tamaulipas 87440
           Mexico
15629982   Perez, Cristina Rodriguez         18 JULIO 1013 4          Matamoros Tamaulipas 87370 Mexico
15629983   Perez, Edgar Hernandez           RICARDO FLORES MAGON NUM 112                     Matamoros Tamaulipas 87440
           Mexico
15629985   Perez, Enrique Pineda          ONIX NUM 6            Matamoros Tamaulipas 87340 Mexico
15629986   Perez, Felicitas Hern ndez         TURQUEZA NUM 10               Matamoros Tamaulipas 87385 Mexico
15629987   Perez, Hugo Badillo         ENRIQUE FLORES MAGON NUM 11                     Matamoros Tamaulipas 87440
           Mexico
15629990   Perez, Juan Cortes         HEROES DEL RIO BLANCO 66                  Matamoros Tamaulipas 87499 Mexico
15629991   Perez, Juliana M ndez         RIO SAN FERNANDO NUM 48                   Matamoros Tamaulipas 87456 Mexico
15629992   Perez, Laura Monterrubio           MIRAMAR NUM 110              Matamoros Tamaulipas 87495 Mexico
15629993   Perez, Lucia Guzm n          GUADALUPE VICTORIA NUM 174                    Matamoros Tamaulipas 87449 Mexico
15629994   Perez, Luis Garcia         CERRO DE LA SILLA NUM 8                Matamoros Tamaulipas 87497 Mexico
15629995   Perez, Manuel Galv n          SAN CARLOS #54              Matamoros Tamaulipas 87430 Mexico
15629996   Perez, Maria Bonilla         Calle Santos Degollado #607          Matamoros Tamaulipas 87360 Mexico
15629997   Perez, Meredith         6259 Smithfield Drive         Troy, MI 48085
15629999   Perez, Miguel R os         CUAUTLA # 92             Matamoros Tamaulipas 87497 Mexico
15630000   Perez, Ramiro Escobedo           AVE SANTOS DEGOLLADO NUM 70B                      Matamoros Tamaulipas 87448
           Mexico
15630001   Perez, Ramon Medellin           Sierra el Potosi N m.7       Matamoros Tamaulipas 87497 Mexico
15630002   Perez, Riky Hernandez           Capuchino Num. 139          Matamoros Tamaulipas 87394 Mexico
15630003   Perez, Rocio Cortez         BERNARDO REYES NUM. 117                   Matamoros Tamaulipas 87455 Mexico
15630004   Perez, Rodrigo Ram rez           PRIVADA VILLAGRAN NUM 23                   Matamoros Tamaulipas 87480 Mexico
15630005   Perez, Sandra Rodr guez          AVENIDA PROGRESO NUM 6−A                    Matamoros Tamaulipas 87320
           Mexico
15630006   Perez, Selene Rocha          QATAR # 5           Matamoros Tamaulipas 87390 Mexico
15630007   Perez, Victor Garcia         CANANEA # 409             Matamoros Tamaulipas 87400 Mexico
15630009   Perfection Spring & Stamping           PO Box 275         1449 East Algonquin Road          Mount Prospect, IL
           60056−0275
15630010   Perfection Spring & Stamping           Stephen R. Epstein        Vice President, CFO         P.O. Box 275 1449 East
           Algonquin Road           Mount Prospect, IL 60056−0275
15630011   Perfection Spring & Stamping           Terri Novotny        PO Box 275         Mount Prospect, IL 60056−0275
15630012   Perfection Spring and Stamping Corp            Stephen R. Epstein        1449 E Algonquin Rd         PO Box
           275        Mount Prospect, IL 60056
15630013   Perfecto Industries Inc.        1567 Calkins Drive         Gaylord, MI 49735
15630014   Performance Quality Services           Henry Limbright        316 N. Lincoln        Ypsilanti, MI 48198
15630015   Performance Tool, LLC            Greg Carney         2011 Hwy DD          Moberly, MO 65270
15630016   Perkins, James        63113 Indian Hills          Washington Twp, MI 48095
15630021   Perma−Flex Mold Company Inc               1919 E Livingston Ave         Columbus, OH 43209
15630022   Perma−Flex Mold Company Inc               1919 East Livingston Ave.        Columbus, OH 43209
15630023   Perma−Flex Mold Company Inc               Bob Wells        1919 East Livingston Ave         Columbus, OH 43209
15630024   Permacel         Linda Fortune         8485 Prospect Ave.         Kansas City, MO 64132
15630025   Permacel Automotive           8485 Prospect Ave          Kansas City, MO 64132
15630027   Permar Security Services          Sales       514 Loves Park Drive         Loves Park, IL 61111
15630031   Perry, Catherine         210 Fain Court, Apt B         Lawrenceburg, TN 38464
15630032   Perry, James        HWY 420 EAST              FRENCHBURG, KY 40322
15630037   Persista Polyurethane         Products        7075 Tomken Road           Mississauga ON L5S 1R7 Canada
15630038   Personalized Corporate          Interiors       721 Bayview Drive         Barrie ON L4N 9A6 Canada
15630042   Pertech LLC         Wanda Schudel           51 N Rangeline Road          Columbia, MO 65201
15630045   Pesa Labeling Systems, Inc.          Mercedes Gonzalez         4401 Paredes Line Road          Brownsville, TX
           78526
15630046   Pescador, Margarita Rivera          LAUREL NUM 316             Matamoros Tamaulipas 87477 Mexico
15630047   Pescador, Maria Rivera          CALLE DEL PUENTE NUM 41                  Matamoros Tamaulipas 87344 Mexico
15630048   Pesco Company           Todd Smigelski and Heather Chrest           6833 Auburn Road          Utica, MI 48317
15630050   Peter's Heating And Air Cond           Brenda        4560 Paris Gravel Rd        Hannibal, MO 63401
15630051   Peters, Amy         428 Stephens Street         Lawrenceburg, TN 38464
15630060   Peterson Spring         Dave Wegner and Peggy Bazner            21200 Telegraph Road          Southfield, MI
           48033
15630061   Peterson Spring−CIMA Group              21200 Telegraph Rd         Southfield, MI 48033−4243
15630066   Peterson, Michael         64 E Burns Line Rd          Melvin, MI 48454−9784
15630067   Peterson, Nancy          817 McKINLEY            Moberly, MO 65270
15630072   Petoskey Regional Chamber             David       of Commerce          401 E. Mitchell Street       Petoskey, MI
           49770
15630077   Pettigrew & Sons Inc          333 Ley Road          Fort Wayne, IN 46825
15630080   Pettyes, David        1506 Fairway Drive           Birmingham, MI 48009
15630082   Pfeiffer, Tyler       3546 Pinewood Trail          Holton, MI 49425
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 190 of 255
15630092   Phillips & Johnston          Chuck Rembreck and Lisa LaRock               21 W. 179 Hill Ave         Glen Ellyn, IL
           60137
15630094   Phillips & Johnston, Inc.          Mike Santilli        7650 Caterpillar Court,        Grand Rapids, MI 49548
15630095   Phillips Engineering, Inc.          Dwight Phillips        617 S. First Street       PO Box 585          Union City, TN
           38281
15630096   Phillips Plastics Corp.         Todd Rykal          3449 Sky Park Boulevard          Eau Claire, WI 54701
15630098   Phillips Plastics Magnesium           Charlotte Siddons and Sue Cummings             3449 Sky Park Blvd          Eau Claire,
           WI 54701
15630100   Phillips, David        David Phillips         6324 N. Chatham Ave. #241             Kansas City, MO 64151
15630105   Phillips, William         17431 Beechwood Ave             Beverly Hills, MI 48025
15630106   Phillystran Inc       151 Commerce Dr              Montgomeryville, PA 18936
15630108   Phoenix Machinery Movers             Julie Santamaria         50555 Corporate          Shelby Township, MI 48315
15630109   Phoenix Plastics Co. Inc.          Mike Gonzalez and Maria Garcia            5400 Jefferson Chemical Rd.          Conroe,
           TX 77301
15630110   Phoenix Proto Technologies            Tina Lammon           688 E Main St          Centreville, MI 49032
15630111   Phoenix Quality Inspections           Tara Butler        100B−1143 Wentworth St.             Oshawa ON L1J 8P7
           Canada
15630112   Phoenix Quality Inspections           Tara Butler        1751 Wentworth St Suite 17           Whitby ON L1N 8V5
           Canada
15630113   Phoenix Services LLC            Maria Wagner and Natalia Dayhovski              1601 Briarwood Circle         Ste
           450        Ann Arbor, MI 48108
15630115   Phoenix Specialty Mfg. Co.           Sarah Altman          PO Box 418           Bamberg, SC 29003
15630119   Photocopy Supply Company              535 Spence Lane           Nashville, TN 37210
15630122   Pi a, Juan Montes          JUAN JOSE CISNEROS NUM 34                   Matamoros Tamaulipas 87496 Mexico
15630123   Pi a, Margarito Sandoval           LAZARO CARDENAS NUM12                     Matamoros Tamaulipas 87350 Mexico
15630124   Pic        Productivity Improvement Cen             199 Wentworth Street East          Oshawa ON L1H 3V6 Canada
15630126   Pichardo, Efrain Gonz lez           SANTA IRENE NUM 25                Matamoros Tamaulipas 87453 Mexico
15630131   Piedmont Plastics          Frances Leak          363 Mason Rd          La Vergne, TN 37086−3606
15630136   Pier Tool & Die Inc          Karen Pierzchala          27369 Royalton Road, PO Box            Columbia Station, OH
           44028
15630137   Pier Tool & Die Inc.          27369 Royalton Road           Columbia Station, OH 44028
15630138   Pier Tool & Die Inc.          c/o James K Roosa, Esq.          3723 Pearl Road, Ste 200          Cleveland, OH
           44109
15630146   Pigg, Devon         107 West Taylor Street           Lawrenceburg, TN 38464
15630147   Pigg, Devon         66 Bridy Road           Summertown, TN 38483
15630149   Pilgrim Software, Inc.          Cheryl        2807 W. Busch Blvd.           Suite 200        Tampa, FL 33618
15630150   Pilibosian, Michele         4385 HONEYSUCKLE                 STERLING HEIGHTS, MI 48314
15630151   Pilkington North America Inc            300 NORTHRIDGE RD                 SHELBYVILLE, IN 46176
15630152   Pilkington North America, Inc.           811 Madison Ave           Toledo, OH 43604
15630155   Pilkington North America, Inc.           Troutman Pepper Hamilton Sanders LLP              Kay Standridge Kress,
           Esq.        4000 Town Center, Suite 1800             Southfield, MI 48075−1505
15630154   Pilkington North America, Inc.           c/o Troutman Pepper Hamilton Sanders LLP              Attn: John H. Schanne,
           II       Hercules Plaza Ste 5100 1313 N Market St             Wilmington, DE 19899−1709
15630153   Pilkington North America, Inc.           c/o Troutman Pepper Hamilton Sanders LLP              Attn: Kay S.
           Kress        4000 Town Center, Suite 1800             Southfield, MI 48075−1505
15630157   Pilkington−Clinton Plant           Terrance         11700 Tecumseh−Clinton Road             Clinton, MI 49236
15630164   Pilot Operations         850 Chrysler Drive E/N Dock            Auburn Hills, MI 48326
15630165   Pilsner, Nadine         3329 Spruce          Lake Orion, MI 48359
15630166   Pilsner, Nadine         3329 Spruce Apt. #3308            Lake Orion, MI 48359
15630167   Pineau, Yann         1212 CHESSER DR SE                HUNTSVILLE, AL 35803−3612
15630168   Pinecrest Engineering          1555 M−37 South            Traverse City, MI 49684
15630173   Pinnacle Gage & Tool, LLC             45 Cox Drive          Gilbertsville, KY 42044
15630174   Pinnacle Gauge, Inc.          John Brooks and Rana Ramoutar              150 Werlich Drive #1         Cambridge ON N1T
           1N6 Canada
15630175   Pioneer Cadillac Broach           Scott Green         1640 Ron Wilson St          Cadillac, MI 49601
15630176   Pioneer Cadillac Broach           Scott Green and Leroy Plant          13957 Pioneer Ave.          Leroy, MI 49655
15630177   Pioneer Mold & Engineering             PO Box 556          123 Pioneer Ind Dr         Mayfield, KY 42066−0556
15630178   Pipette.com        Ken Wong            9212 Mira Este Court Ste 100            San Diego, CA 92126
15630182   Pippin, Lynnette         6814 Limerick Lane            Troy, MI 48098
15630185   Piston Automotive           12723 Telegraph Road           Redford Twp, MI 48239
15630187   Piston Automotive, LLC             PA4 Piston Louisville         2641 Technology Drive           Louisville, KY
           40299
15630188   Piston Automotive, LLC.            PA6 Piston North Kansas City            1400 Warren St.        North Kansas City, MO
           64116
15630190   Pitney Bowes         3001 Summer Street             Stamford, CT 06926
15630192   Pitney Bowes         PO Box 371896             Pittsburgh, PA 15250−7896
15630193   Pitney Bowes         Supply Sales           PO Box 371896           Pittsburgh, PA 15250−7896
15630195   Pitney Bowes Global Financl            Services LLC          PO Box 371887           Pittsburgh, PA 15250−7887
15630196   Pittsburg Paint       Jim Francech           Formerly United Paint          23361 Telegraph Road           Southfield, MI
           48034
15630197   Pittsburgh Glass Works LLC             27439 nETWORK pLACE                 Chicago, IL 60673−1274
15630198   Pittsburgh Glass Works LLC             5066 S. R. 30        Crestline, OH 44827
15630199   Pittsburgh Glass Works LLC             Dawn Fredette         Route 220          Tipton, PA 16684
15630200   Pittsburgh Glass Works LLC             Karen Blaylock         424 E. Inglefield Rd.         Evansville, IN 47725
15630201   Pittsburgh Glass Works, LLC             Rob Sims and Maryann Lenard             2290 Menelaus Road           Berea, KY
           40403
15630203   PixeLINK          Michelle Butindaro and Stephanie Craig             3030 Conroy Rd          Ottawa ON K1G 6C2
           Canada
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 191 of 255
15630202   Pixel Creek Techologies          An Adams Remco Company               2750 Foundation Drive          South Bend, IN
           46628
15630205   PixelNext Inc         9111 Cross Park Drive, Suite D200           Knoxville, TN 37923
15630206   PixelNext Inc         Capital Credit Incorporated         P.O. Box 204695         Dallas, TX 75320
15630207   PixelNext inc         Gregory Hayes          9111 CROSS CREEK PARK DR                 Knoxville, TN 37923
15630208   Piza a, Yosselin Gonzalez          PRIV VIZCAYA 2 Y 3 NUM 11                Matamoros Tamaulipas 87350 Mexico
15630216   Plabell Rubber Prod. Corp.          Jake Jaksetic        PO Box 1008 Main Station          Toledo, OH 43697
15630218   Plainville Precision Machine          Dave Windoffer          High St       PO Box 26          Plainville, IL 62365
15630219   Plan 104861 TRP            PO Box 64012          Baltimore, MD 21264−4012
15630220   Plan 104862 TRP            PO Box 64012          Baltimore, MD 21264−4012
15630222   Plas Tech Molding & Design             Teresa Campbell         7037B North Triplett St        Brimfield, IN 46794
15630223   Plas−Tech Inc.          Andre Darlow and Jayne Van Gerven            106B Aviva Park Drive          Vaughan ON L4L
           9C7 Canada
15630224   Plast O Foam, Llc c/o Fair Harbor Capita           PO Box 237037          New York, NY 10023
15630226   Plast−O−Foam, LLC             Brian Pesti and Lisa Antosh         24601 Capital Blvd.        Clinton Township, MI
           48036
15630227   Plastech − Fowlerville          Martin Mueller         May & Scofield        Dearborn, MI 48124
15630228   Plastech − Spring Lake          Martin Mueller         Lakeshore Diversified Prod         Dearborn, MI 48124
15630229   Plastek Industries inc        Jamie Morey          2425 West 23rd Street        Erie, PA 16506
15630230   Plasti−Paint Inc.        801 Woodside Dr.          St. Louis, MI 48880
15630233   Plasti−Paint Inc.        Jake Hunt and Temera McCrory            801 Woodside Drive           PO Box 280         St Louis,
           MI 48880
15630234   Plasti−Paint Inc.        Stevn L. Lefkovitz         Lefkovitz & Lefkovitz, PLLC          618 Church Street Suite
           410        Nashville, TN 37219
15630235   Plasti−Paint Inc.        Tony Quinn          201 Lovejoy St.        South Haven, MI 49090
15630237   Plasti−Paint, Inc.        801 Woodside Dr          St. Louis, MI 48880
15630238   Plasti−Paint, Inc.        Jennifer Hopkins and         Terri Rhoades/Tamera McC           12991 GA. HWY.
           34        Franklin, GA 30217
15630239   Plasti−Paint, Inc.        Lefkovitz & Lefkovitz, PLLC           Steven L. Lefkovitz        618 Church St. Suite
           410        Nashville, TN 37219
15630240   Plastic Dress−Up Service Inc           66455 Forest Rd         Lenox, MI 48050
15630241   Plastic Engineering & Tech           Paul Sassin        4141 Luella Lane        Auburn Hills, MI 48326
15630242   Plastic Molding Co          Judy Brockman           4211 N Broadway          St Louis, MO 63147
15630243   Plastic Molding Company            Judy Brockman           4211 North Broadway          St. Louis, MO 63147
15630244   Plastic Molding Technology            Henry Ramos and Veronica Delgado            12280 Rojas Dr          Unit A        El
           Paso, TX 79936
15630245   Plastic Process Equipment          8303 Corporate Park Dr          Macedonia, OH 44056
15630246   Plastic Processing Equipment           Jim        8303 Corporate Park Dr         Macedonia, OH 44056
15630247   Plastic Systems LLC           Todd Stein and Kim Roy           1305 Henry Brennan          El Paso, TX 79936
15630249   Plastic Trim & Starboard Ind           Kathy Mitchell and Sara Ryan         3909 Research Blvd.          Dayton, OH
           45430
15630250   Plasticos Mueller S.A. Industria e Com r          Avenida Professor Francisco Morateo           4.340        Bairro Vila
           Sonia SP 05521−100 Brazil
15630252   Plastics Plus Inc        Wayne Kvintus and Lee Saunders            4225 N Atlantic Blvd         Auburn Hills, MI
           48326
15630253   Plastronics Plus, Inc.        Lori Howell         2600 Energy Drive        East Troy, WI 53120
15630254   Plating Solutions S de RL MI           Alfonso Maldonado          Magallanes No. 161 Colonia Euzkadi            Matamoros
           Tamaulipas 87370 Mexico
15630255   Plating Technologies          1525 West River Road           Dayton, OH 45418
15630258   Plaza Machine          3096 Kefauver Drive           Milan, TN 38358
15630259   Pletcher, Dakota         1322 Windridge Lane           Fremont, MI 49412
15630261   Pliant Plastics        EE        17000 Taft Road          Spring Lake, MI 49456
15630264   Plitt Crane & Equipment Inc           Ana Cantu         2601 RL Ostos Road          Brownsville, TX 78521
15630265   Plixer International Inc.        Dale Locke and Debby Colwell           1 Eagle Dr.        Suite 6        Sanford, ME
           04073
15630269   Pluff, Layne        217 W. Main Street Apt 29           Milan, MI 48160
15630274   Pluto−Mclouth, Jodelle          526 Woodstone Court           White Lake, MI 48386
15630275   Pluto−Mclouth, Jodi          526 Woodstone Court            White Lake, MI 48386
15630276   Plymouth Tube Company              Lisa Kingsbury and Sonia Channa          212 Industrial Park Rd          Eupora, IL
           39744
15630277   Plymouth Wire Reels & Dies             Ronald Gallant        1219 Main Street        PO Box 30447            Worcester, MA
           01603
15630280   Pneumatics Inc          Corey Lorimer and Gary Lehnert           8002 S Madison St          Burr Ridge, IL 60527
15630281   Poage Auto Center           Eileen       PO Box 391          Hannibal, MO 63401
15630282   Poblano, Anita V zquez           Calle Tamarindo #30          Matamoros Tamaulipas 87395 Mexico
15630284   Point Recognition          Kelly Chesterson         1015 Industrial Pkwy        Brunswick, OH 44212
15630286   Polasek, Brandon          515 Juniper Dr.         Fremont, MI 49412
15630288   Polenak Law Firm            Mr Kristijan Polenak & Ms Jasminka Vilar          str Orce Nikolov 98          Skopje 1000
           North Macedonia
15630295   Pollack         Linda Palingo         300 Dan Road          Canton, MA 02021
15630296   Pollak/Stoneridge          Martin Flores       28001 Cabot Drive          Suite 100        Novi, MI 48377
15630297   Pollution Control Products          2677 Freewood Drive          Dallas, TX 75220
15630298   Polus, Nashwan           440 E 13 Mile Rd Apt 202           Madison Hgts, MI 48071
15630299   Polution Control Services          Tom Wolfe          PO Box 490         3947 US 131 N.          Kalkaska, MI
           49646
15630300   Poly Coatings          W.Zapatha         5944 Sandphil Road          Sarasota, FL 34232
15630306   PolyOne Distribution          Sharyn Franzek          91 Fitchburg Rd.        Ayer, MA 01432
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 192 of 255
15630307   PolyOne Distribution Co           Maggie Campos and Lisa Pehlke             11400−A Newport Dr          Rancho
           Cucamonga, CA 91730
15630311   PolySi Technologies Inc          Stephanie McClarnon and Kim Murray              5108 Rex McLeod Drive           Sanford,
           NC 27730
15630302   Polycorp         Darryl Kelba          33 York Street        Elora ON NOB 1SO Canada
15630303   Polymer Process Development              Greg Longstreet         11969 Shelby Tech Dr         Shelby Twp, MI
           48315−1788
15630304   Polynorm          Mark Krzyskowski           44700 Grand River Ave.           PO Box 709         Novi, MI
           48376−0709
15630309   Polyshot Corporation          Karen Sieper         75 Lucius Gordon Drive          West Henrietta, NY 14586−9682
15630312   Polytech Filtration Systems          Finn Andresen and Erik          100 Forest Avenue         Hudson, MA
           01749−2826
15630313   Polytech Netting Industries          Attn: Michele Novak          1550 West Maple Road          Troy, MI 48084
15630315   Polytech Netting Industries          John Miloshevski and Lucia Gonzalez           Primera Centauro del Norte Col San
           Jose        Matamoros Tamaulipas 87360 Mexico
15630316   Polytech Netting Industries          Lambert Leser         Keith A. Schofner         755 W. Big Beaver Rd., Ste.
           410        Troy, MI 48084
15630317   Ponce, Marco Enquel           RIO GRIJALBA NUM 27                 Matamoros Tamaulipas 87315 Mexico
15630318   Ponce, Martin Colchado           DURAZNO 24              Matamoros Tamaulipas 87475 Mexico
15630320   Pond Run, LLC           Eric McClelland          2232 S Main St          Ann Arbor, MI 48103−6938
15630319   Pond Run, LLC           Eric McClelland          2433 Oak Valley Drive          Suite 500       Ann Arbor, MI
           48103
15630321   Pontiac Coil, Inc.        John Hiller and Sarah Claya          5800 Moody Drive          Clarkston, MI 48348
15630322   Pontiac Coil, Inc.        Sarah Claya         5800 Moody Dr.           Clarkston, MI 48348
15630323   Pontiac Parts Plant        1251 Joslyn Road           Pontiac, MI 48340−2064
15630326   Pope, Steven         5414 GARDEN AVE               FREMONT, MI 49412
15630329   Popular Leasing USA Inc.           Lockbox #771922            1922 Solutions Center        Chicago, IL 60677−1009
15630331   Porite Yangzhou Technology             Industry Co. Ltd.        399, Han Yiang S Rd. Yanghou Econ           Jiangsu
           225009 China
15630332   Porras, Maria V zquez          SAN JUAN SUR NUM 8                 Matamoros Tamaulipas 87455 Mexico
15630333   Port Baltimore        1901 Chesapeake Ave             Baltimore, MD 21226
15630334   Port City Metal Products          2350 Black Creek Road           Muskegon, MI 49444
15630335   Port Jacksonville        9240 Blount Island Blvd           Jacksonville, FL 32226
15630336   Port Tacoma         2810 Marshall Avenue #B             Tacoma, WA 98421
15630337   Port Toluca        AV Industria Automotriz            Col EX Hacienda DE Carmen            Toluca 50200 Mexico
15630339   Porter Precision        Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite 240         Cresskill,
           NJ 07626
15630340   Porter Precision        Jean Schultz         Products, Co.         2734 Banning Road         Cincinnati, OH 45239
15630342   Porter Wright Morris          2020 K St NW Ste 600            Washington, DC 20006
15630343   Porter Wright Morris          321 North Clark Street, Suite 400          Chicago, IL 60654
15630344   Porter Wright Morris & Arthur, LLP            Attn: Andrew S. Nicoll, Esq.         41 SOUTH HIGH ST.            Suite
           3100         COLUMBUS, OH 43215−6194
15630348   Porter, Jeffrey       500 E. Monroe St          Dundee, MI 48131
15630352   Porter, Vicki       892 Parliament Ave            Madison Heights, MI 48071
15630353   Porter−Walker LLC            Dollie Turner Jay, Edga & Kathy Witherow             2203 Oakland Parkway         Columbia,
           TN 38401
15630354   Posani, Bhushan          109 WILD OLIVE             HARLINGEN, TX 78552
15630356   Positive Safety Mfg Co          Pat Hoernig         34300 Melinz Parkway           Eastlake, OH 44095
15630368   Povey, Monica          3033 Jackson Blvd           Bitely, MI 49309
15630369   Powder Cote II Inc.         Jeff Foksa and Donna Haag            P.O. Box 368         Mt. Clemens, MI 48046
15630370   Powell Tool Supply, Inc.          1338 Mishawaka Ave.            South Bend, IN 46615
15630375   Powell, Jessica        239 Dunn Fall River Road            Lawrenceburg, TN 38464
15630376   Powell, Johnathon          282 Rice Lane          Summertown, TN 38483
15630378   Powell, Taryll        24328 Laetham St           Eastpointe, MI 48021
15630379   Powell, Theresa         64 Main Street         Ethridge, TN 38456
15630381   Power & Signal Group           Gabriel Osorio and Carol Knack             6675 Parkland Blvd.       Solon, OH
           44139
15630382   Power Circuits         William Douglas           1242265 O/A 6 Ridgeview St. PO Box 600            St. George ON N0E
           1N0 Canada
15630383   Power Clinic Inc         3732 Arapaho Rd           Addison, TX 75001
15630384   Power Drive Systems, Inc.           2727 Saradan Drive          Jackson, MI 49202−1215
15630385   Power Equipment Co            Matt Yatsula and Jessica Davis           PO Box 22007         3050 Broad
           Ave.         Memphis, TN 38122
15630386   Power Motion Sales, Inc          Valerie/Jack         652 Axminister Drive         Fenton, MO 63026
15630388   Power Systems Inc           1417 Chaffee Dr Suite 9          Titusville, FL 32780
15630390   Power−Motion Inc.           Valerie Wels and Mary Sykes            652 Axminister Dr.        Fenton, MO 63026
15630393   Powers, Shantel         19700 Strasburg          Detroit, MI 48205
15630394   Powerway, Inc.         Kathi Vitale and Renata Smart            429 N Pennsylvania Ave         Suite
           400        Indianapolis, IN 46204
15630396   Ppg Architectural Finishes          Don Boyd          23361 Telegraph Road          Southfield, MI 48034
15630400   Prado, Ana Fr as         MONTERREY NUM. 21                  Matamoros Tamaulipas 87343 Mexico
15630401   Pragmatic Techology Consult             Greg Clifton        1884 Breton Road SE #238          East Grand Rapids, MI
           49506
15630403   Pratt Industries (USA)         DONNA ANDERSON                  1410 OLD STAGE ROAD               SIMPSONVILLE, SC
           29681
15630405   Praxair Distribution SE, LLC           PO Box 3287          Tequesta, FL 33469
15630406   Praxair, Inc.       PO Box 281901            Atlanta, GA 30384−1901
15630408   Precise Engineering Corp           Rick Barnard         683 Lincoln Lake Ave          Lowell, MI 49331
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21            Page 193 of 255
15630409   Precise Plastics Machinery          John Moates          417 S. Nolen Dr.          Southlake, TX 76092
15630410   Precision Compacted Comp              317 Buena Vista Hwy           Wilcox, PA 15870
15630411   Precision Cutter & Tool          Leslie Johnson (A/R)          PO Box 1666           Lebanon, MO 65536
15630412   Precision Design & Manufactu             Rich Kleyn         3620 Highland Drive           Hudsonville, MI 49426
15630413   Precision Drive & Controls           1650 S.GALENA AVE.               FREEPORT, IL 61032
15630414   Precision Electric, Inc.       Kerry Dodd and Rose Capparel              1508 West Sixth Street        Mishawaka, IN
           46544
15630415   Precision Engineered Product           7F No 13, Lane 35, Ji−Hu Rd.            Neihu Chiu         Taipei Taiwan
15630416   Precision Heat Treating          Don Juzwiak and Mary Juzwiak             Company           660 Gull
           Road         Kalamazoo, MI 49007
15630417   Precision Heat Treating Corp           2711 Adams Center Rd            PO Box 6162           Fort Wayne, IN 46896
15630418   Precision International Inc         PO Box 3750           305 Palm Blvd          Brownsville, TX 78520
15630419   Precision International Inc         PO Box 3750           488 Palm Blvd.          Brownsville, TX 78520
15630420   Precision Jig & Fixture         Kevin Wilterink and Dan Ketelaar            301 Rockford Park Drive           Rockford, MI
           49341
15630421   Precision Laser & MFG, LLC              80 Motivation DR          Lawrenceburg, TN 38464
15630423   Precision Laser & Mfg., LLC            Johnny Baker and Tricia Baker            80 Motivation Drive        Lawrenceburg,
           TN 38464
15630424   Precision Laser Service          Chris Bada        14730 Lima Road            Fort Wayne, IN 46818
15630425   Precision Mach & Supply            Brian Or Jay         1504 Second Street          Muscle Shoals, AL 35661
15630426   Precision Machine Co of S. H            03791 Cr 687         South Haven, MI 49090
15630427   Precision Music & Audio            38 Manitoba St.         Box 1496          Bracebridge ON P1L 1V5 Canada
15630428   Precision Quality Services          Galahn Kilgore         209 E. Library Street         Huntsville, Mo 65259
15630429   Precision Resource          4 Cherry Blosom Rd.           Cambridge ON N3H 4R7 Canada
15630430   Precision Resource          Sharon Butler         700 Hickory Hill Drive           Vernon Hills, IL 60061
15630431   Precision Resource Canada            Andre Niessen          265 Breithaupt Street        Kitchener ON N2H 5H3
           Canada
15630432   Precision Resource Canada            Kitchner Plant        Kitchner ON N2H 5H3 Canada
15630433   Precision Stamping          Brad Checkley          PO Box 598           Bristol, IN 46507
15630434   Precision Stamping          Jim Checkley          720 Collins Rd.         Elkhart, IN 46516
15630435   Precision Steel Services Inc         31 E Sylvania Avenue           Toledo, OH 43612
15630436   Precision Tool & Engineering            Leann         1500 Radford Road           Dubuque, IA 52002
15630437   Precision Tool Company, Inc.            2839 Henry Street         Muskegon, MI 49441
15630438   Precision Tooling & Machinin             Harry Greek         PO Box 275           215 West Webb Street          Smithville,
           TN 37166
15630439   Preferred Industries Inc         Alex Morton          11 Ash Drive         Kimball, MI 48074
15630440   Preferred Precision Group, LLC            Alicia Harris       Chief Operation Officer          1310 Comer
           Avenue         Pell City, AL 35125
15630441   Preferred Precision Group, LLC            Alicia Harris, Chief Operations Officer          1310 Comer Avenue           Pell
           City, AL 35125
15630442   Preferred Precision Group, LLC            Pritchard, McCall & Jones, L.L.C.           James G .Henderson, Attorney at
           Law         505 N 20th Street, Suite 1210          Birmingham, AL 35203
15630443   Preferred Precision Group, LLC            Pritchard, McCall & Jones, L.L.C.           James G. Henderson          505 N 20th
           Street, Suite 1210        Birmingham, AL 35203
15630444   Preferred Sourcing LLC           Kathy Hall         3802 North 600 West            Suite A        Greenfield, IN
           46140
15630446   Premier Fasteners Inc         Jie Lu and Rita Ingratta         22 Constellation Court         Etobicoke ON M9V 1K1
           Canada
15630447   Premier Paper & Packaging            Phil Smyger/David Beck and Ed Stansberry              5001 WHITEFISH
           CT         Columbia, MO 65203−6484
15630448   Premier Spring & Mfg Ltd            Donald Balfour          60 Inglis St        Ayr ON N0B 1E0 Canada
15630450   Premier Spring & Mfng Ltd            Donald Balfour          60 Inglis St        Ayr ON N0B 1E0 Canada
15630451   Premier Tool & Die Cast Corp             Ron Schulz and Cathy Dospoy             9886 North Tudor Road           Berrien
           Springs, MI 49103
15630452   Premier Tooling Inc          Jeanette        8883 Kapp Dr          Peosta, IA 52068−0012
15630454   Premium Oil Company             923 Fairview At Kilburn Aven             Rockford, IL 61101
15630456   Premium Services Inc           Stavros Vorias and Chad Stice           25899 W. Twelve Mile Rd., Su            Southfield, MI
           48075
15630458   Prensas Y Cilindros Sa De Cv            Eva Otalora and Agustin Pineda O            Ramon De Campoamor 855−A San
           Nicolas        Nuevo Leon 66450 Mexico
15630460   Pres−On Products           Tape & Gasketing Division           21 Factory Rd          Addison, IL 60101
15630461   Presmec International, LLC           Adriana Ramos           2409C East Griffin Parkway           Mission, TX 78572
15630462   Press Automation, Inc.          3120 Lexington Park Drive           Elkhart, IN 46514
15630463   Press−Way Inc.          Scott Walker          19101 15 Mile Road           Clinton Township, MI 48035
15630464   Pressman, LLC          David Strank           2145 Gale Road          Eaton Rapids, MI 48827
15630465   Presstek, Inc.       Robert Downs            2350 E. Devon Ave.           Suite 350        Des Plaines, IL 60018
15630466   Pressure Points        Chris Penecost          703 Lynn Point Rd           Greenfield, TN 38230
15630467   Prest−Serv Inspecao de Pecas            Lauren Dayane Silverio          Automotivas LTDA Gomes, 375               Limeira
           13485−213 Brazil
15630468   Prestole Division         Gordon Smeltzer          510 Maple St          PO Box 248          Pioneer, OH 43554
15630470   Preventia Security LLC           Frank Osteen and Marissa Hale            PO BOX 1563           Columbia, TN 34802
15630473   Prevost Car Inc.         201 South Avenue          South Plainfield, NJ 07080
15630474   Prevost Quebec City, Canada            1000 Homestead Avenue             Maybrook, NY 12543
15630475   Prevost, Div of Volvo Group            35 boul. Gagnon         Ste Claire QC G0R 2V0 Canada
15630476   Price Driscoll Corporation          Kathleen         17 Industrial Drive         Waterford, CT 06385
15630484   PriceWaterhouseCoopers            PO BOX 75647             CHICAGO, IL 60675−5647
15630485   PricewaterhouseCoopers GmbH               Moskauer Str. 19         Dusseldorf 40227 Germany
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 194 of 255
15630486   PricewaterhouseCoopers Legal             Einiko Franz         AG Friedrich−Ebert−Aniage 35−37             Frankfurt an Main
           60327 Germany
15630487   Pridgeon & Clay Inc.          Sara Kuhtic and Fern Pasholk           50 Cottage Grove SW           Grand Rapids, MI
           49507
15630489   Pridgeon and Clay, Inc.         Greg Dreyer and Fern Pasholk            50 Cottage Grove SW           Grand Rapids, MI
           49507
15630491   Prime Leather Finishes Co           205 South Second St          Milwaukee, WI 53204
15630492   Prime Office Products          Div. of Business Systems Inc          PO Box 803          South Bend, IN 46624
15630493   Prime Technology Group            14500 Lochridge Blvd.           Suite D        Covington, GA 30014
15630495   Primera Precision Co., Ltd.          Eddie Chang         No. 53, Feng Cheng Street Bade Dist            Taoyuan City 33449
           Taiwan
15630494   Primera Precision Co., Ltd.          Eddie Chang         No. 53, Feng Cheng Street,          Bade 33449 Taiwan
15630501   Principal Manufacturing Corp            Caryn Chemers          2800 S 19th Ave.         Broadview, IL 60155
15630502   Principal Manufacturing Corporation            2800 South 19th Avenue           Broadview, IL 60155
15630503   Print Management Solutions            1833 Hass Drive          South Bend, IN 46635
15630504   Priority Plastic Products        Paul Kerkhof and Brandy Kerkhof             3022 Osler Street        London ON N5V 1V3
           Canada
15630507   Pritech Corporation         Warren Jiang          46036 Michigan Avenue            Suite 188        Canton, MI
           48188
15630511   Pro Powder, Inc.         Shirley Caylor         501 Industrial Road         Alabaster, AL 35007
15630512   Pro Powder, Inc.         Tony Quinn          201 Lovejoy St.          South Haven, MI 49090
15630513   Pro Power          Rick Henry         7531 Barlett Corp. Cove East          Suite 101        Bartlett, TN 38133
15630514   Pro Shear Corp         Stacy Smith          3405 Meyer Rd           Fort Wayne, IN 46803
15630515   Pro Tech Machine          Dave Currie and Margaret Currie            3085 Joyce St.        Burton, MI 48529
15630518   Pro−OEM Industrial Supplies             James Chen         6F−2, 346 Nanking E. RD           Tiapei 105 Taiwan
15630519   Pro−oem Industrial Supplies           PO Box 831584           Ocala, FL 34483
15630520   Proactive Tech International          Bob Switzer         Incorporated        PO Box 1581           LaPorte, IN
           46352
15630521   Probity Engineering         Mitch Holler          505 S. Division Ave.         Fremont, MI 49412
15630523   Procesos Termicos y Especial            Arturo Rojas        Ave. TLC # 150 Parque Industrial Stiva           Apodaca 66600
           Mexico
15630524   Process & Power          PO Box 18675            Memphis, TN 38181
15630525   Process Control Corp          Mark Venable and Anna Robinson              6875 Mimms Dr            Atlanta, GA 30340
15630526   Process Development Corp            Guenter Albrecht          41714 Haggerty Circle          Canton, MI 48188
15630527   Process Development Corp            Mr. Fernando Silveira and Mr. Miyazaki            Rua Catequese, 117, sala
           11        Santo Andre SP 09090−401 Brazil
15630529   Process Engineering & Equip.            KEVIN HUIZINGA OR JOHN L                  571 6 Mile Road NW            Comstock
           Park, MI 49501
15630531   Process Sciences, Inc.         Alan Couchman and Barbara Grove              310 South Brushy St.         Leander, TX
           78641
15630532   Process Software LLC           Michele Haley          Div of Platinum Equity          959 Concord
           Street       Framingham, MA 01704
15630535   ProcessMAP Corporation             Sherri Chivers        13450 West Sunrise Blvd           SUNRISE, FL 33323
15630536   Proctor & Graves Service Co.            2131 Utopia Avenue          Nashville, TN 37211
15630537   Proctor, Carolyn        79 East Echo          White Cloud, MI 49349
15630539   Product Action         PO Box 501362            Indianapolis, IN 46250−6362
15630540   Product Action International          Cris Miller       7998 Centerpoint Drive          Suite 800         Indianapolis, IN
           46256
15630541   Product Inspection Center          Grant Ellward         PO Box 55          Excello, MO 65247
15630542   Product Quality Services         Michelle Keller         332−D N. Main Street           Paris, IL 61944
15630543   Production Castings Inc         1410 W Lark Industrial Park            Fenton, MO 63026
15630544   Production Resources Inc.          118 Seaboard Ln. Suite 106           Franklin, TN 37067−2819
15630545   Production Tool Supply          Debbie King          8655 E 8 Mile Rd           Warren, MI 48089
15630546   Productive Solutions Intl         Sheryl Rice        5553 Allen Road           Allen Park, MI 48101
15630548   Professional Engineering Ser           PO Box 812          Sparta, TN 38583
15630549   Professional Heating & Cool           2289 S. U.S. 31         Crothersville, IN 47229
15630550   Profile Extrusion Co.         301 Industrial Ave.        New Albany, IN 47150
15630553   Profile Extrusion Company            Lori Jackson and Mark Williams           100 Anderson Rd           Rome, GA
           30161
15630555   Programming Plus Inc           17685 W Lincoln Avenue             New Berlin, WI 53146−2120
15630556   Programming Research Inc            Doreen Lathrop           470 Atlantic Ave        Independence Wharf           Boston,
           MA 02210
15630557   Progress Software         14 Oak Park          Bedford, MA 01730
15630558   Progressive Business         Publications         PO Box 3019           Malvern, PA 19355
15630560   Progressive Finishes, Inc.        577 Mel Simon Dr            Toledo, OH 43612
15630561   Progressive Finishes, Inc.        Shirley Caylor         501 Industrial Road         Alabaster, AL 35007
15630562   Progressive Manufacturing           425 Connie St.         Fremont, MI 49412
15630563   Progressive Stamping Co.           John Sokol         1950 Barrett Dr         Troy, MI 48084−5371
15630564   Project Planning Group LLC            Rigo Lozano          34857 Resaca Vista Dr          Los Fresnos, TX 78566
15630565   Project Synergy, Inc.        Osman Korkmaz             1606 S. Huron st. #970288          Ypsilanti, MI 48197
15630566   Prolift Industrial Equipment          Heather Wilson and Donna Hicks            12001 Plantside Drive         Louisville,
           KY 40299
15630567   Promax Automotive           5265 E. Provident Dr.           Cincinnati, OH 45246
15630569   Proper Tooling         Chris Churilla and Theresa Sauter           13870 East Eleven Mile Rd.          Warren, MI
           48089
15630572   Prospect Communications            34 Springdale Road           Lawrenceburg, TN 38464
15630573   Prospect Communications            Roger Wright          1208 N. Locust Avenue           PO Box 156          Lawrenceburg,
           TN 38464
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 195 of 255
15630574   Protech Design & Mfg. Inc.          Matt Juric        1848 18th Ave.         Rockford, IL 61104
15630575   Proto Manufacturing          Kim Petersen and Janet Oblinger          12350 Universal Drive          Taylor, MI
           48180
15630577   ProtoMold Company Inc            5540 Pioneer Creek Drive          Maple Plain, MN 55359
15630576   Protojet, LLC        Eric Gunderson          265 17th St        Marysville, MI 48040
15630578   Prototier 1 Inc.       Zoltoan        RR #2 3690 Adjala Tecumsetch Townline              Beeton ON L0G 1A0
           Canada
15630579   Prototype Cast Manufacturing          Bill Edney and Kristina         42872 Mound Rd.           Sterling Heights, MI
           48314
15630580   Prototype Casting Inc.        John Gode and Mike Kaiser           PO Box 390485           4696 Ironton
           Street        Denver, CO 80239
15630582   Proxemics Consulting          Joyelle Maxwell          10080 Arbour Drive          Brighton, MI 48114
15630583   Pruett, Joshua        51 Hurst Lane         Lawrenceburg, TN 38464
15630585   Pryjma, Denys          27763 JAMES           WARREN, MI 48092
15630602   Pulido, Edgar Ram rez          Calle Las Galerias #240        Matamoros Tamaulipas 87455 Mexico
15630604   Pulley, James        448 HAMPSHIRE DR                BELLEVILLE, MI 48111
15630605   Purcell's Tents & Amusements           Steve Purcell and Rinda Quillen          PO Box 198         Leoma, TN
           38468
15630606   Purchase Power          PO BOX 371874            PITTSBURGH, PA 15250−7874
15630608   Purchased Partners         Kathleen Skiles         12898 Pennridge Drive          Bridgeton, MO 63044
15630609   Purchased Parts Group Inc          401 Airpark Center Drive          Nashville, TN 37217
15630617   Purity Cylinder Gases, Inc.        Brian Veeniga          1364 Trade Center Dr.         Traverse City, MI 49686
15630620   Putumbaka, Ramakrishna            36968 ASHOVER COURT                 FARMINGTON HILLS, MI 48335
15630626   Pyper Tool & Engineering Inc          Jeffery Pyper and Sharon Benedict           3003 Wilson Dr. NW          Grand
           Rapids, MI 49534−7565
15630627   Pyramid Industries de Mexico          Francisco Favela         S de RL de CV Av. Acceso V No. 107−D
           Col         Queretaro 76150 Mexico
15630628   Pyramid Mouldings, Inc.          Chris Ellis        300 S. Magnolia Ave.          Green Cove Springs, FL 32043
15630629   Pyramid Plastics Inc.        1027 Research Parkway           Rockford, IL 61109−5999
15630631   Q Cees Product Division          PO Box 924647           The Mountain Co           Houston, TX 77292−4647
15630632   Q−Cee's Product Corp.          2351 Circadian Way           Santa Rosa, CA 95407
15630633   Q−Panel Lab Products           PO Box 75548           Cleveland, OH 44101−4755
15630634   Q.I.S. Inc.       PO Box 673192           Detroit, MI 48267−3192
15630635   Q2 Management Inc           Jamie Hargraft         570A Brookshire Rd           Greer, SC 29651
15630636   Q2 Management Inc.           Terry Scott        #4 250 Harry Walker Pkwy             Newmarket ON L3Y 7B4
           Canada
15630637   QAD          10000 MIDLANTIC DRIVE SUITE 100                  MT. LAUREL, NJ 08054
15630638   QAD Europe GmbH             Buerogebaeude Cubus 1            Niederkasseler Lohweg 18          Duesseldorf D−40547
           Germany
15630639   QAD Inc.         Jason Pickering         10000 Midlantic Drive, Suite 100 West           Mt. Laurel, NJ 08054
15630640   QAD, INC.          10,000 MIDLANTIC DRIVE                SUITE 100          MT. LAUREL, NJ 08054
15630641   QAD, INC.          10000 MIDLANTIC DRIVE                 SUITE 100         MT. LAUREL, NJ 08054
15630642   QAD, Inc.         Michelle Keaton          10,000 Midlantic Drive        Suite 100         Mt. Laurel, NJ 08054
15630644   QAS Solutions, LLC           2904 Estates Drive         Virginia BEach, VA 23454
15630645   QBM Products           Div of Quality Belt Mainten.         485 Grays Road           Hamilton ON L8E 2Z5 Canada
15630646   QCG Sorting Mexico, SA de CV             Miguel Angel Salazar Alm            Perales 120 Col Casa Blanca         Metepec
           52140 Mexico
15630647   QES Solutions, Inc.         Karen Knapp          1547 Lyell Avenue          Rochester, NY 14606
15630648   QIS, Inc.        Dawn Clark         27481 Berverly Road          Romulus, MI 48174
15630649   QNX          1001 FARRAR ROAD               OTTAWA ON K2K 0B3 CANADA
15630650   QNX          1002 FARRAR ROAD               OTTAWA ON K2K 0B4 CANADA
15630651   QNX          1003 FARRAR ROAD               OTTAWA ON K2K 0B5 CANADA
15630652   QNX Software Systems Limited             Andrew Plamondon            1001 Farrar Road         Ottawa ON K2K 0B3
           Canada
15630653   QSI Automation Inc          Rich Taube and Tina M Berkes            4585 S State Rd 9−57         Churubusco, IN
           46723
15630654   QT         2350 MISSION COLLEGE BLVD. SUITE 1020                     SANTA CLARA, CA 95054
15630655   QU, Peng         3130 Fallen Oaks CT 314            Rochester Hills, MI 48309
15630657   QUALITY AIR HEATING & COOLIN                     3395 KRAFT AVE SE               GRAND RAPIDS, MI 49512
15630669   QUALITY MARKING SYSTEMS                     5690 W HEVERLY              PORTAGE, MI 49024
15630672   QUALITY METALCRAFT INC                    12001 FARMINGTON RD                 LIVONIA, MI 48150
15630676   QUALITY PLASTICS & ENG ACQUISITION CORP.                         2507 DECIO DRIVE             ELKHART, IN
           46514
15630703   QUINTANILLA, EDUARDO                  2348 CONCORD PLACE                 BROWNSVILLE, TX 78520
15630643   Qaid, Mohammed            749 ARBOR DR             YPSILANTI, MI 48197
15630656   Quadra Chemicals Ltd.          Niki MacPherson and Jean Daoust            370, Joseph−Carrier
           Blvd.        Vaudreuil−Dorion QC J7V 5V5 Canada
15630658   Quality Air Heating & Coolin          Matt Lagrou and Matt Lagrou            3395 Kraft Ave SE         Grand Rapids, MI
           49512
15630659   Quality Assurance Services          2904 ESTATES DRIVE               VIRGINIA BEACH, VA 23454
15630660   Quality Belt Maintenance          1732 Hwy. 11 North          1732 Hwy. 11 North           Kilworthy ON P0E 1G0
           Canada
15630661   Quality Components, LLC d/b/a Northern M              7463 Amy School Road            Howard City, MI 49329
15630662   Quality Components, LLC d/b/a Northern M              P.O. Box 157         Pierson, MI 49339
15630663   Quality Die        Joyce        902 S Willow St.          PO Box 157          Flora, IN 46929
15630664   Quality Engineering Services         Tommy DiGirolamo             1547 Lyell Ave.         Rochester, NY 14606
15630665   Quality Express Internationa         Diane Lee and Mi Kyung Kim             1000 Lunt Ave.         Elk Grove Village, IL
           60007
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 196 of 255
15630666   Quality First Sorting Inc.        704 Airport Blvd         Suite 2       Ann Arbor, MI 48108
15630667   Quality Industrial Products         Phil        14001 Norby         Grandview, MO 64030
15630668   Quality Machine & Automation              Tim Vander Zwaag and Libby Mackey              184 Manufacturers
           Drive        Holland, MI 49424
15630670   Quality Marking Systems            Joe Sisco and Scott Killman         5690 W Heverly          Portage, MI 49024
15630671   Quality Measurement Solution            Dave Hartzell and Michelle Hartzell          1183 Pierson Dr        Batavia, IL
           60510
15630673   Quality Model & Pattern           Don Tuttle and Mary Tuttle         2663 Elmridge Dr., NW            Grand Rapids, MI
           49534
15630674   Quality Pallet dba        Sharon Williams and Karen Meehleder             Peregrine Wood Products          Muskegon, MI
           49442
15630675   Quality Plastics & Eng          J Ramsey and Kim H.           Acquisition Corp.         2507 Decio Drive        Elkhart, IN
           46514
15630677   Quality Plastics & Eng.          Rick Donati        53379 C.R. 113         Elkhart, IN 46514
15630678   Quality Plating Co. Inc.         Scott and Jen        2712 McIlwraith St.         Muskegon Heights, MI 49444
15630679   Quality Plus Incorporated          Laurie Prestia       251 Airport Industrial Dr.        Ypsilanti, MI
           48198−6061
15630680   Quality Resources, LLC            Ken Racine and Rebecca Polk           9113 C Parktop Lane          Knoxville, TN
           37923
15630681   Quality Stamping & Tube            PO Box 146          N 169 W21010 Mead             Jackson, WI 53037
15630682   Quality Team 1         15135 Hamilton Ave             Higland Park, MI 48203
15630683   Quality Technology Services           Edward D Basta          11199 Walnut Ridge Road            Chesterland, OH
           44026−1237
15630684   Quality Tool Company            577 Mel Simon Dr           Toledo, OH 43612
15630685   Quality Tool Company            577 Mel Simon Dr.          Toledo, OH 43612
15630686   Quality Tool Company            577 Mel Simon Drive           Toledo, OH 43612
15630687   Quality Tree Service         PO Box 216           Fremont, MI 49412
15630688   Quality Vision Services          Bruce Patterson and Elaine Lutrario        1175 North Street         Rochester, NY
           14624
15630689   Quanex IG Systems Inc            Tonya McDonald and Melissa            800 Cochran Avenue           Cambridge, OH
           43725
15630690   Quantum Group QC            Amber Lindsay            2775 W Dickman Road            Suite C−1        Springfield, MI
           49037
15630691   Quasar Industries        1911 Northfield Drive          Rochester Hills, MI 48309
15630692   Quest Industrial LLC          Ashley Staskal         1313 16th Street       Monroe, WI 53566
15630693   Quest Software, Inc.        Andrea Dargin           5 Polaris Way        Aliso Viejo, CA 92656
15630694   Qui ones, Esperanza Dimas            MARIANO MATAMOROS NUM 160                       Matamoros Tamaulipas 87493
           Mexico
15630695   Qui ones, Guadalupe S nchez            GUILLERMO PRIETO NUM 47                  Matamoros Tamaulipas 87315
           Mexico
15630696   Quick Response, Inc.          PO Box 531          Carthage, TN 37030
15630697   Quill       PO Box 94080            Palatine, IL 60094−4080
15630698   Quill Corporation        100 Schelter Rd.          Lincolnshire, IL 60069−3621
15630699   Quillen, Haley        235 S Old Military Road           St Joseph, TN 38481
15630701   Quincy Recycle Paper           526 South 6th Street         Quincy, IL 62301
15630706   R & R Spring Corp          Mary and Bette Richter           100 Laura Dr         Addison, IL 60101
15630708   R L POLK & CO            RL POLK            26533 Evergreen Road           Southfield, MI 48076
15630713   R S Hughes Co Inc          317 E Cedar Ave Ste F           McAllen, TX 78501−8734
15630707   R and T of West Michigan Inc            Robert Wiegand          3371 68th St. SE         Dutton, MI 49316
15630709   R os, Franceli Flores        FRESNO NUM 144               Matamoros Tamaulipas 87477 Mexico
15630710   R os, Juan Martinez         DON OSCAR NUM 115                 Matamoros Tamaulipas 87344 Mexico
15630711   R os, Nadia Zamarr n          R o Corona Num 85            Matamoros Tamaulipas 87440 Mexico
15630712   R os, Rogelio Martinez          TIKAL NUM 69             Matamoros Tamaulipas 87490 Mexico
15630714   R&A Tool and Engineering Co.              Greg Raymond and Nancy Essex            39127 Ford Rd.         Westland, MI
           48185
15630715   R&B ASPHALT MAINTENCE                     DBA Ryan Brainard           9449 South Mundy Ave            Newaygo, MI
           49337
15630716   R&D Machine & Tool,Inc.             Rachel         6215 Norton Center Drive          Muskegon, MI 49441
15630717   R&E Automated Systems LLC                Tim Flanigan and Eva Komini           44440 Phoenix Dr         Sterling Heights,
           MI 48314
15630718   R&J LIFT TRUCK SERVICE                  668 PERCY TUCKER RD                ALAMO, TN 38001
15630719   R&J LIFT TRUCK SERVICE                  TINA OR MORGAN               668 PERCY TUCKER RD                ALAMO, TN
           38001
15630720   R&R Fixtures          Sales and Julie Butterworth         1809 Industrial Park Dr         Grand Haven, MI 49417
15630721   R&R Sales LLC           Melissa Cluckey and Julie Foriester          PO Box 161          Grand Haven, MI 49417
15630722   R&R Sharpening, Inc.           Jacque Tighe and Marti K.          68916 Cass Street        Edwardsburg, MI 49112
15630723   R&R Wood Products Inc.             Scott Ramsey         309 East Broad St.        Dickson, TN 37055
15630724   R&S Automotive           Scott Conley          109 Defiance Ave          Hicksville, OH 43526
15630725   R−Tech Feeders, Inc.          Jeff Richards and Tammy Richards            5292 American Rd.          Rockford, IL
           61109
15630726   R. Reininger & Son          Paul Killoran         1240 Twinney Drive PO Box 2000             Newmarket ON L3Y 5N1
           Canada
15630727   R.D.N. Mfg. Co. Inc          160 Covington Dr.          Bloomingdale, IL 60108
15630728   R.J. Yount Ind., Inc.       14851 Michael Lane            PO Box 246         Spring Lake, MI 49456−0246
15630729   R.L. Torresdal Co., Inc.         Ray Torresdal         1413 US Hwy 52           Ossian, IA 52161
15630730   R.L. Weisheimer & Assoc Inc             Mark Paisley        PO Box 137          808 C South Main          Columbia, IL
           62236
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21         Page 197 of 255
15630731   R.M. Wright Company           Frank Ashbaugh and Michael Hamzey              23910 Freeway Park
           Drive       Farmington Hills, MI 48335
15630732   R.S. Coatings Ltd       Jazz Pahal         2023 Williams Parkway East Unit 12           Brampton ON L6S 5N1
           Canada
15630733   R.V. Evans        Tina Deardorff         2063 Congressional Drive          St. Louis, MO 63146
15630734   R.V. Surplus & Salvage Inc         1400 W. Bristol Street        Elkhart, IN 46514
15630735   RAAB, FRANCES             14170 E NORA RD            NORA, IL 61059
15630740   RADICI PLASTICS USA              960 SEVILLE RD.            WADSWORTH, OH 44281
15630755   RAIKES, DANIEL            506 KENTUCKY DR.               ROCHESTER HILLS, MI 48307
15630760   RAL Robotics Investment Ctr           Richard Limbacher         Customer Service Center         7148 Rocky Ridge Rd
           SW        Stone Creek, OH 43840
15630763   RAM         2301 FEATHERSTONE ROAD                  AUBURN HILLS, MI 48326
15630764   RAM ELECTRONICS, INC.                BRADLEY DAVIS              259 N. THIRD AVE.            FRUITPORT, MI
           49415
15630789   RAMIREZ, J ISABEL DURAN                 5920 BEECHWOOD ST               DETROIT, MI 48210
15630818   RANDECKER, RITA              122 N HUDSON            STOCKTON, IL 61085
15630819   RANDECKER, TIMOTHY                 113 S EAST ST          MT CARROLL, IL 61053
15630825   RANDOLPH CTY SHELTERED WKP                      1751 ROBERSTON RD               MOBERLY, MO 65270
15630827   RANDSTAD            ONE OVERTON PARK3625 CUMBERLAND BLVD SE                             ATLANTA, GA 30339
15630828   RANDSTAD            P.O. BOX 2084           CAROL STREAM, IL 60132−2084
15630840   RANKIN, GEORGE             62 WOODLAKE BLVD                  MILLBURRY, OH 43447−9767
15630847   RASHED, Salam Yousef            14319 E 12 MILE RD #B             WARREN, MI 48088
15630848   RASMUSSEN, RONALD                 16744 ELIZABETH RD              MT CARROLL, IL 61053
15630866   RAYMOND, THERESA                4945 NORTH FRASER RD.                PINCONNING, MI 48650
15630868   RB&W of Canada Ltd.           5191 Bradco Blvd.          Mississauga ON L4W 1G7 Canada
15630869   RCB Industries Inc       Ms Phyllis Hernandez           1030 N Crooks Rd Ste G           Clawson, MI 48017
15630870   RCM Technologies, Inc.         Valerie Giron        2900 Charelvoix Drive           Suite 100      Grand Rapids, MI
           49546
15630871   RCO Engineering Inc         Jim McAndrews and Pattie Bennett           29200 Calahan          Roseville, MI
           48066
15630872   RCO Technologies LLC           Mel Sell         29200 Calahan        Roseville, MI 48066
15630873   RDP Electrosense        Nancy Gross           2216 Pottstown Pike        Pottstown, PA 19465−8718
15630874   RDT Solutions, LLC         Dean Sarris         30 Crestwood Drive          Hollis, NH 03049
15630875   READE, LINDA           419 PINE           CALLAO, MO 63534
15630877   READY RIVET & FASTENER LTD                    170 HOLLINGER            KITCHNER ON N2K 2Z3 CANADA
15630878   READY RIVET & FASTENER LTD                    C/O THE COURT GROUP OF COMPANIES LTD.                      490
           ELIZABETH STREET              BURLINGTON ON L7R 2M2 CANADA
15630888   RECIO, MARISSA OJEDA                CINCO NUM 500            Matamoros Tamaulipas 87300 Mexico
15630903   REDOE MOLD COMPANY                   6115 MORTON INDUSTRIAL PKWY                     WINDSOR ON N9J 3W2
           CANADA
15630906   REECE, DON           705 Tall Oaks Blvd Apt 26          Auburn Hills, MI 48326
15630910   REED, CHARLES            12226 HOPE MEANS RD                 MEANS, KY 40346
15630911   REED, CHARLES A             12226 HOPE MEANS RD                MEANS, KY 40346
15630914   REED, JOWANA            50 REED CIRCLE              MEDINA, TN 38355
15630919   REED, SHAWN            170 CHESAPEAKE DR.                OWINGSVILLE, KY 40360
15630920   REED, VALENISHA             26135 Regency Club Dr            Warren, MI 48089
15630924   REEL, ELIZABETH            P.O. BOX 94           LAWRENCEBURG, TN 38464
15630926   REES, CONNIE           510 WHITEWATER AVE                 FURT ATKINSON, WI 53538−2353
15630931   REFRESHMENTS OF TENNESSEE                     12 NORTH CONALCO DRIVE                  JACKSON, TN 38305
15630938   REGER, RICHARD             30786 Kensington Pl          Macon, MO 63552
15630943   REID, JAMES          82 ROSE BLVD.             BELLEVILLE, MI 48111
15630948   REISING         755 WEST BIG BEAVER ROAD, SUITE 1850                     TROY, MI 48084
15630958   RELATS SA          C/PRIORAT S/N PO IN LA BORDA                   08140 CALDES DE
           MONTBUI           BARCELONA SPAIN
15630960   RELIABLE ANALYSIS, INC.                32201 N. AVIS DRIVE            MADISON HEIGHTS, MI 48071
15630966   RELIABLE PEST SOLUTIONS                  PO BOX 627          HANNIBAL, MO 63401
15630970   REMKE'S GARAGE, LLC                8122 S. GRANT HWY.             MARENGO, IL 60152
15630973   RENAISSANCE GLOBAL LOGISTICS                     CO/ FORD OF SOUTH AFRICIA                  IEOKA        4333 W FORT
           ST       DETRIOT, MI 48209
15630995   RESEARCH SOLUTIONS GROUP                    PO BOX 1667           PELHAM, AL 35124
15630996   RESEARCH SOLUTIONS GROUP, INC.                    ATTN: JOHN ACRES               100 TONY HOLMES
           DRIVE         PELHAM, AL 35124
15630998   RESENDEZ, SERGIO FISCAL                 BELISARIO DOMINGUEZ NUM 83                    Matamoros Tamaulipas 87469
           Mexico
15631001   RESISTANCE WELDING MACHINE                     255 PALLADIUM DRIVE                 ST. JOSEPH, MI 49085−9552
15631007   RESOURCE RECOVERY STL INC                    PO BOX 470608           ST LOUIS, MO 63147
15631014   REV PARTS JEFFERSON                150 NORTHWEST BLVD                JEFFERSON, NC 28640
15631015   REV PARTS LLC            ATTN ACCOUNTS PAYABLE                    245 S EXECUTIVE DRIVE               SUITE
           300       BROOKFIELD, WI 53005
15631016   REVARD, ERIC           511 Hudson Street          Ypsilanti, MI 48198
15631020   REVERE PLASTICS SYSTEMS, LLC                   1452 ROWE PARKWAY                 POPLAR BLUFF, MO 63901
15631044   REYNOLDS, CINDY              44 WALNUT GROVE RD                 BRADFORD, TN 38316
15631045   REYNOLDS, DEBRA               610 W MAIN           WARREN, IL 61087
15631047   REYNOLDS, RAYMOND                  312 9th St       Macon, MO 63552
15631050   RGV Automation Solution LLC             Ramiro Gomez          700 E Washington St          Brownsville, TX
           78520
15631051   RGV Metal & Plastic Inc.         Israel Enriquez Torres and Aide Campos           854 E Saint Charles
           St.      Brownsville, TX 78520
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21         Page 198 of 255
15631052   RH Design Services, Inc.         Ron Hanna        1095 Dam Rd.          Boyne City, MI 49712
15631053   RHINO ASSEMBLY              7575−A WEST WINDS BLVD.                 CONCORD, NC 28027
15631054   RHINO ASSEMBLY              SALES and TEMIKA PECK                7575−A WEST WINDS BLVD.               CONCORD,
           NC 28027
15631056   RHM Fluid Power          5329 Clay Avenue S.W.           Grand Rapids, MI 49548−5659
15631058   RHODES, JOHN            6354 COX LANDING ROAD                 LESAGE, WV 25537
15631060   RHODMAN, ROLEY               471 E Burkhardt         Moberly, MO 65270
15631076   RICHARDS ELECTRIC MOTORS                    426 STATE STREET            QUINCY, IL 62301
15631081   RICHARDS, THERESA                101 HIBBARD #65           MANCHESTER, MI 48158
15631084   RICHARDSON, ANTHONY                   26135 REGENCY CLUB DR APT5                 WARREN, MI 48089−6239
15631085   RICHARDSON, BEVERLY                  400 SUNSET LANE            LEOMA, TN 38468
15631086   RICHARDSON, BRIAN                454 GREENTREE LANE #C              MILAN, MI 48160
15631087   RICHARDSON, DEBBIE                1274 County Rd 1960         Jacksonville, MO 65260
15631088   RICHARDSON, JERRY                1091 IROQOIS DR          MT STERLING, KY 40353
15631091   RICHARDSON, LETTIE                111 OAK FORKS ROAD              LAWRENCEBURG, TN 38464
15631092   RICHARDSON, LETTIE F.               111 OAK FORKS ROAD              LAWRENCEBURG, TN 38464
15631096   RICHMOND, RANDALL                  709B LORENE CIRCLE             MT. STERLING, KY 40353
15631114   RIF Services, LLC         Eutimio Arellano        1900 Billy Mitchell Blvd        Suite B      Brownsville, TX
           78521
15631122   RILEY, ROBBY            404A NORTH CEDAR LANE                 LAWRENCEBURG, TN 38464
15631123   RILEY, ROBBY DEE             404A NORTH CEDAR LANE                 LAWRENCEBURG, TN 38464
15631129   RING SCREW LLC             4160 E BALDWIN RD              HOLLY, MI 48442
15631138   RING, KAREN           5525 N. Comstock Ave.           Hesperia, MI 49421
15631139   RINGLER, JENNIFER              5956 E 36TH ST          WHITE CLOUD, MI 49349
15631143   RISNER, DANIEL            25 SHADY LANE APT 2              MOREHEAD, KY 40351
15631144   RISNER, MELINDA             111 South Maple Avenue           Ethridge, TN 38456
15631158   RITZ PLASTICS INC.            435 PIDO RD.          PETERBOROGH ON K9J 7H4 CANADA
15631166   RIVERA, JOSE M            CEDRO NUM 514             Matamoros Tamaulipas 87380 Mexico
15631177   RIVERS, LARRY            18884 Helen St         Detroit, MI 48234
15631180   RJ Vedovell, Inc.       Gary Modrzynski          11128 James Street         Zeeland, MI 49464
15631181   RJ&K Sales, Inc.        Ken Schelhaas and Jean De Haan          2935 Walkent Ct. NW          Suite B      Grand
           Rapids, MI 49544
15631182   RJD Packaging Professionals          1836 Fenpark Drive        Fenton, MO 63026
15631183   RM ACQUISTION , LLC               D/B/A RAND MCNALLY               8770 W BRYN MAWR AVE                STE
           1400       CHICAGO, IL 60631
15631184   RM Acquistion , LLC          Derek Tatgenhorst and Grace Chang           d/b/a Rand McNally        8770 W Bryn
           Mawr Ave Ste 1400          Chicago, IL 60631−3584
15631185   RM Acquistion , LLC          Derek Tatgenhorst and Grace Chang           d/b/a Rand McNally        9855 Woods
           Drive       Skokie, IL 60077
15631186   RMS Quality Services         Kris Thom         1500 S. Sylvania Ave         Sturtevant, WI 53177
15631191   ROBBINS & BOHR LLC                420 HUDSON ROAD             PO BOX 4046           CHATTANOOGA, TN
           37405
15631205   ROBERT BOSCH LLC                2800 SOUTH 25TH AVE             BROADVIEW, IL 60155−4594
15631216   ROBERTS TOOL & DIE CO                 401 INDUSTRIAL RD.           PO BOX 527           CHILLICOTHE, MO
           64601
15631220   ROBERTS, DENNIS             7131 CAMP CREEK RD.              SAVANNA, IL 61074
15631221   ROBERTS, EDWARD                1472 Circle Drive Apt 310        Pontiac, MI 48320
15631222   ROBERTS, H           5499 NELSON ROAD              WEST POINT, TN 38486
15631224   ROBERTS, JEFFREY              3311 BUFFALO ROAD              ETHRIDGE, TN 38456
15631225   ROBERTS, JEFFREY D               3311 BUFFALO ROAD             ETHRIDGE, TN 38456
15631227   ROBERTS, JERRYE N               425 CAMPBELLSVILLE HILL ROAD                   PULASKI, TN 38478
15631229   ROBERTS, STEVEN              114 N. Park St.       Stockton, IL 61085
15631239   ROBINSON, JEREMY               P.O. BOX 2042         PRESTON, KY 40366
15631242   ROBINSON, MELADIE                100 Jamar Street Apt. #1       Moberly, MO 65270
15631253   ROCHA, JESUS MEDELLIN                  PALMA DATILES NUM 78               Matamoros Tamaulipas 87475 Mexico
15631259   ROCHESTER COMMUNITY SCHOOLS                       AMANDA CHAPPELL                180 S. LIVERNOIS
           ROAD          ROCHESTER, MI 48307
15631263   ROCKET SOFTWARE INC.                  77 4TH AVE         WALTHAM, MA 02451
15631280   ROCKWELL            1441 EAST LONG LAKE ROAD                  STE. 150         TROY, MI 48085
15631281   ROCKWELL            1441 EAST LONG LAKE ROAD STE. 150.                   TROY, MI 48085
15631310   RODRIGUEZ, ALFREDO MARTINEZ                     PAVO REAL NUM 145               Matamoros Tamaulipas 87477
           Mexico
15631327   ROGERS, CHRISTOPHER                 804 ELLEN AVE.           MT. STERLING, KY 40353
15631345   ROLLED METAL PRODUCTS                    711 MADDOX SIMPSON PKWY                  LEBANON, TN 37090
15631366   ROOSEN, MARK             3333 Ravenswood Rd Lot 64            Marysville, MI 48040
15631375   ROSE EXTERMINATORS CO                   2145 HEIDE         TROY, MI 48084
15631379   ROSE, BETTY           66 WILSON AVE             CHADWICK, IL 61014
15631382   ROSE, RANDALL             58901 BROOKSIDE DR.              NEW HAVEN, MI 48048
15631388   ROSER & J COWEN LOG.SVCS,LTD                   4625 TOWERWOOD DRIVE                  BROWNSVILLE, TX
           78521
15631390   ROSS, BILLY          250 LEACH HOLLOW ROAD                  JEFFERSONVILLE, KY 40337
15631393   ROSSON, GARY             31 DAY ROAD            LEOMA, TN 38468
15631395   ROSSON, JAMES             4197 MARIE LANE             LAWRENCEBURG, TN 38464
15631396   ROSSON, JAMES TOMMY                  4197 MARIE LANE            LAWRENCEBURG, TN 38464
15631404   ROUPE, PAUL           2765 EIGHT MILE RD              AUBURN, MI 48611
15631410   ROWE, DIANE            9643 E PARKER ROAD               STOCKTON, IL 61085
15631414   ROWELL, SCOTT             1240 SHERBORNE PLACE                LEXINGTON, KY 40509
15631416   ROWLAND SAFETY & SUPPLY INC.                    87 MILLER AVENUE               JACKSON, TN 38305
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 199 of 255
15631419   ROWLEY SPRING & STAMPING                      210 REDSTONE HILL RD                 BRISTOL, CT 06010
15631427   ROYSE, JOHNNY               235 SPRING CREEK RD                LAWRENCEBURG, TN 38464−6578
15631431   RQS         922 LOCUST STREET                 TOLEDO, OH 43604
15631432   RQS         Jennifer Leonard and JoAnne Thompson               922 Locust Street         Toledo, OH 43604
15631433   RR DONNELLEY               2001 WALTON RD                ST LOUIS, MO 63114
15631434   RR Donnelley          3075 Highland Pkwy             Suite 400        Downers Grove, IL 60515−1228
15631435   RR Donnelley          Jane Adams           2001 Walton Rd           St Louis, MO 63114
15631436   RR Donnelley          Steve Wilkinson            2001 Walton Rd         St Louis, MO 63114
15631437   RR Floody Co          5065 27th Ave            Rockford, IL 61109
15631438   RS Technologies, LTD             Jeff Drumheller         24350 Indoplex Circle          Farmington Hills, MI 48335
15631440   RTI LABORATORIES INC                   33080 INDUSTRIAL RD               LIVONIA, MI 48150
15631441   RTI Laboratories Inc          Lloyd Kaufman and Heidi Stamper              33080 Industrial Rd        Livonia, MI
           48150
15631442   RTI Laboratories, Inc.         31628 Glendale St.          Livonia, MI 48150
15631443   RTP Company            Judy Wilbright and Kurt Wagoner             580 East Front Street         Winona, MN 55987
15631449   RUDOLPH BROS & CO                   6550 OLEY SPEAKS WAY                 CANAL WINCHESTER, OH 43110
15631456   RUIZ, ALEXIS MEDINA                  ANGUILLAS NUM 225                Matamoros Tamaulipas 87455 Mexico
15631469   RUSCO, JAMES              210 N. Decker Ave.           FREMONT, MI 49412
15631472   RUSS, BRANDON               21 SPRINGER STATION ROAD                    LORETTO, TN 38469
15631474   RUSSELL, JOHN              505 S EAST ST            MT CARROLL, IL 61053
15631475   RUSSELL, JOHN              6439 BACON ROAD                PETERSBURG, MI 49270
15631478   RUSSELL, WENDY                701 CLIFTON TURNPIKE                 WAYNESBORO, TN 38485
15631480   RUSSIA          c/o DHL Mexico             4333 West Fort Street         Detroit, MI 48209
15631482   RUTH, MALITA              3115 Salem Street          Milan, TN 38358
15631487   RV Evans         Sales          10911 N Second Street          Machesney Park, IL 61115
15631488   RW Screw Products, Inc.            Tom Drew and Diane Ditsler            999 Oberlin Rd, SW          Massillon, OH
           44647
15631489   RWH Myers           PO Box 62031             Pittsburgh, PA 15241
15631492   RYAN AND SONS − 3RD PARTY                      100 N FEARING BLVD                TOLEDO, OH 43607−3603
15631494   RYAN, DERRICK               3154 BAYPOINT DRIVE                 ROCHESTER HILLS, MI 48309
15631497   RYERSON INC.              3001 ORCHARD VISTA DR. SE                  GRAND RAPIDS, MI 49546
15630736   Racelogic USA           Jim Lau and Dorothy Shetler           27260 Haggerty Suite A2            Farmington Hills, MI
           48331
15630737   Rach, Steven        19211 Delaware St             Roseville, MI 48066
15630738   Rack Express         Joe Sasson           PO Box 9940          1566 Miles Street         Houston, TX 77213
15630739   Racks Unlimited          517641 County Road #124             R.R. #3         Shelburne ON L0N 1S7 Canada
15630741   Radici Plastics USA          Bonnie Dilworth          960 Seville Rd.         Wadsworth, OH 44281
15630742   Radici Plastics USA, Inc.          F.a.o. Marco Ferrero         960 Seville Road          Wadsworth, OH 44281
15630743   Radley Corporation          Suite 440         23077 Greenfield Rd.           Southfield, MI 48075
15630744   Radyne Corporation           211 West Boden Street           Milwaukee, WI 53207−6277
15630745   Rafferty Machine & Tool             Tracy Nolen and Sabrina Steel          2722 NW 74 Place          Gainesville, FL
           32653
15630746   Rager Consulting, Inc.          Donald D. Rager          PO Box 200           Coles Point, VA 22442−0200
15630747   Raghuram Vemaraju            21554 Green Hill Road            Apt 204         Farmington Hills, MI 48335
15630750   Rahim, Fariha         3642 Garrik Ave            Warren, MI 48091
15630751   Rahn, Robert         49 Hubbard Woods              Muskegon, MI 49442
15630756   Railko        Martyn Doherty            Loudwater High Wycombe              Buckingham HP109QV United Kingdom
15630757   Rain For Rent         Mark Bybee            221 Mc Donald Ave           Joliet, IL 60431
15630758   Rainbow Tape & Label             11600 South Wayne Rd.            PO Box 74453           Romulus, MI 48174
15630761   Rallo, Dawn         29153 Philadelphia Dr            Chesterfield, MI 48057
15630762   Ralph's Septic Pump & Exc.            PO Box 175          Rapid City, MI 49676
15630765   Ram Electronics, Inc.         Don Neidlinger          259 N. Third Ave.           Fruitport, MI 49415
15630766   Ram rez, Alejandra Vel zquez            OLMO NUM 145              Matamoros Tamaulipas 87380 Mexico
15630767   Ram rez, Ana Molinero            POLANCO NUM 23                Matamoros Tamaulipas 87497 Mexico
15630768   Ram rez, Francisco Barr n            SAN ALEJANDRO NUM 31                 Matamoros Tamaulipas 87455 Mexico
15630769   Ram rez, Israel Hern ndez           DE LA NARANJA 240               Matamoros Tamaulipas 87343 Mexico
15630770   Ram rez, Jes s Ponce          Cenzontle Num 217            Matamoros Tamaulipas 87477 Mexico
15630771   Ram rez, Jorge Hern ndez            CHILPANCINGO 2              Matamoros Tamaulipas 87343 Mexico
15630772   Ram rez, Jorge Montoya            FRANCISCO ZARCO 60                 Matamoros Tamaulipas 87390 Mexico
15630773   Ram rez, Juan M ndez            PUERTO JUAREZ NUM 19                 Matamoros Tamaulipas 87458 Mexico
15630774   Ram rez, Keyla Balleza           CALLEJON 2 75             Matamoros Tamaulipas 87438 Mexico
15630775   Ram rez, Luis Hern ndez            JUAN DE LA BARRERA NUM 159                     Matamoros Tamaulipas 87499
           Mexico
15630776   Ram rez, Maria Hern ndez             VICENTE GUERRERO NUM 129                     Matamoros Tamaulipas 87496
           Mexico
15630777   Ram rez, Ramiro Olvera            SAN HUMBERTO NUM 9                   Matamoros Tamaulipas 87455 Mexico
15630778   Ram rez, Rosa Mendoza             LIBRADO RIVERA NUM 16                   Matamoros Tamaulipas 87440 Mexico
15630779   Ram rez, Susana Castro            BENJAMIN VOIROL 13               Matamoros Tamaulipas 87455 Mexico
15630780   Rama Tech LLC            Lisa         7565 Haggarty Rd          Belleville, MI 48111
15630781   Ramachandra, Jagadish            2705 Beacon Hill Drive          Auburn Hills, MI 48326
15630782   Ramachandra, Jagadish            2705 Beacon Hill Drive Apt 207            Auburn Hills, MI 48326
15630784   Ramco Specialties          5369 Hudson Drive            Hudson, OH 44236
15630785   Ramco Specialties Inc          5445 Hudson Industrial Parkway             Hudson, OH 44236
15630786   Ramco Specialties, Inc.          Attn: Jennifer DeSimio          5445 Hudson Industrial Pkwy.          Hudson, OH
           44236
15630787   Ramey, Traveon           362 North Roosevelt           Canton, MI 48187
15630788   Ramirez, Guadalupe Gonzalez              TRINIDAD 54            Matamoros Tamaulipas 87398 Mexico
15630790   Ramirez, Jesus Flores          JESUS C MU OZ NUM 498                 Matamoros Tamaulipas 87560 Mexico
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 200 of 255
15630791   Ramirez, Juan Hernandez          CALLE SAN JUAN ORIENTE NUM 58                     Matamoros Tamaulipas 87477
           Mexico
15630793   Ramirez, Miguel Andrade           CERRO DE LA SILLA #3               Matamoros Tamaulipas 87497 Mexico
15630794   Ramirez, Oscar Suarez          492 Timberlea Dr         Rochester Hills, MI 48309
15630795   Ramirez, Rigoberto Ramirez           PADILLA NUM 16              Matamoros Tamaulipas 87399 Mexico
15630797   Ramm Custom Manufacturing              Rick Calverly        80 Holditch Street        Bracebridge ON P1L 1E6
           Canada
15630798   Ramones, Adriana Pi on          CALLE 13 NUM 10A               Matamoros Tamaulipas 87497 Mexico
15630800   Ramos, Adalberto Mendoza            JOSE MARIA MORELOS NUM 110                    Matamoros Tamaulipas 87493
           Mexico
15630802   Ramos, Carlos Rubio          RIO FRIO NUM 22             Matamoros Tamaulipas 87440 Mexico
15630803   Ramos, Ernesto Gonzalez          RICARDO FLORES MAGON                    Matamoros Tamaulipas 87440 Mexico
15630804   Ramos, Gabriela Ramos           VICENTE GUERRERO 18                 Matamoros Tamaulipas 87440 Mexico
15630805   Ramos, Juan Ram rez           TEMIXCO NUM 14              Matamoros Tamaulipas 87497 Mexico
15630806   Ramos, Martin Hern ndez          RIO CORONA #31              Matamoros Tamaulipas 87440 Mexico
15630807   Ramos, Pedro Gutierrez          NUEVO MILENIO              Matamoros Tamaulipas 87440 Mexico
15630808   Ramos, Samuel Dom nguez             OLMO NUM 19             Matamoros Tamaulipas 87594 Mexico
15630809   Ramos, Vicente Dom nguez            CALLE OLMO NUM 19                Matamoros Tamaulipas 87477 Mexico
15630810   Ramos, Yajaira Cruz          MARIANO MATAMOROS NUM 161                       Matamoros Tamaulipas 87493
           Mexico
15630811   Ramsey, Dontez           20434 Wyoming St          Detroit, MI 48221−1030
15630812   Ranbar, Inc        7003 Chadwick Dr, Suite 243           PO Box 0636          Brentwood, TN 37024
15630813   Rand Machine & Fabrication           Robyn         1486 Highland Ave           Cheshire, CT 06410
15630814   Rand Technologies of Michiga           Samantha Patterson and Shaun Wynter            One Lahser Center         26400
           Lahser Rd Suite 225         Southfield, MI 48034
15630815   Rand Worldwide Educational            Mickey Sanghera          Services 5285 Solar Drive         Mississauga ON LAW
           5B8 Canada
15630817   Randecker Enterprises         Todd Randecker          18642 Shannon Rt           Shannon, IL 61078
15630821   Randolph County           110 South Main         Suite D        Huntsville, MO 65259
15630822   Randolph County Collector          110 South Main          Suite D        Huntsville, MO 65259
15630823   Randolph County Foundation            Dale Brand and Patty Lane          PO Box 87         Moberly, MO 65270
15630824   Randolph County Health Dept            Kara Bunten and Linda Benner           1319 E Highway 24          Moberly, MO
           65270
15630826   Randolph Cty Sheltered Wkp            PO BOX 126          Moberly, MO 65270−0126
15630829   Randstad        PO Box 2084           Carol Stream, IL 60132−2084
15630830   Randstad Engineering          Kristen Johnston        6200 The Corner's Parkway           6th Floor       Norcross, GA
           30092
15630831   Randstad General Partners (US), LLC           c/o Bryan Cave Leighton Paisner LLP            Mark I. Duedall 1 Atlantic
           Center        14th Fl 1201 W Peachtree St NW           Atlanta, GA 30309−3488
15630832   Randstad US         Bryan Scott         2015 South Park Place         Atlanta, GA 30339
15630833   Randy Leitow          10971 Bailey Road          Mancelona, MI 49659
15630834   Ranga, Suhant         25899 Mulberry Lane           Novi, MI 48374
15630835   Rangel, Christian Hern ndez         PEDREGAL 86             Matamoros Tamaulipas 87497 Mexico
15630836   Rangel, Lauro Espino          PRIVADA FARALLON NUM 512                    Matamoros Tamaulipas 87390 Mexico
15630837   Rangel, Lorenzo Perez          CONSTITUCION DE 1917 NUM 124                   Matamoros Tamaulipas 87477
           Mexico
15630838   Ranger Automation Systems            David Sundstrom          820 Boston Turnpike Rd          Shrewsbury, MA
           01545
15630839   Ranger Die Inc.         Joe/Leo Raap and Jessica Pabst Leo Raap           1300 West Randall         Coopersville, MI
           49404
15630841   Rapid Global Business Soluti          32500 Concord Dr, Suite 307          Madison Heights, MI 48071
15630842   Rapid Granulator, Inc.        Sue Cunningham           5217 28th Avenue          PO Box 5887          Rockford, IL
           61125
15630843   Rapid Rack Industries         14421 Bonelli St        City of Industry, CA 91746
15630844   Rapid Rack Industries Inc.        14426 Bonelli Street         City of Industry, CA 91746
15630845   Rapid Response Inspections          11910 Farmington Rd           Livonia, MI 48150
15630851   Ratliff, Ashley        310 North College Avenue Apt. 4          Moberly, MO 65270
15630852   Ratterree, Kayla        109 Gallaher Blvd         Lawrenceburg, TN 38464
15630854   Rave Gears LLC           Cary Rolfing and Lisa Fedor         425 Strempel Rd         Sequin, TX 78155
15630855   Ravenna Hydraulics          Brad Mcfarlin         13101 East Apple Ave          Ravenna, MI 49451
15630856   Raveschot, Christopher         14302 HERITAGE ST              RIVERVIEW, MI 48193
15630857   Raxco Software, Inc.         Bruce Atkins and Monica Buhl           6 Montgomery Village Ave.           Suite
           500        Gaithersburg, MD 20879
15630858   Ray's Lock Works Inc          Raymond Sinai and Patti Andreski           13161 Kingston Ave          Huntington Woods,
           MI 48070−1016
15630859   Ray, Ankita        3260 Bloomfield Lane #718           Auburn Hills, MI 48326
15630863   Raymond Handling Consultants            4225−3 James E. Casey Dr.           Jacksonville, FL 32219
15630865   Raymond, Paula           100 SPRING CREEK ROAD                LAWRENCEBURG, TN 38464
15630876   Readers World          52 Manitoba St.        Bracebridge ON P1L 1S1 Canada
15630879   Ready Rivet & Fastener Ltd          Dan Collins        170 Hollinger         Kitchner ON N2K 2Z3 Canada
15630880   Ready Techology           Tammy Thorn          333 Progress Road          Dayton, OH 45449
15630881   Realistic Crane Service Inc.        Roger Williams         145 Nipissing Road Unit #4          Milton ON L9T 1R3
           Canada
15630882   Realize Inc       Dan Cazzell          15515 Endeavor Drive          Noblesville, IN 46060
15630883   Ream, June         5830 MAPLE RD             TWIN LAKE, MI 49457
15630885   Reas, Rosanne         4931 S. 194TH AVE            HESPERIA, MI 49421
15630887   Recio, Mario        956 Homestead Crt           Rochester Hills, MI 48309
15630889   Recreation Vehicle Industry         Association        1896 Preston White Dr          Reston, VA 20191−4363
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 201 of 255
15630890   Recticel NA Inc         1653 Atlantic Blvd.         Auburn Hills, MI 48326
15630891   Recycled Fiberized Prod Inc          Dba Buckeye Insulation          PO Box 112          New Philadelphia, OH
           44663−0112
15630892   Red Bull Techologies, Inc          Paul Fraffeo        112 Krog Street, Ste 24         Atlanta, GA 30307
15630899   RedFish Recycling          Lauren Roberts and Nelda Reyes            5250 Coffee Port Road          Brownsville, TX
           78521
15630893   Redall Industries, Inc.       Monique Carter          400 East Wood Street          PO Box 0160           Yale, MI
           48097
15630894   Redd, Crystal         2674 Woodmont Drive Est            Canton, MI 48188
15630896   Reddy Atchi, Ravi Kiran          27184 Gateway Dr S           Farmington Hills, MI 48334
15630897   Reddy Vijjapuram, Rakesh Kumar             2896 Davison Avenue            Auburn Hills, MI 48326
15630898   Redfish Recycling          5250 COFFEE PORT ROAD                BROWNSVILLE, TX 78521
15630901   Redinger, James         949 State St.        Fremont, MI 49412
15630902   Redkoh Industries Inc.         125 Stryker Lane         Building #29         Units 1−4         Hillsbourgh, NJ
           08844
15630904   Redoe Mold Company             Jim Saunders And Ken Lablac            6115 Morton Industrial Pkwy           Windsor ON
           N9J 3W2 Canada
15630905   Redoe Mold Company Limited              Jim Saunders and Ken Lablac           6115 Morton Industrial
           Pkwy         Windsor ON N9J 3W2 Canada
15630907   Reed City Tool, Inc.         FIRST BANK            114 WEST PINE STREET                CADILLAC, MI 49601
15630908   Reed Consulting LLC           PO Box 1792           Matthews, NC 28106
15630909   Reed Smith Shaw & McClay             2500 One Liberty Place           1650 Market Street         Philadelphia, PA
           19103
15630918   Reed, Roxann          4150 SYCAMORE               NEWAYGO, MI 49337
15630923   Reedy, Casey          147 Mockerson Rd           Leoma, TN 38468
15630925   Reell Precision Mfg. Corp.          Gail Lovaas and Kristine Forbes          1259 Willow Lake Blvd.          St. Paul, MN
           55110
15630928   Reeves, Michael          903 Hassell Drive         Waynesboro, TN 38485
15630930   Reflex Industries, Inc        23290 Cooper Drive          Elkhart, IN 46514
15630932   Refreshments of Tennessee           Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15630933   Refreshments of Tennessee           Cheryl Fisher        12 North Conalco Drive           Jackson, TN 38305
15630934   Regal Metrology , Inc.         4554 Poplar Level Rd.         Louisville, KY 40213
15630935   Regal Steel Co.         Ken Obrest and Carol Ream           2220 Morrissey          Warren, MI 48091
15630936   Regalado, Ismael Perez          HUICHOL NUM 32              Matamoros Tamaulipas 87490 Mexico
15630937   Regent Tool & Die           Forest Home Industrial Park         Orillia ON L3V 6H1 Canada
15630939   Regional Catering         311 N. Morley          Moberly, MO 65270
15630940   Rehau Incorporated          Terry Nichols         33533 West 12 Mile Road           Suite 305        Farmington Hills, MI
           48331
15630942   Reid, Alexander         1699 Brentwood Dr           Wixom, MI 48393
15630944   Reid, Molly         21347 E. Glen Haven Cir.          Northville, MI 48167
15630946   Reiloy USA Corporation           Bart Regier        12260 W 53rd St N           MAIZE, KS 67101
15630947   Reinfro LLC          Ismael Chavez         Sendero Nacional Km 4.9            H. Matamoros Tamaulipas 87499
           Mexico
15630949   Reising Ethington PC          Attn: Matthew Schmidt          755 West Big Beaver Rd., Ste. 1850            Troy, MI
           48084
15630950   Reising Ethington PC          c/o Max J. Newman           Butzel Long         41000 Woodward Ave             Bloomfield
           Hills, MI 48304
15630951   Reising Ethington PC          c/o Max Newman            Butzel Long         41000 Woodward Ave             Bloomfield
           Hills, MI 48304
15630952   Reising, Ethington PC          755 W. BIG BEAVER SUITE 1850                 TROY, MI 48084
15630954   Reismeyer, Matthew           7812 Pinecrest Court         Fairview, TN 37062
15630955   Reiss Manufacturing, Inc.          Ann Alder        PO Box 60           1 Polymer Place         Blackstone, VA
           23824
15630956   Reitz, Ronald         160 WILKSHIRE DRIVE               WATERVILLE, OH 43566
15630957   Relats Mexico S.A. DE C.V.           Rocio Carndenas          San Javier        Silao, Guanajuato 36275 Mexico
15630959   Relats Sa       Montse Pujadas and Shawn Burkett             C/Priorat S/N Po In La Borda           Barcelona Spain
15630961   Reliable Analysis, Inc.        Brian Wilson and Lee Ann Gianformaggio             32201 N. Avis Drive           Madison
           Heights, MI 48071
15630962   Reliable Courier Service Inc         PO Box 4611          Elkhart, IN 46514
15630963   Reliable Document Shredding            61 Forest Plain Rd.        RR #1         Orillia ON L3V 6H1 Canada
15630964   Reliable Machine          1327 10th Avenue          Rockford, IL 61104
15630965   Reliable Packing         12555 Biscayne Blvd PMB 813             North Miami, FL 33181−2597
15630967   Reliable Termite & Pest Control, Inc.         Reliable Pest Solutions, Inc.        PO Box 627          Hannibal, MO
           63401
15630968   Reliance Design & Manufacture Corp.            Huai−ting Li         18, Aly. 21, Ln. 279, Zhongzheng Rd.           Tainan
           City 71043 Taiwan
15630969   Reliance Design & Mfg. Corp            9th Floor 369 Fu Hsing          North Road         Taipei Taiwan
15630971   Remkes Garage LLC             Adam Cahill and Tony Remke            8122 S. Grant Hwy.           Marengo, IL 60152
15630972   Renaissance Global Logistics          c/o Ford of Elabuga Russia          4333 W Fort St         Detroit, MI 48209
15630974   Renaud, Ron          2673 East Oakwood Road            Oxford, MI 48370
15630975   Renaud, Ronald          2673 East Oakwood           Oxford, MI 48370
15630976   Renaud, Ronald          2673 East Oakwood Road            Oxford, MI 48370
15630977   Rend n, Jose Martinez          SIERRA TEZONCO NUM 32                  Matamoros Tamaulipas 87480 Mexico
15630978   Rendon, Olivia Guti rrez         MAR ARTICO NUM 30                Matamoros Tamaulipas 87459 Mexico
15630979   Renegade Telecom            Purchasing Dept. and A/R Dept.          5576 Apple Ridge Trl.          West Bloomfield, MI
           48322
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 202 of 255
15630980   Renesas Electronics America           Pat D'Anna and Shirley Chow          1001 Murphy Ranch Road           Milpitas, CA
           95035
15630981   Renishaw Inc.         5277 Trillium Blvd.         Hoffman Estates, IL 60192
15630984   Rent Right Inc        PO Box 768           721 Buffalo Rd        Lawrenceburg, TN 38464
15630985   Rental Service Center        300 Broadway            Quincy, IL 62301
15630986   Replogle, Donald         P.O. Box 351          HESPERIA, MI 49421
15630987   Replogle, Donald         P.O. Box 351 8371 E. Hawley Rd.           HESPERIA, MI 49421
15630988   Reprographics One, Inc         36060 Industrial Road          Livonia, MI 48150
15630989   Republic Services (Allied Waste)          18500 N Allied Way          Phoenix, AZ 85054
15630990   Res Manufacturing Company             7801 N. 73RD STREET            MILWAUKEE, WI 53223
15630991   Res Manufacturing Company             Rachael Griffin        7801 N. 73rd Street       Milwaukee, WI 53223
15630992   Res ndiz, Maria Tavera         SANTA IRENE NUM 63                Matamoros Tamaulipas 87453 Mexico
15630994   Research Solutions Group          Monica Walker and Mark Corbitt           PO BOX 1667          Pelham, AL
           35124
15630997   Research Solvents & Chemical            133 Bain Drive        Lavergne, TN 37086
15630993   Research in Motion Corp          122 W John Carpenter Pkwy           Suite 430        Irving, TX 75039
15630999   ResiliEnt Business Solutions         Bob Swinney          11175 Cicero Drive Suite 100         Alpharetta, GA
           30022
15631000   Resinas Colores y Compuestos            Susana Zaragoza Garibay         Independencia #105 Colonia Reforma           San
           Mateo Atenco 52100 Mexico
15631002   Resistance Welding Machine            David Mangold and Sandy Scanlon           255 Palladium Drive         St. Joseph,
           MI 49085−9552
15631003   Resortes Y Productos Metalic          Susana Cantu and Lucero Perez          Priv. Rio Pilcomayo 183−A           Mexico
           City 11230 Mexico
15631004   Resource Communications, Inc            Joyce Kailus and Mary Knautz          2901 S. Finley Road        Suite
           110        Downers Grove, IL 60515
15631005   Resource Engineering, Inc.          Ray Mikulak         80 Mobus Road          Waitsfield, VT 05673
15631006   Resource Recovery STL Inc            Patrick McFadden         PO Box 470608          St Louis, MO 63147
15631008   Resources Global Professi          39154 tREASURY cENTER               Chicago, IL 48326
15631009   Restructuring Consulting, In         9867 W Country Road D           Exeland, WI 54835
15631012   Retro Fit Companies         3855 Highway 14 West            Owatonna, MN 55060
15631013   Retterbush Graphics & Pkg.           Linda Hayes and Linda Brandt         6187 Schumacher Park Drive           West
           Chester, OH 45069
15631017   Revere Electric        Shirley Esposito        2501 W. Washington Blvd.           Chicago, IL 60612
15631018   Revere Plastic Systems, LLC           Bankruptcy Claims Admin Services, LLC            100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15631019   Revere Plastics Systems         Jennifer        PO Box 4462         Toronto ON M5W 5A6 Canada
15631021   Revere Plastics Systems, LLC           Brandon Risner and Kathy Elchert         401 E. Elm Street        Clyde, OH
           43410
15631022   Revere Plastics Systems, LLC           Mark Williams and Robin Kropp           2150 Williams Parkway          Brampton
           ON L6S 5Z6 Canada
15631023   Revere Plastics Systems, LLC           Teresa Schisler and Robin Kropp         1452 Rowe Parkway           Poplar Bluff,
           MO 63901
15631024   Revlon Implement Div.          Eileen        196 Coit Street       Irvington, NJ 07111
15631025   Rex−Hide Industries         PO Box 4726           Tyler, TX 75712
15631026   Rexnord Technical Services           Ron Staley        5101 W. Beloit Rd.        Milwaukee, WI 53214
15631027   Reyes Villa, San Juana         LUCIO BLANCO NUM 201                Matamoros Tamaulipas 87477 Mexico
15631028   Reyes, Abel Ibarra        HEROES DE CANANEA NUM 141                    Matamoros Tamaulipas 87494 Mexico
15631029   Reyes, Alejos Rodr guez          PRIVADA MARTHA RITA PRINCE NUM 13A                        Matamoros Tamaulipas 87340
           Mexico
15631030   Reyes, Ana Mora          GALEANA 16 Y 17 NUM 66                 Matamoros Tamaulipas 87320 Mexico
15631031   Reyes, Beatriz Ram rez         CALLE TRINIDAD NUM 54                 Matamoros Tamaulipas 87455 Mexico
15631032   Reyes, Brenda Echevarria          16 DE SEPTIEMBRE 110              Matamoros Tamaulipas 87493 Mexico
15631033   Reyes, Fernando         AV. REVOLUCION NUM 116                  Matamoros Tamaulipas 87493 Mexico
15631034   Reyes, Jessica        SANTA ALICIA 34             Matamoros Tamaulipas 87455 Mexico
15631035   Reyes, Juan Rangel         GALERIAS NUM 227               Matamoros Tamaulipas 87455 Mexico
15631036   Reyes, Lilia Jackson        Calle Sierra La Noria #5         Matamoros Tamaulipas 87480 Mexico
15631037   Reyes, Lizeth Echavarria         16 DE SEPTIEMBRE 110              Matamoros Tamaulipas 87449 Mexico
15631038   Reyes, Lorenzo Requena           1A DE MAYO Y LIBRADO RIVERA 33                    Matamoros Tamaulipas 87440
           Mexico
15631039   Reyes, Misael Fiscal        ZENSONTLE #143               Matamoros Tamaulipas 87477 Mexico
15631040   Reyes, Raquel Lerma          CARRIZOS NUM 109               Matamoros Tamaulipas 87490 Mexico
15631041   Reyes, Ruben Angeles          SAN CARLOS NUM 16                Matamoros Tamaulipas 87455 Mexico
15631042   Reyes, Victor Dom nguez           ARANJUES #187             Matamoros Tamaulipas 87351 Mexico
15631049   Rezmer, Joseph         3040 E. ALMEDA BEACH                PINCONNING, MI 48650
15631055   Rhino Construction LLC           Marty Elliot        PO Box 677         6019 Telecom Drive         Milan, TN
           38358
15631057   Rhodes, Bennett         130 Hurd St.         Milan, MI 48160
15631061   Riback Supply Co.         PO Box 937           2412 Business 70 East        Columbia, MO 65201
15631062   Riback Supply Company            2412 Business Loop 70 E          Colombia, MO 65201
15631063   Ricalday, H ctor Rodriguez          Calle Apodaca #70         Matamoros Tamaulipas 87477 Mexico
15631064   Ricalday, Marco Sanchez           SOTO LA MARINA NUM 7                 Matamoros Tamaulipas 87383 Mexico
15631065   Ricardo Ochoa Rodriguez           Ivett Ochoa Lopez         12 Entre Av Honestidad Sendero Nacional          Matamoros
           Tamaulipas 87348 Mexico
15631066   Ricardo Ochoa Rodriguez           Ricardo Ochoa Rodriguez          12 Entre Av Honestidad Sendero
           Nacional        Matamoros Tamaulipas 87348 Mexico
15631067   Ricca Chemical         PO Box 961102            Fort Worth, TX 76161−1102
15631068   Rice Equipment          Michelle Klein and Dawn Sackmann            12895 Pennridge         Bridgeton, MO 63044
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 203 of 255
15631069   Rice, Ashley         45497 Gable Inn St          Shelby Township, MI 48317
15631070   Rich Construction, Inc.         Mark Williams          PO Box 125          911−B S. Stewart Ave           Fremont, MI
           49412
15631071   Rich Industries, Inc.        489 Thomas Drive           Bensenville, IL 60106
15631072   Rich Kote Metal Finishing           Gray Richmond           1053 Wellington Street PO Box 637            Dresden ON N0P
           1M0 Canada
15631073   Richard Greene Co.          Doug and Terry Dietz           10742 Kahlmeyer           St. Louis, MO 63132
15631074   Richard J Bagan Inc          Nikki Alford         1280 South Williams Drive           Colombia City, IN 46725
15631075   Richard Tool & Die Corporation             29700 W. K. SMITH DRIVE              NEW HUDSON, MI 48165
15631077   Richards Electric Motors          Andy         426 State Street        Quincy, IL 62301
15631078   Richards, Brandon          1318 Joliet Place         Detroit, MI 48207
15631079   Richards, John         9335 112TH STREET              TWIN LAKE, MI 49457
15631082   Richards−Wilcox Material            Handling (Ontario) Ltd.         600 Ferguson Ave North #107            Hamilton ON
           L8L 4Z9 Canada
15631089   Richardson, JoAnn          1266 County Road 1960             Jacksonville, MO 65260
15631090   Richardson, Jonathan          940 CHICKEN CREEK ROAD                   PULASKI, TN 38478
15631094   Richardville, Dennis         543 W. Dunlap Street          Northville, MI 48167
15631095   Richland LLC           Ricky Russell and Tara Moore           1905 Mines Rd.           Pulaski, TN 38478
15631101   Rick Hoods Drain Doctor            Will Green         3211 Indian Camp Spring Rd            Columbia, TN 38401
15631102   Rick's Trucking & Excavating            J Arbogast/R Mansfield          5589 S Maple Island Rd           Hesperia, MI
           49421
15631105   Rico, CLaudia Gracia          ENRIQUE FLORES MAGON 79                    Matamoros Tamaulipas 87440 Mexico
15631106   Rico, Juli n Salazar        PALMAS DEL MAR NUM 113                   Matamoros Tamaulipas 87497 Mexico
15631107   Ricoh Business Systems           Carol O'Gorman           31478 Industrial Road,          Ste 200       Livonia, MI
           48150
15631108   Ricon         Nick Radcliffe         7900 Nelson Road          Panorama City, CA 91402
15631110   Riddle, Danny          2904 S. MT. ARARAT ROAD                 LAWRENCEBURG, TN 38464
15631118   Right Consulting         Wesley Wright           1717 Lambs Rd.          Bowmanville ON L1C 3K5 Canada
15631120   Riles, Terrion        48771 S Interstate 94 Service Dr Apt 111           Belleville, MI 48111
15631124   Rimex          2850 Woodbridge Ave.            Edison, NJ 08837
15631126   Rinard, Kristopher         123 Meadow Hills Ln Apt 8            Fremont, MI 49412−9631
15631127   Rinehart Consultants Inc          Susan M Rinehart          PO Box 827          Roscoe, IL 61073
15631128   Ring Power Corp.          PO Box 45022            Jacksonville, FL 32232−5022
15631130   Ring Screw LLC           62354 Collection Ctr Drive           Chicago, IL 60693−0623
15631131   Ring Screw LLC           62388 Collection CTR Drive            Chicago,, IL 60693−0623
15631132   Ring Screw LLC           Acument Global Technologies, Inc.            Attn: J. Bainbridge         6125 Eighteen Mile
           Road         Sterling Hgts, MI 48314
15631133   Ring Screw LLC           Andrea          6333 Lynch Road          Detroit, MI 48234
15631136   Ring Screw LLC           Andrea Gubariu           4160 E Baldwin Rd           Holly, MI 48442
15631135   Ring Screw LLC           Andrea Gubariu           Detroit Distribution Center         6333 Lynch Rd         Detroit, MI
           48234
15631134   Ring Screw LLC           Andrea Gubariu           Holly Disribution Center         4160 Baldwin Rd.          Holly, MI
           48442
15631137   Ring Screw LLC           Attn: J. Bainbridge         Acument Global Technologies INC              6125 Eighteen Mile
           Road         Sterling HGTS, MI 48314
15631140   Rio Grande Forklift Inc         Olivia or Myrna          3640 E 14th St Suite D          Brownsville, TX 78521
15631141   Rio Grande Tool Co., Inc.          Barbara Johnson          5295 Commercial Dr.            Brownsville, TX 78521
15631142   Rios, Miguel Medrano           Arabia N m. 8          Matamoros Tamaulipas 87497 Mexico
15631145   Ritchey Metals Company, Inc.            Beth Cochran          PO Box I         Hendersonville, PA 15339
15631152   Rite−Way Plumbing & Heating               2083 WALKER CT. N.W.              GRAND RAPIDS, MI 49544
15631154   Ritter, John        26040 LEHNER ST             Roseville, MI 48066−3173
15631155   Ritter, Linda        3609 Coleport          Lake Orion, MI 48359
15631156   Ritter, Taylor        1072 Hickory Hill Drive          Rochester Hils, MI 48309
15631157   Ritz Plastics Inc       Mike McQuarrie and Kristy Stillwell           435 Pido Rd           Peterborough ON K9J 7H4
           Canada
15631159   Ritz Plastics Inc.       Mike McQuarrie and Kristy Stillwell           435 Pido Rd.          Peterborogh ON K9J 7H4
           Canada
15631160   Rivard, Cory         8662 STONE RD             ALGONAC, MI 48001
15631161   Rivas, Patricio Rodr guez          ANDADOR LEO 31               Matamoros Tamaulipas 87458 Mexico
15631162   Rivera, Deyver Morua           AGAPITO GONZALEZ 28                  Matamoros Tamaulipas 87440 Mexico
15631164   Rivera, Heraclio D az         OLMECA NUM 105                Matamoros Tamaulipas 87457 Mexico
15631165   Rivera, Jose Blanco         CEDRO NUM 514               Matamoros Tamaulipas 87380 Mexico
15631168   Rivera, Luis Romero           MIGUEL TALON ARGUELLES                     Matamoros Tamaulipas 87351 Mexico
15631169   Rivera, Mario Espinosa          ESTUDIOS DEL CAMPO 52                  Matamoros Tamaulipas 87394 Mexico
15631170   Rivera, Raul Herrera         TORRE LATINOAMERICANA NUM 195                         Matamoros Tamaulipas 87455
           Mexico
15631171   Rivera, Raul Salazar         AVE VIEJO SAN JUAN NUM 10                   Matamoros Tamaulipas 87344 Mexico
15631172   Rivera, Roberto L pez          PLAN DE SAN LUIS #107               Matamoros Tamaulipas 87494 Mexico
15631173   Rivera, Rogelio Enr quez           CONCEPCION DEL ORO NUM 55                    Matamoros Tamaulipas 87347
           Mexico
15631174   Rivera, Ronal Blanco          IZTACCIHUATL 115                Matamoros Tamaulipas 87497 Mexico
15631175   Rivera, Sergio Rodr guez           Valle Del Olivo Num 18          Matamoros Tamaulipas 87348 Mexico
15631176   Rivera, Yoshio Martinez           Juan Sarabia Num 13          Matamoros Tamaulipas 87440 Mexico
15631178   Rives Manufacturing Inc           Debbie Pearsall and Rose          4000 Rives Eaton Rd.           Rives Junction, MI
           49277−0098
15631179   Riviera Tool LLC          Molly Schlatter          5460 Executive Pkwy SE            Grand Rapids, MI 49512
15631354   RoMan Mfg Inc           861 47th Street SW           Grand Rapids, MI 49509
15631188   Roadrunner Machine            Wayne Seavey           1785 E. Hamlin Rd.          Rochester Hills, MI 48307
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 204 of 255
15631190   Robax Engineering          PO Box 189          White Springs, FL 32096
15631192   Robbins & Bohr LLC            Marlin Jackson         420 Hudson Road          PO Box 4046          Chattanooga, TN
           37405
15631193   Robbins & Bohr, LLC            Joseph W. Robbins, Sr         420 Hudson Rd          P.O. Box 4046         Chattanooga,
           TN 37405
15631194   Robbins & Bohr, LLC            Joseph W. Robbins, Sr.         420 Hudson Rd PO Box 4046            Chattanooga, TN
           37405
15631204   Robert Bosch Corp          Attn Receiving Dept          6555 Fulton Industrial Blvd        Atlanta, GA 30336
15631206   Robert Bosch LLC          Automotive Aftermarket Div            PO BOX 8098           Fort Lauderdale, FL
           33310−8098
15631207   Robert Bosch LLC          Elizabeth Reynolds          38000 Hills Tech Dr         Farmington Hills, MI
           48331−3417
15631208   Robert Bosch LLC          Holly Olsen         Distribution Centre        4597 Appian Way           North Charleston, SC
           29420
15631209   Robert Bosch LLC          Kurt Kuebler and Steve Grapenthien           2800 South 25th Ave           Broadview, IL
           60155−4594
15631210   Robert Bosch S de RL de CV            Gabriela G Carmona          Robert Bosch #405         Toluca 50071 Mexico
15631211   Robert Bosch, LLC          Francisco Rivera and Gretchen Rininger           11970 Pellicano, Suite 100        El Paso, TX
           79936
15631212   Robert Half Finance & Accoun            Sam Reed          2613 Camino Ramon           Bishop Ranch 3         San Ramon,
           CA 94583
15631214   Robert J Massei        Robert Massei          996 Plymouth Court          Palm Bay, FL 32905
15631215   Robert Lee Sakuta         197 E. Bear Lake Rd. N.E.          Kalkaska, MI 49646
15631217   Roberts Tool & Die Co           Vickie Wolf        401 Industrial Rd.        PO Box 527         Chillicothe, MO
           64601
15631226   Roberts, Jerrye       425 CAMPBELLSVILLE HILL ROAD                     PULASKI, TN 38478
15631228   Roberts, Nathan         6704 POCKLINGTON ROAD                  BRITTON, MI 49229
15631230   Roberts, Terina        637 DENNIS ST            ADRIAN, MI 49221
15631231   Robertson EDM Ltd.           Jeff Robertson        09294 St. Rt. 249        Edgerton, OH 43517
15631234   Robeson, Dustin         513 Parrish Street        Lawrenceburg, TN 38464
15631235   Robinson Industries         Gary Hubbard          3051 W Curtice Road          PO BOX 521           Coleman, MI
           48618
15631236   Robinson Tape & Label, South            321 Hammond Blvd.           Jacksonville, FL 32254
15631245   Robisan Laboratory Inc          Chris Mahanna and Jason Koch           6502 E 21st ST         Indianapolis, IN
           46219
15631246   Robledo, Miguel Mej a           Calle Pico de Orizaba #15        Matamoros Tamaulipas 87476 Mexico
15631247   Robles, Jose Salazar        LOMA AZUL NUM 94                 Matamoros Tamaulipas 87455 Mexico
15631249   RoboVent Solutions Group Inc            Gorden Diener and Mike Holderbaum            37900 Mound Rd           Sterling
           Heights, MI 48310
15631248   RobotScope Consulting           Don Christian         1672 Via Sombrio         Fremont, CA 94539
15631252   Rocha, Adrian L pez         GUSTAVO DIAZ ORDAZ NUM 67                     Matamoros Tamaulipas 87477 Mexico
15631254   Rocha, Juana Ram rez          ARCOS DE BELEM NUM 87                  Matamoros Tamaulipas 87497 Mexico
15631255   Rocha, Maria Guti rrez          APOTECA 104            Matamoros Tamaulipas 87400 Mexico
15631256   Rocha, Misael Olivares          FRANCISCO VILLA NUM 150                 Matamoros Tamaulipas 87469 Mexico
15631257   Rocha, Yolanda Ram rez            BUCARELI # 89            Matamoros Tamaulipas 87497 Mexico
15631260   Rochester Midland         PO Box 31515           Rochester, NY 14603
15631261   Rock Valley Oil & Chemical            1911 Windsor Road          Rockford, IL 61111
15631279   RockTenn Co          Kevin Kail          504 Thrasher St        Norcross, GA 30071
15631262   Rocket Enterprise, Inc         30660 RYAN ROAD              WARREN, MI 48092
15631264   Rocket Software Inc.         Irene Monroy         77 4Th Ave          Waltham, MA 02451
15631265   Rockford Central Plastics         Dani Johnson         6715 W State St        Rockford, IL 61102
15631266   Rockford Chemical          915 W Perry St          Belvidere, IL 61008
15631267   Rockford Heat Treaters          Tom Deutsch          4704 American Rd          Rockford, IL 61109
15631268   Rockford Molded Products Inc            Andy Sieferman         5600 Pike Road         Rockford, IL 61111
15631269   Rockford Process Control Inc          2020 Seventh Street         Rockford, IL 61104
15631270   Rockford Products         707 Harrison Ave.          Rockford, IL 61104
15631271   Rockford Rigging          NA          5401 Main Sail Dr         Roscoe, IL 61173
15631272   Rockford Spring         3801 S. Central Avenue           Rockford, IL 61125
15631273   Rockford Systems Inc.          PO Box 5525          4620 Hydraulic Rd.         Rockford, IL 61125−0525
15631274   Rockford Tool & Mfg Co.            Gary        3023 Eastrock Ct        Rockford, IL 61109−1761
15631275   Rockford Toolcraft, Inc.         766 RESEARCH PARKWAY                  ROCKFORD, IL 61109
15631277   Rockford Toolcraft, Inc.         Robert Lindwall         766 Research Parkway          Rockford, IL 61109
15631276   Rockford Toolcraft, Inc.         c/o Hinshaw & Culbertson LLP           Matthew M. Hevrin           100 Park
           Avenue         Rockford, IL 61101
15631282   Rockwell Automation           Joe Luther and Tim Yerman           1849 W Maple          Troy, MI 48084
15631284   Rodr guez, Alejandrino Grijalba          CENSONTLE NUM 115               Matamoros Tamaulipas 87477 Mexico
15631285   Rodr guez, Andric Vega           SAN RAUL NUM 39              Matamoros Tamaulipas 87455 Mexico
15631286   Rodr guez, Blanca Grijalva          ALFONSO ZURITA 149               Matamoros Tamaulipas 87453 Mexico
15631287   Rodr guez, Brenda Hern ndez           AV REVOLUCION VERDE 143                  Matamoros Tamaulipas 87449
           Mexico
15631288   Rodr guez, Brenda Torres           CUAHUTLA NUM 25               Matamoros Tamaulipas 87497 Mexico
15631289   Rodr guez, David Gonz lez           LOS OLIVOS NUM 53              Matamoros Tamaulipas 87343 Mexico
15631290   Rodr guez, Edgar Requena            Calle Primera De Mayo Num 33           Matamoros Tamaulipas 87440 Mexico
15631291   Rodr guez, Ernesto Aranda           SIERRA MADRE Y SIERRA LEONA NUM 8                      Matamoros Tamaulipas 87480
           Mexico
15631292   Rodr guez, Ernesto Castellanos          JESUS LOPEZ URQUIZA NUM 15                  Matamoros Tamaulipas 87383
           Mexico
                 Case 19-12378-KBO                Doc 1282-1           Filed 01/04/21          Page 205 of 255
15631293   Rodr guez, Francisco Gaspar          SOCIEDAD IGUALITARIA 27A                Matamoros Tamaulipas 87477
           Mexico
15631294   Rodr guez, Gisela Rivera         Calle 13 de Septiembre #100        Matamoros Tamaulipas 87449 Mexico
15631295   Rodr guez, Glenda Flores         KABAH NUM 46             Matamoros Tamaulipas 87490 Mexico
15631296   Rodr guez, Jesus Mata         AV. SOLIDARIDAD NUM 20                Matamoros Tamaulipas 87457 Mexico
15631297   Rodr guez, Jorge Hern ndez          GABINO BARRERA NUM 162                 Matamoros Tamaulipas 87494
           Mexico
15631298   Rodr guez, Jose Ram rez         BIZNAGA # 18           Matamoros Tamaulipas 87475 Mexico
15631299   Rodr guez, Jose Rodr guez          Los Novios #45        Matamoros Tamaulipas 87478 Mexico
15631300   Rodr guez, Juan Felizardo         Maximino Avila Camacho Num 462             Matamoros Tamaulipas 87346
           Mexico
15631301   Rodr guez, Ma Hern ndez          AVENIDA REVOLUCION NUM 24                   Matamoros Tamaulipas 87449
           Mexico
15631302   Rodr guez, Marco Ram rez           CARDENAL 322            Matamoros Tamaulipas 87477 Mexico
15631303   Rodr guez, Miguel Martinez          Calle Vicente Lombardo Toledano #153           Matamoros Tamaulipas 87440
           Mexico
15631304   Rodr guez, Perla Gonz lez         CALLE OCOTLAN NUM 2                Matamoros Tamaulipas 87390 Mexico
15631305   Rodr guez, Ricardo Ascencio          COSTA DE ORO NUM 12               Matamoros Tamaulipas 87497 Mexico
15631306   Rodr guez, Sergio Tovar         Calle Puerto Rico #27        Matamoros Tamaulipas 87344 Mexico
15631307   Rodr guez, Silvia Palafox        CAUDILLOS NUM 17              Matamoros Tamaulipas 87449 Mexico
15631308   Rodr guez, Ubalda Mancilla          DIONICIO L ZARATE             Matamoros Tamaulipas 87440 Mexico
15631309   Rodr guez, Veronica Castro          CALLE 15 CERRO DEL BERNAL Y B A NUM 19                     Matamoros Tamaulipas
           87497 Mexico
15631311   Rodriguez, Emmanuel Cisneros            SAN LUIS Y ROBLE NUM 27              Matamoros Tamaulipas 87475
           Mexico
15631312   Rodriguez, Fernando Gonzalez           BELLA 10          Matamoros Tamaulipas 87475 Mexico
15631313   Rodriguez, Francisco Arredondo           VICTORIANO HUERTA NUM 133                  Matamoros Tamaulipas 87499
           Mexico
15631314   Rodriguez, Jes s Herrera        BENITO JUAREZ, NUM 27               Matamoros Tamaulipas 87496 Mexico
15631315   Rodriguez, Jesus Salazar        CERRAJEROS 23             Matamoros Tamaulipas 87430 Mexico
15631316   Rodriguez, Jose Cabrera         PRIVADA APALACHES # 9               Matamoros Tamaulipas 87475 Mexico
15631317   Rodriguez, Jose Jaramillo        Prudencio Ruiz Num 81          Matamoros Tamaulipas 87450 Mexico
15631318   Rodriguez, Jose Trujillo        VERACRUZ NUM 3              Matamoros Tamaulipas 87390 Mexico
15631319   Rodriguez, Mayra Grijalva          SANTA ROSA DE LIMA 27              Matamoros Tamaulipas 87455 Mexico
15631320   Rodriquez, Carmen          2530 E. 100th St.        GRANT, MI 49327
15631322   Roel, Alejandro Gomez          LEYES DE REFORMA #13 ESQ.LUCIO SEGOVIA                       Matamoros Tamaulipas
           87344 Mexico
15631323   Roeltgen GmbH & Co. KG             Mr. Marc Baehr and Ralph Gerhards          Paul−Roeltgen−Strasse
           10       Solingen 42699 Germany
15631324   Roessler, Kirk        1627 DERBY RD.           BIRMINGHAM, MI 48009
15631325   Rogers Southeastern         Lubricant        Kingstown, TN 37763
15631329   Rogers, James         20 Griers Chapel Rd.        Trenton, TN 38382
15631334   Roggow, Teresa          1613 Queens Ct Apt C          Monroe, MI 48162
15631335   Rohling, Chad         112 GLENDALE ROAD               LORETTO, TN 38469
15631336   Rohm & Haas Company             Gabriela Ududec         5 Commerce Drive         Reading, PA 19607
15631337   Rohre Ketterer GmbH          Mrs Broda         Schmalzgrube 6         Solingen 42655 Germany
15631338   Rojas, Luis Cortez        AGAPITO GONZALEZ CAVAZOS 23                    Matamoros Tamaulipas 87440 Mexico
15631339   Rojas, Mario Guti rrez        CALLEJON 10 NUM 41              Matamoros Tamaulipas 87460 Mexico
15631340   Rojas, Victor lvarez       ADOLFO RUIZ CORTINEZ NUM. 87                   Matamoros Tamaulipas 87440 Mexico
15631341   Rolco Inc        Keisha Swanson          Hwy 22 S.        PO Box 8         Kasota, MN 56050−0008
15631342   Rolex Company           8900 Kelso Drive        Baltimore, MD 21221
15631343   Roll Forming Corporation          Brian K. Friedrich       250 Martin Luther King Blvd          Farrell, PA 16121
15631344   Roll Kraft       CHUCK SUMMERHILL                  8901 Tyler Blvd        Mentor, OH 44060
15631346   Rolled Metal Products         Barry Hamilton and Ramona Jacobs           711 Maddox Simpson Pkwy             Lebanon,
           TN 37090
15631347   Rolled Metal Products − South          711 Maddox Simpson Parkway           Lebannon, TN 37090
15631348   Rolled Metal Products − South          PO Box 1734         Zachary, LA 70791
15631349   Rolled Metal Products − South          Ramona Jacobs         2266 Groom Rd          Baker, LA 70714
15631350   Rollie Williams Paint Spot         Marty, Cheryl, Maria       1179 Kent Street        Elkhart, IN 46514
15631352   Rollstar Metal Forming         Colleen Nolan         6655 North West Drive         Mississauga ON L4V 1L1
           Canada
15631353   Roman Engineering Services           Jacy Carpenter       31683 Dequindre         Madison Heights, MI 48071
15631355   Roman, Martha Moreno            SAN JUAN 8           Matamoros Tamaulipas 87344 Mexico
15631356   Romer Tool Co.          Shawn Romer          2345 Pulaski Highway         Lawrenceburg, TN 38464
15631357   Romero, Carlos Perez         PRIVADA RIO NILO NUM. 2               Matamoros Tamaulipas 87349 Mexico
15631358   Romero, Lorenzo Arroyo           REPUBLICA DE PARAGUAY #9                  Matamoros Tamaulipas 87497
           Mexico
15631359   Romero, Maria Garcia          AGAPITO GONZALEZ 18               Matamoros Tamaulipas 87440 Mexico
15631360   Romilus Parts Dist Center         16950 Pine        Romulus, MI 48174
15631361   Ron Mischke          Ron Mischke         4125 Dougall Ave.         Windsor ON N9G IX5 Canada
15631362   Ron Mott         Ron Mott         705 Wesley Chapel Road         Lawrenceburg, TN 38464
15631363   Ron Murray's Hardwood           Machining & Sales         96 Pine Street       Grant, MI 49327
15631364   Ronald Hutchinson         Ron Hutchinson          221 South Sugar St.       Brownstown, IN 47220
15631365   Roof Maintenance Services          Tonya Jones and Valdo Gonzales          P.O. Box 482         Medina, TN
           38355
15631368   Root, Chad        1660 Old Florence Road Apt B           Lawrenceburg, TN 38464
15631369   Roque, Adan Salinas         Calle Honduras #69         Matamoros Tamaulipas 87360 Mexico
15631371   Rosales, Efrain Acosta        INGENIOS 118            Matamoros Tamaulipas 87490 Mexico
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 206 of 255
15631372   Rosales, Maria Cruz         CONDE DE BARCELONA #160                   Matamoros Tamaulipas 87344 Mexico
15631373   Rosas, Humberto Hern ndez           CERRO DE LA SILLA NUM 9                 Matamoros Tamaulipas 87344
           Mexico
15631374   Rosas, Sofia San Juan        SAN JUAN DEL RIO NUM 10                 Matamoros Tamaulipas 87457 Mexico
15631376   Rose Exterminators Co          Gary Grossman          2145 Heide         Troy, MI 48084
15631377   Rose Integrated Services        126 Highway 51 South            Covington, TN 38019
15631378   Rose Tool & Die Inc         Les Fetters and Dennis Landosky           640 South Valley Street       PO Box
           218        West Branch, MI 48661
15631380   Rose, James         5156 Olde Saybrooke          Grand Blanc, MI 48439
15631386   Rosenberger Hochfrequenztech           Ms Sieglinde Webersberge           GmbH & Co KG Hauptstrasse
           1       Fridolfing 83413 Germany
15631387   Rosenberger Hochfrequenztech           Ms. Franziska Hogger          GmbH & Co KG Hauptstrasse 1            Fridolfing
           83413 Germany
15631389   Ross Automotive Group           3187 Holt Road North          Brownville ON L1C 3K4 Canada
15631391   Ross, Kristen        1780 Pond Run          Auburn Hills, MI 48326
15631397   Rotary Screw Sales & Service          3983 Homewood Road             Memphis, TN 38118
15631399   Roth, Trever        1961 E. COTTAGE GROVE RD                 LINWOOD, MI 48634
15631400   Rotole, Gary        2121 Pontiac Trail        Commerce Township, MI 48390
15631401   Rotor Clip Company          Barbara        187 Davidson          Somerset, NJ 08875−0461
15631402   Rought, Timothy         8328 W. 64TH STREET              FREMONT, MI 49412
15631403   Rounsiville, Joshua        2548 Old State Road          Pinconning, MI 48650
15631405   Roush BLDG 50 North Dock             Attn GM pro Operations          28150 Plymouth Rd          Livonia, MI
           48150
15631406   Roush Industries        16630 Southfield, Bldg 9         Allen Park, MI 48101
15631407   Roush Industries        8301 Enterprise Drve         Allen Park, MI 48101
15631408   Roush Industries        Mark Kunitz         H54RE 16640 Southfield           Bldg 9        Allen Park, MI 48101
15631411   Rowe, Jed         42674 Keystone Lane          Canton, MI 48187
15631413   Rowe, Terry         14821 LULU RD            IDA, MI 48140
15631417   Rowland Safety & Supply Inc.          Samantha Babb and Kari Cox            87 Miller Avenue        Jackson, TN
           38305
15631418   Rowland Safety & Supply, Inc.          1926 S. Highland Ave          Jackson, TN 38301
15631420   Rowley Spring & Stamping           Manny          210 Redstone Hill Rd         Bristol, CT 06010
15631421   Roy, David         28931 Jane St        St Clair Shores, MI 48081
15631422   Royal Alliance Ind., Inc.       James Robinson and Ruth Pankey            1701 W. Hamlin Road          Rochester Hills,
           MI 48309
15631423   Royal Technologies Corp.          3765 Quincy Street         Hudsonville, MI 49426
15631425   Roybberg Inc         Abe Pena and Esmer Loredo            DBA Precision Mold And Tool           San Antonio, TX
           78216
15631426   Royle Systems Group, LLC           1000 Cannonball Rd.           Pompton Lakes, NJ 07442
15631428   Rozanski, Johnathon         15 E. Pine ST.        Fremont, MI 49412
15631429   Rozanski, Zachary         2491 N. Centerline Rd.         White Cloud, MI 49339
15631430   Rozela, Melissa        1041 State St., Apt. 1C        Fremont, MI 49412
15631439   Rtd Office Products        Dave         4915 Broadway           Quincy, IL 62301
15631444   Rubber−Seal Products          5751 North Webster Street          Dayton, OH 45414
15631445   Rubio, Dulce Rubio         JUAN DE LA BARRERA 106                  Matamoros Tamaulipas 87449 Mexico
15631446   Rubio, Juan Rodr guez         Calle Flor de Palma #37          Matamoros Tamaulipas 87475 Mexico
15631447   Rubio, Maria Landaverde          LA VENTA #41             Matamoros Tamaulipas 87490 Mexico
15631448   Rubio, Ricardo Antonio         CALLE DEMOCRACIA NUM 154                     Matamoros Tamaulipas 87477
           Mexico
15631450   Rudolph Bros & Co          Ann Harmon and Lori            6550 Oley Speaks Way           Canal Winchester, OH
           43110
15631451   Rudolph Bros & Co.          6550 Oley Speaks Way            Canal Winchester, OH 43110
15631452   Rudolph Bros & Co.          Lori       6550 Oley Speaks Way            Canal Winchester, OH 43110
15631453   Ruffini, Ron        31354 Nelson Drive          Warren, MI 48088
15631454   Ruffini, Ronald        31354 Nelson Drive          Warren, MI 48088
15631457   Ruiz, Angel Guillen        TERRANOVA NUM 68                  Matamoros Tamaulipas 87493 Mexico
15631458   Ruiz, Cristina Casta eda       SIERRA TORRECILLAS NUM 18                   Matamoros Tamaulipas 87470 Mexico
15631459   Ruiz, Eros Le n        LEGISLACION 17             Matamoros Tamaulipas 87477 Mexico
15631460   Ruiz, Jessica Le n        LEGISLACION NUM 17                Matamoros Tamaulipas 87477 Mexico
15631461   Ruiz, Joselyn Herbert        DOMINACIONES 19B                Matamoros Tamaulipas 87458 Mexico
15631462   Ruiz, Martin Calder n        PRIVADA NUM 5               Matamoros Tamaulipas 87470 Mexico
15631463   Ruiz, Monserrat Casta eda         CALLE RAFAEL SOLIS NUM 1209                   Matamoros Tamaulipas 87370
           Mexico
15631464   Ruiz, Norma Villegas         AVE REVOLUCION NUM 58                   Matamoros Tamaulipas 87493 Mexico
15631466   Ruiz, Roberto Ortiz        QUIRIGUA #7            Matamoros Tamaulipas 87490 Mexico
15631467   Ruiz, Salvador Espino         CALLE BENITO JUAREZ NUM 13                   Matamoros Tamaulipas 87370 Mexico
15631468   Rule, Cody         314 CHURCH CT.            DAKOTA, IL 61018
15631470   Rush Hydraulic Pneumatic Inc          12272 County Road 27           R.R.#1        Midhurst ON L0L 1X0
           Canada
15631473   Russell, Chrystal       19385 Barlow          Detroit, MI 48205
15631479   Russells Technical Products         Jim Carson         1883 Russell Ct.       Holland, MI 49423
15631483   Rutherford, William         11211 Tebeau Dr         Sparta, MI 49345
15631484   Rutland Tool & Supply Co.          6605 Roxburgh           Suite 100       Houston, TX 77041
15631490   Ryan & Sons Inc         100 N Fearing Avenue           Toledo, OH 43607
15631491   Ryan & Sons Inc         6519 Fairfield Dr         Northwood, OH 43619
15631493   Ryan Industries INC         30369 Beck Rd          Wixom, MI 30369
15631496   Ryder Logistics        4445 North Atlantic Blvd          Auburn, MI 48326
15631498   Ryerson Inc.        Joseph Seykora         3001 Orchard Vista Dr. SE         Grand Rapids, MI 49546
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 207 of 255
15631499   Rygate Industrial Inc.       Mark Hewines and Tammy Carnwath                13404 West Star Drive        Shelby Twp, MI
           48315
15631500   S & C Plastic Coating LLC           2701−B West River Drive NW             Grand Rapids, MI 49544
15631501   S & G Prototype Inc         Jim Kramer         51540 Industrial Drive         PO Box 129         New Baltimore, MI
           48047
15631502   S & L Machine Products Inc.          John Parr and John Parr         1800 East Eleven Mile Rd.         Madison Heights,
           MI 48071
15631503   S & S Electric       1120 Omar St.          Mexico, MO 65265
15631504   S nchez, Constantina Trejo         GREGORIO OZUNA NUM 80                   Matamoros Tamaulipas 87457 Mexico
15631505   S nchez, Dinora Mares          CEDRO Y ABEDUL NUM 74                  Matamoros Tamaulipas 87380 Mexico
15631506   S nchez, Eloy Cruz         Pavorreal Num 290          Matamoros Tamaulipas 87477 Mexico
15631507   S nchez, Francisco M rquez          Antonio I. Villarreal Num 131         Matamoros Tamaulipas 87493 Mexico
15631508   S nchez, Gustavo Martinez          FRANCISCO S CARBAJAL NUM 18                    Matamoros Tamaulipas 87456
           Mexico
15631509   S nchez, Javier Martinez         XOCHICALCO NUM 27                Matamoros Tamaulipas 87497 Mexico
15631510   S nchez, Jose Banda         JUAN ESCUTIA #8              Matamoros Tamaulipas 87395 Mexico
15631511   S nchez, Juan Reyes         Loma Azul Num 39            Matamoros Tamaulipas 87455 Mexico
15631512   S nchez, Juan Vela        AV. 1 DE MAYO              Matamoros Tamaulipas 87440 Mexico
15631513   S nchez, Julio Rodr guez         PALMARES NUM 111                Matamoros Tamaulipas 87497 Mexico
15631514   S nchez, Maria Tobias         BRILLANTE NUM 1                Matamoros Tamaulipas 87455 Mexico
15631515   S nchez, Pedro Rodr guez          MEDANOS NUM 129                Matamoros Tamaulipas 87497 Mexico
15631516   S nchez, Ramiro Ju rez         AGUSTIN MELGAR NUM 158                   Matamoros Tamaulipas 87496 Mexico
15631517   S nchez, Saul Garcia        DURAZNO NUM 7                Matamoros Tamaulipas 87475 Mexico
15631518   S&A Engineering, LLC            6356 Flower Rd.         Montague, MI 49437
15631519   S&L Engineering & Machining             Tom Wurmlinger           7070 Aitken Rd        Lexington, MI 48450
15631520   S&P GLOBAL RATINGS                 2542 COLLECTION CENTER DRIVE                    CHICAGO, IL 60693
15631521   S&P Global Ratings          Merin Ninan         2542 Collection Center Drive         Chicago, IL 60693
15631522   S&S Door Company            148 Baseline Road          Dyer, TN 38330
15631523   S&W Electric Sales & Service           Steve Webster         267 W Bockman Way            Sparta, TN 38583
15631524   S.C. ARGOMM RO S.R.L.               CALEA ARADULUI DN69 KM. 7                  TIMISOARA 300645 ROMANIA
15631525   S.C. Argomm RO S.R.L.            Renatte Mircia and Veronica Gavrilita         Calea Aradului DN69 km.
           7       Timisoara 300645 Romania
15631526   S.S. WHITE TECHNOLOGIES INC.                  151 OLD NEW BRUNSWICK ROAD                    PISCATAWAY, NJ
           08854
15631527   S.S. White Technologies Inc.         Mary Ellen Tucka          151 Old New Brunswick Road            Piscataway, NJ
           08854
15631528   S.V.R AUTO PVT LTD               ASHWANI CHOPRA                F 164 TO F166B G1−168 TO G1172 RICCO
           IND        BHIWADI DISTT−ALWAR 301019 India
15631529   S.W. ANDERSON              2425 WISCONSIN AVE.               PO BOX 460          DOWNERS GROVE, IL
           60515−0460
15631530   S.W. Anderson          2425 Wisconsin Ave.          Downers Grove, IL 60515−0460
15631531   SA Industries 2        Mike Carmendy and Dawn Schulz              2249 West Moore Road          Hillsdale, MI
           49242
15631534   SABIC Innovative Plastics          28963 Ventura Drive          Elkhart, IN 46517
15631535   SABIC Innovative Plastics          Jennifer Stewart        9930 Kincey Ave.         Huntersville, NC 28078
15631536   SABIC Polymershapes            9150 Airport Road          Brampton ON L6S 6G1 Canada
15631537   SABIC Polymershapes            Steve Ward         4703 Middlecreek Ln.          Knoxville, TN 37921
15631547   SAE International        Ralph May and Rita Gerber            400 Commonwealth Drive           Warrendale, PA
           15096
15631564   SAGE SOFTWARE               271 17th Street Northwest          Atlanta, GA 30363
15631569   SAI Global         464 Heritage Road         South Bury, CT 06488
15631570   SAIA Burgess Automotive            Ron Rogers         755 Bill Jones Industrial Dr       Springfield, TN 37172
15631572   SAINE, TINA           511 Vincil St        Moberly, MO 65270
15631577   SAINT−GOBAIN PERFORMANCE PLASTICS                          150 DEY ROAD            WAYNE, NJ 07470
15631582   SAKURADA, EIICHI               1611 PLAYSTEAD ST              WEST BLOOMFIELD, MI 48324
15631584   SALAS, EMILIO MORALES                 CRISTOBAL COLON NUM 13                   MATAMOROS Tamaulipas 87496
           Mexico
15631587   SALAS, MA CALDERON                 12 NUM 46           Matamoros Tamaulipas 87497 Mexico
15631591   SALAZAR, ADRIAN RODRIGUEZ                     ARBOLEDAS DEL NOGAL NUM 100                    GUADALUPE, NM
           87117
15631604   SALGAT, JEFF            3172 LINCOLN RD             STANDISH, MI 48658
15631605   SALGAT, KENNETH                5758 S HURON RD              PINCONNING, MI 48650−6412
15631606   SALINAS, ALBINO              6916 LAGUNA DEPALMAS DRIVE                     BROWNSVILLE, TX 78526
15631611   SALINAS, MIGUEL              6945 AGUA BRAVO                BROWNSVILLE, TX 78526
15631620   SAMBORN, SHANE                201 DEENS LANE             BAY CITY, MI 48706
15631627   SAMTEC INC             520 PARK EAST BLVD               NEW ALBANY, IN 47150
15631631   SAMU, MATTHEW                22524 HOFFMAN              ST. CLAIR SHORES, MI 48082
15631634   SAMUEL SON/FORD RESALE                    PO BOX 71551           CHICAGO, IL 60694−4882
15631640   SANCHEZ, ELOY CRUZ                PAVORREAL NUM 290                 MATAMOROS Tamaulipas 87477 Mexico
15631648   SANCHEZ, JUAN GUTIERREZ                   ARIES NUM 34            Matamoros Tamaulipas 87458 Mexico
15631650   SANCHEZ, MARTHA PEREZ                   FUENTES DE DOLORES NUM 20                   Matamoros Tamaulipas 87499
           Mexico
15631657   SANDERS, JOHN             3617 MELITA ROAD                STANDISH, MI 48658
15631659   SANDERS, RICHARD                309 Rock Road          Paris, MO 65275
15631664   SANLO MANUFACTURING CO.                     400 HWY. 212           PO BOX 1124          MICHIGAN CITY, IN
           46361−1124
15631670   SANTIAGO, ANANIAS RODRIGUEZ                     NI OS HEROES NUM 33               Matamoros Tamaulipas 87469
           Mexico
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21          Page 208 of 255
15631693   SARMIENTO, LUIS BERRONES                  LOS PIRULES NUM 10              Matamoros Tamaulipas 87387 Mexico
15631695   SAS RUBBER COMPANY INC                  474 NEWELL STREET              PAINESVILLE, OH 44077
15631696   SAS Rubber Company Inc            Tom Freeman and Steve Patt         474 Newell Street        Painesville, OH
           44077
15631701   SAUCEDA, ROLANDO GARZA                   SIERRA FRIA NUM 52              Matamoros Tamaulipas 87470 Mexico
15631702   SAUER, GEORGE            1636 HURON ROAD               KAWKAWLIN, MI 48631
15631703   SAULTERS, SHAWN               35 Vernon White Rd         Bradford, TN 38316
15631704   SAVAGE, DAVID            1923 MORGANS CREEK RD.                  LOUISA, KY 41230
15631708   SAWYERS, RYAN             13783 ALGER             WARREN, MI 48088
15631711   SAYEAU, JOHN           667 AKRAM DRIVE                OXFORD, MI 48371
15631712   SB Specialty Metals, LLC         Phil Torres and Tina Frederick        1101 Av. H East        Arlington, TX
           76011
15631713   SBC Global Services, Inc        Jennifer Beltz        PO Box 1838         Saginaw, MI 48605−1838
15631714   SBD Reprographics         Lisa Taylor        1303 Northside Blvd         South Bend, IN 46615
15631715   SBS Corporation        Gary S. Berwick and Janet Benjaminsen           81 Mill Street      Rochester, MI
           48307
15631717   SC TMMC INDUSTRY SRL                STR CHIMISTILOR NR5−9                CLADIREA A CAMERA 28 ETAJ
           1      TIMISOARA 300571 ROMANIA
15631716   SC TMMC Industry SRL            Laura Willing and Ing Loan Teodorovici          Str Nr5−9 Cladirea A Camera 28 Etaj
           1      Timisoara 300571 Romania
15631728   SCHALDENBRAND, JOSEPH                  26224 HARMON             ST CLAIR SHORES, MI 48081
15631730   SCHANKIN, DAVID              3832 MCNEIL DRIVE             PETERSBURG, MI 49270
15631736   SCHAUMBURG UND PARTNER                     MAUERKIRCHERSTRASSE 31                  MUNICH 81679
           GERMANY
15631737   SCHAUMBURG UND PARTNER                     MAUERKIRCHERSTRASSE 31                  MUNICH GERMANY
15631739   SCHEELE, ALLEN            3610 S MASSBACH RD               STOCKTON, IL 61085
15631741   SCHEICH, JEFFREY             6584 Cranberry Lake Rd          Clarkston, MI 48348
15631742   SCHELL, ERIN          203 GERBER AVE               FREMONT, MI 49412
15631747   SCHIESS, MICHAEL              14647 US RT 20 EAST           LENA, IL 61048
15631750   SCHILLER, ALBERT              416 GROVE STREET             OMER, MI 48749
15631753   SCHLEGEL CORP             1555 JEFFERSON RD.             ROCHESTER, NY 14692
15631759   SCHMIDT, MICHAEL               3899 Ferris Drive       Bay City, MI 48706
15631765   SCHOENHERR, DAVID                23655 COTTRELL APT 302              CLINTON TWP, MI 48035
15631772   SCHRECKHISE, MARDELL                 404 Oliver St       Clark, MO 65243
15631776   SCHUBERT, MIKE             223 E BENTON             STOCKTON, IL 61085
15631779   SCHUHOLZ, MICHAEL                40128 REGENCY            STERLING HEIGHTS, MI 48313
15631784   SCHULTZ, DEBRA             299 SHOALLY BRANCH ROAD                   LEOMA, TN 38468
15631786   SCHULTZ, ROBERT              299 SHOALLY BRANCH ROAD                   LEOMA, TN 38468
15631787   SCHULTZ, ROBERT M.               299 SHOALLY BRANCH ROAD                  LEOMA, TN 38468
15631792   SCHUMANN, CYNTHIA                 1790 E. CODY ESTEY            PINCONNING, MI 48650
15631793   SCHUMANN, LLOYD                479 N. HURON RD.           LINWOOD, MI 48634
15631794   SCHUMANN, NEIL              3008 SCOTT STREET             BAY CITY, MI 48706
15631795   SCHUMANN, RICK              1790 E. CODY ESTEY             PINCONNING, MI 48650
15631796   SCHUMANN, SHANE                1011 State Street       Bay City, MI 48706
15631799   SCHUTTER, FRANK               2263 W 22ND STREET             FREMONT, MI 49412
15631808   SCI−LAB MATERIALS TESTING                  150 TRILLIUM DRIVE              KITCHENER ON N2E 2C4
           CANADA
15631809   SCI−LAB MATERIALS TESTING                  SUSAN CAMPBELL               150 TRILLIUM DRIVE             KITCHENER
           ON N2E 2C4 Canada
15631810   SCI−mech Technical Services          Neil Carter       312 Alliance Road Unit 1−5         Milton ON L9T 2V2
           Canada
15631818   SCOTT, CHARLES             1264 EAST 40TH STREET              WHITE CLOUD, MI 49349
15631831   SEACO         725 KEYSTONE DR              CLANTON, AL 35046
15631832   SEACO         Sharon Williams and Kathy Haston           725 Keystone Dr         Clanton, AL 35046
15631839   SEAS, KENNETH            100 MATHILDA DRIVE               STOCKTON, IL 61085
15631843   SEAWRIGHT, ROY              28801 IMPERIAL DR. APT A240              WARREN, MI 48093
15631847   SECOPTENA GmbH               2 Vordermuehlstrasse        Starnberg 80319 Denmark
15631850   SECURE SHARE            SHI INTERNATIONAL CORP                  1301 S MO−PAC EXPRESSWAY                  SUITE
           375      AUSTIN, TX 78746
15631851   SECURIT METAL PRODUCTS CO                   55905 92ND AVE            DOWAGIAC, MI 49047
15631857   SECURITY LIFE OF DENVER                8055 E TUFTS AVE            DENVER, CO 80237
15631859   SECURITY MOLDING INC.                255 FACTORY ROAD              ADDISON, IL 60101
15631865   SEGOVIA, MIGUEL MEDINA                 CORCEGA NUM 199               Matamoros Tamaulipas 87947 Mexico
15631877   SELLS, JAMES          1207 Quail Haven Dr            Moberly, MO 65270
15631879   SEMICONDUCTOR HYBRID ASSEMBL                       49113 WIXOM TECH DR               WIXOM, MI 48393
15631899   SERIGRAPH INC.           3801 EAST DECORAH ROAD                  WEST BEND, WI 53095
15631908   SERRETT, KIMBERLY               10 POWERS ROAD              LAWRENCEBURG, TN 38464
15631909   SERSCH, STEVEN            301 N MAPLE ST             APPLE RIVER, IL 61001
15631910   SERV−PLAS LC           3233 DOVE RD              PORT HURON, MI 48060
15631913   SERVIACERO PLANOS SA DE CV                   BLVD. HERMANOS ALDAMA #4002                   CD.
           INDUSTRIAL           LEON 37490 MEXICO
15631918   SERVIACERO/FORD RESALE                  BLVD. HERMANOS ALDAMA #4002                    CD.
           INDUSTRIAL           LEON 37490 MEXICO
15631920   SERVICE 1ST MAINTENANCE                  6931 23 MILE RD          SHELBY CHARTER TWP, MI 48316
15631923   SERVICE EXPRESS INC               3854 BROADMOOR AVE SE                 GRAND RAPIDS, MI 49512
15631928   SERVICEMASTER CLEAN                 9415 NORTHLAND DRIVE                 STANWOOD, MI 49346
15631931   SERVICENOW            LOGICALIS INC              34505 W TWELVE MILE RD               SUITE
           210      FARMINGTON HILLS, MI 48331
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 209 of 255
15631935   SETI Mold−Ex, Inc.           Ana Barrera and Maria Fowler         8052 Armstrong Road         Milton, FL 32583
15631936   SETLAK, WAYNE               2929 S. HULL ROAD             STANDISH, MI 48658
15631940   SETSA          Ligia Lopes         Sociedade de Engenharia e Tr        Marinha Grande P−2430−463 Portugal
15631941   SETSA − Sociedade de Engenharia e Transf             SOCIEDADE DE ENGENHARIA E TR                  RUA AUGUSTO
           COSTA PICASSINOS               MARINHA GRANDE 2430−463 PORTUGAL
15631942   SEVERSTAL NA/FORD RESALE                    3001 MILLER ROAD             DEARBORN, MI 48121
15631946   SFS Intec, Inc.       Edward Campbell and Ed Campbell             5201 Portside Drive       Medina, OH 44256
15631948   SGS UNITED KINGDON LIMITED                   ROSSMORE BUSINESS PARK                  ELLESMERE PORT CH65 3EN
           UNITED KINGDOM
15631947   SGS United Kingdon Limited            Dave Stonley and Rachel Birch         Rossmore Business Park         Ellesmere
           Port CH65 3EN United Kingdom
15631953   SHAFFER, BIANCA               20215 Weybridge Dr. APT 302           Clinton Township, MI 48036
15631954   SHAH, HARMISH              24764 DAVENPORT AVE                NOVI, MI 48374
15631956   SHALTZ AUTOMATION INC                   5190 EXCHANGE DR              FLINT, MI 48507
15631962   SHANDONG DINCHENG                   LIANGJUN SHAN             777 Haifend RD Binhai Development
           Zone        Weifang 262737 China
15631969   SHANGHAI SANFENG MOLD TLG CO                       TOWER 5          LANE 135 GUOWEI RD              SHANGHAI
           200438 CHINA
15631971   SHANGHAI SANFENG MOLD TOOLING CO, LTD                          SU ZHANG           2/F TOWER 5, LANE 135 GUOWEI
           ROAD YANGPU               SHANGHAI 200438 CHINA
15631973   SHANGHAI TAITONG ELECTROPLAT                       NO 189 LINSHENG ROAD TINGLIN                INDUSTRIAL ZONE
           JINSHAN DIST            SHANGHAI 201505 CHINA
15631976   SHANKS, JAMES              14 MEANS CT.            MEANS, KY 40346
15631983   SHAREGATE             1751 RUE RICHARDSON, SUITE 5                 MONTREAL QC H3K 1G6 CANADA
15631991   SHARP, DeVANTE               23815 ALMOND AVE.              EASTPOINTE, MI 48021
15631993   SHARRON, SCOTT               1780 Pond Run          Auburn Hills, MI 48326
15632000   SHB         Sloan Sun         Xinfang Industrial Zone        Ruian 325204 China
15632013   SHEPLEY, VINCE              1780 Pond Run         Auburn Hills, MI 48326
15632020   SHERROD, KYLE              24654 Kathrine Ct Apt 218         Harrison Twp, MI 48045
15632027   SHI Finance         John Jones        Lockbox 3721          Columbus, OH 43260−3721
15632028   SHI INTERNATIONAL CORP                  1301 S MO−PAC EXPRESSWAY                 SUITE 375         AUSTIN, TX
           78746
15632029   SHI International Corp         Jon Butler and Kevin Foley        1301 S Mo−Pac Expressway           Suite
           375       Austin, TX 78746
15632033   SHIMAFUJI ELECTRIC INC.                NISHIKAMATA NS BLDG. 3F                6−36−11 NISHIKAMATA
           OTAKU           TOKYO 144−0051 JAPAN
15632041   SHIVELY, JON            17409 COLLINSON AVE               EASTPOINTE, MI 48021
15632042   SHIVELY, NANCY               6989 S MAPLE ISLAND RD               FREMONT, MI 49412
15632051   SHOPKO STORES OPERATING CO                     PO BOX 3016          MILWAUKEE, WI 53201−3016
15632063   SHRIVER, LAWRENCE                 32 PINEY ROAD            LAWRENCEBURG, TN 38464
15632064   SHRIVER, LAWRENCE GLENN                    32 PINEY ROAD            LAWRENCEBURG, TN 38464
15632065   SHRM Chapter 214            Sheryl Ransom, Membership Of           PO Box 3682         Cookeville, TN 38502
15632066   SHRM−Baltimore            PO Box 791139           Baltimore, MD 21279−1139
15632068   SHROUT, WALTER                1171 NEWCUT RD             JEFFERSONVILLE, KY 40337
15632072   SHUMAKER, PATRICIA                 201 W HIGH ST APT 1            ORANGEVILLE, IL 61060−9261
15632073   SHUMAN PLASTICS INC                 35 NEOGA ST           DEPEW, NY 14043
15632077   SI Mechanical         Sergio Ivone        25536 Princess Dr        Chesterfield Twp, MI 48051
15632078   SIC MARKING USA               3812 WILLIAM FLYNN HIGHWAY                   ALLISON PARK, PA 15101
15632079   SIC Marking USA           Diane Whaby and Laurie Barcaskey           3812 William Flynn Highway           Allison Park,
           PA 15101
15632080   SICO RUBENA s.r.o.            Petr Holomek         Nachodska 449         Velke Porici 549 32 Czech Republic
15632088   SIEDENBURG, LEROY                235 E. FRONT AVE            STOCKTON, IL 61085
15632091   SIEMENS AG             THOMAS HAIZMANN                 OTTO−HAHN−RING 6               MUENCHEN 71739
           Germany
15632097   SIEMENS NX             P.O. BOX 2168          CAROL STREAM, IL 60132
15632099   SIEMENS PLM SOFTWARE                  5400 LEGACY DRIVE              PLANO, TX 75024
15632104   SIERRA, JACQUELINE RODRIGUEZ                     BAOBAB NUM 30             MATAMOROS Tamaulipas 87448
           Mexico
15632106   SIERRA, RIGOBERTO ALEMAN                    LAZARO CARDENAS NUM 105                  Matamoros Tamaulipas 87445
           Mexico
15632108   SIGAFUS, CARRIE              10072 E CANYON RD             WARREN, IL 61087
15632109   SIGAFUS, MARCIA               7652 EAST UPMAN RD.             STOCKTON, IL 61085
15632118   SIIX (SHANGHAI)Co LTD                CORA LI          A2509−11 NANGFENT CITY NO 100 ZUN YI
           RD        SHANGHAI 201818 China
15632119   SIIX(Shanghai)Co.,Ltd.          Ryoji Takashima         A2509−11,NanhFeng City No.100 ZunYi Rd             Shnaghai
           200051 China
15632123   SILICONEXPERT TECHNOLOGIES,                     1455 NW IRVING ST, SUITE 200             PORTLAND, OR
           97209
15632129   SILVA, LUIS           LIMA NUM 10            Matamoros Tamaulipas 87477 Mexico
15632131   SILVA, MARIA G             FRANCISCO MARQUEZ 168                  Matamoros Tamaulipas 87493 Mexico
15632145   SIMMONS & SIMMONS LLP                   BROADWAY OFFICE, BREITE STRABE 31                    DUSSELDORF
           GERMANY
15632161   SIMPLIMATIC AUTOMATION, LLC                     1046 W. LONDON PARK DRIVE                FOREST, VA 24551
15632167   SIMTEC Silicone Parts LLC            Tamara Helmers and Kelli Pope         1902 Wright St        Madison, WI
           53704
15632170   SINCOX, DEBORAH                5581 N SCOUT CAMP RD              APPLE RIVER, IL 61001
15632178   SINK, MARK            1858 FALL RIVER ROAD               LAWRENCEBURG, TN 38464
15632179   SINK, MARK ALAN               1858 FALL RIVER ROAD              LAWRENCEBURG, TN 38464
                 Case 19-12378-KBO              Doc 1282-1         Filed 01/04/21         Page 210 of 255
15632180   SINO−MOLD INDUSTRIAL CO LTD                  1203 PARKWAY CENTER                 CHANGAN
           TOWN          DONGGUAN 523800 CHINA
15632184   SINOTECH LTD.           UNIT B RIVERSIDE END               RIVERSIDE INDUSTRIAL PARK                  MARKET
           HARBOROUGH LE16 7PU UK
15632187   SISKIN STEEL & SUPPLY CO INC               4040 JORDONIA STATION RD.                 NASHVILLE, TN 37218
15632194   SK TECH, INC.        200 METRO DRIVE              ENGLEWOOD, OH 45315
15632195   SK Tech, Inc.      Shinji Inaba and Rhonda Smith          200 Metro Drive         Englewood, OH 45315
15632197   SKD Automotive         Matt Sparks and Jennifer Davanzo          1450 West Long Lake          Suite 210    Troy,
           MI 48360
15632213   SLAPPY, ORRIN           19249 RIOPELLE ST           HIGHLAND PARK, MI 48203−1395
15632218   SLATER, GREGORY              284 RASCAL TOWN ROAD                 LORETTO, TN 38469
15632219   SLATER, GREGORY C              284 RASCAL TOWN ROAD                 LORETTO, TN 38469
15632220   SLATER, KIMBERLY              284 RASCAL TOWN ROAD                 LORETTO, TN 38469
15632224   SLAYTON, PAUL            17534 LAMONT AVE               FRASER, MI 48026
15632228   SM LAWRENCE, INC.             245 PRESTON STREET              JACKSON, TN 38301
15632229   SM Lawrence, Inc.        Dottie Kisner      245 Preston Street         Jackson, TN 38301
15632230   SMALE, RANDY            22076 WEST BRANDON                FARMINGTON, MI 48336
15632238   SMARTBEAR           450 ARTISAN WAY, 4TH FLOOR                  SOMMERVILLE, MA 02145
15632239   SMARTBEAR SOFTWARE, INC.                 450 ARTISAN WAY, 4TH FLOOR                   SOMERVILLE, MA
           02145
15632243   SMD Inc        Dian Wallace and Elaine Pennington          1 Oldfield       Irvine, CA 92618
15632249   SMITH APPELLATE LAW FIRM PLL                  1717 PENNSYLVANIA AVENUE N.W                    SUITE
           1025       WASHINNGTON DC, WA 20006
15632263   SMITH SIGNS & AWNINGS               JEFF CAWELS             908 N MILITARY AVE             LAWRENCEBURG, TN
           38464
15632276   SMITH, BRIAN K           12290 Flanders        Detroit, MI 48205
15632279   SMITH, CAROL           1400 Henry Street        Moberly, MO 65270
15632288   SMITH, DAWN           7540 E. YONKER ROAD               HESPERIA, MI 49421
15632289   SMITH, DEBRA           45 W ELM          FREMONT, MI 49412
15632290   SMITH, DEBRA           45 W ELM APT. 2          FREMONT, MI 49412
15632300   SMITH, JANELLE           8877 Blue Lake Rd.         Twin Lake, MI 49457
15632306   SMITH, KEVIN          134 WATERTOWER STREET                   WEST POINT, TN 38486
15632307   SMITH, LARRY           10320 E PARKER RD            STOCKTON, IL 61085
15632308   SMITH, LARRY R           10320 E PARKER RD              STOCKTON, IL 61085
15632309   SMITH, LEE         707 N HENRY ST           BAY CITY, MI 48706
15632312   SMITH, MARK          13 A STREET           STANTON, KY 40380
15632313   SMITH, MARY          130 WATERTOWER RD                  WEST POINT, TN 38486
15632314   SMITH, MARY L           130 WATERTOWER RD                 WEST POINT, TN 38486
15632319   SMITH, MITCHELL            3108 LEWIS AVENUE              IDA, MI 48140
15632322   SMITH, RALPH          1323 Harvest Lane         Moberly, MO 65270
15632325   SMITH, ROBERT           P.O. Box 147 229 Jefferson         Hanover, IL 61041
15632326   SMITH, ROBERT H.            P.O. Box 147 229 Jefferson        Hanover, IL 61041
15632329   SMITH, RUFUS          317 Washington Street         Stanton, KY 40380
15632330   SMITH, SAMUEL            128 WATERTOWER ST                WEST POINT, TN 38486
15632331   SMITH, SAMUEL C            128 WATERTOWER ST                WEST POINT, TN 38486
15632334   SMITH, SHIRLEY           406 HAMPTON ROAD                ESSEXVILLE, MI 48732
15632335   SMITH, SHIRLEY A            406 HAMPTON ROAD               ESSEXVILLE, MI 48732
15632336   SMITH, SHIRLEY J           406 HAMPTON ROAD               ESSEXVILLE, MI 48732
15632337   SMITH, TANYA           23126 Beechwood          East Pointe, MI 48021
15632344   SMITH−APPELLATE LAW                1717 PENNSYLVANIA AVENUE N.W                     WASHINGTON, DC
           20006
15632345   SMITH−APPELLATE LAW                1717 PENNSYLVANIA AVENUE N.W                     WASHINNGTON DC,, WA
           20006
15632346   SMITHER PIRA          ATTN ADAM W BERT VENDOR17433                       6539 WESTLAND WAY STE
           24      LANSING, MI 48917−9581
15632348   SMTelcom, Inc.       Rogelio Salazar        4735 Southmost Rd Suite B           Brownsville, TX 78521
15632356   SNL Enterprises      101 North 48th Street        Quincy, IL 62305
15632357   SNL Enterprises DBA Interstate All Batte       101 North 48th Street         Quincy, IL 62305
15632364   SNOWGREN, STEVE              509 West Martin Street        Cairo, MO 65239
15632369   SO CLEAN JANITORIAL SVC LLC                1507 NASHVILLE HWY, SUITE 3                  COLUMBIA, TN
           38401
15632370   SO CLEAN JANITORIAL SVC LLC                ERROL MURPHY               1507 NASHVILLE HWY, SUITE
           3      COLUMBIA, TN 38401
15632373   SOBIERAY, BENJAMIN              1585 9 mile Rd        Kawkawlin, MI 48631−9709
15632374   SOBIERAY, CHARLES              4729 N. ELEVATOR ROAD                PINCONNING, MI 48650
15632381   SOHN LINEN SERVICE INC              2401 WOOD ST             LANSING, MI 48912
15632384   SOHN LINEN SERVICE INC              PO Box 21158          Lansing, MI 48909−1158
15632386   SOKOLOWSKI, JOSEPH              8436 E M20         HESPERIA, MI 49421
15632390   SOLDY MANUFACTURING COMPANY                      9730 BYRON STREET               SCHILLER PARK, IL 60176
15632393   SOLIDWORKS           175 Wyman Street          Waltham, MA 02451
15632396   SOLON SPECIALTY WIRE               30000 SOLON ROAD              SOLON, OH 44139
15632400   SOLUCIONES QUIMICAS MESAL,S.                 OMAR IBARRA J (VENTAS)                  ING. JOS ANTONIO SEPTIEN 5
           COL        QUERETARO 76020 Mexico
15632417   SOSA, HUGO GONZALEZ               TRINIDAD NUM 43              MATAMOROS Tamaulipas 87398 Mexico
15632418   SOSA, JOSE RUIZ          ONTARIO NUM 194              Matamoros Tamaulipas 87493 Mexico
15632424   SOUTH, SHEILA           69 SHACKLEFORD ROAD                  LORETTO, TN 38469
15632427   SOUTHERN ACQUISITIONS LLC                 SOUTHERN DOCK PRODUCTS                     11431 FERRELL DR.
           #204       FARMERS BRANCH, TX 75234
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21         Page 211 of 255
15632431   SOUTHERN FLUIDPOWER                   4816 BONNY OAKS DRIVE                 CHATTANOOGA, TN 37416
15632438   SOUTHERN PRINTING SERVICE                    PO BOX 651           LAWRENCEBURG, TN 38464−0651
15632445   SOUTHWICK & MEISTER INC                   1455 N0 COLONG RD.              MERIDEN, CT 06450
15632448   SOUTHWORTH, LLOYD                  1903 BISHOP ROAD              STERLING, MI 48659
15632459   SPEARS, JUDITH           5886 Mystic Bend           Brownsville, TX 78526
15632462   SPECIAL PROJECTS INC               TERYY STELLER and JIM CORNELL                     45901 HELM          PLYMOUTH,
           MI 48170
15632468   SPECIALTY PLASTICS               145 BROWN RD              ST PETERS, MO 63376−5600
15632475   SPECTRUM          SPECTRUM ENTERPRISE                    12405 POWERSCOURT DRIVE                   ST. LOUIS, MO
           63131
15632484   SPEEDY WIN INTERNATIONAL LTD                     UNIT 5, 25/F SUNWISE IND BLD                 16−26 WANG WO TSAI
           STREET         HONG KONG HONG KONG
15632488   SPEMCO         Chris Jenvey and Sue Pinney            23425 Harper Ave.          St. Clair Shores, MI 48080
15632489   SPENCER, MARK             20312 SQUIRES RD              CONKLIN, MI 49403
15632494   SPERRY & RICE, LLC             1088 N MAIN ST             KILLBUCK, OH 44637−9504
15632495   SPERRY & RICE, LLC             9146 US− 52          BROOKVILLE, IN 47012
15632496   SPHERA         130 E RANDOHL ST                FLOOR 29          CHICAGO, IL 49412−1812
15632499   SPINA, ROBERT           4702 Kempf St           Waterford, MI 48329
15632500   SPINFIRE        101 CALIFORNIA STREET, SUITE 2710                     SAN FRANCISCO, CA 94111
15632506   SPIROL INTERNATIONAL CORP                    30 ROCK AVENUE              DANIELSON, CT 06239
15632524   SPRINGER, LISA           1116 Fall River Road           Lawrenceburg, TN 38464
15632527   SPRINGFIELD, PATRICK                1502 E. Pine Hill Ave        White Cloud, MI 49349
15632529   SPRINT        6200 SPRINT PKWY                OVERLAND PARK, KS 66251
15632530   SPRINT        P O BOX 219903             KANSAS CITY, MO 64121−9903
15632535   SPS Technologies        Formly / Terry Machine Co.            Waterford, MI 48329
15632536   SPX Precision Components           Sharon Egri and Lois D'Emanuele            300 Fenn Road         Newington, CT
           06111
15632537   SRA Quality Services, LLC           Minerva Gracia and Jose H. Rivas          1303 E. Jackson St.       Suite
           C      Brownsville, TX 78520
15632538   SRW Inc.       6724 East Railway Commons               Williamsburg, MI 49690
15632547   ST. CLAIR TECHNOLOGIES                 827 DUFFERIN AVE              WALLACEBURG ON N8A 2V5 CANADA
15632558   STACHEWICZ, AARON                 2758 Saratoga Drive         Troy, MI 48083
15632564   STAFFELD, ROBERT              7813 COLF RD.            CARLETON, MI 48117
15632570   STAGGS, GARY            123 BIG SPRINGS ROAD                 LAWRENCEBURG, TN 38464
15632572   STAGGS, JACQUELINE                108 STAGGS LOOP              LAWRENCEBURG, TN 38464
15632573   STAGGS, JACQUELINE N                 108 STAGGS LOOP             LAWRENCEBURG, TN 38464
15632577   STAGGS, KAREN N              111 STAGGS LOOP              LAWRENCEBURG, TN 38464
15632581   STAGGS, SHERRY             323 Thomas Street           Lawrenceburg, TN 38464
15632586   STALKER, MICHAEL               8590 MAIN ST. P.O. Box 74             JEFFERSONVILLE, KY 40337
15632587   STALLINGS, JOEANN               2425 MULLINS ST.             HUMBOLDT, TN 38343
15632595   STAMPS, SHERRILL              308 1 MILE RD           WHITE CLOUD, MI 49349
15632605   STANDARD PRODUCTS                  700 Wealthy Street SW           Grand Rapids, MI 49504
15632608   STANDRIDGE COLOR CORPORATION                       1196 EAST HIGHTOWER TRAIL                   SOCIAL CIRCLE, GA
           30025
15632612   STANFORD, KEVIN D.               62 MARKS ROAD              LEOMA, TN 38468
15632616   STANLEY, KEVIN             25191 Dale          Roseville, MI 48066
14236626   STAPLES BUSINESS ADVANTAGE                     STAPLES TOM RIGGLEMAN                    7 TECHNOLOGY
           CIRCLE        COLUMBIA SC 29203
15632632   STARR, DEAN           312 E FRONT             STOCKTON, IL 61085
15632633   STARR, KATHI           304 N STOCKTON STREET                  STOCKTON, IL 61085
15632652   STATON, TERRY            300 SOUTH GRAVES                 STOCKTON, IL 61085
15632656   STEADMAN, DAVID               27 CLEVE STAGGS ROAD                  SUMMERTOWN, TN 38483
15632657   STEADMAN, MITCHELL                 15 FRANKLIN DR              LAWRENCEBURG, TN 38464
15632658   STEAKLEY, BRIAN              49585 Jefferson Ave          Chesterfield, MI 48047
15632660   STEBBINS, ROBIN            847 CROYDON              ROCHESTER HILLS, MI 48309
15632663   STEEL DYNAMICS/FORD RESALE                     4500 COUNTY ROAD 59               BUTLER, IN 46721
15632667   STEEL TECH/FORD RESALE                  15415 SHELBYVILLE RD.               LOUISVILLE, KY 40245
15632669   STEEL TECHN./CHRYSLER RESALE                     15415 SHELBYVILLE ROAD                  LOUISVILLE, KY 40245
15632674   STEEL TECHNOLOGIES DE MEXICO                      AVE. TRANSFORMACION #1000                   PARQUE IND'L FINSA
           3A ETAPA         MATAMORAS TAMAULIPAS 87316 MEXICO
15632675   STEEL TECHNOLOGIES DE MEXICO                      AVE. TRANSFORMACION #1000                   PARQUE IND'L FINSA
           3A ETAPA         MATAMORAS,TAMAULIPAS 87316 MEXICO
15632680   STEEL TECHNOLOGIES LLC                  700 N HURSTBOURNE PKWY #400                    LOUISVILLE, KY 40222
15632686   STEELE, JERALYN             8261 West 60th St.          Fremont, MI 49412
15632694   STEGLE, D'ANNE            103 1/2 E. Benton Ave.           Stockton, IL 61085
15632695   STEGLE, D'ANNE            103 1/2 E. Benton Ave. #2           Stockton, IL 61085
15632697   STEIN, RAYMOND              4238 LACLAIR ROAD                STANDISH, MI 48658
15632698   STEINER ELECTRIC COMPANY                    1250 TOUHY AVENUE                ELK GROVE VILLAGE, IL 60007
15632701   STEINER, WALTER              127 FERNDALE AVENUE                  ROCHESTER, MI 48307
15632703   STELFAST INC           131 BUCKNELL CT               ATLANTA, GA 30336
15632721   STEPHENSON, ANTHONY                   405 Kitchen Avenue          Huntsville, MO 65259
15632722   STERICYCLE          2355 WAUKEGAN ROAD                    BANNOCKBURN, IL 60015
15632735   STEVENS, EDNA            217 N. Court Street          Standish, MI 48658
15632736   STEVENS, JASON            128 St Mary's Road           Loretto, TN 38469
15632737   STEVENS, LYDIA            1061 HOFFMAN ST.               MUSKEGON, MI 49442
15632747   STEWART, BEVERLY                P.O. BOX 321          ATWOOD, TN 38220
15632748   STEWART, CAMERON                 10055 HUNT CT            DAVISON, MI 48423
15632755   STICH, CHERI         403 N STOCKTON ST                 STOCKTON, IL 61085
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21         Page 212 of 255
15632756   STICH, SONYA           205 E PALM DRIVE              LENA, IL 61048
15632761   STINES, DEREK           119 CANFIELD APT 4               MILAN, MI 48160
15632767   STL Inc.      Jason D. Boni          55 Westport Plaza Drive          Suite 100       St. Louis, MO 63146
15632768   STM MANUFACTURING                  494 E 64TH STREET             HOLLAND, MI 49326−2752
15632769   STM MANUFACTURING, INC.                  494 E. 64TH ST.          HOLLAND, MI 49423
15632770   STM Manufacturing, Inc.          Chad Vannuil and Judy Varley           494 E. 64th St.      Holland, MI 49423
15632775   STOCKTON HARDWARE                   116 N MAIN STREET              STOCKTON, IL 61085
15632780   STOLTZ, JERIMY            2847 MILL STREET              IDA, MI 48140
15632791   STORY, CHERI           304 W WEBSTER ST               APPLE RIVER, IL 61001
15632799   STRANCO PRODUCTS                250 GIBRALTAR DR               BOLINGBROOK, IL 60440
15632803   STRATEGIC COMPENSATION (WORKERS COMP)                           2500 NORTHWINDS PKWY #
           350       ALPHARETTA, GA 30009
15632805   STRATFORD, JOHN              2910 Olden Oak Lane, Apt 102            Auburn Hills, MI 48326
15632807   STRATOSPHERE QUALITY LLC                   103 Professional Pkwy           Marysville, OH 43040
15632808   STRATOSPHERE QUALITY, INC                  12024 EXIT FIVE PKWY               FISHERS, IN 46037
15632812   STRAYHORN, JASON               129 WILBURN NELSON ROAD                    MILAN, TN 38358
15632816   STREICHER, MARGARET                 420 E SYCAMORE ST               ELIZABETH, IL 61028
15632817   STRICKER, DAVID             1626 MICHIGAN              SAVANNA, IL 61074
15632827   STRZELECKI, HELEN              5389 PETERSBURG ROAD                  DUNDEE, MI 48131
15632828   STS Operating Inc        SunSource         11928 W Silver Spring Dr           Milwaukee, WI 53225
15632830   STUART C. IRBY CO.             1284 HEIL QUAKER BLVD.                 LA VERGNE, TN 37086
15632833   STUDER, DAN           3985 S. 64TH AVE            SHELBY, MI 49455
15632837   STURDIVANT, CHRISTOPHER                  11413 Kenmoor            Detroit, MI 48205
15632838   STURGILL, JENNIFER              1324B MCCROSKEY WAY                   MT. STERLING, KY 40353
15632844   STUTTS, STEVE           207 N. MAIN STREET               LORETTO, TN 38469
15632848   SUBARU          2200 THE BLUFFS             AUSTELL, GA 30168
15632853   SUDDUTH, DOUGLAS                211 SHOALLY BRANCH ROAD                    LEOMA, TN 38468
15632854   SUDDUTH, DOUGLAS K                 211 SHOALLY BRANCH ROAD                    LEOMA, TN 38468
15632855   SUDDUTH, PATRICIA               P O BOX 67          LEOMA, TN 38468
15632856   SUDDUTH, PATRICIA F               P O BOX 67          LEOMA, TN 38468
15632857   SUGAR CREEK ENTERPRISE LLC                   1379 COUNTY ROAD 1305                 MOBERLY, MO 65270
15632863   SULCA, FERNANDO               178 STAPLETON WAY                GEORGETOWN, KY 40324
15632864   SULLIVAN, DEBBIE             4054 STINSON RD.              MILAN, TN 38358
15632865   SULLIVAN, DEBBIE             5836 S Piroke Rd           STOCKTON, IL 61085
15632868   SUMEC MACHINERY & ELECTRIC                    198 CHANGJIANG RD                 17F SUMEC
           BUILDING          NANJING 210018 CHINA
15632869   SUMEEKO LTD            CMAI C/O SUMEEKO                  41400 EXECUTIVE DR              HARRISON TOWNSHIP, MI
           48045
15632874   SUMMERS, EDWARD                2370 GARFIELD ROAD                AUBURN, MI 48611
15632885   SUN PLASTECH INC              1055 PARSIPPANY BLVD, SUITE                  PARSIPPANY, NJ 07054
15632886   SUN PLASTECH INC              Lenny Gutierrez and Robyn Hudson             1055 Parsippany Blvd,
           Suite      Parsippany, NJ 07054
15632892   SUNDARAM INDUSTRIES                  C/O UTI WAREHOUSE                1350 CHEERS BLVD             BROWNSVILLE,
           TX 78521
15632893   SUNDARAM INDUSTRIES LTD                   C/O MESCO WAREHOUSE                   2401 LAPEER ROAD           FLINT, MI
           48503
15632895   SUNDARAM INDUSTRIES PVT LTD                    C/O UTI WAREHOUSE                 1350 CHEERS
           BLVD        BROWNSVILLE, TX 78521
15632903   SUNSOURCE           2301 WINDSOR COURT                   ADDISON, IL 60101
15632917   SUPERIOR METAL FINISHING                 Carlos von Rossum            Ave. Transformacion #1000        Matamoros
           Tamaulipas 87316 Mexico
15632924   SUPPLY TECHNOLOGIES LLC                  30000 STEPHENSON HWY                  UNIT C         MADISON HEIGHTS,
           MI 48071
15632931   SUPREME MACHINED PRODUCTS                     18686 172ND AVE.             SPRING LAKE, MI 49456
15632936   SURATT, TIMOTHY              13 SANDERS STREET               LEOMA, TN 38468
15632937   SURATT, TIMOTHY D               13 SANDERS STREET               LEOMA, TN 38468
15632940   SURGERE INC           5399 LAUBY ROAD                SUITE 200          GREEN, OH 44720
15632941   SURGERE INC           PATTY SWEANY                5399 LAUBY ROAD               GREEN, OH 44720
15632949   SUTPHIN, JERRY            1102 IROQUIS DR.             MT. STERLING, KY 40353
15632954   SUZHOU YING HAO PRECISION MO                    NO. 666 JIANLIN RD., NEW & H                SUZHOU 215000
           CHINA
15632965   SWANSON, KRISTINA               2690 Chesapeake Dr #115            MUSKEGON, MI 49442
15632967   SWAT TEAM           MIKE SMITH             PO BOX 682            MILAN, TN 38358
15632968   SWAT TEAM           PO BOX 682            MILAN, TN 38358
15632969   SWD INC         910 S STILES DRIVE             ADDISON, IL 60101−4913
15632970   SWD INC         Carlos von Rossum and Omar Castillo             JCI Resale Parque Ind'l FINSA 3a
           Etapa      Matamoros Tamaulipas 87316 Mexico
15632971   SWD INC         Juana Castrejon         910 S stiles Drive        Addison, IL 60101−4913
15632972   SWD, Inc.       Attn: R Dieken & R Delawder             910 S. Stiles Dr.       Addison, IL 60101
15632976   SWIFT DOOR LLC             17750 KENOWA AVE                GRANT, MI 49327
15632982   SWITEK, JUSTIN           3301 PALMER ROAD                 STANDISH, MI 48658
15632983   SWITEK, KEVIN           3301 PALMER ROAD                 STANDISH, MI 48658
15632986   SYLVESTER, CYPRIAN               123 N. DIVISION ST. #2             FREMONT, MI 49412
15632989   SYMETRA LIFE INSURANCE COMPANY                        777 108TH AVE NE, SUITE 1200               BELLEVUE, WA
           98004
15632991   SYNCREON REDFORD FCA                  24450 GLENDALE AVE                REDFORD, MI 48239
15632995   SYNERGY PROTOTYPE STAMPING LLC                       22778 MACOMB INDUSTRIAL DR.                   CLINTON
           TOWNSHIP, MI 48036
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 213 of 255
15631532   Saargummi Tennessee LLC             Mike Newman and Annette Archer             200 Commerce Way           Pulaski, TN
           38478
15631533   Saber Tool Co.         Ken Bollman and Lyn Baughan             1553 N. Mitchell        Cadillac, MI 49601
15631538   Sackey, Steven         19541 Quartz Ct          Macomb, MI 48044
15631539   Sacoma International, LLC          Sandy A/P         955 South Walnut Street          Edinburgh, IN 46124
15631545   Sadiq, Faisal       2318 ELLSWORTH RD APT 301                  YPSILANTI, MI 48197
15631546   Sadler Machine Tool, Inc.         1700 State Street        Manistee, MI 49660
15631549   Safeguard Business Systems           PO Box 834          Attention Accounting Dept         Midland ON L4R 4P4
           Canada
15631550   Safelite Glass Corp        Chris Angeletti        Hwy. 301 N.         Enfield, NC 27823
15631551   Safety 1st       PO Box 59          Kalkaska, MI 49646
15631552   Safety Kleen (MO)          Roger Hays          PO Box 1509          Columbia, MO 65202
15631553   Safety Kleen Systems Inc          Bob Pudlik        3035 73 St         Davenport, IA 52806
15631554   Safety Kleen Systems, Inc         2400 Big Bear Court          Colombia, MO 65202
15631555   Safety Products         Mike Stam          4780 136th Avenue         Holland, MI 49422−8096
15631556   Safety Services        Sales        420 Garfield Ave         Dubuque, IA 52001
15631557   Safety−Kleen         Sales        PO Box 12349          Columbia, SC 29211−2349
15631558   Safety−Kleen Corp.          261 Eiler Avenue         Louisville, KY 40214
15631559   Safety−Kleen Systems           Peter Demeter        1220 Skae Drive          Oshawa ON L1J 7A1 Canada
15631560   Safety−Kleen Systems, Inc.          5400 Legacy Drive          Plano, TX 75024
15631561   Safety−Kleen Systems, Inc.          BRANCH SALES AND SERVICE DIV                     2217 WESTERN
           AVE.          SOUTH BEND, IN 46619
15631562   Safety−Kleen/CleanHarbors            Kristine T. Anderson         Credit Analyst       600 Longwater Drive, P.O. Box
           9149         Norwell, MA 02061
15631563   Sagahon, Jonathan S enz          CALLE MEXICO NUM 121                 Matamoros Tamaulipas 87470 Mexico
15631565   Sage Software         AR−FAS           2325 Dulles Corner Blvd          Suite 800       Herndon, VA 20171
15631567   Saghy II, Stephen        37200 TARA            NEW BALTIMORE, MI 48047
15631573   Saint−Gobain         Performance Plastic Corp.          Farmington Hills, MI 48335
15631574   Saint−Gobain         Performance Plastics Corp          Granville, NY 12832
15631575   Saint−Gobain Autover USA Inc             Carl Ruetsch        6951 Alan Schwartzwalder St.         Columbus, OH
           43217
15631576   Saint−Gobain Performance           Plastics       Wayne, NJ 07470
15631578   Saint−Gobain Performance Plastics Corpor            Mindi Reminder          31500 Solon Road         Solon, OH
           44139
15631579   Saint−Gobain Performance Plastics Corpor            P.O. Box 743669          Atlanta, GA 30374
15631580   Saint−Gobain Sekurit De MX             Nicolas Bravo No 8         Ayala 62715 Mexico
15631581   Sais, Adan Lumbreras          Ayopilco N m. 68          Matamoros Tamaulipas 87497 Mexico
15631583   Salas, Alejandrina Calder n         CALLE 12 NUM 50             Matamoros Tamaulipas 87497 Mexico
15631585   Salas, Laura Maury         GUYANA 154             Matamoros Tamaulipas 87455 Mexico
15631586   Salas, Lizen Franco        VALLE SIERRA DE VALPARAISO NUM 52                        Matamoros Tamaulipas 87344
           Mexico
15631588   Salas, Victor Perez        LAS AMERICAS NUM 5                Matamoros Tamaulipas 87456 Mexico
15631589   Salas, Zoraida Franco         PRIV PALMILLAS NUM 40                 Matamoros Tamaulipas 87480 Mexico
15631593   Salazar, Gilberto Gracia         HEROES DE RIO BLANCO # 66                Matamoros Tamaulipas 87499 Mexico
15631594   Salazar, Jose Perez        DEMOCRACIA NUM 30                 Matamoros Tamaulipas 87320 Mexico
15631595   Salazar, Marco N ez         PICO DE ORIZABA NUM 19                 Matamoros Tamaulipas 87476 Mexico
15631596   Salazar, Pedro Garibay         DEL DATIL NUM 115               Matamoros Tamaulipas 87395 Mexico
15631597   Salazar, Veronica Torres         2870 Lower Ridge Dr           Rochester Hills, MI 48307
15631598   Sald var, David G mez          Calle 5ta. #31       Matamoros Tamaulipas 87315 Mexico
15631599   Sald var, Elvia Longoria         MIGUEL BARRAGAN NUM 20 A                    Matamoros Tamaulipas 87496
           Mexico
15631600   Sald var, Jose Gomez         SEGUNDA NUM 280                Matamoros Tamaulipas 87340 Mexico
15631601   Salda a, Brandon Zapata          MAURO MURILLO 101                Matamoros Tamaulipas 87390 Mexico
15631602   Salda a, Luis Guevara         DR MIGUEL BARRAGAN NUM 55                     Matamoros Tamaulipas 87380 Mexico
15631603   Salesforce Inc        Jenny Leon         PO Box 203141           San Francisco, CA 94105
15631607   Salinas, Carlos Prado        Segunda Num. 24           Matamoros Tamaulipas 87394 Mexico
15631608   Salinas, Daisy        1321 Calle Galaxia         Brownsville, TX 78520
15631609   Salinas, Grecia Alonso         MANGO NUM 27               Matamoros Tamaulipas 87475 Mexico
15631610   Salinas, Jose Jim nez        STA CECILIA NUM 33 VILLAS DE STA ANITA                      Matamoros Tamaulipas 87456
           Mexico
15631612   Saline Lectronics Inc        Robin Fullerton and Mishiya Doran           710 N Maple Road         Saline, MI
           48176
15631614   Salliotte, Jacob       1419 ROSE ST           MONROE, MI 48162
15631615   Salome, Armando Martinez            PEDREGAL NUM 106                Matamoros Tamaulipas 87497 Mexico
15631616   Saltsman, Benjamin          4524 WALDEN RD              BLOOMFIELD TWP, MI 48301
15631617   Salvador, Antonio Martinez          ISLA SALOMON NUM 17                  Matamoros Tamaulipas 87347 Mexico
15631618   Salvador, Gerardo Avalos          Juventud Revolucionaria N m. 54          Matamoros Tamaulipas 87477 Mexico
15631619   Salvador, Maria Baltazar         LOMA BONITA 90              Matamoros Tamaulipas 87495 Mexico
15631621   Same Day Delivery, Inc.          Attn: Mike Valcq         3378 3 Mile Rd. NW           Grand Rapids, MI 49534
15631623   Sampson, Forrest         16750 HAGGERTY AVE                 BELLEVILLE, MI 48111
15631625   Samsco Corporation          18 Cote Ave          Goffstown, NH 03045
15631628   Samtec Inc        Kathy Byrd and Lona Vest            520 PArk East Blvd         New Albany, IN 47150
15631629   Samtec, Inc        Allen Platt, Esq. General Counsel         520 Park East Boulevard         New Albany, IN
           47150
15631630   Samtec, Inc.        Allen Platt, Esq., General Counsel        520 Park East Boulevard         New Albany, IN
           47150
15631632   Samuel Automotive           Paul Thorpe         351 Passmore Ave.         Scarborough ON M1V 3N8 Canada
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 214 of 255
15631633   Samuel Son/Ford Resale           Paul Henderson and Zahida Zethi            PO Box 71551         Chicago, IL
           60694−4882
15631635   Samuel, Son & Co. (USA) Inc.            J. Christopher Caldwell         Stark Reagan        1111 West Long Lake Road,
           Suite 202        Troy, MI 48098
14236632   Samuel, Son & Co. (USA) Inc.            1111 West Long Lake Road, Suite 202            Troy, MI 48098
15631636   Samuel, Son, and Co. Inc.         Paul Henderson and Zahida Zethi            PO Box 71551         Chicago, IL
           60694−4882
15631639   Sanchez, Alejandro Martinez           Gloria Marin Num. 113          Matamoros Tamaulipas 87396 Mexico
15631641   Sanchez, Felipe Segura         J.ROBERTO GUERRA Y JUAN B GARCIA 129                        Matamoros Tamaulipas 87413
           Mexico
15631642   Sanchez, Fernanda Gonzalez           REPUBLICA DE ARGENTINA 50                     Matamoros Tamaulipas 87247
           Mexico
15631643   Sanchez, Guadalupe Garcia           PLOMEROS NUM 45                Matamoros Tamaulipas 87340 Mexico
15631644   Sanchez, Jes s Castellanos         Calle Gloria Marin #57          Matamoros Tamaulipas 87396 Mexico
15631645   Sanchez, Jesus Flores        Jose Maria Maytorena Num. 113              Matamoros Tamaulipas 87493 Mexico
15631646   Sanchez, Jorge Chacon         SECCION 16 NUM 19                 Matamoros Tamaulipas 87390 Mexico
15631647   Sanchez, Jorge Cruz         OCEANO NUM 138                Matamoros Tamaulipas 87497 Mexico
15631649   Sanchez, Juan Hernandez           Pedro Cardenas Num. 38           Matamoros Tamaulipas 87456 Mexico
15631651   Sanchez, Miguel Martinez           PRIVADA D NUM 102               Matamoros Tamaulipas 87490 Mexico
15631652   Sanchez, Rafael Araguz          MOCAMBO 5              Matamoros Tamaulipas 87477 Mexico
15631653   Sanchez, V ctor Carre n         PASEO ACACIAS NUM 4                 Matamoros Tamaulipas 87380 Mexico
15631656   Sanders, Bobbi         1733 Corinth Drive          Moberly, MO 65270
15631660   Sandler & Travis Trade Advis           5200 Blue Lagoon Drive           Suite 600       Miami, FL 33126−2202
15631661   Sandoval, Maria Carre n         20 E. BENEMERITO Y REP. ARGENTINA NUM 16                        Matamoros Tamaulipas
           87497 Mexico
15631662   Sandoval, Norma Gamez            RUISE OR NUM 173               Matamoros Tamaulipas 87477 Mexico
15631663   Sandytown Machine & Tool             RR #1         Straffordville ON N0J 1Y0 Canada
15631665   Sanlo Manufacturing Co.          Kellie Sturgeon         400 Hwy. 212           Michigan City, IN 46361−1124
15631666   Santa Fe Fasteners        Camerson Brusegard            7520 Stage Road          Buena Park, CA 90621
15631667   Santana, Jose       13665 Marvin St.           Taylor, MI 48180
15631668   Santana, Mario Ruiz         MARIA SALOME NUM 15B                    Matamoros Tamaulipas 87496 Mexico
15631669   Santes, Omar Almora          FRANCISCO GONZALEZ YA EZ NUM 71                        Matamoros Tamaulipas 87490
           Mexico
15631671   Santiago, Edgar Espinosa          MAR DE CORTEZ NUM 21                  Matamoros Tamaulipas 87453 Mexico
15631672   Santiago, Erick Olmedo          SAN PEDRO 50             Matamoros Tamaulipas 87455 Mexico
15631673   Santiago, Fernando Antonio           ESTRELLA DE MAR NUM 60                   Matamoros Tamaulipas 87344
           Mexico
15631674   Santiago, Jose Jim nez        CARDENAL 159               Matamoros Tamaulipas 87477 Mexico
15631675   Santiago, Maria Torres        CANAL NUM 16               Matamoros Tamaulipas 87398 Mexico
15631676   Santiago, Mario Garcia         CALLE ABETO NUM 132                  Matamoros Tamaulipas 87343 Mexico
15631677   Santiago, Miguel Castillo         Ayopilco N m. 55          Matamoros Tamaulipas 87497 Mexico
15631678   Santiago, Olga Gal n        DE LA REFORMA NUM 67                   Matamoros Tamaulipas 87496 Mexico
15631679   Santiago, Sergio Castillo        Ayopilco         Matamoros Tamaulipas 87497 Mexico
15631680   Santiago, Victor Valencia         CONGRESO DE ANAHUAC NUM 164                       Matamoros Tamaulipas 87477
           Mexico
15631681   Santillan, Lino Rivera       FERNANDO MONTES DE OCA NUM 145                          Matamoros Tamaulipas 87449
           Mexico
15631682   Santos, Cecilia Quiroz        DANACIANO GARCIA #46                   Matamoros Tamaulipas 87477 Mexico
15631683   Santos, Claudio Arredondo           SIERRA DE HUICHOLES NUM 37                    Matamoros Tamaulipas 87497
           Mexico
15631684   Sanwa−Intec(Changzhouu)CoLtd               Cherry Xu        16 Chuangye Rd Xinbei
           DistrictGDHUnit12A           Changzhou 213033 China
15631685   Sanyo Machine America            950 S Rochester Rd          Rochester, MI 48307
15631686   Sapa Extruder, Inc.        Tom Burke           Mountian Top Plant          Crestwood Industrial Park       Mountain Top,
           PA 18707
15631687   Sapla−bahner, Rosemarie           22733 CORTES STREET               NOVI, MI 48375
15631690   Sargent, James        854 N. Luce Dr.          White Cloud, MI 49349
15631691   Sarkessian, Juliet       211 East Meade Street          Philadelphia, PA 19118
15631697   Satori E−Technology          Yasuko Nakata and Satoshi Okano             19450 Stevens Creek Blvd.         Cupertino, CA
           92708
15631698   Satoshi Yasuda, Satoshi Yasuda           1781 Weatherstone Dr           Ann Arbor, MI 48108−3394
15631699   Sauceda, Erika Garza         Calle Primero de Enero #136           Matamoros Tamaulipas 87470 Mexico
15631700   Sauceda, Miguel Guzm n           CONFIANZA NUM 47                 Matamoros Tamaulipas 87343 Mexico
15631705   Sawitski, Austin        6216 Swallow Lane            Ypsilanti, MI 48197
15631706   Sawyer LLC          Chris Sawyer           45979 Peck−Wadsworth Rd.            Wellington, OH 44090
15631710   Sayabugari, Neha         5217 Heather Drive Apt 207            Dearborn, MI 48126
15631719   Scapa North America          111 Great Pond Dr           Windsor, CT 06095
15631722   Schaefer Megomat USA Inc.            Lisa Obl         W233 N2830 Roundy Circle W.             Pewaukee, WI 53072
15631723   Schaefer Sys International         10021 Westlake Drive           Charlotte, NC 28241
15631724   Schaefer Technologies         Nikisha George and Karen Lopeman               751 N Raddant Rd        Batavia, IL
           60510
15631725   Schaeffer Manufacturing Co.           Lisa R        102 Barton St         St Louis, MO 63104
15631726   Schaeffler Automotive Buehl           GmbH & Co. KG             Industriestrasse 3      Buehl 77815 Germany
15631729   Schambaugh & Son LP            Bud Powers and Angie Marchand               dba Havel       8322 Neptune, Suite
           1       Kalamazoo, MI 49009
15631731   Schap Specialty Machine Inc           Brian Sayranian         17309 Taft Rd         Spring Lake, MI 49456
15631732   Scharenbroch, Amanda           3615 N. Green Ave.           Hesperia, MI 49421
15631733   Schattler, Eric      1145 CEDAR CREEK DR                 MONROE, MI 48162
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 215 of 255
15631734   Schauer, Christopher           545 S. Hoppe Rd.          Hesperia, MI 49421
15631735   Schauer, Mary           545 S. Hoppe Rd.          Hesperia, MI 49421
15631738   Schaumburg und Partner Paten              Mauerkircherstrasse 31         Munich 81679 Germany
15631743   Schendel, Marina            1472 Circle Dr apt 310         Pontiac, MI 48340
15631745   Scherer Metals, Inc.          4627 Platt Lane         Ann Arbor, MI 48108
15631746   Schettler, Joshua          43951 Burtrig Rd         Van Buren Twp, MI 48111−2980
15631751   Schimings, Michael            304 Valley View Dr           Oxford, MI 48371−6236
15631752   Schindler Elevator Corp           Peter Slater        3725 W Cleveland Road            Suite 300        Southbend, IN
           46628−9779
15631754   Schlegel Corp          Edith Gayle          1555 Jefferson Rd.         Rochester, NY 14692
15631756   Schlereth−Pratt, Inc          Tood Schlereth         PO Box 328          Pevely, MO 63070
15631757   Schmald Tool & Die Inc             4206 South Saginaw Street           Burton, MI 48529−1695
15631758   Schmid Corp of America             1515B Horton Road            Jackson, MI 49203
15631762   Schneider National Inc           2567 Paysphere Circle          Chicago, IL 60674
15631763   Schneider National Inc           Attn: Credit Dept         3101 Packerland Dr          Green Bay, WI 54313
15631766   Schofield, Dallas          6905 Dave Carr Rd           Charlestown, IN 47111−8824
15631771   Schrader Bridgeport Int'l          Kay Scruggs          1609 Airport Road          Monroe, NC 28111
15631773   Schreiner Group LP            Marcel Poschmann and Helene Smith              300 Corporate Drive,         Blauvelt, NY
           10913
15631777   Schuck Liaison Services LLC              Steve Schuck        310 Fairlane Drive          Hartford City, IN 47348
15631788   Schultz, Steven          3564 E. Hubbard Rd           Midland, MI 48642
15631791   Schumacher & Sons Auto Crush                Todd Schumacher           651 McCulloch          Gladwin, MI 48624
15631797   Schupan Aluminum Sales              4200 Davis Creek Ct.          Kalamazoo, MI 49001
15631798   Schuster, Kim           1052 Arbroak Way           Lake Orion, MI 48362
15631800   Schutz, Jeffrey          593 Thornehill Tr.        Oxford, MI 48371
15631805   Schuyler, Morgan            147 SOUTH ST            DUNDEE, MI 48131
15631811   Scicon Techologies Corp            Shelly Serviss        27525 Newhall Ranch Rd             Unit 2       Valencia, CA
           91355
15631813   Scott Schowe           3115 CR 72           Auburn, IN 46706
15631814   Scott Special Tools Inc          Gary Bretz (AD 27)          515 Huber Park Ct           St Charles, MO 63304−8621
15631816   Scott, Arlane         11554 St. Aloysius          Romulus, MI 48174
15631817   Scott, Brandon           8140 E 7 mile Rd Apt 305           Detroit, MI 48234
15631819   Scott, Danielle         4614 Ranch Lane           Bloomfield Hills, MI 48302
15631821   Scott, Mark         6968 Platt Rd          Ypsilanti, MI 48197
15631828   ScottMadden, Inc.            2626 Glenwood Avenue            Suite 480         Raleigh, NC 27608
15631829   Scottsburg Plastics, Inc.         1250 S. Bond St          Scottsburg, IN 47170
15631830   Scranton PDC            Caterpillar Logistics       120 First Ave         Covington TWP, PA 18424
15631833   Seal Rite, Inc.        Steve Whitaker and Jenni Sharp            4121 Eastland Drive         Elkhart, IN 46516
15631836   Seals, Darnisha          11745 Engleside          Detroit, MI 48205
15631837   Seamcraft Inc          Maxine          932 West Dakin          Chicago, IL 60613
15631838   Sears Commercial One             PO Box 958308           Hoffman Estates, IL 60195−8308
15631840   Seasons In The Country            Ecclestone Drive          Box 657        Bracebridge ON P1L 1T9 Canada
15631841   Seastrom Manufacturing Co              456 Seastrom St         Twin Falls, ID 83301
15631844   Sebastian, Roberto Tinajero            HEROES DE RIO BLANCO NUM 4                    Matamoros Tamaulipas 87360
           Mexico
15631845   Secondary Solutions, Inc.           Tina Stevens and Andrea Reeder            101 Northeast Drive         Spartanburg, SC
           29303
15631846   Secopteana GmbH              Bernhard Golitz        Ottostrasse 15         Starnberg 82319 Germany
15631848   Secord Vending Service            Jeff Secord        PO Box 166          Utterson ON P0B 1M0 Canada
15631849   Secretary of State Jesse Whi           Department of Business Serv.          501 S 2nd St.         Springfield, IL
           62756−5510
15631852   Securit Metal Products Co            Joe Brown         55905 92nd Ave           Dowagiac, MI 49047
15631853   Securit Metal Products Co.            Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240         Cresskill, NJ 07626
15631854   Securit Metal Products Co.            c/o Bankruptcy Claims Admin Services LLC              100 Union Avenue, Suite
           240         Cresskill, NJ 07626
15631855   Security Alarms           Brenda Martin         98 Lambs Ferry Rd.           Loretto, TN 38469
15631856   Security Equipment, Inc.           PO Box 713          Mcminnville, TN 37111
15631858   Security Life of Denver           PO BOX 5065            Minot, ND 58702−5065
15631860   Security Molding Inc.           Rickey         255 Factory Road         Addison, IL 60101
15631862   Seglo, Sa De Cv           Autopista Mexico Puebla           Km 117 Nave 4D Parque Industrial Finsa             Cuautlancingo
           Puebla 72710 Mexico
15631863   Segovia, Jaime Andrade            JOSEFA ORTIZ DE DOMINGUEZ NUM 119                         Matamoros Tamaulipas 87496
           Mexico
15631864   Segovia, Luis Rosales           Avenida Primera De Mayo #86             Matamoros Tamaulipas 87440 Mexico
15631866   Segura, Ramiro Fajardo            5TA NUM 25            Matamoros Tamaulipas 87497 Mexico
15631867   Seibold, Aaron           935 W Clarkston Rd           Lake Orion, MI 48362
15631868   Seidel Enterprises Inc          Moberly Lumber Co.           500 North Avenue West            Moberly, MO 65270
15631869   Seifert, Heinz         3140 Hummer Lake Rd             Ortonville, MI 48462
15631871   Select Manufacturing Serv            1210 E Barney Ave           Muskegon, MI 49444
15631872   Select Tool Inc          David Tomassi and Trisha Price−Clavette            4125 Delduca Dr          Oldcastle ON N0R 1L0
           Canada
15631873   Select−Tron Ind Inc           Barbara Folga         1946 East 12th Street         Erie, PA 16511
15631874   Self, Terry       12417 TOWNSEND ROAD                    MILAN, MI 48160
15631875   Sellars, Mandy           22788 Lexington Ave           Eastpointe, MI 48021
15631876   Sellars, Ronald          22788 Lexington Ave           Eastpointe, MI 48021
15631878   Semblex Corporation            900 N. CHURCH ROAD                 ELMHURST, IL 60126
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 216 of 255
15631880   Semiconductor Hybrid Assembl             Jamil Burgol and Tina Vainer         49113 Wixom Tech Dr           Wixom, MI
           48393
15631881   Semiconductor Hybrid Assembly, Inc.            49113 WIXOM TECH DR               WIXOM, MI 48393
15631882   Semiconductor Hybrid Assembly, Inc.            Attn: Hisham Burgol         49113 Wixom Tech Drive            Wixom, MI
           49393
15631888   Senko America Corp           Yoshinori Takekubo          420B Pan American Dr Ste 1           El Paso, TX 79907
15631890   Sensor Development           Jeff Boyd        PO Box 290          Lake Orion, MI 48361−0290
15631891   Sensotec Inc        Attn : Sherri        2080 Arlingate Lane         Columbus, OH 43228−4112
15631892   Sentry Fastnener Inc.        Larry Kanarek         56201 Precision Dr         Chesterfield, MI 48051−3736
15631893   Sentry Steel Service        167 Center Point Road South          Hendersonville, TN 37075
15631894   Sentz, Thomas          516 Hutchison LN          Midland, MI 48640
15631895   Sepro America LLC           Myra Cognet          765 Commonwealth Drive            Warrendale, PA 15086
15631896   Septagon Construction Co,          Rick Schesselman and Kristie Schear          Inc−Columbia          Columbia, MO
           65202
15631897   Sepulveda, Guadalupe L pez           ISALAS CAIMAN NUM 7                Matamoros Tamaulipas 87347 Mexico
15631898   Sequoia Tool         23537 Reynolds Ct.          Clinton Township, MI 48036
15631900   Serigraph Inc.        Mary Solheim          3801 East Decorah Road          West Bend, WI 53095
15631901   Serna, Joel Reyes         DEL PRADO 111B             Matamoros Tamaulipas 87344 Mexico
15631902   Serna, Ma Rodr guez          XOCHICALCO NUM 44                 Matamoros Tamaulipas 87398 Mexico
15631903   Serna, Salvador Valle         PERLA NUM 25 ENTRE 23 Y 25                Matamoros Tamaulipas 87344 Mexico
15631904   Serrano, Maria Hern ndez          VICENTE GUERRERO 27                 Matamoros Tamaulipas 87477 Mexico
15631905   Serrato, Octaviano Leal         PROGRESO NUM 11               Matamoros Tamaulipas 87496 Mexico
15631906   Serrels, Dana        2429 Sunray Ct.         Davison, MI 48423
15631907   Serrett, Cody        10 POWERS ROAD               LAWRENCEBURG, TN 38464
15631911   Serv−Plas LC          David Liniarski and Julie Armstrong          3233 Dove Rd         Port Huron, MI 48060
15631912   Serv−Plas LC          Sharon Williams and Kathy Haston           725 Keystone Dr          Clanton, AL 35046
15631914   Serviacero Planos SA de CV            Refugio Munoz          Av. La Noria #129 Parque Industrial Sta       Queretaro
           76220 Mexico
15631915   Serviacero Planos SA de CV            Refugio Munoz and Rosario Cabrera          Blvd. Hermanos Aldama #4002
           Cd.        Leon 37490 Mexico
15631916   Serviacero Planos, S de RL de CV           Blvd Adolfo Lopez Mateos #1717            Piso 11, Col. Los
           Gavilanes        Leon, Gto. CP 37270 Mexico
15631917   Serviacero Planos, S de RL de CV           Worthington Industries        Deanna M. Igo, Paralegal         200 Old
           Wilson Bridge Rd          Columbus, OH 43085
15631919   Serviacero/Ford Resale         Refugio Munoz and Rosario Cabrera            Blvd. Hermanos Aldama #4002
           Cd.        Leon 37490 Mexico
15631921   Service 1st Maintenance          6931 23 Mile Road          Shelby Twp, MI 48316
15631922   Service Engineering, Inc.         Sales Representative and Paula Lawhead          Greenfield, IN 46140
15631924   Service Express Inc         Myssi Willitts and Rod Rall         3854 Broadmoor Ave SE           Grand Rapids, MI
           49512
15631925   Service Master Of Muskoka            PO Box 5361          Huntsville ON P1H 2K7 Canada
15631926   Service Now Inc          Luke Nguyen          2225 Lawson Lane          Santa Clara, CA 95054−3311
15631927   Service Packaging Company             Arwen Bos and Mike Quesnel           1855 Thomas Rd.           Memphis, TN
           38134
15631929   ServiceMaster Clean         Jim Nostrant and Bill Webster          9415 Northland Drive          Stanwood, MI
           49346
15631930   ServiceNow          2225 Lawson Lane           Santa Clara, CA 95054
15631932   Servicios Integrales de        Francisco Delgado         Mexicanos Av 28 de Octubre 107 Desp 306            Toluca
           50150 Mexico
15631933   Servtek        Aka Milacron Marketing Co            4165 Halfacre Rd         Batavia, OH 45103
15631934   Servtek (Autojectors)         Milacron Marketing Company            PO Box 740440          Atlanta, GA
           30374−0440
15631937   Seto, Peter       719 East Fox Hills Drive         Bloomfield Hills, MI 48326
15631938   Seton        PO Box 57442           Station A        Toronto ON M5W 5M5 Canada
15631939   Seton Identification Product         acct# 1398145         20 Thompson Road           P O Box 819        Branford, CT
           06405−0819
15631943   Severstal NA/FORD Resale             Stephanie Solovey         3001 Miller Road         Dearborn, MI 48121
15631944   Sew Intrikit       Dena Brondstetter          5812 Krawczyk Road          Pinconning, MI 48650
15631945   Seybert Castings Inc        Arlene Seybert and Marc Roloff           1840 County Line Rd          Unit
           108        Huntingdon Valley, PA 19006
15631949   Shade, Joseph         16527 Stansbury St         Detroit, MI 48235
15631950   Shade, Tyrell        12663 Duchess          Detroit, MI 48224
15631957   Shaltz Automation Inc          Eric Vorwerck and Michelle          5190 Exchange Dr          Flint, MI 48507
15631958   Shaltz Automation Inc.         Bankruptcy Claims Admin Services, LLC             100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15631959   Shameti, Leka         1403 Durango Drive           Ann Arbor, MI 48103
15631960   Shamim, Rezaul          3937 Harold St         Hamtramck, MI 48212
15631964   Shanghai Chetai International Trading Co          Attn: Xia Jianfeng        Building 2−1, 4000 Zhulu Rd Lugang
           Town         Shanghai China
15631965   Shanghai Dura Automotive            James He and Ava Huang           Building B, 1281 JinHu Rd          Shanghai 201206
           China
15631966   Shanghai FST Automotive            Steve Crawford and Terry Zhang           # 57 Hangfan Rd, Pudong
           Area        Shanghai 201316 China
15631967   Shanghai Jie Cheng Machinery            Victor Fang        Room 1706−1709, #18 New Jinqiao Rd.            Shanghai
           201206 China
15631968   Shanghai Jie Cheng Machinery            Victor Fang and Mr. Guofang ZHU            1706−1709,Pudong New Jinqiao
           Rd.        Shanghai 201206 China
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 217 of 255
15631970   Shanghai Sanfeng Mold Tlg Co              www.peakcn.com            Tower 5 Lane 135 Guowei Rd Yangpu
           Dist       Shanghai 200438 China
15631972   Shanghai TaiTong Electroplat             Lily Zeng and Shi Honglin         #189 Linsheng Rd Tinglin Industrial
           Zone        Shanghai 201505 China
15631974   Shankershetty, Vinod           543 Timberlea Dr.          Rochester Hills, MI 48309
15631975   Shankershetty, Vinod           543 Timberlea Dr. Apt 169           Rochester Hills, MI 48309
15631977   Shannahan, Inc.          PO Box 500754           St. Louis, MO 63131
15631978   Shannon Paving           Attn: President or General Counsel           14116 Barren Field Dr.         Milan, TN 38358
15631979   Shannon Precision Tool            Eddie Shannon          2033 Fall River Road          Leoma, TN 38468
15631981   Shannon, Donald           2414 County Road 1310             Moberly, MO 65270
15631982   Shapiro Packaging (MI)            77 Grandville Ave SW           Grand Rapids, MI 49503
15631984   Sharegate        Michael Noiseux             1751 rue Richardson, suite 5        Montreal QC H3K 1G6 Canada
15631986   Sharma, Pooja          428 Evelyn Lane           Rochester Hills, MI 48307
15631987   Sharma, Pooja          428 Evelyn Lane Apt 103            Rochester Hills, MI 48307
15631988   Sharp Microelectronics of           Tricia Rapin and Ronna Anderson            the Americas        Camas, WA
           98607
15631990   Sharp, Corine         1671 E. 8th St.          White Cloud, MI 49349
15631995   Shaum Electric Company, Inc.             1125 North Nappanee Street           Elkhart, IN 46514
15632001   Shears, Michael          4005 Mallard Dr.          Greenville, MI 48838
15632002   Shelby Enterprises, Inc          70701 Powell Road           Romeo, MI 48065
15632003   Sheldahl Flexible Tech Inc           Kelly Young          1150 Sheldahl Road          Northfiled, MN 55057
15632007   Shelton, Stephen          83 Gore Road          Lawrenceburg, TN 38464
15632008   Shelving Inc        Mick Ison           32 S Squirrel RD         Auburn Hills, MI 48326
15632012   Shepherd, Jamie          17411 SAN JUAN DR               DETROIT, MI 48221
15632014   Sheppard, Ronald           306 1/2 Webber St           Saginaw, MI 48601
15632015   Sheridan Industries Inc          1013 Barnes Street         Albion, MI 49224−0235
15632017   Sherman Law Group, P.C.             Caitlin Grimes         26111 West 14 Mile rd          Suite 104       Franklin, MI
           48025
15632018   Sherman's Welding & Maint.              6299 Powers Avenue           Jacksonville, FL 32217
15632021   Sherry Laboratories Inc           2203 S. Madison St.         Muncie, IN 47302−4156
15632022   Sherwin Williams Co            822 N Military Ave.          Lawrenceburg, TN 38464
15632023   Sherwin−Williams            Larry/Doug          2951 Tennyson Rd           Hannibal, MO 63401−2884
15632024   Sherwood's Signs           1011 Highway 24 W.            Moberly, MO 65270
15632025   Sherwood, Henry            1166 E. James St.         White Cloud, MI 49349
15632030   Shiloh Industries, Inc         Janelle        Wellington Mfg Division          Wellington, OH 44090
15632031   Shimafuji Electric Inc          Minako Yoshida           Sakurai Bldg 7F 5−11−1 Minamiaoyama             Tokyo
           Japan
15632032   Shimafuji Electric Inc          NS Bldg 3F, 6−36−11            Nishikamata Ota−ku          Tokyo Japan
15632034   Shimafuji Electric Inc.         Shige Arase         Nishikamata NS Bldg. 3F           Tokyo 144−0051 Japan
15632035   Shinhan Electronics          Lee Seung−Gu            1414 Sungjie Heights 702− 13           Seoul 135−917 South
           Korea
15632036   Shinyei Corp of America            Go Kasai and Karen Tam            24 W 40th St         New York, NY 10018
15632037   Ship It       3600 Eagle Way             Twinsburg, OH 04408−7323
15632038   Ship Pac, Inc        5423 Paysphere Circle            Chicago, IL 60674
15632039   Shipping Utilities         10539 Liberty Avenue           St. Louis, MO 63132
15632040   Shirley Hickman           Gibson County Trustee           PO Box 259          Trenton, TN 38382
15632044   Shivers, Kenneth          49845 Teton Pass          Shelby Township, MI 48315
15632045   Shoals Overhead Door            Paul Wallace          2402 Woodside Dr.          Muscle Shoals, AL 35661
15632046   Shoemaker, Michael            127 Plum St.         Stanton, KY 40380
15632047   Shoes For Crews, Inc.           1400 Centrepark Blvd.          Suite 310        West Palm Beach, FL 33401−7403
15632050   Shopko Stores Operating Co             Janet Leiterman         PO Box 3016          Milwaukee, WI 53201−3016
15632052   Shoreline Container          Noel Clavette         4450 136th Ave.          PO Box 1993          Holland, MI
           49422−1993
15632053   Shoreline Landscape And Main              104 E. Oak Street         Fremont, MI 49412
15632054   Shoreline Metal Fabricators           Gary Bird and Sandra Bird          1880 Park Street        Muskegon, MI
           49441
15632055   Shorr Packaging Corp            Tom Willett         800 North Commerce Street            Aurora, IL 60504
15632058   Shostrand, Crystal          263 State Route 187          Milan, TN 38358
15632060   Shounia, Reem           3582 Hazelton Avenue            Rochester Hills, MI 48309
15632061   Shrader, Pamela          263 Brock Hollow Road             Leoma, TN 38468
15632074   Shuman Plastics Inc          Michele Connors and Pam Mann               35 Neoga St        Depew, NY 14043
15632075   Shuman Welding & Repair              6539 Cr 40         Butler, IN 46721
15632076   Shumate, Michael           1235 ARBOR AVE               MONROE, MI 48162
15632081   Siddiqui, Danish          421 Timberlea Dr Apt 204            Rochester Hills, MI 48309
15632082   Sidener Engineering           PO Box 1476           Noblesville, IN 46064
15632087   Sieber Tool Engineering LP            344 Commerce Drive            Carol Stream, IL 60188
15632092   Siemens Energy & Automation               PO Box 91433          Chicago, IL 60693
15632093   Siemens Industry Inc           Judy Grennan          4669 Shepherd Trail         Rockford, IL 61103
15632094   Siemens Industry Software Inc.            8005 S.W. Boeckman Road             Wilsonville, OR 97070
15632095   Siemens Industry Software Inc.            8005 SW Boeckman Road             Wilsonville, OR 97070
15632096   Siemens Industry Software, Inc.            8005 S.W. Boeckman Road             Wilsonville, OR 97070
15632098   Siemens PLM Software              38695 7−Mile, Suite 300          Livonia, MI 48152
15632100   Siemens PLM Software              Bob Hughes          5400 Legacy Drive          Plano, TX 75024
15632101   Siemens PLM Software              Lisa Bagsby         2000 Eastman Drive          Milford, OH 45150
15632102   Siemens Water Technologies              LLC        4800 N. Point Pkwy           Alpharetta, GA 30005
15632103   Siemens Water Technologies              LLC.        4800 N. Point Pkwy           Alpharetta, GA 30005
15632105   Sierra, Ramiro Alem n            Calle Lazaro Cardenas #105          Matamoros Tamaulipas 87445 Mexico
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 218 of 255
15632107   Sifuentes, Juanita Cabrales            Fernando Montes De Oca Num 127             Matamoros Tamaulipas 87493
           Mexico
15632110   Sign A Rama            Russell Carter          51084 Filomena Drive          Shelby Township, MI 48315
15632111   Signal Industrial Products            Keith Kizer and Ginny Burr          1601 Cowart Street       Chattanooga, TN
           37408
15632112   Signalysis         707 Valley Avenue             Suite #2       Cincinnati, OH 54244−3021
15632113   Signature Advisory Services             Lisa Chambers          One Towne Square Ste 1200          Southfield, MI
           48076
15632114   Signature Engineered              Anthony Rossobillo and Liz Johnson          Solutions LLC.        2640 White Oak Circle
           Unit F.        Aurora, IL 60502
15632115   Signode Service Business              BILLY EDDY            3650 W LAKE AVE              GLENVIEW, IL 60026
15632116   Signs Now           832 Production Place           Holland, MI 49423
15632120   Sika Corporation            1682 Marion−Williamsport Rd             Marion, OH 43302
15632121   Sil Tech         Joanna Johson           810 South Maumee St            Tecumseh, MI 49286
15632122   Silerio, Galileo Salinas           MANGO 27            Matamoros Tamaulipas 87477 Mexico
15632124   SiliconExpert Technologies,             Samson Sudhir John          1455 NW Irving St, Suite 200         Portland, OR
           97209
15632126   Silos, Fabiola Cruz            TERRANOVA NUM 23                Matamoros Tamaulipas 87540 Mexico
15632127   Silva, Carlos Mancilla            MAR ADRIATICO 30               Matamoros Tamaulipas 87453 Mexico
15632128   Silva, Jorge Ibarra           Sierra Madre Oriental N m. 2         Matamoros Tamaulipas 87497 Mexico
15632130   Silva, Maria Cidrian            FRANCISCO MARQUEZ 168                   Matamoros Tamaulipas 87493 Mexico
15632132   Silverack LLC            1751 Robertson Rd.           Moberly, MO 65270
15632133   Silverack LLC.            135 South State College Blvd          Suite 200        Brea, CA 92821
15632134   Silverio, Enrique Antonio             CUAJIMALPA 97             Matamoros Tamaulipas 87497 Mexico
15632135   Silverio, Jorge Antonio            CUAJIMALPA 97              Matamoros Tamaulipas 87497 Mexico
15632136   Silvestri, Kaitlyn          13087 Hazelnut Drive          Sterling Heights, MI 48313
15632137   Silvestri, Kaitlyn          56375 Birkdale Dr          Macomb, MI 48042
15632140   Simbron, Ulises Casiano              MIGUEL BARRAGAN NUM 11                   Matamoros Tamaulipas 87499 Mexico
15632141   Simco Company               Customer Service and Rob Repka            2257 North Penn Rd.         Hatfield, PA 19440
15632142   Simmonds, William               3621 Lakeshore Dr         Lapeer, MI 48446
15632147   Simmons & SImmons LLP ( UK)                   Ian Rafter       City Point 1 Ropemaker St         London EC2Y 9SS United
           Kingdom
15632143   Simmons & Simmons LLP                  Attn: Laurence Renard          5 Boulevard de la Madeleine        Paris 75001
           France
15632144   Simmons & Simmons LLP                  Broadway Office          Breite Strabe 31       Dusseldorf 40213 Germany
15632146   Simmons & Simmons LLP                  K −Bogen          K nigsallee 2a       Dusseldorf 40212 Germany
15632151   Simmons, Quintina              15309 Edmore          Detroit, MI 48205
15632155   Simon Roofing & SHeet Metal                Craig Cozad and Trudy Dawson            70 Karago Avenue          Youngstown,
           OH 44512−5949
15632157   Simona, Maria Hern ndez               AGUSTIN MELGAR NUM 121                  Matamoros Tamaulipas 87449 Mexico
15632158   SimplexGrinnell            Carl Lorenzoni          576 Bryne Drive Unit C         Barrie ON L4N 9P6 Canada
15632159   SimplexGrinnell            District #289         2005 Elm Hill Pike         Nashville, TN 37210
15632160   SimplexGrinnell            District #327         2970 Walkent Drive NW           Grand Rapids, MI 49544
15632162   Simplimatic Automation, LLC               Sabrina Carpenter and Angela Keyes            1046 W. London Park
           Drive        Forest, VA 24551
15632165   Simrit−Spencer            Dustin Miller and David Swett           3600 West Milwaukee          Spencer, IA 51301
15632169   Sinclair & Rush Inc             111 Manufacturers Dr         Arnold, MO 63010−4727
15632172   Singh, Sanjay           1879 Vinsetta Ct          Rochester, MI 48306
15632173   Singla, Vijay          2428 Wiltshire Ct, Apt 202          Rochester Hills, MI 48309
15632174   Singla, Vijay Kumar              2428 Wiltshire Ct, Apt 202        Rochester Hills, MI 48309
15632175   Singleton Corporation             3280 W. 67th Place         Cleveland, OH 44102
15632181   Sino−Mold Industrial Co Ltd              Eolanda Yue and Josiah Liu          1203 Parkway Center ChangAn
           Town          DongGuan 523800 China
15632182   Sinoparts Company Limited               Wang Xianpei          23rd floor Jiangnan Ave Binjiang Distri        Hangzhou
           310053 China
15632183   Sinotech Ltd.          Karen Bray           Unit B Riverside End         Market Harborough LE16 7PU UK
15632185   Sir Speedy #6343             John Gregorich         1942 Star Batt Dr        Rochester Hills, MI 48309
15632188   Siskin Steel & Supply Co Inc             Sylvia and Doug Patterson          4040 Jordonia Station Rd.        Nashville, TN
           37218
15632189   Sistemas de Fijaciones SA             Natalia C. Camejo         Llavallol 1172 Lanus Oeste         Buenos Aires
           B1824MXX Argentina
15632190   SiteHawk          709 Nissan Drive            Smyrna, TN 37167
15632192   SixSigma.us           Jason Behr          11203 RR 2222           #801        Austin, TX 78730
15632193   Sjogren Ind          982 Southbridge St           Worcester, MA 01610
15632196   Skalnek Ford, Inc.            Jamie Lochen         941 S. Lapeer Rd.         Lake Orion, MI 48362
15632198   Skeen, Michelle            1605 Hilltop Drive          Lawrenceburg, TN 38464
15632199   Skelly, Karen          43244 MOUND RD                STERLING HEIGHTS, MI 48314
15632200   Skiba, Stanislaw           745 Tanview Dr.           Oxford, MI 48371
15632201   Skiles Mechanical Services,             Bruce Skiles        PO Box 1012          Douglas, MI 49406
15632202   Skill Metalforming Tech              Cundi Wagner         16151 Puritas Ave.         Cleveland, OH 44135
15632203   Skillern, Miranda            11583 N. Maple Island Rd.          Fremont, MI 49412
15632204   Skillpath Seminars             PO Box 2768          Mission, KS 66201−2768
15632206   Skoug, Kenneth             47600 Joy Road          Plymouth, MI 48170
15632208   Skullbone Printing Service             142 East Main Street        PO Box 160          Bradford, TN 38316
15632210   Sky Electric of N. Michigan             Coz Sanchez         720 Water Street        East Jordan, MI 49727
15632211   Sky Tek LLC            Marc Gerstenberger and David Showalter              2920 Technology Drive         Rochester Hills,
           MI 48309
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 219 of 255
15632212   Skyward Promotions             Maureen Soiverison and Mindy Hill            8084 PRINCE CHARMING
           LN         ROSCOE, IL 61073−9390
15632216   Slater, Brian       215 West Laurel Drive             Lawrenceburg, TN 38464
15632222   Slattery, Patrick        52 Tweed Lane            Lake Orion, MI 48362
15632223   Slaughter Instrument           4356 North Roosevelt Road            Stevensville, MI 49127
15632225   Sloan Fluid Acc           David Bowli         PO Box 100842            312 Wilhagen Dr         Nashville, TN 37224
15632227   Sluiter, Daniele         8870 Sahabaw Rd            Clarkston, MI 48348
15632231   Small, Harry         10426 Smiths Creek Rd             Wales, MI 48027
15632232   Small, Linsey         12361 Oak St           Carleton, MI 48117
15632233   Small, Timothy           12987 MAXWELL RD                  CARLETON, MI 48117
15632234   Smalley Steel Ring Company              Katerina         555 Oakwood Road           Lake Zurich, IL 60047
15632236   Smart Business Interiors           Cathy Schuette          1901 Vandiver Drive         Columbia, MO 65202
15632237   Smart Sonic Corporation            Bill Schreiber and Sonia Herrera          6724 Eton Ave         Canoga Park, CA
           91303
15632240   SmartBear Software, Inc.            Gary Large and Renee Grace            450 Artisan Way, 4th Floor        Somerville, MA
           02145
15632241   SmartCAMcnc             Hugh Caldwell           1144 Gateway Loop, Ste 220           Springfield, OR 97477
15632242   SmartSign         Sales and Billing          32 Court St         Brooklyn, NY 11201
15632244   Smedberg Machine Corp              Brittany Karpati          7934 S South Chicago Ave          Chicago, IL 60617
15632246   Smidt & Associates            #1 Ridge Valley Drive           Bracebridge ON P1L 1L3 Canada
15632247   Smiley, Brianna           8765 SPINNAKER WAY                  YPSILANTI, MI 48197
15632248   Smith & Wesson             2100 Roosevelt Ave           Springfield, MA 01102
15632250   Smith Appellate Law Firm PLL              Michael F. Smith          1717 Pennsylvania Avenue N.W            SUITE
           1025         WASHINGTON, DC 20006
15632251   Smith Appellate Law Firm PLLC               The Smith Appellate Law Firm            Michael F. Smith, Esq.       1717
           Pennsylvania Avenue N.W. Suite 1025               Washington, DC 20006
15632252   Smith Central Supply Inc            Mike Rosenkrans           320 S 3rd        Hannibal, MO 63401
15632253   Smith Co. Hardware Co.             107 Water St          Carthage, TN 37030
15632254   Smith Construction Group             Tim and Dana           4534 S Comstock         Fremont, MI 49412
15632256   Smith II, James          131 Canfield Apt 7          Milan, MI 48160
15632257   Smith Industrial Equipment            LaVerne          411 64th Ave North, Suite #7         PO Box 169        Coopersville,
           MI 49404
15632258   Smith Industrial Equipment            PO Box 169           Coopersville, MI 49404
15632259   Smith Industrial Rubber Inc.           PO Box 5486            Rockford, IL 61125
15632262   Smith Signs         Jeff VCauwels           908 N Military          Lawrenceburg, TN 38464
15632264   Smith Tool Service           Larry Smith         7251 Hwy. 45 North           Bethel Springs, TN 38315
15632265   Smith, Aaron          979 River Mist Drive           Rochester, MI 48307
15632266   Smith, Adam           11623 DUBLIN RD.               PEARL CITY, IL 61062
15632267   Smith, Akirah          18085 Joseph Campau             Detroit, MI 48234
15632268   Smith, Alexandera           6564 East Michigan Avenue             Saline, MI 48176
15632269   Smith, Anita         2531 Highway 43 So             Leoma, TN 38468
15632272   Smith, Brandy          2200 Helton Dr.           Lawrenceburg, TN 38464
15632274   Smith, Brian         12290 Flanders          Detroit, MI 48205
15632275   Smith, Brian         33 PATTERSHACK ROAD                     LEOMA, TN 38468
15632281   Smith, Chad         857 Hickory Drive            Pulaski, TN 38456
15632282   Smith, Christopher           814 CAPTAIN DRIVE                LAWRENCEBURG, TN 38464
15632283   Smith, Daija         32900 Haggerty           Roseville, MI 48066
15632284   Smith, Daryl         48902 Valley Forge            Macomb, MI 48044
15632285   Smith, Dave         1127 Englewood Ave               Royal Oak, MI 48073
15632286   Smith, David          1127 Englewood Ave              Royal Oak, MI 48073
15632287   Smith, Dawn          611 Harrison St.          Monroe, MI 48161
15632294   Smith, Eleanor          6930 W 92ND            FREMONT, MI 49412
15632297   Smith, Gordon           3779 MINTON ROAD                 ORION, MI 48359
15632301   Smith, Jason         26 Iron City Road           St Joseph, TN 38481
15632304   Smith, Kalli        2277 S GROVE ST APT 612                  YPSILANTI, MI 48198
15632310   Smith, Lillie        19135 Bretton Drive            Detroit, MI 48223
15632315   Smith, Melvina           14261 Shadywood             Sterling Heights, MI 48312
15632324   Smith, RIckey          132 Elm Street          Iron City, TN 38463
15632333   Smith, Shawn           1015 Earnest Street          Lawrenceburg, TN 38464
15632339   Smith, Tyler         3946 Homewood Ave               Toledo, OH 43612
15632350   Snabes, Amy           29515 Wildbrook dr            Southfield, MI 48034
15632351   Snabes, Amy           307 N. Blair Ave          Royal Oak, MI 48067
15632352   Snap−On Tools of Canada              c/o Larry Tattersall        93 Glendale Rd        Bracebridge ON P1L 1A7
           Canada
15632353   Snider Bolt        Jim          1026 Third Street          Henderson, KY 42420
15632359   Snook Inc.        Jack DeHorn            6430 Norton Center Drive           Norton Shores, MI 49441
15632360   Snook, Angela           414 8th Street        Lawrenceburg, TN 38464
15632362   Snow Engineering Inc.            Robert Hearn          PO Box 12          406 12th Street N.E.      Independence, IA
           50644
15632365   Snyder Industries, Inc.          Jason Lenhoff and Renee Conrad            4700 Fremont St.        PO Box
           4583         Lincoln, NE 68504
15632368   So Clean Janitorial Service LLC            1507 Nashville Hwy Suite E           Columbia, TN 38401
15632375   Sodhi, Simarpreet Kaur            21405 john dr         Macomb, MI 48044
15632376   Sodick, Inc.        1605 N. Penny Lane             Schaumburg, IL 60173
15632377   Software Answers, Inc.            Sue Smith and Cindi Chaffee           202 Montrose West Ave.         Suite
           290        Akron, OH 44321
15632378   Software Spectrum            PO Box 848264            Dallas, TX 75284−8264
15632379   Software Technology            Bill Browning          3310 Norfolk Drive          Cookville, TN 38506
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 220 of 255
15632380   Sohacki Industries Inc        185 Cumberland Park Drive             St Augustine, FL 32095
15632382   Sohn Linen Service Inc          2401 Wood St.           Lansing, MI 48912
15632383   Sohn Linen Service Inc          Patrick Sweet and Renee Morris           2401 Wood St          Lansing, MI 48912
15632387   Sokolowski, Mark          7721 RICH AVE.              BITELY, MI 49309
15632388   Solar Machine Products Co.           Dick Werner           29350 Northline Rd.        Romulus, MI 48174
15632389   SolarWinds.Net, Inc.         C. Conley and Rema Tennison             1301 S. Mopac Expressway           Suite
           360        Austin, TX 78746
15632391   Soldy Manufacturing Company               Monica G         9730 Byron Street        Schiller Park, IL 60176
15632392   Solid Concepts Inc.        Melissa Castaneda            28309 Avenue Crocker          Valencia, CA 91355
15632394   Solo Horton Brushes Inc          PO Box 478            Winsted, CT 69098
15632395   Solomon Boiler Works           Kathy Fuemmler             6601 Stephens Station Rd,        Suite 105        Columbia, MO
           65202
15632397   Solon Specialty Wire         Marge           30000 Solon Road          Solon, OH 44139
15632398   Soltus        176 Thompson Lane             Suite 101        Nashville, TN 37211
15632399   Soluciones Quimicas Mesal            Omar Ibarra Juarez         Jose Antonio Septien 5 Fracc.Alameda           Queretaro
           76040 MX
15632401   Solvay Mexicana S. de R.L. de C.V.            Solvay USA, INC           504 Carnegie Center         Princeton, NJ
           08540
15632402   Solvay Mexicana S. de R.L. de C.V.            Wire Instructions Saved in QA2 Notes
15632403   Solvay Mexicana, S. de R.L.           Thomas PETIT            Blvd. No 261, Piso 3, Oficina 301, A        Mexico City
           1010 Mexico
15632404   Solvay USA Inc          Anthony Greco and Kim Harden              8 Cedar Brook Drive          Cranbury, NJ 08512
15632406   Sonit Systems        130 Westfield Drive            Archbold, OH 43502
15632407   Sonoco Products Company             Sandra Vinzant          Baker Division        PO Box 668          Hartselle, AL
           35640
15632408   Sonoco Products Company             Terri Campbell          IPD Division        North 2nd Street        Hartsville, SC
           29550
15632409   Sordia, Erick Mungu a          CRISPIN MAINERO NUM 23                   Matamoros Tamaulipas 87456 Mexico
15632410   Sorenson, Jacob        8129 Weiler Rd.            Twin Lake, MI 49457
15632411   Soria, Miguel Perez        VANCOUVER NUM 55                    Matamoros Tamaulipas 87493 Mexico
15632412   Soria, Socorro       LAGUNA DE SAN QUINTIN NUM 141                        Matamoros Tamaulipas 87313 Mexico
15632413   Soriano, Nidia Vel zquez         Calle Tibet #46          Matamoros Tamaulipas 87490 Mexico
15632414   Soriano, V ctor Gonzalez         HEROES DE NACOZARI NUM12                      Matamoros Tamaulipas 87395
           Mexico
15632415   Sorteos Inspeccionesy Contro            Roberto Herrera        Alicante #113, Col. Valle Dorado         San Luis Potosi
           78399 Mexico
15632416   Sorting Revolking Services          Luis Melendez           1613 E Paisano        El Paso, TX 79901
15632421   SourceCode Morth America Inc              Kim Richardson          4042 148th Avenue NE           Redmond, WA
           98052
15632422   South Bend Tribune         225 West Colfax             South Bend, IN 46626
15632423   South Side Machine Works            Don Weise           3761 Eiler St       St Louis, MO 63116
15632425   Southco, Inc.       Terry         210 North Brinton Lake Road            PO Box 0116          Concordville, PA
           19331
15632426   Southern Acquisitions LLC           Ron Besore and Kris Jackson           Southern Dock Products          11431 Ferrell Dr.
           #204        Farmers Branch, TX 75234
15632428   Southern Copper & Supply            Mike          875 Yeager Pkwy.         PO Box 570          Pelham, AL 35124
15632429   Southern Fasteners Co.         PO Box 87            368 Air Field Rd       Greenville, MS 38702−0087
15632430   Southern Fineblanking          Nancy Macabee and Lou Rossi              PO Box 2748         Spartanburg, SC 29304
15632432   Southern Fluidpower          Jackie Willaims and Cindy Johnson            4816 Bonny Oaks Drive           Chattanooga, TN
           37416
15632433   Southern Ind Tool         Tom Whitten            6526 Rolling Fork Drive         Nashville, TN 37205
15632434   Southern Machinery Repair           Mike Forchione and Diane Cashon             PO Box 809          Union City, TN
           38261
15632435   Southern Maine Industries          Vrege F. Murray           45 Hutcherson Dr.        Gorham, ME 04038
15632436   Southern Office Prod         Connie Powell            PO Box 724         309 Geri St       Lawrenceburg, TN
           38464
15632437   Southern Printing Service         Jill        PO Box 651         Lawrenceburg, TN 38464−0651
15632439   Southern States Toyotalift        Debra Melodini            3000 West 45th Street        Jacksonville, FL 32209
15632440   Southern Substation        Jim Dowling             3200 Lenox Ave. #1         Jacksonville, FL 32254
15632441   Southland Graphics & Trophie             Jamie Askew          1054 Main Street        Milan, TN 38358
15632442   Southpaw Sportswear Co.           440 Ecclestone Drive Unit 13           Bracebridge ON P1L 1Z6 Canada
15632443   Southside Blueprint        1024 Kings Avenue             Jacksonville, FL 32207
15632444   Southwest Research Institute           6220 Culebra Road          San Antonio, TX 78238−5166
15632446   Southwick & Meister Inc          Kim Townsend             1455 N0 Colong Rd.          Meriden, CT 06450
15632447   Southwick, Daniel         27072 Barrington            Madison Heights, MI 48071
15632449   Space Age Control Inc          38850 20th Street East          Palmdale, CA 93550
15632450   Spahn & Rose Lumber            116 W. Queen Street           Stockton, IL 61085
15632452   Spann, William         3002 Creekmont Drive             Lawrenceburg, TN 38464
15632453   Spare Part Solutions Inc.        Douglas Sosnowski            6920 Forest Hills Road        Loves Park, IL 61111
15632455   Sparks, Amanda          112 Lawrence St.            Lawrenceburg, TN 38464
15632460   Special Drill & Reamer Corp.            Terry Dudas and Barb Trombley           408 E. 14 Mile Rd.        PO Box
           71105         Madison Heights, MI 48071
15632461   Special Plastics       Sales        914 Westminster Ave            Alhambra, CA 91803
15632463   Specialized Sorting Services          W. Gary Wirt          850 E Long Lake         Troy, MI 48085
15632464   Specialized Support Services           Alejandro Munoz          2931 Cental Paisano # 129         El Paso, TX
           79905
15632465   Specialty Engineering Corp          1028 Specialty Dr.          PO Box 245         Dexter, MO 63841
15632466   Specialty Heat Treating, Inc         3700 Eastern Ave. SE.          Grand Rapids, MI 49508−2413
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 221 of 255
15632467   Specialty Plastics        145 Brown Rd            St. Peters, MO 63376−5600
15632469   Specialty Plastics        Sheila         145 Brown Rd           St Peters, MO 63376−5600
15632470   Specialty Pressed Components             Jeremy Gabler          600 Industrial Park Road          Kersey, PA 15846
15632471   Specialty Product Technologies            Dynapar          1675 N. Delany Road            Gurnee, IL 60031
15632472   Specialty Screw Corporation            2801 Huffman Blvd.            Rockford, IL 61103
15632473   Specialty Stampings LLC            423 North Mill Street          Adel, GA 31620
15632474   Spectral Dynamics, Inc.          Karin Lowden and Karen Pham                2199 Zanker Road          San Jose, CA
           95131−2109
15632476   Spectrum E−Coat            700 Wealthy Street SW            Grand Rapids, MI 49504
15632477   Spectrum E−Coat            David Liniarski and Julie Armstrong             3233 Dove Rd          Port Huron, MI 48060
15632478   Spectrum Health Gerber Mem.              212 South Sullivan St          Fremont, MI 49412
15632479   Spectrum Industries          170 Selig Drive          Atlanta, GA 30336
15632480   Speed Wrench          3364 Quincy Strett           Hudsonville, MI 49426
15632482   Speedgoat GmbH             Diego Kuratli and Corinne Haliti           Waldeggstrasse 37          Liebefeld 3097
           Switzerland
15632483   Speedy Win International Ltd            Anita Liu and Jason Ngai            Unit 5 25/F Bld 16−26 Wang Wo Tsai
           St        Hong Kong China
15632485   Speelman, Ashley           328 RIVERSIDE AVE                ADRIAN, MI 49221
15632490   Spencer, Ryan         979 Ridgeview Circle             Lake Orion, MI 48362
15632492   Sperry & Rice Manufacturing             Bruce Croskey          1088 N Main St           Killbuck, OH 44637−9504
15632493   Sperry & Rice Manufacturing             Judy Coakley and BERNEICE TIPTON                   9146 US−52          Brookville, IN
           47012−9657
15632497   Sphera         Dawn Fritts and Scott Lewis            130 E Randohl St           Floor 29       Chicago, IL
           49412−1812
15632498   Sphera Solutions, Inc.         Donna Arnold            130 E. Randolph, St,          Floor 29       Chicago, IL 60601
15632503   Spirex Corporation          375 VICTORIA RD STE 1                YOUNGSTOWN, OH 44515
15632504   Spirol Industries Ltd         Paul Stichhaller and Donna M Tetreault             3101 St Etienne Blvd         Windsor ON
           N8W 5B1 Canada
15632505   Spirol Industries, Ltd.        Mike O'Donnell            3103 St. Etienne Blvd          Windsor ON N8W 5B1 Canada
15632507   Spirol International Corp.         30 Rock Avenue            Danielson, CT 06239
15632508   Spoon, David         1650 MICHILLINDA                 MUSKEGON, MI 49445
15632509   Spotwelding Products           Sales         406 Domenic Court            PO Box 523          Franklin Park, IL 60131
15632510   Spousta, Joseph          3018 Catalpa Dr.          Berkley, MI 48072
15632512   Spraying Systems Co.           Pam Harris          C/O JM Cash Co            1736 Oxmoor Rd. Suite 103           Birmingham,
           AL 35209
15632513   Spraying Systems Co.           W. Theo Wells & Associates             7511 Delmar Blvd.           St. Louis, MO 63130
15632516   Spring Design & Mfg            John Gehart          14105 Industrial Center Dr          Shelby Township, MI 48315
15632517   Spring Dynamics Inc           7378 Research Dr            Almont, MI 48003
15632518   Spring Dynamics Inc.           c/o Jessica Marco          7378 Research Dr.           Almont, MI 48003
15632519   Spring Dynamics Inc.           c/o Max J. Newman            Butzel Long           41000 Woodward Ave. Stoneridge
           West        Bloomfield Hills, MI 48304
15632520   Springco         25 Worcester Rd           Resdale ON M9W 1K9 Canada
15632521   Springer Tool & Cutter Grind            Mark Springer          2326 Highway 43S            Leoma, TN 38468
15632522   Springer, Kelly         101 Dave O Lane S            Loretto, TN 38469
15632525   Springfield Electric        737 N MADISON ST                PO BOX 297             ROCKFORD, IL 61107
15632526   Springfield, Deanna          1502 E. Pine Hill Ave           white cloud, MI 49349
15632528   Springfield, Sean         5226 Cutty Lane           Warren, MI 48092
15632531   Sprint        PO Box 219100            Kansas City, MO 64121−9100
15632532   Sprint        PO Box 660092            Dallas, TX 75266−0092
15632533   Sprint World Headquarters Campus              66251, 6100 Sprint Pkwy             Overland Park, KS 66211
15632539   Ssang Yong Motor Company                Y.S. Shin         Mr. Shin 1603 Rosedale BD 724 Suseo−dong              Seoul
           135−744 South Korea
15632540   SsangYong Motor Company                #1603 Rosedale B/D            724 Suseo−dong           Gangnam 135−744 South
           Korea
15632541   Sslce, Carmela Bezarte          Calle Insurgentes Oriente Num 61             Matamoros Tamaulipas 87494 Mexico
15632542   St Clair Plastics Co        Amy Orris          30855 Teton Place            Chesterfield, MI 48047
15632543   St Claire Inc       D Hayes/D Austin and Bill Boote              37440 Hills Tech Dr          Farmington Hills, MI
           48331−3414
15632544   St Joseph Paper & Pkg, Inc           Kent Dennis          2740 VIRIDIAN DR              South Bend, IN 46628−4357
15632548   St. Clair Technologies          Alejandra DeLucas           827 Dufferin Ave           Wallaceburg ON N8A 2V5
           Canada
15632549   St. Clair Technologies Inc.         Alejandra DeLucas and Carol Koop               55 Garnet St.        Wallaceburg ON N8A
           4L8 Canada
15632550   St. Joe Tool        11521 Red Arrow Hwy               Bridgman, MI 49106
15632552   St. Louis Hearing & Speech            9526 Manchester Road            St. Louis, MO 63119
15632553   St. Louis Test Lab, Inc.         2810 CLARK AVENUE                  ST. LOUIS, MO 63103
15632554   St. Louis Testing Laboratories, Inc.          2810 Clark Ave           St. Louis, MO 63103
15632555   St.Onge, Marjorie          30627 Banbury Court            Beverly Hills, MI 48025
15632557   Stabilus GmbH           Remy Ulrich           Wallersheimer Weg 100 D−56070               Koblenz Germany
15632563   Stafast Products         2426 W Highway 160              Fort Mill, SC 29076
15632565   Stag−Parkway, Inc.          Bob Stouder and Janie Snipes             52649 Leer Court          Elkhart, IN 46514
15632566   Stager, Ashley         691 Harry Paul DR            Lake Orion, MI 48362
15632568   Staggs, Brianna          9063 BUTTERMILK RIDGE ROAD                      LAWRENCEBURG, TN 38464
15632569   Staggs, Brook         51 Mockerson Rd            Leoma, TN 38468
15632576   Staggs, Karen         111 STAGGS LOOP                LAWRENCEBURG, TN 38464
15632578   Staggs, Margie          490 Big Spring Fork           Lawrenceburg, TN 38464
15632583   Stahl, Bob        3075 PONTIAC TRAIL                 ANN ARBOR, MI 48105
15632585   Stainless Sales Corp         Michele Lazzaro            3301 S. Justine St.        Chicago, IL 60608
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21            Page 222 of 255
15632588   Stallman, Carl         1439 COUNTY ROAD 1450                  MOBERLY, MO 65270
15632589   Stallman, Mary          1439 COUNTY ROAD 1450                  MOBERLY, MO 65270
15632590   Stallman, Scott         1439 COUNTY ROAD 1450                  MOBERLY, MO 65270
15632592   Stamper, Brandon           10095 Bunton Rd           Willis, MI 48191
15632593   Stamping Supply & Service            Kelvin Cozart and Stacy Cozart            15 Ward Rd.         Loretto, TN 38469
15632594   Stamps, Jennifer          8451 E. Fillmore P.O. Box 174           Hesperia, MI 49421
15632597   Standard & Poor's Financial Services, LL           2542 Collection Center Drive            Chicago, IL 60693
15632598   Standard & Poor's Financial Services, LL           55 Water Street         New York, NY 10004
15632599   Standard & Poor's Financial Services, LL           Sheila Browne−Allen             S & P Global Inc        1 Independence
           Way          Princeton, NJ 08540
15632600   Standard Components Inc            Kris Bigelow and Brent Freeman             44208 Phoenix Dr          Sterling Heights, MI
           48314
15632601   Standard Die Supply, Inc.          PO Box 2303           Dept. 171        Indianapolis, IN 46206
15632602   Standard Label Co., Inc.          4200 Wyland Drive           Elkhart, IN 46516
15632603   Standard Lifters, Inc.        Kyle Wallis/Jeff Blackmo           3096 Northridge Dr NW             Grand Rapids, MI
           49544
15632604   Standard Mill Mach. Corp.           Art        PO Box 1335           West Warwick, RI 02893
15632606   Standex Electronics, Inc.         Marcie Kenney and Sandy Sears             4538 Camberwell Rd.           Cincinnati, OH
           45209
15632607   Standfast Industries Inc         Laurette        28024 Center Oaks Court            Wixom, MI 48393−3344
15632609   Standridge Color Corporation            Kenneth Day and Allison Brandt            1196 East Hightower Trail         Social
           Circle, GA 30025
15632611   Stanford, Kevin          62 MARKS ROAD               LEOMA, TN 38468
15632613   Stanhope Tool, Inc.          Brian Fish and Barbara Dorda           395 West Girard Ave.           Madison Heights, MI
           48071
15632614   Stanley Fastening          3131 Caruso Court          Orlando, FL 32806
15632619   Stanley, Thomas           1101 Melita Road          Sterling, MI 48659
15632620   Staples Business Advantage            500 Staples Drive         Framingham, MA 01702
15632621   Staples Business Advantage            5000 STAPLES DRIVE               FRAMINGHAM, MA 01702
15632622   Staples Business Advantage            PO Box 105748           Atlanta, GA 30348
15632623   Staples Business Advantage            Tom Riggleman           7 Technology Circle          Columbia, SC 29203
15632625   Star Cluster Logistics         601 W. DEMPSTER ST.               MT. PROSPECT, IL 60056
15632626   Star Crane & Hoist          Larry Lupo and Judy Mohr            3214 Bay Road            Saginaw, MI 48603
15632627   Star Petroleum          PO Box 265          4384 East State Hwy 18           Armorel, AR 72310
15632628   Star Quality Control, Inc.         Joe Baca and Mark Fabiano            P.O. box 8036         Grand Rapids, MI
           49518−8036
15632629   Starboard Industries, Inc.         Kris Harter        Plastic Trim, LLC          935 Aulerich Rd         East Tawas, MI
           48730
15632634   Stasa, Erick         5260 Easton Rd.         New Lothrop, MI 48460
15632635   Stat Pads, LLC          13897 W. WAINWRIGHT                 BOISE, ID 83713
15632636   State Comptroller          111 E. 17th Street        Austin, TX 78774−0100
15632637   State Comptroller          P.O. BOX 149359           AUSTIN, TX 78714−9359
15632638   State Heat Treat         520 32nd Street S.E.         Grand Rapids, MI 49518−8006
15632639   State Industrial Products         Kim Sawle          3100 Hamilton Ave.            Cleveland, OH 44114
15632646   State Systems Inc.         1861 Vanderhorn Dr.           Memphis, TN 38134
15632647   State Systems Inc.         3755 Cherry Road           Memphis, TN 38118
15632648   State Systems Inc.         P.O. Box 372          Dept 90         Memphis, TN 38101
15715022   State of Delaware          Division of Revenue          820 N. French Street, 8th Floor         Wilmington, DE
           19801−0820
15632640   State of Illinois Attorney General         Attention Bankruptcy Dept            100 West Randolph Street          Chicago, IL
           60601
15632642   State of Michigan Attorney General            Attention Bankruptcy Dept            G. Mennen Williams Building, 7th
           Floor         525 W. Ottawa St. P.O. Box 30212            Lansing, MI 48909−0212
15632643   State of Missouri Attorney General           Attention Bankruptcy Dept            Supreme Court Building          207 W.
           High St.         Jefferson City, MO 65102
15632644   State of Tennessee Attorney General            Attention Bankruptcy Dept            P.O. Box 20207        Nashville, TN
           37202−0207
15632645   State of Texas Attorney General           Attention Bankruptcy Dept           Capitol Station         PO Box
           12548          Austin, TX 78711−2548
15632649   Stateline Industrial Divisio        8104 Commerce Avenue              Loves Park, IL 61111
15632651   Statista, Inc.       Alexander Carberry          55 Broad Street, 30th Floor          NEW YORK, NY 10004
15632653   Statosphere Quality LLC            Dorothy Walker          12024 Exit Five Parkway           Fishers, IN 46038
15632654   Staubli Corporation          201 Parkway West           PO Box 189          Duncan, SC 29334
15632655   Steadfast Engineered Product           775 Woodlawn Ave            Grand Haven, MI 49417
15632659   Stealth Computer Corporation            4−530 Rowntree Dairy Road             Woodbridge ON L4L 8H2 Canada
15632662   Steel Craft Technologies Inc          Julie Rounds and Amanda Weller              8057 Graphic Industrial
           Dr.         NE        Belmont, MI 49306
15632664   Steel Dynamics/Ford Resale            Christine Hernandez and Tiffany Smith            4500 County Road 59          Butler,
           IN 46721
15632665   Steel Processing Company LLC              John Young and Tammy Beardsley               23605 Groesbeck Hwy           Warren,
           MI 48089
15632666   Steel Storage Systems, Inc.          Tim Costello and Vicky Goben            6301 Dexter Street         Commerce City, CO
           80022
15632668   Steel Tech/Ford Resale          Stephanie Knight          15415 Shelbyville Rd.           Louisville, KY 40245
15632670   Steel Techn./Chrysler Resale           Stevie Lee and Patty Zimmerman             15415 Shelbyville Road         Louisville,
           KY 40245
15632671   Steel Technologies          307 Industrial Drive         Clinton, NC 28328
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 223 of 255
15632672   Steel Technologies          Roberto Leyva and Alejandro Perez              1474 W. Price Road         Brownsville, TX
           78520
15632678   Steel Technologies De Mexico, S.A. De C.              Reva D Campbell            Assistant General Counsel        700 N
           Hurstbourne Parkway Suite 400              Louisville, KY 40222
15632679   Steel Technologies Inc          Casey Griffin          PO Box 43339           Louisville, KY 40253−0339
15632681   Steel Technologies LLC            Jake McAllister and Dennis Jewett            700 N Hurstbourne Pkwy
           #400         Louisville, KY 40222
15632682   Steel Technologies LLC            Reva D Campbell             Assistant General Counsel         700 N Hurstbourne Parkway
           Suite 400        Louisville, KY 40222
15632683   Steel Technologies LLC            Stephanie Knight and Patty Zimmerman               15415 Shelbyville Rd        PO Box
           43339         Louisville, KY 40253
15632673   Steel Technologies de Mexico             700 Wealthy Street SW            Grand Rapids, MI 49504
15632676   Steel Technologies de Mexico             Carlos von Rossum            Ave. Transformacion #1000          Matamoros
           Tamaulipas 87316 Mexico
15632677   Steel Technologies de Mexico             Carlos von Rossum and Omar Castillo             JCI Resale Parque Ind'l FINSA 3a
           Etapa        Matamoros Tamaulipas 87316 Mexico
15632684   Steel Warehouse Company LLC                Jim Gills and Joann Layden           2722 W. Tucker Drive          South Bend, IN
           46619
15632689   Steep, LLC         Juan Angel Maldonado              501 NTE Bridge Street #417            Hidalgo, TX 78557
15632690   Steeplechase Tool & Die, Inc           Gary Miesch and Mick Baird             9307 M−46          Lakeview, MI 48850
15632691   Stefanic, Thomas           543 Timberlea Drive           Rochester Hills, MI 48309
15632692   Stefanic, Thomas           543 Timberlea Drive Apartment 164              Rochester Hills, MI 48309
15632693   Steffey, Ambrose           10085 Dundee Azailia Rd             Maybee, MI 48159
15632696   Stein, Michelle         6 JOHN DR            MONROE, MI 48162
15632699   Steiner Electric Company            Mark Shardt          1250 Touhy Avenue            Elk Grove Village, IL 60007
15632702   Steinhoffer Scale Co., Inc.         Melody Grabarek and Roxanna Brown                55645 Current Road          Mishawaka,
           IN 46545
15632704   Stelfast Inc      Andy Spiliopoulos and Cathy Payne                131 Bucknell Ct         Atlanta, GA 30336
15632705   Stelfast Inc      Andy Spiliopoulos and Cathy Payne                22979 Stelfast Pkwy         Strongsville, OH 44149
15632706   Stelfast Inc      Andy Spiliopoulos and Cathy Payne                2407 Centennial Dr         Arlington, TX 75050
15632707   Stelfast Inc      Andy Spiliopoulos and Cathy Payne                2780 Spectrum Dr          Elgin, IL 60123
15632708   Stelfast Inc      Andy Spiliopoulos and Cathy Payne                3347 Rauch St         Houston, TX 77029
15632709   Stellar SRKG Acquisition LLC              d/b/a Stellar Group         4935 Enterprise Parkway          Seville, OH
           44273
15632716   Stephen Bruce Company              PO Box 595           Farmington, MI 48332
15632717   Stephen Gould Corporation            Scott Johnson           38855 Hills Tech Drive         Suite 700        Farmington
           Hills, MI 48331
15632718   Stephen Gould Paper Corp.            Jane Diaz          35 South Jefferson Rd.         Whippany, NJ 07981
15632719   Stephens III, Ronald          1754 Old Timber drive            MONROE, MI 48161
15632720   Stephens Jr, Ronald          48 S HILLMAN              STANTON, MI 48888
15632723   Stericycle       28161 N. Keith Drive            Lake Forest, IL 60045
15632724   Stericycle Inc.        79 Vulcan Street          Toronto ON M9W 1L4 Canada
15632725   Stericycle Medical Waste           Systems Of Mn             Louisville, KY 40290−1588
15632726   Stericycle, Inc        28161 N. Keith Drive            Lake Forest, IL 60045
15632727   Sterling Datacom           629 E. Granet         Hazel Park, MI 48030
15632728   Sterling Heights Assy Plant           38111 Van Dyke            Sterling Heights, MI 48312
15632729   Sterling Marking Products           PO BOX 5055             LONDON ON N6A 5S4 CANADA
15632730   Sterling Technologies, Inc.          28024 Center Oaks Ct.            Wixom, MI 48393
15632733   Steven Bearss         9391 S. Michelle Dr.           Durand, MI 48429
15632734   Steven L Clark          15000 Black Oak Drive            Smithville, MO 64089−8363
15632739   Stevenson Plumbing &Electric              305 Palmer Drive          Gravenhurst ON P1P 1A4 Canada
15632741   Stevenson, Scott          706 HOWARD ST.               BAY CITY, MI 48708
15632742   Steverson Jr, Willie         14451 Collingham            Detroit, MI 48205
15632744   Stewart McKelvey            PO Box 997           Purdy's Wharf Tower 1           Halifax NS B3J 2X2 Canada
15632745   Stewart, Alan         2806 CLAWSON AVE                  ROYAL OAK, MI 48073
15632746   Stewart, Archie         7454 Stockton           Detroit, MI 48234
15632749   Stewart, Danielle          625 Elm Street         Pulaski, TN 38478
15632751   Stewart, Jamael          1613 Mollie Street          Ypsilanti, MI 48198
15632759   Stincor Specialties Ltd         Mike         15 Densley Avenue            Toronto ON M6M 2P5 Canada
15632760   Stines, Chester        383 WABASH APT 1                 MILAN, MI 48160
15632762   Stines, James        165 PLATT ROAD                MILAN, MI 48160
15632771   Stockcap         Nancy Connell            13515 Barrett Parkway Drive           St. Louis, MO 63021
15632773   Stockton 20 Year Club           301 Simmons Street             Stockton, IL 61085
15632774   Stockton Auto Body            111 E North Avenue             Stockton, IL 61085
15632776   Stockton Hardware            Sales        116 N Main Street           Stockton, IL 61085
15632777   Stockton Napa Auto Parts            Sales        235 E North A           Stockton, IL 61078
15632778   Stokvis Tapes sp. z o.o.         Rafal Janowski           ul. Energetyczna 6        Kowale 80−180 Poland
15632779   Stolk Labs Inc         Traci Stolk         1711 Analog Drive            Richardson, TX 75081
15632781   Stone Container Corporation            Carlene Gloede           2350 Springbrook Court          Beloit, WI 53511
15632784   Stoneridge Control Devices            300 Dan Road            Canton, MA 02021
15632785   Stoneridge Control Devices            Linda Palingo and Dean Campbell             300 Dan Road          Canton, MA
           02121
15632786   Stoney Crest Regrind Service            6243 Dixie Highway            Bridgeport, MI 48722
15632789   Storms, Otto        302 N. Luce Ave.            Fremont, MI 49412
15632793   Stout Risius Ross, Inc.         32255 Northwestern Hwy.              Suite 201        Farmington Hills, MI 48334
15632794   Stovall, Joyce        14 Good Hope Road              Lawrenceburg, TN 38464
15632796   Strack, Leslie        12861 TODD ROAD                IDA, MI 48140
15632800   Stranco Products          Erin Gronau          250 Gibraltar Dr          Bolingbrook, IL 60440
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 224 of 255
15632801   Strange, Chelsea          172 Stephens Lane          Leoma, TN 38468
15632802   Strategic Comp LLC            PO Box 6960           Metairie, LA 70009
15632804   Strategic Technology Consult            Nicholas Russ         98 rue Pierre Demours           Paris 75017 France
15632806   Stratosphere Quality          Anita Martin and Ramona Johnson            12024 Exit Five Pkwy            Fishers, IN
           46037
15632809   Strattec Security Corp         Liz Puczylowski          3333 West Good Hope Rd              Milwaukee, WI 53209
15632814   Streeter, Austin         3180 W. 11 Mile Rd.          Bitely, MI 49309
15632815   Streeter, Austin         3190 W. 11 Mile         Bitely, MI 49309
15632820   Stripco, Inc.        Jake McAllister and Dennis Jewett           56598 Magnetic Drive            Mishawaka, IN 46545
15632821   Striped Lightning Systems           James Finnessey          3900 Veterans Memorial Hwy              Suite
           140        Bohemia, NY 11716
15632822   Strong Industrial Supply          2608 Sanford Street         Muskegon Hts., MI 49444−2007
15632825   Structural Images LLC           47151 Cartier Ct.         Wixom, MI 48393
15632826   Structural Research & Analys            Sandy Pakhchian and Janet Ohara            3000 Ocean Park Blvd.           Suite
           2001         Santa Monica, CA 90405
15632829   Stuart C. Irby        228 West Spring St          Cookeville, TN 38501
15632831   Stuart C. Irby Co.         Ed Erwin         1284 Heil Quaker Blvd.          La Vergne, TN 37086
15632836   Stumark Machining Inc.            Stew Giles and Heather McDonald             93B Regal Rd.          Guelph ON N1K 1B6
           Canada
15632839   Sturgis Molded Products            Rejean Schragg         1950 Clark Street          Sturgis, MI 49091
15632843   Stutts, Jennifer        978 Weakley Creek Rd            Lawrenceburg, TN 38464
15632845   Stvartak, Christopher         669 Glenbrooke Apt 8104            Waterford, MI 48327−2239
15632846   Su−dan Company             Sandy Yeiter         1853 Rockester Industrial Ct          Rochester Hills, MI 48309
15632847   Suarez, Ernesto Gasca          Rey Carlos Num. 53            Matamoros Tamaulipas 87493 Mexico
15632849   Subaru of America           Lebanon Redistribution Cntr           945 Monument Drive            Lebanon, IN 46052
15632850   Subaru of Indiana Automotive            5500 State Road 38 East          PO Box 5689            Lafayette, IN 47903
15632851   Subaru of Indiana Automotive            Heather Clendenning          Attn: Heather Clendenning            5500 SR 38
           East        Lafayette, IN 47905
15632852   Suburban Ford Sterling Hts           Joe Choiniere         40333 Van Dyke            Sterling Heights, MI 48313
15632858   Sugar Creek Enterprise LLC            Bankruptcy Claims Admin Services, LLC                100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15632859   Sugar Creek Enterprise LLC            Shane Kribbs          1379 County Road 1305             Moberly, MO 65270
15632860   Suhner Manufacturing Inc.            Angie Gladden and Guerry Parris           Hwy. 411 S. Suhner Drive            Rome, GA
           30162−1234
15632861   Suiter, Frederick         2183 BUCHOLTZ              DEERFIELD, MI 49238
15632862   Sulaiman, Maria           440 E 13 Mile Rd Apt 202           Madison Heights, MI 48071
15632882   SumTotal Systems LLC              Attn: Legal Department          300 Innovative Way, Suite 201            Nashua, NH
           03062−5746
15632870   Sumeeko LTD            Roger Palmer and Vivian Yang             CMAI c/o Sumeeko              41400 Executive
           Dr        Harrison Township, MI 48045
15632871   Suminski, David           20936 S. Miles         Clinton Township, MI 48036
15632872   Sumitomo Wiring Systems,Ltd.              Hinata Nakajima and Michael Preuss             39555 Orchard Hill
           Place         Suite L60        Novi, MI 48375−5523
15632873   Sumlin, Katrice          19851 MAGNOLIA PARKWAY                    SOUTHFIELD, MI 48075
15632877   Summit Plactics Molding Inc            Allen Aboona and Renee Gedeon              51340 Celeste Dr          Shelby Township,
           MI 48315
15632878   Summit Plastic Molding            Gary Trov         43545 Utica Road           Sterling Heights, MI 48314
15632879   Summit Polymers            1550 E. Boone          Industrial Blvd        Columbia, MO 65202
15632880   Summit Polymers            Janice Cline        100 Summit Dr.          Shelbyville, TN 37160
15632881   Summo Steel Tubing            Dave Heslinga          4041 North Service Road            Burlington ON L7L 4X6
           Canada
15632883   Sun Coatings          42105 Postiff        Plymouth, MI 48170
15632884   Sun Innovations Inc.          Ted Sun and Ming Zhu            43239 Osgood Rd.            Fremont, CA 94539
15632887   Sun Plastech Incorporated           Hector Sanchez and Marisela Flores           1055 Parsippany Blvd           Parsippany,
           NJ 07054
15632889   Sun, Linxiang          37609 RUSSETT DR.              FARMINGTON, MI 48331
15632904   SunSource          KRIS DOYLE and JOE CALHOUN                    4282 Brockton Dr SE            Suite A        Kentwood, MI
           49512
15632906   SunTel Services, LLC           1095 Crooks Rd.           Suite 100        Troy, MI 48084
15632890   Sunbelt Rental          9315 Old Kings Road South            Jacksonville, FL 32257
15632891   Sundaram Fasteners Ltd            John Peters        2098 Falcon'S Roost          Prescott, AZ 86303
15632894   Sundaram Industries LTD             Tom Turner         c/o MESCO Warehouse               Flint, MI 48503
15632896   Sundaram Industries PVT LTD              Jason Ray and Tom Turner            c/o UTI Warehouse           Brownsville, TX
           78521
15632898   Sundberg Ferar Inc           Nadia Alkarawi         4359 Pineview Dr           Walled Lake, MI 48390
15632899   Sundberg−Ferar, Inc.          Wendy Booth           4359 Pineview Drive           Walled Lake, MI 48390−4129
15632901   Sungard Availability          PO Box 70118 Station A            Toronto ON M5J 2N1 Canada
15632902   Sunn Battery Company             1313 W. Adams Street           Jacksonfille, FL 32204
15632905   Sunsource          Sales        2301 Windsor Court           Addison, IL 60101
15632907   Superbolt         PO Box 683           Carnegie, PA 15106
15632908   Superdie Metal Technology             David Ge         Room 401, #19, Guohe Rd. 605              Shanghai 200433
           China
15632909   Superior Business Forms, INC             Kevin Deneen          3249 Sprinkle Road           PO Box 3249          Kalamazoo,
           MI 49003−3249
15632910   Superior Coatings          Jerry Wendt         204 Ring Road          Elizabethtown, KY 42701
15632911   Superior Crane          Bill Kussman          4504 Saratoga Ave.         Downers Grove, IL 60515
15632912   Superior Die Set Corp          Sales        900 W Drexel Ave           Oak Creek, WI 53154
15632913   Superior Fire Protection          PO Box 2705          Jackson, TN 38302−2705
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 225 of 255
15632914   Superior Fire Protection        Services Inc         3016 Coolidge Road           Beaverton, MI 48615
15632915   Superior Fixture & Tool          Mark Mastbergen           425 36th Street S.E        Wyoming, MI 49548
15632916   Superior Inspection Service         Sandra Balaban           2880 Queen St. E Suite #4−204         Brampton ON L6S 6H4
           Canada
15632918   Superior Metal Stamping           74 John Williams Road           Jackson, TN 38301
15632919   Superior Plastic, LLC         Jeff Trussell and Lynn Mirovsky           417 E. Second Street        Rochester, MI
           48307−2007
15632920   Superior Plus, LLC         PO BOX 82445             ROCHESTER, MI 48308
15632921   Superior Solvents & Chemical            Jim Kerner         60 Chouteau Ave         St Louis, MO 63102
15632922   Supplier Quality Services         Gregg Gorin          508 North Bolivar         Marshall, TX 75670
15632923   Supply Technologies          Jesus Deandar and Nataliya Boyko             Ave Industrial Falcon SN Parque
           Indstril       Reynosa Tamaulipas 88730 Mexico
15632926   Supply Technologies LLC            Kathleen Koltuniak           30000 Stephenson Hwy          Madison Heights, MI
           48071
15632927   Supply Technologies LLC            Nicole Little        13599 Merriman Rd           Livonia, MI 48150
15632928   Supply Technologies LLC            Shirley Crisp         6675 Homestretch Dr          Dayton, OH 45414−5812
15632925   Supply Technologies LLC            c/o Jeanne Creger          6065 Parkland Blvd         Cleveland, OH 44124
15632929   SupplyOn AG           Ludwigstr 49          Hallergmoos 85399 Germany
15632930   Supreme Casting, Inc.         Carrie Aleman          3389 Linco Road           Stevensville, MI 49127
15632932   Supreme Machined Products             Jan Yager         18686 172nd Ave.          Spring Lake, MI 49456
15632933   Sur−Seal Gasket & Packing            PO Box 11010           Cincinnati, OH 45211
15632934   Suratt, Ryan        508 2nd Avenue − Apt A             Loretto, TN 38469
15632938   Sure Solutions Corp         Mary Buchzeiger and Karen Ryan              5385 Perry Drive        Waterford, MI
           48329
15632939   Surface Maintenance Services            Adrian        420 Buckbee St.         Rockford, IL 61104
15632942   Susan C. Jerz        2807 Prentiss Dr.          Valparaiso, IN 46385
15632943   Suspa Inc.        Laura Jenison and Chris McCormick              3970 Rodger B Chaffee Dr         South East       Grand
           Rapids, MI 49548−3497
15632944   Suspa Inc.        Olga        3970 Roger B Chaffee Drive             Grand Rapids, MI 49548
15632945   Sustained Quality LLC          Melinda Miller          431 E Colfax Avenue          South Bend, IN 46617
15632946   Sutherland Presses        2444 Wilshire Blvd.           Suite 622        Santa Monica, CA 90403
15632950   Sutton Decorating Ctr         Gary Sutton          302 3rd Street        Lawrenceburg, TN 38464
15632952   Suzhou New Universe Smartech              Jessie Wang and Paul Wu           1100 ShiXu Road Mu Du Town SuZhou
           City,       Jiangsu Province 215156 China
15632953   Suzhou Ying Hao Precision Mo              Neil Carsi−Cruz and Ming Ling Zhu           No. 666 Jianlin Rd., New &
           H        Suzhou 215000 China
15632955   Suzhou Yinghao Precision Molding and Too               Attn: Neil Carsi−Cruz        1151 Aberdeen Ave.         Livermore,
           CA 94550
15632956   Suzhou Yinghao Precision Molding and Too               No. 21 Building, No. 666 Jianlin Road         Suzhou New
           District       Jiangsu China
15632957   Suzhou Yinghao Precision Molding and Too               No.21 Building, No. 666 Jianlin Road         Suzhou New
           District       Jiangsu China
15632958   Svraka, Almin         49278 Silver Birch Circle          Shelby Township, MI 48315
15632963   Swanner, Lydia         30899 Lester Rd           Lester, AL 35647−4041
15632973   Swearengin, Joe         1089 Circle Bend Road            Waynesboro, TN 38485
15632975   Sweet, Miranda         203 E. Gary St          Bay City, MI 48706
15632977   Swift Door LLC          Bryan          17750 Kenowa Ave            Grant, MI 49327
15632978   Swift Door, LLC          PO Box 221           Grant, MI 49327
15632979   Swift Industrial Power, Inc.        Dave Callis and Billing Contact−Pat Deed           301 Shakespeare
           Ave.       Madison, TN 37115
15632981   Swish Maintenance Ltd.          526 Byrne Drive           Barrie ON L4M 6E7 Canada
15632985   Syed, Imtiaz        2661 Aubrey Drive            Lake Orion, MI 48360
15632987   Symbol Technologies Inc           Deloros Trevino          1220 Don Haskins          El Paso, TX 79936
15632988   Symetra Life Insurance Comp             7770 108th Avenue NE           Suite 1200        Bellevue, WA 98004−5135
15632990   Syn−Tech          Mr Tim Frank and Jackie Shearer            1550E W Fullerton         Addison, IL 60101
15632992   Synergeering SLS, LLC           Larry Pachon          25335 Interchange Court          Farmington Hills, MI
           48335−1021
15632993   Synergetic/M2M Group            Trish Peck         80 Elm Drive South          Wallaceburg ON N8A 5E7 Canada
15632994   Synergy Prototype Stamping            Ryan Willette and Sheila Fante          22778 Macomb Industrial Dr.        Clinton
           Township, MI 48036
15632996   Synventive         Elga Neves          10 Centennial Drive         Peabody, MA 01960
15632997   System Scale Corp.         1420 DONELSON PIKE STE B7                   Nashville, TN 37217
15632998   System Support Solutions Inc           Peter Schoon         994 Hunt Farm Road           Orono, MN 55356
15632999   Szachta, David        433 Jeffrey Ave.           Royal Oak, MI 48073
15633000   Szczerba, John        49207 Monmouth Dr.             Chesterfield, MI 48047
15633001   Szczerba, Michael         3974 Estates Drive          Troy, MI 48084
15633002   Szymczak, Craig          1045 Cedar Street          Lapeer, MI 48446
15633005   T Thomas & Associates, Inc.           1459 Interstate Drive         Suite 211       Cookeville, TN 38501
15633006   T U C Inc         Dick Dykema            12838 Stainless Drive        Holland, MI 49424
15633007   T.J Snow Company, Inc.           6207 JIM SNOW WAY                CHATTANOOGA, TN 37421
15633008   T.J. SNOW COMPANY, INC.                  6207 JIM SNOW WAY               CHATTANOOGA, TN 37421
15633009   T.J. Snow Company, Inc.           Chris Collis and David Oster          6207 Jim Snow Way          Chattanooga, TN
           37421
15633010   T.K. Johnson O.D. P.C.          300−3 Cedar Ave.           Gladwin, MI 48624
15633011   T.U.W. Textile Co., Ltd.         Sarachek Law Firm            Attn: Joseph E. Sarachek        101 Park Avenue, 27th
           Floor       New York, NY 10178
15633014   TAAG INC           LORI SWEENEY                7120 DIVISION AVE S.             GRAND RAPIDS, MI 49548
15633018   TABOR, BRIAN             70 TABOR RD              JEFFERSONVILLE, KY 40337
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 226 of 255
15633019   TACIA, BRAD            3840 McKEACHIE RD                WHITE LAKE, MI 48383
15633024   TAKATA−PETRI AG               BAHNWEG 1              ASCHAFFENBURG 63743 GERMANY
15633026   TALBOT, AMY             105 CAIRNS            TECUMSEH, MI 49286
15633034   TAPP, ALAN           550 BEDFORD RD               JEFFERSONVILLE, KY 40337
15633036   TARCZON, LYNN              1634 W. CARNAHAN                BALDWIN, MI 49304
15633038   TARGET STEEL, INC.              24601 VREELAND RD.               FLAT ROCK, MI 48134
15633042   TASS PRESCAN             P.O. BOX 2168            CAROL STREAM, IL 60132
15633043   TATA TECHNOLOGIES, INC.                  41050 W. ELEVEN MILE RD                NOVI, MI 48375
15633047   TATE, RICKY           600 Argonne           Bevier, MO 63532
15633048   TATNALL, MAURICE                16534 ILENE           DETROIT, MI 48221
15633050   TAUL, DAVID            541 PREWITT PIKE              MT STERLING, KY 40353
15633051   TAULBEE, KIMBERLY                 4003 LITTLE JOE DR.             MT. STERLING, KY 40353
15633053   TAVAKOLI TARGHI, ALI                 1727 SILVERWOOD DR               SAN JOSE, CA 95124−2824
15633065   TAYLOR, DORIS ANN                101 REVILO ROAD               LEOMA, TN 38468
15633066   TAYLOR, GREGORY                2897 COUNTY ROAD 39                LEXINGTON, AL 35648
15633067   TAYLOR, GREGORY K                 2897 COUNTY ROAD 39                LEXINGTON, AL 35648
15633068   TAYLOR, H           744 WESLEY CHAPEL ROAD                    LAWRENCEBURG, TN 38464
15633070   TAYLOR, JAMES             5500 SAINT ANDREW DRIVE                   CLARKSTON, MI 48348
15633073   TAYLOR, KIMBERLY                214 Rayfield Avenue           Lawrenceburg, TN 38464
15633075   TAYLOR, MELEAH               2897 COUNTY ROAD 39                 LEXINGTON, AL 35648
15633076   TAYLOR, MICHEAL               214 Rayfield Avenue           Lawrenceburg, TN 38464
15633077   TAYLOR, MICHELLE               21809 Revere St          St Clair Shores, MI 48080
15633078   TAYLOR, PHILLIP             16 TAYLOR LANE               LAWRENCEBURG, TN 38464
15633079   TAYLOR, PHILLIP M              16 TAYLOR LANE               LAWRENCEBURG, TN 38464
15633080   TAYLOR, ROBERT              28801 IMPERIAL DR #A108                 WARREN, MI 48093
15633085   TAYLOR, WILLIAM               68 CLEAR CREEK ROAD                 LEOMA, TN 38468
15633086   TAYLOR, WILLIAM G                354 Philip St        Detroit, MI 48215
15633089   TAZELAAR, VICKIE              3839 N. COMSTOCK                HESPERIA, MI 49421
15633091   TB America        1360 Dolwick Drive             Erlanger, KY 41018
15633092   TBKY HARRODSBURG                   TOYOTA BOSHOKU KY−HARRODSBUR                         1120 INDUSTRY
           ROAD         HARRODSBURG, KY 40330
15633093   TCB Air & Hydraulics LLC             Chad Wass and Michelle Deacon            6102 Pickerel Dr NE         Rockford, MI
           49341
15633094   TCHORZ, GERALD               1055 2ND           WYANDOTTE, MI 48192
15633095   TCI Inc       Tina Bennett          734 Dixon Dr         Ellaville, GA 31806
15633096   TCT Stainless Steel        Scott Vaden          711 Maddox Simpson Pkwy            Lebanon, TN 37090
15633097   TDS Co Ltd        Kikuka Ushiyama and Y Yamaoka                 2−5−5 Shinmei−cho          Okaya 394−0004 Japan
15633101   TEAM Systems − Brownstown               17800 Dix−Toledo Hwy            Brownstown, MI 48183
15633103   TEC Detroit, Inc dba Vistage          Donna Renner          23409 Jefferson, Suite 105        St. Clair Shores, MI
           48080
15633104   TEC Mold Industrial Grup LTD             Shiry and Amy          Unit A5, Tower B3−B4 Tong Shajing St.           Shenzhen
           518104 China
15633111   TECHFORM PRODUCTS LTD                    36155 MOUND ROAD                STERLING HEIGHTS, MI 48310
15633117   TECHNICAL MAINTENANCE INC                      117 JETPLEX CIRCLE SUITE C4                MADISON, AL 35758
15633135   TECNOLOGIA EN TRATAMIENTOS TERMICOS, SA                            AVE SAN NICOLAS NO 3550                 MONTERREY
           64710 MEXICO
15633136   TEGAM, Inc.          Lisa Dake and Keri Jahn          10 Tegam Way           Geneva, OH 44041
15633144   TEKNOR APEX COMPANY                    ATTN: BRUCE GALLETLY                 505 CENTRAL
           AVENUE          PAWTUCKET, RI 02861−1900
15633146   TEKNOR APEX COMPANY                    ATTN: BRUCE GELLETLY                 505 CENTRAL
           AVENUE          PAWTUCKET, RI 02861−1900
15633147   TEKNOR APEX TPE DIVISION                  31 FULLER ST            LEOMINSTER, MA 01453
15633150   TEKTRONIX SERVICE SOLUTIONS                      14200 SW KARL BRAUN DR                 BEAVERTON, OR 97077
15633154   TEL−X CORPORATION                 GARY GILLARD and TAMMY CAROL                       32400 FORD
           ROAD         GARDEN CITY, MI 48135
15633172   TENIBAC−GRAPHION INC                  35155 AUTOMATION DR                 CLINTON TOWNSHIP, MI 48035
15633191   TENNESSEE DIE SUPPLY CO INC                   TDS SPECIALTY METALS                 1111 FOSTER
           AVE        NASHVILLE, TN 37210
15633197   TENNESSEE STAMPINGS LLC                   1895 MINES ROAD              PO BOX 903           PULASKI, TN 38478
15633205   TERADYNE, INC.            700 RIVERPARK DRIVE                  NORTH READING, MA 01864
15633206   TERCET PRECISION LTD                 MILLARSTON INDUSTRIAL STATE                     PAISLEY PA1 2XR UNITED
           KINGDOM
15633212   TERMINIX INTERNATIONAL                    MELODY THOMAS               150 PEABODY PLACE                 MEMPHIS, TN
           38103−3720
15633220   TERRY, KENNETH              16371 E 12 Mile Rd Apt 18            Roseville, MI 48066
15633222   TESMER, JEFFERY              1105 BAKER LANE               LAWRENCEBURG, TN 38464
15633233   TF Metal USA, LLC (formally Fuji Autotec             Attn: Delores Diadone         70 Precision Drive        Walton, KY
           41094
15633234   TF Metal USA, LLC (formally Fuji Autotec             c/o Goering & Goering          Attn: Robert A. Goering        220
           West Third Street        Cincinnati, OH 45202
15633235   TF−METAL U.S.A., LLC               1558 Uchiyama Arai−cho Kosai−shi            Shizuoka 431−0304 Japan
15633236   TF−METAL U.S.A., LLC               70 PRECISION DR             WALTON, KY 41094
15633237   TF−METAL U.S.A., LLC               ATTN: DOLORES A. DAIDONE                  70 PRECISION DR             WALTON, KY
           41094
15633239   TFG Components           Barb or Lisa         11901 Brookfield         PO Box 3334          Livonia, MI 48150
15633245   THE ACME SPRING C LIMITED                   BRANDON WAY               WEST MIDLANDS                WEST BROMWICH
           B70 9PQ UNITED KINGDOM
                 Case 19-12378-KBO               Doc 1282-1          Filed 01/04/21         Page 227 of 255
15633247   THE AFTERMARKET PARTS COMP                     liz gambill       630 KERNAGHAN AVENUE DOOR
           76       WINNIPEG MB R2C 5G1 Canada
15633249   THE BALTIMORE LIFE COMPANIES                    26097 NETWORK PLACE                CHICAGO, IL 60673
15633252   THE BANK OF NEW YORK MELLON                      500 GRANT STREET, 151−4040              PITTSBURGH, PA
           15258
15633256   THE COCA COLA COMPANY                   Leslie Odmark and Irina Nesis         P.O. BOX 1734        ATLANTA, GA
           30301
15633257   THE COCA COLA FOUNDATION                    Leslie Odmark and Irina Nesis         P.O. BOX 1734       ATLANTA,
           GA 30301
15633258   THE COCA COLA RETREMENT FUND                       Christina Meeks       P.O. BOX 1734        ATLANTA, GA
           30301
15633260   THE CROWN GROUP INC                 133 DAVIS ST           PORTLAND, TN 37148
15633269   THE EMC SHOP             7401 GALILEE RD STE 160              ROSEVILLE, CA 95678
15633278   THE GUARDIAN LIFE INSURANCE COMPANY OF A                           10 Hudson Yards        New York, NY 10001
15633287   THE MATHWORKS, INC.                3 APPLE HILL RD.            NATICK, MA 01760
15633297   THE PIC GROUP            50459 CENTRAL INDUSTRIAL DR                   SHELBY TOWNSHIP, MI 48315
15633307   THE SPIRATEX CO.             1916 FRENCHTOWNE CTR. DR.                  MONROE, MI 48162
15633319   THEOREM           1320 NAGEL RD., SUITE 54506                CINCINNATI, OH 45255
15633322   THEOREM SOLUTIONS INC                  PO BOX 54506           CINCINNATI, OH 45254−0506
15633331   THERMOTRON INDUSTRIES                   291 KOLLEN PARK RD.              HOLLAND, MI 49423
15633335   THIGPEN, CHRISTOPHER                78 NORTH KEENER ROAD                 LEOMA, TN 38468
15633336   THIGPEN, CHRISTOPHER W.                 78 NORTH KEENER ROAD                LEOMA, TN 38468
15633337   THIGPEN, MIKE            3 DAY ROAD            LEOMA, TN 38468
15633344   THOMAS, DEBORAH                6517 BLUE LAKE RD              TWIN LAKE, MI 49457
15633347   THOMAS, JUDITH             134 W. MAIN ST.           FREMONT, MI 49412
15633362   THOMPKE, LINDA              913 Alice St.       Whitehall, MI 49461
15633366   THOMPSON, CHARLES                133 Butler Speedway          Bruceton, TN 38317
15633367   THOMPSON, DEBRA               1 CLAY ST.           MT. STERLING, KY 40353
15633369   THOMPSON, HANK               621 MAPLE ST            LENA, IL 61048
15633375   THOMPSON, STANLEY                1813 COUNTY ROAD 369                LEXINGTON, AL 35648
15633376   THOMPSON, STANLEY DWAIN                    1813 COUNTY ROAD 369               LEXINGTON, AL 35648
15633386   THRUSH, LARRY             5088 E. POLK ROAD              WHITE CLOUD, MI 49349
15633387   THULE INC          42 SILVERMINE ROAD                SEYMOUR, CT 06483
15633389   THUNDER MFG USA INC.                 1030 FORTUNE DRIVE              RICHMOND, KY 40475
15633400   TIANHAI ELECTRIC NORTH                 37735 ENTERPRISE CT, STE 400               FARMINGTON HILLS, MI
           48331
15633402   TIC−MS Inc.        Cynthia Burnett          11692 Lilburn Park Road         St. Louis, MO 63146
15633404   TIDWELL, JENNIFER              7 CHAMBERS ROAD                LAWRENCEBURG, TN 38464
15633408   TIG Entity, LLC         3196 W Thompson Rd            Fenton, MI 48430
15633431   TIPPETT, CHRISTINE             201 Freemont St.         Lena, IL 61048
15633443   TITUS, ROBERT            304 PEARL ST.           WARREN, IL 61087
15633444   TK Group, Inc.        Hearing Conservation Division          1781 S. Bell School Road       Cherry Valley, IL
           61016
15633446   TMCC         STR CHIMISTILOR NR5−9CLADIREA                      A CAMERA 28 ETAJ 1           TIMISOARA 300571
           ROMANIA
15633447   TMI CHAMPCO COMPRESSORS, INC                     2626 SANFORD AVE., S.W.              GRANDVILLE, MI 49418
15633449   TN Dept of Labor & Workforce           Boiler & Elevator Division        220 French Landing Drive       Nashville,
           TN 37243
15633450   TN Dept of Revenue         TN Attorney General's Office          Bankruptcy Division       PO Box
           20207        Nashville, TN 37202−0207
15633451   TNT Tool Inc.        Todd Alberts         110 6th Street       Marion, MI 49665
15633452   TOAGOSEI AMERICA, INC.                1450 WEST MAIN STREET               WEST JEFFERSON, OH 43162
15633462   TOLLIVER, KRAIG             317 S. Water Street        Pinconning, MI 48650
15633463   TOLUCA MEXICO PARTS DIST CNT                    ISIDRO FABELA O 126              EDIFICIO S4 A       SAN BLAS
           OTZACATIPAN 50230 Mexico
15633470   TONY YZAGUIRRE, JR.               835 LEVEE ST           CAMERON COUNTY TAX
           OFFICE         BROWNSVILLE, TX 78522−0952
15633474   TOOL DYNAMICS LLC                835 S MARR RD             COLUMBUS, IN 47201
15633482   TOOMBS, TAMAR              PO BOX 978           MT CLEMENS, MI 48043
15633483   TOOR, AUDREY             4756 SHERSTONE COURT                 CANTON, MI 48188
15633484   TOP TRAD Tradugues e Servig            Rubens / DURA           Rua Alvaro de Carvalho, 48 −       Sao Paulo SP
           01050−070 Brazil
15633492   TORNIPECAS, INDUSTRIA DE                 TORNEARIA LDA               RUA PROF ANTONIO MARQUES                 MAIA
           4425−364 PORTUGAL
15633495   TORRES, BRENDA              3142 OLD OWINGSVILLE RD. LOT 13                  MT.STERLING, KY 40353
15633503   TORRES, LUIS SANCHEZ                MARIANO MATAMOROS NUM 143                     Matamoros Tamaulipas 87493
           Mexico
15633524   TOUNGETT, TIMOTHY                188 EAST EDAN ROAD                ETHRIDGE, TN 38456
15633525   TOUNGETT, TIMOTHY A                 188 EAST EDAN ROAD               ETHRIDGE, TN 38456
15633526   TOVAR, AMADOR              1328 WILDFIELD LANE                FREMONT, MI 49412
15633528   TOVAR, FRANCISCO NI O                JOSE MARIA ABASOLO NUM 114                   MATAMOROS Tamaulipas 87449
           Mexico
15633530   TOWER METAL WORKING FLUIDS                     4319, 4300 S TRIPP AVE            CHICAGO, IL 60632
15633533   TOWERS WATSON INVESTMENT SERVICES, INC                          233 SOUTH WACKER DRIVE, SUITE
           1800        CHICAGO, IL 60606
15633534   TOWLES, GEORGE              3600 Deep River Rd           Standish, MI 48658
15633540   TOWNSEND, JANET               10371 E TOWNSEND               STOCKTON, IL 61085
15633542   TOWNSEND, THOMAS                 10371 E TOWNSEND              STOCKTON, IL 61085
                 Case 19-12378-KBO                Doc 1282-1         Filed 01/04/21          Page 228 of 255
15633543   TOX PRESSOTECHNIK LLC                4250 WEAVER PARKWAY                  WARRENVILLE, IL 60555
15633545   TOY, MARK           310 FLINT DR.          MOUNT STERLING, KY 40353
15633547   TOYOTA          P.O. BOX 259001           PLANO, TX 75025−9001
15633548   TOYOTA          P.O. BOX 3457          TORRANCE, CA 90510−3457
15633549   TOYOTA BOSHOKU               28000 W PARK DR             NOVI, MI 48377
15633553   TOYOTA BOSHOKU INDIANA WEST                      1698 SOUTH 100 WEST            PRINCETON, IN 47670
15633554   TOYOTA BOSHOKU TENNESSEE LLC                      3300 RIDGECREST ROAD EXTENDE                  JACKSON, TN
           38305
15633557   TOYOTA FINANCIAL SERVICES COMMERCIAL FIN                          PO BOX 3457          TORRANCE, CA
           90510−3457
15633558   TOYOTA INDUSTRIES COMMERCIAL                      8951 Cypress Waters Blvd Suite 300         Coppell, TX
           75019
15633571   TOYOTA TSUSHO AMERICA INC.                   702 TRIPORT ROAD             GEORGETOWN, KY 40324
15633575   TPC, Inc.       Steve Lang        10050 6th Street        Unit J      Rancho Cucamonga, CA 91730
15633576   TPI Powder Metallurgy, Inc.        Stuart Yntema         12030 Beaver Rd.        St. Charles, MI 48655
15633577   TR Encoder Solutions Inc        Stephen Watson and Ester L. Krainz          DBA TR Electronic         Suite
           164       Troy, MI 48083
15633581   TRANE U.S. INC.          601 GRASSMERE PARK DR.                 SUITE 26,       NASHVILLE, TN 37211
15633583   TRANS TECH           475 NORTH GARY AVENUE                  CAROL STREAM, IL 60188−1820
15633589   TRANS−MATIC MFG. CO., INC.                300 EAST 48TH STREET             HOLLAND, MI 49423
15633596   TRANSPORT ACCOUNTING NETWORK                        ROB TREMONT and TAN AP/AR DEPT                  1151 POMONA
           ROAD SUITE L           CORONA, CA 92882
15633602   TRAPP, LINDA           738 W LINCOLN             WHITE CLOUD, MI 49349
15633608   TRAYLOR, ALAN             315 BLUESTONE RD               MOREHEAD, KY 40351
15633609   TRC Master Fund LLC          Attn: Terrel Ross         PO Box 633        Woodmere, NY 11598
15633616   TRELLEBORG BUILDING SYSTEMS                     1151 BLOOMINGDALE ROAD                 BRISTOL, IN
           46507−0639
15633623   TRENT CREATIVE             114 E. 2ND ST.          ROCHESTER, MI 48307
15633627   TRESCAL INC.           PO BOX 559          HARTLAND, MI 48353−0559
15633631   TRH Automation LLC           Todd R. Haas          17581 Sumner Road         Pecatonica, IL 61063
15633632   TRI MATIC SPRING CO             535 INDUSTRIAL ROAD                PO BOX 1358          SAVANNAH, TN
           38372
15633645   TRICE, TIFFANY           20228 LOCHMOOR               HARPER WOODS, MI 48225
15633652   TRIGO COZUM SAN. VE TIC. A.S                TOPRAK KALE SOKAK                NO:2 D:1 ETILER          ISTANBUL
           34337 TURKEY
15633653   TRIGO Quality Solutions US Inc.         50459 Central Industrial Dr        Shelby Township, MI 48315
15633654   TRIGO Quality Soultions US Inc.         50459 CENTRAL INDUSTRIAL DR                  SHELBY TOWNSHIP, MI
           48315
15633655   TRIGUI, NIZAR          600 ARMY RD             LEONARD, MI 48367
15633658   TRIMARK           500 BAILEY AVENUE               NEW HAMPTON, IA 50659
15633660   TRIMBORN MICHAEL               TRIMBORN MICHAEL                  SCHOPENHAUERSTARSSE 15                COLOGNE
           51147 Germany
15633661   TRIMBORN, MICHAEL               SCHOPENHAUERSTARSSE 15                   COLOGNE 51147 GERMANY
15633662   TRIMBORN, MICHAEL               SCHOPENHAUERSTARSSE 15                   COLOGNE GERMANY
15633667   TRINIDAT          BENRATHER STRASSE 7                 DUSSELDORF 40213 GERMANY
15633668   TRINIDAT          BENRATHER STRASSE 7                 DUSSELLDORF 40213 GERMANY
15633671   TRINITY TECH INC.           155 REXDALE BLVD,               UNIT # 502        ETOBICOKE ON M9W MZ8
           CANADA
15633680   TRMI, INC./TOYOTA RESALE               100 HILL BRADY ROAD                BATTLE CREEK, MI 49037
15633679   TRMI, Inc.       Stephanie Moreau          100 Hill Brady Road        Battle Creek, MI 49037
15633681   TRMI, Inc./Toyota Resale        Dori Niemann          100 Hill Brady Road        Battle Creek, MI 49037
15633684   TROLZ, DANIEL           15175 W. AUSTIN ROAD               MANCHESTER, MI 48158
15633685   TROMBLEY, JARON              2551 Hale Rd.          STANDISH, MI 48658
15633686   TROMBLEY, TREVOR               2159 WHITES BEACH RD                STANDISH, MI 48658
15633692   TROUPE, JOHN           1207 S WALNUT              WHITE CLOUD, MI 49349
15633696   TROXELL, RICKY            505 W. JOHN            BAY CITY, MI 48706
15633697   TROY DESIGN & MANUF TDM                  14425 SHELDON RD              PLYMOUTH, MI 48170
15633714   TRUMBULL, EVE             6166 Greenwycke Ln           Monroe, MI 48161
15633717   TRUPAR AMEICA, INC              160 WILSON ROAD              BENTLEYVILLE, PA 15314
15633720   TRUSTPOINT INNOVATION TECH                   JASON SMITH and BRUCE MACINNIS                   PO BOX
           490       CAMPBELLVILLE ON L0P 1B0 Canada
15633721   TRW        Sharon Best        12000 Tech Center Dr.         Livonia, MI 48150
15633722   TRW Automotive          12025 TECH CENTER DRIVE                 Livonia, MI 48150
15633723   TRW Automotive ( TRW LTD)             Duncan Jackson and Tricia Beesley         Eastern Ave        Burnley BB10
           2AR United Kingdom
15633724   TRW Automotive / Lucus          Natalie Matejka         Automotive Electronics        PO Box 5649         Winona,
           MN 55987−0649
15633725   TRW TOLUCA            AV INDEPENDECIA NO 1925                 LOTE 16 COL ZONA INDUSTRIAL                 TOLUCA
           EDOMEX MX CP 50030 Mexico
15633727   TRW TRANSP ELECTRON− MEXICO                     TRANPORTATION ELECT. DIV                 24175 RESEARCH
           DRIVE        FARMINGTON HILLS, MI 28335−9971
15633726   TRW Toluca         Francisco Cisneros         Frenos Mecanismos SA Indepencia No 1925           Edo de Mexico 50030
           Mexico
15633728   TRW Westminster          Frank Hewitt         180 State Road East        Westminster, MA 01473
15633730   TST Tooling Software        Sue McGlinchey and Accounts Receivable            Technology, LLC          Clarkston, MI
           48346
15633732   TTI INC       6480 ROCKSIDE WOODS BLVD                    STE 110        INDEPENDENCE, OH 44131
15633734   TTI INC.       Nora Johnson         2441 NE Parkway          Ft. Worth, TX 76148
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 229 of 255
15633733   TTI Inc        Scott Imka          6480 Rockside Woods Blvd            Ste 110        Independence, OH 44131
15633735   TTM TECHNOLOGIES TRADING                      18/F METROPOLE SQUARE,                  2 ON YIU STREET,
           SHATIN           HONG KONG HONG KONG
15633736   TTM Technologies Trading             Dennis Hanley and Cui Can            18/F Metropole Square, 2 On Yiu
           Street       Hong Kong China
15633737   TTM Technologies, Inc.            1665 Scenic Ave, Ste 250         Costa Mesa, CA 92626
15633738   TTM Technologies, Inc.            Petya Vassilev        520 Maryville Centre Drive, Suite 400          St. Louis, MO
           63141
15633740   TUBULAR METAL SYSTEMS                     401 E FIFTH ST           PINCONNING, MI 48650
15633743   TUCKER, CYNTHIA                4892 SOUTH CURTISS RD.                 STOCKTON, IL 61085
15633747   TUCKER, JUSTIN              258 KIDWELL RD               EWING, KY 41039
15633748   TUCKER, LEVATOR                 14393 Knox Ave           Warren, MI 48089
15633755   TUGGLE, KEVIN              820 N Moulton           Moberly, MO 65270
15633765   TURNER, TONY              28105 RAMBLE LN                HILLIARD, FL 32046−7377
15633766   TURNER, TONY              35265 Chestnut Lane            Callahan, FL 32011
15633774   TUV Rheinland of North Ameri              Maria Yaylagul and Kathy Diers           12 Commerce Rd,           Newton, CT
           06470
15633775   TUV SUD America Inc              Marty McCoy and Carol Mooney              10 Centtennial Dr        Peabody, MA
           01960
15633776   TUV SUD America Inc              Nancy Knap and Lucy Harkema              345 E 48th St        Holland, MI 49423
15633778   TVS Supply Chain Solutions             Marcia Collins        201 Logistics Center Drive         Wentzville, MO
           63385
15633783   TWIST INC.           47 SOUTH LIMESTONE STREET                    JAMESTOWN, OH 45335
15633780   TWeatherford, Inc.         3148 Beach Blvd           Cicero, IN 46034
15633789   TYCO INTEGRATED SECURITY                     PO BOX 371967             PITTSBURGH, PA 15250−7967
15633790   TYCO/GUARDIAN ALARM                     P.O. BOX 371967           PITTSBURGH, PA 15250−7967
15633794   TYNDALL, THOMAS                  1650 SCIENCE RIDGE RD.               JEFFERSONVILLE, KY 40337
15633796   TYRRELL, LAUREN                114 WEST LENA              LENA, IL 61048
15633797   TYZ−ALL PLASTICS, LLC                  130 GAMEWELL STREET                  HACKENSACK, NJ 07601
15633012   Ta Chen Int'l (Ca) Corp          5855 Obispo Ave           Long Beach, CA 90805
15633013   Ta Tool & Assembly Systems              28 Fulton Way         Unit 5        Richmond Hill ON L4B 1J5 Canada
15633016   Taber Bushnell         Lynn Hondo and Ken Slama              7709 Winpark Drive          New Hope, MN 55427
15633017   Taber Industries        Kathy Davis          455 Bryant Street         North Tonawanda, NY 14120
15633020   Tack, Daniel        17030 Peter Dr           Macomb, MI 48044
15633022   Taesung Precision Co.          Myung Hwang            61−60, Ungnam−Dong Changwon                 Gyeongnam 641−290
           South Korea
15633023   Taizhou Shangyu Export & Import Co Ltd              CAB assignee of Taizhou Shangyu             Export & Import Co
           Ltd       14226 Ventura Blvd.            Sherman Oaks, CA 91423
15633025   Take Supply Chain           Lalo Solozano         PO Box 221560            7326 Remcon Circle         El Paso, TX
           79912
15633027   Talbot, Gerlinde        105 CAIRNS ST             TECUMSEH, MI 49286
15633028   Tan, Zhibin        365 Thistle Lane          Troy, MI 48098
15633029   Tangent Labs, LLC           2845 Tobey Drive           Indianapolis, IN 46219
15633031   Tanner, Hazel         22 Division         Milan, MI 48160
15633032   Tapeconversions.com            Bob Chicko         4115 Three Oaks Dr.           Arlington, TX 76016
15633033   Tapia, Blanca Castro          LOMA PRIETA NUM109                 Matamoros Tamaulipas 87455 Mexico
15633037   Target Steel Inc.       Coface North America Insurance Company                650 College Road East, Suite
           2005        Princeton, NJ 08540
15633039   Target Steel, Inc.       James Barr and Melissa Russo            24601 Vreeland Rd.          Flat Rock, MI 48134
15633040   Target Steel/Chrysler Resale          Nick Renzi and Melissa Russo           24601 Vreeland Rd          Flat Rock, MI
           48134
15633041   Tarimas Punto Norte S.A. DE             Gabriela Sanchez        #345 Entre NoruegaGrecia
           Fraccionamiento          Reynosa Tamaulipas 88730 Mexico
15633044   Tata Technologies, Inc.          Attn. Tom Short         6001 Cass Avenue, Suite 600          Detroit, MI 48202
15633045   Tata Technologies, Inc.          Mark Jabara and Vikas Malaiya           41050 W. Eleven Mile Rd            Novi, MI
           48375
15633049   Tatro, Chad        3728 Liberty Ave. Lot 87           Muskegon, MI 49442
15633052   Taulbee, Phillip        68 Orton Road          Lawrenceburg, TN 38464
15633055   Taylor Machine Products Inc            Ken Riddle         21300 Eureka Rd          Taylor, MI 48180−0159
15633056   Taylor Made Glass Ohio, LLC             Penny Snyder and Steve Goetz            407 North Maple St         Payne, OH
           45880
15633057   Taylor Made Systems            Hal Taylor        7763 Moscow Rd.            Jerome, MI 49249
15633058   Taylor Press Products          Brad Werner and Bridget Nastasi           13675 N IH         PO Box 737          Jarrell, TX
           76537
15633064   Taylor, Doris        101 REVILO ROAD               LEOMA, TN 38468
15633071   Taylor, Jeffrey        32148 Knollwood Drive            Warren, MI 48092
15633074   Taylor, Larry        221 MARSTON ROAD                 LEOMA, TN 38468
15633083   Taylor, Tara        103 Kelso Road           Lawrenceburg, TN 38464
15633084   Taylor, William         354 Philip St        Detroit, MI 48215
15633087   Taylor−Winfield Corporation            Marilyn Vanfossan          1610 Thomas Rd.           Hubbard, OH 44425
15633090   Tazz Broach & Machine             Steve Mouhot and Patrick Brainard           34026 James J Pompo Drive           Frasier,
           MI 48026
15633098   Team Efficient Solutions           Chuck        15285 Quincy Street          Holland, MI 49424
15633099   Team Products, Inc.          636 S. East St.       Mt. Carroll, IL 61053
15633100   Team Quality Services, Inc.          Craig Bassett and Carrie Malcom           4483 CR 19, Ste. B          Auburn, IN
           46706
15633105   Teca−Print U.S.A.          10 Cook Street         Billerica, MA 01821
15633106   Tech Air Systems          PO Box 338           Progress Rd.        Gravenhurst ON P1P 1T7 Canada
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 230 of 255
15633107   Tech Force, Inc.         Gina Niedoliwka and John Niedoliwka              30504 23 Mile Road          Suite
           340        Chesterfield, MI 48047
15633108   Tech Strand          17730 Chicago Ave            Lansing, IL 60438
15633109   Tech−Source Inc.          Morten Neraas and Denise Nash             112 North Park Drive          Anderson, SC
           29625
15633110   Techform Products Limited             Brenda Quesaelle          11 Centennial Dr.        Penetanguishene ON L9M 1R8
           Canada
15633112   Techform Products Ltd            Melissa Klingenschmitt          36155 Mound Road            Sterling Heights, MI
           48310
15633113   Techni−Tool           1547 North Trooper Rd.           Worcester, PA 19490
15633114   Technical Calilbration Labs           51 Peddler Hill Rd.         Monroe, NY 10950
15633115   Technical Illistration Corp          Peter Kapas        6030 Chase Road           Dearborn, MI 48126
15633116   Technical Load Arm Ltd.            PO Box 633           Guelph ON N1H 6L3 Canada
15633118   Technical Maintenance Inc            Wendy Floyd          117 Jetplex Circle Suite C4         Madison, AL 35758
15633119   Technical Marketing Services             Pat Carney       Div. Alliance One Group LLC             PO Box 720         Granby,
           CT 06035
15633120   Technical Services, Inc.          Martin Simpson and Gary Warning             57006 241st Street        Ames, IA
           50010
15633121   Technical Training &           Frank Keegan          Compliance Solutions 68 Meadowlark Dr             Georgetown ON
           L7G 6N5 Canada
15633122   Technicraft, Inc.        Mark Harris and Susan Ashworth             PO Box 397          1007 N Military
           Ave.        Lawrenceburg, TN 38464
15633123   Technifor Inc.         9800 −J Southern Pine Blvd.           Charlotte, NC 28273
15633124   TechnoChem LLC             Eric Martin and Will Clay           170 Selig Dr.        Atlanta, GA 30336
15633125   Technologicke centrum Pisek, s.r.o.            Vladislavova 250         Pisek CZ
15633127   Technology Recovery Group               Eric Glass and Brian Stergiou        31390 Viking Parkway            Westlake, OH
           44145
15633128   Technology Solutions Group             Kevin Isnhart and Michael Duff           2575 White Oak Circle          Aurora, IL
           60502
15633129   Technology Solutions Group             Mitch Lamb          129 South Phelps Ave          Rockford, IL 61108
15633130   Technology Specialists           Susie Tipton         1938 Inwood Drive          Fort Wayne, IN 46815
15633126   Technology for Energy Corp.             Kelli Wolfe and Mary Platt         10737 Lexington Drive           Knoxville, TN
           37932
15633131   Technostore LLC           Ruben Roberto            3005 Greene St         Hollywood, FL 33020
15633132   Techworld Language Services              2760 Industrial Row Drive          Troy, MI 48084
15633133   Tecnologia en Tratamientos            Eusebio Elizondo and Paola Cruzamen             Termicos SA de CV Ave San Nicolas
           # 3550        Monterrey 64710 Mexico
15633134   Tecnologia en Tratamientos            Juana Castrejon         910 S stiles Drive       Addison, IL 60101−4913
15633137   Tejeda, Jorge Martinez           JESUS GUEVARA NUM 10                  Matamoros Tamaulipas 87399 Mexico
15633138   Teka Interconnection Systems             Doug Scott and Jen Smith          100 Pioneer Ave          Warick, RI 02888
15633139   Tekena America LLC             Lynn          1701 Elhurst Rd.        Elk Grove Village, IL 60007
15633140   Tekmatic         7324 Forest Hills Rd           Loves Park, IL 61111
15633141   Tekna Impact, LLC           BRIAN MCFARLAND and AMELIA HERNANDEZ                             5800 S 42ND
           STREET           McAllen, TX 78503
15633142   Teknor Apex           Connie Nobrega           2443 Rockfill Road          Fort Meyers, FL 33916
15633143   Teknor Apex Company               Attn: Bruce Galletly        Director of Credit        505 Central
           Avenue         Pawtucket, RI 02861−1900
15633145   Teknor Apex Company               Attn: Bruce Gelletly        Director of Credit        505 Central
           Avenue         Pawtucket, RI 02861−1900
15633148   Teknor Apex TPE Division              Anne−Marie Bernard and Ann Bergeron              31 Fuller St       Leominster, MA
           01453
15633149   Tektronix Canada Inc.           675 Cochrane Drive          East Tower 6th Floor          Markham ON L3R 0B8
           Canada
15633151   Tektronix Service Solutions           Brian James and Dianne Rivers           14200 SW Karl Braun Dr            Beaverton,
           OR 97077
15633152   Tekuwa GmbH             Mr. Wagner           Finsterbachstr. 13        Wehr 79664 Germany
15633153   Tekuwa GmbH             Mrs Diane Wagner            Finsterbachstr A3         Wehr 79664 Germany
15633155   Tele−Rad, Inc.          Keith Johnson and Sandy Ide           1387 E. Laketon Ave.          Muskegon, MI 49442
15633156   Teledyne LeCroy Inc           Melissa Thomas           700 Chestnut Ridge Rd           Chestnut Ridge, NY 10977
15633157   Teleflex Automotive           1265 Industrial Ave.         Van Wert, OH 45891
15633158   Teleflex Automotive Germany               Pantelemon Tsiminos          AM Burgberg 7 D−37586            Dassel
           Germany
15633159   Teleflex Inc.        700 Stephenson Hwy             Troy, MI 48083
15633160   Telelogics Inc dba FPC           Sachal Gidwani          of St. Lawrence         18 Division Street Suite
           313        Saratoga Springs, NY 12866
15633161   Telematrx Corporation           #3/10F          151, Min Sheng E. Road Sec 5          Taipei 10582 Taiwan
15633162   Telequip Wireless Comm.             121 Welham Road            Unit 2        Barrie ON L4N 8Y3 Canada
15633163   Telesis Technologies, Inc.          PO Box 79001           Detroit, MI 48279−1112
15633164   Tella Tool & Mfg. Co.           Ben Holl and Stuart Boba           1015 North Ridge Ave.          Lombard, IL 60148
15633165   Tella Tool & Mfg. Co.           Marty Pakla and Mary Ellen Schultz            1015 North Ridge Ave.          Lombard, IL
           60148
15633167   Tello, Eduardo Elvira          SERI NUM 18             Matamoros Tamaulipas 87490 Mexico
15633168   Temsa Global−Yedek Parca Dep                Yolgecen MH. Turham            Cemal Beriker BL. No. 561−563           Seyhan
           Adana 1323 Turkey
15633169   Temtron Inc.          753 Marshall          Webster Grove, MO 63119
15633171   Tencarva Machinery Company                PO Box 100891          Nashville, TN 37224−0891
15633173   Tenibac−Graphion Inc            William Arms and Christine Glide            35155 Automation Dr           Clinton Township,
           MI 48035
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 231 of 255
15633174   Tenn. Dept of Workforce Dev.            Boiler & Elevator Division         710 James Robertson Pkwy.            3rd
           Floor        Nashville, TN 37243−0663
15633175   Tennant Company            PO Box 2614          Postal Station A        Toronto ON M5W 2N7 Canada
15633176   Tennant Company            PO Box 71414          Chicago, IL 60694−1414
15633177   Tennant Sales & Service Co           701 N LILAC DRIVE             PO BOX 1452             MINNEAPOLIS, MN
           55440−1452
15633178   Tenneco − Monroe−Clevite            Arnoldo Cantu           Rudolf Miles Custom Brokers            Pharr, TX 78577
15633179   Tenneco Automotive           1 International Drive         Monroe, MI 48161
15633180   Tennesse Department of Revenue             500 DEADERICK STREET                 ANDREW JACKSON STATE OFFICE
           BUILDING            NASHVILLE, TN 37242
15633181   Tennessee Department of Revenue             500 Deaderick Street,         Andrew Jackson Building           Nashville, TN
           37242
15633183   Tennessee Department of Revenue             Sherry Grubbs         Accounting Technician 1           500 Deaderick
           St       Nashville, TN 37242
15633184   Tennessee Department of Revenue             Tennessee Department of Revenue             c/o Tennessee Attorney General's
           Office        Bankruptcy Division P.O. Box 20207             Nashville, TN 37202−0207
15633182   Tennessee Department of Revenue             c/o Attorney General         P.O. Box 20207           Nashville, TN
           37202−0207
15633185   Tennessee Dept of Revenue            c/o Tennessee Attorney General's Office           Bankruptcy Division          P.O. Box
           20207        Nashville, TN 37202−0207
15633187   Tennessee Dept. of Environ.           Region 4        Atlanta Federal Center         61 Forsyth Street        Atlanta, GA
           30303−3104
15633186   Tennessee Dept. of Environ.           and Conservation         312 Rosa L. Park Ave.          Nashville, TN 37243
15633188   Tennessee Dept. of Environ. and Conserva            312 Rosa L. Park Ave.           10th Fl. William R
           Snodgrass        Nashville, TN 37243
15633189   Tennessee Dept. of Environ. and Conserva            312 Rosa L. Park Ave.           Nashville, TN 37243
15633190   Tennessee Die Supply Co Inc            Chance and Phoebe Neal           TDS Specialty Metals          725 Massman
           Drive        Nashville, TN 37210
15633192   Tennessee Info Tech          Joe Haggard         PO Box 10386           Jackson, TN 38308
15633193   Tennessee Rand Inc.          Wes Debter and Shelley Sulikowski            702 Moccasin Rd.           Chattanooga, TN
           37405
15633194   Tennessee Reagents          Sales Dept.         PO Box 70038          3215 Ambrose Ave.            Nashville, TN
           37207
15633195   Tennessee Scale Works, Inc.           Service Dept.        7103 Juniper Road          Fairview, TN 37062−8240
15633196   Tennessee Secretary of State          Attn: Annual Report         312 Eighth Ave, N 6th Floor           William R.
           Snodgress Tower           Nashville, TN 37243
15633198   Tennessee Stampings LLC            Cecil Derryberry and Diane Aymett             1895 Mines Road           PO Box
           903        Pulaski, TN 38478
15633199   Tennessee Stampings, LLC            Jack Wheeler and Jackie Wisdom             119 Kirby Drive         PO Box
           7629        Portland, TN 37148
15633201   Teoba, Gladys L pez          REVOLUCION MEXICANA 12                    Matamoros Tamaulipas 87494 Mexico
15633202   Tepe Sanitary Supply          52878 Frederic Drive          Elkhart, IN 46514
15633203   Tepel Brothers Printing         Geil Hess        1725 John R          Troy, MI 48083
15633204   Teradyne Inc         Carol Rampino           700 Riverpark Drive         North Reading, MA 01864
15633207   Tercet Precision Ltd        Sandra Connelly           Millarston Industrial State,       Paisley PA1 2XR United
           Kingdom
15633208   Tercet Precision Ltd.        Kemp Smith LLP            James W. Brewer           221 N. Kansas, Ste. 1700          El Paso,
           TX 79901
15633209   Tercet Precision Ltd.        Millarston Industrial Estate        Fulbar Road          Pausley PA1 2XR UK
15633210   Terenzi, Daniela         3230 Park Meadow Drive            Lake Orion, MI 48362
15633211   Terminal Supply Inc          Lisa Taylor and AR Department            1800 Thunderbird          Troy, MI 48084
15633213   Ternes Howard Pkg           Co−Consignment            Ternes Procurement Ser           700 Manufacturers
           Drive        Westland, MI 48186
15633214   Ternes Howard Pkg Co − 3rd             700 Manufacturers Dr          Westland, MI 48186
15633215   Ternes Packaging−Westland             Patty Biegalski        700 Manufacturers Drive          Westland, MI 48186
15633216   Ternes Procurement Services            35275 Industrial Road         Livonia, MI 48150
15633217   Terry Industries        800 S Council St         Muncie, IN 47302
15633218   Terry, Cazzie        9398 Petoskey          Detroit, MI 48204
15633223   Test Equipment Distributors          Chris Bellows and Barbara Randall            1370 Piedmont          Troy, MI
           48083
15633224   Test Path Inc        Jeff Richardson         153 Andover St, Suite 111          Danvers, MA 01923
15633225   Testfabrics Inc.       Luzerne Veriean Wimslow             415 Oelaware Ave.           W Pittston, PA 18643
15633226   Testresources Inc.        David Vodncik and Linda Beimert             701 Canterbury Road South            Shakopee, MN
           55379
15633229   Texas Comptroller          Lyndon B. Johnson State Office Building            111 East 17th Street         Austin, TX
           78774
15633230   Textape Incorporated          Mario Bermudez           6500 South 23rd St          Suite 15        McAllen, TX
           78503
15633231   Textron Elco         Catalog # 70247          1111 Samuelson Rd.          Rockford, IL 61109−7009
15633232   Textron−Greensburg Division             Bruce Chan         900 Randall Street         Greensburg, IN 47240
15633240   Thacker, Scott        666 Oak St          Dundee, MI 48131
15633243   Tharpe Company, Inc           PO Box 65533           Charlotte, NC 28265−0533
15633244   Thatcher, Kirk        1603 Briggs Rd.          Twining, MI 48766
15633246   The Aftermarker Parts Comp             ELIZ GAMBELL             DBA New Flyer Parts 711 Kernaghan
           Ave        Winnipeg MB R2C 3 T4 Canada
15633248   The Bailey Company            PO Box 415000           Nashville, TN 37241−5000
15633250   The Baltimore Life Companies             Administrative Systems Inc         1 Riverfront Plz         Westbrook, ME
           04092−2986
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 232 of 255
15633251   The Bank of New York Mellon             240 Greenwich Street          New York, NY 10286
15633253   The Bank of New York Mellon             500 Ross Street        Pittsburgh, PA 15262
15633254   The Calibration Solution         Lynne         9865 N Alpine Road           Machesney Park, IL 61115
15633255   The Chardon Rubber Company              373 Washington Street          Chardon, OH 44024
15633259   The Container Lady          Lynne Schulz         4424 Morgan Road            Lake Orion, MI 48359
15633261   The Crown Group Inc           Eusebio Elizondo and Paola Cruzamen             Termicos SA de CV Ave San Nicolas #
           3550        Monterrey 64710 Mexico
15633262   The Crown Group Inc           Ken Stallons and Julie Meredith          133 Davis St        Portland, TN 37148
15633263   The Crown Group, Inc.          Babst Calland         Attn: EKD/DWR            Two Gateway Center, 7th
           Floor        Pittsburgh, PA 15222
15633264   The Crown Group, Inc.          PO Box 809332           Chicago, IL 60680
15633265   The Decc Company            Sue Vantuinen         1266 Wallen Ave Sw           Grand Rapids, MI 49507
15633266   The Dolphin Company, LLC             Karen        922 Locust Street         Toledo, OH 43604−1633
15633267   The Doug Beat Company             Doug Beat        2940 Spring Water Drive           Toledo, OH 43617
15633270   The EMC Shop           Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite 240           Cresskill,
           NJ 07626
15633272   The EMC Shop           Patrick Kennedy and Nick Krytskyi            7401 Galilee Rd STE 160          Roseville, CA
           95678
15633271   The EMC Shop           c/o Bankruptcy Claims Admin Services LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15633268   The Eagle Group Ltd           Don Young and Darlene Wierzbicki            8384 W Peck Rd           Greenville, MI
           48838
15633273   The Examiner          PO Box 370          16 Bayfield Street        Barrie ON L4M 4T6 Canada
15633274   The Furnace Works, Inc.          Sales and Barb Sas         3739 Colorado Ave.          Sheffield, OH 44054
15633275   The Gallery Collection         65 Challenger Rd.         Ridgefield Park, NJ 07660
15633276   The Gleason Works           1000 University Avenue           Rochester, NY 14607
15633277   The Gleason Works           Renee Forbes and Michelle Floyd            1000 University Avenue         Rochester, NY
           14607
15633279   The Heim Group           Trevon Kubik and Danielle Scaccia            6360 West 73rd Street        Chicago, IL
           60638
15633280   The Illustrated Sign Company           97 East Co. Rd. 100 North         Brownstown, IN 47220
15633281   The Kennedy Group            Mark Kosmetos and Diane Engel             28601 Kennedy Parkway           Willoughby, OH
           44094
15633282   The Kroot Corporation          2915 State Street        Columbus, IN 47201
15633283   The Lilly Company           218 Anglin Lane         Jackson, TN 38301
15633284   The Materials Group, LLC           Steve Patterson and Michael Dillon (LSQ)            575 Byrne Industrial
           Dr        Rockford, MI 49341
15633285   The MathWorks, Inc           3 APPLE HILL RD.            NATICK, MA 01760
15633286   The MathWorks, Inc           PO Box 21301          New York, NY 10087
15633288   The MathWorks, Inc.           Sales and A/R − Michael Cole           3 Apple Hill Rd.        Natick, MA 01760
15633289   The Network          PO Box 268          Columbus, GA 31902−0268
15633290   The Newman Group             Peggy Morehosue and Shelly Fiegel           7400 Newman Blvd            Dexter, MI
           48130−1557
15633291   The Official Committee of Unsecured Cred            Benesch, Friedlander, Coplan & Aronoff           Jennifer R. Hoover,
           Kevin M. Capuzzi,          222 Delaware Avenue, Suite 801            Wilmington, DE 19801
15633292   The Official Committee of Unsecured Cred            c/o Dentons US LLP           Attn: Oscar N. Pinkas, Lauren
           Macksoud          1221 Avenue of the Americas           New York, NY 10020
15633293   The Official Committee of Unsecured Cred            c/o Dentons US LLP           Attn: Sam J. Alberts        1900 K Street
           NW          Washington, DC 20006
15633294   The Ohio State University          Roger Bigelow and Lori Kehrle           1960 Kenny Rd          Columbus, OH
           43210
15633296   The PIC Group          50459 Central Industrail Dri         Shelby TWP, MI 48315
15633298   The PIC Group          Julia Neuman         50459 Central Industrial Dr         Shelby Township, MI 48315
15633295   The Pallet Shop, Inc.        J.Lance Harrison         34 Sitka Road         Milan, TN 38358
15633299   The Press Doctors         Dave Woods           3940 Con Hill Rd.         Rives, TN 38253
15633300   The QT Company            Holly Citti and Stephanie Cea         2350 Mission College Blvd           Suite 1020        Santa
           Clara, CA 95054
15633301   The Rodon Group           2800 Sterling Drive        Hatfield, PA 19440
15633302   The Romans Group            1 North Water Street E         Fort Atkinson, WI 53538
15633306   The SMB Help Desk            MARVIN KORVES                4141 N. Ravenwood Avenue             CHICAGO, IL
           60613
15633303   The Sherwin Williams Company (dba Valspa               Alex Lugo         101 Prospect Ave         1650
           MID         Cleveland, OH 44115
15633304   The Sherwin−Williams Company (dba Valspa               Alex Lugo          101 Prospect Ave         1650
           MID         Cleveland, OH 44115
15633305   The Sign Guy          RR #3, Bird Lake Road          Bracebridge ON P1L 1X1 Canada
15633308   The Spiratex Co.         6333 Cogswell Road          Romulus, MI 48174
15633309   The Spiratex Co.         Rosemary Weber and Tricia Jafolla           1916 Frenchtowne Ctr. Dr.          Monroe, MI
           48162
15633310   The State Chemical Mfg. Co.           4251 Monument Road #204             Jacksonville, FL 32225
15633311   The Tharpe Company Inc            PO Box 1719          Statesville, NC 28687−1719
15633312   The Tool & Gauge House Co             Richie Ednacot and Sigrid Swanson           538 E. Hebron Street         Charlotte,
           NC 28273
15633313   The Training Consortium LLC             Mathew Barreras and Robert Johnson            2544 E. University
           Dr.        Phoenix, AZ 85034
15633314   The Travelers Indemnity Company            Account Resolution           One Tower Square 0000−FP15             Hartford,
           CT 06183
15633315   The U.S. Baird Company            Ed Companik          1700 Stratford Ave.         Stratford, CT 06615−0887
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21           Page 233 of 255
15633316   The Window Cleaning Company                 4922 N. Lapeer Rd.         Columbiaville, MI 48421
15633318   Theodore C. Coffield           Theodore C. Coffield         9210 Ray Road          Gaines, MI 48436
15633320   Theorem Solutions Inc            Ellen Alarie       6279 Tri Ridge Blvd          Suite 240        Loveland, OH
           45140
15633321   Theorem Solutions Inc            Ellen Alarie       PO Box 54506           Cincinnati, OH 45254−0506
15633323   Therm−O−Disc             Samantha Stoner          1320 South Main Street          Mansfield, OH 44907
15633324   Thermal Care / Mayers            Coleen Goodson          7720 N Lehigh Ave           Niles, IL 60648
15633325   Thermal Product Solutions            Ann Russell and Lisa Epright         PO Box 150          White Deer, PA 17887
15633326   Thermal Tech Equipment Co.              George Goldman and Laura Bush             721 NE 76th Street        Gladstone, MO
           64118
15633327   Thermal−Tech Systems, Inc              Cyndie Brown         1215 Atlantic Drive         West Chicago, IL 60185
15633328   Therman, Domonick              1209 S. Galena Ave.         Freeport, IL 61032
15633329   Thermo Process Instruments             Andy Marsden          1410 Gillingham Lane           Sugar Land, TX 77478
15633330   Thermotech Company               Mark Fletcher and Kathy Labatt         1302 South 5th Street         Hopkins, MN
           55343
15633332   Thermotron Industries           Sales/Service        291 Kollen Park Rd.         Holland, MI 49423
15633333   Thierica Display Products           Amy Christie and Amy Lavas           900 Clancy NE           Grand Rapids, MI
           49503
15633338   Thomas Manufacturing             25125 West Outer Drive          Melvindale, MI 48122−1939
15633340   Thomas Wire & Die             Adam Thomas           1150 Northside Rd PO Box 352             Burlington ON L7R 3Y3
           Canada
15633341   Thomas, Andrew             8792 Hickory Ridge Road           Anderson, AL 35610
15633346   Thomas, Jeffrie         26211 Pinehurst St Apt A           Roseville, MI 48066
15633348   Thomas, Kerry           4513 COUNTY ROAD 1745                 CAIRO, MO 65239
15633350   Thomas, Kevin           14997 Rossini          Detroit, MI 48205
15633351   Thomas, Lisa          89 TJ SCOTT RD             MILAN, TN 38358
15633353   Thomas, Matthew             201 N. PEARL STREET              TECUMSEH, MI 49286
15633354   Thomas, Randolph             52223 Rutherford Circle         Chesterfield, MI 48051
15633355   Thomas, Russell           5948 Lakepoint Court          Washington, MI 48094
15633358   Thomas, Terri          6619 Scofield Rd          Maybee, MI 48159
15633359   Thomas−chacko, Sible             2865 CROFTSHIRE COURT                 OAKLAND TOWNSHIP, MI 48306
15633361   Thomason, Edward             17 Caldwell Road          Summertown, TN 38483
15633363   Thompson IG           Debbie Schultz           3196 Thompson Road            Fenton, MI 48430
15633364   Thompson IG, LLC              3196 Thompson Road           Fenton, MI 48430
15633370   Thompson, John            2660 Compton Drive            Waterford, MI 48329
15633371   Thompson, Lakeisha             24686 N Elda Ct Apt 128B           Harrison Twp, MI 48045
15633377   Thomson Fasteners            Angie Atkins         290 Fourth Street         Gananoque ON K7G 2W9 Canada
15633378   Thomson Reuters Inc             Accounts Receivable         PO Box 6016          Carol Stream, IL 60197−6016
15633379   Thoreson Mccosh Inc             Dave         1885 Thunderbird St        Troy, MI 48084
15633381   Thorne, Kenneth           322 Legrand Blvd.          White Lake, MI 48383
15633383   Three Dimensional Services             2547 Product Drive        Rochester, MI 48309
15633384   Three Men and a Mop             Thomas Bridges          PO Box 67          Jackson, TN 38302
15633385   Three Pillar Design, Inc.          4848 Haddington Drive          Bloomfield Twp, MI 48304
15633388   Thule Inc        Frank Gianotta and Emmett Spillane             42 Silvermine Rd         Seymour, CT 06483
15633390   Thunder Mfg USA Inc.             Bhupinder Singh Hansra and Elva Mangubat              1030 Fortune Drive       Richmond,
           KY 40475
15633391   Thunder Mfg. USA Inc.             Attn: Rakesh Choudhary          975 Martin Grove Road           Toronto ON M9W 4V6
           CANADA
15633392   Thunder Mfg. USA Inc.             Jaffe Raitt Heuer & Weiss, P.C.        Attn: Paul R. Hage         27777 Franklin, Suite
           2500         Southfield, MI 48034
15633393   Thunder Technologies LLC              Tracy Helm         1618 Star Batt Drive         Rochester Hills, MI 48309
15633394   Thunder Tool & Mfg Ltd              Singh Hansra        975 Martin Grove Rd           Etobicoke ON M9W 4V6
           Canada
15633395   Thunder Tool & Mfg Ltd              Singh Hansra        975 Martingrove Rd          Etobicoke ON M9W 4V6
           Canada
15633398   ThyssenKrupp Industrial Serv             Jude Dzbanski and Kim Strong          5615 Enterprise Dr.        Lansing, MI
           48911−4104
15633397   Thyssenkrupp Indust Svcs             Steve Anasovich         Canada         19771 Brownstown Center
           Dr         Cambelfield, MI 48183
15633399   Ti−Coating, Inc.          50500 Corporate Dr.          Utica, MI 48315
15633401   Tianhai Electric North           Michelle Taylor−A/R          37735 Enterprise Ct, Ste 400         Farmington Hills, MI
           48331
15633403   Ticona Polymers, Inc.           Plastics Division       8040 Dixie Highway           Florence, KY 41042
15633405   Tidwell, Jeremy          7499 TERRY ROAD               CEDAR GROVE, TN 38321
15633406   Tiercon Corp         Mary Cerovac A/P Manager              352 Arvin Ave          Stoney Creek ON L8E 5N7
           Canada
15633407   Tierconnect, Inc.         Bob Kowal           729 W Ann Arbor Trail          Suite 200        Plymouth, MI 48170
15633409   Tilbury Machining Systems             1 Louise Street Unit C        PO Box 878          Tilbury ON N0P 2L0
           Canada
15633410   Tillar Jr., Karl       103 Kidd Road           Lawrenceburg, TN 38464
15633411   Tillar Jr., Karl       97 Kidd Road           Lawrenceburg, TN 38464
15633414   Timberland Landscape             Patrick Burns and Paula Diedrich         2005 Pontiac Road          Auburn Hills, MI
           48326
15633417   Timco, Inc.        Kelli Gillham           401 Rutherford Lane         Columbia, TN 38401
15633418   Time Glory Trading Limited             David Geng and May.Li           1503, 15/F Midas Plaza 1 Tai Yau
           Street        Hong Kong 999077 China
15633419   Timken Company              Ronna Peterson         Suite 1821        Chicago, IL 60675−1821
15633420   Timm, Brian          170 N. Knight Road           Bay City, MI 48708
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 234 of 255
15633422   Tina Brinkmeier          Tina        614 Country Lane #3           Lena, IL 61048
15633424   Tinius Olsen Testing Machine            1065 Easton Road          PO Box 429          Willow Grove, PA
           19090−0429
15633427   Tipaloy         1435 E. Milwaukee Ave.            Detroit, MI 48211
15633428   Tipco Punch Inc          4357 H Park Drive          Norcross, GA 30093
15633429   Tipco Punch Inc          Carla Wilburn          6 Rowe Court         Hamilton, OH 45015
15633432   Tips & Dies Inc.         505 Mill Street         Rome, NY 13440
15633437   Tishken Products Co Inc           Sales        26800 Richmond Rd            Bedford Heights, OH 44146
15633438   Tishken Products Company             13000 West Eight Mile Road            Oak Park, MI 48237
15633439   Titan Machinery Sales, Ltd          Nicole Lucas and Helen Berkshire            511 Telser Road        Lake Zurich, IL
           60047
15633440   Titan Plastics Group         8051 Moorsbridge           Portage, MI 49024
15633441   Titan Plastics Group         Susan Shafer          400 Parkland Dr.        Charlotte, MI 48813
15633442   Titan Professional Photo Lab Inc.          1950 Birchwood Dr.           Troy, MI 48083
15633445   Tk Punch, LLC           Betty        935 Lunt Avenue           Schaumburg, IL 60193
15633448   Tmi Champco Compressors, Inc              Lisa Wood          2626 Sanford Ave., S.W.          Grandville, MI 49418
15633453   Toagosei America, Inc.          Jennifer Sakuma and Casey Pangalangan              1450 West Main Street        West
           Jefferson, OH 43162
15633456   Tofas         Whitney Bury          24450 Glendale Ave.           Redford, MI 48239
15633457   Toledo Intergrated Systems           David Skinner and Lynn Spino            6834 Spring Valley Drive        Holland, OH
           43528
15633458   Toledo Screw Products           Marvin         8261 West Bancroft          Toledo, OH 43617
15633459   Toledo Transducers, Inc.          Del Critchley        6834 Spring Valley Dr Ste 3          Holland, OH
           43528−7864
15633461   Tolley & Lowe Paint Center            PO Box 525          Milan, TN 38358
15633464   Tom Boland Ford           Jim Dixon          Us 61 N         PO Box 1241          Hannibal, MO 63401
15633465   Tom Hall          611 Greenbrier Rd          Moberly, MO 65270
15633466   Tom Kavanagh & Associates              Mark Or Mary Hatton           5905 Abbott Drive         Nashville, TN 37211
15633467   Tompkins Products           1040 W Grand Blvd            Detroit, MI 48208
15633468   Tony Hagan           Tony Hagan          714 Bumpas Rd.           Lawrenceburg, TN 38464
15633469   Tony Steinman           4143 Deer Ridge Dr           Hannibal, MO 63401
15633471   Tony Yzaguirre, Jr.         Tax Assessor − Collector          Cameron County Tax Office           P.O. Box
           952        Brownsville, TX 78522−0952
15633472   Tool & Assembly Systems Inc.             28 Fulton Way Unit 5          Richmond Hill ON L4B 1J5 Canada
15633473   Tool Crib Supplies, Inc.         PO Box 2400          Lee's Summit, MO 64063−6900
15633475   Tool Dynamics LLC            Becky Anderson and Brad Spann              835 S Marr Rd         Columbus, IN 47201
15633476   Tool Dynamics LLC            Jim Weeter          835 South Marr Road           Columbus, IN 47201
15633477   Tool−Craft Industries         SALES           6101 Product Drive          Sterling Heights, MI 48312
15633478   Tool−Plas Syatems Metal Form             Zoli Voros and Melissa Sloan           1905 Blackacre Drive        Oldcastle ON
           N0R 1L0 Canada
15633479   Tool−Smith Co. Inc.          Joey         665 Massman Drive           Nashville, TN 37210
15633480   Tooling & Equipment of the            Monserrat Ortiz         Valley, LLC         Bldg. J Ste 12       McAllen, TX
           78503
15633485   Torbram Electric Supply           182 Main Street West          Huntsville ON P1H 1X8 Canada
15633486   Torch Lake Fiberglass          PO Box 147           Rapid City, MI 49676
15633487   Torch Steel Sales         Cristina Simone and Danielle Wood            18501 Krause          Riverview, MI 48193
15633489   Torgue Traction Int. Tech In          Dana Global Trade Center           6920 Harbour View Boulevard          Suffolk, VA
           23435
15633491   Tornipecas, Industria de         A Ribeiro/L Aroso          Tornearia Lda Rua PAntonio Marques 475            Maia
           P−4425−364 Portugal
15633493   Torque Inc         201 Castleberry Ct.         Milford, OH 45150
15633494   Torres Salazar, Veronica          2870 Lower Ridge Dr Apt 12            Rochester Hills, MI 48307
15633496   Torres, Eddy Alonso          TAXQUE A 68B              Matamoros Tamaulipas 87497 Mexico
15633497   Torres, Esmeralda Mart nez           13 de Septiembre Num 20            Matamoros Tamaulipas 87475 Mexico
15633498   Torres, Esthela Mu oz          AV REVOLUCION 58                Matamoros Tamaulipas 87449 Mexico
15633499   Torres, German Sierra          CHIPRE NUM 32               Matamoros Tamaulipas 87497 Mexico
15633500   Torres, Javier Barajas        ROBLE NUM 95               Matamoros Tamaulipas 87380 Mexico
15633501   Torres, Jose Mireles         NACIONALISTAS 9                Matamoros Tamaulipas 87477 Mexico
15633502   Torres, Luis Carre n         San Carlos Num 93           Matamoros Tamaulipas 87340 Mexico
15633504   Torres, Marco Aguilar          CANCER 11             Matamoros Tamaulipas 87458 Mexico
15633505   Torres, Marco Cerecedo           CERRO DEL SOMBRERETE NUM 29                       Matamoros Tamaulipas 87385
           Mexico
15633506   Torres, Orlando Maldonado            CALLE NUEVO MILENIO NUM 108                     Matamoros Tamaulipas 87440
           Mexico
15633507   Torres, Samuel Oca as          14 Y BENEMERITO NUM 116A                    Matamoros Tamaulipas 87497 Mexico
15633509   Torres, Vianey Cruz          Calle Palmares Num 111            Matamoros Tamaulipas 87497 Mexico
15633510   Torres, Yolizma          25 ROSETTA COURT                AUBURN HILLS, MI 48326
15633511   Tosho Central Co, Ltd.          Masaaki Hiraga          Bldg 5−1 Kanda−Nishikicho 3−Chome              Toyko 101
           Japan
15633512   Total Battery         461 Dunlop Street W.          Unit 10        Barrie ON L4N 4S4 Canada
15633513   Total Filtration Services        2521 COMMERCIAL DR.                 AUBURN HILLS, MI 48326
15633514   Total Motion Technologies           Debby          1509 Rapids Drive          Racine, WI 53404−2383
15633515   Total Plastics Inc        Collette O'Marra and Darlene Barnhouse            2810 N. Burdick         Kalamazoo, MI
           49004
15633516   Total Plastics Inc        Mike         1661 Northfield Dr         Rochester Hills, MI 48309
15633517   Total Plastics, Inc.       7508 Honeywell Dr.           Fort Wayne, IN 46825
15633518   Total Power Limited          Lisa Gabrielson and Olga Teruya            6670 Excelsior Court        Mississauga ON L5T
           2J2 Canada
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 235 of 255
15633519   Total Power Ltd.         6670 Excelsior Court         Mississauga ON L5T 2J2 Canada
15633520   Total Power, Inc.        56832 Mound Rd.           Shelby Twp, MI 48316
15633521   Total Quality Logistics, LLC         Attn: Joseph Wells, Asst. Corp. Counsel          4289 Ivy Pointe
           Blvd.        Cincinnati, OH 45245
15633522   Touchstone Systems & Service            1817 Porter SW          Wyoming, MI 49509
15633527   Tovar, Angeles Alvarado          JORDANIA 3             Matamoros Tamaulipas 87490 Mexico
15633529   Tower Automotive Operations            Chic Belanger          81 Drettmann Drive         Elkton, MI 48731
15633531   Tower Oil         4300 S. TRIPP AVE.            CHICAGO, IL 60632
15633532   Tower Tool & Engineering           Sales        11052 Raleigh Ct          Rockford, IL 61115
15633538   Townes, Leonard          5442 Chestnut Ave          Newaygo, MI 49337
15633539   Townsend Division of Textron           15 Clarence Street         Grananoque ON K7G 2C5 Canada
15633544   Tox Pressotechnik LLC          Troy Waldherr           4250 Weaver Parkway           Warrenville, IL 60555
15633546   Toyoda Gosei Meteor GmbH              Ernst−Deger−Str 9−10           Bockenem NI 31167 Germany
15633550   Toyota Boshoku America, Inc.           Julie Karkosak          Vice President and General Counsel          28000 West
           Park Drive         Novi, MI 48377
15633551   Toyota Boshoku America, Inc.           Rich Norris         Purchasing General Manager           1360 Dolwick Drive, Suite
           125        Erlanger, KY 41018
15633552   Toyota Boshoku Illinois, LLC           100 TRIMMASTERS DRIVE                  LAWRENCEVILLE, IL 62439
15633555   Toyota Boshoku Tennessee LLC              Bruce Niven and Tracy Pinckley           3300 Ridgecrest Road
           Extende         Jackson, TN 38305
15633556   Toyota Financial Services         Commercial Finance            PO Box 3457         Torrance, CA 90510−3457
15633559   Toyota Lift of South Texas         Henry Garcia          Doggett Equip Services Grp.         PO Box 1187           Pharr,
           TX 78577
15633564   Toyota Motor Engineering & Manufacturing              Bryan James Clem          8777 Platt Rd         Saline, MI
           48176
15633561   Toyota Motor Engineering & Manufacturing              Frost Brown Todd LLC           Attn: A.J. Webb          3300 Great
           American Tower 301 E 4th St           Cincinnati, OH 45202
15633562   Toyota Motor Engineering & Manufacturing              Frost Brown Todd LLC           Attn: Patricia K. Burgess         7310
           Turfway Road Suite 210          Florence, KY 41042
15633563   Toyota Motor Engineering & Manufacturing              Frost Brown Todd LLC           Patricia K. Burgess         7310
           Turfway Road, Suite 210          Florence, KY 41042
15633565   Toyota Motor Manufacturing            Lilly Prototype        25 Atlantic Avenue         Erlanger, KY 41018
15633566   Toyota Motor Manufacturing            Lilly = Prototype        25 Atlantic Avenue         Erlanger, KY 41018
15633567   Toyota Motor Mfg of Canada            Wendy Crittenden and Reed Aubin             1055 Fountain Street North PO Box
           5002        Cambridge ON N3H 5K2 Canada
15633568   Toyota Motor Mfg, Indiana           Linda Fern         4000 Tulip Tree Drive         P.O. Box 4000          Princeton, IN
           47670−4000
15633569   Toyota Motor Mfg, Kentucky            Linda Fern         1001 Cherry Blossom Way            Georgetown, KY 40324
15633570   Toyota Motor Sales USA Inc           Angela Davis          c/o Cass Information Systems          PO Box 17651           St
           Louis, MO 63178
15633572   Toyota Tsusho America Inc.           Tyler Feaster and Dan Jennings          702 Triport Road         Georgetown, KY
           40324
15633573   Toyota Tsusho America, Inc.          Scott Barrett        4000 Town Center          Southfield, MI 48075
15633574   Tpc Wire & Cable          7061 E Pleasant Valley Rd           Independence, OH 44131
15633580   Trailer Sales of Tennessee        Rich         414 Woodycrest Ave.           PO Box 100894          Nashville, TN
           37224−0894
15633582   Trane U.S. Inc.       Todd Neal and Vicki Morgan             601 Grassmere Park Dr.          Nashville, TN 37211
15633584   Trans Tech         Mike Przychocki          475 North Gary Avenue           Carol Stream, IL 60188−1820
15633585   Trans Tek Inc        Sharon DeCarli          Route 83         Ellington, CT 06029
15633586   Trans−Expedite, Inc.         Attn: Randy Dumas           3100 Olympus Blvd., Suite 420           Dallas, TX 75019
15633587   Trans−Expedite, Inc.         Attn: Wendy Curtis          3100 Olympus Blvd., Suite 420           Dallas, TX 75019
15633588   Trans−Expedite, Inc.         Keeli Jernigan        7 Founders Blvd., Suite 100         El Paso, TX 79906
15633590   Trans−Matic Mfg. Co., Inc.          Attn: S Patterson, CFO          300 East 48th Street       Holland, MI 49423
15633591   Trans−Matic Mfg. Co., Inc.          Mary Brunngraber and Lori DeWitt            300 East 48th Street         Holland, MI
           49423
15633592   Transamerica Lubricants Inc.         Juanita Teran         11395 James Watt Dr.          Suite A−10         El Paso, TX
           79936
15633593   Transchemical Inc.         Andrew Daude and Sean Simmonds               419 E. Desoto Ave.         St. Louis, MO
           63147
15633594   Transducer Techniques          42480 Rio Nedo           Temecula, CA 92590
15633595   Transperfect Translations        3 Park Avenue, 39th Floor           New York, NY 10016
15633597   Transtek Magnetics, Inc.        Jason Xiang and Mary Yanez             1900 W. Grant Road          Tucson, AZ
           85745
15633598   Trantek         2470 N. Aero Park Ct.         Traverse City, MI 49686
15633599   Tranter PHE Inc         Meters & Controls, Inc          505 W Wrightwood Ave             Elmhurst, IL 60126
15633603   Travel Management Company              Nancy Chupp           1211 County Road 6 West           Elkhart, IN 46514
15633605   Travers Tool Company           128−15 26th Ave.           Flushing, NY 11354
15633606   Traverse City Coating, LLC          Troy Wilson          6116 Cedar Run Rd.          Traverse City, MI 49684
15633610   Treatment Corp         Mike Zimmer and Paul Wright              2955 S. M−76         PO Box 850          West Branch, MI
           48661
15633611   Trejo, Daniela Martinez         COREA DEL NORTE NUM 134                   Matamoros Tamaulipas 87343 Mexico
15633612   Trejo, Patricia V zquez        CARDENAS Y TABASCO NUM 17                      Matamoros Tamaulipas 87315
           Mexico
15633613   Trejo, Ruben Ram rez          LAGUNA SALADA NUM 56                    Matamoros Tamaulipas 87340 Mexico
15633614   Trejo, Sergio Gonz lez        GREGORIO OZUNA                  Matamoros Tamaulipas 87453 Mexico
15633615   Trelleborg Automotive          Dave Daine          PO Box 7007          Logansport, IN 46947
15633617   Trelleborg Building Systems          Clark Hill PLC         Attn: Shannon L. Deeby          151 S. Old Woodward
           Avenue Suite 200          Brimingham, MI 48009
                 Case 19-12378-KBO                    Doc 1282-1           Filed 01/04/21            Page 236 of 255
15633618   Trelleborg Building Systems            Denise Herman           500 Lena Drive           Aurora, OH 44202
15633619   Trelleborg Building Systems            Les Plant, Controller         285 Lena Dr.         Aurora, OH 44202
15633620   Trelleborg Building Systems            Michael Shutack and Larry Damon               1151 Bloomingdale Road           Bristol,
           IN 46507−0639
15633621   Trelleborg Sealing Solutions           Nora McKay and Carol Green              335 Woodlawn Road West             Guelph ON
           N1H 7K9 Canada
15633624   Trent Creative          Marilyn Trent         114 E. 2nd St.         Rochester, MI 48307
15633625   Trent, Inc.       201 Leverington Ave.            Philadelphia, PA 19127
15633626   Trescal Inc.        Mellisa St. Charles and Marsha Price            PO BOX 559            Hartland, MI 48353−0559
15633629   Trevi o, Everardo Donjuan            Sauto Num 48B            Matamoros Tamaulipas 87370 Mexico
15633630   Trevi o, Julio Ram rez          CARRETERA REYNOSA KM 3.5                      Matamoros Tamaulipas 87324 Mexico
15633633   Tri Matic Spring Co           Kathy Doyle          535 Industrial Road          Savannah, TN 38372
15633634   Tri Matic Spring Co.           Bankruptcy Claims Admin Services, LLC                100 Union Avenue, Suite
           240         Cresskill, NJ 07626
15633635   Tri State Air        1608 Eisenhower           Goshen, IN 46526
15633636   Tri−Chem Corporation             Sales        PO Box 71550           Madison Heights, MI 48071−0550
15633637   Tri−Star        Gabor Czetner           1267 Kerrisdale Blvd.          Newmarket ON L3Y 7V1 Canada
15633638   Tri−State Contractors of FL           Incorporated         PO Box 26308            Jacksonville, FL 32218
15633639   Tri−State Instrument Service           PO Box 6068           3024 Wayne Trace            Ft Wayne, IN 46896
15633640   Tri−State Tool & Design            PO Box 221           901 Wendell          Golden, IL 62339
15633641   Tri−V Tool & Mfg.            Ken Stuthman and Lyn Vyhlidal             13434 Centech Road           Omaha, NE 68138
15633642   Tri−West         13599 Merriman Rd.             Livonia, MI 48150
15633643   Trialon Corporation           1477 Walli Strasse Blvd          Burton, MI 48509
15633644   Triangle Rubber Co, Inc.           Harry Funk          PO Box 95          1924 Elkhart Rd          Goshen, IN 46527
15633646   Trico Componentes S.A DE CV               Av. Michigan Num. 200             Parque Ind. Finsa         H.Matamoros Tamps.
           Mexico
15633647   Trico Products          Marie Gale and Jennifer          3255 West Hamlin Rd             Rochester Hills, MI
           48309−3231
15633648   Tricoat Ltd.        Al Rego and Danielle Sword             6459 Netherheart Rd.           Mississauga ON L5T 1C3
           Canada
15633649   Tricord International LLC           Bobby Monger            1605 Timber Trail          Deatsville, AL 36022
15633650   Tridaq, Inc.        David Husske           1019 Leavenworth Street            Omaha, NE 68102
15633651   Trigo Cozum San. Ve Tic. A.S             Murat GUZEL and Merve YETIM                  Toprak Kale Sokak          Istanbul
           34337 Turkey
15633656   Trim Trends Co, LLC             Mike Cozette          517 North Broadway            Spencerville, OH 45887
15633657   Trim−X Technologies             Nancy Gardner           332 Industrial Parkway          Imlay City, MI 48444
15633659   Trimark         Diane N.          500 Bailey Avenue           New Hampton, IA 50659
15633663   Trimceski, Angela           3638 Brandi Dr.          Sterling Heights, MI 48310
15633666   Trinidad, Nancy Vicencio            VANCOUVER NUM                  Matamoros Tamaulipas 87540 Mexico
15633669   Trinidat        Germany
15633670   Trinity Consultants          174 Clarkson Rd           Suite 100        Ellisville, MO 63011
15633672   Trinity Tech Inc.         Dunstan Peter and Rajiv Sen            155 Rexdale Blvd,          Etobicoke ON M9W MZ8
           Canada
15633673   Trinity Tech USA Inc.           Dunstan Peter and Rajiv Sen           2000 Town Centre            Southfield, MI
           48075−1152
15633674   Trinity Tool Company            Paul         34600 Commerce Rd             Frases, MI 48026−0098
15633675   Triple E Manufacturing Inc           Ken Scholl and Linda Tyler            8535 E Michigan Ave           Parma, MI
           49269
15633677   Tripp, Erik        111 Tree Top Trail          Lawrenceburg, TN 38464
15633682   Troemner         201 Wolf Drive            Thorofare, NJ 08086
15633683   Trolley Support          PO Box 9          Perry Hall, MD 21128
15633687   Troquelados Internacionales           Francisco Rougon G            De C.V. Carretera 45 Km. 67           El Carmen
           Mexico
15633688   Trosin, Ronald          7937 Donegal Ct          Fenton, MI 48430
15633689   Trotter, Rhonda          228 Dunn Fall River Rd            Lawrenceburg, TN 38464
15633691   Troup, Tina         306B Thomas Street            Lawrenceburg, TN 38464
15633693   Trout, Ryan         100 S DIVISION ST             TECUMSEH, MI 49286
15633694   Troutman, Vickie           40237 Vincenzia Drive            Clinton Township, MI 48038
15633695   Troxell, Kimberly          3728 BAY ARENAC LINE RD.                   PINCONNING, MI 48650
15633700   Troy Design & MFG Co               14425 Sheldon Rd           Plymouth, MI 48170
15633698   Troy Design & Manufacturing              25111 Glendale Ave           Redford, MI 48239
15633699   Troy Design & Manufacturing              Diane Gross          14425 Sheldon Road           Plymouth, MI 48170
15633701   Troy Tube & Manufacturing              Fabio Folino         50100 East Russell Schmidt           Chesterfield, MI
           48051
15633704   Truarc Company LLP              125 Bronico Way           Phillipsburg, NJ 08865
15633705   Truarc Company, LLC              Ana Lynch          70 East Willow Street           Millburn, NJ 07041
15633710   Trujillo, Alexia Tristan         CENZONTLE 113               Matamoros Tamaulipas 87477 Mexico
15633718   Trupar Ameica, Inc           Eric Spurlin and Cara Zipko           160 Wilson Road           Bentleyville, PA 15314
15633719   Trupar America, Inc           160 WILSON ROAD                BENTLEYVILLE, PA 15314
15633729   Trygstad, Deborah           9391 N HOLTON DUCK LAKE ROAD                        HOLTON, MI 49425
15633731   Tsubaki Hoover Mexico             Lucy Hernandez            KM.92 Carretera Federal Mexico & # 82211              Puebla
           74160 Mexico
15633739   Tube Technologies Inc            274 Mackenzie Ave            Ajax ON L1S 2E9 Canada
15633741   Tubular Metal Systems            Cindy Schuman            401 E. Fifth Street        Pinconning, MI 48650
15633742   Tubular Metal Systems LLC              Starlena Profit        401 E. Fifth Street        Pinconning, MI 48650
15633744   Tucker, Dave           551 Lakeside Dr          Waterford, MI 48328
15633745   Tucker, David           551 Lakeside Dr         Waterford, MI 48328
15633752   Tudor, Julien         13254 Pearl Drive          Shelby Township, MI 48315
                 Case 19-12378-KBO                  Doc 1282-1          Filed 01/04/21           Page 237 of 255
15633753   Tuffaloy Products Inc.         Naomi         1400 South Batesville Rd.           Greer, SC 29650
15633757   Turk, Mark        714 JOSEPH KIES STREET                 CLINTON, MI 49236
15633758   Turn Key Systems LLC            Richard Nowak           19771 23 Mile Rd            Hersey, MI 49639
15633759   Turn Tech Manufacturing           Brian Johnson          33901 Riviera          Fraser, MI 48026
15633760   Turner Machine Co Inc           700 Swan Dr          Smyrna, TN 37167
15633762   Turner, Jody        2200 Helton Drive           Lawrenceburg, TN 38464
15633763   Turner, Jody        264 Rabbit Trail Road           Leoma, TN 38468
15633768   Turnin Point Industries        1501 S Jackson Street           Jackson, MI 49203
15633769   Tuthill Corporation        PO Box 92599            Chicago, IL 60675−2599
15633777   Tvs Autolec Limited          Shawn Cox           47/2A Poonamallee High Road              Chennai 600 077 India
15633779   Tweatherford Inc         Justin Pataky         3148 Beach Blvd           Cicero, IN 46034
15633782   Twin Bay Glass         Bonnie Lautner           418 E. 8th Street        Traverse City, MI 49686
15633784   Twist Inc.       Susan Fowler and Tammy Dinnen                47 South Limestone Street         Jamestown, OH
           45335
15633795   TyNik Molding, Inc.          Kevin Coon and Brenda Coon              1232 Willow Street         Faribault, MN 55021
15633785   Tyco Electronics        76 Commercial Way              East Providence, RI 02914
15633786   Tyco Electronics Canada LTD             20 Esna Park Drive         Markham ON L3R 1E1 Canada
15633787   Tyco Electronics USA           PO Box 3608           Harrisburg, PA 17105−3608
15633788   Tyco Integrated Security         Billing        PO Box 371967            Pittsburgh, PA 15250−7967
15633791   Tyler's Landscaping Service          Jill       6701 N. Main Street          Rockford, IL 61103
15633792   Tyler, Vera       19984 Regent            Detroit, MI 48205
15633793   Tynan Equipment Company              5926 Stockberger Place           Indianapolis, IN 46241
15633798   Tyz−All Plastics, LLC          Susan D'Alessandro and Betty Ballin            130 Gamewell Street          Hackensack, NJ
           07601
15633799   U.S. Customs and Border Protection            Attn: Revenue Division, Bankruptcy Team             6650 Telecom Dr., Suite
           100        Indianapolis, IN 46278
15633800   U.S. Diamond Wheel           Rob          101 Kendall Point Drive          Oswego, IL 60543
15633801   U.S. FARATHANE              38000 MOUND ROAD                  STERLING HEIGHTS, MI 48310
15633802   U.S. Farathane        Patti Gagnon          38000 Mound Road             Sterling Heights, MI 48310
15633803   U.S. Waste Logistics, Inc.        938 Hall Park Rd.           Green Cove Springs, FL 32043
15633804   U.S. Wiping Material          2539 Sullivan Ave.          St. Louis, MO 63107
15633805   UAW Local No. 2417 − Dues              502 Connie         Fremont, MI 49412
15633812   UFP Technologies          Dave Brownell and Kerry Wieland               3831 Patterson Ave SE         Grand Rapids, MI
           49512
15633814   UK Rentservice, LLC           Mrs. Bugrik, Director          12th Parkovaya Street, 7, Fl 5, Rm 6a         Moscow 105203
           Russia
15633815   UL DQS Inc.          Sara Cuadrado          1130 West Lake Cook Road              Suite 340       Buffalo Grove, IL
           60089
15633828   UMPCO, Inc          7100 Lampson Avenue              PO Box 5158           Garden Grove, CA 92846−5158
15633832   UNDERWRITERS LAB INC                   25175 REGENCY DR                NOVI, MI 48375
15633836   UNI GASKET SRL              16 VIA LOMBARDIA                 VILLONGO BG 24060 ITALY
15633837   UNI−PRO LUBRICANTS CMS, INC.                     900 EAST MAIN STREET                 SUITE C         MIDDLEVILLE, MI
           49333
15633838   UNI−PRO LUBRICANTS CMS, INC.                     985 GRAND RAPIDS ST.                MIDDLEVILLE, MI 49333
15633840   UNIFORM COLOR COMPANY                      942 BROOKS AVE               HOLLAND, MI 49423
15633843   UNIGASKET SRL              VIA LOMBARDIA 16                 VILLONGO BG 24060 ITALY
15633848   UNION SORTERS OF AMERICA                     KEVIN REILY and MARY ANN                    33300 Five Mile Road       Suite
           103        Livonia, MI 48154
15633854   UNIQUE FABRICATING DE MEXICO SA DE CV                           CALLE GEO #200             GUADALUPE 67190
           MEXICO
15633856   UNIQUE FABRICATING, INC                   800 STANDARD PARKWAY                    AUBURN HILLS, MI 48326
15633865   UNITED AMERICAN INSURANCE                       P.O. BOX 3650           MCKINNEY, TX 75070
15633866   UNITED AUTO WORKERS                    LOCAL 2417            13412 OAK AVE             GRANT, MI 49327
15633871   UNITED GLOBAL SOURCING INC                      5607 NEW KING ST SUITE 100                 TROY, MI 48098
15633883   UNITED RENTALS JACKSON                     TENNESSEE BRANCH                  174 KENWORTH BLVD               JACKSON,
           TN 38305
15633895   UNIVERSAL INSTRUMENTS CORP.                       33 BROOME CORPORATE PARKWAY                        CONKLIN, NY
           13748
15633896   UNIVERSAL INSTRUMENTS CORP.                       EAST WEST BANK                2350 MISSION COLLEGE BLVD, STE
           988        SANTA CLARA, CA 95054
15633899   UNIVERSAL POLYMER & RUBBER                        15730 SOUTH MADISON RD.                  MIDDLEFIELD, OH
           44062
15633907   UNUM LIFE INSURANCE COMPANY OF AMERICA                              400 S LAFAYETTE AVE               STE
           200        ROYAL OAK, MI 48067
15633911   UPCHURCH PLUMBING INC                     PO BOX 8106            GREENWOOD, MS 38935
15633924   URYU & ITOGA              ARK MORI BLDG 36F                1−12−32 AKASAKA                MINATO−KU 107−6036
           JAPAN
15633927   US ENGINEERING              2530 THORNWOOD ST SW                    GRAND RAPIDS, MI 48326
15633928   US Farathane − ChemCast            Carli Frank         550 E. Mandoline          Madison Heights, MI 48071
15633929   US Farathane Corp.          Debbie Bourassa           11650 Part Court          Utica, MI 48315
15633930   US Farathane−Almont            3778 Van Dyke           Almont, MI 48003
15633931   US PATENT SERVICES                1350 14TH AVENE, SUITE 9                 GRAFTON, WI 53024
15633932   US Patent Services         Cara Vanderpool           1350 14th Avene           Suite 9       Grafton, WI 53024
15633933   US TOLEDO ASSY NORTH                   4400 CHRYSLER DR                TOLEDO, OH 43608
15633934   USA Bluebook           Vendor No 853213            PO Box 9004           Gurnee, IL 60031−9004
15633935   USA Mobile Drug Testing            Corey Kantola          3697 Haymeadow Ave              Ravenna, MI 49451
15633936   USI Incorporated         Acct #1280320           98 Fort Path Rd          Madison, CT 06443−2264
15633806   Ubben, Lorretta        81 Marcella Falls Road           Ethridge, TN 38456
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 238 of 255
15633807   Ubiquiti Inc        Keith Thompson           303 Detroit St        Suite 202         Ann Arbor, MI 48104
15633809   Uddin, Mohammed             25766 Loretta Ave          Warren, MI 48091
15633811   Uelner Tool & Die          Tom Uelner          4545 Futuro Ct.         Dubuque, IA 52002−2615
15633816   Uline        2200 S LAKESIDE DRIVE                WAUKEGAN, IL 60085
15633817   Uline        Nancy L. Halcom, Sr AR Specialist           12575 Uline Drive            Pleasant Prairie, WI 53158
15633820   Ulsan Techno−park           342−1 Automotive Parts           Institute Center         Ulsan 683−740 South Korea
15633821   Ultimate Hydroforming, Inc.           A.J. Greer − Pur Mgr. and Debbie Forest            42450 Yearego
           Drive        Sterling Heights, MI 48314
15633822   Ultimate Solutions         1183 E. Laketon Ave.          Muskegon, MI 49441
15633824   UltraLevel, Inc.        Jason M Davidson          45 E. Milwaukee           Detroit, MI 48202
15633823   Ultrafab Inc.        Dawn         1050 Hook Rd.          Farmington, NY 14425
15633825   Ultrasonic Power Corporation           Mike Kodner and Deb Witcik             239 E Stephenson St          Freeport, IL
           61032
15633826   Umat, Akhil         2652 Beacon Hill Dr Apt 212           Auburn Hills, MI 48326
15633827   Umat, Akhil         2652 Beacon Hill Drive           Auburn Hills, MI 48326
15633829   Unalloy−IWRC            Tyler Norman          7925 Goreway Drive            Brampton ON L6T 5J7 Canada
15633831   Underwood, Tausha            308 Brookfield         Westland, MI 48185
15633833   Underwriters Lab, Inc.         Robert Neff         25175 Regency Drive            Novi, MI 48375
15633834   Underwriters Laboratories          Customer Service and Wayne Boosel              333 Pfingsten Rd.         Northbrook, IL
           60062
15633835   Unholtz−Dickie Corp           Joseph Testa and Sandra Jones           6 Brookside Dr         Wallingford, CT 06492
15633839   Uni−Pro Lubricants CMS, Inc.            Mark Hooper          900 East Main Street          Suite C        Middleville, MI
           49333
15633841   Uniform Color Company             Kerry Dewey          942 Brooks Ave           Holland, MI 49423
15633842   Unigasket SRL          Martinelli Elena and Paris Mirko           Via Lombardia 16          Villongo BG 24060 Italy
15633844   Unigraphic Solutions, Inc.         Chris Stevens        13736 Riverport Drive            MC−740          Maryland Heights,
           MO 63043
15633845   Unigraphic Solutions, Inc.         PO Box 502825           St. Louis, MO 63150−8225
15633846   Unigraphics−Mississauga            2550 Matheson Blvd., E           Suite 130        Mississauga ON L4W 4Z1
           Canada
15633847   Union Investment Real Estate GmbH              Valentinskamp 70          EMPORIO Hamburg 20355 GERMANY
15633849   Union Sorters of America           Mary Ann Lawrence            P.O. Box 515          South Lyon, Mi 48178
15633850   Unipro Chemical Management Services Inc.              985 Grand Rapids St           Middleville, MI 49333
15633851   Unipro Chemical Management Services, Inc              985 Grand Rapids St.           Middleville, MI 49333
15633852   Unique Expressions LLC            Beverly Bantom          22050 Woodward Avenue               Ferndale, MI 48220
15633855   Unique Fabricating Inc         800 STANDARD PARKWAY                     AUBURN HILLS, MI 48326
15633853   Unique Fabricating de Mexico            Eleazar Zuniga         SA de CV Calle Geo 200 Parque
           Industrial       Guadalupe 67190 Mexico
15633857   Unique Fabricating, Inc         Derrick Gardner         800 Standard Parkway             Auburn Hills, MI 48326
15633858   Unique Metal Turning Co.            Box 205        Ash Grove, MO 65604
15633859   Unique Model, Inc.          Pete Linck and Carol Tokarz           2500 Walker Avenue NW              Grand Rapids, MI
           49544
15633860   Unisorb Installation Tech         Peggy Rogo          Box 1000          Jackson, MI 49204−1000
15633861   Unisource Worldwide Inc            330 Stevens Street        Jacksonville, FL 32205
15633862   Unistar Electronis Co., Ltd         Kerri McFarland         NO. 900 Han Pu Road             Kunshan 215316 China
15633863   Unitech Labs Inc.         210 Viento Dorado          Mission, TX 78572
15633864   United American Ins. Co.          Attn: Special Markets          PO Box 3650           Mckinney, TX 75070−3650
15633867   United Calibration Corp          Paul Stewart and Barbara Lee           United Testing Systems          5171 Exchange
           Dr        Flint, MI 48507
15633868   United Communications            John Sullivan        5823 Widewaters Parkway              East Syracues, NY
           13057−0800
15633869   United Electronics Industrie         Chris Delling        611 Neponset Street           Canton, MA 02021
15633870   United Foam          Dale Breen         3831 Patterson Ave, SE           Grand Rapids, MI 49518−8834
15633872   United Global Sourcing Inc           Trevor Austin and Cathy Murphy            5607 NEw King St Suite 100            Troy,
           MI 48098
15633873   United Parcel Service Inc.         GBS Finance Operations            Attn: Chrisanne Cross         2055 Army Trail Road,
           Suite 128        Addison, IL 60101
15633874   United Parcel Service Inc.         Morrison & Foerster LLP            Attn: Erica J. Richards, Esq.       250 W 55th
           Street       New York, NY 10019
15633875   United Plastics Group         Jane Schoen         9300 52Nd Ave North             New Hope, MN 55428
15633876   United Plating, Inc.        3400 Stanwood Blvd.          Huntsville, AL 35811
15633877   United Plating, Inc.        Jimmy D Caudle           3400 Stanwood Blvd.            Huntsville, AL 35811
15633878   United Plating, Inc.        Ken Stallons and Julie Meredith          133 Davis St         Portland, TN 37148
15633879   United Plating, Inc.        P.O. Box 2046         Huntsville, AL 35804
15633880   United Rental         Lance         6105 Phillips Highway          Jacksonville, FL 32216
15633881   United Rentals         James Varner          711 Thompson Street           Florence, AL 35630
15633882   United Rentals Jackson          Amy Lawler          Tennessee Branch           174 Kenworth Blvd           Jackson, TN
           38305
15633884   United Rentals of Canada Inc          560 Ecclestone Drive           Bracebridge ON P0B 1C0 Canada
15633885   United Saw & Supply Co.            PO Box 10566          Jackson, TN 38308
15633886   United States Internal Revenue Service          P.O. Box 7346           Philadelphia, PA 19101−7346
15633887   United States Plastics Co         1390 Neubrecht Road           Lima, OH 45801−3196
15633888   United States Treasury         1500 Pennsylvania Avenue, NW               Washington, DC 20220
15633889   United States Trustee Middle District of         Office of the US Trustee Region 8           Attn: Megan Seliber         318
           Customs House, 701 Broadway              Nashville, TN 37203
15633890   United States Trustee Middle District of         Office of the US Trustee Region 8           Attn: Natalie M.
           Cox        318 Customs House, 701 Broadway              Nashville, TN 37203
15633891   United Way          PO Box 2086           Jackson, TN 38302−2086
                 Case 19-12378-KBO                Doc 1282-1           Filed 01/04/21          Page 239 of 255
15633892   United Way         PO Box 77398            Detroit, MI 48277
15633893   Univar USA Inc          PO Box 34325           Seattle, WA 98124
15633894   Universal Bearings          Angela Smith         431 Birkey Dr         Bremen, IN 46506
15633897   Universal Instruments Corp.          Matt Peter        33 Broome Corporate Parkway           Conklin, NY 13748
15633898   Universal Metal Products          Francisco Montemayor           101 West Eldora Rd.        Pharr, TX 78577
15633900   Universal Polymer & Rubber            CHINA LOCATION               D09 Huading Industrial Park        Wuhan 430090
           China
15633901   Universal Polymer & Rubber            Olivia Derico and David Langtry          15730 South Madison
           Rd.        Middlefield, OH 44062
15633902   Universal Polymer & Rubber Ltd.            Bankruptcy Claims Admin Services, LLC            100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15633903   Universal Technical Systems           Kari Johnson         4053 North Perryville Road        Loves PArk, IL
           61114
15633904   Universal Tool & Engineering           2304 Silverdale Dr. Ste. 300         Johnson City, TN 37601
15633905   University of Texas Rio          Laura Rodriguez         Grande Valley         Edinburg, TX 78539
15633906   Unum Life Insurance Co.           National Accounts          PO Box 406955         Atlanta, GA 30384−6955
15633908   Unveren, Cumhur           609 Timber Ridge Dr           Highland, MI 48357−4339
15633909   Up North Industries         Gladys Crandall         1950 Fochman Industrial Dr.         Petoskey, MI 49770
15633910   Upchurch Plumbing Inc            Cindy Mitchell and Cindy Hawkins            PO Box 8106        Greenwood, MS
           38935
15633912   Upchurch, Christian          303 Fall River Road         Lawrenceburg, TN 38464
15633913   Upchurch, Christian          303 Fall River Road − Apt C1          Lawrenceburg, TN 38464
15633914   Upstream Software           PO Box 81166          Rochester, MI 48308−1166
15633915   Uptain, Kristina        3156 Villa Nova Circle          Rochester Hills, MI 48307
15633916   Uptime Parts LLC          385 Fenton Ln Unit A           West Chicago, IL 60185
15633917   Urbina, Carlos Olvera          AGAPITO GONZALEZ CAVAZOS 18                     Matamoros Tamaulipas 87440
           Mexico
15633918   Urbina, Jose Olvera         AV AGAPITO GONZALEZ 18                   Matamoros Tamaulipas 87440 Mexico
15633919   Urbina, Marco Olvera           AGAPITO GONZALEZ CAVAZOS NUM 18                       Matamoros Tamaulipas 87440
           Mexico
15633920   Uresti, Jose Aguilar        AGUSTIN MELGAR 115                 Matamoros Tamaulipas 87449 Mexico
15633921   Urgent Plastic Services         2777 Product Drive          Rochester Hills, MI 48309
15633922   Uribe, Edgar Chavez           Ebanos Num. 15          Matamoros Tamaulipas 87387 Mexico
15633923   Urrutia, Julio Molina         ISLAS CAIMAN NUM 71                Matamoros Tamaulipas 87348 Mexico
15633925   Uryu & Itoga         Kentaro Uryu          36F Ark Mori Building, 1−12−32 AK            Minato−ku, Tokyo 107−6036
           Japan
15633926   Uryu & Itoga         Yoshihisa HAYAKAWA                 Ark Mori Bldg 36F 1−12−32 Akasaka           Minato−ku
           107−6036 Japan
15633937   Usrey, Travis         519 2nd st        Lawrenceburg, TN 38464−3421
15633938   Usrey, Travis         695 Turnpike Road         Lawrenceburg, TN 38464
15633940   Utley Brothers Inc         Debbie Richard         PO Box 1086          Troy, MI 48099
15633942   Utrera, Jose Olivares         RIO BRAVO 5            Matamoros Tamaulipas 87440 Mexico
15633943   V zquez, Alba Hern ndez           JOSE VASCONCELOS NUM 118                    Matamoros Tamaulipas 87497
           Mexico
15633944   V zquez, Alvino Guevara           VALLE DORADO NUM 41                  Matamoros Tamaulipas 87344 Mexico
15633945   V zquez, Carlos Fern ndez          EJIDO LA LUZ            Matamoros Tamaulipas 87394 Mexico
15633946   V zquez, Christian Perez         TOMAS GUAJARDO NUM 38                    Matamoros Tamaulipas 87459 Mexico
15633947   V zquez, Demetrio Mendoza             CALLE JIMENEZ #99              Matamoros Tamaulipas 87326 Mexico
15633948   V zquez, Grecia Castillo         PALMA DIVINA 14              Matamoros Tamaulipas 87348 Mexico
15633949   V zquez, Jorge Ruiz          IXTACIHUALT 107              Matamoros Tamaulipas 87497 Mexico
15633950   V zquez, Magdaleno Guevara             CUITLAN NUM 59              Matamoros Tamaulipas 87497 Mexico
15633951   V zquez, Maria Guevara           TOLTECA NUM 45               Matamoros Tamaulipas 87497 Mexico
15633952   V zquez, Maria Guillen          CERRO DEL BERNAL NUM 77                   Matamoros Tamaulipas 87490 Mexico
15633953   V zquez, Victor Zarate          TLAPANECA NUM 34                Matamoros Tamaulipas 87490 Mexico
15633954   V&T Tooling Solutions Co Ltd            David Ge and Mary Yan            Room 1506, No 950 Dalian Rd        Shanghai
           200092 China
15633955   V−Solutions         Len Villalon         9910 S. 99th E. Ave.         Tulsa, OK 74133
15633956   V−TEK INC            Matt Houselog and Emilie Prange            751 Summit Ave         Mankoto, MN 56001
15633965   VALENTI, BEAU              143 Kendall Springs Rd. Apt 4          Owingsville, KY 40360
15633973   VALLAD, DARIUS                3845 WORTH ROAD               PINCONNING, MI 48650
15633974   VALLAD, RYAN               2317 DEEP RIVER ROAD                STANDISH, MI 48658
15633977   VALLEN DISTRIBUTION INC                   11680 GREAT OAKS WAY                 STE 200        ALPHARETTA, GA
           30022
15633985   VALLEY TOOL & DIE STAMPINGS, INC.                      6408 WEST US 24           LOGANSPORT, IN 46947
15633986   VALLEY, DANIEL               2989 MEYETTE ROAD                PINCONNING, MI 48650
15633987   VALLEY, LANCE               587 N. Lehman Road           Twining, MI 48766
15633988   VALLEY, RHONDA                 2277 STATE ROAD              STANDISH, MI 48658
15633997   VAN BROCKLIN, KEVIN                 11030 S Breuning Rd           Elizabeth, IL 61028
15634020   VANDENBOSCH, DELORES                    7958 E. Scout Rd.         Walkerville, MI 49459
15634026   VANDERWALL, JAMES                  416 West Oak          FREMONT, MI 49412
15634027   VANDORN, PAUL                909 SIBLEY          BAY CITY, MI 48706
15634028   VANDORN, RYAN                 404 GERMANIA STREET                BAY CITY, MI 48706
15634029   VANG, BEE            21195 BEHRENDT              WARREN, MI 48091
15634031   VANGUARD CLEANING SYSTEMS                       OF GREATER DETROIT                2386 FRANKLIN
           ROAD           BLOOMFIELD HILLS, MI 48312
15634037   VANMETER, DEBORA                  827 S Fourth         Moberly, MO 65270
15634038   VANN, MICHAEL               804 Ellen Ave.         Mt. Sterling, KY 40353
15634039   VANN, THOMAS               5858 TEAL RD.            PETERSBURG, MI 49270
                 Case 19-12378-KBO               Doc 1282-1         Filed 01/04/21         Page 240 of 255
15634041   VANSOLKEMA, NANCY                  9130 TWIN LAKES DR              WHITE LAKE, MI 48386
15634042   VANTAGE PRODUCTS CO., LTD.                  ROOM 5002           NO. 1559 ZU CHONGZHI ROAD              PUDONG
           NEW AREA 201203 CHINA
15634044   VANVLEET, IRENE             1045 W. STATE ST., Apt. 1D             FREMONT, MI 49412
15634045   VANVLEET, IRENE             1045 W. STATE STREET              FREMONT, MI 49412
15634060   VARNER, DONALD              6 EMBRY ROAD               LEOMA, TN 38468
15634061   VARNER, DONALD JOE                6 EMBRY ROAD             LEOMA, TN 38468
15634062   VARNER, KATHY              842 BRANDEN CT.             DUNDEE, MI 48131
15634063   VARNEY, ANNA             P.O. BOX 750           STANTON, KY 40380
15634064   VARNOLD, DARRELL                1210 County Road 2311          Moberly, MO 65270
15634065   VASQUEZ, LUIS TOVAR                MOROLEON NUM 22               Matamoros Tamaulipas 87347 Mexico
15634071   VAUGHN, RICHARD               2145 REBECCA DRIVE              PULASKI, TN 38478
15634077   VAZQUEZ, EDGAR              CONGRESO DE ANAHUAC NUM 186                     MATAMOROS Tamaulipas 87477
           Mexico
15634078   VAZQUEZ, FRANCISCO ALVARADO                      ALFONSO SANCHEZ ESQ.                MATAMOROS Tamaulipas
           87440 Mexico
15634083   VEACH, LORI           11936 E. MORESVILLE ROAD                STOCKTON, IL 61085
15634085   VEDA Inc.         3203 Stuart Lane         Dearborn, MI 48120
15634086   VEDDER, DANIEL             13111 BUNTON RD              WILLIS, MI 48191
15634108   VELAZQUEZ, GABRIEL FLORES                   COLEGIO DE INGENIEROS INDUSTRIALES                   NUM
           76       MATAMOROS Tamaulipas 87347 Mexico
15634114   VENCHURS            800 LIBERTY STREET              ADRIAN, MI 49221
15634116   VENCHURS PACKAGING                  PLANT 2          790 LIBERTY STREET PLANT              ADIAN, MI 49221
15634119   VEND−TEK QUALITY SERVICES LLC                     13640 ELLEN LANE            KANSAS CITY, MO 64163
15634121   VENDTEK           47757 WEST ROAD              C103        WIXOM, MI 48393
15634124   VENTEON           BOB MICHALAK               DEPT 7002 PO BOX 30516             LANSING, MI 48909−8016
15634125   VENTRA          1 AMERICAN ROAD                DEARBORN, MI 48126
15634126   VENTRA FOWLERVILLE LLC                   887 GRAND RIVE AVE              FOWLERVILLE, MI 48836
15634131   VENTURE DETRIOT X DOCK                  32500 VAN BORN RD SUITE 100               WAYNE, MI 48184
15634134   VENTURE STEEL DE MEXICO                   RL DE CV         AVENIDA JOSE VASCONCELOS                 SAN PEDRO
           GARZA G. 66265 MEXICO
15634136   VENTURE STEEL DE MEXICO S DE RL DE CV                      AVENIDA JOSE VASCONCELOS                SAN PEDRO
           GARZA G. 66265 MEXICO
15634140   VEOLIA ES TECHNICAL SOLUTION                    700 East Butterfield Road       Suite 201      Lombard, IL
           60148
15634141   VERA, ADEMAR TOLENTINO                   ADOLFO RUIZ CORTINEZ               Matamoros Tamaulipas 87453
           Mexico
15634145   VERBATIM           5200 HIGHLAND DR               SALT LAKE CITY, UT 84117
15634147   VERELLEN, GERALD               9935 NORTH STREET              REESE, MI 48757
15634152   VERITIV         28501 SCHOOLCRAFT DR                 SUITE 400         LIVONIA, MI 48150
15634160   VERMILYEA, LESTER               8910 WHETMIRE ROAD                HOLTON, MI 49425
15634162   VEROK, LASZLO             129 MARIE CT            LAKE ORION, MI 48360
15634168   VERSATILE FABRICATIONS CO, INC                   2708 NINTH STREET            MUSKEGON HEIGHTS, MI
           49444
15634171   VERTIV CORPORATION                Sales Office and Amanda Jenkins         1050 Dearborn Dr        Columbus, OH
           43085
15634172   VERTIV SERVICES INS              610 EXECUTIVE CAMPUS DRIVE                 WESTERVILLE, OH 43082
15634176   VEST, SUSAN           7451 4 MILE ROAD             HESPERIA, MI 49421
15634178   VFP Fire Systems        333 Elmwood           Troy, MI 48083−6013
15634179   VHP        YONG JIAN HONG TECH INDUSTRIAL PARK                        NO. 20, SONG YU ROAD           SHENZHEN
           518150 CHINA
15634180   VHP        YONG JIAN HONG TECH INDUSTRIAL PARK                        NO.20,SONG YU ROAD            SHENZHEN
           CHINA
15634181   VHP TOOLING CO LTD               BUILDING 7 WANAN ROAD                  CHANXIN INDUSTRY ZONE SHAJING
           TOWN BAOAN             SHENZHEN 518104 CHINA
15634183   VHP TOOLING CO LTD               YONG JIAN HONG TECHNOLOGY                    INDUSTRIAL PARK,NO.20,SONG
           YU ROAD           SHENZHEN CHINA
15634182   VHP Tooling Co LTD           Denny Ling          Building 7 WanAn Rd ShaJing Town Baoan          ShenZhen 518104
           China
15634184   VI−CHEM           55 COTTAGE GROVE ST SW                 GRAND RAPIDS, MI 49507
15634186   VIA Information Tools, Inc         Gregory M. DeLaere and Todd Smith           1092 Business LN       Naples, FL
           34110
15634190   VIBRACOUSTIC de MEXICO S.A.                 CIRCUITO EL MARQUES NORTE 3                  QUERETARO
           Mexico
15634194   VIC International Corp.        Poinsettia Byrd / Angie       PO Box 12310         Knoxville, TN 37912
15634202   VICTOR'S LANDSCAPING                VICTOR SANCHEZ               PO BOX 27         HUMBOLDT, TN 38343
15634210   VIKING PRODUCTS, INC               3710 NORTHRIDGE DRIVE NW                 GRAND RAPIDS, MI 49544
15634213   VIKING TOOL & ENGINEERING                  2708 W. HOLTON/WHITEHALL RD                  WHITEHALL, MI
           49461
15634215   VIKING TOOL & ENGINEERING                  PO BOX 278          WHITEHALL, MI 49461
15634219   VILLA, JUAN          CANADA NUM 174                Matamoros Tamaulipas 87470 Mexico
15634232   VIMELSA INTERNATIONAL, S.A.                  DORA ELIA DELGADO ZALAZA                  AVE. PRIMERA 867 COL.
           NAZARIO ORTIZ COAH                SALTILLO 25100 Mexico
15634239   VINCENT, REED            7233 S. LUCE           FREMONT, MI 49412
15634241   VINTECH INDUSTRIES INC.                609 FOLK COURT             IMLAY CITY, MI 48444
15634245   VIOLA, CYNTHIA             1781 IRWIN ROAD             STANDISH, MI 48658
15634246   VIP Pack.USA LLC           211 W 8TH ST           LOS FRESNOS, TX 78526
15634256   VISION SERVICE PLAN (VSP)                3333 QUALITY DRIVE             RANCHO CORDOVA, CA 95670
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 241 of 255
15634257   VISUAL RESOURCES LLC                  12024 Exit Five Parkway         Fishers, IN 46037
15634263   VITALE, SAMUEL              20040 GARDEN CT              ROSEVILLE, MI 48066
15634266   VITRICA SA DE CV             AV. DEL PARQUE NO 5 CORREDOR                     INDUSTRIAL TOLUCA
           LERMA          LERMA 52004 MEXICO
15634269   VITRO AUTOMOTRIZ SA DE CV                    CARRETERA A GARCIA KM 10.3                  GARCIA 66000
           MEXICO
15634275   VIVACQUA            3101 E. EISENHOWER PARKWAY, SUITE 1                     ANN ARBOR, MI 48108
15634276   VIVACQUA LAW PLLC                 3101 E. EISENHOWER PARKWAY                    SUITE 1        ANN ARBOR, MI
           48108
15634280   VLM EMBALAJES S DE RL MI                  CARRETERA A CD. VICTORIA K.M                   MATAMOROS
           TAMAULIPAS 87300 MEXICO
15634281   VLM Embalajes S de RL MI             Jesus del Toro       Carretera a Cd. Victoria K.M         Matamoros Tamaulipas
           87300 Mexico
15634282   VLS−ARMOR LLC               101 SOUTH PARK DRIVE               MT PLEASANT, TN 38474
15634283   VLS−Armor LLC            Trina Davis         101 South Park Drive        Mt Pleasant, TN 38474
15634284   VLS−Armor, LLC            c/o VLS Recovery Services, LLC           Attn: Corrie Coppinger        17020 Premium
           Dr.       Hockley, TX 77447
15634285   VLS−Armor, LLC            c/o VLS Recovery Services, LLC           Dept 320         P.O. Box 4346        Houston, TX
           77210−4346
15634286   VM COMP           114 BUCURESTI−PITESTI RD.                 STEFANESTI − ARGES 117715 ROMANIA
15634287   VM COMP           Dragos Plopesanu           114 Bucuresti−Pitesti Rd.       Stefanesti − Arges 117715 Romania
15634288   VM COMP           Nicolae Vladimir Lecca           114 Calea Bucuresti Str        Stefanesti−Arges 117715
           Romania
15634289   VMA Bradford           A Division of Flex−N−Gate          75 Reagen's Industrial Court        Bradford ON L3Z 2A4
           Canada
15634290   VMWARE            SHI INTERNATIONAL CORP                  1301 S MO−PAC EXPRESSWAY                  SUITE
           375        AUSTIN, TX 78746
15634291   VMware Inc         Caroline Fisher         3145 Porter Drive        Attn Education        Palo Alto, CA 94304
15634296   VOESTALPINE ROTEC INC.                  3709 US 52 SOUTH           PO BOX 4127           LAFAYETTE, IN 47903
15634300   VOGEL, DUSTIN             7275 MACKINAW RD                BAY CITY, MI 48706
15634303   VOGLER, DAVID              1029 Taylor         Moberly, MO 65270
15634305   VOGLER, PAUL             801 Cleveland          Moberly, MO 65270
15634307   VOK PRECISION TECHNOLOGY CO                      SECOND FLOOR D BUILDING                  NO 2 INDUSTRAIL
           ZONE          BAOAN DISTRICT 518104 CHINA
15634306   VOK Precision Technology Co             Ms Alex Wang         Second Floor D Building          Baoan District 518104
           China
15634308   VOK Technology Co Limited             Second Floor Building D No2          Industrial Zone       Shenzhen 518104
           China
15634312   VOLLING, DEREK              212 WEST MAPLE AVE.               STOCKTON, IL 61085
15634321   VREDEVELD'S SHOES                8 WEST MAIN            FREMONT, MI 49412
15634325   VSI Automation Assembly            238 Executive Drive        Troy, MI 48083
15634326   VT Hackney, Kidron Division            VT Specialized Vehicles Corp         13442 Emerson Road          Kidron, OH
           44636
15634327   VT INDUSTRIAL TECHNOLOGY CO.                     #32 JIANHONG ROAD, WUXI NEW                   WUXI 214145
           CHINA
15634331   VWR Scientific Inc.         Sue Wyant          800 E. Fabyan Parkway         Batavia, IL 60510−1406
15633957   Vakil, Sagar       1021 Catalpa Drive          Royal Oak, MI 48067
15633958   Vald s Botti, Maria De Lourdes          PROFESOR ROMERO NUM 711                   Matamoros Tamaulipas 87350
           Mexico
15633959   Vald s, Edie Cruz        Felix Ma Callejas #115         Matamoros Tamaulipas 87499 Mexico
15633960   Valdez, Claudia Jauregui         PLANO DE TEXCOCO #109                Matamoros Tamaulipas 87300 Mexico
15633961   Valdez, Federico Perez         IGNACIO ANASTACIO DE AYALA NUM 34                       Matamoros Tamaulipas 87496
           Mexico
15633962   Valdez, Marco         MALINALCO NUM 22                 Matamoros Tamaulipas 87490 Mexico
15633963   Valdez, Melissa Banda         CALLE TAURO NUM 13                 Matamoros Tamaulipas 87458 Mexico
15633964   Valdibiezo, Manuel L pez          ALFREDO PEREZ Y PEREZ NUM 39                    Matamoros Tamaulipas 87400
           Mexico
15633966   Valenti, John       2007 OLD STATE RD.              OWINGSVILLE, KY 40360
15633968   Valenzuela, Dayra Dimas          EL PASEO NUM 115              Matamoros Tamaulipas 87344 Mexico
15633969   Valenzuela, Olga Galindo          ACCION CIVICA NUM 188                Matamoros Tamaulipas 87450 Mexico
15633970   Valeo Electrical Systems         David Witzel         1555 Lyell Ave.        Rochester, NY 14606
15633971   Valeo Sistemas Electricos         Rigoberto Ramiro         P.Negras Zona Industrial CP 78090         San Luis Potosi.
           SLP Mexico
15633972   Valeo Wiper Systems          Manuela Chavez and Chip Tesner            3000 University Drive        Auburn Hills, MI
           48326−2356
15633975   Vallejo, Angela        128 W OAK STREET               FREMONT, MI 49412
15633976   Vallejo, Fermin Martinez         PRIVADA 6 Y 15 DE JULIO NUM 17                  Matamoros Tamaulipas 87440
           Mexico
15633978   Vallen Distribution Inc       Mindy Young and Pam Masters             11680 Great Oaks Way          Ste
           200        Alpharetta, GA 30022
15633979   Valley Armature & Electric         Kasey Lewis and Sharon Vanderpool             PO Box 3127         McAllen, TX
           78502
15633980   Valley Compressed Air, Inc.         Brenda Martinez         488 Regal Row, Ste. 102          Brownsville, TX
           78521
15633981   Valley Fastener Group         Brian Prodoehl and Lisa Rivera         1490 Mitchell Road         Aurora, IL 60505
15633982   Valley Lubricants Inc        Beverley Eymard and Bernadette Trevino            17555 Sh 48       Brownsville, TX
           78521
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 242 of 255
15633983   Valley National Gases WV LLC              Mike Marihugh and Debbie Hardacre            26415 Gratiot
           Ave.        Roseville, MI 48066
15633984   Valley Tool & Die Stamping            John Scherer         6408 West US 24          Logansport, IN 46947
15633989   Valmec, Inc        1274 South Holly Road            Fenton, MI 48403
15633990   Valor, J. M ndez         PINOS NUM 60            Matamoros Tamaulipas 87448 Mexico
15633991   Valsan, Sanjiv        2175 Norfolk Apt 205            Rochester Hills, MI 48309
15633992   Valsan, Sanjiv        2663 Lantern Lane          Auburn Hills, MI 48326
15633993   Valspar Corporation         10300 Claude Freeman Dr.            Charlotte, NC 28262
15633994   Valspar Corporation         546 West Abbott           Indianapolis, IN 46225
15633995   Valspar Corporation         95 Quaker Oates Drive           Jackson, TN 38301
15633996   Valspar Corporation         Tracy Fuller        5400 32 Rd Avenue            Moline, IL 61265
15634000   Van Drunen, Michael           8947 TAMARACK               SHELBY TOWNSHIP, MI 48317
15634004   Van Manen Oil & Propane             0−305 Lake Michigan Dr NW              Grand Rapids, MI 49534
15634012   Van's Business Machines           Jerry Van Slembrouck           1100 Bay View Road          Petoskey, MI 49770
15634013   Van's Nursery, Inc         30506 Lake St.         Macon, MO 63552
15634015   Van−Dorn Demag Corporation              11792 Almeda Drive            Strongsville, OH 44136
15634018   Vandenboom, Jonathan            1307 N. BLACK RIVER               CHEBOYGAN, MI 49721
15634025   VanderWal, Cynthia           11066 Cottonwood Rd            Paris, MI 49338−9674
15634021   Vanderbilt, Pamela         5070 BOSUN'S WAY APT C1                  YPSILANTI, MI 48197
15634022   Vanderheyden Furniture           Jack        115 N Main St          Stockton, IL 61085
15634023   Vandermeer, Peter          6573 Maple Drive           Clarkston, MI 48346
15634030   Vanguard Cleaning Systems            Laura Kazmiersczak           Of Greater Detroit       Bloomfield Hills, MI
           48312
15634032   Vanguard Cleaning Systems of Greater Det             2386 Franklin Rd.         Bloomfield Hills, MI 48307
15634036   Vani Quality Quest, Inc.         4 Parklane Blvd. Suite#305          DEARBORN, MI 48083−4317
15634040   Vanneste, Lenny          48828 Point Lakeview St.           Chesterfield, MI 48047
15634043   Vantage Products Co., Ltd.          Victor Fang and Martin Fang           Room 5002, No. 1559 Zu Chongzhi
           Road         Pudong New Area 201203 China
15634049   Vargas, Angel Rodr guez           Calle Plan de Texcoco #104           Matamoros Tamaulipas 87494 Mexico
15634050   Vargas, Imelda Torres          LIBERTAD NUM 8               Matamoros Tamaulipas 87496 Mexico
15634051   Vargas, Javier Maldonado           JOSEFA ORTIZ DE DOMINGUEZ NUM 59                       Matamoros Tamaulipas 87395
           Mexico
15634052   Vargas, Juan Hern ndez          CALLE TAMARINDO NUM 30                     Matamoros Tamaulipas 87395 Mexico
15634053   Vargas, Juan V zquez          TETHUAN NUM 52                Matamoros Tamaulipas 87345 Mexico
15634054   Vargas, Mario Vega          EL PRADO NUM 121 A                Matamoros Tamaulipas 87344 Mexico
15634055   Vargas, Osvaldo          2815 BYNAN DR APT 304                YPSILANTI, MI 48197
15634056   Vargas, Roberto S nchez          CALLE VOZ DE LA FRONTERA NUM 177                       Matamoros Tamaulipas 87450
           Mexico
15634057   Varghese, Nikhil         12250 S MONROE ST               Olathe, KS 66061−5764
15634059   Varma Tools         Suresh Varma           Flat−NO−304; Nizampet Rd             Hyderabd AndhraPradh 5000072
           India
15634067   Vassar Coatings         Lori Butler        211 Sherman St.          Vassar, MI 48768
15634068   Vaughn, Randall          246 Rascal Town Road            Loretto, TN 38469
15634069   Vaughn, Randall          31 Land Road          Leoma, TN 38468
15634070   Vaughn, Rashel          10242 Torrey          Willis, MI 48191
15634072   Vaughn, Susan          5160 Middle Cypress Road            Iron City, TN 38463
15634074   Vayavya Labs Private Limited            Prasanna Vijapur and Praveen Totagi          Plot No 302 Aurobindo
           1stFl       Belgaum 590011 India
15634075   Vazbro's Metal And Plastic          854 East Saint Charles St         Brownsville, TX 78520
15634076   Vazquez, Damarys Jeronimo             PLAN DE IGUALA 141               Matamoros Tamaulipas 87449 Mexico
15634079   Vazquez, Julian Gonzalez           LOMA DEL REY 1              Matamoros Tamaulipas 87495 Mexico
15634081   Vazquez, Norma Carballo            IZTACCIHUATL 115               Matamoros Tamaulipas 87497 Mexico
15634082   Vazquez, Silvia Fierro         ISLAS CANARIAS MOHAMED Y KARIM NUM 27                          Matamoros Tamaulipas
           87345 Mexico
15634084   Vector CANtech, Inc          39500 Orchard Hill Place          Suite 550         Novi, MI 48375
15634087   Veeragandham, Bhanumurthy              788 Dressler Ln         Rochester Hills, MI 48307
15634088   Vega, Graciela Lugo          MAGDALENO AGUILAR NUM 144−A                        Matamoros Tamaulipas 87450
           Mexico
15634089   Vega, Jazmin Salvador           EMILIANO ZAPATA NUM 220                   Matamoros Tamaulipas 87347 Mexico
15634090   Vega, Samuel Gonz lez           PUERTO ESCONDIDO NUM 126                    Matamoros Tamaulipas 87344 Mexico
15634091   Vehslage Trucking          Eric Roll        3283 N. 100 W.          Brownstown, IN 47220
15634093   Vektek         PO Box 557          Elwood, KS 66024
15634094   Vektek, Inc        3812 S. Leonard Rd.          St. Joseph, MO 64503
15634095   Vel zquez, Jessica Silverio         PEDREGAL NUM 92                Matamoros Tamaulipas 87497 Mexico
15634096   Vel zquez, Lucia Rubio          SIRENAS 116            Matamoros Tamaulipas 87497 Mexico
15634097   Vel zquez, Martha Maldonado            TAXQUE A NUM 68                Matamoros Tamaulipas 87497 Mexico
15634098   Vel zquez, Rigoberto Castillo          C. SIERRA MIQUIHUANA NUM 37                    Matamoros Tamaulipas 87490
           Mexico
15634099   Vela, Francisco Sarmiento           NUEVA ESCOCIA NUM 4                  Matamoros Tamaulipas 87493 Mexico
15634100   Vela, Graciela Vela         VALLE DE BRONCE NUM 13                   Matamoros Tamaulipas 87348 Mexico
15634101   Vela, Isaac Hern ndez         MARIANO MATAMOROS NUM 155                        Matamoros Tamaulipas 87497
           Mexico
15634102   Vela, Jaasiel Ferrusca        LOMA CHULA 126                Matamoros Tamaulipas 87455 Mexico
15634103   Vela, Jorge Rivera         NATIVIDAD LARA NUM 325                   Matamoros Tamaulipas 87390 Mexico
15634104   Vela, Patricia Salazar        CHIHUAHUA 38              Matamoros Tamaulipas 87343 Mexico
15634106   Velazco, Brenda Martinez           ENRIQUE FLORES MAGON NUM 11                       Matamoros Tamaulipas 87440
           Mexico
15634107   Velazquez, Anastacia Rubio           CARACOLES 144              Matamoros Tamaulipas 87497 Mexico
                 Case 19-12378-KBO                   Doc 1282-1            Filed 01/04/21           Page 243 of 255
15634109   Velazquez, Manolo Ponce             PEDRO TREVI O 9             Matamoros Tamaulipas 87447 Mexico
15634110   Velcro Usa, Inc.        Carl Vesey           1210 Souter        Troy, MI 48083
15634111   Veltec Laboratories          12255 Universal          Taylor, MI 48180−4072
15634115   Venchurs         DIANE SIWECKI                800 Tabor Street        Adrian, MI 49221
15634117   Venchurs Packaging Inc.           800 Center Street         Adrian, MI 49221
15634118   Vend−Tek Quality Services             Sherry Squiers         LLC         Kansas City, MO 64163
15634120   Vendor Recovery Fund IV, LLC               PO Box 669          Smithtown, NY 11787
15634123   Venezuela KD Cross Dk−04522                20495 Pennsylvania Road           Brownstown, MI 48192
15634127   Ventra Group Inc          Sam Horzempa            Flexngate Div          Beaverton ON L0K 1A0 Canada
15634128   Ventra Plastics Mississauga           Elaine Braga        2333 North Sheridan Way             Mississauga ON L5K 1A7
           Canada
15634129   Ventramex S de RL de CV              RFC VEN940203EU6              3 Parque Ind B Quintana RFC
           VEN940203EU6              El Marques QRO 76246 Mexico
15634130   Ventura, Guillermina Ram rez             GRENADINES NUM 135                 Matamoros Tamaulipas 87398 Mexico
15634132   Venture Steel         60 Disco Road           Etobicoke ON M9W 1L8 Canada
15634133   Venture Steel         Sandra Willis          60 Disco Road         Etobicoke ON M9W 1L8 Canada
15634135   Venture Steel de Mexico S de            Spencer Hagan and Sandra Willis           Vasconcelos #638A Col Valle del
           Campestr         San Pedro Garza G. 66265 Mexico
15634137   Venture Steel de Mexico S. De R.L. De C.              Gary Fisher        60 Disco Road          Etobicoke ON M9W1L8
           Canada
15634138   Venture Technologies            Tony Steele         PO Box 189          2501 Jeanwood Drive           Elkhart, IN
           46515
15634139   Veolia Environmental Service             DO NOT USE − SEE A141601                Davis Junction, IL 61020
15634142   Vera, Griselda Jimenez           CARRETERA A LA PLAYA KM 12                     Matamoros Tamaulipas 87560
           Mexico
15634143   Vera, Omar Mora           Juan de la Barrera          Matamoros Tamaulipas 87449 Mexico
15634144   Veramark Techologies, Inc            Joanne Mongeau           1565 Jefferson Rd Ste 120          Rochester, NY
           14623
15634146   Verbatim Solutions LLC            Peter Matus and Cami Johnson            5200 S Highland DR #201             Salt Lake City,
           UT 84117
15634151   VeriSign, Inc.        Michelle Kin           487 East Middlefield Road          Mountain View, CA 94043
15634149   Veriad Co.        PO Box 2216             650 Columbia Street          Brea, CA 92822
15634150   Verimation Technology            Barbara Woodford            23883 Industrial Park Drive         Farmington Hills, MI
           48335−2860
15634153   Veritiv       Linda Polanich           28501 Schoolcraft Dr          Livonia, MI 48150
15634154   Veritiv Operating Co. Inc.          850 N. Arlington Hts Rd          Itasca, IL 60143
15634155   Veritiv Operating Co. Inc.          Terry Denardo          850 N. Arlington Hts Rd          Itasca, IL 60143
15634156   Verizon        P.O. Box 15062            Albany, NY 12212−5062
15634157   Verizon Basking Ridge Operational Headqu               One Verizon Way           Basking Ridge, NJ 07920
15634158   Verizon New York Corporate Headquarters                1095 Avenue of the Americas           New York, NY 10036
15634159   Verizon Wireless          P.O. Box 15062           Albany, NY 12212−5062
15634161   Vero Software Inc          Jim Jackson and Lynda Slayton            3800 Palisades Drive          Tuscaloosa, AL
           35405
15634163   Versa Machinery           Harry Washburn           4850 Green Court           Elkhart, IN 46516
15634164   Versa Tool & Die Machining              Sales       2890 Kennedy Drive           Beloit, WI 53511
15634165   VersaCraft, LLC          Chuck Eddings           PO Box 598           22 Christmasville Rd.          Medina, TN
           38355
15634166   Versatile Fabrications Co,          Inc        2708 Ninth Street        Muskegon Heights, MI 49444
15634167   Versatile Fabrications Co,          Jimmy D Caudle           3400 Stanwood Blvd.           Huntsville, AL 35811
15634169   Versatile Products II         Joe Torre         PO Box 331         56550 South Main St Unit N            Mattawan, MI
           49071
15634170   Vertex Tax Technology Ent             Mary         Technology Park II          PO Box 4701          Sarasota, FL
           34230−4701
15634173   Vertiv Services Ins         Service Sales         610 Executive Campus Drive            Westerville, OH 43082
15634174   Vesco Oil Corporation           3895 Doerr Rd.          Mancelona, MI 49659
15634175   Vessac Inc        Sylvain Labelle and Valerie Brossard            639 Du Souvenir          St Eustache QC J7R5C5
           Canada
15634177   Vestil Manufacturing           Barry        2999 N. Wayne Street          P.O. Box 507          Angola, IN 46703
15634185   Vi−Chem          Jill Azelton         55 Cottage Grove St SW            Grand Rapids, MI 49507
15634187   Viacom Outdoor           185 US Hwy 46            Fairfield, NJ 07004
15634188   Viasystems Tech Corp LLC              101 Hanley Road          Suite 1800         St Louis, MO 63105
15634189   Viasystems Technologies Corp              Shan Nataraj and Neh Patel          101 South Hanley Road           St. Louis, MO
           63105
15634191   Vibracoustic de Mexico SA de             Mark Jacoby          Norte 3, Parque Industrial El Marques          El Marques
           76240 Mexico
15634192   Vibro Dynamics Corporation             Jerry Rewerts         2443 Braga Drive          Broadview, IL 60153
15634193   Vibro Industries, Inc.         PO BOX 209            RR#1 SR 3006          PORT ROYAL, PA 17082
15634195   Vicencio, Amalia Gonz lez            DEL TRIUNFO 14             Matamoros Tamaulipas 87496 Mexico
15634196   Vicencio, Gabino Mart nez            Nueva Generaci n Num 208             Matamoros Tamaulipas 87477 Mexico
15634197   Vicencio, Sonia Cruz           ISLAS HAWAI 14             Matamoros Tamaulipas 87348 Mexico
15634198   Vickers, Stacy         1151 July Drive          Adrian, MI 49221
15634199   Vickers−Warnick           Virginia         342 Dewitt Road North           Stoney Creek ON L8E 2T2 Canada
15634200   Victor Mendieta          Paseo San Pedro 172            Metepec Estado de Mexico           Metepec 52140 Mexico
15634201   Victor's Landscaping           Victor Sanchez         Victor Sanchez          PO Box 27         Humboldt, TN 38343
15634203   Victoria Rodriguez Resendiz            Cesar Perales Rodriguez          Manuel Cavazos 11 Fracc Moderno
           Salazar        Matamoros Tamaulipas 87380 Mexico
15634204   Victory Packaging          Julie Valdez and Yvonne Dreyer            1100 E. Military Hwy            Pharr, TX 78577
15634205   Vidal, Jes s Hernandez          VALLE DE JUAREZ 63                Matamoros Tamaulipas 87345 Mexico
                 Case 19-12378-KBO                   Doc 1282-1           Filed 01/04/21           Page 244 of 255
15634206   Vidon Plastics, Inc.         Steve Fekczak and Dave Barth             3171 John Conley Drive          PO Box
           56        Lapeer, MI 48446
15634207   Vidrio Plano          Juan Jose Parra         Av. Ricardo Margain 444           Garza Garcia 66265 Mexico
15634208   Vidriocar         Jesus Guadalajara           Miguel Catalan 420          Chihuahua 32557 Mexico
15634209   Viking Chemical Company                Ron Maske          1827 Eighteenth Ave          PO Box 1595         Rockford, IL
           61110
15634211   Viking Products, Inc           Paul VanDyke           3710 Northridge Drive NW            Grand Rapids, MI 49544
15634212   Viking Products, Inc.          3710 Northridge Drive NW             Grand Rapids, MI 49544
15634214   Viking Tool & Engineering              Fred Danz         PO Box 278          Whitehall, MI 49461
15634217   Vilchis, Sergio Rodriguez            ARCANGELES 16A                Matamoros Tamaulipas 87458 Mexico
15634218   Villa, Joel Moreno          Montes Claros N m. 207            Matamoros Tamaulipas 87345 Mexico
15634220   Villa, Victor Vega         MARTINIQUE NUM 154                   Matamoros Tamaulipas 87398 Mexico
15634221   Village of Stockton          155 W. Front Avenue            Stockton, IL 61085
15634222   Village of Stockton          PO Box 186            Stockton, IL 61085
15634223   Villalobos, Rigoberto Barrera            Calle Islas Canarias #5        Matamoros Tamaulipas 87477 Mexico
15634224   Villamar, Aaron Aguilar            VICENTE GUERRERO NUM 131                     Matamoros Tamaulipas 87496 Mexico
15634225   Villanueva, Cesar Castillo           BIZNAGA NUM 25               Matamoros Tamaulipas 87477 Mexico
15634226   Villanueva, Francisco Garcia             PEDRO ANAYA NUM 90 NICOLAS BRAVO E I Z                        Matamoros
           Tamaulipas 87497 Mexico
15634227   Villarreal, Ana Rodriguez            JAVIER FERRETIZ #12               Matamoros Tamaulipas 87440 Mexico
15634228   Villarreal, Idelio Sanchez          JORDANIA 12             Matamoros Tamaulipas 87490 Mexico
15634229   Villarreal, Miguel S nchez            Lucio Blanco Num 22           Matamoros Tamaulipas 87444 Mexico
15634230   Villarreal, Patricia Lira         CALLE FUENTES DE ALMA NUM 20                      Matamoros Tamaulipas 87477
           Mexico
15634231   Vimelsa International SA de             Jose Luis Rosas         Blvd Nazario Ortiz Garza 5051−A Zona           Saltillo 25225
           Mexico
15634233   Vimelsa International, S.A.            Doris Delgado Salazar          De CV Ave Primera #867 Col Nazario
           Ortiz        Saltillo 25100 Mexico
15634235   Vincent Industrial Plastics          Denise Murdach           232 Heilman Avenue           Henderson, KY 42419
15634236   Vincent, Cheryl          604 W. State St., Apt. 4          Fremont, MI 49412
15634240   Vinent Industrial Plastic In          Ed Pietraniec        PO Box 47          232 Heilman Ave          Henderson, KY
           42420
15634242   Vintech Industries Inc.          Rick Taylor and Anna Warner             609 Folk Court        Imlay City, MI 48444
15634243   Vintech Industries, Inc.          c/o O'Reilly Rancilio P.C.         Attn: Nathan D. Petrusak         12900 Hall Road, Suite
           350         Sterling Heights, MI 48313
15634244   Vinylex Corp           2636 Byington−Solway Rd              PO Box 7187          Knoxville, TN 37921
15634247   Vircom Inc          Robert Paliotti         460 St−Catherine Street West Suite 600          Montreal QC H3B 1A7
           Canada
15634248   Virtual Electronics         Nicole Vantriel and Wendy Chow               Manufacture LTD. 19−25 Shan Mei St,
           N.T.         Hong Kong China
15634249   Virtual Services, Inc.         Carol Taylor          1965 Research Drive          Suite 150        Troy, MI 48083
15634250   Viscome, Heather           4625 S. 144th Ave.           Hesperia, MI 49421
15634251   Vishay Micro Measurements               Wanda/Sales/Raleigh and Dallas           PO Box 27777          Raleigh, NC
           27611
15634252   Vishnoi, Nitin          24807 Verdant Circle           Farmington Hills, MI 48335
15634253   Vishnoi, Nitin          24807 Verdant Circle Apartment 43204              Farmington Hills, MI 48335
15634254   Vision NDE Services             49 Morrow Road           Unit #12         Barrie ON L4N 3V7 Canada
15634255   Vision Service Plan          File 73280          PO Box 60000           San Fransisco, CA 94160−3280
15634258   Visual Resources LLC             Penny Allen          4407 W Columbia           Battle Creek, MI 49015
15634259   Visual Workplace Inc.            7381 Ardith Ct         Byron Center, MI 49315
15634260   Viswanathan, Ramanan              4500 Cass Ave          Detroit, MI 48201
15634261   Viswanathan, Ramanan              4500 Cass Ave Apt. 605           Detroit, MI 48201
15634262   Vita Needle Co.          Fred Hartman            919 Great Plain Avenue          PO Box 920236          Needham, MA
           02492
15634264   Vitrica S.A De C.V.           Jaffe Raitt Heuer & Weiss, P.C.          Attn: Paul R. Hage         27777 Franklin, Suite
           2500         Southfield, MI 48034
15634265   Vitrica S.A. De C.V           Attn: Paul R. Hage          Jaffe Raitt Heuer & Weiss, P.C         27777 Franklin, Suite
           2500         Southfield, MI 48034
15634267   Vitrica SA de CV           Guadalupe Perez Correa and Daniel Chimal              Av. Del Parque No 5 Corredor
           Industrial        Lerma 52004 Mexico
15634268   Vitro Automotriz SA de CV               Alejandro Hernandez and Brenda Blanco            Carretera a Garcia Km
           10.3         Garcia 66000 Mexico
15634270   Vitro Automotriz SA de CV               Luis Silva and Brenda Blanco          Carretera a Garcia Km 10.3        Garcia
           66000 Mexico
15634271   Vitro Automotriz, S.A. de C.             Lockbox 210301, Dept 99801           39200 W. Six Mile Road          Livonia, MI
           48152
15634272   Vitro Automotriz, S.A. de C.V.             Cohen & Grigsby, P.C.          Thomas D. Maxson, Esq.          625 Liberty
           Avenue          Pittsburgh, PA 15222−3152
15634273   Vitro Automotriz, S.A. de C.V.             M nica Chapa Espinosa           Avenida Ricardo Margain Zozaya
           #400         Nuevo Le n 66265 M xico
15634274   Vitro Automotriz, S.A. de C.V.             M nica Chapa Espinosa           Avenida Ricardo Margain Zozaya
           #400         SanPedro GarzaGarc a Nuevo Le n 66265 MX
15634277   Vivacqua Law Pllc           Raymond Vivacqua              3101 E. Eisenhower Parkway           Suite 1       Ann Arbor, MI
           48108
15634278   Vivacqua Law, PLLC              3101 E. Eisenhower Parkway             Ann Arbor, MI 48108
15634294   Voestalpine Rotec Inc            Will Brunner         3709 US 52 South          Lafayette, IN 47903
15634295   Voestalpine Rotec Inc            William Brunner          5709 US Highway 52            Lafayette, IN 47905
15634298   Vogel Engineering           6688 Maple Island Rd.            Holton, MI 49425
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21          Page 245 of 255
15634299   Vogel, Dennis         28518 LAKE PARK DR.               FARMINGTON HILLS, MI 48331
15634301   Vogelsang Corp          1790 Swarthmore Ave            Lakewood, NJ 08701
15634304   Vogler, Lourdes         801 Cleveland Ave.          Moberly, MO 65270
15634309   Volcor Finishing, Inc.         Brenda        510 Apple Tree Drive          Ionia, MI 48846
15634311   Volkswagen De Mexico SA deCV               Autopita Mexico Puebla KM116              SN Lorenzo Almecatla,
           Cuautlancingo         Puebla 72700 Mexico
15634313   Volvo        100 Gateway Global Drive            Byhalia, MS 38611
15634314   Volvo Trucks N.A. Inc.          Volvo Parts N.A.         8288 Green Meadows Drive            Lewis Center, OH
           43035−9475
15634317   Voss Consulting         Lisa Voss         800 Sonney Hill          Beaufort, MO 63013
15634318   Vovillia, Christopher         6372 Dellwood Dr          Waterford, MI 48329
15634322   Vredeveld's Shoes         Lon Vredeveld          8 West Main          Fremont, MI 49412
15634328   Vuteq USA, Inc.         100 Carley Drive          Dock 5 or 6         Georgetown, KY 40324
15634329   Vuttoor, Prasoon         2439 Wiltshire Ct         Rochester Hills, MI 48309
15634330   Vuttoor, Prasoon         2643 Beacon Hill Ct APT #206             Auburn Hills, MI 48326
15634332   Vytec Incorporated         Anne Lavanture and Judith Williams             PO Box 1148        12912 Industrial
           Drive       Granger, IN 46530
15634333   W. Silver Recycling Inc          Gisela Gurrola        1720 Magoffin Ave           El Paso, TX 79901−1885
15634334   W.W. Grainger Industrial Sup           Customer Service and District Credit          58300 State Road 19
           South       Elkhart, IN 46517
15634335   W.W. Grainger, Inc.          401 South Wright Road W4W.R47               Janesville, WI 53546
15634336   W.W. Grainger, Inc.          8450 Phillips Highway          Jacksonville, FL 32256−8206
15634341   WABTEC RUBBER PRODUCTS                     269 DONOHUE RD.                GREENSBURG, PA 15601
15634345   WACHOVIA CAPITAL FINANCE CORPORATION (CE                             100 PARK AVENUE              FLOOR 3         NEW
           YORK, NY 10017
15634347   WADE JR, CHARLES                231 S. SOUTHGATE              JACKSONVILLE, MO 65260
15634348   WADE JR, CHARLES WADE                   231 S. SOUTHGATE              JACKSONVILLE, MO 65260
15634359   WAGNER, CHEVIS                11623 DUBLIN RD.             PEARL CITY, IL 61062
15634360   WAGNER, JAMES               805 Harrison Avenue           Moberly, MO 65270
15634371   WALD, LLC           800 E. FIFTH ST           PO BOX 10            MAYSVILLE, KY 41056
15634378   WALKER, BENJI             5233 W 104TH ST             FREMONT, MI 49412
15634386   WALKER, PAUL              647 N. AULT           MOBERLY, MO 65270
15634389   WALKER, RUBY              2114 GARMANY ST.                MILAN, TN 38358
15634395   WALLACE, PAULA                4006 Co Rd 1245          Moberly, MO 65270
15634403   WALSH, ANN MARIE                 23005 Beverly         St. Clair Shores, MI 48082
15634405   WALTER, ROCHELLE                 4910 W. WACKERLY                MIDLAND, MI 48640
15634410   WALTERS, SHAWN                 133 HENRYVILLE ROAD                 ETHRIDGE, TN 38456
15634416   WAMPFLER, BRYAN                 237 W FRONT ST              STOCKTON, IL 61085
15634417   WAMPFLER, KAYLA                 202 N. PARK STREET               STOCKTON, IL 61085
15634419   WAND, DONALD               12204 E STOCKTON ROAD                   STOCKTON, IL 61085
15634423   WARD, CHARLES               55970 WARDWALK LINE                   STRAFFORDVILLE ON N0J 1Y0 CANADA
15634425   WARD, JERRY             911 PINE          MACON, MO 63552
15634428   WARD, REBECCA               12 CARAWAY HILLS ROAD                    MILAN, TN 38358
15634430   WARDA, MANERH                 23713 CARLISLE            HAZEL PARK, MI 48030
15634438   WARREN SCREW PRODUCTS                     13201 STEPHENS RD                WARREN, MI 48089
15634440   WARREN SCREW PRODUCTS, INC.                      13201 STEPHENS RD              WARREN, MI 48089
15634443   WARREN, JOSHUA                118 RICE LOOP RD              MOREHEAD, KY 40351
15634444   WARREN, KEVIN               8089 N. MAIN STREET               MILAN, TN 38358
15634451   WASHINGTON, TAMARA                   130 Lauff Dr Apt 201           Milan, MI 48160
15634457   WATKINS, KEVIN               927 Lake dr lot 35        Fremont, MI 49412
15634463   WATKINS, STEVEN                512 N DIVISION           FREMONT, MI 49412
15634465   WATSON, DEAN              5763 WELLWOOD DR.                  OAKLAND TWP, MI 48306
15634469   WATSON, OMAR               18610 Shield St         Detroit, MI 48234
15634477   WAUKESHA TOOL & STAMPING,LLC                        N53 W24635 S CORPORATE CIR.                 SUSSEX, WI
           53089
15634500   WEBER, TAMMY               502 Crescent Dr          Macon, MO 63552
15634506   WEGENER, JEFFREY                2559 W. North Union Rd.            Midland, MI 48642
15634509   WEGU Canada Inc.            Cam Rodgers and Angela Lowe              1707 Harbour Street        Whitby ON L1N 9G6
           Canada
15634512   WEIGHT & TEST SOLUTIONS, INC                    2000 W EXPRESSWAY 83                 SAN BENITO, TX 78586
15634517   WEIMER BEARING & TRANSMISSIO                       W134 N5368 CAMPBELL DRIVE                  MENOMONEE FALLS,
           WI 53051
15634519   WEINERT, RICHARD                47235 11 MILE RD             NOVI, MI 48374
15634524   WELCH PACKAGING GROUP                     D/B/A COOPER CONRAINER CORP                     204 KIRBY
           DRIVE          LEXINGTON, TN 38351
15634525   WELCH PACKAGING GROUP                     Susan Thomas           D/B/A Cooper Conrainer Corp          Lexington, TN
           38351
15634530   WELDED TUBE OF CANADA                    Inc        2708 Ninth Street         Muskegon Heights, MI 49444
15634539   WELLIVER, MARY                1655 S. BERRY STREET               WESTLAND, MI 48186
15634540   WELLMAN ADVANCED MATERIALS                         520 KINGSBURG HIGHWAY                   JOHNSONVILLE, SC
           29555
15634549   WELLS FARGO CAPITAL FINANCE, LLC                       SUCCESSOR BY MERGER TO WACHOVIA                        10 SOUTH
           WACKER DRIVE               13TH FLOOR             CHICAGO, IL 60606
15634550   WELLS FARGO CAPITAL FINANCE, LLC                       SUCCESSOR BY MERGER TO WACHOVIA                        10 SOUTH
           WACKER DRIVE, 13TH FLOOR                    CHICAGO, IL 60606
15634548   WELLS FARGO CAPITAL FINANCE, LLC                       SUCCESSOR BY MERGER TO WACHOVIA                        WELLS
           FARGO CAPITAL FINANCE                   10 SOUTH WACKER DRIVE, 13TH FLOOR                      CHICAGO, IL
           60606
                 Case 19-12378-KBO                Doc 1282-1          Filed 01/04/21         Page 246 of 255
15634551   WELLS FARGO CAPITAL FINANCE, LLC                   SUCCESSOR BY MERGER TO WACHOVIA AS
           AGENT        10 SOUTH WACKER DRIVE                 13TH FLOOR            CHICAGO, IL 60606
15634554   WELLS FARGO EQUIPMENT                 420 MONTGOMERY ST                SAN FRANCISCO, CA 94104
15634555   WELLS FARGO EQUIPMENT FIANAN                    420 MONTGOMERY ST              SAN FRANCISCO, CA
           94104
15634557   WELLS FARGO EQUIPMENT FINANCE, INC.                    420 MONTGOMERY STREET                SAN FRANCISCO,
           CA 94104
15634560   WELLS FARGO VENDOR FINANCIAL SERVICES, L                        2450 COLORADO AVENUE               3RD
           FLOOR        SANTA MONICA, CA 90404
15634566   WELLS, CHARLETON              8538 SPINNAKER WAY                YPSILANTI, MI 48197
15634567   WELLS, JAMARIS           48570 SUGARBUSH              CHESTERFIELD, MI 48047
15634568   WELLS, JAMERIA           48570 SUGARBUSH RD                CHESTERFIELD, MI 48047
15634569   WELLS, JAMES          PO BOX 103           DENNISTON, KY 40316
15634578   WEMETALL GMBH              MILSER STRASSE 37              BIELEFELD 33729 GERMANY
15634590   WESSELS, EARLE           28665 Galloway          Roseville, MI 48066
15634592   WEST MICHIGAN PLASTICS INC                 5745 W 143RD AVE            HOLLAND, MI 49423
15634601   WEST, PATRICK          1246B SALEM STREET               MILAN, TN 38358
15634605   WESTABY, BRIAN            123 W Carpenter St         STOCKTON, IL 61085
15634606   WESTABY, DEBRA             123 WEST CARPENTER                STOCKTON, IL 61085
15634608   WESTAFLEX TUBOS FLEXIVIES LT                  RODOVIA DO XISTO BR 476 KM               41
           N6283      CONTENDA 8373−000 BRAZIL
15634610   WESTAFLEXWERK GMBH                  THADDAUSSTR. 5              GUTERSLOH 33334 GERMANY
15634632   WESTWOOD PALLET               7650 SKEELS RD           HOLTON, MI 49425
15634633   WESTWOOD PALLET LLC                 7650 SKEELS RD           HOLTON, MI 49425
15634635   WHALEN, SPENCER             2069 11TH          WYANDOTTE, MI 48192
15634647   WHEELING, MICHAEL              25739 WISEMAN             ROSEVILLE, MI 48066
15634660   WHITE, CHRIS         P.O. BOX 214           LEOMA, TN 38468
15634661   WHITE, CHRIS         P.O. BOX 214 85 DUNN ROAD                 LEOMA, TN 38468
15634663   WHITE, FAWNELLE             3377 W. 80th St        Newaygo, MI 49337
15634664   WHITE, JERRY         200 BRANNON STREET                LAWRENCEBURG, TN 38464
15634665   WHITE, JERRY W          200 BRANNON STREET                 LAWRENCEBURG, TN 38464
15634678   WHITE, TYLER         108 Guard Drive          Lawrenceburg, TN 38464
15634681   WHITEHEAD, TRAVIS              110 Byrd Road        Ethridge, TN 38456
15634689   WHITLAM GROUP             24800 SHERWOOD AVE                CENTERLINE, MI 48015
15634710   WIKTOR, JASON          2980 So. Ortonville Road          Clarkston, MI 48348
15634711   WILBORN, LINDA           3182 County Rd 1330           Moberly, MO 65270
15634716   WILCZYNSKI, NORMAN                672 W. TOWNLINE 16 ROAD               PINCONNING, MI 48650
15634717   WILDER, GLENN           11531 REPUBLIC AVE              WARREN, MI 48089
15634725   WILKINSON, JANICE            111 BLACKHAWK               STOCKTON, IL 61085
15634734   WILLIAMS & CONNOLLY                725 TWELFTH STREET, NW                WASHINGTON, DC 20005
15634740   WILLIAMS, BARBARA              122 W SUMMIT AVE               STOCKTON, IL 61085−1138
15634741   WILLIAMS, BARBARA              P.O. Box 23        Stockton, IL 61085
15634743   WILLIAMS, BRANDON               181 RICE LN.         MOREHEAD, KY 40351
15634745   WILLIAMS, DANIEL            2985 GADY ROAD LOT # 98                ADRIAN, MI 49221
15634746   WILLIAMS, DANIEL C.             2985 GADY ROAD LOT # 98              ADRIAN, MI 49221
15634757   WILLIAMS, PATRICIA             1207 E Kalama         Madison Heights, MI 48071
15634759   WILLIAMS, SHANNON               289 River Bend Rd         Brownsville, TN 38012
15634761   WILLIAMS, TRACY            516 PARK AVE.           WARREN, IL 61087
15634772   WILLIS TOWERS WATSON                 26555 EVERGREEN ROAD               SOUTHFIELD, MI 48076
15634773   WILLIS, CHARLES           22135 ELMWOOD AVE                EASTPOINTE, MI 48021
15634774   WILLIS, JACK        2901 S. HULL ROAD             STANDISH, MI 48658
15634775   WILLIS, K       305 S HOOD ROAD              LAWRENCEBURG, TN 38464
15634783   WILLS, ANDREW           2119 AVON ST            SAGINAW, MI 48602
15634787   WILSON TOOL CANADA                PUNCHING & STAMPING DIVISION                 3115 KENNEDY
           ROAD        SCARBOROUGH ON M1V 4Y1 CANADA
15634789   WILSON TOOL INTERNATIONAL IN                  12912 FAMBAM AVENUE               WHITE BEAR LAKE, MI
           55110
15634795   WILSON, BRENDA            16060 East Burn St         Detroit, MI 48205
15634807   WILSON, LEIGHANNE              1520 LINDY LN           LEXINGTON, KY 40505
15634808   WILSON, MELINDA             4525 Hinkledale Road         McKenzie, TN 38201
15634809   WILSON, MIRA          2501 CHICAGO ROAD               WARREN, MI 48091
15634814   WILSON, TRACY           25533 Monroe Road 206           Paris, MO 65275
15634816   WINANS, SHAJUAN             23610 WILDWOOD              OAK PARK, MI 48237
15634817   WINCHESTER COATINGS INC.                1600 FORTUNE DRIVE              PO BOX 60        WINCHESTER, KY
           40391
15634829   WING, LORI        1787 W. MIDLAND RD               AUBURN, MI 48611
15634833   WINTER, SIMONE           2026 N BRANDT RD              ELIZABETH, IL 61028
15634840   WINTRISS CONTROLS GROUP, LLC                  100 DISCOVERY WAY              ACTON, MA 01720
15634849   WIREMAN, PHILIP           435 LOWER SPRUCE RD                JEFFERSONVILLE, KY 40337
15634851   WIRTZ ELECTRIC & COMMUNICATI                   1675 S SHERIDAN            MUSKEGON, MI 49442
15634857   WISDOM, JOSEPH K            7 BUCK BRANCH LANE                 LAWRENCEBURG, TN 38464
15634858   WISDOM, RAYBURN              100 HURST LANE             LAWRENCEBURG, TN 38464
15634862   WISEMAN, ASHLEY             28728 Maple St         Roseville, MI 48066
15634863   WISEMAN, BONNIE             120 Canfield       Mt Clemens, MI 48043
15634869   WITTE Automotive Bulgaria          Christine.Schdfer and Rebecca Eilert      Mestnost Slatina ul.Industrialen Park
           19      Ruse 7009 Bulgaria
15634870   WITTE−Velbert GmbH & Co KG              Frank Masuch and Mrs Rebecca Eilert       Hoeferstr 3−15          Velbert
           42551 Germany
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 247 of 255
15634872   WITTMANN BATTENFELD INC                     1 TECHNOLOGY PARK DRIVE                   TORRINGTON, CT 06790
15634877   WJG Enterprises Molding Co.            Todd Cochran and Dawn Wing             400 Parkland Drive        Charlotte, MI
           48813
15634878   WMT Machine Tool Co.             600A Hollister Rd.         Teterboro, NJ 07608
15634880   WOJCHAK, SARANYA                  111 N Main st unit204          Royal Oak, MI 48067
15634887   WOLFGANG, SHANE                 107 W. OHIO           BAY CITY, MI 48706
15634888   WOLFRAM RESEARCH INC                    100 TRADE CENTER DRIVE                 CHAMPAIGN, IL 61820−7237
15634890   WOLLENBERG, SEAN                 1546 ASTAIRE DR.             LEXINGTON, KY 40511
15634892   WOLVERINE PLATING CORP.                   29456 GROESBECK HWY.                 ROSEVILLE, MI 48066
15634894   WOLVERINE PLATING CORPORATION                         Rick Keith        29456 Groesbeck Hwy.          Roseville, MI
           48066
15634899   WONG POON CHAN LAW                   1ST FLOOR CTS HOUSE 78−83                 CONNAUGHT ROAD
           CENTRAL           HONG KONG CHINA
15634900   WONNACOTT, JEFF                P.O. Box 743         Grant, MI 49327
15634901   WOOD, CARL            9478 S. 1ST          GRANT, MI 49327
15634902   WOOD, CARL            9478 S. 1ST LOT #23             GRANT, MI 49327
15634905   WOOD, LOUIS            5341 N. 9 MILE RD.             PINCONNING, MI 48650
15634906   WOOD, MICHAEL              417 West Street          Callao, MO 63534
15634907   WOOD, SARAH             5987 CREEKSIDE DR.                MILAN, TN 38358
15634910   WOODALL, BOBBY                52 BEELER ROAD               LAWRENCEBURG, TN 38464
15634918   WOODS, ANTHONY                 21450 DEQUINDRE Apt. #103               WARREN, MI 48091
15634921   WOODS, DONALD               30425 FIVE MILE             LIVONIA, MI 48154
15634925   WOODS, WILLIAM               170 CHESAPEAKE DR.                OWINGSVILLE, KY 40360
15634934   WORD, COURT             3090 CRESWELL ST                MILAN, TN 38358
15634937   WORKDAY            6110 STONERIDGE MALL ROOAD                       PLEASANTON, CA 94588
15634938   WORKDAY INC              6230 STONERIDGE MALL ROAD                     PLEASTON, CA 94588
15634953   WORSWICK, THOMAS                  2610 VERO DRIVE              HIGHLAND, MI 48356
15634958   WORTHINGTON STEEL/FORD RESAL                        1085 DEARBORN DRIVE                COLUMBUS, OH 43229
15634963   WPI LLC         Lori Gorajec and Linda Van Loon             16685 150th Street        PO Box 461         Spring Lake, MI
           49456
15634964   WPI, LLC         Lori Gorajec and Linda Van Loon             c/o Dura Automotive−Fremont          502 Connie
           Avenue        Fremont, MI 49412
15634968   WRIGHT PLASTIC PRODUCTS                    201 CONDENSERY ROAD                 SHERIDAN, MI 48884
15634971   WRIGHT PLASTIC PRODUCTS CO.                     2021 CHRISTIAN B HAAS               ST. CLAIR, MI 48079
15634982   WRIGHT, SAMANTHA                  2005 JOHN STEWART DR. APT 1210                 MT. STERLING, KY 40353
15634987   WURSTER, BRAD              9437 S DERINDA RD               ELIZABETH, IL 61028
15634990   WUXI GUANGSHUO PRECISION MAC                        13&NO.14 FACTORY BUILDING                  WANGZHUANG
           INDUSTRIAL PARK               WUXI 214000 CHINA
15634992   WW Grainger          Mary West           3803 Roger Chaffee Blvd          Grand Rapids, MI 49508
15634993   WW Grainger          Tonya Billmeyer           961 E 53rd Street        Davenport, IA 52807
15634337   Wabash Electric Supply Inc          1400 S Wabash Street          Wabash, IN 46992
15634338   Wabash Products         2250 Valley Ave           Indianapolis, IN 46218
15634339   Wabash Valley Refuse           PO Box 406          Wabash, IN 46992
15634340   Wabco Automotive NA             Linwood Davis          4500 Leeds Ave          Charleston, SC 29405
15634342   Wabtec Rubber Products           Beverly Deeds−A/R and John Liberoni            269 Donohue Rd.         Greensburg, PA
           15601
15634343   Wachovia Bank, NA           LaGrange Bargaining Plant            #1540008943         Plan Code #146238−146239
15634344   Wachovia Capital Finance Corporation (Ce             100 Park Avenue Floor 3         New York, NY 10017
15634346   Waddington Electronics          Pete        33 Webb St          Cranston, RI 02920−7980
15634353   Wade, Steven        14192 PARK ST             GIBRALTAR, MI 48173
15634355   Wagner Electric Fort Wayne           3610 North Clinton Street         Fort Wayne, IN 46805
15634356   Wagner Engraving Co           500 Clark Ave.          Kirkwood, MO 63122
15634357   Wagner Tool Grinding, Inc.          419 High Street         Fort Wayne, IN 46808
15634361   Waichal, Siddharth        24327 Hoover Ct            Farmington Hills, MI 48335
15634362   Waichal, Siddharth        24327 Hoover Ct Apt 1833             Farmington Hills, MI 48335
15634363   Wainwright Industries, Inc.         17 Cermak Blvd          St Peters, MO 63376
15634364   Waites Company Inc          14 Sunnen Dr           Suite 144       St. Louis, MO 63143
15634365   Wajax Industries        811 Steeles Avenue East           Milton ON L9T 5H3 Canada
15634366   Wal−Mart Stores, Inc.         Norma B. Smith           702 SW 8th Street        Bentonville, AR 72716−0235
15634368   Walco Corporation         Jill Bellinger        1651 East Sutter Rd.        PO Box 9        Glenshaw, PA 15116
15634370   Wald LLC         Fifth & Center Streets          Maysville, KY 41056
15634372   Wald, LLC         Attn: Ralph Pawsat, President           PO Box 10         Maysville, KY 41056
15634373   Wald, LLC         Barb Meyer          800 E. Fifth St        Maysville, KY 41056
15634374   Wald, LLC         W. Timothy Miller, Taft Law            425 Walnut St., Suite 1800        Cincinnati, OH 45103
15634375   Waldes Truarc Inc        Ana Masurekar            70 E Willow Street        Millburn, NJ 07041
15634376   Walker Tool & Die, Inc.          Steve Potter and Heidi Dean         2411 Walker Ave. NW          Grand Rapids, MI
           49544
15634377   Walker, Argusta        215 W South St           Freeport, IL 61032−6829
15634380   Walker, Corey        416 Baker's Chapel Road            Medina, TN 38355
15634382   Walker, Dennis        927 W. Lake Dr., Lot 41           Fremont, MI 49412
15634383   Walker, Denny         927 W. Lake Dr., Lot 41           Fremont, MI 49412
15634391   Walker−J−Walker, Inc.           Stephen Walkins and Cathy Grant           4067 New Getwell Rd.          Memphis, TN
           38118
15634396   Wallen, Michael        2284 Crane Road            Fenton, MI 48430
15634397   Waller Lansden Dortch & Davi            511 Union Street         Suite 2700       Nashville, TN 37219
15634401   Walls, Alvin       2044 MANZ ST              MUSKEGON HEIGHTS, MI 49444
15634402   Walsh Precision Products          Ron Hoge          12400 Doane Road          South Lyon, MI 48178
15634409   Walters, Raymond          927 Twining Rd           Turner, MI 48765
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 248 of 255
15634412   Waltner, Paul       4760 PEARL STREET                YPSILANTI, MI 48197
15634421   Wang, Zijian        5246 Cameron Ct           Troy, MI 48098
15634422   Wanless Ear Nose and Throat           1517 UNION AVE             SUITE B          MOBERLY, MO 65270
15634426   Ward, Matthew         7877 E. ST. HUBERTS TR.              HESPERIA, MI 49421
15634431   Wardwell Braiding Co.          Bob        1211 High Street         Central Falls, RI 02863
15634436   Warren Co. Screw Machine           108 Magness Drive           McMinnville, TN 37110
15634437   Warren Manufacturing, Inc.         Ken Warren           68635 Suszek Road           White Pigeon, MI 49099
15634439   Warren Screw Products          Stephen G Kaspari and Controller           13201 Stephens Rd        Warren, MI
           48089
15634441   Warren, Anne         528 Ellis Street        Martin, TN 38237
15634442   Warren, Anne         528 Ellis Street Apt. 312        Martin, TN 38237
15634446   Warren, Zachery         104 Old Harmony Road             Milan, TN 38358
15634448   Warsaw Black Oxide, Inc.          Craig Doran         PO Box 38          Burket, IN 46508−0038
15634449   Washburn, Joseph          47968 JEFFERSON             NEW BALTIMORE, MI 48047
15634450   Washington, Fayetta         270 S. Tilden St.        Pontiac, MI 48341
15634452   Waste Management           1001 Fannin Street         Suite 4000         Houston, TX 77002
15634453   Waste Management           1428 Antioch Pike          Antioch, TN 03713
15634454   Waste Management of Nashvill            1428 Antioch Pike         Antioch, TN 37013
15634456   Watkins, Howard          704 1st Avenue          Lawrenceburg, TN 38464
15634461   Watkins, Scott       927 LAKE DR.            FREMONT, MI 49412
15634462   Watkins, Scott       927 LAKE DR. LOT 35              FREMONT, MI 49412
15634464   Watson, Barbara         801 Hogarth Ave           Waterford, MI 48328
15634467   Watson, Jeffrey        801 Hogarth Ave          Waterford, MI 48328
15634475   Wauford, Scott        2239 Zion Road          Columbia, TN 38401
15634476   Waukesha Tool & Stamping,LLC              Don Jaeger and Lori Mork           N53 W24635 S Corporate Cir.         Sussex,
           WI 53089
15634478   Wauseon Machine and Mfg            Ken Snyder and Ken Snyder            708 South Orchard St        Kendallville, IN
           46755
15634480   Wavecrest Computing Inc.          Eleanor Keough and Alyce Howard              2006 Vernon Place        Melbourne, FL
           32901
15634481   Way Sr, Brandon          19241 Saint Aubin St         Detroit, MI 48234
15634482   Wayne Automatic Fire          Shaan Ham and Amber McClure               Sprinklers, Inc.      11326 Distribution Ave
           West        Jacksonville, FL 32256
15634483   Wayne Black Oxide Inc.          Kerst Flaid/Dave Dean           4505 Executive Blvd.        Fort Wayne, IN 46808
15634484   Wayne Gene Kuhlman            Wayne Kuhlman            2487 Cowern Place          North St. Paul, MN 55109
15634485   Wayne Pipe & Supply Inc.          1815 So. Anthony Blvd.           Fort Wayne, IN 46803
15634486   Weather Shield Roofing Syste           1197 Hoyt SE         Grand Rapids, MI 49507
15634489   Web Gear Services Ltd          Ernie Reiter        379 Gatestone Blvd          Waterloo ON N2T 2J6 Canada
15634495   Webco Industries, Inc.        Robert Puckett and Terri Bissell         PO Box 100         Sand Springs, OK 74063
15634496   Weber Marking Systems           711 W Algonquin Road             Arlington Heights, IL 60005−4457
15634497   Weber Screwdriving Sys. Inc          PO Box 577          Mount Kisco, NY 10549−0577
15634498   Weber Screwdriving Systems            1401 Front Street        Yorktown Heights, NY 10598
15634499   Weber Specialties Company           Debbie Wolf and Amy Newton              15230 US 131, South         Schoolcraft, MI
           49087
15634501   Weddle, Ashton         12865 ALLISON RD              MILAN, MI 48160
15634505   Weekender Publications Inc.         Box 1049          16 Manitoba St.         Bracebridge ON P1L 1V2 Canada
15634513   Weight & Test Solutions, Inc         Javier Olvera        2000 W EXPRESSWAY 83                SAN BENITO, TX
           78586
15634514   Weiland, Walter         21754 HURON RIVER DRIVE                  ROCKWOOD, MI 48173
15634516   Weimer Bearing & Transmissio            Brenda Robertson and Cindy           W134 N5368 Campbell
           Drive        Menomonee Falls, WI 53051
15634518   Weiner, Shira D.        Prime Clerk LLC           One Grand Central Place         60 East 42nd Street, Suite
           1440       New York, NY 10165
15634521   Weissinger, Samantha         9 W. Dayton St.          Fremont, MI 49412
15634523   Welch Packaging Detroit, Inc          25555 Brest Road          Taylor, MI 45271−1756
15634526   Welch Packaging Groupd           Jason Bailey         D/B/A Cooper Conrainer Corp           Lexington, TN 38351
15634527   Welch Packaging, Inc.         1020 Herman Street          Elkhart, IN 46516
15634528   Welch, Julie       90 Wells Hollow Road            Petersburg, TN 37144
15634529   Welch, Kathryn         9032 10th Ave.         Bitely, MI 49309
15634532   Welding & Fabricating         Paul Gully         Specialties       Troy, MI 48310
15634533   Welding Consultant Services          Jerry Kroll       17 Crescent Drive         Sylvan Lake        Mundelein, IL
           60060−3149
15634534   Welding Technology          Ed         156 E St. Charles Rd.         Carol Stream, IL 60188
15634535   Weldments Inc         Steven J Gleasman and Cindy Chambers              10720 N Second Street        Machesney Park,
           IL 61115
15634536   Wellington Cook          598 Old Quitman Road           Adel, GA 31620
15634537   Wellington Industries Inc.       Scott Hurst         1600 Fortune Drive         Winchester, KY 40391
15634538   Wellington Partners        508 Riverbend Drive           Suite 302        Kitchener ON N2K 3S2 Canada
15634541   Wellman Advanced Materials            Al Cantey and Holly Graham            520 Kingsburg Highway          Johnsonville,
           SC 29555
15634542   Wellman Advanced Materials            Al Cantey and Holly Graham            520 Kinsbury Highway         Johnsonwille,
           SC 29555
15634543   Wellman Advanced Materials, LLC             Haynsworth Sinkler Boyd, PA            Stanley H. McGuffin, Esq.        PO
           Box 11889        Columbia, SC 29211−1889
15634544   Wells Fargo       420 Montgomery Street             San Francisco, CA 94104
15634545   Wells Fargo Bank, N.A. (165)           Acct #7053, Acct #7257          Controlled Disbursement−Chapel Hill         P.O.
           Box 63020        San Francisco, CA 94163
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 249 of 255
15634546   Wells Fargo Bank, N.A. (182)           Acct #1680, Acct #1693          P.O. Box 63020           San Francisco, CA
           94163
15634547   Wells Fargo Capital Finance, LLC          2450 Colorado Avenue 3rd Floor              Santa Monica, CA 90404
15634553   Wells Fargo Capital Finance, LLC, Succes            2450 Colorado Avenue 3rd Floor           Santa Monica, CA
           90404
15634552   Wells Fargo Capital Finance, LLC, as Age            2450 Colorado Avenue 3rd Floor           Santa Monica, CA
           90404
15634556   Wells Fargo Equipment Finance, Inc.           420 Montgomery St           SAN FRANCISCO, CA 94104
15634558   Wells Fargo Equipment Finance, Inc.           PO Box 856937           Minneapolis, MN 55485
15634559   Wells Fargo Equipment Finance, Inc.           Wells Fargo Vendor Financial Services           1010 Thomas Edison Blvd,
           SW        Cedar Rapids, IA 52404
15634561   Wells Fargo Vendor Financial Services, L           2450 Colorado Avenue 3rd Floor            Santa Monica, CA
           90404
15634562   Wells Fargo Vendor Financial Services, L           Attn: Lisa Boddicker         1010 Thomas Edison Blvd,
           SW        Cedar Rapids, IA 52404
15634563   Wells Fargo Vendor Financial Services, L           PO Box 70241           Philadelphia, PA 17176
15634564   Wells Technology Inc          6257 Star Lane N.W.           Bemidji, MN 56601
15634571   Wells, Mary         321 Jackson Street         Lawrenceburg, TN 38464
15634575   Welter Storage        Dave Welter         20061 Hwy 151             Monticello, IA 52310
15634576   Welyn Enterprises         Fran        922 Daniel Dr         PO Box 1225           Waterloo, IA 50704
15634577   Wemetall GmbH           Frank Wolter          Milser Strasse 37        Bielefeld 33729 Germany
15634579   Wendt, Phillip        625 Agnew Road            Pulaski, TN 38478
15634581   Wentz, Matthew          3620 Notten Road           Grass Lake, MI 49240
15634583   Werner−Todd Pump Company               5381 West 86Th Street          Indianapolis, IN 46268
15634584   Werrco Inc.        Jim Mann          593 South State Road 135          Brownstown, IN 47220
15634587   Wesbell Automotive Services           50 Devon Road           Brampton ON L6T 5B5 Canada
15634588   Wesbell Automotive Services           Travis Gumfory and Clarice Conrad            3135 Pine Tree Rd, Suite
           2A       Lansing, MI 48911
15634589   Wesco Spring Co.         Lisa         4501 Knox          Chicago, IL 60632
15634591   West Michigan Cable          Jason Martz          Contractors, Inc.       Grant, MI 49327
15634593   West Michigan Plastics Inc         Greg Cook and Glennis Knierim             5745 W 143rd Ave            Holland, MI
           49423
15634594   West Michigan Rubber           Jerry Delding and Vicki Garrett         767 W. Hackley Ave.           Muskegon, MI
           49441
15634595   West Michigan Superior Lawn            Keith Cregg         2752 S. Osborn Ave           Fremont, MI 49412
15634596   West Michigan Tag & Label            49 Coldbrook N.E.          Grand Rapids, MI 49503
15634597   West Steel Processing, Inc.        Carol         101 West Laurel Street         Seymour, IN 47274
15634603   West, Theodore         46688 Lemans CT             Macomb Township, MI 48044
15634607   Westaflex Tubos Flexivies Lt          Celsa Sato and Suelen Martins          Rodovia do Xisto BR 476 KM 41
           n6283        Contenda 8373−000 Brazil
15634609   Westaflexwerk GmbH            Gunnar Russau           Thaddausstr. 5         Gutersloh 33334 Germany
15634611   Westboro Photonics, Inc.         Cheryl Pollock and Natalie Nedel           1505 Carling Ave.         Ottawa ON K1Z 7L9
           Canada
15634612   Westbrooks, Tammy           P O Box 14          Waynesboro, TN 38485
15634613   Westburne Ruddy Electric          440 Ecclestone Dr.          Unit #2        Bracebridge ON P1L 1P8 Canada
15634614   Westburne Ruddy Electric          Dennis          440 Ecclestone Dr. Unit #2         Bracebridge ON P1L 1P8
           Canada
15634615   Westchester Fire Insuranc Company            Attn: Craig M. Penn         Allianz Global Corporate & Specialty          225
           West Washington St. Ste 2100           Chicago, IL 60606
15634618   Westchester Fire Insurance Company            Duane Morris LLP           Wendy M. Simkulak, Esquire            30 S. 17th
           Street      Philadelphia, PA 19103−4196
15634616   Westchester Fire Insurance Company            c/o Chubb         Attn: Collateral Manager          436 Walnut
           Street      Philadelphia, PA 19106
15634617   Westchester Fire Insurance Company            c/o Chubb f/k/a ACE          Attn: Collateral Manager          436 Walnut
           Street      Philadelphia, PA 19106
15634619   Westco Metalcraft, Inc.        Cheryl Perry and Penny Johnson            31846 Glendale          Livonia, MI 48150
15634621   Western Container         Ellen        1100 Inman Parkway            Beloit, WI 53511
15634622   Western Hydraulics         160 Brock Street          Barrie ON L4N 2M4 Canada
15634623   Western Mechanical Contracto           Dorothy Kent          990 Koopman Lane            Elkhorn, WI 53121
15634624   Western Mechanical−Electrica           Millwright Services Ltd.         160 Brock Street         Barrie ON L4N 2M4
           Canada
15634625   Western Pacific Storage         Customer Service and Marya Guerrero             Solutions, Inc.       300 East Arrow
           Highway        San Dimas, CA 91773
15634626   Western Reserve Trading Inc          George Maranuk           127 Churchill−Hubbard Rd             Suite
           B       Youngstown, OH 44505
15634628   Westlake Ace Hardware           Donna Baldwin           14000 Marshall Dr          Lenexa, KS 66215
15634630   Westport Corporation         Rick Mannix           510 Montauk Hwy            Suite F       West Islip, NY
           11795−4422
15634631   Westside Electric Inc.       4031 Faye Road           Jacksonville, FL 32226−2348
15634634   Westwood Pallet LLC           John Mullet and John Mullet           7650 Skeels Rd         Holton, MI 49425
15634636   Whaley, Jacob         6523 US 223          Ottawa Lake, MI 49267
15634639   Wheatland Tube          134 Mill St.        Sharon, PA 16146
15634640   Wheeler Brothers Inc         409 Drum Avenue            Somerset, PA 15501
15634641   Wheeler Brothers Inc         Crystal Smith         PO Box 737          Somerset, PA 15501
15634651   Whitaker, Mark         10801 CADY RD              GRASS LAKE, MI 49240
15634653   White Eagle Spring & Wire Fo           Josephine Lozada          1637 N. Lowell Ave.          Chicago, IL 60639
15634654   White Eagle Steel & Supply          19102 174th Ave.          Spring Lake, MI 49456
                 Case 19-12378-KBO                  Doc 1282-1            Filed 01/04/21           Page 250 of 255
15634655   White Electric Company            Matt        Div Of Cape Electrical Suppl         4401 Paris Gravel
           Road         Hannibal, MO 63401
15634656   White's Bridge Tooling, Inc.         PO Box 8 1395 Bowes Road              Lowell, MI 49331
15634658   White, Buddy          817 Rawlins St          Port Huron, MI 48060
15634666   White, Jessie        5022 E. 36th         Newaygo, MI 49337
15634667   White, Jessie        6930 W. 92nd           Fremont, MI 49412
15634668   White, John        7677 SUTTON ROAD                 BRITTON, MI 49229
15634671   White, Philip        25413 Saint James           Southfield, MI 48075
15634677   White, Shamika          4840 Stockton          Detroit, MI 48234
15634679   Whitehead, Geoffrey           231 Treetrop Trail         Lawrenceburg, TN 38464
15634682   Whitesell        Stephen Burk          590 Basaltic Road          Vaughan ON L4k 5A2 Canada
15634683   Whitesell Corp.         450 Tower Boulevard            Carol Streams, IL 60188
15634684   Whitesell Corp.         Matt Johannessen and Bill Beck            PO Box 2570         Muscle Shoals, AL
           35662−2570
15634685   Whitesell Corporation          PO Box 2570           Muscle Shoals, AL 35662
15634686   Whitesell/Multifastener Tool         Fabristeel Prod Inc          22100 Trolley Indust Dr        Taylor, MI 48180
15634687   Whitesell/Technifast          Tina Robinson          450 Tower Blvd.         Carol Stream, IL 60188
15634688   Whiting Corp          James Fryer         26000 Whiting Way            Monee, IL 60449
15634690   Whitlam Group           Bankruptcy Claims Admin Services, LLC               100 Union Avenue, Suite 240         Cresskill,
           NJ 07626
15634691   Whitlam Group           Diane M Grover and Patricia Wolford            24800 Sherwood Ave           Centerline, MI
           48015
15634692   Whitlam Label Co Inc           Diane M Grover and Patricia Wolford            24800 Sherwood Ave          Centerline, MI
           48015
15634694   Whitmarsh, Lawrence            19011 Gill Rd          Livonia, MI 48152
15634695   Whitmer Environmental            George L. Whitmer           Services, Inc.       11516−3 San Jose
           Blvd.        Jacksonville, FL 32223
15634699   Wickham Services            12745 Del Rio Drive          Jacksonville, FL 32258
15634700   Wiegers, John         1060 E. Isabella Ave.          Muskegon, MI 49457
15634703   Wiese Planning & Engr. Inc.          Bob Weller Or Pam             1435 Woodson Road          St. Louis, MO 63132
15634704   Wiese Planning (Columbia,MO              7700 I−70 Drive SE           Columbia, MO 65201
15634705   Wiese USA          Jerry Holt and Amy Shields            1611 Airways Blvd.         Jackson, TN 38301
15634706   Wiesner, Danny          1171 Private Road 2731            Moberly, MO 65270
15634713   Wilburn, Eric         103 Jackson Drive          St Joseph, TN 38481
15634715   Wilcher, Sakinna          13393 South Shore Drive           Sterling Heights, MI 48312
15634721   Wilfong, Nicholas          9101 Tennga Lane           Chattanooga, TN 37421
15634726   Wilks, Patrick        45828 Kensington St           Utica, MI 48317
15634729   Willetts, Jonathan         1585 E 13 Mile Road           Madison Heights, MI 48071
15634730   Willetts, Jonathan         1585 E 13 Mile Road Apartment 106             Madison Heights, MI 48071
15634731   William C. Weber & Associates, Inc.            C/O Bankruptcy Claims Admin            100 Union Avenue          Suite
           240        Cresskill, NJ 07626
15634732   William Walters          8562 Hwy B           Higbee, MO 65257
15634733   Williams & Beck Inc.           Denis        6585 Belding Rd NE Ste B           Rockford, MI 49341
15634735   Williams Auto Sales           Bobby Roberson           802 N Locust         Lawrenceburg, TN 38464
15634736   Williams Chevrolet Honda            PO Box 268          2600 US 31 South          Traverse City, MI 49685
15634737   Williams Equipment & Elec            Kathy         124 Corporate Square          Hannibal, MO 63401
15634739   Williams, Arvis         9822 Creekwood Trail            Davisburg, MI 48350
15634747   Williams, Darlene          15382 COURT VILLAGE LANE                   TAYLOR, MI 48180
15634749   Williams, Jason         2440 Freeman Dr.           Lake Orion, MI 48360
15634750   Williams, Jordon          420 Everret St        Milan, MI 48160
15634753   Williams, Lewis          1865 Sherborn          Holland, OH 43528
15634763   Williams, William          6600 E. Sportsman Dr.           White Cloud, MI 49349
15634765   Williamson, Bradley           1309 Wisconsin Ave           Marysville, MI 48040
15634766   Williamson, Danney            1075 Hays St., Apt B         Milan, TN 38358
15634768   Williamston Products, Inc          Terri Kortman          845 Progress Court        Williamston, MI 48895
15634769   Willie Washer          Bob Urlakis         2101 Greenleaf Ave          Elk Grove, IL 60007
15634770   Willing, Mitchell         582 Oldfield Drive SE          Byron Center, MI 49315
15634771   Willis of New York           OB BOX 4557            New York, NY 10249−4557
15634777   Willis, Phillip       6 Box Road          Five Points, TN 38457
15634778   Willison, Robert         624 Fall River Road          Lawrenceburg, TN 38464
15634784   Wilmot Electric, Inc.         Brian Wilmot and Heidi Morse            12800 Taylor Road         Charlevoix, MI
           49720
15634785   Wilson Custom Painting           Dan Wilson           1705 Beechtree         Grand Haven, MI 49417
15634786   Wilson Tool Canada            Order Desk         4−5590 Finch Ave East          Toronto ON M1B 1T1 Canada
15634788   Wilson Tool Canada            Sandy Shelton         3115 Kennedy Road           Scarborough ON M1V 4Y1 Canada
15634791   Wilson Tool International In         Donna Hengtgen            12912 Fambam Avenue            White Bear Lake, MN
           55110
15634790   Wilson Tool International In         Donna Hengtgen            12912 Fambam Avenue            White Bear Lake, MO
           55110
15634792   Wilson Tool Intl         12912 Farnham Ave            White Bear Lake, MN 55110
15634793   Wilson's Roto−Rooter           8812 County Rd 414           Hannibal, MO 63401
15634794   Wilson, Allison         370 STATE RT. 187             MILAN, TN 38358
15634797   Wilson, Daren          2594 Farmwood           Lawrenceburg, TN 38464
15634798   Wilson, Daren          2596 Fawnwood            Lawrenceburg, TN 38464
15634804   Wilson, James          1780 Pond Run           Auburn Hills, MI 48326
15634813   Wilson, Ronald          821 Gosseen          Moberly, MO 65270
15634842   WinZip Computing LLC              PO Box 540           Mansfield, CT 06268
15634818   Winchester Coatings Inc.          Rick Keith         29456 Groesbeck Hwy.           Roseville, MI 48066
                 Case 19-12378-KBO                 Doc 1282-1          Filed 01/04/21           Page 251 of 255
15634819   Winchester Coatings Inc.         Scott Hurst        1600 Fortune Drive         Winchester, KY 40391
15634821   Windemuller Electric, Inc.        PO Box 466          1176 Electric Ave         Wayland, MI 49348
15634823   Windo−Motion          Susan Burtt and Donna Rudnick             594 Newpark Blvd. PO Box 154           Newmarket ON
           L3Y 4X1 Canada
15634824   Windsor Industrial Sales        V. Ranieri and Sharon Ulrich          6137 Windsor Rd.          Loves Park, IL
           61111
15634825   Windsor Metal Technologies           Mike Spidalieri and Cheryl Rousseau           3900 DelDuca Dr.         Windsor ON
           N0R 1L0 Canada
15634826   Windsor Mold USA           4035 Malden Rd           Windsor ON N9C 2G4 Canada
15634827   Wineman Technology Inc            Greg Britton and Cabri Prime          1668 Champagne Dr N           Saginaw, MI
           48604
15634828   Winfield Machine Service LLC            Dave Winfield and Sharon Winfield           947 Mayer Rd.         Wales, MI
           48027
15634831   Winkler Communications           PO Box 7507           Kirksville, MO 63501
15634835   Winters Jr., Kenneth        10 Pleasant Valley Road          Ethridge, TN 38456
15634836   Winters Jr., Kenneth        1600 WHIPPOORWILL DRIVE                   LAWRENCEBURG, TN 38464
15634837   Winters, Robbie        10 Pleasant Valley Road          Ethridge, TN 38456
15634838   Winters, Robbie        527 Keener Road           Iron City, TN 38463
15634839   Winters, Siera       17160 Annott          Detroit, MI 48205
15634841   Wintriss Controls Group, LLC          Jerry Bissonnette         100 Discovery Way           Acton, MA 01720
15634843   Wioskowski, David          28728 Fountain          Roseville, MI 48066
15634844   Wirco Inc       Richard Grimm and Julie Brinkley             105 Progress Way         PO Box 609         Avilla, IN
           46710
15634845   Wire Design, Inc.        Ross Nusbaum and Dianna Berg              2520 Industrial Parkway        Elkhart, IN
           46514
15634846   Wire−Tech LLC           PO Box 387          Paris, TN 38242
15634847   Wired, LLC         Scott Helder        PO Box 528           Cannonsburg, MI 49317
15634848   Wireless Usa        Rob Munson           2517 East Schneidman Dr           Quincy, IL 62301
15634850   Wirts, Jeremy        13540 PARK MEDOWS CT.                  GRANT, MI 49327
15634852   Wirtz Electric & Communicati           Laura Shields and Laura Shields         1675 S Sheridan         Muskegon, MI
           49442
15634856   Wisdom, Joseph          7 BUCK BRANCH LANE                  LAWRENCEBURG, TN 38464
15634860   Wise El Santo Co.         Michelle Blandin (AD 32)           PO Box 8360          11000 Linpage        St. Louis, MO
           63132−0360
15634866   Witco Inc       Stephanie Overstreet and RoxAnn Smith              6401 Bricker road         Avoca, MI 48006
15634867   Witek, Joe       6143 Atlas Valley Drive           Grand Blanc, MI 48439
15634868   Witek, Joseph        6143 Atlas Valley Drive          Grand Blanc, MI 48439
15634873   Wittmann Battenfeld Inc         Jacob Powell         1 Technology Park Drive           Torrington, CT 06790
15634875   Wizard International        4600 116TH STREET SW               MUKILTEO, WA 98275
15634876   Wizard International        Chris Lovgren          4600 116th Street SW         Mukilteo, WA 98275
15634883   Wolf Composite Solutions          George Greco and Bethany Wolford             3991 Fondorf Drvie         Columbus, OH
           43228
15634884   Wolf Robotics Inc.        Julie Burton        4600 Innovation Drive          Fort Collins, CO 80525
15634889   Wolfram Research Inc          Customer Service and Vicki Howell            100 Trade Center Drive         Champaign, IL
           61820−7237
15634891   Wolverine Coil Spring Co.          Karen Penney         818 Front Avenue NW            Grand Rapids, MI 49504
15634893   Wolverine Plating Corp.         Rick Keith         29456 Groesbeck Hwy.            Roseville, MI 48066
15634895   Wolverine Tool & Engineering           5641 West River Drive NE           Belmont, MI 49306
15634896   Womble Bond Dickinson (YS) LLP              Attn: Matthew P. Ward           1313 N. Market Street, Floor
           12        Wilmington, DE 19801−1151
15634897   Womens Business Enterprise           Mia Delano and Laura Herman             National Council INC        1120
           Connecticut Ave NW Suite 1000            Washington, DC 20036
15634898   Wong Poom Chan Law & Co              1st Floor CTS House 78−83            Connaught Road Central          Hong Kong
           China
15634904   Wood, Jimmy          PO Box 92          Callao, MO 63534
15634912   Woodard & Company            25 Planchet Road          Suite 5        Concord ON L4K 2C5 Canada
15634913   Woodard Machine & Serv. Inc.           1378 North Main Street          Suite 102        Carthage, TN 37030
15634914   Woodard, Carson          8618 Middle Butler Road           Iron City, TN 38463
15634915   Woodard, Donald          314 Richland Street         Pulaski, TN 38478
15634916   Woodke, Derek          701 Lytle Ave         Harbor Beach, MI 48441
15634917   Woods, Amanda           2890 Prospect Rd          Pulaski, TN 38478−6623
15634919   Woods, Christopher         210 Cherry Street         Ethridge, TN 38456
15634922   Woods, Karla         2450 Hoagland Highway            Deerfield, MI 49238
15634927   Woodstock National PDC            1401 Parkinson Rd East          Woodstock ON N4S 8K8 Canada
15634928   Woody's Electric & Refrig          19026 CR 16         Bristol, IN 46507
15634933   Wootten, Terry        844 Ricky Lane          Dundee, MI 48131
15634935   Worford, Matthew          28220 SHERWOOD RD                 BELLEVILLE, MI 48111
15634936   Workcare Resource, Inc.         49 Old Hickory Blvd. E           Jackson, TN 38305
15634939   Workday Inc         Adam Winkler and Accounts Payable              6110 Stoneridge Mall Rd         Pleasanton, CA
           94588−3211
15634940   Workday Inc         Adam Winkler and Accounts Payable              6230 Stoneridge Mall Road         Pleaston, CA
           94588
15634941   Workday, Inc.        6110 Stoneridge Mall Road           Pleasanton, CA 94588
15634942   Workday, Inc.        Wire Instructions Saved in QA2 Notes
15634943   Working Bytes, Inc.        29002 − 785 Wonderland Dr S.             London ON N6K 4L9 Canada
15634945   World Class Industries        Attn: Accts. Payable         PO Box 70          Hiawatha, IA 52233
15634946   World Class Industries        Epi Component Division            803 E. 8th Avenue         Milan, IL 61264
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 252 of 255
15634947   World Class Steel&Processing            Ashley Beresh and Judy Tlumak             24320 Sherwood Rd           Center Line,
           MI 48015
15634948   World Data Products, Inc.         Kevin Kuemmel and Jon Hautala               1105 Xenium Lane North           Plymouth,
           MN 55441
15634949   World Steel Dynamics Inc           456 Sylvan Ave          Englewood Cliffs, NJ 07632
15634950   World Testing Inc.        72 East Hill Street         Mt. Juliet, TN 37122
15634951   World Washer & Stamping             763 W Annoreno Drive             Addison, IL 60101−4315
15634952   Worrick, Royce         336 E. CHICAGO BLVD                BRITTON, MI 49229
15634954   Worthington Steel         Debbie Surdu          11700 Worthington Drive            Taylor, MI 48180
15634955   Worthington Steel         Eddie Cooper and Kurt Morton              1400 Red Hat Road NW           Decatur, AL
           35601
15634956   Worthington Steel         Scott Sneider and Adam Roush              100 Worthington Drive         Porter, IN 46304
15634957   Worthington Steel Co.         John Chesser and Steve Powell             1152 Industrial Blvd.       Louisville, KY
           40219
15634959   Worthington Steel/Ford Resal           Debbie Surdu          1085 Dearborn Drive          Columbus, OH 43229
15634960   Worthington Steel/GM Resale            Debbie Surdu          6303 County Rd 10           Delta, OH 43515
15634961   Worthington/Chrysler Resale           100 Worthington Drive            Porter, IN 46304
15634965   Wray, Stanley        935 James Hollow Road             Prospect, TN 38477
15634966   Wright Coating Company            1603 N. Pitcher         Kalamazoo, MI 49007
15634967   Wright Furniture & Carpet Co           David Barbee          11323 Hwy 61           Hannibal, MO 63401
15634969   Wright Plastic Products        Mary Seely           201 Condensery Road            Sheridan, MI 48884
15634970   Wright Plastic Products Co, LLC           201 E Condensery Road             Sheridan, MI 48884
15634972   Wright Plastic Products Co.         Skip Hines         2021 Christian B Haas          St. Clair, MI 48079
15634974   Wright, David         6359 Church St          Cass City, MI 48726
15634978   Wright, Jerry       31 Long Branch Road             Lawrenceburg, TN 38464
15634979   Wright, Karen         1613 MOLLIE ST             YPSILANTI, MI 48198
15634981   Wright, Lorie        500 S. MAIN STREET              STOCKTON, IL 61085
15634984   Wu, Victoria        35132 Meadow Ln             Farmington Hills, MI 48335
15634985   Wu, Xiao         35132 Meadow Ln            Farmington Hills, MI 48335
15634988   Wurth Service Supply, Inc          2390 Federal Drive          Decatur, IL 62524
15634991   Wuxi Guangshuo Precision Mac              Martin Zhou         13&14 Factory Building, Wangzhuang              Wuxi 214000
           China
15634996   Wynn, Dreyon          4126 S. Paul Circle         Bay City, MI 48706
15634997   X−CEL Tooling           1000 Industrial Rd.         PO Box 338           Iron Ridge, WI 53035−0338
15634998   X−Press Repair & Machine            Gary Ashbrooke           1935 Candor Dr.          Marion, IN 46952
15634999   X−Rite Inc        Materials and Jeff Brown           4300 44th St SE          Grand Rapids, MI 49512
15635000   X−Rite, Inc.       Iris Gaton and Linda Ickowski            4300 44th Street SE         Grand Rapids, MI 49512
15635003   XCENTRIC MOLD & ENGINEERING                      24541 MAPLEHURST DR                  CLINTON TOWNSHIP, MI
           48036
15635005   XEROX           5500 PEARL STREET               ROSEMONT, IL 60018
15635013   XL        Attn: Jacob Buescher           190 South LaSalle Street          Chicago, IL 60603
15635018   XPO Logistics         c/o RMS           PO Box 19253          Minneapolis, MN 55419
15635020   XY Tool & Die, Inc.          Kevin Becker          PO Box 217           6492 State Road 205         Laotto, IN 46763
15635001   Xaloy Extrusion         Customer Service and Alisa Harbin             1291 19th Street Lane NW           Hickory, NC
           28601
15635002   Xander Auto Stamp & Tooling             Nancy Shen          No 198 Shahu Road TanxiaTown              Dongguan 523710
           China
15635004   Xcentric Mold & Engineering            John Sidorowicz and Paula Williams            24541 Maplehurst Dr          Clinton
           Township, MI 48036
15635006   Xerox − The Document Company               33 Bloor Street East         Toronto ON M4W 3H1 Canada
15635007   Xerox Capital Services LLC           Mary         5500 Pearl Street         Rosemont, IL 60018
15635008   Xerox Corporation         GENERAL SECTOR CBC                   PO BOX 660501             DALLAS, TX 75266−0501
15635009   Xinyi Automobile Parts          1 Corporate Drive          Cranbury, NJ 08512
15635010   Xinyi Automobile Parts          Mr. Allan Tang          Wuhu Economic and Tech Zone, Wuhu City                Anhui Prov
           241009 China
15635012   Xiong, Pao        9750 MELISSA LANE                DAVISBURG, MI 48350
15635015   Xpedx         1223 HEIL QUAKER BLVD.                 LA VERGNE, TN 37086
15635016   Xpedx (MI)         4140 East Paris Ave SE           Grand Rapids, MI 49512−3911
15635017   Xpedx Product List         2099 Corporate 44 Dr           Fenton, MO 63026
15635019   Xspect Solutions Inc         Chris Bonnett         Wenzel Building           46962 Liberty Drive         Wixom, MI
           48393
15635021   Xytek Industries Inc        Bliar Kergan and Barbara Foster            19431 W Davison           Detriot, MI 48223
15635022   Y ez, Juan S nchez        LONGORE O 244               Matamoros Tamaulipas 87440 Mexico
15635026   YAN, JIAN MING             1780 Pond Run           Auburn Hills, MI 48326
15635030   YANCEY, CHARLENA                 851 W Coates           Moberly, MO 65270
15635031   YANCEY, DIANA              525 West End Pl           Moberly, MO 65270
15635033   YANFENG US AUTOMOTIVE INT                      45000 HELM ST             PLYMOUTH, MI 48170
15635036   YARBER, KAYLA               836 COBBLER LN              MT.STERLING, KY 40353
15635045   YATES, VERA             178 N. COOK ST.            HESPERIA, MI 49421
15635047   YDROGO, RAYMOND                  21411 LEFEVER             WARREN, MI 48091
15635052   YEZ Global Inspection Inc          Bernardo Yepez           15 Glenn Bridge Rd.          Unit A         Arden, NC
           28704
15635057   YINGLING, ROBERT               2 SOUTH FRANKLIN                 MILLEDGEVILLE, IL 61051
15635064   YONKER, JEFFREY               7500 Miller Dr Apt 423           Warren, MI 48092
15635074   YOUNG TECHNOLOGY INC                     900 W. FULLERTON AVE                  ADDISON, IL 60101
15635077   YOUNG TECHNOLOGY, INC.                    900 W. FULLERTON AVE                  ADDISON, IL 60101
15635080   YOUNG, BARBARA                33583 HIGHWAY WW                  Salisbury, MO 65281
15635094   YOUTZY, DUSTIN              322 EAST RAILROAD ST.                  LENA, IL 61048
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21           Page 253 of 255
15635096   YUN SHENG (USA) INC                  395 OYSTER POINT BLVD # 230                 SOUTH SAN FRANSICO, CA
           94080
15635098   YUSEN LOGISTICS S018−01                   SAORI SUZUKI             1300 BUSSEE ROAD              ELK GROVE, IL
           60007
15635023   Yackson, Alfredo Malerva             SIERRA LA NORIA 5              Matamoros Tamaulipas 87497 Mexico
15635025   Yale Material Handling            Gammon Inc           1960 Concourse Drive          St. Louis, MO 63146
15635029   Yancey's Lift Truck Service           129 Anglin Lane           Jackson, TN 38301
15635034   Yang, Lily         15 Perkins Square #8           Boston, MA 02130
15635035   Yankee Tool & Die            Charley         3439 Russell Road          Green Cove Springs, FL 32043
15635039   Yaskawa America, LLC              Angie Clements and Order Entry            Motoman Robotics Division          100
           Automation Way           Miamisburg, OH 45342
15635040   Yaskawa Electric America             Mindy Schaefges           2121 Norman Drive South           Waukegan, IL 60085
15635041   Yasuda, Satoshi         Satoshi Yasuda           1781 Weatherstone Dr           Ann Arbor, MI 48108−3394
15635042   Yates Consulting         Brian Yates           1375 Mathew Crescent           Belle River ON N0R 1A0 Canada
15635046   Yazaki North America Inc             Erik Collar        6801 Haggerty Rd 4028E           Canton, MI 48187
15635050   Yenota, Kotchaphorn           5629 Secor Rd Apt 95             Toledo, OH 43623
15635051   Yeung, Ching          28939 Millbrook Road             Farmington Hills, MI 48334
15635053   Yigiter, Kenan         209 Rose Brier dr           Rochester Hills, MI 48309
15635054   Yin, Yong         344 Hillview St          Rochester Hills, MI 48306
15635055   Yingling, Joseph         27 Tandy Road            Leoma, TN 38468
15635056   Yingling, Joseph         503 West Commerce Street              Loretto, TN 38469
15635058   Yocom, Justin         1032 Alex Drive            Lawrenceburg, TN 38464
15635061   Yokohama Industries America, Inc.             105 Industry Drive         Versailles, KY 40383
15635062   Yokohama Industries Americas Inc.              103 Kulhman Blvd.          Versailles, KY 40383
15635063   Yokohama Industries Americas Ohio, Inc.              474 Newell Street         Painesville, OH 44077
15635065   Yonker, Patricia        7500 MILLER RD               WARREN, MI 48092
15635067   York Saw & Knife           Jeff King          PO Box 733          York, PA 17405
15635068   York Simcoe Leasing            1001 Lockwood Circle             Newmarket ON L3X 1M1 Canada
15635071   Yosef, Manhal          2252 Belmont Dr            Sterling Heights, MI 48310
15635072   Young & Assoc Ind Safety             212 Roland Ave.           Jackson, TN 38301
15635073   Young Maintenance Services              Service Dept.         Rt.6 Box 1100        933 Sequatchie Rd.        Pikeville, TN
           37367
15635075   Young Technology Inc             Brian Sohn and Justina Yoon           900 W. Fullerton Ave         Addison, IL
           60101
15635076   Young Technology Inc.             c/o WINDELS MARX LANE & MITTENDORF, LLP                         Attn: James M.
           Sullivan        156 West 56th Street           New York, NY 10019
15635079   Young, Anthony           4456 Grayton           Detroit, MI 48224
15635084   Young, Patrick         3200 Five Points Dr Unit 310             Auburn Hills, MI 48326
15635085   Young, Sean          11740 Blue Lake Rd             Holton, MI 49425
15635086   Young, Sean          1470 W Norton Ave             Muskegon, MI 49441
15635087   Youngblood Automation              300 36th Street S.E.         Grand Rapids, MI 49548
15635088   Youngblood Automation              Bankruptcy Claims Admin Services, LLC              100 Union Avenue, Suite
           240        Cresskill, NJ 07626
15635089   Youngman, Trevor            3600 Briarbrooke Lane            Rochester, MI 48306
15635092   Yousif, Johnathan         34717 Fargo Drive            Auburn Hills, MI 48326
15635091   Yousif, Johnathan         34717 Fargo Drive            Sterling Heights, MI 48312
15635093   Yousif, Johnathan         34747 Fargo Dr.            Sterling Heights, MI 48312
15635095   Yu Wei Plastic & Hardware             Steven Zhou and Rita Lin           ZhenAn Rd          DonGuan City 523878
           China
15635097   Yun Sheng (USA) Inc             John Ebert and Julia Zhou          395 Oyster Point Blvd # 230         South San Fransico,
           CA 94080
15635099   Yusung Tech          Tom Lee            Kyung Ki−Do, Hwa Sung−Si Pal             Tan−Myun No Ha−Ri 282−4 South
           Korea
15635100   Z iga, Celia Z iga        TIBET NUM 46              Matamoros Tamaulipas 87497 Mexico
15635101   Z iga, Eunice Zamora           ISLAS BALLESTAS NUM 15                   Matamoros Tamaulipas 87347 Mexico
15635102   Z iga, Jose Bonilla        FRANCISCO J. MANCIN # 8                  Matamoros Tamaulipas 87440 Mexico
15635103   Z iga, Maria Cervantes           Calle Heroes de Cananea #116            Matamoros Tamaulipas 87496 Mexico
15635104   Z iga, Silvia Franco         PRIV. REPUBLICA DE CHILE 125                  Matamoros Tamaulipas 87390 Mexico
15635105   Z−Mike Inc.         Susan Search           454 Smith Street         Middletown, CT 06457
15635106   ZABKO, TRACI             123 Mount Lebanon Road               Lawrenceburg, TN 38464
15635123   ZATEK, ANTHONY                 18531 BEECHWOOD                  ROSEVILLE, MI 48066
15635130   ZAVALA, JOSE             1677 Monclova Dr.             BROWNSVILLE, TX 78521
15635133   ZDB Group a.s.          Tomas Konvicny             Bezrucova 300          Bohumin 735 94 Czech Republic
15635136   ZELEDYNE LLC               7200 W CENTENNIAL BLVD.                   NASHVILLE, TN 37209
15635147   ZF Electronic Systems            Pleasant Prairie, LLC         12420 Mercantile Ave          El Paso, TX 79928
15635148   ZF FRIEDRICHSHAFEN AG                    15811 CENTENNIAL DR                NORTHVILLE, MI 48168
15635149   ZF Lemforder Corp            3300 John Conley Dr            Lapeer, MI 48446
15635150   ZF North America, Inc.            Leslie Shatney         Accounts Payable−CHI           15811 Centennial
           Drive        Northville, MI 48168
15635151   ZF SUSPENSION TECH                  GUADALAJARA S.A de C.V                 KM. 3.5 carretera        EL SALTO 45680
           MX
15635152   ZF TRANSMISSIONS                 2846 N OLD LAURENS RD                  GRAY COURT, SC 29645
15635155   ZHENGDAO PARTS CO LTD                     15# DIAOYUTAI RD               E&T ZONE            NINGGUO 242300
           CHINA
15635158   ZHONGDING USA INC.                  400 DETROIT AVE.               MONROE, MI 48162
15635160   ZHONGSHAN SANFENG METAL FORG                           Lisa Li        NO.6, KANGLONG STREET YULONG
           ROAD           ZHONGSHAN CITY 528414 China
                 Case 19-12378-KBO                 Doc 1282-1           Filed 01/04/21          Page 254 of 255
15635161   ZHONGSHAN SANFENG METAL FORG                         NO 6 KANGLONG ST                YULONG
           ROAD           DONGSHENG TOWN 528414 CHINA
15635165   ZIEGLER, JOHN             654 S Bryant St         Denver, CO 80219−3543
15635166   ZIER, EVAN            806 Virgina Avenue          LENA, IL 61048
15635170   ZILINSKI, RANDY             22810 EASTWOOD                WARREN, MI 48089
15635171   ZILLER ELECTRIC INC                LARRY LALONDE and LISA OR KIM                    2475 BROWN RD             ORION, MI
           48539
15635175   ZIMMERMAN, JEFFREY                  3237 MAYER RD.             CHINA, MI 48054
15635176   ZIMMERMAN, KENNETH                    PO BOX 262 114 2ND STREET                 LINWOOD, MI 48634
15635181   ZOELLNER, ROBERT                5239 SPRING GROVE                FREMONT, MI 49412
15635182   ZOET, CHRISTINE             4479 W 124TH            GRANT, MI 49327
15635191   ZOHAR II 2005−1, LIMITED, AS LENDER                    WALLER LANDSEN DORTCH & DAVIS LLP                       JOHN
           TISCHLER, KATIE STENBERG TYLER LANE                         511 UNION STREET, SUITE 270               NASHVILLE, TN
           37219
15635198   ZOHAR III, LIMITED, AS LENDER                  WALLER LANDSEN DORTCH & DAVIS LLP                         JOHN
           TISCHLER, KATIE STENBERG TYLER LANE                         511 UNION STREET, SUITE 2700                NASHVILLE, TN
           37219
15635201   ZORNES, RICHARD               2359 Sterlington Rd APT B            Lexignton`, KY 40517−4901
15635202   ZPS − CNC USA, Inc.            Tammy Grisez and Pam Gray              1225 Henri Dr.       Wauconda, Il 60054
15635204   ZU IGA, JAIME SANCHEZ                 CASA DEL OBRERO MUNDIAL NUM 79                       MATAMOROS Tamaulipas
           87440 Mexico
15635107   Zacar as, Javier Ram rez         FLOR DE PALMA NUM 15                  Matamoros Tamaulipas 87475 Mexico
15635108   Zachary, Desmond           2185 Helen         Detroit, MI 48207
15635110   Zahm, Bernard          9124 Courtland Drive          Rockford, MI 49341
15635112   Zamora, Jose Moreno           CALLE VICENTE SUAREZ NUM 105                      Matamoros Tamaulipas 87449
           Mexico
15635113   Zapata, Erika Moreno          JORDANIA 17             Matamoros Tamaulipas 87490 Mexico
15635114   Zapata, Magali Salas         MONTERREY NUM 27                  Matamoros Tamaulipas 87343 Mexico
15635115   Zapata, Tomas Limas           AVENIDA CERRO DEL BERNAL NUM 73                        Matamoros Tamaulipas 87497
           Mexico
15635116   Zapp Tooling Alloys, Inc.         Sara Johnson and John Silva           1528 St. Paul Avenue        Gurnee, IL
           60031
15635117   Zarate, Clara Rojas        SAUCES NUM 37               Matamoros Tamaulipas 87490 Mexico
15635118   Zarate, Jose Ram rez         Ixtaccihuatl #41        Matamoros Tamaulipas 87497 Mexico
15635119   Zarate, Oziel Garcia        VALLE DEL PARQUE 46                 Matamoros Tamaulipas 87346 Mexico
15635120   Zarate, Virginia Agosto         MONITOBA 47              Matamoros Tamaulipas 87450 Mexico
15635121   Zaremba Equipment Inc.           Debbie Sparks          1254 Energy Drive          Gaylord, MI 49735
15635122   Zarzycki, Sangita         6933 Oakhurst Ridge           Clarkston, MI 48348
15635124   Zatkoff Seals        Vaughn Smith           8929 Airport Road          Holland, OH 43528−9604
15635125   Zatkoff Seals & Packaging           Jeff Johnson and Patty Anson          9334 Castlegate Drive        Indianapolis, IN
           46256
15635126   Zatkoff Seals & Packaging           Terry Oldeck         5925 Sherman          Saginaw, MI 48604
15635127   Zatkoff Seals & Packings          Jerry Labreck         4678 50Th St SE          Grand Rapids, MI 49512
15635128   Zatkoff Seals Gasket Div.         Andy         31773 Denton Drive           Warren, MI 48092−4718
15635129   Zavala, Jesus S nchez         AGUSTIN MELGAR # 121                 Matamoros Tamaulipas 87449 Mexico
15635131   Zavala, Jose Garcia         MIGUEL 57           Matamoros Tamaulipas 87458 Mexico
15635132   Zavala, Nahman Lucio           SIERRA TEZONCO NUM 83                   Matamoros Tamaulipas 87470 Mexico
15635134   Zeeco Metals, Inc         Perry Hytken         7401 S. Ferinand Ave.          Bridgeview, IL 60455
15635135   Zeledyne LLC           17333 Federal Drive         Suite 230         Allen Park, MI 48101
15635137   Zeledyne LLC           Armando Galindo          CalleMiguel Catal n 420 Parque Indstrial          Juarez Chihuahua 32700
           Mexico
15635138   Zeledyne LLC           Dennis Domanski          7200 W Centennial Blvd.           Nashville, TN 37209
15635139   Zeledyne LLC           Jack Webb          5555 S 129th East Ave.         Tulsa, OK 74134
15635140   Zeller Electric       4250 Hoffmaister Ave           St. Louis, MO 63125
15635143   Zeng, Jeff        3 DOWNING CT              ANN ANBOR, MI 48108
15635144   Zep Manufacturing Company              PO Box 593549          Orlando, FL 32859
15635145   Zetek, LLC          Robert Zeimis         575 E. Big Beaver Rd.          Suite 380       Troy, MI 48083
15635146   Zettaone Technologies          Prabu Murugan           India Private Ltd 9th Cross, Wilson        Garden Bangalore
           Karnataka 560027 India
15635154   Zhejiang Machinery & Equipment I/E Co.,             Brown & Joseph, LLC            c/o Don Leviton        PO Box
           249        Itasca, IL 60143
15635156   Zhengdao Parts Co Ltd          Vicky Hong          15# diaoyutai Rd E&T Zone            Ningguo 242300 China
15635157   Zhongding Sealing Parts Co           Stone Shi        Ningguo Economic & Ningguo             Anhui 242300 China
15635159   Zhongding USA Inc.           Shirley Zhao and Marianne Demay              400 Detroit Ave.       Monroe, MI 48162
15635162   Zhongshan Vanward Electric            No. 80, Hongqi Mid−Road             Ronggui Town, Shunde City          Guangdong
           China
15635163   Zhu, Luyao          27200 Parkview Blvd          Warren, MI 48092
15635164   Zhu, Wenhui          1780 Pond Run           Auburn Hills, MI 48326
15635168   Ziker Cleaners & Uniform Rentals, Inc.           Attn: Angie Doorn          1240 S Byrkit St       Mishawaka, IN
           46544−3020
15635172   Zimmer S.A. DE C.V.            Claudia Arce        Avedelas Industrias 400Parque Indstrial          Escobedo Nueva Leon
           66062 Mexico
15635178   Zinser, Jamie        250 W. MAPLEHURST                FERNDALE, MI 48220
15635185   Zohar II 2005−1, Limited          FTI Consulting, Inc.         Attention: Michael Katzenstein        3 Times
           Square         New York, NY 10036
15635186   Zohar II 2005−1, Limited          Young Conaway Stargatt & Taylor, LLP              James L. Patton       1000 North
           King St         Wilmington, DE 19801
                 Case 19-12378-KBO                  Doc 1282-1           Filed 01/04/21          Page 255 of 255
15635190   Zohar II 2005−1, Limited           Young Conaway Stargatt & Taylor, LLP            James L. Patton, Jr., Robert S.
           Brady,         Rodney Square 1000 North King Street             Wilmington, DE 19801
15635187   Zohar II 2005−1, Limited           Young Conaway Stargatt & Taylor, LLP            Michael R. Nestor        1000 North
           King St         Wilmington, DE 19801
15635188   Zohar II 2005−1, Limited           Young Conaway Stargatt & Taylor, LLP            Robert S. Brady        1000 North
           King St         Wilmington, DE 19801
15635189   Zohar II 2005−1, Limited           Young Conaway Stargatt & Taylor, LLP            Robert S. Brady, Michael R.
           Nestor,        1000 North King St          Wilmington, DE 19801
15635183   Zohar II 2005−1, Limited           c/o FTI Consulting, Inc.        Attention: Michael Katzenstein        3 Times
           Square         New York, NY 10036
15635184   Zohar II 2005−1, Limited           c/o FTI Consulting, Inc.        Attn: Michael Katzenstein       3 Times
           Square         New York, NY 10036
15635194   Zohar III, Limited         Young Conaway Stargatt & Taylor, LLP             James L. Patton       1000 North King
           St        Wilmington, DE 19801
15635195   Zohar III, Limited         Young Conaway Stargatt & Taylor, LLP             Michael R. Nestor        1000 North King
           St        Wilmington, DE 19801
15635196   Zohar III, Limited         Young Conaway Stargatt & Taylor, LLP             Michael R. Nestor,James L. Patton         1000
           North King St          Wilmington, DE 19801
15635197   Zohar III, Limited         Young Conaway Stargatt & Taylor, LLP             Robert S. Brady       1000 North King
           St        Wilmington, DE 19801
15635192   Zohar III, Limited         c/o FTI Consulting, Inc.         Attention: Michael Katzenstein       3 Times
           Square         New York, NY 10036
15635193   Zohar III, Limited         c/o FTI Consulting, Inc.         Attn: Michael Katzenstein       3 Times Square         New
           York, NY 10036
15635200   Zones, Inc         Stasey Adams          1102 15th Street SW, #102          Auburn, WA 98001−6509
15635203   Zu iga, Cinthya Gallegos          Agust n Melgar Num 178            Matamoros Tamaulipas 87493 Mexico
15635205   Zumbach Electronic Corp.            Jacqueline Roche and Nancy Borst          140 Kisco Avenue           Mount Kisco, NY
           10549−1407
15635206   Zupancic, Jeramie          5823 SHADY LANE               NEWPORT, MI 48166
15635207   Zurich         Attn: Benjamin Johnson          300 South Riverside Plaza, Suite 2100         Chicago, IL 60606
15635208   Zurich American Insurance            PO Box 68549           Schaumburg, IL 60196
15635209   Zygot Industries         4301 Western Road           Flint, MI 48506
15635210   Zylstra, Scott        Automatic Spring Products Corp            803 Taylor       Grand Haven, MI 49417
15620112   barnett, Michael         780 Weakley Creek Rd            Lawrenceburg, TN 38464−6076
15620975   butler, Gedith        1247 Railroad Bed Road           Collinwood, TN 38450
15621028   c/o W.P. Carey & Co., Inc.           50 Rockefeller Plaza, Second Floor        New York, NY 10020
15622520   dba Thermo Guard            Mike Candelaria         PO BOX 3771            Pagosa Springs, CO 81147
15622544   de Leon, Carlos Salazar          GUAJARDO 135              Matamoros Tamaulipas 87459 Mexico
15622595   del Valle, Osiel Vasquez          ALFREDO PEREZ PEREZ NUM 29                   Matamoros Tamaulipas 87440
           Mexico
15623216   eci SpinnOmatic, LLC            Robert and Cheryl         15400 Chets Way St         Armada, MI 48005−1160
15625342   held jaguttis Partnerschaft        mALTE jAGUTTIS               Hansaring 77       Koeln 50670 Germany
15625918   iFCT, Inc.        Jin Ko         PO Box 1585          Powell, OH 43065
15625934   iLobby Corp.          3605 Weston Road           North York ON M9L 1V7 Canada
15626196   iPoint Inc        Marc Church           255 East Liberty Suite 287        Ann Arbor, MI 48104
15625921   ifm efector inc.        782 Springdale Drive         Exton, PA 19341
15626642   k Vertex Associates LLC           Lauren Frost and Deanna Celsi           1708−C Augusta Street         Greenville, SC
           29605
15627681   lvarez, Aracely Aguilar         ALEMENDRO 44                Matamoros Tamaulipas 87477 Mexico
15627682   lvarez, Jesus Medrano          INDONESIA NUM 44                Matamoros Tamaulipas 87343 Mexico
15627683   lvarez, Jose Garcia         Calle Parral #35       Matamoros Tamaulipas 87475 Mexico
15627684   lvarez, Juana Hern ndez          Privada D #108         Matamoros Tamaulipas 87490 Mexico
15627685   lvarez, Laura Aguilar         Calle De La Manzana #136            Matamoros Tamaulipas 87477 Mexico
15627686   lvarez, Marco Hern ndez           PRIVADA MIQUIHUANA NUM 45                    Matamoros Tamaulipas 87445
           Mexico
15634216   vila, Raul Sierra        CALLE CEDROS NUM 28                  Matamoros Tamaulipas 87453 Mexico
15634297   voestalpine Rotec Inc.         Rob Gilham          3709 US 52 South          Lafayette, IN 47903
                                                                                                                    TOTAL: 13527
